Exhibit 10.1
EXECUTION VERSION
$800,000,000
CREDIT AGREEMENT
dated as of December 17, 2010,
among
NOVELIS INC.,
as Parent Borrower,
NOVELIS CORPORATION
as U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF PARENT BORROWER
PARTY HERETO AS U.S. BORROWERS,
NOVELIS UK LTD,
as U.K. Borrower,
NOVELIS AG,
as Swiss Borrower,
AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Issuing Bank, and U.S. Swingline
Lender,
THE ROYAL BANK OF SCOTLAND PLC,
as European Swingline Lender,
and
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
THE ROYAL BANK OF SCOTLAND PLC,
UBS SECURITIES LLC
as Co-Syndication Agents,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Lead Arranger
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
RBS SECURITIES INC.
UBS SECURITIES LLC
as Joint Bookmanagers





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    90  
SECTION 1.03 Terms Generally; Alternate Currency Transaction
    91  
SECTION 1.04 Accounting Terms; GAAP
    92  
SECTION 1.05 Resolution of Drafting Ambiguities
    93  
SECTION 1.06 Pro Forma Calculations
    93  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
SECTION 2.01 Commitments
    93  
SECTION 2.02 Loans
    96  
SECTION 2.03 Borrowing Procedure
    97  
SECTION 2.04 Evidence of Debt
    99  
SECTION 2.05 Fees
    101  
SECTION 2.06 Interest on Loans
    102  
SECTION 2.07 Termination and Reduction of Commitments
    104  
SECTION 2.08 Interest Elections
    105  
SECTION 2.09 [intentionally omitted]
    106  
SECTION 2.10 Optional and Mandatory Prepayments of Loans
    106  
SECTION 2.11 Alternate Rate of Interest
    110  
SECTION 2.12 Yield Protection; Change in Law Generally
    110  
SECTION 2.13 Breakage Payments
    113  
SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    114  
SECTION 2.15 Taxes
    116  
SECTION 2.16 Mitigation Obligations; Replacement of Lenders
    123  
SECTION 2.17 Swingline Loans
    124  
SECTION 2.18 Letters of Credit
    127  
SECTION 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest
    133  
SECTION 2.20 [intentionally omitted]
    134  
SECTION 2.21 Representation to Swiss Borrower
    134  
SECTION 2.22 Blocked Loan Parties
    135  
SECTION 2.23 Increase in Commitments
    135  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES
       
SECTION 3.01 Organization; Powers
    137  
SECTION 3.02 Authorization; Enforceability
    137  
SECTION 3.03 No Conflicts
    138  
SECTION 3.04 Financial Statements; Projections
    138  
SECTION 3.05 Properties
    139  
SECTION 3.06 Intellectual Property
    140  
SECTION 3.07 Equity Interests and Subsidiaries
    141  
SECTION 3.08 Litigation; Compliance with Laws
    141  
SECTION 3.09 Agreements
    142  
SECTION 3.10 Federal Reserve Regulations
    142  
SECTION 3.11 Investment Company Act
    142  
SECTION 3.12 Use of Proceeds
    142  
SECTION 3.13 Taxes
    142  
SECTION 3.14 No Material Misstatements
    143  
SECTION 3.15 Labor Matters
    143  
SECTION 3.16 Solvency
    143  
SECTION 3.17 Employee Benefit Plans
    144  
SECTION 3.18 Environmental Matters
    145  
SECTION 3.19 Insurance
    146  
SECTION 3.20 Security Documents
    146  
SECTION 3.21 Material Indebtedness Documents
    150  
SECTION 3.22 Anti-Terrorism Law
    150  
SECTION 3.23 Joint Enterprise
    151  
SECTION 3.24 Location of Material Inventory and Equipment
    151  
SECTION 3.25 Accuracy of Borrowing Base
    151  
SECTION 3.26 Senior Notes; Material Indebtedness
    152  
SECTION 3.27 Centre of Main Interests and Establishments
    152  
SECTION 3.28 Holding and Dormant Companies
    152  
SECTION 3.29 Certain Subsidiaries
    152  
 
       
ARTICLE IV
       
 
       
CONDITIONS TO CREDIT EXTENSIONS
       
SECTION 4.01 Conditions to Initial Credit Extension
    153  
SECTION 4.02 Conditions to All Credit Extensions
    161  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
       
SECTION 5.01 Financial Statements, Reports, etc.
    162  
SECTION 5.02 Litigation and Other Notices
    165  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 5.03 Existence; Businesses and Properties
    166  
SECTION 5.04 Insurance
    166  
SECTION 5.05 Taxes
    168  
SECTION 5.06 Employee Benefits
    168  
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings; Field Examinations and Appraisals
SECTION 5.08 Use of Proceeds
    169
170  
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports
    170  
SECTION 5.10 Indenture Permitted Debt
    170  
SECTION 5.11 Additional Collateral; Additional Guarantors
    170  
SECTION 5.12 Security Interests; Further Assurances
    173  
SECTION 5.13 Information Regarding Collateral
    174  
SECTION 5.14 Affirmative Covenants with Respect to Leases
    175  
SECTION 5.15 Ten Non-Bank Regulations and Twenty Non-Bank Regulations
    175  
SECTION 5.16 Post-Closing Covenants
    175  
SECTION 5.17 Designation of Subsidiaries
    175  
 
       
ARTICLE VI
       
 
       
NEGATIVE COVENANTS
       
 
       
SECTION 6.01 Indebtedness
    176  
SECTION 6.02 Liens
    182  
SECTION 6.03 Sale and Leaseback Transactions
    186  
SECTION 6.04 Investments, Loan and Advances
    186  
SECTION 6.05 Mergers, Amalgamations and Consolidations
    189  
SECTION 6.06 Asset Sales
    191  
SECTION 6.07 Cash Pooling Arrangements
    194  
SECTION 6.08 Dividends
    194  
SECTION 6.09 Transactions with Affiliates
    196  
SECTION 6.10 Minimum Consolidated Fixed Charge Coverage Ratio
    197  
SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries
    197
198  
SECTION 6.13 Issuance of Disqualified Capital Stock
    199  
SECTION 6.14 Parent Borrower
    200  
SECTION 6.15 Business
    200  
SECTION 6.16 Limitation on Accounting Changes
    200  
SECTION 6.17 Fiscal Year
    200  
SECTION 6.18 Margin Rules
    200  
SECTION 6.19 No Further Negative Pledge
    201  
SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering
    201  
SECTION 6.21 Embargoed Persons
    202  
SECTION 6.22 Forward Share Sale Agreement and Support Agreement
    202  

iii



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE VII
       
 
       
GUARANTEE
       
 
       
SECTION 7.01 The Guarantee
    202  
SECTION 7.02 Obligations Unconditional
    203  
SECTION 7.03 Reinstatement
    204  
SECTION 7.04 Subrogation; Subordination
    204  
SECTION 7.05 Remedies
    205  
SECTION 7.06 Instrument for the Payment of Money
    205  
SECTION 7.07 Continuing Guarantee
    205  
SECTION 7.08 General Limitation on Guarantee Obligations
    205  
SECTION 7.09 Release of Guarantors
    205  
SECTION 7.10 Certain Tax Matters
    206  
SECTION 7.11 German Guarantor
    207  
SECTION 7.12 Swiss Guarantors
    209  
SECTION 7.13 Irish Guarantor
    210  
SECTION 7.14 Brazilian Guarantor
    210  
SECTION 7.15 French Guarantor
    210  
SECTION 7.16 Luxembourg Guarantor
    211  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 8.01 Events of Default
    212  
SECTION 8.02 Rescission
    215  
SECTION 8.03 Application of Proceeds
    216  
 
       
ARTICLE IX
       
 
       
COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
       
 
       
SECTION 9.01 Accounts; Cash Management
    217  
SECTION 9.02 Administration of Inventory and Accounts
    220  
SECTION 9.03 Borrowing Base-Related Reports
    222  
SECTION 9.04 Rescission of Activation Notice
    223  
 
       
ARTICLE X
       
 
       
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
       
 
       
SECTION 10.01 Appointment, Authority and Duties of Agents
    223  
SECTION 10.02 Agreements Regarding Collateral and Field Examination Reports
    225  
SECTION 10.03 Reliance by Agents
    226  
SECTION 10.04 Action Upon Default
    226  

iv



--------------------------------------------------------------------------------



 



              Page
SECTION 10.05 Indemnification of Agent Indemnitees
    226  
SECTION 10.06 Limitation on Responsibilities of Agents
    227  
SECTION 10.07 Successor Agents and Co-Agents
    227  
SECTION 10.08 Due Diligence and Non-Reliance
    228  
SECTION 10.09 Remittance of Payments and Collections
    228  
SECTION 10.10 Agent in its Individual Capacity
    229  
SECTION 10.11 Agent Titles
    229  
SECTION 10.12 Bank Product Providers
    229  
SECTION 10.13 No Third Party Beneficiaries
    230  
SECTION 10.14 Release
    230  
SECTION 10.15 Acknowledgment of Security Trust Deed
    230  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS
       
 
       
SECTION 11.01 Notices
    230  
SECTION 11.02 Waivers; Amendment
    234  
SECTION 11.03 Expenses; Indemnity; Damage Waiver
    239  
SECTION 11.04 Successors and Assigns
    240  
SECTION 11.05 Survival of Agreement
    244  
SECTION 11.06 Counterparts; Integration; Effectiveness
    244  
SECTION 11.07 Severability
    244  
SECTION 11.08 Right of Setoff
    245  
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    245  
SECTION 11.10 WAIVER OF JURY TRIAL
    246  
SECTION 11.11 Headings
    247  
SECTION 11.12 Treatment of Certain Information; Confidentiality
    247  
SECTION 11.13 USA PATRIOT Act Notice
    248  
SECTION 11.14 Interest Rate Limitation
    248  
SECTION 11.15 [intentionally omitted]
    248  
SECTION 11.16 Obligations Absolute
    248  
SECTION 11.17 Intercreditor Agreement
    249  
SECTION 11.18 Judgment Currency
    249  
SECTION 11.19 Euro
    249  
SECTION 11.20 Special Provisions Relating to Currencies Other Than Dollars
    250  
SECTION 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship
    250  
SECTION 11.22 Special Appointment of Collateral Agent for German Security
    251  
SECTION 11.23 Special Appointment of Administrative Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements
    252  
SECTION 11.24 Special Appointment of French Collateral Agent in Relation to
France
    253  
SECTION 11.25 Swiss Tax Ruling
    254  
SECTION 11.26 Designation of Collateral Agent under Civil Code of Quebec
    254  
SECTION 11.27 Maximum Liability
    254  
SECTION 11.28 NO ORAL AGREEMENT
    255  
SECTION 11.29 Performance of Borrowers’ Obligations
    255  

v



--------------------------------------------------------------------------------



 



              Page
SECTION 11.30 Credit Inquiries
    255  
SECTION 11.31 Relationship with Lenders
    255  
SECTION 11.32 No Advisory or Fiduciary Responsibility
    255  
SECTION 11.33 Marshaling; Payments Set Aside
    256  
SECTION 11.34 One Obligation
    256  

vi



--------------------------------------------------------------------------------



 



     
ANNEXES
   
Annex I
  Revolving Commitments
Annex II
  Applicable Margin
Annex III
  Mandatory Cost Formula
 
   
SCHEDULES
   
Schedule 1.01(a)
  Refinancing Indebtedness to Be Repaid
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 1.01(c)
  Applicable Jurisdiction Requirements
Schedule 1.01(d)
  Specified Account Debtors
Schedule 1.01(e)
  Excluded Collateral Subsidiaries
Schedule 1.01(f)
  Excluded Subsidiaries
Schedule 1.01(g)
  Joint Venture Subsidiaries
Schedule 1.01(h)
  Agent’s Account
Schedule 2.18(a)
  Existing Letters of Credit
Schedule 2.18(b)
  Existing Commerzbank Letters of Credit
Schedule 2.21
  Lenders to Swiss Borrower
Schedule 3.06(c)
  Violations or Proceedings
Schedule 3.17
  Pension Matters
Schedule 3.19
  Insurance
Schedule 3.21
  Material Documents
Schedule 3.24
  Location of Material Inventory
Schedule 4.01(g)
  Local and Foreign Counsel
Schedule 4.01(o)(iii)
  Title Insurance Amounts
Schedule 5.11(b)
  Certain Subsidiaries
Schedule 5.16
  Post-Closing Covenants
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens
Schedule 6.04(b)
  Existing Investments
Schedule 9.01(b)
  Cash Management
 
   
EXHIBITS
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Interest Election Request
Exhibit F
  Form of Joinder Agreement
Exhibit G
  Form of Landlord Access Agreement
Exhibit H
  Form of LC Request
Exhibit I
  Form of Borrowing Base Certificate
Exhibit J
  Form of Mortgage
Exhibit K-1
  Form of Revolving Note
Exhibit K-2
  Form of European Swingline Note
Exhibit L-1
  Form of Perfection Certificate

vii



--------------------------------------------------------------------------------



 



     
Exhibit L-2
  Form of Perfection Certificate Supplement
Exhibit M-1
  Form of U.S. Security Agreements
Exhibit M-2
  Form of Canadian Security Agreements
Exhibit M-3
  Form of U.K. Security Agreements
Exhibit M-4
  Form of Swiss Security Agreements
Exhibit M-5
  Form of German Security Agreements
Exhibit M-6
  Form of Irish Security Agreements
Exhibit M-7
  Form of Brazilian Security Agreements
Exhibit M-8
  Form of Luxembourg Security Agreements
Exhibit M-9
  Form of Madeira Security Agreements
Exhibit M-10
  Form of French Security Agreements
Exhibit N
  Form of Opinion of Company Counsel
Exhibit O
  Form of Solvency Certificate
Exhibit P
  Form of Intercompany Note

viii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”), dated as of December 17, 2010, is
among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
hereto as borrowers (each, an “Initial U.S. Borrower” and, collectively, the
“Initial U.S. Borrowers”), NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number 00279596
(the “U.K. Borrower”), and NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland (the “Swiss Borrower” and, together with the Parent
Borrower, the U.S. Borrowers, and the U.K. Borrower, the “Borrowers”), AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in ARTICLE I), the Lenders, BANK
OF AMERICA, N.A., as Issuing Bank, BANK OF AMERICA, N.A., as U.S. swingline
lender (in such capacity, “U.S. Swingline Lender”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, BANK OF AMERICA, N.A., as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties and each Issuing
Bank, and THE ROYAL BANK OF SCOTLAND PLC, as European swingline lender (in such
capacity, “European Swingline Lender”).
WITNESSETH:
     Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance the mutual and collective business enterprise of the Loan
Parties. Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement (including the preamble),
the following terms shall have the meanings specified below:
     “Accepting Lenders” shall have the meaning assigned to such term in
Section 11.02(g).
     “Account Debtor” shall mean, “Account Debtor,” as such term is defined in
the UCC.
     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
in which such Person now or hereafter has rights.
     “Acquisition” shall mean any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a

 



--------------------------------------------------------------------------------



 



Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Parent Borrower by any
Company), or (c) merger, consolidation or amalgamation, whereby a person becomes
a Restricted Subsidiary of the acquiring person, or any other consolidation with
any Person, whereby a Person becomes a Restricted Subsidiary of the acquiring
Person.
     “Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition, whether paid in cash, properties, any assumption of
Indebtedness or otherwise (other than by the issuance of Qualified Capital Stock
of Holdings permitted to be issued hereunder) and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under U.S. GAAP at the time of such sale to be established in respect
thereof by Holdings, the Parent Borrower or any of its Restricted Subsidiaries.
     “Act” shall have the meaning assigned to such term in Section 11.13.
     “Activation Notice” has the meaning assigned to such term in
Section 9.01(c).
     “Additional Lender” shall have the meaning assigned to such term in
Section 2.23(a).
     “Additional Senior Secured Indebtedness” shall mean any Indebtedness
incurred in reliance of Section 6.01(u).
     “Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
     “Adjusted EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the sum of (a) (i) the EURIBOR Rate for such EURIBOR Borrowing in
effect for such Interest Period divided by (ii) 1 minus the Statutory Reserves
(if any) for such EURIBOR Borrowing for such Interest Period plus, (b) without
duplication of any increase in interest rate attributable to Statutory Reserves
pursuant to the foregoing clause (ii), the Mandatory Cost (if any).
     “Adjusted LIBOR Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) determined by the Administrative
Agent to be equal to the sum of (a) (i) the LIBOR Rate for such Eurocurrency
Borrowing in effect for such Interest Period divided by (ii) 1 minus the
Statutory Reserves (if any) for such Eurocurrency Borrowing for such Interest
Period

2



--------------------------------------------------------------------------------



 



plus, (b) without duplication of any increase in interest rate attributable to
Statutory Reserves pursuant to the foregoing clause (ii), the Mandatory Cost (if
any).
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
     “Administrative Borrower” shall mean Novelis Inc., or any successor entity
serving in that role pursuant to Section 2.03(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in substantially the form of Exhibit A.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 10% of the voting power of the total outstanding Voting Stock of the
person specified or (ii) any person that is an executive officer or director of
the person specified.
     “Agent Indemnitees” shall mean the Agents (and any sub-agent thereof) and
their officers, directors, employees, Affiliates, agents and attorneys.
     “Agent Professionals” shall mean attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by any
Agent.
     “Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean either of them.
     “Agent’s Account” shall have the meaning assigned to such term in
Schedule 1.01(h).
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Currency” shall mean each of euros and GBP and, with regard only
to European Swingline Loans, Swiss francs.
     “Alternate Currency Equivalent” shall mean, as to any amount denominated in
Dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of Dollars based upon the Spot
Selling Rate.
     “Alternate Currency Letter of Credit” shall mean any Letter of Credit to
the extent denominated in an Alternate Currency.
     “Alternate Currency Revolving Loan” shall mean each Revolving Loan
denominated in an Alternate Currency.
     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

3



--------------------------------------------------------------------------------



 



     “Applicable Administrative Borrower” shall mean the Administrative Borrower
and/or the European Administrative Borrower, as the context may require.
     “Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible
Accounts or Eligible Inventory of the U.S. Borrowers, the United States, Canada
and, in the case of Eligible Accounts only, Puerto Rico, (ii) in the case of
Eligible Accounts or Eligible Inventory of the Canadian Loan Parties, Canada and
the United States, (iii) in the case of Eligible Accounts of an Eligible
European Loan Party (other than Swiss Borrower), an Applicable European
Jurisdiction, the United States and Canada, (iv) in the case of Eligible
Accounts of the Swiss Borrower, Germany, the United States, Canada or such other
Applicable European Jurisdiction as the Administrative Agent may approve in its
Permitted Discretion and (v) in the case of Eligible Accounts of the U.S.
Borrowers or of the Canadian Loan Parties with respect to which either (x) the
Account Debtor’s senior unsecured debt rating is at least BBB- by S&P and Baa3
by Moody’s or (y) the Account Debtor’s credit quality is acceptable to the
Administrative Agent, such Applicable European Jurisdictions, as may be approved
by the Administrative Agent.
     “Applicable European Jurisdiction” shall mean Germany, United Kingdom,
France, Netherlands, Italy, Ireland, Belgium, Spain, Sweden, Finland, Austria,
Denmark, Greece, Portugal, Luxembourg, and Switzerland or any other country that
from time to time is a Participating Member State that is approved by the
Administrative Agent in its Permitted Discretion as an “Applicable European
Jurisdiction”.
     “Applicable Fee” shall mean, (i) for any day during the period from the
Closing Date through March 31, 2011, a rate equal to 0.625% per annum and
(ii) thereafter, the Applicable Fee shall be adjusted on each Adjustment Date
(as defined below) as follows: if the average daily aggregate utilized amount of
the Revolving Commitments of the Lenders for the immediately preceding fiscal
quarter was (A) greater than 67% of the average daily aggregate amount of the
Lenders’ Revolving Commitments during such preceding fiscal quarter, a rate
equal to 0.375% per annum, (B) greater than 33% and less than or equal to 67% of
the average daily aggregate amount of the Lenders’ Revolving Commitments during
such preceding fiscal quarter, a rate equal to 0.50% per annum, and (C) less
than or equal to 33% of the average daily aggregate amount of the Lenders’
Revolving Commitments during such fiscal quarter, a rate equal to 0.625% per
annum. Each change in the Applicable Fee shall be effective as of the first day
of each fiscal quarter during the term hereof commencing April 1, 2011 (each
such date, an “Adjustment Date”). For purposes of computing the Applicable Fee
with respect to Revolving Commitments, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans, Swingline
Exposure and LC Exposure of such Lender.
     “Applicable Law” shall mean all laws, rules, regulations and legally
binding governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
     “Applicable LC Applicant” shall mean the Administrative Borrower, Parent
Borrower and/or the European Administrative Borrower, as the context may
require.

4



--------------------------------------------------------------------------------



 



     “Applicable Margin” shall mean, for any day, with respect to any Revolving
Loan or Swingline Loan, as the case may be, the applicable percentage set forth
in Annex II under the appropriate caption.
     “Approved Currency” shall mean each of Dollars and each Alternate Currency.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Approved Member State” shall mean Belgium, France, Germany, Ireland,
Italy, Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
     “Arranger” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as lead arranger.
     “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property,
excluding sales of Inventory and dispositions of cash and Cash Equivalents, in
each such excluded case, which are in the ordinary course of business, by
Holdings, the Parent Borrower or any of its Restricted Subsidiaries, or (b) any
issuance of any Equity Interests of any Restricted Subsidiary of the Parent
Borrower.
     “Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” shall mean, when used with respect to any Sale
and Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
     “Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
     “Auto-Extension Letter of Credit” shall have the meaning assigned to such
term in Section 2.18(a)(v).
     “AV Metals” shall mean AV Metals Inc., a corporation formed under the
Canada Business Corporations Act.

5



--------------------------------------------------------------------------------



 



     “Availability Conditions” shall mean that, with respect to any Proposed
Transaction, each of the following conditions are satisfied, as applicable:
     (a) both immediately prior to and after giving effect to such Proposed
Transaction, no Default shall have occurred and be continuing; and
     (b) when used with regard to Section 6.08 (Dividends), immediately after
giving effect to such Proposed Transaction, (i)(A) Excess Availability on the
date such Proposed Transaction is consummated and (B) average daily Excess
Availability for the 30 day period immediately preceding such Proposed
Transaction (assuming such Proposed Transaction occurred on the first day of
such 30 day period), in each case is greater than or equal to the greater of
$280,000,000 and 35% of the Total Revolving Commitment or (ii)(A)(1) Excess
Availability on the date such Proposed Transaction is consummated and
(2) average daily Excess Availability for the 30 day period immediately
preceding such Proposed Transaction (assuming such Proposed Transaction occurred
on the first day of such 30 day period), in each case is greater than or equal
to the greater of $200,000,000 and 25% of the Total Revolving Commitment and
(B) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recent fiscal quarter (on a trailing four quarter basis, on a Pro Forma Basis
after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
and (b)) shall not be less than 1.1 to 1.0; or
     (c) when used with regard to Section 6.11 (Prepayments of other
Indebtedness, etc.), immediately after giving effect to such Proposed
Transaction, (i)(A) Excess Availability on the date such Proposed Transaction is
consummated and (B) average daily Excess Availability for the 30 day period
immediately preceding such Proposed Transaction (assuming such Proposed
Transaction occurred on the first day of such 30 day period), in each case is
greater than or equal to the greater of $200,000,000 and 25% of the Total
Revolving Commitment or (ii)(A)(1) Excess Availability on the date such Proposed
Transaction is consummated and (2) average daily Excess Availability for the
30 day period immediately preceding such Proposed Transaction (assuming such
Proposed Transaction occurred on the first day of such 30 day period), in each
case is greater than or equal to the greater of $160,000,000 and 20% of the
Total Revolving Commitment and (B) the Consolidated Fixed Charge Coverage Ratio
as of the end of the most recent fiscal quarter (on a trailing four quarter
basis, on a Pro Forma Basis after giving effect to each such Proposed
Transaction as if such Proposed Transaction occurred on the first day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) and (b)) shall not be less than 1.1 to
1.0; or
     (d) for all other Proposed Transactions, immediately after giving effect to
such Proposed Transaction, (i)(A) Excess Availability on the date such Proposed
Transaction is consummated and (B) average daily Excess Availability for the
30 day period immediately preceding such Proposed Transaction (assuming such
Proposed Transaction occurred on the first day of such 30 day period), in each
case is greater than or equal to the greater of $240,000,000 and 30% of the
Total Revolving Commitment or (ii)(A)(1) Excess Availability on the date such
Proposed Transaction is consummated and (2) average daily Excess Availability
for the 30 day period immediately preceding such Proposed Transaction (assuming
such Proposed Transaction occurred on the first day of such 30 day period), in
each case is greater than or equal to the

6



--------------------------------------------------------------------------------



 



greater of $160,000,000 and 20% of the Total Revolving Commitment and (B) the
Consolidated Fixed Charge Coverage Ratio as of the end of the most recent fiscal
quarter (on a trailing four quarter basis, on a Pro Forma Basis after giving
effect to each such Proposed Transaction as if such Proposed Transaction
occurred on the first day of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) and (b))
shall not be less than 1.1 to 1.0; and
     (e) in each case, prior to undertaking any Proposed Transaction involving
(i) payment of a Dividend of $25,000,000 or more or (ii) any payment (or
transfer of property having a fair market value) of $100,000,000 or more, the
Loan Parties shall deliver to the Administrative Agent an Officer’s Certificate
demonstrating in reasonable details the satisfaction of the conditions contained
in clause (b), (c) or (d) above, as applicable.
     “Availability Reserve” shall mean reserves established from time to time by
the Administrative Agent pursuant to Section 2.01(d) or otherwise in accordance
with this Agreement, with respect to potential cash liabilities of the Borrowers
and Borrowing Base Guarantors, costs, expenses or other amounts that may be
charged against the Revolving Credit Priority Collateral prior to payment of the
Obligations, and including reserves of the type described in clauses (i), (ii),
(iii), (v) and (vi) of Section 2.01(d).
     “Available Amount” shall have the meaning assigned to such term in
Section 7.12(a).
     “Average Quarterly Excess Availability” shall mean, as of any date of
determination, the average daily Excess Availability for the three-fiscal month
period immediately preceding such date (with the Borrowing Base for any day
during such period calculated by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent on or prior to such day).
Average Quarterly Excess Availability shall be calculated by the Administrative
Agent and such calculations shall be presumed to be correct, absent manifest
error.
     “Bailee Letter” shall mean an agreement in form substantially similar to
Exhibit 7 to the U.S. Security Agreement or otherwise in form and substance
reasonably satisfactory to the Collateral Agent.
     “Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
     “Bank of America Indemnitees” shall mean Bank of America and its officers,
directors, employees, Affiliates, agents and attorneys.
     “Bank Product” shall mean any of the following products, services or
facilities extended to any Company by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) commercial credit card and merchant card
services; and (c) other banking products or services as may be requested by any
Company, other than Letters of Credit and Hedging Agreements.
     “Bank Product Agreement” shall mean any agreement related to Bank Products
or Secured Bank Product Obligations.

7



--------------------------------------------------------------------------------



 



     “Bank Product Debt” shall mean Indebtedness and other obligations of an
Loan Party relating to Bank Products.
     “Bank Product Reserve” shall mean the aggregate amount of reserves
established by Administrative Agent from time to time in respect of Secured Bank
Product Obligations.
     “Bankruptcy Code” shall mean Title 11 of the United States Code.
     “Base Rate” shall mean, for any day, a per annum rate equal to the greatest
of (a) the Prime Rate for such day; (b) the Federal Funds Rate for such day,
plus 0.50%; or (c) the Adjusted LIBOR Rate for a 30 day interest period as
determined on such day, plus 1.0%.
     “Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
     “Base Rate Loan” shall mean any Base Rate Revolving Loan or U.S. Swingline
Loan.
     “Base Rate Revolving Loan” shall mean any U.S. Revolving Loan bearing
interest at a rate determined by reference to the Base Rate.
     “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall
each have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
     “Blocked Account” shall mean shall have the meaning assigned to such term
in Section 9.01.
     “Blocked Loan Party” shall have the meaning assigned to such term in
Section 2.22.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Board of Directors” shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers (or the functional
equivalent) of such person, (iii) in the case of any limited partnership, the
Board of Directors of the general partner of such person and (iv) in any other
case, the functional equivalent of the foregoing.
     “Borrowers” shall have the meaning assigned to such term in the preamble
hereto. Unless the context otherwise requires, each reference in this Agreement
to “each Borrower” or “the applicable Borrower” shall be deemed to be a
reference to (w) each U.S. Borrower on a joint and several basis, (x) the Parent
Borrower, (y) the U.K. Borrower and/or (z) the Swiss Borrower, as the case may
be.
     “Borrowing” shall mean (a) Revolving Loans to one of (w) the U.S.
Borrowers, jointly and severally, (x) Parent Borrower, (y) U.K. Borrower or
(z) Swiss Borrower, in each case of the same currency, Class, Sub-Class and
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans and EURIBOR Loans, as to which a single Interest Period is in
effect, or (b) a Swingline Loan.

8



--------------------------------------------------------------------------------



 



     “Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the U.K. Borrowing Base, the Swiss Borrowing Base and/or the Total
Borrowing Base, as the context may require.
     “Borrowing Base Certificate” shall mean an Officer’s Certificate from
Administrative Borrower, substantially in the form of (or in such other form as
may, from time to time, be mutually agreed upon by Administrative Borrower,
Collateral Agent and Administrative Agent), and containing the information
prescribed by Exhibit I, delivered to the Administrative Agent and the
Collateral Agent setting forth the Administrative Borrower’s calculation of the
Borrowing Base.
     “Borrowing Base Guarantor” shall mean (a) as of the Closing Date, each
Canadian Guarantor and (b) in addition thereafter, any other Wholly Owned
Subsidiary of Parent Borrower that (i) is organized in Canada or Switzerland or
incorporated in England and Wales, (ii) is able to prepare all collateral
reports in a comparable manner to the Parent Borrowers’ reporting procedures and
(iii) has executed and delivered to Administrative Agent a joinder agreement
hereto and such joinder agreements to guarantees, contribution and set-off
agreements and other Loan Documents as Administrative Agent has reasonably
requested (all of which shall be in form and substance acceptable to, and
provide a level of security and guaranty acceptable to, Administrative Agent in
its Permitted Discretion), so long as Administrative Agent has received and
approved, in its Permitted Discretion, (A) a collateral audit conducted by an
independent appraisal firm reasonably acceptable to Administrative Agent,
(B) all UCC or other search results necessary to confirm Collateral Agent’s Lien
on all of such Borrowing Base Guarantor’s personal property, subject to
Permitted Liens, which Lien is a First Priority Lien with regard to the
Revolving Credit Priority Collateral, and (C) such customary certificates
(including a solvency certificate), resolutions, financial statements, legal
opinions, and other documentation as the Administrative Agent may reasonably
request (including as required by Sections 5.11 and 5.12).
     “Borrowing Base Loan Party” shall have the meaning assigned to such term in
Section 9.01.
     “Borrowing Request” shall mean a request by a Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
     “Brazilian Guarantor” shall mean each Restricted Subsidiary of Parent
Borrower organized in Brazil party hereto as a Guarantor, and each other
Restricted Subsidiary of Parent Borrower organized in Brazil that is required to
become a Guarantor pursuant to the terms hereof.
     “Brazilian Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-7, including all subparts
thereto, among the Brazilian Guarantor and the Collateral Agent for the benefit
of the Secured Parties.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, New York and Chicago; provided, however, that when used in
connection with notices and determinations

9



--------------------------------------------------------------------------------



 



in connection with, and payments of principal and interest on or with respect
to, (a) a Eurocurrency Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) an Alternate Currency Revolving Loan denominated in euros,
the term “Business Day” shall also exclude any day that is not a TARGET Day (as
determined in good faith by the Administrative Agent), and (c) a European
Swingline Loan, the term “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which banks in Zurich are authorized or
required by law to close.
     “Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
     “Canadian Borrowing Base” shall mean at any time an amount equal to the sum
of the Dollar Equivalent of, without duplication:
     (i) the book value of Eligible Canadian Accounts multiplied by the advance
rate of 85%, plus
     (ii) the lesser of (i) the advance rate of 75% of the Cost of Eligible
Canadian Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Canadian Inventory, minus
     (iii) any Reserves established from time to time by the Administrative
Agent with respect to the Canadian Borrowing Base in accordance with
Section 2.01(d) and the other terms of this Agreement.
     The Canadian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Canadian Borrowing
Base is calculated in accordance with the terms of this Agreement.
     “Canadian Dollar Denominated Letter of Credit” shall have the meaning
assigned to such term in Section 2.18.
     “Canadian Dollars” or “Can$” shall mean the lawful money of Canada.
     “Canadian Guarantor” shall mean Holdings (unless Holdings is released as a
Guarantor pursuant to Section 7.09 upon completion of a Qualified Parent
Borrower IPO), Parent Borrower and each Restricted Subsidiary of Parent Borrower
organized in Canada party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Canada that becomes or is required to
become a Guarantor pursuant to the terms hereof.
     “Canadian Loan Party” shall mean each of the Parent Borrower and each
Canadian Guarantor.
     “Canadian Security Agreement” shall mean the Security Agreements
substantially in the form of Exhibit M-2, including all subparts thereto, among
the Canadian Loan Parties and the Collateral Agent for the benefit of the
Secured Parties.

10



--------------------------------------------------------------------------------



 



     “CapEx Equity Contributions” shall mean any cash contribution on account of
Qualified Capital Stock of Parent Borrower that is used within 90 days of
receipt to make Capital Expenditures, provided that (i) the Administrative
Borrower by notice to the Administrative Agent at the time of such cash
contribution designates such funds as CapEx Equity Contributions and specifies
the Capital Assets to which they will be applied, and (ii) such funds are
maintained at all times by the applicable Company in a segregated Cash
Collateral Account.
     “Capital Assets” shall mean, with respect to any person, all equipment,
fixed assets and Real Property or improvements of such person, or replacements
or substitutions therefor or additions thereto, that, in accordance with U.S.
GAAP, have been or should be reflected as additions to property, plant or
equipment on the balance sheet of such person.
     “Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Parent Borrower and its
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), together with the Parent Borrower’s proportionate share
of such amounts for Norf GmbH for such period, but in each case excluding
(solely for purposes of determining Consolidated Fixed Charge Coverage Ratio)
any portion of such expenditures (i) constituting the Acquisition Consideration
for acquisitions of property, plant and equipment in Permitted Acquisitions,
(ii) paid for with insurance proceeds or (iii) to the extent constituting
proceeds of the sale of property, plant and equipment that are used to purchase
other property, plant and equipment within ninety (90) days of the receipt of
such cash proceeds.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under U.S.
GAAP, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with U.S. GAAP. It is understood that with respect to
the accounting for leases as either operating leases or capital leases and the
impact of such accounting on the definitions and covenants herein, U.S. GAAP as
in effect on the Closing Date shall be applied.
     “Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties.
     “Cash Dominion Recovery Event” shall mean, with respect to any Cash
Dominion Trigger Event at any time (a) no Default or Event of Default shall have
been outstanding for a period of thirty (30) consecutive days then ended and
(b) Excess Availability shall be at least the greater of (i) $110,000,000 and
(ii) 15.0% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.
     “Cash Dominion Trigger Event” shall mean at any time (a) an Event of
Default shall have occurred and is continuing and/or (b) Excess Availability
shall for a period of three (3) consecutive Business Days be less than the
greater of (i) $110,000,000 and (ii) 15.0% of the lesser of (A) the Total
Revolving Commitment and (B) the then-applicable Total Borrowing Base.

11



--------------------------------------------------------------------------------



 



     “Cash Equivalents” shall mean, as to any person, (a) securities issued or
fully guaranteed or insured by the federal government of the United States,
Canada, Switzerland, any Approved Member State or any agency of the foregoing,
(b) marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that
(i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a), (b) and (c) above, (ii) has net assets,
the Dollar Equivalent of which exceeds $500,000,000 and (iii) is rated at least
“A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond
Rating Service Limited; provided, however, that the maturities of all
obligations of the type specified in clauses (a), (b) and (c) above shall not
exceed 365 days; provided, further, that, to the extent any cash is generated
through operations in a jurisdiction outside of the United States, Canada,
Switzerland or an Approved Member State, such cash may be retained and invested
in obligations of the type described in clause (c) applicable to such
jurisdiction to the extent that such obligations are customarily used in such
other jurisdiction for short term cash management purposes.
     “Cash Management Services” shall mean any services provided from time to
time by any Lender or any of its Affiliates to any Company in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     “Cash Management System” shall have the meaning assigned to such term in
Section 9.01.
     “Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement,
the Novelis AG Cash Pooling Agreement and the Commerzbank Cash Pooling
Agreement; provided that the Commerzbank Cash Pooling Agreement shall cease to
be effective not later than 180 days after the Closing Date (or such later date
as may be agreed to by the Administrative Agent) and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
     “Casualty Event” shall mean any involuntary loss of title, any involuntary
loss of, damage to or any destruction of, or any expropriation, condemnation or
other taking (including by any Governmental Authority) of, any property of
Holdings, the Parent Borrower or any of its Restricted Subsidiaries. “Casualty
Event” shall include but not be limited to any taking of all or any part of any
Real Property of any person or any part thereof, in or by expropriation,
condemnation or other eminent domain proceedings pursuant to any requirement of
Applicable

12



--------------------------------------------------------------------------------



 



Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any Real Property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all
implementing regulations.
          A “Change in Control” shall be deemed to have occurred if:
     (a) At any time prior to a Qualified IPO, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of Holdings;
     (b) At any time prior to a Qualified Parent Borrower IPO, Holdings at any
time ceases to be the Beneficial Owner and the direct record owner of 100% of
the Equity Interests of Parent Borrower; provided that a Permitted Holdings
Amalgamation shall not constitute a Change in Control;
     (c) Parent Borrower at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of any other Borrower;
     (d) at any time a change in control (or change of control or similar event)
with respect to the Parent Borrower or Novelis Corporation occurs under (and as
defined in) any Material Indebtedness of any Loan Party;
     (e) (i) at any time after a Qualified IPO (other than a Qualified Parent
Borrower IPO), any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Specified Holders is or becomes
the Beneficial Owner (provided that for purposes of this clause (except as set
forth below) such person or group shall be deemed to have Beneficial Ownership
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of
Voting Stock of Holdings representing 35% or more of the voting power of the
total outstanding Voting Stock of Holdings unless the Specified Holders at all
times Beneficially Own Voting Stock of Holdings representing greater voting
power of the total outstanding Voting Stock of Holdings than such voting power
held by such person or group; or (ii) at any time after a Qualified Parent
Borrower IPO, any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Specified Holders is or becomes
the Beneficial Owner (provided that for purposes of this clause (except as set
forth below) such person or group shall be deemed to have Beneficial Ownership
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of
Voting Stock of Parent Borrower representing 35% or more of the voting power of
the total outstanding Voting Stock of Parent Borrower unless the Specified
Holders at all times Beneficially Own Voting Stock of Parent Borrower
representing greater voting power of the total outstanding Voting Stock of
Parent Borrower than such voting power held by such person or group; or
     (f) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings or
Parent Borrower (together with

13



--------------------------------------------------------------------------------



 



any new directors whose election to such Board of Directors or whose nomination
for election was approved by the Specified Holders or by a vote of at least a
majority of the members of the Board of Directors of Holdings or Parent
Borrower, as the case may be, which members comprising such majority are then
still in office and were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Holdings or
Parent Borrower.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Chattel Paper” shall mean all “chattel paper,” as such term is defined in
the UCC, in which any Person now or hereafter has rights.
     “Chief Executive Office” shall mean, with respect to any Person, the
location from which such Person manages the main part of its business operations
or other affairs.
     “Claim” shall mean all liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees and Extraordinary
Expenses) at any time (including after Full Payment of the Secured Obligations,
resignation or replacement of any Agent, or replacement of any Lender) incurred
by or asserted against any Indemnitee in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
European Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment or European Swingline
Commitment, in each case, under this Agreement as originally in effect or
pursuant to Section 2.23, of which such Loan, Borrowing or Commitment shall be a
part.

14



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean the date of the initial Credit Extension
hereunder.
     “Closing Date Distribution” shall mean (i) the payment by the Parent
Borrower no later than 45 days following the Closing Date with the proceeds of
loans advanced under this Agreement, the Term Loan Agreement, the New Senior
Notes and/or cash on hand of a return of capital or other distribution to
Holdings not to exceed $1,700,000,000 in the aggregate, and (ii) the payment by
Holdings within 45 days of the Closing Date of a return of capital or other
distribution to its equity holder not to exceed the amount received as a return
of capital or other distribution from the Parent Borrower pursuant to clause
(i) above.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and the
Treasury Regulations promulgated thereunder.
     “Collateral” shall mean, all of the “Collateral”, “Pledged Collateral” and
“Mortgaged Property” referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
     “Collection Account” has the meaning assigned to such term in
Section 9.01(c).
     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Parent Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
     “Commerzbank” shall mean Commerzbank AG, New York and Grand Cayman Branches
and its Affiliates and their respective successors, in each case which is a
Swiss Qualifying Bank.
     “Commerzbank Cash Pooling Agreement” shall mean an Agreement regarding an
Automatic Cash Management System entered into between Novelis AG, the
“Companies” (as defined therein) and Commerzbank Aktiengesellschaft, Berlin
dated 15 January 2007, together with all ancillary documentation thereto.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment and/or European Swingline Commitment, including any
Commitment pursuant to Section 2.23.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Commitment Letter” shall mean that certain commitment letter among the
Parent Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and the other commitment parties party thereto, dated as of
December 6, 2010.
     “Communications” shall have the meaning assigned to such term in
Section 11.01(d).

15



--------------------------------------------------------------------------------



 



     “Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Parent Borrower and its Restricted
Subsidiaries; and “Company” shall mean any one of them.
     “Compensation Plan” shall mean any program, plan or similar arrangement
(other than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Applicable
Law other than that of the United States.
     “Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
     “Concentration Account” shall have the meaning assigned to such term in
Section 9.01(c).
     “Concentration Account Bank” shall have the meaning assigned to such term
in Section 9.01(c).
     “Confidential Information Memorandum” shall mean that certain confidential
information memorandum of the Parent Borrower, dated November 2010.
     “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of the Parent Borrower and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with U.S. GAAP.
     “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of the Parent Borrower and its Restricted
Subsidiaries which may properly be classified as current liabilities (other than
the current portion of any Loans) on a consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries in accordance with U.S. GAAP, but
excluding (a) the current portion of any Funded Debt of the Parent Borrower and
its Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein.
     “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of Parent Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with U.S. GAAP.
     “Consolidated EBITDA (Fixed Charge)” shall mean, for any period, the sum of
(A) Consolidated Net Income (Fixed Charge) for such period, adjusted by (without
duplication):
     (x) adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
          (a) Consolidated Interest Expense for such period,
          (b) Consolidated Amortization Expense for such period,

16



--------------------------------------------------------------------------------



 



          (c) Consolidated Depreciation Expense for such period,
          (d) Consolidated Tax Expense for such period,
     (e) non-recurring cash expenses and charges relating to the Transactions
(including, but not limited to, any premiums, fees, discounts, expenses and
losses payable by the Parent Borrower in connection with any Debt Tender Offer)
to the extent paid on or about the Closing Date,
     (f) restructuring charges in an amount not to exceed $15,000,000 in the
aggregate during any four consecutive fiscal quarters;
     (h) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period; and
     (i) the amount of net income (loss) attributable to non-controlling
interests deducted (and not added back) in computing Consolidated Net Income
(Fixed Charge);
     (y) subtracting therefrom, the aggregate amount of all non-cash items
increasing Consolidated Net Income (Fixed Charge) (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for such
period; and
     (z) excluding therefrom,
     (a) any gain (or loss), together with any related provisions for taxes on
any such gain (or the tax effect of any such loss), realized during such period
by the Parent Borrower or any of its Restricted Subsidiaries upon any Asset Sale
(other than any dispositions in the ordinary course of business) by the Parent
Borrower or any of its Restricted Subsidiaries,
     (b) remeasurement gains and losses due solely to fluctuations in currency
values of non-current assets and liabilities, until such time as such gains or
losses are realized,
     (c) earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets (other than write-downs of Inventory),
     (d) any one-time increase or decrease to net income that is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP, and
     (e) unrealized gains and losses with respect to Hedging Obligations for
such period.
     plus (B) the proportionate interest of the Parent Borrower and its
consolidated Restricted Subsidiaries in non-consolidated Affiliate EBITDA for
such period.

17



--------------------------------------------------------------------------------



 



Consolidated EBITDA (Fixed Charge) shall be calculated on a Pro Forma Basis to
give effect to any Permitted Acquisition and Asset Sales (other than any
dispositions in the ordinary course of business, dispositions where the value of
the assets disposed of is less than $15,000,000 and Permitted Acquisitions where
the amount of the Acquisition Consideration plus any Equity Interests
constituting all or a portion of the purchase price is less than $15,000,000)
consummated at any time on or after the first day of the Test Period thereof as
if each such Permitted Acquisition had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the day prior to
the first day of such period.
Consolidated EBITDA (Fixed Charge) shall not include the Consolidated EBITDA
(Fixed Charge) of any Non-consolidated Affiliate if such Non-consolidated
Affiliate is subject to a prohibition, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
     “Consolidated EBITDA (Leverage)” shall mean, for any period, the sum of
(A) Consolidated Net Income (Leverage) for such period, adjusted by (without
duplication):
     (x) adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (Leverage) and
without duplication:
(a) Consolidated Interest Expense for such period,
(b) Consolidated Amortization Expense for such period,
(c) Consolidated Depreciation Expense for such period,
(d) Consolidated Tax Expense for such period,
(e) (i) non-recurring items or unusual charges or expenses, severance,
relocation costs or expenses, other business optimization expenses (including
costs and expenses relating to business optimization programs), new systems
design and implementation costs, project start-up costs, restructuring charges
or reserves, costs related to the closure and/or consolidation of facilities and
one-time costs associated with a Qualified IPO and (ii) the annualized amount of
net cost savings, operating expense reductions and synergies reasonably
projected by the Parent Borrower in good faith to be realized as a result of
specified actions (x) taken since the beginning of the Test Period in respect of
which Consolidated EBITDA (Leverage) is being determined or (y) initiated prior
to or during the Test Period (in each case, which cost savings shall be added to
Consolidated EBITDA (Leverage) until fully realized, but in no event for more
than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions; provided that
(A) such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Parent Borrower, and (B) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (e) to the extent
duplicative of any expenses or charges otherwise

18



--------------------------------------------------------------------------------



 



added to Consolidated EBITDA (Leverage), whether through a pro forma adjustment
or otherwise, for such Test Period; provided that the aggregate amount added to
Consolidated EBITDA (Leverage) pursuant to this clause (e) shall not exceed in
the aggregate 10% of Consolidated EBITDA (Leverage) for any one Test Period;
provided, further that projected (and not yet realized) amounts may no longer be
added in calculating Consolidated EBITDA (Leverage) pursuant to clause (ii) of
this paragraph (e) to the extent occurring more than four full fiscal quarters
after the specified action taken or initiated in order to realize such projected
cost savings, operating expense reductions and synergies;
(f) [intentionally omitted]
(g) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (Leverage) (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period; and
(h) the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Leverage);
and
(i) Management Fees paid in compliance with Section 6.08(c);
     (y) subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (Leverage) (other than the accrual of revenue
or recording of receivables in the ordinary course of business) for such period
and (b) interest income; and
     (z) excluding therefrom,
     (a) gains and losses due solely to fluctuations in currency values of
non-current assets and liabilities, realized gains and losses on currency
derivatives related to such non-current assets and liabilities determined in
accordance with U.S. GAAP for such period;
     (b) earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
     (c) non-recurring or unusual gains; and
     (d) any gain or loss relating to cancellation or extinguishment of
Indebtedness;
plus (B) the proportionate interest of the Parent Borrower and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income (Leverage) to compute Consolidated EBITDA
(Leverage) only to the extent (and in the same proportion) that the net income
of such Restricted Subsidiary was included in calculating Consolidated Net
Income (Leverage).

19



--------------------------------------------------------------------------------



 



Consolidated EBITDA (Leverage) shall not include the Consolidated EBITDA
(Leverage) of any Non-consolidated Affiliate if such Non-consolidated Affiliate
is subject to a prohibition, directly or indirectly, on the payment of dividends
or the making of distributions, directly or indirectly, to the Borrower, to the
extent of such prohibition.
     “Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period,
the ratio of (a) (i) Consolidated EBITDA (Fixed Charge) for such Test Period
minus (ii) the aggregate amount of Capital Expenditures for such period that
were not specifically funded by Indebtedness (other than a Revolving Loan or
Swingline Loan) or CapEx Equity Contributions minus (iii) all cash payments in
respect of income taxes (including all taxes imposed on or measured by overall
net income (however denominated), and franchise taxes imposed in lieu of net
income taxes) made during such period (net of any cash refund in respect of
income taxes actually received during such period) to (b) Consolidated Fixed
Charges for such Test Period.
     “Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
     (a) Consolidated Interest Expense payable in cash for such period;
     (b) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) and the principal amount of all mandatory prepayments of all
Indebtedness of the Parent Borrower and its Restricted Subsidiaries based on
excess cash flow of Parent Borrower and its Restricted Subsidiaries for such
period;
     (c) Dividends paid in cash pursuant to Section 6.08(c) or (i); and
     (d) Management Fees (except to the extent such payments reduce Consolidated
Net Income (Fixed Charge)).
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Parent Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with U.S. GAAP
plus, without duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Parent Borrower and its Restricted Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by Parent
Borrower or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Parent Borrower or any of its Restricted
Subsidiaries for such period;
     (d) all interest paid or payable with respect to discontinued operations of
Parent Borrower or any of its Restricted Subsidiaries for such period; and

20



--------------------------------------------------------------------------------



 



     (e) the interest portion of any deferred payment obligations of Parent
Borrower or any of its Restricted Subsidiaries for such period.
     “Consolidated Net Income (Fixed Charge)“ shall mean, for any period, the
consolidated net income (or loss) of Parent Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with U.S. GAAP;
provided, however, that:
     (a) the net income (or loss) of any person in which any person other than
the Parent Borrower and its Restricted Subsidiaries has an ownership interest
(which interest does not cause the net income of such other person to be
consolidated into the net income of the Parent Borrower and its Restricted
Subsidiaries) shall be excluded, except to the extent actually received by the
Parent Borrower or any of its Restricted Subsidiaries during such period; and
     (b) the net income (or loss) of any Restricted Subsidiary of the Parent
Borrower other than a Loan Party that is subject to a prohibition on the payment
of dividends or similar distributions by such Restricted Subsidiary shall be
excluded to the extent of such prohibition, except the aggregate amount of cash
distributed by such Restricted Subsidiary during such period to the Parent
Borrower or another Restricted Subsidiary as a dividend or other distribution.
     For purposes of this definition of “Consolidated Net Income (Fixed
Charge),” Consolidated Net Income shall be reduced (to the extent not already
reduced thereby) by the amount of any payments to or on behalf of Holdings made
pursuant to Section 6.08(c).
     “Consolidated Net Income (Leverage)” shall mean, for any period, the
consolidated net income (or loss) of the Parent Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with U.S. GAAP;
provided, however, that the following shall be excluded in the calculation of
“Consolidated Net Income (Leverage)”:
     (a) any net income (loss) of any person (other than the Parent Borrower) if
such person is not a Restricted Subsidiary of the Parent Borrower, except that:
     (i) subject to the exclusion contained in clause (c) below, equity of the
Parent Borrower and its consolidated Restricted Subsidiaries in the net income
of any such person for such period shall be included in such Consolidated Net
Income (Leverage) up to the aggregate amount of cash distributed by such person
during such period to the Parent Borrower or to a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(b), below); and
     (ii) the equity of the Parent Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);

21



--------------------------------------------------------------------------------



 



     (b) any net income (loss) of any Restricted Subsidiary of the Parent
Borrower if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Parent Borrower, to the extent of such prohibition, except
that:
     (i) subject to the exclusion contained in clause (c) below, equity of the
Parent Borrower and its consolidated Restricted Subsidiaries in the net income
of any such person for such period shall be included in such Consolidated Net
Income (Leverage) up to the aggregate amount of cash distributed by such
Restricted Subsidiary during such period to the Parent Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in this clause (b)); and
     (ii) the equity of the Parent Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);
     (c) any gain or loss realized upon the sale or other disposition of any
property of the Parent Borrower or Restricted Subsidiaries (including pursuant
to any Sale and Leaseback Transaction) that is not sold or otherwise disposed of
in the ordinary course of business (provided that sales or other dispositions of
assets in connection with any Qualified Securitization Transaction permitted
hereunder shall be deemed to be in the ordinary course);
     (d) any extraordinary gain or loss;
     (e) the cumulative effect of a change in accounting principles;
     (f) any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Parent Borrower or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Parent Borrower or Holdings;
     (g) any unrealized gain or loss resulting in such period from “Hedging
Obligations” (as defined in the Term Loan Credit Agreement) or any similar term
in any Term Loan Credit Agreement Refinancing Indebtedness;
     (h) any expenses or charges in such period related to the Transactions
(including, but not limited to, any premiums, fees, discounts, expenses and
losses payable by the Parent Borrower in connection with any “Debt Tender Offer”
(as defined in the Term Loan Credit Agreement)) and any acquisition,
disposition, recapitalization or the incurrence of any Indebtedness permitted
hereunder, including such fees, expenses or charges related to the Transactions;
and
     (i) the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Parent
Borrower’s consolidated financial

22



--------------------------------------------------------------------------------



 



statements pursuant to U.S. GAAP resulting from the application of purchase
accounting in relation to any acquisition or the amortization or write-off of
any amounts thereof, net of taxes.
     “Consolidated Net Tangible Assets” shall mean, as of any date of
determination, the sum of the amounts that would appear on a consolidated
balance sheet of the Parent Borrower and its Restricted Subsidiaries as the
total assets (less accumulated depreciation and amortization, allowances for
doubtful receivables, other applicable reserves and other properly deductible
items) of the Parent Borrower and its Restricted Subsidiaries, after giving
effect to purchase accounting and after deducting therefrom Consolidated Current
Liabilities and, to the extent otherwise included, the amounts of (without
duplication):
(a) the excess of cost over fair market value of assets or businesses acquired;
(b) any revaluation or other write-up in book value of assets subsequent to
September 30, 2010, as a result of a change in the method of valuation in
accordance with U.S. GAAP;
(c) unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d) minority interests in consolidated Subsidiaries held by Persons other than
the Parent Borrower or any Restricted Subsidiary of the Parent Borrower;
(e) treasury stock;
(f) cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g) Investments in and assets of Unrestricted Subsidiaries.
     “Consolidated Tax Expense” shall mean, for any period, the tax expense of
Parent Borrower and its Restricted Subsidiaries, for such period, determined on
a consolidated basis in accordance with U.S. GAAP.
     “Consolidated Total Assets” shall mean at any date of determination, the
total assets of Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with U.S. GAAP.
     “Consolidated Total Net Debt” shall mean, as of any date of determination
and without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Parent Borrower and its Restricted Subsidiaries outstanding
on such date of the type referenced in clauses (a), (b) and (f) of the
definition of Indebtedness, and any Continent Obligations of the Parent Borrower
and its Restricted Subsidiaries in respect of Indebtedness of any Person under
clauses (a), (b) and (f) of the definition of Indebtedness, minus the aggregate
amount of Unrestricted Cash on such date, plus (B) the proportionate interest of
the Parent Borrower and its

23



--------------------------------------------------------------------------------



 



consolidated Restricted Subsidiaries in the Non-consolidated Affiliate Debt of
each of the Non-consolidated Affiliates at any date of determination. The
aggregate principal amount of such Indebtedness shall be determined according to
the face or principal amount thereof, based on the amount owing under the
applicable contractual obligation (without regard to any election by the Parent
Borrower, Holdings or any other Person to measure an item of Indebtedness using
fair value or any other discount that may be applicable under U.S. GAAP
(including the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities) on a consolidated basis with respect to the Parent Borrower and its
Restricted Subsidiaries in accordance with consolidation principles utilized in
U.S. GAAP.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of an obligation of a primary obligor; (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
     “Contribution, Intercompany, Contracting and Offset Agreement” shall mean
that certain Contribution, Intercompany, Contracting and Offset Agreement dated
as of the date hereof by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
     “Contribution Notice” shall mean a contribution notice issued by the
Pensions Regulator under Section 38 or Section 47 of the Pensions Act 2004.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

24



--------------------------------------------------------------------------------



 



     “Control Agreement” shall mean, with respect to a Deposit Account,
Securities Account, or Commodity Account (each as defined in the UCC),
(i) located in the United States, an agreement in form and substance reasonably
satisfactory to the Collateral Agent establishing the Collateral Agent’s
“Control” (within the meaning of the UCC) in such account, or (ii) located in
other jurisdictions, agreements with regard to such accounts establishing and
perfecting the First Priority Lien of the Collateral Agent in such accounts, and
effecting the arrangements set forth in Section 9.01 (to the extent required by
such Section), and otherwise in form and substance reasonably satisfactory to
the Collateral Agent.
     “Cost” shall mean, with respect to Inventory, the lower of (a) cost
computed on a weighted average basis in accordance with GAAP or (b) market
value; provided, that for purposes of the calculation of the Borrowing Base,
(i) the Cost of the Inventory shall not include: the portion of the cost of
Inventory equal to the profit earned by any Affiliate on the sale thereof to any
Loan Party and (ii) notwithstanding anything to the contrary contained herein,
the cost of the Inventory shall be computed in the same manner and consistent
with the historical accounting practices of the Parent Borrower and its
Subsidiaries (it being understood that the Inventory Appraisal has been
prepared, and each future Inventory Appraisal will be prepared, in a manner
consistent with such practices).
     “Covenant Recovery Event” shall mean, with respect to any Covenant Trigger
Event at any time (a) no Default or Event of Default shall have been outstanding
for a period of thirty (30) consecutive days then ended and (b) Excess
Availability shall be at least the greater of (i) $90,000,000 and (ii) 12.5% of
the lesser of (A) the Total Revolving Commitment and (B) the then-applicable
Total Borrowing Base, for a period of thirty (30) consecutive days then ended.
     “Covenant Trigger Event” shall mean as of any Business Day (a) an Event of
Default shall have occurred and is continuing and/or (b) Excess Availability
shall as of any date be less than the greater of (i) $90,000,000 and (ii) 12.5%
of the lesser of (A) the Total Revolving Commitment and (B) the then-applicable
Total Borrowing Base.
     “Credit Extension” shall mean, as the context may require, (i) the making
of a Loan by a Lender or (ii) the issuance of any Letter of Credit (including
assumption of Existing Letters of Credit), or the extension or renewal of any
existing Letter of Credit, or an amendment of any existing Letter of Credit that
increases the amount or changes the drawing conditions thereof, by any Issuing
Bank.
     “Credit Protective Advance” shall have the meaning assigned to such term in
Section 2.01(f).
     “DB Cash Pooling Arrangements” shall mean the cash pooling arrangements
among the Parent Borrower, certain other Loan Parties and Deutsche Bank pursuant
to the Transaction Banking Services Agreement among such parties and any
documents ancillary thereto.
     “Debt Tender Offer” shall mean the tender offers and consent solicitations
for each series of Existing Senior Notes pursuant to the Offer to Purchase and
Consent Solicitation Statement of the Parent Borrower dated November 26, 2010,
relating to each series of Existing Senior Notes, as in effect on the Closing
Date.

25



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, insolvency, reorganization, examination, or similar debtor relief
or debt adjustment laws of the United States or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.
     “Default” shall mean an Event of Default or an event, occurrence or
condition which is, or upon notice, lapse of time or both would constitute, an
Event of Default.
     “Default Notice” shall have the meaning assigned to such term in
Section 8.01(f).
     “Default Rate” shall have the meaning assigned to such term in
Section 2.06(f).
     “Defaulting Lender” means, subject to Section 2.14(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Parent Borrower, or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of any Insolvency Proceeding, (ii) had
a receiver, conservator, trustee, administrator, examiner, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
     “Dilution Reserve” shall mean a reserve established by Administrative Agent
in accordance with Section 2.01(d) with respect to Accounts in respect of
dilution.
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable other than solely for Qualified Capital Stock,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to 180 days after
the Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in (a) above, in each case at any time on or prior to 180
days after the Maturity Date, or (c) contains any mandatory repurchase
obligation which may come into effect prior to 180 days after the Maturity Date;
provided, however, that any

26



--------------------------------------------------------------------------------



 



Equity Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to 180 days
after the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the Full Payment of the
Obligations.
     “Distribution” shall mean, collectively, with respect to each Loan Party,
all dividends, cash, options, warrants, rights, instruments, distributions,
returns of capital or principal, income, interest, profits and other property,
interests (debt or equity) or proceeds, including as a result of a split,
revision, reclassification or other like change of the Pledged Securities, from
time to time received, receivable or otherwise distributed to such Loan Party in
respect of or in exchange for any or all of the Pledged Securities or Pledged
Intercompany Notes.
     “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or made any other distribution, payment or delivery of property
(other than Qualified Capital Stock of such person) or cash to the holders of
its Equity Interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income
(Fixed Charge) or Consolidated Net Income (Leverage), as applicable.
     “Dollar Denominated Loan” shall mean each Loan denominated in Dollars at
the time of the incurrence thereof.
     “Dollar Equivalent” shall mean, as to any amount denominated in any
currency other than Dollars as of any date of determination, the amount of
Dollars that would be required to purchase the amount of such currency based
upon the Spot Selling Rate as of such date; provided that (i) for purposes of
(x) determining compliance with Sections 2.01, 2.02, 2.10(b), 2.17 and 2.18 and
(y) calculating Fees pursuant to Section 2.05, the Dollar Equivalent of any
amounts denominated in a currency other than Dollars shall be calculated on the
Closing Date or the date when a subsequent Loan is made or a prepayment is
required to be made, and at such other times as the Administrative Agent may
elect (which may be on a daily basis), using the Spot Selling Rate therefor,
(ii) for purposes of determining aggregate Revolving Exposure, the Dollar
Equivalent of any Revolving Exposure denominated in a currency other than
Dollars shall be calculated by the Administrative Agent on a daily basis using
the Spot Selling Rate in effect for such day and (iii) the Spot Selling Rate
used to make determination of any Borrowing Base as reported in any currency
other than Dollars in any Borrowing Base Certificate shall be determined
(x) initially by the Administrative Borrower, using the Spot Selling Rate that
was in

27



--------------------------------------------------------------------------------



 



effect on the day immediately prior to the date on which such Borrowing Base
Certificate is delivered to the Administrative Agent pursuant to Section 5.01(j)
or Section 9.03(a), and (y) thereafter, by the Administrative Agent on a daily
basis using the Spot Selling Rate as in effect from time to time, as determined
by the Administrative Agent; provided, that as to amounts determined in Dollars,
the Dollar Equivalent of such amount shall be such amount in Dollars.
     “Dollars” or “dollars” or “$” shall mean lawful money of the United States.
     “Eligible Accounts” shall mean, on any date of determination of the
Borrowing Base, all of the Accounts owned by each Borrower and each Borrowing
Base Guarantor, as applicable (including Purchased Receivables acquired by a
Borrower or Borrowing Base Guarantor pursuant to a Receivables Purchase
Agreement except as otherwise provided below), and reflected in the most recent
Borrowing Base Certificate delivered by the Administrative Borrower to the
Collateral Agent and the Administrative Agent, except any Account to which any
of the exclusionary criteria set forth below applies. Eligible Accounts shall
not include any of the following Accounts:
          (i) any Account in which the Collateral Agent, on behalf of the
Secured Parties, does not have a valid, perfected First Priority Lien;
          (ii) any Account that is not owned by a Borrower or a Borrowing Base
Guarantor;
          (iii) Accounts with respect to which the Account Debtor (other than a
Governmental Authority) either (A) does not maintain its Chief Executive Office
in an Applicable Eligible Jurisdiction, or (B) is not organized under the laws
of an Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof;
          (iv) any Account that is payable in any currency other than Dollars;
provided, that (i) Eligible Canadian Accounts may also be payable in Canadian
Dollars and (ii) Eligible European Accounts may also be payable in any Alternate
Currency, Swiss Francs, Norwegian Kroner, Swedish Kronor, or Danish Kroner;
          (v) any Account that does not arise from the sale of goods or the
performance of services by such Borrower or Borrowing Base Guarantor (or, with
respect only to Accounts acquired by Swiss Borrower pursuant to a Receivables
Purchase Agreement, each Receivables Seller) in the ordinary course of its
business;
          (vi) any Account (a) upon which the right of a Borrower or Borrowing
Base Guarantor, as applicable, to receive payment is contingent upon the
fulfillment of any condition whatsoever unless such condition is satisfied or
(b) as to which either a Borrower or Borrowing Base Guarantor, as applicable, is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial or administrative process or (c) that represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Borrower’s or Borrowing Base Guarantor’s, as
applicable, completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer;

28



--------------------------------------------------------------------------------



 



          (vii) to the extent that any defense, counterclaim, setoff or dispute
is asserted as to such Account, it being understood that the amount of any such
defense, counterclaim, setoff or dispute shall be reflected in the applicable
Borrowing Base Certificate and that the remaining balance of the Account shall
be eligible;
          (viii) any Account that is not a true and correct statement of bona
fide indebtedness incurred in the amount of the Account for merchandise sold to
or services rendered to the applicable Account Debtor;
          (ix) any Account with respect to which an invoice or electronic
transmission constituting a request for payment has not been sent;
          (x) any Account that arises from a sale to any director, officer,
other employee or Affiliate of any Company;
          (xi) to the extent any Company, including any Loan Party or
Subsidiary, is liable for goods sold or services rendered by the applicable
Account Debtor to any Company, including any Loan Party or Subsidiary, but only
to the extent of the potential offset;
          (xii) any Account that arises with respect to goods that are delivered
on a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed
sale or other terms by reason of which the payment by the Account Debtor is or
may be conditional;
          (xiii) any Account that is subject to the occurrence of any of the
following:
               (1) such Account has not been paid within one hundred twenty
(120) days following its original invoice date or is more than sixty (60) days
past due according to its original terms of sale; or
               (2) the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or
               (3) a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law;
          (xiv) any Account that is the obligation of an Account Debtor (other
than an individual) if 50% or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under clause (xiii) of this definition;
          (xv) any Account as to which any of the representations or warranties
in, or pursuant to, the Loan Documents, or any Receivables Purchase Agreement
are untrue in any material respect;
          (xvi) to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper;

29



--------------------------------------------------------------------------------



 



          (xvii) that portion of any Account in respect of which there has been,
or should have been, established by any Borrower or Borrowing Base Guarantor or
the Receivables Seller a contra account, whether in respect of contractual
allowances with respect to such Account, audit adjustment, anticipated discounts
or otherwise;
          (xviii) any Account on which the Account Debtor is a Governmental
Authority where Applicable Law imposes any requirement (including any
requirement of notice, acceptance or acknowledgment by the Governmental
Authority) to constitute a valid assignment as against such Governmental
Authority, unless a Borrower or Borrowing Base Guarantor, as applicable, has
assigned its rights to payment of such Account to the Administrative Agent (or
in the case of Account acquired by a Borrower or Borrowing Base Guarantor
pursuant to a Receivables Purchase Agreement, unless the Receivables Seller has
assigned such rights to the purchaser, and the purchaser has further assigned
such rights to Administrative Agent) pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a U.S. federal Governmental Authority or
complied with such requirement pursuant to Applicable Law in the case of any
other Governmental Authority (including, in the case of Canada, the Financial
Administration Act);
          (xix) Accounts that are subject to (a) extended retention of title
arrangements (for example, verlängerter Eigentumsvorbehalt, including a
processing clause, Verarbeitungsklausel) with respect to any part of the
Inventory or goods giving rise to such Account or similar arrangements under any
Applicable Law to the extent of a claim that validly survives by law or contract
that can effectively be enforced pursuant to such title retention arrangements
or (b) that are subject to an enforceable restriction on assignment;
          (xx) with respect to Accounts of any Eligible U.K. Loan Party or any
Swiss Borrowing Base Guarantor, Accounts with respect to which (i) the agreement
evidencing such Accounts is not governed by the laws of Germany, Canada or any
province thereof, England and Wales or any state in the United States, or the
laws of such other jurisdictions acceptable to the Administrative Agent in its
Permitted Discretion (each, an “Acceptable Governing Law”) or (ii) if governed
by an Acceptable Governing Law, the requirements, if any, set forth on
Schedule 1.01(c) hereto with respect to such Acceptable Governing Law (or the
respective Accounts) are not satisfied;
          (xxi) with respect to Accounts of any Eligible U.K. Loan Party or any
Swiss Borrowing Base Guarantor, Accounts where the Account Debtor either
maintains its Chief Executive Office or is organized under the laws of an
Applicable European Jurisdiction, the United States or Canada and the
requirements, if any, set forth on Schedule 1.01(c) hereto with respect to such
Account Debtor in such jurisdiction have not been satisfied;
          (xxii) which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all
Borrowers exceeds 20% (or, with regard to Account Debtors listed on
Schedule 1.01(d), such higher amount as is set forth on such Schedule) of the
aggregate amount of Eligible Accounts of all Borrowers; provided that the amount
excluded from Eligible Accounts because they exceed the foregoing percentage
shall be determined by the Administrative Agent based upon all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit;

30



--------------------------------------------------------------------------------



 



          (xxiii) any Account acquired by the Swiss Borrower pursuant to the
German Receivables Purchase Agreement that is a Disqualified Receivable (as
defined therein);
          (xxiv) any Account acquired by Swiss Borrower pursuant to a
Receivables Purchase Agreement which is not in full force and effect or under
which any party thereto has defaulted in its obligations thereunder or
disaffirmed in writing its obligations thereunder;
          (xxv) any Account of the Swiss Borrower acquired pursuant to the
German Receivables Purchase Agreement with respect to which notice is required
to have been given pursuant to the Swiss Security Agreement, unless such notice
has been given in accordance therewith; or
          (xxvi) which the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event the Administrative
Agent shall provide notice and an opportunity to discuss in accordance with the
procedures set forth in the last three sentences of Section 2.01(d), mutatis
mutandis).
Notwithstanding the foregoing, no Account will be characterized as ineligible
pursuant to any of the criteria set forth in paragraphs (iii), (iv), (xiii),
(xiv), (xviii) through (xxv) above to the extent that the Account Debtor’s
obligations thereunder are insured pursuant to a credit insurance arrangement in
form and substance, and with a creditworthy insurer, all of which is
satisfactory to the Administrative Agent in its sole and absolute discretion.
     “Eligible Assignee” shall mean a Person that is (a) a Lender, a U.S.-based
Affiliate of a Lender or an Approved Fund; (b) any other financial institution
approved by Administrative Agent and Administrative Borrower (which approval by
Administrative Borrower shall not be unreasonably withheld or delayed, and shall
be deemed given if no objection is made within two Business Days after notice of
the proposed assignment), that is organized under the laws of the United States
or any state or district thereof, has total assets in excess of $5,000,000,000,
extends asset-based lending facilities in its ordinary course of business and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law; and (c) during any Event
of Default, any Person acceptable to Administrative Agent in its discretion;
provided that (x) no approval of Administrative Borrower shall be required prior
to the earlier of (i) three months after the Closing Date and (ii) the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arranger) (such period, the “Syndication Period”), (y)
“Eligible Assignee” shall not include Holdings, any Loan Party or any of their
respective Affiliates or Subsidiaries or any natural person and (z) each
assignee Lender shall be subject to each other applicable requirement regarding
Lenders hereunder, including Sections 2.21, 5.15 and Section 11.04 (including
Section 11.04 (f)); provided, however, that during the Syndication Period and
after giving effect to assignments made in connection with the primary
syndication of the Commitments and Loans, there shall be no more than nine
(9) non-bank lenders.
     “Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Loan Parties.

31



--------------------------------------------------------------------------------



 



     “Eligible Canadian Inventory” shall mean the Eligible Inventory owned by
the Canadian Loan Parties.
     “Eligible European Accounts” shall mean the Eligible Accounts owned by an
Eligible European Loan Party.
     “Eligible European Loan Party” shall mean the U.K. Borrower, the Swiss
Borrower, or any other Borrowing Base Guarantor incorporated in England and
Wales.
     “Eligible German Accounts” shall mean the Eligible Accounts purchased by
Swiss Borrower from a Receivables Seller pursuant to the German Receivables
Purchase Agreement, including Eligible Large Customer German Accounts and
Eligible Small Customer German Accounts.
     “Eligible Inventory” shall mean Inventory consisting of goods, including
raw materials and work in process, held for sale by any U.S. Borrower, any
Canadian Loan Party, or any Eligible U.K. Loan Party, in the ordinary course,
but shall exclude any Inventory to which any of the exclusionary criteria set
forth below applies. Eligible Inventory shall not include any Inventory of any
U.S. Borrower, Canadian Loan Party, or any Eligible U.K. Loan Party that:
          (i) the Collateral Agent, on behalf of Secured Parties, does not have
a valid, perfected First Priority Lien on;
          (ii) (1) is stored at a leased location, unless either (x) a Landlord
Access Agreement has been delivered to the Collateral Agent, or (y) a Rent
Reserve has been established with respect thereto or (2) is stored with a bailee
or warehouseman (including Inventory stored or located at the Logan Location,
whether Logan has possession as a warehouseman, bailee, consignee or otherwise)
unless either (x) an acknowledged Bailee Letter has been delivered to the
Collateral Agent and (in the case of a bailee that is a merchant in goods of
that kind) the applicable Loan Party has filed appropriate UCC (or comparable)
filings to perfect its interest in such Inventory or (y) a Rent Reserve has been
established with respect thereto; provided that this clause (ii) shall not apply
to any Inventory (A) constituting Vendor Managed Inventory in the aggregate for
all such locations of less than the greater of 10% of Eligible Inventory and
$20,000,000, or (B) located in any jurisdiction outside of the United States or
Canada where such agreements are not customary;
          (iii) is placed on consignment, unless a valid consignment agreement
which is reasonably satisfactory to Collateral Agent is in place with respect to
such Inventory;
          (iv) is covered by a negotiable document of title, unless such
document has been delivered to the Collateral Agent with all necessary
endorsements, free and clear of all Liens except those in favor of the
Collateral Agent and the Lenders and landlords, carriers, bailees and
warehousemen if clause (ii) above has been complied with;
          (v) is to be returned to suppliers;
          (vi) is obsolete (excluding items that can be recycled as scrap),
unsalable, shopworn, seconds, damaged or unfit for sale;

32



--------------------------------------------------------------------------------



 



          (vii) consists of display items, samples or packing or shipping
materials, manufacturing supplies, work-in-process Inventory (other than
work-in-process Inventory that is in saleable form as reflected in the most
recent Inventory Appraisal) or replacement parts;
          (viii) is not of a type held for sale in the ordinary course of any
U.S. Borrower’s, Eligible U.K. Loan Party’s, or Canadian Loan Party’s, as
applicable, business;
          (ix) breaches in any material respect any of the representations or
warranties pertaining to Inventory set forth in the Loan Documents;
          (x) consists of Hazardous Material;
          (xi) is not covered by casualty insurance maintained as required by
Section 5.04;
          (xii) is subject to any licensing arrangement the effect of which
would be to limit the ability of Collateral Agent, or any person selling,
leasing or otherwise disposing of, the Inventory on behalf of Collateral Agent,
to complete or sell, lease or otherwise dispose of such Inventory in enforcement
of the Collateral Agent’s Liens, without further consent or payment to the
licensor or any other third party;
          (xiii) is subject to an asserted claim of infringement or other
violation (whether as a result of an “invitation to license” or the like) of any
third party’s Intellectual Property Rights, but only to the extent of such
claim;
          (xiv) is not at a location within the United States, Canada, or
England and Wales scheduled on Schedule 3.24 (as updated from time to time in
accordance with Section 5.13), except in accordance with Section 5.13, unless in
transit between locations permitted by Section 5.13 or as otherwise permitted by
clause (xv);
          (xv) is in transit with a common carrier from vendors and suppliers,
provided Inventory in transit from vendors and suppliers may be included as
eligible pursuant to this clause (xv) so long as (i) the Administrative Agent
shall have received evidence of satisfactory casualty insurance naming the
Collateral Agent as loss payee and otherwise covering such risks as the
Administrative Agent may reasonably request, (ii) such Inventory is located in
the United States, Canada or England and Wales, (iii) such Inventory is not
“on-the-water”; and (iv) such Inventory is in transit for not more than 48
hours; provided that up to $15,000,000 of Inventory in transit by rail for
longer periods may be included as “Eligible Inventory” and (v) the common
carrier is not an Affiliate of the applicable vendor or supplier;
          (xvi) with respect to Inventory of any U.K. Borrower or any other
Borrowing Base Guarantor incorporated in England and Wales, Inventory any part
of which is subject to valid retention of title provisions to the extent of such
claim; or
          (xvii) which the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever (in which event
the Administrative Agent shall provide notice and an opportunity to discuss in
accordance with the procedures set forth in the last three sentences of
Section 2.01(d), mutatis mutandis).

33



--------------------------------------------------------------------------------



 



     “Eligible Large Customer German Accounts” shall mean Eligible German
Accounts for which a “Large Customer” (as defined in the German Receivables
Purchase Agreement) is the Account Debtor.
     “Eligible Small Customer German Accounts” shall mean all Eligible German
Accounts other than Eligible Large Customer German Accounts.
     “Eligible Swiss Accounts” shall mean Eligible German Accounts and Eligible
Swiss Subsidiary Accounts.
     “Eligible Swiss Subsidiary Accounts” shall mean the Eligible Accounts
purchased by Swiss Borrower from a Receivables Seller pursuant to a Swiss
Receivables Purchase Agreement; provided that the eligibility of such accounts
shall be subject to (i) execution and delivery of a Swiss Receivables Purchase
Agreement and related documentation satisfactory, each in form and substance
satisfactory to the Administrative Agent, (ii) completion of field examinations
with regard to such Receivables Sellers, (iii) such other documentation as
Administrative Agent may request, including legal opinions and certificates, and
(iv) such other conditions precedent and eligibility criteria as may be
established by the Administrative Agent in its sole discretion, which may
include any item referred to in clauses (y) and (z) of Section 11.02(h).
     “Eligible U.K. Accounts” shall mean the Eligible Accounts owned by an
Eligible U.K. Loan Party.
     “Eligible U.K. Inventory” shall mean the Eligible Inventory owned by an
Eligible U.K. Loan Party.
     “Eligible U.K. Loan Party” shall mean the U.K. Borrower or any other
Borrowing Base Guarantor incorporated in England and Wales.
     “Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.
     “Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the
U.S. Borrowers.
     “Embargoed Person” shall have the meaning assigned to such term in
Section 6.21.
     “Enforcement Action” shall mean any action to enforce any Secured
Obligations or Loan Documents or to exercise any rights or remedies relating to
any Collateral (whether by judicial action, self-help, notification of Account
Debtors, exercise of setoff or recoupment, exercise of any right to vote or act
in a Loan Party’s Insolvency Proceeding, or otherwise).
     “Engagement Letter” shall mean that certain engagement letter among the
Parent Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, and the other financial institutions
party thereto, dated as of November 30, 2010.
     “Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land

34



--------------------------------------------------------------------------------



 



surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other formal communication alleging liability for or
obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural resources, personal injury,
property damage, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
     “Environmental Law” shall mean any and all treaties, laws, statutes,
ordinances, regulations, rules, decrees, orders, judgments, consent orders,
consent decrees, code or other legally binding requirements, and the common law,
relating to protection of human health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
     “Environmental Permit” shall mean any permit, license, approval,
registration, notification, exemption, consent or other authorization required
by or from a Governmental Authority under Environmental Law.
     “Equipment” shall mean “equipment,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the thirty (30) day notice period is waived
by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Plan whether or not waived; (c)

35



--------------------------------------------------------------------------------



 



the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412 of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA; (f) the receipt by any Company
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the occurrence of any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (h) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan subject to Section 4063
of ERISA or a cessation of operation that is treated as a withdrawal under
Section 406(e) of ERISA; (i) a complete or partial withdrawal by any Company or
any ERISA Affiliate from a Multiemployer Plan resulting in material Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (j) the
making of any amendment to any Plan which could result in the imposition of a
lien or the posting of a bond or other security; and (k) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could reasonably be expected to result in a
Material Adverse Effect.
     “EURIBOR Borrowing” shall mean a Borrowing comprised of EURIBOR Loans.
     “EURIBOR Interest Period” shall mean, with respect to any EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months later (or 14 days if agreed to by all Lenders or, with regard only to
a European Swingline Loan denominated in Euros, between 2 and 7 days), as
Administrative Borrower may elect; provided that (a) if any EURIBOR Interest
Period would end on a day other than a Business Day, such EURIBOR Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such EURIBOR Interest Period shall end on the immediately preceding Business
Day, (b) any EURIBOR Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such EURIBOR Interest Period) shall end on the
last Business Day of the last calendar month of such EURIBOR Interest Period,
(c) Administrative Borrower shall not select a EURIBOR Interest Period that
would extend beyond the Maturity Date of the applicable Loan, (d) Administrative
Borrower shall not select EURIBOR Interest Periods so as to require a payment or
prepayment of any EURIBOR Loan during a EURIBOR Interest Period for such Loan
and (e) any EURIBOR Borrowings (other than Borrowings of European Swingline
Loans) made or continued during the Syndication Period, shall have a EURIBOR
Interest Period of one month. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

36



--------------------------------------------------------------------------------



 



     “EURIBOR Loan” shall mean any Revolving Loan or European Swingline Loan
bearing interest at a rate determined by reference to the Adjusted EURIBOR Rate
in accordance with the provisions of ARTICLE II.
     “EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for any
Interest Period, the interest rate per annum determined by the Banking
Federation of the European Union for deposits in Euro (for delivery on the first
day of such Interest Period) with a term comparable to such Interest Period,
determined as of approximately 11:00 a.m., Brussels time, on the second full
TARGET Day preceding the first day of such Interest Period (as set forth by
Reuters or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the Banking Federation of the
European Union as an authorized information vendor for the purpose of displaying
such rates); provided, however, that (i) if no comparable term for an Interest
Period is available, the EURIBOR Rate shall be determined using the weighted
average of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if the rate referenced above is not available, “EURIBOR
Rate” shall mean, with respect to each day during each Interest Period
pertaining to EURIBOR Borrowings comprising part of the same Borrowing, the rate
per annum equal to the rate at which the Administrative Agent (or such other
bank or banks as may be designated by the Administrative Agent in consultation
with European Administrative Borrower) is offered deposits in Euros at
approximately 11:00 a.m., Brussels time, two TARGET Days prior to the first day
of such Interest Period, for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of such EURIBOR Borrowing to be outstanding during such Interest Period
(or such other amount as the Administrative Agent may reasonably determine).
     “euro” or “Euro” or “€” shall mean the single currency of the Participating
Member States.
     “Euro Denominated Loan” shall mean each Loan denominated in euros at the
time of the incurrence thereof.
     “Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Loans.
     “Eurocurrency Interest Period” shall mean, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or 14 days if agreed to by all Lenders or, with regard only to a
European Swingline Loan denominated in GBP or Swiss francs, between 2 and
7 days), as Administrative Borrower may elect; provided that (a) if any
Eurocurrency Interest Period would end on a day other than a Business Day, such
Eurocurrency Interest Period shall be extended to the next succeeding Business
Day unless such next succeeding Business Day would fall in the next calendar
month, in which case such Eurocurrency Interest Period shall end on the
immediately preceding Business Day, (b) any Eurocurrency Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Eurocurrency Interest Period) shall end on the last Business Day of the last
calendar month of such Eurocurrency Interest Period, (c) Administrative Borrower
shall not select a Eurocurrency Interest Period that would extend beyond the
Maturity Date of the applicable Loan, (d)

37



--------------------------------------------------------------------------------



 



Administrative Borrower shall not select Eurocurrency Interest Periods so as to
require a payment or prepayment of any Eurocurrency Loan during a Eurocurrency
Interest Period for such Loans and (e) any Eurocurrency Borrowings (other than
Borrowings of European Swingline Loans) made or continued during the Syndication
Period, shall have a Eurocurrency Interest Period of one month. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Eurocurrency Loan” shall mean any Revolving Loan or European Swingline
Loan bearing interest at a rate determined by reference to the Adjusted LIBOR
Rate in accordance with the provisions of ARTICLE II.
     “Eurofoil” shall mean Eurofoil Inc. (USA), a New York corporation.
     “European Administrative Borrower” shall mean Novelis AG, or any successor
entity serving in that role pursuant to Section 2.03(c).
     “European Borrower” shall mean Swiss Borrower and U.K. Borrower.
     “European Borrowing Base” shall mean the lesser of (i) (A) the sum of the
Swiss Borrowing Base plus (B) the U.K. Borrowing Base and (ii) the greater of
(A) $350,000,000 and (B) 40% of the Total Gross Borrowing Base.
     “European Communities” shall mean the European Community created by the
Treaty establishing the European Community (Treaty of Rome) of 1957.
     “European LC Exposure” shall mean at any time the Dollar Equivalent of the
sum of the stated amount of all outstanding European Letters of Credit at such
time. The European LC Exposure of any Revolving Lender at any time shall mean
its Pro Rata Percentage of the aggregate European LC Exposure at such time.
     “European Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(a).
     “European Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of
European Letters of Credit.
     “European Swingline Commitment” shall mean the commitment of the European
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.07 or Section 2.17. The amount
of the European Swingline Commitment shall initially be $25,000,000, but shall
in no event exceed the Revolving Commitment.
     “European Swingline Exposure” shall mean at any time the aggregate
principal amount at such time of all outstanding European Swingline Loans. The
European Swingline Exposure of any Revolving Lender at any time shall equal its
Pro Rata Percentage of the aggregate European Swingline Exposure at such time.

38



--------------------------------------------------------------------------------



 



     “European Swingline Lender” shall have the meaning assigned to such term in
the preamble hereto.
     “European Swingline Loan” shall mean any loan made by the European
Swingline Lender pursuant to Section 2.17. For the avoidance of doubt, European
Swingline Loans shall include Overadvances made as European Swingline Loans.
     “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
     “Excess Amount” shall have the meaning assigned to such term in
Section 2.10.
     “Excess Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to (a) the lesser of (i) the Revolving Commitments of all of the
Lenders and (ii) the Total Borrowing Base on the date of determination less
(b) all outstanding Loans and LC Exposure.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Collateral Subsidiary” shall mean, at any date of determination,
any Restricted Subsidiary designated as such in writing by Administrative
Borrower to the Administrative Agent that:
(x) (i) contributed 2.5% or less of Consolidated EBITDA (Leverage) for the
period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 2.5% or less of the Consolidated Total Assets
of the Parent Borrower and its Restricted Subsidiaries on the last day of the
most recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination;
(y) together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA
(Leverage) for the period of four fiscal quarters most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 7.5% or less of the Consolidated Total Assets
of the Parent Borrower and its Restricted Subsidiaries on the last day of the
most recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination, and
(z) is not a Loan Party on the Closing Date; provided that no Loan Party shall
constitute an Excluded Collateral Subsidiary except to the extent such Loan
Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
     The Excluded Collateral Subsidiaries as of the Closing Date are listed on
Schedule 1.01(e).

39



--------------------------------------------------------------------------------



 



     “Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
     “Excluded Equity Interests” shall mean (a) any Equity Interests of any
Person with respect to which the cost or other consequences (including any
adverse tax consequences) of pledging such Equity Interests shall be excessive
in view of the benefits to be obtained by the Lenders therefrom as reasonably
determined by the Administrative Agent and the Administrative Borrower, (b) any
Equity Interests to the extent the pledge thereof would be prohibited by any
applicable law or contractual obligation (only to the extent such prohibition is
applicable and not rendered ineffective by any applicable law and, in the case
of any such contractual obligation, permitted under Section 6.19 hereof) and
(c) the Equity Interests of any Unrestricted Subsidiary.
     “Excluded Property” shall mean (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
applicable law or contractual obligation, (ii) requires a consent not obtained
of any governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Parent Borrower or any Subsidiary and such
third party or (iii) would trigger a termination event pursuant to any “change
of control” or similar provision, in each case pursuant to this clause (a),
except to the extent such anti-assignment or negative pledge is not enforceable
under the UCC or other applicable requirements of Applicable Law, or such
contractual obligation is prohibited under Section 6.19 hereof, (b) United
States intent to use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent to use trademark applications under
applicable United States federal law, (c) local petty cash deposit accounts
maintained by the Parent Borrower and its Restricted Subsidiaries in proximity
to their operations, (d) payroll accounts maintained by the Parent Borrower and
its Subsidiaries, (e) Property that is, or is to become, subject to a Lien
securing a Purchase Money Obligation or Capital Lease Obligation permitted to be
incurred pursuant to this Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Purchase Money
Obligation or Capital Lease Obligation) validly prohibits the creation of any
other Lien on such Property and such prohibition is permitted under Section 6.19
hereof, (f)(x) any leasehold real property and (y) any fee-owned real property
having an individual fair market value not exceeding $10,000,000, (g) any
Letter-of-Credit Rights that are not Supporting Obligations (each as defined in
the UCC), and (h) any other property with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent.
     “Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that
are not organized in a Principal Jurisdiction.
     “Excluded Taxes” shall mean, with respect to the Agents, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), franchise taxes imposed on it (in
lieu of net income taxes) and branch profits taxes imposed on it, by a
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of any Lender,
its applicable lending

40



--------------------------------------------------------------------------------



 



office in such jurisdiction, (b) in the case of a Foreign Lender, any U.S.
federal withholding tax that (i) is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office), except (x) to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.15(a) or (y) if such
Foreign Lender designates a new foreign lending office or is an assignee
pursuant to a request by any Borrower under Section 2.15(l); provided that this
subclause (b)(i) shall not apply to any Tax imposed on a Lender in connection
with an interest or participation in any Loan or other obligation that such
Lender was required to acquire pursuant to Section 2.14(d), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.15(e),
(c) withholding taxes imposed under FATCA and (d) for greater certainty, taxes
imposed on amounts deemed to be interest pursuant to section 214(7) of the
Income Tax Act (Canada).
     “Executive Order” shall have the meaning assigned to such term in
Section 3.22.
     “Existing Commerzbank Letter of Credit” shall mean the letters of credit
referred to on Schedule 2.18(b).
     “Existing Letter of Credit” shall mean the letters of credit referred to on
Schedule 2.18(a), in each case that is issued by a Lender or an Affiliate of a
Lender that is eligible to be an Issuing Bank.
     “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
     “Existing Senior Note Agreements” shall mean the collective reference to
(i) the indenture dated as of February 3, 2005, pursuant to which the Existing
2005 Senior Notes were issued and (ii) the indenture dated as of August 11,
2009, pursuant to which the Existing 2009 Senior Notes were issued.
     “Existing Senior Note Documents” shall mean the Existing Senior Notes, the
Existing Senior Note Agreements, the Existing Senior Note Guarantees and all
other documents executed and delivered with respect to either Existing Senior
Notes or the Existing Senior Note Agreements.
     “Existing Senior Note Guarantees” shall mean the guarantees pursuant to
either Existing Senior Note Agreement.
     “Existing Senior Notes” shall mean the collective reference to the Existing
2005 Senior Notes and the Existing 2009 Senior Notes.
     “Existing 2005 Senior Notes” shall mean the Parent Borrower’s 7-1/4% Senior
Notes due 2015 issued pursuant to the Existing Senior Note Agreements.
     “Existing 2009 Senior Notes” shall mean the Parent Borrower’s 11.5% Senior
Notes due 2015 issued pursuant to the Existing Senior Note Agreements.

41



--------------------------------------------------------------------------------



 



     “Extended Commitment” shall have the meaning assigned to such term in
Section 11.02(g).
     “Extraordinary Expenses” shall mean all costs, expenses or advances that
any Agent or Receiver may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against any Agent, any
Lender, any Receiver, any Loan Party, any representative of creditors of any
Loan Party or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of the Liens on the
Collateral for the benefit of the Secured Parties), Loan Documents, Letters of
Credit or Secured Obligations, including any lender liability or other Claims;
(c) the exercise, protection or enforcement of any rights or remedies of any
Agent or Receiver in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Secured Obligations; and (g) Protective Advances. Such
costs, expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral, and travel expenses.
     “FASB ASC” shall mean the Accounting Standards Codification of the
Financial Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code in effect as of the
date hereof (or any amended or successor provisions that are substantively
comparable) and any regulations thereunder and official interpretations thereof.
     “Federal Funds Rate” shall mean (a) the weighted average of interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on the applicable Business Day (or on
the preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent.
     “Fee Letter” shall mean that certain fee letter among the Parent Borrower,
Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and the
other commitment parties party thereto, dated as of December 6, 2010.
     “Fees” shall mean the fees payable hereunder or under the Fee Letter.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

42



--------------------------------------------------------------------------------



 



     “Financial Support Direction” shall mean a financial support direction
issued by the Pensions Regulator under Section 43 of the Pensions Act 2004.
     “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “First Priority” shall mean, with respect to any Lien purported to be
created in any Collateral pursuant to any Security Document, that such Lien is
the most senior Lien to which such Collateral is subject, other than Permitted
Liens of the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h),
(i), (j), (k) (to the extent provided in the Intercreditor Agreement), (n), (o),
(q), (r), (s), (t) and (y) which have priority over the Liens granted pursuant
to the Security Documents (and in each case, subject to the proviso to
Section 6.02).
     “Foreign Guarantee” shall have the meaning assigned to such term in
Section 7.01.
     “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) an individual who is a citizen or resident of
the United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that properly elected to be treated as a United States person.
     “Foreign Plan” shall mean any pension or other employee benefit or
retirement plan, program, policy, arrangement or agreement maintained or
contributed to by any Company with respect to employees employed outside the
United States.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Forward Share Sale Agreement” shall mean that certain Forward Share Sale
Agreement, dated as of December 17, 2010, between Novelis Inc. and Novelis
Acquisitions LLC pursuant to which Novelis Inc. has agreed to sell shares of
9.50% preferred stock of Novelis Corporation owned by it to Novelis Acquisitions
LLC.
     “French Collateral Agent” shall mean Bank of America, N.A., in its capacity
as security agent (agent des sûretés), under the French Security Agreements and
any of its successors or assigns. For the avoidance of doubt, the French
Collateral Agent is hereby appointed by the Lenders to act on their behalf as
security agent (agent des sûretés) to constitute, register, manage and execute
the security interests contemplated by the French Security Agreements in order
to fully secure and guarantee their respective rights in each amount payable by
each French Guarantor to each of the Secured Parties under each of the Loan
Documents, and in that capacity to accomplish all actions and formalities
eventually necessary under article 2328-1 of the French code civil.
     “French Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in France party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent

43



--------------------------------------------------------------------------------



 



Borrower organized in France that is required to become a Guarantor pursuant to
the terms hereof.
     “French Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-10, including all subparts
thereto, among the French Guarantor and the French Collateral Agent for the
benefit of the Secured Parties.
     “Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Full Payment” shall mean, with respect to any Secured Obligations, (a) the
full and indefeasible cash payment thereof, including any interest, fees and
other charges accruing during an Insolvency Proceeding (whether or not allowed
in the proceeding); (b) if such Secured Obligations are LC Obligations or
inchoate or contingent in nature, cash collateralization thereof (or delivery of
a standby letter of credit acceptable to Administrative Agent in its discretion,
in the amount of required cash collateral) in an amount equal to (x) 105% of all
LC Exposure and (y) with respect to any inchoate, contingent or other Secured
Obligations (including Secured Bank Product Obligations), Administrative Agent’s
good faith estimate of the amount due or to become due, including all fees and
other amounts relating to such Secured Obligations; and (c) a release of any
Claims of the Loan Parties against each Agent, Lenders and each Issuing Bank
arising on or before the payment date. No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
     “Fund” shall mean any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” shall mean, as to any person, all Indebtedness of such person
that matures more than one year from the date of its creation or matures within
one year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Parent Borrower and its Subsidiaries,
Indebtedness in respect of the Loans and the Term Loans.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis; provided that if the Parent Borrower
converts its financial reporting from generally accepted accounting principles
in the United States to IFRS as permitted under Section 1.04, “GAAP” shall mean
(subject to the provisions of Section 1.04 hereof) IFRS applied on a consistent
basis.
     “GBP” or “£” shall mean lawful money of the United Kingdom.
     “GBP Denominated Loan” shall mean each Loan denominated in GBP at the time
of the incurrence thereof.
     “German Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of

44



--------------------------------------------------------------------------------



 



Parent Borrower organized in Germany that is required to become a Guarantor
pursuant to the terms hereof.
     “German Receivables Purchase Agreement” shall have the meaning assigned to
such term in the definition of “Receivables Purchase Agreement”.
     “German Security Agreement” shall mean, collectively, any Security
Agreement substantially in the form of Exhibit M-5, including all subparts
thereto, among the German Guarantors and the Collateral Agent and/or the Term
Loan Collateral Agent, among others, for the benefit of the Secured Parties.
     “German Seller” shall mean Novelis Deutschland GmbH, a company organized
under the laws of Germany (including in its roles as seller and collection agent
under the German Receivables Purchase Agreement).
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Real Property Disclosure Requirements” shall mean any
requirement of Applicable Law of any Governmental Authority requiring
notification of the buyer, lessee, mortgagee, assignee or other transferee of
any Real Property, facility, establishment or business, or notification,
registration or filing to or with any Governmental Authority, in connection with
the sale, lease, mortgage, assignment or other transfer (including any transfer
of control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.
     “Guarantee Payment” shall have the meaning assigned to such term in
Section 7.12(b).
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by
the Guarantors.
     “Guarantors” shall mean each Borrower, Holdings and the Subsidiary
Guarantors (including each U.S. Borrower, the Parent Borrower, the U.K.
Borrower, the Swiss Borrower, Holdings and each other Canadian Guarantor, each
Swiss Guarantor, each U.K. Guarantor, the German Guarantor, each Irish
Guarantor, the Brazilian Guarantor, the Luxembourg Guarantor, the Madeira
Guarantor, the French Guarantor, and each other Restricted Subsidiary of Parent
Borrower that becomes or is required to become a Guarantor hereunder, and
including in any case each Borrowing Base Guarantor).

45



--------------------------------------------------------------------------------



 



     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation under or
which can give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
     “Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
     “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
     “Hindalco” shall mean Hindalco Industries Limited, a corporation organized
under the laws of India.
     “HMRC DT Treaty Passport Scheme” shall mean the Double Taxation Treaty
Passport Scheme as implemented by HM Revenue & Customs from September 1, 2010,
in relation to corporate lenders.
     “Holdings” shall mean (i) prior to the consummation of the Permitted
Holdings Amalgamation, AV Metals, and (ii) upon and after the consummation of
the Permitted Holdings Amalgamation, Successor Holdings.
     “IFRS” shall mean International Financial Reporting Standards consistently
applied.
     “Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary that, together with all other Subsidiaries then constituting
Immaterial Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, (ii) had consolidated
assets representing 5.0% or less of the Consolidated Total Assets on the last
day of the most recent fiscal quarter ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (iii) is not a Loan Party on the
Closing Date.
     “Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
     “Increase Joinder” shall have the meaning assigned to such term in
Section 2.23(c).
     “Incremental Revolving Commitment” shall have the meaning assigned to such
term in Section 2.23(a).

46



--------------------------------------------------------------------------------



 



     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with U.S. GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
     “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and
Other Taxes.
     “Indemnitee” shall mean Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees, Bank of America Indemnitees and Receiver Indemnitees.
     “Indenture Permitted Debt” shall mean permitted debt of the type referred
to in clause (b) of the definition of “Permitted Debt” contained in the New
Senior Notes Agreements (or equivalent basket in any other Material
Indebtedness).
     “Information” shall have the meaning assigned to such term in
Section 11.12.
     “Initial Issuing Bank” shall mean Bank of America, N.A. as initial Issuing
Bank, and its successors in such capacity pursuant to Section 2.18(d), in its
capacity as issuer of U.S. Letters of Credit and European Letters of Credit
issued by it.
     “Initial U.S. Borrower” shall have the meaning assigned to such term in the
preamble hereto.
     “Initiating Company” shall have the meaning assigned to such term in the
definition of “Series of Cash Neutral Transactions”.

47



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other Debtor Relief Law; (b) the appointment of a receiver, trustee,
liquidator, administrator, examiner, conservator or other custodian for such
Person or any part of its property; or (c) an assignment or trust mortgage for
the benefit of creditors.
     “Instruments” shall mean all “instruments,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
     “Insurance Policies” shall mean the insurance policies and coverages
required to be maintained by each Loan Party which is an owner of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
     “Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
     “Interbank Rate” shall mean, for any period, (i) in respect of Loans
denominated in Dollars, the Federal Funds Rate, and (ii) in respect of Loans
denominated in any other currency, the Administrative Agent’s cost of funds for
such period.
     “Intercompany Note” shall mean a promissory note substantially in the form
of Exhibit P, or such other form as may be agreed to by the Administrative Agent
in its sole discretion.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement,
dated as of the date hereof, by and among the Companies party thereto,
Administrative Agent, Collateral Agent, the Term Loan Collateral Agent, the Term
Loan Administrative Agent, and such other persons as may become party thereto
from time to time pursuant to the terms thereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Interest Election Request” shall mean a request by Administrative Borrower
to convert or continue a Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
     “Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including any Swingline Loan), the first Business Day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Loan or EURIBOR Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any

48



--------------------------------------------------------------------------------



 



Revolving Loan or Swingline Loan, the Maturity Date thereof or such earlier date
on which the Revolving Commitments are terminated, as the case may be.
     “Interest Period” shall mean (a) in the case of any Eurocurrency Loan, the
applicable Eurocurrency Interest Period and (b) in the case of any EURIBOR Loan,
the applicable EURIBOR Interest Period.
     “Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
     “Inventory Appraisal” shall mean (a) on the Closing Date, the appraisal
prepared by Sector 3 dated July 2010, and (b) thereafter, the most recent
inventory appraisal conducted by an independent appraisal firm and delivered
pursuant to Section 5.07(c) hereof.
     “Inventory Reserve” shall mean reserves established by Administrative Agent
in its Permitted Discretion in accordance with Section 2.01(d) to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence (excluding items that can be recycled as scrap),
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
     “Investments” shall have the meaning assigned to such term in Section 6.04.
     “Irish Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Ireland party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Ireland that is required to become a
Guarantor pursuant to the terms hereof.
     “Irish Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-6, including all subparts thereto, among
the Irish Guarantors and the Collateral Agent, among others, for the benefit of
the Secured Parties.
     “Issuing Bank” shall mean, as the context may require, (a) the Initial
Issuing Bank; (b) any other Lender that is a Swiss Qualifying Bank that may
become an Issuing Bank pursuant to Section 2.18(d) or (e) in its capacity as
issuer of U.S. Letters of Credit and European Letters of Credit issued by such
Lender; (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.18(f), but solely in its capacity as issuer of Existing Letters of
Credit; (e) Commerzbank, solely in its capacity as issuer of Existing
Commerzbank Letters of Credit; or (e) collectively, all of the foregoing. Any
Issuing Bank may, in its discretion, arrange for one or more U.S. Letters of
Credit or European Letters of Credit to be issued by Affiliates of such Issuing
Bank (so long as each such Affiliate is a Swiss Qualifying Bank), in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
     “Issuing Bank Indemnitees” shall mean each Issuing Bank and their officers,
directors, employees, Affiliates, agents and attorneys.
     “Issuing Country” shall have the meaning assigned to such term in
Section 11.19(a).

49



--------------------------------------------------------------------------------



 



     “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit F, or such other form as may be agreed to by the Administrative
Agent in its sole discretion.
     “Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings, and (b) in which Parent Borrower, in the aggregate,
together with its Subsidiaries, is directly or indirectly, the beneficial owner
of 5% or more of any class of Equity Interests of such person.
     “Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of
Malaysia Berhard, (ii) NKL and (iii) any other person that is a Subsidiary in
which persons other than Holdings or its Affiliates own 10% or more of the
Equity Interests of such person, excluding, to the extent they become Restricted
Subsidiaries of the Parent Borrower after the Closing Date, Logan and Norf GmbH.
     “Judgment Currency” shall have the meaning assigned to such term in
Section 11.18(a).
     “Judgment Currency Conversion Date” shall have the meaning assigned to such
term in Section 11.18(a).
     “Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
     “Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that
is secured by a Junior Lien.
     “Junior Secured Indebtedness Documents” all documents executed and
delivered with respect to the Junior Secured Indebtedness or delivered in
connection therewith.
     “Land Registry” shall mean the Land Registry of England and Wales.
     “Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
     “LC Application” shall mean an application to an Issuing Bank for issuance
of a Letter of Credit in accordance with the terms of Section 2.18, in form and
substance satisfactory to such Issuing Bank.
     “LC Commitment” shall mean the commitment of the Initial Issuing Bank to
issue U.S. Letters of Credit and European Letters of Credit pursuant to
Section 2.18. The total amount of

50



--------------------------------------------------------------------------------



 



the LC Commitment shall initially be $125,000,000, but shall in no event exceed
the Total Revolving Commitment.
     “LC Condition” shall mean the following conditions necessary for issuance
of a Letter of Credit: (a) each of the conditions set forth in Section 4.02
(and, in the case of the initial Credit Extension, Section 4.01); (b) after
giving effect to such issuance, (i) the LC Exposure does not exceed the LC
Commitment, the Total Revolving Exposure does not exceed the lesser of (A) the
Total Borrowing Base and (B) the Total Revolving Commitments, (ii) the Total
Adjusted Revolving Exposure does not exceed the Total Adjusted Borrowing Base
and (iii) no Overadvance exists; (c) the expiration date of such Letter of
Credit is no more than 365 days from issuance, provided that such Letters of
Credit may contain automatic extension provisions in accordance with
Section 2.18(a)(v); (d) the purpose and form of the proposed Letter of Credit is
satisfactory to Administrative Agent and the applicable Issuing Bank in their
discretion, (e) where the Letter of Credit is a Standby Letter of Credit, the
beneficiary of such Letter of Credit is not resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is not in Ireland, and (f) the Applicable Administrative Borrower
(or, with respect to Canadian Dollar Denominated Letters of Credit, Parent
Borrower) shall be a co-applicant, and therefore jointly and severally liable,
with respect to each Letter of Credit issued for the account of another
Subsidiary of Holdings.
     “LC Disbursement” shall mean a payment or disbursement made by the
applicable Issuing Bank pursuant to a drawing under a Letter of Credit.
     “LC Documents” shall mean all documents, instruments and agreements
(including LC Requests and LC Applications) delivered by Borrowers or any other
Person to an Issuing Bank or an Agent in connection with issuance, amendment or
renewal of, or payment under, any Letter of Credit.
     “LC Exposure” shall mean, at any time, the sum of the U.S. LC Exposure and
European LC Exposure at such time.
     “LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by Borrowers for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit; and (c) all fees and other
amounts owing with respect to Letters of Credit.
     “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “LC Request” shall mean a request in accordance with the terms of
Section 2.18 and substantially in the form of Exhibit H, or such other form as
shall be approved by the Administrative Agent.
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

51



--------------------------------------------------------------------------------



 



     “Lender Indemnitees” shall mean the Lenders and their officers, directors,
employees, Affiliates, agents and attorneys.
     “Lenders” shall mean (a) each financial institution that is a party hereto
on the date hereof or that becomes a party hereto pursuant to an Increase
Joinder and (b) any financial institution that has become a party hereto
pursuant to an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context clearly indicates otherwise, the
term “Lenders” shall include each Swingline Lender.
     “Letter of Credit” shall mean any (i) Standby Letter of Credit,
(ii) Commercial Letter of Credit, and (iii) any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support for the benefit of the
any Borrower, in each case, issued (or deemed issued) or to be issued by an
Issuing Bank for the account of any Borrower pursuant to Section 2.18, including
any U.S. Letter of Credit and any European Letter of Credit.
     “Letter of Credit Expiration Date” shall mean the date which is ten
(10) days prior to the Maturity Date.
     “LIBOR” shall mean, for any Interest Period with respect to a Eurocurrency
Borrowing, the per annum rate of interest (rounded up, if necessary, to the
nearest 1/8th of 1%), determined by Administrative Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source designated by Administrative Agent); or
(b) if BBA LIBOR is not available for any reason, the interest rate at which
deposits in the relevant Approved Currency in the approximate amount of the
Eurocurrency Borrowing would be offered by Bank of America’s London branch to
major banks in the London interbank Eurodollar market.
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation, security
interest or similar encumbrance of any kind or any arrangement to provide
priority or preference in respect of such property or any filing of any
financing statement or any financing change statement under the UCC, the PPSA or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than any unauthorized notice or filing
filed after the Closing Date for which there is not otherwise any underlying
lien or obligation, so long as the Borrowers are (if aware of same) using
commercially reasonable efforts to cause the removal of same), including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Loan Documents” shall mean this Agreement, any Borrowing Base Certificate,
the Intercreditor Agreement, the Contribution, Intercompany, Contracting and
Offset Agreement, the Notes (if any), the Security Documents, each Foreign
Guarantee, the Fee Letter, and all other

52



--------------------------------------------------------------------------------



 



pledges, powers of attorney, consents, assignments, certificates, agreements or
documents, whether heretofore, now or hereafter executed by or on behalf of any
Loan Party for the benefit of any Agent or any Lender in connection with this
Agreement.
     “Loan Modification Agreement” shall have the meaning assigned to such term
in Section 11.02(g).
     “Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(g).
     “Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrowers and the Subsidiary
Guarantors.
     “Loans” shall mean, as the context may require, a Revolving Loan or a
Swingline Loan.
     “Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
     “Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
     “Luxembourg Company Act” shall have the meaning assigned to such term in
Section 7.16(a).
     “Luxembourg Guarantor” shall mean each Restricted Subsidiary of Parent
Borrower organized in Luxembourg party hereto as a Guarantor, and each other
Restricted Subsidiary of Parent Borrower organized in Luxembourg that is
required to become a Guarantor pursuant to the terms hereof.
     “Luxembourg Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-8, including all subparts
thereto, among the Luxembourg Guarantor and the Collateral Agent for the benefit
of the Secured Parties.
     “Madeira Guarantor” shall mean each Restricted Subsidiary of Parent
Borrower organized in Madeira party hereto as a Guarantor, and each other
Restricted Subsidiary of Parent Borrower organized in Madeira that is required
to become a Guarantor pursuant to the terms hereof.
     “Madeira Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-9, including all subparts
thereto, among the Madeira Guarantor, the Collateral Agent for the benefit of
the Secured Parties, and the other parties referred to therein.
     “Management Fees” shall have the meaning assigned to such term in
Section 6.08(c).
     “Mandatory Cost” shall mean the per annum percentage rate calculated by the
Administrative Agent in accordance with Annex III.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

53



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Administrative
Agent or the Collateral Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
     “Material Indebtedness” shall mean (a) Indebtedness under the Term Loan
Documents and any Permitted Term Loan Facility Refinancings thereof,
(b) Indebtedness under the New Senior Notes, the Additional Senior Secured
Indebtedness, the Junior Secured Indebtedness and any Permitted Refinancings of
any thereof in each case in an aggregate outstanding principal amount exceeding
$100,000,000 and (c) any other Indebtedness (other than the Loans and Letters of
Credit, and other than intercompany Indebtedness of the Companies permitted
hereunder) of the Loan Parties in an aggregate outstanding principal amount
exceeding $100,000,000.
     “Material Subsidiary” shall mean any Subsidiary of Parent Borrower that is
not an Immaterial Subsidiary.
     “Maturity Date” shall mean December 17, 2015.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 11.14.
     “Minimum Currency Threshold” shall mean (w) with regard to Dollar
Denominated Loans, (i) an integral multiple of $1,000,000 and not less than
$5,000,000 for Base Rate Loans and (ii) an integral multiple of $1,000,000 and
not less than $5,000,000 for Eurocurrency Loans, (x) with regard to Euro
Denominated Loans, an integral multiple of €1,000,000 and not less than
€5,000,000 and (y) with regard to GBP Denominated Loans, not less than
GBP2,000,000 and, if greater, an integral multiple of GBP1,000,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, charge, deed of trust, deed of hypothec or any other document,
creating and evidencing a Lien on a Mortgaged Property, which shall be
substantially in the form of Exhibit J or, subject to the terms of the
Intercreditor Agreement, other form reasonably satisfactory to the Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.
     “Mortgaged Property” shall mean (a) each Real Property identified as a
Mortgaged Property on Schedule 8(a) to the Perfection Certificate dated the
Closing Date, (b) each future

54



--------------------------------------------------------------------------------



 



Real Property covered by the terms of any Mortgage, and (c) each Real Property,
if any, which shall be subject to a Mortgage (or other Lien created by a
Security Document) delivered after the Closing Date pursuant to Section 5.11(c).
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
     “Net Cash Proceeds” shall mean:
     (a) with respect to any Asset Sale, the cash proceeds received by Holdings,
the Parent Borrower or any of its Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Holdings, the Parent
Borrower or any of its Restricted Subsidiaries) in respect of non-cash
consideration initially received) net of (without duplication) (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Administrative Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Parent Borrower or any of its Restricted
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Administrative
Borrower’s good faith estimate of payments required to be made with respect to
unassumed liabilities relating to the properties sold within ninety (90) days of
such Asset Sale (provided that, to the extent such cash proceeds are not used to
make payments in respect of such unassumed liabilities within ninety (90) days
of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than Pari Passu Secured
Obligations) which is secured by a Lien on the properties sold in such Asset
Sale (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties);
and (v) so long as any Pari Passu Secured Obligations remain outstanding,
amounts required to be prepaid under the Pari Passu Loan Documents from the
proceeds of Pari Passu Priority Collateral (provided that, in the case of an
Asset Sale consisting of a sale or other disposition of all or substantially all
of the property or assets or business of a Loan Party or Restricted Subsidiary,
or the Equity Interests of a Restricted Subsidiary, this clause (v) shall be
limited to that portion of the cash proceeds in excess of the net book value of
Revolving Credit Priority Collateral which is subject to such Asset Sale); and
     (b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all

55



--------------------------------------------------------------------------------



 



reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event; and
(ii) so long as any Pari Passu Secured Obligations remain outstanding, amounts
required to be prepaid under the Pari Passu Loan Documents in respect of cash
insurance proceeds, condemnation awards and other compensation received in
respect of Pari Passu Priority Collateral;
provided, however, that (i) Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, Parent Borrower and its
Restricted Subsidiaries and (ii) so long as the Pari Passu Secured Obligations
remain outstanding (x) in the case of an Asset Sale consisting of a sale of
Equity Interests of a Subsidiary, the Net Cash Proceeds of such sale shall be
deemed to equal the book value of Revolving Credit Priority Collateral included
in such sale as of the date of such sale and (y) in the case of an Asset Sale
consisting of a sale or other disposition of all or substantially all of the
property and assets or business of a Loan Party or Restricted Subsidiary, the
net cash proceeds of any such sale shall be deemed to equal the book value of
the Revolving Credit Priority Collateral included in such sale (and the expenses
relating to such Asset Sale shall be allocated proportionately among the Pari
Passu Priority Collateral and the Revolving Credit Priority Collateral).
     “Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Collateral Agent in accordance with Section 9.02, net of liquidation expenses,
commissions and other expenses reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.
     “New Senior Note Agreements” shall mean the indentures dated as of the date
hereof pursuant to which the New Senior Notes were issued.
     “New Senior Note Documents” shall mean the New Senior Notes, the New Senior
Note Agreements, the New Senior Note Guarantees and all other documents executed
and delivered with respect to the New Senior Notes or the New Senior Note
Agreements.
     “New Senior Note Guarantees” shall mean the guarantees of the Loan Parties
(other than Holdings and the Parent Borrower) pursuant to the New Senior Note
Agreement.
     “New Senior Notes” shall mean the Parent Borrower’s 8.375% Senior Notes due
2017 and 8.75% Senior Notes due 2020, each issued pursuant to the New Senior
Note Agreements and any senior notes issued pursuant to a Permitted Refinancing
of the New Senior Notes (including any Registered Equivalent Notes).
     “NKL” shall mean Novelis Korea Limited.

56



--------------------------------------------------------------------------------



 



     “Non-consolidated Affiliate” shall mean each of Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Parent Borrower.
     “Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Parent Borrower and
the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
     “Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA (Leverage) of such Non-consolidated Affiliates and their
Subsidiaries (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA (Leverage) were
references to Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
     “Non-Dollar Denominated Loan” shall mean any Loan that is not a Dollar
Denominated Loan.
     “Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.18(a)(v).
     “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Guarantor.
     “Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company
(GmbH) organized under the laws of Germany.
     “Notes” shall mean any notes evidencing the Revolving Loans or Swingline
Loans issued pursuant to this Agreement, if any, substantially in the form of
Exhibit K-1 or K-2.
     “Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized
under the laws of Switzerland.
     “Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated February 1, 2007, together with all ancillary documentation
thereto.
     “Novelis Corporation” shall mean Novelis Corporation, a Texas corporation.
     “Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
     “Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).

57



--------------------------------------------------------------------------------



 



     “Obligations” shall mean (a) obligations of the Borrowers and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrowers and the
other Loan Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents or otherwise stated to constitute “Obligations” hereunder or
thereunder, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Loan
Parties under or pursuant to this Agreement and the other Loan Documents.
     “OFAC” shall have the meaning assigned to such term in Section 3.22.
     “Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
     “Other Taxes” shall mean all present or future stamp, recording,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
     “Overadvance” shall have the meaning assigned to such term in
Section 2.01(e).
     “Parent Borrower” shall have the meaning assigned to such term in the
preamble hereto.
     “Parent Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender by
the Parent Borrower.
     “Pari Passu Loan Documents” shall mean “Pari Passu Loan Documents” as
defined in the Intercreditor Agreement.
     “Pari Passu Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.

58



--------------------------------------------------------------------------------



 



     “Pari Passu Secured Obligations” shall mean “Pari Passu Secured
Obligations” as defined in the Intercreditor Agreement.
     “Pari Passu Security Documents” shall mean “Pari Passu Security Documents”
as defined in the Intercreditor Agreement.
     “Participant” shall have the meaning assigned to such term in
Section 11.04(b).
     “Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pensions Regulator” shall mean the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004.
     “Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Administrative Agent in its sole discretion,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
     “Perfection Certificate Supplement” shall mean a certificate supplement in
the form of Exhibit L-2 or any other form approved by the Administrative Agent.
     “Permitted Acquisition” shall mean any Acquisition, if each of the
following conditions is met:
     (i) no Default is then continuing or would result therefrom;
     (ii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
     (iii) the person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Loan Parties and the Subsidiaries are
permitted to be engaged in under Section 6.15, and the person or business and
any property acquired in connection with any such transaction shall be free and
clear of any Liens, other than Permitted Liens;

59



--------------------------------------------------------------------------------



 



     (iv) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (v) all transactions in connection therewith shall be consummated in all
material respects in accordance with Applicable Law;
     (vi) with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Administrative Borrower shall have provided the Administrative Agent written
notice on or before the consummation of such transaction, which notice shall
describe (A) in reasonable detail the terms and conditions of such transaction
and the person or business to be acquired and (B) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by the Administrative Agent;
     (vii) the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor (or a Borrower in the case of a person organized in the
United States, or any state thereof or the District of Columbia), in each case,
to the extent required under, and within the relevant time periods provided in,
Section 5.11;
     (viii) with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate on or prior to the consummation of such transaction
certifying that (A) such transaction complies with this definition and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and
     (ix) either (A) the Availability Conditions are satisfied or (B) the
Acquisition Consideration for such acquisition shall not exceed $25,000,000, and
the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions since the Closing Date made when the Availability Conditions are
not satisfied shall not exceed $50,000,000.
     “Permitted Amendment” shall have the meaning assigned to such term in
Section 11.02(g).
     “Permitted Discretion” shall mean Administrative Agent’s commercially
reasonable credit judgment exercised in good faith in accordance with customary
business practices for asset based lending facilities, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of the
Liens on the Collateral for the benefit of the Secured Parties, or the amount
that the Secured Parties could receive in liquidation of any Collateral;
(b) suggests that any collateral report or financial

60



--------------------------------------------------------------------------------



 



information delivered by any Loan Party is incomplete, inaccurate or misleading
in any material respect; (c) materially increases the likelihood of any
Insolvency Proceeding involving a Loan Party; or (d) creates or could result in
a Default or Event of Default. In exercising such judgment, Administrative Agent
may consider any factors that could increase the credit risk of lending to
Borrowers on the security of the Collateral.
     “Permitted Factoring Facility” shall mean a sale of Receivables on a
discounted basis by any Company that is not organized under the laws of, and
does not conduct business in, a Principal Jurisdiction, so long (i) no Loan
Party has any obligation, contingent or otherwise in connection with such sale
(other than to deliver the Receivables purported to be sold free and clear of
any encumbrance), and (ii) such sale is for cash and fair market value.
     “Permitted First Priority Refinancing Debt” shall mean any secured
Indebtedness incurred by the Parent Borrower or Novelis Corporation in the form
of one or more series of senior secured notes under one or more indentures or
one or more Term Loans; provided that (i) such Indebtedness is secured by the
Collateral (or a portion thereof) on a pari passu basis (but without regard to
the control of remedies) with the Pari Passu Secured Obligations and is not
secured by any property or assets other than the Collateral, and to the extent
such Liens attach to Revolving Credit Priority Collateral, such Liens on
Revolving Credit Priority Collateral shall be junior to the Liens securing the
Secured Obligations, (ii) such Indebtedness constitutes Term Loan Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of classes of Term Loans, Other Term Loans or Incremental Term Loans),
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in the Term Loan Credit Agreement, to
make mandatory prepayments or prepayment offers out of such proceeds on a pari
passu basis with the Secured Obligations, all other Permitted First Priority
Refinancing Debt and all Additional Senior Secured Indebtedness), in each case
prior to the date that is 181 days after the Maturity Date, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any Persons
other than the Loan Parties (including the Parent Borrower if Novelis
Corporation is the issuer thereof), (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for securities of such type
(provided that such terms shall in no event include any financial maintenance
covenants) and, in any event, when taken as a whole, are not materially more
favorable to the investors providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the Maturity Date) (provided that a certificate of a
Responsible Officer of the Administrative Borrower shall have delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Administrative Borrower
within such five Business Day period

61



--------------------------------------------------------------------------------



 



that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)), (vii) no Default shall exist immediately
prior to or after giving effect to such incurrence, and (viii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall be or
have become party to the Intercreditor Agreement and the Liens securing such
Indebtedness shall be subject to the Intercreditor Agreement. Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.
     “Permitted Holdings Amalgamation” shall mean the amalgamation of AV Metals
and the Parent Borrower on a single occasion following the Closing Date;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date of the amalgamation, with
the same effect as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date, (ii) the
person resulting from such amalgamation shall be named Novelis Inc., and shall
be a corporation amalgamated under the Canada Business Corporations Act (such
resulting person, the “Successor Parent Borrower”), and the Successor Parent
Borrower shall expressly confirm its obligations as the Parent Borrower under
this Agreement and the other Loan Documents to which the Parent Borrower is a
party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, a new holding company (“Successor Holdings”) with no material
assets other than the Equity Interests in the Successor Parent Borrower shall
become the parent guarantor, and Successor Holdings shall (A) be an entity
organized or existing under the laws of Canada or a province thereof,
(B) directly own 100% of the Equity Interests in the Successor Parent Borrower,
(C) execute a supplement or joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent to become a Guarantor and
execute Security Documents (or supplements or joinder agreements thereto) in
form and substance reasonably satisfactory to the Administrative Agent, and take
all actions necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Documents to be a duly perfected First Priority Lien in accordance with
Applicable Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent and (D) subject to the terms of the
Intercreditor Agreement, pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of the Successor
Parent Borrower, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of Successor Holdings, (iv) be in compliance with all covenants and
obligations of Holdings under this Agreement, (v) immediately after giving
effect to any such amalgamation, the Consolidated Fixed Charge Coverage Ratio is
not less than the Consolidated Fixed Charge Coverage Ratio immediately prior to
such amalgamation, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 5.01(a) or (b) as though such amalgamation had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the chief financial officer of the Parent
Borrower demonstrating such compliance calculation in reasonable detail,
(vi) the Successor Parent Borrower shall have no Indebtedness after giving
effect to the Permitted Holdings Amalgamation other than Indebtedness of the
Parent Borrower in existence prior to the date of the Permitted Holdings
Amalgamation, (vii) each other Guarantor, shall have by a confirmation in form
and substance reasonably satisfactory

62



--------------------------------------------------------------------------------



 



to the Administrative Agent, confirmed that its guarantee of the Guaranteed
Obligations (including its Guarantee) shall apply to the Successor Parent
Borrower’s obligations under this Agreement, (viii) the Parent Borrower and each
other Guarantor shall have by confirmations and any required supplements to the
applicable Security Documents reasonably requested by the Administrative Agent,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent confirmed that its obligations thereunder shall apply to
the Successor Parent Borrower’s obligations under this Agreement, and (ix) each
Loan Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the execution and delivery and enforceability of the documents referred to above
and the compliance of such amalgamation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, (1) Successor
Holdings will be substituted for and assume all obligations of AV Metals under
this Agreement and each of the other Loan Documents and (2) the Successor Parent
Borrower shall be substituted for Novelis Inc. under this Agreement and each of
the other Loan Documents and all references hereunder and under the other Loan
Documents to the Parent Borrower shall be references to the Successor Parent
Borrower and (y) notwithstanding any provision of Section 11.02, the Agents are
hereby authorized by the Lenders to make any amendments to the Loan Documents
that are necessary to reflect such changes in the parties to the applicable Loan
Documents.
     “Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of
Holdings (i) with respect to which no Borrower or Subsidiary has any Contingent
Obligation, (ii) that will not mature prior to the 180th day following the
Maturity Date, (iii) that has no scheduled amortization of principal prior to
the 180th day following the Maturity Date, (iv) that does not require any
payments in cash of interest or other amounts in respect of the principal
thereof (other than optional redemption provisions customary for senior discount
or “pay-in-kind” notes) for a number of years from the date of issuance or
incurrence thereof equal to at least one-half of the term to maturity thereof,
(v) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount or “pay-in-kind” notes of an
issuer that is the parent of a borrower under senior secured credit facilities,
and (vi) that is issued to a person that is not an Affiliate of the Parent
Borrower or any of its Subsidiaries in an arm’s-length transaction on fair
market terms; provided that at least five Business Days prior to the incurrence
of such Indebtedness, a Responsible Officer of Holdings shall have delivered a
certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) stating that Holdings has determined in
good faith that such terms and conditions satisfy the foregoing requirements.
     “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
     “Permitted Prepayments” shall have the meaning assigned to such term in
Section 6.11.
     “Permitted Refinancing” shall mean, with respect to any person, any
refinancing or renewal of any Indebtedness of such person; provided that (a) the
aggregate principal amount (or accreted value, if applicable) of the
Indebtedness incurred pursuant to such refinancing or renewal does not exceed
the aggregate principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced or renewed except by an amount equal to unpaid
accrued interest and

63



--------------------------------------------------------------------------------



 



premium thereon and any make-whole payments applicable thereto plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal and by an amount equal to any
existing commitments unutilized thereunder, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being refinanced or renewed
(excluding the effects of nominal amortization in the amount of no greater than
one percent per annum and prepayments of Indebtedness), (c) no Default is then
continuing or would result therefrom, (d) the persons that are (or are required
to be) obligors under such refinancing or renewal do not include any person that
is not an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings)) and (e) the subordination provisions thereof (if
any) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being so refinanced or renewed; provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Administrative Borrower shall have delivered an
Officer’s Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
     “Permitted Second Priority Refinancing Debt” shall mean secured
Indebtedness incurred by the Parent Borrower or Novelis Corporation in the form
of one or more series of junior lien secured notes under one or more indentures
or junior lien secured loans under one or more other debt instruments or
facilities; provided that (i) such Indebtedness is secured by a Junior Lien on
the Pari Passu Priority Collateral (or a portion thereof) and is not secured by
any property or assets other than the Pari Passu Priority Collateral, (ii) such
Indebtedness constitutes Term Loan Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case prior to the date that is 181 days after the
Maturity Date, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Persons other than the Guarantors, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions), when taken as a whole, are not
materially more favorable to the investors or lenders providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the Maturity Date) (provided
that a certificate of a Responsible Officer of the Administrative Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the
Administrative Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable

64



--------------------------------------------------------------------------------



 



description of the basis upon which it disagrees)), (vii) the security
agreements relating to such Indebtedness (together with the Intercreditor
Agreement) reflect the Junior Lien nature of the security interests and are
otherwise substantially the same as the applicable Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(viii) no Default shall exist immediately prior to or after giving effect to
such incurrence and (ix) a Senior Representative acting on behalf of the holders
of such Indebtedness shall have become party to the Intercreditor Agreement and
the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
     “Permitted Swiss Non-Qualifying Banks” shall have the meaning assigned to
such term in Section 5.15(b).
     “Permitted Term Loan Facility Refinancing” shall mean any refinancing or
renewal of the Indebtedness incurred under the Term Loan Documents; provided
that (a) such refinancing or renewal has a final maturity date equal to or later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being so refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (b) no Default is existing or would result
therefrom, (c) the collateral securing such refinancing or renewal is not
greater than the Collateral and (d) the persons that are (or are required to be)
obligors under such refinancing or renewal do not include any person that is not
an obligor under the Indebtedness being so refinanced or renewed (unless, in the
case of a refinancing of Indebtedness of a Loan Party, such persons are or
become obligors under the Loan Documents); provided that at least five Business
Days prior to the incurrence of such refinancing or renewal, a Responsible
Officer of the Administrative Borrower shall have delivered an Officer’s
Certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Administrative
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements.
     “Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Parent Borrower or Novelis Corporation in the form of one or
more series of senior unsecured notes or loans under one or more instruments;
provided that (i) such Indebtedness constitutes Term Loan Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of classes
of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 181 days after the Maturity Date, (iii) such Indebtedness is not
guaranteed by any Persons other than the Guarantors, (iv) the other terms and
conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
Indebtedness of such type and, when taken as a whole, are not materially more
restrictive (provided that such terms shall in no event include any financial
maintenance covenants) on the Parent Borrower and the Restricted Subsidiaries
than the terms and conditions applicable to the Loans (provided that a
certificate of a Responsible Officer of the Administrative Borrower delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness,

65



--------------------------------------------------------------------------------



 



together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Administrative Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Administrative Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) and (v) such
Indebtedness (including related guarantees) is not secured. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
     “person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).
     “Platform” shall have the meaning assigned to such term in
Section 11.01(d).
     “Pledged Intercompany Notes” shall mean, with respect to each Loan Party,
all intercompany notes described in Schedule 11 to the Perfection Certificate as
of the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
     “Pledged Securities” shall mean, collectively, with respect to each Loan
Party, (i) all issued and outstanding Equity Interests of each issuer set forth
on Schedule 10 to the Perfection Certificate as of the Closing Date as being
owned by such Loan Party and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Loan Party (including by issuance), together with all rights, privileges,
authority and powers of such Loan Party relating to such Equity Interests in
each such issuer or under any Organizational Document of each such issuer, and
the certificates, instruments and agreements representing such Equity Interests
and any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the date hereof (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests

66



--------------------------------------------------------------------------------



 



referred to in clause (i) or (ii) upon any consolidation or merger of any issuer
of such Equity Interests, other than to the extent any of the foregoing
constitute Excluded Equity Interests.
     “Post-Increase Revolving Lenders” shall have the meaning assigned to such
term in Section 2.23(d).
     “PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
     “Pre-Increase Revolving Lenders” shall have the meaning assigned to such
term in Section 2.23(d).
     “Prime Rate” shall mean the rate of interest announced by Bank of America
from time to time as its prime rate. Such rate is set by Bank of America on the
basis of various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Principal Jurisdiction” shall mean (i) the United States, Canada, the
United Kingdom, Switzerland and Germany, (ii) each other country in which a
Restricted Subsidiary is organized in respect of which Accounts are included in
the Borrowing Base in accordance with Section 11.02(h) and (iii) and any state,
province or other political subdivision of the foregoing.
     “Principal Loan Party” shall have the meaning assigned to such term in
Section 3.16.
     “Priority Payables” shall mean at any time, with respect to the Borrowers
and the Borrowing Base Guarantors:
     (a) (i) the amount past due and owing by each Borrower or Borrowing Base
Guarantor, or the accrued amount for which such Borrower or Borrowing Base
Guarantor has an obligation to remit to a Governmental Authority or other Person
pursuant to any Applicable Law in respect of (u) pension fund obligations;
(v) unemployment insurance; (w) goods and services taxes, sales taxes, employee
income taxes and other taxes payable or to be remitted or withheld; (x) workers’
compensation; (y) vacation pay; and (z) other like charges and demands and (ii)
the amount of fees which an insolvency administrator in an insolvency proceeding
is allowed to collect pursuant to German law, including, without limitation,
determination fees and collection fees; in each case with respect to the
preceding clauses (i) and (ii), to the extent any Governmental Authority or
other Person may claim a security interest, Lien, trust or other claim ranking
or capable of ranking in priority to or pari passu with one or more of the First
Priority Liens granted in the Security Documents; and

67



--------------------------------------------------------------------------------



 



     (b) the aggregate amount of any other liabilities of each Borrower or
Borrowing Base Guarantor (i) in respect of which a trust has been or may be
imposed on any Collateral to provide for payment or (ii) which are secured by a
security interest, pledge, Lien, charge, right or claim on any Collateral; in
each case, pursuant to any Applicable Law and which trust, security interest,
pledge, Lien, charge, right or claim ranks or, in the Permitted Discretion of
the Administrative Agent, is capable of ranking in priority to or pari passu
with one or more of the First Priority Liens granted in the Security Documents
(such as Liens, trusts, security interests, pledges, Liens, charges, rights or
claims in favor of employees, landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens, trusts, security interests,
pledges, Liens, charges, rights or claims for ad valorem, excise, sales, or
other taxes where given priority under Applicable Law);
in each case net of the aggregate amount of all restricted cash held or set
aside for the payment of such obligations.
     “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.
     “Pro Forma Basis (Leverage)” shall mean, with respect to compliance with
any test or covenant hereunder at any time of determination, that all Specified
Transactions and the following transactions in connection therewith (if any)
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Parent Borrower or any division, business unit, line of business or facility
used for operations of the Parent Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Parent Borrower or any of its Restricted Subsidiaries in
connection therewith.
     “Pro Rata Percentage” of (i) any Lender at any time shall mean the
percentage of the total Commitments of all Lenders represented by such Lender’s
Commitment, and (ii) any Lender with respect to a Class or Sub-Class of
Obligations or Commitments (or exposure with respect to Loans or Obligations of
a Class or Sub-Class), as applicable, shall mean the percentage of the total
Commitments of such Class or Sub-Class, as applicable, of all Lenders
represented by such Lender’s Commitment of such Class or Sub-Class; provided
that the Pro Rata Percentage of any Lender with respect to any Letter of Credit
Commitment or exposure, shall be with respect to U.S. Letters of Credit or
European Letters of Credit, or Letters of Credit, determined with respect to the
Commitment of such Lender relative to all Lenders.
     “Process Agent” shall have the meaning assigned to such term in
Section 11.09(d).
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.

68



--------------------------------------------------------------------------------



 



     “Property Material Adverse Effect” shall mean, with respect to any
Mortgaged Property, as of any date of determination and whether individually or
in the aggregate, any event, circumstance, occurrence or condition which has
caused or resulted in (or would reasonably be expected to cause or result in) a
material adverse effect on (a) the business or operations of any Company as
presently conducted at the Mortgaged Property; (b) the value or utility of the
Mortgaged Property; or (c) the legality, priority or enforceability of the Lien
created by the Mortgage or the rights and remedies of the Mortgagee thereunder.
     “Proposed Transaction” shall mean any Dividend, prepayment of Indebtedness,
Investment, Acquisition, Asset Sale, or other transaction, payment or other
action, in each case where the Loan Parties would be required to meet the
Availability Conditions in order to be permitted to consummate such transaction,
make such payment or take such other action.
     “Protective Advances” shall have the meaning assigned to such term in
Section 2.01(f).
     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.
     “Purchased Receivables” shall have the meaning assigned to such term in any
Receivables Purchase Agreement.
     “Qualified Capital Stock” of any person shall mean any Equity Interests of
such person that are not Disqualified Capital Stock.
     “Qualified IPO” shall mean (i) the issuance by Holdings, or any direct or
indirect parent of Holdings which owns no material assets other that its direct
or indirect ownership interest in the Equity Interests of the Parent Borrower,
of its common Equity Interests in an underwritten primary or secondary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act or
(ii) a Qualified Parent Borrower IPO.
     “Qualified Parent Borrower IPO” shall mean the issuance by the Parent
Borrower of its common Equity Interests in an underwritten primary or secondary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act.
     “Qualified Securitization Transaction” shall mean any transaction or series
of transactions that may be entered into by any Restricted Subsidiary (other
than a Restricted Subsidiary organized under the laws of a Principal
Jurisdiction) pursuant to which such Restricted Subsidiary may sell, convey or
otherwise transfer to a Securitization Entity or may

69



--------------------------------------------------------------------------------



 



grant a security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction shall be subject to a Qualified
Securitization Transaction.
     “Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
     “Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction) (at the time such indebtedness and other obligations arise, and
before giving effect to any transfer or conveyance contemplated under any
Qualified Securitization Transaction documentation) arising in connection with
the sale of goods or the rendering of services by such person, including any
indebtedness, obligation or interest constituting an Account, contract right,
payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
     “Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement dated July 6, 2007 (as amended and restated on or
around the date hereof), and any related servicing agreements (collectively, the
“German Receivables Purchase Agreement”) between the German Seller, on the one
hand, and Novelis AG, on the other hand, in each case with such modifications or
amendments as may be reasonably satisfactory to the Administrative Agent in each
case providing, inter alia, for the sale and transfer of Accounts by the German
Seller to Novelis AG, (b) each Swiss Receivables Purchase Agreement between one
or more Swiss Sellers, as sellers, and Novelis AG, as purchaser, in such form as
may be acceptable to the parties thereto and the Administrative Agent
(individually and collectively, as the context may require, the “Swiss
Receivables Purchase Agreement”) and (c) any other receivables purchase
agreement and related servicing agreements entered into after the Closing Date
pursuant to Section 11.02(h) between a Subsidiary Guarantor and a Borrower or a
Borrowing Base Guarantor, in order that the receivables subject thereto may be
included in the Borrowing Base.
     “Receivables Seller” shall mean German Seller, each Swiss Seller and any
other Subsidiary Guarantor that is a seller of Receivables pursuant to a
Receivables Purchase Agreement (including in its roles as seller and collection
agent thereunder).
     “Receiver” shall mean a receiver or receiver and manager or, where
permitted by law, an administrative receiver of the whole or any part of the
Collateral, and that term will include any appointee under joint and/or several
appointments.

70



--------------------------------------------------------------------------------



 



     “Receiver Indemnitees” shall mean each Receiver and their officers,
directors, employees, Affiliates, agents and attorneys.
     “Refinanced Debt” shall have the meaning assigned to such term in the
definition of “Term Loan Credit Agreement Refinancing Indebtedness”.
     “Refinancing” shall mean the purchase and retirement of the Existing Senior
Notes purchased under the Debt Tender Offers on the Closing Date and repayment
in full and the termination of any commitment to make extensions of credit under
all of the outstanding Indebtedness listed on Schedule 1.01(a) of the Parent
Borrower or any of its Restricted Subsidiaries.
     “Register” shall have the meaning assigned to such term in
Section 11.04(d).
     “Registered Equivalent Notes” means, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a Dollar-for-Dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
     “Regulation” shall have the meaning assigned to such term in Section 3.27.
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation S-X” shall mean Regulation S-X promulgated under the Securities
Act.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Reimbursement Date” shall have the meaning assigned to such term in
Section 2.18(b).
     “Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements and its obligations
to pay fees and other amounts with regard to drawings on Letters of Credit.
     “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.

71



--------------------------------------------------------------------------------



 



     “Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
     “Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation.
     “Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
     “Relevant Amount” shall have the meaning assigned to such term in
Section 2.06(j).
     “Relevant Currency Equivalent” shall mean the Dollar Equivalent or each
Alternate Currency Equivalent, as applicable.
     “Rent Reserve” shall mean a Reserve established by the Administrative Agent
in an amount equal to the latest three months rent payments made by any Borrower
or Borrowing Base Guarantor for each location at which Inventory of the
Borrowers and Borrowing Base Guarantors is located that is not subject to a
Landlord Access Agreement or Bailee Letter (as reported to the Administrative
Agent by the Administrative Borrower from time to time as requested by the
Administrative Agent), as such amount may be adjusted from time to time by the
Administrative Agent in its Permitted Discretion taking into account any
statutory provisions detailing the extent to which landlords, warehousement or
other bailees may make claims against Inventory located thereon.
     “Report” shall have the meaning assigned to such term in Section 10.02(c).
     “Required Lenders” shall mean, as of any date of determination, Lenders
holding more than 50% of the sum of all outstanding Commitments (or after the
termination thereof, Total Revolving Exposure); provided that the Commitment of,
and the portion of the Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
     “Reserves” shall mean reserves established from time to time against the
Borrowing Base (in the case of Availability Reserves or other reserves) or the
Commitments (in the case of

72



--------------------------------------------------------------------------------



 



Availability Reserves) by the Administrative Agent pursuant to Section 2.01(d)
or otherwise in accordance with this Agreement.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
     “Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Grantor” shall mean a Loan Party that has granted a Guarantee
that is subject to limitations that impair in any material respect the benefit
of such Guarantee (as determined by the Administrative Agent in its Permitted
Discretion) (it being expressly understood and agreed that (i) no Loan Party
that is a Parent Borrower, a Canadian Guarantor, a U.K. Borrower, a U.K.
Guarantor, a Madeira Guarantor or a U.S. Borrower shall be a Restricted Grantor
and (ii) except as may be otherwise determined by the Administrative Agent in
its Permitted Discretion, each Loan Party that is a German Guarantor, an Irish
Guarantor, a Swiss Borrower, a Swiss Guarantor, a French Guarantor, a Luxembourg
Guarantor or a Brazilian Guarantor shall be a Restricted Grantor).
     “Restricted Subsidiary” shall mean, as the context requires, (i) any
Subsidiary of Holdings other than an Unrestricted Subsidiary and (ii) any
Subsidiary of any Borrower other than an Unrestricted Subsidiary.
     “Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the date of this Agreement and Clause 7.1 of the
current LMA Risk Participation (PAR) form as at the date of this Agreement,
except for changes that have been approved by the Administrative Agent.
     “Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the earlier of (i) the Business Day preceding
the Maturity Date and (ii) the date of termination of the Revolving Commitments.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and purchase
participations in Letters of Credit

73



--------------------------------------------------------------------------------



 



hereunder up to the amount set forth on Annex I with respect to such Lender
directly under the column entitled “Revolving Commitment” or in an Increase
Joinder, or in the Assignment and Assumption pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be
(a) increased pursuant to Section 2.23, (b) reduced from time to time pursuant
to Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The aggregate amount
of the Lenders’ Revolving Commitments on the Closing Date is $800,000,000.
     “Revolving Credit Priority Collateral” shall mean all “Revolving Credit
Priority Collateral” as defined in the Intercreditor Agreement.
     “Revolving Exposure” shall mean, with respect to any Lender at any time,
the sum of U.S. Revolving Exposure, Swiss Revolving Exposure and U.K. Revolving
Exposure of such Lender.
     “Revolving Lender” shall mean each Lender which has a Revolving Commitment
(without giving effect to any termination of the Total Revolving Commitment if
any LC Exposure remains outstanding) or which has any outstanding Revolving
Loans (or any then outstanding LC Exposure).
     “Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a). For the avoidance of doubt, Revolving Loans shall include U.S.
Swingline Loans, and Revolving Loans of any Class or Type shall include
Overadvances and Protective Advances made as Loans of such Class or Type (other
than Overadvances made as European Swingline Loans).
     “Revolving Percentage” of any Revolving Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitment at such
time, provided that if any such determination is to be made after the Total
Revolving Commitment (and the related Revolving Commitments of the Lenders) has
(or have) terminated, the determination of such percentages shall be made
immediately before giving effect to such termination.
     “S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” shall have the meaning assigned to such
term in Section 6.03.
     “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of
2002, as amended, and all rules and regulations promulgated thereunder.
     “Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America and its Affiliates)
specified by such provider in writing to Administrative Agent, which amount may
be established or increased (by further written notice to Administrative Agent
from time to time) as long as no Default or Event of Default exists and
establishment of a Bank Product Reserve for such amount and all other

74



--------------------------------------------------------------------------------



 



Secured Bank Product Obligations would not result in (i) the Total Revolving
Exposure exceeding the Total Borrowing Base then in effect, or (ii) the Total
Adjusted Revolving Exposure exceeding the Total Adjusted Borrowing Base then in
effect.
     “Secured Bank Product Provider” shall mean (a) Bank of America or any of
its Affiliates; and (b) any Lender or Affiliate of a Lender that is providing a
Bank Product, provided the provider delivers written notice to Administrative
Agent, in form and substance satisfactory to Administrative Agent, by the later
of the Closing Date (or, in the case of a person who becomes a Lender pursuant
to an assignment under Section 11.04(c) or an Increase Joinder, 10 days after
such person becomes a Lender) or 10 days following creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 10.12.
     “Secured Debt Agreement” shall mean (i) this Agreement, (ii) the other Loan
Documents and (iii) any Bank Product Agreement entered into by a Company with
any counterparty that is a Secured Bank Product Provider.
     “Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Secured Bank Product Obligations.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, each other Agent, the
Lenders, the Issuing Banks, each Secured Bank Product Provider.
     “Securities Act” shall mean the Securities Act of 1933.
     “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Pledged Intercompany Notes and the Distributions.
     “Securitization Assets” shall mean all existing or hereafter acquired or
arising (i) Receivables that are sold, assigned or otherwise transferred
pursuant to a Qualified Securitization Transaction, (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts into which such collections are deposited
(and in any event excluding any lockboxes, lockbox accounts, collection accounts
or deposit accounts that any Company organized under the laws of any Principal
Jurisdiction has an interest in) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
     “Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is in a Principal Jurisdiction) or any
other Securitization Entity transfers Receivables and Related Security) (a)
which engages in no activities other than in connection with the financing of

75



--------------------------------------------------------------------------------



 



Receivables or Related Security, (b) which is designated by the Board of
Directors of the Parent Borrower as a Securitization Entity, (c) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of which
(i) is guaranteed by the Parent Borrower or any Restricted Subsidiary (excluding
guarantees of such transferor Restricted Subsidiary of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings and guarantees by the Securitization Entity),
(ii) is recourse to or obligates the Parent Borrower or any Restricted
Subsidiary (other than the Securitization Entity) in any way other than pursuant
to Standard Securitization Undertakings or (iii) subjects any property or asset
of the Parent Borrower or any Restricted Subsidiary (other than the
Securitization Entity), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and other than any interest in the Receivables and Related Security
being financed (whether in the form of any equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the transferor Restricted Subsidiary, (d) to which none of the
Parent Borrower nor any Restricted Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (e) with which none of Holdings, the
Parent Borrower nor any Restricted Subsidiary of the Parent Borrower has any
material contract, agreement, arrangement or understanding other than those
customary for a Qualified Securitization Transaction and, in any event, on terms
no less favorable to the Parent Borrower or such Restricted Subsidiary that
those that might be obtained at the time from Persons that are not Affiliates of
the Parent Borrower or such Restricted Subsidiary. Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by providing
the Administrative Agent with a certified copy of the resolution of the Board of
Directors giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing conditions.
     “Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each Luxembourg Security Agreement, each Madeira Security
Agreement, each French Security Agreement, and each other Security Agreement
entered into pursuant to Section 5.11(b), individually and collectively, as the
context may require.
     “Security Agreement Collateral” shall mean all property pledged or granted
as Collateral pursuant to any Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.
     “Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured

76



--------------------------------------------------------------------------------



 



Obligations or to perfect, obtain control over or otherwise protect the interest
of the Collateral Agent therein.
     “Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
     “Senior Note Documents” shall mean the collective reference to the Existing
Senior Note Documents and the New Senior Note Documents.
     “Senior Note Guarantees” shall mean shall mean the collective reference to
the Existing Senior Note Guarantee and the New Senior Note Guarantees.
     “Senior Notes” shall mean shall mean the collective reference to the
Existing Senior Notes and the New Senior Notes.
     “Senior Representative” means, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
     “Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Pari Passu Secured Obligations pursuant to the
Intercreditor Agreement) (it being understood that Indebtedness under the Loan
Documents which constitutes Consolidated Total Net Debt will be included in the
Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b).
     “Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and preferred stock or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are

77



--------------------------------------------------------------------------------



 



not Loan Parties in connection with transfers from Loan Parties as part of such
Series of Cash Neutral Transactions (and any such Company that is not a Loan
Party may not retain any of such cash or Cash Equivalents after giving effect to
the Cash Neutral Transactions) and (iv) the fair market value of the assets
(other than cash or Cash Equivalents) that may be held by Companies that are not
Loan Parties in connection with transfers from Loan Parties as part of such
Series of Cash Neutral Transactions may not exceed $50,000,000 in the aggregate.
     “Settlement” has the meaning assigned to such term in Section 2.17(c).
     “Settlement Date” has the meaning assigned to such term in Section 2.17(c).
     “Significant Event of Default” shall mean any Event of Default under
Section 8.01(a), (b), (g) or (h).
     “Similar Business” shall mean any business conducted by the Parent Borrower
and the other Loan Parties on the Closing Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Parent Borrower, which is substantially related thereto or is a
reasonable extension thereof).
     “SL Scheme” shall mean the Syndicated Loan relief scheme as described in
the HM Revenue & Customs Guidelines dated September 2010 and administered by HM
Revenue & Customs’ Centre for Non-Residents.
     “Specified Equity Contribution” shall mean any cash contribution to the
common equity of Holdings and/or any purchase or investment in an Equity
Interest of Holdings other than Disqualified Capital Stock constituting a
“Specified Equity Contribution” pursuant to Section 8.04 of the Term Loan Credit
Agreement (or any similar term in any Term Loan Credit Agreement Refinancing
Indebtedness).
     “Specified Holders” shall mean Hindalco and its Affiliates.
     “Specified Transaction” shall mean, with respect to any period, any
Permitted Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividend, designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, incurrence
or prepayment of Indebtedness (including any transaction under Section 6.11),
any Incremental Term Loan or Revolving Credit Commitment increase that by the
terms of this Agreement requires compliance on a Pro Forma Basis with a test or
covenant hereunder or requires such test or covenant (or a component of such
test or covenant) to be calculated on a “Pro Forma Basis”.
     “Spot Selling Rate” shall mean, as determined by the Administrative Agent
on any day, the rate offered in the foreign exchange market for the purchase of
the applicable currency with Dollars at the end of the preceding day, as such
rate is published by Bloomberg for such day or, if no such rate is published by
Bloomberg, then as offered through the foreign exchange trading office of the
Administrative Agent or another financial institution on such day.

78



--------------------------------------------------------------------------------



 



     “Standard Securitization Undertakings” shall mean representations,
warranties, covenants and indemnities entered into by any Restricted Subsidiary
(other than a Restricted Subsidiary organized under the laws of a Principal
Jurisdiction) that are negotiated in good faith at arm’s length in a Receivables
securitization transaction so long as none of the same constitute Indebtedness,
a Contingent Obligation (other than in connection with an obligation to
repurchase receivables that do not satisfy related representations and
warranties) or otherwise require the provision of credit support in excess of
customary credit enhancement established upon entering into such Receivables
securitization transaction negotiated in good faith at arm’s length.
     “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting obligations of Holdings
or any of its Subsidiaries not prohibited by this Agreement.
     “Statutory Reserves” shall mean (a) for any Interest Period for any
Eurocurrency Borrowing in Dollars, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
GBP, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in GBP maintained by commercial banks which lend in GBP, (c) for any
Interest Period for any portion of a European Swingline Borrowing in Swiss
francs, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in Swiss francs maintained by commercial banks which lend in Swiss
francs or (d) for any Interest Period for any portion of a Borrowing in euros,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in euros
maintained by commercial banks which lend in euros. Eurocurrency Borrowings and
EURIBOR Borrowings shall be deemed to constitute Eurocurrency liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
     “Sub-Class,” when used in reference to any Revolving Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are U.S.
Revolving Loans, U.K. Revolving Loans or Swiss Revolving Loans.
     “Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
     “Subordinated Lien Secured Obligations” shall mean “Subordinated Lien
Secured Obligations” as defined in the Intercreditor Agreement.
     “Subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board

79



--------------------------------------------------------------------------------



 



of Directors thereof are, as of such date, owned, controlled or held by the
parent and/or one or more subsidiaries of the parent, (ii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Holdings. Notwithstanding the foregoing,
Logan shall not be treated as a Subsidiary hereunder or under the other Loan
Documents unless it qualifies as a Subsidiary under clause (i) of this
definition.
     “Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement as a Subsidiary Guarantor pursuant to Section 5.11 or
otherwise.
     “Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
     “Successor Parent Borrower” shall have the meaning assigned to such term in
the definition of “Permitted Holdings Amalgamation”.
     “Support Agreement” shall mean the Support Agreement, dated December 17,
2010, among Novelis North America Holdings Inc., Novelis Acquisitions LLC and
the Parent Borrower.
     “Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) current as of a date which shows all exterior construction on the
site of such Mortgaged Property or any easement, right of way or other interest
in the Mortgaged Property has been granted or become effective through operation
of law or otherwise with respect to such Mortgaged Property which, in either
case, can be depicted on a survey, unless otherwise acceptable to the Collateral
Agent, (iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(o)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
     “Swingline Exposure” shall mean at any time the sum of (a) U.S. Swingline
Exposure plus (b) European Swingline Exposure.
     “Swingline Lender” mean, individually and collectively, as the context may
require, the U.S. Swingline Lender and the European Swingline Lender.
     “Swingline Loan” shall mean any loan made by a Swingline Lender pursuant to
Section 2.17.

80



--------------------------------------------------------------------------------



 



     “Swiss Borrower” shall have the meaning assigned to such term in the
preamble hereto.
     “Swiss Borrowing Base” shall mean at any time an amount equal to the sum of
the Dollar Equivalent of, without duplication:
     (i) the book value of Eligible Large Customer German Accounts, multiplied
by the advance rate of 85%, plus
     (ii) the book value of Eligible Small Customer German Accounts, multiplied
by the “Applicable Percentage” (as defined in the German Receivables Purchase
Agreement), multiplied by the advance rate of 85%, plus
     (iii) the book value of Eligible Swiss Subsidiary Accounts, multiplied by
an advance rate of up to 85%, to be determined by the Administrative Agent in
its sole discretion, minus
     (iv) any Reserves established from time to time by the Administrative Agent
with respect to the Swiss Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement.
     The Swiss Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Swiss Borrowing Base
is calculated in accordance with the terms of this Agreement.
     “Swiss francs” or “CHF” shall mean lawful money of Switzerland.
     “Swiss Franc Denominated Loan” shall mean each European Swingline Loan
denominated in Swiss Francs at the time of the incurrence thereof.
     “Swiss Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Switzerland (other than the Swiss Borrower) party hereto as a
Guarantor, and each other Restricted Subsidiary of Parent Borrower organized in
Switzerland that is required to become a Guarantor pursuant to the terms hereof.
     “Swiss Loan Party” shall mean the Swiss Borrower or a Swiss Guarantor.
     “Swiss Non-Qualifying Bank” shall mean a (Swiss or non-Swiss) Person that
does not qualify as a Swiss Qualifying Bank.
     “Swiss Qualifying Bank” shall mean a (Swiss or non-Swiss) financial
institution which (i) qualifies as a bank pursuant to the banking laws in force
in its country of incorporation, (ii) carries on a true banking activity in such
jurisdiction as its main purpose, and (iii) has personnel, premises,
communication devices and decision-making authority of its own, all as per the
guidelines of the Swiss Federal Tax Administration No. S-02.122.1(4.99),
No. S-02.122.2(4.99), S-02-123(9.86), No. S-02.128(1.2000) and
No. S-02.130(4.99) or legislation or guidelines addressing the same issues which
are in force at such time.

81



--------------------------------------------------------------------------------



 



     “Swiss Receivables Purchase Agreement” shall have the meaning assigned to
such term in the definition of “Receivables Purchase Agreement”.
     “Swiss Revolving Exposure” shall mean, with respect to any Lender at any
time, the Dollar Equivalent of the aggregate principal amount at such time of
all outstanding Swiss Revolving Loans of such Lender, plus the Dollar Equivalent
of the aggregate amount at such time of such Lender’s European LC Exposure, plus
the Dollar Equivalent of the aggregate amount at such time of such Lender’s
European Swingline Exposure.
     “Swiss Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).
     “Swiss Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-4, including all subparts thereto, among
the Swiss Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.
     “Swiss Seller” shall mean each of Novelis Switzerland SA and Novelis
Technology AG, each a company organized under the laws of Switzerland, and any
other Subsidiary Guarantor that is a Restricted Grantor organized in Switzerland
(including each in its roles as seller and collection agent under a Swiss
Receivables Purchase Agreement).
     “Swiss Withholding Tax” shall mean any withholding tax in accordance with
the Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz
uber die Verrechnungssteuer) and any successor provision, as appropriate.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Syndication Period” shall have the meaning assigned to such term in the
definition of “Eligible Assignee”.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
     “TARGET2” shall mean the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system that utilizes a single shared
platform and which was launched on November 19, 2007 (or any successor payment
system).
     “TARGET Day” shall mean any day on which TARGET2 is open for the settlement
of payments in Euro.
     “Tax Deduction” has the meaning assigned to such term in Section 2.15(i).
     “Tax Return” shall mean all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or

82



--------------------------------------------------------------------------------



 



penalties applicable thereto. For greater certainty it shall further be
specified that Taxes shall also include any federal, cantonal and municipal
direct taxes levied at source in Switzerland as per Article 51 § 1 lit. d and
Article 94 of the Swiss Federal Direct Tax Act of December 14, 1990 and as per
Article 21 § 2 lit. a and Article 35 § lit. e of the Swiss Federal Harmonization
Direct Tax Act of December 14, 1990.
     “Taxing Authority” shall mean any Governmental Authority of any
jurisdiction or political subdivision thereof with the authority to impose,
assess, and collect Taxes and engage in activities of a similar nature with
respect to such Taxing Authority.
     “Ten Non-Bank Regulations” shall mean the regulations pursuant to the
guidelines No. S-02.122.1(4.99), No. S-02.128(1.2000) and No. S-02.130.1(4.99)
of the Swiss Federal Tax Administration (or legislation or guidelines addressing
the same issues which are in force at such time) pursuant to which the aggregate
number of Lenders of a Swiss Borrower under this Agreement which are not Swiss
Qualifying Banks shall not at any time exceed ten.
     “Term Loan Administrative Agent” shall mean Bank of America, in its
capacity as administrative agent under the Term Loan Credit Agreement, and its
successors and assigns in such capacity.
     “Term Loan Collateral Agent” shall mean Bank of America, in its capacity as
collateral agent under the Term Loan Credit Agreement, and its successors and
assigns in such capacity.
     “Term Loan Credit Agreement” shall mean (i) that certain credit agreement
dated as of the date hereof among the Loan Parties party thereto, the lenders
party thereto, the Arranger, as lead arranger, and Bank of America, as
administrative agent and as collateral agent for the Term Loan Secured Parties,
as amended, restated, supplemented, increased or modified from time to time
(including any increase permitted pursuant to Section 2.23 of the Term Loan
Credit Agreement or any similar provision in any Term Loan Credit Agreement
Refinancing Indebtedness) to the extent not prohibited by this Agreement or the
Intercreditor Agreement and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the indebtedness and other obligations outstanding under the (x) credit
agreement referred to in clause (i) or (y) any subsequent Term Loan Credit
Agreement, in each case which constitutes a Permitted Term Loan Facility
Refinancing with respect to the Term Loans, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder. Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.
     “Term Loan Credit Agreement Refinancing Indebtedness” means (a) Permitted
First Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a “Refinancing Amendment” (as defined in the Term Loan Credit Agreement), in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans

83



--------------------------------------------------------------------------------



 



(including any successive Term Loan Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such extending, renewing or refinancing
Indebtedness is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt, (ii) such Indebtedness has a
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Term Loan Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
     “Term Loan Documents” shall mean the Term Loan Credit Agreement and the
other Loan Documents as defined in the Term Loan Credit Agreement and any
corresponding term in any successor Term Loan Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
     “Term Loan Obligations” shall mean the Term Loans and the guarantees by the
Loan Parties under the Term Loan Documents.
     “Term Loans” shall mean, collectively, the “Loans,” “Incremental Term
Loans” and the “Other Term Loans”, each as defined in the Term Loan Credit
Agreement (or any similar term in any Term Loan Credit Agreement Refinancing
Indebtedness).
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Parent Borrower then last ended (in each case taken as one accounting
period).
     “Title Company” shall mean any title insurance company as shall be retained
by Borrower and reasonably acceptable to the Administrative Agent.
     “Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).
     “Total Adjusted Borrowing Base” shall mean, at any time, the sum of (i) the
U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such
time, plus (iii) the lesser of (A) the U.K. Borrowing Base and (B) the greater
of (I) $350,000,000 and (II) 40% of the Total Gross Borrowing Base, minus
(without duplication) (iv) Reserves against the Total Borrowing Base or any
component thereof (other than the Swiss Borrowing Base).
     “Total Adjusted Revolving Exposure” shall mean, at any time, the Total
Revolving Exposure minus Swiss Revolving Exposure.
     “Total Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) the European Borrowing Base at such time, minus (without duplication)
(iv) Reserves against the Total Borrowing Base or any component thereof.
     “Total Gross Borrowing Base” shall mean, at any time, the sum of (i) the
U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such
time, plus (iii) the Swiss Borrowing Base at such time, plus (iv) the U.K.
Borrowing Base at such time.

84



--------------------------------------------------------------------------------



 



     “Total European Revolving Exposure” shall mean, at any time, the sum of the
Total Swiss Revolving Exposure and Total U.K. Revolving Exposure at such time.
     “Total Net Leverage Ratio” shall mean, with respect to any Calculation
Date, the ratio of (a) Consolidated Total Net Debt as of the Calculation Date to
(b) Consolidated EBITDA (Leverage) for the Test Period most recently ended prior
to the Calculation Date for which financial information has been delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
     “Total Revolving Commitment” shall mean, at any time, the sum of the
Revolving Commitments of each of the Lenders at such time.
     “Total Revolving Exposure” shall mean, at any time, the sum of the
Revolving Exposure of each of the Lenders at such time.
     “Total Swiss Revolving Exposure” shall mean, at any time, the sum of the
Swiss Revolving Exposure of each of the Lenders at such time.
     “Total U.K. Revolving Exposure” shall mean, at any time, the sum of the
U.K. Revolving Exposure of each of the Lenders at such time.
     “Total U.S. Revolving Exposure” shall mean, at any time, the sum of the
U.S. Revolving Exposure of each of the Lenders at such time.
     “Transaction Documents” shall mean the Loan Documents, the New Senior Note
Documents and the Term Loan Documents.
     “Transactions” shall mean, collectively, the transactions to occur pursuant
to or in connection with the Transaction Documents, including (a) the execution
and delivery of the Loan Documents and the initial borrowings hereunder; (b) the
Refinancing; (c) the execution and delivery of the Term Loan Documents and the
borrowings thereunder; (d) the execution and delivery of the New Senior Note
Documents on the Closing Date and the receipt by Parent Borrower of at least
$2,500,000,000 in gross proceeds from the sale of the New Senior Notes, (e) the
consummation of the Debt Tender Offer, (f) the payment of the Closing Date
Distribution and (g) the payment of all fees and expenses to be paid on or prior
to the Closing Date and owing in connection with the foregoing.
     “Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
     “Treaty Lender” shall have the meaning assigned to such term in clause
(C) of the definition of “U.K. Qualifying Lender”.
     “Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
guidelines No. S-02.122.1(4.99), No. S-02.122.2(4.99), No. S-02.128(1.2000) and
No. S-02.130.1(4.99) of the Swiss Federal Tax Administration (or legislation or
guidelines addressing the same issues which are in force at such time) pursuant
to which the aggregate number of persons and legal entities, which are not Swiss
Qualifying Banks and to which the Swiss Borrower directly or indirectly,
including, without limitation, through a Restricted Sub-Participation or other

85



--------------------------------------------------------------------------------



 



sub-participations under any other agreement, owes interest-bearing borrowed
money under all interest-bearing instruments including, inter alia, this
Agreement, taken together (other than bond issues which are subject to Swiss
Withholding Tax), shall not exceed twenty at any time in order to not trigger
Swiss Withholding Tax.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted EURIBOR Rate, the Adjusted LIBOR Rate,
or the Base Rate (in each case with regard to a Loan of a given currency).
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided that if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
     “U.K. Borrower” shall have the meaning assigned to such term in the
preamble hereto.
     “U.K. Borrowing Base” shall mean at any time an amount equal to the sum of
the Dollar Equivalent of, without duplication:
     (i) the book value of Eligible U.K. Accounts multiplied by the advance rate
of 85%, plus
     (ii) the lesser of (i) the advance rate of 75% of the Cost of Eligible U.K.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.K. Inventory, minus
     (iii) any Reserves established from time to time by the Administrative
Agent with respect to the U.K. Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement.
     The U.K. Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the U.K. Borrowing Base
is calculated in accordance with the terms of this Agreement.
     “U.K. Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
incorporated in England and Wales (other than the U.K. Borrower) party hereto as
a Guarantor, and each other Restricted Subsidiary of Parent Borrower
incorporated in England and Wales that is required to become a Guarantor
pursuant to the terms hereof.
     “U.K. Loan Party” shall mean each of the U.K. Borrower and each U.K.
Guarantor.
     “U.K. Qualifying Lender” shall mean a Lender which is beneficially entitled
to interest payable to that Lender in respect of an advance under this Agreement
or any other Loan Document and is:

86



--------------------------------------------------------------------------------



 



  (A)   a lender:

  (i)   which is a bank (as defined for the purpose of Section 879 of the United
Kingdom Income Tax Act 2007) making an advance under this Agreement or any other
Loan Document, or

  (ii)   in respect of an advance made under this Agreement or any other Loan
Document by a person that was a bank (as defined for the purpose of Section 879
of the United Kingdom Income Tax Act 2007) at the time that that advance was
made,         and which is within the charge to United Kingdom corporation tax
as respects any payments of interest made in respect of that advance; or

  (B)   a lender which is:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (ii)   a partnership each member of which is either:

  (I)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (II)   a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which is required to bring into account in computing its chargeable profits
(within the meaning of Section 19 of the United Kingdom Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the United Kingdom Corporation Tax Act 2009;
or

  (iii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of Section 19 of the United Kingdom
Corporation Tax Act 2009) of that company; or

  (C)   a lender which:

87



--------------------------------------------------------------------------------



 



  (i)   is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest for the purposes of the treaty;
and

  (ii)   does not carry on a business in the United Kingdom through a permanent
establishment with which the Lender’s participation in the Loan is effectively
connected (a “Treaty Lender”).

     “U.K. Revolving Exposure” shall mean, with respect to any Lender at any
time, the Dollar Equivalent of the aggregate principal amount at such time of
all outstanding U.K. Revolving Loans of such Lender.
     “U.K. Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).
     “U.K. Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-3, including all subparts thereto, among
the U.K. Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, including the U.K. Share Charge.
     “U.K. Share Charge” shall mean shall mean a Security Agreement in
substantially the form of Exhibit M-3-2, among the Parent Borrower and the
Collateral Agent.
     “United States” shall mean the United States of America.
     “Unpaid Supplier Reserve” shall mean, at any time, with respect to the
Canadian Loan Parties, the amount equal to the percentage applicable to
Inventory in the calculation of the Canadian Borrowing Base multiplied by the
aggregate value of the Eligible Inventory which the Administrative Agent, in its
Permitted Discretion, considers is or may be subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act
(Canada) or any other laws of Canada or any other applicable jurisdiction
granting revendication or similar rights to unpaid suppliers, in each case,
where such supplier’s right ranks or is capable of ranking in priority to or
pari passu with one or more of the First Priority Liens granted in the Security
Documents.
     “Unrestricted Cash” shall mean cash and Cash Equivalents of the Parent
Borrower and its Restricted Subsidiaries (in each case, free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02(a), (j) and (k)), to
the extent the use thereof for the application to payment of Indebtedness is not
prohibited by law or any contract to which the Parent Borrower or any of the
Restricted Subsidiaries is a party and excluding cash and Cash Equivalents
(i) which are listed as “restricted” on the consolidated balance sheet of the
Parent Borrower and its Subsidiaries as of such date or (ii) constituting
proceeds of a Specified Equity Contribution.
     “Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.

88



--------------------------------------------------------------------------------



 



     “Unrestricted Subsidiary” shall mean any Subsidiary of the Parent Borrower
designated by the board of directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 5.17 subsequent to the Closing Date.
     “U.S. Borrower” shall mean each Initial U.S. Borrower, and each other
Subsidiary (which is organized under the laws of the United States or any state
thereof or the District of Columbia) that is or becomes a party to this
Agreement as a U.S. Borrower pursuant to Section 5.11.
     “U.S. Borrowing Base” shall mean at any time an amount equal to the sum of,
without duplication:
     (i) the book value of Eligible U.S. Accounts multiplied by the advance rate
of 85%, plus
     (ii) the lesser of (i) the advance rate of 75% of the Cost of Eligible U.S.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.S. Inventory, minus
     (iii) any Reserves established from time to time by the Administrative
Agent with respect to the U.S. Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement.
     The U.S. Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the U.S. Borrowing Base
is calculated in accordance with the terms of this Agreement.
     “U.S. GAAP” shall have the meaning assigned to such term in Section 1.04.
     “U.S. LC Exposure” shall mean at any time the Dollar Equivalent of the sum
of the stated amount of all outstanding U.S. Letters of Credit at such time. The
U.S. LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate U.S. LC Exposure at such time.
     “U.S. Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(a).
     “U.S. Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of U.S.
Letters of Credit.
     “U.S. Revolving Exposure” shall mean, with respect to any Revolving Lender
at any time, the Dollar Equivalent of the aggregate principal amount at such
time of all outstanding U.S Revolving Loans of such Lender, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s U.S. LC
Exposure, plus the Dollar Equivalent of the aggregate amount at such time of
such Lender’s U.S. Swingline Exposure.
     “U.S. Revolving Loan” shall have the meaning assigned to such term in
Section 2.01(a).

89



--------------------------------------------------------------------------------



 



     “U.S. Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit M-1 among the U.S. Borrowers and the Collateral Agent for
the benefit of the Secured Parties.
     “U.S. Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.S. Swingline Exposure at such time.
     “U.S. Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
     “U.S. Swingline Loan” shall have the meaning assigned to such term in
Section 2.17(a).
     “Vendor Managed Inventory” shall mean Inventory of a U.S. Borrower, a
Canadian Loan Party, or an Eligible U.K. Loan Party located in the ordinary
course of business of such Loan Party at a customer location that has been
disclosed to the Administrative Agent in Schedule 3.24 or in a Borrowing Base
Certificate or updates to the Perfection Certificate.
     “Voting Stock” shall mean, with respect to any person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such person.
     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Wind-Up” shall have the meaning assigned to such term in Section 6.05(g),
and “Winding-Up” shall have a meaning correlative thereto.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class or Sub-Class (e.g.,
a “U.S. Revolving Loan” or a “Swiss Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class (or Sub-Class) and Type (e.g., a “Eurocurrency
U.S. Revolving Loan”). Borrowings also

90



--------------------------------------------------------------------------------



 



may be classified and referred to by Class or Sub-Class (e.g., a “U.K.
Borrowing,”) or by Type (e.g., a “Base Rate Borrowing”) or by Class or Sub-Class
and Type (e.g., a “Eurocurrency U.S. Borrowing”).
SECTION 1.03 Terms Generally; Alternate Currency Transaction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document (including any Organizational Document) as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) any reference to a Subsidiary of a
Person shall include any direct or indirect Subsidiary of such Person, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law or regulation
herein shall include all statutory and regulatory provisions consolidating,
amendment or interpreting such law or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (h) “on,” when used with respect to
the Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.” For purposes of this Agreement and the other
Loan Documents, (i) where the permissibility of a transaction or determinations
of required actions or circumstances depend upon compliance with, or are
determined by reference to, amounts stated in Dollars, such amounts shall be
deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate in effect on the Business
Day immediately preceding the date of such transaction or determination and the
permissibility of actions taken under ARTICLE VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable Dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such refinancing, such Dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing Indebtedness is denominated
in the same currency as such Indebtedness being refinanced and (y) the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced except as permitted by the definition of
Permitted Refinancing Indebtedness) and (ii) as of any date of determination,
for purposes of the pro rata application of any amounts required to be applied
hereunder to the payment of Loans or other Obligations which are denominated in
more than a single Approved Currency, such pro rata application shall be
determined by reference to the Dollar Equivalent of such Loans or other
Obligations as of such date of determination. For purposes of this Agreement and
the other Loan Documents, the word

91



--------------------------------------------------------------------------------



 



“foreign” shall refer to jurisdictions other than the United States, the states
thereof and the District of Columbia. For purposes of this Agreement and the
other Loan Documents, the words “the applicable borrower” (or words of like
import), when used with reference to obligations of any U.S. Borrower, shall
refer to the U.S. Borrowers on a joint and several basis. From and after the
effectiveness of the Permitted Holdings Amalgamation (x) all references to the
Parent Borrower in any Loan Document shall refer to the Successor Parent
Borrower and (y) all references to Holdings in any Loan Document shall refer to
Successor Holdings. Each reference to the “Issuing Bank” shall refer to the
applicable Issuing Bank or Issuing Banks, as the context may require.
SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“U.S. GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with U.S. GAAP, as in effect from time
to time unless otherwise agreed to by Parent Borrower and the Required Lenders
or as set forth below; provided that (i) the Parent Borrower may elect to
convert from U.S. GAAP for the purposes of preparing its financial statements
and keeping its books and records to IFRS and if the Parent Borrower makes such
election it shall give prompt written notice to the Administrative Agent and the
Lenders within five Business Days of such election, along with a reconciliation
of the Parent Borrower’s financial statements covering the four most recent
fiscal quarters for which financial statements are available (including a
reconciliation of the Parent Borrower’s audited financial statements prepared
during such period), (ii) upon election of any conversion to IFRS, the
Administrative Agent, the Lenders and the Parent Borrower shall negotiate in
good faith to amend the financial ratios and requirements and other terms of an
accounting or a financial nature in the Loan Documents to preserve the original
intent thereof in light of such conversion to IFRS (subject to the approval of
the Required Lenders); provided that, until so amended (x) such ratios or
requirements (and all terms of an accounting or a financial nature) shall
continue to be computed in accordance with U.S. GAAP prior to such conversion to
IFRS and (y) the Parent Borrower shall provide to the Administrative Agent and
the Lenders any documents and calculations required under this Agreement or as
reasonably requested hereunder by the Administrative Agent or any Lender setting
forth a reconciliation between calculations of such ratios and requirements and
other terms of an accounting or a financial nature made before and after giving
effect to such conversion to IFRS and (iii) if at any time any change in U.S.
GAAP or change in IFRS would affect the computation of any financial ratio or
requirement or other terms of an accounting or a financial nature set forth in
any Loan Document, and the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement or other terms of an
accounting or a financial nature to preserve the original intent thereof in
light of such change in U.S. GAAP or change in IFRS (subject to the approval of
the Required Lenders); provided that, until so amended, (x) such ratio or
requirement or other terms of an accounting or a financial nature shall continue
to be computed in accordance with U.S. GAAP prior to such change therein or
change in IFRS and (y) the Parent Borrower shall provide to the Administrative
Agent and the Lenders any documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement or other terms of an accounting or a
financial nature made before and after giving effect to such change in U.S. GAAP
or change in IFRS. Notwithstanding the foregoing, for

92



--------------------------------------------------------------------------------



 



purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Holdings, the
Parent Borrower and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
SECTION 1.06 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio and the Senior Secured Net Leverage Ratio
shall be calculated on a Pro Forma Basis (Leverage) with respect to each
Specified Transaction occurring during the applicable four quarter period to
which such calculation relates, or subsequent to the end of such four-quarter
period but not later than the date of such calculation.
ARTICLE II
THE CREDITS
SECTION 2.01 Commitments.
     (a) Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender with a Revolving
Commitment agrees, severally and not jointly, at any time and from time to time
on or after the Closing Date until the earlier of the Business Day prior to the
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, to make revolving loans (x) to the U.S.
Borrowers, jointly and severally, or to the Parent Borrower, in any Approved
Currency (each, a “U.S. Revolving Loan”), (y) to the Swiss Borrower, in euros or
GBP (each, a “Swiss Revolving Loan”), and (z) to the U.K. Borrower, in euros or
GBP (each, a “U.K. Revolving Loan” and, collectively with the Swiss Revolving
Loans and the U.S. Revolving Loans, each a “Revolving Loan”), in an aggregate
principal amount that does not result in:
               (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment less such Lender’s ratable portion of Availability
Reserves;
               (ii) the Total Adjusted Revolving Exposure exceeding the Total
Adjusted Borrowing Base (subject to the Administrative Agent’s authority in its
sole discretion to make Overadvances pursuant to the terms of Section 2.01(e));
or
               (iii) the Total Revolving Exposure exceeding the lesser of
(I) the Total Borrowing Base (subject to the Administrative Agent’s authority in
its sole discretion to make Overadvances pursuant to the terms of
Section 2.01(e)), and (II) the Total Revolving Commitment less Availability
Reserves.
     (b) [intentionally omitted.]

93



--------------------------------------------------------------------------------



 



     (c) Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.
     (d) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall have the right to establish Availability Reserves
against the Commitments, and/or Availability Reserves and other Reserves against
the Borrowing Base, in each case in such amounts, and with respect to such
matters, as the Administrative Agent in its Permitted Discretion shall deem
necessary, including, without limitation (but without duplication), (i) sums
that the respective Borrowers or Borrowing Base Guarantors are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid, (ii) amounts owing by the
respective Borrowers or Borrowing Base Guarantors or, without duplication, their
respective Subsidiaries to any Person in respect of any Lien of the type
described in the definition of “First Priority” on any of the Collateral, which
Lien, in the Permitted Discretion of the Administrative Agent, is reasonably
likely to rank senior in priority to or pari passu with one or more of the Liens
granted in the Security Documents in and to such item of the Collateral,
(iii) an Unpaid Supplier Reserve and a Reserve against prior claims of Logan, in
each case, against Eligible Inventory included in the Borrowing Base, (iv) an
Inventory Reserve, in each case, against Eligible Inventory included in the
Borrowing Base, (v) Rent Reserves and Reserves for Priority Payables, (vi) a
Bank Product Reserve, and (vii) a Dilution Reserve; provided, however, that
(y) the amount of any Reserve established by the Administrative Agent shall have
a reasonable relationship to the event, condition or other matter that is the
basis for the Reserve, and (z) Reserves shall not duplicate eligibility criteria
contained in the definitions of “Eligible Accounts” or “Eligible Inventory” or
reserves or criteria deducted in computing the cost of Eligible Inventory or the
Net Recovery Cost Percentage of Eligible Inventory. The Administrative Agent
shall provide the Administrative Borrower with at least three (3) Business Days’
prior written notice of any such establishment. Upon delivery of written notice
to Administrative Borrower, the Administrative Agent shall be available to
discuss the proposed Reserve, and the applicable Borrower or Borrowing Base
Guarantor may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion. In no event shall such notice and
opportunity limit the right of the Administrative Agent to establish such
Reserve, unless the Administrative Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new Reserve no longer exists or has otherwise been adequately addressed.
     (e) The Administrative Agent shall not, without the prior consent of the
Required Lenders, make (and shall use its reasonable best efforts to prohibit
the Issuing Banks and Swingline Lenders, as applicable, from making) any
Revolving Loans or Swingline Loans, or provide any Letters of Credit, to the
Borrowers on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans, Swingline Loans, or Letters of Credit would either (i) cause
the Total Revolving Exposure to exceed the lesser of (a) the Total Borrowing
Base, and (b) the Total Revolving Commitment less Availability Reserves,
(ii) cause the Total Adjusted Revolving Exposure to exceed the Total Adjusted
Borrowing Base, or (iii) be made when one or more of the other conditions
precedent to the making of Loans hereunder cannot

94



--------------------------------------------------------------------------------



 



be satisfied, except that Administrative Agent may make (or cause to be made)
such additional Revolving Loans (including U.S. Swingline Loans) or European
Swingline Loans or provide such additional Letters of Credit on behalf of
Lenders (each an “Overadvance” and collectively, the “Overadvances”),
intentionally and with actual knowledge that such Loans or Letters of Credit
will be made without the satisfaction of the foregoing conditions precedent, if
the Administrative Agent deems it necessary or advisable in its discretion to do
so; provided, that: (A) the total principal amount outstanding at any time of
Overadvances to the Borrowers which Administrative Agent may make or provide (or
cause to be made or provided) after obtaining such actual knowledge that the
conditions precedent have not been satisfied, shall not (I) exceed the amount
equal to 5% of the Total Borrowing Base, or, when aggregated with all Credit
Protective Advances then outstanding, 7.5% of the Total Borrowing Base, and
(II) shall not, without the consent of all Lenders, cause the Total Revolving
Exposure to exceed the Total Revolving Commitment of all of the Lenders less
Availability Reserves, or such Lender’s Pro Rata Percentage of the Total
Revolving Exposure to exceed such Lender’s Revolving Commitment less such
Lender’s Pro Rata Percentage of Availability Reserves, (B) without the consent
of all Lenders, (I) no Overadvance shall be outstanding for more than sixty
(60) days and (II) after all Overadvances have been repaid, Administrative Agent
shall not make any additional Overadvance unless sixty (60) days or more have
elapsed since the last date on which any Overadvance was outstanding and
(C) Administrative Agent shall be entitled to recover such funds on demand from
the applicable Borrower or Borrowers together with interest thereon for each day
from the date such payment was due until the date such amount is paid to
Administrative Agent at the interest rate otherwise applicable to Loans of such
Class and Type (including interest at the Default Rate, if applicable). Each
Lender of the applicable Class shall be obligated to pay Administrative Agent
the amount of its Pro Rata Percentage of any such Overadvance, provided, that
such Administrative Agent is acting in accordance with the terms of this
Section 2.01(e). Overadvances shall constitute Revolving Loans (or European
Swingline Loans), shall be payable on demand and shall constitute Obligations
secured by the Collateral entitled to all the benefits of the Loan Documents.
Any funding of an Overadvance or sufferance of an Overadvance shall not
constitute a waiver by any Agent or any Lender of the Event of Default caused
thereby. In no event shall any Borrower be deemed a beneficiary of this
Section 2.01(e) nor authorized to enforce any of its terms.
     (f) The Administrative Agent shall be authorized, in its discretion, at any
time that any conditions in Section 4.02 are not satisfied, to make Base Rate
Loans (“Protective Advances”) (i) if the Administrative Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations (“Credit Protective Advances”),
provided, that the total principal amount outstanding at any time of Credit
Protective Advances shall not exceed the amount equal to 5% of the Total
Borrowing Base, or, when aggregated with all Overadvances then outstanding, 7.5%
of the Total Borrowing Base, or (ii) to pay any other amounts chargeable to the
Loan Parties under any Loan Documents, including costs, fees and expenses;
provided further, that the total principal amount outstanding at any time of
Protective Advances shall not, without the consent of all Lenders, cause the
Total Revolving Exposure to exceed the Total Revolving Commitment of all of the
Lenders less Availability Reserves, or such Lender’s Pro Rata Percentage of the
Total Revolving Exposure to exceed such Lender’s Revolving Commitment less such
Lender’s Pro Rata Percentage of Availability Reserves. Each Lender shall

95



--------------------------------------------------------------------------------



 



participate in each Protective Advance in accordance with its Pro Rata
Percentage. Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
SECTION 2.02 Loans.
     (a) Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Swingline Loans, Protective Advances and Loans deemed
made pursuant to Section 2.18, each Borrowing shall be in an aggregate principal
amount that is not less than (and in integral amounts consistent with) the
Minimum Currency Threshold or, if less, equal to the remaining available balance
of the applicable Commitments.
     (b) Subject to Section 2.11 and Section 2.12, (i) each Borrowing of Dollar
Denominated Loans shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as Administrative Borrower may request pursuant to Section 2.03 (provided
that Base Rate Loans shall be available only with respect to Dollar Denominated
Loans borrowed by U.S. Borrowers or Parent Borrower), (ii) each Borrowing of GBP
Denominated Loans or Swiss Franc Denominated Loans shall be comprised entirely
of Eurocurrency Loans, and (iii) each Borrowing of Euro Denominated Loans shall
be comprised entirely of EURIBOR Loans; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement; and
provided, further, that with respect to any Loan (and so long as no Event of
Default shall have occurred and is continuing), if such Lender is a Swiss
Qualifying Bank, such branch or Affiliate must also qualify as a Swiss
Qualifying Bank. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than eight Eurocurrency Borrowings in
Dollars, five Eurocurrency Borrowings in GBP, or eight EURIBOR Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
     (c) Except with respect to Loans deemed made pursuant to Section 2.18(b)
and Swingline Loans, each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in Chicago, or to such account in a European jurisdiction, as the
Administrative Agent may designate, not later than 12:00 noon, New York time
(11:00 a.m., London time in the case of Revolving Loans made in GBP or Euros),
and the Administrative Agent shall promptly credit the amounts so received to an
account of the applicable Borrower as directed by the

96



--------------------------------------------------------------------------------



 



Administrative Borrower in the applicable Borrowing Request maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and such
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Interbank Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the applicable Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
     (e) Notwithstanding anything to the contrary contained herein, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 2.03 Borrowing Procedure.
     (a) To request a Borrowing (subject to Section 2.17(e) with respect to
European Swingline Loans), the Administrative Borrower, on behalf of the
applicable Borrower, shall deliver, by hand delivery, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurocurrency Borrowing
(other than a Eurocurrency Borrowing made in GBP), not later than 12:00 noon,
New York time, three (3) Business Days before the date of the proposed
Borrowing, (ii) in the case of a EURIBOR Borrowing, or a Eurocurrency Borrowing
made in GBP, not later than 11:00 a.m., London time, three (3) Business Days
before the date of the proposed Borrowing, or (iii) in the case of a Base Rate
Borrowing, not later than 12:00 a.m., New York time, on the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
               (i) the aggregate amount of such Borrowing;

97



--------------------------------------------------------------------------------



 



               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing shall constitute a Borrowing of U.S.
Revolving Loans, U.K. Revolving Loans or Swiss Revolving Loans;
               (iv) in the case of Dollar Denominated Loans made to U.S.
Borrowers or to Parent Borrower, whether such Borrowing is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;
               (v) in the case of U.S. Revolving Loans, whether such Borrowing
is to be made to the U.S. Borrowers or the Parent Borrower;
               (vi) in the case of a Eurocurrency Borrowing or EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated, as applicable, by the definition of the term
“Eurocurrency Interest Period” or “EURIBOR Interest Period”;
               (vii) the location and number of the applicable Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.02(c);
               (viii) that the conditions set forth in Section 4.02(b) — (d)
have been satisfied as of the date of the notice; and
               (ix) in the case of a Eurocurrency Borrowing in an Alternate
Currency, the Approved Currency for such Borrowing.
     If no election as to the Type of Borrowing is specified with respect to a
Borrowing of Dollar Denominated Loans made to U.S. Borrowers or to Parent
Borrower, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested EURIBOR Borrowing or
Eurocurrency Borrowing, then the Administrative Borrower on behalf of the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
     (b) Appointment of Administrative Borrower. Each Borrower hereby
irrevocably appoints and constitutes Administrative Borrower as its agent to
request Loans and Letters of Credit pursuant to this Agreement in the name or on
behalf of such Borrower. The Administrative Agent and Lenders may disburse the
Loans to such bank account of Administrative Borrower or a Borrower or otherwise
make such Loans to a Borrower and provide such Letters of Credit to a Borrower
as Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Each Loan Party hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements of
account and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents, including the Intercreditor Agreement. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Loan Party by Administrative Borrower shall be deemed for all purposes
to have been made by such Loan

98



--------------------------------------------------------------------------------



 



Party, as the case may be, and shall be binding upon and enforceable against
such Loan Party to the same extent as if made directly by such Loan Party.
Administrative Borrower hereby accepts the appointment by Borrowers and the
other Loan Parties to act as the agent of Borrowers and the other Loan Parties
and agrees to ensure that the disbursement of any Loans to a Borrower requested
by or paid to or for the account of such Borrower, or the issuance of any Letter
of Credit for a Borrower hereunder, shall be paid to or for the account of such
Borrower. No purported termination of the appointment of Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to Administrative Agent and appointment by the Borrowers of a
replacement Administrative Borrower.
     (c) Appointment of European Administrative Borrower. Each U.K. Borrower and
Swiss Borrower hereby irrevocably appoints and constitutes European
Administrative Borrower as its agent to request Loans and Letters of Credit
pursuant to this Agreement in the name or on behalf of such Borrower. The
Administrative Agent and Lenders may disburse the Loans to such bank account of
European Administrative Borrower or a U.K. Borrower or Swiss Borrower or
otherwise make such Loans to a U.K. Borrower or Swiss Borrower and provide such
Letters of Credit to a U.K. Borrower or Swiss Borrower as European
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Each U.K. Borrower and Swiss Borrower hereby irrevocably
appoints and constitutes European Administrative Borrower as its agent to
receive statements of account and all other notices from the Agents and Lenders
with respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents. Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any other Borrower by
European Administrative Borrower shall be deemed for all purposes to have been
made by such Borrower, as the case may be, and shall be binding upon and
enforceable against such Borrower to the same extent as if made directly by such
Borrower. European Administrative Borrower hereby accepts the appointment by the
U.K. Borrowers and Swiss Borrowers to act as the agent of such Borrowers and
agrees to ensure that the disbursement of any Loans to a U.K. Borrower or Swiss
Borrower requested by or paid to or for the account of such Borrower, or the
issuance of any Letter of Credit for a U.K. Borrower or Swiss Borrower
hereunder, shall be paid to or for the account of such Borrower. No purported
termination of the appointment of European Administrative Borrower as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to Administrative Agent and appointment by the U.K. Borrowers and Swiss
Borrowers of a replacement European Administrative Borrower.
     (d) Unless payment is otherwise timely made by Borrowers within three
(3) Business Days of the due date (after the lapse of any applicable grace
periods) of any Secured Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, cash collateral and
Secured Bank Product Obligations), Borrower shall be deemed to have requested
Base Rate Revolving Loans on such third Business Day in the amount of such
Secured Obligations. The proceeds of such Revolving Loans shall be disbursed as
direct payment of the relevant Secured Obligation.

99



--------------------------------------------------------------------------------



 



SECTION 2.04 Evidence of Debt.
     (a) Promise to Repay. Each U.S. Borrower, jointly and severally, hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender (or, in the case of
U.S. Swingline Loans, the U.S. Swingline Lender in accordance with
Section 2.17(a)), the then unpaid principal amount of each U.S. Revolving Loan
of such Revolving Lender made to any U.S. Borrower. The Parent Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender, the then unpaid
principal amount of each U.S. Revolving Loan of such Revolving Lender made to
the Parent Borrower. The Swiss Borrower hereby unconditionally promises to pay
(i) on the Maturity Date to the Administrative Agent, for the account of each
applicable Revolving Lender, the then unpaid principal amount of each Swiss
Revolving Loan of such Revolving Lender and (ii) on the earlier of the Maturity
Date and the last day of the Interest Period for such Loan, to the European
Swingline Lender, the then unpaid principal amount of each European Swingline
Loan. The U.K. Borrower hereby unconditionally promises to pay on the Maturity
Date to the Administrative Agent, for the account of each applicable Revolving
Lender, the then unpaid principal amount of each U.K. Revolving Loan of such
Revolving Lender. All payments or repayments of Loans made pursuant to this
Section 2.04(a) shall be made in the Approved Currency in which such Loan is
denominated.
     (b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount and Approved Currency of each Loan made hereunder, the Borrower or
Borrowers to which such Loan is made, the Type, Class and Sub-Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded as well as the Borrower or Borrowers which received such Loans or
Letters of Credit; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of any Borrower to repay the Loans in accordance with
their terms.
     (c) Promissory Notes. Any Lender by written notice to the Administrative
Borrower (with a copy to the Administrative Agent) may request that Loans of any
Class and Sub-Class made by it be evidenced by a promissory note. In such event,
the applicable Borrower or Borrowers shall prepare, execute and deliver to such
Lender one or more promissory notes payable to such Lender or its registered
assigns in the form of Exhibit K-1 or K-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to such payee or its registered
assigns. If, because of fluctuations in exchange rates after the date of
issuance thereof, any such Note would not be at least as great as the Dollar
Equivalent of the outstanding principal amount of the Loans made by such Lender
evidenced thereby at any

100



--------------------------------------------------------------------------------



 



time outstanding, such Lender may request (and in such case the applicable
Borrowers shall promptly execute and deliver) a new Note in an amount equal to
the Dollar Equivalent of the aggregate principal amount of such Loans of such
Lender outstanding on the date of the issuance of such new Note.
SECTION 2.05 Fees.
     (a) Commitment Fee. The Borrowers, jointly and severally, agree to pay to
the Administrative Agent for the account of each Lender having a Revolving
Commitment a commitment fee (a “Commitment Fee”) denominated in Dollars on the
actual daily amount by which the Total Revolving Commitment exceeds the Total
Revolving Exposure, from and including the date hereof to but excluding the date
on which such Revolving Commitment terminates at a rate per annum equal to the
Applicable Fee. Accrued Commitment Fees shall be payable in arrears (A) on the
first Business Day of each month, commencing January 1, 2011, and (B) on the
date on which such Revolving Commitment terminates. Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing Commitment Fees with respect to Revolving Commitments, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Exposure and LC Exposure of such Lender.
     (b) Fee Letter. Parent Borrower agrees to pay or to cause the applicable
Borrower to pay all Fees payable pursuant to the Fee Letter, in the amounts and
on the dates set forth therein.
     (c) LC and Fronting Fees. The applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin from time to time used to determine the interest rate on
(A) with regard to Letters of Credit denominated in Dollars, Canadian Dollars or
GBP, Eurocurrency Loans, and (B) with regard to Letters of Credit denominated in
euros, EURIBOR Loans, in each case pursuant to Section 2.06 on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee (“Fronting
Fee”), which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure of such Issuing Bank (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which such Issuing Bank ceases to have any
LC Exposure, as well as such Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of each month, commencing on
January 1, 2011, and (ii) on the date on which the Revolving Commitments
terminate. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees

101



--------------------------------------------------------------------------------



 



payable to an Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand therefor. All LC Participation Fees and Fronting Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). If at any time any principal of or interest on any Loan or any fee or
other amount payable by the Loan Parties hereunder has not been paid when due,
whether at stated maturity, upon acceleration or otherwise, the LC Participation
Fee shall be increased to a per annum rate equal to 2% plus the otherwise
applicable rate with respect thereto for so long as such overdue amounts have
not been paid.
     (d) All Fees shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the applicable Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.
SECTION 2.06 Interest on Loans.
     (a) Base Rate Loans. Subject to the provisions of Section 2.06(f), the
Loans comprising each Base Rate Borrowing, including each U.S. Swingline Loan,
shall bear interest at a rate per annum equal to the Base Rate plus the
Applicable Margin in effect from time to time.
     (b) Eurocurrency Loans. Subject to the provisions of Section 2.06(f), the
Loans comprising each Eurocurrency Borrowing, including each European Swingline
Loan, shall bear interest at a rate per annum equal to the Adjusted LIBOR Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time.
     (c) [intentionally omitted].
     (d) [intentionally omitted].
     (e) EURIBOR Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each EURIBOR Borrowing shall bear interest at a rate per annum equal
to the Adjusted EURIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
     (f) Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h), or during any other
Event of Default if the Required Lenders in their discretion so elect by notice
to the Administrative Agent, all Obligations shall, to the extent permitted by
Applicable Law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other amount, 2% plus
the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).
     (g) Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(f) shall be payable on demand,
(ii) in the event of any repayment or

102



--------------------------------------------------------------------------------



 



prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a U.S. Swingline Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any EURIBOR Loan or Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     (h) Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
     (i) Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.
     (j) Swiss Minimum Interests Rates and Payments. The various rates of
interests provided for in this Agreement (including, without limitation, under
this Section 2.06) are minimum interest rates.
               (i) When entering into this Agreement, each party hereto has
assumed that the payments required under this Agreement are not and will not
become subject to Swiss Withholding Tax. Notwithstanding that the parties hereto
do not anticipate that any payment will be subject to Swiss Withholding Tax,
they agree that, if (A) Swiss Withholding Tax should be imposed on interest or
other payments (the “Relevant Amount”) by a Swiss Loan Party and (B)
Section 2.15 should be held unenforceable, then the applicable interest rate in
relation to that interest payment shall be: (x) the interest rate which would
have been applied to that interest payment (as provided for in the absence of
this Section 2.06(j); divided by (y) 1 minus the minimal permissible rate at
which the relevant Tax Deduction is required to be made in view of domestic tax
law and/or applicable treaties (where the rate at which the relevant Tax
Deduction is required to be made is, for this purpose, expressed as a fraction
of one (1)) and all references to a rate of interest under such Loan shall be
construed accordingly. For this purpose, the Swiss Withholding Tax shall be
calculated on the amount so recalculated.
               (ii) The Swiss Borrower shall not be required to make an
increased payment to any specific Lender (but without prejudice to the rights of
all other Lenders hereunder) under paragraph (i) above or under Section 2.15 in
connection with a Swiss Withholding Tax if the Swiss Borrower has breached the
Ten Non-Bank Regulations and/or Twenty Non-Bank Regulations as a direct result
of (A) the incorrectness of the representation made by such Lender pursuant to
Section 2.21 if such Lender specified that it was a Swiss Qualifying Bank or
(B) such Lender, as assignee or participant, breaching the requirements and
limitations for transfers,

103



--------------------------------------------------------------------------------



 



assignments or participations pursuant to Section 11.04 or (C) if Section 2.15
does not provide for an obligation to make increased payments.
               (iii) For the avoidance of doubt, the Swiss Borrower shall be
required to make an increased payment to a specific Lender under paragraph
(i) above in connection with the imposition of a Swiss Withholding Tax (A) if
the Swiss Borrower has breached the Ten Non-Bank Regulations and/or the Twenty
Non-Bank Regulations as a result of its failure to comply with the provisions of
Section 5.15 or, (B) if after an Event of Default, lack of compliance with the
Ten Non-Bank Regulations and/or the Twenty Non-Bank Regulations as a result of
assignments or participation effected in accordance herewith, or (C) following a
change of law or practice in relation with the Ten Non-Bank Regulations and/or
the Twenty Non-Bank Regulations Swiss Withholding Tax becomes due on interest
payments made by Swiss Borrower and Section 2.15 is not enforceable.
               (iv) If requested by the Administrative Agent, a Swiss Loan Party
shall provide to the Administrative Agent those documents which are required by
law and applicable double taxation treaties to be provided by the payer of such
tax for each relevant Lender to prepare a claim for refund of Swiss Withholding
Tax. In the event Swiss Withholding Tax is refunded to the Lender by the Swiss
Federal Tax Administration, the relevant Lender shall forward, after deduction
of costs, such amount to the Swiss Loan Party; provided, however, that (i) the
relevant Swiss Loan Party has fully complied with its obligations under this
Section 2.06(j); (ii) the relevant Lender may determine, in its sole discretion,
consistent with the policies of such Lender, the amount of the refund
attributable to Swiss Withholding Tax paid by the relevant Swiss Loan Party;
(iii) nothing in this Agreement shall require the Lender to disclose any
confidential information to the Swiss Loan Party (including, without limitation,
its tax returns); and (iv) no Lender shall be required to pay any amounts
pursuant to this Section 2.06(j)(iv) at any time during which a Default or Event
of Default exists.
SECTION 2.07 Termination and Reduction of Commitments.
     (a) Termination of Commitments. The Revolving Commitments, the European
Swingline Commitment and the LC Commitment shall automatically terminate on the
Maturity Date.
     (b) Optional Terminations and Reductions. At its option, Administrative
Borrower may at any time terminate, or from time to time permanently reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the aggregate amount of
Revolving Exposure would exceed the aggregate amount of Revolving Commitments,
or the Total Revolving Exposure would exceed the Total Revolving Commitment.
     (c) Borrower Notice. Administrative Borrower shall notify the
Administrative Agent in writing of any election to terminate or reduce the
Commitments under Section 2.07(b) at least three (3) Business Days prior to the
effective date of such termination or

104



--------------------------------------------------------------------------------



 



reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Administrative
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by Administrative Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be (subject to payment of any amount
pursuant to Section 2.13) revoked by Administrative Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
SECTION 2.08 Interest Elections.
     (a) Generally. Each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a EURIBOR Borrowing or
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, Administrative Borrower may elect to convert
such Borrowing to a different Type (in the case of Dollar Denominated Loans made
to U.S. Borrowers or to Parent Borrower, to a Base Rate Borrowing or a
Eurocurrency Borrowing) or to rollover or continue such Borrowing and, in the
case of a EURIBOR Borrowing or Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrowings consisting of
Alternate Currency Revolving Loans may not be converted to a different Type.
Administrative Borrower may elect different options with respect to different
portions (not less than the Minimum Currency Threshold) of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrowers shall not be entitled to request any
conversion, rollover or continuation that, if made, would result in more than
eight Eurocurrency Borrowings in Dollars, five Eurocurrency Borrowings in GBP,
or eight EURIBOR Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Loans, which may not be converted or continued.
     (b) Interest Election Notice. To make an election pursuant to this Section,
Administrative Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Administrative Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (v) below shall be specified for each resulting Borrowing);

105



--------------------------------------------------------------------------------



 



               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) in the case of Dollar Denominated Loans made to U.S.
Borrowers or to Parent Borrower, whether such Borrowing is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;
               (iv) [intentionally omitted];
               (v) if the resulting Borrowing is a EURIBOR Borrowing or a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated, as
applicable, by the definition of the term “EURIBOR Interest Period” or
“Eurocurrency Interest Period”; and
               (vi) in the case of a Borrowing consisting of Alternate Currency
Revolving Loans, the Alternate Currency of such Borrowing.
     If any such Interest Election Request requests a EURIBOR Borrowing or
Eurocurrency Borrowing but does not specify an Interest Period, then Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.
     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (c) Automatic Conversion to Base Rate Borrowing. If an Interest Election
Request with respect to a Eurocurrency Borrowing made to U.S. Borrowers or to
Parent Borrower in Dollars is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. EURIBOR Borrowings and Eurocurrency
Borrowings denominated in an Alternate Currency, and Eurocurrency Borrowings
made to Swiss Borrower or U.K. Borrower and denominated in Dollars, shall not be
converted to a Base Rate Borrowing, but shall be continued as Loans of the same
Type with a one month Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to
Administrative Borrower, that (i) no outstanding Borrowing may be converted to
or continued as a EURIBOR Borrowing or Eurocurrency Borrowing and (ii) unless
repaid, each Eurocurrency Borrowing (other than a Borrowing of Alternate
Currency Loans or a Eurocurrency Borrowing made to Swiss Borrower or U.K.
Borrower and denominated in Dollars) shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09 [intentionally omitted].
SECTION 2.10 Optional and Mandatory Prepayments of Loans.
     (a) Optional Prepayments. Borrowers shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this

106



--------------------------------------------------------------------------------



 



Section 2.10 and subject to the provisions of Section 9.01(e); provided that
each partial prepayment shall be in a principal amount that is not less than
(and in integral amounts consistent with) the Minimum Currency Threshold or, if
less, the outstanding principal amount of such Borrowing.
     (b) Certain Revolving Loan Prepayments.
               (i) In the event of the termination of all the Revolving
Commitments, each Borrower shall, on the date of such termination, repay or
prepay all its outstanding Borrowings and all its outstanding Swingline Loans
and replace all outstanding Letters of Credit or cash collateralize all its
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18.
               (ii) [intentionally omitted].
               (iii) [intentionally omitted].
               (iv) In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Administrative Borrower and the applicable
Revolving Lenders of the Total Revolving Exposure after giving effect thereto
and (y) if the Total Revolving Exposure would exceed the Total Revolving
Commitment less Availability Reserves after giving effect to such reduction,
each applicable Borrower shall, on the date of such reduction, act in accordance
with Section 2.10(b)(vi) below.
               (v) [intentionally omitted].
               (vi) In the event that the Total Revolving Exposure at any time
exceeds the Total Revolving Commitment less Availability Reserves then in effect
(including on any date on which Dollar Equivalents are determined pursuant to
the definition thereof), each applicable Borrower shall, without notice or
demand, immediately first, repay or prepay its Borrowings and second, replace
its outstanding Letters of Credit or cash collateralize its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18, in an
aggregate amount sufficient to eliminate such excess.
               (vii) [intentionally omitted].
               (viii) In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect (including on any date on which Dollar Equivalents are
determined pursuant to the definition thereof), each applicable Borrower shall,
without notice or demand, immediately replace its outstanding Letters of Credit
or cash collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount sufficient to
eliminate such excess.
               (ix) In the event that (A) the Total Revolving Exposure exceeds
the Total Borrowing Base then in effect, or (B) the Total Adjusted Revolving
Exposure exceeds the Total Adjusted Borrowing Base then in effect, each
applicable Borrower shall, without notice or demand, immediately first, repay or
prepay its Borrowings, and second, replace its outstanding

107



--------------------------------------------------------------------------------



 



Letters of Credit or cash collateralize its outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18, in an aggregate amount
sufficient to eliminate such excess; provided that to the extent such excess
results solely by reason of a change in exchange rates, unless a Default or an
Event of Default has occurred and is continuing, no Borrower shall be required
to make such repayment, replacement or cash collateralization unless the amount
of such excess is greater than 5% of the Total Borrowing Base or Total Adjusted
Borrowing Base, as the case may be (in which event the applicable Borrowers
shall make such replacements or cash collateralization so as to eliminate such
excess in its entirety).
               (x) [intentionally omitted].
               (xi) In the event an Activation Notice has been given (as
contemplated by Section 9.01), Borrowers shall pay all proceeds of Collateral
(other than proceeds of Pari Passu Priority Collateral) into the Collection
Account, for application in accordance with Section 9.01(e).
     (c) Asset Sales. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by any Loan Party (i) outside of the ordinary course of business,
(ii) occurring during the existence of any Event of Default or (iii) at any time
after the occurrence of a Cash Dominion Trigger Event and prior to the
subsequent occurrence of a Cash Dominion Recovery Event, Borrowers shall make
(in addition to any prepayments required by Section 2.10(b) (which shall be made
regardless of whether any prepayment is required under this paragraph (c)),
prepayments in accordance with Section 2.10(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that no such prepayment shall
be required under this Section 2.10(c) with respect to (A) the disposition of
property which constitutes a Casualty Event (in which event Section 2.10(f)
shall apply), or (B) Asset Sales for fair market value resulting in less than
$5,000,000 in Net Cash Proceeds in any fiscal year.
     (d) [intentionally omitted]
     (e) [intentionally omitted]
     (f) Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event in respect of Revolving
Credit Priority Collateral by any Loan Party during the occurrence of an Event
of Default or at any time after the occurrence of a Cash Dominion Trigger Event
and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (c)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(f) with respect to Casualty
Events resulting in less than $5,000,000 in Net Cash Proceeds in any fiscal
year.
     (g) [intentionally omitted]
     (h) Application of Prepayments. (i) Prior to any optional or mandatory
prepayment hereunder, Administrative Borrower shall select the Borrowing or
Borrowings to

108



--------------------------------------------------------------------------------



 



be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(i), subject to the provisions of this Section 2.10(h),
provided that after an Activation Notice has been delivered, Section 9.01(e)
shall apply, provided, further, that notwithstanding the foregoing, after an
Event of Default has occurred and is continuing or after the acceleration of the
Obligations, Section 8.03 shall apply. Any mandatory prepayment shall be made
without reduction to the Revolving Commitments.
               (ii) Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Revolving Loans by a Borrower shall be applied, as applicable,
first to reduce outstanding U.S. Swingline Loans, and then to reduce other
outstanding Base Rate Loans of that Borrower. Any amounts remaining after each
such application shall be applied to prepay EURIBOR Loans or Eurocurrency Loans,
as applicable, of that Borrower. Notwithstanding the foregoing, if the amount of
any prepayment of Loans required under this Section 2.10 shall be in excess of
the amount of the Base Rate Loans (including U.S. Swingline Loans) at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans
(including U.S. Swingline Loans) shall be immediately prepaid and, at the
election of Administrative Borrower, the Excess Amount shall be either
(A) deposited in an escrow account on terms satisfactory to the Administrative
Agent and applied to the prepayment of EURIBOR Loans or Eurocurrency Loans on
the last day of the then next-expiring Interest Period for EURIBOR Loans or
Eurocurrency Loans; provided that (i) interest in respect of such Excess Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess Amount is intended to repay until such Excess Amount shall
have been used in full to repay such Loans and (ii) at any time while an Event
of Default has occurred and is continuing, the Administrative Agent may, and
upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13.
     (i) Notice of Prepayment. Administrative Borrower or European
Administrative Borrower, as applicable, shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing (other than a Eurocurrency Borrowing made in GBP), not
later than 12:00 noon, New York time, three (3) Business Days before the date of
prepayment, (i) in the case of prepayment of a EURIBOR Borrowing, or a
Eurocurrency Borrowing made in GBP (in each case other than a European Swingline
Loan), not later than 11:00 a.m., London time, three (3) Business Days before
the date of prepayment, (iii) in the case of prepayment of a Base Rate
Borrowing, not later than 12:00 noon, New York time, one (1) Business Day before
the date of prepayment, (iv) in the case of prepayment of a U.S. Swingline Loan,
not later than 12:00 noon, New York time, on the date of prepayment, and (v) in
the case of prepayment of a European Swingline Loan, not later than 11:00 a.m.,
Zurich time, on the date of prepayment. Each such notice shall be irrevocable;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such termination
is revoked in accordance with Section 2.07. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any

109



--------------------------------------------------------------------------------



 



such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a EURIBOR Borrowing or Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such
Interest Period or that any Alternate Currency is not available to the Lenders
in sufficient amounts to fund any Borrowing consisting of Alternate Currency
Revolving Loans; or
     (b) the Administrative Agent is advised in writing by the Required Lenders
that the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a EURIBOR Borrowing or Eurocurrency
Borrowing, as applicable, shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as a
Base Rate Borrowing, and Borrowing Requests for any affected Alternate Currency
Revolving Loans or European Swingline Loans shall not be effective.
SECTION 2.12 Yield Protection; Change in Law Generally.
     (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in,
by any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate or the Adjusted EURIBOR Rate, as applicable) or any Issuing Bank; or
               (ii) impose on any Lender or any Issuing Bank or the interbank
market any other condition, cost or expense affecting this Agreement or EURIBOR
Loans or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any EURIBOR Loan or any Eurocurrency Loan (or of
maintaining its obligation to

110



--------------------------------------------------------------------------------



 



make any such Loan), or to increase the cost to such Lender, such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or such Issuing Bank, Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuing Bank determines (in
good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time Borrowers will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Administrative
Borrower shall be conclusive absent manifest error. Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
     (e) Change in Legality Generally. Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or any EURIBOR Loan, or to give effect to
its obligations as

111



--------------------------------------------------------------------------------



 



contemplated hereby with respect to any Eurocurrency Loan or any EURIBOR Loan,
then, upon written notice by such Lender to Administrative Borrower and the
Administrative Agent:
               (i) the Commitments of such Lender (if any) to fund the affected
Type of Loan shall immediately terminate;
               (ii) in the case of Dollar Denominated Loans, (x) such Lender may
declare that Eurocurrency Loans will not thereafter (for the duration of such
unlawfulness) be continued for additional Interest Periods and Base Rate Loans
will not thereafter (for such duration) be converted into Eurocurrency Loans,
whereupon any request to convert a Base Rate Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period shall, as to such Lender only, be deemed a request to continue a Base
Rate Loan as such, or to convert a Eurocurrency Loan into a Base Rate Loan, as
the case may be, unless such declaration shall be subsequently withdrawn and
(y) all such outstanding Eurocurrency Loans made by such Lender shall be
automatically converted to Base Rate Loans on the last day of the then current
Interest Period therefor or, if earlier, on the date specified by such Lender in
such notice (which date shall be no earlier than the last day of any applicable
grace period permitted by Applicable Law); and
               (iii) in the case of Eurocurrency Loans that are GBP Denominated
Loans or Swiss Franc Denominated Loans, or Dollar Denominated Loans of Swiss
Borrower or U.K. Borrower, and in the case of EURIBOR Loans, the applicable
Borrower shall repay all such outstanding Eurocurrency Loans or EURIBOR Loans,
as the case may be, of such Lender on the last day of the then current Interest
Period therefor or, if earlier, on the date specified by such Lender in such
notice (which date shall be no earlier than the last day of any applicable grace
period permitted by Applicable Law).
     (f) Change in Legality in Relation to Issuing Bank. Notwithstanding any
other provision of this Agreement, if any Change in Law shall make it unlawful
for any Issuing Bank to issue or allow to remain outstanding any Letter of
Credit, then, by written notice to Administrative Borrower and the
Administrative Agent:
               (i) such Issuing Bank shall no longer be obligated to issue any
Letters of Credit; and
               (ii) each Borrower shall use its commercially reasonable best
efforts to procure the release of each outstanding Letter of Credit issued by
such Issuing Bank.
     (g) Increased Tax Costs. If any Change in Law shall subject any Lender or
any Issuing Bank to any (i) Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender or
such Issuing Bank in respect thereof, or (ii) Tax imposed on it that is
specially (but not necessarily exclusively) applicable to lenders such as such
Lender as a result of the general extent and/or nature of their activities,
assets, liabilities, leverage, other exposures to risk, or other similar
factors, including but not limited to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith, the

112



--------------------------------------------------------------------------------



 



proposed United Kingdom Tax to be known as the “bank levy” (in respect of which
draft legislation was last published on December 9, 2010) in such form as it may
be imposed and as amended or reenacted, and similar legislation (except, in each
case of the foregoing clauses (i) and (ii), for Indemnified Taxes or Other Taxes
covered by Section 2.15 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender; provided, however, for purposes of this
Section 2.12(g), a franchise tax in lieu of or in substitute of net income taxes
shall be treated as an Excluded Tax only if such franchise tax in lieu of or in
substitute of net income taxes is imposed by a state, city or political
subdivision of a state, in each case in the United States, for the privilege of
being organized or chartered in, or doing business in, such state, city or
political subdivision of such state or city in the United States), and the
result of any of the foregoing shall be to increase the cost to such Lender such
Issuing Bank of making or maintaining any Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or such Issuing Bank, Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurocurrency Loan or
EURIBOR Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan or EURIBOR Loan earlier than the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (whether or not such notice was validly revoked pursuant to
Section 2.07(c)) or (d) the assignment of any Eurocurrency Loan or EURIBOR Loan
earlier than the last day of the Interest Period applicable thereto as a result
of a request by Administrative Borrower pursuant to Section 2.16(c), then, in
any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan or EURIBOR Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate or the
Adjusted EURIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan)
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of a comparable currency, amount and
period from other banks in the applicable interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.13 shall be delivered to
Administrative Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within five (5) days
after receipt thereof.

113



--------------------------------------------------------------------------------



 



SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
     (a) Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 or Section
11.03, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to (i) in the case of payments with respect to Revolving Loans
made in GBP or Euros, 12:00 noon, London time, (ii) in the case of European
Swingline Loans, 11:00 a.m. Zurich time), and (iii) with respect to all other
payments, 3:00 p.m., New York time, on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, defense,
recoupment or setoff. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All payments by any Loan Party shall be made to the Administrative Agent at
Agent’s Account, for the account of the respective Lenders to which such payment
is owed, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 and
Section 11.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof in like funds as received by the Administrative Agent.
If any payment under any Loan Document shall be due on a day that is not a
Business Day, unless specified otherwise, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in Dollars, except as
expressly specified otherwise.
     (b) Pro Rata Treatment.
               (i) Each payment by Borrowers of interest in respect of the Loans
of any Class shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders having Commitments of such Class.
               (ii) Each payment by Borrowers on account of principal of the
Borrowings of any Class shall be made pro rata according to the respective
outstanding principal amounts of the Loans of such Class then held by the
Lenders.
     (c) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably

114



--------------------------------------------------------------------------------



 



among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
     (d) Sharing of Set-Off. Subject to the terms of the Intercreditor
Agreement, if any Lender (and/or any Issuing Bank, which shall be deemed a
“Lender” for purposes of this Section 2.14(d)) shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
               (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and
               (ii) the provisions of this paragraph shall not be construed to
apply to (x) any payment made by any Loan Party pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable Debtor Relief Laws any Secured
Party receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.
     (e) Borrower Default. Unless the Administrative Agent shall have received
notice from Administrative Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the

115



--------------------------------------------------------------------------------



 



date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
the Administrative Borrower with respect to any amount owing under this
Section 2.14(e) shall be conclusive, absent manifest error.
     (f) Lender Default. If any Lender shall fail to make any payment required
to be made by it hereunder, including pursuant to Section 2.02(c),
Section 2.14(d), Section 2.14(e), Section 2.17(c), Section 2.17(g),
Section 2.18, Section 10.05, or Section 10.09, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid. Administrative Agent may (but shall
not be required to), in its discretion, retain any payments or other funds
received by any Agent that are to be provided to a Defaulting Lender hereunder,
and may apply such funds to such Lender’s defaulted obligations or readvance the
funds to Borrowers in accordance with this Agreement. The failure of any Lender
to fund a Loan, to make any payment in respect of any LC Obligation or to
otherwise perform its obligations hereunder shall not relieve any other Lender
of its obligations, and no Lender shall be responsible for default by another
Lender. Lenders and each Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower) that, solely for purposes
of determining a Defaulting Lender’s right to vote on matters relating to the
Loan Documents (other than those matters that would (i) increase or extend the
Commitment of such Lender, (ii) reduce the amount of or extend the time for
final payment of principal owing to such Lender, (iii) modify provisions
affecting a Defaulting Lender’s voting rights or (iv) treat or affect a
Defaulting Lender more adversely than the other Lenders) and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
SECTION 2.15 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by Applicable Law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the applicable Loan Party shall increase the sum payable
as necessary so that after all such required deductions and withholdings
(including any such deductions and withholdings applicable to additional sums
payable under this Section) each Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Taxing Authority in
accordance with Applicable Law.
The U.K. Borrower is not required to make an increased payment to any Agent,
Lender or Issuing Bank, under this Section for a deduction on account of an
Indemnified Tax imposed by

116



--------------------------------------------------------------------------------



 



the United Kingdom with respect to a payment of interest on a Loan, if on the
date on which the payment falls due:
               (i) the payment could have been made to that Agent, Lender or
Issuing Bank without deduction if it was a U.K. Qualifying Lender, but on that
date that Agent, Lender or Issuing Bank is not or has ceased to be a U.K.
Qualifying Lender other than as a result of any change after the date of this
Agreement in (or in the interpretation, administration, or application of) any
law or treaty, or any published practice or concession of any relevant Taxing
Authority; or
               (ii) the relevant lender is a U.K. Qualifying Lender solely under
part (B) of the definition of that term and it has not confirmed in writing to
the U.K. Borrower that it falls within that part (this subclause shall not apply
where the Lender has not so confirmed and a change after the date of this
Agreement in (or in the interpretation, administration or application of) any
law, or any published practice or concession of any relevant Taxing Authority
either: (I) renders such confirmation unnecessary in determining whether the
U.K. Borrower is required to make a withholding or deduction for, or on account
of Tax, or (II) prevents the Lender from giving such confirmation); or
               (iii) a payment is due to a Treaty Lender and the U.K. Borrower
is able to demonstrate that the payment could have been made to the Lender
without deduction had the Lender complied with its obligations under
Section 2.15(g).
     (b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with Applicable Law.
     (c) Indemnification by Borrowers. Each Loan Party shall indemnify each
Agent, Lender and Issuing Bank, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, Lender or Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant Taxing
Authority. A certificate as to the amount of such payment or liability delivered
to Administrative Borrower by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by an Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error. No Borrower shall
be obliged to provide indemnity under this Section where the Indemnified Tax or
Other Tax in question is (i) compensated for by an increased payment under
Sections 2.15(a) or 2.12(g) or (ii) would have been compensated for by an
increased payment under Section 2.15(a) but was not so compensated solely
because of one of the exclusions in that Section.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return

117



--------------------------------------------------------------------------------



 



reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders. Except with respect to U.K. withholding taxes, any
Lender lending to a non-U.K. Borrower that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to
Administrative Borrower (with a copy to the Administrative Agent) if reasonably
requested by Administrative Borrower or the Administrative Agent (and from time
to time thereafter, as requested by Administrative Borrower or Administrative
Agent), such properly completed and executed documentation prescribed by
Applicable Law or any subsequent replacement or substitute form that it may
lawfully provide as will permit such payments to be made without withholding or
at a reduced rate of withholding; provided, however, that no Lender shall be
required to provide any such documentation or form if, in the relevant Lender’s
reasonable judgment, doing so would subject such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect. In addition, any Lender, if requested by Administrative Borrower or the
Administrative Agent, shall, to the extent it may lawfully do so, deliver such
other documentation reasonably requested by Administrative Borrower or the
Administrative Agent as will enable the applicable Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; provided, however,
that no Lender shall be required to provide any such documentation if, in the
relevant Lender’s reasonable judgment, doing so would subject such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect; and provided, further, that the Administrative Borrower may
treat any Agent, Lender or Issuing Bank as an “exempt recipient” based on the
indicators described in Treasury Regulations Section 1.6049-4(c) and if it may
be so treated, such Agent, Lender or Issuing Bank shall not be required to
provide such documentation, except to the extent such documentation is required
pursuant to the Treasury Regulations promulgated under the Code Section 1441.
          Each Lender which so delivers any document requested by Administrative
Borrower or Administrative Agent in Section 2.15(e) herein further undertakes to
deliver to Administrative Borrower (with a copy to Administrative Agent), upon
request of Administrative Borrower or Administrative Agent, copies of such
requested form (or a successor form) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by
Administrative Borrower or Administrative Agent, in each case, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it. For avoidance of doubt,
Borrowers shall not be required to pay additional amounts to any Lender or
Administrative Agent pursuant to this Section 2.15 to the extent the obligation
to pay such additional amount would not have arisen but for the failure of such
Lender or Administrative Agent to comply with this paragraph.

118



--------------------------------------------------------------------------------



 



          Each Lender and Issuing Bank shall promptly notify the Administrative
Borrower and the Administrative Agent of any change in circumstances that would
change any claimed Tax exemption or reduction. Each Lender and Issuing Bank
shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) Borrowers and the Administrative Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower or Administrative Agent by any
Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes the Administrative Agent to set off any amounts due to the
Administrative Agent or the Borrower under this Section against any amounts
payable to such Lender or Issuing Bank under any Loan Document.
     (f) Treatment of Certain Refunds. If an Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of, credit
against, relief or remission for any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which any
Loan Party has paid additional amounts pursuant to this Section,
Section 2.12(g), or Section 2.06(j), it shall pay to such Loan Party an amount
equal to such refund, credit, relief or remission (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund or any additional amounts under Section 2.12(g), or
Section 2.06(j)), net of all reasonable and customary out-of-pocket expenses of
such Agent, Lender or Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Taxing Authority with respect to
such refund or any additional amounts under Section 2.12(g), or
Section 2.06(j)); provided that each Loan Party, upon the request of such Agent,
such Lender or such Issuing Bank, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Taxing Authority) to such Agent, Lender or Issuing Bank in the event
such Agent, Lender or Issuing Bank is required to repay such refund to such
Taxing Authority. Nothing in this Agreement shall be construed to require any
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other person. Notwithstanding anything to the contrary, in no event
will any Agent, Lender or Issuing Bank be required to pay any amount to any Loan
Party the payment of which would place such Agent, Lender or Issuing Bank in a
less favorable net after-tax position than such Agent, Lender or Issuing Bank
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.
     (g) Cooperation. Notwithstanding anything to the contrary in Section
2.15(e), with respect to non-U.S. withholding taxes, the relevant Agent, the
relevant Lender(s) (at the written request of the relevant Loan Party) and the
relevant Loan Party, shall cooperate in completing any procedural formalities
necessary (including delivering any documentation prescribed by Applicable Law
and making any necessary reasonable approaches to the relevant Taxing
Authorities) for the relevant Loan Party to obtain authorization to make a
payment to which such Agent or such Lender(s) is entitled without any, or a
reduced rate of, deduction or withholding for, or on account of, Taxes;
provided, however, that no Agent nor any Lender shall be required to provide any
documentation that it is not legally entitled to provide, or take any action
that, in the relevant Agent’s or the relevant Lender’s reasonable

119



--------------------------------------------------------------------------------



 



judgment, would subject such Agent or such Lender to any material unreimbursed
costs or otherwise be disadvantageous to it in any material respect; and
provided, however, that nothing in this Section 2.15(g) shall require a Treaty
Lender to: (A) register under the HMRC DT Treaty Passport Scheme; (B) apply the
HMRC DT Treaty Passport Scheme to any Borrowing if it has so registered; or
(C) file Treaty forms if it is registered under the HMRC DT Treaty Passport
Scheme and has indicated to the U.K. Borrower that it wishes the HMRC DT Treaty
Passport Scheme to apply to this Agreement.
     (h) Treaty Relief Time Limit Obligations. Subject to Section 2.15(g), a
Treaty Lender in respect of an advance to the U.K. Borrower shall within 30 days
of becoming a Lender in respect of that advance, (unless it is unable to do so
as a result of any change after the date of this Agreement in (or in the
interpretation, administration, or application of) any law or treaty, or any
published practice or concession of any relevant Taxing Authority), and except
where it is registered under the HMRC DT Treaty Passport Scheme and has
indicated to the U.K. Borrower that it wishes the HMRC DT Treaty Passport Scheme
to apply to this Agreement), file with the appropriate Taxing Authority for
certification a duly completed U.K. double taxation relief application form for
the U.K. Borrower to obtain authorization to pay interest to that Lender in
respect of such advance without a deduction for Taxes in respect of Tax imposed
by the United Kingdom on interest and provide the U.K. Borrower with reasonably
satisfactory evidence that such form has been filed. If a Treaty Lender fails to
comply with its obligations under this Section 2.15(h), the U.K. Borrower shall
not be required to make an increased payment to that Lender under
Section 2.15(a) until such time as such Lender has filed such relevant
documentation. This Section 2.15(h) shall not apply to a Treaty Lender if a
filing under the SL Scheme has been made in respect of that Treaty Lender in
accordance with Section 2.15(j) and HM Revenue & Customs have confirmed that the
SL Scheme is applicable in respect of that Treaty Lender. The Administrative
Agent and/or the relevant Treaty Lender, as applicable, shall use reasonable
efforts to promptly provide to HM Revenue & Customs any additional information
or documentation requested by HM Revenue & Customs from the Administrative Agent
or the relevant Treaty Lender (as the case may be) in connection with a treaty
relief claim under this paragraph; provided, however that neither the
Administrative Agent nor any Treaty Lender shall be required to provide any
information or documentation that it is not legally entitled to provide, or take
any action that, in the Administrative Agent’s or the relevant Lender’s
reasonable judgment would subject the Administrative Agent or such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect;
     (i) Requirement to Seek Refund in Respect of an Increased Payment. If the
U.K. Borrower makes a tax deduction (a “Tax Deduction”) in respect of tax
imposed by the United Kingdom on interest from a payment of interest to a Treaty
Lender, and Section 2.15(a) applies to increase the amount of the payment due to
that Treaty Lender from the U.K. Borrower, the U.K. Borrower shall promptly
provide the Treaty Lender with an executed original certificate, in the form
required by HM Revenue & Customs, evidencing the Tax Deduction. The Treaty
Lender shall, within a reasonable period following receipt of such certificate,
apply to HM Revenue & Customs for a refund of the amount of the tax deduction
and, upon receipt by the Treaty Lender of such amount from HM Revenue & Customs,
Section 2.15(f) shall apply in relation thereto and for the avoidance of doubt,
a refund obtained pursuant to this Section 2.15(i) shall be considered as
received by the Treaty Lender

120



--------------------------------------------------------------------------------



 



for the purposes of Section 2.15(f) and no Agent, Lender or Issuing Bank shall
have discretion to determine otherwise; provided, however, that this Section
2.15(i) shall not require a Treaty Lender to apply for a refund of the amount of
the Tax Deduction if the procedural formalities required in relation to making
such an application are materially more onerous or require the disclosure of
materially more information than the procedural formalities required by HM
Revenue & Customs as at the date of this Agreement in relation to such an
application.
     (j) U.K. Syndicated Loan Scheme.
     For the avoidance of doubt, this Section 2.15(j) shall apply only if and to
the extent that the SL Scheme is available to Treaty Lenders.
Each Treaty Lender:
               (i) irrevocably appoints the U.K. Borrower to act as syndicate
manager under, and authorizes the U.K. Borrower to operate, and take any action
necessary or desirable under, the SL Scheme in connection with the Loan
Documents and Loans;
               (ii) shall cooperate with the U.K. Borrower in completing any
procedural formalities necessary under the SL Scheme, and shall promptly supply
to the U.K. Borrower such information as the U.K. Borrower may reasonably
request in connection with the operation of the SL Scheme;
               (iii) without limiting the liability of any Loan Party under this
Agreement, shall, within five (5) Business Days of demand, indemnify the U.K.
Borrower for any liability or loss incurred by the U.K. Borrower as a result of
the U.K. Borrower acting as syndicate manager under the SL Scheme in connection
with the Treaty Lender’s participation in any Loan (except to the extent that
the liability or loss arises directly from the U.K. Borrower’s gross negligence
or willful misconduct); and
               (iv) shall, within five (5) Business Days of demand, indemnify
the U.K. Borrower for any tax which the U.K. Borrower becomes liable to pay in
respect of any payments made to such Treaty Lender arising as a result of any
incorrect information supplied by such Treaty Lender under paragraph (ii) above
which results in a provisional authority issued by the HM Revenue & Customs
under the SL Scheme being withdrawn.
The U.K. Borrower acknowledges that it is fully aware of its contingent
obligations under the SL Scheme and shall act in accordance with any provisional
notice issued by the HM Revenue & Customs under the SL Scheme.
All parties acknowledge that the U.K. Borrower (acting as syndicate manager):
               (v) is entitled to rely completely upon information provided to
it in connection with this Section 2.15(j);
               (vi) is not obliged to undertake any enquiry into the accuracy of
such information, nor into the status of the Treaty Lender providing such
information; and

121



--------------------------------------------------------------------------------



 



               (vii) shall have no liability to any person for the accuracy of
any information it submits in connection with this Section 2.15(j).
     (k) Tax Returns. Except as otherwise provided in Section 2.15(h) or (j),
if, as a result of executing a Loan Document, entering into the transactions
contemplated thereby or with respect thereto, receiving a payment or enforcing
its rights thereunder, an Agent, Lender or Issuing Bank is required to file a
Tax Return in a jurisdiction in which it would not otherwise be required to
file, the Loan Parties shall promptly provide such information necessary for the
completion and filing of such Tax Return as the relevant Agent, Lender or
Issuing Bank shall reasonably request with respect to the completion and filing
of such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
     (l) Value Added Tax. All amounts set out, or expressed to be payable under
a Loan Document by any party to a Lender, Agent or Issuing Bank which (in whole
or in part) constitute the consideration for value added tax purposes shall be
deemed to be exclusive of any value added tax which is chargeable on such
supply, and accordingly, if value added tax is chargeable on any supply made by
any Lender, Agent or Issuing Bank to any party under a Loan Document, that party
shall pay to the Lender, Agent or Issuing Bank (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the value
added tax (and such Lender, Agent or Issuing Bank shall promptly provide an
appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender, Agent or Issuing
Bank for any costs or expenses, that party shall also at the same time pay and
indemnify the Lender, Agent or Issuing Bank against all value added tax incurred
by the Lender, Agent or Issuing Bank in respect of the costs or expenses to the
extent that the party reasonably determines that neither it nor any other member
of any group of which it is a member for value added tax purposes is entitled to
credit or repayment from the relevant tax authority in respect of the value
added tax.
If any Lender, Agent or Issuing Bank requires any Loan Party to pay any
additional amount pursuant to Section 2.15(l), then such Lender, Agent or
Issuing Bank and Loan Party shall use reasonable efforts to cooperate to
minimize the amount such Loan Party is required to pay if, in the judgment of
such Lender, Agent or Issuing Bank, such co-operation would not subject such
Lender, Agent or Issuing Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, Agent or Issuing Bank.
     (m) FATCA. If a payment made by Borrowers hereunder or under any other Loan
Document would be subject to U.S. federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to Administrative Borrower and the Administrative Agent, at
the time or times prescribed by applicable law or as reasonably requested by
Administrative Borrower or the Administrative Agent, (A) two accurate, complete
and signed certifications prescribed by applicable law and/or reasonably
satisfactory to Administrative Borrower and the Administrative Agent that
establish that such payment is exempt from United States federal withholding tax
imposed pursuant to FATCA and (B) any

122



--------------------------------------------------------------------------------



 



other documentation reasonably requested by Administrative Borrower or the
Administrative Agent sufficient for Administrative Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such applicable reporting and other
requirements of FATCA.
SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. Each Lender may at any time
or from time to time designate, by written notice to the Administrative Agent,
one or more lending offices (which, for this purpose, may include Affiliates of
the respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender; provided that, to the extent such designation
shall result, as of the time of such designation, in increased costs under
Section 2.12 or Section 2.15 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation); and provided, further, that with
respect to any Loan (and so long as no Event of Default shall have occurred and
is continuing), if such Lender is a Swiss Qualifying Bank, such branch or
Affiliate must also qualify as a Swiss Qualifying Bank. Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder). The first proviso to the first sentence of this
Section 2.16(a) shall not apply to changes in a lending office pursuant to
Section 2.16(b) if such change was made upon the written request of the
Administrative Borrower.
     (b) Mitigation Obligations. If any Lender requests compensation under
Section 2.12, or requires any Loan Party to pay any additional amount to any
Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Administrative Borrower shall be conclusive absent
manifest error.
     (c) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Borrower is required to pay any additional amount to any
Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, then, in addition to any
other rights and remedies that any Person may have, Administrative Agent may, by
notice to such Lender within 120 days after such event, require such Lender to
assign all of its rights and obligations under the Loan Documents to

123



--------------------------------------------------------------------------------



 



Eligible Assignee(s) specified by Administrative Agent, pursuant to appropriate
Assignment and Assumption(s) and within 20 days after Agent’s notice.
Administrative Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Assumption if the Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (but excluding any prepayment charge).
SECTION 2.17 Swingline Loans.
     (a) U.S. Swingline Loans. The Administrative Agent, the U.S. Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Administrative Borrower requests a Base Rate Revolving Loan, the U.S.
Swingline Lender may elect to have the terms of this Section 2.17(a) apply to up
to $50,000,000 of such Borrowing Request by crediting, on behalf of the
Revolving Lenders and in the amount requested, same day funds to the U.S.
Borrowers, in the case of U.S. Revolving Loans made to them, or the Parent
Borrower, in the case of U.S. Revolving Loans made to it (or, in the case of a
U.S. Swingline Loan made to finance the reimbursement of an LC Disbursement in
respect of a U.S. Letter of Credit as provided in Section 2.18, by remittance to
the applicable Issuing Bank), on the applicable Borrowing date as directed by
the Administrative Borrower in the applicable Borrowing Request maintained with
the Administrative Agent (each such Loan made solely by the U.S. Swingline
Lender pursuant to this Section 2.17(a) is referred to in this Agreement as a
“U.S. Swingline Loan”), with settlement among them as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.17(c). Each
U.S. Swingline Loan shall be subject to all the terms and conditions applicable
to other Base Rate Revolving Loans funded by the Revolving Lenders, except that
all payments thereon shall be payable to the U.S. Swingline Lender solely for
its own account. U.S. Swingline Loans shall be made in minimum amounts of
$1,000,000 and integral multiples of $500,000 above such amount.
     (b) U.S. Swingline Loan Participations. Upon the making of a U.S. Swingline
Loan (whether before or after the occurrence of a Default and regardless of
whether a Settlement has been requested with respect to such U.S. Swingline
Loan), each Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender, without recourse or warranty, an undivided interest and
participation in such U.S. Swingline Loan in proportion to its Pro Rata
Percentage of the Revolving Commitment. The U.S. Swingline Lender may, at any
time, require the Revolving Lenders to fund their participations. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any U.S. Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent that are payable to such Lender
in respect of such Loan.
     (c) U.S. Swingline Loan Settlement. The Administrative Agent, on behalf of
the U.S. Swingline Lender, shall request settlement (a “Settlement”) with the
Revolving Lenders on at least a weekly basis or on any date that the
Administrative Agent elects, by notifying the

124



--------------------------------------------------------------------------------



 



Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon, New York time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the U.S.
Swingline Lender, in the case of the U.S. Swingline Loans) shall transfer the
amount of such Revolving Lender’s Pro Rata Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York time, on such Settlement Date. Settlements may occur during the existence
of a Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the U.S. Swingline
Lender’s U.S. Swingline Loans and, together with U.S. Swingline Lender’s Pro
Rata Percentage of such U.S. Swingline Loan, shall constitute U.S. Revolving
Loans of such Revolving Lenders. If any such amount is not transferred to the
Administrative Agent by any Revolving Lender on such Settlement Date, each of
such Lender and the U.S. Borrowers severally agrees to repay to the U.S.
Swingline Lender forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrowers until the date such amount is repaid to the U.S. Swingline Lender
at (i) in the case of such U.S. Borrowers, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the greater of the Interbank Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the U.S. Swingline Bank such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the applicable Borrowers’ obligations to repay
the Administrative Agent such corresponding amount pursuant to this
Section 2.17(c) shall cease.
     (d) European Swingline Commitment. Subject to the terms and conditions set
forth herein, the European Swingline Lender agrees to make European Swingline
Loans to the European Administrative Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not (subject to the provisions of Section 2.01(e)) result
in (i) the aggregate principal amount of outstanding European Swingline Loans
exceeding the European Swingline Commitment, (ii) the Total Adjusted Revolving
Exposure exceeding the Total Adjusted Borrowing Base, or (iii) the Total
Revolving Exposure exceeding the lesser of (A) the Total Revolving Commitment
and (B) the Total Borrowing Base then in effect; provided that the European
Swingline Lender shall not be required to make a European Swingline Loan (i) to
refinance an outstanding European Swingline Loan, or if another European
Swingline Loan is then outstanding or (ii) if a European Swingline Loan has been
outstanding within three (3) Business Days prior to the date of such requested
European Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the European Administrative Borrower may
borrow, repay and reborrow European Swingline Loans.
     (e) European Swingline Loans. To request a European Swingline Loan, the
European Administrative Borrower shall deliver, by hand delivery or telecopier,
a duly completed and executed Borrowing Request to the Administrative Agent and
the European Swingline Lender, not later than 11:00 a.m., Zurich time, on the
day of a proposed European Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date

125



--------------------------------------------------------------------------------



 



(which shall be a Business Day), currency, Interest Period, and the amount of
the requested European Swingline Loan. Each European Swingline Loan shall be a
Eurocurrency Loan with an Interest Period between two days and seven days and
shall be made in Euros, GBP or Swiss francs. The European Swingline Lender shall
make each European Swingline Loan available to the European Administrative
Borrower to an account as directed by the European Administrative Borrower in
the applicable Borrowing Request maintained with the Administrative Agent (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18, by remittance to the applicable
Issuing Bank) by 4:00 p.m., Zurich time, on the requested date of such European
Swingline Loan. The European Administrative Borrower shall not request a
European Swingline Loan if at the time of or immediately after giving effect to
the extension of credit contemplated by such request a Default has occurred and
is continuing or would result therefrom. European Swingline Loans shall be made
in minimum amounts of €1,000,000 (for Loans denominated in Euros), GBP1,000,000
(for Loans denominated in GBP), or CHF1,000,000 (for Loans denominated in Swiss
Francs) and integral multiples of €500,000, GBP500,000 or CHF500,000,
respectively, above such amount.
     (f) Prepayment. The European Administrative Borrower shall have the right
at any time and from time to time to repay any European Swingline Loan, in whole
or in part, upon giving written notice to the European Swingline Lender and the
Administrative Agent before 11:00 a.m., Zurich time, on the proposed date of
repayment. All payments in respect of the European Swingline Loans shall be made
to the European Swingline Lender at Agent’s Account.
     (g) Participations. The European Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the European Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., Zurich
time, on the third succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the European Swingline Loans then outstanding; provided that European
Swingline Lender shall not give such notice prior to the occurrence of an Event
of Default; provided further, that if (x) such Event of Default is cured or
waived in writing in accordance with the terms hereof, (y) no Obligations have
yet been declared due and payable under Article 8 (or a rescission has occurred
under Section 8.02) and (z) the European Swingline Lender has actual knowledge
of such cure or waiver, all prior to the European Swingline Lender’s giving (or
being deemed to give) such notice, then the European Swingline Lender shall not
give any such notice based upon such cured or waived Event of Default. Such
notice shall specify the aggregate amount of European Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such European
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the European Swingline Lender, such
Lender’s Pro Rata Percentage of such European Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in European Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the

126



--------------------------------------------------------------------------------



 



occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Pro Rata Percentage of the Total Revolving Exposure to
exceed such Lender’s Revolving Commitment). Each Revolving Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the European Swingline Lender the amounts so received by
it from the Revolving Lenders. The Administrative Agent shall notify the
European Administrative Borrower of any participations in any European Swingline
Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such European Swingline Loan shall be made to
the Administrative Agent and not to the European Swingline Lender. Any amounts
received by the European Swingline Lender from the European Administrative
Borrower (or other party on behalf of the European Administrative Borrower) in
respect of a European Swingline Loan after receipt by the European Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
European Swingline Loan pursuant to this paragraph shall not relieve the
European Administrative Borrower of any default in the payment thereof.
     (h) Notwithstanding any provisions of this Agreement to the contrary, no
Person shall be or become European Swingline Lender hereunder unless such Person
is a Swiss Qualifying Bank.
SECTION 2.18 Letters of Credit.
     (a) (i) The Initial Issuing Bank shall (and other Issuing Banks may, in
accordance with the terms and conditions set forth in this Section 2.18) issue
Letters of Credit from time to time at the request of the Administrative
Borrower (or, as provided below with respect to Canadian Dollar Denominated
Letters of Credit, Parent Borrower) (each, a “U.S. Letter of Credit”)
denominated in any Approved Currency (Canadian Dollars in the case of a Canadian
Dollar Denominated Letters of Credit) for the account of a Loan Party (with
respect to Canadian Dollar Denominated Letters of Credit, a Canadian Loan Party)
until 30 days prior to the Maturity Date applicable to Revolving Loans (provided
that Administrative Borrower (or, with respect to Canadian Dollar Denominated
Letters of Credit, Parent Borrower) shall be a co-applicant, and be jointly and
severally liable, with respect to each U.S. Letter of Credit issued for the
account of another Loan Party; and provided, further that U.S. Letters of Credit
denominated in Canadian Dollars may be issued an Issuing Bank (in accordance
with the terms and conditions set forth in this Section 2.18) for the account of
a Canadian Loan Party (with Parent Borrower as applicant or co-applicant) (each,
a “Canadian Dollar Denominated Letter of Credit”)) and (ii) the Initial Issuing
Bank shall (and other Issuing Banks may, in accordance with the terms and
conditions set forth in this Section 2.18) issue Letters of Credit from time to
time at the request of the European Administrative Borrower (each, a “European
Letter of Credit”) denominated in any Approved Currency for the account of a

127



--------------------------------------------------------------------------------



 



Loan Party until 30 days prior to the Maturity Date applicable to Revolving
Loans (provided that the European Administrative Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each European
Letter of Credit issued for the account of another Loan Party), in each case on
the terms set forth herein, including the following:
               (i) Each Borrower acknowledges that each Issuing Bank’s issuance
of any Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives an LC Request and LC Application at least two Business Days prior
to the requested date of issuance (or such shorter period as may be acceptable
to the such Issuing Bank); (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Administrative Agent and each applicable Issuing
Bank to eliminate any funding risk associated with the Defaulting Lender. If an
Issuing Bank receives written notice from a Lender at least five Business Days
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, such Issuing Bank shall have no obligation to issue the requested
Letter of Credit (or any other) until such notice is withdrawn in writing by
that Lender or until Required Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, no Issuing Bank shall
be deemed to have knowledge of any failure of LC Conditions.
               (ii) Letters of Credit may be requested by Administrative
Borrower, European Administrative Borrower or Parent Borrower only (i) to
support obligations of such Borrower or another Loan Party (which shall be a
Canadian Loan Party in the case of Canadian Dollar Denominated Letters of
Credit). The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of the applicable Issuing Bank.
               (iii) The Loan Parties assume all risks of the acts, omissions or
misuses of any Letter of Credit by the beneficiary. In connection with issuance
of any Letter of Credit, none of Administrative Agent, any other Agent, Issuing
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any LC Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any LC Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any LC Documents or of any endorsements thereon;
the time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or LC Documents; any deviation from instructions, delay, default or fraud
by any shipper or other Person in connection with any goods, shipment or
delivery; any breach of contract between a shipper or vendor and a Loan Party;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Issuing Bank, any Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of each Issuing Bank under the Loan Documents and the LC Documents
shall be cumulative. Each Issuing Bank shall be fully

128



--------------------------------------------------------------------------------



 



subrogated to the rights and remedies of each beneficiary whose claims against
Borrowers are discharged with proceeds of any Letter of Credit.
               (iv) In connection with its administration of and enforcement of
rights or remedies under any Letters of Credit or LC Documents, each Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Each Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.
               (v) If Borrower so requests in any applicable Letter of Credit
application, the applicable Issuing Bank may, in its discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”), provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such Issuing Bank, the applicable Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date at least 20 Business Days
prior to the Maturity Date; provided, however, that such Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Lender or any Loan Party that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.
     (b) Reimbursement; Participations.
               (i) If an Issuing Bank honors any request for payment under a
Letter of Credit, the Applicable LC Applicant shall pay to such Issuing Bank,
(A) if the Administrative Agent provides notice of such payment to the
Administrative Borrower before 11:00 a.m., New York time, on the same day, and
(B) if the Administrative Agent provides such notice after such time, on the
next Business Day (such applicable date, the “Reimbursement Date”), the amount
paid by such Issuing Bank under such Letter of Credit, together with interest at
the interest rate for Base Rate Revolving Loans from the Reimbursement Date
until payment by Borrowers; provided that, in the case of any payment on a
Canadian Dollar Denominated Letter of Credit, such payment shall be the Dollar
Equivalent of the amount paid by such Issuing Bank under such

129



--------------------------------------------------------------------------------



 



Letter of Credit, together with interest in Dollars at the interest rate for
Base Rate Revolving Loans from the Reimbursement Date until payment by
Borrowers. The obligation of Borrowers to reimburse the applicable Issuing Bank
for any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not the Applicable Administrative Borrower
submits a Notice of Borrowing, the Applicable Administrative Borrower shall be
deemed to have requested Base Rate Revolving Loans in Dollars in the Dollar
Equivalent amount of such LC Disbursement, or with respect to LC Disbursements
in euros or GBP, European Swingline Loans in an equivalent amount of such
currency, in an amount necessary to pay all amounts due to an Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 4 are satisfied.
               (ii) Upon issuance of a Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased from the applicable
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all LC Obligations relating to the Letter of Credit; provided
that, in the case of LC Obligations in respect of any Canadian Dollar
Denominated Letter of Credit, such undivided Pro Rata interest and participation
shall be in the Dollar Equivalent thereof. If an Issuing Bank makes any payment
under a Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Administrative Agent shall promptly notify Lenders and each
Lender shall promptly (within one Business Day) and unconditionally pay to
Administrative Agent, for the benefit of the applicable Issuing Bank, the
Lender’s Pro Rata share of such payment; provided that, in the case of any
payment by Lenders with respect to a Canadian Dollar Denominated Letter of
Credit, such payment shall be the Dollar Equivalent of such unreimbursed
payment. Upon request by a Lender, each Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
               (iii) The obligation of each Lender to make payments to
Administrative Agent for the account of an Issuing Bank in connection with such
Issuing Bank’s payment under a Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. No Issuing Bank assumes any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents. No Issuing
Bank makes to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Loan Party. No
Issuing Bank shall be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

130



--------------------------------------------------------------------------------



 



               (iv) No Issuing Bank Indemnitee shall be liable to any Lender or
other Person for any action taken or omitted to be taken in connection with any
LC Documents except as a result of its actual gross negligence or willful
misconduct. No Issuing Bank shall have any liability to any Lender if such
Issuing Bank refrains from any action under any Letter of Credit or LC Documents
until it receives written instructions from Required Lenders.
     (c) Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, or (c) within 20
Business Days prior to the Maturity Date, then Borrowers shall, at Issuing
Bank’s or Administrative Agent’s request, cash collateralize all outstanding
Letters of Credit in an amount equal to 105% of all LC Exposure. Borrowers
shall, on demand by at Issuing Bank’s or Administrative Agent from time to time,
cash collateralize 105% of the LC Exposure of any Defaulting Lender. If
Borrowers fail to provide any cash collateral as required hereunder, Lenders may
(and shall upon direction of Administrative Agent) advance, as Loans, the amount
of the cash collateral required (whether or not the Commitments have terminated,
an Overadvance exists or the conditions in Section 4 are satisfied).
     (d) Resignation of Initial Issuing Bank. Initial Issuing Bank may resign at
any time upon notice to Administrative Agent and Administrative Borrower. On the
effective date of such resignation, Initial Issuing Bank shall have no further
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have the benefits of Sections 2.18, 10.05 and
11.03 with respect to any Letters of Credit issued or other actions taken while
Issuing Bank. Administrative Agent shall promptly appoint a replacement Initial
Issuing Bank and, as long as no Default or Event of Default exists, such
replacement shall be reasonably acceptable to Administrative Borrower.
     (e) Additional Issuing Banks. The Applicable Administrative Borrower may,
at any time and from time to time, designate one or more additional Lenders to
act as an Issuing Bank with respect to Letters of Credit under the terms of this
Agreement, in each case with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender(s). Any Lender
designated as an Issuing Bank pursuant to this paragraph (e) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require. Notwithstanding any provisions of this
Agreement to the contrary, no Person shall be or become an Issuing Bank
hereunder unless such Person is a Swiss Qualifying Bank.
     (f) Existing Letters of Credit. On the Closing Date, (i) each Existing
Letter of Credit, to the extent outstanding, shall be automatically and without
further action by the parties thereto deemed converted into Letters of Credit
issued pursuant to this Section 2.18 for the account of the Loan Parties set
forth on Schedule 2.18(a) and subject to the provisions hereof, and for this
purpose fees in respect thereof pursuant to Section 2.05(c) shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such Existing Letters of
Credit, except to the extent that such fees are also payable pursuant to
Section 2.05(c)) as if such Existing Letters of Credit

131



--------------------------------------------------------------------------------



 



had been issued on the Closing Date, (ii) the Lenders set forth on Schedule
2.18(a), or their designated Affiliates who are eligible to be Issuing Banks,
shall be deemed to be the Issuing Bank with respect to each such Existing Letter
of Credit, (iii) such Letters of Credit shall each be included in the
calculation of LC Exposure and U.S. LC Exposure or European LC Exposure, as
applicable, and (iv) all liabilities of the Loan Parties with respect to such
Existing Letters of Credit shall constitute Obligations. Notwithstanding the
foregoing, the Loan Parties shall not be required to pay any additional issuance
fees with respect to the issuance of such Existing Letter of Credit solely as a
result of such letter of credit being converted to a Letter of Credit hereunder,
it being understood that the fronting, participation and other fees set forth in
Section 2.05(c) shall otherwise apply to such Existing Letters of Credit. No
Existing Letter of Credit converted in accordance with this clause (f) shall be
amended, extended or renewed except in accordance with the terms hereof.
     (g) Existing Commerzbank Letters of Credit. On the Closing Date, (i) each
Existing Commerzbank Letter of Credit, to the extent outstanding, shall be
automatically and without further action by the parties thereto deemed converted
into Letters of Credit issued pursuant to this Section 2.18 for the account of
the Loan Parties set forth on Schedule 2.18(b) and subject to the provisions
hereof, and for this purpose fees in respect thereof pursuant to Section 2.05(c)
shall be payable (in substitution for any fees set forth in the applicable
letter of credit reimbursement agreements or applications relating to such
Existing Commerzbank Letters of Credit, except to the extent that such fees are
also payable pursuant to Section 2.05(c)) as if such Existing Commerzbank
Letters of Credit had been issued on the Closing Date, (ii) the designated
Affiliates of Commerzbank listed on Schedule 2.18(b) shall be deemed to be the
Issuing Bank with respect to their respective Existing Commerzbank Letters of
Credit, (iii) such Letters of Credit shall each be included in the calculation
of LC Exposure, and either U.S. LC Exposure or European LC Exposure, as
applicable, and (iv) all liabilities of the Loan Parties with respect to such
Existing Commerzbank Letters of Credit shall constitute Obligations.
Notwithstanding the foregoing, the Loan Parties shall not be required to pay any
additional issuance fees with respect to the issuance of such Existing
Commerzbank Letter of Credit solely as a result of such letter of credit being
converted to a Letter of Credit hereunder, it being understood that the
fronting, participation and other fees set forth in Section 2.05(c) shall
otherwise apply to such Existing Commerzbank Letters of Credit. No Existing
Commerzbank Letter of Credit converted in accordance with this clause (g) shall
be amended, extended or renewed. In the event that Commerzbank or any of its
Affiliates becomes a Lender hereunder, the Existing Commerzbank Letters of
Credit shall be deemed to be converted on such day to Existing Letters of Credit
pursuant to Section 2.18(f). Upon (i) the expiration of all Existing Commerzbank
Letter of Credit, (ii) cash collateralization thereof (or delivery of a standby
letter of credit reasonably acceptable to Commerzbank, in the amount of required
cash collateral) in an amount equal to 105% of all LC Exposure in respect
thereof or (iii) the full and indefeasible cash payment of all Obligations in
respect thereof (including all reimbursement obligations, interest, fees and
other amounts payable, other than indemnity obligations with respect to which no
claim has been asserted), Commerzbank shall be discharged from its duties and
obligations hereunder in its capacity as Issuing Bank (other than with respect
to provisions stated pursuant to Section 11.05 to survive termination of this
Agreement), but shall continue to have the benefits of the exculpatory
provisions of this Section 2.18 and the indemnification set forth in
Sections 10.05

132



--------------------------------------------------------------------------------



 



and 11.03 with respect to matters originating during the time period from the
Closing Date through such discharge.
     (h) Other. Notwithstanding any provisions of this Agreement to the
contrary, no Person shall be or become an Issuing Bank hereunder unless such
Person is a Swiss Qualifying Bank. No Issuing Bank shall be under any obligation
to issue any Letter of Credit if:
               (i) any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any requirement of Applicable Law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it;
               (ii) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank; or
               (iii) where the Letter of Credit is a Standby Letter of Credit,
if the beneficiary of such Letter of Credit is resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is in Ireland, unless such Issuing Bank is duly authorized to
carry on the business of issuing contracts of suretyship in Ireland (or is
otherwise exempted under the laws of Ireland from the requirement to have any
such authorization).
SECTION 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
     (a) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”)) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in
Section 347) under this Agreement or such other Loan Document lawfully permitted
under Section 347 and, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of Interest (as defined in
Section 347) is determined to be contrary to the provisions of Section 347, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Agents,

133



--------------------------------------------------------------------------------



 



the Lenders and the Canadian Loan Parties and the amount of such payment or
collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.
     (b) For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
               (i) whenever any interest or fee payable by the Canadian Loan
Parties is calculated using a rate based on a year of 360 days or 365 days, as
the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 days or 365 days, as the case may be, (y) multiplied by the actual
number of days in the calendar year in which such rate is to be ascertained and
(z) divided by 360 or 365, as the case may be; and
               (ii) all calculations of interest payable by the Canadian Loan
Parties under this Agreement or any other Loan Document are to be made on the
basis of the nominal interest rate described herein and therein and not on the
basis of effective yearly rates or on any other basis which gives effect to the
principle of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
SECTION 2.20 [intentionally omitted].
SECTION 2.21 Representation to Swiss Borrower.
     (a) Each Lender on the Closing Date represents that it is a Swiss
Qualifying Bank or a Swiss Non-Qualifying Bank as further indicated on
Schedule 2.21. Each Lender represents to Swiss Borrower on the date on which it
becomes a party to this Agreement in its capacity as such whether it is a Swiss
Qualifying Bank or a Swiss Non-Qualifying Bank, as indicated on the applicable
Assignment and Assumption.
     (b) Each Lender shall, if requested to do so by Swiss Borrower, within ten
(10) Business Days of receiving such request confirm, as at the date on which it
gives such confirmation whether it is a Swiss Qualifying Bank or a Swiss
Non-Qualifying Bank (or, if it requires a confirmation by the Swiss Federal Tax
Administration in order to be able to give such confirmation, a request for such
a confirmation shall be filed by the relevant Lender with the Swiss Federal Tax
Administration within ten (10) Business Days of it receiving such request and,
upon receipt of the required confirmation from the Swiss Federal Tax

134



--------------------------------------------------------------------------------



 



Administration, the necessary confirmation by the relevant Lender shall be made
within ten (10) Business Days of such confirmation being received by it).
     (c) Any Lender that ceases to be a Swiss Qualifying Bank shall provide
written notice to Administrative Borrower and Administrative Agent at least
twenty (20) Business Days’ prior to the time that it ceases to be a Swiss
Qualifying Bank. If as a result of such event the number of Swiss Non-Qualifying
Banks under this Agreement exceeds the number ten, then, so long as no
Significant Event of Default is in existence, Administrative Borrower shall have
the right to request that the relevant Lender assign or transfer by novation all
of its rights and obligations under this Agreement to an Eligible Assignee
qualifying as a Swiss Qualifying Bank or another Lender qualifying as a Swiss
Qualifying Bank, all in accordance with Section 11.04. The Administrative Agent
shall have no responsibility for determining whether or not an entity is a Swiss
Qualified Bank, but shall track the number of Lenders from time to time that
were unable to represent that they were Swiss Qualifying Banks in order to
determine whether the number of Swiss Non-Qualifying Banks under this Agreement
exceeds the number ten; provided that the Administrative Agent shall have no
liability for any determinations made hereunder unless such liability arises
from its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a non-appealable decision).
     (d) This Section 2.21, Section 2.06(j), Section 5.15 and Section 11.04(f)
shall apply accordingly to any Borrower (other than Swiss Borrower), which is
incorporated or established under the laws of, or for tax purposes resident in,
Switzerland, or for tax purposes having a permanent establishment in Switzerland
with which a Loan is effectively connected.
SECTION 2.22 Blocked Loan Parties. If a Loan Party would have been required to
make any payment or perform any action under any provision of the Loan Documents
but the relevant provision(s) (or any portion thereof) is (are) not enforceable
against that Loan Party or for any other reason that Loan Party is unable to
fulfill its obligations under the Loan Documents (a “Blocked Loan Party”), the
Administrative Borrower may designate which Loan Party shall fulfill the Blocked
Loan Party’s obligations, but only so long as the designated Loan Party is duly
and promptly fulfilling such obligations, failing which all Loan Parties shall
be jointly and severally liable for the performance thereof.
SECTION 2.23 Increase in Commitments.
     (a) Borrowers Request. The Borrowers may by written notice to the
Administrative Agent and each Lender elect to request prior to the Maturity
Date, one or more increases to the existing Revolving Commitments by an amount
not in excess of $200,000,000 in the aggregate, each in a minimum amount of
$25,000,000 (and increments of $1,000,000 above that minimum) (each such
increase, an “Incremental Revolving Commitment”). Such notice shall specify the
date on which the Borrowers propose that the Incremental Revolving Commitments
shall be effective (each, an “Increase Effective Date”), and the time period
within which each Lender is requested to respond, which in each case shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and the Lenders of the applicable Class.
Each Lender of such Class (other than Lenders subject to replacement pursuant to
Section 2.16 or a Defaulting Lender) in its sole and absolute discretion may
notify the Administrative Agent

135



--------------------------------------------------------------------------------



 



within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Administrative Borrower and each Lender of
such Class of the Lenders’ responses to each request made hereunder. If the
existing Lenders do not agree to the full amount of a requested Incremental
Revolving Commitment, the Administrative Borrower may then invite a Lender or
any Lenders to increase their Commitments or invite additional financial
institutions (each, an “Additional Lender”) (reasonably satisfactory to
Administrative Agent and solely to the extent permitted by Section 11.04
(including Section 11.04(h)) and each other applicable requirement hereof,
including Sections 2.21 and 5.15) to become Lenders and provide Incremental
Revolving Commitments pursuant to an Increase Joinder.
     (b) Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
               (i) each of the conditions set forth in Section 4.02 shall be
satisfied;
               (ii) no Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date;
               (iii) after giving pro forma effect to the borrowings to be made
on the Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such borrowings, the Borrowers shall, as of such date, be in compliance with
the covenant set forth in Section 6.10, to the extent applicable;
               (iv) the Borrowers shall make any payments required pursuant to
Section 2.12 in connection with any adjustment of Revolving Loans pursuant to
Section 2.23(d); and
               (v) the Borrowers shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.
     (c) Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Loans of the same Class (subject to the payment of any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Revolving Commitments in its capacity as such). The increased or new
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Loan Parties, the Administrative Agent and each Lender and
Additional Lender making such Incremental Revolving Commitment, in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to

136



--------------------------------------------------------------------------------



 



Incremental Revolving Commitments made pursuant to this Agreement, and all
references in Loan Documents to Commitments of a Class shall be deemed, unless
the context otherwise requires, to include references to Incremental Revolving
Commitments of such Class made pursuant to this Agreement.
     (d) Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment of an applicable Class prior to such Increase Effective
Date (the “Pre-Increase Revolving Lenders”) shall assign to any Revolving Lender
which is acquiring a new or additional Revolving Commitment of such Class on the
Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
of such Class and participation interests in LC Exposure and Swingline Loans of
such Class outstanding on such Increase Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans and participation interests in LC Exposure and Swingline Loans
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders of such Class ratably in accordance with their Revolving Commitments of
such Class after giving effect to such increased Revolving Commitments.
     (e) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.23 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
new Commitments.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
SECTION 3.01 Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s organizational or constitutional
powers and have

137



--------------------------------------------------------------------------------



 



been duly authorized by all necessary constitutional or organizational action on
the part of such Loan Party. This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03 No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate) and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
any Company, (c) will not violate any material requirement of Applicable Law,
(d) will not violate or result in a default or require any consent or approval
under any indenture, agreement or other instrument binding upon any Company or
its property, or give rise to a right thereunder to require any payment to be
made by any Company, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect and except for consents received pursuant to the Debt Tender Offer, and
(e) will not result in the creation or imposition of any Lien on any property of
any Company, except Liens created by the Loan Documents and Permitted Liens. The
execution, delivery and performance of the Loan Documents will not violate, or
result in a default under, or require any consent or approval under, the Senior
Notes, the Senior Note Documents, or the Term Loan Documents. The Total
Revolving Commitment and Obligations constitute Indenture Permitted Debt.
SECTION 3.04 Financial Statements; Projections.
     (a) Historical Financial Statements. The Administrative Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Parent Borrower
(i) as of and for the fiscal years ended March 31, 2009, and March 31, 2010,
audited by and accompanied by the unqualified opinion of PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the six-month period
ended September 30, 2010, and for the comparable period of the preceding fiscal
year, in each case, certified by the chief financial officer of Parent Borrower.
Such financial statements and all financial statements delivered pursuant to
Section 5.01(a) and, Section 5.01(b) have been prepared in accordance with U.S.
GAAP and present fairly in all material respects the financial condition and
results of operations and cash flows of Parent Borrower as of the dates and for
the periods to which they relate.
     (b) No Liabilities. Except as set forth in the most recent financial
statements referred to in Section 3.04(a), as of the Closing Date there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, other than liabilities under the Loan
Documents, the Term Loan Documents and the Senior Notes. Since

138



--------------------------------------------------------------------------------



 



March 31, 2010, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.
     (c) Pro Forma Financial Statements. Borrowers have heretofore delivered to
the Lenders in the Confidential Information Memorandum, the Parent Borrower’s
unaudited pro forma consolidated capitalization table as of September 30, 2010,
after giving effect to the Transactions as if they had occurred on such date.
Such capitalization table has been prepared in good faith by the Loan Parties,
based on the assumptions stated therein (which assumptions are believed by the
Loan Parties on the date hereof to be reasonable), are based on the best
information available to the Loan Parties as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects the pro forma
capitalization of Holdings as of such date assuming the Transactions had
occurred at such date.
     (d) Forecasts. The forecasts of financial performance of the Parent
Borrower and its subsidiaries furnished to the Lenders have been prepared in
good faith by the Loan Parties and based on assumptions believed by the Loan
Parties to be reasonable, it being understood that any such forecasts may vary
from actual results and such variations may be material.
SECTION 3.05 Properties.
     (a) Generally. Each Company has good title to, valid leasehold interests
in, or license of, all its property material to its business, free and clear of
all Liens except for Permitted Liens. The property that is material to the
business of the Companies, taken as a whole, (i) is in good operating order,
condition and repair in all material respects (ordinary wear and tear excepted)
and (ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
     (b) Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the date hereof having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the date hereof having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.
     (c) No Casualty Event. No Company has as of the date hereof received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Casualty Event affecting all or any material portion of its property. No
Mortgage encumbers improved Real Property located in the United States that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 5.04.

139



--------------------------------------------------------------------------------



 



     (d) Collateral. Each Company owns or has rights to use all of the
Collateral used in, necessary for or material to each Company’s business as
currently conducted, except where the failure to have such ownership or rights
of use could not reasonably be expected to have a Material Adverse Effect. The
use by each Company of such Collateral does not infringe on the rights of any
person other than such infringement which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
claim has been made and remains outstanding that any Company’s use of any
Collateral does or may violate the rights of any third party that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.06 Intellectual Property.
     (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the date hereof, no material claim has been asserted and is pending by any
person, challenging or questioning the validity of any Loan Party’s Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim. The use of
any Intellectual Property by each Loan Party, and the conduct of each Loan
Party’s business as currently conducted, does not infringe or otherwise violate
the rights of any third party in respect of Intellectual Property, except for
such claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the date hereof each Loan Party owns and possesses the
right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
     (c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the date hereof, (i) there is no material infringement or other violation by
others of any right of such Loan Party with respect to any Intellectual Property
listed on any schedule to the relevant Perfection Certificate, or any other
Intellectual Property that is material to its business, except as may be set
forth on Schedule 3.06(c), and (ii) no claims are pending or threatened to such
effect except as set forth on Schedule 3.06(c).

140



--------------------------------------------------------------------------------



 



SECTION 3.07 Equity Interests and Subsidiaries.
     (a) Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Holdings
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company held by Holdings or a Subsidiary thereof are duly and validly issued and
are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries except as indicated on Schedules 1(a) and 10 to the Perfection
Certificate. At all times prior to a Qualified Parent Borrower IPO, the Equity
Interests of the Parent Borrower will be owned directly by Holdings. As of the
Closing Date, each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Security Documents, free of any and all Liens, rights or claims of other
persons, except Permitted Liens, and as of the Closing Date there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests other than with respect to the Forward Share Sale Agreement.
     (b) No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority (subject to the Intercreditor Agreement) status of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent for the benefit of the Secured Parties under the Security
Documents or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect
thereof, other than any restrictions on transfer of the Equity Interests in NKL
or its direct parents, 4260848 Canada Inc. and 4260856 Canada Inc., imposed by
any lock-up or listing agreement, rule or regulation in connection with any
listing or offering of Equity Interests in NKL to the extent required by
Applicable Law or listing or stock exchange requirements.
     (c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Borrowers and each Subsidiary on the Closing
Date is set forth on Schedule 10 to the Perfection Certificate dated the Closing
Date.
SECTION 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Applicable Law (including any zoning or building ordinance, code or approval or
any building permits) or any restrictions of record or agreements

141



--------------------------------------------------------------------------------



 



affecting any Company’s Real Property or is in default with respect to any
requirement of Applicable Law, where such violation or default, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Documents does not violate such regulations.
SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
SECTION 3.12 Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans (a) on the Closing Date for the Refinancing,
(b) to fund a portion of the Closing Date Distribution and (c) on and after the
Closing Date for general corporate purposes (including to effect Permitted
Acquisitions and Dividends permitted hereunder) and for payment of fees,
premiums and expenses in connection with the Transactions.
SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by Applicable Law to have been filed by
it and (b) duly and timely paid, collected or remitted or caused to be duly and
timely paid, collected or remitted all material Taxes due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with U.S. GAAP or other applicable accounting rules and (ii) which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Company has made adequate provision in accordance with U.S.
GAAP or other applicable accounting rules for all material Taxes not yet due and
payable. No Company has received written notice of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section

142



--------------------------------------------------------------------------------



 



6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.
SECTION 3.14 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Parent Borrower and their Subsidiaries taken as a whole as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Loan Party represents only that it
was prepared in good faith and based on assumptions believed by the applicable
Loan Parties to be reasonable.
SECTION 3.15 Labor Matters. As of the Closing Date, there are no material
strikes, lockouts or labor slowdowns against any Company pending or, to the
knowledge of any Company, threatened in writing. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
provincial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.16 Solvency. (i) At the time of and immediately after the consummation
of the Transactions to occur on the Closing Date and after giving effect to the
application of the proceeds of each Loan made on such date, the Closing Date
Distribution and the operation of the Contribution, Intercompany, Contracting
and Offset Agreement, (a) the fair value of the assets of each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will exceed its
debts and liabilities, subordinated, contingent, prospective or otherwise;
(b) the present fair saleable value of the property of each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent, prospective or otherwise, as
such debts and other liabilities become absolute and matured; (c) each Loan
Party (individually and on a consolidated basis with its Subsidiaries) will be
able to pay its debts and liabilities, subordinated, contingent, prospective or
otherwise, as such debts and liabilities become absolute and matured; (d) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e)

143



--------------------------------------------------------------------------------



 



each Loan Party is not “insolvent” as such term is defined under any Debtor
Relief Laws of any jurisdiction in which any Loan Party is organized or
incorporated (as applicable), or otherwise unable to pay its debts as they fall
due.
               (ii) At the time of and immediately following the making of each
Loan and after giving effect to the application of the proceeds of each Loan and
the operation of the Contribution, Intercompany, Contracting and Offset
Agreement, (a) the fair value of the assets of each Borrower, Borrowing Base
Guarantor and Receivables Seller (for purposes of this Section 3.16, a
“Principal Loan Party”) (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Principal Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Principal Loan Party (individually and on a consolidated
basis with its Subsidiaries) will be able to pay its debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) each Principal Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) each Principal Loan Party is not “insolvent”
as such term is defined under any Debtor Relief Laws of any jurisdiction in
which such Principal Loan Party is organized or incorporated (as applicable), or
otherwise unable to pay its debts as they fall due.
SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
     To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of Applicable Law and has
been maintained, where required, in good standing with applicable Governmental
Authority and Taxing Authority, except for such non-compliance that in the
aggregate would not have a Material Adverse Effect. No Company has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan, except to the extent of liabilities which could not reasonably be expected
to have a

144



--------------------------------------------------------------------------------



 



Material Adverse Effect. Each Foreign Plan that is required to be funded is
funded in accordance with the requirements of Applicable Law, and with respect
to each Foreign Plan that is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Parent
Borrower and its Subsidiaries, in each case in an amount that could not
reasonably be expected to have a Material Adverse Effect.
     Except as specified on Schedule 3.17, (i) no Company is or has at any time
been an employer (for the purposes of Sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993), and (ii) no Company is
or has at any time been “connected” with or an “associate” of (as those terms
are used in Sections 39 and 43 of the Pensions Act 2004) such an employer.
SECTION 3.18 Environmental Matters.
     (a) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
               (i) The Companies and their businesses, operations and Real
Property are in compliance with, and the Companies have no liability under, any
applicable Environmental Law;
               (ii) The Companies have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their property, under Environmental Law, and all such
Environmental Permits are valid and in good standing;
               (iii) There has been no Release or threatened Release of
Hazardous Material on, at, under or from any Real Property or facility presently
or formerly owned, leased or operated by the Companies or their predecessors in
interest that could reasonably be expected to result in liability of the
Companies under any applicable Environmental Law;
               (iv) There is no Environmental Claim pending or, to the knowledge
of any Company, threatened against the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
their predecessors in interest or relating to the operations of the Companies,
and, to the knowledge of any Company, there are no actions, activities,
circumstances, conditions, events or incidents that could reasonably be expected
to form the basis of such an Environmental Claim;
               (v) No Lien has been recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or other assets of the Companies;
               (vi) The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not require
any notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

145



--------------------------------------------------------------------------------



 



               (vii) No person with an indemnity or contribution obligation to
the Companies relating to compliance with or liability under Environmental Law
is in default with respect to such obligation.
     (b) As of the Closing Date:
               (i) Except as could not reasonably be expected to have a Material
Adverse Effect, no Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
               (ii) No Real Property or facility owned, operated or leased by
the Companies and, to the knowledge of the Companies, no Real Property or
facility formerly owned, operated or leased by the Companies or any of their
predecessors in interest is (i) listed or proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean-up of
petroleum and is reasonably likely to result in any material liability to a
Company.
SECTION 3.19 Insurance. Schedule 3.19 sets forth a true and correct description
of all insurance policies maintained by each Company as of the Closing Date. All
insurance maintained by the Companies to the extent required by Section 5.04 is
in full force and effect, and all premiums thereon have been duly paid. As of
the Closing Date, no Company has received notice of violation or cancellation
thereof, the Mortgaged Property, and the use, occupancy and operation thereof,
comply in all material respects with all Insurance Requirements, and there
exists no material default under any Insurance Requirement. Each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.
SECTION 3.20 Security Documents.
     (a) U.S. Security Agreement. The U.S. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, when (i) financing statements and
other filings in appropriate form are filed in the offices specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date and (ii) upon the taking of possession or control by the Collateral Agent
of the Security Agreement Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by each Security Agreement), the Liens created
by the Security Agreement shall constitute valid, perfected

146



--------------------------------------------------------------------------------



 



First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral (other
than such Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
     (b) Canadian Security Agreement. Each of the Canadian Security Agreements
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Canadian Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the PPSA as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
     (c) U.K. Security Agreement. The U.K. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registration specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by the U.K. Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (d) Swiss Security Agreement. The Swiss Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the Swiss Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
     (e) German Security Agreement. The German Security Agreement is effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, or in the case of accessory security, in favor of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the German Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all

147



--------------------------------------------------------------------------------



 



right, title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under Applicable Law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.
     (f) Irish Security Agreement. The Irish Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of and as trustee for
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Security Agreement Collateral referred to therein and, upon
the registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by the Irish Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under Applicable Law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
     (g) Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Brazilian Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (h) Luxembourg Security Agreement. Each Luxembourg Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Luxembourg Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (i) Madeira Security Agreement. Each Madeira Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Madeira Security Agreement shall constitute valid,
perfected First Priority Liens on, and

148



--------------------------------------------------------------------------------



 



security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
     (j) French Security Agreement. Each French Security Agreement is effective
to create in favor of the French Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by each of the
French Security Agreement shall constitute valid, perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
     (k) Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
     (l) Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Borrower or a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid,
perfected and enforceable First Priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgages are filed in the offices specified on Schedule 8(a) to
the applicable Perfection Certificates dated the Closing Date (or, in the case
of any Mortgage executed and delivered after the date thereof in accordance with
the provisions of Section 5.11 and Section 5.12, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Section 5.11 and Section 5.12), the
Mortgages shall constitute First Priority fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other person, other than Permitted Liens.
          The Mortgages granted by the U.K. Borrower and each applicable U.K.
Guarantor under the relevant U.K. Security Agreement are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
legal, valid and enforceable Liens on all of each such

149



--------------------------------------------------------------------------------



 



Loan Party’s right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when the Mortgages are filed with the
Land Registry, the Mortgages shall constitute fully perfected First Priority
Liens on, and security interest in, all right, title and interest of the U.K.
Borrower and each applicable U.K. Guarantor in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Permitted Liens
until terminated in accordance with the terms hereof.
     (m) Valid Liens. Each Security Document delivered pursuant to Section 5.11,
Section 5.12 and Section 5.16 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings, registrations or recordings
and other actions set forth in the relevant Perfection Certificate are made in
the appropriate offices as may be required under Applicable Law and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), such Security Document will
constitute First Priority fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the applicable Permitted Liens.
     (n) Receivables Purchase Agreement. The German Receivables Purchase
Agreement, and, upon execution and delivery thereof, each other Receivables
Purchase Agreement, is in full force and effect. Each representation and
warranty under any Receivables Purchase Agreement of each Loan Party party
thereto is true and correct on and as of the date made thereunder. No
“Termination Event” (as defined therein) has occurred under any Receivables
Purchase Agreement.
SECTION 3.21 Material Indebtedness Documents. Schedule 3.21 lists, as of the
Closing Date, (i) each material New Senior Note Document, (ii) each material
Term Loan Document, and (iii) each material agreement, certificate, instrument,
letter or other document evidencing any other Material Indebtedness, and the
Lenders have been furnished true and complete copies of each of the foregoing.
SECTION 3.22 Anti-Terrorism Law. No Loan Party is in violation of any
requirement of Applicable Law relating to terrorism or money laundering,
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Act, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C.2000, C.17, regulations promulgated pursuant to the
Special Economic Measures Act, S.C. 1992 c.17 and the United Nations Act, R.S.C.
1985, c U-2. (collectively, “Anti-Terrorism Laws”).
     No Loan Party and to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting or benefiting in any capacity in connection with
the Loans is any of the following:

150



--------------------------------------------------------------------------------



 



               (i) a person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
               (ii) a person owned or controlled by, or acting for or on behalf
of, any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
               (iii) a person with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
               (v) a person that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
     No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(w) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above, (x) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or Anti-Terrorism Laws, (y) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (z) is in violation of any applicable Anti-Terrorism
Laws.
SECTION 3.23 Joint Enterprise. Each Loan Party has requested that the Agents and
Lenders make this credit facility available to the Loan Parties on a combined
basis, in order to finance the Loan Parties’ business most efficiently and
economically. The Loan Parties’ business is a mutual and collective enterprise,
and the successful operation of each Loan Party is dependent upon the successful
performance of the integrated group. The Loan Parties believe that consolidation
of their credit facility will enhance the borrowing power of each Loan Party and
ease administration of the facility, all to their mutual advantage. The Loan
Parties acknowledge that Agents’ and Lenders’ willingness to extend credit and
to administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Loan Parties and at Loan Parties’ request.
SECTION 3.24 Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Closing Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.
SECTION 3.25 Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein to be an Eligible Account and an item of Eligible
Inventory, respectively.

151



--------------------------------------------------------------------------------



 



SECTION 3.26 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) within the
meaning of the Senior Note Documents (and any Permitted Refinancings thereof
permitted under Section 6.01 other than refinancings with additional Term
Loans). The consummation of each of (i) the Transactions, (ii) each incurrence
of Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the Term
Loan Documents (and any Permitted Term Loan Facility Refinancings thereof) or
any other Material Indebtedness or (B) any other material agreement or
instrument binding upon any Company or any of its property except, in the case
of this clause (B), as could not reasonably be expected to result in a Material
Adverse Effect or as contemplated in the amendments to the Existing Senior Note
Documents effectuated in connection with the Debt Tender Offer.
SECTION 3.27 Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”), (i) the centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each U.K. Loan Party is situated in
England and Wales, (ii) the centre of main interest of the Irish Guarantor is
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction other than Ireland
or Germany, (iii) the centre of main interest of each Swiss Loan Party is
situated in Switzerland, and in each case each has no “establishment” (as that
term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(iv) the centre of main interest of German Seller is situated in Germany,
(v) the centre of main interest of each Luxembourg Guarantor is situated in
Luxembourg, and in each case each has no “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction, (vi) the centre of
main interest of each French Guarantor is situated in France, and in each case
each has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction, and (vii) other than as provided in
paragraph (ii) above, no Loan Party (to the extent such Loan Party is subject to
the Regulation) shall have a centre of main interest other than as situated in
its jurisdiction of incorporation.
SECTION 3.28 Holding and Dormant Companies. Except as may arise under the Loan
Documents, the Term Loan Documents or any Permitted Holdings Indebtedness or (in
the case of Novelis Europe Holdings Limited) the New Senior Notes and any
Existing Senior Notes that are not purchased or cancelled pursuant to the Debt
Tender Offer, neither Holdings nor Novelis Europe Holdings Limited, trades or
has any liabilities or commitments (actual or contingent, present or future)
other than liabilities attributable or incidental to acting as a holding company
of shares in the Equity Interests of its Subsidiaries.
SECTION 3.29 Certain Subsidiaries. The Excluded Collateral Subsidiaries as of
the Closing Date are listed on Schedule 1.01(e). The Excluded Subsidiaries as of
the Closing Date are listed on Schedule 1.01(f). The Joint Venture Subsidiaries
as of the Closing Date are listed on Schedule 1.01(g). There are no Unrestricted
Subsidiaries as of the Closing Date.

152



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.
     (a) Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
               (i) this Agreement,
               (ii) each Foreign Guarantee;
               (iii) the initial Borrowing Base Certificate,
               (iv) the Intercreditor Agreement;
               (v) the Contribution, Intercompany, Contracting and Offset
Agreement;
               (vi) the German Receivables Purchase Agreement;
               (vii) a Note executed by each applicable Borrower in favor of
each Lender that has requested a Note prior to the Closing Date;
               (viii) the U.S. Security Agreement, each Canadian Security
Agreement, each U.K. Security Agreement, each Swiss Security Agreement, each
German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each Luxembourg Security Agreement, each Madeira Security
Agreement, each French Security Agreement, and each other Security Document
reasonably requested by the Administrative Agent prior to the Closing Date; and
               (ix) the Perfection Certificates.
     (b) Corporate Documents. The Administrative Agent shall have received:
               (i) a certificate of the secretary, assistant secretary or
managing director (where applicable) of each Loan Party dated the Closing Date,
certifying (A) that attached thereto is a true and complete copy of each
Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to

153



--------------------------------------------------------------------------------



 



which such person is a party and, in the case of Borrowers, the borrowings
hereunder, and that such resolutions, or any other document attached thereto,
have not been modified, rescinded, amended or superseded and are in full force
and effect, (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary, assistant
secretary or managing director executing the certificate in this clause (i), and
other customary evidence of incumbency) and (D) that the borrowing, guarantee,
or granting of Liens with respect to the Loans or any of the other Secured
Obligations would not cause any borrowing, guarantee, security or similar limit
binding on any Loan Party to be exceeded;
               (ii) a certificate as to the good standing (where applicable, or
such other customary functionally equivalent certificates or abstracts) of each
Loan Party (in so-called “long-form” if available) as of a recent date, from
such Secretary of State (or other applicable Governmental Authority);
               (iii) evidence that the records of the applicable Loan Parties at
the United Kingdom Companies House and each other relevant registrar of
companies (or equivalent Governmental Authority) in the respective jurisdictions
of organization of the Loan Parties are accurate, complete and up to date and
that the latest relevant accounts have been duly filed, where applicable;
               (iv) if relevant, evidence that each Irish Guarantor has done all
that is necessary to follow the procedures set out in Sub-Sections (2) and
(11) of section 60 of the Companies Act 1963 of Ireland in order to enable it to
enter into the Loan Documents;
               (v) a copy of the constitutional documents of any Person
incorporated in Ireland whose shares are subject to security under any Security
Document, together with any resolutions of the shareholders of such Person
adopting such changes to the constitutional documents of that Person to remove
any restriction on any transfer of shares or partnership interests (or
equivalent) in such Person pursuant to any enforcement of any such Security
Document;
               (vi) evidence that each of the Loan Parties are members of the
same group of companies consisting of a holding company and its subsidiaries for
the purposes of Section 155 of the Companies Act 1963 of Ireland and Section 35
of the Companies Act 1990 of Ireland; and
               (vii) such other documents as the Lenders, the Initial Issuing
Bank or the Administrative Agent may reasonably request.
     (c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Parent Borrower, certifying (i) compliance with the conditions precedent set
forth in this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default has
occurred and is continuing, and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly

154



--------------------------------------------------------------------------------



 



related to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.
     (d) Financings and Other Transactions, etc.
               (i) The Transactions referred to in clauses (a) through (d) and
clause (g) of the definition thereof shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents, without the waiver or amendment of any such terms not approved by the
Administrative Agent and the Arranger other than any waiver or amendment thereof
that is not materially adverse to the interests of the Lenders.
               (ii) The Parent Borrower shall contemporaneously receive an
aggregate of $1,500,000,000 in gross proceeds from borrowings under the Term
Loan Credit Agreement.
               (iii) The Refinancing shall be consummated contemporaneously with
the transactions contemplated hereby in full to the satisfaction of the Lenders
with all Liens in favor of the existing lenders being unconditionally released;
the Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to the Administrative Agent with respect to
all debt being refinanced in the Refinancing; and the Administrative Agent shall
have received from any person holding any Lien securing any such debt, such UCC
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property, or undertakings
to provide registrable releases, and other instruments, in each case in proper
form for recording, as the Administrative Agent shall have reasonably requested
to release and terminate of record the Liens securing such debt.
     (e) Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received the financial statements described in
Section 3.04(a) and the pro forma capitalization table described in
Section 3.04(c), together with forecasts of the financial performance of the
Companies.
     (f) Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
and Credit Extensions hereunder, (ii) the Term Loans, (iii) the Existing Senior
Notes, (iv) Indebtedness listed on Schedule 6.01(b), (v) Indebtedness owed to,
and preferred stock held by, any Borrower or any Guarantor to the extent
permitted hereunder and (vi) other Indebtedness permitted under Section 6.01.
     (g) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Banks, (i) a favorable written opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, special counsel for the Loan Parties, and (ii) a favorable written
opinion of each local and foreign counsel of the Loan Parties listed on
Schedule 4.01(g), in each case (A) dated the Closing Date, (B) addressed to the
Agents, the Issuing Banks and the Lenders and (C) covering the matters set forth
in Exhibit N and such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request.

155



--------------------------------------------------------------------------------



 



     (h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or the Parent Borrower.
     (i) Applicable Law. The Administrative Agent shall be satisfied that
Holdings, the Borrowers and their Subsidiaries and the Transactions shall be in
full compliance with all material Applicable Law, including Regulations T, U and
X of the Board, and shall have received satisfactory evidence of such compliance
reasonably requested by them.
     (j) Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.
     (k) Litigation. There shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
     (l) [intentionally omitted].
     (m) Fees. The Arranger and Administrative Agent shall have received all
Fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable legal fees and expenses of
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Agents, and the
reasonable fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.
     (n) Personal Property Requirements. The Collateral Agent shall have
received:
               (i) except to the extent otherwise provided in the Intercreditor
Agreement, all certificates, agreements or instruments, if any, representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;
               (ii) except to the extent otherwise provided in the Intercreditor
Agreement, the Intercompany Note executed by and among the Parent Borrower and
each of its Subsidiaries, accompanied by instruments of transfer undated and
endorsed in blank;
               (iii) except to the extent otherwise provided in the
Intercreditor Agreement, all other certificates, agreements or instruments
necessary to perfect the Collateral Agent’s security interest in all “Chattel
Paper”, “Instruments” and “Investment Property” (as each such term is defined in
the U.S. Security Agreement) of each Loan Party to the extent required hereby or
under the relevant Security Documents;
               (iv) UCC financing statements in appropriate form for filing
under the UCC, filings with the United States Patent and Trademark Office and
United States Copyright Office PPSA filings, and such other documents under
Applicable Law in each jurisdiction as may be

156



--------------------------------------------------------------------------------



 



necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents;
               (v) certified copies of UCC, United States Patent and Trademark
Office and United States Copyright Office, PPSA, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches (in
jurisdictions where such searches are available), each of a recent date listing
all outstanding financing statements, lien notices or comparable documents that
name any Loan Party as debtor and that are filed in those state and county (or
other applicable) jurisdictions in which any property of any Loan Party (other
than Inventory in transit) is located and the state and county (or other
applicable) jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which are effective to encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens);
               (vi) evidence acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents;
               (vii) evidence that all Liens (other than Permitted Liens)
affecting the assets of the Loan Parties have been or will be discharged on or
before the Closing Date (or, in the case of financing statement filings or
similar notice of lien filings that do not evidence security interests (other
than security interests that are discharged on or before the Closing Date), that
arrangements with respect to the release or termination thereof satisfactory to
the Administrative Agent have been made);
               (viii) copies of all notices required to be sent and other
documents required to be executed under the Security Documents;
               (ix) all share certificates, duly executed and stamped stock
transfer forms and other documents of title required to be provided under the
Security Documents; and
               (x) evidence that the records of the U.K. Borrower, Novelis
Services Limited and Novelis Europe Holding Limited at the United Kingdom
Companies House are accurate, complete and up to date and that the latest
relevant accounts have been duly filed.
     (o) Real Property Requirements. The Collateral Agent shall have received:
               (i) a Mortgage encumbering each Mortgaged Property for the
benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that holds any direct interest in such Mortgaged Property, and otherwise
in form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
Applicable Law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;

157



--------------------------------------------------------------------------------



 



               (ii) with respect to each Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as necessary to consummate the Transactions or as shall
reasonably be deemed necessary by the Administrative Agent in order for the
owner or holder of the fee or leasehold interest constituting such Mortgaged
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Property;
               (iii) with respect to each Mortgage of property located in the
United States, Canada or, to the extent reasonably requested by the
Administrative Agent, any other jurisdictions, (a) a policy of title insurance
(or marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid, perfected mortgage
Lien on the Mortgaged Property and fixtures described therein having the
priority specified in the Intercreditor Agreement in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which fair market value is set forth on Schedule 4.01(o)(iii), which policy (or
such marked-up commitment) (each, a “Title Policy”) shall (A) be issued by the
Title Company, (B) to the extent necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement, if available under Applicable Law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (D) have been supplemented by
such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Administrative Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions acceptable to the Collateral Agent, it being
acknowledged that Permitted Liens of the type described in Section 6.02(a),
6.02(b), 6.02(d), 6.02(f) (clause (x) only), 6.02(g), and 6.02(k) shall be
acceptable or (b) in respect of Mortgaged Property situated outside the United
States, a title opinion of the Parent Borrower’s local counsel in form and
substance reasonably satisfactory to the Collateral Agent;
               (iv) with respect to each applicable Mortgaged Property, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
               (v) evidence reasonably acceptable to the Collateral Agent of
payment by the applicable Borrowers of all Title Policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies referred to above;
               (vi) with respect to each Mortgaged Property, copies of all
Leases in which any Loan Party or any Restricted Subsidiary holds the lessor’s
interest or other agreements relating to possessory interests, if any, in each
case providing for annual rental payments in excess of $500,000. To the extent
any of the foregoing affect any Mortgaged Property, such agreement

158



--------------------------------------------------------------------------------



 



shall be subordinate to the Lien of the Mortgage to be recorded against such
Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement, and shall otherwise be
reasonably acceptable to the Collateral Agent;
               (vii) with respect to each Mortgaged Property, each Company shall
have made all material notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property;
               (viii) to the extent requested by the Administrative Agent,
Surveys with respect to the Mortgaged Properties;
               (ix) with respect to each Mortgaged Property situated in the
United States, a completed Federal Emergency Management Agency Standard Flood
Hazard Determination acknowledged notice to the applicable Loan Party and flood
insurance (if appropriate) for each such Mortgaged Property;
               (x) (a) title deeds to each real property situated in England and
Wales secured in favor of the Collateral Agent; or (b) a letter (reasonably
satisfactory to the Collateral Agent) from solicitors holding those title deeds
undertaking to hold them to the order of the Collateral Agent; or (c) if any
document is at the Land Registry, a certified copy of that document and a letter
from the U.K. Borrower’s solicitors directing the registry to issue the document
to the Collateral Agent or its solicitors; and
               (xi) in relation to property situated in England and Wales, if
applicable, satisfactory priority searches at the Land Registry and Land Charges
Searches, giving not less that 25 Business Days’ priority notice beyond the date
of the debenture and evidence that no Lien is registered against the relevant
property (other than Permitted Liens or any Liens that will be released on the
date of first drawdown, such searches to be addressed to or capable of being
relied upon by the Secured Parties).
     (p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.
     (q) USA Patriot Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act
(including, without limitation, the information described in Section 11.13).
     (r) Minimum Liquidity. The sum of unrestricted cash of the Parent Borrower
and its Restricted Subsidiaries (as of November 30, 2010) plus Excess
Availability (determined based upon the Borrowing Base as of November 30, 2010,
and Revolving Commitments,

159



--------------------------------------------------------------------------------



 



Loans and L/C Exposure as of the Closing Date) shall be not less than
$750,000,000, of which at least $500,000,000 must consist of Excess
Availability, all calculated on a pro forma basis to give effect to the full
$1,700,000,000 permitted amount of the Closing Date Distribution and the other
Transactions (including the initial Borrowings and issuance of Letters of Credit
and assumption of Existing Letters of Credit as of the Closing Date).
     (s) Initial Borrowing Base Certificate. The Collateral Agent and the
Administrative Agent shall have received a Borrowing Base Certificate, dated the
Closing Date and certifying the Borrowing Base as of November 30, 2010.
     (t) Debt Tender Offers; New Senior Notes.
               (i) All Existing Senior Notes tendered and not properly withdrawn
prior to the Closing Date in accordance with the terms set forth in the
applicable Debt Tender Offers have been, or concurrently with the Closing Date
will be, consummated in accordance with the terms set forth in the applicable
Offer to Purchase and Consent Solicitation Statement of the Parent Borrower
dated November 26, 2010, in each case as in effect on the Closing Date and,
concurrent with the effectiveness hereof on the Closing Date, shall have been
accepted for payment and will be acquired and cancelled.
               (ii) Amendments to the terms of the Existing Senior Notes
eliminating substantially all of the covenants and defaults thereunder shall
have become operative as contemplated by the Debt Tender Offer.
               (iii) The Administrative Agent shall have received satisfactory
evidence that not less than $2,500,000,000 in aggregate principal amount of New
Senior Notes have been, or concurrently with the Closing Date will be, issued by
the Parent Borrower.
     (u) Cash Management. The Collateral Agent and the Administrative Agent
shall have reviewed and approved the Companies’ cash management system.
     (v) Process Agent. The Collateral Agent and the Administrative Agent shall
have received evidence of the acceptance by the Process Agent of its appointment
as such by the Loan Parties.
     (w) Capital Structure. The Lenders shall be satisfied with the capital
structure and indebtedness of the Loan Parties.
     (x) Material Adverse Change. In the opinion of the Collateral Agent and the
Administrative Agent, since March 31, 2010, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a material adverse effect on the
business, property, results of operations or financial condition of the Loan
Parties and their Subsidiaries, taken as a whole.
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.16,
such item shall not be a condition precedent and shall instead be subject to
Section 5.16.

160



--------------------------------------------------------------------------------



 



SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
     (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.18 or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17.
     (b) No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
     (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
     (d) No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
          Each of the delivery of a Borrowing Request or an LC Request and the
acceptance by any Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by each Borrower and each other Loan
Party that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in Section 4.02(b) through (d) have been
satisfied (which representation and warranty shall be deemed limited to the
knowledge of the Loan Parties in the case of the first sentence of
Section 4.02(d)). Borrowers shall provide such information (including, if
applicable, calculations in reasonable detail of the covenants in Section 6.10)
as the Administrative Agent may reasonably request to confirm that the
conditions in Section 4.02(b) through (d) have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
          Each Loan Party warrants, covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until Full Payment of the
Obligations, unless the Required

161



--------------------------------------------------------------------------------



 



Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Restricted Subsidiaries to:
SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures):
     (a) Annual Reports. As soon as available and in any event within the
earlier of (i) ninety (90) days and (ii) such shorter period as may be required
by the Securities and Exchange Commission (including, if applicable, any
extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each fiscal year, beginning with the first fiscal year ending after the Closing
Date, (i) the consolidated balance sheet of Parent Borrower as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent (which opinion shall not be
qualified as to scope or contain any going concern qualification, paragraph of
emphasis or explanatory statement), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Parent Borrower as of the dates and for
the periods specified in accordance with U.S. GAAP, (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
Parent Borrower for such fiscal year, as compared to amounts for the previous
fiscal year (it being understood that the information required by clauses
(i) and (ii) of this Section 5.01(a) may be furnished in the form of a Form 10-K
(so long as the financial statements, narrative report and management’s
discussion therein comply with the requirements set forth above)) and
(iii) consolidating balance sheets, statements of income and cash flows of the
Parent Borrower and its Restricted Subsidiaries separating out the results by
region;
     (b) Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year, (i) the
consolidated balance sheet of Parent Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Parent Borrower as of the
date and for the periods specified in accordance with U.S. GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section, except as otherwise disclosed therein and subject
to the absence of footnote disclosures and to normal year-end audit adjustments,
(ii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the

162



--------------------------------------------------------------------------------



 



Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year (it being understood that
the information required by clauses (i) and (ii) of this Section 5.01(b) may be
furnished in the form of a Form 10-Q (so long as the financial statements,
management report and management’s discussion therein comply with the
requirements set forth above)) and (iii) consolidating balance sheets,
statements of income and cash flows of the Parent Borrower and its Restricted
Subsidiaries separating out the results by region;
     (c) Monthly Reports. At any time after the occurrence of a Covenant Trigger
Event and prior to the subsequent occurrence of a Covenant Recovery Event,
within thirty (30) days after the end of each of the first two months of each
fiscal quarter, (i) the consolidated balance sheet of the Parent Borrower as of
the end of such month and the related consolidated statements of income and cash
flows of the Parent Borrower for each such month and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, cash flows of the Parent
Borrower as of the date and for the periods specified, subject to normal
quarterly adjustments and year end audit adjustments and (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth statement of income items and Consolidated EBITDA (Fixed Charge) of the
Parent Borrower for such month and for the then elapsed portion of the fiscal
year, showing variance, by Dollar amount and percentage, from amounts for the
comparable periods in the previous fiscal year;
     (d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) and (b), a Compliance Certificate (A)
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) setting forth computations in
reasonable detail satisfactory to the Administrative Agent (including a
breakdown of such computations on a quarterly basis) demonstrating compliance
with the covenant contained in Section 6.10 (including a calculation of
Consolidated Fixed Charge Coverage Ratio, whether or not a Covenant Trigger
Event has occurred) and (C) showing a reconciliation of Consolidated EBITDA
(Fixed Charge) to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis; and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Parent Borrower and its Restricted
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other;
     (e) Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Administrative Borrower
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;

163



--------------------------------------------------------------------------------



 



     (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Loan Party with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, with any national U.S. or non-U.S. securities regulatory authority
or securities exchange or with the National Association of Securities Dealers,
Inc., or distributed to holders of its publicly held Indebtedness or securities
pursuant to the terms of the documentation governing such Indebtedness or
securities (or any trustee, agent or other representative therefor), as the case
may be; provided that documents required to be delivered pursuant to this clause
(f) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Parent Borrower posts such documents, or
provides a link thereto on Parent Borrower’s website (or other location
specified by the Parent Borrower) on the Internet; or (ii) on which such
documents are posted on Parent Borrower’s behalf on the Platform; provided that:
(i) upon written request by the Administrative Agent, Parent Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Parent Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
provided, further, that notwithstanding anything contained herein, in every
instance Parent Borrower shall be required to provide paper copies or electronic
copies through e-mail of the certificates required by clauses (d) and (e) of
this Section 5.01 to the Administrative Agent;
     (g) Management Letters. Promptly after the receipt thereof by any Company,
a copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
     (h) Projections. Within sixty (60) days of the end of each fiscal year, a
copy of the annual projections for Parent Borrower (including balance sheets,
statements of income and sources and uses of cash, for each quarter of the
then-current fiscal year prepared in detail on a consolidated basis, with
appropriate presentation and discussion of the principal assumptions upon which
such forecasts are based, accompanied by the statement of a Financial Officer of
the Parent Borrower to the effect that such assumptions are believed to be
reasonable;
     (i) Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Applicable Law
similar to the Worker Adjustment and Retraining Notification Act or otherwise
arising out of plant closings;
     (j) [intentionally omitted.]

164



--------------------------------------------------------------------------------



 



     (k) Asset Sales. Contemporaneous with or prior to (i) an Asset Sale not in
the ordinary course of business, the Net Cash Proceeds of which (or the Dollar
Equivalent thereof) are anticipated to exceed $100,000,000 or (ii) an Asset
Sale, the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $20,000,000 with respect to any portion of such assets
constituting Revolving Credit Priority Collateral, written notice (a) describing
such Asset Sale or the nature and material terms and conditions of such
transaction and (b) stating the estimated Net Cash Proceeds anticipated to be
received by any Loan Party or any of its Restricted Subsidiaries;
     (l) Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.
SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof):
     (a) any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any written notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Borrower or other Company that in the reasonable judgment of the Borrowers
could reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;
     (c) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;
     (d) the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $50,000,000 (or in excess of $20,000,000 of Inventory);
     (e) any dispute or contest with regard to any Lien that could reasonably be
expected to result in forfeiture of Revolving Credit Priority Collateral having
a Dollar Equivalent fair market value in excess of $1,000,000;
     (f) the incurrence of any Lien on Revolving Credit Priority Collateral
arising out of or in connection with any Priority Payable for amounts past due
and owing by a Borrower or Borrowing Base Guarantor, or for an accrued amount
for which a Borrower or Borrowing Base Guarantor then has an obligation to remit
to a Governmental Authority or other Person pursuant to a requirement of
Applicable Law and having a Dollar Equivalent value in excess of $1,000,000; and
     (g) (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with

165



--------------------------------------------------------------------------------



 



regard to (x) the Revolving Credit Priority Collateral, taken as a whole, or
(y) the Pari Passu Priority Collateral, taken as a whole.
SECTION 5.03 Existence; Businesses and Properties.
     (a) Do or cause to be done all things reasonably necessary to preserve,
renew and keep in full force and effect its legal existence, rights and
franchises necessary or desirable in the normal conduct of its business, except
(i) other than with respect to a Borrower’s or Borrowing Base Guarantor’s legal
existence, to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 6.05 or Section 6.06.
     (b) Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used in or necessary to the conduct of its business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; do or cause to be done all things reasonably
necessary to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with each
Loan Party or any of its Restricted Subsidiaries, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
comply with Applicable Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.04 Insurance.
     (a) Generally. Keep its insurable property adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting Collateral, (iv) business interruption insurance and,
with respect to Mortgaged Properties located in the United States or in any
other

166



--------------------------------------------------------------------------------



 



jurisdiction requiring such insurance, flood insurance (to the extent such flood
insurance is required under clause (c) below), and (v) worker’s compensation
insurance and such other insurance as may be required by any requirement of
Applicable Law; provided that with respect to physical hazard insurance, neither
the Collateral Agent nor the applicable Company shall agree at any time after
the occurrence of a Cash Dominion Trigger Event and prior to the subsequent
occurrence of a Cash Dominion Recovery Event to the adjustment of any claim
thereunder with regard to Inventory having a Dollar Equivalent value in excess
of $20,000,000 without the consent of the other (such consent not to be
unreasonably withheld or delayed); provided, further, that no consent of any
Company shall be required during an Event of Default.
     (b) Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee or loss payee, as
applicable (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance), and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.
     (c) Flood Insurance. Except to the extent already obtained in accordance
with clause (iv) of Section 5.04(a), with respect to each Mortgaged Property
located in the United States or another jurisdiction which requires such type of
insurance, obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and such insurance is required to
be obtained pursuant to the requirements of the National Flood Insurance Act of
1968, as amended from time to time, or the Flood Disaster Protection Act of
1973, as amended from time to time.
     (d) Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of
Section 5.04(a) in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (together with such additional
reports (provided such reports are readily ascertainable) as the Administrative
Agent or the Collateral Agent may reasonably request), and (ii) such broker’s
statement that all premiums then due and payable with respect to the coverage
maintained pursuant to clauses (i)-(iv) of Section 5.04(a) have been paid and
confirming, with respect to any property, physical hazard or liability insurance
maintained by a Loan Party, that the Collateral Agent has been named as loss
payee or additional insured, as applicable.
     (e) Mortgaged Properties. Each Loan Party shall comply in all material
respects with all Insurance Requirements in respect of each Mortgaged Property;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for

167



--------------------------------------------------------------------------------



 



cancellation or revocation of any insurance coverage required under this Section
5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
SECTION 5.05 Taxes.
     (a) Payment of Taxes. Pay and discharge promptly when due all material
Taxes and governmental charges or levies imposed upon it or upon its income or
profits or in respect of its property, before the same shall become delinquent
or in default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with U.S. GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
     (b) Filing of Tax Returns. Timely file all material Tax Returns required by
Applicable Law to be filed by it.
SECTION 5.06 Employee Benefits.
     (a) Comply with the applicable provisions of ERISA and the Code and any
Applicable Law applicable to any Foreign Plan or Compensation Plan, except where
any non-compliance could not reasonably be expected to result in a Material
Adverse Effect.
     (b) Furnish to the Administrative Agent (x) as soon as possible after, and
in any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of Administrative Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
     (c) (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007, and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer;
(iii) deliver to the Administrative Agent upon request as those reports are
prepared in order to comply with the then current statutory

168



--------------------------------------------------------------------------------



 



or auditing requirements (as applicable either to the trustees of any relevant
schemes), actuarial reports in relation to all pension schemes mentioned in
clause (i) above; (iv) promptly notify the Administrative Agent of any material
change in the agreed rate of contributions to any pension schemes mentioned in
clause (i) above; (v) promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group; (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator.
     (d) Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan)
and Compensation Plans that are required to be funded are funded and contributed
to in accordance with their terms to the extent of Applicable Law, except where
any non-compliance could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings; Field Examinations and Appraisals.
     (a) Keep proper books of record and account in which full, true and correct
entries in conformity in all material respects with GAAP (or other applicable
accounting standards) and Applicable Law of all financial transactions and the
assets and business of each Company and its Restricted Subsidiaries are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany transactions) with
full, true and correct entries reflecting all payments received and paid
(including, without limitation, funds received by or for the account of any Loan
Party from deposit accounts of the other Companies). Each Company will permit
any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to visit and inspect the financial records
and the property of such Company on no more than on two occasions per fiscal
year so long as no Event of Default is continuing (at reasonable intervals,
during normal business hours and within five Business Days after written
notification of the same to Administrative Borrower, except that, during the
continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants).
     (b) [intentionally omitted.]
     (c) The Loan Parties shall cooperate fully with the Collateral Agent and
its agents during all Collateral field audits and Inventory Appraisals, which
shall be at the expense of Borrowers and shall be conducted (x) annually,
(y) for the one year period after the occurrence of a Cash Dominion Trigger
Event, semi-annually, or (z) following the occurrence and during the
continuation of an Event of Default, more frequently at Collateral Agent’s
reasonable request.

169



--------------------------------------------------------------------------------



 



SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.
     (a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with U.S. GAAP or
other applicable accounting standards.
     (b) If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of Borrowers, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate,
soil and/or groundwater sampling, prepared by an environmental consulting firm
and, in form and substance, reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or Response to address them.
SECTION 5.10 Indenture Permitted Debt. Reserve at all times a portion of the
Indenture Permitted Debt equal to the Total Commitment then outstanding for
usage for Indebtedness pursuant to the Loan Documents.
SECTION 5.11 Additional Collateral; Additional Guarantors.
     (a) Subject to the terms of the Intercreditor Agreement and this
Section 5.11, with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within
thirty (30) days after the acquisition thereof, provided that the Administrative
Agent may agree to an extension thereof in its sole discretion) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with Applicable Law, including the filing of financing statements (or other

170



--------------------------------------------------------------------------------



 



applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that the actions required by clauses (i) and
(ii) above need not be taken if the costs of doing so are excessive in relation
to the benefits afforded thereby, as determined by the Administrative Agent in
its reasonable discretion. The Borrowers shall otherwise take such actions and
execute and/or deliver to Administrative Agent and the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties.
     (b) With respect to any person that becomes a Restricted Subsidiary after
the Closing Date (other than (y) an Excluded Collateral Subsidiary and (z) a
Securitization Entity), or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), promptly
(and in any event within thirty (30) days after such person becomes a Restricted
Subsidiary or ceases to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), provided
that the Administrative Agent may agree to an extension of such time period in
its sole discretion) (i) pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by a Loan Party, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause any such Restricted
Subsidiary that is a Wholly Owned Subsidiary (other than (A) any Restricted
Subsidiary prohibited from being a Guarantor under any requirement of Applicable
Law relating to financial assistance, maintenance of capital and/or other
corporate benefit restrictions and (B) any Restricted Subsidiaries where
providing such guarantee would result in (1) materially adverse tax
consequences, as determined by the Administrative Agent in its reasonable
discretion (after consultation with its counsel) or (2) costs that are excessive
in relation to the benefits afforded thereby, as determined by the
Administrative Agent in its reasonable discretion), in each case to the extent
not prohibited by Applicable Law, (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor (or, in the case of a
Subsidiary organized under the laws of the United States or any state thereof or
the District of Columbia, a U.S. Borrower) and joinder agreements to the
applicable Security Documents (in each case, substantially in the form annexed
thereto or in such other form as may be reasonably satisfactory to the
Administrative Agent) or, in the case of a Foreign Subsidiary, execute such
other Security Documents (or joinder agreements) to the extent possible under
and compatible with the laws of such Foreign Subsidiary’s jurisdiction in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Document to be duly perfected to the extent required by such agreement
in accordance with all Applicable Law, including the filing of financing
statements (or other applicable filings) in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) clause (i) of this paragraph (b) shall not
apply to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to
the extent any requirement

171



--------------------------------------------------------------------------------



 



of Applicable Law continues to prohibit the pledging of its Equity Interests to
secure the Secured Obligations and any Company acquired or created after the
Closing Date to the extent any requirement of Applicable Law prohibits the
pledging of its Equity Interests to secure the Secured Obligations, (x) any
non-Wholly Owned Subsidiary to the extent that the pledge or perfection of a
Lien on such Equity Interests would violate any anti-assignment or negative
pledge provisions of any contract to which such non-Wholly Owned Subsidiary is a
party or the organizational documents or shareholders’ agreement of such
non-Wholly Owned Subsidiary (but only to the extent such anti-assignment or
negative pledge clause is enforceable under Applicable Law), (y) any Joint
Venture Subsidiary, to the extent the terms of any contract to which such Joint
Venture Subsidiary is a party or any applicable joint venture, stockholders’,
partnership, limited liability company or similar agreement (other than any of
the foregoing entered into with any Company or any Affiliate of any Company)
prohibits or conditions the pledging of its Equity Interests to secure the
Secured Obligations and (z) any Restricted Subsidiary to the extent such pledge
would result in materially adverse tax consequences, as determined by the
Administrative Agent in its reasonable discretion (after consultation with its
counsel) and (2) clause (ii) of this paragraph (b) shall not apply to any
Company listed on Schedule 5.11(b) to the extent any requirement of Applicable
Law prohibits it from becoming a Loan Party.
     (c) Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value the
Dollar Equivalent of which is at least $10,000,000 (unless the subject property
is already mortgaged to a third party to the extent permitted by Section 6.02
hereof or the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion), as additional security for the Secured Obligations. Subject to the
terms of the Intercreditor Agreement, such Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid,
perfected and enforceable First Priority Liens subject only to Permitted Liens.
Subject to the terms of the Intercreditor Agreement, the Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the First Priority Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a Title Policy (or title opinion reasonably satisfactory to the
Collateral Agent), a Survey (if applicable in the respective jurisdiction), and
a local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage). For
purposes of this Section 5.11(c) Real Property owned by a Company that becomes a
Loan Party following the Closing Date in accordance with the terms of this
Agreement shall be deemed to have been acquired on the later of (x) the date of
acquisition of such Real Property and (y) the date such Company becomes a Loan
Party.

172



--------------------------------------------------------------------------------



 



     (d) If, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Loan Parties because they are Excluded
Collateral Subsidiaries comprise in the aggregate more than 7.5% of the
Consolidated Total Assets of Parent Borrower and its Subsidiaries as of the end
of the most recently ended fiscal quarter or more than 7.5% of Consolidated
EBITDA of Parent Borrower and its Restricted Subsidiaries as of the end of the
most recently ended fiscal quarter, then the Loan Parties shall, not later than
45 days after the date by which financial statements for such fiscal quarter are
required to be delivered pursuant to this Agreement, cause one or more of such
Restricted Subsidiaries to become Loan Parties (notwithstanding that such
Restricted Subsidiaries are, individually, Excluded Collateral Subsidiaries)
such that the foregoing condition ceases to be true. The Administrative Borrower
may designate a Subsidiary Guarantor that was not a Restricted Subsidiary of the
Parent Borrower on the Closing Date as an Excluded Collateral Subsidiary subject
to the terms of the definition thereof, in which event the Guarantee by such
Restricted Subsidiary shall be released in accordance with Section 7.09 and the
Collateral Agent shall release the Collateral pledged by such Person.
     (e) Any Foreign Subsidiary that is a Loan Party that has in the United
States at any time (i) a deposit account that is part of the Cash Management
System or the Cash Pooling Arrangements or (ii) property (other than Excluded
Property) having an aggregate fair market value in excess of $5,000,000 for any
such foreign Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.
     (f) Notwithstanding any other provision of this Section 5.11 to the
contrary, in no event shall this Section 5.11 obligate any Loan Party to grant a
Lien to the Collateral Agent on any Excluded Property.
SECTION 5.12 Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Borrowers’ expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except Permitted Liens, or use
commercially reasonable efforts to obtain any consents or waivers as may be
reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative

173



--------------------------------------------------------------------------------



 



Agent, the Collateral Agent or such Lender may reasonably require in connection
therewith. If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by a requirement of Applicable Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrowers shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA (or other applicable requirements) and are otherwise
in form reasonably satisfactory to the Administrative Agent and the Collateral
Agent.
SECTION 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Revolving Credit
Priority Collateral or any other material Collateral owned by it or any office
or facility at which such Collateral owned by it is located (including the
establishment of any such new office or facility) other than changes in location
to a property identified on Schedule 3.24, another property location previously
identified on a Perfection Certificate Supplement or Borrowing Base Certificate
or otherwise by notice to the Administrative Agent, as to which the steps
required by clause (B) below have been completed or to a Mortgaged Property or a
leased property subject to a Landlord Access Agreement (it being agreed that
this clause (ii) shall not apply to the location of Inventory of any Loan Party
that is not a Borrower or a Borrowing Base Guarantor, Inventory in transit from
a supplier or vendor to a permitted location or between permitted locations or
Inventory in transit to a customer, nor shall it prohibit the any Borrower or
Borrowing Base Guarantor from maintaining Inventory having Dollar Equivalent
fair market value not in excess of $10,000,000 located at locations not
identified on Schedule 3.24 or a Perfection Certificate Supplement or a
Borrowing Base Certificate), (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than ten
(10) Business Days’ prior written notice (in the form of an Officer’s
Certificate) of its intention to do so, or such lesser notice period agreed to
by the Administrative Agent, clearly describing such change and providing such
other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Administrative Agent, upon request therefor, with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. The Borrowers and Borrowing Base Guarantors shall not
permit more than $10,000,000 in the aggregate of their Inventory to be located
at any location not listed on Schedule 3.24 (other than Inventory in transit),
as updated from time to time in any Perfection Certificate Supplement or
Borrowing Base Certificate. For the purposes of the Regulation, (i) no U.K. Loan
Party shall change its centre of main interest (as that term is used in
Article 3(1) of the Regulation) from England and Wales, (ii) nor shall Irish
Guarantor change its centre of main interest from Ireland or Germany, nor shall
Irish Guarantor have an “establishment” (as that term is used in Article 2(h) of
the Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor
shall any Swiss Loan Party change its centre of main interest from Switzerland,
nor shall any

174



--------------------------------------------------------------------------------



 



Swiss Loan Party have an “establishment” in any other jurisdiction, (iv) nor
shall German Seller change its centre of main interest from Germany, (v) nor
shall any Luxembourg Guarantor change its centre of main interest from
Luxembourg, nor shall any Luxembourg Guarantor have an “establishment” in any
other jurisdiction, and (vi) nor shall any French Guarantor change its centre of
main interest from France, nor shall any French Guarantor have an
“establishment” in any other jurisdiction.
SECTION 5.14 Affirmative Covenants with Respect to Leases. With respect to each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Property Material Adverse Effect.
SECTION 5.15 Ten Non-Bank Regulations and Twenty Non-Bank Regulations.
     (a) Swiss Borrower shall ensure that while it is a Borrower:
               (i) the aggregate number of Lenders of Swiss Borrower under this
Agreement which are not Swiss Qualifying Banks must not exceed ten (10), (as per
Ten Non-Bank Regulations); and
               (ii) the aggregate number of creditors (including the Lenders),
other than Swiss Qualifying Banks, where applicable, of Swiss Borrower under all
outstanding loans, facilities and/or private placements (including under this
Agreement) must not at any time exceed twenty (20) (as per Twenty Non-Bank
Regulations), in each case where failure to do so would have, or would
reasonably be expected to have, a Material Adverse Effect.
     (b) Swiss Borrower will for the purposes of determining the total number of
creditors which are Swiss Non-Qualifying Banks for the purposes of the 20
Non-Bank Creditor Rule ensure that at all times at least 10 Lenders that are
Swiss Non-Qualifying Banks are permitted as Lenders (the “Permitted Swiss
Non-Qualifying Banks”) (irrespective of whether or not there are, at any time,
any such Permitted Swiss Non-Qualifying Bank).
SECTION 5.16 Post-Closing Covenants. Execute and deliver the documents and
complete the tasks and take the other actions set forth on Schedule 5.16, in
each case within the time limits specified on such Schedule.
SECTION 5.17 Designation of Subsidiaries. The Parent Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Parent
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Consolidated Fixed Charge Coverage
Ratio shall, on a Pro Forma Basis, be at least 1.1 to 1.0 (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Parent Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted

175



--------------------------------------------------------------------------------



 



Subsidiary” for the purpose of any of the Senior Notes, the Term Loan Agreement,
any Additional Senior Secured Indebtedness, any Junior Secured Indebtedness or
any other Indebtedness, as applicable, constituting Material Indebtedness,
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary, (v) if a Restricted
Subsidiary is being designated as an Unrestricted Subsidiary hereunder, the sum
of (A) the fair market value of assets of such Subsidiary as of such date of
designation (the “Designation Date”), plus (B) the aggregate fair market value
of assets of all Unrestricted Subsidiaries designated as Unrestricted
Subsidiaries pursuant to this Section 5.17 prior to the Designation Date (in
each case measured as of the date of each such Unrestricted Subsidiary’s
designation as an Unrestricted Subsidiary) shall not exceed $500,000,000 in the
aggregate as of such Designation Date pro forma for such designation, and
(vi) no Restricted Subsidiary shall be a Subsidiary of an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Parent Borrower or
its applicable Restricted Subsidiary therein at the date of designation in an
amount equal to the fair market value of the Parent Borrower’s or such
Restricted Subsidiary’s (as applicable) investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Parent Borrower or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Parent
Borrower’s or its Restricted Subsidiary’s (as applicable) Investment in such
Subsidiary and (y) the amount of Investments made by the Parent Borrower or its
Restricted Subsidiaries in such Unrestricted Subsidiary from and after the date
of such Subsidiary was designated as an Unrestricted Subsidiary. Notwithstanding
the foregoing, in no case shall any of the Parent Borrower, any U.S. Borrower,
the U.K. Borrower, the Swiss Borrower or any Receivables Seller be an
Unrestricted Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party warrants, covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until Full Payment of the
Obligations, unless the Required Lenders (and such other Lenders whose consent
may be required under Section 11.02) shall otherwise consent in writing, no Loan
Party will, nor will they cause or permit any Restricted Subsidiaries to:
SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:
     (a) Indebtedness incurred under this Agreement and the other Loan Documents
(including obligations under Bank Product Agreements with Secured Bank Product
Providers);
     (b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b), and Permitted Refinancings thereof, (ii) Indebtedness of Loan Parties
under the Term Loan Documents and Permitted Term Loan Facility Refinancings
thereof, (iii) Indebtedness under the Existing Senior Note Documents that will
be cancelled and cease to be outstanding

176



--------------------------------------------------------------------------------



 



on the Closing Date in connection with the Debt Tender Offer and
(iv) Indebtedness consisting of Existing Senior Notes outstanding on the Closing
Date and not acquired on the Closing Date pursuant to the Debt Tender Offer;
     (c) Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
     (d) Indebtedness permitted by Section 6.04(i) or (s);
     (e) Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings, and (ii) that are negotiated
in good faith at arm’s length; provided that the sum of (x) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
under all Qualified Securitization Transactions, plus (y) the aggregate amount
of Indebtedness then outstanding under Section 6.01(m), plus (z) the aggregate
book value at the time of determination of the then outstanding Receivables
subject to a Permitted Factoring Facility at such time, at any time outstanding
shall not exceed $400,000,000;
     (f) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause
(f) shall not exceed the greater of 7.5% of Consolidated Net Tangible Assets and
$400,000,000;
     (g) Sale and Leaseback Transactions permitted under Section 6.03;
     (h) Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Parent Borrower or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the Parent
Borrower or any Restricted Subsidiary with respect to letters of credit
supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
     (i) Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstanding less all amounts paid with
regard to Contingent Obligations permitted pursuant to

177



--------------------------------------------------------------------------------



 



Section 6.04(a), and (iii) of any Company that is not a Loan Party in respect of
Indebtedness otherwise permitted to be incurred by such Company under this
Section 6.01;
     (j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
     (k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
     (l) unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date that is no earlier than 180 days after the Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity that is no
earlier than 180 days after the Maturity Date, (iii) no Default is then
continuing or would result therefrom, (iv) such Indebtedness is incurred by the
Parent Borrower or Novelis Corporation, and the persons that are (or are
required to be) obligors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties, (v) the
terms of such Indebtedness do not require any amortization, mandatory prepayment
or redemption or repurchase at the option of the holder thereof (other than
customary offers to purchase upon a change of control or asset sale) earlier
than 180 days after the Maturity Date, (vi) such Indebtedness has terms and
conditions (excluding pricing, premiums and subordination terms) that, when
taken as a whole, are not materially more restrictive or less favorable to the
Companies, and are not materially less favorable to the Lenders, than the terms
of the Term Loan Documents (or, if the Term Loan Documents are no longer in
effect, than the Term Loan Documents as in effect immediately prior to their
termination) (except with respect to terms and conditions that are applicable
only after the Maturity Date), (vii) in the case of any such secured
Indebtedness, the Liens securing such Indebtedness, if any, shall be
subordinated to the Liens securing the Secured Obligations on a junior “silent”
basis in a manner satisfactory to the Administrative Agent (provided that the
terms of the Intercreditor Agreement as it relates to subordination are hereby
acknowledged as satisfactory) (and the holders of such Indebtedness shall not
have any rights with respect to exercising remedies pursuant to such Liens) and
such Liens shall only be on assets that constitute Collateral, (viii) in the
case of any such secured Indebtedness, the security agreements relating to such
Indebtedness (together with the Intercreditor Agreement) reflect the Junior Lien
nature of the security interests and are otherwise substantially the same as the
applicable Pari Passu Loan Documents (with differences as are reasonably
satisfactory to the Administrative Agent), (ix) in the case of any such secured
Indebtedness, such Indebtedness and the holders thereof or the Senior
Representative thereunder shall be subject to the Intercreditor Agreement and
the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement and (x) after giving effect to the incurrence of such Indebtedness and
to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis (Leverage), the Total Net Leverage Ratio at such date shall not be greater
than 4.0 to 1.0 (provided that in calculating the Total Net Leverage Ratio, the
proceeds of such Indebtedness shall be excluded from Unrestricted Cash);
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness

178



--------------------------------------------------------------------------------



 



of an Officer’s Certificate of a Responsible Officer of the Administrative
Borrower (together with a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto) certifying that the Administrative Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Administrative Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);
     (m) Indebtedness consisting of working capital facilities, lines of credit
or cash management arrangements for Excluded Subsidiaries and Contingent
Obligations of Excluded Subsidiaries in respect thereof; provided that the sum
of (x) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities under all Qualified Securitization Transactions incurred
in compliance with Section 6.01(e), plus (y) the aggregate amount of
Indebtedness then outstanding under this Section 6.01(m), plus (z) the aggregate
book value at the time of determination of the then outstanding Receivables
subject to a Permitted Factoring Facility at such time, shall not exceed
$400,000,000 at any time outstanding;
     (n) Indebtedness in respect of indemnification obligations or obligations
in respect of purchase price adjustments or similar obligations incurred or
assumed by the Loan Parties and their Subsidiaries in connection with (i) an
Asset Sale or sale of Equity Interests otherwise permitted under this Agreement
and (ii) Permitted Acquisitions or other Investments permitted under
Section 6.04;
     (o) unsecured guaranties in the ordinary course of business of any person
of the obligations of suppliers, customers, lessors or licensees;
     (p) Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
     (q) (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such Indebtedness
in an aggregate amount, for all such Indebtedness permitted under this clause
(q), not to exceed $100,000,000 at any time outstanding;
     (r) Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements) in the ordinary course of business, in each case, arising under
the terms of customary agreements with any bank (other than Bank Product
Agreements with Secured Bank Product Providers) at which such

179



--------------------------------------------------------------------------------



 



Restricted Subsidiary maintains an overdraft, pooled account or other similar
facility or arrangement;
     (s) Permitted Holdings Indebtedness;
     (t) Indebtedness constituting the New Senior Notes in an aggregate
principal amount not to exceed $2,500,000,000, and Permitted Refinancings
thereof;
     (u) (u) Indebtedness of the Parent Borrower or Novelis Corporation under
one or more series of senior secured notes under one or more indentures,
provided that (i) such Indebtedness has a final maturity date that is no earlier
than 180 days after the Maturity Date, (ii) such Indebtedness has a Weighted
Average Life to Maturity that is no earlier than 180 days after the Maturity
Date, (iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by the Parent Borrower or Novelis Corporation and the
persons that are (or are required to be) obligors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties, (v) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in
Section 2.10(c) or (e), as applicable, to make mandatory prepayments or
prepayment offers out of such proceeds on a pari passu basis with the Secured
Obligations, all Permitted First Priority Refinancing Debt and all other
Additional Senior Secured Indebtedness) earlier than the Maturity Date,
(vi) such Indebtedness has terms and conditions (excluding pricing and premiums)
that, when taken as a whole, are not materially more restrictive or less
favorable to the Companies and the Lenders than the terms of the Term Loan
Documents (or, if the Term Loan Documents are no longer in effect, than the Term
Loan Documents as in effect immediately prior to their termination) (except with
respect to terms and conditions that are applicable only after the Maturity
Date), (vii) the Liens securing such Indebtedness shall be pari passu with the
Liens securing the Pari Passu Secured Obligations (other than with respect to
control of remedies), such Liens shall only be on assets that constitute
Collateral and, to the extent such Liens attach to Revolving Credit Priority
Collateral, such Liens on Revolving Credit Priority Collateral shall be junior
to the Liens securing the Secured Obligations hereunder, (viii) the security
agreements relating to such Indebtedness shall be substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (ix) such Indebtedness and the holders thereof or the
Senior Representative thereunder shall be subject to the Intercreditor Agreement
and the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement, (x) after giving effect to the incurrence of such Indebtedness and to
the consummation of any Permitted Acquisition or other Investment or application
of funds made with the proceeds of such incurrence on a Pro Forma Basis, the
Senior Secured Net Leverage Ratio at such date shall not be greater than 2.5 to
1.0 (provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of the incurrence of such Indebtedness shall be excluded from
Unrestricted Cash) and (xi) immediately after giving effect to the incurrence of
such Indebtedness, the Total Net Leverage Ratio, calculated on a Pro Forma Basis
(Leverage), shall not be greater than 4.75 to 1.0 as of the last day of the
most-recently ended Test Period for which financial statements have been
delivered under Section 5.01(a) or (b) as though

180



--------------------------------------------------------------------------------



 



such Indebtedness had been outstanding as of the last day of such Test Period
(provided that in calculating the Total Net Leverage Ratio, the proceeds of such
Indebtedness shall be excluded from Unrestricted Cash); provided, further that
delivery to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness of an Officer’s Certificate of a Responsible
Officer of the Administrative Borrower (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Administrative
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Administrative Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees);
     (v) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
     (w) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof;
     (x) obligations of the Parent Borrower or any of its Restricted
Subsidiaries to reimburse or refund deposits posted by customers pursuant to
forward sale agreements entered into by the Parent Borrower or such Restricted
Subsidiary in the ordinary course of business;
     (y) unsecured Indebtedness not otherwise permitted under this Section 6.01
in an aggregate principal amount not to exceed $250,000,000 at any time
outstanding;
     (z) (i) unsecured Indebtedness in respect of obligations of the Parent
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedge
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Parent Borrower or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
     (aa) Indebtedness representing deferred compensation or similar
arrangements to employees, consultants or independent contractors of the Parent
Borrower (or its direct or indirect parent) and its Restricted Subsidiaries
incurred in the ordinary course of business or otherwise incurred in connection
with the Transactions or any Permitted Acquisition or other Investment permitted
under Section 6.04; and
     (bb) Indebtedness consisting of promissory notes issued to current or
former officers, managers, consultants, directors and employees (or respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the

181



--------------------------------------------------------------------------------



 



purchase or redemption of capital stock of the Parent Borrower or any of its
direct or indirect parent companies permitted by Section 6.08(i).
SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
     (a) (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with U.S. GAAP;
     (b) Liens in respect of property of any Company imposed by Applicable Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with U.S. GAAP;
     (c) any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of any
Borrower or Borrowing Base Guarantor and any Lien granted as a replacement,
renewal or substitution therefor; provided that any such replacement, renewal or
substitute Lien (i) does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Closing Date (including undrawn commitments
thereunder in effect on the Closing Date, accrued and unpaid interest thereon
and fees and premiums payable in connection with a Permitted Refinancing of the
Indebtedness secured by such Lien) and (ii) does not encumber any property other
than the property subject thereto on the Closing Date (any such Lien, an
“Existing Lien”);
     (d) easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
     (e) Liens arising out of judgments, attachments or awards not resulting in
an Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with U.S. GAAP;

182



--------------------------------------------------------------------------------



 



     (f) Liens (other than any Lien imposed by ERISA) (x) imposed by Applicable
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established on the books of the appropriate Company in accordance with
U.S. GAAP, and (ii) to the extent such Liens are not imposed by Applicable Law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents and, with respect to clause (y), property relating to the
performance of obligations secured by such bonds or instruments;
     (g) (i) Leases, subleases or licenses of the properties of any Company
(other than Accounts and Inventory) granted to other persons which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company and (ii) interests or title of a
lessor, sublessor, licensor or sublicensor or Lien securing a lessor’s,
sublessor’s, licensor’s or sublicensor’s interest in any lease or license not
prohibited by this Agreement;
     (h) Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business and which do not attach to Accounts
or Inventory that is included in the calculation of the Borrowing Base, except
to the extent explicitly permitted by the definition of “Eligible Accounts” or
“Eligible Inventory,” as applicable;
     (i) Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens do not attach to Accounts or
Inventory and attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company;
     (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds (including pooled account arrangements and netting arrangements or claims
against any clearing agent or custodian with respect thereto); provided that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
other Indebtedness;

183



--------------------------------------------------------------------------------



 



     (k) (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Pari Passu Loan Documents to secure the Pari
Passu Secured Obligations and any Permitted Refinancings thereof, (iii) Liens
securing Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (iv) Liens securing Additional Senior Secured Indebtedness
that are pari passu with the Liens securing the Pari Passu Secured Obligations
and subject to the terms of the Intercreditor Agreement and, to the extent such
Liens attach to Revolving Credit Priority Collateral, such Liens shall be junior
to the Liens securing the Secured Obligations, and (v) Liens securing Junior
Secured Indebtedness that are subordinated to the Liens granted under the
Security Documents or otherwise securing the Secured Obligations and subject to
the terms of the Intercreditor Agreement;
     (l) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
     (m) the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
     (n) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m) and (p);
     (o) Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
     (p) to the extent constituting a Lien, the existence of the “equal and
ratable” clause in the New Senior Note Documents (and any Permitted Refinancings
thereof) (but not any security interests granted pursuant thereto);
     (q) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (r) Liens on assets acquired in a Permitted Acquisition or on property of a
person (in each case, other than Accounts or Inventory owned by a Company
organized or doing business in a Principal Jurisdiction) existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that
(i) such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed
$100,000,000 at any time outstanding;
     (s) any encumbrance or restriction (including put and call agreements)
solely in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a

184



--------------------------------------------------------------------------------



 



Loan Party, contained in such Joint Venture’s or Joint Venture Subsidiary’s
Organizational Documents or the joint venture agreement or stockholders
agreement in respect of such Joint Venture or Joint Venture Subsidiary;
     (t) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction;
     (u) Liens not otherwise permitted by this Section 6.02 (but excluding
however any consensual Lien on any Revolving Credit Priority Collateral other
than that of Excluded Subsidiaries) securing liabilities not in excess of
$50,000,000 in the aggregate at any time outstanding;
     (v) to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
     (w) Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
     (x) Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
     (y) Liens on deposits provided by customers in favor of such customers
securing the obligations of the Parent Borrower or its Restricted Subsidiaries
to refund deposits posted by customers pursuant to forward sale agreements
entered into by the Parent Borrower or its Restricted Subsidiaries in the
ordinary course of business;
     (z) Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
     (aa) Liens pursuant to the Forward Share Sale Agreement; and
     (bb) Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc. and 4260856
Canada Inc., and any securities accounts in which such Equity Interests are held
in connection with any listing or offering of Equity Interests in NKL, to the
extent required by Applicable Law or stock exchange requirements (and not
securing Indebtedness);
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s) and (v) above, in the case
of Securities Collateral, and clause (h) above (to the extent permitted
thereby), in the case of Accounts or Inventory) shall be permitted to exist,
directly or indirectly, on any Securities Collateral or any Accounts or
Inventory of any Borrower, Borrowing Base Guarantor or other Company organized
or conducting business in, or having assets located in, a Principal
Jurisdiction, other than Liens granted pursuant to the

185



--------------------------------------------------------------------------------



 



Security Documents or the Pari Passu Security Documents or any agreement,
document or instrument pursuant to which any Lien is granted securing any
Additional Secured Indebtedness, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as an agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02 and (iii) after giving effect to such Sale and Leaseback
Transaction, the aggregate fair market value of all properties covered by Sale
and Leaseback Transactions entered into would not exceed $250,000,000.
SECTION 6.04 Investments, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to, any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other ownership interest in, or make any capital
contribution to, any other person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Parent Borrower will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.17 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Parent Borrower and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Parent Borrower will be deemed, at the time of such transaction and after giving
effect thereto, to have made an Investment in such Person equal to the fair
market value of the Parent Borrower’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:
     (a) Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent

186



--------------------------------------------------------------------------------



 



paid by such Loan Party, shall not exceed an aggregate amount equal to
$75,000,000 less the amount of Contingent Obligations by Loan Parties in respect
of Companies that are not Loan Parties or that are Restricted Grantors permitted
pursuant to Section 6.01(i)(ii);
     (b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
     (c) the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition, (ii) invest in, acquire and hold cash
and Cash Equivalents, (iii) endorse negotiable instruments held for collection
in the ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;
     (d) Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by
Section 6.01(e);
     (e) the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
     (f) any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
     (g) (g) Investments made by any Company as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
     (h) loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
     (i) Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor up to an aggregate amount made after the
Closing Date of $75,000,000 in the aggregate at any one time outstanding made in
reliance on this clause (i)(iv), and (v) by any Company that is not a Loan Party
in any other Company;
     (j) Investments in securities or other obligations received upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of trade creditors or customers or
in connection with the settlement

187



--------------------------------------------------------------------------------



 



of delinquent accounts in the ordinary course of business, and Investments
received in good faith in settlement of disputes or litigation;
     (k) Investments in Joint Ventures in which the Loan Parties hold at least
50% of the outstanding Equity Interests or Joint Venture Subsidiaries made with
the Net Cash Proceeds of Asset Sales made in accordance with Section 6.06(k);
     (l) Investments in Norf GmbH for purposes of making Capital Expenditures in
an aggregate amount not to exceed $20,000,000 during any Fiscal Year;
     (m) Permitted Acquisitions;
     (n) so long as the Availability Conditions are satisfied at the time of
consummation of the Investment and payment of the consideration therefor,
Investments not otherwise permitted hereby, including other Investments in any
Subsidiary of any Loan Party;
     (o) Mergers, amalgamations and consolidations in compliance with
Section 6.05; provided that the Lien on and security interest in such Investment
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable;
     (p) Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
     (q) Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Closing Date or
permitted as part of a Permitted Refinancing), (ii), (iii) and (iv) of
Section 6.01(b) and Contingent Obligations permitted by Section 6.01(c) or (i);
     (r) other Investments in an aggregate amount not to exceed $50,000,000 at
any time outstanding;
     (s) Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
     (t) contribution of promissory notes with face amounts of €293,834,842 and
€87,291,599 outstanding on the Closing Date by the Parent Borrower to a newly
formed Loan Party under the laws of Luxembourg;
provided that any such Investment in the form of a loan or advance to any Loan
Party (other than the Forward Share Sale Agreement) shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the

188



--------------------------------------------------------------------------------



 



(1) case of a Contingent Obligation that has been terminated, be reduced to the
extent no payment is or was made with respect to such Contingent Obligation upon
or prior to the termination of such Contingent Obligation; and the outstanding
amount of other Investments shall be reduced by the amount of cash or Cash
Equivalents received with respect to such Investment upon the sale or
disposition thereof, or constituting a return of capital with respect thereto
or, repayment of the principal amount thereof, in the case of a loan or advance.
No property acquired by any Borrower or Borrowing Base Guarantor in connection
with any Investment permitted under this Section 6.04 shall be permitted to be
included in the Borrowing Base until the Collateral Agent has received and
approved, in the Administrative Agent’s Permitted Discretion, (A) a collateral
audit with respect to such property, conducted by an independent appraisal firm
reasonably acceptable to Administrative Agent, (B) all UCC or other search
results necessary to confirm the Collateral Agent’s Lien on all of such property
of such Borrowing Base Guarantor, which Lien is a First Priority Lien with
regard to any Revolving Credit Priority Collateral, and (C) such customary
certificates (including a solvency certificate), resolutions, financial
statements, legal opinions, and other documentation as the Administrative Agent
may reasonably request (including as required by Sections 5.11 and 5.12).
SECTION 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
     (a) Asset Sales in compliance with Section 6.06;
     (b) Permitted Acquisitions in compliance with Section 6.04;
     (c) (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that (A) in the case of any merger, amalgamation
or consolidation involving a Borrower, a Borrower is the surviving or resulting
person, and in any other case, an Unrestricted Grantor is the surviving or
resulting person, (B) no Borrower (other than a U.S. Borrower, so long as there
always exists at least one U.S. Borrower) shall merge, amalgamate or consolidate
with or into any other Borrower, (C) in the case of any merger, amalgamation or
consolidation involving Parent Borrower, the surviving or resulting Borrower is
organized under the laws of Canada and (D) in the case of any merger or
consolidation involving a U.S. Borrower, the surviving Borrower is organized
under the laws of the United States (or any state thereof or the District of
Columbia), (ii) any Restricted Grantor may merge, amalgamate or consolidate with
or into any other Restricted Grantor (provided that (A) in the case of any
merger, amalgamation or consolidation involving a Borrower, a Borrower is the
surviving or resulting person, and in any other case, a Subsidiary Guarantor is
the surviving or resulting person and (B) except as expressly provided in clause
(i) above with respect to U.S. Borrowers, no Borrower shall merge, amalgamate or
consolidate with or into any other Borrower), (iii) Novelis Aluminum Holding
Company and Novelis Deutschland GmbH may merge, provided Novelis Deutschland
GmbH is the surviving or resulting person, and (iv) any Company that is not a
Loan Party may merge, amalgamate or consolidate with or into any Restricted
Grantor (provided that a Borrower is the surviving or resulting person in the
case of any merger, amalgamation or consolidation involving a Borrower, and in
any other case, a Subsidiary Guarantor is the surviving or resulting person);
provided that, in the case of each of the foregoing clauses (i) through (iv),

189



--------------------------------------------------------------------------------



 



the surviving or resulting person is a Wholly Owned Subsidiary of Holdings
(provided that following a Qualified Parent Borrower IPO, the surviving or
resulting person is the Parent Borrower or a Wholly Owned Subsidiary of Parent
Borrower), (2) the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (3) no Default is then continuing or would result therefrom;
provided that in the case of any amalgamation or consolidation involving a Loan
Party, at the request of the Administrative Agent, such Loan Party and each
other Loan Party shall confirm its respective Secured Obligations and Liens
under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
     (d) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party;
     (e) Holdings and the Parent Borrower may consummate the Permitted Holdings
Amalgamation;
     (f) any Restricted Subsidiary of the Parent Borrower (other than Novelis
Corporation or a Receivables Seller) may dissolve, liquidate or wind up its
affairs at any time (so long as, (i) in the case of a Borrower, all of its
assets are distributed or otherwise transferred to a surviving Borrower
organized in the same jurisdiction and (ii) in the case of a Borrowing Base
Guarantor, all of its assets are distributed or otherwise transferred to a
surviving Borrower or Borrowing Base Guarantor organized in the same
jurisdiction); provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
and
     (g) (i) any Unrestricted Grantor (other than Holdings, the Parent Borrower,
Novelis Corporation or a Receivables Seller) may dissolve, liquidate or wind-up
its affairs (collectively, “Wind-Up”), so long as all of its assets are
distributed or otherwise transferred to any other Unrestricted Grantor (and so
long as, (A) in the case of a Borrower, all of its assets are distributed or
otherwise transferred to a surviving Borrower organized in the same jurisdiction
and (B) in the case of a Borrowing Base Guarantor, all of its assets are
distributed or otherwise transferred to a surviving Borrower or Borrowing Base
Guarantor organized in the same jurisdiction); and (ii) any Restricted Grantor
(other than a Receivables Seller) may Wind-Up so long as all of its assets are
distributed or otherwise transferred to any other Restricted Grantor (so long
as, (A) in the case of a Borrower, all of its assets are distributed or
otherwise transferred to a surviving Borrower organized in the same jurisdiction
and (B) in the case of a Borrowing Base Guarantor, all of its assets are
distributed or otherwise transferred to a surviving Borrower or Borrowing Base
Guarantor organized in the same jurisdiction); provided that, in each case,
(1) the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained in full force and effect and perfected and enforceable (to at least
the same extent as in effect immediately prior to such transfer) or created in
accordance with the provisions of Section 5.11 or Section 5.12, as applicable
and (2) no Default is then continuing or would result therefrom;

190



--------------------------------------------------------------------------------



 



provided that for purposes of clauses (f) and (g), the United States, any state
thereof and the District of Columbia shall be treated as the same jurisdiction.
SECTION 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted:
     (a) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Parent Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
     (b) so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of (y) any Wholly Owned
Subsidiary that is a Restricted Subsidiary unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Collateral Subsidiary, becomes a Joint Venture
Subsidiary or (z) a Borrower) for fair market value, with at least 75% of the
consideration received for all such Asset Sales or related Asset Sales in which
the consideration received exceeds $10,000,000 payable in cash upon such sale
(provided, however, that for the purposes of this clause (b), the following
shall be deemed to be cash: (i) any liabilities (as shown on the applicable
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the applicable Borrower or applicable Restricted Subsidiary, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable Asset Sale and for which Holdings, such Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (ii) any securities received by the applicable Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
such Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale,
and (iii) aggregate non-cash consideration received by the applicable Borrower
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $50,000,000 at any time (net
of any non-cash consideration converted into cash)); provided, however, that
with respect to any such Asset Sale pursuant to this clause (b), the aggregate
consideration received for all such Asset Sales shall not exceed $400,000,000
during any fiscal year or $800,000,000 in the aggregate after the Closing Date;
provided further, however, that, in the case of a sale of Equity Interests of a
Borrowing Base Guarantor or Receivables Seller, the Administrative Borrower
shall deliver an updated Borrowing Base Certificate at the time of, and giving
effect to, such sale, and shall make such mandatory prepayments as may be
required (including pursuant to Section 2.10(b)(ix) and (xi), as applicable) in
connection therewith;
     (c) leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;

191



--------------------------------------------------------------------------------



 



     (d) mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
     (e) sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility so long
as at any time of determination the aggregate book value of the then outstanding
Receivables subject to a Permitted Factoring Facility does not exceed an amount
equal to $400,000,000 less the amount of Indebtedness under all outstanding
Qualified Securitization Transactions at such time under Section 6.01(e) less
the amount of Indebtedness outstanding under Section 6.01(m) at such time;
     (f) the sale or disposition of cash and Cash Equivalents in connection with
a transaction otherwise permitted under the terms of this Agreement;
     (g) assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
     (h) Asset Sales (other than the Equity Interests of a Borrower, a Borrowing
Base Guarantor or a Receivables Seller) (i) by any Unrestricted Grantor to any
other Unrestricted Grantor (other than Holdings), (ii) by any Restricted Grantor
to any other Restricted Grantor, (iii) by any Restricted Grantor to any
Unrestricted Grantor (other than Holdings) so long as the consideration paid by
the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed $100,000,000 in the aggregate for all such Asset Sales since the Closing
Date, (v) by any Company that is not a Loan Party to any Loan Party so long as
the consideration paid by the Loan Party in such Asset Sale does not exceed the
fair market value of the property transferred, and (vi) by and among Companies
that are not Loan Parties; provided that (A) in the case of any transfer from
one Loan Party to another Loan Party, any security interests granted to the
Collateral Agent for the benefit of any Secured Parties pursuant to the relevant
Security Documents in the assets so transferred shall (1) remain in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or (2) be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the relevant Security Documents, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) and
(B) no Default is then continuing or would result therefrom;
     (i) the Companies may consummate Asset Swaps, so long as (i) each such sale
is in an arm’s-length transaction and the applicable Company receives at least
fair market value consideration (as determined in good faith by such Company),
(ii) the Collateral Agent shall have a First Priority perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent as the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) and (iii) the aggregate fair market value of all assets sold pursuant
to

192



--------------------------------------------------------------------------------



 



this clause (i) shall not exceed $50,000,000 in the aggregate since the Closing
Date; provided that so long as (y) the assets acquired by any Company pursuant
to the respective Asset Swap are located in the same country as the assets sold
by such Company and (z) such Asset Swap does not involve a transfer of Revolving
Credit Priority Collateral from a Loan Party to a Company that is not a Loan
Party, such $50,000,000 aggregate cap will not apply to such Asset Swap;
     (j) sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
     (k) so long as no Default is then continuing or would result therefrom, the
arm’s-length sale or disposition for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or the issuance of Equity Interests in a Joint
Venture Subsidiary; provided, however, that the aggregate fair market value of
all such Equity Interests sold or otherwise disposed of pursuant to this clause
(k) following the Closing Date shall not exceed $300,000,000;
     (l) issuances of Equity Interests by Joint Venture Subsidiaries and
Excluded Collateral Subsidiaries;
     (m) Asset Sales among Companies of promissory notes or preferred stock or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
     (n) the sale of Receivables made pursuant to a Receivables Purchase
Agreement;
     (o) to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i);
     (p) issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Parent Borrower
formed after the Closing Date to the Parent Borrower or the Subsidiary of the
Parent Borrower which is to own such Qualified Capital Stock; provided that,
subject to the Intercreditor Agreement, all Equity Interests issued in
accordance with this Section 6.06(p) shall, to the extent required by
Section 5.11 or any Security Document or if such Equity Interests are issued by
any Loan Party (other than Holdings), be delivered to the Collateral Agent;
     (q) contribution of promissory notes with face amounts of €293,834,842 and
€87,291,599 outstanding on the Closing Date by the Borrower to a newly formed
Loan Party under the laws of Luxembourg; and

193



--------------------------------------------------------------------------------



 



     (r) so long as the Availability Conditions are satisfied, any other Asset
Sale (other than the Equity Interests of (y) any Wholly Owned Subsidiary that is
a Restricted Subsidiary unless, after giving effect to any such Asset Sale, such
person either ceases to be a Restricted Subsidiary or, in the case of an
Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary or (z) a
Borrower) for fair market value, with at least 75% of the consideration received
for all such Asset Sales payable in cash upon such sale (provided, however, that
for the purposes of this clause (r), the following shall be deemed to be cash:
(i) any liabilities (as shown on the applicable Borrower’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the applicable Borrower
or applicable Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Asset Sale and for which
Holdings, such Borrower and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (ii) any securities
received by the applicable Borrower or the applicable Restricted Subsidiary from
such transferee that are converted by such Borrower or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the applicable Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $50,000,000 at any time (net of any non-cash consideration
converted into cash)); provided however, that, in the case of a sale of Equity
Interests of a Borrowing Base Guarantor or Receivables Seller, the
Administrative Borrower shall deliver an updated Borrowing Base Certificate at
the time of, and giving effect to, such sale, and shall make such mandatory
prepayments as may be required (including pursuant to Section 2.10(b)(ix) and
(xi), as applicable) in connection therewith.
SECTION 6.07 Cash Pooling Arrangements.
     Amend, vary or waive any term of the Cash Pooling Arrangements without
express written consent of the Administrative Agent, or enter into any new
pooled account or netting agreement with any Affiliate without express written
consent of the Administrative Agent. Permit the aggregate amount owed pursuant
to the Cash Pooling Arrangements by all Companies who are not Loan Parties minus
the aggregate amount on deposit pursuant to the Cash Pooling Arrangements from
such Persons to exceed $50,000,000.
SECTION 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
     (a) (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Parent Borrower or a Wholly Owned Subsidiary of
the Parent Borrower following a Qualified Parent Borrower IPO), (ii) Dividends
by Holdings (or the Parent Borrower following a Qualified Parent Borrower IPO)
payable solely in Qualified Capital Stock and (iii) Dividends by Holdings
payable with the proceeds of Permitted Holdings Indebtedness;
     (b) (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Parent

194



--------------------------------------------------------------------------------



 



Borrower or a Wholly Owned Subsidiary of the Parent Borrower following a
Qualified Parent Borrower IPO) and (ii) cash Dividends by any Company that is
not a Loan Party to the holders of its Equity Interests on a pro rata basis;
     (c) (A) to the extent actually used by Holdings to pay such franchise
taxes, costs and expenses, fees, payments by the Parent Borrower to or on behalf
of Holdings in an amount sufficient to pay franchise taxes and other fees solely
required to maintain the legal existence of Holdings, (B) payments by the Parent
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings, and
(C) management, consulting, monitoring and advisory fees and related expenses
and termination fees pursuant to a management agreement with one or more
Specified Holders relating to the Parent Borrower (collectively, the “Management
Fees”), in the case of clauses (A), (B) and (C) in an aggregate amount not to
exceed in any calendar year the greater of (i) $20,000,000 and (ii) 1.5% of the
Parent Borrower’s Consolidated EBITDA (Leverage) in the prior calendar year;
     (d) Parent Borrower may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests; provided that the Dividends described in this clause (d) shall
not be permitted if the Availability Conditions are not satisfied on the date of
payment thereof;
     (e) the Closing Date Distribution;
     (f) to the extent constituting a Dividend, payments permitted by
Section 6.09(d) that do not relate to Equity Interests;
     (g) Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
     (h) following a Qualified IPO, Dividends by the Parent Borrower paid to
Holdings (which may pay the proceeds thereof to the holders of its Equity
Interests) or, in the case of a Qualified Parent Borrower IPO, its other equity
holders, of up to 6% of the net cash proceeds received by (or contributed to the
capital of) the Parent Borrower in or from such Qualified IPO; and
     (i) Dividends to repurchase Equity Interests of Holdings or any direct or
indirect parent entity (or following a Qualified Parent Borrower IPO, Equity
Interests of the Parent Borrower) from current or former officers, directors or
employees of the Parent Borrower or any of its Restricted Subsidiaries or any
direct or indirect parent entity (or permitted transferees of such current or
former officers, directors or employees); provided, however, that the aggregate
amount of such repurchases shall not exceed (i) $10,000,000 in any calendar year
prior to completion of a Qualified IPO, or (ii) $15,000,000 in any calendar year
following completion of a Qualified IPO (with unused amounts in any calendar
year being permitted to be carried over for the next two succeeding calendar
years up to a maximum of (A) $20,000,000 in the aggregate in any calendar year
prior to completion of a Qualified IPO,

195



--------------------------------------------------------------------------------



 



or (B) $30,000,000 in the aggregate in any calendar year following completion of
a Qualified IPO).
SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
     (a) Dividends permitted by Section 6.08;
     (b) Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p) or
(s);
     (c) mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), Asset Sales permitted by Section 6.06(h)(iv) and (v) or
(m);
     (d) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Parent Borrower;
     (e) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Parent Borrower, as determined in good faith by the Parent Borrower, and
otherwise not prohibited by the Loan Documents;
     (f) the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date;
     (g) the Transactions as contemplated by the Transaction Documents;
     (h) Qualified Securitization Transactions permitted under Section 6.01(e)
and transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
     (i) cash management netting and pooled account arrangements permitted under
Section 6.01(r);
     (j) transactions between or among any Companies that are not Loan Parties;

196



--------------------------------------------------------------------------------



 



     (k) transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);
     (l) transactions between Loan Parties and Companies that are not Loan
Parties that are at least as favorable to each such Loan Party as would
reasonably be obtained by such Loan Party in a comparable arm’s-length
transaction with a person other than an Affiliate; and
     (m) transactions contemplated by a Receivables Purchase Agreement;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland shall be on fair market terms.
SECTION 6.10 Minimum Consolidated Fixed Charge Coverage Ratio. At any time after
the occurrence of a Covenant Trigger Event and prior to the subsequent
occurrence of a Covenant Recovery Event, permit the Consolidated Fixed Charge
Coverage Ratio, for the most recent Test Period ending upon or immediately prior
to such Covenant Trigger Event for which financial statements have been
delivered under Section 5.01(a) or (b) (or if a Default has occurred under
Section 5.01(a) or (b), are required to have been delivered under
Section 5.01(a) or (b)), and any Test Period ending thereafter and prior to the
subsequent occurrence of a Covenant Recovery Event, to be less than 1.1 to 1.0.
SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.. Directly or indirectly:
     (a) (i) make any voluntary or optional payment of principal on or
prepayment on or redemption or acquisition for value of, or complete any
mandatory prepayment, redemption or purchase offer in respect of, or otherwise
voluntarily or optionally defease or segregate funds with respect to, any
Indebtedness incurred under Section 6.01(l), Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt or any Indebtedness
under the New Senior Note Documents or any Subordinated Indebtedness or any
Permitted Refinancings of any of such Indebtedness, except any such Indebtedness
may be prepaid or redeemed (y) with the proceeds of a Permitted Refinancing or
(z) if the Availability Conditions are satisfied at the time thereof;
               (ii) make any payment on or with respect to any Subordinated
Indebtedness wholly among Loan Parties in violation of the subordination
provisions thereof; or
               (iii) make any payment (whether, voluntary, mandatory, scheduled
or otherwise) on or with respect to any Subordinated Indebtedness (including
payments of principal and interest thereon, but excluding the discharge by
Novelis AG (as consideration for the purchase of Accounts under the Receivables
Purchase Agreement) of loans or advances made by Novelis AG to German Seller or
any Swiss Seller), if an Event of Default is continuing or would result
therefrom;
     (b) with respect to any Term Loans under the Term Loan Documents (or any
Permitted Term Loan Facility Refinancings of any of such Indebtedness), unless
the

197



--------------------------------------------------------------------------------



 



Availability Conditions are satisfied, make any voluntary or optional payment of
principal on or voluntary prepayment on or voluntary acquisition for value of
Indebtedness under the Term Loan Documents (except pursuant to a Permitted Term
Loan Facility Refinancing);
     (c) amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Term Loan Documents (or any Permitted
Term Loan Facility Refinancings thereof)) in any manner that, taken as a whole,
is adverse in any material respect to the interests of the Lenders;
     (d) amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Term Loan
Documents (or any Permitted Term Loan Facility Refinancings thereof) if such
amendment or modification would (i) cause such Indebtedness to have a final
maturity date earlier than the final maturity date of, or have a Weighted
Average Life to Maturity shorter than the Weighted Average Life to Maturity of,
such Indebtedness immediately prior to such amendment or modification (excluding
the effects of nominal amortization in the amount of no greater than one percent
per annum and prepayments of Indebtedness), or (ii) result in the persons that
are (or are required to be) obligors under such Indebtedness to be different
from the persons that are (or are required to be) obligors under such
Indebtedness being so amended or modified (unless such persons required to be
obligors under such Indebtedness are or are required to be or become obligors
under the Loan Documents); and provided that prior to the effectiveness of such
amendment or modification, a Responsible Officer of the Administrative Borrower
shall have delivered an Officer’s Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such amendment or modification or drafts of the documentation
relating thereto) certifying that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements;
     (e) terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than (subject to
the Intercreditor Agreement) concurrently with the delivery of certificates
representing such Pledged Securities to the Collateral Agent) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; or
     (f) amend or modify, or grant any consents, waivers or approvals with
respect to, or permit the amendment or modification of, or granting of any
consents, waivers or approvals with respect to, a Receivables Purchase
Agreement, without the consent of the Administrative Agent (not to be
unreasonably withheld).
SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Restricted Subsidiary of the
Parent Borrower to (a) pay dividends

198



--------------------------------------------------------------------------------



 



or make any other distributions on its Equity Interests or any other interest or
participation in its profits owned by the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower, or pay any Indebtedness owed to the Parent
Borrower or a Restricted Subsidiary of the Parent Borrower, (b) make loans or
advances to the Parent Borrower or any Restricted Subsidiary of the Parent
Borrower or (c) transfer any of its properties to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) Applicable Law; (ii) this
Agreement and the other Loan Documents; (iii) the Senior Note Documents and the
Term Loan Documents or other Material Indebtedness; provided that in the case of
such other Material Indebtedness, such encumbrances and restrictions are, taken
as a whole, no more restrictive than such encumbrances and restrictions in the
Term Loan Documents in existence on the Closing Date; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Company; (v) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary of the Parent Borrower; (vi) any holder
of a Lien permitted by Section 6.02 restricting the transfer of the property
subject thereto; (vii) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale; (viii) any agreement in effect at the
time such Restricted Subsidiary of the Parent Borrower becomes a Restricted
Subsidiary of the Parent Borrower, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Parent Borrower; (ix) without affecting the Loan Parties’
obligations under Section 5.11, customary provisions in partnership agreements,
shareholders’ agreements, joint venture agreements, limited liability company
organizational governance documents and other Organizational Documents, entered
into in the ordinary course of business (or in connection with the formation of
such partnership, joint venture, limited liability company or similar person)
that (A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (x) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xi) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xii) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise not prohibited by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(iii), (viii) or (xi) above; provided that such amendments or refinancings are
no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing or (xiii) any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc. and 4260856 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by Applicable Law or listing or
stock exchange requirements.
SECTION 6.13 Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue

199



--------------------------------------------------------------------------------



 



Disqualified Capital Stock pursuant to Section 6.06(l) and (ii) issuances of
Disqualified Capital Stock under Section 6.04(i) shall be permitted.
SECTION 6.14 Parent Borrower. Allow the Chief Executive Office of Parent
Borrower to be located outside of the United States.
SECTION 6.15 Business.
     (a) Each of Holdings, Novelis Europe Holdings Limited and Eurofoil shall
not engage in any business or activity other than (i) holding shares in the
Equity Interests of its Subsidiaries (which, in the case of Holdings, shall be
limited to the Parent Borrower), (ii) holding intercompany loans made to the
Parent Borrower, (iii) other activities attributable to or ancillary to its role
as a holding company for its Subsidiaries, and (iv) compliance with its
obligations under the Loan Documents, the Term Loan Documents (and any Permitted
Refinancings thereof), and the Senior Note Documents (and any Permitted
Refinancings thereof), the Additional Senior Secured Indebtedness Documents and
documents relating to Permitted First Priority Refinancing Indebtedness,
Permitted Second Priority Refinancing Indebtedness, Permitted Unsecured
Refinancing Indebtedness and Indebtedness under Section 6.01(l).
     (b) The Parent Borrower and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than those businesses in which
Parent Borrower and its Restricted Subsidiaries are engaged on the Closing Date
as described in the Confidential Information Memorandum (or, in the good faith
judgment of the Board of Directors, which are substantially related thereto or
are reasonable extensions thereof).
     (c) The Parent Borrower will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.
     (d) No Loan Party (to the extent such Loan Party is subject to the
Regulation) will have a centre of main interest for the purposes of the
Regulation other than as situated in its jurisdiction of incorporation, except
as set forth in clause (ii) of Section 3.27.
SECTION 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any requirement of Applicable Law and
disclosed to the Administrative Agent and changes described in Section 1.04.
SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
March 31.
SECTION 6.18 Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

200



--------------------------------------------------------------------------------



 



SECTION 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Term
Loan Documents, (4) the Additional Senior Secured Indebtedness Documents, and
documents relating to any Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt and Junior Secured Indebtedness (so long as
such documents permit Liens to secure the Secured Obligations); and (5) any
prohibition or limitation that (a) exists pursuant to Applicable Law,
(b) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale, (c) restricts subletting or assignment of any lease
governing a leasehold interest of a Loan Party or a Subsidiary, (d) is permitted
under Section 6.02(s), (e) exists in any agreement or other instrument of a
person acquired in an Investment permitted hereunder in existence at the time of
such Investment (but not created in connection therewith or in contemplation
thereof), which prohibition or limitation is not applicable to any person, or
the properties or assets of any person, other than the person, or the property
or assets of the person so acquired; and provided that no such person shall be a
Borrowing Base Guarantor, and no properties of any such person shall be included
in the Borrowing Base, to the extent such prohibition or limitation is
applicable to the Liens under the Security Documents or requires the grant or
creation of a Lien on any of the Revolving Credit Priority Collateral, (f) is
contained in any joint venture, shareholders agreement, limited liability
operating agreement or other Organizational Document governing a Joint Venture
or Joint Venture Subsidiary which limits the ability of an owner of an interest
in a Joint Venture or Joint Venture Subsidiary from encumbering its ownership
interest therein or (g) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3), (4) or (5)(e); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing.
SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering.
     (a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).

201



--------------------------------------------------------------------------------



 



     (b) Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any requirement of Applicable
Law.
SECTION 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or requirement of Applicable Law promulgated thereunder,
with the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by a requirement of Applicable Law, or the Loans made
by the Lenders would be in violation of a requirement of Applicable Law, or
(2) the Executive Order, any related enabling legislation or any other similar
Executive Orders or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Loan Parties, with the result that the
investment in the Loan Parties (whether directly or indirectly) is prohibited by
a requirement of Applicable Law or the Loans are in violation of a requirement
of Applicable Law.
SECTION 6.22 Forward Share Sale Agreement and Support Agreement. With respect to
the Parent Borrower, assign, transfer, convey, sell or otherwise dispose of any
of its right, title or interest in any of the Forward Share Sale Agreement or
the Support Agreement, except that such agreements may be cancelled or
terminated.
ARTICLE VII
GUARANTEE
SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges accruing after the commencement
of an Insolvency Proceeding, whether or not allowed (or which would have
accrued, but for the commencement of such an Insolvency Proceeding)) on the
Loans made by the Lenders to, and the Notes held by each Lender of, each
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Bank Product
Agreement entered into with a counterparty that is a Secured Party, and the
performance of all obligations under any of the foregoing, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). In addition to the guarantee contained
herein, each Guarantor that is a Foreign Subsidiary, as well as Holdings, shall
execute a Guarantee governed by the Applicable Law of such Person’s jurisdiction
of organization (each such Guarantee, a “Foreign Guarantee”) and to the extent
that the provisions of this ARTICLE VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby

202



--------------------------------------------------------------------------------



 



jointly and severally agree that if Borrower(s) or other Guarantor(s) shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever as if it was the
principal obligor, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. Without prejudice to the
generality of Section 7.01 and Section 7.02, each Guarantor expressly confirms
that it intends that this guarantee shall extend from time to time to any
(however fundamental and of whatsoever nature and whether or not more onerous)
variation, increase, extension or addition of or to any of the Loan Documents
and/or any facility or amount made available under any of the Loan Documents for
the purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions or Dividends
to be made (including the Closing Date Distribution); carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and not of collection and to
the fullest extent permitted by Applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers or any other Loan Party under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
               (i) at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived or the Maturity Date shall be extended with respect to all or a
portion of the Guaranteed Obligations;
               (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
               (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

203



--------------------------------------------------------------------------------



 



               (iv) any Lien or security interest granted to, or in favor of,
any Issuing Bank, Lender or Agent as security for any of the Guaranteed
Obligations shall fail to be perfected; or
               (v) the release of any other Guarantor pursuant to Section 7.09.
          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against any Borrower
or any other Loan Party under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against any Borrower or any other Loan Party, or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders and the other Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
SECTION 7.03 Reinstatement. The obligations of the Guarantors under this ARTICLE
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
Insolvency Proceeding or otherwise. The Guarantors jointly and severally agree
that they will indemnify each Secured Party on demand for all reasonable costs
and expenses (including reasonable fees of counsel) incurred by such Secured
Party in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any Debtor Relief Law, other than any costs or expenses resulting from the bad
faith or willful misconduct of such Secured Party.
SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible and irrevocable payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by

204



--------------------------------------------------------------------------------



 



subrogation or otherwise, against any Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) (or any other loan or advance between Loan Parties other than
the Forward Share Sale Agreement) shall be subordinated to such Loan Party’s
Secured Obligations a manner reasonably satisfactory to the Administrative
Agent.
SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.
SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this ARTICLE VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
SECTION 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor under Section 7.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that it ceases to be a Restricted
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, or
(d) a Qualified Parent Borrower IPO shall occur, then, such Transferred
Guarantor (in the case of clause (a)), such Unrestricted Subsidiary (in the case
of clause (b)), such Restricted Subsidiary (in the case of

205



--------------------------------------------------------------------------------



 



clause (c)), or Holdings (in the case of clause (d)), shall, upon the
consummation of such issuance, sale or transfer or upon such designation as an
Unrestricted Subsidiary or Excluded Collateral Subsidiary or upon the completion
of the Qualified Parent Borrower IPO, be released from its obligations under
this Agreement (including under Section 11.03 hereof) and any other Loan
Documents to which it is a party and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document, and the Collateral
Agent shall take such actions as are within its powers to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents and the Intercreditor Agreement; provided that such Guarantor
is also released from its obligations, if any, under the Term Loan Documents,
the Senior Note Documents, the Additional Senior Secured Indebtedness Documents
and other Material Indebtedness guaranteed by such Person on the same terms.
SECTION 7.10 Certain Tax Matters. Notwithstanding the provisions of
Sections 2.06(j), 2.15, 2.21 or 2.22, if a Loan Party makes a payment hereunder
that is subject to withholding tax in excess of the withholding tax that would
have been imposed on payments made by the Borrower with respect to whose
obligation it is making a payment, the Loan Parties shall increase the amount of
such payment such that, after deduction and payment of all such withholding
taxes (including withholding taxes applicable to additional sums payable under
this Section), the payee receives an amount equal to the amount it would have
received if no such excess withholding tax had been imposed; provided, that the
Agent or Lender provides, as reasonably requested by the relevant Loan Party and
as required under Sections 2.15(e), 2.15(g), or 2.15(h), as the case may be,
such forms, certificates and documentation that it is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Administrative Agent’s
or the relevant Lender’s reasonable judgment, subject it to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect.

206



--------------------------------------------------------------------------------



 



SECTION 7.11 German Guarantor.
     (a) Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company or limited
partnership with a limited liability company as partner (GmbH or GmbH & Co. KG)
under this Article VII to the extent (i) such German Guarantor guarantees
obligations of one of its shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of that German
Guarantor or the German Guarantor itself), and (ii) the enforcement of such
guarantee for shareholder obligations would reduce, in violation of Section 30
of the German Limited Liability Companies Act (GmbHG), the net assets (assets
minus liabilities minus provisions and liability reserves (Reinvermögen), in
each case as calculated in accordance with generally accepted accounting
principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss gem. § 42 GmbH — Act, §§ 242, 264 HGB) of the German Guarantor
(or in the case of a GmbH & Co. KG, its general partner) to an amount that is
insufficient to maintain its (or in the case of a GmbH & Co. KG, its general
partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:
               (i) The amount of any increase of registered share capital
(Stammkapital) of such German Guarantor (or its general partner in the form of a
GmbH) implemented after the date of this Agreement that is effected without the
prior written consent of the Administrative Agent shall be deducted from the
registered share capital of the German Guarantor (or its general partner in the
form of a GmbH);
               (ii) any loans provided to the German Guarantor by a direct or
indirect shareholder or an affiliate thereof (other than a Subsidiary of such
German Guarantor) shall be disregarded and not accounted for as a liability to
the extent that such loans are subordinated pursuant to Section 39(1) Nr. 1
through Nr. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated
in any other way by law or contract;
               (iii) any shareholder loans, other loans and contractual
obligations and liabilities incurred by the German Guarantor in violation of the
provisions of any of the Loan Documents shall be disregarded and not accounted
for as liabilities;
               (iv) any assets that are shown in the balance sheet with a book
value that, in the opinion of the Administrative Agent, is significantly lower
than their market value and that are not necessary for the business of the
German Guarantor (nicht betriebsnotwendig) shall be accounted for with their
market value; and
               (v) the assets of the German Guarantor will be assessed at
liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with paragraph (b) below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.

207



--------------------------------------------------------------------------------



 



          (b) The limitations set out in Section 7.11(a) only apply:
               (i) if and to the extent that the managing directors of the
German Guarantor (or in the case of a GmbH Co. KG, its general partner) have
confirmed in writing to the Administrative Agent within ten Business Days of a
demand for payment under this Article VII the amount of the obligations under
this Article VII which cannot be paid without causing the net assets of such
German Guarantor (or in the case of a GmbH Co. KG, its general partner) to fall
below its registered share capital, or increase an existing shortage in net
assets below its registered share capital (taking into account the adjustments
set out above) and such confirmation is supported by a current balance sheet and
other evidence satisfactory to the Administrative Agent and neither the
Administrative Agent nor any Lender raises any objections against that
confirmation within five Business Days after its receipt; or
               (ii) if, within twenty Business Days after an objection under
clause (i) has been raised by the Administrative Agent or a Lender, the
Administrative Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the relevant German Guarantor by a firm of auditors
of international standing and reputation that is appointed by the German
Guarantor and reasonably acceptable to the Administrative Agent, to the extent
such report identifies the amount by which the net assets of that German
Guarantor (or in the case of a GmbH & Co. KG, its general partner in the form of
a GmbH) are necessary to maintain its registered share capital as at the date of
the demand under this Article VII (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the German Guarantor in
the preparation of its most recent annual balance sheet. The Auditor’s
Determination shall be binding for all Parties except for manifest error.
     (c) In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and
Section 7.11(b). In respect of the exceeding amounts, the Secured Parties shall
be entitled to further pursue their claims (if any) and the German Guarantor
shall be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
     (d) Section 7.11(a) shall not apply as to the amount of Loans borrowed
under this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
     (e) Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such

208



--------------------------------------------------------------------------------



 



guarantees become subject to legal restrictions that are less stringent than the
limitations set forth in Section 7.11(a) above, such less stringent limitations
shall apply. Otherwise, Section 7.11(a) shall remain unaffected by changes in
Applicable Law.
     (f) The limitations provided for in paragraph (a) above shall not apply
where (i) the relevant German Guarantor has a fully valuable (vollwertig)
recourse claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner)
and the relevant German Guarantor has a fully valuable (vollwertig) compensation
claim (Ausgleichsanspruch).
SECTION 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
     (a) The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
     (b) Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
     (c) If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss Withholding Tax has been paid to the Swiss
Federal Tax Administration. To the extent the Guarantee Payment due is less than
the

209



--------------------------------------------------------------------------------



 



Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the Secured Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
Applicable Law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the Secured Parties upon receipt any
amount so refunded. The Secured Obligations will only be considered as
discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors.
     (d) The Swiss Guarantors shall use reasonable efforts to take and cause to
be taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
     (e) To the extent (i) the Swiss Borrower is jointly and severally liable
towards the Lenders for obligations under this Agreement of the Swiss Borrower’s
Affiliates (other than the Swiss Borrower’s direct or indirect Subsidiaries)
which were incurred for the exclusive benefit of such Swiss Borrower’s
Affiliates and (ii) complying with such joint and several obligations would
constitute a repayment of capital (restitution des apports) or the payment of a
(constructive) dividend (distribution de dividende), then paragraphs (a) to
(d) of this Section 7.12 shall be applicable to such obligations. For the
avoidance of doubt this paragraph is without prejudice to the joint and several
liability of any Loan Party (other than the Swiss Borrower) for any obligations
arising under this Agreement.
SECTION 7.13 Irish Guarantor. This Guarantee does not apply to any liability to
the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 60 of the Companies Act 1963 of Ireland.
SECTION 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and shall not
exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 595 of the Brazilian Civil
Procedure Code.
SECTION 7.15 French Guarantor.
     (a) The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not

210



--------------------------------------------------------------------------------



 



include any obligation or liability which if incurred would constitute the
provision of financial assistance within the meaning of article L. 225-216 of
the French Code de commerce and/or would constitute a misuse of corporate assets
within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
     (b) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.
     (c) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.
SECTION 7.16 Luxembourg Guarantor.
     (a) If and to the extent that the obligations of the Luxembourg Guarantor
under this Guarantee are for the exclusive benefit of the Luxembourg Guarantor’s
direct and indirect parent entities and Affiliates (except the Luxembourg
Guarantor’s (direct or indirect) Subsidiaries), the following shall apply:
               (i) Notwithstanding any thing to the contrary, (A) the
obligations and liabilities of the Luxembourg Guarantor under this Guarantee and
(B) the obligations secured by the Collateral granted by such Luxembourg
Guarantor pursuant to this Agreement and any other Loan Documents, shall at no
time, in aggregate, exceed an amount equal to the maximum financial capacity of
such Luxembourg Guarantor, such maximum financial capacity being limited to
ninety-five per cent (95%) of the net Luxembourg Guarantor’ capitaux propres (as
referred to in article 34 of the Luxembourg law of December 19, 2002, on the
commercial register and annual accounts, where the capitaux propres mean the
shareholders’ equity (including the share capital, share premium, legal and
statutory reserves, other reserves, profit and losses carried forward,
investment subsidies and regulated provisions) of such Luxembourg Guarantor as
shown in the latest financial statements (comptes annuels) available at the date
of the relevant payment hereunder and approved by the shareholders of such
Luxembourg Guarantor and certified by the statutory auditor, as the case may be,
or as applicable its external auditor (réviseur d’entreprises), if required by
law.

211



--------------------------------------------------------------------------------



 



               (ii) None of the above restrictions shall apply to the extent of:
(A) the total payment obligations of such Luxembourg Guarantor’s Subsidiaries
under this Agreement and any other Loan Documents; and (B) the payment
obligations of any Loan Party where that Loan Party is not a subsidiary of the
Luxembourg Guarantor, up to an amount equal to the amounts borrowed (directly or
indirectly) by way of intra-group loans from such Loan Party by the Luxembourg
Guarantor or such Luxembourg Guarantor’s Subsidiaries.
The obligations and liabilities of the Luxembourg Guarantor under this Guarantee
shall not include any obligation which, if incurred, would constitute either
(a) a misuse of corporate assets as defined under Article 171-1 of the
Luxembourg Company Act of August 10, 1915, as amended from time to time, (the
“Luxembourg Company Act”) or (b) financial assistance.
     (b) The Luxembourg Guarantor shall use reasonable efforts to take and cause
to be taken all and any other action, including if required the passing of any
shareholders’ resolutions to approve any payment under this Guarantee or
otherwise under this Agreement and the other Loan Documents, which may be
required as a matter of Luxembourg law or standard business practice as existing
at the time it is required to make a payment under this Guarantee or otherwise
under this Agreement and the other Loan Documents in order to allow for prompt
payment of such payments under this Guarantee or otherwise under this Agreement
and other Loan Documents, as applicable.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan or
any Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
(3) Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or which is contained in any certificate furnished by or on behalf of
a Loan Party pursuant to this Agreement or any other Loan Document, shall prove
to have been false or misleading in any material respect when so made or deemed
made;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in (i)
Section 5.02(a), Section 5.03(a), Section 5.08, Section 5.17, Section 9.01(e),
Section 9.02(d), Section 9.02(e), Section 9.03, and ARTICLE VI or (ii)
Section 5.04(a) or Section 5.04(b) (provided that in the case of

212



--------------------------------------------------------------------------------



 



defaults under Sections 5.04(a) or (b) which do not impair in any material
respect the insurance coverage maintained on the Collateral or the Companies’
assets taken as a whole, then such default will not constitute an Event of
Default unless such default has continued unremedied for a period of three
(3) Business Days;
     (e) (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), or ARTICLE IX (other than Section 9.01(e), Section
9.02(d), Section 9.02(e), and Section 9.03), and such default shall continue
unremedied or shall not be waived for a period of five (5) Business Days after
written notice thereof from the Administrative Agent or any Lender to
Administrative Borrower, or (ii) default shall be made in the due observance or
performance by any Company of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (a), (b), (d) or
(e)(i) immediately above) and such default shall continue unremedied or shall
not be waived for a period of thirty (30) days after written notice thereof from
the Administrative Agent or any Lender to Administrative Borrower;
     (f) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit (in the case of the Senior Notes only, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default with regard to the Senior Notes
before notice of acceleration may be delivered, delivery of such Default Notice
shall constitute a Default hereunder (but not an Event of Default) until such
time as the Senior Notes may be accelerated, at which point an Event of Default
shall occur hereunder) the holder or holders of such Indebtedness or a trustee
or other representative on its or their behalf to cause such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the Term
Loans, it shall not constitute an Event of Default pursuant to this paragraph
(f) unless the aggregate Dollar Equivalent amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $100,000,000 at any one time
(provided that, in the case of Hedging Obligations, the amount counted for this
purpose shall be the net amount payable by all Companies if such Hedging
Obligations were terminated at such time);
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition

213



--------------------------------------------------------------------------------



 



shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) any Loan Party or Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with
Section 6.05) or put into examination, or (ix) take any step with a view to a
moratorium or a composition or similar arrangement with any creditors of any
Loan Party or Material Subsidiary, or a moratorium is declared or instituted in
respect of the indebtedness of any Loan Party or Material Subsidiary;
     (i) one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
     (j) one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
     (k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent (or its co-agent or subagent), for the benefit of the Secured
Parties, a valid, perfected First Priority (subject to the Intercreditor
Agreement) security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent (or its co-agent or subagent), or shall be asserted by any
Borrower or any other Loan Party not to be a valid, perfected, First Priority
(except as otherwise expressly provided in this Agreement, the Intercreditor
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;
     (l) any Loan Document or any material provision thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority,

214



--------------------------------------------------------------------------------



 



seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Loan Party shall
repudiate or deny any portion of its liability or obligation for the
Obligations;
     (m) there shall have occurred a Change in Control;
     (n) the Intercreditor Agreement or any material provision thereof shall
cease to be in full force or effect other than (i) as expressly permitted
hereunder or thereunder, (ii) by a consensual termination or modification
thereof agreed to by the Agents party thereto, the Term Loan Administrative
Agent, the Term Loan Collateral Agent and all other creditors of the Parent
Borrower and its Restricted Subsidiaries (or any trustee, agent or
representative acting on their behalf) that are parties thereto, or (iii) as a
result of satisfaction in full of the obligations under the Term Loan Documents,
the Additional Senior Secured Indebtedness Documents (if any), the Junior
Secured Indebtedness Documents (if any) and any other Material Indebtedness
subject to the terms of the Intercreditor Agreement;
     (o) any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or
     (p) a “Termination Event” (as defined therein) has occurred under a
Receivables Purchase Agreement;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Administrative Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each of the Loan Parties, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them

215



--------------------------------------------------------------------------------



 



that shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by law, on overdue interest, at the rates
specified herein) and all Defaults (other than non-payment of principal of and
accrued interest on the Loans due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant Section 11.02, then upon the written
consent of the Required Lenders and written notice to the Administrative
Borrower, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuing Banks to a decision that may be made at the election of the Required
Lenders, and such provisions are not intended to benefit any Loan Party and do
not give any Loan Party the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
SECTION 8.03 Application of Proceeds. Notwithstanding anything herein to the
contrary (but subject to Section 2.14(f) and the terms of the Intercreditor
Agreement), during an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by Loan Parties, realization on
Collateral, setoff or otherwise, shall be allocated as follows (including any
payments received with respect to adequate protection payments or other
distributions relating to the Secured Obligations during the pendency of any
reorganization or insolvency proceeding):
     (a) First, to all costs and expenses, including Extraordinary Expenses,
owing to any Agent or Receiver;
     (b) Second, to all amounts owing to a Swingline Lender on Swingline Loans;
     (c) Third, to all amounts owing to Issuing Banks on LC Obligations;
     (d) Fourth, to all Secured Obligations constituting fees (other than
Secured Bank Product Obligations);
     (e) Fifth, to all Secured Obligations constituting interest (other than
Secured Bank Product Obligations);
     (f) Sixth, to cash collateralize all outstanding Letters of Credit in an
amount equal to 105% of LC Exposure;
     (g) Seventh, to all Loans; and
     (h) Eighth, to all other Secured Obligations.
     Amounts shall be applied to each category of Secured Obligations set forth
above until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to Administrative Agent or the
actual Secured Bank Product Obligations as calculated by the methodology
reported to Administrative Agent for determining the amount due. No Agent shall
have any obligation to

216



--------------------------------------------------------------------------------



 



calculate the amount to be distributed with respect to any Secured Bank Product
Obligations, and Administrative Agent may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five days following request by
Administrative Agent, Administrative Agent may assume the amount to be
distributed is zero. The allocations set forth in this Section are solely to
determine the rights and priorities of Administrative Agent and Secured Parties
as among themselves, and may be changed by agreement among them without the
consent of any Loan Party. This Section is not for the benefit of or enforceable
by any Loan Party.
ARTICLE IX
COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
     Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until Full Payment of the Obligations,
unless Administrative Agent, or the Required Lenders, shall otherwise consent in
writing:
SECTION 9.01 Accounts; Cash Management.
               The Loan Parties in the United States, Canada, England and Wales,
Switzerland, and Germany (and any other jurisdiction in which a Borrower,
Borrowing Base Guarantor or Receivables Seller is located) (the “Borrowing Base
Loan Parties”) shall maintain a cash management system which is acceptable to
the Administrative Agent (the “Cash Management System”), which shall operate as
follows:
     (a) All funds held by any Borrowing Base Loan Party (other than funds being
collected pursuant to the provisions stated below) shall be deposited in one or
more bank accounts or securities investment accounts, in form and substance
reasonably satisfactory to Administrative Agent subject to the terms of the
Security Agreement and applicable Control Agreements.
     (b) Each Borrowing Base Loan Party shall establish and maintain, at its
sole expense, blocked accounts, charged accounts, or lockboxes and related
deposit accounts (in each case, “Blocked Accounts”), which, on the Closing Date,
shall consist of the accounts listed as such on Schedule 9.01(b) and related
lockboxes maintained by the financial institutions listed on such schedule (or
another financial institution acceptable to Administrative Agent), with such
banks as are acceptable to Administrative Agent into which each Loan Party shall
promptly deposit and direct their respective Account Debtors to directly remit
all payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral (other than proceeds of a Casualty Event or an Asset Sale that
do not require a repayment under Loan Documents, and subject to the
Intercreditor Agreement) in the identical form in which such payments are made,
whether by cash, check or other manner and shall be identified and segregated
from all other funds of the Loan Parties (except, with regard to accounts
located in Europe, to the extent permitted pursuant to the applicable U.K.
Security Agreement, Swiss Security Agreement, or German Security Agreement, or
Control Agreements, or with respect to accounts located in any other European
country, the applicable

217



--------------------------------------------------------------------------------



 



Control Agreement or other Security Documents applicable thereto). Each
Borrowing Base Loan Party shall deliver, or cause to be delivered, to Collateral
Agent a Control Agreement duly authorized, executed and delivered by each bank
where a Blocked Account for the benefit of any Borrowing Base Loan Party is
maintained, and, except as provided in Section 9.01(d), by each bank where any
other deposit account of a Borrowing Base Loan Party is from time to time
maintained. Each Borrowing Base Loan Party shall further execute and deliver
such agreements and documents as Administrative Agent may reasonably require in
connection with such Blocked Accounts and such Control Agreements. No Borrowing
Base Loan Party shall establish any deposit accounts after the Closing Date,
unless such Loan Party has given the Administrative Agent 30 days’ (or such
shorter period as may be determined by the Administrative Agent in its sole
discretion) prior written notice of its intention to establish such new account
and has complied in full with the provisions of this Section 9.01(b) with
respect to such deposit accounts. Each Borrowing Base Loan Party agrees that
from and after the delivery of an Activation Notice (as defined below), all
payments made to such Blocked Accounts or other funds received and collected by
any Secured Party, whether in respect of the Accounts, as proceeds of Inventory
or other Collateral (subject to the Intercreditor Agreement) or otherwise shall
be treated as payments to the Secured Parties in respect of the Secured
Obligations and therefore shall constitute the property of the Secured Parties
to the extent of the then outstanding Secured Obligations and may be applied by
the Administrative Agent in accordance with Section 9.01(e).
     (c) With respect to the Blocked Accounts of the U.S. Borrowers and such
other Borrowing Base Loan Parties as the Administrative Agent shall determine in
its sole discretion, the applicable bank maintaining such Blocked Accounts shall
agree to forward daily all amounts in each Blocked Account to one Blocked
Account designated as a concentration account in the name listed on
Schedule 9.01(b) (the “Concentration Account”) at a bank acceptable to the
Administrative Agent that shall be designated as the Concentration Account bank
for the Loan Parties (the “Concentration Account Bank”), which, on the Closing
Date, shall consist of the accounts listed as such on Schedule 9.01(b)
maintained by the financial institutions listed on such schedule (or other
financial institution acceptable to the Administrative Agent). Each Bank
providing a Blocked Account shall agree to follow the instructions of the
Collateral Agent with regard to each such Blocked Account, including the
Concentration Account, including, from and after the receipt of a notice (an
“Activation Notice”) from the Collateral Agent (which Activation Notice may (or
shall, upon the written instruction of the Required Lenders) be given by
Collateral Agent at any time from and after the occurrence of a Cash Dominion
Trigger Event and prior to a Cash Dominion Recovery Event) pursuant to the
applicable Control Agreement, to follow only the instructions of the Collateral
Agent (and not those of any Loan Party) with respect to the Blocked Accounts
(including the Concentration Account), including (i) to forward daily all
amounts in the Concentration Account to the account designated as the collection
account (the “Collection Account”), which shall be under the exclusive dominion
and control of the Collateral Agent (it being understood that, prior to the
delivery of an Activation Notice, the respective Loan Parties shall also be
authorized to issue instructions with regard to funds in the Concentration
Account), and (ii) with respect to the Blocked Accounts to forward all amounts
in each Blocked Account to the applicable Collection Account or as the
Collateral Agent otherwise directs and to commence the process of daily sweeps
from such Blocked Account into the

218



--------------------------------------------------------------------------------



 



Collection Account or otherwise under Section 9.01 or as the Collateral Agent
otherwise directs.
     (d) Notwithstanding any provision of this Section 9.01 to the contrary, (A)
Borrowing Base Loan Parties may maintain zero balance disbursement accounts and
accounts used solely to fund payroll, payroll taxes or employee benefits in the
ordinary course of business that are not a part of the Cash Management Systems,
provided that no Borrowing Base Loan Parties shall accumulate or maintain cash
in such accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements or Applicable Law and (B) Borrowing Base Loan Parties may
maintain local cash accounts that are not a part of the Cash Management Systems
which individually do not at any time contain funds in excess of $100,000 and,
together with all other such local cash accounts, do not exceed $2,000,000.
     (e) From and after the delivery of an Activation Notice, unless an Event of
Default has occurred and is continuing (in which event Section 8.03 shall apply)
and unless Administrative Agent determines to release such funds to the
Borrowers in accordance with the following sentence, Administrative Agent shall
apply all funds of a Borrower or Borrowing Base Guarantor organized under the
laws of the same jurisdiction of such Borrower that are in or are received into
a Collection Account or that are otherwise received under this Section 9.01 by
the Administrative Agent or the Collateral Agent (except to the extent
constituting Pari Passu Priority Collateral or otherwise not required to be paid
pursuant to Section 2.10) on a daily basis to the repayment of (i) first, Fees
and reimbursable expenses of the Administrative Agent and the Collateral Agent
then due and payable by such Borrower and such Borrowing Base Guarantors; (ii)
second, to interest then due and payable on all Loans to such Borrower, (iii)
third, Overadvances to such Borrower, (iv) fourth, the Swingline Loans to such
Borrower, (v) fifth, Base Rate Loans to such Borrower, pro rata, (vi) sixth,
Eurocurrency Loans and EURIBOR Loans to such Borrower, pro rata, together with
all accrued and unpaid interest thereon; provided, however, that payments on
such Eurocurrency Loans and EURIBOR Loans with respect to which the application
of such payment would result in the payment of the principal prior to the last
day of the relevant Interest Period shall be transferred to the Cash Collateral
Account to be applied to such Eurocurrency Loans or EURIBOR Loans on the last
day of the relevant Interest Period of such Eurocurrency Loan or EURIBOR Loan or
to the Obligations owing by such Borrower and Borrowing Base Guarantors as they
come due (whether at stated maturity, by acceleration or otherwise). After
payment in full has been made of the amounts required under subsections (i)-(vi)
in the preceding sentence, all funds in a Collection Account or otherwise
received under this Section 9.01 (except to the extent not required to be paid
hereunder) shall be applied on a daily basis to all amounts described in
subsections (i)-(vi) in the preceding sentence owing by any other Loan Parties,
in the order set out therein. Notwithstanding the foregoing sentences, after
payment in full has been made of the amounts required under subsections (i)-(vi)
in the two preceding sentences, upon Administrative Borrower’s request and as
long as no Default has occurred and is continuing and all other conditions
precedent to a Borrowing have been satisfied, any additional funds deposited in
a Collection Account or a Cash Collateral Account shall be released to the
applicable Borrowing Base Loan Party. In addition, if consented to by the
Administrative Agent or the Required Lenders, such funds in a Cash Collateral
Account may be released to the applicable Borrowing Base Loan Party.
Notwithstanding the above, if

219



--------------------------------------------------------------------------------



 



the Administrative Agent has declared the Loans and/or Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part pursuant to
Section 8.01 or if an Event of Default has occurred and is continuing, the
Administrative Agent shall apply all funds received in the Collection Account in
accordance with Section 8.03. If this Section 9.01(e) applies, the
Administrative Agent will use reasonable efforts to cooperate with the
Administrative Borrower in structuring the payments under this Section 9.01(e)
in a manner that would minimize withholding taxes imposed on such payments.
     (f) Each Loan Party following delivery of an Activation Notice shall,
acting as trustee for Collateral Agent, receive, as the property of Collateral
Agent for the benefit of the Secured Parties, any monies, checks, notes, drafts
or any other payment relating to and/or proceeds of Accounts, Inventory or other
Collateral (subject to the Intercreditor Agreement) which come into their
possession or under their control and immediately upon receipt thereof, shall
deposit or cause the same to be deposited in the Blocked Accounts, or remit the
same or cause the same to be remitted, in kind, to Collateral Agent. In no event
shall the same be commingled with any Loan Party’s own funds (except, with
regard to accounts located in Europe, to the extent permitted pursuant to the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto). Each Loan Party agrees to reimburse Collateral
Agent on demand for any amounts owed or paid to any bank at which a Blocked
Account is established or any other bank or person involved in the transfer of
funds to or from the Blocked Accounts arising out of Collateral Agent’s payments
to or indemnification of such bank or person.
     (g) With regard to accounts located in Europe, the Collateral Agent may, in
its sole discretion, agree pursuant to the Security Documents to vary the cash
management procedures set forth herein, including as documented in the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto) and including, subject to Section 6.07, with
regard to the Cash Pooling Arrangements. To the extent that any Security
Document sets forth cash management that varies from this Section 9.01, the
applicable Loan Parties shall comply with such Security Documents, and shall
comply with this Section 9.01 to the extent not inconsistent therewith.
SECTION 9.02 Administration of Inventory and Accounts.
     (a) Records and Reports of Inventory. Each Borrower and Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions thereto, and shall submit to
Administrative Agent inventory and reconciliation reports in form reasonably
satisfactory to Administrative Agent, upon Administrative Agent’s reasonable
request. Each Loan Party shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Administrative Agent
during the continuation of an Event of Default) and periodic cycle counts
consistent with historical practices, and shall provide to Administrative Agent
a report based on each such inventory and count promptly upon completion
thereof, together with

220



--------------------------------------------------------------------------------



 



such supporting information as Administrative Agent may reasonably request.
Administrative Agent may participate in and observe each physical count.
     (b) Returns of Inventory. No Borrower or Borrowing Base Guarantor shall
return any Inventory to a supplier, vendor or other Person, whether for cash,
credit or otherwise, unless (i) such return is in the ordinary course of
business, consistent with past practices and undertaken in good faith; (ii) no
Default, Event of Default or Overadvance exists or would result therefrom;
(iii) Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $10,000,000; and (iv) during the
existence of any Event of Default or at any time after the occurrence of a Cash
Dominion Trigger Event and prior to the subsequent occurrence of a Cash Dominion
Recovery Event, any payment received by a Loan Party for a return is promptly
remitted to Administrative Agent for application to the Secured Obligations.
     (c) Acquisition, Sale and Maintenance of Inventory. The Loan Parties shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.
     (d) Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to
Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request.
     (e) Taxes. If an Account of any Borrower or Borrowing Base Guarantor
includes a charge for any Taxes, Administrative Agent is authorized, in its
discretion, upon notice to the Administrative Borrower, to pay the amount
thereof to the proper Taxing Authority for the account of such Borrower or
Borrowing Base Guarantor and to charge Borrowers therefor; provided, however,
that neither any Agent nor any Lender shall be liable for any Taxes that may be
due from any Loan Party or with respect to any Collateral.
     (f) Account Verification. During a Default or Event of Default, at any time
after the occurrence of a Cash Dominion Trigger Event and prior to the
subsequent occurrence of a Cash Dominion Recovery Event and in connection with
its field examinations, Administrative Agent shall have the right, in the name
of Administrative Agent, any designee of Administrative Agent or any Loan Party,
to verify the validity, amount or any other matter relating to any Accounts of
any Borrower or Borrowing Base Guarantor (including Accounts purchased pursuant
to a Receivables Purchase Agreement) by mail, telephone or otherwise; provided
that, in the absence of an Event of Default such verification shall be limited
to telephone calls made by a representative of a Loan Party, upon reasonable
prior notice from Administrative Agent, in the presence of a representative of
Administrative Agent to an applicable Account Debtor or a Person otherwise
obligated on such Accounts, as the case may be. Loan Parties shall cooperate
fully with Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.

221



--------------------------------------------------------------------------------



 



SECTION 9.03 Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent the following (and the Administrative Agent shall
make available to the Lenders, on the Platform or otherwise, in accordance with
its customary procedures):
     (a) in no event less frequently than fifteen (15) days after the end of
each month for the month most recently ended (or, if such day is not a Business
Day, the next succeeding Business Day), a Borrowing Base Certificate from the
Administrative Borrower accompanied by such supporting detail and documentation
as shall be reasonably requested by the Administrative Agent in its Permitted
Discretion; provided that, if during the first month of any fiscal quarter the
Total Revolving Exposure (excluding LC Exposure in respect of Letters of Credit
outstanding as of the Closing Date) does not at any time exceed 25% of the
aggregate amount of the Lenders’ Revolving Commitments and no Default is then
continuing, the Administrative Borrower shall not be required to deliver a
Borrowing Base Certificate with regard to such month; provided further, that
after the occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event, Administrative Borrower shall deliver an
additional weekly roll-forward of Accounts as referenced in paragraph (b)(i)
below (both consolidated and segregated by Borrower (or Borrowing Base
Guarantor) and region) within five (5) Business Days after the end of each
calendar week, and, if requested by the Administrative Agent or the Required
Lenders, a Borrowing Base Certificate reflecting such updated Account
information (prepared weekly) within five (5) Business Days after the end of
each calendar week, or, when a Default is continuing, more frequent Borrowing
Base Certificates reflecting shorter periods as reasonably requested by the
Administrative Agent or the Required Lenders. Each Borrowing Base Certificate
shall reflect all information through the end of the appropriate period for
Borrower and each Borrowing Base Guarantor, both in consolidated form and
segregated by Borrower (or Borrowing Base Guarantor) and region. In addition,
the Administrative Borrower shall promptly (and in any event within five
(5) Business Days) provide to the Collateral Agent and the Administrative Agent
an updated Borrowing Base Certificate after the occurrence of an event not in
the ordinary course of business (including a casualty event, a sale or other
disposition, or any other event resulting in the ineligibility of Accounts or
Inventory that are included as Eligible Accounts or Eligible Inventory in the
most recently delivered Borrowing Base Certificate) which causes such Accounts
or Inventory in excess of $20,000,000 included in the Total Borrowing Base no
longer to be Eligible Accounts or Eligible Inventory.
     (b) upon request by the Administrative Agent, and in no event less
frequently than thirty (30) days after the end of (i) each month, a monthly
trial balance showing Accounts outstanding aged from statement date as follows:
1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a
comparison to the prior month’s trial balance and such supporting detail and
documentation as shall be requested by the Administrative Agent in its Permitted
Discretion and (ii) each month, a summary of Inventory by location and type
(differentiating raw materials, work-in-process, and finished goods) accompanied
by such supporting detail and documentation as shall be requested by the
Administrative Agent in its Permitted Discretion; provided that, if during the
first month of any fiscal quarter the Total Revolving Exposure (excluding LC
Exposure in respect of Letters of Credit outstanding as of the Closing Date)
does not at any time exceed 25% of the aggregate amount of the Lenders’
Revolving Commitments and no Default is then continuing, the Administrative

222



--------------------------------------------------------------------------------



 



Borrower shall not be required to deliver such monthly trial balance or summary
of Inventory with regard to such month;
     (c) on or before March 31, 2011, updated field examinations and inventory
appraisals, and in furtherance thereof, the Borrowers will cause such field
examinations and inventory appraisals to be commenced on or before February 15,
2011; provided that if on any day prior to February 15, 2011, outstanding Loans
and LC Exposure exceed $100,000,000 in the aggregate (excluding LC Exposure in
respect of Letters of Credit outstanding as of the Closing Date), the Borrowers
will cause field examinations and inventory appraisals to be commenced within
ten (10) days thereafter; and
     (d) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its Permitted Discretion.
          The delivery of each certificate and report or any other information
delivered pursuant to this Section 9.03 shall constitute a representation and
warranty by the Borrowers that the statements and information contained therein
are true and correct in all material respects on and as of the date referred to
therein.
SECTION 9.04 Rescission of Activation Notice. Notwithstanding any of the
provisions of Section 9.01 to the contrary, after Collateral Agent has delivered
an Activation Notice and upon delivery of a certificate by a Financial Officer
of the Administrative Borrower to the Administrative Agent certifying that a
Cash Dominion Recovery Event has occurred with respect to the outstanding Cash
Dominion Trigger Event, the Collateral Agent shall rescind the Activation Notice
by written notice, as necessary, to the applicable Concentration Account Banks
and any such other banks to which Collateral Agent had issued such Activation
Notice and following such rescission the Cash Management System shall be
operated as if no such Activation Notice had been given.
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 10.01 Appointment, Authority and Duties of Agents.
     (a) Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Administrative Agent and as Collateral Agent under all Loan
Documents. Each Agent may, and each Secured Party authorizes each Agent to,
enter into all Loan Documents to which such Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties. Each Secured
Party agrees that any action taken by any Agent or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by any
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, the Administrative Agent and the Collateral Agent shall have the sole
and exclusive authority to (a) in the case of the Administrative Agent, act as
the disbursing and collecting agent for

223



--------------------------------------------------------------------------------



 



Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Administrative Agent or as
Collateral Agent, respectively, each Loan Document, including any intercreditor
or subordination agreement, and accept delivery of each Loan Document from any
Loan Party or other Person; (c) in the case of the Collateral Agent, act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) in the case of the Collateral Agent, manage, supervise or otherwise
deal with Collateral; (e) in the case of the Collateral Agent, take any
Enforcement Action with respect to the Collateral or otherwise exercise any
rights or remedies with respect to any Collateral under the Loan Documents,
Applicable Law or otherwise; and (f) take any other Enforcement Action. The
duties of each Agent shall be ministerial and administrative in nature, and no
Agent shall have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Administrative Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, and to exercise its Permitted
Discretion in connection therewith, which determinations and judgments, if
exercised in good faith, shall exonerate Administrative Agent from liability to
any Lender or other Person for any error in judgment.
     (b) Duties. No Agent shall have any duties except those expressly set forth
in the Loan Documents. The conferral upon any Agent of any right shall not imply
a duty on such Agent’s part to exercise such right, unless instructed to do so
(i) in the case of the Administrative Agent, by Required Lenders in accordance
with this Agreement and (ii) in the case of the Collateral Agent, by
Administrative Agent in accordance with this Agreement.
     (c) Agent Professionals. Each Agent may perform its duties through agents
and employees. Each Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.
     (d) Instructions of Required Lenders. The rights and remedies conferred
upon each Agent under the Loan Documents may be exercised without the necessity
of joinder of any other party, unless required by Applicable Law. Each Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by such
Agent in connection with any act. Each Agent shall be entitled to refrain from
any act until it has received such instructions or assurances, and no Agent
shall incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
Secured Parties shall be required in the circumstances described in
Section 11.02. In no event shall any Agent be required to take any action that,
in

224



--------------------------------------------------------------------------------



 



its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.
SECTION 10.02 Agreements Regarding Collateral and Field Examination Reports.
     (a) Lien Releases; Care of Collateral. Secured Parties authorize Collateral
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Secured Obligations; (b) that is the subject of a sale, lease, license,
consignment, transfer or other disposition which Administrative Borrower
certifies in writing to Administrative Agent and Collateral Agent is permitted
by Section 6.06 (provided that no Lien shall be released in any Series of Cash
Neutral Transactions or in any Asset Sale to another Loan Party) (and Agent may
rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; (d) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guarantee pursuant to Section 7.09; or (e) with
the written consent of the Required Lenders or such other number of Lenders
whose consent is required under Section 11.02. Secured Parties authorize
Collateral Agent to subordinate or release its Liens to any a Lien permitted
hereunder that secures a Purchase Money Obligation or Capital Lease Obligation
permitted hereunder. No Agent shall have any obligation to assure that any
Collateral exists or is owned by a Loan Party, or is cared for, protected or
insured, nor to assure that Collateral Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
     (b) Possession of Collateral. Each Agent and Secured Party appoints each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Collateral Agent
thereof and, promptly upon Collateral Agent’s request, deliver such Collateral
to Collateral Agent or otherwise deal with it in accordance with Collateral
Agent’s instructions.
     (c) Reports. Each Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for such Agent with respect to any Loan Party or Collateral (each, a
“Report”). Each Lender agrees (a) that neither Bank of America nor any Agent
makes any representation or warranty as to the accuracy or completeness of any
Report, and neither Bank of America nor any Agent shall be liable for any
information contained in or omitted from any Report; (b) that the Reports are
not intended to be comprehensive audits or examinations, and that any Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Secured Obligations or the Collateral and will rely
significantly upon the Loan Parties’ books and records as well as upon
representations of the Loan Parties’ officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Secured Obligations.
Each Lender shall indemnify and hold harmless each Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as

225



--------------------------------------------------------------------------------



 



from any Claims arising as a direct or indirect result of any Agent furnishing a
Report to such Lender.
     (d) Dealings with Collateral Agent. Each Secured Party (other than the
Administrative Agent and the Collateral Agent and their respective co-agents and
sub-agents) shall deal with the Collateral Agent exclusively through the
Administrative Agent and shall not deal directly with the Collateral Agent. The
Collateral Agent shall be entitled to act and rely upon the instructions of the
Administrative Agent with regard to all matters relating to the Loan Documents
and the Collateral.
SECTION 10.03 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
SECTION 10.04 Action Upon Default. No Agent shall be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing. Each Secured
Party (other than the Administrative Agent and the Collateral Agent) agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not (i) take any
Enforcement Action, (ii) accelerate Secured Obligations (other than Secured Bank
Product Obligations) or (iii) exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral. Notwithstanding the foregoing, however, a Secured Party may take
action to preserve or enforce its rights against a Loan Party where a deadline
or limitation period is applicable that would, absent such action, bar
enforcement of Secured Obligations held by such Secured Party, including the
filing of proofs of claim in an Insolvency Proceeding. No Lender shall set off
against any account that is subject to a Control Agreement without the prior
consent of Administrative Agent.
SECTION 10.05 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT
NOT REIMBURSED BY LOAN PARTIES, IN ACCORDANCE WITH ITS PRO RATA PERCENTAGE,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT
INDEMNITEE OR ISSUING BANK INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AN AGENT (IN THE
CAPACITY AS AN AGENT). In Administrative Agent’s discretion, it may reserve for
any Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to any Agent making any distribution of Collateral proceeds to
Secured Parties. If any Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by such Agent in settlement or satisfaction of
such proceeding, together with all interest, costs and

226



--------------------------------------------------------------------------------



 



expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to such Agent by each Lender to the extent of its Pro Rata
Percentage.
SECTION 10.06 Limitation on Responsibilities of Agents. No Agent shall be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by such Agent’s gross
negligence or willful misconduct. No Agent assumes any responsibility for any
failure or delay in performance or any breach by any Loan Party, Lender or other
Secured Party of any obligations under the Loan Documents. No Agent makes to
Secured Parties any express or implied warranty, representation or guarantee
with respect to any Secured Obligations, Collateral, Loan Documents or Loan
Party. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Secured Obligations; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Loan Party of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
Neither Administrative Agent nor Collateral Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount should have been made shall
be to recover the amount from the Person that actually received it (and, if such
amount was received by any Secured Party, such Secured Party hereby agrees to
return it).
SECTION 10.07 Successor Agents and Co-Agents.
     (a) Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, any Agent may resign at any time by
giving at least 30 days written notice thereof to the other Agent, Lenders and
Administrative Borrower. Upon receipt of such notice, Required Lenders shall
have the right to appoint a successor Agent which shall be (a) a Lender or an
Affiliate of a Lender; or (b) a commercial bank that is organized under the laws
of the United States or any state or district thereof, has a combined capital
surplus of at least $200,000,000 and (provided no Default or Event of Default
exists) is reasonably acceptable to Administrative Borrower. If no successor
Agent is appointed prior to the effective date of the resignation of an Agent,
then such Agent may appoint a successor agent from among Lenders or, if no
Lender accepts such role, such Agent may appoint Required Lenders as successor
agent. Upon acceptance by a successor Agent of an appointment to serve as an
Agent hereunder, or upon appointment of Required Lenders as successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder in its
capacity as such Agent, but shall continue to have the benefits of the
indemnification set forth in Sections 10.05 and 11.03. Notwithstanding any
Agent’s resignation, the provisions of this Section 10.07 shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while

227



--------------------------------------------------------------------------------



 



Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Administrative Agent and Collateral Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.
     (b) Co-Collateral Agent. It is the intent of the parties that there shall
be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Collateral
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, or for any other reason in
its sole discretion, Collateral Agent (or the Lenders) may appoint an additional
Person as a co-collateral agent. If Collateral Agent (or the Lenders) so
appoints a co-collateral agent, each right and remedy intended to be available
to Collateral Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Collateral Agent.
Secured Parties shall execute and deliver such documents as Collateral Agent
deems appropriate to vest any rights or remedies in such agent. If any
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Collateral Agent
until appointment of a new agent. For the avoidance of doubt, French Collateral
Agent shall be a co-collateral agent hereunder.
SECTION 10.08 Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon any Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, no Agent
shall have any duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to such Agent by any Loan Party or
any credit or other information concerning the affairs, financial condition,
business or properties of any Loan Party (or any of its Affiliates) which may
come into possession of any Agent or its Affiliates.
SECTION 10.09 Remittance of Payments and Collections.
     (a) Remittances Generally. All payments by any Lender to any Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by an Agent and request for payment is made by such Agent by 11:00 a.m.,
New York time, on a Business Day, payment shall be made by Lender not later than
2:00 p.m., New York time, on such day, and if request is made after 11:00 a.m.,
New York time, then payment shall be made by 11:00 a.m.,

228



--------------------------------------------------------------------------------



 



New York time, on the next Business Day. Payment by any Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by such
Agent. Any such payment shall be subject to such Agent’s right of offset for any
amounts due from such payee under the Loan Documents.
     (b) Failure to Pay. If any Secured Party fails to pay any amount when due
by it to any Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by such Agent as customary
in the banking industry for interbank compensation. In no event shall Borrowers
be entitled to receive credit for any interest paid by a Secured Party to any
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by any Agent pursuant to Section 2.14(f).
     (c) Recovery of Payments. If any Agent pays any amount to a Secured Party
in the expectation that a related payment will be received by such Agent from
any Loan Party and such related payment is not received, then such Agent may
recover such amount from each Secured Party that received it. If any Agent
determines at any time that an amount received under any Loan Document must be
returned to any Loan Party or paid to any other Person pursuant to Applicable
Law or otherwise, then, notwithstanding any other term of any Loan Document,
such Agent shall not be required to distribute such amount to any Lender. If any
amounts received and applied by any Agent to any Secured Obligations are later
required to be returned by such Agent pursuant to Applicable Law, each Lender
shall pay to such Agent, on demand, such Lender’s share (in accordance with its
Pro Rata Percentage, where applicable) of the amounts required to be returned.
SECTION 10.10 Agent in its Individual Capacity. As a Lender, Bank of America
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Bank of America in its capacity as a Lender. Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Loan Parties and their Affiliates, as if
Bank of America were any other bank, without any duty to account therefor
(including any fees or other consideration received in connection therewith) to
the other Lenders. In their individual capacity, Bank of America and its
Affiliates may receive information regarding Loan Parties, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Secured Party agrees that Bank of America and its
Affiliates shall be under no obligation to provide such information to any
Secured Party, if acquired in such individual capacity and not as an Agent
hereunder.
SECTION 10.11 Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
SECTION 10.12 Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by Section

229



--------------------------------------------------------------------------------



 



8.03, ARTICLES VII, X and XI, and the Intercreditor Agreement. Each Secured Bank
Product Provider shall indemnify and hold harmless Agent Indemnitees, to the
extent not reimbursed by Loan Parties, against all Claims that may be incurred
by or asserted against any Agent Indemnitee in connection with such provider’s
Secured Bank Product Obligations.
SECTION 10.13 No Third Party Beneficiaries. This ARTICLE X is an agreement
solely among Secured Parties and Agents, and shall survive Full Payment of the
Secured Obligations. This ARTICLE X does not confer any rights or benefits upon
the Loan Parties or any other Person. As between the Loan Parties and Agents,
any action that any Agent may take under any Loan Documents or with respect to
any Secured Obligations shall be conclusively presumed to have been authorized
and directed by Secured Parties.
SECTION 10.14 Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
SECTION 10.15 Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01 Notices.
     (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
               (i) if to any Loan Party, to Administrative Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com

230



--------------------------------------------------------------------------------



 



               with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com
               and with a copy to:
Fried Frank Harris Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: F. William Reindel
Telecopier No.: 212-859-4000
Email: f.william.reindel@friedfrank.com
               (ii) if to the Administrative Agent or the Collateral Agent, to
it at:
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Peter Walther
Telecopier No.: 312-453-5555
               with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
               (iii) if to the U.S. Swingline Lender, to it at:
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Peter Walther
Telecopier No.: 312-453-5555
               with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000

231



--------------------------------------------------------------------------------



 



Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
               (iv) if to the Initial Issuing Bank, to it at:
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Peter Walther
Telecopier No.: 312-453-5555
               with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
               (v) if to a Lender (or other Issuing Bank), to it at its address
(or telecopier number) set forth in its Administrative Questionnaire;
               (vi) if to the European Swingline Lender, to it at:
The Royal Bank of Scotland plc
UK Middle Office, Banking Operations
01CF108
135 Bishopsgate
London
EC2M 3UR
Telecopier No.: +44 20 7085 7116
Email: jamie.miller2@rbs.com
               with a copy to:
The Royal Bank of Scotland plc
Credit Administration
10th-101-NS32
600 Washington Boulevard
Stamford, CT 06901
Attention: Shontella Leverston
Telecopier No.: +1 203 897 0883
Email: shontella.leverston@rbs.com
               and a copy to:

232



--------------------------------------------------------------------------------



 



Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to ARTICLE II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Administrative Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a

233



--------------------------------------------------------------------------------



 



request for a new, or a conversion of an existing, Borrowing or other extension
of credit (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default under this Agreement or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any borrowing or other extension of credit hereunder (all such non-excluded
communications, collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at peter.walther@baml.com or at such other e-mail
address(es) provided to Administrative Borrower from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall reasonably require. Nothing in this Section 11.01(d) shall prejudice the
right of the Agents, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.
     To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Administrative Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses
(i) through (iv) of paragraph (d) above required to be delivered hereunder.
     Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENTS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY
OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
SECTION 11.02 Waivers; Amendment.

234



--------------------------------------------------------------------------------



 



     (a) Generally. No failure or delay by any Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
     (b) Required Consents. Subject to the terms of the Intercreditor Agreement
and to Section 11.02(c) through (h), no modification of any Loan Document,
including any extension or amendment of a Loan Document or any waiver of a
Default or Event of Default, shall be effective without the prior written
agreement of Administrative Agent (or Collateral Agent, in the case of any
Security Document) with the consent of Required Lenders, and each Loan Party
party to such Loan Document; provided, however, that
               (i) no modification shall be effective with respect to any
provision in a Loan Document that relates to any rights, duties or discretion of
any Agent, without the prior written consent of such Agent;
               (ii) without the prior written consent of such Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.18
or any other provision in a Loan Document that relates to any rights, duties or
discretion of an Issuing Bank;
               (iii) without the prior written consent of each affected Lender,
no modification shall be effective that would (i) increase the Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; or (iii) extend the Maturity
Date;
               (iv) without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 2.14(f)), no modification shall be
effective that would (i) alter Section 8.03 or 11.02; (ii) except as provided in
Section 11.02(h), amend the definition of Borrowing Base (or any defined term
used in such definition), Pro Rata Percentage or Required Lenders;
(iii) increase any advance rate; (iv) release all or substantially all of the
Collateral, except as currently contemplated by the Loan Documents; or
(v) except as expressly permitted by the Loan Documents, release any Obligor
from liability for any Obligations, if such Obligor is Solvent at the time of
the release;

235



--------------------------------------------------------------------------------



 



               (v) without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 8.03; and
               (vi) without the written consent of each relevant Swingline
Lender, no modification shall be effective that would change or waive any
provision hereof relating to Swingline Loans (including the definition of
“European Swingline Commitment”)
provided further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, solely to the extent
necessary to effect such amendments as may be necessary or appropriate, in the
reasonable opinion of such Agent, in connection with any such issuance or
incurrence expressly permitted hereunder, so long as such amendment or
modification does not adversely affect the rights of any Lender (it being
understood that allowing Pari Passu Secured Obligations and Subordinated Lien
Secured Obligations to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender).
     (c) Collateral. Without the consent of any other person, the applicable
Loan Party or Parties and the Administrative Agent and/or Collateral Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with Applicable Law.
     (d) Dissenting Lenders. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders have consented, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Administrative Agent’s notice.
Administrative Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Assumption if the Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13).
     (e) Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrowers (without the consent of
any Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary or advisable in connection with or to effectuate (i) the
Permitted Holdings Amalgamation and (ii) any increase in Commitments
contemplated by Section 2.23.

236



--------------------------------------------------------------------------------



 



     (f) Limitations. The agreement of any Loan Party shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of any Lender, any Agent and/or any Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document. Any waiver or consent granted by Agents or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
     (g) Loan Modification Offers.
               (i) The Administrative Borrower may, by written notice to the
Administrative Agent, make one or more offers (a “Loan Modification Offer”) to
all Lenders to make no more than one Permitted Amendment (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the applicable Borrowers. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days nor more than 30 Business Days after the
date of such notice) (or such shorter periods as are acceptable to the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans of Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”).
               (ii) The Borrowers, each Accepting Lender, each Issuing Lender
and each Swingline Lender shall execute and deliver to the Administrative Agent
a loan modification agreement in a form acceptable to the Administrative Agent
(a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendment and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender, each Issuing Lender and each Swingline
Lender as to the effectiveness of such Loan Modification Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of the Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders (such Commitments, the “Extended
Commitments”). Notwithstanding the foregoing, the Permitted Amendment shall not
become effective under this Section 11.02 unless the Administrative Agent, to
the extent so reasonably requested by the Administrative Agent, shall have
received corporate documents, officers’ certificates or legal opinions
consistent with those delivered on the Closing Date under Section 4.01.
               (iii) “Permitted Amendment” shall mean (A) an extension of the
final maturity date of the applicable Commitments of the Accepting Lenders;
provided that such extension may not result in having more than two different
maturity dates under this Agreement; provided further, that subject to any
amendments to Sections 2.17 and 2.18 or otherwise to the extent dealing with
Letters of Credit and Swingline Loans which mature or expire after a maturity
date when there exist Extended Commitments with a longer maturity date (which
may, with the consent of the applicable Swingline Lender or Issuing Bank,
provide that participations in Letters of Credit expiring on or after the
Maturity Date then in effect shall be re-allocated on

237



--------------------------------------------------------------------------------



 



the Maturity Date from existing Lenders to Accepting Lenders), all Letters of
Credit and Swingline Loans shall be participated in on a pro rata basis by all
Lenders with Commitments in accordance with their Pro Rata Percentage and all
borrowings under the Commitments and repayments thereunder shall be made on a
pro rata basis (except for (1) payments of interest and fees at different rates
on Extended Commitments (and related outstandings) and (2) repayments required
upon the maturity date of the non-extending Commitments), and (B) any other
amendment to a Loan Document required to give effect to the Permitted Amendments
described in clause (A) of this Section 11.02(g). This Section 11.02(g) shall
supersede any provisions in Section 2.14 or Section 11.02 to the contrary.
     (h) Certain Borrowing Base Additions. The Administrative Borrower may
request that (i) Accounts of one or more Borrowers or Borrowing Base Guarantors
that would otherwise not be Eligible Accounts solely because the Account Debtor
either (A) maintains its Chief Executive Office in a specific jurisdiction that
is not an Applicable Eligible Jurisdiction, or (B) is organized under the laws
of a specific jurisdiction that is not an Applicable Eligible Jurisdiction or
any state, territory, province or subdivision thereof, be treated as Eligible
Accounts, or (ii) Accounts sold in a true sale by a Subsidiary Guarantor to a
Borrower or Borrowing Base Guarantor (other than pursuant to the German
Receivables Purchase Agreement or the Swiss Receivables Purchase Agreements) be
able to be treated as Eligible Accounts of such Borrower or Borrowing Base
Guarantor (subject to meeting applicable eligibility criteria), and in each case
the Lenders hereby agree that the eligibility criteria may be adjusted to treat
such Accounts as eligible accounts so long as (i) with regard to Accounts
constituting in the aggregate less than 10% of the Total Borrowing Base, the
Administrative Agent so agrees in its sole discretion, and (ii) with regard to
Accounts constituting in the aggregate 10% or more (but less than 25%) of the
Total Borrowing Base, the Majority Lenders so agree (provided that such an
adjustment with regard to a greater portion of the Total Borrowing Base may be
made only with the prior written consent of all Lenders (except a Defaulting
Lender as provided in Section 2.14(f)); provided, however, that prior to any
such Account being treated as eligible, (y) the Administrative Borrower shall,
at Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any security agreement, guaranty, or other agreement, document or
instrument supplemental to or confirmatory of the Security Documents or other
Loan Documents, together with such certificates, legal opinions, and other
deliverables as may be requested by the Administrative Agent in its sole
discretion, and (z) such Account shall meet such additional Eligibility Criteria
as the Administrative Agent may establish in its sole discretion, including
requiring legal opinions from both the jurisdiction in which the applicable
account is originated and the jurisdiction of the account debtor, satisfaction
of any requirements to notify account debtors in a manner deemed necessary and
desirable, requiring periodic scheduling of accounts subject to pledge or other
actions reasonably necessary to identify Accounts subject to a pledge and a
field examination with respect to such Accounts. In addition, the Administrative
Agent and the Collateral Agent may enter into the agreements and documents
referred to in the definition of “Eligible Swiss Subsidiary Accounts” and
otherwise effect the arrangements contemplated hereby with regard to such
Accounts.

238



--------------------------------------------------------------------------------



 



SECTION 11.03 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. Borrowers shall reimburse each Agent for all
Extraordinary Expenses. Borrowers shall also reimburse each Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of
Collateral Agent’s Liens on any Collateral, to maintain any insurance required
hereunder or to verify Collateral; and (c) subject to the limits of
Section 5.07(c), each inspection, audit or appraisal with respect to any Loan
Party or Collateral, whether prepared by an Agent’s personnel or a third party;
provided that legal fees shall be limited to (together with allocated costs of
internal counsel) the reasonable fees, charges and disbursements of one external
counsel (plus local counsel in each applicable jurisdiction) for the
Administrative Agent and/or the Collateral Agent, one external counsel (plus
local counsel in each applicable jurisdiction) for the Lenders, and one external
counsel (plus local counsel in each applicable jurisdiction) for any Receiver.
All legal, accounting and consulting fees shall be charged to Borrowers by
Agents’ professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction. If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Administrative Agent, for the pro rata benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid.
     (b) Indemnification by Loan Parties. EACH LOAN PARTY SHALL INDEMNIFY AND
HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE. In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF
THE LOAN PARTIES, AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
SUCH (AND/OR ANY OTHER) INDEMNITEE.
     (c) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or

239



--------------------------------------------------------------------------------



 



punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (d) Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefor accompanied by reasonable
particulars of amounts due.
SECTION 11.04 Successors and Assigns.
     (a) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Loan Parties, each Agent, the Lenders, the other Secured
Parties, and their respective successors and assigns, except that (a) no Loan
Party shall have the right to assign its rights or delegate its obligations
under any Loan Documents (except as a result of a transaction expressly
permitted by Section 6.05(c) or (e)); and (b) any assignment by a Lender must be
made in compliance with this Section 11.04(c). Each Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 11.04(c). Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.
     (b) Participations.
               (i) Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution other than a Defaulting Lender (a
“Participant”) a participating interest in the rights and obligations of such
Lender under any Loan Documents. Despite any sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for performance of such obligations, such Lender shall remain the
holder of its Loans and Commitments for all purposes, all amounts payable by
Borrowers shall be determined as if such Lender had not sold such participating
interests, and Borrowers and each Agent shall continue to deal solely and
directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and each Agent and the other Lenders shall not have any
obligation or liability to any such Participant. Subject to the following
sentence, each Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.06(j), Section 2.12, Section 2.13, Section 2.15, Section
2.16, Section 2.21, and Section 7.10 (subject to the requirements of those
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (c) of this Section (and such
Participant shall be deemed to be a Lender for purposes of the definition of
Excluded Taxes); provided that a Participant shall not be entitled to such
benefits unless (A) such Participant and its respective participation are
recorded in the Register in accordance with Section 11.04(c) as if such
Participant were a Lender and (B) such Participant

240



--------------------------------------------------------------------------------



 



complies with Section 2.15 as if such Participant were a Lender. A Participant
shall not be entitled to receive any greater payment under Section 2.06(j),
Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.21, and
Section 7.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Administrative Borrower’s prior
written consent.
               (ii) Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (A) forgives principal,
interest or fees, (B) reduces the stated interest rate or fees payable with
respect to any Loan or Commitment in which such Participant has an interest, (C)
postpones the Maturity Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, (D) except
pursuant to the Intercreditor Agreement, as expressly provided in this Agreement
or as otherwise provided by any such Guarantee, releases all or substantially
all of the Subsidiary Guarantors from their Guarantees or limits the liability
of all or substantially all of the Subsidiary Guarantors in respect of such
Guarantees, or (E) except pursuant to the Intercreditor Agreement or the express
terms hereof, releases all or substantially all of the Collateral.
               (iii) Benefit of Set-Off. Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 11.08 as if such Participant were a Lender.
     (c) Assignments.
               (i) Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion) and integral
multiples of $5,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver to Administrative
Agent, for its acceptance and recording, an Assignment and Assumption. Nothing
herein shall limit the right of a Lender to pledge or assign any rights under
the Loan Documents to (i) any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the Board and any Operating
Circular issued by such Federal Reserve Bank, or (ii) counterparties to swap
agreements relating to any Loans; provided, however, that any payment by any
Loan Party to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy the Loan Parties’ obligations hereunder
to the extent of such payment, and no such assignment shall release the
assigning Lender from its obligations hereunder. So long as no Event of Default
shall have occurred and is continuing, no assignment or transfer of all or a
portion of rights and obligations under this Agreement (including all or a
portion of its Commitment or the Loans at the time owing to it)

241



--------------------------------------------------------------------------------



 



shall be made by a Lender that is a Swiss Qualifying Bank to any assignee that
is not a Swiss Qualifying Bank.
               (ii) Effect; Effective Date. Upon delivery to Administrative
Agent of an Assignment and Assumption and a processing fee of $3,500 (unless
otherwise agreed by Administrative Agent in its discretion), the assignment
shall become effective as specified in the notice (subject to acceptance and
recording thereof by the Administrative Agent pursuant to Section 11.04(d)), if
it complies with this Section 11.04. From such effective date, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Agents and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 2.15 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.
               (iii) Certain Transfers. In the event of a transfer by novation
of all or part of its rights and obligations under this Agreement by a Lender,
such Lender expressly reserves the rights, powers, privileges and actions that
it enjoys under any Security Documents governed by French law in favor of its
Eligible Assignee, in accordance with the provisions of article 1278 et seq. of
the French Code civil.
     (d) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall, at all times while the Loans and LC
Disbursements (or any of them) are outstanding, maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice. The requirements of this Section 11.04(c) are intended to result
in any and all Loans and LC Disbursements being in “registered form” for
purposes of Section 871, Section 881 and any other applicable provision of the
Code, and shall be interpreted and applied in a manner consistent therewith.
     (e) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any requirement of Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

242



--------------------------------------------------------------------------------



 



     (f) Successors and Assigns.
               (i) Notwithstanding anything in Sections 11.04(a) — (e), but only
so long as no Event of Default shall have occurred and is continuing, no
assignment or transfer of all or a portion of any Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
or the Loans at the time owing to it, and including assignment by way of
security, novation or sub-participations) to a Swiss Non-Qualifying Bank shall
be made without the prior written consent of the Swiss Borrower, except that
such consent shall be given:
                    (1) if the transferee is an existing Lender; or
                    (2) if as a result of a change in Swiss Tax laws, a
violation of the Ten Non-Bank Regulations and the Twenty Non-Bank Regulations no
longer results in the imposition of Swiss stamp tax and/or Swiss withholding
tax.
               (ii) Any Lender that enters into a participation or
sub-participation in relation to its Revolving Commitment or Loans in respect
thereof shall ensure that, unless an Event of Default shall have occurred and is
continuing:
                    (1) the terms of such participations or sub-participation
agreement prohibit the participant or sub-participant from entering into further
sub-participation agreements (in relation to the rights between it and such
Lender) and transferring, assigning (including by way of security) or granting
any interest over the participant or sub-participation agreement, except in each
case to a person who is an existing Lender, but subject to the consent contained
above in paragraph (i) of this Section 11.04(f);
                    (2) the identity of the participant or sub-participant is
permitted to be disclosed to the Swiss Federal Tax Administration by the Swiss
Borrower;
                    (3) the participant or sub-participant enters into a
unilateral undertaking in favor of Swiss Borrower to abide by the terms included
in the participations or sub-participation agreement to reflect this
Section 11.04(f) and Section 2.21; and
                    (4) the terms of such participations or sub-participation
agreement oblige the participant or sub-participant, in respect of any further
sub-participation, assignment, transfer or grant, to include, mutatis mutandis,
the provisions of this Section, including a requirement that any further
sub-participant, assignee or grantee enters into such undertaking and abides by
the terms of Section 2.21.
Notwithstanding the foregoing clauses (1) — (4), unless an Event of Default
shall have occurred and is continuing, participations or sub-participations in
relation to any Lender’s Revolving Commitment or Loans in respect thereof are
not permitted unless (y) such participant or sub-participant is a Swiss
Qualifying Bank or, (z) if and to the extent there are in total not more than 10
Swiss Non-Qualifying Banks (including Lenders, participants and/or
sub-participants), the Swiss Borrower consents to such participations or
sub-participations under this Section 11.04(f)(ii), whereby such consent shall
not be unreasonably withheld and the relevant participations or
sub-participations shall be counted against the number of Permitted Swiss
Non-Qualifying Banks.

243



--------------------------------------------------------------------------------



 



               (iii) For the avoidance of doubt, nothing in Subsection
(ii) above restricts any Lender, participant or sub-participant from entering
into any agreement with another person under which payments are made by
reference to this Agreement or to any hereto related participation or
sub-participation agreement (including without limitation credit default or
total return swaps), provided such agreement is not treated as a
sub-participation for the purposes of the Ten Non-Bank Regulations and the
Twenty Non-Bank Regulations.
SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.06(j), Section 2.12, Section 2.14, Section 2.15, Section 2.16,
Section 2.18, Section 2.21, Section 7.10, Section 11.03, Section 11.33, ARTICLE
X, and this Section 11.05 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
any Agent or the Arranger, and any provisions of the Commitment Letter and the
Fee Letter that are explicitly stated to survive the execution and delivery of
this Agreement (which surviving obligations are hereby assumed by the Borrowers
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement. THIS WRITTEN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and

244



--------------------------------------------------------------------------------



 



of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08 Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each Lender and each Issuing Bank agrees to notify the Administrative
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER

245



--------------------------------------------------------------------------------



 



JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH GUARANTOR AND
EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF
ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC COMMUNICATION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CSC CORPORATION, 1180 AVE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO: 212-299-5600)
(TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS: MWIENER@CSCINFO.COM) (THE
“PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
SECTION 11.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

246



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12 Treatment of Certain Information; Confidentiality. Each Agent,
each Lender and each Issuing Bank shall maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and their partners, directors, officers, employees,
trustees, agents, advisors and representatives (provided such Persons are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or other legal process; (d) to any other party
hereto; (e) in connection with any action or proceeding, or other exercise of
rights or remedies, relating to any Loan Documents or Secured Obligations;
(f) subject to an agreement containing provisions substantially the same as this
Section, to any actual or potential assignee, Participant or other Person
acquiring an interest in any Obligations or any actual or prospective party (or
its advisors) to any Bank Product or swap or derivative transaction relating to
any Loan Party and its obligations, or any rating agency for the purpose of
obtaining a credit rating applicable to any Lender; (g) with the consent of
Administrative Borrower or the applicable Loan Party; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to any Agent, any Lender, any Issuing Bank or
any of their Affiliates on a nonconfidential basis from a source other than the
Loan Parties. Notwithstanding the foregoing, each Agent and each Lender may
publish or disseminate general information describing this credit facility,
including the names and addresses of Loan Parties and a general description of
Loan Parties’ businesses, and may use Loan Parties’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from a Loan Party or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises the same degree of care that it accords
its own confidential information. Each Agent, each Lender and each Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning a Loan Party or Subsidiary; (ii) it has developed compliance
procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with Applicable
Law, including federal and state securities laws.

247



--------------------------------------------------------------------------------



 



SECTION 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and the other Loan
Parties, which information includes the name, address and tax identification
number of the Borrowers and the other Loan Parties and other information
regarding the Borrowers and the other Loan Parties that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers and the
other Loan Parties in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Administrative Agent.
SECTION 11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Obligations or, if it exceeds
such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 11.15 [intentionally omitted].
SECTION 11.16 Obligations Absolute. To the fullest extent permitted by
Applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
     (a) any Insolvency Proceeding of any Loan Party;
     (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
     (d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
     (e) any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
     (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

248



--------------------------------------------------------------------------------



 



SECTION 11.17 Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, each Lender acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and the Security Documents, the
terms of the Intercreditor Agreement shall govern and control.
SECTION 11.18 Judgment Currency.
     (a) Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the
Relevant Currency Equivalent, and in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
     (c) For purposes of determining the Relevant Currency Equivalent or any
other rate of exchange for this Section 11.18, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
SECTION 11.19 Euro.
     (a) If at any time that an Alternate Currency Revolving Loan is
outstanding, the relevant Alternate Currency (other than the euro) is fully
replaced as the lawful currency of the country that issued such Alternate
Currency (the “Issuing Country”) by the euro so that all payments are to be made
in the Issuing Country in euros and not in the Alternate Currency previously the
lawful currency of such country, then such Alternate Currency Revolving Loan

249



--------------------------------------------------------------------------------



 



shall be automatically converted into a Loan denominated in euros in a principal
amount equal to the amount of euros into which the principal amount of such
Alternate Currency Revolving Loan would be converted pursuant to law and
thereafter no further Loans will be available in such Alternate Currency.
     (b) The Parent Borrower shall, or shall cause the applicable Loan Party
from time to time, at the request of any Lender accompanied by reasonably
documented particulars thereof, pay to such Lender the amount of any losses,
damages, liabilities, claims, reduction in yield, additional expense, increased
cost, reduction in any amount payable, reduction in the effective return of its
capital, the decrease or delay in the payment of interest or any other return
forgone by such Lender or its Affiliates as a result of the tax or currency
exchange resulting from the introduction of, changeover to or operation of the
euro in any applicable nation or eurocurrency market.
SECTION 11.20 Special Provisions Relating to Currencies Other Than Dollars.
     (a) All funds to be made available to Administrative Agent pursuant to this
Agreement in euros, Swiss francs or GBP shall be made available to
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in such
Participating Member State (or in London) as Administrative Agent shall from
time to time nominate for this purpose.
     (b) In relation to the payment of any amount denominated in euros, Swiss
francs or GBP, Administrative Agent shall not be liable to any Loan Party or any
of the Lenders for any delay, or the consequences of any delay, in the crediting
to any account of any amount required by this Agreement to be paid by
Administrative Agent if Administrative Agent shall have taken all relevant and
necessary steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
euros, Swiss francs or GBP) to the account with the bank in the principal
financial center in the Participating Member State which the Administrative
Borrower or, as the case may be, any Lender shall have specified for such
purpose. In this Section 11.20(b), “all relevant steps” means all such steps as
may be prescribed from time to time by the regulations or operating procedures
of such clearing or settlement system as Administrative Agent may from time to
time determine for the purpose of clearing or settling payments of euros, Swiss
francs or GBP. Furthermore, and without limiting the foregoing, Administrative
Agent shall not be liable to any Loan Party or any of the Lenders with respect
to the foregoing matters in the absence of its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).
SECTION 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
     (a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such

250



--------------------------------------------------------------------------------



 



Loan Party to each of the Secured Parties under each of the Loan Documents and
Bank Product Agreements relating to any Secured Obligations, as and when that
amount falls due for payment under the relevant Secured Debt Agreement or would
have fallen due but for any discharge resulting from failure of another Secured
Party to take appropriate steps, in insolvency proceedings affecting such Loan
Party, to preserve its entitlement to be paid that amount.
     (b) Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
     (c) The Collateral Agent has the independent right to demand and receive
full or partial payment of the amounts payable by each Loan Party under this
Section 11.21, irrespective of any discharge of such Loan Party’s obligation to
pay those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.
     (d) Any amount due and payable by a Loan Party to the Collateral Agent
under this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
     (e) The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
     (f) In addition, but without prejudice to the foregoing, the Collateral
Agent shall be the joint creditor (together with the relevant Secured Parties)
of all obligations of each Loan Party towards each of the Secured Parties under
the Secured Debt Agreements.
SECTION 11.22 Special Appointment of Collateral Agent for German Security.
     (a) (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties,
(ii) the Collateral Agent accepts its appointment as a trustee and administrator
of the German Security on the terms and subject to the conditions set out in
this Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in

251



--------------------------------------------------------------------------------



 



relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto.
     (b) To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
     (c) Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.
     (d) The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents and Bank Product Agreements relating to any
Secured Obligations. The Secured Parties and the Collateral Agent agree further
that the respective Loan Party’s obligations under such abstract acknowledgment
of indebtedness shall not increase the total amount of the Secured Obligations
(as defined in the respective agreement governing German Security) and shall not
result in any additional liability of any of the Loan Parties or otherwise
prejudice the rights of any of the Loan Parties. Accordingly, payment of the
obligations under such abstract acknowledgment of indebtedness shall, to the
same extent, discharge the corresponding Secured Obligations and vice versa.
SECTION 11.23 Special Appointment of Administrative Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements.
     (a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Administrative
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Loan Party, to preserve its entitlement to be paid that amount.
     (b) The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.

252



--------------------------------------------------------------------------------



 



     (c) Any amount due and payable by a Loan Party to the Administrative Agent
under this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Administrative Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.
     (d) Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Administrative Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Administrative
Agent to receive payment under this Section 11.23.
     (e) The Administrative Agent and the Collateral Agent are authorized to
enter into consents to any lock-up or listing agreement required by any
applicable rule or regulation in connection with any listing or offering of
Equity Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.
and 4260856 Canada Inc., are not impaired.
SECTION 11.24 Special Appointment of Collateral Agent in Relation to France.
     (a) Notwithstanding any other provision of this Agreement, each French
Guarantor hereby irrevocably and unconditionally undertakes insofar as
necessary, in advance, to pay to the Collateral Agent, as creditor in its own
right and not as representative of the other Secured Parties, sums equal to and
in the currency of each amount payable by such French Guarantor to each of the
Secured Parties under each of the Loan Documents as and when that amount falls
due for payment under the relevant Loan Document or would have fallen due but
for any discharge resulting from failure of another Secured Party to take
appropriate steps to preserve its entitlement to be paid that amount (such
payment undertakings, obligations and liabilities which are the result thereof,
hereinafter referred to as the “Parallel Debt”).
     (b) The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each French Guarantor under this
Section 11.24, irrespective of any discharge of such French Guarantor’s
obligation to pay those amounts to the other Secured Parties resulting from
failure by them to take appropriate steps to preserve their entitlement to be
paid those amounts.
     (c) Any amount due and payable by a French Guarantor to the Collateral
Agent under this Section 11.24 shall be decreased to the extent that the other
Secured Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a French Guarantor to the other Secured Parties under
those provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.

253



--------------------------------------------------------------------------------



 



     (d) The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
     (e) The rights of the Secured Parties (other than any Parallel Debt) to
receive payment of amounts payable by each French Guarantor under the Loan
Documents are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.24.
SECTION 11.25 Swiss Tax Ruling. The Swiss Borrower shall obtain subsequent to
the Closing Date (but within a reasonable time frame) (a) a ruling from the
Wallis cantonal tax authority confirming that the payment of interests under
this Agreement shall not be subject to federal, cantonal, and municipal direct
taxes levied at source in Switzerland as per Article 51 § 1 lit. d and
Article 94 of the Swiss Federal Direct Tax Act of December 14, 1990 and as per
Article 21 § 2 lit. a and Article 35 § 1 lit. e of the Swiss Federal
Harmonization Direct Tax Act of December 14, 1990, but only to the extent and
limited to the interests paid by the Swiss Borrower in connection with the Swiss
Revolving Loan and which are secured by the Swiss real estate mortgage in an
amount of CHF 60 million, and (b) a ruling from the Zurich cantonal tax
authority confirming that the aforesaid direct taxes levied at source may be
solely ruled with the Canton where the Swiss real estate is located. The Swiss
Borrower further acknowledges that the gross-up mechanism provided for under
Section 2.15 shall apply with respect to any such direct taxes levied at source.
SECTION 11.26 Designation of Collateral Agent under Civil Code of Quebec. Each
of the parties hereto (including each Lender, acting for itself and on behalf of
each of its Affiliates which are or become Secured Parties from time to time)
confirms the appointment and designation of the Collateral Agent (or any
successor thereto) as the person holding the power of attorney (fondé de
pouvoir) within the meaning of Article 2692 of the Civil Code of Québec for the
purposes of the hypothecary security to be granted by the Loan Parties or any
one of them under the laws of the Province of Québec and, in such capacity, the
Collateral Agent shall hold the hypothecs granted under the laws of the Province
of Québec as such fondé de pouvoir in the exercise of the rights conferred
thereunder. The execution by the Collateral Agent in its capacity as fondé de
pouvoir prior to the date hereof of any document creating or evidencing any such
hypothecs is hereby ratified and confirmed. Notwithstanding the provisions of
Section 32 of the Act respecting the special powers of legal persons (Québec),
the Collateral Agent may acquire and be the holder of any of the bonds secured
by any such hypothec. Each future Secured Party, whether a Lender, an Issuer or
a holder of any Secured Obligation, shall be deemed to have ratified and
confirmed (for itself and on behalf of each of its Affiliates that are or become
Secured Parties from time to time) the appointment of the Collateral Agent as
fondé de pouvoir.
SECTION 11.27 Maximum Liability. Subject to Section 7.08 and Sections 7.11 to
7.16, it is the desire and intent of each Loan Party and the Secured Parties
that their respective liability shall be enforced against each Loan Party to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought after giving effect to the rights of
contribution established in the Contribution, Intercompany, Contracting and
Offset Agreement that are valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding. If,
however, and to the extent that, the obligations of

254



--------------------------------------------------------------------------------



 



any Loan Party under any Loan Document shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of such Loan Party’s obligations under the Loan
Documents shall be deemed to be reduced and such Loan Party shall pay the
maximum amount of the Secured Obligations which would be permissible under
Applicable Law.
SECTION 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
SECTION 11.29 Performance of Borrowers’ Obligations. Each Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Loan Party under any Loan Documents or
otherwise lawfully requested by any Agent to (a) enforce any Loan Documents or
collect any Secured Obligations; (b) protect, insure, maintain or realize upon
any Collateral; or (c) defend or maintain the validity or priority of Collateral
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of any Agent under this Section shall be reimbursed to
such Agent by Borrowers, on demand, with interest from the date incurred to the
date of payment thereof at the Default Rate applicable to Base Rate Loans. Any
payment made or action taken by any Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
SECTION 11.30 Credit Inquiries. Each Loan Party hereby authorizes each Agent and
each Lender (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.
SECTION 11.31 Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for any Agent or
any other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of any Agent, any Lender or
any other Secured Party pursuant to the Loan Documents or otherwise shall be
deemed to constitute any Agent and any Secured Party to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Loan Party.
SECTION 11.32 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, each Loan Party
acknowledges and agrees that (a)(i) this credit facility and any related
arranging or other services by any Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between the Loan Parties
and such Person; (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) the Loan Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each

255



--------------------------------------------------------------------------------



 



Agent, each Lender, their Affiliates and any arranger is and has been acting
solely as a principal in connection with this credit facility, is not the
financial advisor, agent or fiduciary for the Loan Parties, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) each Agent, each Lender, their Affiliates and any arranger may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their Affiliates, and have no obligation to
disclose any of such interests to the Loan Parties or their Affiliates. To the
fullest extent permitted by Applicable Law, each Loan Party hereby waives and
releases any claims that it may have against any Agent, any Lender, their
Affiliates and any arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.
SECTION 11.33 Marshaling; Payments Set Aside. None of the Agents or the other
Secured Parties shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Secured Obligations. If any payment by or on
behalf of any Borrower is made to any Agent or other Secured Party, or an Agent
or other Secured Party exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent or other Secured Party in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Secured Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.
SECTION 11.34 One Obligation. The Loans, LC Obligations and other Secured
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by
Collateral Agent’s Lien upon all Collateral; provided, however, that each Agent
and each other Secured Party shall be deemed to be a creditor of, and the holder
of a separate claim against, each Borrower to the extent of any Secured
Obligations jointly or severally owed by such Borrower.
[Signature Pages Follow]

256



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NOVELIS INC., as Parent Borrower
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title:  
        NOVELIS CORPORATION, as U.S. Borrower and Guarantor
      By:   /s/ Leslie J. Parrette Jr.        Name:   Leslie J. Parrette Jr.   
    Title:           NOVELIS PAE CORPORATION, as U.S. Borrower and Guarantor
      By:   /s/ Leslie J. Parrette Jr.        Name:   Leslie J. Parrette Jr.   
    Title:           NOVELIS BRAND LLC, as U.S. Borrower and Guarantor
      By:   /s/ Marion Barnes        Name:   Marion Barnes        Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Borrower and Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Borrower and
Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS ACQUISITIONS LLC, as U.S. Borrower and Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:           NOVELIS NORTH AMERICA HOLDINGS INC., as U.S. Borrower and
Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:      

2



--------------------------------------------------------------------------------



 



         

            NOVELIS UK LTD, as U.K. Borrower and Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS AG, as Swiss Borrower, European
Administrative Borrower and Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
 

3



--------------------------------------------------------------------------------



 



         

            NOVELIS CAST HOUSE TECHNOLOGY LTD., as
Canadian Guarantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
4260848 CANADA INC., as Canadian Guarantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
4260856 CANADA INC., as Canadian Guarantor
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:          
NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor,

By: 4260848 CANADA INC.
Its: General Partner
      By:   /s/ Marion Barnes       Name:   Marion Barnes       Title:      

4



--------------------------------------------------------------------------------



 



         

            NOVELIS EUROPE HOLDINGS LIMITED., as U.K. Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS SERVICES LIMITED, as U.K. Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS SWITZERLAND SA, as Swiss Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS TECHNOLOGY AG, as Swiss Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
 

5



--------------------------------------------------------------------------------



 



            SIGNED AND DELIVERED AS A DEED for and on behalf of NOVELIS
ALUMINIUM HOLDING COMPANY by its lawfully appointed attorney in the presence of:
      Name:   Randal P. Miller     Title:           witness:
      Name:   Nina Mansoori     Title:   Witness       NOVELIS DEUTSCHLAND GMBH,
as German Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
 

6



--------------------------------------------------------------------------------



 



         

            NOVELIS MADEIRA, UNIPESSOAL, LDA, as Madeira Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS LUXEMBOURG S.A., as Luxembourg Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      NOVELIS PAE S.A.S., as French Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
      AV METALS INC., as Guarantor
      By:   /s/ Randal P. Miller       Name:   Randal P. Miller       Title:    
 

7



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Issuing Bank,
U.S. Swingline Lender and as Lender
      By:   /s/ Peter M. Walther       Name:   Peter M. Walther       Title:  
Senior Vice President  

8



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
as European Swingline Lender and as a Lender
      By:   /s/ Brian D. Williams       Name:   Brian D. Williams       Title:  
Vice President  

9



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Lender
      By:   /s/ Michael Smolow       Name:   Michael Smolow       Title:   Vice
President  

10



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as Lender
      By:   /s/ Brian Knapp        Name:   Brian Knapp        Title:   Vice
President   

11



--------------------------------------------------------------------------------



 



         

            UBS AG, STAMFORD BRANCH, as Lender
      By:   /s/ Mary E. Evans        Name:   Mary E. Evans        Title:  
Associate Director        By:   /s/ Irja R. Osta        Name:   Irja R. Osta   
    Title:   Associate Director   

12



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as Issuing Bank
      By:   /s/ Matthew Havens       Name:   Matthew Havens       Title:  
Associate Vice President       By:   /s/ Sandy Bau       Name:   Sandy Bau      
Title:   Assistant Treasurer  

13



--------------------------------------------------------------------------------



 



Annex I
Revolving Commitments

          Lender   Revolving Commitment
Bank of America, N.A.
  $ 160,000,000  
Citibank, N.A.
  $ 160,000,000  
JPMorgan Chase Bank, N.A.
  $ 160,000,000  
The Royal Bank Of Scotland plc
  $ 160,000,000  
UBS AG, Stamford Branch
  $ 160,000,000  

2



--------------------------------------------------------------------------------



 



Annex II
Applicable Margin

                          Average Quarterly Excess             Availability  
Eurocurrency   EURIBOR   Base Rate
Level I
Greater than or equal to $575,000,000
    2.25 %     2.25 %     1.00 %
 
                       
Level II
Less than $575,000,000 and equal to or greater than $375,000,000
    2.50 %     2.50 %     1.25 %
 
                       
Level III
Less than $375,000,000 and equal to or greater than $175,000,000
    2.75 %     2.75 %     1.50 %
 
                       
Level IV
Less than $175,000,000
    3.00 %     3.00 %     1.75 %

     Until March 31, 2011, the Applicable Margin shall be determined as if Level
I were applicable. Thereafter, the Applicable Margin shall be subject to
increase or decrease as of the first day of each fiscal quarter based on Average
Quarterly Excess Availability for the preceding fiscal quarter. If the first
Borrowing Base Certificate in any fiscal quarter is not received by the date
required under Section 9.03, then, at the option of the Administrative Agent or
Required Lenders, the margins shall be determined as if Level IV were
applicable, from such day until the first day of the calendar month following
actual receipt.

 



--------------------------------------------------------------------------------



 



Annex III
Mandatory Cost Formula
     1. The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.
     2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.
     3. The Additional Cost Rate for any Lender lending from a Facility Office
in a Participating Member State will be the percentage notified by that Lender
to the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.
     4. The Additional Cost Rate for any Lender lending from a Facility Office
in the United Kingdom will be calculated by the Administrative Agent as follows:

          (a)   in relation to a GBP Denominated Loan:
 
       
 
  AB + C(B–D)+Ex 0.0l
 
100–(A+C)   per cent. per annum 
 
        (b)   in relation to a Loan in any currency other than GBP:
 
       
 
  Ex 0.01
 
300   per cent. per annum. 

Where:
     A is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
     B is the percentage rate of interest (excluding the Applicable Margin and
the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.06(f)) payable for the relevant Interest Period
on the Loan.

 



--------------------------------------------------------------------------------



 



     C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
     D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent (or such other bank as may be designated by the
Administrative Agent in consultation with Administrative Borrower) on interest
bearing Special Deposits.
     E is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in GBP per
£1,000,000.
     5. For the purposes of this Schedule:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Facility Office” means the office or offices notified by a Lender to
the Administrative Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five Business Days’ written notice)
as the office or offices through which it will perform its obligations under
this Agreement;
     (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A. I Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate);
     (e) “Reference Banks” means, in relation to the EURIBOR Rate and Mandatory
Cost, the principal office in Chicago, Illinois of Bank of America, N.A., or
such other bank or banks as may be designated by the Administrative Agent in
consultation with Administrative Borrower;
     (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and
     (g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.
     6. In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 per cent. will be included in the formula as
5 and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

2



--------------------------------------------------------------------------------



 



     7. If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in GBP
per £1,000,000 of the Tariff Base of that Reference Bank.
     8. Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:
     (a) the jurisdiction of its Facility Office; and
     (b) any other information that the Administrative Agent may reasonably
require for such purpose.
     Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.
     9. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.
     10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
     11. The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
     12. Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.
     13. The Administrative Agent may from time to time, after consultation with
Administrative Borrower and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Annex III in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of

3



--------------------------------------------------------------------------------



 



England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties to this Agreement.

4



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Refinancing Indebtedness to be Repaid

                      Company   Description   Bank Name   Issue Date   Due Date
  Amount
Novelis Inc.
  7.25% Notes   N/A   February 3, 2005   February 3, 2015   US$1,049,363,000
 
  11.5% Notes   N/A   August 11, 2009   February 15, 2015   US$185,000,000
 
  Term Loan   UBS AG as agent   July 6, 2007   July 6, 2014   US$290,587,980
Novelis Corporation
  Term Loan   UBS AG as agent   July 6, 2007   July 6, 2014   US$855,695,250
 
  Asset Based Loan   Bank of America,
N.A. as agent   July 6, 2007   July 6, 2014   US$0

     The Existing Letters of Credit described on Schedule 2.18

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Subsidiary Guarantors
Canada
     • 4260848 Canada Inc.
     • 4260856 Canada Inc.
     • Novelis Cast House Technology Ltd.
     • Novelis No. 1 Limited Partnership
United States
     • Aluminum Upstream Holdings LLC
     • Novelis Acquisitions LLC
     • Novelis Brand LLC
     • Novelis Corporation
     • Novelis North America Holdings Inc.
     • Novelis PAE Corporation
     • Novelis South America Holdings LLC
United Kingdom
     • Novelis Europe Holdings Limited
     • Novelis Services Limited
     • Novelis UK Ltd
Switzerland
     • Novelis AG
     • Novelis Switzerland SA
     • Novelis Technology AG
Ireland
     • Novelis Aluminium Holding Company
Germany
     • Novelis Deutschland GmbH
Brazil

 



--------------------------------------------------------------------------------



 



     • Novelis do Brasil Ltda.
Portugal (Madeira)
     • Novelis Madeira, Unipessoal, Lda
Luxembourg
     • Novelis Luxembourg S.A.
France
     • Novelis PAE S.A.S.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Applicable Jurisdiction Requirements
1. No later than 30 days (or such longer period as to which the Administrative
Agent may agree) following the date that the Administrative Agent gives notice
to the Administrative Borrower requiring compliance with the requirements set
forth in Section 1690 of the French Civil Code in respect of Accounts governed
by the laws of France or owed by Account Debtors located in France, the
Administrative Agent shall (a) be satisfied that the applicable Borrowers and
Borrowing Base Guarantors shall have complied with such requirements or (b) have
received an opinion (from a firm satisfactory to the Administrative Agent in
form and substance satisfactory to the Administrative Agent addressing such
matters a the Administrative Agent may reasonably request) that includes a
conclusion to the effect that the Accounts have been duly assigned and are
beyond the reach of any assignor’s creditors irrespective of compliance with
such notice requirements of the French Civil Code.
2. To the extent requested by the Administrative Agent or the Collateral Agent,
notification to and, if required, consent from such Account Debtors located in
such jurisdictions or whose Accounts are governed by the law of such
jurisdictions, as may be requested from time to time.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(d)
Specified Account Debtors

                  Company   Concentration Limit
•
  Anheuser-Busch Inc.     30 %
 
           
•
  Rexam Beverage Can Company     30 %
 
           
•
  Ball Metal Beverage Container Corp.     20 %

 



--------------------------------------------------------------------------------



 



Schedule 1.01(e)
Excluded Collateral Subsidiaries
United States

  •   Eurofoil, Inc.

Germany

  •   Novelis Aluminum Beteiligungs GmbH

Brazil

  •   Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.

France

  •   Novelis Foil France SAS     •   Novelis Laminés France SAS

Malaysia

  •   Al Dotcom Sdn Berhad     •   Alcom Nikkei Specialty Coatings Sdn Berhad

India

  •   Novelis (India) Infotech Ltd.

Belgium

  •   Novelis Belgique SA     •   Novelis Benelux N.V.

Mexico

  •   Novelis de Mexico, S.A. de C.V.

Italy

  •   Novelis Italia SpA

 



--------------------------------------------------------------------------------



 



Schedule 1.01(f)
Excluded Subsidiaries
Ireland

  •   Novelis Aluminium Holding Company

Brazil

  •   Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.     •   Novelis
do Brasil Ltda.

Portugal (Madeira)

  •   Novelis Madeira, Unipessoal, Lda

Luxembourg

  •   Novelis Luxembourg SA

France

  •   Novelis Foil France S.A.S.     •   Novelis Laminés France SAS     •  
Novelis PAE S.A.S.

Malaysia

  •   Al Dotcom Sdn Berhad     •   Alcom Nikkei Specialty Coatings Sdn Berhad  
  •   Aluminum Company of Malaysia Berhad

India

  •   Novelis (India) Infotech Ltd.

Belgium

  •   Novelis Belgique SA     •   Novelis Benelux N.V.

Mexico

  •   Novelis de Mexico, S.A. de C.V.

 



--------------------------------------------------------------------------------



 



Italy

  •   Novelis Italia SpA

Korea

  •   Novelis Korea Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(g)
Joint Venture Subsidiaries
United States

  •   Evermore Recycling LLC.

Malaysia

  •   Aluminum Company of Malaysia Berhad

Korea

  •   Novelis Korea Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(h)
Agent’s Account
(i) With respect to payments in Dollars, the Administrative Agent’s Account No.
at Bank of America, N.A., ABA Routing No. , account name Credit Services,
reference Novelis Corporation,
(ii) with respect to Novelis AG’s payments in GBP, the Administrative Agent’s
Account No. at Bank of America, London (BOFAGB22), account name Novelis AG, ATTN
Loans Agency,
(iii) with respect to Novelis AG’s payments in Euros, the Administrative Agent’s
Account No.  at Bank of America, London (BOFAGB22), account name Novelis AG,
ATTN Loans Agency,
(iv) with respect to Novelis AG’s payments in CHF, the Administrative Agent’s
Account No. at Bank of America, London (BOFAGB22), account name Novelis AG, ATTN
Loans Agency,
(v) with respect to Novelis UK’s payments in GBP, the Administrative Agent’s
Account No. at Bank of America, London (BOFAGB22), account name Novelis UK, ATTN
Loans Agency, and
(vi) with respect to Novelis UK’s payments in Euros, the Administrative Agent’s
Account No. at Bank of America, London (BOFAGB22), account name Novelis UK, ATTN
Loans Agency;
or in each case, such other account as is specified from time to time by the
Administrative Agent in a notice to the Administrative Borrower or, in the case
of payments by Lenders, notice to the Lenders.

 



--------------------------------------------------------------------------------



 



Schedule 2.18(a)
Existing Letters of Credit

                      Bank   Beneficiary   L/C Number   Face Amount   Expiration
Date
RBS
  Independent Electricity System   NACA1US10S613164   530,984 CAD   2/15/2011
 
                   
Bank of America
  Zurich Insurance Company   68050605     350,000 USD   6/4/2011
 
                   
Bank of America
  Liberty Mutual Insurance Company   68047318     2,633,000 USD   1/19/2011
 
                   
Bank of America
  United Energy Corp.   68047460     2,000,000 USD   12/31/2010
 
                   
Bank of America
  Dominion Transmission, Inc.   68046943     167,676 USD   1/31/2011
 
                   
Bank of America
  CVG Serlaca   6008GT006178/10   1,160,151 EUR   10/5/2011
 
                   
Bank of America
  GVG Serlaca   6008GTO06177/10   4,060,529 EUR   7/5/2011

 



--------------------------------------------------------------------------------



 



Schedule 2.18(b)
Existing Commerzbank Letters of Credit

                  Bank   Beneficiary   L/C Number   Face Amount   Expiration
Date
Commerzbank
  Ernst + Co   BAGAV70042900001   300,000 CHF   9/30/2011
 
               
Commerzbank
  Ernst & Co (Landlord Küsnacht)   BAGAV70041000001   200,000 CHF   9/30/2011
 
               
Commerzbank
  GDF Suez   BAGAV70037570001   2,857,000 GBP   6/30//2011
 
               
Commerzbank
  Yunnan Metallurgical Group Imp & Exp Co. Ltd   BAGAV70042070001   665,600 USD
  8/20/2011
 
               
Commerzbank
  Chinalco Ruimin Co Ltd, China   BAGAV70037280001   86,850 USD   1/13/2011
 
               
Commerzbank
  Fonderie Pandolfo, Padova, Italy   BAGAV70045080001   55,000 EUR   11/12/2011
 
               
Commerzbank
  Henan   BAGAV70044420001   140,000 EUR   5/29/2011
 
               
Commerzbank
  Henan   BAGAV70044430001   70,000 EUR   5/29/2011
 
               
Commerzbank
  Henan   BAGAV70044400001   60,000 EUR   5/29/2011
 
               
Commerzbank
  Henan   BAGAV70044390001   30,000 EUR   5/29/2011
 
               
Commerzbank
  Mehle lmmobilien   GKOAV70006060001   37,200 EUR   10/31/2011
 
               
Commerzbank
  Elval S.A.   BAGAV70043840001   30,200 EUR   3/20/2011
 
               
Commerzbank
  Yidu Hec   BAGAV70043750001   28,800 EUR   1/31/2011
 
               
Commerzbank
  ASAS Aluminum Sanayi   BAGAV70042860001   3,750,000 EUR   4/10/2011
 
               
Commerzbank
  Alcan Rhenalu   BAGAV70043450001   557,000 EUR   7/21/2011
 
               
Commerzbank
  Yunnan Matallurgical Group   BAGAV70043420001   65,422 EUR   1/15/2011
 
               
Commerzbank
  Inner Mongolia   BAGAV70043190001   745,250 EUR   8/5/2011
 
               
Commerzbank
  Aluminum Dunkerque   BAGAV70042260001   187,000 EUR   1/6/2011
 
               
Commerzbank
  Heilongjiang ZhongJian   BAGAV70041800001   87,600 EUR   3/15/2011
 
               
Commerzbank
  Heilongjiang ZhongJian China   BAGAV70041810001   54,900 EUR   3/31/2011
 
               
Commerzbank
  LKW Walter Intemationale, Wiener-Neudorf, Austria   BAGAV7004092001   100,000
EUR   5/31/2011
 
               
Commerzbank
  EXXONMOBIL   BAGAV70038830001   750,000 EUR   12/31/2010
 
               
Commerzbank
  Alcan Rhenalu   BAGAV70038760001   97,500 EUR   3/25/2011
 
               
Commerzbank
  Hydro Aluminum Deutschland GmbH   BAGAV70037230001   25,400 EUR   1/21/2011
 
               
COBA
  Nikolaus Freiherr von Verschür   BKDAV70004540001   185,354 EUR   6/16/2011
 
               
Commerzbank
  VPW Levensvericherungs-AG   BAGAV70037230001   24,000 EUR   10/2/2011
 
               
Commerzbank
  Hauptzollamt Braunschweig   BKRAV07064000200   400,000 EUR   2/28/2011

 



--------------------------------------------------------------------------------



 



Schedule 2.21
Lenders to Swiss Borrower

      SWISS QUALIFYING BANKS   SWISS NON-QUALIFYING BANKS
Bank of America, N.A.
   
 
   
The Royal Bank of Scotland Plc
   
 
   
Citibank, N.A.
   
 
   
JP Morgan Chase Bank, N.A.
   
 
   
UBS AG, Stamford Branch
   
 
   
Commerzbank AG, New York and Grand Cayman Branches
   

 



--------------------------------------------------------------------------------



 



Schedule 3.06(c)
Violations or Proceedings
None

 



--------------------------------------------------------------------------------



 



Schedule 3.17
Pension Matters
Novelis UK Pension Plan
The Novelis UK Pension Plan is a defined benefit scheme, with currently 451
active members, 926 deferred members and 1099 pensioners. The sponsoring
employer is Novelis UK Ltd. On the 1st of January 2006 around 575 Novelis
employees who had participated in the British Alcan RILA Plan became active
contributing members of the Novelis UK Pension Plan, with 377 (65%) of them
electing to keep their past service with the British Alcan RILA Plan. At the
same time the Novelis UK Pension Plan was closed to new members with a defined
contribution plan being set up for new employees.

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Insurance
I) Property Insurance Summary
NAMED INSURED:
• Novelis Inc. and/or its affiliated, subsidiary and associated companies and/or
corporations and the Insured’s interest in partnerships and joint ventures as
now exist or may hereafter be constituted or acquired and any party in interest
which the Insured is responsible to insure.
• Including the Insured’s interest in the following joint ventures:
• Logan Aluminum Inc.
• Aluminum Norf G.m.b.H. (100% for Property Damage / solely Novelis’ ownership
interest for Business Interruption)
• Evermore Recycling LLC
PERIOD OF INSURANCE:
From July 1,2010 to July 1, 2011
Both Dates at 12:01 am standard time at the place where the Property Insured is
located.
COVERAGE DETAILS:
Property Insured
All real and personal property of every kind, nature and description except as
may hereafter be excluded including but not limited:
• All property in which the Insured has an insurable interest including but not
limited to property owned, used, leased or intended for use by the Insured, or
hereafter constructed, erected, installed, or acquired. In the event of loss or
damage, the Insurers agree to accept and consider the Insured as sole and
unconditional owner of improvements and betterments, notwithstanding any
contract or leases to the contrary.
• All property of other’s in the Insured’s care, custody and control and / or
for which they may be legally liable and / or under an obligation and /or has
assumed responsibility to provide insurance.
• All property which is required to be specifically insured by reason of any
statute.
Perils Insured
All Risks of direct physical loss or damage by any cause whatsoever, including
potline freeze up (smelters), Machinery Breakdown, Earthquake and Flood, to the
Property Insured, except as may hereafter be excluded.
LIMITS OF LIABILITY:
US    $750,000,000    EACH AND EVERY OCCURRENCE
Combined for Property Damage, including Machinery Breakdown and Business
Interruption excess of the DEDUCTIBLE LEVELS and subject to the following
ground-up sub-limits, where applicable, as described below:

 



--------------------------------------------------------------------------------



 



GROUND-UP PROGRAM SUB-LIMITS

             
Contingent Business Interruption and Contingent Extra Expense (Direct Suppliers
and/or Customers)
  $
$ 200,000,000
25,000,000     each and every occurrence for BI, except
each and every occurrence for BI emanating from earthquake in the New Madrid
zone.
 
           
Course of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI including
Advance loss of Profits.
 
           
Debris Removal
  $ 100,000,000     each and every occurrence for PD or 25% of the loss,
whichever is greater.
 
           
Decontamination Expenses
  $ 50,000,000     each and every occurrence for PD.
 
           
Defense Costs
  $ 5,000,000     each and every occurrence combined for PD & BI.
 
           
Demolition and Increased Cost of Construction
  $ 100,000,000     each and every occurrence for PD.
 
           
Earthquake
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except
 
           
 
  $ 500,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Italy.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for China.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Mexico.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Chile.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Columbia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Guam.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Indonesia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Israel.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Peru.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Portugal.

 



--------------------------------------------------------------------------------



 



             
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Taiwan.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Turkey.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Venezuela.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Madrid (sub-limit does not apply to the Logan
facility).
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Pacific Northwest.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Philippines.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for California. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Japan. This sub-limit applies on a cumulative basis for all
coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Zealand. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
Expediting Expense
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Extra Expense
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Fine Arts
  $ 25,000,000     each and every occurrence for PD.
 
           
Fire Fighting Expenses
  $ 25,000,000     each and every occurrence for PD.
 
           
Flood
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for properties situated in a 100 year flood plain.

 



--------------------------------------------------------------------------------



 



             
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for flood in the Netherlands.
 
           
Interruption By Civil or Military Authority
  $ 100,000,000     each and every occurrence for BI or 30 consecutive days,
whichever is less.
 
           
Interruption of Ingress and/or Egress
  $ 100,000,000     each and every occurrence for BI or 30 consecutive days,
whichever is less.
 
           
Impounded Water
  $ 100,000,000     each and every occurrence for PD & BI.
 
           
Land and Water Contaminant or Pollutant Cleanup, Removal and Disposal
  $ 1,000,000     each and every occurrence for PD.
 
           
Leasehold Interest
  $ 100,000,000     each and every occurrence for BI.
 
           
Neighbour’s Recourse Liability
  $ 25,000,000     each and every occurrence combined for PD and BI.
 
           
Newly Acquired Location
  $ 100,000,000     each and every occurrence combined for PD & BI except;
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI with respect
to Named Windstorm.
 
           
Non Admitted Tax Liability
  $ 150,000,000     each and every occurrence.
 
           
Potline Freeze Up
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Recapture of Investment Incentives
  $ 50,000,000     each and every occurrence.
 
           
Research & Development
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Royalties
  $ 10,000,000     each and every occurrence.
 
           
Service Interruption
  $ 200,000,000     each and every occurrence combined for PD & BI, except
 
           
 
  $ 25,000,000     each and every occurrence combined for PD and BI from
interruption emanating from earthquake in the New Madrid zone.
 
           
Transit
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Transmission and Distribution Lines
  $ 10,000,000     each and every occurrence combined for direct loss causing PD
& BI.
 
           
Unnamed Location
  $ 100,000,000     each and every occurrence combined for PD & BI except;
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI with respect
to Named Windstorm.

 



--------------------------------------------------------------------------------



 



DEDUCTIBLE LEVELS:
$5,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for locations with insurable
values exceeding US $100,000,000.
$2,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for locations with insurable
values equal to or less than US $100,000,000.
$1,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown at non-manufacturing locations including
offices, outside warehouses and stand-alone Research & Development centers.
If two or more deductibles apply to a single occurrence, the total amount
deducted shall not exceed the largest deductible applicable, unless otherwise
provided in the Master Policy wording.
BASIS OF VALUATION:
Repair or replacement cost of the damaged or destroyed property as further
stipulated in the Master Policy wording.
DIFFERENCE IN CONDITIONS:
Master Policy provides coverage where conditions of the locally integrated
and/or non-integrated policies differ from the Master Policy and specifically
where the conditions of the Master Policy are broader.
DIFFERENCE IN LIMITS:
Master Policy provides coverage where the difference between the limits of
liability stated in any locally integrated and/or non-integrated policies are
less than the Master Policy.
TERRITORY:
Worldwide, except no coverage is provided in the following countries:
Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bosnia and
Herzegovina, Cambodia, Chad, Congo, Cuba, Chechnya, Georgia, Iraq, Iran,
Kyrgyszstan, Laos, Lebanon, Liberia, Montenegro, Nigeria, North Korea, Pakistan,
Serbia, Somalia, Syria, Tajikhistan, Tchechnia, Turkmenistan, Uzbekistan, and
Zaire.
Also, coverage is not provided in any country or region where the U.S.
Government prohibits its citizens from conducting commerce or has imposed trade
sanctions.
EXCLUSIONS:
• PROPERTY MORE SPECIFICALLY INSURED UNDER A MARINE IMPORT / EXPORT INSURANCE
POLICY
• AIRCRAFT / WATERCRAFT
• LAND / WATER

 



--------------------------------------------------------------------------------



 



  •   LABOUR DISTURBANCES     •   WAR / NUCLEAR DEVICE / REBELLION / SEIZURE BY
PUBLIC AUTHORITY / CONTRABAND OR ILLEGAL TRADE     •   NUCLEAR     •   FRAUD    
•   WEAR AND TEAR     •   CROPS OR STANDING TIMBER     •   CURRENCY / PRECIOUS
METALS     •   OFFSHORE PROPERTY     •   VEHICLES     •   MYSTERIOUS
DISAPPEARANCE     •   CHANGES IN TEMPERATURE     •   PROPERTY SOLD TO OTHERS    
•   UNDERGROUND MINES     •   SATELLITES / SPACECRAFT     •   MANUFACTURING OR
PROCESSING ERRORS     •   ERRORS IN DESIGN     •   COST OF MAKING GOOD DEFECTIVE
DESIGN OR SPECIFICATIONS     •   ERRORS IN PROCESSING / MANUFACTURING PRODUCT  
  •   SETTLING, CRACKING, SHRINKAGE     •   REMOTE LOSS / DELAY OR LOSS OF
MARKET     •   VERMIN, INSECTS OR ANIMALS     •   LOCAL, STATE OR NATIONAL
GOVERNMENT CATASTROPHE POOLS     •   POLLUTION     •   FINES / PENALTIES     •  
Property situated in a 10 YEAR FLOOD PLAIN     •   MICRO ORGANISM     •  
BIOLOGICAL / CHEMICAL MATERIALS

CANCELLATION:
Insurance may be cancelled by the Insurer by providing at least ninety (90) days
written notice to the Named Insured at the Address stated herein, except for
non-payment of premium which is ten (10) days written notice.
CURRENCY:
US DOLLARS
ENDORSEMENTS:

  -   Electronic Date Recognition Clarification Clause     -   Computer Virus
Clause     -   War and Terrorism Exclusion Endorsement     -   Asbestos
Exclusion Endorsement     -   Creditor Loss Payee Endorsement

2) Liability Insurance Summary

     
Broker:
  Marsh Inc.
 
   
Insurers:
  Zurich Insurance
 
   
Policy Term:
  1 April 2010 to 1 April 2011

 



--------------------------------------------------------------------------------



 



     
Insured Activities:
  All activities of the Insured
 
   
Contract Base:
  Claims made — claims made against the insured entities must be reported to
 
  Insurers during the Policy Term.
 
  A claim shall be deemed to have been made at the time when an insured person
 
  first became aware of circumstances which made it appear likely that a claim
 
  would be brought against an insured person, but not later than when a claim
 
  against an insured person was asserted orally or in writing.
 
   
Limit of Liability:
  US $75,000,000 per claim made for all insured losses combined, including loss
 
  expense, subject to an annual aggregate of US $150,000,000 for all claims made
 
  within one insurance year irrespective of whether the claims are attributable
to one
 
  or more than one occurrence.
 
   
Sub-Limits:
  US $75,000,000 per claim made and in the aggregate per insurance year for the
 
  following Additional Coverages combined:
 
  a)  Personal Injury Liability
 
  b)  Advertiser’s Liability
 
  c)  Employer’s Liability
 
  d)  Employee Benefits Liability
 
  e)  Loss of Use
 
  f)  Pure financial loss
 
  g)  Additional Coverage for Motor Vehicles
 
   
 
  The Indemnity of Zurich is also limited to:
 
   
 
  (1) US $50,000,000 per claim made and in the aggregate per insurance year for
 
  Product Recall Costs;
 
   
 
  (2) US $25,000,000 per claim made and in the aggregate per insurance year for
 
  Dismantling and Assembly Expenses.
 
   
 
  For Special Coverages according to items (1) and (2) above the maximum limit
of
 
  indemnity per claim made and in the aggregate per insurance year remains
 
  US $50,000,000.
 
   
Deductibles:
  Please refer to local policy.
 
   
Basic Coverage:
  The policy covers all legal liability (ies) of the Insured Entities in respect
of
 
  business premises, property, operations and product liability risks for:
 
   
 
  -  bodily injury
 
  -  property damage
 
   
Additional Coverages:
  In addition to the basic coverage afforded under the contract, additional
coverages
 
  are provided, the most important ones being:
 
   
 
  -  Excess employers liability
 
  -  Loss prevention expenses
 
  -  Dismantling and assembly expenses
 
  -  Products recall costs
 
  -  Loss of use
 
  -  Testing and sorting costs incurred in relation to product recall claims
 
  -  Excess automobile liability
 
  -  Legal protection in criminal proceedings (insured claims only)

 



--------------------------------------------------------------------------------



 



     
 
      -  Employee benefits liability
 
      -  Personal and advertising injury liability
 
   
Important Exclusions::
  Workers’ Compensation and Occupational Diseases
 
  Wrongful Dismissal and other Employment Practices
 
  Aircraft or Spacecraft Products
 
  Radioactivity
 
  Losses Relating to Environmental Damage — Gradual Pollution
 
  Intentional Acts
 
  Asbestos
 
  Pharmaceutical Products
 
  Urea Formaldehyde

 



--------------------------------------------------------------------------------



 



Schedule 3.21
Material Documents

(i)   Each material Senior Note Document:

  •   Indenture, dated the date hereof, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/8% Senior Notes due
2017     •   Indenture, dated the date hereof, between Novelis Inc., as Issuer,
the guarantors named on the signature pages thereto and The Bank of New York
Mellon Trust Company, N.A., as Trustee, relating to the Issuer’s 83/4% Senior
Notes due 2020     •   Registration Rights Agreement, dated on or about the date
hereof, among Novelis Inc., the guarantors named on the signature pages thereto,
Citigroup Capital Markets Inc., as Representative of the Initial Purchasers,
relating to the Issuer’s 83/8% Senior Notes due 2017     •   Registration Rights
Agreement, dated on or about the date hereof, among Novelis Inc., the guarantors
named on the signature pages thereto, Citigroup Capital Markets Inc., as
Representative of the Initial Purchasers, relating to the Issuer’s 83/4% Senior
Notes due 2020

(ii)   Each material Term Loan Document:

  •   Credit Agreement, dated the date hereof, among Novelis Inc., AV Metals
Inc., the other guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders, the Lenders party
thereto and the other parties thereto (the “Term Loan Credit Agreement”)     •  
All exhibits and schedules to the Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 3.24

Location of Material Inventory

                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
Novelis Inc.
  7307 Meadow Avenue
Burnaby, British Columbia V5J 4Z2   Leased   No
 
           
 
  1 Lappan’s Lane, P.O. Box 2000 Kingston, Ontario K7L 4Z5   Owned   N/A
 
           
 
  Kingston Research and Development Center 945 Princess Street, P.O. Box 8400
Kingston, Ontario K7L 5L9   Owned   N/A
 
           
 
  2040 rue Fay, P.O. Box 1001 Saguenay, Quebec G7S 4K6   Owned   N/A
 
           
 
  1909 rue Onésime-Gagnon Lachine, Quebec, H8T 3M8   Leased   No
 
           
 
  Novelis Foil Products Canada 191 Evans Ave. Toronto, Ontario M8Z 1J5, Canada  
Leased   No
 
           
 
  Building #1104 14 Kenview Boulevard
Brampton, Ontario L6T 5S1   Leased   Bailee Letter
 
           
Novelis No. 1 Limited Partnership
  2040 Fay Street Jonquiere, Quebec G7S 4K6   Owned   N/A
 
           
Novelis Corporation
  Foil Products Division: Executive
Office: 1706 Shorewood Drive LaGrange,
Georgia 30240   Leased   No
 
           
 
  Rolled Products North America Division: Aurora Research and Development: 535
North Exchange Court Aurora, Illinois 60504   Leased   No
 
           
 
  Berea Recycling Plant: 302 Mayde Road
Berea, Kentucky 40403   Owned   N/A
 
           
 
  Fairmont Light Gauge Plant: 1800 Speedway
Fairmont, West Virginia 26554   Owned   N/A

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Greensboro Recycling Plant:
1261 Willow Run Road
Greensboro, Georgia 30642   Owned   N/A
 
           
 
  Louisville Light Gauge Plant:
1430 South 13th Street
Louisville, Kentucky 40210   Owned   N/A
 
           
 
  Oswego Sheet Products Plant:
Lake Road North Oswego, New
York 13126   Owned   N/A
 
           
 
  Terre Haute Light Gauge Plant:
5901 North 13th Street Terre
Haute, Indiana 47805   Owned   N/A
 
           
 
  Warren Sheet Products Plant:
390 Griswold Street, NE Warren,
Ohio 44483   Owned   N/A
 
           
 
  18001 E. Euclid Spokane Valley, Washington 99216   Leased   No
 
           
 
  US Highway 431 North
Russellville, Kentucky 42276   Leased   Bailee Letter
 
           
Novelis UK Ltd.
  Latchford Lock Works Thelwall
Lane Warrington Cheshire United
Kingdom W4A INN   Owned   N/A
 
           
 
  Bridgnorth: Stourbridge Road
Bridgnorth WV 5 6AW United
Kingdom   Owned   N/A
 
           
 
  Latchford: Thelwall Lane
Warrington, Cheshire WA41NP
United Kingdom   Owned   N/A
 
           
 
  Banbury: 5th Floor Beaumont House, Southam Road Banbury, Oxfordshire United
Kingdom OX16 1RH   Leased   No
 
           

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Wednesbury:       No
 
  Unit 501, Axcess 10 Business Park
Bentley Road South Wednesbury, WS10 8LQ   Leased    
 
           
Novelis Europe
Holdings Limited
  Latchford Lock Works Thelwall Lane
Warrington Cheshire United Kingdom W4A 1NN   Owned   N/A
 
           
Novelis
Services
Limited
  Latchford Lock Works Thelwall Lane
Warrington Cheshire United Kingdom W4A 1NN   Owned   N/A
 
           
Novelis do Brasil Ltda.
  Hydropower Plant — Fumaca: Est. Miguel Rodrigues a Barroca S/N° — Cachoeira do
Brumado Mariana, MG CEP 35424-000 Brazil   Owned   N/A
 
           
 
  Hydropower Plant — Furquim: Estrada Acesso à Usina de Furquim S/N° Mariana, MG
CEP 35426-000 Brazil   Owned   N/A
 
           
 
  Hydropower Plant — Brecha: Fazenda Usina da Brecha, S/N° — Piranga,
Guaraciaba, MG CEP 35436-000 Brazil   Owned   N/A
 
           
 
  Hydropower Plant — Salto: Usina Santo Antonio do Salto S/N° Ouro Preto, MG CEP
35430-000 Brazil   Owned   N/A
 
           
 
  Hydropower Plant — Brito: Usina Estrada do Brito S/N° — Brito Ponte Nova, MG
CEP 35301-970 Brazil   Owned   N/A
 
           
 
  Consórcio Candonga (a consortium with CVRD — Cia. Vale Rio Doce) Estrada
Acesso a Santana do Deserto, km 12   Owned   N/A
 
  Rio Doce, MG CEP 35442-000 Brazil        

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Consórcio’s Candonga Office Av. Caetano Marinho, 216 Ponte Nova, MG CEP
35430-001 Brazil   Owned   N/A
 
           
 
  Warehouse — Aratu Via Matoim S/N’ — Aratu Candeias, BA Brazil CEP 43800-000  
Owned   N/A
 
           
 
  Belo Horizonte — admistrative Office Av. Contorno, 8.000, sala 802 Belo
Horizonte -0 MG CEP 30.110-907   Owned   N/A
 
           
Novelis Deutshland GmbH
  Hannoversche Strasse 1 37075
Göttingen, Germany   Owned and Leased   No
 
           
 
  Novelis Packaging Benelux:
Venuslaan 14 3318 JX Dordrecht
Netherlands   Leased   No
 
           
 
  Novelis Deutschland GmbH Werk Berlin
Holzhauser Strasse 96-100 13509
Berlin Germany   Leased   No
 
           
 
  Novelis Deutschland GmbH Nordic
Office Denmark Ringager 4A 2605
Brondby Denmark   Leased   No
 
           
 
  Novelis Deutschland GmbH Nordic Office Finland P.O. Box 6 1 Kapelitie 6D 02201
Espoo Finland   Leased   No
 
           
 
  Novelis Market Centre Spain Canada Real de las Merinas 3 — Planta Baja Centro
de Negocios Eisenhower 28042 Madrid Spain   Leased   No

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Novelis Deutschland GmbH Market
Centre Austria Uchatiusgasse 4/3 1030
Wien Österreich   Leased   N/A
 
           
 
  Novelis Deutschland GmbH Werk
Göttingen Hannoversche Strasse 1
37075 Göttingen Germany   Owned   N/A
 
           
 
  Novelis Deutschland GmbH Werk
Luedenscheid Wiesenstrasse 24-30
58507 Luedenscheid Germany   Owned   N/A
 
           
 
  Novelis Deutschland GmbH
Werk Nachterstedt
Gaterslebener Strasse 1
06469 Stadt Seeland, OT Nachterstedt   Owned   No
 
           
 
  Sales Office Stuttgart
Mittlerer Pfad 19
70499 Stuttgart-Weilimdorf
Germany   Leased   N/A
 
           
 
  Novelis Deutschland GmbH
Werk Ohle
Am Eisenwerk 30
58840 Plettenberg
Germany   Owned   N/A
 
           
 
  Novelis Deutschland GmbH
Representative Office ul, Zeromskiego
38 81-826 Sopot Poland   Leased    
 
           
 
  Storehouse for palettes leased by Mehle lmmobiline GmbH & Co.   Leased    
 
           
 
  Ground rent at Göttingen leased by the community of heirs as owner of the
ground   Leased    
 
           
 
  Emphyteusis rent leased by Liegenschaftsfonds Berlin GmbH& Co. KG   Leased    
 
           
 
  Distributing warehouse leased by Kühne & Nagel GmbH & Co KG   Leased    

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
Novelis Aluminum
Holding Company
  Hannoversche Strasse I 37075 Göttingen,
Germany   Leased   No
 
           
Novelis Luxembourg S.A.
  L-3401 Dudelange Zone Industrielle Riedgen   Leased   No
 
           
 
  Foil Innovation Center 41 Rue du Brill
L-4422 Belvaux   Leased   No
 
           
Novelis
Switzerland
SA
  Routes des Laminoirs CH-3960 Sierre,
Switzerland   Leased   No
 
  Novelis Switzerland SA Sous Géronde
Sierre, Switzerland   Leased   No
 
           
Novelis AG
  Sternenfeldstrasse 29 8700 Küsnacht
Switzerland   Leased   No
 
           
Novelis
Technology
AG
  Zentralstrasse 100 8212 Neuhausen am
Rheinfall, Switzerland   Leased   No

Locations of Collateral in Possession of Persons Other Than Any Loan Party

                  Subject to Loan Party   Address   Bailee/Landlord Letter
Novelis Inc.
  Bellville Rodair 350 Pendant Drive Mississauga L5T
2W6   Bailee Letter
 
       
 
  Ryerson Canada 161 The West Mall Etoobicoke, Canada   Bailee Letter
 
       
Novelis Corporation
  Rexam Beverage 124 Carson Road BIRMINGHAM, Alabama 35215   No
 
       
 
  Tennessee Aluminum Processors, Inc. 205 Spurline Drive GADSDEN, Alabama 35903
  No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Precision Strip
36000 Alabama Highway
TALLADEGA, AL 35160   No
 
       
 
  Rexam Beverage
211 No. 51st Avenue
PHOENIX, Arizona 85043   No
 
       
 
  Total Warehousing
4411 W. Roosevelt
PHOENIX, Arizona   No
 
       
 
  Rexam Beverage Can Co.
20730 Prairie St.
CHATSWORTH, California 91311   No
 
       
 
  Rexam Beverage Can Co.
2433 Crocker Circle
FAIRFIELD, California 94533   No
 
       
 
  Western Intermodal
2801 Giant Road
RICHMOND, California 94806   No
 
       
 
  CMI Freight-Trans. Inc.
4900 S. Boyle Avenue
VERNON, California 90058   No
 
       
 
  Ryerson Inc.
4310 E. Bandini Blvd.
LOS ANGELES, California 90023   No
 
       
 
  TMSI Warehouse
16600 Table Mountain
GOLDEN, Colorado 80403   No
 
       
 
  TMSI Warehouse
900 Metal Container Court
WINDSOR, Colorado 80550   No
 
       
 
  TMSI Warehouse
16600 Tablemountain Parkway
HENDERSON, Colorado   No
 
       
 
  Ball Metal Container
4700 Whiteway Drive
TAMPA, Florida   No
 
       
 
  IP Warehouse
1016 Industrial Blvd.
UNION POINT, Georgia 30669   No
 
       
 
  Sweetapple Warehouse 120 Industrial Blvd.
GREENSBORO, Georgia 30642   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Sweetapple Warehouse
1016 Industrial Blvd.
UNION POINT, Georgia 30669   No
 
       
 
  JMAR Investments LLC
1271 Willow Run Road
GREENSBORO, Georgia   No
 
       
 
  Rexam Beverage Can Co.
48 Royal Drive
FOREST PARK, Georgia   No
 
       
 
  Rexam Beverage Can Co.
1101 W. 43rd Street
CHICAGO, Illinois 60609   No
 
       
 
  Wayne Steel
21901 Cottage Grove
SAUK VILLAGE, Illinois 60411   No
 
       
 
  Steel Wheel Warehouse
3348 So. Pulaski Road
CHICAGO, Illinois 60623   No
 
       
 
  Ryerson Bandini
4201 W. 36th St.
CHICAGO, Illinois 60632   No
 
       
 
  MSC
2200 East Pratt Blvd.
ELK GROVE VILLAGE, Illinois 60007   No
 
       
 
  Intra American
14294 Bergen Blvd.
NOBLESVILLE, Indiana 46060   No
 
       
 
  Roll & Hold Warehousing
725 George Nelson Dr.
PORTAGE, Indiana 46368   No
 
       
 
  Wells Warehouse
932 Eastern Avenue
CONNERSVILLE, Indiana 47331   No
 
       
 
  Eagle Steel Products
5150 Loop Road
JEFFERSON, Indiana   No
 
       
 
  Triumph Industries
115 E. Pennsylvania
ROCKVILLE, Indiana 47872   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  City Welding
193 North Dormeyer Avenue
ROCKVILLE, Indiana 47872   No
 
       
 
  Rexam Beverage Can Warehouse
4001 Montdale Park Drive
VALPARAISO, Indiana 46383   No
 
       
 
  Specialty Blanks, Inc.
1033 Crawford Street
TERRE HAUTE, Indiana 47807   No
 
       
 
  Owl’s Head
187 Mitch McConnell Way
BOWLING GREEN, Kentucky 42101   No
 
       
 
  Wagstaff Inc.
4657 No. Bend Road
HEBRON, Kentucky   No
 
       
 
  Jade Warehouse # 1
2010 Menelaus Rd.
BEREA, Kentucky 40403   No
 
       
 
  Jade Warehouse # 2
100 Seventy Six Blvd
BEREA, Kentucky 40403   No
 
       
 
  Logan Aluminum Inc.
U.S. Hwy. 431 N.
RUSSELLVILLE, Kentucky 42276   Bailee Letter
 
       
 
  Ryerson, Inc.
920 Old Brunerstown Road
SHELBYVILLE, Kentucky 40065   No
 
       
 
  RJ Corman
444 N. Hardison Road
WOODBURN, Kentucky   No
 
       
 
  Precision Strip Inc.
446 N. Hardison Road
WOODBURN, Kentucky 42170   No
 
       
 
  Steinweg
2101 East Firt Avenue
BALTIMORE, Maryland 21230   No
 
       
 
  D & S Delivery Service
32925 Schoolcraft Road
LIVONIA, Michigan 48150   No
 
       
 
  Aluminum Blanking 360 West Sheffield Avenue
PONTIAC, Michigan 48340   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Worthington Specialized/Integrated Terminals
25325 Hall Road
WOODHAVEN, Michigan 48183   No
 
       
 
  RSDC
1775 Holloway Drive
HOLT, Michigan 48842   No
 
       
 
  Michigan Metal Transport
36253 Michigan Avenue
WAYNE, Michigan 48184   No
 
       
 
  Kendor
31275 Fraser Drive
FRASER, Michigan 48026   No
 
       
 
  Rexam Beverage Can Co.
139 Eva Street
ST. PAUL, Minnesota 55107   No
 
       
 
  Rexam Beverage Can Co.
10800 Marina Drive
OLIVE BRANCH, Mississippi   No
 
       
 
  Precoat Metals
3900 Bingham St.
ST. LOUIS, Missouri 63116   No
 
       
 
  Oswego Industries
7 Morrill Place
FULTON, New York 13069   No
 
       
 
  BSI Mechanical
319 State Route 104A
HANNIBAL, New York 13074   No
 
       
 
  Lock City Warehouse
1790 Oakhurst Street
LOCKPORT, New York 14094   No
 
       
 
  Oswego Warehousing Inc.
193 East Seneca Street
OSWEGO, New York 13126   No
 
       
 
  Port of Oswego Authority
East 1st Street
OSWEGO, New York 13126   No
 
       
 
  Prime Materials Recovery, Inc.
51 Madison Boulevard
CANASTOTA, New York 13032   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Scepter, Inc.
11 Lamb Road
SENECA FALLS, New York 13148   No
 
       
 
  Delaco Steel Corporation
175 Ensminger Road
TONAWANDA, NY 14150-6719   No
 
       
 
  Rexam Beverage Can Co.
4000 Old Milwaukee Lane
WINSTON-SALEM, North Carolina 27107   No
 
       
 
  A. J. Oster Foils, LLC
2081 McCrea Street
ALLIANCE, Ohio 44601   No
 
       
 
  American Utility Processors
1246 Princeton St.
AKRON, Ohio 44301   No
 
       
 
  Specialty Metals
1100 Home Avenue
AKRON, Ohio 44310   No
 
       
 
  Centria Coating Service
530 N. Second Street
CAMBRIDGE, Ohio   No
 
       
 
  Conversion Resources
8295 Bavaria Drive East #A
MACEDONIA, Ohio 44056   No
 
       
 
  Rexam Beverage Can
2145 Cedar Street
FREMONT, Ohio   No
 
       
 
  MISA Metal Processing
1501 Made Drive
MIDDLETOWN, Ohio   No
 
       
 
  Taylor Steel2260 Industrial Trace SW
WARREN, Ohio 44481   No
 
       
 
  Precision Strip Inc.
86 South Ohio Street
MINSTER, Ohio 45865   No
 
       
 
  Precision Strip Inc.
7401 Ponderosa Rd
PERRYSBURG, OH 43551   No
 
       
 
  Precision Strip Inc.
315 Park Avenue   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  TIPP CITY, Ohio 45371    
 
       
 
  Rexam Beverage Can
10444 Waterville
WHITEHOUSE, Ohio 43571   No
 
       
 
  Main Steel
3805 B Hendricks Road
YOUNGSTOWN, Ohio 44515   No
 
       
 
  Champagne Metals
429 W. 158th Street
GLENPOOL, Oklahoma 74033   No
 
       
 
  D&M Warehouse
2700 SW 15th St.
OKLAHOMA CITY, Oklahoma 73179   No
 
       
 
  Rexam Beverage Can Co.
2700 SW 15th Street
OKLAHOMA CITY, Oklahoma   No
 
       
 
  Ryerson WMMF PA
43 Century Drive
AMBRIDGE, Pennsylvania 15003   No
 
       
 
  Alumisource, LLC
1201 Donner Avenue
MONESSEN, PA 15062   No
 
       
 
  Rexam Beverage Can Co.
609 Cousar St.
BISHOPVILLE, South Carolina 29010   No
 
       
 
  Smelter Service
400 Arrow Mines Road
MT. PLEASANT, Tennessee 38474   No
 
       
 
  Tennessee Aluminum Processors, Inc.
7207 Hoover Mason Road
MT. PLEASANT, Tennessee 38474   No
 
       
 
  Big G Warehouse
190 Hawkins Drive
SHELBYVILLE, Tennessee 37162   No
 
       
 
  Scepter, Inc.
1485 Scepter Lane
WAVERLY, Tennessee 37185   No
 
       
 
  Scepter, Inc.
1230 Pottertown Road
MIDWAY, Tennessee 37809   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Stagecoach Cartage & Distribution
7167 Chino Drive
EL PASO, Texas    No
 
       
 
  Rexam Beverage Can Co.
1001 Fisher Road
LONGVIEW, Texas    No
 
       
 
  Rexam Plant
 1220 North 2nd Avenue
KENT, Washington 98032   No
 
       
 
  CMI Freight — Trans. Inc.
 8462 S. 190th St.
AUBURN, Washington 98001   No
 
       
 
  Ryerson VMMF
600 Southwest 10th St.
RENTON, Washington 98057    No
 
       
 
  Solatens
 3910 N. Flora Road
SPOKANE, Washington 99216   No
 
       
 
  Western Intermodal
ABS Warehouse
6012 S. 196th Street
TUKWILA, Washington   No
 
       
 
  Aleris Recycling
 3816 S. State Rte. 2
FRIENDLY, West Virginia 26146   No
 
       
 
  Bellville Rodair International
350 Pendant Drive
MISSISSAUGA, Ontario L5T 2W6
 Canada   No
 
       
 
  Greenway Industries Corporation
35 Freshway Drive
CONCORD, Ontario L4K 1R9
Canada    No
 
       
 
  Ryerson Canada VMMF
161 The West Mall
ETOBICOKE, Ontario
Canada    No
 
       
 
  CGI Inc.
3200 Dickson
MONTREAL, Quebec
H1N 2K1    No
 
       
 
  CGI Inc.     

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  1 Complexe Desjardins
MONTREAL, Quebec
H5B IC3   No
 
       
 
  Ciesa Logistics
Circuito Mexico 240
Parque Indust Tres Nacion
SAN LUIS POTOSI, 78395 Mexico   No
 
       
Novelis UK
Ltd.
  Alloa Community Enterprises Ltd
Unit 1 Block 1
Ward Street
Alloa
Scotland
FK 10 1ET   No
 
       
 
  Palm Recycling LTD
Teeside Transfer & Aggregation Centre
Puddlers Road
South Tees Industrial Park
Middlesborough
Cleveland
TS6 6TX   No
 
       
 
  Howcan
245 Oldham Road
Manchester
M40 7PT   No
 
       
 
  Richard Freeths
Kingshill
Cricklade
Swindon
SN6 6JR   No
 
       
 
  Biffa Ltd
Blackburn Road
Houghton Regis
Nr Dunstable
LU5 5BQ   No
 
       
 
  Universal Recycling Co
London Wiper Co Ltd T/A
Wharf Road
Kilnhurst
Mexborough
South Yorkshire
S64 5SY   No
 
       
 
  Halesowen Metals LTD
Unit 10
Vernon Road Ind Est
Blackheath
Halesowen   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  West Midlands
B62 8HH    
 
       
 
  Graig Environmental
Recycling Services LTD
Unit 2B
Maritime Workshops
Maritime Industrial Est
Pomtypridd
Mid Granorgan
CF37 1NY   No
 
       
 
  Avonbank Engineering Services Ltd
Staddle Stones, Blacksmiths Lane
Cropshorne, Pershore,
Worcestershire
WR10 3LX   No
 
       
 
  ALERIS RECYCLING LTD.
WAUNARLWYDD WORKS
WAUNARLWYDD
SWANSEA, UK
SA5 4YG   No
 
       
 
  Befessa Salt Slags Limited
Registered Office
Fenns bank
Whitchurch
Shropshire
SY13 3PA   No
 
       
Novelis do
Brasil Ltda.
  Crown Colombiana S.A.
Vereda Tibitó
Via Autódromo Tocancipá a Zipaquirá, Tocancipá
- c/marca
Colombina   No
 
       
 
  Rexam do Brasil Ltda.
Distrito Industrial II — Quadra 9 da BR 381 km
875
Extrema, MG
Brazil   No
 
       
 
  Recife’s Branch
Rodovia PE 60 s/n — Km 7
Complexo SUAPE
Cabo de Santo Agostinho / Recife
CEP: 54500-000
Brazil   No
 
       
 
  Aguas Claras’ Branch
Estrada do Cartorio 2101
94400-000 Águas Claras
Viamão   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Brazil    
 
       
 
  Brasilia’s Branch
AE03, Reservada p/ Atividades Industriais, Parte
A
Gama — Distrito Federal
Brasilia
CEP: 72400-970
Brazil   No
 
       
 
  Jacaref’s Branch
Av. José Ribeiro de Moreira, 999,
Pedregulho
CEP 12.312-280 — Jacareí — SP
Brazil   No
 
       
 
  Rexam Amazônia Ltda.
Av. Cupiúba, n° 1600
Distrito Industrial 69075-060
Manaus- AM
Brazil   No
 
       
 
  Cuiabá’s Branch Rua O, S/N
Distrito Industrial 78098-410
Cuiabá, MT
Brazil   No
 
       
 
  Latapack-Ball Embalagens Ltda.
Via Ipitanga, 486 - Setor Sul CIA
Simões Filho — BA
CEP: 43700-000
Brazil   No
 
       
 
  Arumã Produtora de Embalagens do Sergipe Ltda.
Rodovia BR 101, km 133 — Distrito do Grotão
Estância — SE
Brazil   No  
 
  Tekno S.A. Constrs. Industria e Comercio
Rod. Washington Luiz, Km 181
Guaratinguetá — SP
CEP 12500-000 Brazil   No
 
       
 
  Elfer Indústria Serviço e Comércio Ltda.
Av. Gastão Vidigal Neto, n° 230
Pindamonhangaba, SP
Brazil   No
 
       
 
  Abreu Beneficiamentos Ltda.
Rodovia dos Metalúrgicos, 4.800 — Bairro Casa
das Pedras   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Volta Redonda — RJ
CEP 27256-272
Brazil    
 
       
 
  Aleris Reciclagem Ltda.
Av. Julio de Paula Claro, 900
Pindamonhangaba — SP
CEP 12441-400
Brazil   No
 
       
 
  Cragea Cia. Reg. De Armaz. Gerais e Entr.
Aduaneiros
Estrada Velha Rio/SP s/n km 103 Eugenio de
Melo
São José dos Campos — SP
CEP 12247-970 Brazil   No
 
       
Novelis
Deutshland
GmbH
  Schenker Deutschland AG
Logistikzenttum Nord
Nonnendammallee 32-34
D-l3599 Berlin   No
 
       
 
  Friedrich Zufall GmbH & Co. KG,
Internationale Spedition,
Am Güterverkehrszentrum,
D- 37079 Gottingen   No
 
       
 
  Erich Schmelz GmbH & Co. KG,
Internationale Spedition,
Miramstrasse 75,
D-34123 Kassel   No
 
       
 
  Goeldner Spedition + Logistik GmbH
Tilsiter Str. 13
41460 Neuss   No
 
       
 
  Navis Schiffahrts- und Speditions AG
Postfach 10 48 48
20033 Hamburg   No
 
       
 
  Rhenus Midgard AG & Co KG
Postfach 31 04 29
27540 Bremerhaven   No
 
       
 
  DHL Freight GmbH
Leimengrube 9
74613 Öhringen   No
 
       
 
  UCT Umschlag Container Terminal GmbH,
Sachtlebenstrasse 34,
4 154 1 Dormagen   No
 
       
 
  Aleris Recycling (German Works) GmbH   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Postfach 10 06 34
41490 Grevenbroich    
 
       
 
  BAGR Berliner Aluminiumwerk GmbH
Kopenhagener Strasse 59
13407 Berlin   No
 
       
 
  Biewer Industrie & Logisitk GmbH
Hans Böckler Str. 3
56070 Koblenz   No
 
       
 
  Curef GmbH
Am Overbeck 82
58300 Wetter   No
 
       
 
  Gunness Wharf Ltd.
Flixborouhg
Scunthorpe,
North Lincolnshire,
DN 15 8SR   No
 
       
 
  Agfa-Gevaert AG,
Grafische Systeme,
Werk Kalle-Albert,
Postfach 35 40,65025 Wiesbaden   No
 
       
 
  Agfa-Gevaert UK Manufacturing,
Coal Road,
Leeds LSI4 2AL West Yorkshire,
Grossbritannien   No
 
       
 
  Ball Packaging Europe GmbH,
Zweigniederlassung Braunschweig,
Hamburger Str. 36-41,
3 8 1 14 Braunschweig   No
 
       
 
  Karl Achenbach GmbH & Co. KG,
Zinzinger Str. 1 1,
661 17 Saarbriicken   No
 
       
 
  NE Deckensysteme GmbH,
Industriestr. 16,
45 73 9 Oer-Erkenschwick   No
 
       
 
  Impress GmbH & Co. KG
Neue Industriestr. 1
27472 Cuxhaven   No
 
       
 
  R.M.S. Europe Ltd.,
Boothfeny Terminal,
Bridge Street,
Goole,
East Yorkshire, DN 14 5SS   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  LTI-Metalltechnik GmbH
Im Flürlein 25
74215 Schöntal — Berlichingen   No
 
       
 
  BFC — Fahrzeugteile GmbH
Industriestrasse 17
74321 Bietigheim — Bissingen   No
 
       
 
  NBB-Norder Band- und Blechverarbeitung GmbH
Blaufärber Straβe 2
26506 Norden   No
 
       
 
  REDE
Refendage — Deconpage
140, rue de la Liberation
60530 Le Mesnil-En-Thelle   No
 
       
 
  Schenker Deutschland GmbH (Draka Tele) =>
presently inactive
Logistikzentrum Nord
Montanstr. 8-16
D-13407 Berlin   No
 
       
 
  Prysmian Cables Limited
Industrial Cables Division
Plant 11   No
 
       
 
  Chickenhall Lane
Eastleigh
Southhampton — S05 5XA   No
 
       
 
  Prysmian Telekom Cables & Systems UK Ltd.
Store 39
Chickenhall Lane
Eastleigh
Hampshire — SO50 6YU   No
 
       
 
  Vaassen Flexible Packaging BV
Dorpstraat 88
08171 BT Vaassen
Niederlande   No
 
       
 
  Gascogne Laminates Germany GmbH
Rurstrasse 58
52441 Linnich   No
 
       
 
  Draka Comteq GmbH & Co. KG
Unternehmensbereich Multimedia Cable
Wohlauer Strasse 15
90475 Nürnberg   No
 
       
 
  Fritz Fross GmbH + Co. KG (Alcan)
Gottlieb-Daimler-Strasse 2
79331 Teningen   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Kablovna Decin Podmokly, s.r.o.
Ustecka 840/33
40533 Decin Vczech Republic   No
 
       
 
  Gascogne Laminates SAS
Zone Industrielle No.l
1, rue Louis Blanc 40100 Dax Cedex
France   No
 
       
 
  Spedition Fahrner
Plettenberger Straβe 12
58791 Werdohl   No
 
       
 
  HGS Gropengiesser
An der Bellmerei 11
58513 Lüdenscheid   No
 
       
 
  Schenker Deutschland AG
Nonnendammallee 35
13599 Berlin   No
 
       
 
  Spedition Dachser
Niederlassung Memmingen
Lieferantenzentrum   No
 
       
 
  Lager Novelis
Wernher-von-Braun-Straβe 13
87700 Memmingen   No
 
       
 
  M. Preymesser GmbH & Co. KG
Anton-Tucher-Str 1
D-28309 Bremen   No
 
       
 
  Universal Express Ltd.
Access 10 Business Park
Bentley Road South
WS 108 LQ
GB   No
 
       
 
  Preymesser GmbH & Co. KG
Edisonstr. 1
85098 Großmehring
Germany   No
 
       
 
  M. Preymesser GmbH & Co. KG
Hafenstr. 95
D-74078 Heilbronn   No
 
       
 
  M. Preymesser GmbH & Co. KG
Industriestr. 3
D-84 180 Loiching   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Ball Packaging Europe GmbH
Zweigniederlassung BraunschweigKarl Schmidt
Str 15   No
 
       
 
  D-38 114 Braunschweig
M. Preymesser GmbH & Co. KG
Otto-Lilienthal-Str. 34
D-71034 Böblingen   No
 
       
 
  Stahl Zentrurn Glauchau GmbH & Co. KG
Peniger Str. 17
D-0837 I Glauchau   No
 
       
 
  Läpple Blechverarbeitung GmbH & Co. KG
Bayern
August Läspple Platz 1
D-93 158 Teublitz   No
 
       
 
  Novelis Italia S.R.L. Rome
Via Pontina Km 31, 500
00040 Pomezia   No
 
       
 
  SMK Stahlmagazin GmbH
Von-Miller Str. 3 1
D-6766 1 Kaiserslautern   No
 
       
 
  R.M.S. Europe LTD
BootsferryTerminal, Bridge Street,
Goole, East Yorkshire,
DN14 5SS, England   No
 
       
 
  Dehnhard Spedition
Willertshagenerstr.2
58540 Meinerzhagen   No
 
       
 
  Thyssen Krupp Metallcenter GmbH
Am Oberwald 1
76744 Wörth   No
 
       
 
  Novelis Automotive UK Ltd.
Axcess 10, Business Park, Bentley Road South
WS10 8LQ Wednesbury
UK   No
 
       
 
  SMH Stahlmagazin Hannover
Industruestrasse 2
30928 Seelze — Letter   No
 
       
 
  Coils S.A,
Industriezone 5
3400 Landen
Belgium   No
 
       
 
  Coil GmbH   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Claude-Breda- Str. 1
06406 Bernburg    
 
       
 
  Decomecc Co.
Bilzer Weg 8
3600 Genk
Belgium   No
 
       
 
  BFC Büro- und Fahrzeugtechnik GmbH & Co.
Produktions KG
Hofener Weg 33
71686 Remseck   No
 
       
 
  Shear Accuracy
Access 10, Business Park Bentley Road South
Wednesbury
WS108LQ
GB   No
 
       
 
  Novelis Deutschland GmbH
Hannoverschestrasse I
37075 Göttingen   No
 
       
 
  Spedition Schmelz GmbH u. Co KG
Internationale Spedition
Miramstr. 75
34123 Kassel   No
 
       
 
  BAGR Berliner Aluminiumwerke GmbH
Kopenhagener Str. 59
13407 Berlin Reineckendorf   No
 
       
 
  ContiTech TechnoChemie
Dieselstr. 4
D-61184 Karben   No
 
       
 
  ContiTech Kühner GmbH
Talstrasse 1-8
D-71570 Oppenweiter   No
 
       
 
  Rhenus AG & Co (ContiTech Technochemie)
Gutleutstr. 371
D-60827 Frankfurt   No
 
       
 
  ContiTech TechnoChemie GmbH
Industriestraβe Nord (VW Werk)
D-38239 Salzgitter   No
 
       
 
  Continental Industrias
Avda. San Pablo 37
E-28820 Coslada-Madrid   No
 
       
 
  Sped. Gräfen (Dura)
Holunderweg 5   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  D-54550 Daun-Boverath    
 
       
 
  Eaton Fluid Power
Thorns Road
GB-Brierley Hill, W.Midl. DY5 2LB   No
 
       
 
  1CP (Eaton)
Poligono Industrial R-2
Calle Zeus 16-18
Modulo 1
28880 Meco (Madrid)
Spain   No
 
       
 
  NAL Neuenhagener Aluminium Leichtbehältnisse
GmbH
Parkstr. 7
15366 Nenenhagen   No
 
       
 
  Dewitz
Nicolaistrasse 32
D-12247 Berlin   No
 
       
 
  Karl Kaminski GmbH & Co. KG
Betsbruchdamm 10
D-28816 Stuhr   No
 
       
 
  Karl-Heinz Sobotta
Erich — Zeigner — Allee 69/73
D-04229 Leipzig
Zable
16 Gateforth Lane   No
 
       
 
  GB-YO8 9HP Hambleton Selby
Zaiser
Neuwiesen 9
D-733 12 Geislingen   No
 
       
 
  Boon Weets
Industriezone Webbekom 2/16
B-3290 Diest   No
 
       
 
  Kühne & Nagel AG & Co.
Spannstiftstr. 1 — 39
D-58 119 Hagen   No
 
       
 
  Formpack GmbH & Co. KG
Lohnverarbeiter
Lützelbergstr. 28
D-79369 Whyl   No
 
       
 
  Neoten GmbH & Co. KG
Peiner Str. 133-135
D-38229 Salzgitter   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Tscheulin-Rothal GmbH
Friedrich-Meyer-Str. 23
D-79331 Teningen   No
 
       
 
  Waro-Pack
Auf der Schanze 4
D-29303 Bergen   No
 
       
Novelis PAE SAS
  Soflog
91 rue des Bonnais
38120 Saint-Egreve   No
 
       
 
  Ectra
Rue Louis Gagnaire
38950 Saint-Martin-Le-Vinoux   No
 
       
 
  Soflog
38261 La Côte Saint André   No
 
       
 
  LEAS
Zone industrielle de la Batie
38 330 Saint Ismier   No
 
       
Novelis Luxembourg S.A.
  Tetra Pak Wrexham
Bedwell Road
Gross Lanes
Wrexham CLWYD
UK — WREXHAM LL13 OUT   No
 
       
 
  Tetra Pak Limburg
Höhenstrasse 4
D — 65549 Limburg   No
 
       
 
  Tetra Pak Kiev
Ul. Mezhigorskaya 82245080 Kiev   No
 
       
 
  Amcor Flexibles Dijon
Usine de Dijon
24 rue de la Stéarinerie
BP 150
21004 Dijon Cedex   No
 
       
 
  Amcor Flexibles Froges
Usine de Dijon
BP 150
21004 Dijon Cedex   No
 
       
 
  Vaassen
Vaassen Flexible Packaging BV
Po Box 2 Dorpsstraat 88
8170 BT Vaassen   No
 
       
 
  Amcor Flexibles Lugo
Magazino Barthe Italiane   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  I — 36030 Lugo di Vicenza
SOPAL- Gascogne France    
 
       
 
  Gascogne Laminates
BP78 1 rue Louis Blanc
F- 40102 Dax Cedex   No
 
       
 
  Gascogne Laminate Germany GmbH
LKW Einfahrt
Buschweig   No
 
       
 
  Kasel
Zone Industrielle
L9166 Mertzig   No
 
       
 
  CAT Le Corail
1 rue Thomas Edison
57 972 Yutz   No
 
       
 
  Lentz Bertrange
80 route de Longwy
L8060 Bertrange   No
 
       
 
  Intertrans
6 rue de Kiell
Aubange   No
 
       
 
  Lentz Munsbach
35 Pare d’activités FYRDALL
5365 Munsbach   No
 
       
 
  Lecxis
Zone Industrielle
54620 Villers la Montagne   No
 
       
Novelis
Switzerland
SA
  NOVELIS AUTOMOTIVE UK
Axcess 10 Business Park
Bentley Road South
WS10 8LQ Wednesbury   No
 
       
 
  PREYMESSER GMBH. CO KG SPEDITION
HAFENSTRASSE 95
74076 HEILBRONN   No
 
       
 
  M.PREYMESSER GMBH CO. KG SPEDITION
EDISON STRASSE 1
85098 GROSSMEHRING   No
 
       
 
  M. PREYMESSER GmbH & Co. KG Anton-
Tucher-Str. 1
28309 BREMEN   No
 
       
 
  BMW AG   No





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  C/O M. PREYMESSER GMBH. & CO
KG SPEDITION
INDUSTRIESTRASSE 3
84180 LOICHING      
 
  LAEPPLE BLECHVERARBEITUNG
GMBH & CO. KG BAYERN
AUGUST-LAEPPLE-PLATZ 1
93158 TEUBLITZ   No  
 
  SMK
Stahlmagazin GmbH Kaiserslautern
Von-Miller-Straße 31
67661 Kaiserslautern   No
 
       
 
  W. WUEST GMBH + CO
WUESTSTRASSE
74076 HEILBRONN   No
 
       
 
  AUDI AG
Werk Neckarsulm
Hafenstrasse 95
74076 Heilbronn   No
 
       
 
  SMH Stahlmagazin GmbH Hannover
Industriestrasse 2
30926 Seelze   No
 
       
 
  Daimler AG
Werk Sindelfingen
Otto Lilienthalstrasse 4
71034 Boeblingen   No
 
       
 
  SMG Stahlmagazin GmbH Gustavsburg
Lange Streng
65462 Gustavsburg   No





--------------------------------------------------------------------------------



 



Schedule 4.01(g)
Local and Foreign Counsel

•   Lawson Lundell LLP, as special British Columbia and Alberta counsel to the
Loan Parties   •   Lavery de Billy, LLP, as special Quebec counsel to the Loan
Parties   •   Macfarlanes, as UK counsel to the Loan Parties   •   Noerr LLP, as
German counsel to the Loan Parties   •   Ernst & Young Societe d’Avocats, as
French counsel to the Loan Parties   •   Levy & Salomao Advogados, as Brazilian
counsel to the Loan Parties   •   A&L Goodbody, as Irish counsel to the Loan
Parties   •   CMS von Erlach Henrici AG, as Swiss counsel to the Loan Parties  
•   Ernst & Young, as Italian counsel to the Loan Parties   •   Kim & Chang, as
Korean counsel to the Loan Parties   •   Elvinger Dessoy Dennewald, as
Luxembourg counsel to the Loan Parties   •   Vieira de Almeida & Associados, as
Portugal counsel to the Loan Parties   •   King & Spalding, as Georgia and Texas
counsel to the Loan Parties   •   Tucker, Ellis & West, as Ohio counsel to the
Loan Parties   •   Jackson Kelly PLLC, as West Virginia counsel to the Loan
Parties   •   Ice Miller, as Indiana counsel to the Loan Parties   •   Taft,
Stettinius & Hollister LLP, as Kentucky counsel to the Loan Parties

 



--------------------------------------------------------------------------------



 



Schedule 4.01 (o)(iii)
Title Insurance Amounts

          Facility   Amount  
1261 Willow Run Road, Greensboro, Georgia
  $ 8,110,000  
5901 N. 13th Street, Terre Haute, Indiana
  $ 24,450,000  
1380, 1430, 1141 S. 13th St. Louisville, Kentucky
  $ 11,000,000  
Lake Road North, Scriba, New York
  $ 28,920,000  
390 Griswold Street NE, Warren, Ohio
  $ 13,670,000  
1800 Speedway Street, Fairmont, West Virginia
  $ 22,300,000  
1 Lappan’s Lane and 945 Princess Street, Kingston, Ontario
  C$  50,710,000  
2040 rue Fay, Saguenay, Quebec
  C$  20,980,000  

 



--------------------------------------------------------------------------------



 



Schedule 5.11(b)
Certain Subsidiaries
None

 



--------------------------------------------------------------------------------



 



Schedule 5.16
Post-Closing Covenants

1.   Within 30 days of the Closing Date (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion), the Loan Parties to the
U.S. Security Agreement shall deliver Control Agreements with respect to their
respective Deposit Accounts (other than Excluded Deposit Accounts (as defined in
the U.S. Security Agreement) and Securities Accounts (other than Excluded
Securities Accounts (as defined in the U.S. Security Agreement) held at the
following account banks and securities intermediaries (each in form and
substance reasonably satisfactory to the Administrative Agent):

  •   Compass Federal Credit Union     •   JPMorgan Clearing Corp.     •  
JPMorgan Chase     •   JPMorgan, N.Y.     •   Citibank N.Y.     •   Citibank
Delaware     •   Citibank, N.A.     •   PNC Bank, National Association     •  
Deutsche Bank     •   Royal Bank of Canada

2.   Within 30 days of the Closing Date (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion), the Loan Parties shall
execute and deliver the Brazilian Security Agreements, and deliver any related
Collateral deliverable pursuant to the Brazilian Security Agreements and the
other Loan Documents, and complete all required filings and other actions
related thereto, in each case in form and substance reasonably satisfactory to
the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness
EXISTING INTERCOMPANY INDEBTEDNESS

                          Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Aluminium
Holding Company   EUR   293,834,842.     1/7/2005   1/7/2015
Novelis Inc.
  Novelis Luxembourg S.A.   EUR   15,000,000.     2/3/2005   2/3/2015
Novelis Inc.
  Novelis do Brasil Ltda.   USD   80,000,000.     7/6/2007   5/31/2012
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.     7/6/2007   5/31/2012
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.     7/6/2007   5/31/2012
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.     7/6/2007   5/31/2012
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.     1/5/2008   1/5/2013
Novelis Inc.
  Novelis Aluminium
Holding Company   EUR   87,291,599.     7/10/2008   2/3/2015
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.     3/11/2008   3/11/2013
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.     8/4/2008   8/4/2013
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.     8/4/2008   8/4/2013
Novelis Inc.
  Novelis do Brasil Ltda.   USD   20,000,000.     8/4/2008   8/4/2013
Novelis Inc.
  Novelis AG   EUR   121,421,203.34     11/4/2009   1/13/2015
Novelis AG
  Novelis Switzerland SA   CHF   60,000,000.     12/29/2009   12/29/2010
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.     12/29/2009   9/15/2013
Novelis Inc.
  Novelis Corporation   USD   50,000,000.     5/20/2010   5/20/2011
Novelis do Brasil Ltda.
  Novelis Corporation   USD   15,000,000.     6/25/2010   12/31/2010
Novelis Inc.
  Novelis Corporation   USD   226,000,000.     7/9/2010   7/8/2011

 



--------------------------------------------------------------------------------



 



                          Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Corporation   USD   120,000,000.     8/12/2010   8/12/2011
Novelis Europe Holdings Limited
  Novelis AG   USD   11,291,082.88     9/30/2010   12/30/2010
Novelis do Brasil Ltda.
  Novelis Corporation   USD   20,000,000.     9/30/2010   3/31/2011
Novelis Brand LLC
  Novelis Services Limited   USD   66,440,400.87     9/28/2010   7/6/2014
Novelis No. 1 Limited Partnership
  Novelis Brand LLC   USD   106,440,400.87     9/28/2010   7/6/2014
Novelis Technology AG
  Novelis AG   CHF   916,000.     11/30/2010   1/31/2011
Novelis PAE S.A.S.
  Novelis AG   EUR   9,537,512.95     12/9/2010   12/23/2010
Novelis Lamines France SAS
  Novelis AG   EUR   5,793,614.34     12/15/2010   1/14/2011
Novelis AG
  Novelis Italia SpA   EUR   13,000,000.     12/15/2010   1/14/2011

OTHER EXISTING INDEBTEDNESS

                          Entity   Creditor/Lender   Description   Currency  
Amount   Maturity
Novelis Italia SpA
  Credito Artigiano Spa Banca Popolare Di Bergamo Spa Banca Intesa San Paolo  
Total overdraft / lines of credit capacity   EUR   15,000,000     N/A
Novelis Switzerland SA
  N/A   Capital lease (Alcan)   CHF   45,263,546     12/2019
Novelis Switzerland SA
  N/A   Capital lease (SG)   CHF   717,980     8/2011

 



--------------------------------------------------------------------------------



 



                          Entity   Creditor/Lender   Description   Currency  
Amount   Maturity
Novelis Goettingen
  N/A   Capital lease (cafeteria renovation)   EUR     80,269     10/2011
Novelis Goettingen
  N/A   Capital lease (telephone system)   EUR     154,245     10/2013
Novelis Goettingen
  N/A   Capital lease (machinery)   EUR     25,771     10/2013
Novelis Latchford
  N/A   Capital lease (forklifts)   GBP     703,482     6/2016

 



--------------------------------------------------------------------------------



 



EXISTING INTERCOMPANY INVESTMENTS AND INDEBTEDNESS

                                                                          Loan  
Date   Lander   Borrower   Currency           Remaining   USD   Issue   Maturity
  Ralated   Globe   All in   Received     Id   Entered   Name   Name   Symbol  
Amount   Balance   Equivalant   Date   Date   Loan Id   Referance   Rate   By
Corp   Comments
8
  4/17/2008   Novelis Inc.   N AL Holding Company   EUR     293,834,842        
$ 411,368,778.60     1/7/2005   1/7/2015                 7,5000 %   False    
11
  4/17/2008   Novelis Inc.   N Luxembourg S.A   EUR     15,000,000         $
21,000,000.00     2/3/2005   2/3/2015                 7,5000 %   False    
43
  4/17/2008   Novelis Inc.   N. do Brasil Ltda   USD     80,000,000         $
80,000,000.00     7/6/2007   5/31/2012               Six Month Libor + 200 bps  
False   Nau loans rolled over during refinancing
44
  4/17/2008   Novelis Inc.   N do Brasil Ltda   USD     5,000,000         $
5,000,000.00     7/6/2007   5/31/2012               Six Month Libor + 250 bps  
True   Rollover of Novelis loan during refinancing
45
  4/17/2008   Novelis Inc.   N do Brasil Ltda   USD     25,000,000         $
25,000,000.00     7/6/2007   5/31/2012               Six Month Libor + 250 bps  
True   Rollover of Novelis loan during refinancing. Loan ID 26
46
  4/17/2008   Novelis Inc.   N. do Brasil Ltda   USD     25,000,000         $
25,000,000.00     7/6/2007   5/31/2012               Six Month Libor + 250 bps  
True   Rollover of Novelis loan during refinancing. Loan ID 27
137
  4/17/2008   Novelis Inc.   N. do Brasil Ltda   USD     15,000.000         $ 15
,000,000.00     1/5/2008   1/5/2013               Six Month Libor + 250 bps  
True   Rollover of Citi loan during refinancing
231
  7/9/2008   Novelis Inc.   N. AL Holding Company   EUR     87,291,599         $
136,174,894.44     7/10/2008   2/3/2015     15           7,5000 %   False  
Partial paydown of 57MM EUR at part of the 226M roundtripping on Jul 9
260
  8/18/2006   Novelis Inc.   N. do Brasil Ltda   USD     5,000,000         $
5,000,000.00     3/11/2008   3/11/2013     74         Six Month Libor + 100 bps
  False   Citi as intermediate agent. Extension of loan.
261
  8/18/2006   Novelis Inc.   N. do Brasil Ltda   USD     30,000,000         $
30,000,000.00     8/4/2008   8/4/2013     63         Six Month Libor + 100 bps  
False   Rollover of existing loan with Citi
262
  8/18/2006   Novelis Inc.   N. do Brasil Ltda   USD     30,000,000         $
30,000.000.00     8/4/2008   8/4/2013     64         Six Month Libor + 100 bps  
False   Rollover of existing loan with Citi
263
  8/18/2006   Novelis Inc.   N. do Brasil Ltda   USD     20,000,000         $
20,000,000.00     8/4/2008   8/4/2013     65         Six Month Libor + 175 bps  
False   Rollover of existing loan with Citi
606
  12/1/2009   Novelis Inc.   N. AG   EUR     121,421,203.34         $
157,847,564.34     11/4/2009   1/13/2015     451         Interest Free   True  
Modified the currency from Loan 461
623
  1/5/2010   N. AG   N. Switzerland SA   CHF     60,000,000         $
48.000,000.00     12/29/2009   12/29/2010     365     DP727   2.6367%   True  
Prolongation of DP639
654
  1/12/2010   Novelis Inc.   N. do Brasil Ltda   USD     15,000,000         $
15,000,000.00     12/29/2009   9/15/2013     264         Six Month Libor + 100
bps   False   Loan 264 paid partially. No new document. 7ax purpose.
736
  5/24/2010   Novelis Inc.   Novelis Corp.   USD     50,000,000         $
50,000,000.00     5/20/2010   5/20/2011     459         3 Month Libor + 1.75%  
False   extension of 459
759
  7/7/2010   N. do Brasil Ltda   Novelis Corp.   USD     15,000,000         $
15,000,000.00     6/25/2010   12/31/2010     479         3 Month Libor + 1.75%  
False   Extesion of existing loan maturing on 06/25/2010
762
  7/12/2010   Novelis Inc.   Novelis Corp.   USD     226,000,000         $
226,000,000.00     7/9/2010   7/8/2011     492         3 Month Libor + 1.75%  
False   extension of 492
775
  8/17/2010   Novelis Inc.   Novelis Corp.   USD     120,000,000         $
120,000,000.00     8/12/2010   8/12/2011     590         3 Month Libor + 1.75%  
False   Extension of 580
784
  9/29/2010   N. Europe Holdings (UK)   N. AG   USD     11,291,082.88         $
11,291,082.88     9/30/2010   12/30/2010     752     SL891     0.2894 %   False
  Prolongation of SL579
788
  9/30/2010   N. do Brasil Ltda   Novelis Corp   USD     20,000,000         $
20,000,000.00     9/30/2010   3/31/2011     713         3 MONTH LIBOR + 250 BPS
  False   extension 713
792
  10/27/2010   N. Brand LLC   N. Services UK Ltd.   USD     66,440,400.87      
  $ 66,440,400.87     9/28/2010   7/6/2014     723                 False    
793
  10/27/2010   N No 1 Limited
Partnership   N. Brand LLC   USD     106,440,400.97         $ 106,440,400.87    
9/28/2010   7/6/2014     763                 False    
797
  11/29/2010   N.7 echnology(AG)   N. AG   CHF     916,000         $ 732,800.00
    11/30/2010   1/31/2011     777     SL897     0.1550 %   False   Prolongation
of SL887
799
  12/13/2010   N. PAE SAS (France)   a) NAG   EUR     9,537,512.95         $
12,396,766.84     12/9/2010   12/23/2010     796     SL898     0.5675 %   False
  Prolongation of SL898
800
  12/13/2010   N. Lameines   N. AG   EUR     5,793,614.34         $ 7,531,698.64
    12/15/2010   1/14/2011     796     SL900     0.6300 %   False   Prolongation
of SL898
801
  12/13/2010   N. AG   N. Italia   EUR     13,000,000         $ 16 ,900,000.00  
  12/15/2010   1/14/2011     785     DP753     2.2575 %   False   Prolongation
of DP752

 

+   Intercompany loans renewed in December 2010. There are not documents
available to these loans.





--------------------------------------------------------------------------------



 



Schedule 6.02(c)
Existing Liens
The exceptions from the title insurance coverage as set forth on the attached
Annex A.

                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
NOVELIS
CORPORATION
P O BOX 6977
CLEVELAND, OH,
USA
44101-1966
  AIR LIQUIDE
INDUSTRIAL US LP
12800 WEST LITTLE
YORK ROAD
HOUSTON, TX,
USA
77041   05-0021329284
JULY 8, 2005

05-00265681
AUGUST 24, 2005
AMENDMENT

10-00195118 JULY 7, 2010
CONTINUATION   5 Years   VERTICAL
VESSEL 9000
GALLON SERIAL
#L1348

VERTICAL
VESSEL 13000
GALLON SERIAL#
S1154 & S1155

(LOCATION:
 
              ALCAN
ALUMINUM 448
COUNTY ROUTE 1A,
OSWEGO NY 13126)

VERTICAL
VESSEL 11000
GALLON SERIAL#
318

(LOCATION:
 
              CHASE CITY, VA
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
CLEVELAND, OH,
USA
44124
  MARUBENI
AMERICA
CORPORATION
450 LEXINGTON AVE,
NEW YORK, NY,
USA
10017   06-0002744609
JANUARY 25,
2006   5 Years   purchase money security interest in all Primary Aluminum Tee
Bars shipped to DEBTOR and all proceeds arising from the sale of Primary
Aluminum Tee Bars
 
               
NOVELIS
CORPORATION
3399 PEACHTREE
RD NE
ATLANTA, GA,
USA
30326-1120
  IOS CAPITAL
1738 BASS RD
MACON, GA, USA
31210-1043   06-0004965040
FEBRUARY 13,
2006   5 Years   All equipment now or hereafter leased in an equipment leasing
transaction in connection with that certain Master Agreement No. 1799592, and
all additions, improvements, attachments accessories, accessions, upgrades,
replacements,

 



--------------------------------------------------------------------------------



 



                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
 
              substitutions or exchanges and any and all products, insurance and
/or other proceeds (cash and non-cash) there from
 
               
NOVELIS
CORPORATION
6060 PARK BLVD.
CLEVELAND, OH,
USA
44124
  THOMPSON
TRACTOR CO.,
INC.
P O BOX 10367
BIRMINGHAM,
AL, USA
35202   06-0017582291
MAY 23, 2006   5 Years   One (l) GC55 s/n AT88A00191 Proceeds of the collateral
are also covered
 
               
NOVELIS
CORPORATION
448 COUNTY RT
1A
OSWEGO
CENTER, NY,
USA
13126-5962
  DE LAGE
LANDEN
FINANCIAL
SERVICES, INC.
1111 OLD EAGLE
SCHOOL RD
WAYNE PA   06-0032929798
OCTOBER 3,
2006   5 Years   UCC-1 with a schedule A [listing certain copier systems]
INCLUDING ALL COMPONENTS, ADDITIONS, UPGRADES, ATTACHMENTS, ACCESSIONS,
SUBSTITUTIONS, REPLACEMENT AND PROCEEDS OF THE FOREGOING.
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44121
  GLENCORE LTD.
301 TRESSOR
BLVD
STAMFORD, CT,
USA
06901-3244   06-0033941541
OCTOBER 12,
2006   5 Years   i) all of Glencore Ltd.’s A7E, A7I, P1020 AND/OR P0610 OR ITS
EQUIVALENT (collectively, the “Product”) stored from time to time at the storage
facility of Novelis Corporation located at (1) Novelis Oswego Works, 448 County
Route 1A, Oswego, NY, (2) Novelis Berea Recycling Plant, 302 Mayde Road, Berea,
NY, (3) Novelis Greensboro Recycling Plant, Willow Run Road, Greensboro, GA and
(4) Novelis Russellville Rolled Products, Highway 431 North, Russelville, KY,
and (ii) all proceeds of such Product

 



--------------------------------------------------------------------------------



 



                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44121
  GLENCORE LTD.
THREE
STAMFORD
PLAZA
301 TRESSOR
BLVD.
STAMFORD, CT,
USA
06901-3244   08-0016393414
MAY 13, 2008   5 Years   (i) all of Glencore Ltd.’s A7E, A7I, PI020 AND/OR P0610
OR ITS EQUIVALENT (collectively, the “Product”) stored from time to time at the
storage facility of Novelis Corporation located at (1) Novelis Oswego Works, 448
County Route 1A, Oswego, NY, (2) Novelis Berea Recycling Plant, 302 Mayde Road,
Berea, NY, (3) Novelis Greensboro Recycling Plant, Willow Run Road, Greensboro,
GA and (4) Novelis Russellville Rolled Products, Highway 431 North, Russelville,
KY, and (ii) all products of such Product.
 
               
NOVELIS
CORPORATION,
1261 WILLOW
RUN RD
GREENSBORO,
GA, USA
30642
  AIR LIQUIDE
INDUSTRIAL U.S.
LP
18222 E
PETROLEUM DR
BATON ROUGE,
LA, USA
70809   09-0002194005
JANUARY 23,
2009   5 Years   13,000 GALLON
NITROGEN
VESSEL-SERIAL
#13354
3,000 GALLON
ARGON VESSEL -
SERIAL #77-134-4
 
               
NOVELIS
CORPORATION
302 MAYDE
ROAD
BEREA, KY, USA
40403
  AIR LIQUIDE
INDUSTRIAL U.S.
LP
2700 POST OAK
BLVD
HOUSTON, TX,
USA
77056   09-0003755231
FEBRUARY 9,
2009   5 Years   1500 GAL LIN
VESSEL (SERIAL
#4677)
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
CLEVELAND, OH,
USA
  ALCAN
PRIMARY
PRODUCTS
CORPORATION
6150 PARKLAND
BLVD STE #200   09-0004094440
FEBRUARY 11,
2009   5 Years   stock of Alcan Aluminum Sheet ingot consisting of alloys
5182-01 and 5182-05 in cross sections of 28in. x

 



--------------------------------------------------------------------------------



 



                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
44124
  MAYFIELD
HEIGHTS, OH,
USA
44124           66.7in. x 300in. and 28in. x 66.7in x 267in. maintained at the
warehouse of Consignee located at Logal Aluminum, Russelville, Kentucky
 
             
 
               
NOVELIS
CORPORATION
302 MAYDE RD
BEREA, KY, USA
40403
  MARLIN
LEASING CORP
300 FELLOWSHIP
RD
MOUNT LAUREL,
NJ, USA
08054   09-0006074773
MARCH 3, 2009   5 Years   (1) VB8 C1D2 COMPLETE KIT #41147, “AND ALL
REPLACEMENTS, SUBSTITUTIONS, ACCESSIONS, ADD-ONS, AND ALL PROCEEDS AND ACCOUNTS
OF THE DEBTOR ARISING OUT OF OR RELATED TO THE FOREGOING.”
 
               
NOVELIS
CORPORATION
448 COUNTY
ROUTE 1A
OSWEGO, NY,
USA
13126
  DE LAGE
LANDEN
FINANCIAL
SERVICES, INC.
1111 OLD EAGLE
SCHOOL RD
WAYNE, PA, USA
19087   09-0031022794
NOVEMBER 6,
2009   5 Years   ALL EQUIPMENT LEASED OR FINANCED BY SECURED PARTY TO OR FOR
DEBTOR PURSUANT TO SECURED PARTY’S CONTRACT NUMBER 25004847. TOGETHER WITH ALL
ADDITIONS, ATTACHMENTS, ACCESSORIES AND SUBSTITUTIONS TO OR FOR THE SAME, AND
ALL PROCEEDS OF THE FOREGOING
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44124
  GLENCORE LTD.
301 TRESSER
BLVD
THREE
STAMFORD
PLAZA
STAMFORD, CT,
USA
06901   10-0007215046
MARCH 12, 1010   5 Years   PRIMARY ALUMINUM all of Glencore Ltd.’s A7E, A7I,
P1020 AND/OR P0610 OR ITS EQUIVALENT (collectively, the “Product”) stored from
time to time at the storage facility

 



--------------------------------------------------------------------------------



 



                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
 
              of Novelis Corporation located at (1) Novelis Oswego Works, 448
County Route IA, Oswego, NY, (2) Novelis Berea Recycling Plant, 302 Mayde Road,
Berea, NY, (3) Novelis Greensboro Recycling Plant, Willow Run Road, Greensboro,
GA and (4) Novelis Russellville Rolled Products, Highway 431 North, Russelville,
KY (the “Facility”), and held in demarcated segregated storage areas at the
Facility which are bounded by painted lines or some other method and which are
conspicuously marked “Property of Glencore Ltd.” and (ii) all proceeds of such
Product.
 
               
NOVELIS INC,
3399 PEACHTREE
RD NE
ATLANDA, GA,
USA
30326-1120
  DOCUTEAM INC.
PO BOX 609
CEDAR RAPIDS,
IA, USA
54206   10-0021462773
JULY 26, 2010   5 Years   Various Sharp Copier, Printer and Fax Systems AND ALL
PRODUCTS, PROCEEDS AND ATTACHMENTS.
 
               
NOVELIS
CORPORATION
1261 WILLOW
RUN RD
GREENSBORO,
GA, USA
30642

NOVELIS
CORPORATION
302 MAYDE RD
BEREA, KY, USA
40403
  NOBLE
AMERICAS
CORP.
333 LUDLOW
STREET
STE 1230
STAMFORD, CT,
USA
06902   10-0032081671
NOVEMBER 5,
2011   5 Years   VALUE = $650,000.00 QUANTITY = 550,000 lbs PRODUCTS - Aluminum
(primary, sow and tbar) which have been, or at any time in the future are, now
or hereafter consigned by consignor to consignee
 
               
NOVELIS INC. 6060 PARKLAND BLVD. CLEVELAND, OH, USA 44124
  ALCAN
PRIMARY
PRODUCTS
CORPORATION
6150 PARKLAND   200901717
FEBRUARY 6,
2009   5 Years   a consignment stock of approximately 1.3 million pounds of
Alcan Aluminum Sheet ingot

 



--------------------------------------------------------------------------------



 



                          File No. and Date   Registration/Renewal     Debtor(s)
  Secured Party(ies)   of Registration   Period (years)   Collateral Description
 
  BLVD.
SUITE #200
MAYFIELD
HEIGHTS, OH,
USA
44124           consisting of alloy AA 3003 in cross sections of 28in. x 53in.
and 28in. x 64.5in. and alloy X528 in cross sections of 28in. x 53in. and 28in.
x 58in., maintained at the warehouse of Consignee located at Oswego, New York

 



--------------------------------------------------------------------------------



 



Schedule 6.04(b)
Existing Investments
Investments as set forth in Schedule 10 to the Perfection Certificates delivered
by each of the Loan Parties.
EXISTING INTERCOMPANY INVESTMENTS

                      Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Aluminium Holding Company   EUR   293,834,842.   1/7/2005   1/7/2015  
Novelis Inc.
  Novelis Luxembourg S.A.   EUR   15,000,000.   2/3/2005   2/3/2015  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   80,000,000.   7/6/2007   5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.   7/6/2007   5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.   7/6/2007   5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.   7/6/2007   5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.   1/5/2008   1/5/2013  
Novelis Inc.
  Novelis Aluminium Holding Company   EUR   87,291,599.   7/10/2008   2/3/2015  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.   3/11/2008   3/11/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.   8/4/2008   8/4/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.   8/4/2008   8/4/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   20,000,000.   8/4/2008   8/4/2013  
Novelis Inc.
  Novelis AG   EUR   121,421,203.34   11/4/2009   1/13/2015  
Novelis AG
  Novelis Switzerland SA   CHF   60,000,000.   12/29/2009   12/29/2010  
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.   12/29/2009   9/15/2013  
Novelis Inc.
  Novelis Corporation   USD   50,000,000.   5/20/2010   5/20/2011  
Novelis do Brasil Ltda.
  Novelis Corporation   USD   15,000,000.   6/25/2010   12/31/2010  
Novelis Inc.
  Novelis Corporation   USD   226,000,000.   7/9/2010   7/8/2011

 



--------------------------------------------------------------------------------



 



                      Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Corporation   USD   120,000,000.   8/12/2010   8/12/2011  
Novelis Europe Holdings Limited
  Novelis AG   USD   11,291,082.88   9/30/2010   12/30/2010  
Novelis do Brasil Ltda.
  Novelis Corporation   USD   20,000,000.   9/30/2010   3/31/2011  
Novelis Brand LLC
  Novelis Services Limited   USD   66,440,400.87   9/28/2010   7/6/2014  
Novelis No. 1 Limited Partnership
  Novelis Brand LLC   USD   106,440,400.87   9/28/2010   7/6/2014  
Novelis Technology AG
  Novelis AG   CHF   916,000.   11/30/2010   1/31/2011  
Novelis PAE S.A.S.
  Novelis AG   EUR   9,537,512.95   12/9/2010   12/23/2010  
Novelis Laminés France SAS
  Novelis AG   EUR   5,793,614.34   12/15/2010   1/14/2011  
Novelis AG
  Novelis Italia SpA   EUR   13,000,000.   12/15/2010   1/14/2011

 



--------------------------------------------------------------------------------



 



Schedule 9.01(b)
Cash Management
Canada

                          TYPE OF       BANK OR   ACCOUNT OWNER   ACCOUNT  
JURISDICTION   INTERMEDIARY   NUMBERS
Novelis Inc.
  Disbursement   Canada   Citibank -Canada    
Novelis Inc.
  Disbursement   Canada   Citibank -Canada    
Novelis Inc.
  Disbursement   United Kingdom   Citibank -London    
Novelis Inc.
  Disbursement   United Kingdom   Citibank -London    
Novelis Inc.
  Disbursement   United Kingdom   Citibank -London    
Novelis Inc.
  Lockbox, Consolidation   Canada   RBC    
Novelis Inc.
  Lockbox, Consolidation   Canada   RBC    
Novelis Inc
  Concentration   Canada   RBC    
Novelis Inc
  Concentration   Canada   RBC    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal (CAD Payroll)    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal (Payroll Kingston)    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal (Saguenay)    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal (Foil Etobicoke)    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal Local Kingston CAD    
Novelis Inc.
  Local-Pooled   Canada   RBC Kingston CAD    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal Local Kingston USD    
Novelis Inc.
  Local-Pooled   Canada   RBC Montreal Foil Etobicoke    
Novelis Inc.
  Lockbox   Canada   RBC  
Novelis Inc.
  Lockbox   Canada   RBC    
Novelis Inc.
  Lockbox   Canada   RBC  
Novelis Inc.
  Lockbox   Canada   RBC  
Novelis Inc.
  Lockbox   Canada   RBC  
Novelis Inc.
  Lockbox   Canada   RBC    
Novelis Inc.
  Concentration   USA   Deutsche Bank NY    
Novelis Inc.
  Disbursement   USA   Deutsche Bank NY    
Novelis Inc.
  EUR Cash Pool   Germany   Deutsche Bank Hannover    
Novelis Inc
  Investment Account USA       JPMorgan NY       United States     TYPE OF      
BANK OR   ACCOUNT OWNER   ACCOUNT   JURISDICTION   INTERMEDIARY   NUMBERS
Novelis Corporation
  Overdraft   U.S.   Citibank NY    
Novelis Corporation
  Disbursement -US   U.S.   Citibank Delaware    
Novelis Corporation
  Concentration   U.S.   PNC    

 



--------------------------------------------------------------------------------



 



                          TYPE OF       BANK OR   ACCOUNT OWNER   ACCOUNT  
JURISDICTION   INTERMEDIARY   NUMBERS
Novelis Corporation
  Benefits -ZBA   U.S.   PNC    
Novelis Corporation
  Pension Payroll   U.S.   PNC    
Novelis Corporation
  Lockbox -Trade   U.S.   Bank of America    
Novelis Corporation
  Lockbox -Misc   U.S.   Bank of America    
Novelis Corporation
  Disbursement   U.S.   Compass Federal
Credit Union    
Novelis Corporation
  Disbursement   U.S.   AA Federal Credit Union    
Novelis Corporation
  DDA   U.S.   Compass Federal
Credit Union    
Novelis Corporation
  DDA   U.S.   Bank of America    
Novelis Corporation
  DDA   U.S.   Deutsche Bank    
Novelis Corporation
  Disbursement   U.S.   Deutsche Bank    
Novelis Corporation
  Benefits -ZBA   U.S.   Deutsche Bank    
Novelis Corporation
  Cash Pool   U.S.   Deutsche Bank    
Novelis Corporation
  Investment Account   U.S.   JPMorgan — NY    
Novelis Corporation
  Imprest   U.S.   Fairmont Federal
Credit Union    
Novelis Corporation
  Dental   U.S.   JP Morgan    
Novelis North
  DDA   U.S.   Citibank    
America Holdings Inc.
                   

United Kingdom

              Account Bank   Jurisdiction   Security Account Numbers   Security
Account name
HSBC Bank plc
City of London Corporate
Office
Canary Wharf
London
E14 5HQ
Sort Code: 40-02-50
  U.K.     Novelis UK Ltd
Novelis UK Ltd
Novelis Europe Holdings Limited

Novelis UK Ltd.
 
           
HSBC Bank plc
City of London Corporate
Office
Canary Wharf
London
E14 5HQ
Sort Code: 40-05-15
  U.K.     Novelis UK Ltd.






Novelis Europe Holdings Limited
 
           
Commerzbank AG,
London Branch
60 Gracechurch Street
London EC3V 0HR
Sort Code: 40-62-01
  U.K.     Novelis UK Ltd.

 



--------------------------------------------------------------------------------



 



                      TYPE OF       BANK OR     OWNER   ACCOUNT   JURISDICTION  
INTERMEDIARY   ACCOUNT NUMBERS
Novelis Europe
               
Holdings Limited
  Current Account   UK   HSBC Bank Plc.  
Novelis Europe
               
Holdings Limited
  Current Account   UK   HSBC Bank Plc.  
Novelis Europe
               
Holdings Limited
  Current Account   UK   HSBC Bank Plc.  
Novelis Services
               
Limited
  DDA   U.S.   Citibank  
Novelis Services
               
Limited
  DDA   U.S.   Deutsche Bank  

Switzerland

                      TYPE OF       BANK OR     OWNER   ACCOUNT   JURISDICTION  
INTERMEDIARY   ACCOUNT NUMBERS
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Master Cash Pool       Commerzbank    
Novelis AG
  Accounts   Germany   Berlin  
 
  Account Receivable            
Novelis AG
  / Payable   Switzerland   Credit Suisse Zürich  
 
  Account Receivable            
Novelis AG
  / Payable   Switzerland   Credit Suisse Zürich  
 
  Account Receivable            
Novelis AG
  / Payable   Switzerland   Credit Suisse Zürich  
 
  Account            
Novelis AG
  Receivable/Payable   Switzerland   Credit Suisse Zürich  
Novelis
  Account Receivable            
Technology AG
  / Payable   Switzerland   Credit Suisse Zürich  
 
               
 
          Commezzbank  
Novelis AG
  Purchaser Accounts   Germany   Berlin  
 
          Commerzbank  
Novelis AG
  Purchaser Accounts   Germany   Berlin  

 



--------------------------------------------------------------------------------



 



                              BANK OR     OWNER   TYPE OF ACCOUNT   JURISDICTION
  INTERMEDIARY   ACCOUNT NUMBERS
 
          Commerzbank  
Novelis AG
  Purchaser Accounts   Germany   Berlin  
 
          Commerzbank  
Novelis AG
  Purchaser Accounts   Germany   Berlin  
Novelis
               
Switzerland SA
  Current Account   Switzerland   Credit Suisse Zürich  
Novelis
               
Switzerland SA
  Current Account   Switzerland   Credit Suisse Zürich  
Novelis
               
Switzerland SA
  Current Account   Switzerland   Credit Suisse Zürich  
Novelis
               
Switzerland SA
  Current Account   Switzerland   Credit Suisse Zürich  
Novelis
          Commerzbank    
Switzerland SA
  Cash Pool   Germany   Berlin  
Novelis
          Commerzbank    
Switzerland SA
  Cash Pool   Germany   Berlin  
Novelis
          Commerzbank    
Switzerland SA
  Cash Pool   Germany   Berlin  
Novelis
          Commerzbank    
Switzerland SA
  Cash Pool   Germany   Berlin  

Germany

                              BANK OR     OWNER   TYPE OF ACCOUNT   JURISDICTION
  INTERMEDIARY   ACCOUNT NUMBERS
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Main Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Payable Metal Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Pension Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Fees Account   Germany   Commerzbank  
Novelis
  Security and Reserve          
Deutschland GmbH
  Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Deposit Account   Germany   Commerzbank  

 



--------------------------------------------------------------------------------



 



                              BANK OR     OWNER   TYPE OF ACCOUNT   JURISDICTION
  INTERMEDIARY   ACCOUNT NUMBERS
Novelis
             
Deutschland GmbH
  Deposit Account   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Deposit Account   Germany   Commerzbank  
Novelis
  Account Receivable /          
Deutschland GmbH
  Payable   Germany   Commerzbank  
Novelis
  Account Receivable /          
Deutschland GmbH
  Payable   Germany   Commerzbank  
Novelis
  Account Receivable /          
Deutschland GmbH
  Payable   Germany   Commerzbank  
Novelis
             
Deutschland GmbH
  Pension Account   Germany   Commerzbank  
Novelis
  Account Receivable /          
Deutschland GmbH
  Payable   Spain   Commerzbank  
Novelis
  Account Receivable /          
Deutschland GmbH
  Payable   United Kingdom   Commerzbank  
Novelis
          Nordea Pamki  
Deutschland GmbH
  Account Payable   Finland   Suomi Oyi  
Novelis
  Account Payable -          
Deutschland GmbH
  Closing Planned   Denmark   Den Danske Bank  
Novelis
             
Deutschland GmbH
  Account Payable   Belgium   Commerzbank  
Novelis
             
Deutschland GmbH
  Account Payable   Netherlands   Commerzbank  
Novelis
             
Deutschland GmbH
  Account Payable   Belgium   Fortis Bank  
Novelis
          ABN AMRO Bank  
Deutschland GmbH
  Account Payable   Netherlands   NV  
Novelis
             
Deutschland GmbH
  Account Payable   Spain   Commerzbank  
Novelis
             
Deutschland GmbH
  Account Payable   Austria   Bank Austria  
Novelis
             
Deutschland GmbH
  Account Payable   Hungary   Commerzbank BANK  
Novelis
          HANDLOWY W  
Deutschland GmbH
  Account Payable   Poland   WARSZAWIE SA  

 



--------------------------------------------------------------------------------



 



Exhibit A
ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
FAX ALONG WITH COMMITMENT LETTER TO: Account Officer
FAX # 312-453-5555

                         
I.
  Company Name:   Novelis Inc.        
 
                       
 
    $              Type of Credit Facility   ABL
 
     
 
     

II. Legal Name of Lender of Record for Signature Page:
 

               
•
  Signing Credit Agreement   o YES   o NO
•
  Coming in via Assignment   o YES   o NO
•
  Swiss Qualifying Bank   o YES   o NO
•
  Specified Foreign Currency Capacity   o YES   o NO

         
III. Type of Lender:
       
 
 
 
   

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

         
IV. Domestic Address:
  V. Eurodollar Address:    
 
       
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

                          Primary   Secondary         Credit Contact  
Operations Contact   Operations Contact    
 
               
Name:
 
 
 
 
 
 
   
 
               
Title:
 
 
 
 
 
 
   
 
               
Address:
 
 
 
 
 
 
   
 
               
 
 
 
 
 
 
 
   
 
               
Telephone:
 
 
 
 
 
 
   
 
               
Facsimile:
 
 
 
 
 
 
   
 
               
E Mail Address:
 
 
 
 
 
 
   
 
                    Does Secondary Operations Contact need copy of notices? o
YES  o NO


(BANK OF AMERICA LOGO) [g25888g2588800.gif]

1



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

                      Letter of Credit   Draft Documentation             Contact
  Contact   Legal Counsel    
 
               
Name:
 
 
 
 
 
 
   
 
               
Title:
 
 
 
 
 
 
   
 
               
Address:
 
 
 
 
 
 
   
 
               
Telephone:
 
 
 
 
 
 
   
 
               
Facsimile:
 
 
 
 
 
 
   
 
               
E Mail Address:
 
 
 
 
 
 
   

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
       
 
       
 
 
 
(Bank Name)              
 
       
 
 
 
(ABA #)              
 
       
 
 
 
(Account #)              
 
       
 
 
 
(Attention)    

VIII. Lender’s Fed Wire Payment Instructions:

             
Pay to:
           
 
                     
 
  (Bank Name)                      
 
                     
 
  (ABA#)   (City/State)                   
 
                     
 
  (Account #)   (Account Name)                  
 
                     
 
  (Attention)        

IX. Lender’s Foreign Wire Payment Instructions:

             
Pay to:
           
 
                     
 
  (Bank Name)                  (Currency)                  
 
                     
 
  (Swift/Routing #)   (City/Country)                  
 
                     
 
  (Account #)   (Account Name)                  
 
                     
 
  (FFC Account #)   (FFC Account Name)                  
 
                     
 
  (Attention)        

(BANK OF AMERICA LOGO [g25888g2588800.gif]

2



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
X. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

     
Lender Taxpayer Identification Number (TIN):
  ___ ___ - ___ ___ ___ ___ ___ ___

Tax Withholding Form Delivered to Bank of America*:

         
 
      W-9 
 
       
 
      W-8BEN 
 
       
 
      W-8ECI 
 
       
 
      W-8EXP 
 
       
 
      W-8IMY 

NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
(BANK OF AMERICA LOGO) [g25888g2588800.gif]

3



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

     
(BANK OF AMERICA LOGO) [g25888g2588804.gif]
  Please mail or courier original form to:
 
  Credit Services Department. - Attn: Tax Desk 101 North Tryon St. Mail Code:
NC1-001-15-03 Charlotte, NC 28255
IRS Tax Form Toolkit
  In advance, if you wish to confirm form validity, you may send an electronic
version of the completed form to Shelly Sanders for review at Fax:
704-602-5746      Phone 704 387-2407
 
  E-mail: shelly.h.sanders@bankofamerica.com
 
   
 
  Once validated, original form must be delivered to the Tax Desk as specified
above.

All particpants must have an ORIGINAL and VALID Tax Form (either a w-9 or a w-8)
on File with the Agent:

                      •   Domestic Investors        
 
                        •   W-9: Request for Taxpayer Identification Number and
Certification     •   Link to launch Form/Instructions:
http://www.irs.gov/pub/irs-pdf/fw9.pdf    
 
              http://www.irs.gov/pub/irs-pdf/iw9.pdf    
 
                    •   Examples: Citibank, N.A., General Electric Credit
Corporation, Wachovia Bank National Association    
 
                    •   Non-Domestic Investors will file one of four W-8 Forms  
 
 
                        •   W-8ECI: Certificate of Foreign Person’s Claim for
Exemption from Withholding on Income Effectively Connected with the Conduct of a
Trade or Business in the United States    
 
                    •   Link to launch Form/Instructions:
http://www.irs.gov/pub/irs-pdf/fw8eci.pdf    
 
              http://www.irs.gov/pub/irs-pdf/iw8eci.pdf    
 
                            •   Example: loans booked with US branches of
Foreign Banks like BNP Paribas, New York Branch, Mizuho Corporate Bank, San
Francisco Branch    
 
                        •   W-8BEN: Certificate of Foreign Status of Beneficial
Owner    
 
                            •   “A beneficial owner solely claiming foreign
status or treaty benefits”    
 
                    •   Link to launch Form/Instructions:
http://www.irs.gov/pub/irs-pdf/fw8ben.pdf    
 
              http://www.irs.gov/pub/irs-pdf/iw8ben.pdf    
 
                            •   Example: Loans booked with a foreign “person”
such as BNP Paribas, Paris, France, Allied Irish Bank, Dublin    
 
                   
Infrequently Used Forms Listed Below
   
 
                        •   W-8IMY: Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches    
 
                            •   “A person acting as an intermediary; a foreign
partnership or foreign trust”.    
 
                            •   If a non-qualified intermediary, it is quite
likely you will also need to get a withholding form from all of the entities
that have an ownership share therein.    
 
                    •   Link to launch Form/Instructions:
http://www.irs.gov/pub/irs-pdf/fw8imy.pdf    
 
              http://www.irs.gov/pub/irs-pdf/iw8imy.pdf    
 
                        •   Example: Grand Cayman Asset Management LLC    
 
                        •   W-8EXP: Certificate of Foreign Government or Other
Foreign Organization
 
                            •   “A foreign government, international
organization, foreign central of issue, foreign tax-exempt organization, foreign
private foundation, or government of a U.S possession”    
 
                    •   Link to launch Form/Instructions:
http://www.irs.gov/pub/irs-pdf/fw8exp.pdf    
 
              http://www.irs.gov/pub/irs-pdf/iw8exp.pdf    

•     Example: UNESCO
Bank of America, N.A.
September 2006
X. Bank of America Payment Instructions:
Pay to:

BANK OF AMERICA, NA
NEW YORK, NY
ABA 026009593
ACCT # 1366212250600
ACCT NAME: CREDIT SERVICES
REF: NOVELIS CORPORATION
3/1/07 Revision
(BANK OF AMERICA LOGO) [g25888g2588800.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i)
and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

     
1. Assignor:
   
 
   
2. Assignee:
   
 
  [and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3. Borrower(s):
  [Novelis Inc.][Novelis Corporation, Novelis PAE Corporation, Novelis Brand
LLC, Novelis South America Holdings LLC, Aluminum Upstream Holdings LLC, Novelis
North America Holdings Inc. and Novelis Acquisitions LLC][Novelis UK
Ltd][Novelis AG]
 
   
4. Administrative Agent:
  Bank of America, N.A., as administrative agent under the Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement, dated as of December 17, 2010 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
among NOVELIS INC., a corporation amalgamated

 

1   Select as applicable.

EXHIBIT B-1

 



--------------------------------------------------------------------------------



 



     
 
  under the Canada Business Corporations Act (the “Parent Borrower”), NOVELIS
CORPORATION, a Texas corporation, and the other U.S.subsidiaries of the Parent
Borrower from time to time signatory thereto as borrowers, NOVELIS UK LTD, a
limited liability company incorporated under the laws of England and Wales with
registered number 00279596, NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors from time to time party
thereto (such term and each other capitalized term used but not defined herein
having the meaning given to it in the Credit Agreement), the Lenders from time
to time party thereto, BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent, and the other parties party thereto.

6. Assigned Interest:

                              Aggregate Amount of                   [Revolving  
  Amount of     Percentage Assigned       Commitments/     [Revolving     of
[Revolving       Revolving Loans]     Commitments/     Commitments/       for
all     Revolving Loans]     Revolving   Facility Assigned   Lenders2    
Assigned2     Loans]3  
[U.S. Revolving Loans]
  $       $         %  
[Swiss Revolving Loans]
                       
[U.K. Revolving Loans]
                       
[European Swingline Loans]
                       

7. Swiss Qualifying Bank: Assignee [is][is not] a Swiss Qualifying Bank.
8. [Trade Date: _____________ ]4
 

2   Set forth in Dollar Equivalent.   3   Set forth, to at least 9 decimals, as
a percentage of the applicable Commitment/Loans of all Lenders thereunder.   4  
To be completed if the Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

EXHIBIT B-2

 



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]5
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
     [NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
     [NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:

 

[NOVELIS INC.,
     as Administrative Borrower]6
      By:           Name:           Title:           [NOVELIS AG,
     as European Administrative Borrower]7
      By:           Name:           Title:        

 

5   This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.   6   To be added only if the
approval of such person is required by the terms of the Credit Agreement.   7  
To be added only if the approval of such person is required by the terms of the
Credit Agreement.

EXHIBIT B-3

 



--------------------------------------------------------------------------------



 



 

 

BANK OF AMERICA, N.A.,
     as Administrative Agent
      By:           Name:           Title:           [BANK OF AMERICA, N.A.,
     as an Issuing Bank and as
     U.S. Swingline Lender]
      By:           Name:           Title:  
    [____________________],
     as an Issuing Bank           By:           Name:           Title:          
THE ROYAL BANK OF SCOTLAND PLC,
     as European Swingline Lender
      By:           Name:           Title:        

EXHIBIT B-4

 



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness,sufficiency or value of the Loan Documents
or any collateral thereunder, (iii) the financial condition of the Loan Parties,
any of their Subsidiaries or Affiliates or any other person obligated in respect
of any Loan Document or (iv) the performance or observance by the Loan Parties,
any of their Subsidiaries or Affiliates or any other person of any of their
respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition of such Commitments and Loans or any interests therein shall at all
times remain within its exclusive control); and (c) hereby
EXHIBIT B-ANNEX 1-1

 



--------------------------------------------------------------------------------



 



expressly consents to, ratifies (genehmigt) and confirms the declarations and
acts made by the Collateral Agent on behalf and in the name of the Assignee as
Future Pledgee (as defined in the relevant German Security Agreement) in the
German Security Agreements. The Assignee confirms that it is aware of the
contents of the German Security Agreements.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.
EXHIBIT B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of
BORROWING REQUEST
Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below,
135 South LaSalle Street, Suite 927, IL4-135-09-27
Chicago, Illinois 60603
Attention: Account Officer
Re: NOVELIS
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a
Texas corporation, and the other U.S. subsidiaries of the Parent Borrower from
time to time signatory thereto as borrowers, NOVELIS UK LTD, a limited liability
company incorporated under the laws of England and Wales with registered number
00279596, NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent, and the other parties party thereto. [Administrative Borrower][European
Administrative Borrower] hereby gives you notice pursuant to
[Section 2.03]1[Section 2.17(e)]2 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Borrowing is requested to be made:

     
(A) Borrowing
  [U.S. Revolving Loans]
 
  [U.K. Revolving Loans]
 
  [Swiss Revolving Loans]
 
  [European Swingline Loans]
(B) Approved Currency of Borrowing
   

 

1   Include for each Borrowing that is not a European Swingline Loan.   2  
Include if the European Administrative Borrower is requesting a European
Swingline Loan.

EXHIBIT C-1



--------------------------------------------------------------------------------



 



       
(C) Principal amount of Borrowing3
   
 
   
(D) Date of Borrowing (which is a Business Day)
   
 
   
(E) Type of Borrowing
  [Base Rate][EURIBOR Rate][LIBOR]4
 
   
(F) Interest Period and the last day thereof5
   
 
   
(G) Funds are requested to be disbursed to Borrower’s account with
[                    ] (Account No.                     ).
   

[Administrative Borrower][European Administrative Borrower] hereby represents
and warrants that the conditions to lending specified in Sections 4.02(b),
(c) and (d) of the Credit Agreement are satisfied as of the date hereof.
[Signature Page Follows]
 

3   Dollar Denominated Loans must be in an amount that is (i) an integral
multiple of $1.0 million and not less than $5.0 million for Base Rate Loans and
(ii) an integral multiple of $1.0 million and not less than $5.0 million for
Eurocurrency Loans. Euro Denominated Loans must be in amount that is (i) an
integral multiple of €1.0 million and not less than €5.0 million. GBP
Denominated Loans must be in an amount that is at least GBP2.5 million and, if
greater, an integral multiple of GBP1.0 million. European Swingline Loans must
be in an amount that is not less than €1.0 million (for Loans denominated in
Euros), GBP1.0 million (for Loans denominated in GBP), or CHF1.0 million (for
Loans denominated in Swiss Francs) and integral multiples of €500,000,
GBP500,000 or CHF500,000, respectively, above such amount.   4   Shall be
EURIBOR Rate or LIBOR for European Swingline Loans.   5   Shall be subject to
the definitions of “Eurocurrency Interest Period” or “EURIBOR Interest Period”,
as applicable, each as set forth in the Credit Agreement.

EXHIBIT C-2



--------------------------------------------------------------------------------



 



            [NOVELIS INC., as Administrative Borrower]
      By:           Name:           Title:           [NOVELIS AG, as European
Administrative Borrower]
      By:           Name:           Title:        

EXHIBIT C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
COMPLIANCE CERTIFICATE
     I, [                    ], the [Financial Officer] of
[                    ] (in such capacity and not in my individual capacity),
hereby certify that, with respect to that certain Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower from time to time signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto:
     (a) Attached hereto as Schedule 1 are detailed calculations1 demonstrating
compliance by Parent Borrower and its Restricted Subsidiaries with Section 6.10
of the Credit Agreement. Parent Borrower and its Restricted Subsidiaries are in
compliance with Section 6.10 of the Credit Agreement as of the date hereof.
     (b) [Attached hereto as Schedule 2 is the report of [accounting firm.]]2
     (c) The Parent Borrower and its Restricted Subsidiaries were in compliance
(to the extent required by the terms thereof) with each of the covenants set
forth in Section 6.10 of the Credit Agreement at all times during and since
[                    ].
     (d) No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.3
     (e) Attached hereto as Schedule 3 are detailed calculations showing a
reconciliation of Consolidated EBITDA (Fixed Charge) to the net income set forth
on the statement of income, on a quarterly basis.
     (f) Attached hereto as Schedule 4 are copies of financial statements,
consolidated balance sheets, statements of income and cash flows separating out
the results of Parent Borrower
 

1   Calculations shall be in reasonable detail satisfactory to the
Administrative Agent (including a breakdown of such computations on a quarterly
basis and including a calculation of Consolidated Fixed Charge Coverage Ratio
whether or not a Covenant Trigger Event has occurred).   2   To accompany annual
financial statements only, to the extent permitted under applicable accounting
guidelines. The report must opine or certify that, with respect to its regular
audit of such financial statements, which audit was conducted in accordance with
GAAP.   3   If a Default shall have occurred, an explanation specifying the
nature and extent of such Default shall be provided on a separate page together
with an explanation of a corrective action taken or proposed to be taken with
respect thereto (include, as applicable, information regarding actions, if any,
taken since delivery of the prior Compliance Certificate).

EXHIBIT D-1



--------------------------------------------------------------------------------



 



and is Restricted Subsidiaries, on the one hand, and any Unrestricted
Subsidiaries, on the other hand.
[Signature Page Follows]

EXHIBIT D-2



--------------------------------------------------------------------------------



 



Dated this __ day of                    , 201_.

            [
 
    ]
 
    By:           Name:           Title:   [Financial Officer]   

EXHIBIT D-3



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Financial Covenants

EXHIBIT D-4



--------------------------------------------------------------------------------



 



[SCHEDULE 2]
[Report of Accounting Firm]
[See attached]

EXHIBIT D-5



--------------------------------------------------------------------------------



 



SCHEDULE 3
Reconciliation of Consolidated EBITDA to net income
[See attached]

EXHIBIT D-6



--------------------------------------------------------------------------------



 



SCHEDULE 4
Bifurcated Financial Statements
[See attached]

EXHIBIT D-7



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of
INTEREST ELECTION REQUEST
Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below,
135 South LaSalle Street, Suite 927, IL4-135-09-27
Chicago, Illinois 60603
Attention: Account Officer
[Date]
Re: Novelis
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement, dated as of December 17, 2010 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower from time to
time signatory thereto as borrowers, NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number
00279596, NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent, and the other parties party thereto.
The Administrative Borrower hereby requests that on [__________]1 (the “Interest
Election Date”),
1. $[__________] of the presently outstanding principal amount of the [U.S.
Revolving Loans] [U.K. Revolving Loans] [Swiss Revolving Loans]
[available/originally made on [__________]], in [________]2
2. [and all presently being maintained as/ issued as] [Base Rate Loans]
[Eurocurrency Loans] [EURIBOR Loans],
3. be [established as] [converted into] [continued as],
4. [[Eurocurrency Loans] [EURIBOR Loans] having an Interest Period of
[one/two/three/six] months].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
 

1   Shall be a Business Day that is three Business Days following the date of
this Interest Election Request in the case of conversion into/continuation of
Eurocurrency Loans or EURIBOR Loans to the extent this Interest Election Request
is delivered to the Administrative Agent not later than 12:00 a.m., New York
time on the date hereof, otherwise the fourth Business Day following the date of
delivery hereof.   2   Specify Alternate Currency of Borrowing, if applicable.

EXHIBIT E-1



--------------------------------------------------------------------------------



 



(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]

EXHIBIT E-2



--------------------------------------------------------------------------------



 



The Administrative Borrower has caused this Interest Election Request to be
executed and delivered by its duly authorized officer as of the date first
written above.

            NOVELIS INC., as Administrative Borrower
      By:           Name:           Title:        

EXHIBIT E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of
JOINDER AGREEMENT
Reference is made to the Credit Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a
Texas corporation, and the other U.S. subsidiaries of the Parent Borrower from
time to time signatory thereto as borrowers, NOVELIS UK LTD, a limited liability
company incorporated under the laws of England and Wales with registered number
00279596, NOVELIS AG, a stock corporation (AG) organized under the laws of
Switzerland, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent, and the other parties party thereto.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
and the Issuing Banks to issue Letters of Credit to or for the benefit of the
Borrowers;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue Letters of Credit and as consideration for the Loans
previously made by the Lenders and Letters of Credit previously issued by the
Issuing Banks and as consideration for the other agreements of the Lenders and
the Agents under the Loan Documents.
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1. Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement and
the Perfection Certificates applicable to it.
3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or

EXHIBIT F-1



--------------------------------------------------------------------------------



 



unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4. Counterparts. This Joinder Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Joinder Agreement by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart of this Joinder Agreement.
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

EXHIBIT F-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            [NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:

BANK OF AMERICA, N.A., as
        Administrative Agent and as Collateral Agent
      By:           Name:           Title:           Address for Notices:

Bank of America, N.A.,
as Administrative Agent for
the Lenders referred to below,
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, Illinois 60603

Attention: Account Officer
   

EXHIBIT F-3



--------------------------------------------------------------------------------



 



         

[Note: Schedules to be attached.]

EXHIBIT F-4



--------------------------------------------------------------------------------



 



Exhibit G
LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT
          THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the
“Agreement”) is made and entered into as of [________________,201__] by and
between ________________________, having an office at _________________________
(“Landlord”) and BANK OF AMERICA, N.A., having an office at 135 S. LaSalle,
Suite 927, IL4-135-09-27, Chicago, IL 60603, as collateral agent, (in such
capacity, “Collateral Agent”), for the benefit of the Secured Parties under the
Credit Agreement (as hereinafter defined).
R E C I T A L S:
          A. Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).
          B. Landlord has leased all or a portion of the Real Property (the
“Leased Premises”) to [________________] (“Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).
          C. [Lessee]1 has entered into (i) that certain Credit Agreement, dated
as of December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower from time to time signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto
pursuant to which the Lenders have agreed to make certain loans to, among
others, [Lessee]2 (collectively, the “Loans”), and (ii) that certain Security
Agreement, dated as of December 17, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
made by Novelis, and the Guarantors from to time to time party thereto, in favor
of Collateral Agent.
          D. [Lessee is a subsidiary of a Borrower]3
 

1   Insert name of applicable borrower entities if Lessee is not the borrower
under the Credit Agreement and create a defined term “Borrower”.   2   Insert
“Borrowers” if Lessee is not a borrower under the Credit Agreement.   3   Delete
this recital if Lessee is a borrower under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          E. [Lessee has, pursuant to the Credit Agreement among other things
guaranteed the obligations of Borrowers under the Credit Agreement and the other
Documents evidencing and securing the Loans.]4
          F. As security for the payment and performance of Lessee’s Obligations
under the Credit Agreement and the other Loan Documents, Collateral Agent (for
its benefit and the benefit of the Secured Parties) has or will acquire a
security interest in and lien upon all of Lessee’s personal property, inventory,
accounts, goods, machinery, equipment, furniture and fixtures (together with all
additions, substitutions, replacements and improvements to, and proceeds of, the
foregoing, collectively, the “Personal Property”) [and a mortgage lien on
Lessee’s leasehold interest in the Leased Premises.]5.
          G. Collateral Agent has requested, pursuant to its rights under the
Credit Agreement and the Security Agreement, that Landlord execute this
Agreement.
A G R E E M E N T:
          NOW, THEREFORE, for and in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Collateral Agent, as follows:
          1. Landlord hereby waives and releases unto Collateral Agent (i) any
contractual landlord’s lien and any other landlord’s lien which it may be
entitled to at law or in equity against any Personal Property, (ii) any and all
rights granted by or under any present or future laws to levy or distrain for
rent or any other charges which may be due to the Landlord against the Personal
Property and (iii) any and all claims, liens and demands of every kind which it
has or may hereafter have against the Personal Property (including, without
limitation, any right to include the Personal Property in any secured financing
Landlord may become party to). Landlord acknowledges that the Personal Property
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Real Property.
          2. Landlord certifies that (i) Landlord is the landlord under the
Lease described in Schedule B attached hereto, (ii) the Lease is in full force
and effect and has not been amended, restated, supplemented, extended, renewed
or otherwise modified except as set forth in Schedule B hereto, (iii) there is
no defense, offset, claim or counterclaim by or in favor of Landlord against
Lessee under the Lease or against the obligations of Landlord under the Lease
and (iv) no notice of default has been given under or in connection with the
Lease which has not been cured, and Landlord has no knowledge of any occurrence
of any other default under or in connection with the Lease, (v) Lessee is in
possession of the Leased Premises, (vi) the current monthly base rent under the
Lease is $_______ per month, such monthly base rent due under the Lease has been
paid through __________, (vii) additional rent is $________ and has been paid
through ________, (viii) common area charges are $________ and have been paid
through ________, (ix) there are no other agreements, whether oral or written,
between Lessee and Lessor concerning the Real Property or the Leased Premises,
(x) any improvements required by the terms of the Lease to be made by lessee
have been completed to the satisfaction of Landlord, and Lessee’s current use
and operating of the Leased Premises complies with any use covenants or
operating requirements contained in the Lease, (xi) Landlord is the record and
beneficial owner of the Leased
 

4   Delete this recital if Lessee is a borrower under the Credit Agreement.   5
  Include bracketed language if Leased Premises are to be mortgaged.

-2-



--------------------------------------------------------------------------------



 



Premises, and the Lease is not subordinate, and has not been subordinated by
Landlord, to any mortgage, lien or other encumbrance, (xii) Landlord has not
assigned, conveyed, transferred, sold, encumbered or mortgaged its interest in
the Lease or the Real Property, and there are no mortgages, deeds of trust or
other security interests encumbering Landlord’s fee interest in the Leased
Premises, (xiii) Landlord has not received written notice of any pending eminent
domain proceedings or other governmental actions or any judicial actions of any
kind against Landlord’s interest in the Real Property, and (xiv) Landlord, and
the person or persons executing this certificate on behalf of Landlord, have the
power and authority to execute this Agreement.
          3. Landlord agrees that Collateral Agent has the right to remove the
Personal Property from the Leased Premises at any time prior to the occurrence
of a default under the Lease and, after the occurrence of such a default, during
the Standstill Period (as hereinafter defined) provided that Collateral Agent
shall repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Collateral Agent’s actions in
removing Personal Property from the Leased Premises or Collateral Agent’s
actions in otherwise enforcing its security interest in the Personal Property.
Collateral Agent shall not be liable for any diminution in value of the Leased
Premises caused by the absence of Personal Property actually removed or by the
need to replace the Personal Property after such removal. Landlord acknowledges
that Collateral Agent shall have no obligation to remove the Personal Property
from the Leased Premises.
          4. Landlord acknowledges and agrees that Lessee’s granting of a
security interest in the Personal Property [and the granting of a mortgage lien
in and upon Lessee’s interest in the Leased Premises, in each case,]6 in favor
of Collateral Agent (for its benefit and the benefit of the Secured Parties)
shall not constitute a default under the Lease nor permit Landlord to terminate
the Lease or re-enter or repossess the Leased Premises or otherwise be the basis
for the exercise of any remedy by Landlord and Landlord hereby expressly
consents to the granting of such security interest [and mortgage lien.]7.
          5. Notwithstanding anything to the contrary contained in this
Agreement or the Lease, in the event of a default by Lessee under the Lease,
Landlord agrees that (i) it shall provide to Collateral Agent at the address set
forth in the introductory paragraph hereof a copy of any notice of default
delivered to Lessee under the Lease and (ii) it shall not exercise any of its
remedies against Lessee provided in favor of Landlord under the Lease or at law
or in equity until, in the case of a monetary default, the date which is 45 days
after the date Landlord delivers written notice of such monetary default to
Collateral Agent, and in the case of a non-monetary default, the date which is
60 days after the date Landlord delivers written notice of such non-monetary
default to Collateral Agent (such 45-day period for monetary defaults and such
60 day period for non-monetary defaults, as applicable, being referred to as the
“Standstill Period”), provided, however, if such non-monetary default by its
nature cannot reasonably be cured by Collateral Agent within such 60 day period,
Collateral Agent shall have such additional period of time as may be reasonably
necessary to cure such non-monetary default, so long as Lessee commences such
curative measures within such 60 day period and thereafter proceeds diligently
to complete such curative measures. In the event that any such non-monetary
default by its nature cannot reasonably be cured by Collateral Agent, Landlord
shall, provided Collateral Agent has theretofore cured
 

6   Include bracketed language if Leased Premises are to be mortgaged.   7  
Include bracketed language if Leased Premises are to be mortgaged.

-3-



--------------------------------------------------------------------------------



 



all monetary defaults (if any), upon the request of Collateral Agent enter into
a new lease with Collateral Agent (or its nominee) on the same terms and
conditions as the Lease. Collateral Agent shall have the right, but not the
obligation, during the Standstill Period, to cure any such default and Landlord
shall accept any such cure by Collateral Agent or Lessee. If, during the
Standstill Period, Collateral Agent or Lessee or any other Person cures any such
default, then Landlord shall rescind the notice of default.
          6. In the event of a termination, disaffirmance or rejection of the
Lease for any reason, including, without limitation, pursuant to any laws
(including any bankruptcy or other insolvency laws) by Lessee or the termination
of the Lease for any reason by Landlord, Landlord will give Collateral Agent the
right, within sixty (60) days of such event, provided all monetary defaults
under the Lease have been cured, to enter into a new lease of the Leased
Premises, in the name of Collateral Agent (or a designee to be named by
Collateral Agent at the time), for the remainder of the term of the Lease and
upon all of the terms and conditions thereof, or, if Collateral Agent shall
elect not to exercise such right (such election to be made by Collateral Agent
at its sole discretion), Landlord will give Collateral Agent the right to enter
upon the Leased Premises during such sixty (60) day period for the purpose of
removing Tenant’s personal property therefrom.
          7. Notwithstanding any provision to the contrary contained in the
Lease, any acquisition of Lessee’s interest by Collateral Agent, its nominee,
shall not create a default under, or require Landlord’s consent under, the
Lease.
          8. The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the Real Property) and
Collateral Agent. Landlord will disclose the terms and conditions of this
Agreement to any purchaser or successor to Landlord’s interest in the Leased
Premises. Notwithstanding that the provisions of this Agreement are
self-executing, Landlord agrees, upon request by Collateral Agent, to execute
and deliver a written acknowledgment confirming the provisions of this Agreement
in form and substance satisfactory to Collateral Agent.
          9. All notices to any party hereto under this Agreement shall be in
writing and sent to such party at its respective address set forth above (or at
such other address as shall be designated by such party in a written notice to
the other party complying as to delivery with the terms of this Section 9) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.
          10. The provisions of this Agreement shall continue in effect until
Landlord shall have received Collateral Agent’s written certification that the
Loans have been paid in full and all of Lessee’s other Obligations under the
Credit Agreement and the other Loan Documents have been satisfied.
          11. THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          12. Landlord agrees to execute, acknowledge and deliver such further
instruments as Collateral Agent may request to allow for the proper recording of
this Agreement (including, without limitation, a revised landlord’s waiver in
form and substance sufficient for recording) or to otherwise accomplish the
purposes of this Agreement.

-4-



--------------------------------------------------------------------------------



 



          13. Landlord agrees that, so long as the Loans and Lessee’s
Obligations under the Credit Agreement remain outstanding and Collateral Agent
retains an interest in the Personal Property [and/or Lessee’s interest in the
Leased Premises]8, no modification, alteration or amendment shall be made to the
Lease without the prior written consent of Collateral Agent if such
modification, alteration or amendment could have a material adverse effect on
the value or use of the Leased Premises or Lessee’s obligations or rights under
the Lease.
[Signature Page Follows.]
 

8   Include bracketed language if Leased Premises are to be mortgaged.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            as Landlord
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule A
Description of Real Property

 



--------------------------------------------------------------------------------



 



Schedule B
Description of Leases

                 
Lessor
  Lessee   Dated   Modification   Location/Property Address
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of
LC REQUEST
Dated [___]
BANK OF AMERICA, N.A., as Administrative Agent under the Credit Agreement, dated
as of December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower from time to time signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank, and the other parties
party thereto.
[NAME AND ADDRESS OF ISSUING BANK]
Ladies and Gentlemen:
We hereby request that [NAME OF ISSUING BANK], as Issuing Bank under the Credit
Agreement [issue] [amend] [renew] [extend] [a] [an existing] [Standby]
[Commercial] Letter of Credit for the account of the undersigned [____]1 on
[___]2 (the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of [____]3. [Such Letter of Credit was originally issued
on [date].] The requested Letter of Credit [shall be] [is] denominated in
Approved Currency.
The beneficiary of the requested Letter of Credit [will be] [is] [____]4, and
such Letter of Credit [will be] [is] in support of [____]5 and [will have] [has]
a stated expiration date of [____]6. [Describe the nature of the amendment,
renewal or extension.]
 

1   Note that if the LC Request is for (i) a U.S. Letter of Credit for a Loan
Party that is not the Parent Borrower, the Parent Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each U.S.
Letter of Credit issued for the account or in favor of any such Loan Party and
(ii) a European Letter of Credit for the account of another Subsidiary of
Holdings that is not the European Administrative Borrower, the European
Administrative Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each European Letter of Credit issued for the account of
such other Subsidiary of Holdings.   2   Date of Issuance [Amendment] [Renewal]
[Extension] must be at least three Business Days after the date of this LC
Request, assuming this LC Request is delivered to the Issuing Bank at least two
Business Days prior to the requested Date of Issuance (or such shorter period as
is acceptable to the Issuing Bank).   3   Aggregate initial stated amount of
Letter of Credit.   4   Insert name and address of beneficiary.   5   Insert
description of the obligation to which it relates in the case of Standby Letters
of Credit and a description of the commercial transaction which is being
supported in the case of Commercial Letters of Credit.   6   Insert last date
upon which drafts may be presented which may not be later than (i) in the case
of a Standby Letter of Credit, (x) the date which is one year after the date of
the issuance of such Standby Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date and (ii) in the case of a Commercial Letter of Credit,
(x) the date that is 180 days after the date of

EXHIBIT H-1

 



--------------------------------------------------------------------------------



 



We hereby certify that:
(1) As of today and at the time of and immediately after giving effect to the
[issuance] [amendment] [renewal] [extension] of the Letter of Credit requested
herein, no Default has or will have occurred and be continuing.
(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.
(3) No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued, is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
LC Request, the Credit Agreement or the making of Loans thereunder.
(4) After giving effect to the request herein, (A)(i) the LC Exposure shall not
exceed the LC Commitment, (ii) the Total Revolving Exposure shall not exceed the
lesser of (I) the Total Borrowing Base, and (II) the Total Revolving
Commitments, (iii) the Total Adjusted Revolving Exposure shall not exceed the
Total Adjusted Borrowing Base, and (iv) the conditions set forth in Section 4.02
of the Credit Agreement in respect of such issuance, amendment, renewal or
extension shall have been satisfied.
Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

            [                             ]
      By:           Name:           Title:           [NOVELIS INC., as
Administrative Borrower]7
      By:           Name:           Title:        

 

    issuance of such Commercial Letter of Credit (or, in the case of any renewal
or extension thereof, 180 days after such renewal or extension) and (y) the
Letter of Credit Expiration Date.   7   Note that if the LC Request is for a
U.S. Letter of Credit for a Loan Party that is not the Parent Borrower, the
Parent Borrower shall be a co-applicant, and be jointly and severally liable,
with respect to each U.S. Letter of Credit issued for the account or in favor of
any such Loan Party.

EXHIBIT H-2

 



--------------------------------------------------------------------------------



 



            [NOVELIS AG, as European
Administrative Borrower]8
      By:           Name:           Title:        

 

8   Note that if the LC Request is for a European Letter of Credit for the
account of another Subsidiary of Holdings that is not the European
Administrative Borrower, the European Administrative Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each European
Letter of Credit issued for the account of such other Subsidiary of Holdings.

EXHIBIT H-3

 



--------------------------------------------------------------------------------



 



Exhibit I
 

LaSalle Business Credit, LLC
BORROWING BASE CERTIFICATE   Client Name:   Novelis Inc.

                                                                      Loan ID.  
  ABLE ID     Report No.     1     Report Date:                     NOVELISUS  
  NOVELISCANADA     NOVELISUK     NOVELISSW     NOVELISSWING     Consolidated  
            A/R01     A/R02     A/R03     A/R04     A/R05     TOTAL   ACCOUNTS
RECEIVABLE                                                     Acct’s Receivable
                                                    Beginning A/R Balance (From
previous Report)         0.00       0.00       0.00       0.00              
0.00   Gross Sales (Invoices)   Collateral Addition     0.00       0.00      
0.00       0.00               0.00   Net Collection (Wt. LB, Cash Rec’d. @ LBCI)
  Collateral Subtraction     0.00       0.00       0.00       0.00              
0.00  
 
      Collateral Subtraction                     0.00                       0.00
  Non A/R Collections   Collateral Subtraction     0.00       0.00       0.00  
    0.00       0.00       0.00   Discounts/Allowance   Discount (-)     0.00    
  0.00       0.00       0.00               0.00   Credit Memos   Credit Memos
(-)     0.00       0.00       0.00       0.00               0.00   Adjustments
Monthly Aging (+/-)   Adj. Aging (+/-)     0.00       0.00       0.00       0.00
              0.00   Adjustments (+/-)   Other Adj. (+/-)     0.00       0.00  
    0.00       0.00               0.00   Adjustments (+/-)   Other Adj. (+/-)  
  0.00       0.00       0.00       0.00               0.00   Non A/R Cash   Non
A/R Cash (+)     0.00       0.00       0.00       0.00               0.00  
 
      Net Collateral Adj.     0.00       0.00       0.00       0.00       0.00  
    0.00  
 
                                        Ending Collateral Balance   0.00    
0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
Ineligible
                                                   
End of Month A/R Ineligible as of:
        0.00       0.00       0.00       0.00               0.00  
Temporary Ineligible
        0.00       0.00       0.00       0.00               0.00  
Total Ineligible
        0.00       0.00       0.00       0.00       0.00       0.00   Eligible
Collateral         0.00       0.00       0.00       0.00       0.00       0.00  
Advance Rate — Effective Adv. Rate         85.00 %     85.00 %     85.00 %    
85.00 %             85.00 % Unapplied Cash — Balance from Previous Report      
                                          0.00  
Check box below to include unapplied cash before Adv. Rate
                                               
Addition
                                                0.00  
Subtraction
                                                0.00  
Net Change
  Unapplied Cash Adj.     0.00       0.00       0.00       0.00       0.00      
0.00  
 
                                       
o Adv Rate
  Current Unapplied Balance Balance         0.00       0.00       0.00      
0.00       0.00       0.00  
 
                                       
Eligible A/R
            0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
A/R Available for Advances
  Check to Apply A/R Limit þ         0.00       0.00       0.00       0.00      
0.00       0.00  
 
                                       
A/R Sub-Limit
            740,000,000.00       740,000,000.00       325,000,000.00       0.00
              800,000,000.00  
 
                                                      NOVELISUS    
NOVELISCANADA     NOVELISUK     NOVELISSW     NOVELISSWING                    
INV01     INV02     INV03     INV04     INV05     TOTAL  
INVENTORY:
                                                       
INVENTORY
                                                   
Beginning Inventory as of Purchases Sales
  1/0/1900     0.00       0.00       0.00                       0.00  
 
      Collateral Addition     0.00       0.00       0.00                      
0.00  
 
      Collateral Subtraction     0.00       0.00       0.00                    
  0.00  
 
                                       
Ending Inventory as of
        0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
Ineligible Inventory
        0.00       0.00       0.00       0.00       0.00       0.00  
Eligible Inventory
        0.00       0.00       0.00       0.00       0.00       0.00  
Advance Rate
        74.3 %     66.6 %     70.6 %                     0.0 %
Eligible Inventory
      0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
Inventory Availability
  Check to Apply Inventory Limit þ         0.00       0.00       0.00       0.00
      0.00       0.00  
 
                                       
Inventory Sub-Limit
        740,000,000.00       740,000,000.00       740,000,000.00       0.00    
  0.00       800,000,000.00  
 
                                       
GROSS AVAILABILITY (A/R AND INVENTORY)
        0.00       0.00       0.00       0.00       0.00       0.00  
Other Collateral (EQ) (RE) or (SA) (CapEx)
  Guaranty                                             0.00  
AVAILABLE FOR ADVANCES
  Check to Apply Revolving Limit o         0.00       0.00       0.00       0.00
      0.00       0.00  
 
                                       
Revolving Limit
            740,000,000.00       60,000,000.00       325,000,000.00       0.00  
    0.00       800,000,000.00  
 
                                                  Advance Rate   NOVELISCAUSD  
  NOVELISCANADA     NOVELISUK     NOVELISSW     NOVELISSWING        
GUARANTEES
                                                       
LC
                                                       
SBY Letter of Credit
  Rev o   0.00%     0.00       0.00       0.00       0.00               0.00  
Trade Letter of Credit
  Rev o         0.00       0.00       0.00       0.00               0.00  
Guarantees Total Reserves
            0.00       0.00       0.00       0.00       0.00       0.00  
 
                                                      NOVELISCAUSD    
NOVELISCANADA     NOVELISUK     NOVELISSW     NOVELISSWING           LOAN
ACTIVITY                                                     Beginning Revolving
Loan Balance (From Previous Report)         0.00       0.00       0.00      
0.00       0.00       0.00  
 
                                                     
LOAN
                                                   
Collections
  Net Collection     0.00       0.00       0.00       0.00       0.00       0.00
 
 
                                                     
Negative Loan Adj.
  Other Loan Sub.     0.00       0.00       0.00       0.00       0.00      
0.00  
 
                                                     
Advances
  Loan Adv. Request     0.00       0.00       0.00       0.00       0.00      
0.00  
 
                                                     
Loan Addition (Interest, Fees, and Other Adjustments)
  Other Loan Addition     0.00       0.00       0.00       0.00       0.00      
0.00  
 
                                        Ending Revolving Loan Balance (Revolving
Loan)         0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
 
            0.00       0.00       0.00                       0.00  
 
                                                     
 
            0.00       0.00       0.00                       0.00  
 
                                                     
 
                                                       
RESERVES
                                                       
Reserves
  Check to Apply to Credit Line o         0.00       0.00       0       0.00    
  0.00       0.00  
Reserves
  Check to Apply to Credit Line o         0.00       0.00       0.00       0.00
      0.00       0.00  
 
                                       
 
                                                       
Availability
            0.00       0.00       0.00       0.00       0.00       0.00  
 
                                       
Total Lines
  Check to Apply to Avail. þ         740,000,000.00       740,000,000.00      
740,000,000.00       800,000,000.00       0.00       800,000,000.00  
 
                                       

          BORROWER’S COMMENTS   The undersigned hereby represents and warrants
to LaSalle Business Credit, LLC, a division of ABN AMRO Bank, N.V. that the
information set forth herein is true and correct as of the date made, that any
Accounts Receivable or Inventory classified as “Eligible Accounts” or “Eligible
Inventory” conform in all respects to the respective definitions of “Eligible
Account” and “Eligible Inventory” as set forth in the Loan and Security
Agreement (or similar agreement) entered into by and between LaSalle Business
Credit, LLC and the undersigned, as amended, modified or supplemented from time
to time).
 
       
 
  Alejandro Bisogno    
 
       
 
  Prepared By:   Authorized Signature

1 of 6



--------------------------------------------------------------------------------



 



Exhibit J
[The aggregate maximum principal amount of indebtedness that may be secured
hereby is
$[_____].]1
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
BY
NOVELIS CORPORATION,
as Mortgagor,
TO
BANK OF AMERICA, N.A.
as Collateral Agent,
as Mortgagee
 
Dated as of December [__], 2010
Relating to Premises located at:
[_______________]
 
This instrument was prepared in consultation with counsel in the state in which
the Mortgaged
Property is located by the attorney named below and after recording please
return to:
Roshan Sonthalia, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
 

1   TO BE INCLUDED ONLY IN MORTGAGE RECORDING TAX STATES.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
       
ARTICLE I.
       
 
       
DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.1. Definitions
    2  
SECTION 1.2. Interpretation
    5  
 
       
ARTICLE II.
       
 
       
GRANTS AND SECURED OBLIGATIONS
       
 
       
SECTION 2.1. Grant of Mortgaged Property
    5  
SECTION 2.2. Assignment of Leases and Rents
    6  
SECTION 2.3. Secured Obligations
    7  
SECTION 2.4. Future Advances
    7  
SECTION 2.5. Secured Amount
    7  
SECTION 2.6. Last Dollar Secured
    7  
SECTION 2.7. No Release
    7  
 
       
ARTICLE III.
       
 
       
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
       
 
       
SECTION 3.1. Warranty of Title
    8  
SECTION 3.2. Condition of Mortgaged Property
    8  
SECTION 3.3. Property Charges
    9  
 
       
ARTICLE IV.
       
 
       
CERTAIN COVENANTS OF MORTGAGOR
       
 
       
SECTION 4.1. Payment and Performance
    9  
SECTION 4.2. Title
    9  
SECTION 4.3. Inspection
    10  
SECTION 4.4. Limitation on Liens; Transfer Restrictions
    10  
SECTION 4.5. Insurance
    10  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V.
       
 
       
CONCERNING ASSIGNMENT OF LEASES AND RENTS
       
 
       
SECTION 5.1. Present Assignment; License to the Mortgagor
    11  
SECTION 5.2. Collection of Rents by the Mortgagee
    12  
SECTION 5.3. Irrevocable Interest
    12  
 
       
ARTICLE VI.
       
 
       
TAXES AND CERTAIN STATUTORY LIENS
       
 
       
SECTION 6.1. Payment of Property Charges
    12  
SECTION 6.2. Stamp and Other Taxes
    12  
SECTION 6.3. Certain Tax Law Changes
    12  
SECTION 6.4. Proceeds of Tax Claim
    13  
 
       
ARTICLE VII.
       
 
       
CASUALTY EVENTS AND RESTORATION
       
 
       
SECTION 7.1. Casualty Event
    13  
SECTION 7.2. Condemnation
    13  
SECTION 7.3. Restoration
    13  
 
       
ARTICLE VIII.
       
 
       
EVENTS OF DEFAULT AND REMEDIES
       
 
       
SECTION 8.1. Remedies in Case of an Event of Default
    14  
SECTION 8.2. Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale
    14  
SECTION 8.3. Additional Remedies in Case of an Event of Default
    16  
SECTION 8.4. Legal Proceedings After an Event of Default
    16  
SECTION 8.5. Remedies Not Exclusive
    17  
 
       
ARTICLE IX.
       
 
       
SECURITY AGREEMENT AND FIXTURE FILING
       
 
       
SECTION 9.1. Security Agreement
    18  
SECTION 9.2. Fixture Filing
    18  
 
       
ARTICLE X.
       
 
       
FURTHER ASSURANCES
       
SECTION 10.1. Recording Documentation To Assure Security
    19  

-ii-



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.2. Further Acts
    19  
SECTION 10.3. Additional Security
    20  
 
       
ARTICLE XI.
       
 
       
MISCELLANEOUS
       
SECTION 11.1. Covenants To Run with the Land
    20  
SECTION 11.2. No Merger
    20  
SECTION 11.3. Concerning Mortgagee
    20  
SECTION 11.4. Mortgagee May Perform
    21  
SECTION 11.5. Continuing Security Interest; Assignment
    21  
SECTION 11.6. Termination; Release
    22  
SECTION 11.7. Modification in Writing
    22  
SECTION 11.8. Notices
    22  
SECTION 11.9. GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
    22  
SECTION 11.10. Severability of Provisions
    23  
SECTION 11.11. Relationship
    23  
SECTION 11.12. No Credit for Payment of Taxes or Impositions
    23  
SECTION 11.13. No Claims Against the Mortgagee
    23  
SECTION 11.14. Mortgagee’s Right To Sever Indebtedness
    24  
 
       
ARTICLE XII.
       
 
       
INTERCREDITOR AGREEMENT
       
 
       
SECTION 12.1. Intercreditor Agreement
    25  
SECTION 12.2. Credit Agreement
    25  
 
       
ARTICLE XIII.
       
 
       
LEASES
       
 
       
SECTION 13.1. Mortgagor’s Affirmative Covenants with Respect to Leases
    25  
SECTION 13.2. Mortgagor’s Negative Covenants with Respect to Leases
    26  
 
       
ARTICLE XIV.
       
 
       
LOCAL LAW PROVISIONS
       
 
       
SIGNATURE
       
 
       
ACKNOWLEDGMENTS
       
 
       
SCHEDULE A Legal Description
       

-iii-



--------------------------------------------------------------------------------



 



MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING
          This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”), dated as of December [__], 2010, is made by
NOVELIS CORPORATION, a Texas corporation, having an office at 6060 Parkland
Boulevard, Cleveland, Ohio 44124, as mortgagor, assignor and debtor (in such
capacities and together with any successors in such capacities, the
“Mortgagor”), in favor of BANK OF AMERICA, N.A., having an address at
[___________________], in its capacity as Collateral Agent for the Secured
Parties and the Issuing Bank, as mortgagee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Mortgagee”)
R E C I T A L S:
          A. Pursuant to that certain Credit Agreement, dated as of December
[__], 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Novelis Inc. (“Canadian
Borrower”), Mortgagor, the other U.S. subsidiaries of Canadian Borrower party
thereto, Novelis UK LTD, Novelis AG, AV Metals Inc., the other Guarantors party
thereto, the Lenders party thereto, Bank of America, N.A., as Administrative
Agent, Collateral Agent, Issuing Bank, and U.S. Swingline Lender, and The Royal
Bank of Scotland plc, as European Swingline Lender, the Lenders have agreed to
make available to or for the account of Borrowers certain credit facilities.
          B. The Mortgagor will receive substantial benefits from the execution,
delivery and performance of the Loan Documents and is, therefore, willing to
enter into this Mortgage.
          C. It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement, (ii) the obligations of the Issuing Bank to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under the Loan Documents that the Mortgagor execute and deliver
the applicable Loan Documents, including this Mortgage.
          D. This Mortgage is given by the Mortgagor in favor of the Mortgagee
for its benefit and the benefit of the other Secured Parties to secure the
payment and performance of all of the Secured Obligations (as defined in the
Credit Agreement) owing by Mortgagor pursuant to the Loan Documents.
A G R E E M E N T:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
          (b) The following terms in this Mortgage shall have the following
meanings:
          “Allocated Indebtedness” shall have the meaning assigned to such term
in Section 11.14(i) hereof.
          “Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.
          “Bankruptcy Code” shall have the meaning assigned to such term in
Section 5.1(ii) hereof.
          “Collateral” shall have the meaning assigned to such term in
Section 11.14(i) hereof.
          “Contracts” shall mean, collectively, any and all right, title and
interest of the Mortgagor in and to any and all contracts and other general
intangibles relating to the Mortgaged Property and all reserves, deferred
payments, deposits, refunds and claims of every kind, nature or character
relating thereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Default Rate” shall mean the rate of interest payable during a
default pursuant to the provisions of Section 2.06(f) of the Credit Agreement.
          “Fixtures” shall mean all machinery, apparatus, equipment, fittings,
fixtures, improvements and articles of personal property of every kind,
description and nature whatsoever now or hereafter attached or affixed to the
Land or any other Improvement used in connection with the use and enjoyment of
the Land or any other Improvement or the maintenance or preservation thereof,
which by the nature of their location thereon or attachment thereto are real
property or fixtures under the UCC or any other applicable law including,
without limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Land.

-2-



--------------------------------------------------------------------------------



 



          “Improvements” shall mean all buildings, structures and other
improvements of every kind or description and any and all alterations now or
hereafter located, attached or erected on the Land, including, without
limitation, (i) all attachments, railroad tracks, foundations, sidewalks,
drives, roads, curbs, streets, ways, alleys, passages, passageways, sewer
rights, parking areas, driveways, fences and walls and (ii) all materials now or
hereafter located on the Land intended for the construction, reconstruction,
repair, replacement, alteration, addition or improvement of or to such
buildings, structures and improvements, all of which materials shall be deemed
to be part of the Improvements immediately upon delivery thereof on the Land and
to be part of the Improvements immediately upon their incorporation therein.
          “Insurance Policies” means the insurance policies and coverages
required to be maintained by the Mortgagor with respect to the Mortgaged
Property pursuant to the Credit Agreement.
          “Land” shall mean the land described in Schedule A annexed to this
Mortgage, together with all of the Mortgagor’s reversionary rights in and to any
and all easements, rights-of-way, strips and gores of land, waters, water
courses, water rights, mineral, gas and oil rights and all power, air, light and
other rights, estates, titles, interests, privileges, liberties, servitudes,
licenses, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining thereto, or any part thereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto and together
with any greater or additional estate therein as may be acquired by Mortgagor.
          “Landlord” shall mean any landlord, lessor, franchisor, licensor or
grantor, as applicable.
          “Leases” shall mean, collectively, any and all interests of the
Mortgagor, as Landlord, in all leases and subleases of space, tenancies,
franchise agreements, licenses, occupancy or concession agreements now existing
or hereafter entered into, whether or not of record, relating in any manner to
the Premises and any and all amendments, modifications, supplements,
replacements, extensions and renewals of any thereof, whether now in effect or
hereafter coming into effect.
          “Mortgage” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgaged Property” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Mortgagee” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgagor” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgagor’s Interest” shall have the meaning assigned to such term in
Section 2.2 hereof.

-3-



--------------------------------------------------------------------------------



 



          “Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.
          “Premises” shall mean, collectively, the Land, the Fixtures and the
Improvements.
          “Proceeds” shall mean, collectively, any and all cash proceeds and
noncash proceeds and shall include all (i) proceeds of the conversion, voluntary
or involuntary, of any of the Mortgaged Property or any portion thereof into
cash or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority), (iv)
products of the Mortgaged Property and (v) other amounts from time to time paid
or payable under or in connection with any of the Mortgaged Property including,
without limitation, refunds of real estate taxes and assessments, including
interest thereon.
          “Property Charges” shall mean any and all real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmens’, repairmens’, laborers’,
materialmens’, suppliers’ and warehousemens’ Liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.
          “Property Material Adverse Effect” shall mean, as of any date of
determination and whether individually or in the aggregate, any event,
circumstance, occurrence or condition which has caused or resulted in (or would
reasonably be expected to cause or result in) a material adverse effect on
(a) the business or operations of the Mortgagor as presently conducted at the
Mortgaged Property; (b) the value or utility of the Mortgaged Property; or
(c) the legality, priority or enforceability of the Lien created by this
Mortgage or the rights and remedies of the Mortgagee hereunder.
          “Prudent Operator” shall mean a prudent operator of property similar
in use and configuration to the Premises and located in the locality where the
Premises are located.
          “Records” shall mean, collectively, any and all right, title and
interest of the Mortgagor in and to any and all drawings, plans, specifications,
file materials, operating and maintenance records, catalogues, tenant lists,
correspondence, advertising materials, operating

-4-



--------------------------------------------------------------------------------



 



manuals, warranties, guarantees, appraisals, studies and data relating to the
Mortgaged Property or the construction of any alteration relating to the
Premises or the maintenance of any Permit.
          “Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.
          “Tenant” shall mean any tenant, lessee, sublessee, franchisee,
licensee, grantee or obligee, as applicable.
          “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the state in which the Premises are located; provided, however, that
if the creation, perfection or enforcement of any security interest herein
granted is governed by the laws of any other state as to the matter in question,
“UCC” shall mean the Uniform Commercial Code in effect in such state.
          SECTION 1.2. Interpretation. The rules of construction set forth in
Section 1.03 of the Credit Agreement shall be applicable to this Mortgage
mutatis mutandis.
ARTICLE II.
GRANTS AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Mortgaged Property. The Mortgagor hereby grants,
mortgages, bargains, sells, assigns, transfers and conveys to the Mortgagee, its
successors and assigns, and hereby grants to the Mortgagee, a security interest
in and upon, all of the Mortgagor’s estate, right, title and interest in, to and
under the following property, whether now owned or held or hereafter acquired
from time to time (collectively, the “Mortgaged Property”):

  (i)   Land;     (ii)    Improvements;     (iii)   Fixtures;     (iv)   Leases;
    (v)   Rents;     (vi)   Permits;     (vii)   Contracts;

-5-



--------------------------------------------------------------------------------



 



  (viii)   Records; and     (ix)   Proceeds.

          Notwithstanding the foregoing provisions of this Section 2.1,
Mortgaged Property shall not include a grant of any of the Mortgagor’s right,
title or interest in any Contract or Permit (x) that validly prohibits the
creation by the Mortgagor of a security interest therein and (y) to the extent,
but only to the extent that, any Requirement of Law applicable thereto prohibits
the creation of a security interest therein; provided, however, that the right
to receive any payment of money or any other right referred to in
Sections 9-406(d), 9-407(a) or 9-408(a) of the UCC to the extent that such
Sections are effective to limit the prohibitions described in clauses (x) and
(y) of this Section 2.1 shall constitute Mortgaged Property hereunder, and
provided further, that at such time as any Contract or Permit described in
clauses (x) and (y) of this Section 2.1 is no longer subject to such
prohibition, such applicable Contract or Permit shall (without any act or
delivery by any person) constitute Mortgaged Property hereunder.
          TO HAVE AND TO HOLD the Mortgaged Property, together with all estate,
right, title and interest of the Mortgagor and anyone claiming by, through or
under the Mortgagor in and to the Mortgaged Property and all rights and
appurtenances relating thereto, unto the Mortgagee, its successors and assigns,
for the purpose of securing the payment and performance in full of all the
Secured Obligations.
          SECTION 2.2. Assignment of Leases and Rents. As additional security
for the payment and performance in full of the Secured Obligations and subject
to the provisions of Article V hereof, the Mortgagor absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee, all of the Mortgagor’s estate, right,
title, interest, claim and demand, as Landlord, under any and all of the Leases
including, without limitation, the following (such assigned rights, the
“Mortgagor’s Interest”):
     (i) the immediate and continuing right to receive and collect Rents payable
by the Tenants pursuant to the Leases;
     (ii) all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;
     (iii) all rights to take all actions upon the happening of a default under
the Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and
     (iv) the full power and authority, in the name of the Mortgagor or
otherwise, to enforce, collect, receive and receipt for any and all of the
foregoing and to take all other actions whatsoever which the Mortgagor, as
Landlord, is or may be entitled to take under the Leases.

-6-



--------------------------------------------------------------------------------



 



          SECTION 2.3. Secured Obligations. This Mortgage secures, and the
Mortgaged Property is collateral security for, the payment and performance in
full when due of the Secured Obligations.
          SECTION 2.4. Future Advances. This Mortgage shall secure all Secured
Obligations including, without limitation, future advances whenever hereafter
made with respect to or under the Credit Agreement or the other Loan Documents
and shall secure not only Secured Obligations with respect to presently existing
indebtedness under the Credit Agreement or the other Loan Documents, but also
any and all other indebtedness which may hereafter be owing by the Mortgagor to
the Secured Parties under the Credit Agreement or the other Loan Documents,
however incurred, whether interest, discount or otherwise, and whether the same
shall be deferred, accrued or capitalized, including future advances and
re-advances, pursuant to the Credit Agreement or the other Loan Documents,
whether such advances are obligatory or to be made at the option of the Secured
Parties, or otherwise, and any extensions, refinancings, modifications or
renewals of all such Secured Obligations whether or not Mortgagor executes any
extension agreement or renewal instrument and, in each case, to the same extent
as if such future advances were made on the date of the execution of this
Mortgage.
          The Credit Agreement contains a revolving credit facility that permits
the Borrowers to borrower certain principal amounts, repay all or a portion of
such principal amounts, and reborrow the amounts previously paid to the Lenders,
all upon satisfaction of certain conditions stated in the Credit Agreement. This
Mortgage secures all advances and re-advances under the revolving credit feature
of the Credit Agreement. Mortgagor hereby agrees and acknowledges that the
Secured Obligations secured by this Mortgage include a revolving loan and is
intended to secure future advances; accordingly, this Mortgage shall not be
cancelled by the full and complete repayment of the Loans, so long as the Credit
Agreement remains in force and effect.
          SECTION 2.5. Secured Amount. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $1,000,000,000 [If state has
mortgage tax, use the agreed upon value of the property.] (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, expenses incurred by the Mortgagee by
reason of any default by the Mortgagor under the terms hereof, together with
interest thereon, all of which amount shall be secured hereby.
          SECTION 2.6. Last Dollar Secured. So long as the aggregate amount of
the Secured Obligations exceeds the Secured Amount, any payments and repayments
of the Secured Obligations shall not be deemed to be applied against or to
reduce the Secured Amount.
          SECTION 2.7. No Release. Nothing set forth in this Mortgage shall
relieve the Mortgagor from the performance of any term, covenant, condition or
agreement on the Mortgagor’s part to be performed or observed under or in
respect of any of the Mortgaged Property or from any liability to any person
under or in respect of any of the Mortgaged Property or shall impose any
obligation on the Mortgagee or any other Secured Party to perform or

-7-



--------------------------------------------------------------------------------



 



observe any such term, covenant, condition or agreement on the Mortgagor’s part
to be so performed or observed or shall impose any liability on the Mortgagee or
any other Secured Party for any act or omission on the part of the Mortgagor
relating thereto or for any breach of any representation or warranty on the part
of the Mortgagor contained in this Mortgage or any other Loan Document, or under
or in respect of the Mortgaged Property or made in connection herewith or
therewith. The obligations of the Mortgagor contained in this Section 2.7 shall
survive the termination hereof and the discharge of the Mortgagor’s other
obligations under this Mortgage and the other Loan Documents.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
          SECTION 3.1. Warranty of Title. The Mortgagor represents and warrants
that:
          (i) it has good title to the interest it purports to own or hold in
and to all rights and appurtenances to or that constitute a portion of the
Mortgaged Property;
          (ii) it has good and marketable fee simple title to the Premises and
the Landlord’s interest and estate under or in respect of the Leases and good
title to the interest it purports to own or hold in and to each of the Permits,
the Contracts and the Records, in each case subject to no Liens, except for
(x) as of the date hereof, Permitted Liens and Liens in favor of the Mortgagee
pursuant to the Security Documents and (y) hereafter, Permitted Liens; and;
          (iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located this Mortgage will
create and constitute a valid and enforceable Lien on the Mortgaged Property in
favor of the Mortgagee for the benefit of the Secured Parties, and, to the
extent any of the Mortgaged Property shall consist of Fixtures, a security
interest in the Fixtures, which Lien and security interest shall be, as of the
date hereof and hereafter, subject only to Permitted Liens.
          SECTION 3.2. Condition of Mortgaged Property. The Mortgagor represents
and warrants that:
          (i) the Premises and the present and contemplated use and occupancy
thereof comply with all applicable zoning ordinances, building codes, land use
and subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Property Material Adverse Effect;
          (ii) as of the date hereof, Mortgagor has neither received any notice
of nor has any knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property and has no
knowledge of any state of facts that may exist which could give rise to any such
claims;

-8-



--------------------------------------------------------------------------------



 



          (iii) no portion of the Premises is located in an area identified by
the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the Flood Insurance Acts promulgated by
the Federal Emergency Management Agency or any successor thereto or, if any
portion of the Premises is located within such area as evidenced by the Federal
Emergency Management Agency Standard Flood Hazard Determination provided to the
Mortgagee by the Mortgagor pursuant to Section 4.01(o)(ix) of the Credit
Agreement, the Mortgagor has obtained the flood insurance prescribed in Section
5.04(c) of the Credit Agreement;
          (iv) the Premises are assessed for real estate tax purposes as one or
more wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and
          (v) there are no options or rights of first refusal to purchase or
acquire all or any portion of the Mortgaged Property.
          SECTION 3.3. Property Charges. The Mortgagor represents and warrants
that all Property Charges imposed upon or assessed against the Mortgaged
Property have been paid (or will be paid in Mortgagor’s ordinary course of
business) and discharged except to the extent such Property Charges constitute,
as of the date hereof and hereafter, a Permitted Lien.
ARTICLE IV.
CERTAIN COVENANTS OF MORTGAGOR
SECTION 4.1. Payment and Performance. The Mortgagor shall pay and perform the
Secured Obligations in full as and when the same shall become due under the Loan
Documents and when they are required to be performed thereunder.
          SECTION 4.2. Title. The Mortgagor shall
          (i) (A) keep in effect all rights and appurtenances to or that
constitute a part of the Mortgaged Property except where the failure to keep in
effect the same could not result in a Property Material Adverse Effect and
(B) protect, preserve and defend its interest in the Mortgaged Property and
title thereto;
          (ii) (A) comply with each of the terms, conditions and provisions of
any obligation of the Mortgagor which is secured by the Mortgaged Property or
the noncompliance with which may result in the imposition of a Lien on the
Mortgaged Property, subject to Permitted Liens, (B) forever warrant and defend
to the Mortgagee the Lien and security interests created and evidenced hereby
and the validity and priority hereof in any action or proceeding against the
claims of any and all persons whomsoever affecting or purporting to affect the
Mortgaged Property or any of the rights of the Mortgagee hereunder and
(C) maintain this Mortgage as a valid and enforceable Lien on the Mortgaged
Property and, to the extent any of the Mortgaged Property shall consist of

-9-



--------------------------------------------------------------------------------



 



          Fixtures, a security interest in the Mortgaged Property, which Lien
and security interest shall be subject only to Permitted Liens; and
          (iii) promptly upon obtaining knowledge of the pendency of any
proceedings for the eviction of the Mortgagor from the Mortgaged Property or any
part thereof by paramount title or otherwise questioning the Mortgagor’s right,
title and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
notify the Mortgagee thereof in writing. The Mortgagee may participate in such
proceedings and the Mortgagor will deliver or cause to be delivered to the
Mortgagee all instruments requested by the Mortgagee to permit such
participation. In any such proceedings, the Mortgagee may be represented by
counsel satisfactory to the Mortgagee at the reasonable expense of the
Mortgagor. If, upon the resolution of such proceedings, the Mortgagor shall
suffer a loss of the Mortgaged Property or any part thereof or interest therein
and title insurance proceeds shall be payable in connection therewith, such
proceeds are hereby assigned to and shall be paid to the Mortgagee to be applied
as Net Cash Proceeds to the payment of the Secured Obligations or otherwise in
accordance with the provisions of Section 2.10 of the Credit Agreement.
          (iv) not initiate, join in or consent to any change in the zoning or
any other permitted use classification of the Premises which would have a
Property Material Adverse Effect without the prior written consent of the
Mortgagee.
          SECTION 4.3. Inspection. Mortgagor shall permit Mortgagee, and its
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and all books and records located
thereon; provided, that such inspections shall not materially interfere with the
use and operation of the Mortgaged Property.
          SECTION 4.4. Limitation on Liens; Transfer Restrictions.
     (i) Except for the Permitted Liens and the Lien of this Mortgage, the
Mortgagor may not, without the prior written consent of the Mortgagee, permit to
exist or grant any Lien on all or any part of the Mortgaged Property or suffer
or allow any of the foregoing to occur by operation of law or otherwise.
     (ii) Except to the extent permitted by the Credit Agreement, the Mortgagor
may not, without the prior written consent of the Mortgagee, sell, convey,
assign, lease or otherwise transfer all or any part of the Mortgaged Property.
SECTION 4.5. Insurance. The Mortgagor shall obtain and keep in full force and
effect the Insurance Policies required by the Credit Agreement pursuant to the
terms thereof.

-10-



--------------------------------------------------------------------------------



 



ARTICLE V.
CONCERNING ASSIGNMENT OF LEASES AND RENTS
          SECTION 5.1. Present Assignment; License to the Mortgagor.
               (i) Section 2.2 of this Mortgage constitutes a present, absolute,
effective, irrevocable and complete assignment by Mortgagor to Mortgagee of the
Leases and Rents and the right, subject to applicable law, to collect all sums
payable to Mortgagor thereunder and apply the same as Mortgagee may, in its sole
discretion, determine to be appropriate to protect the security afforded by this
Mortgage (including the payment of reasonable costs and expenses in connection
with the maintenance, operation, improvement, insurance, taxes and upkeep of the
Mortgaged Property), which is not conditioned upon Mortgagee being in possession
of the Premises. This assignment is an absolute assignment and not an assignment
for additional security only. The Mortgagee hereby grants to the Mortgagor,
however, a license to collect and apply the Rents and to enforce the obligations
of Tenants under the Leases. Immediately upon the occurrence of and during the
continuance of any Event of Default, whether or not legal proceedings have
commenced and without regard to waste, adequacy of security for the Secured
Obligations or solvency of Mortgagor, the license granted in the immediately
preceding sentence shall automatically cease and terminate without any notice by
Mortgagee (such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law), or any action or proceeding or the intervention of
a receiver appointed by a court.
               (ii) Mortgagor acknowledges that Mortgagee has taken all
reasonable actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, present assignment of the Rents arising out of the
Leases and all security for such Leases subject only to the Permitted Liens and
in the case of security deposits, rights of depositors and Requirements of Law.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage,
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.
               (iii) Without limitation of the absolute nature of the assignment
of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of Mortgagor acquired before the commencement of a case in bankruptcy
and to all amounts paid as Rents, and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any case in
bankruptcy.

-11-



--------------------------------------------------------------------------------



 



          SECTION 5.2. Collection of Rents by the Mortgagee.
               (i) Any Rents receivable by the Mortgagee hereunder, after
payment of all proper costs and expenses as Mortgagee may, in its sole
discretion, determine to be appropriate (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Mortgaged Property), shall be applied in
accordance with the provisions of Section 8.03 of the Credit Agreement. The
Mortgagee shall be accountable to the Mortgagor only for Rents actually received
by the Mortgagee. The collection of such Rents and the application thereof shall
not cure or waive any Event of Default or waive, modify or affect notice of any
Event of Default or invalidate any act done pursuant to such notice.
               (ii) The Mortgagor hereby irrevocably authorizes and directs
Tenant under each Lease to rely upon and comply with any and all notices or
demands from the Mortgagee for payment of Rents to the Mortgagee and the
Mortgagor shall have no claim against Tenant for Rents paid by Tenant to the
Mortgagee pursuant to such notice or demand.
          SECTION 5.3. Irrevocable Interest. All rights, powers and privileges
of the Mortgagee herein set forth are coupled with an interest and are
irrevocable, subject to the terms and conditions hereof, and the Mortgagor shall
not take any action under the Leases or otherwise which is inconsistent with
this Mortgage or any of the terms hereof and any such action inconsistent
herewith or therewith shall be void.
ARTICLE VI.
TAXES AND CERTAIN STATUTORY LIENS
               SECTION 6.1. Payment of Property Charges. Unless and to the
extent contested by the Mortgagor in accordance with the provisions of the
Credit Agreement, the Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Property
Charges. The Mortgagor shall, upon the Mortgagee’s request, deliver to the
Mortgagee receipts evidencing the payment of all such Property Charges.
               SECTION 6.2. Stamp and Other Taxes. The Mortgagor shall pay any
United States documentary stamp taxes, with interest and fines and penalties,
and any mortgage recording taxes, with interest and fines and penalties, that
may hereafter be levied, imposed or assessed under or upon this Mortgage or the
Secured Obligations or any instrument or transaction affecting or relating to
the same and in default thereof, the Mortgagee may advance the same and the
amount so advanced shall be payable by the Mortgagor to the Mortgagee in
accordance with the provisions of Section 2.15(c) of the Credit Agreement.
               SECTION 6.3. Certain Tax Law Changes. In the event of the passage
after the date hereof of any law deducting from the value of real property, for
the purpose of taxation, amounts in respect of any Lien thereon or changing in
any way the laws for the taxation of mortgages or debts secured by mortgages for
state or local purposes or the manner of the collection of any taxes, and
imposing any taxes, either directly or indirectly, on this Mortgage or

-12-



--------------------------------------------------------------------------------



 



any other Loan Document which are payable by or assessed on the Mortgagee, the
Mortgagor shall promptly pay to the Mortgagee or the appropriate tax authority
such amount or amounts as may be necessary from time to time to pay any such
taxes, assessments or other charges resulting therefrom; provided, that if any
such payment or reimbursement to the Mortgagee shall be unlawful or taxable, or
would constitute usury or render the indebtedness wholly or partially usurious
under applicable law, the Mortgagor shall pay or reimburse Mortgagee for payment
of the lawful and non-usurious portion thereof.
          SECTION 6.4. Proceeds of Tax Claim. In the event that the proceeds of
any tax claim are paid after the Mortgagee has exercised its right to foreclose
the Lien hereof, such proceeds shall be paid to the Mortgagee to satisfy any
deficiency remaining after such foreclosure. The Mortgagee shall retain its
interest in the proceeds of any tax claim during any redemption period. The
amount of any such proceeds in excess of any deficiency claim of the Mortgagee
shall in a reasonably prompt manner be released to the Mortgagor.
ARTICLE VII.
CASUALTY EVENTS AND RESTORATION
          SECTION 7.1. Casualty Event. If there shall occur any Casualty Event
(or, in the case of any condemnation, taking or other proceeding in the nature
thereof, upon the occurrence thereof or notice of the commencement of any
proceedings therefor), the Mortgagor shall promptly send to the Mortgagee a
written notice setting forth the nature and extent thereof. The proceeds payable
in respect of any such Casualty Event are hereby assigned and shall be paid to
the Mortgagee. The Net Cash Proceeds of each Casualty Event shall be applied,
allocated and distributed in accordance with the provisions of Section 2.10 of
the Credit Agreement.
          SECTION 7.2. Condemnation. In the case of any taking, condemnation or
other proceeding in the nature thereof, the Mortgagee may, at its option,
participate in any proceedings or negotiations which might result in any taking
or condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Mortgagor shall take all steps
necessary to notify the condemning authority of such participation.
          SECTION 7.3. Restoration. In the event the Mortgagor is permitted or
required to perform any repairs or restoration to the Premises in accordance
with the provisions of the Credit Agreement, the Mortgagor shall complete such
repairs or restoration in accordance with provisions thereof.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          SECTION 8.1. Remedies in Case of an Event of Default. If any Event of
Default shall have occurred and be continuing, the Mortgagee may at its option,
in addition to any other action permitted under this Mortgage or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the greatest extent permitted by local law:
               (i) personally, or by its agents or attorneys, (A) enter into and
upon and take possession of all or any part of the Premises together with the
books, records and accounts of the Mortgagor relating thereto and, exclude the
Mortgagor, its agents and servants wholly therefrom, (B) use, operate, manage
and control the Premises and conduct the business thereof, (C) maintain and
restore the Premises, (D) make all necessary or proper repairs, renewals and
replacements and such useful alterations thereto and thereon as the Mortgagee
may deem advisable, (E) manage, lease and operate the Premises and carry on the
business thereof and exercise all rights and powers of the Mortgagor with
respect thereto either in the name of the Mortgagor or otherwise or (F) collect
and receive all Rents. The Mortgagee shall be under no liability for or by
reason of any such taking of possession, entry, removal or holding, operation or
management except that any amounts so received by the Mortgagee shall be applied
in accordance with the provisions of Section 8.03 of the Credit Agreement.
               (ii) with or without entry, personally or by its agents or
attorneys (A) sell the Mortgaged Property and all estate, right, title and
interest, claim and demand therein at one or more sales in one or more parcels,
in accordance with the provisions of Section 8.2 hereof or (B) institute and
prosecute proceedings for the complete or partial foreclosure of the Lien and
security interests created and evidenced hereby; or
               (iii) take such steps to protect and enforce its rights whether
by action, suit or proceeding at law or in equity for the specific performance
of any covenant, condition or agreement in the Credit Agreement and the other
Loan Documents, or in aid of the execution of any power granted in this
Mortgage, or for any foreclosure hereunder, or for the enforcement of any other
appropriate legal or equitable remedy or otherwise as the Mortgagee shall elect.
          SECTION 8.2. Sale of Mortgaged Property if Event of Default Occurs;
Proceeds of Sale.
               (i) If any Event of Default shall have occurred and be
continuing, the Mortgagee may institute an action to foreclose this Mortgage or
take such other action as may be permitted and available to the Mortgagee at law
or in equity for the enforcement of the Credit Agreement and realization on the
Mortgaged Property and proceeds thereon through power of sale (if then available
under applicable law) or to final judgment and execution thereof for the Secured
Obligations, and in furtherance thereof the Mortgagee may sell the Mortgaged
Property at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and

-14-



--------------------------------------------------------------------------------



 



after such notice thereof as may be required or permitted by law or statute or
in equity. The Mortgagee may execute and deliver to the purchaser at such sale a
conveyance of the Mortgaged Property in fee simple and an assignment or
conveyance of all the Mortgagor’s Interest in the Leases and the Mortgaged
Property, each of which conveyances and assignments shall contain recitals as to
the Event of Default upon which the execution of the power of sale herein
granted depends, and the Mortgagor hereby constitutes and appoints the Mortgagee
the true and lawful attorney(s) in fact of the Mortgagor to make any such
recitals, sale, assignment and conveyance, and all of the acts of the Mortgagee
as such attorney in fact are hereby ratified and confirmed. The Mortgagor agrees
that such recitals shall be binding and conclusive upon the Mortgagor and that
any assignment or conveyance to be made by the Mortgagee shall divest the
Mortgagor of all right, title, interest, equity and right of redemption,
including any statutory redemption, in and to the Mortgaged Property. The power
and agency hereby granted are coupled with an interest and are irrevocable by
death or dissolution, or otherwise, and are in addition to any and all other
remedies which the Mortgagee may have hereunder, at law or in equity. So long as
the Secured Obligations, or any part thereof, remain unpaid, the Mortgagor
agrees that possession of the Mortgaged Property by the Mortgagor, or any person
claiming under the Mortgagor, shall be as tenant, and, in case of a sale under
power or upon foreclosure as provided in this Mortgage, the Mortgagor and any
person in possession under the Mortgagor, as to whose interest such sale was not
made subject, shall, at the option of the purchaser at such sale, then become
and be tenants holding over, and shall forthwith deliver possession to such
purchaser, or be summarily dispossessed in accordance with the laws applicable
to tenants holding over. In case of any sale under this Mortgage by virtue of
the exercise of the powers herein granted, or pursuant to any order in any
judicial proceeding or otherwise, the Mortgaged Property may be sold as an
entirety or in separate parcels in such manner or order as the Mortgagee in its
sole discretion may elect. One or more exercises of powers herein granted shall
not extinguish or exhaust such powers, until the entire Mortgaged Property is
sold or all amounts secured hereby are paid in full.
               (ii) The proceeds of any sale made under or by virtue of this
Article VIII, together with any other sums which then may be held by the
Mortgagee under this Mortgage, whether under the provisions of this Article VIII
or otherwise, shall be applied in accordance with the provisions of Section 8.03
of the Credit Agreement.
               (iii) The Mortgagee (on behalf of any Secured Party or on its own
behalf) or any Lender or any of their respective Affiliates may bid for and
acquire the Mortgaged Property or any part thereof at any sale made under or by
virtue of this Article VIII and, in lieu of paying cash therefor, may make
settlement for the purchase price by crediting against the purchase price the
unpaid amounts (whether or not then due) owing to the Mortgagee, or such Lender
in respect of the Secured Obligations, after deducting from the sales price the
expense of the sale and the costs of the action or proceedings and any other
sums that the Mortgagee or such Lender is authorized to deduct under this
Mortgage.
               (iv) The Mortgagee may adjourn from time to time any sale by it
to be made under or by virtue hereof by announcement at the time and place
appointed for such sale or for such adjourned sale or sales, and, the Mortgagee,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.

-15-



--------------------------------------------------------------------------------



 



               (v) If the Premises are comprised of more than one parcel of
land, the Mortgagee may take any of the actions authorized by this Section 8.2
in respect of any or a number of individual parcels.
          SECTION 8.3. Additional Remedies in Case of an Event of Default.
               (i) The Mortgagee shall be entitled to recover judgment as
aforesaid either before, after or during the pendency of any proceedings for the
enforcement of the provisions hereof and, to the extent permitted by applicable
law, the right of the Mortgagee to recover such judgment shall not be affected
by any entry or sale hereunder, or by the exercise of any other right, power or
remedy for the enforcement of the provisions hereof, or the foreclosure of, or
absolute conveyance pursuant to, this Mortgage. In case of proceedings against
the Mortgagor in insolvency or bankruptcy or any proceedings for its
reorganization or involving the liquidation of its assets, the Mortgagee shall
be entitled to prove the whole amount of principal and interest and other
payments, charges and costs due in respect of the Secured Obligations to the
full amount thereof without deducting therefrom any proceeds obtained from the
sale of the whole or any part of the Mortgaged Property; provided, however, that
in no case shall the Mortgagee receive a greater amount than the aggregate of
such principal, interest and such other payments, charges and costs (with
interest at the Default Rate) from the proceeds of the sale of the Mortgaged
Property and the distribution from the estate of the Mortgagor.
               (ii) Any recovery of any judgment by the Mortgagee and any levy
of any execution under any judgment upon the Mortgaged Property shall not affect
in any manner or to any extent the Lien and security interests created and
evidenced hereby upon the Mortgaged Property or any part thereof, or any
conveyances, powers, rights and remedies of the Mortgagee hereunder, but such
conveyances, powers, rights and remedies shall continue unimpaired as before.
               (iii) Any monies collected by the Mortgagee under this
Section 8.3 shall be applied in accordance with the provisions of
Section 8.2(ii).
          SECTION 8.4. Legal Proceedings After an Event of Default.
               (i) After the occurrence of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the Secured Obligations or any part thereof, or of any proceedings
to foreclose the Lien and security interest created and evidenced hereby or
otherwise to enforce the provisions hereof or of any other proceedings in aid of
the enforcement hereof, the Mortgagor shall enter its voluntary appearance in
such action, suit or proceeding.
               (ii) Upon the occurrence and during the continuance of an Event
of Default, the Mortgagee shall be entitled forthwith as a matter of right,
concurrently or independently of any other right or remedy hereunder either
before or after declaring the Secured Obligations or any part thereof to be due
and payable, to the appointment of a receiver without giving notice to any party
and without regard to the adequacy or inadequacy of any security for the Secured
Obligations or the solvency or insolvency of any person or entity then legally
or equitably liable for the Secured Obligations or any portion thereof. The
Mortgagor hereby consents to the

-16-



--------------------------------------------------------------------------------



 



appointment of such receiver. Notwithstanding the appointment of any receiver,
the Mortgagee shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of the Credit Agreement to the Mortgagee.
               (iii) The Mortgagor shall not (A) at any time insist upon, or
plead, or in any manner whatsoever claim or take any benefit or advantage of any
stay or extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or (C) after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof. To the
extent permitted by applicable law, the Mortgagor hereby expressly (X) waives
all benefit or advantage of any such law or laws, including, without limitation,
any statute of limitations applicable to this Mortgage, (Y) waives any objection
which it may now or hereafter have to the laying of venue of any action, suit or
proceeding brought in connection with this Mortgage and further waives and
agrees not to plead that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and (Z) covenants not to hinder,
delay or impede the execution of any power granted or delegated to the Mortgagee
by this Mortgage but to suffer and permit the execution of every such power as
though no such law or laws had been made or enacted. The Mortgagee shall not be
liable for any incorrect or improper payment made pursuant to this Article VIII
in the absence of gross negligence or willful misconduct.
          SECTION 8.5. Remedies Not Exclusive. No remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other remedy or remedies, and each and every such remedy shall be cumulative and
shall be in addition to every other remedy given under this Mortgage or now or
hereafter existing at law or in equity. Any delay or omission of the Mortgagee
to exercise any right or power accruing on any Event of Default shall not impair
any such right or power and shall not be construed to be a waiver of or
acquiescence in any such Event of Default. Every power and remedy given by this
Mortgage may be exercised from time to time concurrently or independently, when
and as often as may be deemed expedient by the Mortgagee in such order and
manner as the Mortgagee, in its sole discretion, may elect. If the Mortgagee or
any Lender accepts any monies required to be paid by the Mortgagor under this
Mortgage or any other Loan Document after the same become due, such acceptance
shall not constitute a waiver of the right either to require prompt payment,
when due, of all other sums secured by this Mortgage or to declare an Event of
Default with regard to subsequent defaults. If the Mortgagee or any Lender
accepts any monies required to be paid by the Mortgagor under this Mortgage or
any other Loan Document in an amount less than the sum then due, such acceptance
shall be deemed an acceptance on account only and on the condition that it shall
not constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.

-17-



--------------------------------------------------------------------------------



 



ARTICLE IX.
SECURITY AGREEMENT AND FIXTURE FILING
          SECTION 9.1. Security Agreement. To the extent that the Mortgaged
Property includes personal property or items of personal property which are or
are to become fixtures under applicable law, this Mortgage shall also be
construed as a security agreement under the UCC; and, upon and during the
continuance of an Event of Default, the Mortgagee shall be entitled with respect
to such personal property to exercise all remedies hereunder, all remedies
available under the UCC with respect to fixtures and all other remedies
available under applicable law. Without limiting the foregoing, such personal
property may, at the Mortgagee’s option, (i) be sold hereunder together with any
sale of any portion of the Mortgaged Property or otherwise, (ii) be sold
pursuant to the UCC, or (iii) be dealt with by the Mortgagee in any other manner
permitted under applicable law. The Mortgagee may require the Mortgagor to
assemble such personal property and make it available to the Mortgagee at a
place to be designated by the Mortgagee. The Mortgagor acknowledges and agrees
that a disposition of the personal property in accordance with the Mortgagee’s
rights and remedies in respect to the Mortgaged Property as heretofore provided
is a commercially reasonable disposition thereof; provided, however, that the
Mortgagee shall give the Mortgagor not less than ten (10) days’ prior notice of
the time and place of any intended disposition.
          SECTION 9.2. Fixture Filing. To the extent that the Mortgaged Property
includes items of personal property which are or are to become fixtures under
applicable law, and to the extent permitted under applicable law, the filing
hereof in the real estate records of the county in which such Mortgaged Property
is located shall also operate from the time of filing as a fixture filing with
respect to such Mortgaged Property, and the following information is applicable
for the purpose of such fixture filing, to wit:

      Name and Address of the debtor:   Name and Address of the secured party:
The Mortgagor having the address described in the Preamble hereof.

The Mortgagor is a corporation organized under the laws of the State of Texas
whose Organization Number is 0800204347, and whose Taxpayer Identification
Number is 41-2098321.
  The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.   This
Financing Statement covers the following types or items of property:   The
Mortgaged Property.   This instrument covers goods or items of personal property
which are or are to become fixtures upon the Premises.

The name of the record owner of the Premises on which such fixtures are or are
to be located is the Mortgagor.

-18-



--------------------------------------------------------------------------------



 



In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.
ARTICLE X.
FURTHER ASSURANCES
          SECTION 10.1. Recording Documentation To Assure Security. The
Mortgagor shall, forthwith after the execution and delivery hereof and
thereafter, from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any thereof or to any
property intended to be subject to the Lien hereof to be filed, registered and
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect the validity and
priority thereof or the Lien hereof purported to be created upon the Mortgaged
Property and the interest and rights of the Mortgagee therein. The Mortgagor
shall pay or cause to be paid all taxes and fees incident to such filing,
registration and recording, and all expenses incident to the preparation,
execution and acknowledgment thereof, and of any instrument of further
assurance, and all federal or state stamp taxes or other taxes, duties and
charges arising out of or in connection with the execution and delivery of such
instruments.
          SECTION 10.2. Further Acts. The Mortgagor shall, at the sole cost and
expense of the Mortgagor, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, transfers, financing statements, continuation statements,
instruments and assurances as the Mortgagee shall from time to time request,
which may be necessary in the judgment of the Mortgagee from time to time to
assure, perfect, convey, assign, pledge, transfer and confirm unto the
Mortgagee, the property and rights hereby conveyed or assigned or which the
Mortgagor may be or may hereafter become bound to convey or assign to the
Mortgagee or for carrying out the intention or facilitating the performance of
the terms hereof or the filing, registering or recording hereof. Without
limiting the generality of the foregoing, in the event that the Mortgagee
desires to exercise any remedies, consensual rights or attorney-in-fact powers
set forth in this Mortgage and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Mortgagee, the Mortgagor agrees to use its
best efforts to assist and aid the Mortgagee to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers. In the event the Mortgagor shall fail after demand to execute
any instrument or take any action required to be executed or taken by the
Mortgagor under this Section 10.2, the Mortgagee may execute or take the same as
the attorney-in-fact for the Mortgagor, such power of attorney being coupled
with an interest and is irrevocable.

-19-



--------------------------------------------------------------------------------



 



          SECTION 10.3. Additional Security. Without notice to or consent of the
Mortgagor and without impairment of the Lien and rights created by this
Mortgage, the Mortgagee may accept (but the Mortgagor shall not be obligated to
furnish) from the Mortgagor or from any other person, additional security for
the Secured Obligations. Neither the giving hereof nor the acceptance of any
such additional security shall prevent the Mortgagee from resorting, first, to
such additional security, and, second, to the security created by this Mortgage
without affecting the Mortgagee’s Lien and rights under this Mortgage.
ARTICLE XI.
MISCELLANEOUS
          SECTION 11.1. Covenants To Run with the Land. All of the grants,
covenants, terms, provisions and conditions in this Mortgage shall run with the
Land and shall apply to, and bind the successors and assigns of, the Mortgagor.
If there shall be more than one mortgagor with respect to the Mortgaged
Property, the covenants and warranties hereof shall be joint and several.
          SECTION 11.2. No Merger. The rights and estate created by this
Mortgage shall not, under any circumstances, be held to have merged into any
other estate or interest now owned or hereafter acquired by the Mortgagee unless
the Mortgagee shall have consented to such merger in writing.
          SECTION 11.3. Concerning Mortgagee.
               (i) The Mortgagee has been appointed as Collateral Agent pursuant
to the Credit Agreement. The actions of the Mortgagee hereunder are subject to
the provisions of the Credit Agreement. The Mortgagee shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.
               (ii) The Mortgagee shall be deemed to have exercised reasonable
care in the custody and preservation of the Mortgaged Property in its possession
if such Mortgaged Property is accorded treatment substantially equivalent to
that which the Mortgagee, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being

-20-



--------------------------------------------------------------------------------



 



understood that neither the Mortgagee nor any of the Secured Parties shall have
responsibility for taking any necessary steps to preserve rights against any
person with respect to any Mortgaged Property.
               (iii) The Mortgagee shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.
               (iv) With respect to any of its rights and obligations as a
Lender, the Mortgagee shall have and may exercise the same rights and powers
hereunder. The term “Lenders,” “Lender” or any similar terms shall, unless the
context clearly otherwise indicates, include the Mortgagee in its individual
capacity as a Lender, if the Mortgagee shall be a Lender. The Mortgagee may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Mortgagor or any Affiliate of the
Mortgagor to the same extent as if the Mortgagee were not acting as Collateral
Agent.
               (v) If any portion of the Mortgaged Property also constitutes
collateral granted by Mortgagor to the Mortgagee to secure the Secured
Obligations under any other deed of trust, mortgage, security agreement, pledge
or instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral, the
Mortgagee, in its sole discretion, shall select which provision or provisions
shall control.
          SECTION 11.4. Mortgagee May Perform. If the Mortgagor shall fail to
perform any covenants contained in this Mortgage (including, without limitation,
the Mortgagor’s covenants to (i) pay the premiums in respect of all required
insurance policies hereunder or under the Credit Agreement, (ii) pay Property
Charges, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of the Mortgagor under any Mortgaged Property) or if any warranty on
the part of the Mortgagor contained herein shall be breached, the Mortgagee may
(but shall not be obligated to), after five (5) Business Days notice to
Mortgagor, do the same or cause it to be done or remedy any such breach, and may
expend funds for such purpose; provided, however, that the Mortgagee shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which the Mortgagor fails to pay or perform as and when
required hereby and which the Mortgagor does not contest in accordance with the
provisions of the Credit Agreement. Any and all amounts so expended by the
Mortgagee shall be paid by the Mortgagor in accordance with the provisions of
Section 11.03 of the Credit Agreement. Neither the provisions of this
Section 11.4 nor any action taken by the Mortgagee pursuant to the provisions of
this Section 11.4 shall prevent any such failure to observe any covenant
contained in this Mortgage nor any breach of warranty from constituting an Event
of Default.
          SECTION 11.5. Continuing Security Interest; Assignment. This Mortgage
shall create a continuing Lien on and security interest in the Mortgaged
Property and shall (i) be binding upon the Mortgagor, its successors and
assigns, (ii) inure, together with the rights and remedies of the Mortgagee
hereunder, to the benefit of the Mortgagee for the benefit of the

-21-



--------------------------------------------------------------------------------



 



Secured Parties and each of their respective successors, transferees and assigns
and (iii) in the event there is more than one mortgagor party hereto, all
undertakings hereunder shall be deemed joint and several. No other persons
(including, without limitation, any other creditor of any Loan Party) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), but subject, however, to
the provisions of the Credit Agreement, any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Mortgage to any other
person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender, herein or otherwise.
          SECTION 11.6. Termination; Release. When all the Secured Obligations
have been paid in full and the Commitments of the Lenders to make any Loan or to
issue any Letter of Credit under the Credit Agreement shall have expired or been
sooner terminated and all Letters of Credit have been terminated or cash
collateralized in accordance with the provisions of the Credit Agreement, this
Mortgage shall terminate. Upon termination hereof or any release of the
Mortgaged Property or any portion thereof in accordance with the provisions of
the Credit Agreement, the Mortgagee shall, upon the request and at the sole cost
and expense of the Mortgagor, forthwith assign, transfer and deliver to the
Mortgagor, against receipt and without recourse to or warranty by the Mortgagee,
such of the Mortgaged Property to be released (in the case of a release) as may
be in possession of the Mortgagee and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Mortgaged
Property, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Mortgaged Property, as the case may be.
          SECTION 11.7. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Mortgagor therefrom, shall be effective unless the same
shall be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.
          SECTION 11.8. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at
the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 11.8.
          SECTION 11.9. GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
THIS MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR

-22-



--------------------------------------------------------------------------------



 



PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY
AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING PROCEEDINGS AGAINST MORTGAGOR IN THE
COURTS OF ANY OTHER JURISDICTION. THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 11.10. Severability of Provisions. Any provision hereof which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
          SECTION 11.11. Relationship. The relationship of the Mortgagee to the
Mortgagor hereunder is strictly and solely that of lender and borrower and
mortgagor and mortgagee and nothing contained in the Credit Agreement, this
Mortgage or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Secured Obligations is
intended to create, or shall in any event or under any circumstance be construed
as creating a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Mortgagee and the
Mortgagor other than as lender and borrower and mortgagor and mortgagee.
          SECTION 11.12. No Credit for Payment of Taxes or Impositions. The
Mortgagor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and the Mortgagor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Property Charges on
the Mortgaged Property or any part thereof.
          SECTION 11.13. No Claims Against the Mortgagee. Nothing contained in
this Mortgage shall constitute any consent or request by the Mortgagee, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Premises or any part thereof,
nor as giving the Mortgagor any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Mortgagee in respect thereof or any claim that any Lien based
on the performance of such

-23-



--------------------------------------------------------------------------------



 



labor or services or the furnishing of any such materials or other property is
prior to the Lien hereof.
          SECTION 11.14. Mortgagee’s Right To Sever Indebtedness.
               (i) The Mortgagor acknowledges that (A) the Mortgaged Property
does not constitute the sole source of security for the payment and performance
of the Secured Obligations and that the Secured Obligations are also secured by
property of the Mortgagor and its Affiliates in other jurisdictions (all such
property, collectively, the “Collateral”), (B) the number of such jurisdictions
and the nature of the transaction of which this instrument is a part are such
that it would have been impracticable for the parties to allocate to each item
of Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C) the Mortgagor intends that the Mortgagee have
the same rights with respect to the Mortgaged Property, in foreclosure or
otherwise, that the Mortgagee would have had if each item of Collateral had been
secured, mortgaged or pledged pursuant to a separate credit agreement, mortgage
or security instrument. In furtherance of such intent, the Mortgagor agrees that
the Mortgagee may at any time by notice (an “Allocation Notice”) to the
Mortgagor allocate a portion (the “Allocated Indebtedness”) of the Secured
Obligations to the Mortgaged Property and sever from the remaining Secured
Obligations the Allocated Indebtedness. From and after the giving of an
Allocation Notice with respect to the Mortgaged Property, the Secured
Obligations hereunder shall be limited to the extent set forth in the Allocation
Notice and (as so limited) shall, for all purposes, be construed as a separate
loan obligation of the Mortgagor unrelated to the other transactions
contemplated by the Credit Agreement, any other Loan Document or any document
related to any thereof. To the extent that the proceeds on any foreclosure of
the Mortgaged Property shall exceed the Allocated Indebtedness, such proceeds
shall belong to the Mortgagor and shall not be available hereunder to satisfy
any Secured Obligations of the Mortgagor other than the Allocated Indebtedness.
In any action or proceeding to foreclose the Lien hereof or in connection with
any power of sale, foreclosure or other remedy exercised under this Mortgage
commenced after the giving by the Mortgagee of an Allocation Notice, the
Allocation Notice shall be conclusive proof of the limits of the Secured
Obligations hereby secured, and the Mortgagor may introduce, by way of defense
or counterclaim, evidence thereof in any such action or proceeding.
Notwithstanding any provision of this Section 11.14, the proceeds received by
the Mortgagee pursuant to this Mortgage shall be applied by the Mortgagee in
accordance with the provisions of Section 8.03 of the Credit Agreement.
               (ii) The Mortgagor hereby waives to the greatest extent permitted
under law the right to a discharge of any of the Secured Obligations under any
statute or rule of law now or hereafter in effect which provides that
foreclosure of the Lien hereof or other remedy exercised under this Mortgage
constitutes the exclusive means for satisfaction of the Secured Obligations or
which makes unavailable a deficiency judgment or any subsequent remedy because
the Mortgagee elected to proceed with a power of sale, foreclosure or such other
remedy or because of any failure by the Mortgagee to comply with laws that
prescribe conditions to the entitlement to a deficiency judgment. In the event
that, notwithstanding the foregoing waiver, any court shall for any reason hold
that the Mortgagee is not entitled to a deficiency judgment, the Mortgagor shall
not (A) introduce in any other jurisdiction such judgment as a defense to
enforcement against the Mortgagor of any remedy in the Credit Agreement or any
other Loan Document or (B) seek to have such judgment recognized or entered in
any other jurisdiction, and

-24-



--------------------------------------------------------------------------------



 



any such judgment shall in all events be limited in application only to the
state or jurisdiction where rendered.
               (iii) In the event any instrument in addition to the Allocation
Notice is necessary to effectuate the provisions of this Section 11.14,
including, without limitation, any amendment to this Mortgage, any substitute
promissory note or affidavit or certificate of any kind, the Mortgagee may
execute, deliver or record such instrument as the attorney-in-fact of the
Mortgagor. Such power of attorney is coupled with an interest and is
irrevocable.
               (iv) Notwithstanding anything set forth herein to the contrary,
the provisions of this Section 11.14 shall be effective only to the maximum
extent permitted by law.
ARTICLE XII.
INTERCREDITOR AGREEMENT
          SECTION 12.1. Intercreditor Agreement. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO MORTGAGEE PURSUANT TO
THIS MORTGAGE AND THE EXERCISE OF ANY RIGHT OR REMEDY BY MORTGAGEE HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED CONCURRENTLY
WITH THE CREDIT AGREEMENT (AS AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG [THE COMPANIES PARTY THERETO, ADMINISTRATIVE AGENT,
COLLATERAL AGENT, THE OTHER AGENTS PARTY THERETO, THE COLLATERAL TRUSTEE, THE
TERM LOAN ADMINISTRATIVE AGENT, TERM LOAN COLLATERAL AGENT AND THE OTHER TERM
LOAN AGENTS UNDER THE TERM LOAN DOCUMENTS PARTY THERETO, AND SUCH OTHER PERSONS
AS MAY BECOME PARTY THERETO FROM TIME TO TIME PURSUANT TO THE TERMS THEREOF.] IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS MORTGAGE, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
          SECTION 12.2. Credit Agreement. In the event of any conflict between
the Credit Agreement and this Mortgage, the provisions of the Credit Agreement
shall govern and control.
ARTICLE XIII.
LEASES
          SECTION 13.1. Mortgagor’s Affirmative Covenants with Respect to
Leases. With respect to each Lease, the Mortgagor shall:
          (i) observe and perform in all material respects all the obligations
imposed upon the Landlord under such Lease;

-25-



--------------------------------------------------------------------------------



 



          (ii) promptly send copies to the Mortgagee of all notices of default
which the Mortgagor shall send or receive thereunder; and
          (iii) enforce all of the material terms, covenants and conditions
contained in such Lease upon the part of the Tenant thereunder to be observed or
performed.
          SECTION 13.2. Mortgagor’s Negative Covenants with Respect to Leases.
With respect to each Lease, the Mortgagor shall not, without the prior written
consent of the Mortgagee:
          (i) receive or collect, or permit the receipt or collection of, any
Rent under such Lease more than three (3) months in advance of the respective
period in respect of which such Rent is to accrue, except:

  (A)   in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months Rent;     (B)   the
amount held by Landlord as a reasonable security deposit thereunder; and     (C)
  any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

          (ii) assign, transfer or hypothecate (other than to the Mortgagee, and
subject to the terms of the Intercreditor Agreement) any Rent under such Lease
whether then due or to accrue in the future or the interest of the Mortgagor as
Landlord under such Lease;
          (iii) enter into any amendment or modification of any Lease if the
same would not comply with the definition of Permitted Liens or could reasonably
be expected to result in a Property Material Adverse Effect;
          (iv) (a) terminate (whether by exercising any contractual right of the
Mortgagor to recapture leased space or otherwise) or (b) permit the termination
of such Lease or (c) accept surrender of all or any portion of the space demised
under such Lease prior to the end of the term thereof or (d) accept assignment
of such Lease to the Mortgagor unless the same would not cause a Property
Material Adverse Effect (but with respect to clauses (b) and (c) hereof,
Mortgagor shall not be required to obtain Mortgagee’s prior written consent if
the tenant under any such Lease possesses such rights as of the date hereof);
          (v) waive, excuse, condone or in any manner discharge or release any
Tenants of or from the obligations of such Tenants under their respective Leases
or guarantors of Tenants from obligations under any guarantees of the Leases
unless the same would not cause a Property Material Adverse Effect.

-26-



--------------------------------------------------------------------------------



 



ARTICLE XIV.
LOCAL LAW PROVISIONS
[ ]
(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

-27-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.

            NOVELIS CORPORATION,

a Texas corporation
      By:           Name:           Title:      

[local counsel to confirm signature requirements]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

             
State of                                        
    )      
 
    )     ss.:
County of                                        
    )      

[Local counsel to provide appropriate acknowledgment]

 



--------------------------------------------------------------------------------



 



Schedule A — Legal Description

Legal Description of premises located at [__________________]:

 



--------------------------------------------------------------------------------



 



EXHIBIT K-1
Form of
REVOLVING NOTE

$                       New York, New York
[Date]

FOR VALUE RECEIVED, each of the undersigned (“Borrower”), hereby unconditionally
promises to pay to [_______________________] or its registered assigns (the
“Lender”) on the Maturity Date (as defined in the Credit Agreement referred to
below; capitalized terms used herein which are defined in such Credit Agreement
having the meanings set forth therein unless otherwise defined herein or unless
the context otherwise requires), in Dollars (in the case of the portion of the
principal amount hereof attributable to Dollar Denominated Loans of the Lender),
Euros (in the case of the portion of the principal amount hereof attributable to
Euro Denominated Loans of the Lender) or GBP (in the case of the portion of the
principal amount hereof attributable to GBP Denominated Loans of the Lender), as
applicable, and in immediately available funds, the principal amount of the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement (it being expressly understood that the
Dollar Equivalent of the principal amount of this Note may exceed the face
amount of this Note stated above). Borrower further agrees to pay interest in
Dollars (in the case of the portion of the principal amount hereof attributable
to Dollar Denominated Loans of the Lender), Euros (in the case of the portion of
the principal amount hereof attributable to Euro Denominated Loans of the
Lender) or GBP (in the case of the portion of the principal amount hereof
attributable to GBP Denominated Loans of the Lender), as applicable, and in
immediately available funds, at such office specified in Section 2.14 of the
Credit Agreement on the unpaid principal amount hereof from time to time from
the date hereof at the rates, and on the dates, specified in Section 2.06 of
such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Revolving Loan of the Lender owing by the
Borrower outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower from time to time signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto,
and is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the
EXHIBIT K-1-1

 



--------------------------------------------------------------------------------



 



properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Note in respect thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
EXHIBIT K-1-2

 



--------------------------------------------------------------------------------



 



            NOVELIS INC,,
as a Borrower
      By:           Name:           Title:           NOVELIS CORPORATION,
as a Borrower
      By:           Name:           Title:           NOVELIS PAE CORPORATION,
as a Borrower
      By:           Name:           Title:           NOVELIS BRAND LLC,
as a Borrower
      By:           Name:           Title:           NOVELIS SOUTH AMERICA
HOLDINGS LLC,
as a Borrower
      By:           Name:           Title:        

EXHIBIT K-1-3

 



--------------------------------------------------------------------------------



 



            ALUMINUM UPSTREAM HOLDINGS LLC,
as a Borrower
      By:           Name:           Title:           NOVELIS UK LTD,
as a Borrower
      By:           Name:           Title:           NOVELIS AG,
as a Borrower
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.,
as a Borrower
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC,
as a Borrower
      By:           Name:           Title:        

EXHIBIT K-1-4

 



--------------------------------------------------------------------------------



 



EXHIBIT K-2
Form of
EUROPEAN SWINGLINE NOTE

     
$____________
  New York, New York
[Date]

FOR VALUE RECEIVED, the undersigned, Novelis AG, a stock corporation
(AG) organized under the laws of Switzerland (“Borrower”), hereby promises to
pay to [_______________________] or its registered assigns (the “Lender”) on the
Maturity Date (as defined in the Credit Agreement referred to below; capitalized
terms used herein which are defined in such Credit Agreement having the meanings
set forth therein unless otherwise defined herein or unless the context
otherwise requires), in Euros (in the case of the portion of the principal
amount hereof attributable to Euro Denominated Loans of the Lender), GBP (in the
case of the portion of the principal amount hereof attributable to GBP
Denominated Loans of the Lender) or Swiss francs (in the case of the portion of
the principal amount hereof attributable to Swiss Franc Denominated Loans of the
Lender), as applicable, and in immediately available funds, the principal amount
of the aggregate unpaid principal amount of all European Swingline Loans made by
Lender to the undersigned pursuant to Section 2.17 of the Credit Agreement
referred to below (it being expressly understood that the Dollar Equivalent of
the principal amount of this Note may exceed the face amount of this Note stated
above). Borrower further agrees to pay interest in Euros (in the case of the
portion of the principal amount hereof attributable to Euro Denominated Loans of
the Lender), GBP (in the case of the portion of the principal amount hereof
attributable to GBP Denominated Loans of the Lender) or Swiss francs (in the
case of the portion of the principal amount hereof attributable to Swiss Franc
Denominated Loans of the Lender), as applicable, and in immediately available
funds, at such office specified in Section 2.17(f) of the Credit Agreement on
the unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Swingline Loan of the Lender outstanding under
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in that certain Credit Agreement,
dated as of December 17, 2010 (as amended, restated, supplemented, extended,
renewed, refunded, replaced, refinanced or otherwise modified from time to time
in one or more agreements, the “Credit Agreement”), among NOVELIS INC., a
corporation formed under the Canada Business Corporations Act (the “Parent
Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower from time to time signatory thereto as
borrowers, NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596, Borrower, AV METALS
INC., a corporation amalgamated under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, and the other
parties party thereto, and is subject to the provisions thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security

EXHIBIT K-2-1



--------------------------------------------------------------------------------



 



and guarantees, the terms and conditions upon which the security interest and
each guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

EXHIBIT K-2-2



--------------------------------------------------------------------------------



 



            NOVELIS AG,
as a Borrower
      By:           Name:           Title:        

EXHIBIT K-2-3



--------------------------------------------------------------------------------



 



Exhibit L-1
PERFECTION CERTIFICATE
     Reference is hereby made to that certain Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower from time to time signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596, NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto.
     The undersigned hereby certify to the Administrative Agent as follows:
     1. Names.
     (a) The exact legal name of each Loan Party, as such name appears in its
respective certificate or articles of incorporation, memorandum or articles of
association, or any other organizational document, is set forth in
Schedule 1(a). Each Loan Party is (i) the type of entity disclosed next to its
name in Schedule 1(a), (ii) organized under the laws of the jurisdiction
disclosed next to its name in Schedule 1(a) and (iii) a registered organization
in such jurisdiction except to the extent disclosed in Schedule 1(a). Also set
forth in Schedule 1(a) is the organizational identification number, if any, of
each Loan Party that is a registered organization, the United States Federal
Employer Identification Number (or equivalent under the laws of the relevant
jurisdiction of organization of such Loan Party) of each Loan Party.
     (b) Set forth in Schedule 1(b) hereto is any other organizational names
each Loan Party has had in the past five years, together with the date of the
relevant change.
     (c) Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by each Loan Party, or any other
business or organization to which each Loan Party became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this Perfection
Certificate for any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years. Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
     2. Current Locations.
     (a) The chief executive office of each Loan Party is located at the address
set forth in Schedule 2(a) hereto.

 



--------------------------------------------------------------------------------



 



     (b) Set forth in Schedule 2(b) are all locations where each Loan Party
maintains any books or records relating to any Collateral.
     (c) Set forth in Schedule 2(c) hereto are all the other places of business
of each Loan Party.
     (d) Set forth in Schedule 2(d) hereto are all other locations where each
Loan Party maintains any of the Collateral consisting of inventory or equipment
where such Collateral owned by the Loan Parties at each such location exceeds
$500,000, provided that the aggregate value of such Collateral owned by the Loan
Parties at each such location does not exceed $2,500,000 in the aggregate.
     (e) Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than each Loan Party, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment where the value of such Collateral in the
possession of each person or such entity exceeds $500,000, provided that the
aggregate value of such Collateral in the possession of each person or such
entity does not exceed $2,500,000 in the aggregate.
     3. Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule 2(d) and Schedule 2(e)
with respect to each location or place of business previously maintained by each
Loan Party at any time during the past four months.
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral has been originated by each Loan Party in the ordinary course of
business or consists of goods which have been acquired by such Loan Party in the
ordinary course of business from a person in the business of selling goods of
that kind.
     5. File Search Reports. Attached hereto as Schedule 5 is a true and
accurate summary of file search reports (or equivalent reports under the laws of
each relevant jurisdiction) from the Uniform Commercial Code filing offices,
Personal Property Security Act filings offices or Registrar of Companies (or
equivalent filing offices or registrars under the laws of each relevant
jurisdiction) (collectively, “Filing Offices”) (i) in each jurisdiction
identified in Section 1(a), Section 2 or Section 3 with respect to each legal
name and entity set forth in Section 1 and (ii) in each jurisdiction described
in Schedule 1(c) or Schedule 4 relating to any of the transactions described in
Schedule (1)(c) or Schedule 4 with respect to each legal name of the person or
entity (or with respect to each such person or entity, as applicable) from which
each Loan Party purchased or otherwise acquired any of the Collateral.
     6. Collateral Filings. The financing statements, mortgages, charges and
other filings (collectively, “Collateral Filings”), in each case, duly
authorized by each Loan Party constituting the debtor (or the equivalent thereof
under the laws of each relevant jurisdiction), including the indications of the
collateral, attached as Schedule 6 relating to the applicable Security Agreement
or Mortgage or other applicable Security Document, are in the appropriate forms
for filing in the Filing Offices in the jurisdictions identified in Schedule 7
hereof.

2



--------------------------------------------------------------------------------



 



     7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i)
the appropriate Filing Offices for the Collateral Filings attached hereto as
Schedule 6 and (ii) the appropriate Filing Offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent and/or the Lenders and other Secured Parties under the Security Documents
(other than the Mortgages) (the “Pledged Collateral”). No other filings or
actions are required to create, preserve, protect and perfect such security
interests in the Pledged Collateral, except as set forth on Schedule 12(b).
     8. Real Property. Attached hereto as Schedule 8(a) is a list of all real
property owned or leased by each Loan Party noting Mortgaged Property as of the
Closing Date and Filing Offices for Mortgages as of the Closing Date. Except as
described on Schedule 8(b) attached hereto, no Loan Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 8(a) and no Loan Party
has any Leases which require the consent of the landlord, tenant or other party
thereto to the Transactions.
     9. Termination Statements. Attached hereto as Schedule 9(a) are the duly
authorized termination statements (or equivalents thereof under the laws of each
applicable jurisdiction) in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 9(b) hereto with respect to each Lien
described therein.
     10. Equity Ownership and Other Equity Investments. Attached hereto as
Schedule 10 is a true and correct list of all of the authorized, and the issued
and outstanding, stock, shares, partnership interests, limited liability company
membership interests or other equity interests of each Loan Party and its
Subsidiaries and the record and beneficial owners of such stock, shares,
partnership interests, limited liability company membership interests or other
equity interests, the number of shares or other equity interests owned by each
such Loan Party or Subsidiary and its percentage ownership, the number of shares
or other equity interests outstanding, the numbers of any certificate
representing such stock, shares, partnership interests, limited liability
company membership interests or other equity interests, and the number of shares
or other equity interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights in respect of any such stock,
shares, partnership interests, limited liability company membership interests or
other equity interests. Set forth on Schedule 10 is each equity investment of
each Loan Party that represents 50% or less of the equity of the entity in which
such investment was made. Set forth on Schedule 10 is a true and correct
organizational structure chart with respect to the Loan Parties and their
respective Subsidiaries as of the date hereof.
     11. Instruments and Tangible Chattel Paper; Advances.
     (a) Attached hereto as Schedule 11(a) is a true and correct list of all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.

3



--------------------------------------------------------------------------------



 



     (b) Attached hereto as Schedule 11(b) is a true and correct list of all
loans and advances made by any Company to any Company as of the date hereof,
which advances will be on and after the date hereof evidenced by one or more
Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.
     12. Intellectual Property.
     (a) Attached hereto as Schedule 12(a) is a schedule setting forth all
currently active applications and registrations for Patents and Trademarks (each
as defined in the U.S. Security Agreement) that are (a) registered or applied
for in the United States and (b) are registered or applied for elsewhere that
are material to the business, operations or financial condition of Loan Parties
or otherwise known to the Loan Parties and all licenses with respect to Patents
and Trademarks of (or licensed by) each Loan Party, including the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Patent, Trademark and license with respect
to Patents and Trademarks of (or licensed by) each Loan Party. Attached hereto
as Schedule 12(b) is a schedule setting forth all currently active applications
and registrations for Copyrights (as defined in the U.S. Security Agreement)
owned by each Loan Party and licenses with respect to Copyrights of (or licensed
by) each Loan Party, except for licenses relating to commercially available
software used by each Loan Party having a replacement value of less than
$100,000, including the name of the registered owner and the registration
number, or their equivalents in non-U.S. jurisdictions, if any, of each such
Copyright or license with respect to Copyrights of (or licensed by) each Loan
Party.
     (b) Attached hereto as Schedule 12(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office, or
their equivalents in non-U.S. jurisdictions, if any, are the filings necessary
to record the security interests in the currently active applications and
registrations for Trademarks, Patents and Copyrights set forth on Schedule 12(a)
and Schedule 12(b) for which each Loan Party is a registered owner, including
duly signed copies of each of the Patent Security Agreement, Trademark Security
Agreement and the Copyright Security Agreement, or their equivalents in non-U.S.
jurisdictions, if any, as applicable.
     13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the U.S. Security
Agreement) other than Commercial Tort Claims which do not exceed $1,000,000 in
the aggregate for all Loan Parties, held by each Loan Party, including a brief
description thereof.
     14. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts (other
than Excluded Deposit Accounts), Securities Accounts (other than Excluded
Securities Accounts) and Commodity Accounts (other than Excluded Commodities
Accounts) (each as defined in the U.S. Security Agreement) maintained by each
Loan Party, including the name of each institution where each such account is
held, the name and account number of each such account and the name of each
entity that holds each account.
     15. Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true and
correct list

4



--------------------------------------------------------------------------------



 



of all Letters of Credit issued in favor of each Loan Party, as beneficiary
thereunder, other than Letters of Credit which have a maximum available amount
not exceeding $250,000 in the aggregate for all Loan Parties.
     16. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate except as set forth on Schedule 16
hereto.
[The remainder of this page has been intentionally left blank]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

            NOVELIS CORPORATION
      By:           Name:           Title:           NOVELIS PAE CORPORATION
      By:           Name:           Title:           NOVELIS INC.
      By:           Name:           Title:           NOVELIS UK LTD
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            NOVELIS AG
      By:           Name:           Title:           NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Name:           Title:           4260848 CANADA INC.
      By:           Name:           Title:           4260856 CANADA INC.
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP
      By: 4260848 CANADA INC.         Its: General Partner              By:    
      Name:           Title:           NOVELIS BRAND LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS SOUTH AMERICA HOLDINGS LLC
      By:           Name:           Title:           ALUMINUM UPSTREAM HOLDINGS
LLC
      By:           Name:           Title:           NOVELIS EUROPE HOLDINGS
LIMITED
      By:           Name:           Title:           NOVELIS DEUTSCHLAND GMBH
      By:           Name:           Title:           NOVELIS SWITZERLAND SA
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS TECHNOLOGY AG
      By:           Name:           Title:           AV METALS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           NOVELIS SERVICES LIMITED
      By:           Name:           Title:           NOVELIS MADEIRA,
UNIPESSOAL, LDA
      By:           Name:           Title:           NOVELIS LUXEMBOURG S.A.
      By:           Name:           Title:           NOVELIS PAE S.A.S.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
HOLDING COMPANY
by its lawfully appointed attorney in the presence of:
      By:           Name:           Title:           witness:
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 1(a)
Legal Names, Etc.

                                      Federal Employer             Registered
Organization       Identification Number     Legal Name   Type of Entity  
(Yes/No)   Organizational Numbera   (or equivalent)a   Jurisdiction of
Organization                      

 

a   If none, so state.

-11-



--------------------------------------------------------------------------------



 



Schedule 1(b)
Prior Organizational Names

          Loan Party   Prior Name   Date of Change
 
       

 



--------------------------------------------------------------------------------



 



Schedule 1(c)
Changes in Identity; Other Names

                                          List of All Other Names            
Date of   State of   Used During Past Five Loan Party   Name of Entity   Action
  Action   Formation   Years                      

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 



--------------------------------------------------------------------------------



 



Schedule 2(a)
Chief Executive Offices

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(b)
Location of Books

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(c)
Other Places of Business

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(d)
Additional Locations of Equipment and Inventory

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Any Loan Party

                          Name of Entity in                     Possession of  
                  Collateral/Capacity   Address/Location of             Loan
Party   of such Entity   Collateral   County   State   Country
 
                   

 



--------------------------------------------------------------------------------



 



Schedule 3
Prior Locations Maintained by Loan Parties

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 4
Transactions Other Than in the Ordinary Course of Business

          Loan Party   Description of Transaction Including Parties Thereto  
Date of Transaction
 
       

 



--------------------------------------------------------------------------------



 



Schedule 5
File Search Reports

              Loan Party   Search Report dated   Prepared by   Jurisdiction    
         

     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 6
Copy of Collateral Filings To Be Filed
     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 7
Filings/Filing Offices

                      Applicable Security             Document            
[Mortgage, Security     Type of Filinga   Entity   Agreement or Other]  
Jurisdictions              

 

a   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                          Owned or   Landlord/Owner   Description of Entity of
Record   Location Address   Leased   if Leased   Lease Documents                
 

 



--------------------------------------------------------------------------------



 



Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements

 



--------------------------------------------------------------------------------



 



Schedule 9(a)
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 



--------------------------------------------------------------------------------



 



Schedule 9(b)
Termination Statement Filings

                                          Type of       Collateral        
Secured   Type of   Collateral Filing   Collateral   Filing Debtor  
Jurisdiction   Party   Collateral   [UCC-1, etc.]   Filing Date   Number        
                 

 



--------------------------------------------------------------------------------



 



Schedule 10
Equity Ownership and Other Equity Investments
     1. Equity Ownership and other Equity Investments:

                                              Record Owner       No. of   No. of
      No. Shares           (Beneficial       Shares or   Shares or       Covered
by Loan       Type of   Owner, if   Certificate   Interests   Interests  
Percentage   Warrants; Party   Issuer   Organization   different)   No.   Owned
  Outstanding   Ownership   Options                                  

     2. Organizational Structure Chart:
     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 11(a)
Instruments and Tangible Chattel Paper
     1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date                  

     2. Chattel Paper:

 



--------------------------------------------------------------------------------



 



Schedule 11(b)
Advances
Intercompany Notes:

                          Principal   Date of   Maturity Noteholder   Obligor  
Amount   Issuance   Date
 
               

Unpaid Intercompany transfers of goods:

      Companies     (Advanced to/Advanced by)   Amount of Advances
 
   

 



--------------------------------------------------------------------------------



 



Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

          OWNER   REGISTRATION NUMBER   DESCRIPTION          

Applications:

          OWNER   APPLICATION NUMBER   DESCRIPTION          

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION              

CANADIAN PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

[            ] PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

UNITED STATES TRADEMARKS:
Registrations:

              REGISTRATION     OWNER   NUMBER   TRADEMARK          

Applications:

              APPLICATION     OWNER   NUMBER   TRADEMARK          

 



--------------------------------------------------------------------------------



 



Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   TRADEMARK              

CANADIAN TRADEMARKS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
             

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

[            ] TRADEMARKS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK              

 



--------------------------------------------------------------------------------



 



Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
             

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

 



--------------------------------------------------------------------------------



 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER          

Applications:

      OWNER   APPLICATION NUMBER      

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION              

CANADIAN COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

[          ] COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

 



--------------------------------------------------------------------------------



 



Schedule 12(c)
Intellectual Property Filings

 



--------------------------------------------------------------------------------



 



Schedule 13
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts

                      BANK OR     OWNER   TYPE OF ACCOUNT   INTERMEDIARY  
ACCOUNT NUMBERS              

LOCAL CASH ACCOUNTS

                      BANK OR     OWNER   TYPE OF ACCOUNT   INTERMEDIARY  
ACCOUNT NUMBERS              

 



--------------------------------------------------------------------------------



 



Schedule 15
Letter of Credit Rights

 



--------------------------------------------------------------------------------



 



Schedule 16
Changes from Circumstances Described in Perfection Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT L-2
PERFECTION CERTIFICATE SUPPLEMENT
     This Perfection Certificate Supplement, dated as of [                    ],
201[ ] is delivered pursuant to Section 5.01(e) of that certain Credit
Agreement, dated as of December 17, 2010 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower from time to time signatory thereto as
borrowers, NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596, NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland, AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors from time to time party thereto (such term and each other capitalized
term used but not defined herein having the meaning given to it in the Credit
Agreement), the Lenders from time to time party thereto, BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent, and the other parties party
thereto.
     The undersigned hereby certify to the Administrative Agent, the Collateral
Agent and each of the other Secured Parties that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
     1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a
part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth
the exact legal name of each Loan Party, as such name appears in its respective
certificate or articles of incorporation, memorandum or articles of association,
or any other organizational document; (y) each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) to the Prior Perfection
Certificate, (ii) organized under the laws of the jurisdiction disclosed next to
its name in Schedule 1(a) to the Prior Perfection Certificate and (iii) a
registered organization in such jurisdiction except to the extent disclosed in
Schedule 1(a) to the Prior Perfection Certificate; and (z) set forth in
Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the United States Federal Employer Identification Number (or
equivalent under the laws of the relevant jurisdiction of organization of such
Loan Party) of each Loan Party.
     (b) Except as listed on Schedule 1(b) attached hereto and made a part
hereof, set forth in Schedule 1(b) of the Prior Perfection Certificate is any
other corporate or organizational names each Loan Party has had in the past five
years, together with the date of the relevant change.
     (c) Except as listed on Schedule 1(c) attached hereto and made a part
hereof, set forth in Schedule 1(c) of the Prior Perfection Certificate is (i) a
list of all other names (including trade names or similar appellations) used by
each Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and (ii) the information required by Section 1 of this certificate
for any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years.
Except as set forth in Schedule 1(c) attached hereto and made a part hereof and
on Schedule 1(c) of the Prior Perfection Certificate, no Loan Party has changed
its jurisdiction of organization at any time during the past four months.

 



--------------------------------------------------------------------------------



 



     2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto
and made a part hereof, the chief executive office of each Loan Party is located
at the address set forth in Schedule 2(a) of the Prior Perfection Certificate.
     (b) Except as listed on Schedule 2(b) attached hereto and made a part
hereof, set forth in Schedule 2(b) of the Prior Perfection Certificate are all
locations where each Loan Party maintains any books or records relating to any
Collateral.
     (c) Except as listed on Schedule 2(c) attached hereto and made a part
hereof, set forth in Schedule 2(c) of the Prior Perfection Certificate are all
the other places of business of each Loan Party.
     (d) Except as listed on Schedule 2(d) attached hereto and made a part
hereof, set forth in Schedule 2(d) of the Prior Perfection Certificate are all
other locations where each Loan Party maintains any of the Collateral consisting
of inventory or equipment not identified above where such Collateral owned by
the Loan Parties at each such location exceeds $500,000, provided that the
aggregate value of such Collateral owned by the Loan Parties at each such
location does not exceed $2,500,000 in the aggregate.
     (e) Except as listed on Schedule 2(e) attached hereto and made a part
hereof, set forth in Schedule 2(e) of the Prior Perfection Certificate are the
names and addresses of all persons or entities other than each Loan Party, such
as lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where the value
of such Collateral in the possession of each person or such entity exceeds
$500,000, provided that the aggregate value of such Collateral in the possession
of each person or such entity does not exceed $2,500,000 in the aggregate.
     3. [Intentionally omitted].
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate,, all of the Collateral has been originated by
each Loan Party in the ordinary course of business or consists of goods which
have been acquired by such Loan Party in the ordinary course of business from a
person in the business of selling goods of that kind.
     5. [Intentionally omitted].
     6. Collateral Filings. Except as listed on Schedule 6 attached hereto and
made a part hereof, the financing statements, mortgages, charges and other
filings (collectively, “Collateral Filings”), in each case, duly authorized by
each Loan Party constituting the debtor (or the equivalent thereof under the
laws of each relevant jurisdiction), including the indications of the collateral
relating to the applicable Security Agreement or the applicable Mortgage or
other applicable Security Document, are set forth in Schedule 6 of the Prior
Perfection Certificate and are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto and thereto.
     7. Schedule of Filings. Except as listed on Schedule 7 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 7
is a schedule of (i) the appropriate filing offices for the Collateral Filings
attached hereto and thereto as Schedule 6 and (ii) the appropriate filing
offices for the filings described in Schedule 12 hereto and thereto and
(iii) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent and/or the
Lenders and other Secured Parties under the Security Documents (other than the
Mortgages)

 



--------------------------------------------------------------------------------



 



(the “Pledged Collateral”). No other filings or actions are required to create,
preserve, protect and perfect such security interests in the Pledged Collateral.
     8. Real Property. Except as listed on Schedule 8(a) attached hereto and
made a part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list
of all real property owned or leased by each Loan Party noting Mortgaged
Property as of the Closing Date and filing offices for Mortgages as of the
Closing Date. Except as described on Schedule 8(b) attached hereto, no Loan
Party has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described on
Schedule 8(a) or Schedule 8(a) of the Prior Perfection Certificate, other than
those listed on Schedule 8(b) of the Prior Perfection Certificate, and no Loan
Party has any Leases which require the consent of the landlord, tenant or other
party thereto to the Transactions.
     9. [Intentionally Omitted]
     10. Equity Ownership and Other Equity Investments. Except as listed on
Schedule 10(a) attached hereto and made a part hereof, Schedule 10(a) to the
Prior Perfection Certificate is a true and correct list of all of the
authorized, and the issued and outstanding, stock, shares, partnership
interests, limited liability company membership interests or other equity
interests of each Loan Party and its Subsidiaries and the record and beneficial
owners of such stock, shares, partnership interests, limited liability company
membership interests or other equity interests, the number of shares or other
equity interests owned by each such Loan Party or Subsidiary and its percentage
ownership, the number of shares or other equity interests outstanding, the
numbers of any certificate representing such stock, shares, partnership
interests, limited liability company membership interests or other equity
interests, and the number of shares or other equity interests covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights in respect of any such stock, shares, partnership interests, limited
liability company membership interests or other equity interests. Except as set
forth on Schedule 10(b) attached hereto and made a part hereof, Schedule 10(b)
to the Prior Perfection Certificate sets forth each equity investment of each
Loan Party that represents 50% or less of the equity of the entity in which such
investment was made. Except as set forth on Schedule 10 attached hereto and made
a part hereof, set forth on Schedule 10 to the Prior Perfection Certificate is a
true and correct organizational structure chart with respect to the Loan Parties
and their respective Subsidiaries as of the date hereof.
     11. Instruments and Tangible Chattel Paper; Advances. (a) Except as listed
on Schedule 11(a) attached hereto and made a part hereof, Schedule 11(a) to the
Prior Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.
     (b) Except as listed on Schedule 11(b) attached hereto and made a part
hereof, Schedule 11(b) to the Prior Perfection Certificate is a true and correct
list of all loans and advances made by any Company to any Company as of the date
hereof, which advances will be on and after the date hereof evidenced by one or
more Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.
     12. Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Loan Party’s currently
active applications and registrations for Patents and Trademarks (each as
defined in the U.S. Security Agreement) and all licenses with respect to Patents
and Trademarks of (or licensed by) each Loan Party, including the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Patent, Trademark and license with respect
to Patents and

 



--------------------------------------------------------------------------------



 



Trademarks of (or licensed by) each Loan Party. Except as listed on
Schedule 12(b) attached hereto and made a part hereof, Schedule 12(b) to the
Prior Perfection Certificate is a schedule setting forth all of each Loan
Party’s currently active applications and registrations for Copyrights (as
defined in the U.S. Security Agreement) and licenses with respect to Copyrights
of (or licensed by) each Loan Party, except for licenses relating to
commercially available software used by each Loan Party having a replacement
value of less than $100,000, including the name of the registered owner and the
registration number, or their equivalents in non-U.S. jurisdictions, if any, of
each such Copyright or license with respect to Copyrights of (or licensed by)
each Loan Party.
     (b) Except as listed on Schedule 12(c) attached hereto and made a part
hereof, attached to the Prior Perfection Certificate as Schedule 12(c) in proper
form for filing with the United States Patent and Trademark Office and United
States Copyright Office, or their equivalents in non-U.S. jurisdictions, if any,
are the filings necessary to preserve, protect, perfect and record the security
interests in the currently active applications and registrations for Trademarks,
Patents and Copyrights and licenses with respect to Trademarks, Patents and
Copyrights set forth on Schedule 12(a) and Schedule 12(b) hereto and thereto for
which a Loan Party is a registered owner, including duly signed copies of each
of the Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, or their equivalents in non-U.S. jurisdictions, as
applicable.
     13. Commercial Tort Claims. Except as listed on Schedule 13 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 13 is a true and correct list of all Commercial Tort Claims (as defined
in the U.S. Security Agreement) other than Commercial Tort Claims which do not
exceed $1,000,000 in the aggregate for all Loan Parties, held by each Loan
Party, including a brief description thereof.
     14. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts (other than Excluded Deposit Accounts), Securities Accounts
(other than Excluded Securities Accounts) and Commodity Accounts (other than
Excluded Commodities Accounts) (each as defined in the U.S. Security Agreement)
maintained by each Loan Party, including the name of each institution where each
such account is held, the name and account number of each such account and the
name of each entity that holds each account.
     15. Letter-of-Credit Rights. Except as listed on Schedule 15 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 15 is a true and correct list of all Letters of Credit issued in favor
of each Loan Party, as beneficiary thereunder, other than Letters of Credit
which have a maximum available amount not exceeding $250,000 in the aggregate
for all Loan Parties.
     16. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate Supplement except as set forth on
Schedule 16 hereto.
[The remainder of this page has been intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.

            [_____________________]1
      By:           Name:           Title:        

 

1   Insert Loan Party names.

 



--------------------------------------------------------------------------------



 



Schedule 1(a)
Legal Names, Etc.

                                      Federal Employer             Registered
Organization       Identification Number (or     Legal Name   Type of Entity  
(Yes/No)   Organizational Numbera   equivalent)a   Jurisdiction of Organization
                                                                 

 

a   If none, so state.

-6-



--------------------------------------------------------------------------------



 



Schedule 1(b)
Prior Organizational Names

          Loan Party   Prior Name   Date of Change                              
         

 



--------------------------------------------------------------------------------



 



Schedule 1(c)
Changes in Identity; Other Names

                                          List of All Other Names            
Date of   State of   Used During Past Five Loan Party   Name of Entity   Action
  Action   Formation   Years                      

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate Supplement]

 



--------------------------------------------------------------------------------



 



Schedule 2(a)
Chief Executive Offices

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(b)
Location of Books

                  Loan Party   Address   County   State   Country              
                                                                               
             

 



--------------------------------------------------------------------------------



 



Schedule 2(c)
Other Places of Business

                  Loan Party   Address   County   State   Country              
                                                         

 



--------------------------------------------------------------------------------



 



Schedule 2(d)
Additional Locations of Equipment and Inventory

                  Loan Party   Address   County   State   Country              
                                                         

 



--------------------------------------------------------------------------------



 



Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Any Loan Party

                          Name of Entity in                     Possession of  
                  Collateral/Capacity of   Address/Location of             Loan
Party   such Entity   Collateral   County   State   Country                    
                                                                   

 



--------------------------------------------------------------------------------



 



Schedule 4
Transactions Other Than in the Ordinary Course of Business

              Description of Transaction     Loan Party   Including Parties
Thereto   Date of Transaction                              

 



--------------------------------------------------------------------------------



 



Schedule 6
Copy of Collateral Filings To Be Filed
     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 7
Filings/Filing Offices

                      Applicable Security             Document            
[Mortgage, Security     Type of Filinga   Entity   Agreement or Other]  
Jurisdictions

 

a   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                          Owned or   Landlord/Owner   Description of Entity of
Record   Location Address   Leased   if Leased   Lease Documents                
                                                                               
                             

 



--------------------------------------------------------------------------------



 



Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements

 



--------------------------------------------------------------------------------



 



Schedule 10
Equity Ownership and Other Equity Investments
1. Equity Ownership and other Equity Investments:

                                              Record                   No.      
      Owner           No. of       Shares             (Benefi-       No. of  
Shares or       Covered         Type of   cial       Shares or   Interests  
Percent-   by War- Loan       Organiza-   Owner, if   Certifi-   Interests  
Out-   age Own-   rants; Op- Party   Issuer   tion   different)   cate No.  
Owned   standing   ership   tions

2. Organizational Structure Chart:
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 11(a)
Instruments and Tangible Chattel Paper
1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date

2. Chattel Paper:

 



--------------------------------------------------------------------------------



 



Schedule 11(b)
Advances
Intercompany Notes:

                          Principal   Date of   Maturity Noteholder   Obligor  
Amount   Issuance   Date

Unpaid Intercompany transfers of goods:

      Companies     (Advanced to/Advanced by)   Amount of Advances

 



--------------------------------------------------------------------------------



 



Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

              REGISTRATION     OWNER   NUMBER   DESCRIPTION          

Applications:

              APPLICATION     OWNER   NUMBER   DESCRIPTION          

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION              

CANADIAN PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

[                    ] PATENTS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION              

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

UNITED STATES TRADEMARKS:
Registrations:

              REGISTRATION     OWNER   NUMBER   TRADEMARK          

Applications:

              APPLICATION     OWNER   NUMBER   TRADEMARK          

 



--------------------------------------------------------------------------------



 



Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   TRADEMARK              

CANADIAN TRADEMARKS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
             

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

[                    ] TRADEMARKS:
Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK              

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
             

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK                  

 



--------------------------------------------------------------------------------



 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER          

Applications:

      OWNER   APPLICATION NUMBER      

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION              

CANADIAN COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

 



--------------------------------------------------------------------------------



 



[                    ] COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION                  

 



--------------------------------------------------------------------------------



 



Schedule 12(c)
Intellectual Property Filings

 



--------------------------------------------------------------------------------



 



Schedule 13
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts

                      BANK OR     OWNER   TYPE OF ACCOUNT   INTERMEDIARY  
ACCOUNT NUMBERS              

LOCAL CASH ACCOUNTS

                      BANK OR     OWNER   TYPE OF ACCOUNT   INTERMEDIARY  
ACCOUNT NUMBERS              

 



--------------------------------------------------------------------------------



 



Schedule 15
Letter of Credit Rights

 



--------------------------------------------------------------------------------



 



Schedule 16
Changes from Circumstances Described in Perfection Certificate

 



--------------------------------------------------------------------------------



 



Exhibit M-1
EXECUTION VERSION
 
SECURITY AGREEMENT
made by
NOVELIS INC.,
as Parent Borrower,
NOVELIS CORPORATION
NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,
as U.S. Borrowers
and
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
in favor of
BANK OF AMERICA, N.A.,
as Collateral Agent
 
Dated as of December 17, 2010
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT
TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL
AGENT HEREUNDER ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF
DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
NOVELIS INC., NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848
CANADA INC., 4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS
CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA
HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS UK LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY,
NOVELIS DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
OR NOVELIS INC. FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE
REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR
THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND
CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND
THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
PREAMBLE
    1    
RECITALS
    1    
AGREEMENT
    2  
 
       
ARTICLE I
       
 
       
DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.1. DEFINITIONS
    2  
SECTION 1.2. INTERPRETATION
    10  
SECTION 1.3. RESOLUTION OF DRAFTING AMBIGUITIES
    10  
SECTION 1.4. PERFECTION CERTIFICATE
    10  
 
       
ARTICLE II
       
 
       
GRANT OF SECURITY AND SECURED OBLIGATIONS
       
 
       
SECTION 2.1. GRANT OF SECURITY INTEREST
    10  
SECTION 2.2. FILINGS
    11  
 
       
ARTICLE III
       
 
       
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
       
 
       
SECTION 3.1. DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
    12  
SECTION 3.2. PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
    12  
SECTION 3.3. FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED
SECURITY INTEREST
    13  
SECTION 3.4. OTHER ACTIONS
    13  
SECTION 3.5. JOINDER OF ADDITIONAL GUARANTORS
    17  
SECTION 3.6. SUPPLEMENTS; FURTHER ASSURANCES
    17  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
SECTION 4.1. TITLE
    18  
SECTION 4.2. VALIDITY OF SECURITY INTEREST
    18  
SECTION 4.3. DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
    18  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 4.4. OTHER FINANCING STATEMENTS
    19  
SECTION 4.5. INVENTORY AND EQUIPMENT
    19  
SECTION 4.6. DUE AUTHORIZATION AND ISSUANCE
    19  
SECTION 4.7. CONSENTS, ETC.
    20  
SECTION 4.8. PLEDGED COLLATERAL
    20  
SECTION 4.9. INSURANCE
    20  
 
       
ARTICLE V
       
 
       
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
       
 
       
SECTION 5.1. PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
    20  
SECTION 5.2. VOTING RIGHTS; DISTRIBUTIONS; ETC.
    20  
SECTION 5.3. [INTENTIONALLY OMITTED]
    22  
SECTION 5.4. [INTENTIONALLY OMITTED]
    22  
SECTION 5.5. CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY
INTERESTS
    22  
 
       
ARTICLE VI
       
 
       
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
       
 
       
SECTION 6.1. GRANT OF INTELLECTUAL PROPERTY LICENSE
    22  
SECTION 6.2. PROTECTION AND MAINTENANCE OF INTELLECTUAL PROPERTY COLLATERAL
    22  
SECTION 6.3. AFTER-ACQUIRED PROPERTY
    23  
SECTION 6.4. LITIGATION
    24  
 
       
ARTICLE VII
       
 
       
CERTAIN PROVISIONS CONCERNING RECEIVABLES
       
 
       
SECTION 7.1. MAINTENANCE OF RECORDS
    24  
SECTION 7.2. MODIFICATION OF TERMS, ETC
    24  
SECTION 7.3. COLLECTION
    25  
SECTION 7.4. LEGEND
    25  
SECTION 7.5. SPECIAL REPRESENTATIONS AND WARRANTIES AND COVENANTS
    25  
 
       
ARTICLE VIII
       
 
       
TRANSFERS
       
 
       
SECTION 8.1. TRANSFERS OF PLEDGED COLLATERAL
    26  

-ii-



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX
       
 
       
REMEDIES
       
 
       
SECTION 9.1. REMEDIES
    26  
SECTION 9.2. NOTICE OF SALE
    28  
SECTION 9.3. WAIVER OF NOTICE AND CLAIMS
    28  
SECTION 9.4. CERTAIN SALES OF PLEDGED COLLATERAL
    28  
SECTION 9.5. NO WAIVER; CUMULATIVE REMEDIES
    29  
SECTION 9.6. CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY
    30  
 
       
ARTICLE X
       
 
       
APPLICATION OF PROCEEDS
       
 
       
SECTION 10.1. APPLICATION OF PROCEEDS
    30  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS
       
 
       
SECTION 11.1. CONCERNING COLLATERAL AGENT
    30  
SECTION 11.2. COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT
    31  
SECTION 11.3. CONTINUING SECURITY INTEREST; ASSIGNMENT
    32  
SECTION 11.4. TERMINATION; RELEASE
    32  
SECTION 11.5. MODIFICATION IN WRITING
    33  
SECTION 11.6. NOTICES
    33  
SECTION 11.7. GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
    33  
SECTION 11.8. SEVERABILITY OF PROVISIONS
    33  
SECTION 11.9. EXECUTION IN COUNTERPARTS
    33  
SECTION 11.10. BUSINESS DAYS
    33  
SECTION 11.11. NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
    33  
SECTION 11.12. NO CLAIMS AGAINST COLLATERAL AGENT
    34  
SECTION 11.13. NO RELEASE
    34  
SECTION 11.14. OBLIGATIONS ABSOLUTE
    34  
SECTION 11.15. INTERCREDITOR AGREEMENT GOVERNS
    35  
SECTION 11.16. DELIVERY OF COLLATERAL
    35  
SECTION 11.17. MORTGAGES
    35  
SECTION 11.18. CONFLICTS
    35  
 
       
SIGNATURES
    S-1  

-iii-



--------------------------------------------------------------------------------



 



EXHIBIT 1 Form of Issuer’s Acknowledgment
EXHIBIT 2 Form of Securities Pledge Amendment
EXHIBIT 3 Form of Joinder Agreement
EXHIBIT 4 Form of Copyright Security Agreement
EXHIBIT 5 Form of Patent Security Agreement
EXHIBIT 6 Form of Trademark Security Agreement
EXHIBIT 7 Form of Bailee Letter

-iv-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT, dated as of December 17, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”), made by NOVELIS INC.,
a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower”), NOVELIS CORPORATION, a Texas corporation (“Novelis
Corporation”), NOVELIS PAE CORPORATION, a Delaware corporation (“Novelis PAE”),
NOVELIS BRAND LLC, a Delaware limited liability company (“Novelis Brand”),
NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware limited liability company
(“Novelis South”), ALUMINUM UPSTREAM HOLDINGS LLC, a Delaware limited liability
company (“Aluminum Upstream” and, together with Novelis Corporation, Novelis
PAE, Novelis Brand and Novelis South, the “U.S. Borrowers”), and the Guarantors
from to time to time party hereto (the “Guarantors”), as pledgors, assignors and
debtors (the Parent Borrower, the U.S. Borrowers, together with the Guarantors,
in such capacities and together with any successors in such capacities, the
“Pledgors”, and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity and together with any successors in such capacity,
the “Collateral Agent”).
R E C I T A L S :
          A. The U.S. Borrowers, the Parent Borrower, Novelis UK Limited, a
limited liability company incorporated under the laws of England and Wales with
registered number 00279596, Novelis AG, a stock corporation (AG) organized under
the laws of Switzerland, AV Metals Inc., a corporation formed under the Canada
Business Corporations Act, the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, the Collateral Agent, Bank
of America, N.A., as Issuing Bank, U.S. Swingline Lender and Administrative
Agent, The Royal Bank of Scotland plc, as European Swingline Lender, and the
other parties from time to time party thereto have, in connection with the
execution and delivery of this Agreement, entered into that certain Credit
Agreement, dated as of December 17, 2010 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”; which term shall
also include and refer to any increase in the amount of indebtedness under the
Credit Agreement.
          B. Pursuant to the Credit Agreement, the Lenders and Issuing Bank have
agreed to make Loans and other extensions of credit and financial accommodations
to the Borrowers and the Guarantors from time to time, and the Borrowers may
from time to time borrow, repay and reborrow Loans thereunder, and each
Guarantor has, pursuant to the Credit Agreement, unconditionally guaranteed the
Secured Obligations.
          C. The Borrowers and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
          D. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.

 



--------------------------------------------------------------------------------



 



          E. It is a condition to (i) the obligations of the Lenders to make the
Loans and other Credit Extensions under the Credit Agreement and (ii) the
obligations of each Issuing Bank to issue Letters of Credit that each Pledgor
execute and deliver the applicable Loan Documents, including this Agreement.
A G R E E M E N T :
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Entitlement”; “Securities Intermediary”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
          (b) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Bailee Letter” shall be an agreement in form substantially similar to
Exhibit 7 hereto or in such other form and substance reasonably satisfactory to
the Collateral Agent.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereinafter in effect, or any successor
statute.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 



--------------------------------------------------------------------------------



 



          “Collateral Report” shall mean any certificate (including any
Borrowing Base Certificate), report or other document delivered by any Pledgor
to any Agent with respect to the Pledged Collateral pursuant to any Loan
Document.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Collateral Agent establishing
the Collateral Agent’s Control with respect to any Commodity Account.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or property lease contracts, licenses,
agreements and grants and all other contracts, licenses, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control”, as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control”, as such term is defined in Section 8-106
of the UCC, (iii) in the case of any Commodity Contract, “control”, as such term
is defined in Section 9-106 of the UCC, and (iv) in the case of any
Letter-of-Credit Right, “control”, as such term is defined in Section 9-107 of
the UCC.
          “Control Agreements” shall mean, collectively, the Deposit Account
Control Agreement, the Securities Account Control Agreement and the Commodity
Account Control Agreement.
          “Copyright” shall mean, collectively, all copyrights (whether
statutory or common law, whether established, registered or recorded in Canada,
the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), together
with any and all (i) copyright registrations and applications, (ii) rights and
privileges arising under applicable law with respect to such copyrights,
(iii) renewals and extensions thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 4 hereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Account Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Deposit Account.
          “Deposit Accounts” shall mean, collectively, (i) all “deposit
accounts” (as defined in Article 9 of the UCC) and in any event shall include
all accounts and sub-accounts relating to any of the

 



--------------------------------------------------------------------------------



 



foregoing accounts and (ii) all cash, funds, checks, notes and instruments from
time to time held in, credited to or on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
          “Discharge of Pari Passu Secured Obligations” shall have the meaning
assigned to such term in the Intercreditor Agreement.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.
          “Excluded Commodities Accounts” shall mean Commodities Accounts with
Investment Property or other property held in or credited to such Commodities
Accounts with an aggregate value of less than $1,000,000 at any time with
respect to any particular Commodities Account and less than $2,500,000 at any
time in the aggregate for all such Commodities Accounts.
          “Excluded Deposit Accounts” shall mean (i) Deposit Accounts that are
zero balance disbursement accounts, (ii) Deposit Accounts used solely to fund
payroll, payroll taxes and similar employment taxes or employee benefits in the
ordinary course of business, (iii) local Deposit Accounts listed on Schedule 14
of the Perfection Certificate under the heading “Local Cash Accounts” that are
not a part of the Cash Management System which individually do not at any time
contain funds in excess of $100,000 and, together with all other such local cash
accounts, do contain funds in excess of $2,000,000, and (iv) other Deposit
Accounts with an amount on deposit of less than $1,000,000 at any time with
respect to any particular Deposit Account and less than $2,500,000 at any time
in the aggregate for all such Deposit Accounts; provided that notwithstanding
the foregoing, no Deposit Account of a Borrowing Base Loan Party shall be an
Excluded Deposit Account unless it is permitted to exist outside of the Cash
Management System pursuant to Section 9.01(d) of the Credit Agreement.
          “Excluded Securities Accounts” shall mean (i) Securities Accounts with
Investment Property or other property held in or credited to such Securities
Accounts with an aggregate value of less than $10,000,000 at any time in the
aggregate for all such Securities Accounts and (ii) Securities Accounts with
property held in or credited to such Securities Accounts consisting solely of
the Equity Interests of Aluminum Company of Malaysia Berhad.
          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement to which any Pledgor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement (other
than any of the foregoing entered into with the Parent Borrower or any U.S.
Borrower or any of its Restricted Subsidiaries) or any Applicable Law applicable
thereto, validly prohibit the creation by such Pledgor of a security interest
(or, in the case of any agreement (but not any permit or license), require the
consent of any person therefor (so long as such consent requirement is permitted
under Section 6.19 of the Credit Agreement)) in such permit, license or
agreement in favor of the Collateral Agent (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity),

 



--------------------------------------------------------------------------------



 



     (b) any “Venture Interests” as defined in the Joint Venture Agreement,
dated January 18, 1985, between Arco Logan Inc. and Alcan Aluminum Corporation,
as such Joint Venture Agreement may have been amended prior to June 4, 2009, and
any Equity Interest in any other joint ventures to the extent the terms of the
applicable joint venture agreement (other than any of the foregoing entered into
with the Parent Borrower, any U.S. Borrower or any Restricted Subsidiary),
prohibit the creation by the applicable Pledgor of a security interest, or
require the consent of any person therefor, in such Equity Interests in favor of
the Collateral Agent, but only to the extent and for so long as (i) the terms of
the applicable agreement prohibit the creation by the applicable Pledgor of a
security interest in such “Venture Interests” or other Equity Interests in favor
of the Collateral Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity)
and (ii) such prohibition is permitted by Section 6.19 of the Credit Agreement,
     (c) any property owned by any Pledgor on the date hereof or hereafter
acquired that is subject to a Lien securing a Purchase Money Obligation or
Capital Lease Obligation permitted to be incurred pursuant to the provisions of
the Credit Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such Purchase Money Obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such property,
     (d) any United States trademark or service mark application filed on the
basis of a Pledgor’s intent-to-use such mark, in each case, unless and until
evidence of the use of such trademark in interstate commerce is submitted to and
accepted by the United States Patent and Trademark Office,
     (e) any Equity Interests of Novelis de Mexico, S.A. de C.V. so long as
(i) such Subsidiary is an Excluded Collateral Subsidiary and (ii) the pledge of
or grant of a security interest in the Equity Interests of such Subsidiary
pursuant hereto would constitute an investment of earnings in United States
property under Section 956 (or a successor provision) of the Code, which
investment would or could reasonably be expected to trigger an increase in the
net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined by
the Collateral Agent; provided, however, that Excluded Property shall not
include (x) Voting Stock of such Subsidiary representing not more than 65% of
the total voting power of all outstanding Voting Stock of such Subsidiary and
(y) 100% of the Equity Interests not constituting Voting Stock of such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this clause (e),
     (f) any leasehold interests in real property,
     (g) any Excluded Equity Interests and Equity Interests in Excluded
Collateral Subsidiaries that are not Loan Parties,
     (h) motor vehicles and any other assets where ownership is evidenced by a
certificate of title,
     (i) deposits posted by customers pursuant to forward sale agreements
entered into by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and

 



--------------------------------------------------------------------------------



 



that is held in a segregated Deposit Account that is not commingled with any
other Collateral (other than other such deposits posted by customers), and any
Deposit Accounts and Securities Accounts to which only such customer deposits
are credited, and
     (j) Letter of Credit Rights that are not Supporting Obligations;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (j) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (i)).
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles”, as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all intellectual property, (vi) all lists,
books, records, correspondence, ledgers, printouts, files (whether in printed
form or stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vii) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(viii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Immaterial Intellectual Property Collateral” shall mean Intellectual
Property Collateral that is not Material Intellectual Property Collateral.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments”, as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intellectual Property” shall mean, collectively, Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Trade Secrets and Other
Proprietary Rights.

 



--------------------------------------------------------------------------------



 



          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Trade
Secrets and Other Proprietary Rights of the Pledgors, in each case, other than
any Excluded Property.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license agreements and covenants not to sue
(regardless of whether such agreements and covenants are contained within an
agreement that also covers other matters, such as development or consulting)
with respect to any Patent, Trademark, Copyright or Trade Secrets and Other
Proprietary Rights, whether such Pledgor is a licensor or licensee under any
such agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements, breaches or violations thereof and (iv) other rights to
use, exploit or practice any or all Patents, Trademarks, Copyrights or Trade
Secrets and Other Proprietary Rights.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 11 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Pledgors and the other
Companies party thereto, the Administrative Agent, the Collateral Agent, the
Term Loan Agents (as defined in the Intercreditor Agreement), and certain other
persons which may be or become parties thereto or become bound thereto from time
to time, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of any material Pledged Collateral or Mortgaged Property or (ii) to the
business, results of operations, prospects or condition, financial or otherwise,
of any Pledgor.
          “Mortgaged Property” shall have the meaning assigned to such term in
the Mortgages.
          “Parent Borrower” shall have the meaning assigned to such term in the
Preamble hereof.
          “Patent Security Agreement” shall mean an agreement substantially in
the form of Exhibit 5 hereto.
          “Patents” shall mean, collectively, all patents, patent applications,
certificates of inventions, industrial designs and rights corresponding thereto
throughout the world (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the

 



--------------------------------------------------------------------------------



 



foregoing, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
          “Perfection Certificate” shall mean, individually and collectively, as
the context may require, each perfection certificate dated December 17, 2010,
executed and delivered by each Pledgor in favor of the Administrative Agent and
the Collateral Agent, and each other Perfection Certificate (which shall be in
form and substance reasonably acceptable to the Collateral Agent) executed and
delivered by the applicable Pledgor in favor of the Administrative Agent and the
Collateral Agent for the benefit of the Secured Parties contemporaneously with
the execution and delivery of each Joinder Agreement executed in accordance with
Section 3.5 hereof, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Credit Agreement.
          “Permitted Encumbrances” shall mean Permitted Liens of the type
described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j), (k) (to
the extent provided in the Intercreditor Agreement), (n), (o), (q), (r), (s),
(t) and (y) of the Credit Agreement which have priority over the Liens granted
pursuant to this Agreement (and in each case, subject to the proviso to Section
6.02 of the Credit Agreement).
          “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedule 10 to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are currently owned or hereafter acquired by
such Pledgor (including by issuance) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
owned or acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests, other than to
the extent any such Pledged Securities constitute Excluded Equity Interests.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or

 



--------------------------------------------------------------------------------



 



services rendered or to be rendered, regardless of how classified under the UCC
together with all of Pledgors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Records relating thereto.
          “Securities Account Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Securities Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Term Loan Security Documents” shall mean the “Security Documents” as
defined in the Term Loan Credit Agreement.
          “Term Loan Collateral Agent” shall have the meaning assigned to such
term in the Intercreditor Agreement.
          “Trade Secrets and Other Proprietary Rights” shall mean, collectively,
all intellectual property rights not covered by the definitions of “Copyrights,”
“Patents,” and “Trademarks”, including all intellectual property rights in trade
secrets, proprietary information and data and databases, know-how and processes,
designs, inventions, technology and software and any other intangible rights to
the extent not covered by the definitions of Patents, Trademarks and Copyrights;
whether registered or unregistered, whether statutory or common law, and whether
established or registered in Canada, the United States or any other country or
any political subdivision thereof, together with any and all (i) registrations
and applications for the foregoing, (ii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iii) reissues,
continuations, extensions, renewals and divisions thereof and amendments
thereto, (v) income, fees, royalties, damages and payments now and hereafter due
and/or payable thereunder and with respect thereto, including damages, claims
and payments for past, present or future infringements or other violations
thereof, (vi) rights corresponding thereto throughout the world and (vii) rights
to sue for past, present and future infringements and other violations thereof.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “Trademarks” shall mean, collectively, all trademarks (including
service marks and certification marks), slogans, logos, trade dress, internet
domain names, corporate names and trade names, whether registered or
unregistered (whether statutory or common law and whether established or
registered in Canada, the United States or any other country or any political
subdivision thereof), together with any and all (i) registrations and
applications for any of the foregoing, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iv) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.

 



--------------------------------------------------------------------------------



 



          “Treasury Obligations” shall mean all obligations of the Borrowers and
the other Loan Parties (including overdrafts and related liabilities) under each
Bank Product Agreement entered into with any counterparty that is a Secured
Party.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Collateral Agent’s security interest in any item or portion of the
Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.
          “U.S. Borrowers” shall have the meaning assigned to such term in the
Preamble hereof.
          SECTION 1.2. Interpretation. Sections 1.03, 1.04 and 1.05 of the
Credit Agreement shall apply herein mutatis mutandis.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):
          (i) all Accounts;
          (ii) all Equipment, Goods, Inventory and Fixtures;
          (iii) all Documents, Instruments and Chattel Paper;
          (iv) all Letters of Credit and Letter-of-Credit Rights;
          (v) all Securities Collateral;
          (vi) all Investment Property;

 



--------------------------------------------------------------------------------



 



          (vii) all Patents, Trademarks, Copyrights, Intellectual Property
Licenses and Trade Secrets and Other Proprietary Rights;
          (viii) the Commercial Tort Claims described on Schedule 13 to the
Perfection Certificate;
          (ix) all General Intangibles;
          (x) all Money and all Deposit Accounts;
          (xi) all Supporting Obligations;
          (xii) all books and records relating to the Pledged Collateral; and
          (xiii) to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
          Notwithstanding anything to the contrary contained in clauses
(i) through (xiii) above, the security interest created by this Agreement shall
not extend to, and the terms “Pledged Collateral” and “Pledged Securities” shall
not include, any Excluded Property and the Pledgors shall, upon the request of
the Collateral Agent at any time an Event of Default has occurred and is
continuing, give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the Collateral
Agent such information regarding the Excluded Property as the Collateral Agent
may reasonably request (including written notice identifying in reasonable
detail the Excluded Property).
          SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the debtor
or in which debtor otherwise has rights” or a similar description and (iii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.
          (b) Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Pledged Collateral if filed prior to the date hereof.
          (c) Each Pledgor hereby further authorizes the Collateral Agent to
execute and/or submit filings with the United States Patent and Trademark Office
or United States Copyright Office (or

 



--------------------------------------------------------------------------------



 



any successor office or any similar office in any other country), as applicable,
including this Agreement, the Copyright Security Agreement, the Patent Security
Agreement and the Trademark Security Agreement, or other documents and to take
such other actions as may be required under applicable law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral (other than Excluded
Property and any certificates, agreements or instruments representing or
evidencing Equity Interests in an Excluded Collateral Subsidiary which is not a
Loan Party) in existence on the date hereof have been delivered to the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Collateral Agent has a perfected First Priority security interest therein. Each
Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (but in any event within thirty days after
receipt thereof by such Pledgor or such longer period as may be determined by
the Collateral Agent in its sole discretion) be delivered to and held by or on
behalf of the Collateral Agent pursuant hereto (provided that notwithstanding
the foregoing, no such certificates, agreements or instruments representing or
evidencing Securities Collateral shall be required to be so delivered to the
extent such Securities Collateral constitutes Excluded Property or any
certificates, agreements or instruments representing or evidencing Equity
Interests in an Excluded Collateral Subsidiary which is not a Loan Party, but
shall be so delivered promptly (but in any event within thirty days) following
the date such Securities Collateral ceases to constitute Excluded Property or
such Subsidiary ceases to qualify as an Excluded Collateral Subsidiary or
otherwise becomes, or is required to become, a Loan Party pursuant to the terms
of the Credit Agreement). All certificated Securities Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral. In addition, upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected First
Priority security interest in all uncertificated Pledged Securities (other than
uncertificated Pledged Securities in which a security interest cannot be
perfected by taking all applicable actions under the UCC and such other actions
(including, without limitation, the delivery or filing of financing statements,
agreements, instruments or other documents) as may have been reasonably
requested by the Collateral Agent in order to perfect such security interest
under the local laws of the jurisdiction of the issuer of such Pledged
Securities) pledged

 



--------------------------------------------------------------------------------



 



by it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause (or in the case of Pledged Securities
issued by an issuer that is not a Wholly Owned Subsidiary, use commercially
reasonable efforts to cause) the issuer to execute and deliver to the Collateral
Agent an acknowledgment of the pledge of such Pledged Securities substantially
in the form of Exhibit 1 hereto or such other form that is reasonably
satisfactory to the Collateral Agent, (ii) if necessary or desirable to perfect
a security interest in such Pledged Securities, cause (or in the case of Pledged
Securities issued by an issuer that is not a Wholly Owned Subsidiary, use
commercially reasonable efforts to cause) the issuer of such uncertificated
Pledged Securities to enter into a control agreement with the Collateral Agent
and such Pledgor reasonably satisfactory to the Collateral Agent pursuant to
which such issuer shall agree to comply with instructions originated by the
Collateral Agent without further consent by such Pledgor, and cause (or in the
case of Pledged Securities issued by an issuer that is not a Wholly Owned
Subsidiary, use commercially reasonable efforts to cause) such pledge to be
recorded on the equity holder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
(A) cause (or in the case of Pledged Securities issued by an issuer that is not
a Wholly Owned Subsidiary, use commercially reasonable efforts to cause) the
Organizational Documents of each such issuer that is a Subsidiary of a Pledgor
to be amended to provide that such Pledged Securities shall be treated as
“securities” for purposes of the UCC and (B) cause (or in the case of Pledged
Securities issued by an issuer that is not a Wholly Owned Subsidiary, use
commercially reasonable efforts to cause) such Pledged Securities to become
certificated and delivered to the Collateral Agent in accordance with the
provisions of Section 3.1.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral in which a security interest may be perfected by
filing under the UCC, and such other actions (including, without limitation, the
delivery or filing of financing statements, agreements, instruments or other
documents) as may have been reasonably requested by the Collateral Agent in
order to perfect such security interest under the local laws of the jurisdiction
of any issuer of such Pledged Securities, have been delivered to the Collateral
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental, municipal or other office specified in
Schedule 7 to the Perfection Certificate. Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral (other than
uncertificated Pledged Securities in which a security interest cannot be
perfected by taking all applicable actions under the UCC and such other actions
(including, without limitation, the delivery or filing of financing, statements,
agreements instruments or other documents) as may have been reasonably requested
by the Collateral Agent in order to perfect such security interest under the
local laws of the jurisdiction of the issuer of such Pledged Securities) as a
perfected First Priority security interest subject only to Permitted
Encumbrances (other than any Pledged Collateral the cost of which the Collateral
Agent reasonably determines, in its sole discretion, outweighs the benefit of
obtaining such perfection).
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each

 



--------------------------------------------------------------------------------



 



case at such Pledgor’s own expense, to take the following actions with respect
to the following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate and other than such Instruments and Tangible Chattel Paper held by a
Pledgor which do not exceed $100,000 in the aggregate for all Pledgors. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. As of the date hereof, such Instruments and Tangible Chattel
Paper and such instruments of transfer or assignment have been executed and
delivered to the Collateral Agent and the Collateral Agent has a perfected First
Priority security interest in such Instruments and Tangible Chattel Paper. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent exceeds
$2,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
thirty days after receipt thereof) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. With respect to each such Deposit Account, as of the date hereof,
the applicable Deposit Account Control Agreement listed on Schedule 14 to the
Perfection Certificate has been executed and delivered and the Collateral Agent
has a First Priority security interest in each such Deposit Account (other than
Excluded Deposit Accounts), which security interest is (or, with respect to any
such Deposit Accounts identified on Schedule 5.15 to the Credit Agreement, after
completion of the actions with respect to such Deposit Accounts specified on
such Schedule, will be) perfected by Control. No Pledgor shall hereafter
establish and maintain any Deposit Account unless such Bank and such Pledgor
shall have duly executed and delivered to the Collateral Agent a Deposit Account
Control Agreement with respect to such Deposit Account (other than Excluded
Deposit Accounts and Deposit Accounts constituting Excluded Collateral). The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
unless a Cash Dominion Trigger Event has occurred and no subsequent Cash
Dominion Recovery Event has occurred. The two immediately preceding sentences
shall not apply to any Deposit Accounts for which the Collateral Agent is the
Bank. No Pledgor shall grant Control of any Deposit Account that is not an
Excluded Deposit Account to any person other than (i) the Collateral Agent,
(ii) subject to the terms of the Intercreditor Agreement, the Term Loan
Collateral Agent and (iii) in respect of any Deposit Account that holds only
deposits posted by customers described in clause (j) of the definition of
Excluded Collateral, such customers.
     (c) Securities Accounts and Commodity Accounts. (i) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 14 to the Perfection Certificate. With respect to each such
Securities Account and Commodities

 



--------------------------------------------------------------------------------



 



Account, as of the date hereof, the applicable Securities Account Control
Agreement or Commodities Account Control Agreement listed on Schedule 14 to the
Perfection Certificate has been executed and delivered and the Collateral Agent
has a First Priority security interest in each such Securities Account and
Commodity Account (other than Excluded Securities Accounts, Excluded Commodities
Accounts and Securities Accounts constituting Excluded Collateral), which
security interest is perfected by Control. No Pledgor shall hereafter establish
and maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary unless such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Pledgor shall have duly
executed and delivered a Control Agreement with respect to such Securities
Account or Commodity Account (other than Excluded Securities Accounts, Excluded
Commodities Accounts and Securities Accounts constituting Excluded Collateral),
as the case may be. Each Pledgor shall accept any cash and Investment Property
in trust for the benefit of the Collateral Agent and within five days of actual
receipt thereof, deposit any and all cash and Investment Property received by it
into a Deposit Account or Securities Account. The Collateral Agent agrees with
each Pledgor that the Collateral Agent shall not give any Entitlement Orders or
instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless a Cash Dominion Trigger Event has occurred and no subsequent Cash
Dominion Recovery Event has occurred or, after giving effect to any such
investment and withdrawal rights, a Cash Dominion Trigger Event would occur. The
two immediately preceding sentences shall not apply to any Financial Assets
credited to a Securities Account for which the Collateral Agent or any of its
affiliates is the Securities Intermediary. No Pledgor shall grant Control over
any Investment Property to any person other than (i) the Collateral Agent,
(ii) subject to the terms of the Intercreditor Agreement, the Term Loan
Collateral Agent and (iii) in respect of any Deposit Account that holds only
deposits posted by customers described in clause (j) of the definition of
Excluded Collateral, such customers.
     (ii) As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other person.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11(a) to
the Perfection Certificate. If any amount payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Electronic Chattel Paper
or any transferable record, the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall promptly notify the Collateral Agent thereof and
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic

 



--------------------------------------------------------------------------------



 



Chattel Paper or any transferable record in which the Collateral Agent has not
been vested control within the meaning of the statutes described in the
immediately preceding sentence, does not exceed $2,000,000 in the aggregate for
all Pledgors. The Collateral Agent agrees with such Pledgor that the Collateral
Agent will arrange, pursuant to procedures satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Pledgor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Pledgor with respect to such Electronic Chattel Paper or
transferable record.
     (e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Collateral Agent thereof and such Pledgor shall, at the request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either use commercially reasonable efforts
to (i) arrange for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement. The actions in the
preceding sentence shall not be required to the extent that the amount of any
such Letter of Credit, together with the aggregate amount of all other Letters
of Credit for which the actions described above in clauses (i) and (ii) have not
been taken, does not exceed $2,500,000 in the aggregate for all Pledgors. No
Pledgor shall grant Control of any Letter-of-Credit Right to any person other
than the Collateral Agent and, subject to the terms of the Intercreditor
Agreement, the Term Loan Collateral Agent.
     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate and other than Commercial
Tort Claims which do not exceed $1,000,000 in the aggregate for all Pledgors. If
any Pledgor shall at any time hold or acquire a Commercial Tort Claim, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent. The requirement in the
preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Collateral Agent does not have a
security interest, does not exceed $5,000,000 in the aggregate for all Pledgors.
     (g) Landlord’s Access Agreements/Bailee Letters. If and to the extent
reasonably requested by the Collateral Agent, each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after such
request with respect to each location where such Pledgor maintains Pledged
Collateral, a Bailee Letter and/or Landlord Access Agreement, as applicable, and
use commercially reasonable efforts to obtain a Bailee Letter, Landlord Access
Agreement and/or landlord’s lien waiver, as applicable, from all such bailees
and landlords, as applicable, who from time to time have possession of any
Pledged Collateral. A waiver of bailee’s lien shall not be required if the value
of the Pledged Collateral held by such bailee is less than $500,000,

 



--------------------------------------------------------------------------------



 



provided that the aggregate value of the Pledged Collateral held by all bailees
who have not delivered a Bailee Letter is less than $2,500,000 in the aggregate.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of the Parent Borrower that is either (x) organized under
the laws of the United States or any state thereof or the District of Columbia
and required to become a party to this Agreement or to otherwise pledge any
assets to the Collateral Agent for the benefit of the Secured Parties pursuant
to the provisions of the Credit Agreement or (y) a Foreign Subsidiary and is
required to become a party to this Agreement pursuant to Section 5.11(e) of the
Credit Agreement to execute and deliver to the Collateral Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 hereto within thirty days (or
such longer period as may be determined by the Collateral Agent in its sole
discretion) of the date on which it became a wholly owned Restricted Subsidiary,
ceased to be an Excluded Collateral Subsidiary or was required to become a Loan
Party or a party to this Agreement by operation of the provisions of Sections
5.11(b), (d) or (e) of the Credit Agreement, as the case may be, and (ii) a
Perfection Certificate, in each case, within thirty days (or such longer period
as may be determined by the Collateral Agent in its sole discretion) of the date
on which it became a wholly owned Restricted Subsidiary, ceased to be an
Excluded Collateral Subsidiary or was required to become a Loan Party or a party
to this Agreement by operation of the provisions of Sections 5.11(b), (d) or (e)
of the Credit Agreement, as the case may be, and, in each case, upon such
execution and delivery, such Restricted Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. In the case of
a wholly owned Restricted Subsidiary organized outside of the United States that
is required to become a party to this Agreement pursuant to Section 5.11(e) of
the Credit Agreement, such Restricted Subsidiary shall also execute and deliver
to the Collateral Agent such additional documentation as the Collateral Agent
shall reasonably request to provide for perfected and valid liens on its assets
in the jurisdiction where it is organized or doing business. The execution and
delivery of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form and substance reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Pledged Collateral as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Pledged Collateral.
Without limiting the generality of the foregoing, each Pledgor shall make,
execute, endorse, acknowledge, file or refile and/or deliver to the Collateral
Agent from time to time upon reasonable request by the Collateral Agent such
lists, schedules, descriptions and designations of the Pledged Collateral,
copies of warehouse receipts, receipts in the

 



--------------------------------------------------------------------------------



 



nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent shall reasonably request. If an Event of Default has occurred
and is continuing, the Collateral Agent may institute and maintain, in its own
name or in the name of any Pledgor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the Pledged
Collateral. All of the foregoing shall be at the sole cost and expense of the
Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others. In addition, no Liens
or claims exist on the Securities Collateral, other than Permitted Liens that
are permitted to attach to Securities Collateral pursuant to Section 6.02 of the
Credit Agreement.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 6 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral (other than any Pledged Collateral the cost of
which the Collateral Agent reasonably determines, in its sole discretion,
outweighs the benefit of obtaining such perfection). The security interest and
Lien granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement in and on the Pledged Collateral will at all times
constitute a perfected, continuing First Priority security interest therein
(other than any Pledged Collateral the cost of which the Collateral Agent
reasonably determines, in its sole discretion, outweighs the benefit of
obtaining such perfection).
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Except to the extent otherwise permitted by Section 5.05 of the Credit
Agreement, each Pledgor shall, at its own cost and expense, defend title to the
Pledged Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Collateral Agent and the priority thereof against
all claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Encumbrances. Except as permitted by the
Credit Agreement, there is no agreement, order, judgment or decree, and no
Pledgor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgor’s obligations or the rights of the
Collateral Agent hereunder.

 



--------------------------------------------------------------------------------



 



          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file, any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement, in favor of the Term Loan
Collateral Agent or in favor of any holder of a Permitted Encumbrance with
respect to such Permitted Encumbrance or financing statements or public notices
relating to the termination statements listed on Schedule 7 to the Perfection
Certificate or relating to Liens permitted by Section 6.02 of the Credit
Agreement.
          SECTION 4.5. Inventory and Equipment.
          (a) Except as expressly permitted by Section 5.13 of the Credit
Agreement, it shall not move any Equipment or Inventory (other than Inventory in
transit from a supplier or vendor to a permitted location or between permitted
locations or Inventory in transit to a customer, and Inventory having Dollar
Equivalent fair market value not in excess of $10,000,000 (in the aggregate for
all Loan Parties) to any location, other than any location that is listed in the
relevant Schedules to the Perfection Certificate, unless (i) it shall have given
the Collateral Agent not less than 30 days’ (or such shorter period as may be
determined by the Collateral Agent in its sole discretion) prior written notice
(in the form of an Officers’ Certificate) of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Collateral Agent may request and (ii) to the extent applicable
with respect to such new location, such Pledgor shall have complied with
Section 3.4(g); provided that notwithstanding the foregoing, in no event shall
Equipment or Inventory be moved to any location outside of the continental
United States except in connection with an Asset Sale expressly permitted by the
Credit Agreement.
          (b) With respect to any Inventory scheduled or listed on the most
recent Collateral Report, except as disclosed therein: (i) no Inventory (other
than Inventory in transit) is now, or shall at any time or times hereafter be
stored at any other location not set forth in the Perfection Certificate except
as permitted by Section 4.5(a) above or Section 5.13 of the Credit Agreement,
(ii) the Pledgors have good, indefeasible and merchantable title to such
Inventory and such Inventory is not subject to any Lien or security interest or
document whatsoever except for the Lien granted to the Collateral Agent, for the
benefit of the Secured Parties, and except for other Liens permitted to attach
to Inventory under Section 6.02 of the Credit Agreement, (iii) with respect to
Inventory included in any Borrowing Base Certificate, such Inventory is Eligible
Inventory, (iv) such Inventory is not subject to any Intellectual Property
Licenses with any third parties that would, upon sale or other disposition of
such Inventory by the Collateral Agent in accordance with the terms hereof,
infringe or otherwise violate the Intellectual Property of such third-party
licensor, violate any Contracts with such third-party licensor, or cause the
Collateral Agent to incur any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current Intellectual Property Licenses related thereto, (v) such Inventory has
been produced in accordance with the Federal Fair Labor Standards Act of 1938,
as amended, and all rules, regulations and orders thereunder and (vi) the
completion of manufacture, sale or other disposition of such Inventory by the
Collateral Agent upon the occurrence and during the continuance of any Event of
Default shall not require the consent of any person and shall not constitute a
breach or default under any contract or agreement to which any Pledgor is a
party or to which such Inventory is subject.
          SECTION 4.6. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof have been, and to the extent any Pledged
Securities are hereafter issued, such Pledged Securities will be, upon such
issuance, duly authorized, validly issued and fully paid and non-

 



--------------------------------------------------------------------------------



 



assessable to the extent applicable. There is no amount or other obligation
owing by any Pledgor to any issuer of the Pledged Securities in exchange for or
in connection with the issuance of the Pledged Securities or any Pledgor’s
status as a partner or a member of any issuer of the Pledged Securities.
          SECTION 4.7. Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use its best efforts to assist and aid the Collateral Agent to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.
          SECTION 4.8. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The Pledged Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Pledged Collateral owned or held by the Pledgors (other than Immaterial
Intellectual Property Collateral).
          SECTION 4.9. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Collateral Agent has exercised
its right to foreclose after an Event of Default, such Net Cash Proceeds shall
be held in trust for the benefit of the Collateral Agent and immediately after
receipt thereof shall be paid to the Collateral Agent for application in
accordance with the Credit Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within thirty days (or such longer period as may be
determined by the Collateral Agent in its sole discretion) after receipt
thereof) deliver to the Collateral Agent a pledge amendment, duly executed by
such Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and to the extent required thereunder, the certificates and other
documents required under Section 3.1 and Section 3.2 hereof in respect of the
additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or Intercompany
Notes. Each Pledgor hereby authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:

 



--------------------------------------------------------------------------------



 



     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent not prohibited by the Credit Agreement; provided, however, that any
and all such Distributions consisting of rights or interests in the form of
securities shall be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Pledgor and be promptly (but in any event within five days (or
such longer period as may be determined by the Collateral Agent in its sole
discretion) after receipt thereof) delivered to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default and notice by the Collateral Agent:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 



--------------------------------------------------------------------------------



 



          SECTION 5.3. [INTENTIONALLY OMITTED]
          SECTION 5.4. [INTENTIONALLY OMITTED]
          SECTION 5.5. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license and, to the extent permitted under
Intellectual Property Licenses granting such Pledgor rights in Intellectual
Property, sublicense (in each case, exercisable without payment of royalties or
other compensation to such Pledgor) to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located; provided that the quality of any
products in connection with which the Trademarks are used will not be materially
inferior to the quality of such products prior to such Event of Default. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.
          SECTION 6.2. Protection and Maintenance of Intellectual Property
Collateral. On a continuing basis, each Pledgor shall, at its sole cost and
expense, (i) within thirty (30) days of its becoming aware thereof, notify the
Collateral Agent of any adverse determination in any proceeding (not including
office or other matters in the ordinary course of prosecution before the United
States Patent and Trademark Office or the United States Copyright Office or any
foreign counterpart) or the institution of any proceeding in any federal, state
or local court or administrative body or in the United States Patent and
Trademark Office or the United States Copyright Office regarding any Material
Intellectual Property Collateral, such Pledgor’s right to register such Material
Intellectual Property Collateral or its right to

 



--------------------------------------------------------------------------------



 



keep and maintain such Material Intellectual Property Collateral in full force
and effect, (ii) maintain all Material Intellectual Property Collateral as
presently used and operated, except as shall be consistent with commercially
reasonable business judgment, (iii) not permit to lapse or become abandoned any
Material Intellectual Property Collateral, (iv) take action to prosecute
infringers and violators of Material Intellectual Property Collateral, and not
settle or compromise any pending or future litigation or administrative
proceeding with respect to any Material Intellectual Property Collateral, in
each case, except as shall be consistent with commercially reasonable business
judgment, (v) not license (a) any Material Intellectual Property Collateral in a
manner that would materially impair the value of such Material Intellectual
Property Collateral or (b) any Intellectual Property Collateral in a manner that
impairs the Lien on and security interest in the Intellectual Property
Collateral created hereby, in each case without the consent of the Collateral
Agent, (vi) diligently keep adequate records respecting all Intellectual
Property Collateral, (vii) without limiting the Collateral Agent’s rights and
each Pledgor’s obligations under Section 6.3 below, furnish to the Collateral
Agent from time to time upon the Collateral Agent’s request therefor reasonably
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request, (viii) make commercially reasonable efforts to
require the use of statutory notice of registration in connection with its use
of registered Trademarks, proper marking practices in connection with the use of
Patents (including the removal of expired patents from being marked on the
Pledgor’s products), and appropriate notice of Copyright in connection with the
publication of material subject to Copyrights and (ix) maintain the level of
quality of products sold and services rendered under any Trademarks owned by
such Pledgor at a level at least consistent with the quality of such products
and services as of the date hereof to the extent consistent with reasonable
business judgment, and adequately control the quality of goods an services
offered by any licensees of its Trademarks to maintain such standards.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any ownership or other rights in and/or to any
additional Intellectual Property (including trademark applications for which
evidence of the use of such trademarks in interstate commerce has been submitted
to and accepted by the United States Patent and Trademark Office pursuant to 15
U.S.C. Section 1060(a) (or a successor provision)) or (ii) become entitled to
the benefit of any additional Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions of this Agreement shall automatically apply
thereto and any such item described in the preceding clause (i) or (ii) (other
than any Excluded Property) shall automatically constitute Intellectual Property
Collateral as if such would have constituted Intellectual Property Collateral at
the time of execution hereof and such Intellectual Property (other than any
Excluded Property) shall be subject to the Lien and security interest created by
this Agreement without further action by any party. Concurrently with the
delivery of each Compliance Certificate pursuant to Section 5.01(d) of the
Credit Agreement, each Pledgor shall provide to the Collateral Agent written
notice of any of the foregoing Intellectual Property owned by such Pledgor which
is the subject of a registration or application and confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) above by the delivery of an executed instrument or other
statement(s) in form and substance reasonably acceptable to the Collateral Agent
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s lien and security interest in such Intellectual Property.
Further, each Pledgor authorizes the Collateral Agent to modify this Agreement
by amending Schedules 12(a) and 12(b) to the Perfection Certificate to include
any Intellectual Property Collateral of such Pledgor acquired or arising after
the date hereof.

 



--------------------------------------------------------------------------------



 



          SECTION 6.4. Litigation. Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, after an Event of Default, each
Pledgor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 11.03 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any person.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of Receivables in all
material respects, in a manner consistent with prudent business practice,
including records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto. Each Pledgor
shall, at such Pledgor’s sole cost and expense, upon the Collateral Agent’s
demand made at any time after the occurrence and during the continuance of any
Event of Default, deliver all tangible evidence of Receivables, including all
documents evidencing Receivables and any books and records relating thereto to
the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor). Upon the occurrence and
during the continuance of any Event of Default, the Collateral Agent may
transfer a full and complete copy of any Pledgor’s books, records, credit
information, reports, memoranda and all other writings relating to the
Receivables to and for the use by any person that has acquired or is
contemplating acquisition of an interest in the Receivables or the Collateral
Agent’s security interest therein without the consent of any Pledgor.
          SECTION 7.2. Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment, discount, credit, rebate or reduction with respect thereto
except in the ordinary course of business consistent with prudent business
practice except as may be permitted by any Loan Document, or extend or renew any
such obligations except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Receivable or interest therein
except in the ordinary course of business consistent with prudent business
practice except as may be permitted by any Loan Documents, without the prior
written consent of the Collateral Agent. Each Pledgor shall timely fulfill all
obligations on its part to be fulfilled under or in connection with the

 



--------------------------------------------------------------------------------



 



Receivables except as may be otherwise consistent with the exercise of
reasonable business judgment in the ordinary course of business.
          SECTION 7.3. Collection. Each Pledgor shall use its commercially
reasonable efforts to cause to be collected from the Account Debtor of each of
the Receivables, as and when due in the ordinary course of business and
consistent with prudent business practice (including Receivables that are
delinquent, such Receivables to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Receivable, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable,
except that any Pledgor may, with respect to a Receivable, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
costs and expenses (including attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Collateral Agent or any Secured Party,
shall be paid by the Pledgors.
          SECTION 7.4. Legend. Each Pledgor shall legend, at the request of the
Collateral Agent and in form, substance and manner satisfactory to the
Collateral Agent, the Receivables and the other books, records and documents of
such Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the Collateral
Agent for the benefit of the Secured Parties and that the Collateral Agent has a
security interest therein.
          SECTION 7.5. Special Representations and Warranties and Covenants.
          (a) As of the time when each of its Receivables arises, each Pledgor
shall be deemed to have represented and warranted that such Account and all
records, papers and documents relating thereto represent the legal, valid and
binding obligation of the Account Debtor or other relevant obligor, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, evidencing indebtedness
unpaid and owed by such Account Debtor or obligor, arising out of the
performance of labor or services or the sale, lease, license, assignment or
other disposition and delivery of the goods or other property listed therein or
out of an advance or a loan.
          (b) The names of the obligors, amounts owing, due dates and other
information with respect to each Pledgor’s Receivables that are Pledged
Collateral are and will be correctly stated, at the time furnished, in all
records of such Pledgor relating thereto and in all invoices (if any) and each
Collateral Report with respect thereto furnished to any Agent by such Pledgor
from time to time.
          (c) Except as disclosed on the most recent Collateral Report,
(i) there are no setoffs, claims or disputes existing or asserted with respect
to any Accounts referred to in such Collateral Report and no Pledgor has made
any agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by a Pledgor in the ordinary
course of its business for prompt payment, (ii) to the knowledge of such
Pledgor, there are no facts, events or occurrences that in any way impair the
validity or enforceability thereof or could reasonably be expected to reduce the
amount payable thereunder as shown on such Pledgor’s books and records and any
invoices, statements and the most recent Collateral Report

 



--------------------------------------------------------------------------------



 



with respect thereto, (iii) no Pledgor has received any written notice of
proceedings or actions that are threatened or pending against any Account Debtor
that might result in any material adverse change in such Account Debtor’s
financial condition and (iv) no Pledgor has knowledge that any Account Debtor is
unable generally to pay its debts as they become due.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as not prohibited by
the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time
(alternatively, successively or concurrently on any one or more occasions)
exercise in respect of the Pledged Collateral, in addition to the other rights
and remedies provided for herein or otherwise available to it, the following
remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Pledgor’s premises where
any of the Pledged Collateral is located, remove such Pledged Collateral, remain
present at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one Business Day after receipt thereof) pay such amounts
to the Collateral Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate and
dispose of, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate and dispose of, any and all investments made in whole or in
part with the Pledged Collateral or any part thereof, and take possession of the
proceeds of any such sale, assignment, license, liquidation or disposition;

 



--------------------------------------------------------------------------------



 



          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;
          (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral;
          (viii) In the Collateral Agent’s own name, in the name of a nominee of
the Collateral Agent, or in the name of any Pledgor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors and other obligors
in respect of Receivables of such Pledgor and parties to contracts with such
Pledgor, to verify with such persons, to the Collateral Agent’s satisfaction,
the existence, amount, terms of, and any other matter relating to, Accounts,
Chattel Paper, Payment Intangibles, General Intangibles, Instruments and other
Receivables that are Pledged Collateral; and
          (ix) Exercise all the rights and remedies of a secured creditor upon a
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent may be
the purchaser, licensee, assignee or recipient of the Pledged Collateral or any
part thereof at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable at such sale. Each purchaser,
assignee, licensee or recipient at any such sale shall acquire the property
sold, assigned or licensed absolutely free from any claim or right on the part
of any Pledgor, and each Pledgor hereby waives, to the fullest extent permitted
by law, all rights of redemption, stay and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Collateral Agent shall not be obligated to make any sale
of the Pledged Collateral or any part thereof regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the

 



--------------------------------------------------------------------------------



 



Collateral Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, 10 days’ prior notice
to such Pledgor of the time and place of any public sale or of the time after
which any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.
          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such

 



--------------------------------------------------------------------------------



 



circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Secured Parties, cause
any registration, qualification under or compliance with any federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.
          (d) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any

 



--------------------------------------------------------------------------------



 



other right, power, privilege or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law or otherwise available.
          (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of such Pledgor’s
rights in the Intellectual Property Collateral, in recordable form with respect
to those items of the Intellectual Property Collateral consisting of registered
Patents, Trademarks and/or Copyrights (or applications therefor) and such other
documents as are necessary or appropriate to carry out the intent and purposes
hereof. Within five Business Days of written notice thereafter from the
Collateral Agent, each Pledgor shall make available to the Collateral Agent, to
the extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Pledgor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Pledgor
under the registered Patents, Trademarks and/or Copyrights of such Pledgor, and
such persons shall be available to perform their prior functions on the
Collateral Agent’s behalf.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Pledged Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, in accordance with the Credit
Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Collateral Agent.
          (a) The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices,

 



--------------------------------------------------------------------------------



 



to exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Pledged Collateral),
in accordance with this Agreement and the Credit Agreement. The Collateral Agent
may employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. The Collateral Agent may resign and a successor
Collateral Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Collateral Agent by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.
          (b) The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.
          (c) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) Except as otherwise provided in Sections 11.17 and 11.18 hereof,
if any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.
          (e) The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 5.13 of the Credit Agreement.
If any Pledgor fails to provide information to the Collateral Agent about such
changes on a timely basis, the Collateral Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral Agent
to search for information on such changes if such information is not provided by
any Pledgor.
          SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies

 



--------------------------------------------------------------------------------



 



hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of such Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Collateral Agent may (but shall not be obligated to) do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of the Credit
Agreement. Any and all amounts so expended by the Collateral Agent shall be paid
by the Pledgors in accordance with the provisions of Section 11.03 of the Credit
Agreement. Neither the provisions of this Section 11.2 nor any action taken by
the Collateral Agent pursuant to the provisions of this Section 11.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.
Each Pledgor hereby appoints the Collateral Agent its attorney-in-fact, with
full power and authority in the place and stead of such Pledgor and in the name
of such Pledgor, or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Security Documents
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Collateral Agent shall not be obligated to and shall
have no liability to such Pledgor or any third party for failure to so do or
take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement. Each of the Pledgors
agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Pledgor or otherwise.
          SECTION 11.4. Termination; Release. Upon Full Payment of the Secured
Obligations, this Agreement shall terminate. Upon termination of this Agreement
the Pledged Collateral shall be released from the Lien of this Agreement. Upon
such release or any release of Pledged Collateral or any part thereof in
accordance with the provisions of the Credit Agreement, the Collateral Agent
shall, upon the request and at the sole cost and expense of the Pledgors
(subject to the terms of the Intercreditor Agreement), assign, transfer and
deliver to the relevant Pledgor, against receipt and without recourse to or
warranty by the Collateral Agent except as to the fact that the Collateral Agent
has not encumbered the released assets, such of the Pledged Collateral or any
part thereof to be released (in the case of a release) as may be in possession
of the Collateral Agent and as shall not have been sold or otherwise applied

 



--------------------------------------------------------------------------------



 



pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including any necessary UCC-3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be, in each case pursuant to
the Credit Agreement.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of the
Administrative Borrower set forth in the Credit Agreement and as to the
Collateral Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 11.6.
          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 11.09 and 11.10 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may

 



--------------------------------------------------------------------------------



 



become payable under the terms thereof or hereof, by reason of the payment of
any Tax on the Pledged Collateral or any part thereof.
          SECTION 11.12. No Claims Against Collateral Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Pledged Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Pledged Collateral hereunder. The
obligations of each Pledgor contained in this Section 11.13 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
          SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

 



--------------------------------------------------------------------------------



 



     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
          SECTION 11.15. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. ANY REFERENCE IN THIS AGREEMENT TO A “FIRST PRIORITY
SECURITY INTEREST” OR WORDS OF SIMILAR EFFECT IN DESCRIBING THE SECURITY
INTERESTS CREATED HEREUNDER SHALL BE UNDERSTOOD TO REFER TO SUCH PRIORITY
SUBJECT TO THE CLAIMS OF THE PARI PASSU SECURED PARTIES ON THE PARI PASSU
PRIORITY COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AS PROVIDED IN
THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          SECTION 11.16. Delivery of Collateral. Prior to the Discharge of Pari
Passu Secured Obligations, to the extent any Pledgor is required hereunder to
deliver Pledged Collateral that is Pari Passu Priority Collateral to the
Collateral Agent for purposes of possession and control and is unable to do so
as a result of having previously delivered such Pledged Collateral to the Term
Loan Collateral Agent in accordance with the terms of the Term Loan Security
Documents, such Pledgor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent,
acting as a gratuitous bailee and/or sub-agent of the Collateral Agent in
accordance with the terms of the Intercreditor Agreement.
          SECTION 11.17. Mortgages. In the case of a conflict between this
Agreement and the Mortgages with respect to Pledged Collateral that is real
property (including Fixtures), the Mortgages shall govern. In all other
conflicts between this Agreement and the Mortgages, this Agreement shall govern.
          SECTION 11.18. Conflicts.
          (a) In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreement shall control and govern.
          (b) In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Canadian Security Agreement, solely with respect to the Parent Borrower, it is
the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with

 



--------------------------------------------------------------------------------



 



each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Canadian Security
Agreement shall control and govern.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

            NOVELIS INC., as a Pledgor
      By:           Name:           Title:           NOVELIS CORPORATION, as a
Pledgor
      By:           Name:           Title:           NOVELIS PAE CORPORATION, as
a Pledgor
      By:           Name:           Title:           NOVELIS BRAND LLC, as a
Pledgor
      By:           Name:           Title:           NOVELIS SOUTH AMERICA
HOLDINGS LLC,
as a Pledgor
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            ALUMINUM UPSTREAM HOLDINGS LLC,
as a Pledgor
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC,
as a Pledgor
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.,
as a Pledgor
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP
           By: 4260848 CANADA INC.           Its: General Partner           
By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS SERVICES LTD.,
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
ISSUER’S ACKNOWLEDGMENT
          The undersigned hereby (i) acknowledges as of this ___ day of
___________, 20__, receipt of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 17, 2010, made by NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act, NOVELIS CORPORATION, a Texas corporation,
NOVELIS PAE CORPORATION, a Delaware corporation, NOVELIS BRAND LLC, a Delaware
limited liability company, NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company, and ALUMINUM UPSTREAM HOLDINGS LLC, a Delaware
limited liability company and the Guarantors party thereto, in favor of BANK OF
AMERICA, N.A., as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”), (ii) agrees promptly to
note on its books the security interests granted to the Collateral Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Collateral Agent with respect to the applicable Securities
Collateral without further consent by the applicable Pledgor, (iv) agrees to
notify the Collateral Agent upon obtaining knowledge of any interest in favor of
any person in the applicable Securities Collateral that is adverse to the
interest of the Collateral Agent therein and (v) waives any right or requirement
at any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

            [_________________________]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of [________ ___, 20__]
(“Securities Pledge Amendment”), is delivered by [______________] (the
“Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”), pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of December 17, 2010, made by NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations Act, NOVELIS CORPORATION, a Texas corporation,
NOVELIS PAE CORPORATION, a Delaware corporation, NOVELIS BRAND LLC, a Delaware
limited liability company, NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company, and ALUMINUM UPSTREAM HOLDINGS LLC, a Delaware
limited liability company and the Guarantors party thereto, in favor of BANK OF
AMERICA, N.A., as Collateral Agent.
          As collateral security for the payment and performance in full of all
the Secured Obligations, the Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties, a lien on and security interest in
all of the right, title and interest of the Pledgor in, to and under the Pledged
Securities and Intercompany Notes listed on this Securities Pledge Amendment and
all Proceeds of any and all of the foregoing (other than Excluded Property).
          The Pledgor hereby agrees that this Securities Pledge Amendment may be
attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Pledged Collateral and shall secure all Secured
Obligations.
          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS SECURITIES PLEDGE AMENDMENT AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS SECURITIES PLEDGE AMENDMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 



--------------------------------------------------------------------------------



 



PLEDGED SECURITIES

                                          PERCENTAGE OF     CLASS          
NUMBER OF SHARES   ALL ISSUED CAPITAL     OF STOCK   PAR   CERTIFICATE   OR   OR
OTHER EQUITY ISSUER   OR INTERESTS   VALUE   NO(S).   INTERESTS   INTERESTS OF
ISSUER                      

INTERCOMPANY NOTES

                      PRINCIPAL   DATE OF   INTEREST   MATURITY ISSUER   AMOUNT
  ISSUANCE   RATE   DATE                  

            [__________________________],
as Pledgor
      By:           Name:           Title:        

            AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:      

{ PAGE |42-



--------------------------------------------------------------------------------



 



         

EXHIBIT 3
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Ladies and Gentlemen:
          Reference is made to the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 17, 2010, made by NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act, NOVELIS CORPORATION, a Texas corporation,
NOVELIS PAE CORPORATION, a Delaware corporation, NOVELIS BRAND LLC, a Delaware
limited liability company, NOVELIS SOUTH AMERICA HOLDINGS LLC, a Delaware
limited liability company, and ALUMINUM UPSTREAM HOLDINGS LLC, a Delaware
limited liability company and the Guarantors party thereto, in favor of BANK OF
AMERICA, N.A., as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”).
          This Joinder Agreement (“Joinder Agreement”) supplements the Security
Agreement and is delivered by the undersigned, [________________] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Guarantor and as a Pledgor party to the Security
Agreement by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the date of the Security
Agreement. The New Pledgor also hereby agrees to be bound as a Pledgor by all of
the terms, covenants and conditions applicable to it set forth in Articles V, VI
and VII of the Credit Agreement to the same extent that it would have been bound
if it had been a signatory to the Credit Agreement on the execution date of the
Credit Agreement (provided that for purposes of this sentence, references in
such Articles to “Closing Date” or “the date hereof” shall be deemed to be the
date of execution of this Joinder Agreement). Without limiting the generality of
the foregoing, the New Pledgor hereby grants and pledges to the Collateral
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, a lien on and security interest in, all of its
right, title and interest in, to and

 



--------------------------------------------------------------------------------



 



under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor and Pledgor thereunder. The New Pledgor hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Pledgors contained in the Security Agreement and the Credit
Agreement.
          Annexed hereto are supplements to each of the schedules to the
Security Agreement and the Credit Agreement, as applicable, with respect to the
New Pledgor. Such supplements shall be deemed to be part of the Security
Agreement or the Credit Agreement, as applicable.
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Joinder Agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.
          THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS JOINDER AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS JOINDER AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

{ PAGE |42-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

            [NEW PLEDGOR]
      By:           Name:           Title:          

            AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:        

[Schedules to be attached]

{ PAGE |43-



--------------------------------------------------------------------------------



 



EXHIBIT 4
COPYRIGHT SECURITY AGREEMENT
          COPYRIGHT SECURITY AGREEMENT, dated as of [__________] ( “Copyright
Security Agreement”), by [__________] and [___________] (individually, an
“Assignor”, and, collectively, the “Assignors”), in favor of BANK OF AMERICA,
N.A., a National Banking Association located at 135 S. LaSalle, Suite 927,
IL4-135-09-27, Chicago, IL 60603, in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Copyright Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Copyright Security Agreement, the term “Copyrights” shall
mean, collectively, all copyrights (whether statutory or common law, whether
established, registered or recorded in the United States or any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished) and all mask works (as such term is defined in
17 U.S.C. Section 901, et seq.), together with any and all (i) copyright
registrations and applications, (ii) rights and privileges arising under
applicable law with respect to such copyrights, (iii) renewals and extensions
thereof and amendments thereto, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable with respect thereto, including
damages and payments for past, present or future infringements or other
violations thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
          SECTION 2. Grant of Security Interest in Copyright Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Copyright Collateral”):
          (a) all Copyrights of such Assignor, including, without limitation,
the registered and applied-for Copyrights of such Assignor listed on Schedule I
attached hereto; and

 



--------------------------------------------------------------------------------



 



          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
          Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the security interest created by this Copyright Security Agreement
shall not extend to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Copyrights made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Copyright Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the United States Copyright Office record this Copyright Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Copyright
Security Agreement shall terminate. Upon termination of this Copyright Security
Agreement the Pledged Copyright Collateral shall be released from the Lien of
this Copyright Security Agreement and upon the request and at the sole cost and
expense of the Assignors, the Assignee shall execute, acknowledge, and deliver
to the Assignors an instrument in writing in recordable form releasing the
Pledged Copyright Collateral from the Lien of this Copyright Security Agreement.
          SECTION 6. Counterparts. This Copyright Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Copyright
Security Agreement by facsimile, e-mail or other electronic transmission
(including in pdf format or other similar format) shall be effective as delivery
of a manually executed counterpart of this Copyright Security Agreement.
          SECTION 7. Governing Law. This Copyright Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.
          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS COPYRIGHT SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY

{ PAGE |42-



--------------------------------------------------------------------------------



 



THE ASSIGNEE AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
COPYRIGHT SECURITY AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

{ PAGE |43-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]1
      By:           Name:           Title:          

            Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

1   This document needs only to be executed by Pledgors that hold registered or
applied-for Copyrights that are subject to the Lien of the Security Agreement.

{PAGE | 44 -



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

     
State of                      
  )
 
  ) ss.
County of                     
  )

          On this [          ] day of ___________, 20__ before me personally
appeared [______________________], proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
[________________________________], who being by me duly sworn did depose and
say that he is an authorized officer of said [corporation], that the said
instrument was signed on behalf of said [corporation] as authorized by its
[Board of Directors] and that he acknowledged said instrument to be the free act
and deed of said [corporation].
____________________________
Notary Public
My Commission Expires: _______________

{ PAGE |45-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

              REGISTRATION     OWNER   NUMBER   TITLE OF WORK    

Copyright Applications:

      OWNER   TITLE OF WORK  

{ PAGE |46-



--------------------------------------------------------------------------------



 



EXHIBIT 5
PATENT SECURITY AGREEMENT
          PATENT SECURITY AGREEMENT, dated as of [__________] (“Patent Security
Agreement”), by [________] and [_________] (individually, an “Assignor”, and,
collectively, the “Assignors”), in favor of BANK OF AMERICA, N.A., a National
Banking Association located at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Patent Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Patent Security Agreement, the term “Patents” shall mean,
collectively, all patents, patent applications, certificates of inventions,
industrial designs and rights corresponding thereto throughout the world
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to any of
the foregoing, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
          SECTION 2. Grant of Security Interest in Patent Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Patent Collateral”):
          (a) all Patents of such Assignor, including, without limitation, the
registered and applied-for Patents of such Assignor listed on Schedule I
attached hereto; and

 



--------------------------------------------------------------------------------



 



          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
          Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the security interest created by this Patent Security Agreement shall
not extend to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Patent Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Patents made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Patent and Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Patent Security
Agreement shall terminate. Upon termination of this Patent Security Agreement
the Pledged Patent Collateral shall be released from the Lien of this Patent
Security Agreement and upon the request and at the sole cost and expense of the
Assignors, the Assignee shall execute, acknowledge, and deliver to the Assignors
an instrument in writing in recordable form releasing the Pledged Patent
Collateral from the Lien of this Patent Security Agreement.
          SECTION 6. Counterparts. This Patent Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Patent Security
Agreement by facsimile, e-mail or other electronic transmission (including in
pdf format or other similar format) shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.
          SECTION 7. Governing Law. This Patent Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.
          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS PATENT SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE

{ PAGE |42-



--------------------------------------------------------------------------------



 



ASSIGNEE AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS PATENT SECURITY
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

{ PAGE |43-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]2
      By:           Name:           Title:        

            Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

2   This document needs only to be executed by Pledgors that hold registered or
applied-for Patents that are subject to the Lien of the Security Agreement.

{ PAGE |44-



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

     
State of                    
  )
 
  ) ss.
County of                    
  )

          On this [ ] day of ___________, 20__ before me personally appeared
[______________________], proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
[________________________________], who being by me duly sworn did depose and
say that he is an authorized officer of said [corporation], that the said
instrument was signed on behalf of said [corporation] as authorized by its
[Board of Directors] and that he acknowledged said instrument to be the free act
and deed of said [corporation].
            ____________________________
Notary Public
            My Commission Expires: _______________

{ PAGE |45-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:

              REGISTRATION     OWNER   NUMBER   NAME          

Patent Applications:

              APPLICATION     OWNER   NUMBER   NAME          

{ PAGE |46-



--------------------------------------------------------------------------------



 



EXHIBIT 6
TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT, dated as of [__________] ( “Trademark
Security Agreement”), by [________] and [________] (individually, an “Assignor”,
and, collectively, the “Assignors”), in favor of BANK OF AMERICA, N.A., a
National Banking Association located at 135 S. LaSalle, Suite 927,
IL4-135-09-27, Chicago, IL 60603, in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Trademark Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Trademark Security Agreement, the term “Trademarks” shall
mean, collectively, all trademarks (including service marks and certification
marks), slogans, logos, certification marks, trade dress, Internet Domain Names,
corporate names and trade names, whether registered or unregistered (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) registrations and applications for any of the foregoing,
(ii) goodwill connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) reissues, continuations, extensions and renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions or other violations thereof, (vi) rights corresponding
thereto throughout the world and (vii) rights to sue for past, present and
future infringements, dilutions or other violations thereof.
          SECTION 2. Grant of Security Interest in Trademark Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Trademark Collateral”):

 



--------------------------------------------------------------------------------



 



          (a) all Trademarks of such Assignor, including, without limitation,
the registered and applied-for Trademarks of such Assignor listed on Schedule I
attached hereto; and
          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
          Notwithstanding anything to the contrary contained in clauses
(a) through (c) above, the security interest created by this Trademark Security
Agreement shall not extend to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Trademarks made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Trademark Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Trademark Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Trademark
Security Agreement shall terminate. Upon termination of this Trademark Security
Agreement the Pledged Trademark Collateral shall be released from the Lien of
this Trademark Security Agreement and upon the request and at the sole cost and
expense of the Assignors, the Assignee shall execute, acknowledge, and deliver
to the Assignors an instrument in writing in recordable form releasing the
Pledged Trademark Collateral from the Lien of this Trademark Security Agreement.
          SECTION 6. Counterparts. This Trademark Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Trademark
Security Agreement by facsimile, e-mail or other electronic transmission
(including in pdf format or other similar format) shall be effective as delivery
of a manually executed counterpart of this Trademark Security Agreement.
          SECTION 7. Governing Law. This Trademark Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.

{ PAGE |42-



--------------------------------------------------------------------------------



 



          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS TRADEMARK SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ASSIGNEE AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS TRADEMARK SECURITY AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

{ PAGE |43-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]3
      By:           Name:           Title:        

            Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

3   This document needs only to be executed by Pledgors that hold registered or
applied-for Trademarks that are subject to the Lien of the Security Agreement.

{ PAGE |44-



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

         
State of                    
)     
 
) ss.
County of                     
)     

          On this [      ] day of ___________, 20__ before me personally
appeared [______________________], proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
[________________________________], who being by me duly sworn did depose and
say that he is an authorized officer of said [corporation], that the said
instrument was signed on behalf of said [corporation] as authorized by its
[Board of Directors] and that he acknowledged said instrument to be the free act
and deed of said [corporation].
            ____________________________
Notary Public
            My Commission Expires: _______________

{ PAGE |45-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

              REGISTRATION     OWNER   NUMBER   TRADEMARK
 
       

Trademark Applications:

              APPLICATION     OWNER   NUMBER   TRADEMARK          

{ PAGE |46-



--------------------------------------------------------------------------------



 



EXHIBIT 7
FORM OF BAILEE LETTER
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Fax: 312-453-5555
          Re: [______________]
          [__________] (the “Bailor”), a [__________] and a subsidiary of
Novelis Inc. (the “Parent Borrower”), now does or hereafter may deliver to
certain premises [managed][owned] by [_____________] (the “Bailee”), a
[__________], on behalf of the Bailor as owner and located at [__________] (the
“Premises”), certain of its [DESCRIBE PROPERTY SUBJECT TO BAILMENT] for
[DESCRIBE PURPOSE FOR WHICH PROPERTY HAS BEEN DELIVERED TO BAILEE].
          The Parent Borrower and certain of its Subsidiaries (collectively, the
“Borrowers”) have entered into financing arrangements with certain financial
institutions (the “Lenders”), pursuant to a Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”) for which Bank of America, N.A. shall
act as administrative agent and collateral agent (collectively in such
capacities, the “Agent”). As a condition to the Agent’s and the Lenders’ loans
and other financial accommodations to the Borrowers, the Agent and the Lenders
require, among other things, liens on all of the Bailor’s property located on
the Premises, and the proceeds thereof (the “Collateral”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
          To induce the Agent and the Lenders (together with their respective
agents and assigns) to enter into said financing arrangements, and for other
good and valuable consideration, the Bailee hereby acknowledges receipt of the
above notice, and hereby further agrees that:
     (i) title to the Collateral remains with the Bailor while the Collateral is
in the custody, control or possession of the Bailee, the undersigned, to the
best of its knowledge without special inquiry, does not know of any security
interest or claim with respect to such goods or proceeds, other than the
security interest which is the subject of this letter agreement, and the Bailee
will not assert against the Collateral any lien, right of distraint or levy,
right of offset, claim, deduction, counterclaim, security or other interest in
the Collateral, including any of the foregoing which might arise or exist in its
favor pursuant to any agreement, common law, statute (including the Federal
Bankruptcy Code) or otherwise, all of which the undersigned hereby subordinates
in favor of the Agent;

 



--------------------------------------------------------------------------------



 



     (ii) the Collateral shall be clearly identified or identifiable as being
owned by the Bailor and is distinguishable from the property of the Bailee and
other property in its possession;
     (iii) none of the Collateral located on the Premises shall be permitted to
become a fixture to the Premises;
     (iv) the Bailee has not issued, and shall not issue, any negotiable
documents or other negotiable instruments in respect of any Collateral;
     (v) if any Borrower defaults on its obligations to the Agent and the
Lenders, subject to any grace period, and, as a result, the Agent undertakes to
enforce its security interest in the Collateral, the Bailee, upon receipt of
reasonable written confirmation of the currency and existence of a default (a)
will hold the Collateral for the Agent’s account for the benefit of the Secured
Parties, and release the Collateral only to the Agent or its designee, (b) will
permit the Agent to enter the Premises upon reasonable notice and during regular
business hours and without unduly interrupting the Bailee’s operations, to
inspect, assemble, take possession of, and remove all of the Collateral located
on the Premises and will reasonably cooperate with the Agent in its efforts to
do so; (c) will permit the Collateral to remain on the Premises for forty-five
(45) days after the Agent notifies the Bailee in writing of the default, or, at
the Agent’s option, to remove the Collateral from the Premises within a
reasonable time, not to exceed forty-five (45) days after the Agent notifies the
undersigned in writing of the default; (d) will not hinder the Agent’s actions
in enforcing its liens on the Collateral; and (e) after the Agent notifies the
Bailee in writing of the default, will, without further consent or agreement of
the Bailor, abide solely by Agent’s lawful instructions with respect to the
Collateral, and not those of the Bailor; and
     (vi) the Bailee hereby waives and releases, for Agent’s benefit, any and
all claims, liens, including bailee’s liens, and demands of every kind which
Bailee has or may later have against the Collateral (including any right to
include such goods in any secured financing to which Bailee may become party).
          The Bailee hereby irrevocably and unconditionally authorizes Agent (or
its designee) to file at any time prior to the payment in full of the Secured
Obligations (as defined in the Credit Agreement) in any jurisdiction and with
such filing offices as the Agent so chooses such financing statements naming the
Bailee as the debtor consignee, the Bailor as the secured party consignor, and
the Agent as assignee, describing the Collateral in a manner that Agent believes
is reasonably necessary or desirable to protect its security interest in the
Bailor’s property, and including any other information with respect to the
Bailee required under the Uniform Commercial Code for the sufficiency of such
financing statement or for it to be accepted by the filing office of any
applicable jurisdiction (and any amendments or continuations with respect
thereto); provided, however, Agent shall provide to Bailor for review copies of
any such filings to be made, sufficiently in advance of filing and once filed,
final copies of such filings.

{ PAGE |42-



--------------------------------------------------------------------------------



 



          Any notice(s) required or desired to be given hereunder shall be
directed to the party to be notified at the address stated herein.
          The agreements contained herein shall continue in force until each
Borrower’s obligations and liabilities to the Agent and the Lenders are paid and
satisfied in full and all financing arrangements among the Agent, the Lenders
and the Borrowers have been terminated.
          The consent of the Bailor hereto constitutes its acknowledgment that
Agent may assert any of the rights set forth or referred to herein, without
objection by the Bailor, and that the Bailee may act in accordance with this
letter agreement without liability to the Bailor. By its signature below, the
Bailor agrees to reimburse the Bailee for all reasonable costs and expenses
incurred by the Bailee as a direct result of compliance with this letter
agreement.
     The Bailee will notify all successor owners, transferees, purchasers and
mortgagees of the Premises of the existence of this waiver. The agreements
contained herein may not be modified or terminated orally and shall be binding
upon the successors, assigns and personal representatives of the undersigned.
[Signature pages follow]

{ PAGE |43-



--------------------------------------------------------------------------------



 



          This letter agreement may be executed in any number of counterparts
and by different parties to this letter agreement on separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this letter agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this letter agreement. The undersigned hereby waives notice of
acceptance of this letter agreement by Agent.
          Executed and delivered this ___ day of ______________, 20__.

            [________________]

[Address]
      By:           Name:           Title:        

            CONSENTED AND AGREED TO:


[________________]

[Address]
      By:           Name:           Title:        

ACKNOWLEDGED AND ACCEPTED:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Fax: 312-453-5555

                  By:           Name:           Title:        

{ PAGE |44-



--------------------------------------------------------------------------------



 



Exhibit M-2
AV METALS INC.
NOVELIS INC.
NOVELIS CAST HOUSE TECHNOLOGY LTD.
4260848 CANADA INC.
4260856 CANADA INC.
NOVELIS NO. 1 LIMITED PARTNERSHIP
as Obligors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
December 17, 2010
 
ABL Security Agreement

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     Security agreement dated as of December 17, 2010 made by each of AV Metals
Inc., Novelis Inc., Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc. and Novelis No. 1 Limited Partnership, by its general
partner 4260848 Canada Inc., to and in favour of Bank of America, N.A., as
Collateral Agent for the benefit of the Secured Parties.
RECITALS:

  (a)   The Agents and the Lenders have agreed to make certain credit facilities
available to the Borrowers on the terms and conditions contained in the Credit
Agreement;     (b)   The Guarantors have guaranteed the obligations of the
Borrowers on the terms and conditions contained in the Guarantee; and     (c)  
It is a condition precedent to the extension of credit to the Borrowers under
the Credit Agreement that the Obligors execute and deliver this Agreement in
favour of the Collateral Agent as security for the payment and performance of
their obligations under the Credit Agreement, the Guarantee and the other Loan
Documents to which they are a party.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the Obligors
agree as follows.
ARTICLE 1
INTERPRETATION
Section 1.1 Defined Terms.
     As used in this Agreement, the following terms have the following meanings:
“Administrative Agent” means Bank of America, N.A. acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.
“Agents” mean, collectively, the Administrative Agent and the Collateral Agent.
“Agreement” means this security agreement.
“Borrowers” means, collectively, the Canadian Borrower, the U.S. Borrowers, the
U.K. Borrower and the Swiss Borrower.
“Canadian Borrower” means Novelis Inc., a corporation amalgamated and existing
under the laws of Canada, and its successors and permitted assigns.
ABL Security Agreement

 



--------------------------------------------------------------------------------



 



“Collateral” has the meaning specified in Section 2.1.
“Collateral Agent” means Bank of America, N.A. acting as collateral agent for
the Secured Parties and any successor collateral agent appointed under the
Credit Agreement, and its successors and permitted assigns.
“Credit Agreement” means the credit agreement dated as of December 17, 2010
among the Borrowers, AV Metals Inc., the Subsidiary Guarantors, the Lenders, the
Administrative Agent, the Collateral Agent, Bank of America, N.A., as issuing
bank and U.S. swingline lender, and The Royal Bank of Scotland PLC, as European
swingline lender, as the same may be amended, modified, extended, renewed,
replaced, restated, supplemented or refinanced from time to time and includes
any agreement extending the maturity of, refinancing or restructuring all or any
portion of, the indebtedness under such agreement or any successor agreements,
whether or not with the same Agents or Lenders.
“Discharge of Revolving Secured Obligations” has the meaning given to it in the
Intercreditor Agreement.
“Excluded Property” means any

  (i)   equity Interest in any joint venture to the extent that the terms of the
applicable joint venture agreement, or agreements related to such joint venture
agreement and to which such other joint venture is a party, validly prohibit the
creation by the applicable Obligor of a security interest in such Equity
Interests in favour of the Collateral Agent, but only to the extent and for so
long as (A) the terms of the applicable agreement prohibit the creation by the
applicable Obligor of a security interest, or require the consent of any person
therefore, in such Equity Interests in favor of the Collateral Agent and
(B) such prohibition is permitted by Section 6.19 of the Credit Agreement;    
(ii)   any United States trade-mark or service mark application filed on the
basis of an Obligor’s intent-to-use such mark, in each case, unless and until
evidence of the use of such trade-mark in interstate commerce is submitted to
and accepted by the United States Patent and Trademark Office; provided that,
Excluded Property shall not include any proceeds, substitutions or replacements
of any Excluded Property referred to above (unless such proceeds, substitutions
or replacements would constitute Excluded Property referred to above));    
(iii)   any leasehold interests in real property;

- 3 -



--------------------------------------------------------------------------------



 



  (iv)   any Excluded Equity Interests and any Equity Interests in Excluded
Collateral Subsidiaries that are not Loan Parties;     (v)   motor vehicles and
any other assets where ownership is evidenced by a certificate of title;    
(vi)   deposits posted by customers pursuant to forward sale agreements entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business and that is held in a segregated deposit account that is no
commingled with any other Collateral (other than other such deposits posted by
customers), and any deposit accounts and securities accounts to which only such
customer deposits are credited; and     (vii)   Letter of Credit Rights that are
not a secondary obligation that supports the payment or performance of an
account, chattel paper, a document, an intangible, an instrument or investment
property.

“Excluded Securities Accounts” means (i) securities accounts with investment
property or other property held in or credited to such securities accounts with
an aggregate value of less than $10,000,000 at any time in the aggregate for all
such securities accounts of any Loan Party which are not subject to a control
agreement satisfactory to the Collateral Agent (excluding accounts referred in
clause (ii)), and (ii) securities accounts with property held in or credited to
such securities accounts consisting solely of the Equity Interests of Aluminum
Company of Malaysia Berhard.
“Expenses” has the meaning specified in Section 2.2(b).
“Guarantee” means the guarantee dated the date hereof by the Guarantors to and
in favour of the Collateral Agent and the other Secured Parties, as the same may
be amended, modified, extended, renewed, replaced, restated or supplemented from
time to time.
“Guarantors” means, collectively, AV Metals Inc., a corporation incorporated and
existing under the laws of Canada, the Canadian Borrower, Novelis Cast House
Technology Ltd., a corporation incorporated and existing under the laws of
Ontario, 4260848 Canada Inc., a corporation incorporated and existing under the
laws of Canada, 4260856 Canada Inc., a corporation incorporated and existing
under the laws of Canada and Novelis No. 1 Limited Partnership, a partnership
formed and existing under the laws of Quebec, by its general partner 4260848
Canada Inc., and each of their successors and permitted assigns, and “Guarantor”
shall mean anyone of them.

- 4 -



--------------------------------------------------------------------------------



 



“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument, but excludes
investment property.
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,
website names and world wide web addresses, common law trade-marks, service
marks, certification marks, trade dress, logos, applications, registrations and
renewals for any of the foregoing and the goodwill connected with the use of and
symbolized by any of the foregoing; (vii) computer software and programs (both
source code and object code form), all proprietary rights in the computer
software and programs and all documentation and other materials related to the
computer software and programs; (viii) any other intellectual property and
industrial property; (ix) income, fees, royalties, damages, claims and payments
for past, present, or future infringements, dilutions or other violations
thereof; (x) rights corresponding thereto throughout the world; and (xi) rights
to sue for past, present or future infringements, dilutions or other violations
thereof.
“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of the date hereof, by and among, inter alia, the Companies party thereto,
the Administrative Agent, the Collateral Agent, the Term Loan Collateral Agent,
the Term Loan Administrative Agent, and such other persons as may become party
thereto from time to time pursuant to the terms thereof, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

- 5 -



--------------------------------------------------------------------------------



 



“Lenders” means the financial institutions and other lenders listed on the
signature pages of the Credit Agreement, any Person who may become a Lender
pursuant to the Credit Agreement, and their respective successors and assigns.
“Letter of Credit Rights” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance. The term does not include the right
of a beneficiary to demand payment or performance under a letter of credit.
“Obligations” means, in respect of any Obligor, the Secured Obligations as such
term is defined in the Credit Agreement of such Obligor.
“Obligors” means, collectively, the Canadian Borrower, the Guarantors and any
Loan Party that becomes a party hereto, and “Obligor” means any one of them.
“Perfection Certification” means the perfection certificate executed by each of
the Obligors and attached hereto as Schedule “B”.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder and other applicable personal property security
legislation of the applicable Canadian province or provinces (including the
Civil Code of Quebec and the regulations respecting the register of personal and
movable real rights promulgated thereunder) as all such legislation now exists
or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.
“Registrable Intellectual Property” means any Intellectual Property in respect
of which ownership, title, security interests, charges or encumbrances are
capable of registration, recording or notation with any Governmental Authority
pursuant to applicable laws.
“Restricted Asset” has the meaning specified in Section 2.4(1).
“Secured Obligations” has the meaning specified in Section 2.2.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent, any Receiver or Delegate, each other Agent, the Lenders, the
Issuing Banks and each Secured Bank Product Provider.
“Securities” means securities as defined in the Securities Transfer Act, 2006
(Ontario) but excludes any ULC Shares.
“Security Interest” has the meaning specified in Section 2.2.
“Swiss Borrower” means Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland, and its successors and assigns.

- 6 -



--------------------------------------------------------------------------------



 



“U.K. Borrower” means Novelis UK Ltd, a limited liability company incorporated
under the laws of England and Wales, and its successors and permitted assigns.
“ULC Shares” means shares in any unlimited company or unlimited liability
corporation at any time owned or otherwise held by any Obligor.
“U.S. Borrowers” means, collectively, Novelis Corporation, a Texas corporation,
and the other U.S. subsidiaries of the Canadian Borrower signatory to the Credit
Agreement as borrowers, and their successors and permitted assigns.
Section 1.2 Interpretation.

(1)   Terms defined in the PPSA and the Securities Transfer Act, 2006 (Ontario)
(“STA”) and used but not otherwise defined in this Agreement have the same
meanings. For greater certainty, the terms “account”, “chattel paper”, “document
of title”, “equipment”, “intangible”, “investment property”, “money”, “personal
property” and “proceeds” have the meanings given to them in the PPSA; and the
terms “certificated security”, “control”, “deliver”, “entitlement holder”,
“financial asset”, “securities account”, “securities intermediary”, “security
entitlement” and “uncertificated security” have the meanings given to them in
the STA. Capitalized terms used in this Agreement but not defined have the
meanings given to them in the Credit Agreement.   (2)   Any reference in any
Loan Document to Liens permitted by the Credit Agreement and any right of the
Obligors to create or suffer to exist Liens permitted by the Credit Agreement
are not intended to and do not and will not subordinate the Security Interest to
any such Lien or give priority to any Person over the Secured Parties.   (3)  
In this Agreement the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Agreement.   (4)
  Any reference in this Agreement to gender includes all genders. Words
importing the singular number only include the plural and vice versa.   (5)  
The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenient reference only and do not
affect its interpretation.   (6)   The schedules attached to this Agreement form
an integral part of it for all purposes of it.   (7)   Any reference to this
Agreement, any Loan Document or any Security Document refers to this Agreement
or such Loan Document or Security

- 7 -



--------------------------------------------------------------------------------



 



    Document as the same may have been or may from time to time be amended,
modified, extended, renewed, restated, replaced or supplemented and includes all
schedules attached to it. Except as otherwise provided in this Agreement, any
reference in this Agreement to a statute refers to such statute and all rules
and regulations made under it as the same may have been or may from time to time
be amended or re-enacted.

ARTICLE 2
SECURITY
Section 2.1 Grant of Security.
     Subject to Section 2.4, each Obligor grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in, and assigns,
mortgages, charges, hypothecates and pledges to the Collateral Agent, for the
benefit of the Secured Parties, all of the property and undertaking of such
Obligor whether now owned or hereafter acquired and all of the property and
undertaking in which such Obligor now has or hereafter acquires any interest
(collectively, the “Collateral”) including all of such Obligor’s:

  (a)   present and after-acquired personal property;     (b)   inventory
including goods held for sale, lease or resale, goods furnished or to be
furnished to third parties under contracts of lease, consignment or service,
goods which are raw materials or work in process, goods used in or procured for
packing and materials used or consumed in the businesses of the Obligor;     (c)
  equipment, machinery, furniture, fixtures, plant, vehicles and other goods of
every kind and description and all licences and other rights and all related
records, files, charts, plans, drawings, specifications, manuals and documents;
    (d)   accounts due or accruing and all related agreements, books, accounts,
invoices, letters, documents and papers recording, evidencing or relating to
them;     (e)   money, documents of title, chattel paper, financial assets and
investment property;     (f)   securities accounts, including the securities
accounts listed in Schedule “A”, and all of the credit balances, securities
entitlements, other financial assets and items or property (or their value)
standing to the credit from time to time in such securities accounts;

- 8 -



--------------------------------------------------------------------------------



 



  (g)   Instruments and Securities, including the Instruments and Securities
listed in Schedule “A”;     (h)   intangibles including all security interests,
goodwill, choses in action, contracts, contract rights, licenses and other
contractual benefits;     (i)   Intellectual Property including the Registrable
Intellectual Property listed in the Perfection Certificate;     (j)   all
substitutions and replacements of and increases, additions and, where
applicable, accessions to the property described in Section 2.1(a) through
Section 2.1(i) inclusive; and     (k)   all proceeds in any form derived
directly or indirectly from any dealing with all or any part of the property
described in Section 2.1(a) through Section 2.1(j) inclusive, including the
proceeds of such proceeds.

Section 2.2 Secured Obligations.
     The security interests, assignments, mortgages, charges, hypothecations and
pledges granted by each Obligor under this Agreement (collectively, the
“Security Interest”) secure the payment and performance of the following
(collectively, the “Secured Obligations”):

  (a)   the Obligations of such Obligor; and     (b)   all expenses, costs and
charges incurred by or on behalf of the Secured Parties in connection with this
Agreement, the Security Interest or the Collateral, including all legal fees,
court costs, receiver’s or agent’s remuneration and other expenses of taking
possession of, repairing, protecting, insuring, preparing for disposition,
realizing, collecting, selling, transferring, delivering or obtaining payment
for the Collateral, and of taking, defending or participating in any action or
proceeding in connection with any of the foregoing matters or otherwise in
connection with the Secured Parties’ interest in any Collateral, whether or not
directly relating to the enforcement of this Agreement or any other Loan
Document (collectively, the “Expenses”).

Section 2.3 Attachment.

(1)   Each Obligor acknowledges that (i) value has been given, (ii) it has
rights in the applicable Collateral (other than after-acquired Collateral),
(iii) it has not agreed to postpone the time of attachment of the Security
Interest, and (iv) it has received a copy of this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



(2)   Each Obligor delivers to and deposits with the Collateral Agent any and
all certificates evidencing the Securities listed in Schedule “A”, to the extent
such Securities are certificated, together with, in each case, a stock power
duly endorsed in blank for transfer and grants control over such Securities to
the Collateral Agent, as applicable. Each Obligor also delivers to and deposits
with the Collateral Agent the Instruments listed in Schedule “A”, as applicable.
  (3)   If any Obligor (i) acquires any Securities, (ii) acquires any other
financial assets that have not been credited to a securities account specified
in Schedule “A”, (iii) acquires any Instruments, or (iv) establishes or
maintains a securities account that is not specified in Schedule “A”, such
Obligor will notify the Collateral Agent in writing and provide the Collateral
Agent with a revised Schedule “A” recording the acquisition or establishment of
and particulars relating to such Securities, financial assets, Instruments or
securities account within 15 days after such acquisition. Upon request by the
Collateral Agent, such Obligor will promptly (but in any event within 30 days
after receipt by such Obligor or such longer period as may be determined by the
Collateral Agent in its sole discretion) deliver to and deposit with the
Collateral Agent, or take all action that the Collateral Agent deems advisable
to cause the Collateral Agent to have control over, such Securities or other
investment property that are now or become Collateral other than (i) Instruments
evidencing amounts payable of less than $1,000,000 in the aggregate for all
Obligors or evidencing any rights to goods having a value of less than
$1,000,000 in the aggregate for all Obligors and (ii) Securities or Instruments
representing or evidencing Equity Interests in an Excluded Collateral Subsidiary
which is not a Loan Party, as security for the Secured Obligations. The
applicable Obligor will also promptly inform the Collateral Agent in writing of
the acquisition by it of any ULC Shares.   (4)   At the request of the
Collateral Agent, each of the Obligors, as applicable will (i) cause the
transfer of any Securities or Instruments (other than Securities or Instruments
representing or evidencing Equity Interests in an Excluded Collateral Subsidiary
which is not a Loan Party) to the Collateral Agent to be registered wherever
such registration may be required or advisable in the reasonable opinion of the
Collateral Agent, (ii) duly endorse any such Securities or Instruments for
transfer in blank or register them in the name of the Collateral Agent or its
nominee or otherwise as the Collateral Agent may reasonably direct,
(iii) immediately deliver to the Collateral Agent any and all consents or other
documents which may be necessary to effect the transfer of any such Securities
or Instruments to the Collateral Agent or any third party and (iv) deliver to or
otherwise cause the Collateral Agent to have control over such Securities or
Instruments.

- 10 -



--------------------------------------------------------------------------------



 



(5)   Each Obligor will promptly notify the Collateral Agent in writing of the
acquisition by it of any Registrable Intellectual Property and will provide the
Collateral Agent with a revised Perfection Certificate recording the acquisition
and particulars of such additional Intellectual Property.

Section 2.4 Scope of Security Interest.

(1)   To the extent that an assignment of amounts payable and other proceeds
arising under or in connection with, or the grant of a security interest in any
agreement, licence, lease, permit or quota of any Obligor would constitute a
default under or a breach of or would result in the termination or loss of
rights in respect of such agreement, licence, lease, permit or quota (each, a
“Restricted Asset”), the Security Interest with respect to each Restricted Asset
will constitute a trust created in favour of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to which the applicable Obligor holds
as trustee all proceeds arising under or in connection with the Restricted Asset
in trust for the Collateral Agent, for the benefit of the Secured Parties, on
the following basis:

  (a)   subject to the Credit Agreement, until the Security Interest is
enforceable the Obligor is entitled to receive all such proceeds; and     (b)  
whenever the Security Interest is enforceable, (i) all rights of such Obligor to
receive such proceeds cease and all such proceeds will be immediately paid over
to the Collateral Agent for the benefit of the Secured Parties, and (ii) such
Obligor will take all actions requested by the Collateral Agent to collect and
enforce payment and other rights arising under the Restricted Asset.

    Upon request by the Collateral Agent, the Obligors will use all commercially
reasonable efforts to obtain the consent of each other party to any and all
Restricted Assets to the assignment of such Restricted Asset to the Collateral
Agent in accordance with this Agreement. The Obligors will also use all
commercially reasonable efforts to ensure that all agreements entered into on
and after the date of this Agreement expressly permit assignments of the
benefits of such agreements as collateral security to the Collateral Agent in
accordance with the terms of this Agreement.   (2)   The Security Interest with
respect to trade-marks and other Intellectual Property established under the
laws of the United States, including any state, territory or political
subdivision thereof, constitutes a lien on and security interest in, and a
charge, hypothecation and pledge of, such Collateral in favour of the Collateral
Agent for the benefit of the Secured Parties, but does not constitute an
assignment or mortgage of such Collateral to the Collateral Agent or any Secured
Party.

- 11 -



--------------------------------------------------------------------------------



 



(3)   Until the Security Interest is enforceable, the grant of the Security
Interest in the Intellectual Property does not affect in any way the Obligors’
rights to commercially exploit the Intellectual Property, defend it, enforce
such Obligor’s rights in it or with respect to it against third parties in any
court or claim and be entitled to receive any damages with respect to any
infringement of it.   (4)   The Security Interest does not extend to consumer
goods or ULC Shares.   (5)   The Security Interest does not extend or apply to
the last day of the term of any lease or sublease of real property or any
agreement for a lease or sublease of real property, now held or hereafter
acquired by any of the Obligors, but the Obligors will stand possessed of any
such last day upon trust to assign and dispose of it as the Collateral Agent may
reasonably direct.   (6)   The Security Interest does not extend to Excluded
Property.

Section 2.5 Grant of Licence to Use Intellectual Property.
     Each Obligor hereby grants to the Collateral Agent an irrevocable,
nonexclusive licence (exercisable without payment of royalty or other
compensation to such Obligor) to use, or sublicense any Intellectual Property in
which such Obligor has rights wherever the same may be located, provided that
the quality of products in connection with which any trade-mark is used will not
be materially inferior to the quality of such products prior to such Event of
Default. Such licence includes access to (i) all media in which any of the
licensed items may be recorded or stored, and (ii) all software and computer
programs used for compilation or print-out. The license granted under this
Section is to enable the Collateral Agent to exercise its rights and remedies
under Article 3 and for no other purpose.
Section 2.6 Care and Custody of Collateral.

(1)   The Secured Parties have no obligation to keep Collateral in their
possession identifiable.   (2)   The Collateral Agent may upon the occurrence
and during the continuance of an Event of Default, (i) notify any Person
obligated on an Instrument, Security or account to make payments to the
Collateral Agent, whether or not the Obligors were previously making collections
on such accounts, chattel paper, instruments, and (ii) assume control of any
proceeds arising from the Collateral.   (3)   The Collateral Agent has no
obligation to collect dividends, distributions or interest payable on, or
exercise any option or right in connection with, any Securities or Instruments.
The Collateral Agent has no obligation to protect or preserve any Securities or
Instruments from depreciating in value or becoming worthless and is released
from all responsibility for any loss of

- 12 -



--------------------------------------------------------------------------------



 



    value. In the physical keeping of any Securities, the Collateral Agent is
only obliged to exercise the same degree of care as it would exercise with
respect to its own Securities kept at the same place.

(4)   The Collateral Agent may, upon the occurrence and during the continuance
of an Event of Default, sell, transfer, use or otherwise deal with any
investment property included in the Collateral over which the Collateral Agent
has control, on such conditions and in such manner as the Collateral Agent in
its sole discretion may determine.

Section 2.7 Rights of the Obligor.

(1)   Until the occurrence of an Event of Default which is continuing, each
Obligor, as applicable, is entitled to vote the Securities and other financial
assets that are part of the Collateral and to receive dividends and
distributions on such Securities and financial assets, as may be permitted by
the Credit Agreement. Upon the occurrence and during the continuance of an Event
of Default, all rights of the Obligors to vote (under any proxy given by the
Collateral Agent (or its nominee) or otherwise) or to receive distributions or
dividends cease and all such rights become vested solely and absolutely in the
Collateral Agent.   (2)   Any distributions or dividends received by any of the
Obligors contrary to Section 2.7(1) or any other moneys or property received by
any of the Obligors after the Security Interest is enforceable will be received
as trustee for the Collateral Agent and the Secured Parties and shall be
immediately paid over to the Collateral Agent.

Section 2.8 Expenses.

(1)   All Taxes and Other Taxes, charges, costs, and expenses (including legal
fees and notarial fees) including withholding taxes, relating to, resulting
from, or otherwise connected with, this Agreement, the execution, amendment
and/or the enforcement of this Agreement shall, for greater certainty be for the
account of the applicable Obligor and all shall be paid in accordance with
Section 2.15 of the Credit Agreement.   (2)   Each of the Obligors is liable for
and will pay on demand by the Collateral Agent any and all expenses.

ARTICLE 3
ENFORCEMENT
Section 3.1 Enforcement.
     The Security Interest becomes and is enforceable against each of the
Obligors upon the occurrence and during the continuance of an Event of Default.

- 13 -



--------------------------------------------------------------------------------



 



Section 3.2 Remedies.
     Whenever the Security Interest is enforceable, the Collateral Agent may
realize upon the Collateral and enforce the rights of the Collateral Agent and
the Secured Parties by:

  (a)   entry onto any premises where Collateral consisting of tangible personal
property may be located;     (b)   entry into possession of the Collateral by
any method permitted by law;     (c)   sale, grant of options to purchase, or
lease of all or any part of the Collateral;     (d)   holding, storing and
keeping idle or operating all or any part of the Collateral;     (e)  
exercising and enforcing all rights and remedies of a holder of the Collateral
as if the Collateral Agent were the absolute owner thereof (including, if
necessary, causing the Collateral to be registered in the name of the Collateral
Agent or its nominee if not already done);     (f)   collection of any proceeds
arising in respect of the Collateral;     (g)   collection, realization or sale
of, or other dealing with, accounts;     (h)   license or sublicense, whether on
an exclusive or nonexclusive basis, of any Intellectual Property for such term
and on such conditions and in such manner as the Collateral Agent in its sole
judgment determines (taking into account such provisions as may be necessary to
protect and preserve such Intellectual Property);     (i)   instruction or order
to any issuer or securities intermediary pursuant to any control the Collateral
Agent has over the Collateral;     (j)   instruction to any bank which has
entered into a control agreement with the Collateral Agent to transfer all
moneys, Securities and Instruments held by such depositary bank to an account
maintained with or by the Collateral Agent;     (k)   application of any moneys
constituting Collateral or proceeds thereof in accordance with Section 5.11;    
(l)   appointment by instrument in writing of a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of

- 14 -



--------------------------------------------------------------------------------



 



      all or any part of the Collateral and removal or replacement from time to
time of any receiver or agent;

  (m)   institution of proceedings in any court of competent jurisdiction for
the appointment of a receiver of all or any part of the Collateral;     (n)  
institution of proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;     (o)   filing of proofs of
claim and other documents to establish claims to the Collateral in any
proceeding relating to the Obligors; and     (p)   any other remedy or
proceeding authorized or permitted under the PPSA or otherwise by law or equity.

Section 3.3 Additional Rights.
     In addition to the remedies set forth in Section 3.2 and elsewhere in this
Agreement, whenever the Security Interest is enforceable, the Collateral Agent
may:

  (a)   require any of the Obligors, at such Obligor’s expense, to assemble the
Collateral at a place or places designated by notice in writing and each of the
Obligors agree to so assemble the Collateral immediately upon receipt of such
notice;     (b)   require the Obligors, by notice in writing, to disclose to the
Collateral Agent the location or locations of the Collateral and the Obligors
agree to promptly make such disclosure when so required;     (c)   repair,
process, modify, complete or otherwise deal with the Collateral and prepare for
the disposition of the Collateral, whether on the premises of the Obligors or
otherwise;     (d)   redeem any prior security interest against any Collateral,
procure the transfer of such security interest to itself, or settle and pass the
accounts of the prior mortgagee, chargee or encumbrancer (any accounts to be
conclusive and binding on the applicable Obligor);     (e)   pay any liability
secured by any Lien against any Collateral (the Obligors will immediately on
demand reimburse the Collateral Agent for all such payments);     (f)   carry on
all or any part of the business of the Obligors and, to the exclusion of all
others including the Obligors, enter upon, occupy and use all or any of the
premises, buildings, and other property of or used by any of the Obligor for
such time as the Collateral Agent sees fit, free of charge, and the Collateral
Agent and the Secured Parties are not

- 15 -



--------------------------------------------------------------------------------



 



      liable to the Obligors for any act, omission or negligence in so doing or
for any rent, charges, depreciation or damages incurred in connection with or
resulting from such action;

  (g)   borrow for the purpose of carrying on any of the businesses of the
Obligors or for the maintenance, preservation or protection of the Collateral
and grant a security interest in the Collateral, whether or not in priority to
the Security Interest, to secure repayment;     (h)   commence, continue or
defend any judicial or administrative proceedings for the purpose of protecting,
seizing, collecting, realizing or obtaining possession or payment of the
Collateral, and give good and valid receipts and discharges in respect of the
Collateral and compromise or give time for the payment or performance of all or
any part of the accounts or any other obligation of any third party to the
Obligors; and     (i)   at any public sale, and to the extent permitted by law
on any private sale, bid for and purchase any or all of the Collateral offered
for sale and upon compliance with the terms of such sale, hold, retain and
dispose of such Collateral without any further accountability to the Obligors or
any other Person with respect to such holding, retention or disposition, except
as required by law. In any such sale to the Collateral Agent, the Collateral
Agent may, for the purpose of making payment for all or any part of the
Collateral so purchased, use any claim for Secured Obligations then due and
payable to it as a credit against the purchase price.

Section 3.4 Exercise of Remedies.
     The remedies under Section 3.2 and Section 3.3 may be exercised from time
to time separately or in combination and are in addition to, and not in
substitution for, any other rights of the Collateral Agent and the Secured
Parties however arising or created. The Collateral Agent and the Secured Parties
are not bound to exercise any right or remedy, and the exercise of rights and
remedies is without prejudice to the rights of the Collateral Agent and the
Secured Parties in respect of the Secured Obligations including the right to
claim for any deficiency.
Section 3.5 Receiver’s Powers.

(1)   Any receiver appointed by the Collateral Agent is vested with the rights
and remedies which could have been exercised by the Collateral Agent in respect
of the Obligors or the Collateral and such other powers and discretions as are
granted in the instrument of appointment and any supplemental instruments. The
identity of the receiver, its replacement and its remuneration are within the
sole and unfettered discretion of the Collateral Agent.

- 16 -



--------------------------------------------------------------------------------



 



(2)   Any receiver appointed by the Collateral Agent will act as agent for the
Collateral Agent for the purposes of taking possession of the Collateral, but
otherwise and for all other purposes (except as provided below), as agent for
the Obligors. The receiver may sell, lease, or otherwise dispose of Collateral
as agent for the Obligors or as agent for the Collateral Agent as the Collateral
Agent may determine in its discretion. The Obligors agree to ratify and confirm
all actions of the receiver acting as agent for the Obligors, and to release and
indemnify the receiver in respect of all such actions.   (3)   The Collateral
Agent, in appointing or refraining from appointing any receiver, does not incur
liability to the receiver, the Obligors or otherwise and is not responsible for
any misconduct or negligence of such receiver.

Section 3.6 Appointment of Attorney.
     Each of the Obligors hereby irrevocably constitutes and appoints the
Collateral Agent (and any officer of the Collateral Agent) the true and lawful
attorney of the Obligors. As the attorney of each of the Obligors, the
Collateral Agent has the power to exercise for and in the name of the Obligors,
upon the occurrence and during the continuation of an Event of Default, with
full power of substitution, any of the Obligors’ right (including the right of
disposal), title and interest in and to the Collateral including the execution,
endorsement, delivery and transfer of the Collateral to the Collateral Agent,
its nominees or transferees, and the Collateral Agent and its nominees or
transferees are hereby empowered to exercise all rights and powers and to
perform all acts of ownership with respect to the Collateral to the same extent
as the Obligors might do. This power of attorney is irrevocable, is coupled with
an interest, has been given for valuable consideration (the receipt and adequacy
of which is acknowledged) and survives, and does not terminate upon, the
bankruptcy, dissolution, winding up or insolvency of any of the Obligors. This
power of attorney extends to and is binding upon each of the Obligors’
successors and permitted assigns. Each of the Obligors authorizes the Collateral
Agent to delegate in writing to another Person any power and authority of the
Collateral Agent under this power of attorney as may be necessary or desirable
in the opinion of the Collateral Agent, and to revoke or suspend such
delegation.
Section 3.7 Dealing with the Collateral.

(1)   The Collateral Agent and the Secured Parties are not obliged to exhaust
their recourse against the Obligors or any other Person or against any other
security they may hold in respect of the Secured Obligations before realizing
upon or otherwise dealing with the Collateral in such manner as the Collateral
Agent may consider desirable.   (2)   The Collateral Agent and the Secured
Parties may grant extensions or other indulgences, take and give up securities,
accept compositions, grant releases

- 17 -



--------------------------------------------------------------------------------



 



    and discharges and otherwise deal with the Obligors and with other Persons,
sureties or securities as they may see fit without prejudice to the Secured
Obligations, the liability of the Obligors or the rights of the Collateral Agent
and the Secured Parties in respect of the Collateral.

(3)   Except as otherwise provided by law or this Agreement, the Collateral
Agent and the Secured Parties are not (i) liable or accountable for any failure
to collect, realize or obtain payment in respect of the Collateral, (ii) bound
to institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Collateral or for the purpose of preserving any rights
of any Persons in respect of the Collateral, (iii) responsible for any loss
occasioned by any sale or other dealing with the Collateral or by the retention
of or failure to sell or otherwise deal with the Collateral, or (iv) bound to
protect the Collateral from depreciating in value or becoming worthless.

Section 3.8 Standards of Sale.
     Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, each Obligor
acknowledges that:

  (a)   the Collateral may be disposed of in whole or in part;     (b)   the
Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;     (c)  
any assignee of such Collateral may be the Collateral Agent, a Secured Party or
a customer of any such Person;     (d)   any sale conducted by the Collateral
Agent will be at such time and place, on such notice and in accordance with such
procedures as the Collateral Agent, in its sole discretion, may deem
advantageous;     (e)   the Collateral may be disposed of in any manner and on
any terms necessary to avoid violation of applicable law (including compliance
with such procedures as may restrict the number of prospective bidders and
purchasers, require that the prospective bidders and purchasers have certain
qualifications, and restrict the prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of the Collateral)
or in order to obtain any required approval of the disposition (or of the
resulting purchase) by any governmental or regulatory authority or official;

- 18 -



--------------------------------------------------------------------------------



 



  (f)   a disposition of the Collateral may be on such terms and conditions as
to credit or otherwise as the Collateral Agent, in its sole discretion, may deem
advantageous; and     (g)   the Collateral Agent may establish an upset or
reserve bid or price in respect of the Collateral.

Section 3.9 Dealings by Third Parties.

(1)   No Person dealing with the Collateral Agent, any of the Secured Parties or
an agent or receiver is required to determine (i) whether the Security Interest
has become enforceable, (ii) whether the powers which such Person is purporting
to exercise have become exercisable, (iii) whether any money remains due to the
Collateral Agent or the Secured Parties by the Obligors, (iv) the necessity or
expediency of the stipulations and conditions subject to which any sale or lease
is made, (v) the propriety or regularity of any sale or other dealing by the
Collateral Agent or any Secured Party with the Collateral, or (vi) how any money
paid to the Collateral Agent or the Secured Parties have been applied.   (2)  
Any bona fide purchaser of all or any part of the Collateral from the Collateral
Agent or any receiver or agent will hold the Collateral absolutely, free from
any claim or right of whatever kind, including any equity of redemption, of any
of the Obligors, which each such Obligor specifically waives (to the fullest
extent permitted by law) as against any such purchaser together with all rights
of redemption, stay or appraisal which such Obligor has or may have under any
rule of law or statute now existing or hereafter adopted.

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 4.1 General Representations, Warranties and Covenants.
     Each of the Obligors represents and warrants and covenants and agrees,
acknowledging and confirming that the Collateral Agent and each Secured Party is
relying on such representations, warranties, covenants and agreements, that:

  (a)   Continuous Perfection. The Perfection Certificate sets out each of the
Obligor’s place of business or, if more than one, each Obligor’s chief executive
office. Other than in the case of Novelis No. 1 Limited Partnership, such place
of business or chief executive office, as the case may be, has been located at
such address for the 60 days immediately preceding the date of this Agreement.
The Perfection Certificate also sets out the address at which the books and
records of the Obligor are located, the address at which senior management of
the Obligor are

- 19 -



--------------------------------------------------------------------------------



 



      located and conduct their deliberations and make their decisions with
respect to the business of each Obligor and the address from which the invoices
and accounts of each Obligor are issued.

  (b)   Additional Security Perfection and Protection of Security Interest. Each
of the Obligors will grant to the Collateral Agent, for the benefit of the
Secured Parties, security interests, assignments, mortgages, charges,
hypothecations and pledges in such property and undertaking of such Obligor that
is not subject to a valid and perfected first ranking security interest (subject
only to Permitted Liens), other than Excluded Securities Accounts in respect of
which a securities intermediary may have a prior ranking interest, constituted
by the Security Documents, in each relevant jurisdiction as determined by the
Collateral Agent. Each of the Obligors will perform all acts, execute and
deliver all agreements, documents and instruments and take such other steps as
are requested by the Collateral Agent at any time to register, file, signify,
publish, perfect, maintain, protect, and enforce the Security Interest
including: (i) executing, recording and filing of financing or other statements,
and paying all taxes, fees and other charges payable, (ii) placing notations on
its books of account to disclose the Security Interest, (iii) delivering or
using its commercially reasonable efforts to deliver, as applicable,
acknowledgements, confirmations and subordinations that may be necessary to
ensure that the Security Documents constitute a valid and perfected first
ranking security interest (subject only to Permitted Liens), other than Excluded
Securities Accounts in respect of which a securities intermediary may have a
prior ranking interest, (iv) executing and delivering any certificates,
endorsements, instructions, agreements, documents and instruments that may be
required under the STA, and (v) delivering opinions of counsel in respect of
matters contemplated by this paragraph. The documents and opinions contemplated
by this paragraph must be in form and substance satisfactory to the Collateral
Agent.     (c)   Confirmation of Registrable Intellectual Property. The
Perfection Certificate lists all Registrable Intellectual Property that is owned
by each of the Obligors on the date of this Agreement. Upon the request of the
Collateral Agent, the Obligors shall deliver to the Collateral Agent a
Confirmation of Security Interest in the form of Schedule “C” in respect of all
Registrable Intellectual Property now owned, and subsequently when acquired
after the date hereof, confirming the assignment for security of such
Registrable Intellectual Property to the Collateral Agent and shall within
30 days or such longer period as may

- 20 -



--------------------------------------------------------------------------------



 



      be determined by the Collateral Agent in its sole discretion make all
filings, registrations and recordings as are necessary or appropriate to perfect
the Security Interest granted to the Collateral Agent in the Registrable
Intellectual Property.

  (d)   Location of Property. None of the Obligors other than the Canadian
Borrower and 4260848 Canada Inc., in its capacity as general partner of Novelis
No. 1 Limited Partnership has any tangible property located outside of Ontario.
The Canadian Borrower does not hold any tangible property outside of Ontario,
Quebec, British Columbia and Alberta. 4260848 Canada Inc., in its capacity as
general partner of Novelis No. 1 Limited Partnership does not hold any tangible
property outside of Quebec and Ontario.     (e)   Control Agreements. Other than
as contemplated by Section 4.1(b), none of the Obligors will grant control to
any party other than the Collateral Agent and, subject to the terms of the
Intercreditor Agreement, in respect of any investment property.

ARTICLE 5
GENERAL
Section 5.1 Notices.
     Any notices, directions or other communications provided for in this
Agreement must be in writing and given in accordance with the Credit Agreement.
Section 5.2 Discharge.
     The Security Interest will be discharged upon the Discharge of Revolving
Credit Secured Obligations. Upon the Discharge of Revolving Credit Secured
Obligations and at the request and expense of the Obligors, the Collateral Agent
will execute and deliver to each of the Obligors such releases, discharges,
financing statements and other documents or instruments as the Obligors may
reasonably require and the Collateral Agent will redeliver to the Obligors, or
as the Obligors may otherwise direct the Collateral Agent, any Collateral in its
possession.
Section 5.3 No Merger, Survival of Representations and Warranties.
     This Agreement does not operate by way of merger of any of the Secured
Obligations and no judgment recovered by the Collateral Agent or any of the
Secured Parties will operate by way of merger of, or in any way affect, the
Security Interest, which is in addition to, and not in substitution for, any
other security now or hereafter held by the Collateral Agent and the Secured
Parties in respect of the Secured Obligations. The representations, warranties
and covenants of the Obligors in this Agreement survive the execution and
delivery of this Agreement and any advances under the Credit Agreement.
Notwithstanding any investigation made by

- 21 -



--------------------------------------------------------------------------------



 



or on behalf of the Collateral Agent or the Secured Parties these covenants,
representations and warranties continue in full force and effect.
Section 5.4 Further Assurances.
     Each of the Obligors will do all acts and things and execute and deliver,
or cause to be executed and delivered, all agreements, documents and instruments
that the Collateral Agent may require and take all further steps relating to the
Collateral or any other property or assets of the Obligors that the Collateral
Agent may require for (i) protecting the Collateral, (ii) perfecting the
Security Interest, and (iii) exercising all powers, authorities and discretions
conferred upon the Collateral Agent. After the Security Interest becomes
enforceable, the Obligors will do all acts and things and execute and deliver
all documents and instruments that the Collateral Agent may require for
facilitating the sale or other disposition of the Collateral in connection with
its realization.
Section 5.5 Supplemental Security.
     This Agreement is in addition to, without prejudice to and supplemental to
all other security now held or which may hereafter be held by the Collateral
Agent or the Secured Parties.
Section 5.6 Successors and Assigns.
     This Agreement is binding on each of the Obligors and their successors and
permitted assigns, and enures to the benefit of the Collateral Agent, the
Secured Parties and their respective successors and assigns. This Agreement may
be assigned by the Collateral Agent without the consent of, or notice to, the
Obligors, to such Person as the Collateral Agent may determine and, in such
event, such Person will be entitled to all of the rights and remedies of the
Collateral Agent as set forth in this Agreement or otherwise. In any action
brought by an assignee to enforce any such right or remedy, the Obligors will
not assert against the assignee any claim or defence which the Obligors now have
or may have against the Collateral Agent or any of the Secured Parties. No
Obligor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent which
may be unreasonably withheld.
Section 5.7 Amalgamation.
     Each Obligor acknowledges and agrees that in the event it amalgamates with
any other corporation or corporations, it is the intention of the parties that
the Security Interest (i) subject to Section 2.4, extends to: (A) all of the
property and undertaking that any of the amalgamating corporations then owns,
(B) all of the property and undertaking that the amalgamated corporation
thereafter acquires, (C) all of the property and undertaking in which any of the
amalgamating corporations then has any interest and (D) all of the property and
undertaking in which the amalgamated corporation thereafter acquires any
interest; and (ii) secures the payment and performance of the Obligations, at
any time or from time to time

- 22 -



--------------------------------------------------------------------------------



 



due or accruing due and owing by or otherwise payable by each of the
amalgamating corporations and the amalgamated corporation to the Secured Parties
in any currency, however or wherever incurred, and whether incurred alone or
jointly with another or others and whether as principal, guarantor or surety and
whether incurred prior to, at the time of or subsequent to the amalgamation. The
Security Interest attaches to the additional collateral at the time of
amalgamation and to any collateral thereafter owned or acquired by the
amalgamated corporation when such becomes owned or is acquired. Upon any such
amalgamation, the defined term “Obligors” shall also include, collectively, each
of the amalgamating corporations and the amalgamated corporation, the defined
term “Collateral” means all of the property and undertaking and interests
described in (i) above, and the defined term “Secured Obligations” includes the
obligations described in (ii) above.
Section 5.8 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
Section 5.9 Amendment.
     This Agreement may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent and the Obligors.
Section 5.10 Waivers, etc.

(1)   No consent or waiver by the Collateral Agent or the Secured Parties in
respect of this Agreement is binding unless made in writing and signed by an
authorized officer of the Collateral Agent. Any consent or waiver given under
this Agreement is effective only in the specific instance and for the specific
purpose for which given. No waiver of any of the provisions of this Agreement
constitutes a waiver of any other provision.   (2)   A failure or delay on the
part of the Collateral Agent or the Secured Parties in exercising a right under
this Agreement does not operate as a waiver of, or impair, any right of the
Collateral Agent or the Secured Parties however arising. A single or partial
exercise of a right on the part of the Collateral Agent or the Secured Parties
does not preclude any other or further exercise of that right or the exercise of
any other right by the Collateral Agent or the Secured Parties.

Section 5.11 Application of Proceeds of Security.
     All monies collected by the Collateral Agent upon the enforcement of the
Collateral Agent’s or the Secured Parties’ rights and remedies under the
Security Documents and the Liens created by them including any sale or other
disposition of

- 23 -



--------------------------------------------------------------------------------



 



the Collateral, together with all other monies received by the Collateral Agent
and the Secured Parties under the Security Documents, will be applied as
provided in the Credit Agreement. To the extent any other Loan Document requires
proceeds of collateral under such Loan Document to be applied in accordance with
the provisions of this Agreement, the Collateral Agent or holder under such
other Loan Document shall apply such proceeds in accordance with this Section.
Section 5.12 Conflict.

(1)   Subject to Subsection (2) below, in the event of a direct conflict between
the terms and provisions contained in this Agreement and the terms and
provisions contained in the Credit Agreement, it is the intentions of the
parties hereto that such terms and provisions in such documents shall be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreement shall
control and govern.   (2)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY THE COLLATERAL AGENT.

Section 5.13 Governing Law.
     This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

- 24 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Obligors have executed this Agreement.

            AV METALS INC.
      By:           Authorized Signing Officer        NOVELIS INC.
      By:           Authorized Signing Officer        NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Authorized Signing Officer        4260848 CANADA INC.
      By:           Authorized Signing Officer        4260856 CANADA INC.
      By:           Authorized Signing Officer   

- 25 -



--------------------------------------------------------------------------------



 



         

            NOVELIS NO. 1 LIMITED PARTNERSHIP, by its general partner, 4260848
CANADA INC.
      By:           Authorized Signing Officer     

- 26 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”
INSTRUMENTS AND SECURITIES
SECURITIES

                                              Record Owner       No. of Shares
or   No. of Shares or           No. Shares Covered         (Beneficial Owner,  
    Interests   Interests           by Warrants; Issuer   Type of Organization  
if different)   Certificate No.   Owned   Outstanding   Percentage Ownership  
Options
NORTH AMERICA
Novelis Inc.
  Canadian Corporation   AV Metals Inc.   C-1   1,000 common shares   1,000
common shares     100 %   None
Novelis No. 1 Limited Partnership
  Québec Limited
Partnership   Novelis Inc. (Limited Partner)
4260848 Canada Inc. (General Partner)   N/A   N/A     N/A     99.99%

0.01%   None
4260848 Canada Inc.
  Canadian Corporation   Novelis Inc.   C-1   100 common shares   100 common
shares     100 %   None
4260856 Canada Inc.
  Canadian Corporation   Novelis Inc.   C-1   100 common shares   100 common
shares     100 %   None
Novelis Cast House Technology Ltd.
  Ontario Corporation   Novelis Inc.   6   200 common shares   200 common shares
    100 %   None
Novelis Corporation
  Texas Corporation   Novelis Inc.   7   4,945 common shares   4,945 common
shares     100 %   None
Novelis Brand LLC
  Delaware Limited
Liability Company   Novelis Inc.   1   1 share   1 share     100 %   None
Novelis South
America Holdings
LLC
  Delaware Limited
Liability Company   Novelis Inc.   1   1 share   1 share     100 %   None
EUROPE
Novelis Laminés
France SAS
  French Société par
Action Simplifiée   Novelis Inc.   N/A   200,000 shares   200,000 shares     100
%   None
Novelis PAE SAS
  French Société par
Action Simplifiée   Novelis Inc.   N/A   8,000 shares   8,000 shares     100 %  
None

 



--------------------------------------------------------------------------------



 



                                              Record Owner       No. of Shares
or   No. of Shares or           No. Shares Covered     Type of     (Beneficial
Owner,       Interests   Interests   Percentage   by Warrants; Issuer  
Organization   if different)   Certificate No.   Owned   Outstanding   Ownership
  Options
Novelis Foil France
SAS
  French Société par
Action Simplifiée   Novelis Inc.   N/A   5,502,500 shares   5,502,500 shares    
100 %   None
Novelis Europe
Holdings Limited
  UK private company
limited by shares   Novelis Inc.   10

12   165,631,965 ordinary
shares
144,928,900
preferred shares   165,631,965
ordinary shares
144,928,900 preferred shares     100 %   None
Novelis Aluminium
Beteiligungs GmbH
  German GmbH   Novelis Inc.   N/A   25,000 common shares   25,000 common shares
    100 %   None
Novelis Madeira,
Unipessoal, Lda
  Portuguese Limited
Liability
Commercial Company   Novelis Inc.   N/A   1 quota   1 quota     100 %   None
SOUTH AMERICA
Novelis do Brasil Ltda.
  Brazilian Limited
Liability Quota
Company   Novelis Inc. Novelis South America Holdings LLC   N/A   120,130,999
quotas
1 quota   120,131,000 quotas     99.999
0.001 %
%   None
ASIA
Aluminium Company of Malaysia Berhad
  Malaysian Public
Company limited by
shares listed on
the Malaysian Stock
Exchange
  Novelis Inc.  
 
 
 
Miscellaneous Shareholders   N/A 
 
 
 
    78,234,054 ordinary shares 
 
 
54,027,794 shares   134,330,848
ordinary
shares(including
2,079,000 treasury
shares)
  59.15%  
 
 
 
40.85%   None 
 
 
 


- 2 -



--------------------------------------------------------------------------------



 



                                              Record Owner       No. of Shares
or   No. of Shares or           No. Shares Covered     Type of   (Beneficial
Owner,       Interests   Interests   Percentage   by Warrants; Issuer  
Organization   if different)   Certificate No.   Owned   Outstanding   Ownership
  Options
Novelis Korea
Limited
  Korean Company,
Limited   4260856 Canada Inc.
 
 
 
 
4260848 Canada Inc.   Ahje00006~9
Saje000017~23
Maje000030~35
Daje000032~34
Gaje000065
Ahje00003~5
Saje000016
Maje000023~29
Daje000027~31
Gaje000060~64   47,631 shares
 
 
 
 
 
31,755 shares   136,640 shares
(including 19,735
Treasury Stock)
 
 
 
 
 
 
  40.74%
(except Treasury
Stock)
 
 
27.16% (except
Treasury Stock)
 
 
  None 
 
 
 
 
 
 
 
 
Novelis (India) Infotech Ltd.
  Indian Limited
Liability Company   Novelis Inc.
Mr. A. R. Das
Ms. Ananya Maitra
Mr. Kishan Ladsaria
Mr. Raj Mundra
Mr. Indrajit Pathak
Mr. Shrikant Turalkar   1 & 8
2
3
6
7
5
4   49,940
10 shares
10 shares
10 shares
10 shares
10 shares
10 shares     50,000       99.88
0.02
0.02
0.02
0.02
0.02
0.02 %
%
%
%
%
%
%   None

- 3 -



--------------------------------------------------------------------------------



 



INSTRUMENTS

                                                      Bank Name/                
    Company   Description     Noteholder     Issue Date     Due date     Amount
 
Novelis Aluminum AL
  Loan   Novelis Inc.                        
Holding Company
                    7/10/2008       2/ 3/2015     EUR 87,291,599  
Novelis Luxembourg
  Loan   Novelis Inc.                        
S.A.
                    2/3/2005       2/3/2015     EUR 15,000,000  
Novelis Aluminum AL
  Loan   Novelis Inc.                        
Holding Company
                    1/7/2005       1/7/2015     EUR 293,834,842  
Novelis AG
  Loan   Novelis Inc.     11/4/2009       1/13/2015     EUR 121,421,203  
Novelis Brand LLC
  Loan   Novelis No. 1 Limited Partnership     9/28/2010       7/6/2014     $
106,440,401  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     8/4/2008       8/4/2013     $ 30,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     8/4/2008       8/4/2013     $ 30,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     8/4/2008       8/4/2013     $ 20,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     3/11/2008       3/11/2013     $ 5,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     1/5/2008       1/5/2013     $ 15,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     5/31/2007       5/31/2012     $ 80,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     7/6/2007       5/31/2012     $ 5,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     7/6/2007       5/31/2012     $ 25,000,000  
Novelis do Brasil Ltda
  Loan   Novelis Inc.     7/6/2007       5/31/2012     $ 25,000,000  
Novelis do Brazil Ltda
  Loan   Novelis Inc.     12/29/2009       9/15/2013     $ 15,000,000  
Novelis Corp.
  Loan   Novelis Inc.     8/12/2010       8/12/2011     $ 120,000,000  
Novelis Corp.
  Loan   Novelis Inc.     5/20/2010       5/20/2011     $ 50,000,000  
Novelis Corp.
  Loan   Novelis Inc.     7/9/2010       7/8/2011     $ 226,000,000  

- 4 -



--------------------------------------------------------------------------------



 



TRANSFER RESTRICTIONS
1. Novelis do Brasil Ltda.
     Nil.
2. Novelis Europe Holdings Ltd. (UK)
     There are no restrictions on transfer where the transfer is to a bank or a
financial institution.
3. Novelis Laminés France SAS, Novelis PAE SAS, Novelis Foil France SAS
     Nil.
4. 4260848 Canada Inc., 4260856 Canada Inc., Novelis Cast House Technology Ltd.,
Novelis Inc.
4260848 Canada Inc.: The shares of the Corporation shall not be transferred
without the consent of either (i) the directors evidenced by a resolution passed
or signed by them and recorded in the books of the Corporation or (ii) the
holders of a majority in number of the outstanding voting shares of the
Corporation.
4260856 Canada Inc.: The shares of the Corporation shall not be transferred
without the consent of either (i) the directors evidenced by a resolution passed
or signed by them and recorded in the books of the Corporation or (ii) the
holders of a majority in number of the outstanding voting shares of the
Corporation.
Novelis Cast House Technology Ltd.: The issue or transfer of shares of the
Corporation shall require the express sanction of the Board of Directors
signified by a resolution passed by the Board.
Novelis Inc.: No restrictions on transfer.
5. Novelis Corporation, Novelis Finances USA LLC, Novelis South America Holdings
LLC
     Nil.
SECURITIES ACCOUNTS
     Nil.

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE “B”
PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
FORM OF CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL
PROPERTY
WHEREAS:
[Name of Relevant Obligor] (the “Debtor”), a corporation incorporated and
existing under the laws of l with offices at [address], is the owner of the
[trade-marks/patents/copyrights/industrial designs] set forth in Exhibit “A”
hereto, the registrations and applications for the
[trade-marks/patents/copyrights/industrial designs] identified therein and the
underlying goodwill associated with such
[trade-marks/patents/copyrights/industrial designs] (collectively, the
“[Trade-Marks/ Patents/Copyrights/Industrial Designs]”); and
Bank of America, N.A., as agent for certain lenders (the “Collateral Agent”),
with offices at [address], has entered into an agreement with the Debtor, as
reflected by a separate document entitled the “Security Agreement” dated as of
the [l] day of l, 2010 by which the Debtor granted to the Collateral Agent, a
security interest in certain property, including the
[Trade-Marks/Patents/Copyrights/Industrial Designs], in consideration of the
provision of certain credit facilities to certain companies which are the
wholly-owned subsidiaries of the Debtor;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged and in accordance with the terms and obligations set
forth in the Security Agreement, the Debtor confirms the grant to the Collateral
Agent of a security interest in and to the
[Trade-Marks/Patents/Copyrights/Industrial Designs].
DATED at _________________ on this [l] day of [l], [l].

            [NAME OF RELEVANT OBLIGOR]           Per:     Authorized Signing
Officer  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
TRADE-MARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS

 



--------------------------------------------------------------------------------



 



AV METALS INC.
NOVELIS INC.
NOVELIS CAST HOUSE TECHNOLOGY LTD.
4260848 CANADA INC.
4260856 CANADA INC.
NOVELIS NO. 1 LIMITED PARTNERSHIP
as Guarantors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
GUARANTEE
December 17, 2010
 
Stikeman Elliott llp
ABL Guarantee

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1
INTERPRETATION

         
Section 1.1 Defined Terms
    1  
Section 1.2 Interpretation
    3  

ARTICLE 2
GUARANTEE

         
Section 2.1 Guarantee
    4  
Section 2.2 Indemnity
    4  
Section 2.3 Primary Obligation
    4  
Section 2.4 Absolute Liability
    5  

ARTICLE 3
ENFORCEMENT

         
Section 3.1 Remedies
    7  
Section 3.2 Amount of Obligations
    7  
Section 3.3 Payment on Demand
    7  
Section 3.4 Costs and Expenses
    7  
Section 3.5 Assignment and Postponement
    8  
Section 3.6 Suspension of Guarantor Rights
    9  
Section 3.7 No Prejudice to Secured Parties or Collateral Agent
    9  
Section 3.8 No Subrogation
    10  
Section 3.9 No Set-off
    11  
Section 3.10 Successors of the Borrowers
    11  
Section 3.11 Continuing Guarantee and Continuing Obligations
    11  
Section 3.12 Supplemental Security
    11  
Section 3.13 Security for Guarantee
    11  
Section 3.14 Right of Set-off
    11  
Section 3.15 Interest Act (Canada)
    12  
Section 3.16 Taxes
    12  
Section 3.17 Judgment Currency
    12  

ARTICLE 4
GENERAL

         
Section 4.1 Notices, etc
    13  
Section 4.2 No Merger, Survival of Representations and Warranties
    13  
Section 4.3 Further Assurances
    13  
Section 4.4 Successors and Assigns
    14  
Section 4.5 Amendment
    14  
Section 4.6 Waivers, etc
    14  

(i)



--------------------------------------------------------------------------------



 



         
Section 4.7 Severability
    14  
Section 4.8 Collateral Agent
    15  
Section 4.9 Application of Proceeds
    15  
Section 4.10 Governing Law
    15  

SCHEDULES
SCHEDULE “A” GUARANTOR SECURITY DOCUMENTS

(ii)



--------------------------------------------------------------------------------



 



GUARANTEE
     Guarantee dated as of December 17, 2010 made by each of AV Metals Inc.,
Novelis Inc., Novelis Cast House Technology Ltd., 4260848 Canada Inc., 4260856
Canada Inc. and Novelis No. 1 Limited Partnership, by its general partner
4260848 Canada Inc., to and in favour of Bank of America, N.A., as Collateral
Agent, and the other Secured Parties.
RECITALS:

  (a)   The Agents and the Lenders have agreed to make certain credit facilities
available to the Borrowers on the terms and conditions contained in the Credit
Agreement;

  (b)   It is a condition precedent to the extension of credit to the Borrowers
under the Credit Agreement that the Guarantors execute and deliver this
Guarantee; and

  (c)   The Guarantors consider it in their best interests to provide this
Guarantee.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, each of the
Guarantors agree as follows.
ARTICLE 1
INTERPRETATION
Section 1.1 Defined Terms.
As used in this Guarantee the following terms have the following meanings:
“Administrative Agent” means Bank of America, N.A. acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.
“Agents” mean, collectively, the Administrative Agent and the Collateral Agent.
“Borrowers” means, collectively, the Canadian Borrower, the U.S. Borrowers, the
U.K. Borrower and the Swiss Borrower.
“Canadian Borrower” means Novelis Inc., a corporation amalgamated and existing
under the laws of Canada, and its successors and permitted assigns.

 



--------------------------------------------------------------------------------



 



“Collateral Agent” means Bank of America, N.A. acting as collateral agent for
the Secured Parties and any successor collateral agent appointed under the
Credit Agreement, and its successors and assigns.
“Credit Agreement” means the credit agreement dated as of December 17, 2010
among, inter alia, the Borrowers, Holdings, the Subsidiary Guarantors, the
Lenders, the Administrative Agent, the Collateral Agent, Bank of America, N.A.,
as issuing bank and U.S. swingline lender, and The Royal Bank of Scotland PLC,
as European swingline lender, as the same may be amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time and
includes any agreement extending the maturity of, refinancing or restructuring
all or any portion of, the indebtedness under such agreement or any successor
agreements, whether or not with the same Agents or Lenders.
“Discharge of Revolving Credit Secured Obligations” shall have the meaning given
to it in the Intercreditor Agreement.
“Guarantee” means this guarantee.
“Guarantors” means, collectively, Holdings, the Canadian Borrower, Novelis Cast
House Technology Ltd., a corporation incorporated and existing under the laws of
Ontario, 4260848 Canada Inc., a corporation incorporated and existing under the
laws of Canada, 4260856 Canada Inc., a corporation incorporated and existing
under the laws of Canada, and Novelis No. 1 Limited Partnership, a partnership
formed and existing under the laws of Quebec, by its general partner 4260848
Canada Inc., and each of their successors and permitted assigns and “Guarantor”
shall mean any one of them.
“Guarantor Security Documents” means, collectively, the agreements described in
Schedule “A” and any other security held by the Collateral Agent and the Secured
Parties, or any one of them, from time to time for the Guarantors’ obligations
under this Guarantee.
“Holdings” means AV Metals Inc., a corporation incorporated and existing under
the laws of Canada, and its successors and permitted assigns.
“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of the date hereof, by and among, inter alia, the Companies party thereto,
the Administrative Agent, the Collateral Agent, the Term Loan Collateral Agent,
the Term Loan Administrative Agent, and such other persons as may become party
thereto from time to time pursuant to the terms

-2-



--------------------------------------------------------------------------------



 



thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Lenders” means the financial institutions and other lenders listed on the
signature pages of the Credit Agreement, any Person who may become a Lender
pursuant to the Credit Agreement and their respective successors and assigns.
“Loan Parties” means, collectively, the Borrowers, the Guarantors, the other
Subsidiary Guarantors, and any other Person that, from time to time, provides
credit support for the Obligations.
“Obligations” means the “Secured Obligations” as defined in the Credit
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent, any Receiver or Delegate, each other Agent, the Lenders, the
Issuing Banks and each Secured Bank Product Provider.
“Swiss Borrower” means Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland, and its successors and permitted assigns.
“U.K. Borrower” means Novelis UK Ltd. a limited liability company incorporated
under the laws of England and Wales, and its successors and permitted assigns.
“U.S. Borrowers” means, collectively, Novelis Corporation, a Texas corporation,
and the other U.S. subsidiaries of the Canadian Borrower signatory to the Credit
Agreement as borrowers, and their successors and permitted assigns.
Section 1.2 Interpretation.

(1)   Capitalized terms used in this Guarantee but not defined have the meanings
given to them in the Credit Agreement.

(2)   In this Guarantee the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The phrase “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. The expression
“Article”, “Section” or other subdivision followed by a number mean and refer to
the specified Article, Section or other subdivision of this Guarantee.

-3-



--------------------------------------------------------------------------------



 



(3)   Any reference in this Guarantee to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

(4)   The division of this Guarantee into Articles, Sections and other
subdivisions and the insertion of headings are for convenient reference only and
are not to affect its interpretation.

(5)   The schedules attached to this Guarantee form an integral part of it for
all purposes of it.

(6)   Any reference to this Guarantee, any Loan Document or any Guarantor
Security Document refers to this Guarantee or such Loan Document or Guarantor
Security Document as the same may have been or may from time to time be amended,
modified, extended, renewed, restated, replaced or supplemented and includes all
schedules to it. Except as otherwise provided in this Guarantee, any reference
in this Guarantee to a statute refers to such statute and all rules and
regulations made under it as the same may have been or may from time to time be
amended or re-enacted.

(7)   All references in this Guarantee to dollars, unless otherwise specifically
indicated, are expressed in Canadian currency.

ARTICLE 2
GUARANTEE
Section 2.1 Guarantee.
     Each of the Guarantors irrevocably and unconditionally guarantees to the
Secured Parties the due and punctual payment, and the due performance, whether
at stated maturity, by acceleration or otherwise, of the Obligations. Each of
the Guarantors agrees that the Obligations will be paid to the Collateral Agent
and Secured Parties strictly in accordance with their terms and conditions.
Section 2.2 Indemnity.
     If any or all of the Obligations are not duly performed by the Borrowers
and are not performed by the Guarantors under Section 2.1 for any reason
whatsoever, each of the Guarantors will, as a separate and distinct obligation,
indemnify and save harmless the Collateral Agent and the Secured Parties from
and against all losses resulting from the failure of the Borrowers to duly
perform such Obligations.
Section 2.3 Primary Obligation
     If any or all of the Obligations are not duly performed by the Borrowers
and are not performed by the Guarantors under Section 2.1 or the Collateral
Agent and the Secured Parties are not indemnified under Section 2.2, in each
case, for any

-4-



--------------------------------------------------------------------------------



 



reason whatsoever, such Obligations will, as a separate and distinct obligation,
be performed by each Guarantor as primary obligor.
Section 2.4 Absolute Liability.
     Each of the Guarantors agrees that the liability of each of the Guarantors
under Section 2.1 and Section 2.3 and, for greater certainty, under Section 2.2,
is absolute and unconditional irrespective of:

  (a)   the lack of validity or enforceability of any terms of any of the Loan
Documents;

  (b)   any contest by any of the Borrowers or any other Person as to the amount
of the Obligations, the validity or enforceability of any terms of the Loan
Documents or the perfection or priority of any security granted to the
Collateral Agent or the Secured Parties;

  (c)   any defence, counter claim or right of set-off available to the
Borrowers;

  (d)   any release, compounding or other variance of the liability of the
Borrowers or any other Person liable in any manner under or in respect of the
Obligations or the extinguishment of all or any part of the Obligations by
operation of law;

  (e)   any change in the time or times for, or place or manner or terms of
payment or performance of the Obligations or any consent, waiver, renewal,
alteration, extension, compromise, arrangement, concession, release, discharge
or other indulgences which the Secured Parties or the Collateral Agent may grant
to the Borrowers or any other Person;

  (f)   any amendment or supplement to, or alteration or renewal of, or
restatement, replacement, refinancing or modification or variation of (including
any increase in the amounts available thereunder or the inclusion of an
additional borrower thereunder), or other action or inaction under, the Credit
Agreement, the other Loan Documents or any other related document or instrument,
or the Obligations;

  (g)   any discontinuance, termination, reduction, renewal, increase,
abstention from renewing or other variation of any credit or credit facilities
to, or the terms or conditions of any transaction with, the Borrowers or any
other Person;

  (h)   any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Borrowers, the Guarantors or

-5-



--------------------------------------------------------------------------------



 



      any other Loan Party or any reorganization (whether by way of
reconstruction, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) of the Borrowers, the Guarantors or any other Loan Party or their
respective businesses;

  (i)   any dealings with the security which the Secured Parties or the
Collateral Agent hold or may hold pursuant to the terms and conditions of the
Loan Documents, including the taking, giving up or exchange of securities, their
variation or realization, the accepting of compositions and the granting of
releases and discharges;

  (j)   any limitation of status or power, disability, incapacity or other
circumstance relating to the Borrowers, the Guarantors, any other Loan Party or
any other Person, including any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation, winding-up or other like
proceeding involving or affecting the Borrowers, the Guarantors, any other Loan
Party or any other Person or any action taken with respect to this Guarantee by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the Guarantors shall have notice or knowledge of any of the foregoing;

  (k)   the assignment of all or any part of the benefits of this Guarantee;

  (l)   any impossibility, impracticability, frustration of purpose, force
majeure or illegality of any Loan Document, or the occurrence of any change in
the laws, rules, regulations or ordinances of any jurisdiction or by any present
or future action of (i) any Governmental Authority that amends, varies, reduces
or otherwise affects, or purports to amend, vary, reduce or otherwise affect,
any of the Obligations or the obligations of the Guarantors under this
Guarantee, or (ii) any court order that amends, varies, reduces or otherwise
affects any of the Obligations;

  (m)   any taking or failure to take security, any loss of, or loss of value
of, any security, or any invalidity, non-perfection or unenforceability of any
security held by the Secured Parties or the Collateral Agent, or any exercise or
enforcement of, or failure to exercise or enforce, security, or irregularity or
defect in the manner or procedure by which the Collateral Agent and the Secured
Parties realize on such security;

  (n)   any application of any sums received to the Obligations, or any part
thereof, and any change in such application; and

-6-



--------------------------------------------------------------------------------



 



  (o)   any other circumstances which might otherwise constitute a defence
available to, or a discharge of, the Guarantors, the Borrowers or any other
Person in respect of the Obligations or this Guarantee.

ARTICLE 3
ENFORCEMENT
Section 3.1 Remedies.
     The Secured Parties and the Collateral Agent are not bound to exhaust their
recourse against the Borrowers or any other Person or realize on any security
they may hold in respect of the Obligations before being entitled to (i) enforce
payment and performance under this Guarantee or (ii) pursue any other remedy
against the Guarantors, or any of them, and each of the Guarantors renounces all
benefits of discussion and division.
Section 3.2 Amount of Obligations.
     Any account settled or stated by or between the Collateral Agent and any of
the Loan Parties, or if any such account has not been settled or stated
immediately before demand for payment under this Guarantee, any account stated
by the Collateral Agent shall, in the absence of manifest mathematical error, be
accepted by each of the Guarantors as conclusive evidence of the amount of the
Obligations which is due by such Loan Party to the Secured Parties and the
Collateral Agent or remains unpaid by such Loan Party to the Secured Parties and
the Collateral Agent.
Section 3.3 Payment on Demand.
     Each of the Guarantors will pay and perform the Obligations and pay all
other amounts payable by it to the Secured Parties or the Collateral Agent under
this Guarantee, and the obligation to do so arises, immediately after demand for
such payment or performance is made in writing to such Guarantor. The
liabilities of each of the Guarantors bear interest from the date of such demand
at the rate or rates of interest then applicable to the Obligations under and
calculated in the manner provided in the Loan Documents (including any
adjustment to give effect to the provisions of the Interest Act (Canada)).
Section 3.4 Costs and Expenses.
     All Taxes and Other Taxes, charges, costs, and expenses (including legal
fees courts, costs, receivers or agent’s remuneration and notarial fees)
including withholding taxes, relating to, resulting from, or otherwise connected
with, this Guarantee, the execution, amendment and/or the enforcement of this
Guarantee shall, for greater certainty, be for the account of the applicable
Guarantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.

-7-



--------------------------------------------------------------------------------



 



Section 3.5 Assignment and Postponement.

(1)   All obligations, liabilities and indebtedness of the Borrowers, or any of
them, to the Guarantors, or any of them, of any nature whatsoever and all
security therefor (the “Intercorporate Indebtedness”) are assigned and
transferred to the Collateral Agent as continuing and collateral security for
the applicable Guarantor’s obligations under this Guarantee and postponed to the
payment in full of all Obligations. Until the occurrence of an Event of Default
that is continuing, the Guarantors may receive payments in respect of the
Intercorporate Indebtedness as permitted under the Credit Agreement. The
Guarantors will not assign all or any part of the Intercorporate Indebtedness to
any Person other than the Collateral Agent or the Secured Parties.

(2)   Upon the occurrence and during the continuation of an Event of Default,
all Intercorporate Indebtedness will be held in trust for the Secured Parties
and the Collateral Agent and will be collected, enforced or proved subject to,
and for the purpose of, this Guarantee. In such event, any payments received by
any Guarantor in respect of Intercorporate Indebtedness will be held in trust
for the Secured Parties and the Collateral Agent and segregated from other funds
and property held by such Guarantor and immediately paid to the Collateral Agent
on account of the Obligations.

(3)   Intercorporate Indebtedness shall not be released or withdrawn by any
Guarantor without the prior written consent of the Collateral Agent. Such
Guarantor will not allow a limitation period to expire on the Intercorporate
Indebtedness or ask for or obtain any security or negotiable paper for, or other
evidence of, the Intercorporate Indebtedness except for the purpose of
delivering the same to the Collateral Agent.

(4)   In the event of any insolvency, bankruptcy or other proceeding involving
the liquidation, arrangement, compromise, reorganization or other relief with
respect to any of the Borrowers or their debts, each of the Guarantors will,
upon the request of the Collateral Agent, make and present a proof of claim or
commence such other proceedings against such Borrower on account of the
Intercorporate Indebtedness as may be reasonably necessary to establish such
Guarantor’s entitlement to payment of any Intercorporate Indebtedness. Such
proof of claim or other proceeding must be made or commenced prior to the
earlier of (i) the day which is 30 days after notice requesting such action is
delivered by or on behalf of the Collateral Agent to such Guarantor and (ii) the
day which is 10 days preceding the date when such proof of claim or other
proceeding is required by applicable law to be made or commenced. Such proof of
claim or other proceeding must be in form and substance acceptable to the
Collateral Agent.

-8-



--------------------------------------------------------------------------------



 



(5)   If any Guarantor fails to make and file such proof of claim or commence
such other proceeding in accordance with this Section 3.5, the Collateral Agent
is irrevocably authorized, empowered and directed and appointed the true and
lawful attorney of such Guarantor (but is not obliged): (i) to make and present
for and on behalf of such Guarantor proofs of claims or other such proceedings
against such Borrower on account of the Intercorporate Indebtedness, (ii) to
demand, sue for, receive and collect any and all dividends or other payments or
disbursements made in respect of the Intercorporate Indebtedness in whatever
form the same may be paid or issued and to apply the same on account of the
Obligations, and (iii) to demand, sue for, collect and receive each such payment
and distribution and give acquittance therefor and to file claims and take such
other actions, in its own name or in the name of such Guarantor or otherwise, as
the Collateral Agent may deem necessary or advisable to enforce its rights under
this Guarantee.

(6)   Each of the Guarantors will execute all subordinations, postponements,
assignments and other agreements as the Collateral Agent may reasonably request
to more effectively subordinate and postpone the Intercorporate Indebtedness to
the payment and performance of the Obligations.

(7)   The provisions of this Section 3.5 survive the termination of this
Guarantee and remain in full force and effect until the Discharge of Revolving
Credit Secured Obligations.

Section 3.6 Suspension of Guarantor Rights.
     Prior to the occurrence of the Discharge of Revolving Credit Secured
Obligations, no Guarantor will exercise any rights which it may at any time have
by reason of the performance of any of its obligations under this Guarantee
(i) to be indemnified by the Borrowers, (ii) to claim contribution from any
other guarantor of the debts, liabilities or obligations of the Borrowers, or
(iii) subject to Section 3.8, to take the benefit (in whole or in part and
whether by way of subrogation or otherwise) of any rights of the Secured Parties
or the Collateral Agent under any of the Loan Documents.
Section 3.7 No Prejudice to Secured Parties or Collateral Agent.
     The Secured Parties and the Collateral Agent are not prejudiced in any way
in the right to enforce any provision of this Guarantee by any act or failure to
act on the part of the Borrowers, the Secured Parties or the Collateral Agent.
The Collateral Agent and the Secured Parties may, at any time and from time to
time, in such manner as any of them may determine is expedient, without any
consent of, or notice to, the Guarantors and without impairing or releasing the
obligations of the Guarantors (i) change the manner, place, time or terms of
payment or performance

-9-



--------------------------------------------------------------------------------



 



of the Obligations, (ii) renew or alter the Obligations, (iii) amend, vary,
modify, supplement or replace any Loan Document or any other related document or
instrument, (iv) discontinue, reduce, renew, increase, abstain from renewing or
otherwise vary any credit or credit facilities to, any transaction with, the
Borrowers or any other Person, (v) release, compound or vary the liability of
the Borrowers or any other Person liable in any manner under or in respect of
the Obligations, (vi) take or abstain from taking securities or collateral from
any other Person, or from perfecting securities or collateral of any other
Person, (vii) exercise or enforce or refrain from exercising or enforcing any
right or security against the Borrowers, the Guarantors or any other Person,
(viii) accept compromises or arrangement from any Person, (ix) apply any sums
from time to time received to the Obligations, or any part thereof, and change
any such application in whole or in part from time to time, (x) otherwise deal
with, or waiver or modify their right to deal with, any Person and security. In
their dealings with the Borrowers, the Collateral Agent and the Secured Parties
need not enquire into the authority or power of any Person purporting to act for
or on behalf of the Borrowers or any one of them.
Section 3.8 No Subrogation
     Each of the Guarantors irrevocably waives any claim, remedy or other right
which it may now have or hereafter acquire against the Borrowers that arises
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guarantee, including any right of subrogation,
reimbursement, exoneration, indemnification or any right to participate in any
claim or remedy of the Secured Parties or the Collateral Agent against the
Borrowers or any collateral which the Secured Parties or the Collateral Agent
now have or hereafter acquire, whether or not such claim, remedy or other right
is reduced to judgment or is liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured, and whether or
not such claim, remedy or other right arises in equity or under contract,
statute or common law. Each of the Guarantors further agrees that each of the
Borrowers are an intended third party beneficiary of such Guarantor’s waiver
contained in this Section 3.8. If any amount is paid to any Guarantor in
violation of this Section 3.8 and, at such time, the Secured Parties’ and the
Collateral Agent’s claims against the Borrowers in respect of the Obligations
have not been paid in full, any amount paid to any of the Guarantors is deemed
to have been paid to such Guarantor for the benefit of, and held in trust for,
the Secured Parties and the Collateral Agent, and will immediately be paid to
the Collateral Agent to be credited and applied to such Obligations. Each of the
Guarantors acknowledges that it will receive direct and indirect benefits from
the transactions contemplated by this Guarantee and that the waiver in this
Section 3.8 is knowingly made in contemplation of such benefits.

-10-



--------------------------------------------------------------------------------



 



Section 3.9 No Set-off.
     To the fullest extent permitted by law, each of the Guarantors makes all
payments under this Guarantee without regard to any defence, counter-claim or
right of set-off available to it.
Section 3.10 Successors of the Borrowers.
     This Guarantee will not be revoked by any change in the constitution of any
of the Borrowers. This Guarantee and the Guarantor Security Documents extend to
any person, firm or corporation acquiring, or from time to time carrying on, the
business of any of the Borrowers.
Section 3.11 Continuing Guarantee and Continuing Obligations.
     The obligation of each of the Guarantors under Section 2.1 is a continuing
guarantee, and the obligations of each of the Guarantors under Section 2.2 and
Section 2.3 are continuing obligations. Each of Section 2.1, Section 2.2 and
Section 2.3 extends to all present and future Obligations, applies to and
secures the ultimate balance of the Obligations due or remaining due to the
Collateral Agent and the Secured Parties and is binding as a continuing
obligation of each of the Guarantors until the Collateral Agent and the Secured
Parties release such Guarantor. This Guarantee will continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Secured Parties or
the Collateral Agent upon the insolvency, bankruptcy or reorganization of any of
the Borrowers or otherwise, all as though the payment had not been made.
Section 3.12 Supplemental Security.
     This Guarantee is in addition and without prejudice to and supplemental to
all other guarantees, indemnities, obligations and security now held or which
may hereafter be held by the Secured Parties or the Collateral Agent.
Section 3.13 Security for Guarantee.
     Each of the Guarantors acknowledges that this Guarantee is intended to
secure payment and performance of the Obligations and that the payment and
performance of the Obligations and the other obligations of each of the
Guarantors under this Guarantee are secured pursuant to the terms and provisions
of the Guarantor Security Documents.
Section 3.14 Right of Set-off.
     Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent and each of the Secured Parties are authorized by each of the
Guarantors at any time and from time to time and may, to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time

-11-



--------------------------------------------------------------------------------



 



owing by the Collateral Agent or the Secured Parties to or for the credit or the
account of any of the Guarantors against any and all of the obligations of such
Guarantor now or hereafter existing irrespective of whether or not (i) the
Secured Parties or the Collateral Agent have made any demand under this
Guarantee, or (ii) any of the obligations comprising the Obligations are
contingent or unmatured. The rights of the Collateral Agent and the Secured
Parties under this Section 3.14 are in addition and without prejudice to and
supplemental to other rights and remedies which the Collateral Agent and the
Secured Parties may have.
Section 3.15 Interest Act (Canada).
     Each of the Guarantors acknowledges that certain of the rates of interest
applicable to the Obligations may be computed on the basis of a year of 360 days
or 365 days, as the case may be and paid for the actual number of days elapsed.
For purposes of the Interest Act (Canada), whenever any interest is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, such
rate determined pursuant to such calculation, when expressed as an annual rate
is equivalent to (i) the applicable rate based on a year of 360 days or
365 days, as the case may be, (ii) multiplied by the actual number of days in
the calendar year in which the period for such interest is payable (or
compounded) ends, and (iii) divided by 360 or 365, as the case may be.
Section 3.16 Taxes.
     The provisions of Sections 2.12 (with respect to Taxes) and 2.15 of the
Credit Agreement are hereby incorporated, mutatis mutandi, and shall apply to
this Guarantee, the Guarantors, the Lenders, the Collateral Agent and the
Administrative Agent as if set forth herein.
Section 3.17 Judgment Currency.

(1)   If for the purposes of obtaining judgment in any court it is necessary to
convert all or any part of the Obligations or any other amount due to a Secured
Party or the Collateral Agent in respect of any Guarantor’s obligations under
this Guarantee in any currency (the “Original Currency”) into another currency
(the “Other Currency”), each of the Guarantors, to the fullest extent that it
may effectively do so, agrees that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Secured Party or
Collateral Agent, as the case may be, could purchase the Original Currency with
the Other Currency on the Business Day preceding that on which final judgment is
paid or satisfied.

(2)   The obligations of each of the Guarantors in respect of any sum due in the
Original Currency from it to any Secured Party or the Collateral Agent shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Secured Party

-12-



--------------------------------------------------------------------------------



 



    or the Collateral Agent, as the case may be, of any sum adjudged to be so
due in such Other Currency such Secured Party or Collateral Agent, as the case
may be, may, in accordance with its normal banking procedures, purchase the
Original Currency with such Other Currency. If the amount of the Original
Currency so purchased is less than the sum originally due to the Secured Party
in the Original Currency, each of the Guarantors agrees, as separate obligations
and notwithstanding any such judgment, to indemnify the Secured Party or
Collateral Agent, as the case may be, against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to the Secured
Party or Collateral Agent, as the case may be, in the Original Currency, the
Secured Party or Collateral Agent, as the case may be, agrees to remit such
excess to the applicable Guarantor.

ARTICLE 4
GENERAL
Section 4.1 Notices, etc.
     Any notice, direction or other communication (each a “Notice”) given
regarding the matters contemplated by this Guarantee must be in writing and
given in accordance with the Credit Agreement.
Section 4.2 No Merger, Survival of Representations and Warranties.
     The representations, warranties and covenants of each of the Guarantors in
this Guarantee survive the execution and delivery of this Guarantee and each
advance under the Credit Agreement. Notwithstanding any investigation made by or
on behalf of the Collateral Agent or the Secured Parties, the representations,
warranties and covenants in this Guarantee continue in full force and effect.
Section 4.3 Further Assurances.

(1)   Each of the Guarantors will do all acts and things and execute and
deliver, or cause to be executed and delivered, all documents and instruments
that the Collateral Agent may reasonably request to give full effect to this
Guarantee and to perfect and preserve the rights and powers of the Collateral
Agent and the Secured Parties under this Guarantee, including any
acknowledgements and confirmations of this Guarantee and the Guarantor Security
Documents.

(2)   Each of the Guarantors acknowledges and confirms that it has established
its own adequate means of obtaining from the Borrowers on a continuing basis all
information desired by such Guarantor concerning the financial condition of the
Borrowers and that it will look to the Borrowers and not to the Collateral Agent
or the Secured Parties, in order to keep adequately informed of changes in the
Borrowers financial condition.

-13-



--------------------------------------------------------------------------------



 



Section 4.4 Successors and Assigns.
     This Guarantee is binding upon each of the Guarantors, their respective
successors and permitted assigns, and enures to the benefit of the Secured
Parties, the Collateral Agent and their respective successors and assigns. This
Guarantee may be assigned by the Collateral Agent without the consent of, or
notice to, the Guarantors, to such Person as the Collateral Agent may determine
and, in such event, such Person will be entitled to all of the rights and
remedies of the Collateral Agent as set forth in this Guarantee or otherwise. In
any action brought by an assignee to enforce any such right or remedy, no
Guarantor will assert against the assignee any claim or defence which such
Guarantor now has or may have against the Collateral Agent or any of the Secured
Parties. No Guarantor may assign, transfer or delegate any of their rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent which may be unreasonably withheld.
Section 4.5 Amendment.
     This Guarantee may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent and the Guarantors.
Section 4.6 Waivers, etc.

(1)   No consent or waiver by the Collateral Agent or the Secured Parties in
respect of this Guarantee is binding unless made in writing and signed by an
authorized officer of the Collateral Agent. Any consent or waiver given under
this Guarantee is effective only in the specific instance and for the specific
purpose for which given. No waiver of any of the provisions of this Guarantee
constitutes a waiver of any other provision.

(2)   A failure or delay on the part of the Collateral Agent or the Secured
Parties in exercising a right under this Guarantee does not operate as a waiver
of, or impair, any right of the Collateral Agent or the Secured Parties however
arising. A single or partial exercise of a right on the part of the Collateral
Agent or the Secured Parties does not preclude any other or further exercise of
that right or the exercise of any other right by the Collateral Agent or the
Secured Parties.

Section 4.7 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines that any provision of this Guarantee is illegal, invalid or
unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will remain in full force and effect.

-14-



--------------------------------------------------------------------------------



 



Section 4.8 Collateral Agent.
     By accepting the benefits of this Guarantee, the Secured Parties agree that
this Guarantee may be enforced only by the action of the Collateral Agent and
that no other Secured Party shall have any right individually to seek to enforce
this Guarantee or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Credit Agreement.
Section 4.9 Application of Proceeds.
     All monies collected by the Collateral Agent or any Secured Party under
this Guarantee will be applied as provided in the Credit Agreement. To the
extent any other Loan Document requires proceeds of collateral under such Loan
Document to be applied in accordance with the provisions of this Guarantee, the
Collateral Agent or holder under such other Loan Document shall apply such
proceeds in accordance with this Section.
Section 4.10 Governing Law.
     This Guarantee will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Guarantor has executed this Guarantee.

            AV METALS INC.
      By:           Authorized Signing Officer                NOVELIS INC.
      By:           Authorized Signing Officer                NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Authorized Signing Officer                4260848 CANADA
INC.
      By:           Authorized Signing Officer                4260856 CANADA
INC.
      By:           Authorized Signing Officer           

-16-



--------------------------------------------------------------------------------



 



            NOVELIS NO. 1 LIMITED PARTNERSHIP,
by its general partner, 4260848 Canada Inc.
      By:           Authorized Signing Officer           

-17-



--------------------------------------------------------------------------------



 



         

SCHEDULE “A”
GUARANTOR SECURITY DOCUMENTS
A general security agreement dated the date hereof by the Canadian Borrower and
the Guarantors to and in favour of the Collateral Agent, for the benefit of the
Secured Parties.

 



--------------------------------------------------------------------------------



 



BOND PLEDGE AGREEMENT
This Agreement is made as of the 17th day of December, 2010.

     
BY:
  NOVELIS INC.
 
   
IN FAVOUR OF:
  BANK OF AMERICA, N.A., in its capacity as collateral agent for the benefit of
the Secured Parties

     WHEREAS Novelis Inc. (the “Corporation”) has created and executed a Bond
No. 2010-2 (the “Bond”) in favour of the Collateral Agent under the Credit
Agreement (as defined below), payable on demand in the principal amount of Two
Billion dollars in the lawful currency of Canada (Cdn$2,000,000,000);
     AND WHEREAS the Corporation has agreed to pledge the Bond to the Collateral
Agent (as defined below) for the benefit of the Secured Parties, as a general
and continuing collateral security for the due and punctual payment, performance
and fulfillment of the Secured Obligations (as defined below).
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the foregoing,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.   The following words or expressions whenever used in this Agreement (and in
the preamble above which forms an integral part of this Agreement) shall have
the following meanings:

  1.1   “Bond” has the meaning ascribed to such term in the preamble;

  1.2   “Collateral Agent” means Bank of America, N.A., as collateral agent
under the Credit Agreement, on behalf and for the benefit of all present and
future Secured Parties, and includes such other person as shall have
subsequently been appointed as the successor Collateral Agent under and in
accordance with the provisions of the Credit Agreement;

  1.3   “Corporation” has the meaning ascribed to such term in the preamble;

  1.4   “Credit Agreement” means that certain credit agreement to be dated on or
about the date hereof, among, inter alios, Novelis Inc., Novelis Corporation,
Novelis AG, Novelis UK Ltd, Novelis Corporation and the other U.S. Subsidiaries
of Novelis Inc. party thereto, as borrowers, the other guarantors party thereto,
the lenders party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent, Issuing Bank, and U.S. Swingline Lender, and The Royal Bank of
Scotland PLC, as European Swingline Lender, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to

[Novelis ABL Bond Pledge]

 



--------------------------------------------------------------------------------



 



      time and includes any agreement extending the maturity of, refinancing or
restructuring all or any portion of, the indebtedness under such agreement or
any successor agreements, whether or not with the same Agents or Lenders.

  1.5   “Event of Default” has the meaning ascribed to such term in the Credit
Agreement;

  1.6   “Secured Parties” has the meaning ascribed to such term in the Credit
Agreement; and

  1.7   “Secured Obligations” has the meaning ascribed to such term in the
Credit Agreement (but shall exclude obligations under the Bond).

2.   This Agreement shall be interpreted in accordance with the following:

  2.1   words denoting the singular include the plural and vice versa, and words
denoting any gender include all genders;

  2.2   the division of this Agreement into articles and sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement; and

  2.3   the word “including” shall mean “including without limitation” and
“includes” shall mean “includes without limitation”.

3.   As a general and continuing collateral security for the due and punctual
payment, performance and fulfillment of the Secured Obligations and for the due
and punctual payment of the expenses and charges, if any, incurred by the
Collateral Agent to obtain payment of the Secured Obligations or to conserve the
Bond, the Corporation pledges the Bond by delivering same to the Collateral
Agent for the benefit of the Secured Parties to the extent of Two Billion
dollars in lawful currency of Canada (Cdn$2,000,000,000), with interest thereon
at the rate of Twenty-Five Percent (25%) per annum from the date hereof. The
Corporation hereby waives the benefits of division and discussion. To the extent
the Secured Obligations consist, inter alios, of obligations of a Loan Party
other than the Corporation, the Corporation hereby obligates itself in respect
of such Secured Obligations to the extent necessary to constitute the pledge
contemplated hereunder.

4.   The Collateral Agent may, forthwith and from time to time but only upon the
occurrence and continuance of an Event of Default, exercise and enforce all the
rights and remedies available to it under the Bond (subject to Section 7
hereof), as fully and effectually as if the Collateral Agent were the absolute
owner of the Bond, provided however that the Collateral Agent shall not be bound
to deal with the Bond or exercise any right or remedy as aforesaid and shall not
be liable for any loss which may be occasioned by any failure to do so. The
rights of the Collateral Agent herein stipulated with respect to the Bond shall
be in addition to and not exclusive of all other rights and

[Novelis ABL Bond Pledge]

- 2 -



--------------------------------------------------------------------------------



 



    remedies which the Collateral Agent or the Secured Parties have or may
otherwise enforce or exercise.

5.   If any immaterial provision of this Agreement is, or becomes, illegal,
invalid or unenforceable, such provision shall be severed from this agreement
and be ineffective to the extent of such illegality, invalidity or
unenforceability. The remaining provisions hereof shall be unaffected by such
provision and shall continue to be valid and enforceable.

6.   Neither the Collateral Agent nor the Secured Parties shall be obliged to
exhaust their recourses against the Corporation or any other person or persons
or against any other security any of them may hold in respect of the Secured
Obligations before realizing upon or otherwise dealing with the Bond in such
manner as they may consider desirable.

7.   The Collateral Agent hereby agrees that it shall not demand payment under
the Bond unless an Event of Default has occurred and is continuing. Furthermore,
the Collateral Agent also hereby agrees that it shall only have the right to
demand payment from the Corporation under the Bond of an aggregate amount which
may not in any manner whatsoever be in excess of the aggregate amount owing by
the Corporation to the Secured Parties pursuant to or in connection with the
Secured Obligations.

8.   The Collateral Agent may grant extensions or other indulgences, take and
give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Corporation and with other parties, sureties or
securities as it may deem fit without prejudice to the Secured Obligations or
the rights of the Collateral Agent or the Secured Parties in respect of the
Bond. The Collateral Agent and the Secured Parties: (i) shall not be liable or
accountable for any failure to collect, realize or obtain payment in respect of
the Bond save in respect of the gross negligence or intentional fault of the
Collateral Agent or any Secured Party; (ii) shall not be bound to institute
proceedings for the purpose of collecting, enforcing, realizing or obtaining
payment of the Bond or for the purpose of preserving any rights of any of them
or any other parties, the Corporation or any parties in respect thereof; and
(iii) shall not be responsible for any loss occasioned by any sale or other
dealing with the Bond or by the retention of or failure to sell or otherwise
deal therewith, or be bound to protect the Bond from depreciating in value or
becoming worthless.

9.   If the Collateral Agent shall at any time resign or be replaced, and
another person be appointed as a successor collateral agent under and in
accordance with the provisions of the Credit Agreement, the Collateral Agent
shall assign the Bond to the successor collateral agent, and the successor
collateral agent shall become vested with all rights, powers, privileges,
obligations and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
except as may be otherwise set forth in the Credit Agreement.

[Novelis ABL Bond Pledge]

- 3 -



--------------------------------------------------------------------------------



 



10.   This security is in addition to and not in substitution for any other
security now or hereafter held by the Collateral Agent or the Secured Parties.

11.   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

12.   This Agreement shall be deemed to be a Security Document under the Credit
Agreement.

13.   The Corporation agrees to indemnify the Collateral Agent and the Secured
Parties from and against any and all claims, losses and liabilities arising out
of or resulting from this Agreement (including enforcement of this Agreement),
except claims, losses or liabilities resulting from the Collateral Agent’s gross
negligence or intentional fault.

14.   Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees), including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, shall for greater certainty, be for
the account of the Corporation and shall be paid in accordance with Section 2.15
of the Credit Agreement.

15.   This Agreement shall be governed by, and interpreted in accordance with,
the laws of the Province of Québec and the laws of Canada applicable therein,
without giving effect to any conflicts of law or rules thereof. The Corporation
hereby irrevocably attorns and submits to the non-exclusive jurisdiction of the
courts of the Province of Québec with respect to any matter arising under or
relating to this Agreement.

16.   IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS AGREEMENT AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE PLEDGE GRANTED TO THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, TO BE
DATED ON OR ABOUT THE DATE HEREOF (AS AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG NOVELIS INC., NOVELIS CORPORATION, NOVELIS PAE CORPORATION,
NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM
HOLDINGS LLC,

[Novelis ABL Bond Pledge]

- 4 -



--------------------------------------------------------------------------------



 



    NOVELIS UK LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”), THE SUBSIDIARIES OF
HOLDINGS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS REVOLVING
CREDIT ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL AGENT (AS SUCH TERMS
ARE DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS TERM LOAN
ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT (AS SUCH TERMS ARE DEFINED
IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR
BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING
ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY
COLLATERAL AGENT.   17.   The Secured Parties, by the Collateral Agent, and the
other parties hereto hereby expressly waive the provisions and protection of
Section 32 of the Act Respecting the Special Powers of Legal Persons and
specifically authorize the Collateral Agent and any partnership or legal person
whereof the Collateral Agent is a member or officer, to act as a holder of the
Bond.

18.   This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument.

19.   The parties hereby acknowledge and confirm that they have required that
this Agreement be drawn up in English and are satisfied therewith. Les parties
aux présentes confirment et reconnaissent avoir requis que la présente
convention soit rédigée en anglais et s’en déclarent satisfaites.

[Signature page follows]
[Novelis ABL Bond Pledge]

- 5 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.

            NOVELIS INC.
      Per:           Name:           Title:        

[Novelis ABL Bond Pledge]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Collateral Agent
      Per:           Name:           Title:        

[Novelis ABL Bond Pledge]

 



--------------------------------------------------------------------------------



 



DEED OF HYPOTHEC
Minute No.
IN THE YEAR TWO THOUSAND AND TEN, THIS l DAY OF DECEMBER.
BEFORE [Kevin Leonard], the undersigned Notary for the Province of Québec,
practicing at Montréal.
APPEARED:
NOVELIS INC. (hereinafter referred to as the “Grantor”), a legal person
constituted under the laws of Canada, having a place of business at 191 Evans
Avenue, Toronto, Ontario, M8Z 1J5 and which is herein represented by Brigitte
Gauthier, its authorized representative, who is duly authorized in virtue of a
resolution of its board of directors dated l, a certified copy or duplicate of
which is annexed hereto after having been signed for identification by the said
representative and by the undersigned Notary.
AND:
BANK OF AMERICA, N.A. (hereinafter referred to as the “Trustee”), as holder of
an irrevocable power of attorney (fondé de pouvoir) of the present and future
holders of the Bond (as hereinafter defined), which Trustee is duly organized
and which is herein represented by Ma Ry Tran, its authorized representative,
who is duly authorized as she so declares.
WHICH PARTIES HAVE DECLARED AND AGREED AS FOLLOWS:
1. DEFINITIONS
     Unless it is otherwise apparent from or inconsistent with the context,
certain words and expressions in this Deed the initial letter of which is
capitalized and which are not otherwise defined in the text itself, have the
meaning ascribed thereto in Schedule I, or if not defined in such text or
Schedule I, then such words and expressions shall have the meaning ascribed
thereto in the Credit Agreement.
2. OBLIGATIONS SECURED
     The Grantor hereby acknowledges it will be issuing on or about December 17,
2010, Bond No. 2010-2 in the aggregate amount of Two Billion dollars in lawful
currency of Canada (Cdn$2,000,000,000) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Bond”), in
favour of Bank of America, N.A., in its capacity as collateral agent under and
pursuant to the Credit Agreement (the “Collateral Agent”) for the benefit of all
present and future Secured Parties, and agreed to secure by way of the present
hypothec its obligations towards the Collateral Agent, under the Bond.



 



--------------------------------------------------------------------------------



 



     In this Deed, the word “Obligations” means the payment by the Grantor to
the Collateral Agent of the principal amount of the Bond, interest thereon and
all other amounts from time to time owing thereunder or pursuant thereto and the
performance by the Grantor of all of its obligations under the Bond and
hereunder.
3. HYPOTHEC
     As security for the full and final payment of the Obligations and of the
expenses, if any, incurred by the Trustee to obtain payment of the Obligations
or to conserve the Mortgaged Property, the Grantor hereby hypothecates to and in
favour of the Trustee as holder of an irrevocable power of attorney (fondé de
pouvoir) for all present and future holders of the Bond, to the extent of Two
Billion dollars in lawful currency of Canada (Cdn$2,000,000,000), with interest
thereon at the rate of Twenty-Five Percent (25%) per annum from the date hereof,
all present and future immovable and movable property of the Grantor, corporeal
or incorporeal, wherever situate including, without limitation:

(a)   The immovable property described in Schedule II hereof, together with all
present and future works, constructions and appurtenances related thereto;

(b)   All present and future immovables which the Grantor is or may hereafter
become the owner from time to time, together with all present and future works,
constructions and appurtenances related thereto;

(c)   All present and future corporeal and incorporeal property which, with
respect to the immovables hereinabove charged, are covered by any of Articles
901 through 904 of the Civil Code;

(d)   All present and future corporeal movable property which ensures the
utility of the immovables hereinabove charged;

(e)   All rents which are or may become payable in virtue of any and all present
and future leases upon the immovables hereinabove charged, and all indemnities
paid in virtue of the insurance contracts covering such rents; and

(f)   All present and future movable property of the Grantor, tangible or
intangible, wherever situate including, without limitation:

  (i)   all of its Claims, present and future;     (ii)   all of its Property in
Stock, present and future;     (iii)   all of its Equipment, present and future;
    (iv)   all of its Intellectual Property, present and future;



[Novelis ABL Hypothec]

- 2 -



--------------------------------------------------------------------------------



 



  (v)   all of its Contractual Rights, present and future; and     (vi)   all
Securities, present and future.

     If any of the Mortgaged Property may not be assigned, subleased, charged or
encumbered without the leave, license, consent or approval of the applicable
counterparty, a governmental authority or any other person, the hypothec created
hereby on any such property shall be under the suspensive condition of obtaining
such leave, license, consent or approval.
     Any and all Mortgaged Property, which is acquired, transformed or
manufactured after the date of this Deed shall be charged by the hypothecs
created hereunder, (i) whether or not such property has been acquired in
replacement of other Mortgaged Property which may have been alienated by the
Grantor in the ordinary course of business, (ii) whether or not such property
results from a transformation, mixture of or combination of any Mortgaged
Property, and (iii) in the case of Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of the charged Securities and without the Trustee being
required to register any notice whatsoever, the property charged under the
hypothecs created hereunder being the universality of the Grantor’s present and
future movable and immovable property.
4. REPRESENTATIONS AND WARRANTIES
     The Grantor hereby represents and warrants that:
4.1 It does not hold title to any claim secured by a registered hypothec which
is not described in Schedule III.
4.2 Since July 4, 2007, there has been (i) no external alterations, additions or
improvements made to the immovable property described in Schedule II hereof and
(ii) no changes in the location of the exterior walls of such immovable
property.
5. COVENANTS OF THE GRANTOR
     The Grantor hereby undertakes and covenants in favour of the Trustee to:
5.1 Notify the Trustee in writing of:

(a)   any change in the representations and warranties made hereinabove at
Article 4; and

(b)   the existence of any security, hypothec, prior claims or property right
retained or assigned securing Claims and, in such cases, to provide the Trustee,
upon demand, with satisfactory proof that such security



[Novelis ABL Hypothec]

- 3 -



--------------------------------------------------------------------------------



 



  or hypothec has been registered or published in accordance with applicable law
in order for the rights of the Trustee to be set up against third persons.

5.2 To refrain from mixing or combining the Corporeal Movable Property with
other movable property belonging to a third party, or from transforming the
same, except in the normal course of the Grantor’s Enterprise or unless
consented to in writing by the Trustee.
5.3 To ensure that its right of ownership in any Mortgaged Property in the hands
or possession of any third party remains enforceable against third parties and,
accordingly, that such right has been registered or published, if registration
or publication is required by law for the purpose of enforcement against third
parties.

6.   SPECIAL PROVISIONS RELATIVE TO THE RENTS

6.1 The Trustee authorizes the Grantor to manage and collect the Rents in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the fullest extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Rents, give acquittances therefore and apply such sums (net of
all collection costs and the reasonable remuneration of the Trustee at the
customary rates) in such manner as it shall deem appropriate; and

(b)   renew or modify the leases or consent to the termination thereof, execute
new leases, take and give up security and generally exercise, but without any
obligation to do so and at its entire discretion, all rights of the Grantor with
respect to the Rents, it being understood that the Trustee is relieved of any
obligation to inform the Grantor of any irregularity in the payment of any Rent
and it shall incur no liability for any loss or damage which may result from the
exercise of its rights except in the case of its own intentional or gross fault.

6.2 Any amount received by the Grantor with respect to the Rents after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
6.3 The Grantor shall deliver to the Trustee upon request a copy of all leases
affecting the Mortgaged Property and other information respecting the Rents on a
timely basis.


[Novelis ABL Hypothec]

- 4 -



--------------------------------------------------------------------------------



 



7.   SPECIAL PROVISIONS RELATIVE TO THE CLAIMS

7.1 The Trustee authorizes the Grantor to manage and collect the Claims in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the full extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Claims and apply such proceeds (net of all collection costs
and the reasonable remuneration of the Trustee at the customary rates) to the
Obligations in such manner as it shall deem appropriate;

(b)   give valid acquittances for any sums paid by third party debtors at any
time after as well as before the creation of this security, and unilaterally
cause, with or without consideration, the cancellation or reduction of any
Encumbrance securing the Claims or any part thereof; and

(c)   renegotiate, terminate or operate novation of the Claims in whole or in
part upon such terms and conditions as it shall deem reasonable, take and give
up security and generally exercise, but without any obligation to do so and at
its entire discretion, all rights of the Grantor with respect to the Claims, it
being understood that the Trustee is relieved of any obligation to inform the
Grantor of any irregularity in the payment of any Claim and it shall incur no
liability for any loss or damage which may result from the exercise of its
rights except in the case of its own intentional or gross fault.

7.2 Any amount received by the Grantor with respect to the Claims after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
7.3 If any of the Claims are themselves secured by a Conventional Security or
any other right susceptible of publication under the law, the Trustee shall have
the right to accomplish, at the expense of the Grantor, all the formalities
required to perfect against the third party debtors the hypothecary rights of
the Trustee upon such Claims and accessories thereof.

8.   SPECIAL PROVISIONS RELATIVE TO THE HYPOTHEC ON SECURITIES

8.1 If the Grantor now or hereafter acquires Mortgaged Property consisting of
certificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and promptly deliver to the Term
Loan Collateral Agent (as such term is defined in the Intercreditor Agreement)
any and all certificates representing such


[Novelis ABL Hypothec]

- 5 -



--------------------------------------------------------------------------------



 



      
Mortgaged Property (collectively, the “Pledged Certificated Securities”) and
other materials as may be required from time to time to provide the Trustee with
control (as such term is defined in the Transfer Act) over all Pledged
Certificated Securities in the manner provided under Section 55 of the Transfer
Act and at the request of the Trustee following the occurrence of en Event of
Default which is continuing, will cause all Pledged Certificated Securities to
be registered in the name of the Trustee or its nominee.
8.2 If the Grantor now or hereafter acquires any Mortgaged Property consisting
of uncertificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and deliver to the Term Loan
Collateral Agent (as such term is defined in the Intercreditor Agreement) any
and all such documents, agreements and other materials as may be required from
time to time to provide the Trustee with control over all such Mortgaged
Property in the manner provided under Section 56 of the Transfer Act.
8.3 If any securities, whether certificated or uncertificated, or other
investment property or financial asset (as such term is defined in the Transfer
Act) now or hereafter acquired by the Grantor are held by the Grantor or its
nominee through a securities intermediary or commodity intermediary or other
intermediary (other than the Term Loan Collateral Agent (as such term is defined
in the Intercreditor Agreement)), the Grantor shall notify the Trustee thereof
in writing and, at the request of the Trustee, deliver to the Trustee any and
all such documents, agreements and other materials as may be required from time
to time to provide the Trustee with control over all such Mortgaged Property in
the manner provided under Section 113 of the Transfer Act.
8.4 The Grantor shall not cause or permit any person other than the Trustee and
the Term Loan Collateral Agent (as such term is defined in the Intercreditor
Agreement) to have control (as understood in the Transfer Act) of any of the
securities forming part of the Mortgaged Property other than control (as
understood in the Transfer Act) in favour of any depositary bank or securities
intermediary which has subordinated its encumbrance to the encumbrance of the
Trustee pursuant to documentation in form and substance satisfactory to the
Trustee.
8.5 Until the occurrence of an Event of Default which is continuing, the Grantor
shall be entitled to exercise all rights attached to such securities, investment
property and financial assets owned by it, including any right to vote and any
right of conversion or redemption, provided such rights are not exercised in a
manner which would impair the value of such securities.
8.6 Upon the occurrence of an Event of Default which is continuing and if
permitted or not otherwise prohibited under the Civil Code, the Trustee may, if
it has control (as understood under the Transfer Act) of securities and
securities entitlements or if they are of a type, dealt in or traded on
securities exchanges or financial markets, sell such securities or security
entitlements or otherwise dispose of them without having to give a prior notice,
obtain their


[Novelis ABL Hypothec]

- 6 -



--------------------------------------------------------------------------------



 



surrender or observe the time limits prescribed by Title Three of Book Six of
the Civil Code.
8.7 Upon the occurrence of an Event of Default which is continuing, the Trustee
and each of its officers are hereby irrevocably authorized and empowered to
complete the blanks in any transfer form or power of attorney of any Pledged
Certificated Securities with such names and dates and in such manner as the
Trustee or any such officer may deem advisable, and to deal with and deliver the
same in the manner herein provided. Such rights of the Trustee shall survive and
have effect notwithstanding the dissolution of the Grantor or the appointment of
any trustee or receiver to its assets.
8.8 The Trustee may, upon the occurrence of an Event of Default which is
continuing, transfer any Securities or any part thereof into its own name or
that of a third party appointed by it so that, the Trustee or its nominee(s) may
appear as the sole registered holder thereof, in which case:

(a)   All voting rights and any other right attached to such Securities may be
exercised by the Trustee (without any obligation of the Trustee to do so) or on
behalf of the Trustee.

(b)   The Trustee shall collect revenues, dividends and capital distributions
and the Grantor shall cease to have any right thereto and the Trustee may either
hold same as Mortgaged Property or apply them in reduction of the Obligations.

(c)   The Trustee may give the Grantor a proxy, revocable at any time,
authorizing it to exercise, in whole or in part, all voting rights and any other
rights attached to such Securities.

8.9 For the purpose of this Article 8, the Grantor hereby irrevocably appoints
any officer or employee of the Trustee as its attorney with full power of
substitution and authority to execute such documents necessary to render
effective the rights granted to the Trustee pursuant to this Article 8.
9. EVENTS OF DEFAULT
     The hypothecary rights hereby constituted shall become enforceable upon the
occurrence of an Event of Default.
10. EXERCISE OF HYPOTHECARY RIGHTS
10.1 Upon the occurrence of an Event of Default which is continuing, the Trustee
may request, in accordance with what is provided by law, from the Grantor the
voluntary surrender of the Mortgaged Property and the Grantor hereby undertakes
to do so. To that end, the Grantor covenants not to oppose the measures
initiated by the Trustee for the purpose of taking possession of the assets
surrendered by the Grantor, but to facilitate the same. The Grantor shall also
execute any deed or document which may be necessary or useful to


[Novelis ABL Hypothec]

- 7 -



--------------------------------------------------------------------------------



 



evidence such surrender or to give it full effect. Notwithstanding the
foregoing, the Grantor shall not be prevented from contesting before a court of
competent jurisdiction the existence of an Event of Default and asserting that,
as a result, the Trustee does not have the right to avail itself of the rights
and recourses contemplated in this Article 10.
10.2 The Trustee shall not be bound to exercise the same hypothecary rights
against all of the Mortgaged Property. Whatever hypothecary rights the Trustee
elects to exercise, the following provisions shall apply:

(a)   The Trustee shall have the right, at the expense of the Grantor and in
order to conserve or realize upon the Mortgaged Property:

  (i)   to continue or terminate the use and operation of the Mortgaged
Property, including, without limitation, the processing and the sale of the
Property in Stock;

  (ii)   to dispose of the Mortgaged Property which may perish or deteriorate
rapidly;

  (iii)   to use any information obtained by reason of the exercise of its
rights;

  (iv)   to perform any obligation or covenant of the Grantor; and

  (v)   to exercise any right with respect to the Mortgaged Property.

(b)   The Trustee shall not be bound to make an inventory, to take out insurance
or to furnish any security.

(c)   The Trustee may acquire directly or indirectly any of the Mortgaged
Property.

(d)   The Trustee may from time to time in the course of the exercise of its
rights, renounce, with or without consideration, any right of the Grantor.

(e)   The Trustee shall not be bound to make the Mortgaged Property productive
or to conserve the same.

(f)   Should the Trustee at any time abandon the exercise of its rights,
hypothecary or otherwise, against the Mortgaged Property, the Trustee may elect,
at its option, to return to the Grantor without any representation or warranty,
any Mortgaged Property which the Grantor had surrendered to the Trustee, or the
remainder thereof if any, the whole without prejudice to its other rights and
recourses.

(g)   The Trustee shall be deemed to have acted in the best interest of the
Grantor and its successors if the Trustee has acted in accordance with its
standard methods of assessing and managing financial risks in the ordinary
course of its business.



[Novelis ABL Hypothec]

- 8 -



--------------------------------------------------------------------------------



 



10.3 Where the Trustee exercises a right of taking in payment and the Grantor,
inasmuch as it has the right to do so, requires that the Trustee sell the
Mortgaged Property upon which such recourse was exercised, the Grantor
acknowledges that the Trustee shall not be bound to abandon the right of taking
in payment unless the Trustee has obtained, before the end of the period allowed
for surrender, (i) a satisfactory security guaranteeing that the sale will be
made at a sufficiently high price to enable the Trustee’s claim to be paid in
full, (ii) the full reimbursement of all costs thus incurred by it, and (iii) an
advance of the funds needed for the sale of the said properties.
10.4 If the Trustee itself sells any Mortgaged Property, it shall not be
required to obtain any prior appraisal thereof.
10.5 The sale by the Trustee of any Mortgaged Property may be concluded by the
Trustee without legal warranty or, at its option, without any warranty
whatsoever.
10.6 The Trustee hereby irrevocably renounces to all rights or recourses of a
hypothecary creditor including, the right to follow contemplated in Article 2700
of the Civil Code, with respect to any property which is Excluded Property
and/or otherwise becomes Excluded Property during the term of this Deed.
11. REDUCTION AND CANCELLATION
     The Trustee may unilaterally at its entire discretion consent to the
reduction or cancellation of the security hereby constituted. However, the
Trustee shall not be bound to consent to any such reduction or cancellation
unless and until it has received the full and final payment of all amounts
hereby secured and there is no outstanding commitment on the part of any Secured
Party to advance further sums or extend further credits to the Grantor.
     If the Collateral Agent is authorized under the Credit Agreement to
release, in whole or in part, the security hereby constituted, then the Trustee
is authorized to release such security under this Deed.
     Upon the Discharge of Revolving Credit Secured Obligations (as such term is
defined in the Intercreditor Agreement), the Trustee shall grant an acquittance
and consent to the reduction or cancellation of the hypothecary rights hereby
constituted and, concurrently, shall return the Pledged Certificated Securities
to the Grantor, together with all other relevant share transfer powers,
endorsements or other documents in connection with the Pledged Certificated
Securities.


[Novelis ABL Hypothec]

- 9 -



--------------------------------------------------------------------------------



 



12. GENERAL PROVISIONS
12.1 This Deed does not operate novation and the hypothec hereby constituted
shall be in addition to any other guarantee or security which the Trustee and/or
the Secured Parties may have from time to time.
12.2 This Deed need not be signed for acceptance by any of the Bondholders in
order to be binding on the Grantor. Such acceptance by the Bondholders shall be
presumed and cannot be disputed by the Grantor.
12.3 Any notices, directions or other communications provided for in this Deed
must be in writing and given in accordance with the Credit Agreement.
12.4 Subject to the provisions of the Credit Agreement, the Trustee may waive
any covenant in its favour herein contained and any Event of Default and may
also grant extensions, take and give up security, accept arrangements and
otherwise deal with the Grantor or with any other party as the Trustee may see
fit, the whole without prejudice to the Obligations or to any other right of the
Trustee and of the Secured Parties. No failure or delay on the part of the
Trustee in exercising any right hereunder shall operate as a waiver thereof nor
shall any waiver be effective unless the same be in writing.
12.5 The Grantor shall be “en demeure” by the mere lapse of time, or may be put
“en demeure” by any other method provided by law.
12.6 This hypothec is a continuous security which will subsist notwithstanding
any fluctuation of the amounts hereby secured. The Grantor shall be deemed to
obligate itself again as provided in Article 2797 of the Civil Code with respect
to any future obligation hereby secured.
12.7 The Trustee shall have the right, at the expense of the Grantor, to perform
all acts and things and to execute all documents as may be necessary to ensure
that this hypothec remains effective and opposable to third parties, including
the execution and filing of any document required for the renewal hereof.
12.8 If the term “Grantor” includes more than one person, each of them shall be
jointly liable for the performance of the obligations herein stipulated.
12.9 Subject to the provisions of the Credit Agreement, any amount received by
the Trustee in the exercise of its rights hereunder or under any law may, at its
option, be retained by it as part of the Mortgaged Property, or may be applied
by it towards the partial payment of the Obligations, as the Trustee shall alone
determine notwithstanding the rules governing the application of payments.
12.10 The Trustee is not bound by any degree of care beyond a reasonable
diligence in the exercise of its rights or in the performance of its duties, and
it


[Novelis ABL Hypothec]

- 10 -



--------------------------------------------------------------------------------



 



shall not be liable for any loss or damage resulting therefrom except as a
result of its own intentional or gross fault.
12.11 The Trustee may delegate to any other person, including, without
limitation, to any of the Secured Parties, the exercise of its rights or the
performance of its duties hereunder and may provide such agents or mandataries
with any information that the Trustee may possess with respect to the Grantor or
the Mortgaged Property.
12.12 The property or sums of money received or held by the Trustee by reason of
these presents may be invested by the Trustee in such manner as it shall deem
appropriate without regard to rules governing the administration of the property
of others.
12.13 Neither the execution of this Deed nor the fact that the Trustee or the
Secured Parties may have already granted any part of the credits the repayment
of which are hereby secured, shall be deemed to oblige the Trustee or the
Secured Parties either to keep such credits available or to grant further
credits.
12.14 The Grantor shall continue to be bound by all the obligations expressed
herein notwithstanding any transfer of the Mortgaged Property or any part
thereof.
12.15 Except as may be otherwise apparent from the context, the word “Grantor”
shall be interpreted as referring to the Grantor itself and to all subsequent
owners of the Mortgaged Property as well as to any other person or persons
having assumed the Grantor’s liabilities to the Trustee.
12.16 Unless there is something in the context inconsistent therewith, words
importing the singular shall include the plural and vice versa, and words
importing the neuter gender shall include the masculine and feminine genders and
vice versa.
12.17 IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE HYPOTHEC GRANTED TO THE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE BOND, PURSUANT TO THIS DEED AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE TRUSTEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT, TO BE DATED ON OR ABOUT


[Novelis ABL Hypothec]

- 11 -



--------------------------------------------------------------------------------



 



DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
NOVELIS INC., NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS UK
LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”), THE SUBSIDIARIES OF HOLDINGS FROM
TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS REVOLVING CREDIT
ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL AGENT (AS SUCH TERMS ARE
DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS TERM LOAN
ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT (AS SUCH TERMS ARE DEFINED
IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR
BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X
THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.
12.18 The Grantor acknowledges that it has read this Deed, that it has received
adequate explanation of the nature and scope of its obligations hereunder and
that it is satisfied therewith.
12.19 This Deed shall be binding upon the Grantor and its successors and assigns
and shall inure to the benefit of the Trustee and its successors and assigns, as
holder of an irrevocable power of attorney (fondé de pouvoir) for all present
and future holders of the Bond.
12.20 This Deed of Hypothec shall be deemed to be a “Security Document” under
the Credit Agreement.
12.21 The Trustee and the concerned Secured Parties may also at any time upon
the occurrence of an Event of Default, outside the purview of this hypothec,
operate compensation between any of the claims owing by the Trustee and/or the
concerned Secured Parties to the Grantor and the Obligations hereby secured. In
case of the bankruptcy of the Grantor, such compensation shall be deemed to have
occurred immediately prior to such bankruptcy. For greater certainty, the
Trustee, by its signature hereof, also accepts the benefit of this provision on
behalf and for all concerned Secured Parties.
12.22 The Grantor agrees to indemnify the Trustee as holder of an irrevocable
power of attorney (fondé de pouvoir) of the present and future


[Novelis ABL Hypothec]

- 12 -



--------------------------------------------------------------------------------



 



holders of the Bond from and against any and all claims, losses and liabilities
arising out of or resulting from this Deed (including enforcement of the
hypothecs contained herein), except claims, losses or liabilities resulting from
the Trustee’s intentional or gross fault. This obligation of the Grantor shall
survive even after the cancellation of this hypothec if the cause of action
originated prior to such cancellation.
     All Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees) including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with this Deed, the execution, amendment and/or the
enforcement of this Deed, shall for greater certainty, be for the account of the
Grantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.
     Without limiting the foregoing, the Grantor will upon demand pay to the
Trustee, as holder of an irrevocable power of attorney (fondé de pouvoir) of the
present and future holders of the Bond, the amount of any and all reasonable
expenses, including the reasonable fees and disbursement of its counsel and any
experts, which the Trustee may incur in connection with (i) the administration
of the Deed, (ii) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, any of the Mortgaged Property,
(iii) the exercise or enforcement of any of the rights of the Trustee hereunder,
or (iv) the failure by the Grantor to perform or observe any of the provisions
hereof.
12.23 This Deed shall be interpreted and construed in accordance with the laws
of the Province of Québec and the federal laws of Canada applicable therein.
12.24 Notwithstanding the provisions of Section 32 of An Act Respecting Special
Powers of Legal Persons (Québec), the Trustee may acquire and be the holder of
the Bond. The parties hereto hereby acknowledge that the Bond constitutes a
title of indebtedness as such term is used in Article 2692 of the Civil Code.
The Grantor also hereby appoints and constitutes the Trustee as the holder of an
irrevocable power of attorney (fondé de pouvoir) of all present and future
holders of the Bond.
12.25 The parties hereto confirm their express wish that this Deed and all
documents related thereto be drawn up in English. Les parties aux présentes
confirment leur volonté expresse de voir le présent Acte et tous les documents
s’y rattachant être rédigés en anglais.


[Novelis ABL Hypothec]

- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE I
CERTAIN DEFINITIONS
“Civil Code” or the abbreviation “C.c.Q” means the Civil Code of Québec.
“Claims” means, regardless of the debtors or the situs thereof, any and all
claims, customer accounts, book debts, accounts receivable and any other amounts
or property now or hereafter owing to the Grantor, either absolutely or
conditionally, including all claims and indemnities payable under insurance
policies covering the same, all deposits and credit balances with financial
institutions, suppliers or others, all judgments, rights and accessories
thereto, all Encumbrances in support thereof and all books, papers, invoices,
notes and data files evidencing, recording or supporting the same.
“Contractual Rights” means any and all rights, title and interest of the Grantor
in all contracts, leases, bids, offers, supply agreements and all other
agreements of any nature and description relating to the Mortgaged Property or
relating to the Enterprise and undertaking of the Grantor.
“Conventional Security” means a conventional hypothec, a security interest, a
resolutory right, a right of redemption, a reservation of ownership, a trust and
any security device or other real right, whether or not capable of registration,
granted by agreement for the purpose of securing the performance of an
obligation.
“Corporeal Movable Property” means any of the Mortgaged Property which is
movable in nature and corporeal.
“Credit Agreement” means that certain credit agreement to be dated on or about
December 17, 2010, among, inter alios, Novelis Inc., Novelis Corporation,
Novelis AG, Novelis UK Ltd, Novelis Corporation and the other U.S. Subsidiaries
of Novelis Inc. party thereto, as borrowers, the other guarantors party thereto,
the lenders party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent, Issuing Bank, and U.S. Swingline Lender, and The Royal Bank of
Scotland PLC, as European Swingline Lender, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to time and includes any agreement extending the maturity of, refinancing
or restructuring all or any portion of, the indebtedness under such agreement or
any successor agreements, whether or not with the same Agents or Lenders.
“Encumbrance” means a legal cause of preference, a dismemberment of the right of
ownership, a special mode of ownership, a restriction on the right to dispose
and a Conventional Security.
“Enterprise” means the carrying on of an organized economic activity, whether or
not it is commercial in nature, consisting of producing, administering or
alienating property, or providing a service.


[Novelis ABL Hypothec]

- 14 -



--------------------------------------------------------------------------------



 



“Equipment” means corporeal movable property such as machinery, equipment,
vehicles, rolling stock, furniture and fixtures, and all licenses and other
rights and records, files, charts, plans, drawings, specifications, manuals,
documents and warranties relating thereto.
“Event of Default” means the failure on the part of the Grantor to pay or
perform any of the Obligations on demand or otherwise when due and payable or to
be performed, as the case may be.
“Intellectual Property” means all of the Grantor’s trade names, trade marks,
copyrights, designs, processes, know how, goodwill, licenses, franchises,
permits, quotas, patents and other rights of intellectual and industrial
property of any nature and description, and all pending applications pertaining
thereto.
“Mortgaged Property” means any and all property, rights and interest, present
and future, intended to be charged by the hypothec created under Article 3
hereof, all substitutions and replacements thereof, all increases, additions and
accessions thereto, all rights attaching thereto and all proceeds in any form
derived directly or indirectly from any dealing with any of the foregoing or the
proceeds therefrom.
“Property in Stock” means, regardless of the situs thereof at any particular
time, (a) all inventory of raw materials, goods in process, finished products
and stock in trade of any nature and description, whether or not the same is
held for let or hire, leasing, resale or otherwise, (b) all goods and materials
used in or procured for the packaging thereof, (c) any such property held by
third parties under let or hire, leasing, conditional sale, franchise, license,
consignment or other like contractual arrangements with its lawful owner,
(d) any such property sold by the Grantor and later taken back for any reason,
and (e) all amounts and proceeds paid or payable to or for the account of the
Grantor as a result of the sale, lease or other dealings with any of the
foregoing.
“Rents” means the rents, present and future, and the insurance indemnities
referred to in paragraph (e) of Article 3.
“Secured Parties” shall have the meaning ascribed thereto in the Credit
Agreement.
“Securities” means all securities, financial assets or security entitlements (as
such terms are defined or contemplated in the Transfer Act, as well as the
renewals, substitutions and additions to which they are subject and the
securities and other property received or issued pursuant to any transformation
of such securities, along with all income derived and all rights arising
therefrom, and all present and future shares in the capital stock of a legal
person, now or hereafter owned by the Grantor, all present and future bonds,
debentures, bills of exchange, promissory notes, negotiable instruments and
other evidences of indebtedness, and all present and future options, warrants,
investment certificates, mutual funds units, all interests or units of the
Grantor in any partnership, or any rights in respect of any of the


[Novelis ABL Hypothec]

- 15 -



--------------------------------------------------------------------------------



 



foregoing, and any other instrument or title generally called or included as a
security, and also including, without limitation, all Securities issued or
received in substitution, renewal, addition or replacement of Securities, or
issued or received on the purchase, redemption, conversion, cancellation or
other transformation of Securities or issued or received by way of dividend or
otherwise to holders of Securities, and all present and future instruments,
bills of lading, warehouse receipts, documents or other evidences of title of
the Grantor.
“Transfer Act” means An Act Respecting the Transfer of Securities and the
Establishment of Security Entitlements (Quebec), as amended, supplemented,
restated or replaced from time to time.
SCHEDULE II
IMMOVABLE PROPERTY DESCRIPTION
An immovable known and designated as follows:

a)   lot number TWO MILLION TWO HUNDRED NINETY THOUSAND NINE HUNDRED AND
EIGHTY-TWO (2 290 982) of the Cadastre of Québec, Registration Division of
Chicoutimi;

b)   lot number THREE MILLION FOUR HUNDRED EIGHTEEN THOUSAND ONE HUNDRED AND
FORTY-SIX (3 418 146) of the Cadastre of Québec, Registration Division of
Chicoutimi;

With the building thereon erected bearing civic number 2040 Fay Street, in the
City of Saguenay (borough of Jonquière), Province of Québec, G7S 2N4.
SCHEDULE III
CLAIMS SECURED BY HYPOTHEC
NIL


[Novelis ABL Hypothec]

- 16 -



--------------------------------------------------------------------------------



 



WHEREOF ACT:
DONE AND PASSED at Montreal, in the Province of Québec on the date hereinabove
first mentioned and recorded in the office of the undersigned Notary under
minute number __________________________
______________________________________________________________________.
AND after the Grantor and the Trustee had declared to the said Notary that they
had taken cognizance of these presents and had exempted the said Notary from
reading them or causing same to be read, the said duly authorized
representatives of the Grantor and the Trustee have signed in the presence of
the undersigned Notary.

            NOVELIS INC.
      Per:           Brigitte Gauthier        BANK OF AMERICA, N.A.
      Per:           Ma Ry Tran            [Kevin Leonard], Notary
   



[Novelis ABL Hypothec]

- 17 -



--------------------------------------------------------------------------------



 



DEED OF HYPOTHEC
Minute No.
IN THE YEAR TWO THOUSAND AND TEN, THIS l DAY OF DECEMBER.
BEFORE [Kevin Leonard], the undersigned Notary for the Province of Québec,
practicing at Montréal.
APPEARED:
NOVELIS NO. 1 LIMITED PARTNERSHIP (hereinafter referred to as the “Grantor”), a
limited partnership formed under the laws of the Province of Québec, with an
office at 2040 Fay Street, Jonquière, Québec, G7S 4K6, herein acting and
represented by its general partner 4260848 CANADA INC., herein acting and
represented by Brigitte Gauthier, its authorized representative, who is duly
authorized in virtue of a resolution adopted by such general partner dated l, a
certified copy or duplicate of which is annexed hereto after having been signed
for identification by the said representative and by the undersigned Notary.
AND:
BANK OF AMERICA, N.A. (hereinafter referred to as the “Trustee”), as holder of
an irrevocable power of attorney (fondé de pouvoir) of the present and future
holders of the Bond (as hereinafter defined), which Trustee is duly organized
and which is herein represented by Ma Ry Tran, its authorized representative,
who is duly authorized as she so declares.
WHICH PARTIES HAVE DECLARED AND AGREED AS FOLLOWS:
1. DEFINITIONS
     Unless it is otherwise apparent from or inconsistent with the context,
certain words and expressions in this Deed the initial letter of which is
capitalized and which are not otherwise defined in the text itself, have the
meaning ascribed thereto in Schedule I, or if not defined in such text or
Schedule I, then such words and expressions shall have the meaning ascribed
thereto in the Credit Agreement.
2. OBLIGATIONS SECURED
     Novelis Inc. will be issuing on or about December 17, 2010, Bond No. 2010-2
in the aggregate amount of Two Billion dollars in lawful currency of Canada
(Cdn$2,000,000,000) (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Bond”), in favour of Bank of America,
N.A., in its capacity as collateral agent under and pursuant to the Credit
Agreement (the “Collateral Agent”) for the benefit of all present and future
Secured Parties, and the Grantor has agreed



 



--------------------------------------------------------------------------------



 



to secure by way of the present hypothec the obligations of Novelis Inc. towards
the Collateral Agent, under the Bond.
     In this Deed, the word “Obligations” means the payment by Novelis Inc. to
the Collateral Agent of the principal amount of the Bond, interest thereon and
all other amounts from time to time owing thereunder or pursuant thereto and the
performance by Novelis Inc. of its obligations under the Bond and the
performance of the Grantor’s obligations hereunder.
3. HYPOTHEC
     As security for the full and final payment of the Obligations and of the
expenses, if any, incurred by the Trustee to obtain payment of the Obligations
or to conserve the Mortgaged Property, the Grantor hereby hypothecates to and in
favour of the Trustee as holder of an irrevocable power of attorney (fondé de
pouvoir) for all present and future holders of the Bond, to the extent of Two
Billion dollars in lawful currency of Canada (Cdn$2,000,000,000), with interest
thereon at the rate of Twenty-Five Percent (25%) per annum from the date hereof,
all present and future immovable and movable property of the Grantor, corporeal
or incorporeal, wherever situate including, without limitation:

(a)   The immovable property described in Schedule II hereof, together with all
present and future works, constructions and appurtenances related thereto;   (b)
  All present and future immovables which the Grantor is or may hereafter become
the owner from time to time, together with all present and future works,
constructions and appurtenances related thereto;   (c)   All present and future
corporeal and incorporeal property which, with respect to the immovables
hereinabove charged, are covered by any of Articles 901 through 904 of the Civil
Code;   (d)   All present and future corporeal movable property which ensures
the utility of the immovables hereinabove charged;   (e)   All rents which are
or may become payable in virtue of any and all present and future leases upon
the immovables hereinabove charged, and all indemnities paid in virtue of the
insurance contracts covering such rents; and   (f)   All present and future
movable property of the Grantor, tangible or intangible, wherever situate
including, without limitation:

  (i)   all of its Claims, present and future;     (ii)   all of its Property in
Stock, present and future;

[Novelis LP ABL Hypothec]



- 2 -



--------------------------------------------------------------------------------



 



  (iii)   all of its Equipment, present and future;     (iv)   all of its
Intellectual Property, present and future;     (v)   all of its Contractual
Rights, present and future; and     (vi)   all Securities, present and future.

     If any of the Mortgaged Property may not be assigned, subleased, charged or
encumbered without the leave, license, consent or approval of the applicable
counterparty, a governmental authority or any other person, the hypothec created
hereby on any such property shall be under the suspensive condition of obtaining
such leave, license, consent or approval.
     Any and all Mortgaged Property, which is acquired, transformed or
manufactured after the date of this Deed shall be charged by the hypothecs
created hereunder, (i) whether or not such property has been acquired in
replacement of other Mortgaged Property which may have been alienated by the
Grantor in the ordinary course of business, (ii) whether or not such property
results from a transformation, mixture of or combination of any Mortgaged
Property, and (iii) in the case of Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of the charged Securities and without the Trustee being
required to register any notice whatsoever, the property charged under the
hypothecs created hereunder being the universality of the Grantor’s present and
future movable and immovable property.
4. REPRESENTATIONS AND WARRANTIES
     The Grantor hereby represents and warrants that:
4.1 It does not hold title to any claim secured by a registered hypothec which
is not described in Schedule III.
5. COVENANTS OF THE GRANTOR
     The Grantor hereby undertakes and covenants in favour of the Trustee to:
5.1 Notify the Trustee in writing of:

(a)   any change in the representations and warranties made hereinabove at
Article 4; and   (b)   the existence of any security, hypothec, prior claims or
property right retained or assigned securing Claims and, in such cases, to
provide the Trustee, upon demand, with satisfactory proof that such security or
hypothec has been registered or published in accordance with

[Novelis LP ABL Hypothec]



- 3 -



--------------------------------------------------------------------------------



 



    applicable law in order for the rights of the Trustee to be set up against
third persons.

5.2 To refrain from mixing or combining the Corporeal Movable Property with
other movable property belonging to a third party, or from transforming the
same, except in the normal course of the Grantor’s Enterprise or unless
consented to in writing by the Trustee.
5.3 To ensure that its right of ownership in any Mortgaged Property in the hands
or possession of any third party remains enforceable against third parties and,
accordingly, that such right has been registered or published, if registration
or publication is required by law for the purpose of enforcement against third
parties.
5.4 The parties however acknowledge that the transfer to the Grantor of and its
right of ownership or other in the Intellectual Property listed in Schedule IV
may not yet be recorded in the relevant intellectual property offices.

6.   SPECIAL PROVISIONS RELATIVE TO THE RENTS

6.1 The Trustee authorizes the Grantor to manage and collect the Rents in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the fullest extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Rents, give acquittances therefore and apply such sums (net of
all collection costs and the reasonable remuneration of the Trustee at the
customary rates) in such manner as it shall deem appropriate; and   (b)   renew
or modify the leases or consent to the termination thereof, execute new leases,
take and give up security and generally exercise, but without any obligation to
do so and at its entire discretion, all rights of the Grantor with respect to
the Rents, it being understood that the Trustee is relieved of any obligation to
inform the Grantor of any irregularity in the payment of any Rent and it shall
incur no liability for any loss or damage which may result from the exercise of
its rights except in the case of its own intentional or gross fault.

6.2 Any amount received by the Grantor with respect to the Rents after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
[Novelis LP ABL Hypothec]



- 4 -



--------------------------------------------------------------------------------



 



6.3 The Grantor shall deliver to the Trustee upon request a copy of all leases
affecting the Mortgaged Property and other information respecting the Rents on a
timely basis.

7.   SPECIAL PROVISIONS RELATIVE TO THE CLAIMS

7.1 The Trustee authorizes the Grantor to manage and collect the Claims in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the full extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Claims and apply such proceeds (net of all collection costs
and the reasonable remuneration of the Trustee at the customary rates) to the
Obligations in such manner as it shall deem appropriate;

(b)   give valid acquittances for any sums paid by third party debtors at any
time after as well as before the creation of this security, and unilaterally
cause, with or without consideration, the cancellation or reduction of any
Encumbrance securing the Claims or any part thereof; and

(c)   renegotiate, terminate or operate novation of the Claims in whole or in
part upon such terms and conditions as it shall deem reasonable, take and give
up security and generally exercise, but without any obligation to do so and at
its entire discretion, all rights of the Grantor with respect to the Claims, it
being understood that the Trustee is relieved of any obligation to inform the
Grantor of any irregularity in the payment of any Claim and it shall incur no
liability for any loss or damage which may result from the exercise of its
rights except in the case of its own intentional or gross fault.

7.2 Any amount received by the Grantor with respect to the Claims after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
7.3 If any of the Claims are themselves secured by a Conventional Security or
any other right susceptible of publication under the law, the Trustee shall have
the right to accomplish, at the expense of the Grantor, all the formalities
required to perfect against the third party debtors the hypothecary rights of
the Trustee upon such Claims and accessories thereof.
[Novelis LP ABL Hypothec]



- 5 -



--------------------------------------------------------------------------------



 



8.   SPECIAL PROVISIONS RELATIVE TO THE HYPOTHEC ON SECURITIES

8.1 If the Grantor now or hereafter acquires Mortgaged Property consisting of
certificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and promptly deliver to the Term
Loan Collateral Agent (as such term is defined in the Intercreditor Agreement)
in accordance with the Intercreditor Agreement any and all certificates
representing such Mortgaged Property (collectively, the “Pledged Certificated
Securities”) and other materials as may be required from time to time to provide
the Trustee with control (as such term is defined in the Transfer Act) over all
Pledged Certificated Securities in the manner provided under Section 55 of the
Transfer Act and at the request of the Trustee following the occurrence of en
Event of Default which is continuing, will cause all Pledged Certificated
Securities to be registered in the name of the Trustee or its nominee.
8.2 If the Grantor now or hereafter acquires any Mortgaged Property consisting
of uncertificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and deliver to the Term Loan
Collateral Agent (as such term is defined in the Intercreditor Agreement) any
and all such documents, agreements and other materials as may be required from
time to time to provide the Trustee with control over all such Mortgaged
Property in the manner provided under Section 56 of the Transfer Act.
8.3 If any securities, whether certificated or uncertificated, or other
investment property or financial asset (as such term is defined in the Transfer
Act) now or hereafter acquired by the Grantor are held by the Grantor or its
nominee through a securities intermediary or commodity intermediary or other
intermediary (other than the Term Loan Collateral Agent (as such term is defined
in the Intercreditor Agreement)), the Grantor shall notify the Trustee thereof
in writing and, at the request of the Trustee, deliver to the Trustee any and
all such documents, agreements and other materials as may be required from time
to time to provide the Trustee with control over all such Mortgaged Property in
the manner provided under Section 113 of the Transfer Act.
8.4 The Grantor shall not cause or permit any person other than the Trustee and
the Term Loan Collateral Agent (as such term is defined in the Intercreditor
Agreement) to have control (as understood in the Transfer Act) of any of the
securities forming part of the Mortgaged Property other than control (as
understood in the Transfer Act) in favour of any depositary bank or securities
intermediary which has subordinated its encumbrance to the encumbrance of the
Trustee pursuant to documentation in form and substance satisfactory to the
Trustee.
8.5 Until the occurrence of an Event of Default which is continuing, the Grantor
shall be entitled to exercise all rights attached to such securities, investment
property and financial assets owned by it, including any right to
[Novelis LP ABL Hypothec]



- 6 -



--------------------------------------------------------------------------------



 



vote and any right of conversion or redemption, provided such rights are not
exercised in a manner which would impair the value of such securities.
8.6 Upon the occurrence of an Event of Default which is continuing and if
permitted or not otherwise prohibited under the Civil Code, the Trustee may, if
it has control (as understood under the Transfer Act) of securities and
securities entitlements or if they are of a type, dealt in or traded on
securities exchanges or financial markets, sell such securities or security
entitlements or otherwise dispose of them without having to give a prior notice,
obtain their surrender or observe the time limits prescribed by Title Three of
Book Six of the Civil Code.
8.7 Upon the occurrence of an Event of Default which is continuing, the Trustee
and each of its officers are hereby irrevocably authorized and empowered to
complete the blanks in any transfer form or power of attorney of any Pledged
Certificated Securities with such names and dates and in such manner as the
Trustee or any such officer may deem advisable, and to deal with and deliver the
same in the manner herein provided. Such rights of the Trustee shall survive and
have effect notwithstanding the dissolution of the Grantor or the appointment of
any trustee or receiver to its assets.
8.8 The Trustee may, upon the occurrence of an Event of Default which is
continuing, transfer any Securities or any part thereof into its own name or
that of a third party appointed by it so that, the Trustee or its nominee(s) may
appear as the sole registered holder thereof, in which case:

(a)   All voting rights and any other right attached to such Securities may be
exercised by the Trustee (without any obligation of the Trustee to do so) or on
behalf of the Trustee.

(b)   The Trustee shall collect revenues, dividends and capital distributions
and the Grantor shall cease to have any right thereto and the Trustee may either
hold same as Mortgaged Property or apply them in reduction of the Obligations.

(c)   The Trustee may give the Grantor a proxy, revocable at any time,
authorizing it to exercise, in whole or in part, all voting rights and any other
rights attached to such Securities.

8.9 For the purpose of this Article 8, the Grantor hereby irrevocably appoints
any officer or employee of the Trustee as its attorney with full power of
substitution and authority to execute such documents necessary to render
effective the rights granted to the Trustee pursuant to this Article 8.
9. EVENTS OF DEFAULT
     The hypothecary rights hereby constituted shall become enforceable upon the
occurrence of an Event of Default.
[Novelis LP ABL Hypothec]



- 7 -



--------------------------------------------------------------------------------



 



10. EXERCISE OF HYPOTHECARY RIGHTS
10.1 Upon the occurrence of an Event of Default which is continuing, the Trustee
may request, in accordance with what is provided by law, from the Grantor the
voluntary surrender of the Mortgaged Property and the Grantor hereby undertakes
to do so. To that end, the Grantor covenants not to oppose the measures
initiated by the Trustee for the purpose of taking possession of the assets
surrendered by the Grantor, but to facilitate the same. The Grantor shall also
execute any deed or document which may be necessary or useful to evidence such
surrender or to give it full effect. Notwithstanding the foregoing, the Grantor
shall not be prevented from contesting before a court of competent jurisdiction
the existence of an Event of Default and asserting that, as a result, the
Trustee does not have the right to avail itself of the rights and recourses
contemplated in this Article 10.
10.2 The Trustee shall not be bound to exercise the same hypothecary rights
against all of the Mortgaged Property. Whatever hypothecary rights the Trustee
elects to exercise, the following provisions shall apply:

(a)   The Trustee shall have the right, at the expense of the Grantor and in
order to conserve or realize upon the Mortgaged Property:

  (i)   to continue or terminate the use and operation of the Mortgaged
Property, including, without limitation, the processing and the sale of the
Property in Stock;

  (ii)   to dispose of the Mortgaged Property which may perish or deteriorate
rapidly;

  (iii)   to use any information obtained by reason of the exercise of its
rights;

  (iv)   to perform any obligation or covenant of the Grantor; and

  (v)   to exercise any right with respect to the Mortgaged Property.

(b)   The Trustee shall not be bound to make an inventory, to take out insurance
or to furnish any security.

(c)   The Trustee may acquire directly or indirectly any of the Mortgaged
Property.

(d)   The Trustee may from time to time in the course of the exercise of its
rights, renounce, with or without consideration, any right of the Grantor.

(e)   The Trustee shall not be bound to make the Mortgaged Property productive
or to conserve the same.

(f)   Should the Trustee at any time abandon the exercise of its rights,
hypothecary or otherwise, against the Mortgaged Property, the

[Novelis LP ABL Hypothec]



- 8 -



--------------------------------------------------------------------------------



 



    Trustee may elect, at its option, to return to the Grantor without any
representation or warranty, any Mortgaged Property which the Grantor had
surrendered to the Trustee, or the remainder thereof if any, the whole without
prejudice to its other rights and recourses.

(g)   The Trustee shall be deemed to have acted in the best interest of the
Grantor and its successors if the Trustee has acted in accordance with its
standard methods of assessing and managing financial risks in the ordinary
course of its business.

10.3 Where the Trustee exercises a right of taking in payment and the Grantor,
inasmuch as it has the right to do so, requires that the Trustee sell the
Mortgaged Property upon which such recourse was exercised, the Grantor
acknowledges that the Trustee shall not be bound to abandon the right of taking
in payment unless the Trustee has obtained, before the end of the period allowed
for surrender, (i) a satisfactory security guaranteeing that the sale will be
made at a sufficiently high price to enable the Trustee’s claim to be paid in
full, (ii) the full reimbursement of all costs thus incurred by it, and (iii) an
advance of the funds needed for the sale of the said properties.
10.4 If the Trustee itself sells any Mortgaged Property, it shall not be
required to obtain any prior appraisal thereof.
10.5 The sale by the Trustee of any Mortgaged Property may be concluded by the
Trustee without legal warranty or, at its option, without any warranty
whatsoever.
10.6 The Trustee hereby irrevocably renounces to all rights or recourses of a
hypothecary creditor including, the right to follow contemplated in Article 2700
of the Civil Code, with respect to any property which is Excluded Property
and/or otherwise becomes Excluded Property during the term of this Deed.
11. REDUCTION AND CANCELLATION
     The Trustee may unilaterally at its entire discretion consent to the
reduction or cancellation of the security hereby constituted. However, the
Trustee shall not be bound to consent to any such reduction or cancellation
unless and until it has received the full and final payment of all amounts
hereby secured and there is no outstanding commitment on the part of any Secured
Party to advance further sums or extend further credits to the Grantor.
     If the Collateral Agent is authorized under the Credit Agreement to
release, in whole or in part, the security hereby constituted, then the Trustee
is authorized to release such security under this Deed.
     Upon the Discharge of Revolving Credit Secured Obligations (as such term is
defined in the Intercreditor Agreement), the Trustee shall grant an
[Novelis LP ABL Hypothec]



- 9 -



--------------------------------------------------------------------------------



 



acquittance and consent to the reduction or cancellation of the hypothecary
rights hereby constituted and, concurrently, shall return the Pledged
Certificated Securities to the Grantor, together with all other relevant share
transfer powers, endorsements or other documents in connection with the Pledged
Certificated Securities.
12. GENERAL PROVISIONS
12.1 This Deed does not operate novation and the hypothec hereby constituted
shall be in addition to any other guarantee or security which the Trustee and/or
the Secured Parties may have from time to time.
12.2 This Deed need not be signed for acceptance by any of the Bondholders in
order to be binding on the Grantor. Such acceptance by the Bondholders shall be
presumed and cannot be disputed by the Grantor.
12.3 Any notices, directions or other communications provided for in this Deed
must be in writing and given in accordance with the Credit Agreement.
12.4 Subject to the provisions of the Credit Agreement, the Trustee may waive
any covenant in its favour herein contained and any Event of Default and may
also grant extensions, take and give up security, accept arrangements and
otherwise deal with the Grantor or with any other party as the Trustee may see
fit, the whole without prejudice to the Obligations or to any other right of the
Trustee and of the Secured Parties. No failure or delay on the part of the
Trustee in exercising any right hereunder shall operate as a waiver thereof nor
shall any waiver be effective unless the same be in writing.
12.5 The Grantor shall be “en demeure” by the mere lapse of time, or may be put
“en demeure” by any other method provided by law.
12.6 This hypothec is a continuous security which will subsist notwithstanding
any fluctuation of the amounts hereby secured. The Grantor shall be deemed to
obligate itself again as provided in Article 2797 of the Civil Code with respect
to any future obligation hereby secured.
12.7 The Trustee shall have the right, at the expense of the Grantor, to perform
all acts and things and to execute all documents as may be necessary to ensure
that this hypothec remains effective and opposable to third parties, including
the execution and filing of any document required for the renewal hereof.
12.8 If the term “Grantor” includes more than one person, each of them shall be
jointly liable for the performance of the obligations herein stipulated.
12.9 Subject to the provisions of the Credit Agreement, any amount received by
the Trustee in the exercise of its rights hereunder or under any law may, at its
option, be retained by it as part of the Mortgaged Property, or may be applied
by it towards the partial payment of the Obligations, as the
[Novelis LP ABL Hypothec]



- 10 -



--------------------------------------------------------------------------------



 



Trustee shall alone determine notwithstanding the rules governing the
application of payments.
12.10 The Trustee is not bound by any degree of care beyond a reasonable
diligence in the exercise of its rights or in the performance of its duties, and
it shall not be liable for any loss or damage resulting therefrom except as a
result of its own intentional or gross fault.
12.11 The Trustee may delegate to any other person, including, without
limitation, to any of the Secured Parties, the exercise of its rights or the
performance of its duties hereunder and may provide such agents or mandataries
with any information that the Trustee may possess with respect to the Grantor or
the Mortgaged Property.
12.12 The property or sums of money received or held by the Trustee by reason of
these presents may be invested by the Trustee in such manner as it shall deem
appropriate without regard to rules governing the administration of the property
of others.
12.13 Neither the execution of this Deed nor the fact that the Trustee or the
Secured Parties may have already granted any part of the credits the repayment
of which are hereby secured, shall be deemed to oblige the Trustee or the
Secured Parties either to keep such credits available or to grant further
credits.
12.14 The Grantor shall continue to be bound by all the obligations expressed
herein notwithstanding any transfer of the Mortgaged Property or any part
thereof.
12.15 Except as may be otherwise apparent from the context, the word “Grantor”
shall be interpreted as referring to the Grantor itself and to all subsequent
owners of the Mortgaged Property as well as to any other person or persons
having assumed the Grantor’s liabilities to the Trustee.
12.16 Unless there is something in the context inconsistent therewith, words
importing the singular shall include the plural and vice versa, and words
importing the neuter gender shall include the masculine and feminine genders and
vice versa.
12.17 IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN. NOTWITHSTANDING
ANYTHING HEREIN TO THE
[Novelis LP ABL Hypothec]



- 11 -



--------------------------------------------------------------------------------



 



CONTRARY, THE HYPOTHEC GRANTED TO THE TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF
THE BOND, PURSUANT TO THIS DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
TRUSTEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT,
TO BE DATED ON OR ABOUT DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., NOVELIS CORPORATION, NOVELIS PAE
CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM
UPSTREAM HOLDINGS LLC, NOVELIS UK LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”),
THE SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA,
N.A., AS REVOLVING CREDIT ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL
AGENT (AS SUCH TERMS ARE DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF
AMERICA, N.A., AS TERM LOAN ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT
(AS SUCH TERMS ARE DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER
PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME
TO TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING
ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY
COLLATERAL AGENT.
12.18 The Grantor acknowledges that it has read this Deed, that it has received
adequate explanation of the nature and scope of its obligations hereunder and
that it is satisfied therewith.
12.19 This Deed shall be binding upon the Grantor and its successors and assigns
and shall inure to the benefit of the Trustee and its successors and assigns, as
holder of an irrevocable power of attorney (fondé de pouvoir) for all present
and future holders of the Bond.
12.20 This Deed of Hypothec shall be deemed to be a “Security Document” under
the Credit Agreement.
12.21 The Trustee and the concerned Secured Parties may also at any time upon
the occurrence of an Event of Default, outside the purview of this hypothec,
operate compensation between any of the claims owing by the Trustee and/or the
concerned Secured Parties to the Grantor and the Obligations hereby secured. In
case of the bankruptcy of the Grantor, such compensation shall be deemed to have
occurred immediately prior to such
[Novelis LP ABL Hypothec]



- 12 -



--------------------------------------------------------------------------------



 



bankruptcy. For greater certainty, the Trustee, by its signature hereof, also
accepts the benefit of this provision on behalf and for all concerned Secured
Parties.
12.22 The Grantor agrees to indemnify the Trustee as holder of an irrevocable
power of attorney (fondé de pouvoir) of the present and future holders of the
Bond from and against any and all claims, losses and liabilities arising out of
or resulting from this Deed (including enforcement of the hypothecs contained
herein), except claims, losses or liabilities resulting from the Trustee’s
intentional or gross fault. This obligation of the Grantor shall survive even
after the cancellation of this hypothec if the cause of action originated prior
to such cancellation.
     All Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees) including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with this Deed, the execution, amendment and/or the
enforcement of this Deed, shall for greater certainty, be for the account of the
Grantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.
     Without limiting the foregoing, the Grantor will upon demand pay to the
Trustee, as holder of an irrevocable power of attorney (fondé de pouvoir) of the
present and future holders of the Bond, the amount of any and all reasonable
expenses, including the reasonable fees and disbursement of its counsel and any
experts, which the Trustee may incur in connection with (i) the administration
of the Deed, (ii) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, any of the Mortgaged Property,
(iii) the exercise or enforcement of any of the rights of the Trustee hereunder,
or (iv) the failure by the Grantor to perform or observe any of the provisions
hereof.
12.23 This Deed shall be interpreted and construed in accordance with the laws
of the Province of Québec and the federal laws of Canada applicable therein.
12.24 Notwithstanding the provisions of Section 32 of An Act Respecting Special
Powers of Legal Persons (Québec), the Trustee may acquire and be the holder of
the Bond. The parties hereto hereby acknowledge that the Bond constitutes a
title of indebtedness as such term is used in Article 2692 of the Civil Code.
The Grantor also hereby appoints and constitutes the Trustee as the holder of an
irrevocable power of attorney (fondé de pouvoir) of all present and future
holders of the Bond.
12.25 The parties hereto confirm their express wish that this Deed and all
documents related thereto be drawn up in English. Les parties aux présentes
confirment leur volonté expresse de voir le présent Acte et tous les documents
s’y rattachant être rédigés en anglais.
[Novelis LP ABL Hypothec]



- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE I
CERTAIN DEFINITIONS
“Civil Code” or the abbreviation “C.c.Q” means the Civil Code of Québec.
“Claims” means, regardless of the debtors or the situs thereof, any and all
claims, customer accounts, book debts, accounts receivable and any other amounts
or property now or hereafter owing to the Grantor, either absolutely or
conditionally, including all claims and indemnities payable under insurance
policies covering the same, all deposits and credit balances with financial
institutions, suppliers or others, all judgments, rights and accessories
thereto, all Encumbrances in support thereof and all books, papers, invoices,
notes and data files evidencing, recording or supporting the same.
“Contractual Rights” means any and all rights, title and interest of the Grantor
in all contracts, leases, bids, offers, supply agreements and all other
agreements of any nature and description relating to the Mortgaged Property or
relating to the Enterprise and undertaking of the Grantor.
“Conventional Security” means a conventional hypothec, a security interest, a
resolutory right, a right of redemption, a reservation of ownership, a trust and
any security device or other real right, whether or not capable of registration,
granted by agreement for the purpose of securing the performance of an
obligation.
“Corporeal Movable Property” means any of the Mortgaged Property which is
movable in nature and corporeal.
“Credit Agreement” means that certain credit agreement to be dated on or about
December 17, 2010, among, inter alios, Novelis Inc., Novelis Corporation,
Novelis AG, Novelis UK Ltd, Novelis Corporation and the other U.S. Subsidiaries
of Novelis Inc. party thereto, as borrowers, the other guarantors party thereto,
the lenders party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent, Issuing Bank, and U.S. Swingline Lender, and The Royal Bank of
Scotland PLC, as European Swingline Lender, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to time and includes any agreement extending the maturity of, refinancing
or restructuring all or any portion of, the indebtedness under such agreement or
any successor agreements, whether or not with the same Agents or Lenders.
“Encumbrance” means a legal cause of preference, a dismemberment of the right of
ownership, a special mode of ownership, a restriction on the right to dispose
and a Conventional Security.
“Enterprise” means the carrying on of an organized economic activity, whether or
not it is commercial in nature, consisting of producing, administering or
alienating property, or providing a service.
[Novelis LP ABL Hypothec]



- 14 -



--------------------------------------------------------------------------------



 



“Equipment” means corporeal movable property such as machinery, equipment,
vehicles, rolling stock, furniture and fixtures, and all licenses and other
rights and records, files, charts, plans, drawings, specifications, manuals,
documents and warranties relating thereto.
“Event of Default” means the failure on the part of the Grantor to pay or
perform any of the Obligations on demand or otherwise when due and payable or to
be performed, as the case may be.
“Intellectual Property” means all of the Grantor’s trade names, trade marks,
copyrights, designs, processes, know how, goodwill, licenses, franchises,
permits, quotas, patents and other rights of intellectual and industrial
property of any nature and description, and all pending applications pertaining
thereto, including without limitation, the Intellectual Property listed in
Schedule IV hereof.
“Mortgaged Property” means any and all property, rights and interest, present
and future, intended to be charged by the hypothec created under Article 3
hereof, all substitutions and replacements thereof, all increases, additions and
accessions thereto, all rights attaching thereto and all proceeds in any form
derived directly or indirectly from any dealing with any of the foregoing or the
proceeds therefrom.
“Property in Stock” means, regardless of the situs thereof at any particular
time, (a) all inventory of raw materials, goods in process, finished products
and stock in trade of any nature and description, whether or not the same is
held for let or hire, leasing, resale or otherwise, (b) all goods and materials
used in or procured for the packaging thereof, (c) any such property held by
third parties under let or hire, leasing, conditional sale, franchise, license,
consignment or other like contractual arrangements with its lawful owner,
(d) any such property sold by the Grantor and later taken back for any reason,
and (e) all amounts and proceeds paid or payable to or for the account of the
Grantor as a result of the sale, lease or other dealings with any of the
foregoing.
“Rents” means the rents, present and future, and the insurance indemnities
referred to in paragraph (e) of Article 3.
“Secured Parties” shall have the meaning ascribed thereto in the Credit
Agreement.
“Securities” means all present and future shares in the capital stock of a legal
person, now or hereafter owned by the Grantor, all present and future bonds,
debentures, bills of exchange, promissory notes, negotiable instruments and
other evidences of indebtedness, and all present and future options, warrants,
investment certificates, mutual funds units, all interests or units of the
Grantor in any partnership, or any rights in respect of any of the foregoing,
and any other instrument or title generally called or included as a security,
and also including, without limitation, all Securities issued or received in
substitution, renewal, addition or replacement of Securities, or issued or
[Novelis LP ABL Hypothec]



- 15 -



--------------------------------------------------------------------------------



 



received on the purchase, redemption, conversion, cancellation or other
transformation of Securities or issued or received by way of dividend or
otherwise to holders of Securities, and all present and future instruments,
bills of lading, warehouse receipts, documents or other evidences of title of
the Grantor.
“Transfer Act” means An Act Respecting the Transfer of Securities and the
Establishment of Security Entitlements (Quebec), as amended, supplemented,
restated or replaced from time to time.
SCHEDULE II
IMMOVABLE PROPERTY DESCRIPTION
NIL
SCHEDULE III
CLAIMS SECURED BY HYPOTHEC
NIL
SCHEDULE IV
INTELLECTUAL PROPERTY
NIL
[Novelis LP ABL Hypothec]



- 16 -



--------------------------------------------------------------------------------



 



WHEREOF ACT:
DONE AND PASSED at Montreal, in the Province of Québec on the date hereinabove
first mentioned and recorded in the office of the undersigned Notary under
minute number __________________________
________________________________________.
AND after the Grantor and the Trustee had declared to the said Notary that they
had taken cognizance of these presents and had exempted the said Notary from
reading them or causing same to be read, the said duly authorized
representatives of the Grantor and the Trustee have signed in the presence of
the undersigned Notary.

            NOVELIS NO. 1 LIMITED PARTNERSHIP, by its general partner 4260848
CANADA INC.
      per:           Brigitte Gauthier           

            BANK OF AMERICA, N.A.
      per:           Ma Ry Tran         

[Novelis LP ABL Hypothec]
[Kevin Leonard], Notary



- 17 -



--------------------------------------------------------------------------------



 



No. 2010-2
NOVELIS INC.
BOND

     
December 17, 2010
  Cdn. $2,000,000,000

The undersigned, Novelis Inc., a corporation duly organized under the laws of
Canada (the “Corporation”), for value received, hereby promises to pay to the
order of Bank of America, N.A., as collateral agent under the Credit Agreement
(the “Collateral Agent”) or its permitted assigns, for the benefit of all
present and future Secured Parties, as such term is defined in the Credit
Agreement, upon demand, at such address or addresses, in the Province of Quebec,
as the Collateral Agent may designate at any time and from time to time by
notice in writing to the Corporation, upon presentation and surrender thereat of
this Bond, the sum of Two Billion dollars in lawful currency of Canada
(Cdn$2,000,000,000), and to pay interest thereon, as well after as before
maturity and both before and after default, from the date of this Bond, at the
same place, in like money at a rate of twenty-five percent (25%) per annum,
together with interest on overdue interest (computed monthly) at the same rate
from its due date to the date of payment. This Bond is issued in connection with
the Credit Agreement (as defined below), is secured by a Deed of Hypothec, as
amended, supplemented, restated or otherwise modified from time to time, made by
the Corporation in favour of Bank of America, N.A., as holder of an irrevocable
power of attorney (fondé de pouvoir) for all the present and future holders of
this Bond, is subject to a Bond Pledge Agreement, as amended, supplemented,
restated or otherwise modified from time to time, executed as of the date hereof
by the Corporation and by the Collateral Agent and is governed by the laws of
the Province of Quebec.
Capitalized terms used and not otherwise defined herein have the meaning
ascribed thereto in the Credit Agreement.
“Credit Agreement” means that certain credit agreement to be dated on or about
the date hereof, among, inter alios, Novelis Inc., Novelis Corporation, Novelis
AG, Novelis UK Ltd, Novelis Corporation and the other U.S. Subsidiaries of
Novelis Inc. party thereto, as borrowers, the other guarantors party thereto,
the lenders party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent, Issuing Bank, and U.S. Swingline Lender, and The Royal Bank of
Scotland PLC, as European Swingline Lender, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to time and includes any agreement extending the maturity of, refinancing
or restructuring all or any portion of, the indebtedness under such agreement or
any successor agreements, whether or not with the same Agents or Lenders.
This Bond may be transferred by the Collateral Agent by endorsement and delivery
thereof only to a successor collateral agent appointed under and in accordance
with the provisions of the Credit Agreement.
This Bond shall be deemed to be a “Security Document” under the Credit
Agreement.
The Corporation, by its signature, and the Collateral Agent and any transferee
of this Bond, by their acceptance of this Bond, acknowledge that they have
expressly required it to be drawn up in the English language. Novelis Inc., par
sa signature, et Bank of America, N.A. et tout cessionnaire de la présente
obligation, par leur acceptation de la présente obligation, reconnaissent avoir
expressément exigé que celle-ci soit rédigée en anglais.
[Signature page folows]
[Novelis ABL Bond]

 



--------------------------------------------------------------------------------



 



            NOVELIS INC.
      Per:           Name:           Title:        

[Novelis ABL Bond]

 



--------------------------------------------------------------------------------



 



NOVELIS INC.
as Obligor
and
BANK OF AMERICA, N.A.
as Holder
 
DEMAND DEBENTURE
December 17, 2010
 
ABL Debenture

 



--------------------------------------------------------------------------------



 



DEMAND DEBENTURE
NOVELIS INC.
Section 1 Acknowledgement and Promise to Pay.
     For value received, the Obligor acknowledges itself indebted and promises
to pay ON DEMAND, to or to the order of the Holder the principal sum of Four
Billion Dollars ($4,000,000,000) in lawful currency of Canada in accordance with
the terms of this Debenture. The principal amount outstanding from time to time
bears interest both before and after demand and judgment to the date of
repayment in full at the rate of twenty-five per cent (25%) per annum. Interest
at such rate accrues daily and is calculated on the basis of the actual number
of days elapsed in a year of 365 days or 366 days, as the case may be, and is
payable monthly, in arrears, on the first Business Day of each and every month
commencing the month immediately following this date. Overdue interest bears
interest at the same rate, calculated in the same manner. The Obligor promises
to pay the principal amount, interest and other amounts owing under this
Debenture at the offices of the Holder at which any notice may be given to the
Holder in connection with this Debenture or at such other place as the Holder
may designate by notice in writing to the Obligor.
Section 2 Defined Terms.
     Terms defined in the Personal Property Security Act (Ontario) and used but
not otherwise defined in this Debenture have the same meanings. As used in this
Debenture, the following terms have the following meanings:
“Business Day” means any day of the year, other than a Saturday, Sunday or day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in New York, Chicago or Toronto.
“Charged Premises” means the property and undertaking subject to the Security.
“Debenture” means this demand debenture and all schedules attached to it, as it
may be amended, modified, extended, renewed, restated, replaced or supplemented
from time to time.
“Expenses” means all expenses, costs and charges incurred by or on behalf of the
Holder in connection with this Debenture, the Security or the Charged Premises,
including all legal fees, court costs, receiver’s or agent’s remuneration and
other expenses of taking possession of, repairing, protecting, insuring,
preparing for disposition, realizing, collecting, selling, transferring,
delivering or obtaining payment for the Charged Premises, and of taking,
defending or participating in any action or proceeding in connection with any of
the foregoing matters or otherwise in connection with
ABL Debenture

 



--------------------------------------------------------------------------------



 



the Holder’s interest in any Charged Premises, whether or not directly relating
to the enforcement of this Debenture. All such sums, together with interest at
the rate set forth in this Debenture until paid, shall be added to the
indebtedness secured by this Debenture and shall also be secured, together with
all other indebtedness, by this Debenture.
“Holder” means Bank of America, N.A. and its successors and assigns, and any
subsequent holder or holders of this Debenture.
“Lien” means (i) any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, encumbrance, lien (statutory or otherwise), hire
purchase agreement, conditional sale agreement, deposit arrangement, title
retention agreement or arrangement, or any other assignment, arrangement or
condition that in substance secures payment or performance of an obligation,
(ii) any trust arrangement, (iii) any arrangement which creates a right of
set-off out of the ordinary course of business, or (iv) any agreement to grant
any such rights or interests.
“Obligor” means Novelis Inc., a corporation incorporated and existing under the
federal laws of Canada, and its successors and permitted assigns.
“Person” means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability corporation, unlimited
liability company, joint stock company, trust, unincorporated association, joint
venture or other entity or governmental entity, and pronouns have a similarly
extended meaning.
“Security” means the grants, mortgages, charges and security interests
constituted by this Debenture.
Section 3 Interpretation.

(1)   In this Debenture the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Debenture.   (2)
  Any reference in this Debenture to gender includes all genders. Words
importing the singular number only include the plural and vice versa. Except as
otherwise provided in this Debenture, any reference to this Debenture is a
reference to this Debenture as amended, modified, extended, renewed, restated,
replaced or supplemented and includes all schedules to it. Except as otherwise
provided in this Debenture, any reference in this Debenture to a statute is a
reference to such statute and all rules and regulations made under it as they
may have been or may from time to time be amended or re-enacted.

ABL Debenture

- 2 -



--------------------------------------------------------------------------------



 



(3)   The division of this Debenture into Articles, Sections and other
subdivisions and the insertion of headings are for convenient reference only and
do not affect its interpretation. The schedules attached to this Debenture form
an integral part of it for all purposes of it.

Section 4 Grant of Security – Fixed Charge.
     Subject to Section 7, as security for the due payment of the principal
amount, interest and other amounts owing under this Debenture, the Obligor
grants, assigns, conveys, transfers, mortgages, pledges and charges, as and by
way of a fixed and specific mortgage, charge and pledge, to and in favour of the
Holder and otherwise grants to the Holder a security interest in, all of the
Obligor’s right, title and interest in and to:

  (a)   all real and immoveable property, both freehold and leasehold, and other
interests in such property wheresoever situate, now owned or hereafter acquired
by the Obligor (collectively, the “Lands”) including the real property and
leased property described in Schedule 4(a); all rights, leases, licences,
easements, rights-of-way, profits a prendre and interests in real property with
respect to the Lands (and all renewals, extensions and amendments or
substitutions thereof); all facilities relating to or required for use in
connection with the Lands; and all buildings, erections, structures,
improvements, underground facilities, power, fuel and water supply, storage,
waste disposal, roads and other transportation facilities and fixed plant,
machinery and equipment presently situated on or under the Lands or which may at
any time hereafter be constructed or brought or placed on or under the Lands or
used in connection with the Lands;     (b)   all equipment, machinery,
furniture, goods, chattels, fixtures, vehicles, milling, processing, service,
storage and other related infrastructures and other tangible personal property
of every kind and description now owned or hereafter acquired, wherever situate,
used or acquired for use in connection with the property referred to in
Section 4(a);     (c)   all inventory including goods held for sale, lease or
resale, goods furnished or to be furnished to third parties under contracts of
lease, consignment or service, goods which are raw materials or work in process,
goods used in or procured for packing and materials used or consumed in the
business of the Obligor, now owned or hereafter acquired, produced at or used in
connection with the property referred to in Section 4(a);     (d)   all studies,
plans, blueprints, designs, records, files, charts, drawings, specifications,
manuals, bills of lading and other documents of title,

ABL Debenture

- 3 -



--------------------------------------------------------------------------------



 



      whether negotiable or otherwise, now owned or hereafter acquired, to the
extent they relate to the Lands;     (e)   all rents, revenues, income, the
proceeds of any insurance or expropriation payable or due in respect of any
damage to or taking of all or any part of the Charged Premises, the proceeds of
any business interruption insurance and any property in any form derived
directly or indirectly from any dealings with all or any part of the Charged
Premises or that indemnifies or compensates for the loss, destruction or damage
to all or any part of the Charged Premises;     (f)   to the fullest extent
permitted by applicable law, all authorizations, orders, permits, approvals,
grants, licences, consents, rights, franchises, privileges, certificates,
judgments, writs, injunctions, awards, determinations, directions, decrees,
demands or the like issued or granted by law or by rule or regulation of any
governmental or public department, commission, board, office, agency or other
body now or hereafter issued or granted to it;     (g)   all substitutions and
replacements of and increases, additions and, where applicable, accessions to
the property described in Section 4(a) through Section 4(f) inclusive; and    
(h)   all proceeds in any form derived directly or indirectly from any dealing
with all or any part of the property described in Section 4(a) through Section
4(g) inclusive, or the proceeds of such proceeds.

Section 5 Grant of Security – Floating Charge.
     Subject to Section 7, as security for the due payment of the principal,
interest and other amounts owing under this Debenture, the Obligor grants,
mortgages and charges, as and by of a floating charge, to and in favour of the
Holder and otherwise grants to the Holder a security interest in, all of its
property and undertaking now owned or hereafter acquired and all of the property
and undertaking in which the Obligor now has or hereafter acquires any interest,
of every nature and kind and wherever situate, except such of its property and
undertaking as are validly subject to the fixed and specific mortgages, charges,
pledges and security interests granted pursuant to Section 4. Until the Security
is enforceable, the floating charge in no way hinders or prevents the Obligor
from disposing of or dealing with the subject matter of the floating charge in
the ordinary course of business and for purposes of carrying on the same;
provided that such action is not in breach of any specific provision of, or
covenant in, this Debenture.
ABL Debenture

- 4 -



--------------------------------------------------------------------------------



 



Section 6 Effectiveness and Attachment.

(1)   The Security is effective whether or not any monies or liabilities so
secured are advanced or incurred before or after or at the same time as this
Debenture is issued. The Security will remain effective until such time as this
Debenture is discharged as provided in Section 20, irrespective of whether, at
any prior time, there may have been no indebtedness, liabilities or obligations
(direct, indirect, absolute, contingent or otherwise) of the Obligor to the
Holder outstanding.   (2)   The Obligor acknowledges that (i) value has been
given, (ii) it has rights in the Charged Premises (other than after-acquired
Charged Premises), (iii) it has not agreed to postpone the time of attachment of
the Security and (iv) it has received a copy of this Debenture.

Section 7 Scope of Security.

(1)   To the extent that an assignment of amounts payable and other proceeds
arising under or in connection with, or the grant of a security interest in any
agreement, lease, licence, permit or quota of the Obligor would constitute a
default under or breach of or would result in the termination of such agreement,
lease, licence, permit or quota (each, a “Restricted Asset”), the Security with
respect to each Restricted Asset will constitute a trust created in favour of
the Holder, pursuant to which the Obligor holds as trustee all proceeds arising
under or in connection with the Restricted Asset in trust for the Holder, on the
following basis:

  (a)   until the Security is enforceable, the Obligor is entitled to receive
all such proceeds; and     (b)   whenever the Security is enforceable, (i) all
rights of the Obligor to receive such proceeds cease and all such proceeds will
be immediately paid over to the Holder and (ii) the Obligor will take all
actions requested by the Holder to collect and enforce payment and other rights
arising under the Restricted Asset.

(2)   Upon the request of the Holder, the Obligor will use commercially
reasonable efforts to obtain the consent of each other party to any and all
Restricted Assets to the assignment of such Restricted Asset to the Holder in
accordance with this Debenture. The Obligor will also use all commercially
reasonable efforts to ensure that all agreements entered into on and after the
date of this Debenture expressly permit assignments of the benefits of such
agreements as collateral security to the Holder in accordance with the terms of
this Debenture.

ABL Debenture

- 5 -



--------------------------------------------------------------------------------



 



(3)   The Security does not extend to consumer goods at any time owned by or
otherwise held by the Obligor.   (4)   The Security does not extend or apply to
the last day of the term of any lease or sublease of real property or agreement
for a lease or sublease of real property, now held or hereafter acquired by the
Obligor, but the Obligor will stand possessed of any such last day upon trust to
assign and dispose of it as the Holder may direct.

Section 8 Protective Disbursements.
     If the Obligor fails to perform any of its covenants in this Debenture,
then the Holder may, in its absolute discretion, perform any covenant capable of
being performed by it and, if the covenant requires the payment or expenditure
of money, the Holder may make the payment but is under no obligation to do so.
All sums paid or expended by the Holder are immediately payable by the Obligor,
bear interest at the rate set forth in this Debenture and are secured by this
Debenture, having the benefit of the Security in priority to the indebtedness
evidenced by this Debenture. No such performance or payment will relieve the
Obligor from any default under this Debenture or the consequences of such
default.
Section 9 Covenants.
     The Obligor will not sell, assign, convey, exchange, lease, charge,
mortgage, pledge, release or abandon or otherwise dispose of any Charged
Premises or any interest therein except as permitted by the Holder in writing.
The Obligor will not create or suffer to exist any Lien on the Charged Premises,
except as permitted by the Holder in writing and shall discharge any such Lien
which is not so permitted forthwith. The Obligor will immediately upon demand by
the Holder, create and grant as and by way of a fixed and specific mortgage and
charge to and in favour of the Holder, further security over any of the Charged
Premises referred to in Section 5.
Section 10 Enforcement.
     The Security becomes and is enforceable against the Obligor if and when the
Obligor fails to repay the principal amount, interest and other amounts owing
under this Debenture on demand or otherwise when the same become due and payable
or if and when the Obligor breaches any other agreement or covenant it has given
to the Holder (after the expiry of any applicable notice and/or cure periods
given to the Obligor under such other agreement or covenant).
Section 11 Remedies.
     Whenever the Security is enforceable, the Holder may realize upon the
Charged Premises and enforce its rights by:
ABL Debenture

- 6 -



--------------------------------------------------------------------------------



 



  (a)   entry into possession of the Charged Premises by any method permitted by
law;     (b)   sale, grant of options to purchase, or lease of all or any part
of the Charged Premises;     (c)   holding, storing and keeping idle or
operating all or any part of the Charged Premises;     (d)   collection of any
proceeds arising in respect of the Charged Premises;     (e)   institution of
proceedings in any court of competent jurisdiction for the appointment of a
receiver (which term as used in this Debenture includes a receiver and manager)
of all or any part of the Charged Premises;     (f)   institution of proceedings
in any court of competent jurisdiction for sale or foreclosure of all or any
part of the Charged Premises;     (g)   filing of proofs of claim and other
documents to establish claims to the Charged Premises in any proceeding relating
to the Obligor;     (h)   appointment by instrument in writing of a receiver or
agent of all or any part of the Charged Premises and removal or replacement from
time to time of any such receiver or agent; and     (i)   any other remedy or
proceeding authorized or permitted in this Debenture or otherwise by law or
equity.

Section 12 Additional Rights.
       In addition to the rights of the Holder set forth in Section 11, whenever
the Security is enforceable, the Holder may:

  (a)   require the Obligor, at the Obligor’s expense, to assemble the Charged
Premises, to the extent reasonably practicable, at a place or places designated
by notice in writing and the Obligor agrees to so assemble the Charged Premises
immediately upon receipt of such notice;     (b)   require the Obligor, by
notice in writing, to disclose to the Holder the location or locations of the
Charged Premises and the Obligor agrees to make such disclosure when so
required;     (c)   repair, process, modify, complete or otherwise deal with the
Charged Premises, and prepare for the disposition of the Charged Premises,
whether on the premises of the Obligor or otherwise;

ABL Debenture

- 7 -



--------------------------------------------------------------------------------



 



  (d)   redeem any prior security interest against any Charged Premises, procure
the transfer of such security interest to itself, or settle and pass the
accounts of the prior mortgagee, chargee or encumbrancer (any accounts to be
conclusive and binding on Obligor);     (e)   pay any liability secured by any
Lien against any Charged Premises (the Obligor will immediately on demand
reimburse the Holder for all such payments);     (f)   carry on all or any part
of the business of the Obligor and, to the exclusion of all others including the
Obligor, enter upon, occupy and use all or any of the premises, buildings and
other property of or used by the Obligor for such time as the Holder sees fit,
free of charge, and the Holder is not liable to the Obligor for any act,
omission or negligence in so doing or for any rent, charges, depreciation or
damages incurred in connection with or resulting from such action;     (g)  
borrow for the purpose of carrying on the business of the Obligor or for the
maintenance, preservation or protection of the Charged Premises and mortgage,
charge or grant a security interest in the Charged Premises, whether or not in
priority to the Security, to secure repayment;     (h)   commence, continue or
defend any judicial or administrative proceedings for the purpose of protecting,
seizing, collecting, realizing or obtaining possession or payment of the Charged
Premises, and give good and valid receipts and discharges and compromise or give
time for the payment or performance of all or any part of any other obligation
of any third party to the Obligor; and     (i)   at any public sale, and to the
extent permitted by law on any private sale, bid for and purchase any or all of
the Charged Premises offered for sale and upon compliance with the terms of such
sale, hold, retain and dispose of such Charged Premises without any further
accountability to the Obligor or any other Person with respect to such holding,
retention or disposition, except as required by law. In any such sale to the
Holder, the Holder may, for the purpose of making payment for all or any part of
the Charged Premises so purchased, use any claim for the principal, interest and
other amounts owing under this Debenture then due and payable to it as a credit
against the purchase price.

ABL Debenture

- 8 -



--------------------------------------------------------------------------------



 



Section 13 Exercise of Remedies.
     The remedies under Section 11 and Section 12 may be exercised from time to
time separately or in combination and are in addition to, and not in
substitution for, any other rights of the Holder however arising or created. The
Holder is not bound to exercise any right or remedy and the exercise of any
right or remedy is without prejudice to any other rights of the Holder including
the right to claim for any deficiency. The taking of any action or proceeding or
refraining from so doing, or any other dealings with any other security for the
monies secured by this Debenture shall not release or affect the Security.
Section 14 Receiver’s Powers.

(1)   Any receiver appointed by the Holder is vested with the rights and
remedies which could have been exercised by the Holder in respect of the Obligor
or the Charged Premises and such other powers and discretions as are granted in
the instrument of appointment and any supplemental instruments. The identity of
the receiver, any replacement and any remuneration are within the sole and
unfettered discretion of the Holder.   (2)   Any receiver appointed by the
Holder will act as agent for the Holder for the purposes of taking possession of
the Charged Premises, but otherwise and for all other purposes (except as
provided below), as agent for the Obligor. The receiver may sell, lease, or
otherwise dispose of the Charged Premises as agent for the Obligor or as agent
for the Holder as the Holder may determine in its discretion. The Obligor agrees
to ratify and confirm all actions of the receiver acting as agent for the
Obligor, and to release and indemnify the receiver in respect of all such
actions.   (3)   The Holder, in appointing or refraining from appointing any
receiver, does not incur liability to the receiver, the Obligor or otherwise and
is not responsible for any misconduct or negligence of such receiver.   (4)  
All moneys from time to time received by the receiver may be applied as follows
(i) first, in discharge of all operating expenses and other outgoings affecting
the Charged Premises, (ii) second, in keeping in good standing all charges and
liens on the Charged Premises having priority over the Security, (iii) third, in
payment of the remuneration and disbursements of the receiver, (iv) fourth, in
payment to the Holder of the moneys payable hereunder, and (v) the balance, if
any, shall be paid to the Obligor or as a court of competent jurisdiction may
otherwise direct.

Section 15 Appointment of Attorney.
     The Obligor hereby irrevocably constitutes and appoints the Holder (and any
officer of the Holder) the true and lawful attorney of the Obligor. As the
attorney of
ABL Debenture

- 9 -



--------------------------------------------------------------------------------



 



the Obligor, the Holder has the power, upon this Debenture becoming enforceable,
to exercise for and in the name of the Obligor with full power of substitution,
any of the Obligor’s right (including the right of disposal), title and interest
in and to the Charged Premises including the execution, endorsement, delivery
and transfer of the Charged Premises to the Holder, its nominees or transferees,
and upon this Debenture becoming enforceable, the Holder and its nominees or
transferees are hereby empowered to exercise all rights and powers and to
perform all acts of ownership with respect to the Charged Premises to the same
extent as the Obligor might do. This power of attorney is irrevocable, is
coupled with an interest, has been given for valuable consideration (the receipt
and adequacy of which is acknowledged) and survives, and does not terminate
upon, the bankruptcy, dissolution, winding up or insolvency of the Obligor. This
power of attorney extends to and is binding upon the Obligor’s successors and
permitted assigns. The Obligor authorizes the Holder to delegate in writing to
another Person any power and authority of the Holder under this power of
attorney as may be necessary or desirable in the opinion of the Holder, and to
revoke or suspend such delegation.
Section 16 Dealing with the Charged Premises.

(1)   The Holder is not obliged to exhaust its recourse against the Obligor or
any other Person or against any other security it may hold before realizing upon
or otherwise dealing with the Charged Premises in such manner as it may consider
desirable.   (2)   The Holder may grant extensions or other indulgences, take
and give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Obligor and with other Persons, sureties or securities
as it may see fit without prejudice to the obligations and liability of the
Obligor or the rights of the Holder in respect of the Charged Premises.   (3)  
The Holder is not (i) liable or accountable for any failure to collect, realize
or obtain payment in respect of the Charged Premises, (ii) bound to institute
proceedings for the purpose of collecting, enforcing, realizing or obtaining
payment of the Charged Premises or for the purpose of preserving any rights of
any Persons in respect of the Charged Premises, (iii) responsible for any loss
occasioned by any sale or other dealing with the Charged Premises or by the
retention of or failure to sell or otherwise deal with the Charged Premises, or
(iv) bound to protect the Charged Premises from depreciating in value or
becoming worthless.   (4)   The Holder has no obligation to keep the Charged
Premises in its possession identifiable.   (5)   The Holder may, after the
Security is enforceable, (i) notify any Person obligated on an account or on
chattel paper or any obligor on an instrument

ABL Debenture

- 10 -



--------------------------------------------------------------------------------



 



to make payments to the Holder, whether or not the Obligor was previously making
collections on such accounts, chattel paper, instruments, and (ii) assume
control of any proceeds arising from the Charged Premises.
Section 17 Standards of Sale.
     Without prejudice to the ability of the Holder to dispose of the Charged
Premises in any manner which is commercially reasonable, the Obligor
acknowledges that:

  (a)   the Charged Premises may be disposed of in whole or in part;     (b)  
the Charged Premises may be disposed of by public auction, public tender or
private contract, with or without advertising and without any other formality;  
  (c)   any assignee of the Charged Premises may be a customer of the Holder;  
  (d)   any sale conducted by the Holder will be at such time and place, on such
notice and in accordance with such procedures as the Holder, in its sole
discretion, may deem advantageous;     (e)   the Charged Premises may be
disposed of in any manner and on any terms necessary to avoid violation of
applicable law (including compliance with such procedures as may restrict the
number of prospective bidders and purchasers, require that the prospective
bidders and purchasers have certain qualifications, and restrict the prospective
bidders and purchasers to Persons who will represent and agree that they are
purchasing for their own account for investment and not with a view to the
distribution or resale of the Charged Premises) or in order to obtain any
required approval of the disposition (or of the resulting purchase) by any
governmental or regulatory authority or official;     (f)   a disposition of the
Charged Premises may be on such terms and conditions as to credit or otherwise
as the Holder, in its sole discretion, deems advantageous; and     (g)   the
Holder may establish an upset or reserve bid or price in respect of the Charged
Premises.

Section 18 Dealings by Third Parties.
     No Person dealing with the Holder or its agent or a receiver is required to
determine (i) whether the Security has become enforceable, (ii) whether the
powers
ABL Debenture

- 11 -



--------------------------------------------------------------------------------



 



which the Holder or its agent or a receiver is purporting to exercise have
become exercisable, (iii) whether any money remains due upon the Security,
(iv) the necessity or expediency of the stipulations and conditions subject to
which any sale or lease is made, (v) the propriety or regularity of any sale or
any other dealing by the Holder or its agent or a receiver with the Charged
Premises, or (vi) how any money paid to the Holder has been applied. Any bona
fide purchaser of all or any part of the Charged Premises from the Holder or any
receiver or agent will hold the Charged Premises absolutely, free from any claim
or right of whatever kind, including any equity of redemption, of the Obligor,
which it specifically waives (to the fullest extent permitted by law) as against
any such purchaser and all rights of redemption, stay or appraisal which the
Obligor has or may have under any rule of law now existing or hereafter adopted.
Section 19 No Right of Set-Off.
     The principal, interest and other amounts and liabilities secured by this
Debenture will be paid by the Obligor when due without regard to any equities
existing between the Obligor and any other party including the Holder and
without regard to any right of set-off or cross-claim or of any other claim or
demand of the Obligor against the Holder or otherwise.
Section 20 Discharge.
     The Security will not be discharged except by a written release or
discharge signed by the Holder. The Obligor will be entitled to require a
discharge by notice to the Holder upon, but only upon, (i) full and indefeasible
payment of all principal, interest and other amounts secured, (ii) performance
of all obligations of the Obligor to the Holder and (iii) the Holder having no
obligations to the Obligor. Upon discharge of the Security and at the request
and expense of the Obligor, the Holder will execute and deliver to the Obligor
such financing change statements and other documents or instruments as the
Obligor may reasonably require to effect the discharge of the Security.
Section 21 Notices.
     Any notice, direction or other communication (each a “Notice”) given under
this Debenture must be in writing, sent by personal delivery, courier or
facsimile (but not by electronic mail) and addressed:

     
(a) to the Obligor at:
   
      Novelis Inc.
      3560 Lennox Road, Suite 2000
      Atlanta GA 30326
   
      Attention: General Counsel
 
      Facsimile: (404) 760-0137

ABL Debenture

- 12 -



--------------------------------------------------------------------------------



 



     
(b) to the Holder at:
 
      c/o Bank of America, N.A.
      135 South LaSalle Street, Suite 927, IL4-135-09-27
      Chicago, Illinois 60603
   
      Attention: Account Officer
 
      Facsimile: (312) 453-5555

A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day, (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day,
(iii) if sent by overnight courier, on the next Business Day, or (iv) if sent by
facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile. The Obligor or the Holder may change
its address for notice from time to time by providing a Notice in accordance
with the foregoing. Any subsequent Notice must be sent to the Obligor or the
Holder at its changed address. Any element of an address that is not
specifically changed in a Notice will be assumed not to be changed.
Section 22 No Merger.
     This Debenture does not operate by way of merger of any of the principal,
interest and other amounts owing under this Debenture and no judgment recovered
by the Holder will operate by way of merger of, or in any way affect, the
Security, which is in addition to, and not in substitution for, any other
security now or hereafter held by the Holder in respect of the principal,
interest and other amounts owing under this Debenture.
Section 23 Further Assurances.
     The Obligor will do all acts and things and execute and deliver or cause to
be executed and delivered all deeds, transfers, assignments, documents and
instruments that the Holder may require for (i) protecting the Charged Premises,
(ii) perfecting the Security, and (iii) exercising all powers, authorities and
discretions conferred upon the Holder under this Debenture. After the Security
becomes enforceable the Obligor will do all acts and things and execute and
deliver all deeds, transfers, assignments and instruments that the Holder may
require for facilitating the sale of the Charged Premises in connection with its
realization.
Section 24 Successors and Assigns.
     This Debenture is binding upon the Obligor, its successors and assigns, and
enures to the benefit of the Holder and its successors and assigns. This
Debenture
ABL Debenture

- 13 -



--------------------------------------------------------------------------------



 



may be assigned by the Holder without the consent of, or notice to, the Obligor,
to such Person as the Holder may determine and, in such event, such assignee
will be entitled to all of the rights and remedies of the Holder as set forth in
this Debenture or otherwise. In any action brought by an assignee to enforce any
such right or remedy, the Obligor will not assert against the assignee any claim
or defence which the Obligor now has or may have against the Holder. The Obligor
may not assign, transfer or delegate any of its rights or obligations under this
Debenture without the prior written consent of the Holder which may be
unreasonably withheld.
Section 25 Amendment.
     This Debenture may only be amended, supplemented or otherwise modified by
written agreement executed by the Holder and the Obligor.
Section 26 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines any provision of this Debenture to be illegal, invalid or
unenforceable, that provision will be severed from this Debenture and the
remaining provisions will remain in full force and effect.
Section 27 Waivers, etc.
     No consent or waiver by the Holder is binding unless made in writing and
signed by an authorized officer of the Holder. Any consent or waiver given under
this Debenture is effective only in the specific instance and for the specific
purpose for which given. No waiver of any of the provisions of this Debenture
constitutes a waiver of any other provision. A failure or delay on the part of
the Holder in exercising a right under this Debenture does not operate as a
waiver of, or impair, any right of the Holder however arising. A single or
partial exercise of a right on the part of the Holder does not preclude any
other or further exercise of that right or the exercise of any other right by
the Holder. The Holder of this Debenture is required to present and surrender
this Debenture against payment.
Section 28 Governing Law.
     This Debenture will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
Section 29 Negotiable Instrument.
     This Debenture is a negotiable instrument and all holders from time to time
are invited by the Obligor to treat it accordingly.
Section 30 Land Registration Reform Act.
     With respect to any property situate in the Province of Ontario, the
implied covenants deemed to be included in a charge under subsection 7(1) of the
Land Registration Reform Act (Ontario) shall be and are hereby expressly
excluded by the covenants of the Obligor herein.
ABL Debenture

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Obligor has executed this Debenture.

            NOVELIS INC.
      By:           Authorized Signing Officer    

ABL Debenture

- 15 -



--------------------------------------------------------------------------------



 



SCHEDULE 4(a)
THE LANDS
PT LTS 20, 21 & 22, CON 2 KINGSTON, PTS 1, 2, 3, 4, 5, 6, 8, 16, 17 & 23,
13R19110, EXCEPT PTS 1-4, 13R19333; T/W ROW OVER PT LTS 20 & 21, CON 2, PTS 14 &
15, 13R18669 AS IN FC49960; S/T FR574251, TKU12826, TKU12913, TKW14285,
TKW14286, TKW14455, TKW14456; T/W FR500518, FR524287, FR574252; S/T ROW IN
FAVOUR OF THE OWNERS OF PT LTS 20, 21 &22, CON 2, PTS 10-15, 13R19110 OVER PT LT
20, CON 2, PT 16, 13R19110 AS IN FC54292; T/W ROW OVER PT LT 21, CON 2, PT 15,
13R19110 AS IN FC54292; T/W ROW OVER PT LT 21 & 22, CON 2, PT 13, 13R19110 AS IN
FC54292; S/T EASEMENT IN FAVOUR OF THE CORPORATION OF THE CITY OF KINGSTON OVER
PT LTS 20 & 21, CON 2, PTS 8 & 23, 13R19110 AS IN FC54289; S/T EASEMENT IN
FAVOUR OF KINGSTON HYDRO CORPORATION OVER PT LTS 20, 21 & 22, CON 2, PTS 2, 3 &
4, 13R19110 AS IN FC65207; S/T TKU12245 ; KINGSTON ; THE COUNTY OF FRONTENAC,
being all of PIN: 36074-0401 (LT) and being the lands and premises municipally
known as 945 Princess Street & 1 Lappan’s Lane, Kingston, Ontario
ABL Debenture

 



--------------------------------------------------------------------------------



 



NOVELIS INC.
as Obligor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
DEBENTURE DELIVERY AGREEMENT
December 17, 2010
 
ABL Debenture Delivery

 



--------------------------------------------------------------------------------



 



DEBENTURE DELIVERY AGREEMENT
     Debenture delivery agreement dated as of December 17, 2010 made by Novelis
Inc. to and in favour of Bank of America, N.A. as Collateral Agent for the
benefit of the Secured Parties under the Credit Agreement.
     RECITALS:

  (a)   The Collateral Agent and the Lenders have agreed to make certain credit
facilities available to the Borrowers on the terms and conditions contained in
the Credit Agreement; and     (b)   It is a condition precedent to the extension
of credit to the Borrowers under the Credit Agreement that the Obligor execute
and deliver this Agreement together with the Debenture in favour of the
Collateral Agent as security for the payment and performance of the Borrowers’
obligations under the Credit Agreement and the other Loan Documents to which
they are a party.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the Obligor
agrees as follows.
Section 1 Definitions.
As used in this Agreement, the following terms have the following meanings:
“Administrative Agent” means Bank of America, N.A. acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.
“Agents” means collectively, the Administrative Agent and the Collateral Agent;
and “Agent” shall mean either of them.
“Agreement” means this debenture delivery agreement.
“Borrowers” means, collectively, the Obligor, the U.S. Borrowers, the U.K.
Borrower and the Swiss Borrower.
“Charged Premises” has the meaning specified in the Debenture.
“Collateral Agent” means Bank of America, N.A. acting as collateral agent for
the Secured Parties and any successor collateral agent appointed under the
Credit Agreement and its successors and permitted assigns.
“Credit Agreement” means the credit agreement dated as of December 17, 2010
among, inter alia, the Borrowers, AV Metals Inc., the Subsidiary
ABL Debenture Delivery

 



--------------------------------------------------------------------------------



 



Guarantors, the Lenders, the Administrative Agent, the Collateral Agent, Bank of
America, N.A., as issuing bank and U.S. swingline lender and The Royal Bank of
Scotland PLC, as European swingline lender, as the same may be amended,
modified, extended, renewed, replaced, restated, supplemented or refinanced from
time to time and includes any agreement extending the maturity of, refinancing
or restructuring all or any portion of, the indebtedness under such agreement or
any successor agreements, whether or not with the same Agents or Lenders.
“Debenture” means the demand debenture of the Obligor in favour of the
Collateral Agent dated as of December 17, 2010 in the principal amount of
$4,000,000,000, as same may be amended, modified, renewed, replaced, restated or
supplemented from time to time.
“Expenses” means all expenses, costs and charges incurred by or on behalf of the
Secured Parties in connection with this Agreement, the Debenture or the Charged
Premises, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Charged Premises, and of
taking, defending or participating in any action or proceeding in connection
with any of the foregoing matters or otherwise in connection with the Secured
Parties’ interest in any Charged Premises, whether or not directly relating to
the enforcement of this Agreement or any other Loan Document.
“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of the date hereof, by and among, inter alia, the Obligor, the Administrative
Agent, the Collateral Agent, the Term Loan Collateral Agent, the Term Loan
Administrative Agent and such other persons as may become party thereto from
time to time pursuant to the terms thereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Lenders” has the meaning given thereto in the Credit Agreement.
“Obligor” means Novelis Inc., a corporation incorporated and existing under the
federal laws of Canada, and its successors and permitted assigns.
“Secured Obligations” means the Secured Obligations, as defined in the Credit
Agreement, of the Obligor and all Expenses of the Obligor.
     Capitalized terms used and not otherwise defined herein have the respective
meanings ascribed thereto in the Credit Agreement.
ABL Debenture Delivery

- 2 -



--------------------------------------------------------------------------------



 



Section 2 Delivery.
     The Obligor delivers to and deposits with the Collateral Agent for the
benefit of the Secured Parties, the Debenture, as general and continuing
collateral security for the payment and performance of the Secured Obligations.
Section 3 Conditions of Delivery.
     Neither the Collateral Agent nor any Secured Party, nor any subsequent
holder of the Debenture may, at any time, claim any greater amount in respect of
the principal amount of the Debenture than the aggregate amount of the Secured
Obligations outstanding at that time. Payment to the Secured Parties of interest
for any period in respect of the Secured Obligations is deemed to be payment in
satisfaction of the interest payment for the same period under the Debenture.
Section 4 Demand.
     The Collateral Agent may demand payment under, and enforce the security
constituted by the Debenture upon the occurrence and during the continuance of
an Event of Default.
Section 5 Remedies.
     If the security constituted by the Debenture is enforceable, the Collateral
Agent may at any time (i) realize upon or otherwise dispose of the Debenture by
sale, transfer or delivery, or (ii) exercise and enforce all rights and remedies
of a holder of the Debenture as if the Collateral Agent were the absolute owner
of the Debenture, in either case without demand, notice, advertisement or other
formality or control by the Obligor. Such remedies may be exercised separately
or in combination and are in addition to and not in substitution for any other
rights of the Secured Parties and the Collateral Agent, however arising or
created.
Section 6 Application of Proceeds.
     All monies collected by the Collateral Agent upon the enforcement of the
Collateral Agent’s or the Secured Parties’ rights and remedies under the
Debenture, including any sale or other disposition of the Debenture or all or
any portion of the Charged Premises, together with all monies received by the
Collateral Agent under this Agreement will be applied as provided in the Credit
Agreement and in accordance with the Intercreditor Agreement. The Collateral
Agent will remit to the Obligor or as the Obligor or any court of competent
jurisdiction otherwise directs, the amount of any proceeds received by it upon
any realization or other disposition of the Debenture or from the exercise of
the rights and remedies as the holder of the Debenture which are in excess of
the Secured Obligations.
Section 7 Dealing with the Debenture.

(1)   The Collateral Agent has no obligation to exhaust its recourse against the
Obligor or any other person or against any other security they may hold in

ABL Debenture Delivery

- 3 -



--------------------------------------------------------------------------------



 



respect of the Secured Obligations before realizing upon or otherwise dealing
with the Debenture in such manner as the Collateral Agent may consider
desirable.

(2)   The Collateral Agent may grant extensions or other indulgences, take and
give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Obligor and with other persons, sureties or securities
as it may see fit without prejudice to the Secured Obligations, the liability of
the Obligor or the rights of the Collateral Agent or the other Secured Parties
in respect of the Debenture.   (3)   The Collateral Agent will not be (i) liable
or accountable for any failure to collect, realize or obtain payment in respect
of the Debenture, (ii) bound to institute proceedings for the purpose of
collecting, enforcing, realizing or obtaining payment of the Debenture or for
the purpose of preserving any rights of the Secured Parties, the Obligor or any
other Person, (iii) responsible for any loss occasioned by any sale or other
dealing with the Debenture or by the retention of or failure to sell or
otherwise deal with the Debenture, or (iv) bound to protect the Debenture from
depreciating in value or becoming worthless.   (4)   Any sale, transfer,
negotiation or delivery of the Debenture by the Collateral Agent before the
security constituted by the Debenture is enforceable will be made subject to the
terms of this Agreement and the Credit Agreement. Whenever the security
constituted by the Debenture is enforceable, the Collateral Agent may sell,
transfer, negotiate or deliver the Debenture without restriction.   (5)   If the
Collateral Agent is authorized to release, in whole or in part, any of the
Charged Premises under the Credit Agreement, the Collateral Agent is authorized
to release the Charged Premises under the Debenture and this Agreement.

Section 8 Taxes, Charges and Expenses.

(1)   All Taxes and Other Taxes, charges, costs, and Expenses (including legal
fees and notarial fees) including withholding taxes, relating to, resulting
from, or otherwise connected with, this Agreement and/or the Debenture, the
execution, amendment and/or the enforcement of this Agreement and/or the
Debenture shall, for greater certainty be for the account of the Obligor and all
shall be paid in accordance with Section 2.15 of the Credit Agreement.   (2)  
The Obligor is liable for and will pay on demand by the Collateral Agent any and
all Expenses.

ABL Debenture Delivery

- 4 -



--------------------------------------------------------------------------------



 



Section 9 Additional Security; No Merger.
     The Debenture and this Agreement are in addition to, without prejudice to
and supplemental to all other security now held or which may hereafter be held
by the Secured Parties in respect of the Secured Obligations. The Debenture and
this Agreement do not operate by way of merger of any of the Secured Obligations
and no judgment recovered by the Secured Parties shall operate by way of merger
of, or in any way affect, the security constituted by the Debenture.
Section 10 Discharge.
     The security constituted by the Debenture will be discharged upon, but only
upon, the Discharge of Revolving Credit Secured Obligations (as such term is
defined in the Intercreditor Agreement). Upon discharge of the security
constituted by the Debenture and at the request and expense of the Obligor, the
Collateral Agent will execute and deliver to the Obligor such releases,
discharges, financing change statements and other documents or instruments as
the Obligor may reasonably require, and the Collateral Agent will redeliver the
Debenture to the Obligor.
Section 11 Notices.
     Any notices, directions or other communications provided for in this
Agreement must be in writing and given in accordance with the Credit Agreement.
Section 12 Further Assurances.
     The Obligor will do all acts and things and execute and deliver, or cause
to be executed and delivered, all documents and instruments that the Collateral
Agent may require for (i) protecting the Debenture, (ii) perfecting the security
constituted by the Debenture, and (iii) exercising all powers, authorities and
discretions conferred upon the Collateral Agent under this Agreement and/or the
Credit Agreement. After the security constituted by the Debenture becomes
enforceable, the Obligor will do all acts and things and execute and deliver all
documents and instruments that the Collateral Agent may require for facilitating
the sale of the Debenture in connection with its realization.
Section 13 Successors and Assigns.
     This Agreement is binding on the Obligor, its successors and assigns, and
enures to the benefit of the Collateral Agent, the Secured Parties and their
respective successors and assigns. This Agreement may be assigned by the
Collateral Agent in accordance with the provisions of the Credit Agreement and,
in such event, such assignee will be entitled to all of the rights and remedies
of the Collateral Agent as set forth in this Agreement or otherwise. In any
action brought by an assignee to enforce any such right or remedy, the Obligor
will not assert against the assignee any claim or defence which the Obligor now
has or may have against the Collateral Agent or any of the Secured Parties. The
Obligor may not assign, transfer or
ABL Debenture Delivery

- 5 -



--------------------------------------------------------------------------------



 



delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent which may be unreasonably withheld.
Section 14 Interpretation.

(1)   In this Agreement the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Agreement.   (2)
  Any reference in this Agreement to gender includes all genders. Words
importing the singular number only include the plural and vice versa.   (3)  
The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenient reference only and do not
affect its interpretation.   (4)   Except as otherwise provided in this
Agreement, any reference to this Agreement, the Debenture or any other Loan
Document, is a reference to this Agreement, the Debenture or such Loan Document
as the same may have been or may from time to time be amended, modified,
extended, renewed, restated, replaced or supplemented and includes all schedules
to it.

Section 15 Amendment.
     This Agreement may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent (with the consent of the
Required Lenders) and the Obligor.
Section 16 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
Section 17 Governing Law.
     This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
Section 18 Agreement Paramount.

(1)   In the event of a direct conflict between the terms and provisions
contained in the Debenture or this Agreement and the terms and provisions
contained in the Credit Agreement, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to

ABL Debenture Delivery

- 6 -



--------------------------------------------------------------------------------



 



the fullest extent possible, to be in concert with each other. In the event of
any actual irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Credit Agreement shall control and govern.

(2)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY: (i) THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE DEBENTURE AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER
OR THEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT OR THE DEBENTURE, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL; AND (ii) EXCEPT AS
PROVIDED ABOVE, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN
AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

[signature page follows]
ABL Debenture Delivery

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Obligor has executed this Agreement.

            NOVELIS INC.
      By:           Authorized Signing Officer   

ABL Debenture Delivery

- 8 -



--------------------------------------------------------------------------------



 



Exhibit M-3
EXECUTION COPY
Dated __ December 2010
Between
NOVELIS ITALIA SPA
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS





--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
1. INTERPRETATION
  1
2. CREATION OF SECURITY
  5
3. REPRESENTATIONS — GENERAL
  7
4. RESTRICTIONS ON DEALINGS
  7
5. ACCOUNTS
  8
6. WHEN SECURITY BECOMES ENFORCEABLE
  9
7. ENFORCEMENT OF SECURITY
  10
8. RECEIVER
  11
9. POWERS OF RECEIVER
  12
10. APPLICATION OF PROCEEDS
  14
11. Tax, Expenses and Indemnity
  14
12. DELEGATION
  15
13. FURTHER ASSURANCES
  15
14. POWER OF ATTORNEY
  15
15. PRESERVATION OF SECURITY
  16
16. MISCELLANEOUS
  18
17. RELEASE
  20
18. COUNTERPARTS
  20
19. NOTICES
  20
20. GOVERNING LAW
  21
21. ENFORCEMENT
  22

             
SCHEDULE 1 Security Assets
    24  
PART 1 Security Accounts
    24  
SCHEDULE 2 Forms of Letter for Security Accounts
    25  
PART 1 Notice to Account Bank
    25  
PART 2 Acknowledgement of Account Bank
    28  
PART 3 Letter for Operation of Security Accounts
    30  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS ITALIA SPA a limited liability company incorporated under the laws
of Italy, having its registered office at Bresso (Milano), Via Vittorio Veneto
106 which is registered with the register of Companies of Milan and tax code
under no. 04598460964 (the Chargor); and   (2)   BANK OF AMERICA, N.A. as agent
and trustee for the Secured Parties (as defined in the Credit Agreement (defined
below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions

    In this Deed (including its Recitals):       Account Bank means a bank with
whom a Security Account is maintained.       Act means the Law of Property Act
1925.       Credit Agreement means the revolving credit agreement dated on or
about the date of this Deed between, amongst others, Novelis Inc., as Parent
Borrower, AV Metals Inc. as Holdings, the other Guarantors party thereto, Bank
of America, N.A., as Administrative Agent and Collateral Agent.       Group
means Holdings, the Parent Borrower and any of the Parent Borrower’s Restricted
Subsidiaries.       Novelis Europe means Novelis Europe Holdings Limited a
company registered in England and Wales with registered number 05308334 and with
its registered office at Latchford Locks Works, Thelwell Lane, Warrington,
Cheshire, WA4 1NN United Kingdom.       Party means a party to this Deed.      
Receiver means an administrative receiver, a receiver and manager or a receiver,
in each case, appointed under this Deed and that term will include any appointee
under a joint and/or several appointment.       Revolving Credit Release Date
has the meaning given to Discharge of Revolving Credit Secured Obligations in
the Intercreditor Agreement.       Security means any Security Interest created,
evidenced or conferred by or under this Deed.

1



--------------------------------------------------------------------------------



 



    Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets); and    
(b)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Term Loan
Security Agreement means the guarantee and security agreement dated on or about
the date of this Deed between the Chargors and the Term Loan Collateral Agent.

    Territory means England and Wales.   1.2   Construction       In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;     (e)   a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver;     (f)   references to an Event of Default
being continuing means that such Event of Default has occurred or arisen and has
not been expressly waived in writing by the by the Collateral Agent or
Administrative Agent (as appropriate);

2



--------------------------------------------------------------------------------



 



  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;     (h)   including means including without limitation and includes
and included shall be construed accordingly;     (i)   indebtedness includes any
obligation (whether incurred as principal, guarantor or surety and whether
present or future, actual or contingent) for the payment or repayment of money;
    (j)   losses includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and loss shall be construed accordingly;     (k)   a
person includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and     (l)   a regulation
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but if not having the force of law compliance
with which is customary) of any governmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation.  
  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

3



--------------------------------------------------------------------------------



 



  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT
PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND
PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE

4



--------------------------------------------------------------------------------



 



    CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS
AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

2.2   Credit balances       The Chargor charges by way of a fixed charge all of
its rights in respect of each amount standing to the credit of each Security
Account and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



2.3   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 that are not effectively charged by
way of fixed charge under this Deed.     (b)   Except as provided below, the
Collateral Agent may by notice to the Chargor convert the floating charge
created by the Chargor under this Deed into a fixed charge as regards any of the
Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to result in it failing to comply with its obligations under paragraph
(a) of Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the

6



--------------------------------------------------------------------------------



 



      Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   Schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of the Security
Accounts; or     (b)   either in a single transaction or in a series of
transactions and whether related or not and whether voluntarily or involuntarily
sell, lease, transfer, redeem or otherwise dispose of all or any part of the
Security Accounts,

7



--------------------------------------------------------------------------------



 



    unless permitted under the Credit Agreement.

5.   ACCOUNTS   5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account in replacement of a Security
Account with a new Account Bank after the proposed new Account Bank agrees with
the Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

8



--------------------------------------------------------------------------------



 



  (b)   No Chargor shall be entitled to receive, withdraw or otherwise transfer
any credit balance from time to time standing to the credit of any Security
Account except with the prior consent of the Collateral Agent.     (c)   Each
Chargor must ensure that none of its Security Accounts is overdrawn at any time
other than in accordance with any Cash Management Document.     (d)   Each
Chargor must ensure that each Account Bank operates each Security Account in
accordance with the terms of this Deed and the notices given under Clause 5.4 or
as otherwise permitted by the Credit Agreement.

5.4   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   WHEN SECURITY BECOMES ENFORCEABLE   6.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.   6.2  
Enforcement       After this Security has become enforceable, the Collateral
Agent may in its absolute discretion enforce all or any part of this Security in
any manner it sees fit or as the Required Lenders or the Administrative Agent
may direct.

9



--------------------------------------------------------------------------------



 



7.   ENFORCEMENT OF SECURITY   7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

7.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).

7.4   Protection of third parties       No person (including a purchaser)
dealing with the Collateral Agent or a Receiver or its or his agents will be
concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

10



--------------------------------------------------------------------------------



 



  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.

8.   RECEIVER   8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

8.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.

11



--------------------------------------------------------------------------------



 



8.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law (including
under section 109(6) of the Act) will not apply.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

8.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER   9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   9.3   Carry on business       A Receiver may carry
on any business of the Chargor in any manner he thinks fit.

12



--------------------------------------------------------------------------------



 



9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

9.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   9.8   Legal actions       A Receiver may bring,
prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   9.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   9.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   9.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   9.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.

13



--------------------------------------------------------------------------------



 



9.13   Protection of assets       A Receiver may do any act which the Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset, in each case as he thinks fit.   9.14   Other powers       A
Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

11.   TAX, EXPENSES AND INDEMNITY

  (a)   The provisions of sections 2.06, 2.12, 2.15, 7.10, 11.03 and 11.18 of
the Credit Agreement shall apply to this Deed mutatis mutandis so that
references in those sections to “the Loan Party” or similar references will be
read as “the Chargor”. The Chargor hereby agrees to be bound by such provisions.
    (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).     (c)   The Chargor shall pay and within three Business Days of
demand, indemnify each Secured Party against any cost, liability or loss that
Secured Party incurs in relation to all stamp, registration, notarial and other
Taxes or fees to which this Deed, the Security or any judgment given in
connection with them, is or at any time may be subject.

14



--------------------------------------------------------------------------------



 



12.   DELEGATION   12.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   12.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.   12.3  
Liability       Neither the Collateral Agent nor any Receiver will be in any way
liable or responsible to the Chargor for any loss or liability arising from any
act, default, omission or misconduct on the part of any Delegate.   13.  
FURTHER ASSURANCES       The Chargor must, at its own expense, take whatever
action the .Collateral Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor has failed to comply with an obligation
under this Deed, the Chargor, by way of security, irrevocably and severally
appoints the Collateral Agent and each Receiver to be its attorney to take any
action which the Chargor is obliged to take under this Deed. The

15



--------------------------------------------------------------------------------



 



    Chargor ratifies and confirms whatever any attorney does or purports to do
under its appointment under this Clause.

15.   PRESERVATION OF SECURITY   15.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge in whole or in
part.   15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

15.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or

16



--------------------------------------------------------------------------------



 



    claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from the Chargor under this Deed.

15.5   Appropriations       Until all amounts which may be or become payable by
the Loan Parties under the Loan Documents have been irrevocably paid in full,
each Secured Party (or any trustee or agent on its behalf) may without affecting
the liability of the Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor’s liability under this Deed.

15.6   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

17



--------------------------------------------------------------------------------



 



  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

15.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Documents, the Chargor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent.  
15.9   Security held by Chargor       The Chargor may not, without the prior
consent of the Collateral Agent, hold any security from any other Loan Party in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Collateral
Agent.   16.   MISCELLANEOUS   16.1   Covenant to pay

  (a)   The Chargor covenants with the Collateral Agent as trustee for the
Secured Parties that it shall on demand of the Collateral Agent discharge all
obligations which any Loan Party may at any time have to the Collateral Agent
(whether for its own account or as trustee for the Secured Parties) or any other
Secured Party under or pursuant to the Loan Documents (including this Deed)
including any liability in respect of any further advances made under the Loan
Documents, whether present or future, actual or contingent (and whether incurred
solely or jointly and whether as principal or as surety or in some other
capacity) and the Chargor shall pay to the Collateral Agent when due and payable
every sum at any time owing, due or incurred by any Loan Party to the Security
Agent (whether for its own account or as trustee for the Secured Parties) or any
other Secured Party in respect of any such liabilities, provided that neither
such covenant nor this Security shall extend to or include any liability or sum
which would, but for this proviso, cause such covenant or security to be
unlawful or prohibited by any applicable law.     (b)   Notwithstanding any
other provision of this Deed or any other Loan Document, it is expressly agreed
and understood that:

  (i)   the sole recourse of the Collateral Agent (and any Receiver or other
person) to the Chargor under this Deed is to the Chargor’s interest in the
assets the subject of Security pursuant to clauses 2.2 to 2.3 of this Deed; and
    (ii)   the liability of the Chargor to the Collateral Agent, Receiver and
any Secured Party pursuant to or in connection with the Loan Documents shall be:

  (1)   limited in aggregate to an amount equal to that recovered as a result of
enforcement of this Deed with respect to the assets the subject of Security
pursuant to clauses 2.2 to 2.3 of this Deed; and

18



--------------------------------------------------------------------------------



 



  (2)   satisfied only from the proceeds of sale or other disposal or
realisation of the assets the subject of Security pursuant to clauses 2.2 to 2.3
of this Deed.

16.2   Interest       If the Chargor fails to pay any sums on the due date for
payment of that sum the Chargor shall pay interest on such sum (before and after
any judgment and to the extent interest at a default rate is not otherwise being
paid on that sum) from the date of demand until the date of payment calculated
and compounded in accordance with the provisions of Section 2.06(f) of the
Credit Agreement.   16.3   Tacking       Each Lender must perform its
obligations under the Credit Agreement (including any obligation to make
available further advances).   16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.6   Notice of assignment       This Deed constitutes notice in writing to the
Chargor of any charge or assignment of a debt owed by the Chargor to any other
member of the Group and contained in any Loan Document.

16.7   Perpetuity period       The perpetuity period for the trusts in this Deed
is 125 years.

19



--------------------------------------------------------------------------------



 



16.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

17.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the
Revolving Credit Priority Collateral are released under this Clause, the Chargor
shall take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder.   18.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   19.
  NOTICES   19.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   19.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 21.2(a) the address of the
Chargor shall be:         Via Vittorio Veneto 106

20



--------------------------------------------------------------------------------



 



Bresso (MI)
Italy
Attention: dott. Cesare Galè
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

    Delivery

  (c)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (d)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

19.3   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   19.4   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

20.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.

21



--------------------------------------------------------------------------------



 



21.   ENFORCEMENT   21.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

21.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

21.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;

22



--------------------------------------------------------------------------------



 



  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

21.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Security Account     Account Bank   number(s)   Security Account
name
DB London
   22736300   Novelis Italia SpA (USD)

24



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

    (b) (i)    comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

25



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;   (c) (i)    hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and     (ii)   hold all sums standing to the credit of any Net
Cash Proceeds Account to the order of the Term Loan Collateral Agent;   (d) (i)
   pay or release any sum standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) in accordance with the written instructions
of the Revolving Credit Collateral Agent issued from time to time; and     (ii)
  pay or release any sum standing to the credit of any Net Cash Proceeds Account
in accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

26



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,

     
 
   
(Authorised signatory)
   

For [Chargor]

27



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

28



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,

     
 
   
(Authorised signatory) [Account Bank]
   

29



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

30



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,

     
 
    (Authorised signatory) for an on behalf of Bank of America, N.A. as Term
Loan Collateral Agent

Yours faithfully,

     
 
    (Authorised signatory) for an on behalf of Bank of America, N.A. as
Revolving Credit Collateral Agent

Receipt acknowledged

     
 
    (Authorised signatory) [Account Bank]

[Date]

31



--------------------------------------------------------------------------------



 



SIGNATORIES

                 
Signed, Sealed and Delivered as a Deed
    )            
by duly appointed attorney
    )    
 
  Attorney  
For and on behalf of
    )    
 
  Attorney  
NOVELIS ITALIA SPA
    )          

32



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

     
 
   
Peter M. Walther, Senior Vice President
   

33



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS FOIL FRANCE S.A.S.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS - GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    7  
5. ACCOUNTS
    8  
6. WHEN SECURITY BECOMES ENFORCEABLE
    9  
7. ENFORCEMENT OF SECURITY
    10  
8. RECEIVER
    11  
9. POWERS OF RECEIVER
    12  
10. APPLICATION OF PROCEEDS
    14  
11. TAXES, EXPENSES AND INDEMNITY
    14  
12. DELEGATION
    15  
13. FURTHER ASSURANCES
    15  
14. POWER OF ATTORNEY
    16  
15. PRESERVATION OF SECURITY
    16  
16. MISCELLANEOUS
    18  
17. RELEASE
    20  
18. COUNTERPARTS
    20  
19. NOTICES
    21  
20. GOVERNING LAW
    22  
21. ENFORCEMENT
    22  
SCHEDULE 1 Security Assets
    24  
PART 1 Security Accounts
    24  
SCHEDULE 2 Forms of Letter for Security Accounts
    25  
PART 1 Notice to Account Bank
    25  
PART 2 Acknowledgement of Account Bank
    28  
PART 3 Letter for Operation of Security Accounts
    30  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS FOIL FRANCE SAS A French “Société par actions simplifiée” with a
share capital of EUR 8,198,725 Registered office: Le Moulin à Papier 27 250
Rugles, France Registered with the Trade and Companies Registry of Evreux under
number 414 870 121(the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Credit Agreement means the revolving credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV
Metals Inc. as Holdings, the other Guarantors party thereto, Bank of America,
N.A., as Administrative Agent and Collateral Agent.

    Group means Holdings, the Parent Borrower and any of the Parent Borrower’s
Restricted Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Revolving Credit Release Date has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

1



--------------------------------------------------------------------------------



 



    Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets); and    
(b)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.

    Security Trust Deed means the security trust deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.

    Term Loan Release Date has the meaning given to Discharge of Term Loan
Secured Obligations in the Intercreditor Agreement.

    Term Loan Security Agreement means the guarantee and security agreement
dated on or about the date of this Deed between the Chargors and the Term Loan
Collateral Agent.

Territory means England and Wales.   1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;     (e)   a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver;     (f)   references to an Event of Default
being continuing means that such Event of Default has occurred or arisen and has
not been expressly waived in writing by the by the Collateral Agent or
Administrative Agent (as appropriate);

2



--------------------------------------------------------------------------------



 



  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;     (h)   including means including without limitation and includes
and included shall be construed accordingly;     (i)   indebtedness includes any
obligation (whether incurred as principal, guarantor or surety and whether
present or future, actual or contingent) for the payment or repayment of money;
    (j)   losses includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and loss shall be construed accordingly;     (k)   a
person includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and     (l)   a regulation
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but if not having the force of law compliance
with which is customary) of any governmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation.  
  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

3



--------------------------------------------------------------------------------



 



  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT
PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND
PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE

4



--------------------------------------------------------------------------------



 



    CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS
AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each Security Account and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



2.3   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 that are not effectively charged by
way of fixed charge under this Deed.     (b)   Except as provided below, the
Collateral Agent may by notice to the Chargor convert the floating charge
created by the Chargor under this Deed into a fixed charge as regards any of the
Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to result in it failing to comply with its obligations under paragraph
(a) of Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,     under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the

6



--------------------------------------------------------------------------------



 



      Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   Schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of the Security
Accounts; or     (b)   either in a single transaction or in a series of
transactions and whether related or not and whether voluntarily or involuntarily
sell, lease, transfer, redeem or otherwise dispose of all or any part of the
Security Accounts,

7



--------------------------------------------------------------------------------



 



    unless permitted under the Credit Agreement.

5.   ACCOUNTS

5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account in replacement of a Security
Account with a new Account Bank after the proposed new Account Bank agrees with
the Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

8



--------------------------------------------------------------------------------



 



  (b)   No Chargor shall be entitled to receive, withdraw or otherwise transfer
any credit balance from time to time standing to the credit of any Security
Account except with the prior consent of the Collateral Agent.     (c)   Each
Chargor must ensure that none of its Security Accounts is overdrawn at any time
other than in accordance with any Cash Management Document.     (d)   Each
Chargor must ensure that each Account Bank operates each Security Account in
accordance with the terms of this Deed and the notices given under Clause 5.4 or
as otherwise permitted by the Credit Agreement.

5.4   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   WHEN SECURITY BECOMES ENFORCEABLE

6.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

9



--------------------------------------------------------------------------------



 



7.   ENFORCEMENT OF SECURITY

7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

10



--------------------------------------------------------------------------------



 



  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

7.7   Limitation

  (a)   The obligations and liabilities of the Chargor under this Deed shall not
include any obligation or liability which if incurred would constitute the
provision of financial assistance within the meaning of article L.225-216 of the
French Code de commerce and/or would constitute a misuse of corporate assets
within the meaning of article L.241-3 or L.242-6 of the French Code de commerce
or any other laws or regulations having the same effect, as interpreted by
French courts.     (b)   The obligations and liabilities of the Chargor under
this Deed for the obligations of any Loan Party which is not a subsidiary of the
Chargor shall be limited at any time to an amount equal to the aggregate of all
amounts borrowed under the Credit Agreement by a Borrower to the extent directly
or indirectly on-lent to the Chargor under inter-company loan agreements or
otherwise provided to the Chargor and/or its subsidiaries and outstanding, it
being specified that any monies received or recovered by the Collateral Agent or
any Receiver pursuant to this Deed shall reduce pro tanto the outstanding amount
of the inter-company loans due by the Chargor under the inter-company loan
arrangements referred to above or otherwise provided to the Chargor and/or its
subsidiaries

8.   RECEIVER

8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

11



--------------------------------------------------------------------------------



 



  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.     (d)   The Collateral Agent is not entitled to
appoint a Receiver solely as a result of the obtaining of a moratorium (or
anything done with a view to obtaining a moratorium) under the Insolvency Act
2000 except with the leave of the court.     (e)   The Collateral Agent may not
appoint an administrative receiver (as defined in section 29(2) of the
Insolvency Act 1986) over the Security Assets if the Collateral Agent is
prohibited from so doing by section 72A of the Insolvency Act 1986 and no
exception to the prohibition on appointing an administrative receiver applies.

8.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER

9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

12



--------------------------------------------------------------------------------



 



  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession

    A Receiver may take immediate possession of, get in, and collect any
Security Asset.   9.3   Carry on business       A Receiver may carry on any
business of the Chargor in any manner he thinks fit.   9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

13



--------------------------------------------------------------------------------



 



9.9   Receipts       A Receiver may give a valid receipt for any moneys and
execute any assurance or thing which may be proper or desirable for realising
any Security Asset.   9.10   Subsidiaries       A Receiver may form a Subsidiary
of the Chargor and transfer to that Subsidiary any Security Asset.   9.11  
Delegation       A Receiver may delegate his powers in accordance with this
Deed.   9.12   Lending       A Receiver may lend money or advance credit to any
customer of the Chargor.   9.13   Protection of assets       A Receiver may do
any act which the Chargor might do in the ordinary conduct of its business to
protect or improve any Security Asset, in each case as he thinks fit.   9.14  
Other powers       A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The provisions of sections 2.06, 2.12, 2.15, 7.10, 11.03 and 11.18 of
the Credit Agreement shall apply to this Deed mutatis mutandis so that
references in those

14



--------------------------------------------------------------------------------



 



      sections to “the Loan Party” or similar references will be read as “the
Chargor”. The Chargor hereby agrees to be bound by such provisions.     (b)  
Any amount due but unpaid shall carry interest from the date of such demand
until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).     (c)   The Chargor shall pay and within three Business Days of
demand, indemnify each Secured Party against any cost, liability or loss that
Secured Party incurs in relation to all stamp, registration, notarial and other
Taxes or fees to which this Deed, the Security or any judgment given in
connection with them, is or at any time may be subject.

12.   DELEGATION

12.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.     This includes:

  (i)   the re-execution of this Deed;

15



--------------------------------------------------------------------------------



 



  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and     (iii)   the giving of any notice, order or direction and
the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

15.   PRESERVATION OF SECURITY

15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

16



--------------------------------------------------------------------------------



 



  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;     (f)   any
amendment (however fundamental) of a Loan Document or any other document or
security; or     (g)   any unenforceability, illegality, invalidity or
non-provability of any obligation of any person under any Loan Document or any
other document or security or the failure by any member of the Group to enter
into or be bound by any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and     (c)   hold in an interest-bearing
suspense account any moneys received from the Chargor or on account of the
Chargor’s liability under this Deed.

15.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

17



--------------------------------------------------------------------------------



 



  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

16.   MISCELLANEOUS

16.1   Covenant to pay

  (a)   The Chargor covenants with the Collateral Agent as trustee for the
Secured Parties that it shall on demand of the Collateral Agent discharge all
obligations which any Loan Party may at any time have to the Collateral Agent
(whether for its own account or as trustee for the Secured Parties) or any other
Secured Party under or pursuant to the Loan Documents (including this Deed)
including any liability in respect of any further advances made under the Loan
Documents, whether present or future, actual or contingent (and whether incurred
solely or jointly and whether as principal or as surety or in some other
capacity) and the Chargor shall pay to the Collateral Agent when due and payable
every sum at any time owing, due or incurred by any Loan Party to the Security
Agent (whether for its own account or as trustee for the Secured Parties) or any
other Secured Party in respect of any such liabilities, provided that neither
such covenant nor this Security shall extend to or include any liability or sum
which

18



--------------------------------------------------------------------------------



 



      would, but for this proviso, cause such covenant or security to be
unlawful or prohibited by any applicable law.     (b)   Notwithstanding any
other provision of this Deed or any other Loan Document, it is expressly agreed
and understood that:

  (i)   the sole recourse of the Collateral Agent (and any Receiver or other
person) to the Chargor under this Deed is to the Chargor’s interest in the
assets the subject of Security pursuant to clauses 2.2 to 2.3 of this Deed; and
    (ii)   the liability of the Chargor to the Collateral Agent, Receiver and
any Secured Party pursuant to or in connection with the Loan Documents shall be:

  (1)   limited in aggregate to an amount equal to that recovered as a result of
enforcement of this Deed with respect to the assets the subject of Security
pursuant to clauses 2.2 to 2.3 of this Deed; and     (2)   satisfied only from
the proceeds of sale or other disposal or realisation of the assets the subject
of Security pursuant to clauses 2.2 to 2.3 of this Deed.

16.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

16.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

19



--------------------------------------------------------------------------------



 



  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

16.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.   16.8  
Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

17.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Revolving Credit Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Term Loan Security Agreement, including serving any
notice thereunder.

18.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

20



--------------------------------------------------------------------------------



 



19.   NOTICES

19.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

19.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 21.2(a) the address of the
Chargor shall be:

      Novelis Foil France SAS
Le Moulin à Papier
27 250 Rugles
France
Attention: Plant Manager         with a copy to:         Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

19.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21



--------------------------------------------------------------------------------



 



19.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

19.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

20.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

21.   ENFORCEMENT

21.1 Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

22



--------------------------------------------------------------------------------



 



21.2 Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

21.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

21.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

                  Security Account     Account Bank   number(s)   Security
Account name
DB London
  22728300     Novelis Foil France SAS (GBP)
DB London
  22728301     Novelis Foil France SAS (USD)

24



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [   ] between [   ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [   ] between [   ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)  (i)  comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

25



--------------------------------------------------------------------------------



 



    (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

  (c) (i)  hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

    (ii)  hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;

  (d) (i)  pay or release any sum standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) in accordance with the written
instructions of the Revolving Credit Collateral Agent issued from time to time;
and

    (ii)  pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)    pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

26



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [●] and the Term Loan
Collateral Agent at [●] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
(Authorised signatory)
For [Chargor]

27



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [   ] between [   ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [   ] between [  ] and others and Bank of America, N.A.
as Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[●] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

28



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

        in each case, in accordance with the terms of, and the instructions
provided under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
___________________________________________
(Authorised signatory) [Account Bank]

29



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [   ] between [   ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [   ] between [   ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [●] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [●] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [●], sort code [●] or account number [●], sort code [●] and, in
relation to [specify Chargor], account number [●], sort code [●] or account
number [●], sort code [●].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

30



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
______________________________________
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
______________________________________
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral
Agent
Receipt acknowledged
______________________________________
(Authorised signatory) [Account Bank]
[Date]

31



--------------------------------------------------------------------------------



 



SIGNATORIES

             
Signed, Sealed and Delivered as a Deed
    )      
 
           
by duly appointed attorney
    )             _________________________Attorney
 
           
For and on behalf of
    )      
 
           
NOVELIS FOIL FRANCE S.A.S.
    )      

32



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

                       Peter M. Walther, Senior Vice President           

33



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS LUXEMBOURG S.A.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1.  INTERPRETATION
    1  
2.  CREATION OF SECURITY
    5  
3.  REPRESENTATIONS — GENERAL
    7  
4.  RESTRICTIONS ON DEALINGS
    8  
5.  ACCOUNTS
    8  
6.  CASH MANAGEMENT DOCUMENTS
    10  
7.  WHEN SECURITY BECOMES ENFORCEABLE
    12  
8.  ENFORCEMENT OF SECURITY
    12  
9.  ADMINISTRATOR
    13  
10.RECEIVER
    14  
11.POWERS OF RECEIVER
    15  
12.APPLICATION OF PROCEEDS
    17  
13.TAXES, EXPENSES AND INDEMNITY
    17  
14.DELEGATION
    17  
15.FURTHER ASSURANCES
    17  
16.POWER OF ATTORNEY
    18  
17.PRESERVATION OF SECURITY
    18  
18.MISCELLANEOUS
    21  
19.RELEASE
    22  
20.COUNTERPARTS
    22  
21.NOTICES
    22  
22.GOVERNING LAW
    24  
23.ENFORCEMENT
    24  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS LUXEMBOURG S.A. a limited liability company organized under the
laws of Luxembourg, having its registered office address at Zone Industrielle
Riedgen, L-3451, Dudelange and is registered in the commercial and companies
register under number B19358 (the Chargor); and   (2)   BANK OF AMERICA, N.A. as
agent and trustee for the Secured Parties (as defined in the Credit Agreement
(defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including its
Recitals):       Account Bank means a bank with whom a Security Account is
maintained.       Act means the Law of Property Act 1925.       Cash Management
Document means any agreement specified in Part 2 of Schedule 1 (Security Assets)
and any other agreement between two or more members of the Group to which the
Chargor is a party that provides for any cash pooling, set-off or netting
arrangement, including the European Cash Pooling Arrangements.       Credit
Agreement means the revolving credit agreement dated on or about the date of
this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.       Group means Holdings, the
Parent Borrower and any of the Parent Borrower’s Restricted Subsidiaries.      
Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.       Party means a party to this Deed.       Realisation Notice means
the written notice (Androhung) given by the Collateral Agent to the Chargor in
advance of its intention to realise any of the Security Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Revolving Credit
Release Date has the meaning given to Discharge of Revolving Credit Secured
Obligations in the Intercreditor Agreement.       Security means any Security
Interest created, evidenced or conferred by or under this Deed.       Security
Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);     (b)
  any other account which it purports to charge under this Deed; and     (c)  
in each case, any replacement account or sub-division or sub-account of any such
account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Term Loan
Security Agreement means the guarantee and security agreement dated on or about
the date of this Deed between the Chargors and the Term Loan Collateral Agent.  
    Territory means England and Wales.   1.2   Construction       In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;

2



--------------------------------------------------------------------------------



 



  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;     (e)   a consent
includes an authorisation, permit, approval, consent, exemption, licence, order,
filing, registration, recording, notarisation, permission or waiver;     (f)  
references to an Event of Default being continuing means that such Event of
Default has occurred or arisen and has not been expressly waived in writing by
the by the Collateral Agent or Administrative Agent (as appropriate);     (g)  
a disposal includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and dispose will be construed accordingly;    
(h)   including means including without limitation and includes and included
shall be construed accordingly;     (i)   indebtedness includes any obligation
(whether incurred as principal, guarantor or surety and whether present or
future, actual or contingent) for the payment or repayment of money;     (j)  
losses includes losses, actions, damages, payments, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and loss shall be construed accordingly;     (k)   a person includes any
individual, trust, firm, fund, company, corporation, partnership, joint venture,
government, state or agency of a state or any undertaking or other association
(whether or not having separate legal personality) or any two or more of the
foregoing; and     (l)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but if
not having the force of law compliance with which is customary) of any
governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation.     (m)   In this Deed,
unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE

4



--------------------------------------------------------------------------------



 



    INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS
PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE
EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE,
IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN
THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.   2.   CREATION OF SECURITY   2.1  
General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

5



--------------------------------------------------------------------------------



 



  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances       The Chargor charges by way of a fixed charge all of
its rights in respect of each amount standing to the credit of each account with
any person established in the Territory, including each of its Security
Accounts, and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.   2.3   Book debts
etc.       The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge under this Deed.     (b)   Except as provided
below, the Collateral Agent may by notice to the Chargor convert the floating
charge created by the Chargor under this Deed into a fixed charge as regards any
of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or

6



--------------------------------------------------------------------------------



 



  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.     (d)   The floating charge
created under this Deed will (in addition to the circumstances in which the same
will occur under general law) automatically convert into a fixed charge over all
of the Chargor’s assets that are subject to the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security       The Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;

7



--------------------------------------------------------------------------------



 



  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   Schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.   5.   ACCOUNTS   5.1  
Accounts       All Security Accounts must be maintained at a branch of the
Account Bank approved by the Collateral Agent.   5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

8



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   No Chargor shall be entitled to
receive, withdraw or otherwise transfer any credit balance from time to time
standing to the credit of any Security Account except with the prior consent of
the Collateral Agent.     (c)   Each Chargor must ensure that none of its
Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   Each Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

9



--------------------------------------------------------------------------------



 



  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and     (b)  
subject to, and in accordance with, the terms of the Intercreditor Agreement,
without prejudice to paragraph (a) above, the Chargor must, except to the extent
that the Collateral Agent otherwise agrees, pay all the proceeds of the getting
in and realisation referred to under Clause 5.4(a) that are not paid into a
Relevant Account, into a Security Account as soon as practicable on receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS   6.1   Representations       The Chargor
represents and warrants to each Secured Party that:

10



--------------------------------------------------------------------------------



 



  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Cash Management Documents;     (c)  
(save as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Cash Management Documents; and     (d)   its entry into
and performance of this Deed will not conflict with any term of any of its Cash
Management Documents.

6.2   Preservation       The Chargor may not, without the prior consent of the
Collateral Agent or unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5   Notices of assignment       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and

11



--------------------------------------------------------------------------------



 



  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 3 (Forms of letter for Cash Management Documents) within 14 days of the
date of this Deed or any Deed of Accession by which it became party to this
Deed.

7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.   7.2  
Enforcement       After this Security has become enforceable, the Collateral
Agent may in its absolute discretion enforce all or any part of this Security in
any manner it sees fit or as the Required Lenders or the Administrative Agent
may direct.   8.   ENFORCEMENT OF SECURITY   8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).

12



--------------------------------------------------------------------------------



 



8.4   Protection of third parties       No person (including a purchaser)
dealing with the Collateral Agent or a Receiver or its or his agents will be
concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   9.   ADMINISTRATOR   9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 — 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).

13



--------------------------------------------------------------------------------



 



  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

10.   RECEIVER   10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.   10.3   Remuneration       The Collateral Agent may
fix the remuneration of any Receiver appointed by it and any maximum rate
imposed by any law (including under section 109(6) of the Act) will not apply.  
10.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

14



--------------------------------------------------------------------------------



 



10.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.  
11.   POWERS OF RECEIVER   11.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   11.3   Carry on business       A Receiver may
carry on any business of the Chargor in any manner he thinks fit.   11.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.   11.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

15



--------------------------------------------------------------------------------



 



  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

11.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   11.8   Legal actions       A Receiver may
bring, prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   11.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   11.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   11.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   11.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.   11.13   Protection of assets       A Receiver may do any act which
the Chargor might do in the ordinary conduct of its business to protect or
improve any Security Asset, in each case as he thinks fit.   11.14   Other
powers       A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

16



--------------------------------------------------------------------------------



 



12.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

13.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14.   DELEGATION   14.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   14.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.   14.3  
Liability       Neither the Collateral Agent nor any Receiver will be in any way
liable or responsible to the Chargor for any loss or liability arising from any
act, default, omission or misconduct on the part of any Delegate.   15.  
FURTHER ASSURANCES       The Chargor must, at its own expense, take whatever
action the .Collateral Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security

17



--------------------------------------------------------------------------------



 



      Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.   16.  
POWER OF ATTORNEY       Following the occurrence of an Event of Default which is
continuing or if the Chargor has failed to comply with an obligation under this
Deed, the Chargor, by way of security, irrevocably and severally appoints the
Collateral Agent and each Receiver to be its attorney to take any action which
the Chargor is obliged to take under this Deed. The Chargor ratifies and
confirms whatever any attorney does or purports to do under its appointment
under this Clause.   17.   PRESERVATION OF SECURITY   17.1   Continuing security
      This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.   17.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

18



--------------------------------------------------------------------------------



 



17.3   Waiver of defences     The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse     The Chargor waives any right it may have of first
requiring any Secured Party (or any trustee or agent on its behalf) to proceed
against or enforce any other right or security or claim payment from any person
or file any proof or claim in any insolvency, administration, winding-up or
liquidation proceedings relative to any other Loan Party or any other person
before claiming from the Chargor under this Deed.   17.5   Appropriations    
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor’s liability under this Deed.

17.6   Non-competition     Unless:

19



--------------------------------------------------------------------------------



 



  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.   17.7  
Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

17.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Documents, the Chargor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent.  
17.9   Security held by Chargor       The Chargor may not, without the prior
consent of the Collateral Agent, hold any security from any other Loan Party in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Collateral
Agent.

20



--------------------------------------------------------------------------------



 



18.   MISCELLANEOUS   18.1   Covenant to pay       The Chargor must pay or
discharge the Secured Obligations in the manner provided for in the Loan
Documents, including any liability in respect of further advances made under the
Credit Agreement.   18.2   Interest       If the Chargor fails to pay any sums
on the due date for payment of that sum the Chargor shall pay interest on such
sum (before and after any judgment and to the extent interest at a default rate
is not otherwise being paid on that sum) from the date of demand until the date
of payment calculated and compounded in accordance with the provisions of
Section 2.06(f) of the Credit Agreement.   18.3   Tacking       Each Lender must
perform its obligations under the Credit Agreement (including any obligation to
make available further advances).   18.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.   18.6   Notice of assignment  
    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

21



--------------------------------------------------------------------------------



 



18.7   Perpetuity period       The perpetuity period for the trusts in this Deed
is 125 years.   18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the
Revolving Credit Priority Collateral are released under this Clause, the Chargor
shall take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder.   20.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   21.
  NOTICES   21.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

22



--------------------------------------------------------------------------------



 



  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

Novelis Luxembourg SA
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 -1
Fax: + 352 51 86 64 210
Attention: Plant Manager
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department
Phone: +41 44 386 2150
Fax: +41 44 386 2309

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or

23



--------------------------------------------------------------------------------



 



  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

22.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.   23.   ENFORCEMENT
  23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.

24



--------------------------------------------------------------------------------



 



  (d)   This Subclause does not affect any other method of service allowed by
law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

23.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
        Novelis Luxembourg SA (GBP)
DB London
        Novelis Luxembourg SA (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;
 

(b)   (i) comply with the terms of any written notice or instruction relating to
any Security Account (other than any Net Cash Proceeds Account) received by you
from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

  (c)   (i) hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and  

  (ii)   hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;  

  (d)   (i) pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and  

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and   2.   SECOND subject to notice to you from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Chargor has assigned in favour
of Bank of America, N.A as agent and trustee for the Secured Parties referred to
in the Revolving Credit Security Agreement (the Revolving Credit Collateral
Agent) as first priority assignee all of its rights in respect of the Cash
Management Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;   (b)   none of the Term Loan Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document;
and   (c)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [       ] between [       ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Cash Management Document[s];   3.   undertake to disclose to the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent without any reference to or further
authority from the Chargor any information relating to [the][those] Cash
Management Document[s] which the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent may at
any time request;   4.   undertake to notify the Term Loan Collateral Agent and
the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent of any breach by the Chargor of [the] [any of those] Cash Management
Document[s] and to allow the Term Loan Collateral Agent or any of the other Term
Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any of the other Secured Parties (as
defined in the Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory)
[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES
Executed as a deed by the Chargor
acting by its duly appointed attorney
NOVELIS LUXEMBOURG S.A.

             
By:
                     
 
  Title:        
 
     
 
   

38



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

     
 
 
     
Peter M. Walther, Senior Vice President
   

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS PAE S.A.S.

as Chargor
and
BANK OF AMERICA, N.A.

as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
1. INTERPRETATION
  1
2. CREATION OF SECURITY
  5
3. REPRESENTATIONS — GENERAL
  7
4. RESTRICTIONS ON DEALINGS
  8
5. ACCOUNTS
  8
6. CASH MANAGEMENT DOCUMENTS
  10
7. WHEN SECURITY BECOMES ENFORCEABLE
  12
8. ENFORCEMENT OF SECURITY
  12
9. ADMINISTRATOR
  14
10. RECEIVER
  14
11. POWERS OF RECEIVER
  15
12. APPLICATION OF PROCEEDS
  17
13. TAXES, EXPENSES AND INDEMNITY
  17
14. DELEGATION
  18
15. FURTHER ASSURANCES
  18
16. POWER OF ATTORNEY
  18
17. PRESERVATION OF SECURITY
  19
18. MISCELLANEOUS
  21
19. RELEASE
  22
20. COUNTERPARTS
  23
21. NOTICES
  23
22. GOVERNING LAW
  24
23. ENFORCEMENT
  24
SCHEDULE 1 Security Assets
  26
PART 1 Security Accounts
  26
PART 2 Cash Management Documents
  26
SCHEDULE 2 Forms of Letter for Security Accounts
  27
PART 1 Notice to Account Bank
  27
PART 2 Acknowledgement of Account Bank
  30
PART 3 Letter for Operation of Security Accounts
  32
SCHEDULE 3 Forms of Letter for Cash Management Documents
  34
PART 1 Notice to Counterparty
  34
PART 2 Acknowledgement of Counterparty
  36

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS PAE a French Société par actions simplifiée with a share capital
of EUR 4,040,000 Registered office: 725 rue Aristide Bergès — 38340 VOREPPE,
France, Registered with the Trade and Companies Registry of Grenoble under
number 421 528 555 (the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.      INTERPRETATION

1.1   Definitions       In this Deed (including its Recitals):       Account
Bank means a bank with whom a Security Account is maintained.       Act means
the Law of Property Act 1925.       Cash Management Document means any agreement
specified in Part 2 of Schedule 1 (Security Assets) and any other agreement
between two or more members of the Group to which the Chargor is a party that
provides for any cash pooling, set-off or netting arrangement, including the
European Cash Pooling Arrangements.       Credit Agreement means the revolving
credit agreement dated on or about the date of this Deed between, amongst
others, Novelis Inc., as Parent Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent.       Group means Holdings, the Parent Borrower and any of the
Parent Borrower’s Restricted Subsidiaries.       Novelis Europe means Novelis
Europe Holdings Limited a company registered in England and Wales with
registered number 05308334 and with its registered office at Latchford Locks
Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United Kingdom.       Party
means a party to this Deed.       Realisation Notice means the written notice
(Androhung) given by the Collateral Agent to the Chargor in advance of its
intention to realise any of the Security Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Revolving Credit
Release Date has the meaning given to Discharge of Revolving Credit Secured
Obligations in the Intercreditor Agreement.       Security means any Security
Interest created, evidenced or conferred by or under this Deed.       Security
Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Term Loan
Security Agreement means the guarantee and security agreement dated on or about
the date of this Deed between the Chargors and the Term Loan Collateral Agent.  
    Territory means England and Wales.   1.2   Construction       In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

2



--------------------------------------------------------------------------------



 



  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (o)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

  (p)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (q)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE

4



--------------------------------------------------------------------------------



 



    INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS
PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE
EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE,
IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN
THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.     CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must use
all reasonable endeavours to obtain the consent as soon as practicable; and

  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

5



--------------------------------------------------------------------------------



 



  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;

  (b)   all other moneys due and owing to it that are payable in the Territory;
and

  (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.

  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.

  (c)   To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraphs (a) or (b) above, the
Chargor charges by way of fixed charge all of its rights under the Cash
Management Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge under this Deed.

  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;

  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

6



--------------------------------------------------------------------------------



 



  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or

  (ii)   anything done with a view to obtaining a moratorium,

          under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or

  (ii)   on the convening of any meeting of the members of the Chargor to
consider a resolution to wind the Chargor up (or not to wind the Chargor up); or

  (iii)   upon the occurrence of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.

  (f)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of the Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

  (g)   Any charge which has been converted into a fixed charge in accordance
with paragraphs (b) or (d) above may, by notice in writing given at any time by
the Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.      REPRESENTATIONS — GENERAL

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

7



--------------------------------------------------------------------------------



 



  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and

  (e)   Schedule 1 (Security Assets) properly identifies all bank accounts held
by the Chargor in the Territory at the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.      RESTRICTIONS ON DEALINGS          The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

       unless permitted under the Credit Agreement.

5.      ACCOUNTS

5.1   Accounts

       All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

8



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.

  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.

  (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and

  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   The Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by the Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

  (b)   No Chargor shall be entitled to receive, withdraw or otherwise transfer
any credit balance from time to time standing to the credit of any Security
Account except with the prior consent of the Collateral Agent.

  (c)   Each Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   Each Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 5.5 or as otherwise permitted by the Credit Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

9



--------------------------------------------------------------------------------



 



  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   The Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges any amended notice delivered pursuant to paragraph (c)(i)
above within 14 days of such notice.

6.      CASH MANAGEMENT DOCUMENTS

6.1   Representations       The Chargor represents and warrants to each Secured
Party that:

10



--------------------------------------------------------------------------------



 



  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Cash Management Documents;     (c)  
(save as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Cash Management Documents; and     (d)   its entry into
and performance of this Deed will not conflict with any term of any of its Cash
Management Documents.

6.2   Preservation       The Chargor may not, without the prior consent of the
Collateral Agent or unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or

  (b)   take any action which might jeopardise the existence or enforceability
of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Cash Management Documents and any information and documentation relating to any
of its Cash Management Documents if requested by the Collateral Agent or any
Receiver.

6.4   Rights

 

(a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.   (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5   Notices of assignment       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and

11



--------------------------------------------------------------------------------



 



  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 3 (Forms of letter for Cash Management Documents) within 14 days of the
date of this Deed or any Deed of Accession by which it became party to this
Deed.

7.      WHEN SECURITY BECOMES ENFORCEABLE

7.1   Timing       This Security will become immediately enforceable if an Event
of Default is continuing.

7.2   Enforcement       After this Security has become enforceable, the
Collateral Agent may in its absolute discretion enforce all or any part of this
Security in any manner it sees fit or as the Required Lenders or the
Administrative Agent may direct.

8.      ENFORCEMENT OF SECURITY

8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

8.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).

12



--------------------------------------------------------------------------------



 



8.4   Protection of third parties       No person (including a purchaser)
dealing with the Collateral Agent or a Receiver or its or his agents will be
concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.

8.7   Limitation

  (a)   The obligations and liabilities of the Chargor under this Deed shall not
include any obligation or liability which if incurred would constitute the
provision of financial assistance within the meaning of article L.225-216 of the
French Code de commerce and/or would constitute a misuse of corporate assets
within the meaning of article L.241-3 or L.242-6 of the French Code de commerce
or any other laws or regulations having the same effect, as interpreted by
French courts.

  (b)   The obligations and liabilities of the Chargor under this Deed for the
obligations of any Loan Party which is not a Subsidiary of the Chargor shall be
limited at any time to an amount equal to the aggregate of all amounts borrowed
under the Credit Agreement by a Borrower to the extent directly or indirectly
on-lent to the Chargor under inter-company loan agreements or otherwise provided
to the Chargor and/or its subsidiaries and outstanding at the date a payment is
to be made by the Chargor under Article VII (Guarantee) of the Credit Agreement,
it being specified that any monies received or recovered by the Collateral Agent
or

13



--------------------------------------------------------------------------------



 



      any Receiver pursuant to this Deed shall reduce pro tanto the outstanding
amount of the inter-company loans due by the Chargor under the inter-company
loan arrangements referred to above or otherwise provided to the Chargor and/or
its subsidiaries.

9.      ADMINISTRATOR

9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).

  (b)   Any such appointment may be made pursuant to an application to court
under paragraph 12 of Schedule B1 of the Insolvency Act 1986 (Administration
application) or by filing specified documents with the court under paragraphs 14
— 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of administrator by
holder of floating charge).

  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

10.   RECEIVER

10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

14



--------------------------------------------------------------------------------



 



10.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.

10.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law (including
under section 109(6) of the Act) will not apply.

10.4   Agent of the Chargor

     (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

     (b)   No Secured Party will incur any liability (either to the Chargor or
to any other person) by reason of the appointment of a Receiver or for any other
reason.

10.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

11.   POWERS OF RECEIVER

11.1   General

     (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

     (b)   If there is more than one Receiver holding office at the same time;
each Receiver may (unless the document appointing him states otherwise) exercise
all the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.

15



--------------------------------------------------------------------------------



 



11.3   Carry on business       A Receiver may carry on any business of the
Chargor in any manner he thinks fit.

11.4   Employees

     (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.        (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.

11.6   Sale of assets

     (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

     (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

11.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.

11.8   Legal actions       A Receiver may bring, prosecute, enforce, defend and
abandon any action, suit or proceedings in relation to any Security Asset which
he thinks fit.

11.9   Receipts       A Receiver may give a valid receipt for any moneys and
execute any assurance or thing which may be proper or desirable for realising
any Security Asset.

11.10   Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.

11.11   Delegation       A Receiver may delegate his powers in accordance with
this Deed.

16



--------------------------------------------------------------------------------



 



11.12   Lending       A Receiver may lend money or advance credit to any
customer of the Chargor.

11.13   Protection of assets       A Receiver may do any act which the Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset, in each case as he thinks fit.

11.14   Other powers       A Receiver may:

     (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

     (b)   exercise in relation to any Security Asset all the powers,
authorities and things which he would be capable of exercising if he were the
absolute beneficial owner of that Security Asset; and

     (c)   use the name of the Chargor for any of the above purposes.

12.       APPLICATION OF PROCEEDS

     (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

     (b)   This Clause does not prejudice the right of any Secured Party to
recover any shortfall from a Loan Party

13.      TAXES, EXPENSES AND INDEMNITY

     (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

     (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 19.2
(Interest).

     (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Security or any judgment given in connection with
them, is or at any time may be subject.

17



--------------------------------------------------------------------------------



 



14.      DELEGATION

14.1   Power of Attorney       The Collateral Agent or any Receiver may delegate
by power of attorney or in any other manner to any person any right, power or
discretion exercisable by it under this Deed.

14.2   Terms       Any such delegation may be made upon any terms (including
power to sub-delegate) which the Collateral Agent or any Receiver may think fit.

14.3   Liability       Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible to the Chargor for any loss or liability arising
from any act, default, omission or misconduct on the part of any Delegate.

15.   FURTHER ASSURANCES       The Chargor must, at its own expense, take
whatever action the .Collateral Agent or a Receiver may, acting reasonably,
require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,     which, in any such case, the Collateral Agent may
think expedient.

16.   POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor has failed to comply with an obligation
under this Deed, the Chargor, by way of security, irrevocably and severally
appoints the Collateral Agent and each Receiver to be its attorney to take any
action which the Chargor is obliged to take under this Deed. The

18



--------------------------------------------------------------------------------



 



       Chargor ratifies and confirms whatever any attorney does or purports to
do under its appointment under this Clause.

17.      PRESERVATION OF SECURITY

17.1   Continuing security       This Security is a continuing security and will
extend to the ultimate balance of the Secured Obligations, regardless of any
intermediate payment or discharge in whole or in part.

17.2   Reinstatement

     (a)   If any discharge (whether in respect of the obligations of the
Chargor or any security for those obligations or otherwise) or arrangement is
made in whole or in part on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation,
administration or otherwise without limitation, the liability of the Chargor
under this Deed will continue or be reinstated as if the discharge or
arrangement had not occurred.

     (b)   Each Secured Party may concede or compromise any claim that any
payment, security or other disposition is liable to avoidance or restoration.

17.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

     (a)   any time or waiver granted to, or composition with, any person;

     (b)   any release of any person under the terms of any composition or
arrangement;

     (c)   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

     (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

     (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

     (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

     (g)   any unenforceability, illegality, invalidity or non-provability of
any obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or

19



--------------------------------------------------------------------------------



 



    claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from the Chargor under this Deed.

17.5   Appropriations       Until all amounts which may be or become payable by
the Loan Parties under the Loan Documents have been irrevocably paid in full,
each Secured Party (or any trustee or agent on its behalf) may without affecting
the liability of the Chargor under this Deed:

      (a)   refrain from applying or enforcing any other moneys, security or
rights held or received by that Secured Party (or any trustee or agent on its
behalf) against those amounts; or

      (b)   apply and enforce them in such manner and order as it sees fit
(whether against those amounts or otherwise; and

      (c)   hold in an interest-bearing suspense account any moneys received
from the Chargor or on account of the Chargor’s liability under this Deed.

17.6   Non-competition       Unless:

      (a)   all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full; or

      (b)   the Collateral Agent otherwise directs,          the Chargor will
not, after a claim has been made or by virtue of any payment or performance by
it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

17.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

20



--------------------------------------------------------------------------------



 



  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

17.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Documents, the Chargor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent.

17.9   Security held by Chargor       The Chargor may not, without the prior
consent of the Collateral Agent, hold any security from any other Loan Party in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Collateral
Agent.

18.   MISCELLANEOUS

18.1   Covenant to pay       The Chargor must pay or discharge the Secured
Obligations in the manner provided for in the Loan Documents, including any
liability in respect of further advances made under the Credit Agreement.

18.2   Interest       If the Chargor fails to pay any sums on the due date for
payment of that sum the Chargor shall pay interest on such sum (before and after
any judgment and to the extent interest at a default rate is not otherwise being
paid on that sum) from the date of demand until the date of payment calculated
and compounded in accordance with the provisions of Section 2.06(f) of the
Credit Agreement.

18.3   Tacking       Each Lender must perform its obligations under the Credit
Agreement (including any obligation to make available further advances).

18.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

21



--------------------------------------------------------------------------------



 



18.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

18.6   Notice of assignment       This Deed constitutes notice in writing to the
Chargor of any charge or assignment of a debt owed by the Chargor to any other
member of the Group and contained in any Loan Document.

18.7   Perpetuity period       The perpetuity period for the trusts in this Deed
is 125 years.

18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19.   RELEASE At the end of the Security Period (or as required under the Loan
Documents), the Collateral Agent must, at the request and cost of the Chargor,
take whatever action is reasonably necessary to release the relevant Security
Assets (whether in whole or in part) from this Security, provided that to the
extent that any Security Interests granted by the Chargor over the Revolving
Credit Priority Collateral are released under this Clause, the Chargor shall
take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder.

22



--------------------------------------------------------------------------------



 



20.   COUNTERPARTS       This Deed may be executed in any number of counterparts
and all of those counterparts taken together shall be deemed to constitute one
and the same instrument.

21.   NOTICES

21.1   Communications in Writing       Each communication to be made under or in
connection with this Deed shall be made in writing and, unless otherwise stated,
shall be made by fax or letter.

21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

Novelis PAE SAS
725 rue Aristide Berges
38340 Voreppe
France
Attention: Plant Manager
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

23



--------------------------------------------------------------------------------



 



21.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.

21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

22.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.

23.   ENFORCEMENT

23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

24



--------------------------------------------------------------------------------



 



23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

23.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
  20284400     Novelis PAE SAS (GBP)
 
           
DB London
  20284401     Novelis PAE SAS (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To:       [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a) disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

   (b)  (i)   comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



      (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

  (c)   (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

(ii)  hold all sums standing to the credit of any Net Cash Proceeds Account to
the order of the Term Loan Collateral Agent;
(d)  (i)  pay or release any sum standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) in accordance   with the written
instructions of the Revolving Credit Collateral Agent issued from time to time;
and

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,



          (Authorised signatory)
   

For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To:      Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent unless otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the Term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, as instructed by the Term Loan Collateral Agent) or, following notice
to us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,



          (Authorised signatory) [Account Bank]
                       

31



--------------------------------------------------------------------------------



 



         

PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS‘
To:      [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,



          (Authorised signatory) for an on behalf of Bank of America, N.A. as
Term Loan Collateral Agent      

Yours faithfully,



          (Authorised signatory) for an on behalf of Bank of America, N.A. as
Revolving Credit Collateral Agent      

Receipt acknowledged



          (Authorised signatory) [Account Bank]      

[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY
To:      [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Cash Management
Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Cash Management Document; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,



          (Authorised signatory)      

For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To:      Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Cash Management Document[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Cash Management Document[s] which the Term Loan Collateral Agent
or the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Cash Management Document[s] and to
allow the Term Loan Collateral Agent or any of the other Term Loan Secured
Parties (as defined in the Term Loan Security Agreement) or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent or any of the other Secured Parties (as defined in the
Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,



          (Authorised signatory)      

[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

         
Signed, Sealed and Delivered as a Deed

  )   ..........................Attorney
by duly appointed attorney

  )    
For and on behalf of

  )    
NOVELIS PAE S.A.S.

  )    

38



--------------------------------------------------------------------------------



 



 
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
 
Peter M. Walther, Senior Vice President 

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS SWITZERLAND S.A.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT


 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. WHEN SECURITY BECOMES ENFORCEABLE
    12  
8. ENFORCEMENT OF SECURITY
    12  
9. ADMINISTRATOR
    13  
10. RECEIVER
    14  
11. POWERS OF RECEIVER
    15  
12. APPLICATION OF PROCEEDS
    17  
13. TAXES, EXPENSES AND INDEMNITY
    17  
14. DELEGATION
    17  
15. FURTHER ASSURANCES
    18  
16. POWER OF ATTORNEY
    18  
17. PRESERVATION OF SECURITY
    18  
18. MISCELLANEOUS
    21  
19. RELEASE
    22  
20. COUNTERPARTS
    22  
21. NOTICES
    22  
22. GOVERNING LAW
    24  
23. ENFORCEMENT
    24  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS SWITZERLAND S.A. a limited liability company organized under the
laws of Switzerland, having its registered office at in registered office in
Sierre, Switzerland under CH-626.3.009.511-7 (a Chargor); and   (2)   BANK OF
AMERICA, N.A. as agent and trustee for the Secured Parties (as defined in the
Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:
1. INTERPRETATION

1.1   Definitions       In this Deed (including its Recitals):       Account
Bank means a bank with whom a Security Account is maintained.       Act means
the Law of Property Act 1925.       Cash Management Document means any agreement
specified in Part 2 of Schedule 1 (Security Assets) and any other agreement
between two or more members of the Group to which the Chargor is a party that
provides for any cash pooling, set-off or netting arrangement, including the
European Cash Pooling Arrangements.       Credit Agreement means the revolving
credit agreement dated on or about the date of this Deed between, amongst
others, Novelis Inc., as Parent Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent.       Group means Holdings, the Parent Borrower and any of the
Parent Borrower’s Restricted Subsidiaries.       Novelis Europe means Novelis
Europe Holdings Limited a company registered in England and Wales with
registered number 05308334 and with its registered office at Latchford Locks
Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United Kingdom.       Party
means a party to this Deed.       Realisation Notice means the written notice
(Androhung) given by the Collateral Agent to the Chargor in advance of its
intention to realise any of the Security Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Revolving Credit
Release Date has the meaning given to Discharge of Revolving Credit Secured
Obligations in the Intercreditor Agreement.       Security means any Security
Interest created, evidenced or conferred by or under this Deed.       Security
Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);     (b)
  any other account which it purports to charge under this Deed; and     (c)  
in each case, any replacement account or sub-division or sub-account of any such
account.

Security Assets means any and all assets of the Chargor that are the subject of
this Security.
Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.
Security Period means the period beginning on the date of this Deed and ending
on the Revolving Credit Release Date.
Security Trust Deed means the security trust deed dated on or about the date of
this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.
Term Loan Release Date has the meaning given to Discharge of Term Loan Secured
Obligations in the Intercreditor Agreement.
Term Loan Security Agreement means the guarantee and security agreement dated on
or about the date of this Deed between the Chargors and the Term Loan Collateral
Agent.
Territory means England and Wales.

1.2   Construction

In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;

2



--------------------------------------------------------------------------------



 



  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;     (e)   a consent
includes an authorisation, permit, approval, consent, exemption, licence, order,
filing, registration, recording, notarisation, permission or waiver;     (f)  
references to an Event of Default being continuing means that such Event of
Default has occurred or arisen and has not been expressly waived in writing by
the by the Collateral Agent or Administrative Agent (as appropriate);     (g)  
a disposal includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and dispose will be construed accordingly;    
(h)   including means including without limitation and includes and included
shall be construed accordingly;     (i)   indebtedness includes any obligation
(whether incurred as principal, guarantor or surety and whether present or
future, actual or contingent) for the payment or repayment of money;     (j)  
losses includes losses, actions, damages, payments, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and loss shall be construed accordingly;     (k)   a person includes any
individual, trust, firm, fund, company, corporation, partnership, joint venture,
government, state or agency of a state or any undertaking or other association
(whether or not having separate legal personality) or any two or more of the
foregoing; and     (l)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but if
not having the force of law compliance with which is customary) of any
governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation.     (m)   In this Deed,
unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3 Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4 Conflict with the provisions of this Deed
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE

4



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR
IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.
WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE
TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.
2. CREATION OF SECURITY
2.1 General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

5



--------------------------------------------------------------------------------



 



  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2 Credit balances
The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.
2.3 Book debts etc.
The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4 Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5 Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge under this Deed.     (b)   Except as provided
below, the Collateral Agent may by notice to the Chargor convert the floating
charge created by the Chargor under this Deed into a fixed charge as regards any
of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or

6



--------------------------------------------------------------------------------



 



  (iii)    the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3. REPRESENTATIONS — GENERAL
3.1 Nature of security
The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;

7



--------------------------------------------------------------------------------



 



  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   Schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2 Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4. RESTRICTIONS ON DEALINGS
The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

unless permitted under the Credit Agreement.
5. ACCOUNTS
5.1 Accounts
All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.
5.2 Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

8



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3 Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   No Chargor shall be entitled to
receive, withdraw or otherwise transfer any credit balance from time to time
standing to the credit of any Security Account except with the prior consent of
the Collateral Agent.     (c)   Each Chargor must ensure that none of its
Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   Each Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4 Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

9



--------------------------------------------------------------------------------



 



  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5 Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6. CASH MANAGEMENT DOCUMENTS
6.1 Representations
The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;

10



--------------------------------------------------------------------------------



 



  (b)   it is not in default in any material respect of any of its obligations
under any of its Cash Management Documents;     (c)   (save as otherwise agreed
with the Collateral Agent) there is no prohibition on assignment in any of its
Cash Management Documents; and     (d)   its entry into and performance of this
Deed will not conflict with any term of any of its Cash Management Documents.

6.2 Preservation
The Chargor may not, without the prior consent of the Collateral Agent or unless
permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3 Other undertaking
The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4 Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5 Notices of assignment
The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and     (b)   use
all reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 3

11



--------------------------------------------------------------------------------



 



      (Forms of letter for Cash Management Documents) within 14 days of the date
of this Deed or any Deed of Accession by which it became party to this Deed.

7. WHEN SECURITY BECOMES ENFORCEABLE
7.1 Timing
This Security will become immediately enforceable if an Event of Default is
continuing.
7.2 Enforcement
After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.
8. ENFORCEMENT OF SECURITY
8.1 General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2 No liability as mortgagee in possession
Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3 Privileges
Each Receiver and the Collateral Agent is entitled to all the rights, powers,
privileges and immunities conferred by law (including the Act) on mortgagees and
receivers duly appointed under any law (including the Act).
8.4 Protection of third parties
No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

12



--------------------------------------------------------------------------------



 



  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

8.5 Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6 Contingencies
If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.
8.7 Limitation
If and to the extent (i) the obligations of the Chargor under this Deed are for
the exclusive benefit of the affiliates of the Chargor (except for the (direct
or indirect) subsidiaries of the Chargor) and (ii) that complying with such
obligations would constitute a repayment of capital (“Kapitalrückzahlung”) or
the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in section 7 of the Credit Agreement shall apply to any
enforcement of the security interest created hereunder and the proceeds of such
enforcement.
9. ADMINISTRATOR
9.1 Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration

13



--------------------------------------------------------------------------------



 



      application) or by filing specified documents with the court under
paragraphs 14 - 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of
administrator by holder of floating charge).     (c)   In this Clause qualified
person means a person who, under the Insolvency Act 1986, is qualified to act as
an Administrator of any company with respect to which he is appointed.

10. RECEIVER
10.1 Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2 Removal
The Collateral Agent may by writing under its hand (subject to any requirement
for an order of the court in the case of an administrative receiver) remove any
Receiver appointed by it and may, whenever it thinks fit, appoint a new Receiver
in the place of any Receiver whose appointment may for any reason have
terminated.
10.3 Remuneration
The Collateral Agent may fix the remuneration of any Receiver appointed by it
and any maximum rate imposed by any law (including under section 109(6) of the
Act) will not apply.
10.4 Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for

14



--------------------------------------------------------------------------------



 



      the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

10.5 Relationship with Collateral Agent
To the fullest extent allowed by law, any right, power or discretion conferred
by this Deed (either expressly or impliedly) or by law on a Receiver may after
this Security becomes enforceable be exercised by the Collateral Agent in
relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.
11. POWERS OF RECEIVER
11.1 General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2 Possession
A Receiver may take immediate possession of, get in, and collect any Security
Asset.
11.3 Carry on business
A Receiver may carry on any business of the Chargor in any manner he thinks fit.
11.4 Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5 Borrow money
A Receiver may raise and borrow money either unsecured or on the security of any
Security Asset either in priority to this Security or otherwise and generally on
any terms and for whatever purpose which he thinks fit.

15



--------------------------------------------------------------------------------



 



11.6 Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

11.7 Compromise
A Receiver may settle, adjust, refer to arbitration, compromise and arrange any
claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.
11.8 Legal actions
A Receiver may bring, prosecute, enforce, defend and abandon any action, suit or
proceedings in relation to any Security Asset which he thinks fit.
11.9 Receipts
A Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.
11.10 Subsidiaries
A Receiver may form a Subsidiary of the Chargor and transfer to that Subsidiary
any Security Asset.
11.11 Delegation
A Receiver may delegate his powers in accordance with this Deed.
11.12 Lending
A Receiver may lend money or advance credit to any customer of the Chargor.
11.13 Protection of assets
A Receiver may do any act which the Chargor might do in the ordinary conduct of
its business to protect or improve any Security Asset, in each case as he thinks
fit.
11.14 Other powers
A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

16



--------------------------------------------------------------------------------



 



  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and     (c)   use the name of the
Chargor for any of the above purposes.

12. APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

13. TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14. DELEGATION
14.1 Power of Attorney
The Collateral Agent or any Receiver may delegate by power of attorney or in any
other manner to any person any right, power or discretion exercisable by it
under this Deed.
14.2 Terms
Any such delegation may be made upon any terms (including power to sub-delegate)
which the Collateral Agent or any Receiver may think fit.
14.3 Liability
Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

17



--------------------------------------------------------------------------------



 



15. FURTHER ASSURANCES
The Chargor must, at its own expense, take whatever action the .Collateral Agent
or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

which, in any such case, the Collateral Agent may think expedient.
16. POWER OF ATTORNEY
Following the occurrence of an Event of Default which is continuing or if the
Chargor has failed to comply with an obligation under this Deed, the Chargor, by
way of security, irrevocably and severally appoints the Collateral Agent and
each Receiver to be its attorney to take any action which the Chargor is obliged
to take under this Deed. The Chargor ratifies and confirms whatever any attorney
does or purports to do under its appointment under this Clause.
17. PRESERVATION OF SECURITY
17.1 Continuing security
This Security is a continuing security and will extend to the ultimate balance
of the Secured Obligations, regardless of any intermediate payment or discharge
in whole or in part.
17.2 Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or

18



--------------------------------------------------------------------------------



 



      otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

17.3 Waiver of defences
The obligations of the Chargor under this Deed will not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4 Immediate recourse
The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person or file any proof or claim in
any insolvency, administration, winding-up or liquidation proceedings relative
to any other Loan Party or any other person before claiming from the Chargor
under this Deed.
17.5 Appropriations
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and

19



--------------------------------------------------------------------------------



 



  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor‘s liability under this Deed.

17.6 Non-competition
Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

the Chargor will not, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

The Chargor must hold in trust for and must immediately pay or transfer to the
Collateral Agent for the Secured Parties any payment or distribution or benefit
of security received by it contrary to this Clause or in accordance with any
directions given by the Collateral Agent under this Clause.
17.7 Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

17.8 Delivery of documents
To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.
17.9 Security held by Chargor
The Chargor may not, without the prior consent of the Collateral Agent, hold any
security from any other Loan Party in respect of the Chargor’s liability under
this Deed.

20



--------------------------------------------------------------------------------



 



The Chargor will hold any security held by it in breach of this provision on
trust for the Collateral Agent.
18. MISCELLANEOUS
18.1 Covenant to pay
The Chargor must pay or discharge the Secured Obligations in the manner provided
for in the Loan Documents, including any liability in respect of further
advances made under the Credit Agreement.
18.2 Interest
If the Chargor fails to pay any sums on the due date for payment of that sum the
Chargor shall pay interest on such sum (before and after any judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) from
the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.
18.3 Tacking
Each Lender must perform its obligations under the Credit Agreement (including
any obligation to make available further advances).
18.4 New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5 Time deposits
Without prejudice to any right of set-off any Secured Party may have under any
Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

that time deposit will automatically be renewed for any further maturity which
that Secured Party in its absolute discretion considers appropriate unless that
Secured Party otherwise agrees in writing.
18.6 Notice of assignment
This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

21



--------------------------------------------------------------------------------



 



18.7 Perpetuity period
The perpetuity period for the trusts in this Deed is 125 years.
18.8 Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No. 2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19. RELEASE
At the end of the Security Period (or as required under the Loan Documents), the
Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Revolving Credit Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Term Loan Security Agreement, including serving any
notice thereunder.
20. COUNTERPARTS
This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.
21. NOTICES
21.1 Communications in Writing
Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.
21.2 Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

22



--------------------------------------------------------------------------------



 



  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

For Novelis Switzerland SA
Novelis Switzerland SA
Route des Laminoirs 15
CH 3960 Sierre
Attention : Plant Manager
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department
21.3 Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4 Notification of address and fax number
Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.
21.5 English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

23



--------------------------------------------------------------------------------



 



22. GOVERNING LAW
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
23. ENFORCEMENT
23.1 Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2 Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3 Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

24



--------------------------------------------------------------------------------



 



  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;     (c)   consents generally to the giving of any relief or
the issue of any process in connection with those proceedings; and     (d)  
waives all rights of immunity in respect of it or its assets.

23.4 Waiver of trial by jury
EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY THIS
DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.
This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
          Novelis Switzerland SA (GBP)
DB London
          Novelis Switzerland SA (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK

To:   [Account Bank]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)   (i) comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;  

  (c)   (i) hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

    (ii)   hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;

    (d)   (i) pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,

 

(Authorised signatory)

For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,

Security agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)

We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

in each case, in accordance with the terms of, and the instructions provided
under, the Notice.
Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,

 


(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘

To:   [Account Bank]

[DATE]
Dear Sirs,

Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)

We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,

(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,

(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged

(Authorised signatory) [Account Bank]

[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY

To:   [Counterparty]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and   2.   SECOND subject to notice to you from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Chargor has assigned in favour
of Bank of America, N.A as agent and trustee for the Secured Parties referred to
in the Revolving Credit Security Agreement (the Revolving Credit Collateral
Agent) as first priority assignee all of its rights in respect of the Cash
Management Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;   (b)   none of the Term Loan Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document;
and   (c)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,

 
 

(Authorised signatory)

For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Cash Management Document[s];   3.   undertake to disclose to the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent without any reference to or further
authority from the Chargor any information relating to [the][those] Cash
Management Document[s] which the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent may at
any time request;   4.   undertake to notify the Term Loan Collateral Agent and
the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent of any breach by the Chargor of [the] [any of those] Cash Management
Document[s] and to allow the Term Loan Collateral Agent or any of the other Term
Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any of the other Secured Parties (as
defined in the Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,

 


(Authorised signatory)

[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

                 
 
               
Signed, Sealed and Delivered as a Deed
               
 
               
by duly appointed attorney
    )      

   
 
               
For and on behalf of
    )      

   
 
               
NOVELIS SWITZERLAND S.A.
               

38



--------------------------------------------------------------------------------



 



 
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:




Peter M. Walther, Senior Vice President

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated__December 2010
Between
NOVELIS AG
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. WHEN SECURITY BECOMES ENFORCEABLE
    12  
8. ENFORCEMENT OF SECURITY
    12  
9. ADMINISTRATOR
    13  
10. RECEIVER
    14  
11. POWERS OF RECEIVER
    15  
12. APPLICATION OF PROCEEDS
    17  
13. TAXES, EXPENSES AND INDEMNITY
    17  
14. DELEGATION
    17  
15. FURTHER ASSURANCES
    18  
16. POWER OF ATTORNEY
    18  
17. PRESERVATION OF SECURITY
    18  
18. MISCELLANEOUS
    21  
19. RELEASE
    22  
20. COUNTERPARTS
    22  
21. NOTICES
    22  
22. GOVERNING LAW
    23  
23. ENFORCEMENT
    24  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

iii

 



--------------------------------------------------------------------------------



 



THIS DEED is dated ___December 2010
BETWEEN:

(1)   NOVELIS AG a limited liability company organized under the laws of
Switzerland, having its registered office at in Küsnacht ZH, Switzerland under
CH-020.3.001.551-5 (a Chargor); and   (2)   BANK OF AMERICA, N.A. as agent and
trustee for the Secured Parties (as defined in the Credit Agreement (defined
below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including its Recitals):       Account Bank means a bank with
whom a Security Account is maintained.       Act means the Law of Property Act
1925.       Cash Management Document means any agreement specified in Part 2 of
Schedule 1 (Security Assets) and any other agreement between two or more members
of the Group to which the Chargor is a party that provides for any cash pooling,
set-off or netting arrangement, including the European Cash Pooling
Arrangements.       Credit Agreement means the revolving credit agreement dated
on or about the date of this Deed between, amongst others, Novelis Inc., as
Parent Borrower, AV Metals Inc. as Holdings, the other Guarantors party thereto,
Bank of America, N.A., as Administrative Agent and Collateral Agent.       Group
means Holdings, the Parent Borrower and any of the Parent Borrower’s Restricted
Subsidiaries.       Novelis Europe means Novelis Europe Holdings Limited a
company registered in England and Wales with registered number 05308334 and with
its registered office at Latchford Locks Works, Thelwell Lane, Warrington,
Cheshire, WA4 1NN United Kingdom.       Party means a party to this Deed.      
Realisation Notice means the written notice (Androhung) given by the Collateral
Agent to the Chargor in advance of its intention to realise any of the Security
Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Revolving Credit
Release Date has the meaning given to Discharge of Revolving Credit Secured
Obligations in the Intercreditor Agreement.       Security means any Security
Interest created, evidenced or conferred by or under this Deed.       Security
Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);     (b)
  any other account which it purports to charge under this Deed; and     (c)  
in each case, any replacement account or sub-division or sub-account of any such
account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Term Loan
Security Agreement means the guarantee and security agreement dated on or about
the date of this Deed between the Chargors and the Term Loan Collateral Agent.  
    Territory means England and Wales.

1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;

2



--------------------------------------------------------------------------------



 



  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;     (e)   a consent
includes an authorisation, permit, approval, consent, exemption, licence, order,
filing, registration, recording, notarisation, permission or waiver;     (f)  
references to an Event of Default being continuing means that such Event of
Default has occurred or arisen and has not been expressly waived in writing by
the by the Collateral Agent or Administrative Agent (as appropriate);     (g)  
a disposal includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and dispose will be construed accordingly;    
(h)   including means including without limitation and includes and included
shall be construed accordingly;     (i)   indebtedness includes any obligation
(whether incurred as principal, guarantor or surety and whether present or
future, actual or contingent) for the payment or repayment of money;     (j)  
losses includes losses, actions, damages, payments, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and loss shall be construed accordingly;     (k)   a person includes any
individual, trust, firm, fund, company, corporation, partnership, joint venture,
government, state or agency of a state or any undertaking or other association
(whether or not having separate legal personality) or any two or more of the
foregoing; and     (l)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but if
not having the force of law compliance with which is customary) of any
governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation.     (m)   In this Deed,
unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE

4



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR
IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.
WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE
TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

5



--------------------------------------------------------------------------------



 



  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge under this Deed.     (b)   Except as provided
below, the Collateral Agent may by notice to the Chargor convert the floating
charge created by the Chargor under this Deed into a fixed charge as regards any
of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or

6



--------------------------------------------------------------------------------



 



  (iii)    the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

              under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;

7



--------------------------------------------------------------------------------



 



  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   Schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

        unless permitted under the Credit Agreement.

5.   ACCOUNTS   5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

8



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   No Chargor shall be entitled to
receive, withdraw or otherwise transfer any credit balance from time to time
standing to the credit of any Security Account except with the prior consent of
the Collateral Agent.     (c)   Each Chargor must ensure that none of its
Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   Each Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

9



--------------------------------------------------------------------------------



 



  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5 Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS   6.1   Representations

The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;

10



--------------------------------------------------------------------------------



 



  (b)   it is not in default in any material respect of any of its obligations
under any of its Cash Management Documents;     (c)   (save as otherwise agreed
with the Collateral Agent) there is no prohibition on assignment in any of its
Cash Management Documents; and     (d)   its entry into and performance of this
Deed will not conflict with any term of any of its Cash Management Documents.

6.2 Preservation

    The Chargor may not, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3 Other undertaking
       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4 Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5 Notices of assignment

    The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and     (b)   use
all reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 3

11



--------------------------------------------------------------------------------



 



      (Forms of letter for Cash Management Documents) within 14 days of the date
of this Deed or any Deed of Accession by which it became party to this Deed.




7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.   7.2  
Enforcement       After this Security has become enforceable, the Collateral
Agent may in its absolute discretion enforce all or any part of this Security in
any manner it sees fit or as the Required Lenders or the Administrative Agent
may direct.   8.   ENFORCEMENT OF SECURITY   8.1   General



  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2  No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3 Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

8.4 Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

12



--------------------------------------------------------------------------------



 



  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

8.5 Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6 Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.7 Limitation

    If and to the extent (i) the obligations of the Chargor under this Deed are
for the exclusive benefit of the affiliates of the Chargor (except for the
(direct or indirect) subsidiaries of the Chargor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in section 7 of the Credit Agreement shall apply to any
enforcement of the security interest created hereunder and the proceeds of such
enforcement.

9.   ADMINISTRATOR
9.1 Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration

13



--------------------------------------------------------------------------------



 



  application) or by filing specified documents with the court under paragraphs
14 — 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of administrator
by holder of floating charge).

  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

10. RECEIVER
10.1 Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2 Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

10.3 Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

10.4 Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for

14



--------------------------------------------------------------------------------



 



      the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

10.5 Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

11. POWERS OF RECEIVER
11.1 General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2 Possession
          A Receiver may take immediate possession of, get in, and collect any
Security Asset.
11.3 Carry on business
          A Receiver may carry on any business of the Chargor in any manner he
thinks fit.
11.4 Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5 Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

15



--------------------------------------------------------------------------------



 



11.6 Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

11.7 Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

11.8 Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

11.9 Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

11.10 Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

11.11 Delegation

    A Receiver may delegate his powers in accordance with this Deed.

11.12 Lending

    A Receiver may lend money or advance credit to any customer of the Chargor.

11.13 Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

11.14 Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

16



--------------------------------------------------------------------------------



 



  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and     (c)   use the name of the
Chargor for any of the above purposes.

12. APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

13. TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14. DELEGATION
14.1 Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

14.2 Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

14.3 Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

17



--------------------------------------------------------------------------------



 



15. FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

       This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

16. POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

17. PRESERVATION OF SECURITY
17.1 Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

17.2 Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or

18



--------------------------------------------------------------------------------



 



      otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

17.3 Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

    (a)   any time or waiver granted to, or composition with, any person;    
  (b)   any release of any person under the terms of any composition or
arrangement;       (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of, any person;       (d)   any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;       (e)   any incapacity lack of power, authority or legal
personality of or dissolution or change in the members or status of any person;
      (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or       (g)   any unenforceability, illegality,
invalidity or non-provability of any obligation of any person under any Loan
Document or any other document or security or the failure by any member of the
Group to enter into or be bound by any Loan Document.

17.4 Immediate recourse
The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person or file any proof or claim in
any insolvency, administration, winding-up or liquidation proceedings relative
to any other Loan Party or any other person before claiming from the Chargor
under this Deed.
17.5 Appropriations
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

    (a)   refrain from applying or enforcing any other moneys, security or
rights held or received by that Secured Party (or any trustee or agent on its
behalf) against those amounts; or       (b)   apply and enforce them in such
manner and order as it sees fit (whether against those amounts or otherwise; and

19



--------------------------------------------------------------------------------



 



  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor‘s liability under this Deed.

17.6 Non-competition
        Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

the Chargor will not, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

17.7 Additional security

    (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

    (b)   No prior security held by any Secured Party (in its capacity as such
or otherwise) over any Security Asset will merge into this Security.

17.8 Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

17.9 Security held by Chargor
The Chargor may not, without the prior consent of the Collateral Agent, hold any
security from any other Loan Party in respect of the Chargor’s liability under
this Deed.

20



--------------------------------------------------------------------------------



 



The Chargor will hold any security held by it in breach of this provision on
trust for the Collateral Agent.
18. MISCELLANEOUS
18.1 Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

18.2 Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

18.3 Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

18.4 New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5 Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

    (a)   this Security has become enforceable; and       (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

18.6 Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

21



--------------------------------------------------------------------------------



 



18.7 Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

18.8 Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19. RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Revolving Credit Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Term Loan Security Agreement, including serving any
notice thereunder.

20. COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

21. NOTICES
21.1 Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

21.2 Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

22



--------------------------------------------------------------------------------



 



  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department
21.3 Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4 Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

21.5 English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

22. GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

23



--------------------------------------------------------------------------------



 



23.   ENFORCEMENT
23.1 Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2 Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3 Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

24



--------------------------------------------------------------------------------



 



  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

23.4 Waiver of trial by jury
EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY THIS
DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.
This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
          Novelis AG (GBP)
 
           
DB London
          Novelis AG (GBP)
 
           
DB London
          Novelis AG (USD)
 
           
DB London
          Novelis AG (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK

To:   [Account Bank]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b) (i)    comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;   (c)   (i) hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and     (ii)   hold all sums standing to the credit of any Net
Cash Proceeds Account to the order of the Term Loan Collateral Agent;   (d)  
(i)   pay or release any sum standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) in accordance with the written
instructions of the Revolving Credit Collateral Agent issued from time to time;
and     (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

in each case, in accordance with the terms of, and the instructions provided
under, the Notice.
Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘

To:   [Account Bank]

[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY

To:   [Counterparty]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and   2.   SECOND subject to notice to you from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Chargor has assigned in favour
of Bank of America, N.A as agent and trustee for the Secured Parties referred to
in the Revolving Credit Security Agreement (the Revolving Credit Collateral
Agent) as first priority assignee all of its rights in respect of the Cash
Management Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;   (b)   none of the Term Loan Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document;
and   (c)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Cash Management Document[s];   3.   undertake to disclose to the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent without any reference to or further
authority from the Chargor any information relating to [the][those] Cash
Management Document[s] which the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent may at
any time request;   4.   undertake to notify the Term Loan Collateral Agent and
the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent of any breach by the Chargor of [the] [any of those] Cash Management
Document[s] and to allow the Term Loan Collateral Agent or any of the other Term
Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any of the other Secured Parties (as
defined in the Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory)
[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

         
Signed, Sealed and Delivered as a Deed
)       
 
       
by duly appointed attorney
)       
 
       
For and on behalf of
)       
 
       
NOVELIS AG
)       

38



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
 

Peter M. Walther, Senior Vice President
 
 

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS DEUTSCHLAND GMBH
as Chargor
and
BANK OF AMERICA, N.A.

as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

i



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    8  
4. RESTRICTIONS ON DEALINGS
    9  
5. ACCOUNTS
    9  
6. CASH MANAGEMENT DOCUMENTS
    11  
7. INTELLECTUAL PROPERTY
    12  
8. WHEN SECURITY BECOMES ENFORCEABLE
    14  
9. ENFORCEMENT OF SECURITY
    15  
10. ADMINISTRATOR
    18  
11. RECEIVER
    19  
12. POWERS OF RECEIVER
    20  
13. APPLICATION OF PROCEEDS
    21  
14. TAXES, EXPENSES AND INDEMNITY
    22  
15. DELEGATION
    22  
16. FURTHER ASSURANCES
    22  
17. POWER OF ATTORNEY
    23  
18. PRESERVATION OF SECURITY
    23  
19. MISCELLANEOUS
    25  
20. RELEASE
    27  
21. COUNTERPARTS
    27  
22. NOTICES
    27  
23. GOVERNING LAW
    28  
24. ENFORCEMENT
    28  
SCHEDULE 1 Security Assets
    31  
PART 1 Security Accounts
    31  
PART 2 Cash Management Documents
    31  
SCHEDULE 2 Forms of Letter for Security Accounts
    35  
PART 1 Notice to Account Bank
    35  
PART 2 Acknowledgement of Account Bank
    38  
PART 3 Letter for Operation of Security Accounts
    40  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    42  
PART 1 Notice to Counterparty
    42  
PART 2 Acknowledgement of Counterparty
    44  

ii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS DEUTSCHLAND GMBH a limited liability company organized under the
laws of Germany, having its business address at Hannoversche Strasse 1, 37075
Goettingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772 (the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Cash Management Document means any agreement specified in Part 2 of
Schedule 1 (Security Assets) and any other agreement between two or more members
of the Group to which the Chargor is a party that provides for any cash pooling,
set-off or netting arrangement, including the European Cash Pooling
Arrangements.

    Credit Agreement means the revolving credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV
Metals Inc. as Holdings, the other Guarantors party thereto, Bank of America,
N.A., as Administrative Agent and Collateral Agent.

    Group means Holdings, the Parent Borrower and any of its Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Realisation Notice means the written notice (Androhung) given by the
Collateral Agent to the Chargor in advance of its intention to realise any of
the Security Assets.

    Receivables Purchase Agreement means the agreement between the Chargor and
Novelis AG pursuant to which certain receivables owned be the Chargor or to be
created

1



--------------------------------------------------------------------------------



 



    by the Chargor under certain of its supply contracts have been sold and
assigned to Novelis AG by way of a true sale.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Revolving Credit Release Date has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

    Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.

    Security Trust Deed means the security trust deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.

    Term Loan Release Date has the meaning given to Discharge of Term Loan
Secured Obligations in the Intercreditor Agreement.

    Term Loan Security Agreement means the guarantee and security agreement
dated on or about the date of this Deed between the Chargors and the Term Loan
Collateral Agent.

    Territory means England and Wales.

    UK Intellectual Property means all Intellectual Property owned now or in the
future by the Chargor which is established under the laws of the United Kingdom
including any state territory or political subdivision thereof (excluding, for
the avoidance of doubt, any Intellectual Property registered with any
international or intergovernmental registry).

1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;

2



--------------------------------------------------------------------------------



 



  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

3



--------------------------------------------------------------------------------



 



  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (o)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

  (p)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (q)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

4



--------------------------------------------------------------------------------



 



1.4   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must use
all reasonable endeavours to obtain the consent as soon as practicable; and

  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

5



--------------------------------------------------------------------------------



 



  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;

  (b)   all other moneys due and owing to it that are payable in the Territory;
and

  (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.

  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.

  (c)   To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraphs (a) or (b) above, the
Chargor charges by way of fixed charge all of its rights under the Cash
Management Documents.

2.5   Intellectual Property

  (a)   The Chargor charges by way of a fixed charge all of its rights in
respect of the UK Intellectual Property including but not limited to the
designs, patents and trade marks specified in Part 3 of Schedule 1 (Security
Assets) to this Deed.

6



--------------------------------------------------------------------------------



 



  (b)   For the purpose of enabling the Collateral Agent, whilst an Event of
Default is continuing, to exercise its rights and remedies under Clause 8 (When
Security Becomes Enforceable) and Clause 9 (Enforcement of Security) at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, the Chargor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under all relevant licenses of Intellectual Property granting the
Chargor rights in Intellectual Property, a sublicense (in each case, exercisable
without payment of royalties or other compensation to the Chargor) to use,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired by or licensed to the Chargor, wherever the same may be located;
provided that the quality of any products in connection with which the
trademarks are used will not be materially inferior to the quality of such
products manufactured or sold by the Chargor prior to such Event of Default.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

2.6   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.5 that are not effectively
charged by way of fixed charge or assigned under this Deed.

  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;

  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or

  (ii)   anything done with a view to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or

7



--------------------------------------------------------------------------------



 



  (ii)   on the convening of any meeting of the members of the Chargor to
consider a resolution to wind the Chargor up (or not to wind the Chargor up); or

  (iii)   upon the occurrence of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.

  (f)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of the Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

  (g)   Any charge which has been converted into a fixed charge in accordance
with paragraphs (b) or (d) above may, by notice in writing given at any time by
the Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party;

  (e)   it is not aware of any circumstances relating to the validity,
subsistence or use of any of its UK Intellectual Property which could reasonably
be expected to have a Material Adverse Effect; and

  (f)   Schedule 1 (Security Assets) properly identifies all bank accounts held
by the Chargor in the Territory at the date of this Deed.

8



--------------------------------------------------------------------------------



 



3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   ACCOUNTS

5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.

  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.

  (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and

9



--------------------------------------------------------------------------------



 



  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   The Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by the Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

  (b)   No Chargor shall be entitled to receive, withdraw or otherwise transfer
any credit balance from time to time standing to the credit of any Security
Account except with the prior consent of the Collateral Agent.

  (c)   Each Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   Each Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 5.5 or as otherwise permitted by the Credit Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

10



--------------------------------------------------------------------------------



 



5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   The Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges any amended notice delivered pursuant to paragraph (c)(i)
above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS

6.1   Representations

       The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;

  (b)   it is not in default in any material respect of any of its obligations
under any of its Cash Management Documents;

  (c)   (save as otherwise agreed with the Collateral Agent) there is no
prohibition on assignment in any of its Cash Management Documents; and

  (d)   its entry into and performance of this Deed will not conflict with any
term of any of its Cash Management Documents.

6.2   Preservation

    The Chargor may not, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or

11



--------------------------------------------------------------------------------



 



  (b)   take any action which might jeopardise the existence or enforceability
of any of its Cash Management Documents.

6.3   Other undertaking

       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Cash Management Documents and any information and documentation relating to any
of its Cash Management Documents if requested by the Collateral Agent or any
Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.

  (b)   If an Event of Default is continuing, the Collateral Agent may exercise
(without any further consent or authority on the part of the Chargor and
irrespective of any direction given by the Chargor) any of the Chargor’s rights
under its Cash Management Documents.

6.5   Notices of assignment

       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and

  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 3 (Forms of letter for Cash Management Documents) within 14 days of the
date of this Deed.

7.   INTELLECTUAL PROPERTY

7.1   Preservation

  (a)   The Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of the United Kingdom Intellectual Property Office which either
record the existence of this Deed or the restrictions on disposal imposed by
this Deed.

  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

12



--------------------------------------------------------------------------------



 



  (i)   amend or waive or terminate, any of its rights in respect of its UK
Intellectual Property; or

  (ii)   take any action which might jeopardise the existence or enforceability
of any of its rights in respect of its UK Intellectual Property.

7.2   Negative Undertakings

    At all times during the Security Period, the Chargor undertakes:

  (a)   not to dispose of, encumber, abandon, weaken the strength of (such as
the good reputation of a trademark) or allow the UK Intellectual Property or
parts thereof to lapse, including any lapse of rights due to non-use or allow
the forfeiture, revocation or invalidity of any rights to the UK Intellectual
Property with respect to third parties, except as reasonably required in the
ordinary course of business and upon giving prior notice thereof to the
Collateral Agent, or as permitted under the Credit Agreement or under this Deed;

  (b)   not to amend or to re-file specifications of the UK Intellectual
Property or parts thereof and not to grant further licenses or other rights with
respect to the UK Intellectual Property or parts thereof to third parties,
except as reasonably required in the ordinary course of business and upon giving
prior notice thereof to the Collateral Agent, or as permitted under the Credit
Agreement or under this Deed;

  (c)   not to dispute the validity of the UK Intellectual Property or of new
applications for registration with regard to the UK Intellectual Property;

7.3   Positive Undertakings

    At all times during the Security Period, the Chargor undertakes:

  (a)   to inform the Collateral Agent immediately of any claims of which it
becomes aware in respect of the UK Intellectual Property or any part thereof or
any other measures which may materially impair or jeopardise the Collateral
Agent’s and/or and the Secured Parties rights relating thereto and to forward
documents which the Collateral Agent may reasonably request and that are
necessary or expedient for a defence against such claims. The Chargor shall
further be obliged to inform as soon as possible the claimants or other third
parties asserting rights with respect to the transferred rights and claims in
writing of the Collateral Agent’s rights in respect of the claims and the
existence of this Deed. All costs and expenses reasonably incurred for necessary
countermeasures of the Collateral Agent shall be borne by the Chargor;

  (b)   to promptly inform the Collateral Agent if it becomes aware that third
parties infringe any of the UK Intellectual Property or parts thereof, dispute
the validity of the UK Intellectual Property or parts thereof or allege that the
UK Intellectual Property or parts thereof violate the rights of third parties in
a way which materially impairs or jeopardises or can reasonably be expected to
materially impair or jeopardise the Collateral Agent’s and/or the Secured
Parties’ rights relating to the UK Intellectual Property and promptly assert all
claims and to litigate if, at the reasonable discretion of the Chargor, this is
required for the defense against the alleged claims in the ordinary course of
business. All expenses incurred in this respect are to be borne by the Chargor.
All compensation claims becoming due after the date of this Deed become part of

13



--------------------------------------------------------------------------------



 



      the UK Intellectual Property. Upon the occurrence of an Event of Default
which is continuing, unheeded and unwaived the Collateral Agent may take over
any judicial or extra judicial proceedings upon reasonable request and at the
Chargor’s expense to the extent necessary to preserve legitimate interests of
the Collateral Agent;

  (c)   to make all statements and take all actions at its own expense which are
required and appropriate in the ordinary course of business in order to maintain
the registration of the material UK Intellectual Property, as shall be
consistent with commercially reasonable business judgment, including payment of
renewal fees, and have the UK Intellectual Property registered if not registered
so far and to deliver to the Collateral Agent at its reasonable request copies
of respective documents evidencing such actions;

  (d)   to establish, and, to the extent already existing, to continue, at its
own cost and expenses a permanent surveillance of reasonable extent for
publications of applications and/or registrations of intellectual property
rights which may infringe or otherwise legally collide with the UK Intellectual
Property;

  (e)   to inform the Collateral Agent promptly of the occurrence of any event
which may result in any of the representations and warranties included in Clause
3 (Representations) of this Deed being untrue; and

  (f)   to notify the Collateral Agent without undue delay of any event or
circumstance which might be expected to have a material adverse effect on the
validity or enforceability of this Deed.

7.4   Further Assurance

    If the Chargor shall at any time after the date of this Deed (a) obtain any
ownership or other rights in and/or to any additional UK Intellectual Property
or (b) become entitled to the benefit of any additional UK Intellectual Property
or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any UK Intellectual Property, or any
improvement on any UK Intellectual Property, the provisions of this Deed shall
automatically apply thereto and any such item described in (a) or (b) above
(other than any Excluded Property) shall automatically constitute UK
Intellectual Property for the purpose of this Deed as if such would have
constituted UK Intellectual Property at the time of execution hereof and such UK
Intellectual Property (other than any Excluded Property) shall be subject to the
Security and Security Interests created by this Deed without further action by
any party. Concurrently with the delivery of each Compliance Certificate
pursuant to Section 5.01(d) of the Credit Agreement, the Chargor shall provide
to the Collateral Agent written notice of any of the foregoing UK Intellectual
Property owned by the Chargor which is the subject of a registration or
application and confirm the attachment of the Security and Security Interests
created by this Deed to any rights described in clauses (i) and (ii) above by
the delivery of an executed instrument or other statement(s) in form and
substance reasonably acceptable to the Collateral Agent as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
lien and security interest in such Intellectual Property.

8.   WHEN SECURITY BECOMES ENFORCEABLE

8.1   Timing

      This Security will become immediately enforceable if an Event of Default
is continuing.

14



--------------------------------------------------------------------------------



 



8.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

9.   ENFORCEMENT OF SECURITY

9.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

9.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

9.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

9.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

15



--------------------------------------------------------------------------------



 



9.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

9.6   Contingencies

      If this Security is enforced at a time when no amount is due under the
Loan Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

9.7   Limitation

  (a)   Subject to Clause 9.7(b) through Clause 9.7(f) below, the Collateral
Agent shall not enforce the Security to the extent (i) the Security secures
obligations of one of the Chargor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of a shareholder within the meaning of Section 15 of
the German Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the
Chargor or the Chargor itself), and (ii) the enforcement of the Security for
such obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the Chargor in preparing
its unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, ff 242, 264
HGB)) of the Chargor to an amount that is insufficient to maintain its
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:

  (i)   the amount of any increase of the Chargor’s registered share capital
(Stammkapital) implemented after the date of this Deed that is effected without
the prior written consent of the Collateral Agent shall be deducted from the
registered share capital of the Chargor;

  (ii)   any loans provided to the Chargor by a direct or indirect shareholder
or an affiliate thereof (other than a Subsidiary of the Chargor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;

16



--------------------------------------------------------------------------------



 



  (iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Chargor in violation of the provisions of any of the
Loan Documents shall be disregarded and not accounted for as liabilities;

  (iv)   any assets that are shown in the balance sheet with a book value that,
in the opinion of the Collateral Agent, is significantly lower than their market
value and that are not necessary for the business of the Chargor (nicht
betriebsnotwendig) shall be accounted for with their market value; and

  (v)   the assets of the Chargor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

  (b)   The limitations set out in Clause 9.7(a) only apply:

  (i)   if and to the extent that the managing directors of the Chargor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the Realisation Notice or the commencement of enforcement under this
Deed the value of the Security which cannot be enforced without causing the net
assets of the Chargor to fall below its registered share capital, or increase an
existing shortage in net assets below its registered share capital (taking into
account the adjustments set out above) and such confirmation is supported by a
current balance sheet and other evidence satisfactory to the Collateral Agent
and neither the Collateral Agent nor any of the Secured Parties raises any
objections against that confirmation within five (5) Business Days after its
receipt; or

  (ii)   if, within twenty (20) Business Days after an objection under paragraph
9(b)(ii) has been raised by the Collateral Agent or a Secured Party, the
Collateral Agent receives a written audit report (Auditor’s Determination)
prepared at the expense of the Chargor by a firm of auditors of international
standing and reputation that is appointed by the Chargor and reasonably
acceptable to the Collateral Agent, to the extent such report identifies the
amount by which the net assets of the Chargor are necessary to maintain its
registered share capital as at the date of the Realisation Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the Chargor in the preparation of its
most recent annual balance sheet. The Auditor’s Determination shall be binding
for all Parties except for manifest error.

  (c)   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Security up to those amounts that are
undisputed between them and the Chargor or determined in accordance with Clause
9.7(a) and Clause 9.7(b). In respect of the exceeding amounts, the Secured
Parties shall be entitled to further pursue their claims (if any) and the
Chargor shall be entitled to provide evidence that the excess amounts are
necessary to maintain its registered share capital (calculated as at the date of
the Realisation Notice or the

17



--------------------------------------------------------------------------------



 



      commencement of enforcement and taking into account the adjustments set
out above). The Secured Parties are entitled to pursue those parts of the
Security that are not enforced by operation of Clause 9.7(a) above at any
subsequent point in time. This Clause shall apply again as of the time such
additional enforcements are made.

  (d)   Clause 9.7(a) shall not apply as to the amount of loans borrowed and
passed on (whether by way of shareholder loan or equity contribution) to the
Chargor or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid but excluding, for the avoidance of doubt, any purchase price
payment received by the Chargor under the Receivables Purchase Agreement.

  (e)   The limitations provided for in Clause 9.7(a) above shall not apply
where (i) the Chargor has a fully valuable (vollwertig) recourse claim
(Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant shareholder or
(ii) a domination agreement (Beherrschungsvertrag) or a profit and loss pooling
agreement (Gewinnabführungsvertrag) is or will be in existence with the Chargor
and the Chargor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).

  (f)   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into guarantees in support of obligations of their shareholders without
limitations, the limitations set forth in Clause 9.7(a) shall no longer apply.
Should any such guarantees become subject to legal restrictions that are less
stringent than the limitations set forth in Clause 9.7(a) above, such less
stringent limitations shall apply. Otherwise, Clause 9.7(a) shall remain
unaffected by changes in applicable law.

10.     ADMINISTRATOR

10.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).

  (b)   Any such appointment may be made pursuant to an application to court
under paragraph 12 of Schedule B1 of the Insolvency Act 1986 (Administration
application) or by filing specified documents with the court under paragraphs 14
— 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of administrator by
holder of floating charge).

  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

18



--------------------------------------------------------------------------------



 



11.   RECEIVER

11.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

11.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

11.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

11.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

11.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security

19



--------------------------------------------------------------------------------



 



    becomes enforceable be exercised by the Collateral Agent in relation to any
Security Asset without first appointing a Receiver or notwithstanding the
appointment of a Receiver.

12.   POWERS OF RECEIVER

12.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

12.2   Possession

    A Receiver may take immediate possession of, get in, and collect any
Security Asset.

12.3   Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

12.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

12.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

12.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

20



--------------------------------------------------------------------------------



 



12.7   Compromise

      A Receiver may settle, adjust, refer to arbitration, compromise and
arrange any claim, account, dispute, question or demand with or by any person
who is or claims to be a creditor of the Chargor or relating in any way to any
Security Asset.

12.8   Legal actions

      A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

12.9   Receipts

      A Receiver may give a valid receipt for any moneys and execute any
assurance or thing which may be proper or desirable for realising any Security
Asset.

12.10   Subsidiaries

      A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

12.11   Delegation

      A Receiver may delegate his powers in accordance with this Deed.

12.12   Lending

      A Receiver may lend money or advance credit to any customer of the
Chargor.

12.13   Protection of assets

      A Receiver may do any act which the Chargor might do in the ordinary
conduct of its business to protect or improve any Security Asset, in each case
as he thinks fit.

12.14   Other powers

      A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

13.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent

21



--------------------------------------------------------------------------------



 



      permitted by applicable law (subject to the provisions of this Clause), in
accordance with the terms of the Loan Documents but subject always to the terms
of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party

14.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 19.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Security or any judgment given in connection with
them, is or at any time may be subject.

15.   DELEGATION

15.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

15.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

15.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

16.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

22



--------------------------------------------------------------------------------



 



  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

      which, in any such case, the Collateral Agent may think expedient.

17.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

18.   PRESERVATION OF SECURITY

18.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

18.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.

  (b)   Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

18.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

23



--------------------------------------------------------------------------------



 



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

18.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

18.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor’s liability under this Deed.

18.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

  the Chargor will not, after a claim has been made or by virtue of any payment
or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

24



--------------------------------------------------------------------------------



 



  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

18.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

18.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

18.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

19.   MISCELLANEOUS

19.1   Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

19.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the

25



--------------------------------------------------------------------------------



 



    date of payment calculated and compounded in accordance with the provisions
of Section 2.06(f) of the Credit Agreement.

19.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

19.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

19.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

19.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

19.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

19.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.

26



--------------------------------------------------------------------------------



 



  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount such amount as the Collateral
Agent reasonable determines having taken into account advice obtained by it from
an independent investment or accountancy firm of national standing selected by
it. In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

20.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Revolving Credit Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Term Loan Security Agreement, including serving any
notice thereunder.

21.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

22.   NOTICES

22.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

22.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

  (b)   For the purposes of Clause 22.2(a) the address of the Chargor shall be:

Novelis Deutschland GmbH
Hannoversche Straße 1
37075 Göttingen, Germany
Attention: Roland Harings
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH

27



--------------------------------------------------------------------------------



 



Switzerland
Attention: Legal Department

22.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

22.4   Notification of address and fax number

      Promptly upon receipt of notification of an address and fax number or
change of address or fax number pursuant to Clause 22.2 (Addresses) or changing
its own address or fax number, the Collateral Agent shall notify the other
parties.

22.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

23.   GOVERNING LAW

      This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

24.   ENFORCEMENT

24.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

28



--------------------------------------------------------------------------------



 



  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

24.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

24.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

24.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

29



--------------------------------------------------------------------------------



 



This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

30



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Security Account     Account Bank   number(s)   Security Account
name
DB London
  22637300   Novelis Deutschland GmbH (GBP)
DB London
  22637302   Novelis Deutschland GmbH (USD)
Commerzbank Deutschland
  1152214   Novelis Deutschland GmbH

PART 2 — CASH MANAGEMENT DOCUMENTS
PART 3 — UK INTELLECTUAL PROPERTY
TRADEMARK REGISTRATIONS

                          Trademark   Owner   Country   Application  
Registration   Case   Sub Name   Name   Name   Number   Number   Number   Case
AL-PAC
  Novelis Deutschland GmbH   European Community   4944625   4944625   TM2074    
 
       
J57S & DEVICE
  Novelis Deutschland GmbH   European Community   2934636   2934636   TM2922  
1E
 
       
SEMIFLEX
  Novelis Deutschland GmbH   European Community   3786027   3786027   TM2748  
1E
 
       
FF3 (DEVICE)
  Novelis Deutschland GmbH   European Community   001980812   1980812   TM2952  
E
 
       
B73A & DEVICE
  Novelis Deutschland GmbH   European Community   4801239   4801239   NTM0012  
 
 
       
J73A & DEVICE
  Novelis Deutschland GmbH   European Community   4801783   4801783   NTM0013  
 
 
       
FF3
  Novelis Deutschland GmbH   European Community   1562933   1562933   TM2367  
1E

31



--------------------------------------------------------------------------------



 



                          Trademark   Owner   Country   Application  
Registration   Case   Sub Name   Name   Name   Number   Number   Number   Case
CARADUCT
  Novelis Deutschland GmbH   European Community   1805654   1805654   TM2227  
1E
 
       
B57S & DEVICE
  Novelis Deutschland GmbH   European Community   4801965   4801965   NTM0011  
 
 
       
ALUTRANS
  Novelis Deutschland GmbH   European Community   2612646   2612646   TM2145   E
 
       
EXINALL
  Novelis Deutschland GmbH   European Community   6751481   6751481   NTM0043  
 
 
       
NOVALTUBE
  Novelis Deutschland GmbH   European Community   007585037       NTM0060    
 
       
SILPA
  Novelis Deutschland GmbH   European Community   8496663   8496663   TM2757    
 
       
ANOTREAD & DEVICE
  Novelis Deutschland GmbH   European Community       890738   NTM0025   1W
 
       
ANOSIGN & DEVICE
  Novelis Deutschland GmbH   European Community       882648   NTM0003    
 
       
ANOBOSS & DEVICE
  Novelis Deutschland GmbH   European Community       890739   NTM0024   1W
 
       
SIGNICOLOR
  Novelis Deutschland GmbH   United Kingdom   1482693   1482693   TM2753    
 
       
ALUCON
  Novelis Deutschland GmbH   United Kingdom   1333183   1333183   TM2110    
 
       
FF2 & DEVICE
  Novelis Deutschland GmbH   United Kingdom   1423117   1423117   TM2366    
 
       
FALZONAL & DEVICE
  Novelis Deutschland GmbH   United Kingdom   1425757   1425757   TM2361   1
 
       
AL-PAC
  Novelis Deutschland GmbH   United Kingdom   1411445   1411445   TM2074    
 
       
OHLER
  Novelis Deutschland GmbH   United Kingdom   1313068   1313068   TM2591   1
 
       
OHLER
  Novelis Deutschland GmbH   United Kingdom   1313067   1313067   TM2591    
 
       
FALZONAL
  Novelis Deutschland GmbH   United Kingdom   1393352   1393352   TM2361    

32



--------------------------------------------------------------------------------



 



TRADEMARK APPLICATIONS

                          Trademark   Owner   Country   Application   Case   Sub
Name   Name   Name   Number   Number   Case
LUMINAL
  Novelis
Deutschland
GmbH   European Community     953003     NTM0041   1W

PATENT — REGISTRATIONS

                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
CIGARETTE PACKET
  Novelis
Deutschland
GmbH   United Kingdom   0620166   IR4528    
 
       
METALLIZED PAPER FOR THE INNER LINER OF CIGARETTE PACKETS
  Novelis
Deutschland
GmbH   United Kingdom   0676503   IR4629    
 
       
DOUBLE METALLIZED PAPER
  Novelis
Deutschland
GmbH   United Kingdom   0703009   IR4710    
 
       
COIL CORE MADE OF A FLEXIBLE TUBE
  Novelis
Deutschland
GmbH   United Kingdom   0729911   IR4751    
 
       
DELAMINABLE PRINTED CIRCUIT BOARD
  Novelis
Deutschland
GmbH   United Kingdom   0851721   IR4887    
 
       
VIBRATION DAMPENING OF ROLL MILL ROLLS
  Novelis
Deutschland
GmbH   United Kingdom   0855233   IR4991    
 
       
ANTIGLIDING PROTECTIVE FOIL STRIPABLE PROTECTIVE FOIL FOR METAL SHEET
  Novelis
Deutschland
GmbH   United Kingdom   0892124   IR4979   1E
 
       
COIL COATED BAND MATERIAL, CONTAINER MADE OF COATED BAND MATERIAL AND PROCESS
FOR ITS MANUFACTURING
  Novelis
Deutschland
GmbH   United Kingdom   1028147   IR5287   1E
 
       
FLEXIBLE TUBE FOR AIR-CONDITIONING
  Novelis
Deutschland
GmbH   United Kingdom   1286102   IR5473   E
 
       
PROCESS AND DEVICE FOR PRODUCING FLEXIBLE TUBES
  Novelis
Deutschland
GmbH   United Kingdom   1948422   NV0012   W

33



--------------------------------------------------------------------------------



 



COUNTRIES — DESIGN MODELS

                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0001   NV0030   1E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0002   NV0030   2E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0003   NV0030   3E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0004   NV0030   4E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0005   NV0030   5E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0006   NV0030   6E
 
       
Semi-circular grill tray
  Novelis
Deutschland
GmbH   European Community   000516836-0007   NV0030   7E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0001   NV0286   1E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0002   NV0286   2E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0003   NV0286   3E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0004   NV0286   4E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0005   NV0286   5E
 
       
Container for food products
  Novelis
Deutschland
GmbH   European Community   001218127-0006   NV0286   6E
 
       
QUADRO HEXAGONAL CONTAINER
  Novelis
Deutschland
GmbH   United Kingdom   2069279   IR4980    

34



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

             
 
  (b)   (i)   comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

35



--------------------------------------------------------------------------------



 



             
 
      (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;
 
           
 
  (c)   (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and
 
           
 
      (ii)   hold all sums standing to the credit of any Net Cash Proceeds
Account to the order of the Term Loan Collateral Agent;
 
           
 
  (d)   (i)   pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and
 
           
 
      (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

36



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
(Authorised signatory)
For [Chargor]

37



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

38



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent unless otherwise required by law;     (g)   will pay or release
any sum standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) in accordance with the written instructions of the Revolving
Credit Collateral Agent (or, in relation to any Net Cash Proceeds Account, in
accordance with the written instructions of the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent issued from
time to time unless otherwise required by law;     (h)   will not permit any
amount to be withdrawn from any Security Account (other than any Net Cash
Proceeds Account) without the prior written consent the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, as
instructed by the Term Loan Collateral Agent) or, following notice to us from
the Revolving Credit Collateral Agent advising us that the Revolving Credit
Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and     (i)   will pay all sums received by us for the account of the Chargor to
a Security Account (other than any Net Cash Proceeds Account) of the Chargor
with us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
(Authorised signatory) [Account Bank]

39



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

40



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A.
as Term Loan Collateral Agent
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A.
as Revolving Credit Collateral Agent
Receipt acknowledged
(Authorised signatory) [Account Bank]
[Date]

41



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and   2.   SECOND subject to notice to you from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Chargor has assigned in favour
of Bank of America, N.A as agent and trustee for the Secured Parties referred to
in the Revolving Credit Security Agreement (the Revolving Credit Collateral
Agent) as first priority assignee all of its rights in respect of the Cash
Management Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;   (b)   none of the Term Loan Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document;
and   (c)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

42



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
(Authorised signatory)
For [Chargor]

43



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Cash Management Document[s];   3.   undertake to disclose to the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent without any reference to or further
authority from the Chargor any information relating to [the][those] Cash
Management Document[s] which the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent may at
any time request;   4.   undertake to notify the Term Loan Collateral Agent and
the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent of any breach by the Chargor of [the] [any of those] Cash Management
Document[s] and to allow the Term Loan Collateral Agent or any of the other Term
Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any of the other Secured Parties (as
defined in the Revolving Credit Security Agreement to remedy that breach; and

44



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
(Authorised signatory)
[Counterparty]

45



--------------------------------------------------------------------------------



 



SIGNATORIES
Executed as a deed by

                 
NOVELIS DEUTSCHLAND GMBH
    )                          Managing Director
acting by                     
    )          

46



--------------------------------------------------------------------------------



 



          SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
        Peter M. Walther, Senior Vice President           

47



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS INC.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SHARE MORTGAGE
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS





--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS AND WARRANTIES
    6  
4. RESTRICTIONS ON DEALINGS
    7  
5. COVENANTS
    7  
6. WHEN SECURITY BECOMES ENFORCEABLE
    10  
7. ENFORCEMENT OF SECURITY
    11  
8. RECEIVER
    12  
9. POWERS OF RECEIVER
    13  
10. APPLICATION OF PROCEEDS
    15  
11. TAXES, EXPENSES AND INDEMNITY
    15  
12. DELEGATION
    15  
13. FURTHER ASSURANCES
    16  
14. POWER OF ATTORNEY
    16  
15. PRESERVATION OF SECURITY
    16  
16. MISCELLANEOUS
    19  
17. RELEASE
    20  
18. COUNTERPARTS
    20  
19. NOTICES
    21  
20. GOVERNING LAW
    21  
21. ENFORCEMENT
    22  
SCHEDULE 1 Security Assets
    24  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS INC. a corporation amalgamated under the Canada Business
Corporations Act (the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:
1.     INTERPRETATION

1.1   Definitions

    In this Deed (including the Recitals):

    Act means the Law of Property Act 1925.

    Administrator means any administrator appointed in respect of the Chargor
(whether by the Collateral Agent, or a court or otherwise).

    Charged Company means Novelis Europe Holdings Limited, a company
incorporated under the laws of England and Wales (registered number 05308334)
with its registered office at Latchford Lock Works, Thelwell Lane, Warrington,
Cheshire, WA4 1NN, NP10 9YD.

    Charged Shares means all shares in the Charged Company from time to time
issued to the Chargor or held by any nominee on its behalf.

    Credit Agreement means the revolving credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV
Metals Inc. as Holdings, the other Guarantors party thereto, Bank of America,
N.A., as Administrative Agent and Collateral Agent.

    Group means Holdings, the Parent Borrower and any of the Parent Borrower’s
Restricted Subsidiaries.

    Party means a party to this Deed.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Related Rights means in relation to any Charged Share:

  (i)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;

1



--------------------------------------------------------------------------------



 



  (ii)   all rights under any licence, agreement for sale, option or lease in
respect of that asset; and

  (iii)   all rights, benefits, claims, contracts, warranties, remedies,
security indemnities or covenants for title in respect of that asset.

    Revolving Credit Release Date has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement.      
Security means any Security Interest created, evidenced or conferred by or under
this Deed.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.       Security Trust Deed means the
Security Trust Deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Security Agreement means the share mortgage dated on or
about the date of this Deed between the Chargor and the Term Loan Collateral
Agent.

1.2   Construction

    In this Deed (including the Recitals):

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the Collateral Agent or Administrative Agent (as appropriate);

2



--------------------------------------------------------------------------------



 



  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

3



--------------------------------------------------------------------------------



 



  (n)   The term:

      certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001; and

      clearance system means a person whose business is or includes the
provision of clearance services or security accounts or any nominee or
depository for that person.

  (o)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (p)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

  (q)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (r)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

  (s)   A reference in a Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;

  (ii)   any right, money or property accruing, derived, incidental or offered
at any time by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise;

  (iii)   any right against any clearance system;

  (iv)   any Related Rights; and

  (v)   any right under any custodian or other agreement,

    in relation to that Charged Share.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

4



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

5



--------------------------------------------------------------------------------



 



  (c)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Charged Shares

    The Chargor charges:

  (a)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Schedule 1 (Security Assets); and

  (b)   (to the extent that they are not the subject of a mortgage under
sub-paragraph (i) above) by way of a first fixed charge its interest in the
Charged Shares.

3.   REPRESENTATIONS AND WARRANTIES

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or administration or otherwise;

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2   Charged Shares

    The Chargor represents and warrants to each Secured Party that:

  (a)   the Charged Shares are duly authorised, validly issued and fully paid;

  (b)   the Charged Shares are not subject to any Security Interest, any option
to purchase or similar right (in each case other than as permitted by the Credit
Agreement);

6



--------------------------------------------------------------------------------



 



  (c)   it is the sole legal and beneficial owner of the Charged Shares (save
for any Charged Shares transferred to the Collateral Agent or its nominee
pursuant to this Deed);

  (d)   the Charged Company is a company incorporated with limited liability;

  (e)   the constitutional documents of the Charged Company do not and could not
restrict or inhibit any transfer of those shares on creation or enforcement of
this Security; and

  (f)   there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of the Charged Company (including any option or
right of pre-emption or conversion) (in each case other than as permitted by the
Credit Agreement).

3.3   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   COVENANTS

5.1   Certificated Charged Shares

  (a)   The Chargor must:

  (i)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and

  (ii)   immediately take any action and execute and deliver to the Collateral
Agent any share transfer or other document which may be requested by the
Collateral Agent in order to enable the transferee to be registered as

7



--------------------------------------------------------------------------------



 



      the owner or otherwise obtain a legal title to that Charged Share; this
includes:

  (1)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and

  (2)   procuring that those share transfers are registered by the Charged
Company in which the Charged Shares are held in the share register of the
Charged Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (b)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2   Changes to rights

    The Chargor may not (except to the extent permitted by the Credit Agreement
and the Intercreditor Agreement) take or allow the taking of any action on its
behalf which may result in the rights attaching to any of the Charged Shares
being altered or further shares being issued.

5.3   Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.

  (b)   If the Chargor fails to do so, the Collateral Agent may (at its
discretion) pay those calls or other payments on behalf of the Chargor. The
Chargor must immediately on request reimburse the Collateral Agent for any
payment made by the Collateral Agent under this Subclause and, pending
reimbursement, that payment will constitute part of the Secured Obligations.

5.4   Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 793 of the Companies Act 2006) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.

  (b)   The Chargor must promptly supply a copy to the Collateral Agent of any
information referred to in paragraph (a) above.

  (c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, the Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.

  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of the Chargor;

8



--------------------------------------------------------------------------------



 



  (ii)   make any payment;

  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor;

  (iv)   present or file any claim or take any other action to collect or
enforce the payment of any amount; or

  (v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

    in respect of any Charged Share.

5.5   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor; or    
(ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

9



--------------------------------------------------------------------------------



 



  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.     (e)   Following the service of a notice by the Collateral Agent or
for so long as an Event of Default is continuing, the Collateral Agent or its
nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Charged Share, any person who
is the holder of any Charged Share or otherwise

      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.

  (f)   To the extent that the Charged Shares remain registered in the names of
the Chargor, the Chargor irrevocably appoints the Collateral Agent or its
nominee as its proxy to exercise all voting rights in respect of those Charged
Shares following the service of a notice by the Collateral Agent or so long as
an Event of Default is continuing.

  (g)   The Chargor must indemnify the Collateral Agent against any loss or
liability incurred by the Collateral Agent as a consequence of the Collateral
Agent acting in respect of the Charged Shares on the direction of the Chargor.

5.6   Custodian arrangements

    The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and

  (b)   use reasonable endeavours to ensure that the custodian acknowledges that
notice in any form which the Collateral Agent may reasonably require.

6.   WHEN SECURITY BECOMES ENFORCEABLE

6.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

10



--------------------------------------------------------------------------------



 



7.   ENFORCEMENT OF SECURITY

7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

11



--------------------------------------------------------------------------------



 



  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.   RECEIVER

8.1 Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

8.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

12



--------------------------------------------------------------------------------



 



8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER

9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession

    A Receiver may take immediate possession of, get in and collect any Security
Asset.

9.3   Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

13



--------------------------------------------------------------------------------



 



9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.

  9.12   Lending

    A Receiver may lend money or advance credit to any customer of the Chargor.

9.13   Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

9.14   Other powers

    A Receiver may:

14



--------------------------------------------------------------------------------



 



  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Transaction Security or any judgment given in
connection with them, is or at any time may be subject.

12.   DELEGATION

12.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

15



--------------------------------------------------------------------------------



 



12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting security in favour of the Collateral Agent
(equivalent to the security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

15.   PRESERVATION OF SECURITY

15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

16



--------------------------------------------------------------------------------



 



15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.

  (b)   Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

17



--------------------------------------------------------------------------------



 



  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor’s liability under this Deed.

15.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party;

  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the

18



--------------------------------------------------------------------------------



 



    Term Loan Documents, the Chargor’s obligations hereunder with respect to
such delivery shall be deemed satisfied by the delivery to the Term Loan
Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

16.   MISCELLANEOUS

16.1   Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

16.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

16.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

16.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

19



--------------------------------------------------------------------------------



 



    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

16.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

16.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount as the
Collateral Agent reasonable determines having taken into account advice obtained
by it from an independent investment or accountancy firm of national standing
selected by it. In each case, the parties agree that the method of valuation
provided for in this Deed shall constitute a commercially reasonable method of
valuation for the purposes of the Regulations.

17.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Revolving Credit Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Term Loan Security Agreement, including serving any
notice thereunder.

18.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

20



--------------------------------------------------------------------------------



 



19.   NOTICES

19.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

19.2   Addresses

    Any notice or other communication herein required or permitted to be given
to a party to this Deed shall be sent to the relevant party’s address as set
forth in the Credit Agreement or any substitute address, fax number or
department or officer as the relevant party may notify to the Collateral Agent
(or the Collateral Agent may notify to the other parties, if a change is made by
the Collateral Agent) by not less than five business days’ notice.

19.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

19.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 19.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

19.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

20.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

21



--------------------------------------------------------------------------------



 



21.   ENFORCEMENT

21.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

21.2   Service of process

  (a)   The Chargor appoints the Charged Company as its agent under this Deed
for service of process in any proceedings before the English courts in
connection with this Deed and will procure that the Charged Company accepts such
appointment.

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

21.3   Waiver of immunity

    The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

22



--------------------------------------------------------------------------------



 



  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (c)   waives all rights of immunity in respect of it or its assets.

21.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
CHARGED SHARES

                              Name of nominee (if               Name of Charged
  any) by whom shares       Number of shares   Chargor   Company   are held  
Class of shares held   held  
Novelis Inc
  Novelis Europe                
 
  Holdings Limited       Ordinary     165,631,965    
Novelis Inc
  Novelis Europe                
 
  Holdings Limited       Preferred     144,928,900  

24



--------------------------------------------------------------------------------



 



SIGNATORIES

             
Executed as a deed by
           
 
           
NOVELIS, INC. acting by
    )     Authorised signatory
 
           
 
    )      

25



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

                  Peter M. Walther, Senior Vice President         

26



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
BANK OF AMERICA, N.A.
as Collateral Agent and Administrative Agent
and
THE COMPANIES LISTED IN SCHEDULE 1
as Original Chargors
 
SECURITY TRUST DEED


 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1.Definitions And Interpretation
    1  
 
       
2.Trust For The Secured Parties
    4  
 
       
3.Application Of Proceeds
    4  
 
       
4.Collateral Agent’s Actions
    5  
 
       
5.Resignation Of Collateral Agent
    11  
 
       
6.Change Of Party
    11  
 
       
7.Delegation And Additional Collateral Agents
    12  
 
       
8.Taxes, Expenses And Indemnity
    13  
 
       
9.Amendments And Releases
    13  
 
       
10.Miscellaneous
    14  
 
       
11.Remedies And Waivers, Partial Invalidity
    14  
 
       
12.Notices
    14  
 
       
13.Winding-Up Of Trust And Perpetuity Period
    16  
 
       
14.Chargors
    16  
 
       
15.Counterparts
    17  
 
       
16.Governing Law
    17  
 
       
17.Enforcement
    17  
 
       
Schedule 1 Original Chargors
    19  
 
       
Schedule 2 Form Of Agent Accession Undertaking
    20  
 
       
Schedule 3 Form Of Chargor Accession Undertaking
    22  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN

(1)   BANK OF AMERICA, N.A., as agent and trustee for the Secured Parties (as
defined in the Credit Agreement defined below) (the Collateral Agent);   (2)  
BANK OF AMERICA, N.A., as administrative agent for the Secured Parties (each
defined in the Credit Agreement) (defined below) (the Administrative Agent); and
  (3)   THE COMPANIES LISTED IN SCHEDULE 1 as original chargors (the Original
Chargors).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

Terms defined in the Credit Agreement (defined below) shall, unless otherwise
defined in this Deed, have the same meaning when used in this Deed and in
addition:
Additional Chargor means a member of the Group which enters into a Security
Document after the date of this Deed.
Agent Accession Undertaking means an undertaking in substantially the form set
out in Schedule 2.
Chargor means an Original Chargor and any Additional Chargor.
Chargor Accession Undertaking means an undertaking substantially in the form set
out in Schedule 3.
Credit Agreement means the revolving credit agreement dated on or about the date
of this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV
Metals Inc. as Holdings, the other Guarantors party thereto, Bank of America,
N.A., as Administrative Agent and Collateral Agent.
English Guarantee and Security Agreement means the English law guarantee and
security agreement dated on or about the date of this Deed between Novelis UK,
Novelis Europe, Novelis Services and the Collateral Agent.
English Security over Accounts Agreement means each of (a) the English law
security over accounts agreement between Novelis Luxembourg and the Collateral
Agent; (b) the English law security over accounts agreement between Novelis
Switzerland and the Collateral Agent; (c) the English law security over accounts
agreement between Novelis Switzerland AG and the Collateral Agent; (d) the
English law security over accounts agreement between Novelis Italia and the
Collateral Agent; (e) the English law security over accounts agreement between
Novelis Foil France and the Collateral Agent; (f) the English law security over
accounts agreement between Novelis France and the Collateral Agent; (g) the
English law security over accounts agreement between Novelis Inc and the
Collateral Agent; and (h) the English law security over accounts agreement
between Novelis US and the Collateral Agent.

1



--------------------------------------------------------------------------------



 



English Security over Accounts and IP Agreement means the English law security
agreement dated on or about the date of this Deed between Novelis Germany and
the Collateral Agent.
English Security Documents means each of the English Guarantee and Security
Agreement, the English Security over Accounts and IP Agreement, the English
Security over Accounts Agreements and the English Share Mortgage.
English Share Mortgage means the English law share mortgage dated on or about
the date of this Deed between Novelis Inc and the Collateral Agent.
Group means Holdings, the Parent Borrower and any of the Parent Borrower’s
Restricted Subsidiaries.
Irish Guarantee and Security Agreement means the Irish law guarantee and
security agreement dated on or about the date of this Deed between Novelis
Ireland and the Collateral Agent.
Irish Security Documents means each of the Irish Guarantee and Security
Agreement and the Irish Share Charges.
Irish Share Charge means each of (a) the Irish law share charge in respect of
shares in Novelis Ireland dated on or about the date of this Deed between
Novelis UK and the Collateral Agent and (b) the Irish law share charge in
respect of shares in Novelis Ireland dated on or about the date of this Deed
between Novelis Europe and the Collateral Agent.
Outstanding Amount at any time in relation to a Secured Party means the
aggregate of the amounts which are owing, actually or contingently, at such time
by any Chargor to that Secured Party (other than to the Collateral Agent in its
capacity as collateral agent) under the Loan Documents, whether or not due.
Party means a party to this Deed.
Receiver means a receiver and manager or a receiver or, where permitted by law,
an administrative receiver of the whole or part of the Secured Property and that
term will include any appointee under a joint and/or several appointment, in
each case, appointed under any Security Document.
Secured Property means all the assets of the Chargors which from time to time
are, or are expressed to be, the subject of the Transaction Security.
Security Documents means (a) the English Security Documents, (b) the Irish
Security Documents and (c) any other document governed by English or Irish law
that evidences or creates any guarantee or any security over any asset of any
Chargor to guarantee or secure the Secured Obligations in favour of the
Collateral Agent and/or is designated a “Security Document” for the purposes of
this Deed by the Collateral Agent and the Chargors.

2



--------------------------------------------------------------------------------



 



Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.
Transaction Security means any guarantee or Security Interest created or
expressed to be created in favour of the Collateral Agent pursuant to the
Security Documents.
Trustee Acts means the Trustee Act 1925 the Trustee Act 2000 of England and
Wales and the Trustee Acts of Ireland.

1.2   Construction

     In this Deed:

  (i)   the rules of interpretation contained in Clause 1.2 (Interpretation) of
the Guarantee and Security Agreement shall apply to the construction of this
Deed, but as if references to the Credit Agreement were to this Deed; and    
(ii)   the Parties intend that this document shall take effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or to enjoy the benefit of any term of this
Deed.     (b)   Notwithstanding any term of this Deed, the consent of any person
who is not a Party is not required to rescind or vary this Deed at any time.

1.4   The Collateral Agent       The Collateral Agent is entitled to all of the
rights and benefits of Article 10 of the Credit Agreement, and to the extent
that Article 10 of the Credit Agreement is inconsistent with the provisions of
this Deed, the provisions of Article 10 of the Credit Agreement shall prevail.

1.5   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS DEED AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT,

3



--------------------------------------------------------------------------------



 



INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES
BY COLLATERAL AGENT.
WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE
TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   TRUST FOR THE SECURED PARTIES

  (a)   The Collateral Agent declares that it shall hold the Transaction
Security on trust for those entities which are from time to time Secured
Parties, to the extent that such Transaction Security purports to guarantee or
secure the Secured Obligations.     (b)   Each of the Parties agrees that the
Collateral Agent shall have only those duties, obligations and responsibilities
expressly specified in this Deed or any other Loan Document (and no others shall
be implied).

3.   APPLICATION OF PROCEEDS   3.1   Order of Application

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of this
Deed to apply them at such times as the Collateral Agent sees fit, to the extent
permitted by applicable law (subject to the provisions of this Clause), in
accordance with the terms of the Loan Documents, but subject always to the terms
of the Intercreditor Agreement.     (b)   This Clause shall not prejudice the
right of any Secured Party to recover any shortfall from any Chargor.

3.2   Investment of Proceeds       Prior to the application of the proceeds of
the Transaction Security in accordance with Clause 3.1 (Order of Application)
the Collateral Agent may, at its discretion, hold all or part of those proceeds
in an interest bearing suspense or impersonal account(s) in the name of the
Collateral Agent or the Administrative Agent with such financial institution
(including itself) for so long as the Collateral Agent shall think fit or as the
Required Lenders may direct (the interest being credited to the relevant
account) pending the application from time to time of those monies at the
Collateral Agent’s discretion in accordance with the provisions of this Clause
3.

4



--------------------------------------------------------------------------------



 



3.3   Currency Conversion

  (a)   For the purpose of or pending the discharge of any of the Secured
Obligations the Collateral Agent may convert any moneys received or recovered by
the Collateral Agent from one currency to another, at the spot rate at which the
Collateral Agent is able to purchase the currency in which the Secured
Obligations are due with the amount received.     (b)   The obligations of the
Chargors to pay in the due currency shall only be satisfied to the extent of the
amount of the due currency purchased after deducting the costs of conversion.

3.4   Permitted Deductions       The Collateral Agent shall be entitled (a) to
set aside by way of reserve amounts required to meet, and (b) to make and pay,
any deductions (on account of Taxes or otherwise), which it is or may be
required by any applicable law to make from any distribution or payment made by
it under this Deed, and to pay all Taxes which may be assessed against it in
respect of any of the Secured Property, or as a consequence of performing its
duties, or by virtue of its capacity as Collateral Agent under any of the Loan
Documents or otherwise (other than in connection with its remuneration for
performing its duties under this Deed).

3.5   Discharge of Secured Obligations

  (a)   Any payment to be made to the Lenders in respect of the Secured
Obligations by the Collateral Agent may be made to the Administrative Agent on
behalf of the Lenders and any payment so made shall be a good discharge to the
extent of that payment, to the Collateral Agent.     (b)   The Collateral Agent
is under no obligation to make payment to the Administrative Agent under Clause
3.5(a) in the same currency as that in which the relevant Lender’s Outstanding
Amounts are denominated.

3.6   Sums received by Chargors     If any of the Chargors receives any sum
which, pursuant to any of the Loan Documents, should have been paid to the
Collateral Agent or the Administrative Agent, the relevant Chargor shall procure
that such sum shall promptly be paid to the Collateral Agent for application in
accordance with this Clause and pending such payment Novelis Europe shall
procure that such sum shall be held by that Chargor on trust for the Collateral
Agent.

3.7   No Security Interest     No part of this Deed is intended to or shall
create a registerable Security Interest.

4.   COLLATERAL AGENT’S ACTIONS

4.1   Collateral Agent’s Instructions     The Collateral Agent shall:

  (a)   except as otherwise provided, act in accordance with any instructions
given to it by the Administrative Agent and shall be entitled to assume that
(i) any instructions received by it from the Administrative Agent are duly given
by or on

5



--------------------------------------------------------------------------------



 



      behalf of the Required Lenders or, as the case may be, the Lenders in
accordance with the terms of the Loan Documents and (ii) unless it has received
actual notice of revocation, that any such instructions or directions have not
been revoked;

  (b)   if it receives any instructions or directions from the Administrative
Agent to take any action in relation to the Transaction Security, assume that
all applicable conditions under the Loan Documents for taking that action have
been satisfied;     (c)   be entitled to request instructions, or clarification
of any direction, from the Administrative Agent as to whether, and in what
manner, it should exercise or refrain from exercising any rights, powers and
discretions and the Collateral Agent may refrain from acting unless and until
those instructions or clarification are received by it; and     (d)   be
entitled to carry out all dealings with the Lenders through the Administrative
Agent and may give to the Administrative Agent any notice or other communication
required to be given by the Collateral Agent to the Lenders.

4.2   Collateral Agent’s Actions       Subject to the provisions of this Clause
4:

  (a)   the Collateral Agent may in the absence of any instructions to the
contrary, take such action in the exercise of any of its powers and duties under
the Loan Documents which in its absolute discretion it considers to be for the
protection and benefit of all the Secured Parties; and     (b)   at any time
after receipt by the Collateral Agent of notice from the Administrative Agent
directing the Collateral Agent to exercise all or any of its rights, remedies,
powers or discretions under any of the Loan Documents to enforce any Transaction
Security, the Collateral Agent may, and shall if so directed by the
Administrative Agent take any action as in its sole discretion it thinks fit to
enforce the Transaction Security.

4.3   Collateral Agent’s Discretions       The Collateral Agent may:

  (a)   assume, unless it has, in its capacity as Collateral Agent for the
Secured Parties, received actual notice to the contrary, that (a) no Default or
Event of Default has occurred and no Chargor is in breach of or default under
its obligations under any of the Loan Documents and (b) any right, power,
authority or discretion vested by any Loan Document in any person has not been
exercised;     (b)   engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts (whether obtained by the
Collateral Agent or by any other Secured Party) whose advice or services may at
any time seem necessary, expedient or desirable;     (c)   rely upon any
communication or document believed by it to be genuine and, as to any matters of
fact which might reasonably be expected to be within the

6



--------------------------------------------------------------------------------



 



      knowledge of a Secured Party or a Chargor, upon a certificate signed by or
on behalf of that person; and     (d)   refrain from acting in accordance with
the instructions of the Administrative Agent (including bringing any legal
action or proceeding arising out of or in connection with the Loan Documents)
until it has received any indemnification and/or security that it may in its
absolute discretion require (whether by way of payment in advance or otherwise)
for all costs, losses and liabilities which it may incur in bringing such action
or proceedings.

4.4   Collateral Agent’s Obligations       The Collateral Agent shall promptly
inform the Administrative Agent of:

  (a)   the contents of any notice or document received by it in its capacity as
Collateral Agent from any Chargor under any Loan Document; and     (b)   the
occurrence of any Event of Default or any default by a Chargor in the due
performance of or compliance with its obligations under any Loan Document of
which the Collateral Agent has received notice from any other party to this
Deed.

4.5   Excluded Secured Obligations       Notwithstanding anything to the
contrary expressed or implied in this Deed or a Security Document, the
Collateral Agent shall not:

  (a)   be bound to enquire as to (i) the occurrence or otherwise of any Default
or Event of Default or (ii) the performance, default or any breach by a Chargor
of its obligations under any of the Loan Documents;     (b)   be bound to
account to any other Secured Party for any sum or the profit element of any sum
received by it for its own account;     (c)   be bound to disclose to any other
person (including any Secured Party) (i) any confidential information or
(ii) any other information if disclosure would or might in its reasonable
opinion constitute a breach of any law or be a breach of fiduciary duty;     (d)
  be under any obligations other than those which are specifically provided for
in the Loan Documents; or     (e)   have or be deemed to have any duty,
obligation or responsibility to, or relationship of trust or agency with, any
Chargor.

4.6   Exclusion of Collateral Agent’s Liability       Unless caused directly by
its gross negligence or wilful misconduct the Collateral Agent shall not accept
responsibility or be liable for:

  (a)   the adequacy, accuracy and/or completeness of any information supplied
by the Collateral Agent or any other person in connection with the Loan
Documents or the transactions contemplated in the Loan Documents, or any other
agreement,

7



--------------------------------------------------------------------------------



 



      arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Loan Documents;     (b)   the legality,
validity, effectiveness, adequacy or enforceability of any Loan Document or the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with any
Loan Document or the Transaction Security;     (c)   any losses to any person or
any liability arising as a result of taking or refraining from taking any action
in relation to any of the Loan Documents or the Transaction Security or
otherwise;     (d)   the exercise of, or the failure to exercise, any judgment,
discretion or power given to it by or in connection with any of the Loan
Documents, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Loan Documents or the Transaction Security; or     (e)   any
shortfall which arises on the enforcement of the Transaction Security.

4.7   No Proceedings       No Party (other than the Collateral Agent) may take
any proceedings against any officer, employee or agent of the Collateral Agent
in respect of any claim it might have against the Collateral Agent or in respect
of any act or omission of any kind by that officer, employee or agent in
relation to any Security Document and any officer, employee or agent of the
Collateral Agent may rely on this Clause subject to Clause 1.3 (Third Party
Rights) and the provisions of the Third Parties Act.

4.8   Own Responsibility       It is understood and agreed by each Secured Party
at all times that that Secured Party has itself been and will continue to be
solely responsible for making its own independent appraisal of and investigation
into all risks arising under or in connection with the Loan Documents including
but not limited to:

  (a)   the financial condition, creditworthiness, condition, affairs, status
and nature of each of the Chargors;     (b)   the legality, validity,
effectiveness, adequacy and enforceability of each of the Loan Documents and the
Transaction Security and any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with the
Loan Documents or the Transaction Security;     (c)   whether that Secured Party
has recourse, and the nature and extent of that recourse, against any Chargor or
any other person or any of their respective assets under or in connection with
the Loan Documents, the transactions contemplated in the Loan Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Loan Documents;

8



--------------------------------------------------------------------------------



 



  (d)   the adequacy, accuracy and/or completeness of any information provided
by any person in connection with the Loan Documents, the transactions
contemplated in the Loan Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Loan Documents; and     (e)   the right or title of any
person in or to, or the value or sufficiency of any part of the Secured
Property, the priority of any of the Transaction Security or the existence of
any Security Interest affecting the Secured Property,

and each Secured Party warrants to the Collateral Agent that it has not relied
on and will not at any time rely on the Collateral Agent in respect of any of
these matters.

4.9   No responsibility to perfect Transaction Security       The Collateral
Agent shall not be liable for any failure to:

  (a)   require the deposit with it of any deed or document certifying,
representing or constituting the title of any Chargor to any of the Secured
Property;     (b)   obtain any licence, consent or other authority for the
execution, delivery, legality, validity, enforceability or admissibility in
evidence of any of the Loan Documents or the Transaction Security;     (c)  
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Loan Documents or of the Transaction Security;     (d)   take, or to require
any of the Chargors to take, any steps to perfect its title to any of the
Secured Property or to render the Transaction Security effective or to secure
the creation of any ancillary security under the laws of any jurisdiction; or  
  (e)   require any further assurances in relation to any Security Document.

4.10   Insurance by Collateral Agent

  (a)   The Collateral Agent shall not be under any obligation to insure any of
the Secured Property, to require any other person to maintain any insurance or
to verify any obligation to arrange or maintain insurance contained in the Loan
Documents. The Collateral Agent shall not be responsible for any loss which may
be suffered by any person as a result of the lack of or inadequacy of any such
insurance.     (b)   Where the Collateral Agent is named on any insurance policy
as an insured party, it shall not be responsible for any loss which may be
suffered by reason of, directly or indirectly, its failure to notify the
insurers of any material fact relating to the risk assumed by the insurers or
any other information of any kind, unless any Secured Party shall have requested
it to do so in writing and the Collateral Agent shall have failed to do so
within fourteen days after receipt of that request.

9



--------------------------------------------------------------------------------



 



4.11   Custodians and Nominees

The Collateral Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Collateral
Agent may determine, including for the purpose of depositing with a custodian
this Deed or any document relating to the trust created under this Deed and the
Collateral Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this Deed or
be bound to supervise the proceedings or acts of any person.   4.12   Acceptance
of Title

The Collateral Agent shall be entitled to accept without enquiry, and shall not
be obliged to investigate, such right and title as each of the Chargors may have
to any of the Secured Property and shall not be liable for or bound to require
the relevant Chargor to remedy any defect in its right or title.   4.13  
Refrain from Illegality

The Collateral Agent may refrain from doing anything which in its opinion will
or may be contrary to any relevant law, directive or regulation of any
jurisdiction which would or might otherwise render it liable to any person, and
the Collateral Agent may do anything which is, in its opinion, necessary to
comply with any law, directive or regulation.   4.14   Business with the
Chargors

The Collateral Agent may accept deposits from, lend money to, and generally
engage in any kind of banking or other business with any of the Chargors.   4.15
  Powers Supplemental

The rights, powers and discretions conferred upon the Collateral Agent by this
Deed shall be supplemental to the Trustee Acts and in addition to any which may
be vested in the Collateral Agent by general law or otherwise.   4.16  
Collateral Agent Separate

In acting as Collateral Agent for the Secured Parties, Bank of America, N.A.
shall be regarded as a separate entity from Bank of America, N.A. as
Administrative Agent, Lender and in any other capacity and any information
received in such other capacity shall not be regarded as having been given to
Bank of America, N.A. in its capacity as Collateral Agent unless actually
received by it in that capacity.   4.17   Disapplication

Section 1 of the Trustee Act 2000 shall not apply to the duties of the
Collateral Agent in relation to the trusts constituted by this Deed. Where there
are any inconsistencies between the Trustee Acts and the provisions of this
Deed, the provisions of this Deed shall, to the extent allowed by law, prevail
and, in the case of any inconsistency with the Trustee Act 2000, the provisions
of this Deed shall constitute a restriction or exclusion for the purposes of
that Act.

10



--------------------------------------------------------------------------------



 



5.   RESIGNATION OF COLLATERAL AGENT

5.1   Resignation of Collateral Agent

  (a)   The Collateral Agent may resign and a new Collateral Agent may be
appointed in accordance with the provisions of Section 10.07 of the Credit
Agreement.     (b)   The retiring Collateral Agent shall (at its own cost except
where it resigns pursuant to paragraph (d) below) make available to the
successor Collateral Agent such documents and records and provide such
assistance as the successor Collateral Agent may reasonably request for the
purposes of performing its functions as Collateral Agent under the Loan
Documents.     (c)   The Loan Parties party hereto will (at their own cost) take
such action and execute such documents as is required by the retiring Collateral
Agent so that the Transaction Security provides for effective and perfected
security in favour of any successor Collateral Agent.     (d)   The Required
Lenders may, by notice to the Collateral Agent, require it to resign in
accordance with the provisions of Section 10.07 of the Credit Agreement. In this
event, the Collateral Agent shall resign in accordance with the provisions of
Section 10.07 of the Credit Agreement.

6.   CHANGE OF PARTY

6.1   Assignment

No Party may assign any of its rights or transfer any of its obligations under
this Deed except as expressly contemplated by this Deed or as may be required by
law.

6.2   Change of Collateral Agent and Administrative Agent

Without prejudice to section 10.07 of the Credit Agreement, any person which is
appointed as the Collateral Agent or the Administrative Agent after the date of
this Deed, in each case in accordance with the provisions of Section 10.07 of
the Credit Agreement, shall execute and deliver to the Collateral Agent (or, if
appropriate the outgoing Collateral Agent) and the Administrative Agent (or, if
appropriate the outgoing Administrative Agent) an Agent Accession Undertaking
and, with effect from:

  (a)   the date of acceptance by both the Administrative Agent (or, if
appropriate the outgoing Administrative Agent) and the Collateral Agent (or, if
appropriate the outgoing Collateral Agent); and     (b)   subject to all
necessary steps having been taken to transfer and/or, as the case may be, retake
(and duly perfect, as required) the Transaction Security (including, without
limitation, delivery (and/or filing, as applicable) of all necessary corporate
authorities, legal opinions, notices, acknowledgements, certificates of
discharge, transfer certificates, share certificates or any other documents of
title):

  (i)   the outgoing Collateral Agent or Administrative Agent (as appropriate)
shall be discharged from further obligations under this Deed and their
respective rights against one another shall be cancelled (except in each case
for those rights which arose prior to such date, and in the case of the

11



--------------------------------------------------------------------------------



 



      Collateral Agent, its rights under Clause 4 (Collateral Agent’s Actions)
and Clause 8 (Taxes, Expenses and Indemnity); and     (ii)   the replacement
Collateral Agent or Administrative Agent (as appropriate) shall assume the same
obligations, and become entitled to the same rights, as a Collateral Agent or
Administrative Agent (as appropriate) under this Deed as if it had been an
original party to this Deed.

6.3   Additional Chargor

The Chargors shall procure that any Additional Chargor shall execute and deliver
to the Collateral Agent a Chargor Accession Undertaking and with effect from the
date of acceptance by the Collateral Agent, the Additional Chargor will become a
party to this Deed.

6.4   Credit Agreement

The Parties acknowledge Section 10.15 of the Credit Agreement.

7.   DELEGATION AND ADDITIONAL COLLATERAL AGENTS

7.1   Delegation

  (a)   The Collateral Agent or any Receiver may delegate by power of attorney
or in any other manner to any person any right, power or discretion exercisable
by it under this Deed.     (b)   Any such delegation may be made upon any terms
(including power to sub-delegate) which the Collateral Agent or any Receiver may
think fit.     (c)   Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

7.2   Additional Collateral Agents

  (a)   The Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate Collateral Agent or as a co-Collateral Agent
jointly with it (i) if it considers that appointment to be in the interests of
the Secured Parties or (ii) for the purposes of conforming to any legal
requirements, restrictions or conditions which the Collateral Agent deems to be
relevant or (iii) for obtaining or enforcing any judgment in any jurisdiction,
and the Collateral Agent shall give prior notice to Novelis Europe and the
Administrative Agent of any such appointment.     (b)   Any person so appointed
(subject to the terms of this Deed) shall have the rights, powers and
discretions (not exceeding those conferred on the Collateral Agent by this Deed)
and the duties and obligations as are conferred or imposed by the instrument of
appointment.     (c)   The remuneration the Collateral Agent may pay to any
person, and any costs and expenses incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this Deed, be
treated as costs and expenses incurred by the Collateral Agent.

12



--------------------------------------------------------------------------------



 



8.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.15,
7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   And any amount due but
unpaid shall carry interest from the date of such demand until so reimbursed at
the rate and on the basis mentioned in Clause 10.3 (Interest).     (c)   The
Chargors shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Transaction Security or any judgment given in connection with
them, is or at any time may be subject.

9.   AMENDMENTS AND RELEASES

9.1   Amendments

  (a)   Unless the provisions of any Loan Document expressly provide otherwise,
the Collateral Agent may, if authorised pursuant to the terms of the Credit
Agreement, amend the terms of, waive any of the requirements of, or grant
consents under, this Deed or any of the Security Documents, any such amendment,
waiver or consent being binding on all the parties to this Deed and the
Collateral Agent shall be under no liability whatsoever in this respect.     (b)
  No new or additional obligations may be imposed upon the Collateral Agent or
the Administrative Agent without the consent of the Collateral Agent or, as the
case may be, the Administrative Agent.     (c)   Any amendment or waiver which
relates to the rights of the Collateral Agent or the Administrative Agent shall
not be effective without the consent of the Collateral Agent or the
Administrative Agent respectively.

9.2   Releases

Upon a disposal of any of the Secured Property:

  (a)   pursuant to the enforcement of the Transaction Security by a Receiver or
the Collateral Agent; or     (b)   if that disposal is permitted under the Loan
Documents,

the Collateral Agent shall (at the sole cost of the Chargors) release that
property from the Transaction Security and is authorised to execute, without the
need for any further authority from the Secured Parties, any release of the
Transaction Security or other claim over that asset and to issue any
certificates of non-crystallisation of floating charges that may be required or
desirable.

13



--------------------------------------------------------------------------------



 



10.   MISCELLANEOUS

10.1   Secured Parties’ Information

The Secured Parties shall provide to the Administrative Agent, for transmission
to the Collateral Agent, such information as the Collateral Agent may reasonably
specify (through the Administrative Agent) as being necessary or desirable to
enable the Collateral Agent to perform its functions as Collateral Agent. Each
Secured Party (other than the Administrative Agent and the Collateral Agent)
shall deal with the Collateral Agent exclusively through the Administrative
Agent and shall not deal directly with the Collateral Agent.

10.2   Chargors’ Waiver

Each of the Chargors hereby waives, to the extent permitted under applicable
law, all rights it may otherwise have to require that the Transaction Security
be enforced in any particular order or manner or at any particular time or that
any sum received or recovered from any person, or by virtue of the enforcement
of any of the Transaction Security or any other security, which is capable of
being applied in or towards discharge of any of the Secured Obligations is so
applied.

10.3   Interest

If a Chargor fails to pay any sums on the due date for payment of that sum the
Chargor shall pay interest on such sum (before and after any judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) from
the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

11.   REMEDIES AND WAIVERS, PARTIAL INVALIDITY

11.1   Remedies and Waivers

  (a)   No failure to exercise, or any delay in exercising, on the part of any
Secured Party, any right or remedy under this Deed shall operate as a waiver of
that right or remedy, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy.     (b)   The rights and remedies provided in this Deed
are cumulative and not exclusive of any rights or remedies provided by law.

11.2   Partial Invalidity

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this Deed
nor of such provision under the laws of any other jurisdiction shall in any way
be affected or impaired thereby.

12.   NOTICES

12.1   Communications in Writing

Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

14



--------------------------------------------------------------------------------



 



12.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 12.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 12.2(a), the address of each
Chargor shall be:

Novelis Europe Holdings Limited
Latchford Locks Works
Thelwell Lane
Warrington
Cheshire
United Kingdom
Attention: David Sneddon
and with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

12.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

12.4   Notification of address and fax number Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 12.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.

15



--------------------------------------------------------------------------------



 



12.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

13.   WINDING-UP OF TRUST AND PERPETUITY PERIOD   13.1   Winding up of Trust    
  If the Collateral Agent, with the approval of the Required Lenders, determines
that (a) all of the Secured Obligations and all other obligations secured by
each Security Document have been fully and finally discharged and (b) none of
the Secured Parties is under any commitment, obligation or liability (whether
actual or contingent) to make advances or provide other financial accommodation
to any Loan Party pursuant to the Loan Documents, the trusts set out in this
Deed shall be wound up. At that time the Collateral Agent shall, at the request
of and at the sole cost of the Chargors, release, without recourse or warranty,
all of the Transaction Security then held by it and the rights of the Collateral
Agent under each of the Security Documents, at which time each of the Collateral
Agent, the Administrative Agent, the Secured Parties and the Chargors shall be
released from their obligations under this Deed (save for those which arose
prior to such winding-up).   13.2   Perpetuity Period       The perpetuity
period for the trusts in this Deed is 125 years from the date of this Deed.  
14.   CHARGORS

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent or the Administrative Agent.     (b)   Each
Chargor irrevocably appoints Novelis Europe to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;     (ii)   to supply all information concerning itself to any Secured
Party; and     (iii)   to agree and sign all documents under or in connection
with this Deed without further reference to any Chargor; this includes any
amendment or waiver of this Deed which would otherwise have required the consent
of the Chargors.

  (c)   Novelis Europe hereby accepts the appointment under Clause 14(b).    
(d)   Any communication given to Novelis Europe in connection with this Deed
will be deemed to have been given also to the other Chargors.

16



--------------------------------------------------------------------------------



 



  (e)   The Collateral Agent may assume that any communication made by Novelis
Europe is made with the consent of each Chargor.

15.   COUNTERPARTS       This Deed may be executed in any number of counterparts
and all of those counterparts taken together shall be deemed to constitute one
and the same instrument.   16.   GOVERNING LAW       This Deed and any
non-contractual obligations arising out of or in connection with it are governed
by English law.   17.   ENFORCEMENT   17.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. Each
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

17.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

17



--------------------------------------------------------------------------------



 



17.3   Service of process       Without prejudice to any other mode of service
allowed under any relevant law, each Chargor (other than a Chargor incorporated
in England and Wales);

  (a)   irrevocably appoints Novelis Europe as its agent for service of process
in relation to any proceedings before the English courts in connection with this
Deed; and Novelis Europe hereby accepts such appointment.     (b)   agrees that
failure by a process agent to notify the relevant Chargor of the process will
not invalidate the proceedings concerned.     (c)   If any person appointed as
an agent for service of process is unable for any reason to act as agent for
service of process, each Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
agent for this purpose.     (d)   Each Chargor expressly agrees and consents to
the provisions of this Clause 17 and Clause 16 (Governing Law).

17.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

THIS DEED has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
Original Chargors

(1)   NOVELIS INC. a corporation amalgamated under the Canada Business
Corporations Act (Novelis Inc).   (2)   NOVELIS UK LTD (registered number
00279596) with its registered office at Latchford Lock Works, Thelwell Lane,
Warrington, Cheshire, WA4 1NN (Novelis UK).   (3)   NOVELIS SERVICES LIMITED
(registered number 06628654) with its registered office at Latchford Lock Works,
Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis Services).   (4)   NOVELIS
EUROPE HOLDINGS LIMITED (registered number 05308334) with its registered office
at Latchford Lock Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis
Europe).   (5)   NOVELIS DEUTSCHLAND GMBH a limited liability company organized
under the laws of Germany, having its business address at Hannoversche Strasse
1, 37075 Goettingen, Germany which is registered in the commercial register at
the local court (Amtsgericht) of Göttingen under HRB 772 (Novelis Germany).  
(6)   NOVELIS ALUMINIUM HOLDING COMPANY (registered number 316911) with its
registered office at 25/28 North Wall Quay, Dublin 1, Ireland (Novelis Ireland).
  (7)   NOVELIS LUXEMBOURG S.A. a limited liability company organized under the
laws of Luxembourg, having its registered office address at Zone Industrielle
Riedgen, L-3451, Dudelange and is registered in the commercial and companies
register under number B19358 (Novelis Luxembourg).   (8)   NOVELIS SWITZERLAND
S.A. a limited liability company organized under the laws of Switzerland, having
its registered office at in registered office in Sierre, Switzerland under
CH-626.3.009.511-7 (Novelis Switzerland).   (9)   NOVELIS AG a limited liability
company organized under the laws of Switzerland, having its registered office at
in Küsnacht ZH, Switzerland under CH-020.3.001.551-5 (Novelis Switzerland AG).  
(10)   NOVELIS ITALIA SPA a limited liability company incorporated under the
laws of Italy, having its registered office at Bresso (Milano), Via Vittorio
Veneto 106 which is registered with the register of Companies of Milan and tax
code under no. 04598460964 (Novelis Italia).   (11)   NOVELIS FOIL FRANCE S.A.S.
A French “Société par actions simplifiée” with a share capital of EUR 8,198,725
Registered office: Le Moulin à Papier 27 250 Rugles, France Registered with the
Trade and Companies Registry of Evreux under number 414 870 121 (Novelis Foil
France).   (12)   NOVELIS PAE S.A.S. a French Société par actions simplifiée
with a share capital of EUR 4,040,000 Registered office: 725 rue Aristide Bergès
— 38340 VOREPPE, France, Registered with the Trade and Companies Registry of
Grenoble under number 421 528 555 (Novelis France).

19



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Agent Accession Undertaking

     
To:
  [Insert full name of current Collateral Agent][, for itself and on behalf of
the Finance Parties] (as such term is defined in the Security Trust Deed (as
defined below)); and
 
   
 
  [Insert full name of current Administrative Agent][, for itself and on behalf
of the Finance Parties] (as such term is defined in the Security Trust Deed (as
defined below)).

THIS UNDERTAKING is made on [date] by [new Collateral Agent / Administrative
Agent] (the Acceding Agent) in relation to the Security Trust Deed (the Security
Trust Deed) dated [•], between, inter alios, [•] as current Collateral Agent,
the Secured Parties named therein. Terms defined in the Security Trust Deed
shall bear the same meanings when used in this Undertaking.
In consideration of the Acceding Agent being accepted for the purposes of the
Security Trust Deed, the Acceding Agent hereby confirms that, as from [date], it
intends to be party to the Security Trust Deed as [the Collateral Agent]/[the
Administrative Agent], undertakes to perform all the obligations expressed in
the Security Trust Deed to be assumed by [the Collateral Agent]/[the
Administrative Agent] and agrees that it shall be bound by all the provisions of
the Security Trust Deed, as if it had been an original party to the Security
Trust Deed.
This Undertaking shall be governed by and construed in accordance with English
law.
THIS UNDERTAKING has been entered into on the date stated above.
Acceding [Collateral Agent]/[Administrative Agent ]
By:
Address for Notices:
Fax:
For attention of

20



--------------------------------------------------------------------------------



 



Accepted and agreed by:

For and on behalf of [Collateral Agent]
By:
Date:

For and on behalf of [Collateral Agent / Administrative Agent]
By:
Date:

21



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Chargor Accession Undertaking

     
To:
  [Agent] as Collateral Agent
 
   
From:
  [The Company] and [Proposed Additional Chargor]
 
   
Date:
  [            ]

Security Trust Deed
dated [       ], 2010 (the Security Trust Deed)
We refer to the Security Trust Deed. This is a Chargor Accession Undertaking.

1.   [Name of company] of [address/registered office] (the Additional Chargor)
agrees to become a party under the Security Trust Deed and to be bound by the
terms of the Security Trust Deed as an Additional Chargor.   2.   With effect
from the date of this Deed:   (a)   the Additional Chargor will become a party
to the Security Trust Deed as a Chargor;   (b)   the Additional Chargor will be
bound by all the terms of the Security Trust Deed which are expressed to be
binding on a Chargor;   (c)   the Security Trust Deed will be read and construed
for all purposes as if the Additional Chargor had been an original party in the
capacity of a Chargor;   (d)   any reference in the Security Trust Deed to “this
Deed” and similar phrases will include this Chargor Accession Undertaking; and  
(e)   Novelis Europe, for itself and as agent for each of the Chargors, agrees
to all matters provided for in this Chargor Accession Undertaking.   3.   It is
intended that this document takes effect as a deed notwithstanding the fact that
a party may only execute this document under hand.   4.   This Chargor Accession
Undertaking has been executed and delivered as a deed on the date stated at the
beginning of this Chargor Accession Undertaking and is governed by English law.

22



--------------------------------------------------------------------------------



 



The Additional Chargor

               
Executed as a deed by
    )        Director
[                                 ]
    )        
acting by
    )        
and
    )        Director/Secretary
Chargors
             
Executed as a deed by
    )        
 
             
NOVELIS EUROPE
    )        Director
(for itself and as agent for each
    )        
of the Chargors party to       )
             
the Security Trust Deed
    )        
referred to in this Deed)       )
             Director/Secretary
acting by
    )        

The Collateral Agent
[                                 ]
By:

23



--------------------------------------------------------------------------------



 



SIGNATORIES (SECURITY TRUST DEED)

           
SIGNED as a Deed by
  )   Attorney

 
 
         
NOVELIS UK LTD acting by its duly
  )      
appointed attorney in the presence of a
         
witness:
  )      
 
  )      

     
 
 
  Signature of witness 
 
   
 
 
  Name of witness 
 
   
 
 
  Address of witness 
 
   
 
   
 
   
 
   
 
   
 
 
  Occupation of witness 

           
SIGNED as a Deed by
  )   Attorney

 
 
         
NOVELIS SERVICES LIMITED
  )      
acting by its duly appointed attorney in
  )      
the presence of a witness:
  )      

     
 
 
  Signature of witness 
 
   
 
 
  Name of witness 
 
   
 
 
  Address of witness 
 
   
 
   
 
   
 
 
   
 
   
 
 
  Occupation of witness 

24



--------------------------------------------------------------------------------



 



               
SIGNED as a Deed by
    )     Attorney

 
 
             
NOVELIS EUROPE HOLDINGS
    )        
LIMITED acting by its duly appointed
    )        
attorney in the presence of a witness:
    )        

     
 
 
  Signature of witness 
 
   
 
 
  Name of witness 
 
   
 
 
  Address of witness 
 
   
 
 
   
 
   
 
 
   
 
   
 
 
  Occupation of witness 

               
Executed as a Deed by
             
 
             
NOVELIS DEUTSCHLAND GMBH
    )     Managing Director

 
acting by

    )        

25



--------------------------------------------------------------------------------



 



               
SIGNED and Delivered as a Deed by
    )      
 
                )     Attorney

 
 
             
duly appointed attorney for and on behalf
           
of NOVELIS ALUMINIUM
    )        
HOLDING COMPANY in the presence
             
of a witness:
    )        

     
 
 
  Signature of witness 
 
   
 
 
  Name of witness 
 
   
 
 
  Address of witness 
 
   
 
 
   
 
   
 
 
   
 
   
 
 
  Occupation of witness 

               
Executed as a Deed by
             
 
             
NOVELIS, INC. acting by
    )     Authorised signatory

 
 
         
 
    )      

Executed as a Deed by the Chargor
acting by its duly appointed attorney
NOVELIS LUXEMBOURG S.A.
By:

Title:


26



--------------------------------------------------------------------------------



 



               
Signed, Sealed and Delivered as a Deed
    )        
 
             
by duly appointed attorney
    )    

 
 
             
For and on behalf of
    )    

 
             
NOVELIS SWITZERLAND S.A.
    )        
 
             
 
             
Signed, Sealed and Delivered as a Deed
    )        
 
             
by duly appointed attorney
    )    

 
             
For and on behalf of
    )    

 
             
NOVELIS AG
    )        
 
             
 
             
Signed, Sealed and Delivered as a Deed
    )     Attorney

 
 
             
by duly appointed attorney
    )     Attorney

 
 
             
For and on behalf of
    )        
 
             
NOVELIS ITALIA SPA
    )        
 
             
 
             
Signed, Sealed and Delivered as a Deed
    )     Attorney

 
 
             
by duly appointed attorney
    )        
 
             
For and on behalf of
    )        
 
             
NOVELIS FOIL FRANCE S.A.S.
    )        
 
             
 
             
Signed, Sealed and Delivered as a Deed
    )     Attorney

 
 
             
by duly appointed attorney
    )        
 
             
For and on behalf of
    )        
 
             
NOVELIS PAE S.A.S.
    )        

27



--------------------------------------------------------------------------------



 



 
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
          Peter M. Walther, Senior Vice President         

28



--------------------------------------------------------------------------------



 



 

SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Administrative Agent
acting by authorised signatory:
        Peter M. Walther, Senior Vice President           

29



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS UK LTD
NOVELIS SERVICES LIMITED
NOVELIS EUROPE HOLDINGS LIMITED
as Original Chargors
and
BANK OF AMERICA, N.A.
as Collateral Agent


 

GUARANTEE AND SECURITY AGREEMENT


 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
1. INTERPRETATION
  1
2. GUARANTEE
  7
3. CREATION OF SECURITY
  10
4. REPRESENTATIONS — GENERAL
  15
5. RESTRICTIONS ON DEALINGS
  16
6. LAND
  16
7. INVESTMENTS
  20
8. INTELLECTUAL PROPERTY
  24
9. ACCOUNTS
  25
10. RELEVANT CONTRACTS
  28
11. PLANT AND MACHINERY
  29
12. WHEN SECURITY BECOMES ENFORCEABLE
  30
13. ENFORCEMENT OF SECURITY
  31
14. ADMINISTRATOR
  32
15. RECEIVER
  32
16. POWERS OF RECEIVER
  34
17. APPLICATION OF PROCEEDS
  36
18. TAXES, EXPENSES AND INDEMNITY
  36
19. DELEGATION
  36
20. FURTHER ASSURANCES
  37
21. POWER OF ATTORNEY
  37
22. PRESERVATION OF SECURITY
  37
23. MISCELLANEOUS
  40
24. LOAN PARTIES
  41
25. RELEASE
  42
26. COUNTERPARTS
  42
27. NOTICES
  42
28. GOVERNING LAW
  43
29. ENFORCEMENT
  43
SCHEDULE 1 Security Assets
  45
PART 1 Real Property
  45
PART 2 Charged Shares
  46
PART 3 Specific Plant and Machinery
  46
PART 4 Security Contracts
  46
PART 5 Specific Intellectual Property
  48
PART 6 Security Accounts
  48
SCHEDULE 2 Forms of Letter for Security Accounts
  51
PART 1 Notice to Account Bank
  51
PART 2 Acknowledgement of Account Bank
  54
PART 3 Letter for Operation of Security Accounts
  56
SCHEDULE 3 Forms of Letter for Insurance Policies
  58
PART 1 Form of Notice of Assignment
  58
PART 2 Form of Letter of Undertaking
  61
SCHEDULE 4 Forms of Letter for Primary Contracts
  63
PART 1 Notice to Counterparty
  63

ii



--------------------------------------------------------------------------------



 



     
PART 2 Acknowledgement of Counterparty
  65
SCHEDULE 5 Form of Deed of Accession
  67
PART 1 Real Property
  69
PART 2 Charged Shares
  69
PART 3 Specific Plant and Machinery
  69
PART 4 Security Contracts
  69
PART 5 Specific Intellectual Property
  69
PART 6 Security Accounts
  70

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS UK LTD (registered number 00279596) with its registered office at
Latchford Lock Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis UK);
  (2)   NOVELIS SERVICES LIMITED (registered number 06628654) with its
registered office at Latchford Lock Works, Thelwell Lane, Warrington, Cheshire,
WA4 1NN (Novelis Services);   (3)   NOVELIS EUROPE HOLDINGS LIMITED (registered
number 05308334) with its registered office at Latchford Lock Works, Thelwell
Lane, Warrington, Cheshire, WA4 1NN (Novelis Europe and together with Novelis UK
and Novelis Services, the Original Chargors); and   (4)   BANK OF AMERICA, N.A.
as agent and trustee for the Secured Parties (as defined in the Credit Agreement
(defined below)) (the Collateral Agent).

BACKGROUND:

(A)   Each Chargor enters into this Deed in connection with the Credit
Agreement.   (B)   It is intended that this document takes effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including its
Recitals):       Account Bank means a bank with whom a Security Account is
maintained.       Act means the Law of Property Act 1925.       Acquisition
Document means in relation to any Chargor, any agreement under which it acquires
or disposes of a business or part of a business (either by share or asset sale)
and under which the aggregate outstanding consideration payable to such Chargor
and, as applicable, other members of the Group at any time is in excess of
£250,000.       Additional Chargor means a member of the Group which becomes a
Chargor by executing a Deed of Accession.       Administrator means any
administrator appointed in respect of any Chargor (whether by the Collateral
Agent, or a court or otherwise).       Cash Management Document means in
relation to any Chargor, any agreement between two or more members of the Group
to which it is a party that provides for any cash pooling, set-off or netting
arrangement, including the European Cash Pooling Arrangements.       Chargor
means an Original Chargor and any Additional Chargor.

1



--------------------------------------------------------------------------------



 



    Charged Shares means all shares in any member of the Group incorporated in
England and Wales from time to time issued to a Chargor or held by any nominee
on its behalf.       Charged Company means each member of the Group from time to
time whose shares are subject to the Security under this Deed.       Credit
Agreement means the revolving credit agreement dated on or about the date of
this Deed between, amongst others, Novelis Inc., as Parent Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.       Deed of Accession means a deed
substantially in the form of Schedule 5 (Form of Deed of Accession).      
Excluded Leasehold Property means in relation to any Chargor, the leasehold
property specified in Part 1B of Schedule 1 (Security Assets) opposite its name.
      Excluded Real Property means in relation to any Chargor:

  (a)   the freehold property specified in Part 1B of Schedule 1 (Security
Assets) opposite its name;     (b)   its Excluded Leasehold Property; and    
(c)   any real property acquired by that Chargor after the date of this Deed
which that Chargor and the Collateral Agent have designated an Excluded Real
Property.

    Fixtures means all fixtures and fittings (including trade fixtures and
fittings) and fixed plant and machinery included in a Chargor’s Mortgaged
Property.       Group means Holdings, the Parent Borrower and any of the Parent
Borrower’s Restricted Subsidiaries.       Intercompany Document means in
relation to any Chargor, any note or loan agreement with any other member of the
Group under which the aggregate outstanding amount payable to such Chargor is in
excess of £250,000.       Intercreditor Agreement means the intercreditor
agreement dated on or about the date of this Deed and entered into between,
amongst others, Novelis Inc. and the Collateral Agent.       Investments means:

  (a)   the Charged Shares; and     (b)   all other shares, stocks, debentures,
bonds, warrants, coupons and other securities and investments,

    which a Chargor purports to mortgage or charge under this Deed.      
Mortgaged Property means all freehold and leasehold property which a Chargor
purports to mortgage or charge under this Deed.       Original Property means
any freehold or leasehold property specified in Part 1A of Schedule 1 (Security
Assets).

2



--------------------------------------------------------------------------------



 



    Party means a party to this Deed.       Plant and Machinery means any plant,
machinery, computers, office equipment or vehicles which a Chargor purports to
mortgage or charge under this Deed.       Premises means all buildings and
erections included in a Chargor’s Mortgaged Property.       Primary Contract
means in relation to any Chargor:

  (a)   any agreement specified in Part 4A of Schedule 1 (Security Assets)
opposite its name or in part 4A of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Primary Contract;     (c)   any Acquisition Document;     (d)   any
Cash Management Document;     (e)   any Hedging Agreement;     (f)   any
Intercompany Document;     (g)   any letter of credit issued in its favour under
which the aggregate consideration payable at anytime is in excess of £250,000;
and     (h)   any bill of exchange or other negotiable instrument held by it for
an amount in excess of £250,000.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Related Rights means
in relation to any Investment:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any agreement for sale, option or lease in respect of that asset;
and     (c)   all rights, benefits, claims, contracts, warranties, remedies,
security indemnities or covenants for title in respect of that asset.

    Report on Title means any report or certificate on title on the Mortgaged
Property provided to the Collateral Agent, together with confirmation from the
provider of that Report that it can be relied upon by the Secured Parties.      
Revolving Credit Release Date has the meaning given to Discharge of Revolving
Credit Secured Obligations in the Intercreditor Agreement.       Secondary
Contract means in relation to any Chargor:

3



--------------------------------------------------------------------------------



 



  (a)   any agreement specified in Part 4B of Schedule 1 (Security Assets)
opposite its name or in part 4B of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Secondary Contract; and     (c)   any other agreement (other than a
Primary Contract) entered into after the date of this Deed under which the
aggregate consideration payable at anytime is in excess of £250,000.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed or any Deed of Accession.       Security Account means in
relation to any Chargor:

  (a)   any account specified in Part 6 of Schedule 1 (Security Assets) opposite
its name or in part 6 of the schedule to any Deed of Accession by which it
became party to this Deed;     (b)   any other account which it purports to
charge under this Deed; and     (c)   in each case, any replacement account or
subdivision or sub account of any such account.

    Security Assets means any and all assets of each Chargor that are the
subject of this Security.       Security Contracts means in relation to any
Chargor, its Primary Contracts and its Secondary Contracts.       Security
Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.       Security Period means
the period beginning on the date of this Deed and ending on the Revolving Credit
Release Date.       Security Trust Deed means the Security Trust Deed dated on
or about the date of this Deed and entered into between, amongst others, the
Collateral Agent, the Administrative Agent and the Original Chargors.       Term
Loan Release Date has the meaning given to Discharge of Term Loan Secured
Obligations in the Intercreditor Agreement.       Term Loan Security Agreement
means the guarantee and security agreement dated on or about the date of this
Deed between the Chargors and the Term Loan Collateral Agent.       Territory
means England and Wales.

1.2   Construction

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

4



--------------------------------------------------------------------------------



 



  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);     (c)  
an amendment includes any amendment, supplement, variation, waiver, novation,
modification, replacement or restatement (however fundamental) and amend and
amended shall be construed accordingly;     (d)   assets includes properties,
assets, businesses, undertakings, revenues and rights of every kind (including
uncalled share capital), present or future, actual or contingent, and any
interest in any of the above;     (e)   a consent includes an authorisation,
permit, approval, consent, exemption, licence, order, filing, registration,
recording, notarisation, permission or waiver;     (f)   references to an Event
of Default being continuing means that such Event of Default has occurred or
arisen and has not been expressly waived in writing by the by the Collateral
Agent or Administrative Agent (as appropriate);     (g)   a disposal includes
any sale, transfer, grant, lease, licence or other disposal, whether voluntary
or involuntary and dispose will be construed accordingly;     (h)   including
means including without limitation and includes and included shall be construed
accordingly;     (i)   indebtedness includes any obligation (whether incurred as
principal, guarantor or surety and whether present or future, actual or
contingent) for the payment or repayment of money;     (j)   losses includes
losses, actions, damages, payments, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind and loss
shall be construed accordingly;     (k)   a person includes any individual,
trust, firm, fund, company, corporation, partnership, joint venture, government,
state or agency of a state or any undertaking or other association (whether or
not having separate legal personality) or any two or more of the foregoing; and
    (l)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.     (m)   In this Deed, unless a contrary intention
appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

5



--------------------------------------------------------------------------------



 



  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   The term:

      certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001; and         clearance system means a person whose business is
or includes the provision of clearance services or security accounts or any
nominee or depository for that person.

  (o)   Any covenant of a Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (p)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (q)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (r)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

6



--------------------------------------------------------------------------------



 



1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND
CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO
THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   GUARANTEE   2.1   Guarantee       Each Chargor irrevocably and
unconditionally jointly and severally:

  (a)   guarantees as principal obligor to each Secured Party due and punctual
performance by each Loan Party of all of the Secured Obligations now or in the
future due, owing or incurred by such Loan Party;     (b)   undertakes with each
Secured Party that whenever another Loan Party does not pay or discharge any
Secured Obligation now or in the future due, owing or incurred by that Loan
Party, it shall immediately on the Collateral Agent’s written demand pay or
discharge such Secured Obligation as if it was the principal obligor; and

7



--------------------------------------------------------------------------------



 



  (c)   indemnifies each Secured Party immediately on written demand against any
cost, loss or liability suffered by the Collateral Agent or other Secured Party
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which the Collateral Agent or such other Secured Party would otherwise have been
entitled to recover.

2.2   Continuing Guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Loan Party under the
Loan Documents, regardless of any intermediate payment or discharge in whole or
in part.   2.3   Reinstatement       If any payment by a Loan Party or any
discharge given by the Collateral Agent or other Secured Party (whether in
respect of the obligations of any Loan Party or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of each Chargor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   the Collateral
Agent and each other Secured Party shall be entitled to recover the value or
amount of that security or payment from each Chargor, as if the payment,
discharge, avoidance or reduction had not occurred.

2.4   Waiver of defences       The obligations of each Chargor under this Clause
(Guarantee) will not be affected by an act, omission, matter or thing which, but
for this Clause (Guarantee), would reduce, release or prejudice any of its
obligations under this Clause (Guarantee) (without limitation and whether or not
known to it or any Secured Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any Chargor
or other person;     (b)   the release of any other Chargor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the Group;     (c)   the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Chargor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of a Chargor or
any other person;     (e)   any amendment, novation, supplement, extension
(whether of maturity or otherwise) or restatement (in each case, however
fundamental and of whatsoever nature) or replacement of a Loan Document or any
other document or security;     (f)   any unenforceability, illegality or
invalidity of any obligation of any person under any Loan Document or any other
document or security; or

8



--------------------------------------------------------------------------------



 



  (g)   any insolvency or similar proceedings.

2.5   Demands

  (a)   The making of one demand under Clause 2.1 (Guarantee) shall not preclude
the Collateral Agent from making any further demands.     (b)   Any delay of the
Collateral Agent in making a demand under Clause 2.1 (Guarantee) shall not be
treated as a waiver of its rights to make such demand.

2.6   Chargor Intent       Without prejudice to the generality of Clause 2.4
(Waiver of Defences), each Chargor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.   2.7   Immediate recourse       Each
Chargor waives any right it may have of first requiring the Collateral Agent or
any other Secured Party (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from that Chargor under this Clause (Guarantee). This waiver
applies irrespective of any law or any provision of a Loan Document to the
contrary.   2.8   Deferral of Chargors’ rights

  (a)   Until all amounts which may be or become payable by the Loan Parties
under or in connection with the Loan Documents have been irrevocably paid in
full and unless the Collateral Agent otherwise directs (in which case it shall
take such action as it is directed), no Chargor will exercise any rights which
it may have by reason of performance by it of its obligations under the Loan
Documents:

  (i)   to be indemnified by a Loan Party;     (ii)   to claim any contribution
from any other Chargor of any Loan Party’s obligations under the Loan Documents;
and/or     (iii)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of any Secured Party under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by any Secured Party.

  (b)   If a Chargor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Loan Parties under or in connection with the Loan Documents to be
repaid in

9



--------------------------------------------------------------------------------



 



      full on trust for the Secured Parties and shall promptly pay or transfer
the same to the Collateral Agent or as the Collateral Agent may direct.

2.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Secured Party.   2.10   Credit Agreement       The provisions of
Sections 2.06(f), 2.12 (with respect to Taxes), 2.15, 2.23 and 7.10 of the
Credit Agreement are hereby incorporated, mutatis mutandi, and shall apply to
this Deed, the Chargors, the Lenders, the Collateral Agent and the
Administrative Agent as if set forth herein.   3.   CREATION OF SECURITY   3.1  
General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If a Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must, and each other
Chargor must ensure that the Chargor will, use all reasonable endeavours to
obtain the consent as soon as practicable; and     (iii)   the Chargor must
promptly supply to the Collateral Agent a copy of the consent obtained by it.

  (c)   Each Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the other Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) or in the schedule to any
Deed of Accession (if any)

10



--------------------------------------------------------------------------------



 



      by which any Chargor became party to this Deed does not affect the
validity or enforceability of this Security.

3.2   Land

  (a)   Each Chargor charges:

  (i)   by way of a legal mortgage all estates or interests in any freehold or
leasehold property owned by it (save for the Excluded Real Property) and all
rights under any licence or other agreement or document which gives that Chargor
a right to occupy or use property; this includes any specified in Part I of
Schedule 1 (Security Assets) opposite its name or in part 1 of the schedule to
any Deed of Accession by which it became party to this Deed; and     (ii)   (to
the extent that they are not the subject of a mortgage under sub-paragraph
(i) above) by way of fixed charge all estates or interests in any freehold or
leasehold property owned by it (save for the Excluded Real Property) and all
rights under any licence or other agreement or document which gives that Chargor
a right to occupy or use property.

  (b)   A reference in this Deed to any freehold or leasehold property includes:

  (i)   all buildings, erections, fixtures and fittings (including trade
fixtures and fittings) and fixed plant and machinery on that property owned by
the relevant Chargor; and     (ii)   the benefit of any covenants for title
given or entered into by any predecessor in title of the relevant Chargor in
respect of that property and any moneys paid or payable in respect of those
covenants.

3.3   Investments

  (a)   Each Chargor charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Part 2 of Schedule 1 (Security Assets) opposite its
name or in part 2 of the schedule to any Deed of Accession by which it became
party to this Deed; and     (ii)   (to the extent that they are not the subject
of a mortgage under sub-paragraph (i) above) by way of a fixed charge its
interest in all shares, stocks, debentures, bonds, warrants, coupons or other
securities and investments (including all Cash Equivalents) owned by it or held
by any nominee on its behalf.

  (b)   A reference in this Deed to any share, stock, debenture, bond, warrant,
coupon or other security or investment includes:

  (i)   any dividend, interest or other distribution paid or payable;     (ii)  
any right, money or property accruing, derived, incidental or offered at any
time by way of redemption, substitution, exchange, bonus or preference, under
option rights or otherwise;

11



--------------------------------------------------------------------------------



 



  (iii)   any right against any clearance system;     (iv)   any Related Rights;
and     (v)   any right under any custodian or other agreement,

      in relation to that share, stock, debenture, bond, warrant, coupon or
other security or investment.

3.4   Plant and machinery       Each Chargor charges by way of a fixed charge
all plant, machinery, computers, office equipment or vehicles or interest
specified in Part 3 of Schedule 1 (Security Assets) opposite its name or in part
3 of the schedule to any Deed of Accession by which it became party to this Deed
and any and all other plant, machinery, computers, office equipment or vehicles
(or interest therein) owned by it.   3.5   Credit balances       Each Chargor
charges by way of a fixed charge all of its rights in respect of each amount
standing to the credit of each account with any person, including its Security
Accounts and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.   3.6   Book debts
etc.       Each Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts;     (b)   all other moneys due and
owing to it; and     (c)   the benefit of all rights, securities and guarantees
of any nature enjoyed or held by it in relation to any item under paragraphs
(a) or (b) above.

3.7   Insurance Policies

  (a)   Each Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all amounts payable to it under or in connection with each of its
Insurance Policies and all of its rights in connection with those amounts.    
(b)   To the extent that they are not effectively assigned under paragraph (a)
above, each Chargor charges by way of fixed charge all amounts and rights
described in paragraph (a) above.     (c)   A reference in this Clause to any
amounts excludes all amounts received or receivable under or in connection with
any third party liability insurance and required to settle a liability of a Loan
Party to a third party.

3.8   Other contracts

  (a)   Each Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Primary Contracts.

12



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to the obligations of the Chargor under Clause 3.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which that Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, each Chargor
charges by way of fixed charge all of its rights under each Secondary Contract.

3.9   Intellectual property

  (a)   Each Chargor charges by way of a fixed charge all of its rights in
respect of any Intellectual Property; this includes any specified in Part 5 of
Schedule 1 (Security Assets) opposite its name or in part 5 of the schedule to
any Deed of Accession by which it became party to this Deed.     (b)   For the
purpose of enabling the Collateral Agent, whilst an Event of Default is
continuing, to exercise its rights and remedies under Clause 12 (When Security
Becomes Enforceable) and Clause 13 (Enforcement of Security) at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Chargor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license and, to the extent permitted under
all relevant licenses of Intellectual Property granting such Chargor rights in
Intellectual Property, a sublicense (in each case, exercisable without payment
of royalties or other compensation to such Chargor) to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
or licensed to such Chargor, wherever the same may be located; provided that the
quality of any products in connection with which the trademarks are used will
not be materially inferior to the quality of such products manufactured or sold
by such Chargor prior to such Event of Default. Such license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

3.10   Miscellaneous       Each Chargor charges by way of a fixed charge:

  (a)   any beneficial interest, claim or entitlement it has to any assets of
any pension fund;     (b)   its goodwill;     (c)   the benefit of any
authorisation (statutory or otherwise) held in connection with its business or
the use of any Security Asset;     (d)   the right to recover and receive
compensation which may be payable to it in respect of any authorisation referred
to in paragraph (c) above; and     (e)   its uncalled capital.

13



--------------------------------------------------------------------------------



 



3.11   Floating charge

  (a)   Each Chargor charges by way of a floating charge all of its assets
whatsoever and wheresoever not otherwise effectively mortgaged, charged or
assigned under this Deed.     (b)   Except as provided in paragraph (c) below,
the Collateral Agent may by notice to a Chargor convert the floating charge
created by that Chargor under this Deed into a fixed charge as regards any of
that Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   that Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to result in it failing to comply with its obligations under paragraph
(a) of Clause 5 (Restrictions on dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of each Chargor’s assets:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of that Chargor to consider a resolution to wind that
Chargor up (or not to wind that Chargor up).

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of a Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
relevant Chargor, be reconverted into a floating charge in relation to the
Security Assets specified in such notice.

14



--------------------------------------------------------------------------------



 



4.   REPRESENTATIONS — GENERAL   4.1   Nature of security       Each Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 3.3(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
7.2(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or administration or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the guarantee and the Security purported to
be created in favour of the Collateral Agent under this Deed; or     (ii)   the
exercise by the Collateral Agent of any rights or remedies in respect of the
Security Assets (whether specifically granted or created under this Deed or
created or provided for by applicable law);

  (d)   all actions and consents (save for any consent envisaged by Clause
3.1(b) and which is being sought as required by such Clause), including all
filings, notices, registrations and recordings necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Deed or the
exercise of remedies in respect of the Security Assets have been made or will be
obtained within periods required to perfect the Security as against any third
party; and     (e)   Schedule 1 (Security Assets) properly identifies:

  (i)   in Part 1 thereof, all estates and interests in freehold or leasehold
property owned by the Chargors in the Territory at the date of this Deed (other
than Excluded Real Property);     (ii)   in Part 2 thereof, all Charged Shares
and other shares, stocks, debentures, bonds, warrants, coupons and other
securities and investments owned by the Chargors in the Territory at the date of
this Deed;     (iii)   in Part 4 thereof, all agreements or contracts to which
any the Chargor is party at the date of this Deed and which would fall within
paragraphs (b) – (h) inclusive of the definition of Primary Contracts;     (iv)
  in Part 5 thereof , all Intellectual Property owned by the Chargors at the
date of this Deed in the Territory and which is material to their business; and
    (v)   in Part 6 thereof, all bank accounts held by the Chargors in the
Territory at the date of this Deed.

15



--------------------------------------------------------------------------------



 



4.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by each Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by:

  (i)   each Chargor which becomes party to this Deed of Accession, on the date
on which that Chargor becomes a Chargor; and     (ii)   each Chargor on each
date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

5.   RESTRICTIONS ON DEALINGS       No Chargor may:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

6.   LAND   6.1   Information for Report on Title       Each Chargor represents
and warrants to each Secured Party that:

  (a)   the information supplied by it or on its behalf to the lawyers who
prepared any Report on Title relating to any of its Mortgaged Property for the
purpose of that Report on Title was true in all material respects at the date it
was expressed to be given; and     (b)   the information referred to in
paragraph (a) above was at the date it was expressed to be given complete and
did not omit any information which, if disclosed would make that information
untrue or misleading in any material respect;     (c)   each Excluded Leasehold
Property is a rack rent lease granted to a Chargor at a rent without a fine or
premium from time to time.

6.2   Title       Each Chargor represents and warrants to each Secured Party
that except as disclosed in any Report on Title relating to any of its Mortgaged
Property:

  (a)   it is the legal and beneficial owner of its Mortgaged Property;

16



--------------------------------------------------------------------------------



 



  (b)   no breach of any law, regulation or covenant is outstanding which
affects or would be reasonably likely to affect materially the value,
saleability or use of its Mortgaged Property;     (c)   there are no covenants,
agreements, stipulations, reservations, conditions, interests, rights or other
matters whatsoever affecting its Mortgaged Property which conflict with its
present use or adversely affect the value, saleability or use of any of the
Mortgaged Property, in each case to any material extent;     (d)   nothing has
arisen or has been created or is subsisting which would be an overriding
interest or an unregistered interest which overrides first registration or
registered dispositions over its Mortgaged Property and which would be
reasonably likely to affect materially its value, saleability or use;     (e)  
all facilities (including access) necessary for the enjoyment and use of its
Mortgaged Property (including those necessary for the carrying on of its
business at the Mortgaged Property) are enjoyed by that Mortgaged Property and
none of those facilities are on terms entitling any person to terminate or
curtail its use or on terms which conflict with or restrict its use, where the
lack of those facilities would be reasonably likely to affect materially its
value, saleability or use;     (f)   it has received no notice of any adverse
claims by any person in respect of its Mortgaged Property which if adversely
determined would or would be reasonably likely to materially adversely affect
the value, saleability or use of any of its Mortgaged Property, nor has any
acknowledgement of such been given to any person in respect of its Mortgaged
Property; and     (g)   its Mortgaged Property is held by it free from any
Security Interest (other than as permitted by the Credit Agreement) or any lease
or licence which would be reasonably likely to affect materially its value,
saleability or use.

6.3   Repair       Each Chargor must keep:

  (a)   its Premises in good and substantial repair and condition; and     (b)  
its Fixtures in a good state of repair and in good working order and condition.

6.4   Compliance with leases and covenants       Each Chargor must:

  (a)   perform all the material terms on its part contained in any lease,
agreement for lease, licence or other agreement or document which gives that
Chargor a right to occupy or use property comprised in its Mortgaged Property;  
  (b)   not do or allow to be done any act as a result of which any material
lease comprised in its Mortgaged Property may become liable to forfeiture or
otherwise be terminated; and     (c)   duly and punctually comply with all
material covenants and stipulations affecting the Mortgaged Property or the
facilities (including access) necessary

17



--------------------------------------------------------------------------------



 



      for the enjoyment and use of the Mortgaged Property and indemnify each
Secured Party in respect of any breach of those covenants and stipulations.

6.5   Acquisitions       If a Chargor acquires any freehold or leasehold
property after the date of this Deed (save for Excluded Real Property and any
other real property constituting Excluded Property), it must:

  (a)   notify the Collateral Agent immediately;     (b)   immediately on
request by the Collateral Agent and at the cost of that Chargor, execute and
deliver to the Collateral Agent a legal mortgage in favour of the Collateral
Agent of that property in any form (consistent with, and no more onerous than,
this Deed) which the Collateral Agent may require;     (c)   if the title to
that freehold or leasehold property is registered at the Land Registry or
required to be so registered, give the Land Registry written notice of this
Security; and     (d)   if applicable, ensure that this Security is correctly
noted in the Register of Title against that title at the Land Registry.

6.6   Notices       Each Chargor must, within 14 days after the receipt by it of
any application, requirement, order or notice served or given by any public or
local or any other authority with respect to its Mortgaged Property (or any part
of it) which would or would be reasonably likely to have a material adverse
effect on the value, saleability or use of any of the Mortgaged Property:

  (a)   deliver a copy to the Collateral Agent; and     (b)   inform the
Collateral Agent of the steps taken or proposed to be taken to comply with the
relevant requirement.

6.7   Leases       No Chargor may in respect of its Mortgaged Property (or any
part of it), unless permitted under the Credit Agreement:

  (a)   grant or agree to grant (whether in exercise or independently of any
statutory power) any lease or tenancy;     (b)   agree to any amendment or
waiver or surrender of any lease or tenancy;     (c)   commence any forfeiture
proceedings in respect of any lease or tenancy;     (d)   confer upon any person
any contractual licence or right to occupy;     (e)   consent to any assignment
of any tenant’s interest under any lease or tenancy;     (f)   agree to any rent
reviews in respect of any lease or tenancy; or

18



--------------------------------------------------------------------------------



 



  (g)   serve any notice on any former tenant under any lease or tenancy (or any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

6.8   The Land Registry

  (a)   Each Chargor consents to a restriction in the following terms being
entered into on the Register of Title relating to any Mortgaged Property
registered at the Land Registry:         “No disposition of the registered
estate by the proprietor of the registered estate is to be registered without a
written consent signed by the proprietor for the time being of the security
agreement referred to in the charges register dated [ ] in favour of [ ] (as
agent and trustee for the Secured Parties referred to in that security
agreement) or its conveyancer.”     (b)   Each Chargor applies to the Chief Land
Registrar for a notice in the following terms to be entered on the Register of
Title relating to any Mortgaged Property registered at the Land Registry:      
  “The Lenders under a Credit Agreement dated [•] December 2010 between, amongst
others, Novelis Inc., as Parent Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto and Bank of America, N.A., as Administrative Agent and
Collateral Agent are under an obligation (subject to the terms of that Term Loan
Agreement) to [the Chargor] to make further advances and the security agreement
referred to in the charges register dated [ ] in favour of Bank of America, N.A.
as Collateral Agent (as agent and trustee for the Secured Parties referred to in
that security agreement) secures those further advances.”

6.9   Deposit of title deeds       Each Chargor must deposit with the Collateral
Agent all deeds and documents of title relating to its Mortgaged Property and
all local land charges, land charges and Land Registry search certificates and
similar documents received by it or on its behalf.   6.10   Development

    No Chargor may, unless expressly permitted under the Credit Agreement:

  (a)   make or permit others to make any application for planning permission in
respect of any part of the Mortgaged Property; or     (b)   carry out or permit
to be carried out on any part of the Mortgaged Property any development for
which the permission of the local planning authority is required,

    except as part of carrying on its principal business where it would not or
would not be reasonably likely to have a material adverse effect on the value,
saleability or use of the Mortgaged Property or the carrying on of the principal
business of that Chargor.

6.11   Investigation of title       Each Chargor must grant the Collateral Agent
or its lawyers on request all reasonable facilities within the power of that
Chargor to enable the Collateral Agent or its lawyers (at the expense of that
Chargor) after this Security has become enforceable to:

19



--------------------------------------------------------------------------------



 



  (a)   carry out investigations of title to the Mortgaged Property; and     (b)
  make such enquiries in relation to any part of the Mortgaged Property as a
prudent mortgagee might carry out.

6.12   Report on Title

    Each Chargor must, as soon as practicable after a request by the Collateral
Agent at a time when an Event of Default is continuing, supply the Collateral
Agent with a Report on Title of that Chargor to its Mortgaged Property
concerning those items which may properly be sought to be covered by a prudent
mortgagee in a lawyer’s report of this nature.

6.13   Power to remedy       If a Chargor fails to perform any covenant or
stipulation or any term of this Deed affecting its Mortgaged Property, that
Chargor must allow the Collateral Agent or its agents and contractors:

  (a)   to enter any part of its Mortgaged Property;     (b)   to comply with or
object to any notice served on that Chargor in respect of its Mortgaged
Property; and     (c)   to take any action as the Collateral Agent may
reasonably consider necessary or desirable to prevent or remedy any breach of
any such covenant, stipulation or term or to comply with or object to any such
notice.

    That Chargor must immediately on request by the Collateral Agent pay the
costs and expenses of the Collateral Agent or its agents and contractors
incurred in connection with any action taken by it under this Subclause.

6.14   Unregistered Property       Each Chargor shall use reasonable endeavours
to:

  (a)   to provide a completed and signed Land Registry application form to
complete the first registration of any unregistered real properties and
registration of this Security at the Land Registry; and     (b)   answer any
requisitions raised by the Land Registry,

    including in each case, without limitation, instruction of solicitors in
these regards and providing statutory declarations in respect of any title
requisitions raised by the Land Registry.

7.   INVESTMENTS   7.1   Investments       Each Chargor represents and warrants
to each Secured Party that:

  (a)   its Investments are duly authorised, validly issued and fully paid;

20



--------------------------------------------------------------------------------



 



  (b)   its Investments are not subject to any Security Interest, any option to
purchase or similar right, in each case, other than as permitted by the Credit
Agreement.;     (c)   it is the sole legal and beneficial owner of its
Investments (save for any Investments acquired by or issued to that Chargor
after the date of this Deed that are held by any nominee on its behalf or any
Investments transferred to the Collateral Agent or its nominee pursuant to this
Deed);     (d)   each Charged Company is a company incorporated with limited
liability;     (e)   the constitutional documents of each Charged Company do not
and could not restrict or inhibit any transfer of those shares on creation or
enforcement of this Security; and     (f)   there are no agreements in force
which provide for the issue or allotment of, or grant any person the right to
call for the issue or allotment of, any share or loan capital of any Charged
Company (including any option or right of pre-emption or conversion).

7.2   Certificated Investments

  (a)   Each Chargor must:

  (i)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Investment, immediately in respect of
any Investment subject to this Security on the date of this Deed and thereafter
immediately following the acquisition by, or the issue to, that Chargor of any
certificated Investment (unless the same is required for registering any
transfer, in which case the relevant Chargor must deposit the same immediately
after such registration is completed); and     (ii)   immediately take any
action and execute and deliver to the Collateral Agent any share transfer or
other document which may be requested by the Collateral Agent in order to enable
the transferee to be registered as the owner or otherwise obtain a legal title
to that Investment; this includes:

  (1)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (2)   procuring that those share transfers are registered by the
Charged Company in which the Investments are held in the share register of that
Charged Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (b)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

21



--------------------------------------------------------------------------------



 



7.3   Changes to rights       No Chargor may (except to the extent permitted by
the Credit Agreement and the Intercreditor Agreement) take or allow the taking
of any action on its behalf which may result in the rights attaching to any of
its Investments being altered or further shares being issued.

7.4   Calls

  (a)   Each Chargor must pay all calls and other payments due and payable in
respect of any of its Investments.     (b)   If a Chargor fails to do so, the
Collateral Agent may (at its discretion) pay those calls or other payments on
behalf of that Chargor. That Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

7.5   Other obligations in respect of Investments

  (a)   Each Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 793 of the Companies Act 2006) or under the constitutional documents
relating to any of its Investments. If a Chargor fails to do so, the Collateral
Agent may elect to provide any information which it may have on behalf of that
Chargor.     (b)   Each Chargor must promptly supply a copy to the Collateral
Agent of any information referred to in paragraph (a) above.     (c)   It is
acknowledged and agreed that notwithstanding anything to the contrary contained
in this Deed, each Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of any of its Investments.  
  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of a Chargor;     (ii)   make any
payment;     (iii)   make any enquiry as to the nature or sufficiency of any
payment received by it or a Chargor;     (iv)   present or file any claim or
take any other action to collect or enforce the payment of any amount; or    
(v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

      in respect of any Investment.

22



--------------------------------------------------------------------------------



 



7.6   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, each Chargor may continue to exercise the voting
rights, powers and other rights in respect of its Investments, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the
Investments which the Collateral Agent considers prejudicial to the interests of
the Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Investments have been registered in the name of the
Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the
Investments in any manner which the relevant Chargor may direct in writing. The
Collateral Agent (or that nominee) will execute any form of proxy or other
document which the relevant Chargor may reasonably require for this purpose.    
(c)   Subject to the terms of the Credit Agreement and the Intercreditor
Agreement, unless and until the service of a notice by the Collateral Agent or
an Event of Default is continuing, all dividends or other income or
distributions paid or payable in relation to any Investments must be paid to the
relevant Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the relevant Chargor;
or     (ii)   if payment is made directly to the Collateral Agent (or its
nominee) before the service of a notice by the Collateral Agent or at a time
when an Event of Default is not continuing, the Collateral Agent (or that
nominee) will promptly pay that amount to the relevant Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the relevant Chargor all material notices,
correspondence and/or other communication it receives in relation to the
Investments.     (e)   Following the service of a notice by the Collateral Agent
or so long as an Event of Default is continuing, the Collateral Agent or its
nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Investment, any person who is
the holder of any Investment or otherwise,

23



--------------------------------------------------------------------------------



 



      in each case, in the name of the relevant Chargor, the registered holder
or otherwise and without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by any Chargor.     (f)
  To the extent that the Investments remain registered in the names of the
Chargors, each Chargor irrevocably appoints the Collateral Agent or its nominee
as its proxy to exercise all voting rights in respect of those Investments
following the service of a notice by the Collateral Agent or so long as an Event
of Default is continuing.     (g)   Each Chargor must indemnify the Collateral
Agent against any loss or liability incurred by the Collateral Agent as a
consequence of the Collateral Agent acting in respect of its Investments on the
direction of that Chargor.

7.7   Clearance systems

  (a)   Each Chargor must, if so requested by the Collateral Agent:

  (i)   instruct any clearance system to transfer any Investment held by it for
that Chargor or its nominee to an account of the Collateral Agent or its nominee
with that clearance system; and     (ii)   take whatever action the Collateral
Agent may request for the dematerialisation or rematerialisation of any
Investments held in a clearance system.

  (b)   Without prejudice to the rest of this Subclause the Collateral Agent
may, at the expense of the relevant Chargor, take whatever action is required
for the dematerialisation or rematerialisation of the Investments as necessary.

7.8   Custodian arrangements       Each Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Investment in
any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

8.   INTELLECTUAL PROPERTY   8.1   Representations       Each Chargor represents
and warrants to each Secured Party that as at the date of this Deed or, if
later, the date it became a Party:

  (a)   all Intellectual Property which is material to its business is
identified in Part 5 of Schedule 1 (Security Assets) opposite its name or in
part 5 of the schedule to any Deed of Accession by which it became party to this
Deed; and     (b)   it is not aware of any circumstances relating to the
validity, subsistence or use of any of its Intellectual Property which could
reasonably be expected to have a Material Adverse Effect.

24



--------------------------------------------------------------------------------



 



8.2 Preservation

  (a)   Each Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of Intellectual Property (including the United Kingdom Trade
Marks Register) which either record the existence of this Deed or the
restrictions on disposal imposed by this Deed.     (b)   No Chargor may, without
the prior consent of the Collateral Agent:

  (i)   amend or waive or terminate, any of its rights in respect of its
Intellectual Property where such amendment, waiver or termination would or could
reasonably be expected to have a Material Adverse Effect; or     (ii)   take any
action which would or could reasonably be expected to jeopardise the existence
or enforceability of any of its rights in respect of its Intellectual Property,
save as permitted by the Credit Agreement.

8.3   Further Assurance       If any Chargor shall at any time after the date of
this Deed (a) obtain any ownership or other rights in and/or to any additional
Intellectual Property or (b) become entitled to the benefit of any additional
Intellectual Property or any renewal or extension thereof, including any
reissue, division, continuation, or continuation-in-part of any Intellectual
Property, or any improvement on any Intellectual Property, the provisions of
this Deed shall automatically apply thereto and any such item described in
(a) or (b) above (other than any Excluded Property) shall automatically
constitute Intellectual Property for the purpose of this Deed as if such would
have constituted Intellectual Property at the time of execution hereof and such
Intellectual Property (other than any Excluded Property) shall be subject to the
Security and Security Interests created by this Deed without further action by
any party. Concurrently with the delivery of each Compliance Certificate
pursuant to Section 5.01(d) of the Credit Agreement, each Chargor shall provide
to the Collateral Agent written notice of any of the foregoing Intellectual
Property owned by such Chargor which is the subject of a registration or
application and confirm the attachment of the Security and Security Interests
created by this Deed to any rights described in clauses (i) and (ii) above by
the delivery of an executed instrument or other statement(s) in form and
substance reasonably acceptable to the Collateral Agent as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
lien and security interest in such Intellectual Property.   9.   ACCOUNTS   9.1
  Accounts       All Security Accounts must be maintained at a branch of the
Account Bank approved by the Collateral Agent.   9.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank and additional banks may
be appointed as Account Banks if Novelis Europe and the Collateral Agent so
agree.

25



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 9.2(a), a Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the relevant Chargors, in a manner satisfactory to the
Collateral Agent, to fulfil the role of the Account Bank under this Deed.    
(c)   If there is a change of Account Bank, the net amount (if any) standing to
the credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and each Chargor and
the Collateral Agent hereby irrevocably gives all authorisations and
instructions necessary for any such transfer to be made.     (d)   Each Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if that Chargor should fail to do so.

  (e)   No Chargor shall, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   Each Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by such Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

9.3   Book debts and receipts (non-Euro)       In respect of any amounts
receiveable by a Chargor in a currency other than euros:

  (a)   each Chargor must immediately deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into a Security Account
in accordance with Section 9.01 of the Credit Agreement;     (b)   to the extent
not deposited in or remitted to a Security Account under Clause 9.3(a), each
Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and (prior to payment into a
Security Account under Clause 9.3(c)) hold the proceeds of the getting in and
realisation subject to, and in accordance with, the terms of the Intercreditor
Agreement, on trust for the Collateral Agent; and

26



--------------------------------------------------------------------------------



 



  (c)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, the Chargor must, except to the extent that the Collateral Agent
otherwise agrees, pay all the proceeds of the getting in and realisation under
Clause 9.3(b) into a Security Account as soon as practicable on receipt.

9.4   Book debts and receipts (Euro)       In respect of any amounts receiveable
by a Chargor in euro:

  (a)   each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into the Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, each Chargor must, except
to the extent that the Collateral Agent otherwise agrees, pay all the proceeds
of the getting in and realisation referred to under Clause 9.4(a) that are not
paid into a Relevant Account, into a Security Account as soon as practicable on
receipt.

9.5   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   No Chargor shall be entitled to
receive, withdraw or otherwise transfer any credit balance from time to time
standing to the credit of any Security Account except with the prior consent of
the Collateral Agent.     (c)   Each Chargor must ensure that none of its
Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   Each Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 9.5 or as otherwise permitted by the Credit
Agreement.

9.6   Notices of charge

  (a)   Each Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

27



--------------------------------------------------------------------------------



 



  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed
or any Deed of Accession by which it became party to this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   Each Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

10.   RELEVANT CONTRACTS   10.1   Representations

    Each Chargor represents and warrants to each Secured Party that:

  (a)   each of its Security Contracts is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Security Contracts;     (c)   (save
as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Primary Contracts; and     (d)   its entry into and
performance of this Deed will not conflict with any term of any of its Primary
Contracts.

10.2   Preservation

  (a)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Secondary
Contracts; or     (ii)   take any action which might jeopardise the existence or
enforceability of any of its Secondary Contracts,

      in each case to the extent that the same would have a Material Adverse
Effect.

28



--------------------------------------------------------------------------------



 



  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Primary Contracts;
or     (ii)   take any action which might jeopardise the existence or
enforceability of any of its Primary Contracts.

10.3   Other undertaking

    Each Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Security Contracts; and     (b)   supply the Collateral Agent and
any Receiver with copies of each of its Security Contracts and any information
and documentation relating to any of its Security Contracts if requested by the
Collateral Agent or any Receiver.

10.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Security
Contracts, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by the Chargor) any of
that Chargor’s rights under its Security Contracts.

10.5   Notices of assignment

    Each Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 4 (Forms of letter for Primary Contracts), on each of the
other parties to each of its Primary Contracts; and     (b)   use all reasonable
endeavours to procure that each of those other parties acknowledges that notice,
substantially in the form of Part 2 of Schedule 4 (Forms of letter for Primary
Contracts) within 14 days of the date of this Deed or any Deed of Accession by
which it became party to this Deed or, if later, the date of entry into that
Primary Contract (as appropriate).

11.   PLANT AND MACHINERY   11.1   Maintenance       Each Chargor must keep its
Plant and Machinery in good repair and in good working order and condition
(subject to reasonable wear and tear).

29



--------------------------------------------------------------------------------



 



11.2   Nameplates       Each Chargor must take any action which the Collateral
Agent may reasonably require to evidence the interest of the Collateral Agent in
its Plant and Machinery; this includes (if so requested) fixing a nameplate on
its Plant and Machinery in a prominent position stating that:

  (a)   the Plant and Machinery is charged in favour of the Collateral Agent;
and     (b)   the Plant and Machinery must not be disposed of without the prior
consent of the Collateral Agent unless permitted under the Credit Agreement.

11.3   INSURANCE POLICIES   11.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Insurance
Policies, but only if and to the extent that the exercise of those rights in the
manner proposed would not result in a Default.     (b)   If an Event of Default
is continuing:

  (i)   the Collateral Agent may exercise (without any further consent or
authority on the part of any Chargor and irrespective of any direction given by
any Chargor) any of the rights of any Chargor in connection with any amounts
payable to it under any of its Insurance Policies;     (ii)   each Chargor must
take such steps (at its own cost) as the Collateral Agent may require to enforce
those rights; this includes initiating and pursuing legal or arbitration
proceedings in the name of that Chargor; and     (iii)   each Chargor must hold
any payment received by it under any of its Insurance Policies on trust for the
Collateral Agent.

11.5   Notice       Each Chargor must:

  (a)   immediately give notice of this Deed to each of the other parties to
each of the Insurance Policies by sending a notice substantially in the form of
Part 1 of Schedule 3 (Insurance Policies); and     (b)   use all reasonable
endeavours to procure that each such other party delivers a letter of
undertaking to the Collateral Agent in the form of Part 2 of Schedule 3
(Insurance Policies) within 14 days of the date of this Deed or any Deed of
Accession by which it became party to this Deed or, if later, the date of entry
into that Primary Contract (as appropriate).

12.   WHEN SECURITY BECOMES ENFORCEABLE   12.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

30



--------------------------------------------------------------------------------



 



12.2   Enforcement       After this Security has become enforceable, the
Collateral Agent may in its absolute discretion enforce all or any part of this
Security in any manner it sees fit or as the Required Lenders direct or the
Administrative Agent may direct.   13.   ENFORCEMENT OF SECURITY   13.1  
General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

13.2   No liability as mortgagee in possession       Neither the Collateral
Agent nor any Receiver will be liable, by reason of entering into possession of
a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

13.3   Privileges       Each Receiver and the Collateral Agent is entitled to
all the rights, powers, privileges and immunities conferred by law (including
the Act) on mortgagees and receivers duly appointed under any law (including the
Act).   13.4   Protection of third parties       No person (including a
purchaser) dealing with the Collateral Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or

31



--------------------------------------------------------------------------------



 



  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

13.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on each Chargor.

  (b)   Each Chargor must pay to the Collateral Agent, immediately on demand,
the costs and expenses incurred by the Collateral Agent in connection with any
such redemption and/or transfer, including the payment of any principal or
interest.

13.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   14.   ADMINISTRATOR   14.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 12.1, or if
any Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of that Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 — 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).
    (c)   In this clause qualified person means a person who, under the
Insolvency Act 1986, is qualified to act as an Administrator of any company with
respect to which he is appointed.

15.   RECEIVER

15.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

32



--------------------------------------------------------------------------------



 



  (ii)   a Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

15.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.   15.3   Remuneration       The Collateral Agent may
fix the remuneration of any Receiver appointed by it and any maximum rate
imposed by any law (including under section 109(6) of the Act) will not apply.  
15.4   Agent of each Chargor

  (a)   A Receiver will be deemed to be the agent of the relevant Chargor for
all purposes and accordingly will be deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Act. The relevant Chargor is
solely responsible for the contracts, engagements, acts, omissions, defaults and
losses of a Receiver and for liabilities incurred by a Receiver.     (b)   No
Secured Party will incur any liability (either to a Chargor or to any other
person) by reason of the appointment of a Receiver or for any other reason.

15.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

33



--------------------------------------------------------------------------------



 



16.   POWERS OF RECEIVER   16.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

16.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   16.3   Carry on business       A Receiver may
carry on any business of any Chargor in any manner he thinks fit.   16.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by any Chargor.

16.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.   16.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.     (c)  
Fixtures may be severed and sold separately from the property containing them
without the consent of the relevant Chargor.

34



--------------------------------------------------------------------------------



 



16.7   Leases       A Receiver may let any Security Asset for any term and at
any rent (with or without a premium) which he thinks fit and may accept a
surrender of any lease or tenancy of any Security Asset on any terms which he
thinks fit (including the payment of money to a lessee or tenant on a
surrender).   16.8   Compromise       A Receiver may settle, adjust, refer to
arbitration, compromise and arrange any claim, account, dispute, question or
demand with or by any person who is or claims to be a creditor of any Chargor or
relating in any way to any Security Asset.   16.9   Legal actions       A
Receiver may bring, prosecute, enforce, defend and abandon any action, suit or
proceedings in relation to any Security Asset which he thinks fit.   16.10  
Receipts       A Receiver may give a valid receipt for any moneys and execute
any assurance or thing which may be proper or desirable for realising any
Security Asset.   16.11   Subsidiaries       A Receiver may form a Subsidiary of
any Chargor and transfer to that Subsidiary any Security Asset.   16.12  
Delegation       A Receiver may delegate his powers in accordance with this
Deed.   16.13   Lending       A Receiver may lend money or advance credit to any
customer of any Chargor.   16.14   Protection of assets       A Receiver may:

  (a)   effect any repair or insurance and do any other act which any Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset;     (b)   commence and/or complete any building operation; and  
  (c)   apply for and maintain any planning permission, building regulation
approval or any other authorisation,

    in each case as he thinks fit.

16.15   Other powers       A Receiver may:

35



--------------------------------------------------------------------------------



 



  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of any Chargor for any of the above purposes.

17.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party.

18.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 23.2 (Interest).     (c)   The
Chargors shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Transaction Security or any judgment given in connection with
them, is or at any time may be subject.

19.   DELEGATION   19.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.

19.2   Terms       Any such delegation may be made upon any terms (including
power to sub-delegate) which the Collateral Agent or any Receiver may think fit.

36



--------------------------------------------------------------------------------



 



19.3   Liability       Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible to any Chargor for any loss or liability arising
from any act, default, omission or misconduct on the part of any Delegate.   20.
  FURTHER ASSURANCES       Each Chargor must, at its own expense, take whatever
action the Collateral Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party create a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of any Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

21.   POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor has failed to comply with an obligation
under this Deed, each Chargor, by way of security, irrevocably and severally
appoints the Collateral Agent and each Receiver to be its attorney to take any
action which that Chargor is obliged to take under this Deed. Each Chargor
ratifies and confirms whatever any attorney does or purports to do under its
appointment under this Clause.   22.   PRESERVATION OF SECURITY   22.1  
Continuing security       This Security is a continuing security and will extend
to the ultimate balance of the Secured Obligations, regardless of any
intermediate payment or discharge in whole or in part.

37



--------------------------------------------------------------------------------



 



22.2 Reinstatement

  (a)   If any discharge (whether in respect of the obligations of any Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of each Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

22.3   Waiver of defences       The obligations of each Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

22.4   Immediate recourse       Each Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, administration, winding-up
or liquidation proceedings relative to any other Loan Party or any other person
before claiming from that Chargor under this Deed.   22.5   Appropriations      
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of any
Chargor under this Deed:

38



--------------------------------------------------------------------------------



 



  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts;     (b)   apply and enforce them in such manner and order
as it sees fit (whether against those amounts or otherwise; and     (c)   hold
in an interest-bearing suspense account any moneys received from any Chargor or
on account of that Chargor‘s liability under this Deed.

22.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    no Chargor will, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Chargor’s liability under
this Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan
Party or its estate in competition with any Secured Party (or any trustee or
agent on its behalf); or     (iv)   receive, claim or have the benefit of any
payment, distribution or security from or on account of any Loan Party, or
exercise any right of set-off as against any Loan Party.

    Each Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

22.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party.     (b)   No prior
security held by any Secured Party (in its capacity as such or otherwise) over
any Security Asset will merge into this Security.

22.8   Delivery of documents       To the extent any Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously

39



--------------------------------------------------------------------------------



 



    delivered such to the Term Loan Collateral Agent in accordance with the
terms of the Term Loan Documents, such Chargor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to the Term
Loan Collateral Agent.

22.9   Security held by Chargor       No Chargor may, without the prior consent
of the Collateral Agent, hold any security from any other Loan Party in respect
of that Chargor’s liability under this Deed. Each Chargor will hold any security
held by it in breach of this provision on trust for the Collateral Agent.   23.
  MISCELLANEOUS   23.1   Covenant to pay       Each Chargor must pay or
discharge the Secured Obligations in the manner provided for in the Loan
Documents, including any liability in respect of further advances made under the
Loan Documents.   23.2   Interest       If a Chargor fails to pay any sums on
the due date for payment of that sum the Chargor shall pay interest on such sum
(before and after any judgment and to the extent interest at a default rate is
not otherwise being paid on that sum) from the date of demand until the date of
payment calculated and compounded in accordance with the provisions of Section
2.06(f) of the Credit Agreement.   23.3   Tacking       Each Lender must perform
its obligations under the Credit Agreement (including any obligation to make
available further advances).   23.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

23.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account a Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

40



--------------------------------------------------------------------------------



 



    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.   23.6   Notice of assignment  
    This Deed constitutes notice in writing to each Chargor of any charge or
assignment of a debt owed by that Chargor to any other member of the Group and
contained in any Loan Document.   23.7   Perpetuity period       The perpetuity
period for the trusts in this Deed is 125 years.   23.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of any
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

24.   LOAN PARTIES

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent or Administrative Agent.     (b)   Each
Chargor irrevocably appoints Novelis Europe to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;     (ii)   to supply all information concerning itself to any Secured
Party; and     (iii)   to agree and sign all documents under or in connection
with this Deed without further reference to any Loan Party; this includes any
amendment or waiver of this Deed which would otherwise have required the consent
of the Loan Parties.

  (c)   Novelis Europe hereby accepts the appointment under Clause 24(b)

41



--------------------------------------------------------------------------------



 



  (d)   Any communication given to Novelis Europe in connection with this Deed
will be deemed to have been given also to the other Loan Parties that are party
to this Deed.     (e)   The Collateral Agent may assume that any communication
made by Novelis Europe is made with the consent of each Loan Party that is party
to this Deed.

25.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the
Revolving Credit Priority Collateral are released under this Clause, the Chargor
shall take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder.   26.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   27.
  NOTICES   27.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   27.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 27.2(b) below or as set forth in the Credit Agreement or any
substitute address, fax number or department or officer as the relevant party
may notify to the Collateral Agent (or the Collateral Agent may notify to the
other parties, if a change is made by the Collateral Agent) by not less than
five business days’ notice.     (b)   For the purposes of Clause 27.2(a) above,
the address of each Chargor shall be:

Novelis Europe Holdings Limited
Latchford Locks Works
Thelwell Lane
Warrington
Cheshire
United Kingdom
Attention: David Sneddon
with a copy to
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

42



--------------------------------------------------------------------------------



 



27.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

27.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 27.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   27.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

28.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.   29.   ENFORCEMENT
  29.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

43



--------------------------------------------------------------------------------



 



  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Agreement, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. Each Chargor agrees not to argue to the contrary and waives
objection to the provisions of this clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.     (c)  
This Clause is for the benefit of the Secured Parties only. To the extent
allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

29.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

29.3   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

44



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1
REAL PROPERTY
A. Original Property

          Legal Owner   Title No.   Description
Novelis UK Ltd
  WA915530   Rogerstone Works, Rogerstone
 
       
Novelis UK Ltd
  CYM94747   Land at Rogerstone Works (Triangle)
 
       
Novelis UK Ltd
  CYM94951   Land at Tregwilym Road, Rogerstone
 
       
Novelis UK Ltd
  CYM94762   Land at Tregwilym Road being the former site of numbers 115, 117,
119 and 121, Rogerstone
 
       
Novelis UK Ltd
  WA989793   127 Tregwilym Road, Rogerstone
 
       
Novelis UK Ltd
  WA989794   The Cottage, Fieldsview, Tregwilym Road Rogerstone
 
       
Novelis UK Ltd
  CYM431473   Land on west side of Tregwilym Road Rogerstone
 
       
Novelis UK Ltd
  CH449717   Latchford Works, Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  CH492388   Land lying to the north west of Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  CH469667   Land on the north side of Thelwall Lane, Latchford
 
       
Novelis UK Ltd
  CH469669   Land and buildings lying to the north of Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  SL186994   Land at Bridgnorth Aluminium Stourbridge Road Bridgnorth

B. Excluded Real Property

              Legal Owner   Title No.   Description   Term
A Banbury
           
 
           
Novelis UK Ltd
  Unregistered title   Leasehold property known as Fifth Floor, Beaumont House,
Southam, Road, Banbury, Oxfordshire as demised by a Lease dated 8 August 2003
made between Beryland Limited (1) and British Alcan Aluminium Plc (2)   31
July 2003 and expiring on 30 July 2013

45



--------------------------------------------------------------------------------



 



              Legal Owner   Title No.   Description   Term
B Latchford
           
 
           
Novelis UK Ltd
  CH469668   Leasehold property known as land on the north side of Thelwall
Lane, Warrington   29th April, 1991 to 29th April 2021
 
           
C Walsall
           
 
           
Novelis UK Ltd
  Unregistered Title   Leasehold premises at Unit 501, Axcess 10 Business Park
Bentley Road South Walsall West Midlands as demised by a lease dated 28
April 2003 made between Axa Sunlife plc (1) Universal Express Limited (2) Brant
Logistics Services NV (3) Axcess 10 Management Company Limited (4)   1
March 2002 to 29 February 2012

PART 2
CHARGED SHARES

                     
Chargor
  Name of Charged Company   Name of nominee (if any) by whom shares are held  
Class of shares held   Number of shares held
 
                   
Novelis Europe Holdings Limited
  Novelis UK Ltd       Ordinary     167,997,356  
 
                   
Novelis Europe Holdings Limited
  Novelis Services Ltd       Ordinary     10,000  

PART 3
SPECIFIC PLANT AND MACHINERY

      Chargor   Description

PART 4
SECURITY CONTRACTS

     
A. Primary Contracts
   
 
   
Chargor
 
Description 
 
   
Novelis UK Ltd
  Cash management agreement dated 1 Feberuary 2007 between, inter alios, Novelis
AG and Novelis UK Ltd

46



--------------------------------------------------------------------------------



 



     
Chargor
 
Description 
Novelis UK Ltd
  ACMS agreement dated 15 January 2007 between, inter alios, Commerzbank AG,
Novelis AG and Novelis UK Ltd
 
   
Novelis UK Ltd
  Cash management agreement dated 14 January 2010 between, inter alios, Novelis
AG and Novelis UK Ltd
 
   
Novelis UK Ltd
  Sale and purchase agreement dated 5 November 2010 between Novelis UK Ltd and
Hindalco Industries Limited
 
   
Novelis UK Ltd
  Transactional Banking Services Agreement dated on or around 17 December 2010
between Novelis UK Ltd and Deutsche Bank AG
 
   
Novelis Europe Holdings Limited
  Cash management agreement dated 1 Feberuary 2007 between, inter alios, Novelis
AG and Novelis Europe Holdings Limited
 
   
Novelis Europe Holdings Limited
  Cash management agreement dated 14 January 2010 between, inter alios, Novelis
AG and Novelis Europe Holdings Limited
 
   
Novelis Europe Holdings Limited
  Intercompany term promissory note dated 30 September 2010 issued to Novelis AG
 
   
Novelis Europe Holdings Limited
  Transactional Banking Services Agreement dated on or about 17 December 2010
between Novelis Europe Holdings Limited and Deutsche Bank AG
 
   
Novelis Services Limited
  Cash management agreement dated 14 January 2010 between, inter alios, Novelis
AG and Novelis Services Limited
 
   
Novelis Services Limited
  Transactional Banking Services Agreement dated on or around 17 December 2010
between Novelis Services and Deutsche Bank AG

47



--------------------------------------------------------------------------------



 



     
Novelis Services Limited
  Intercompany term promissory note dated 1 October 2008 issued to Novelis Brand
LLC
 
   
Novelis Services Limited
  License and sublicense agreements dated 1 October 2008 entered into between,
inter alios, Novelis Services Limited and certain subsidiaries of Novelis Inc.
 
   
Novelis Services Limited
  Supply of Industrial Technology and Technical Assistance Agreements dated 27
June 2008 entered into between, inter alios, Novelis Services Limited and
Novelis Brasil
 
   
B. Secondary Contracts
   

PART 5
SPECIFIC INTELLECTUAL PROPERTY

                                      Owner Named on                    
Trademark   Register   Class   Registration No   CTM   Filing Date   Expiry Date
THINKCANS & DEVICE
  Novelis UK Ltd (Latchford)   35     2392058     X   16 May 2005   16 May 2015

PART 6
SECURITY ACCOUNTS

          Account Bank   Account Numbers   Account Name
HSBC Bank plc

City of London Corporate Office
  51050176 (Bridgnorth — GBP)

51269313 (Rogerstone — GBP)

01272284   Novelis UK Ltd

Novelis UK Ltd

Novelis Europe Holdings Limited

48



--------------------------------------------------------------------------------



 



          Account Bank   Account Numbers   Account Name
Canary Wharf

London

E14 5HQ

Sort Code: 40-02-50
  41275321 (Wednesbury — GBP)   Novelis UK Ltd.
 
       
HSBC Bank plc

City of London Corporate Office

Canary Wharf

London

E14 5HQ

Sort Code: 40-05-15
  57166067 (Bridgnorth EUR)

57478371 (Bridgnorth SEK)

36658094 (Bridgnorth USD)

59081955 (Rogerstone USD)

59081947(Rogerstone EUR)


59241725 (EUR)

59241733 (USD)   Novelis UK Ltd.










Novelis Europe Holdings Limited
 
       
Commerzbank AG,

London Branch

60 Gracechurch Street

London EC3V 0HR

Sort Code: 40-62-01
  30119391 (Rogerstone EUR)

30119391 (Rogerstone GBP)

30119392 (Bridgnorth EUR)   Novelis UK Ltd
 
       
Deutsche Bank AG, London Branch

Winchester House

1 Winchester Street

London EC2N 2DB
  12376900 (EUR)

GB23DEUT40508112376900


12376901 (GBP)

GB93DEUT40508112376901

12376902 (USD)

GB66DEUT40508112376902   Novelis Europe Holdings Limited
 
       
Deutsche Bank AG, London Branch

Winchester House

1 Winchester Street

London EC2N 2DB
  12376800 (EUR)



12376801 (GBP)

GB77DEUT40508112376801
  Novelis UK Ltd

49



--------------------------------------------------------------------------------



 



          Account Bank   Account Numbers   Account Name
 
  12376802 (GBP)

GB50DEUT40508112376802

12376803 (GBP)

GB23DEUT40508112376803

12376804 (USD)

GB93DEUT40508112376804

12376805 (USD)

GB66DEUT40508112376805    

50



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b) (i)   comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

51



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;     (c) (i)   hold all sums standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) to the order of the Revolving
Credit Collateral Agent; and       (ii)   hold all sums standing to the credit
of any Net Cash Proceeds Account to the order of the Term Loan Collateral Agent;
    (d)  (i)   pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and       (ii)   pay or release any sum standing to the credit of any
Net Cash Proceeds Account in accordance with the written instructions of the
Term Loan Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

52



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
(Authorised signatory)
For [Chargor]

53



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

54



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
(Authorised signatory) [Account Bank]

55



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

56



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
(Authorised signatory) [Account Bank]
[Date]

57



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR INSURANCE POLICIES
PART 1
FORM OF NOTICE OF ASSIGNMENT
(for attachment by way of endorsement to the insurance policies)
To: [Insurer]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America, N.A. as agent and trustee for the
Term Loan Secured Parties referred to in the Term Loan Security Agreement (the
Term Loan Collateral Agent) as first priority assignee all amounts payable to it
under or in connection with any contract of insurance of whatever nature taken
out with you by or on behalf of it or under which it has a right to claim (each
an Insurance) and all of its rights in connection with those amounts; and   2.  
SECOND, subject to notice to you from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Chargor has assigned in favour of Bank of America,
N.A. as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority assignee all amounts payable to it under or in connection with any
Insurance and all of its rights in connection with those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of a Loan Party (as defined in the Term Loan
Security Agreement) or a Loan Party (as defined in the Revolving Credit Security
Agreement) to a third party.
We confirm that:

(i)   the Chargor will remain liable under [the] [each] Insurance to perform all
the obligations assumed by it under [the] [that] Insurance;

58



--------------------------------------------------------------------------------



 



(ii)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Insurance; and   (iii)   none of the Revolving
Credit Collateral Agent, its agents, any receiver or any other person will at
any time be under any obligation or liability to you under or in respect of
[the] [any] Insurance.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Insurance and you should continue to give notices under [the] [each]
Insurance to the Chargor, unless and until you receive notice from the Term Loan
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent to the
contrary. In this event, unless the Term Loan Collateral Agent or, following
notice from the Term Loan Collateral Agent advising you that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent otherwise agrees in writing:

(d)   all amounts payable to the Chargor under [the] [each] Insurance must be
paid to the Term Loan Collateral Agent or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent; and   (e)   any rights of the Chargor in connection with those amounts
will be exercisable by, and notices must be given to, the Term Loan Collateral
Agent or as it directs or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent or as it
directs.

Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Insurance[s] without the prior consent of the Term
Loan Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please note on the relevant contracts:

(i)   FIRST the Term Loan Collateral Agent’s interest as loss payee and the Term
Loan Collateral Agent’s interest as first priority assignee of those amounts and
rights; and   (ii)   SECOND the Revolving Credit Collateral Agent’s interest as
loss payee and the Revolving Credit Collateral Agent’s interest as first
priority assignee of those amounts and rights,

and send to the Term Loan Collateral Agent at [•] and Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.

59



--------------------------------------------------------------------------------



 



The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law.
Yours faithfully,

For [Chargor]

60



--------------------------------------------------------------------------------



 



PART 2
FORM OF LETTER OF UNDERTAKING
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [•] on behalf of [Chargor] (the Chargor) of a notice
(the Notice) dated [•] of (1) FIRST an assignment by the Chargor upon the terms
of the Term Loan Security Agreement of all amounts payable to it under or in
connection with any contract of insurance of whatever nature taken out with us
by or on behalf of it or under which it has a right to claim and all of its
rights in connection with those amounts and (2) SECOND subject to notice from
the Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment by the
Chargor upon the terms of the Revolving Credit Security Agreement of all amounts
payable to it under or in connection with any contract of insurance of whatever
nature taken out with us by or on behalf of it or under which it has a right to
claim and all of its rights in connection with those amounts.
A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability insurance and
required to settle a liability of a Loan Party to a third party.
In consideration of your agreeing to the Chargor continuing their insurance
arrangements with us we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   confirm that we have not received notice of the interest of
any third party in those amounts and rights;   3.   undertake to note on the
relevant contracts FIRST the interest of the Term Loan Collateral Agent as loss
payee and as first priority assignee of those amounts and rights and SECOND the
Revolving Credit Collateral Agent’s interest as loss payee and as first priority
assignee of those amounts and rights;   4.   undertake to disclose to the Term
Loan Collateral Agent and the Revolving Credit Collateral Agent or, following
notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent without any reference to or further authority
from the Chargor any information relating to those contracts which the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as

61



--------------------------------------------------------------------------------



 



    defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent may at any time request;   5.   undertake to notify the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent of any breach by the Chargor of any of
those contracts and to allow the Term Loan Collateral Agent or any of the other
Term Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any other Secured Party (as defined in
the Revolving Credit Security Agreement) to remedy that breach; and   6.  
undertake not to amend or waive any term of or terminate any of those contracts
on request by the Chargor without the prior written consent of the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the S Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
for [Insurer]

62



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORMS OF LETTER FOR PRIMARY CONTRACTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority assignee all of its rights in respect of
[insert details of Primary Contract(s)] (the Primary Contract[s]); and   2.  
SECOND subject to notice to you from the Term Loan Collateral Agent advising you
that the Term Loan Release Date (as defined in the Term Loan Security Agreement)
has occurred, the Chargor has assigned in favour of Bank of America, N.A as
agent and trustee for the [Secured Parties] referred to in the Revolving Credit
Security Agreement (the Revolving Credit Collateral Agent) as first priority
assignee all of its rights in respect of the Primary Contract[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Primary Contract to
perform all the obligations assumed by it under [the] [that] Primary Contract;  
(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Primary Contract; and   (c)   none of the Revolving
Credit Collateral Agent, its agents, any receiver or any other person will at
any time be under any obligation or liability to you under or in respect of
[the] [any] Primary Contract.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Primary Contract and you should continue to give notice under [the]
[each] Primary Contract to the relevant Chargor, unless and until you receive
notice from the Term Loan Collateral Agent or, following notice from the Term
Loan Collateral Agent advising you that the Term Loan Release Date (as defined
in the Term Loan Security Agreement) has occurred, the Revolving Credit

63



--------------------------------------------------------------------------------



 



Collateral Agent to the contrary. In this event, all of its rights will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Revolving Credit Collateral Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Primary Contract[s] without the prior consent of
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising you that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
(Authorised signatory)
For [Chargor]

64



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Primary
Contract(s)] (the Primary Contract[s]) and (2) SECOND subject to notice from the
Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment on the
terms of the Revolving Credit Security Agreement of all of the Chargor’s rights
in respect of the Primary Contract[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Primary Contract[s];   3.   undertake to disclose to the Term
Loan Collateral Agent and the Revolving Credit Collateral Agent or, following
notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent without any reference to or further authority
from the Chargor any information relating to [the][those] Primary Contract[s]
which the Term Loan Collateral Agent or the Revolving Credit Collateral Agent
or, following notice from the Term Loan Collateral Agent advising us that the
Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent may at any time request;   4.  
undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Primary Contract[s] and to allow
Term Loan Collateral Agent or any of the other Term Loan Secured Parties (as
defined in the Term Loan Security Agreement) or, following notice from the Term
Loan Collateral Agent advising us that the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any of the other Secured Parties (as defined in the Revolving Credit
Security Agreement to remedy that breach; and

65



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Primary Contract[s] on request by the Chargor without the prior written
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising us that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
(Authorised signatory)
[Counterparty]

66



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF DEED OF ACCESSION
THIS DEED is dated [      ]
BETWEEN:

(1)   [•] (registered number [•]) with its registered office at [•] (the
Additional Chargor);   (2)   NOVELIS EUROPE HOLDINGS LIMITED for itself and as
agent for each of the Chargors under and as defined in the Security Agreement
referred to below; and   (3)   BANK OF AMERICA, N.A. as agent and trustee for
the Secured Parties under and as defined in the Security Agreement referred to
below (the Collateral Agent).

BACKGROUND:

(A)   The Additional Chargor is a subsidiary of Novelis Inc.   (B)   The
Chargors have entered into a guarantee and security agreement dated [•] with the
Collateral Agent (the Security Agreement).   (C)   The Additional Chargor has
agreed to enter into this Deed and to become a Chargor under the Security
Agreement and the Security Trust Deed.   (D)   The Additional Chargor will also,
by execution of a separate instruments, become a party to the Intercreditor
Agreement as a Loan Party and the Security Trust Deed as a Chargor.   (E)   It
is intended that this document takes effect as a deed notwithstanding the fact
that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   Interpretation       Terms defined in the Security Agreement have the same
meaning in this Deed (including its Recitals) unless given a different meaning
in this Deed. This Deed is a Loan Document.   2.   Accession

  (a)   With effect from the date of this Deed the Additional Chargor:

  (i)   will become a party to the Security Agreement as a Chargor; and     (ii)
  will be bound by all the terms of the Security Agreement which are expressed
to be binding on a Chargor, including without limitation, the guarantee
contained in clause 2 of the Security Agreement.

67



--------------------------------------------------------------------------------



 



3.   Security       Without limiting the generality of the other provisions of
this Deed and the Security Agreement, the Additional Chargor:

  (a)   charges by way of a first legal mortgage all estates or interests in any
freehold or leasehold property owned by it (save for Excluded Real Property) and
specified in part 1A of the schedule to this Deed;     (b)   charges by way of a
first legal mortgage all shares owned by it and specified in part 2 of the
schedule to this Deed;     (c)   charges by way of a fixed charge all plant,
machinery, computers, office equipment or vehicles specified in part 3 of the
schedule to this Deed;     (d)   assigns absolutely, subject to a proviso for
re-assignment on redemption, all of its rights in respect of the agreements
specified in part 4 of the schedule to this Deed;     (e)   charges by way of a
fixed charge all of its rights in respect of any Intellectual Property specified
in part 5 of the schedule to this Deed; and     (f)   charges by way of a fixed
charge all of its rights in respect of any amount standing to the credit of any
Security Account specified in part 6 of the schedule to this Deed.

4.   Miscellaneous       With effect from the date of this Deed:

  (a)   the Security Agreement will be read and construed for all purposes, and
the Additional Chargor will take all steps and actions (including serving any
notices), as if the Additional Chargor had been an original party in the
capacity of Chargor (but so that the security created on this accession will be
created on the date of this Deed);     (b)   any reference in the Security
Agreement to this Deed and similar phrases will include this Deed and all
references in the Security Agreement to Schedule 1 (or any part of it) will
include a reference to the schedule to this Deed (or relevant part of it); and  
  (c)   Novelis Europe Holdings Limited, for itself and as agent for each of the
Chargors under the Security Agreement, agrees to all matters provided for in
this Deed.

5.   Law       This Deed is governed by English law.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

68



--------------------------------------------------------------------------------



 



SCHEDULE TO DEED OF ACCESSION
PART 1
REAL PROPERTY
A. Original Property
Freehold/Leasehold Description
B. Excluded Real Property
Leasehold Description
PART 2
SHARES

              Name of             company in   Name of nominee (if         which
shares   any) by whom shares   Class of   Number of shares are held   are held  
shares held   held
[      ]
  [           ]   [           ]   [           ]

PART 3
SPECIFIC PLANT AND MACHINERY
Description
PART 4
SECURITY CONTRACTS
     A. Primary Contracts
Description
[e.g. Hedging Documents]
[e.g. Acquisition Documents]
[e.g. Intercompany Loan Agreements]
     B. Secondary Contracts
PART 5
SPECIFIC INTELLECTUAL PROPERTY RIGHTS
Description

69



--------------------------------------------------------------------------------



 



[PART 6
SECURITY ACCOUNTS
Account number            Sort code]

70



--------------------------------------------------------------------------------



 



SIGNATORIES (TO DEED OF ACCESSION)
The Additional Chargor

             
Executed as a Deed by
    )     ...........................Director
 
           
[                    ] acting by a director in the presence of a witness:
    )      
 
           
 
    )      
 
           
 
    )      

______________________ Signature of witness
______________________ Name of witness
______________________ Address of witness
______________________
______________________
______________________ Occupation of witness
Novelis Europe Holdings Limited

         
Executed as a Deed by

NOVELIS EUROPE HOLDINGS LIMITED (for itself and as agent for each of the
Chargors party to the Security Agreement referred to in this Deed) acting by a
director in the presence of a witness:
  )

)

)

)   ...........................Director

______________________ Signature of witness
______________________ Name of witness
______________________ Address of witness
______________________
______________________
______________________ Occupation of witness

71



--------------------------------------------------------------------------------



 



The Collateral Agent
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

Authorised Signatory

72



--------------------------------------------------------------------------------



 



SIGNATORIES (GUARANTEE AND SECURITY AGREEMENT)

             
SIGNED as a Deed by
    )     ...........................Attorney
 
           
NOVELIS UK LTD acting by its attorney in the presence of a witness:
    )      
 
           
 
    )      
 
           
 
    )      

______________________ Signature of witness
______________________ Name of witness
______________________ Address of witness
______________________
______________________
______________________ Occupation of witness

73



--------------------------------------------------------------------------------



 



             
SIGNED as a Deed by
    )     ...........................Attorney
 
           
NOVELIS SERVICES LIMITED acting by its attorney in the presence of a witness:
    )      
 
           
 
    )      
 
           
 
    )      

______________________ Signature of witness
______________________ Name of witness
______________________ Address of witness
______________________
______________________
______________________ Occupation of witness

74



--------------------------------------------------------------------------------



 



             
SIGNED as a Deed by
    )     ...........................Attorney
 
           
NOVELIS EUROPE HOLDINGS LIMITED acting by its attorney in the presence of a
witness:
    )      
 
           
 
    )      
 
           
 
    )      

______________________ Signature of witness
______________________ Name of witness
______________________ Address of witness
______________________
______________________
______________________ Occupation of witness

75



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

Peter M. Walther, Senior Vice President

76



--------------------------------------------------------------------------------



 



Exhibit M - 4
Execution copy December 17, 2010
 
Agreement
between
Novelis Technology AG
Neuhausen am Rheinfall, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables
and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    7  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    13  
7. POWERS OF ATTORNEY
    13  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    14  
11. NOTICES
    14  
12. SUCCESSOR AGENT
    15  
13. SEVERABILITY
    15  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    16  
16. LAW AND JURISDICTION
    16  
SCHEDULE 1
    20  
SCHEDULE 2
    21  
SCHEDULE 3
    22  
SCHEDULE 4
    23  
SCHEDULE 5
    24  
SCHEDULE 6
    26  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Technology AG, a company incorporated under the laws of
Switzerland, having its seat at Zentralstrasse 100, 8212 Neuhausen am Rheinfall,
Switzerland, (the “Assignor”);

and

(2)   Bank of America, N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).

(B)   The Assignor and the Collateral Agent have entered into that certain
Credit Agreement on or about December 17, 2010 (the “Revolving Credit Agreement”
and together with the Term Loan Agreement, the “Credit Agreements”) among, inter
alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and Novelis AG (each
as Borrower) AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Credit Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Credit Lenders.   (C)   On or about
December 17, 2010, the Collateral Agent, the Term Loan Collateral Agent, the
Assignor and other borrowers and guarantors party thereto, entered into an
Intercreditor Agreement governing the relationship and preference rights of the
Term Loan Secured Parties and Revolving Secured Parties (as these terms are
defined below) among each other in relation to the collateral granted by the
borrowers and guarantors (including Assignor) under or in connection with the
Credit Agreements (the “Intercreditor Agreement”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

(D)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).   (E)   On or about December 17, 2010, the Assignor
entered into a guarantee agreement in favor of the Revolving Credit Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Revolving Secured Parties) (the “Revolving Guarantee”).   (F)   The
Collateral Agent, the Term Loan Collateral Agent and the Lenders under each of
the Term Loan Agreement and the Revolving Credit Agreement require the Assignor
to enter into this assignment for security purposes in favour of the Collateral
Agent for the benefit of the Secured Parties, and subject to the terms of the
Intercreditor Agreement.   (G)   The Assignor has agreed to assign (i) the
Assigned Receivables, (ii) the Assigned Intercompany Receivables and (iii) the
Assigned Bank Accounts as security for the Secured Obligations (as these terms
are defined in Section 1 below) to the Collateral Agent, acting for itself, in
the name of, on behalf of and for the benefit of the Secured Parties (as defined
in Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:

“Assigned Bank Accounts” means all current or future rights, title, interest and
action (including any balances and accrued interest) the Assignor may have or
acquire in relation to any bank account which the Assignor now has or may at any
time have in the future vis-à-vis any bank or other financial institution,
including, but not limited to, the bank accounts listed in Schedule 1, together
with all rights and benefits relating thereto including privileges and ancillary
rights in respect thereof (art. 170 Swiss Code of Obligations);       “Assigned
Intercompany Receivables” means all current or future receivables owed by
Affiliates to Assignor and arising in the course of business of the Assignor,
whether contingent or not, incorporated in a title or not, together with all
rights and benefits relating thereto including privileges and ancillary rights
in respect thereof (art. 170 Swiss Code of Obligations); Currently existing
Assigned Intercompany Receivables are listed in Schedule 2;       “Assigned
Receivables” means all current or future receivables owed by customers or other
trade debtors (excluding any Affiliate) to the Assignor and arising in the
course of business of the Assignor, whether contingent or not, together with all
rights and benefits relating thereto including privileges and ancillary rights
in respect thereof (art. 170 Swiss Code of

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Obligations) but excluding any Excluded Receivables; Currently existing
Assigned Receivables are listed in Schedule 3;       “Assignment” means the
assignments by the Assignor of the Assigned Intercompany Receivables, Assigned
Receivables and Assigned Bank Accounts to the Collateral Agent, acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
pursuant to art. 164 et seq. of the Swiss Code of Obligations;       “Business
Day” shall mean one day on which the commercial banks in Zurich are open for
normal business transactions;       “Discharge of Senior Lien Secured
Obligations” shall have the meaning ascribed to such term in the Intercreditor
Agreement;       “Excluded Receivables” means any current or future receivables
owed by customers or other trade debtors (excluding any Affiliate) to the
Assignor and arising in the course of business of the Assignor, whether
contingent or not, together with all rights and benefits relating thereto
including privileges and ancillary rights in respect thereof (art. 170 Swiss
Code of Obligations) which have been transferred to Novelis AG pursuant to a
receivables purchase agreement between the Assignor and Novelis AG which has
been approved in writing by the Administrative Agent (as defined in the
Revolving Credit Agreement);       “Notice of Assignment to Affiliates” means
the notice substantially in the form of Schedule 4 to this Agreement;      
“Notice of Assignment to Banks” means the notice substantially in the form of
Schedule 5 to this Agreement;       “Notice of Assignment to Debtors” means the
notice substantially in the form of Schedule 6 to this Agreement;      
“Revolving Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Assignor towards the Revolving
Secured Parties under the Revolving Guarantee and (ii) the Revolving Credit
Secured Obligations (as defined in the Intercreditor Agreement);      
“Revolving Secured Parties” means the Revolving Credit Claimholders as defined
in the Intercreditor Agreement;

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;       “Secured Parties” means the Revolving Secured
Parties and the Term Loan Secured Parties;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Term Loan Secured Parties under the Term
Loan Guarantee (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement).       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement and the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, supplemented
or substituted from time to time, in accordance with its terms.   1.4   In the
event of a direct conflict between the terms and provisions contained in this
Agreement and the terms and provisions contained in the Credit Agreements, it is
the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern.   1.5   Nothwithstanding herein to
the contrary, the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Term Loan Agreement,
including Section 11.19 thereof, and the Revolving Credit Agreement, including
Article X thereof shall govern and control the exercise of remedies by
Collateral Agent.

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1   The Assignor agrees to assign
by way of security to the Collateral Agent (acting for itself, in the name of
and on behalf of the Secured Parties) the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts as security for the
Secured Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of effecting the Assignment,
the Assignor hereby:   2.2.1   assigns by way of security to the Collateral
Agent and the Secured Parties, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts;   2.2.2   subject as
set out in Section 2.11.2, transfers to the Collateral Agent all documents
evidencing the existing Assigned Receivables, the existing Assigned Intercompany
Receivables and the existing Assigned Bank Accounts (whether incorporated in a
title or not), including but not limited to any written agreement,
acknowledgment of debt, certificate, Intercompany note, exchange of letters, fax
or e-mail).   2.3   The Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) expressly accepts the
Assignment provided for in Section 2.1. and 2.2.   2.4   The Assignor agrees and
undertakes as follows:   2.4.1   Except for liens permitted under the Credit
Agreements, the Assignor shall refrain from granting any pledge, encumbrance or
other third party rights affecting the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts and shall refrain from
any other act or omission that would adversely affect the Collateral Agent’s and
Secured Parties’ rights under this Agreement or, except as permitted under the
Credit Agreements, any amounts that are or will become due under any of the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts;   2.4.2   without the prior written consent of the Collateral
Agent, the Assignor shall not enter into any kind of arrangement that would
provide for the non-assignability of any of the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts or subject the
assignability to the consent of a party other than the Collateral Agent;   2.4.3
  except as permitted by the Credit Agreements, the Assignor shall not enter
into any arrangement by which the Assigned Receivables, the Assigned
Intercompany Receivables and

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    the Assigned Bank Accounts would be assigned to a party other than the
Collateral Agent and/or Secured Parties;   2.4.4   the Assignor shall deliver to
the Collateral Agent within 10 Business Days following the end of each calendar
quarter (the first time 10 Business Days following December 31, 2010), a list of
all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the end of the relevant calendar quarter and
assigned substantially in the same form as set forth in Schedule 1 to 3 as
appropriate;   2.4.5   upon the Collateral Agent’s written request and in no
event more than once per year, unless an Event of Default has occurred and is
continuing, the Assignor shall deliver to the Collateral Agent, within 10
Business Days from being so requested by the Collateral Agent, an up-dated list
of all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the day where the Collateral Agent’s request
under this paragraph was received substantially in the same form as set forth in
Schedule 1 to 3 as appropriate.   2.5   Within 5 Business Days from the Closing
Date, the Assignor shall notify the banks of the assignment by way of security
of the Assigned Bank Accounts by delivering to such banks a Notice of Assignment
to Banks substantially in the form of Schedule 5. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Banks to the
Collateral Agent. For the purpose of this Agreement, the Assignor shall release
the respective banks from the banking secrecy to the extent required for the
Collateral Agent to perform its rights and obligations hereunder. Subject to and
in accordance with the terms and conditions of the Credit Agreements, the
Assignor shall be authorized to use its bank accounts and any balance on its
bank accounts freely without restriction for as long as no Event of Default has
occurred and is continuing, except in the circumstances set forth in Section 2.6
below.   2.6   Upon an Activation Notice (as this term is defined in the
Revolving Credit Agreement) being sent in accordance with Section 9.01 of the
Revolving Credit Agreement, the Assignor shall not longer be authorized to use
its bank accounts and the Collateral Agent shall be entitled to transfer any
balance out of such bank accounts and apply such monies in accordance with
Section 9.01 of the Revolving Credit Agreement.   2.7   In the event where any
bank would refuse to countersign the Notice of Assignment to Banks listed in
Schedule 5 and thereby would refuse to waive any first ranking security interest
and/or any right of set-off such bank may have in relation to the Assigned Bank
Accounts, the Assignor shall close the Assigned Bank Accounts and open new bank
account(s) (not subject to such first ranking security interest or right of
set-off) with one or more banking institutions,

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    which would then be assigned by way of security to the Collateral Agent as
per the terms of this Agreement.   2.8   Within 5 Business Days from the Closing
Date, the Assignor shall notify its respective Affiliates of the assignment by
way of security of the Assigned Intercompany Receivables by delivering to such
Affiliate a Notice of Assignment to Affiliates substantially in the form of
Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent, provided the proceeds of such Assigned Receivables are
credited on the Assigned Bank Accounts.   2.10   With respect to any Assigned
Intercompany Receivable and any Assigned Bank Account arising after the date
hereof, the Assignor undertakes to:   2.10.1   notify immediately the
appropriate debtor of Assigned Intercompany Receivables or Assigned Bank
Accounts by using the appropriate notification form; and   2.10.2   transfer to
the Collateral Agent all documents evidencing such Assigned Intercompany
Receivables and Assigned Bank Accounts (whether incorporated in a title or not),
including but not limited to any written agreement, acknowledgment of debt,
certificate, intercompany note, exchange of letters, fax or e-mail).   2.11  
With respect to any Assigned Receivable arising after the date hereof, the
Assignor undertakes to:   2.11.1   instruct the debtor of such Assigned
Receivable to discharge its obligations in relation thereto exclusively on one
of the Assigned Bank Accounts; and   2.11.2   upon the reasonable request of the
Collateral Agent in accordance with the Credit Agreements and upon giving
appropriate prior notice, allow representatives of the Collateral Agent to
inspect, during normal business hours, all documents evidencing such Assigned
Receivable (whether incorporated in a title or not), including but not limited
to any written agreement, acknowledgment of debt, certificate, intercompany
note, exchange of letters, fax or e-mail.   2.12   Within 5 calendar days after
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing, the Assignor shall notify its current and future
debtors of Assigned Receivables of the Assignment by delivering to such debtors
a Notice of

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Assignment to Debtors substantially in the form of Schedule 6 but, where
necessary or appropriate, in the respective language of the addressee. The
Assignor shall simultaneously send a copy of any Notice of Assignment to Debtors
to the Collateral Agent.   2.13   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
shall co-operate with the Collateral Agent and use its best commercially
reasonable endeavors in assisting the Collateral Agent in collecting the
Assigned Receivables, Assigned Intercompany Receivables and Assigned Bank
Accounts.   2.14   Before the Collateral Agent has notified the Assignor that an
Event of Default has occurred and is continuing, the Assignor undertakes that
the Assigned Receivables and the Assigned Intercompany Receivables be paid onto
the Assigned Bank Accounts as set out in Schedule 1.   2.15   After the
Collateral Agent has notified the Assignor that an Event of Default has occurred
and is continuing, the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts shall be paid to the Collateral Agent
or as directed by the Collateral Agent.   3.   UP-STREAM AND CROSS-STREAM
SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the extent (i) the
obligations of the Assignor under this Agreement are for the exclusive benefit
of the Affiliates of such Assignor (except for the (direct or indirect)
Subsidiaries of such Assignor) and (ii) that complying with such obligations
would constitute a repayment of capital (“Kapitalrückzahlung”) or the payment of
a (constructive) dividend (“Dividendenausschüttung”), then the limitations set
forth in Section 3 of the Term Loan Guarantee and the Revolving Guarantee
entered into by the Assignor shall apply to any enforcement of the security
interest created hereunder and the proceeds of such enforcement.   4.   RIGHTS
AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has not
complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

4.2   The Collateral Agent shall be entitled to notify, or request the Assignor
to notify, the Assignment in respect of all or part of the Assigned Bank
Accounts and Assigned Intercompany Receivables to the relevant debtors following
the receipt of up-dated Schedule 1 or Schedule 2 in accordance with
Section 2.4.4.   4.3   The Collateral Agent has the right to request that the
Assignor transfers to the Collateral Agent all documents evidencing the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts (whether incorporated in a title or not), including but not limited to
any written agreement, acknowledgment of debt, certificate, intercompany note,
exchange of letters, fax or e-mail).   4.4   After the Collateral Agent has
notified the Assignor that an Event of Default has occurred and is continuing,
the Collateral Agent shall be entitled to request immediately the Assignor to
notify the debtors of the Assigned Receivables of the Assignment, and, if the
Collateral Agent has not received evidence of such notification within five
calendar days in accordance with Section 2.12, the Collateral Agent shall be
entitled to notify on its own, the Assignment in respect of all or part of the
Assigned Receivables to the relevant debtors by a Notice of Assignment to
Debtors substantially in the form of Schedule 6 to this Agreement.   4.5   After
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing or, with respect to the Assigned Receivables
exclusively, 5 calendar days after such notification:   4.5.1   the Collateral
Agent shall be entitled, but not obligated, to collect any Assigned Receivable,
any Assigned Intercompany Receivable and any Assigned Bank Account and to apply
the amounts collected towards the discharge of the Secured Obligations in
accordance with the Intercreditor Agreement;   4.5.2   the Collateral Agent
shall have the right to access the premises of the Assignor to the full extent
necessary during ordinary business hours, at the sole discretion of the
Collateral Agent, to ascertain the existence and particulars of the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts;   4.5.3   the Collateral Agent shall be entitled, but not obligated,
to undertake on its own initiative and cost any acts it deems appropriate to
collect any overdue or bad claim under the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts and shall apply the
amounts so collected towards the discharge of the Secured Obligations in
accordance with the Intercreditor Agreement; and   4.5.4   to the extent that
collection of any Assigned Receivable, any Assigned Intercompany Receivable
and/or any Assigned Bank Account is not possible or is deemed unduly

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    burdensome in the reasonable opinion of the Collateral Agent, the latter
shall be entitled to sell such Assigned Receivables, Assigned Intercompany
Receivables and/or Assigned Bank Accounts by private sale (“Private Verwertung
(Selbstverkauf)”), without regard to the enforcement procedure provided for by
the Swiss Federal Law on Debt Collection and Bankruptcy, and apply the proceeds
(less all costs and expenses) of such sale towards the discharge of the Secured
Obligations. The Collateral Agent shall apply such proceeds in accordance with
the Intercreditor Agreement. The Collateral Agent shall discharge its rights
under this Agreement with the same degree of care it would use in respect of its
own property.   4.6   Upon repayment and discharge in full of the Secured
Obligations, the Collateral Agent, at the costs of the Assignor, shall promptly,
and in any event within 5 Business Days from the full discharge of the Secured
Obligations, re-assign the remainder, if any, of the Assigned Receivables,
Assigned Intercompany Receivables and/or Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.   5.   REPRESENTATIONS AND
WARRANTIES   5.1   Without prejudice to the representations and warranties made
under the Credit Agreements, the Assignor represents and warrants to the
Collateral Agent that:   5.1.1   it is a company duly established, validly
existing and registered under the laws of Switzerland, capable of suing and
being sued in its own right and having the power and authority and all necessary
governmental and other material consents, approvals, licenses and authorizations
under any applicable jurisdiction to own its property and assets and to carry on
its business as currently conducted;   5.1.2   as long as this Agreement remains
in force, the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts are and will continue to be (and any Assigned
Receivable, any Assigned Intercompany Receivable and any Assigned Bank Account
coming into existence in the future will be) free and clear of any pledge,
encumbrance or other third party interests, with the exception of any liens
permitted under the Credit Agreements;   5.1.3   subject to the qualifications
set out in the legal opinion of Borrowers’ Swiss counsel, this Agreement
constitutes (i) its legal, valid and binding obligations enforceable against it
pursuant to its terms and (ii) a valid and effective transfer of the Assigned
Receivables, the

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Assigned Intercompany Receivables and the Assigned Bank Accounts from
Assignor to the Collateral Agent and the Secured Parties.   6.   FURTHER
ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all things and
execute all documents that are required by the Collateral Agent for the purpose
of securing or perfecting the Assignment provided for in this Agreement.   7.  
POWERS OF ATTORNEY       The Assignor authorizes the Collateral Agent to be its
attorney and in its name, on its behalf and as its act to execute, deliver and
perfect all documents (including giving notifications and instructions to
customers of the Assignor) and do all things that are necessary for carrying out
any obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.   8.   ASSIGNMENTS AND TRANSFERS       The
rights and obligations of the Assignor under this Agreement may not be assigned
or transferred without the prior written consent of the Collateral Agent. The
assignment of the rights and obligations of the Collateral Agent under this
Agreement shall be restricted to and made in accordance with Section 12 below.
Nothing in this Agreement shall be construed as limiting the right of the
Secured Parties to assign their rights and obligations under the Credit
Agreements in accordance with the relevant provisions thereof.   9.  
EFFECTIVENESS OF ASSIGNMENT   9.1   The security constituted by the Assignments
under this Agreement shall be cumulative, in addition to and independent of
every other security which the Collateral Agent and/or Secured Parties may at
any time hold for the Secured Obligations or any rights, powers and remedies
provided by law.   9.2   No failure on the part of the Collateral Agent and/or
Secured Parties to exercise, or delay on its part in exercising, any rights
hereunder shall operate as waiver thereof, nor shall any single

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

  or partial exercise of any rights hereunder preclude any further or other
exercise of that or any other rights.   9.3   The Collateral Agent and/or
Secured Parties shall not be liable by reason of taking any action permitted by
this Agreement.   10.   COSTS AND EXPENSES       The Assignor shall bear all
reasonable costs and expenses (including, without limitation, legal fees, stamp
duties or other duties) incurred in connection with the execution, perfection or
implementation of the Assignment hereby constituted or the exercise of any
rights hereunder and the Assignor shall reimburse and indemnify the Collateral
Agent for any such costs or expenses reasonably incurred by it.   11.   NOTICES
      All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

  a)   if to the Assignor         Novelis Technology AG

         
 
  Address:   Zentralstrasse 100
CH- 8212 Neuhausen am Rheinfall
 
       
 
  Attn:   Legal Department

    with a copy to:       Novelis AG

         
 
  Address:   Sternenfeldstrasse 19
CH- 8700, Küsnacht
 
       
 
  Attn:   Legal Department

  b)   if to the Collateral Agent         Bank of America, N.A.

         
 
  Address   135 S. LaSalle, Suite 927, IL4-135-09-27
 
      Chicago, Illinois 60603
 
       
 
  Attn:   Account Officer
 
       
 
  Fax:   +1 312-453-5555

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

  or to such other address or facsimile numbers or e-mail address as is notified
in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.   12.   SUCCESSOR AGENT       If a
successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.   13.  
SEVERABILITY       If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Agreement or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Agreement, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.   14.   WAIVERS AND MODIFICATIONS       This Agreement may be
terminated, amended or modified only specifically and in writing signed by the
parties hereto.

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

15.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.   16.   LAW AND JURISDICTION   16.1   This Agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland.   16.2   Subject to the subsequent paragraph, the Commercial Court
of the Canton of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall
have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Agreement.   16.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court having jurisdiction under the relevant Credit Agreement,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Assignor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.   16.4   The Assignor hereby irrevocably designates,
appoints and empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New
York, New York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1
212-299-5656) (electronic mail address: jbudhu@cscinfo.com) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of, or in connection with, this Agreement.
Such service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the Assignor in care of the
Process Agent at the Process Agent’s above address, and the Assignor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each Guarantor agrees that

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.   16.5   The Collateral Agent is acting hereunder in its
capacity as “Collateral Agent” for the Revolving Secured Parties and as
sub-agent and bailee for the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
SIGNATURE PAGE
Bank of America N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

         
By:
       
 
 
 
Name: Christopher Kelly Wall    
 
  Title: Managing Director    
 
       
By:
       
 
 
 
Name: Peter M. Walther    
 
  Title: Senior Vice President    

18/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
SIGNATURE PAGE
Novelis Technology AG,
as Assignor
Date:
Date:

                 
By:
          By:    
 
               
 
  Name: David Sneddon
Title: Director           Name: Antonio Tadeu Coelho Nardocci
Title: Chairman

19/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

             
Name of Depositary Bank
  Branch Office   Account Number   Account Holder
Credit Suisse
  Zürich     Novelis Technology AG

20/25



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following document:

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed
immediately below:

                     
Debtors
  Nature of Claims   Amount   Maturity   Guarantee   Security / Interest
NO TRADE
RECEIVABLES AS OF
THE DATE OF THIS
AGREEMENT
                   

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 4
NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]

     
 
  Name of Intercompany
Debtor
 
   
 
  [Address of Debtor]

BY REGISTERED MAIL
[Place/Date]
Re: Notification of Assignment
Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

         
Very truly yours,
      Agreed and Acknowledged:
 
      [name of the Intercompany Debtor]
[Assignor]
       
____________________
      ____________________
[authorized signatories]
      [authorized signatories]

23/25



--------------------------------------------------------------------------------



 



SCHEDULE 5
NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]

     
 
  [Name of the Bank
Account Bank]
 
   
 
  [Address of the Bank]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [.], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [¦], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation, you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

24/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
____________________
  [name of Bank]
[authorized signatories]
  ____________________
 
  [authorized signatories]
 
   

Agreed and Acknowledged by:
Bank of America N.A.
____________________
[authorized signatories]

25/25



--------------------------------------------------------------------------------



 



SCHEDULE 6
NOTICE OF ASSIGNMENT TO DEBTORS
[Letterhead of the Assignor]

     
 
  [Name of the Debtor]
[Address of the Debtor]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis Technology AG (the “Assignor”) and Bank of
America N.A. (the “Collateral Agent”) have entered into an assignment agreement
(the “Agreement”) whereby current and future trade receivables owing by the
customers to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
____________________
  [name of debtor]
[authorized signatories]
  ____________________
 
  [authorized signatories]

26/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis Technology AG
Neuhausen am Rheinfall, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Revolving Credit
Agreement dated as of or about 17 December, 2010.

 



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
INDEX

     
1. DEFINITIONS AND INTERPRETATION
  3
2. GUARANTEE
  4
3. UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX
  7
4. GUARANTOR’S UNDERTAKINGS
  9
5. REPRESENTATIONS AND WARRANTIES
  9
6. ASSIGNMENTS AND TRANSFERS
  10
7. COSTS AND EXPENSES
  10
8. NOTICES
  10
9. SUCCESSOR AGENT
  11
10. SEVERABILITY
  11
11. WAIVERS AND MODIFICATIONS
  12
12. COUNTERPARTS
  12
13. LAW AND JURISDICTION
  12

2/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   NOVELIS Technology AG, a company incorporated under the laws of
Switzerland, having its seat at Zentralstrasse 100, 8212 Neuhausen am Rheinfall,
Switzerland (the “Guarantor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in the Revolving Credit Agreement) in its capacity
as Collateral Agent under the Revolving Credit Agreement (the “Collateral
Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Revolving Credit
Agreement”) among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK
Limited and Novelis AG (each as Borrower), AV Metals Inc. (as Parent Guarantor)
and the Subsidiary Guarantors party thereto, and other Lenders party thereto (as
defined therein) (the “Revolving Loan Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Loan Lenders.

(B)   The Collateral Agent and Secured Parties require the Guarantor to
unconditionally and irrevocably guarantee the prompt and complete payment and
performance by the Loan Parties (as defined in the Revolving Credit Agreement)
of their obligations under the Revolving Credit Agreement, as further defined in
this Guarantee.

1.      DEFINITIONS AND INTERPRETATION

1.1   In this Guarantee:

    “Business Day” means one day on which the commercial banks in Zurich are
open for normal business transactions;

    “Guaranteed Obligations” means the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or

3/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
otherwise) of the principal of and interest (including any interest, fees, costs
or charges accruing after the commencement of an Insolvency Proceeding, whether
or not allowed (or which would have accrued, but for the commencement of such an
Insolvency Proceeding) on the Loans made by the Lenders to, and the Notes held
by each Lender of, each Borrower, and all other Secured Obligations from time to
time owing to the Secured Parties by any Loan Party under any Loan Document or
Bank Product Agreement entered into with a counterparty that is a Secured Party,
and the performance of all obligations under any of the foregoing, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Revolving Credit
Agreement.

1.3   In this Guarantee, (a) a person includes its successors and assigns; (b)
headings are for convenience of reference only and are to be ignored in
construing this Guarantee and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

2.   GUARANTEE

2.1   In accordance with Article 111 of the Swiss Code of Obligations, the
Guarantor, acting as primary and independent obligor and not merely as a surety
(“Bürge”/“Caution” within the meaning of Articles 492 ss. of the Swiss Code of
Obligations), hereby unconditionally (subject to Section 3 below) and absolutely
guarantees, on a first demand basis, the prompt and complete payment and
performance by the Loan Parties of the Guaranteed Obligations.

2.2   The Guarantor hereby expressly acknowledges that the meaning of the term
“Guaranteed Obligations” used in this Guarantee (and consequently the extent of
its undertaking under

4/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
this Guarantee) is defined (i) by reference to the Revolving Credit Agreement
and the Guarantor expressly confirms that it fully understands and accepts such
definition of the terms “Guaranteed Obligations” used in this Guarantee.

2.3   In the event where any Loan Party fails to pay or perform timely any
Guaranteed Obligation, (subject to Section 3 below) the Collateral Agent will be
entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.

2.4   The Collateral Agent will make any demand for damages under Section 2.3
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3, the Guarantor so notified by the Collateral Agent shall pay within
5 Business Days of that first demand.

2.5   The Guarantor understands and agrees that the Guarantee is a continuing,
absolute and unconditional (subject to Section 3 below) guarantee of payment
without regard to (a) the validity or enforceability of the Revolving Credit
Agreement or any other applicable Loan Document, any of the Guaranteed
Obligations, or any collateral security therefor or guarantee or right of
set-off with respect thereto at any time or from time to time held by the
Collateral Agent or any applicable Secured Party, (b) any defense, set-off or
counterclaim which may at any time be available to or be asserted by the Loan
Parties against the Collateral Agent or any applicable Secured Party (including,
but not limited to, any right the Loan Parties may have to first require the
Collateral Agent to proceed against or enforce any other rights, security or
claim payment from a person before claiming payment from the Guarantor under
this Guarantee), or (c) any other circumstance whatsoever which constitutes, or
might be construed to constitute, a discharge of the Guaranteed Obligations.

2.6   When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Collateral Agent may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Loan Parties, or any other person or
against any collateral security or guarantee for the Guaranteed Obligations, or
any right of set-off with respect thereto,

5/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
and any failure by the Collateral Agent to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Loan Parties or any
other person or to realize upon any such collateral security or guarantee or to
exercise any such right of set-off shall not relieve the Guarantor of any
applicable obligation or liability under this Guarantee, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any applicable Secured Party against
the Guarantor.

2.7   Subject to Section 3 below, the Guarantor’s obligations under this
Guarantee will not be discharged, suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Revolving Credit Agreement;     (ii)   any default, failure or delay in the
performance by the Loan Parties of the Guaranteed Obligations;     (iii)   any
waiver of or consent to departure from the provisions of, or any amendment to
this Guarantee, the Revolving Credit Agreement or any applicable Loan Document,
except when made in writing and executed by the Guarantor and the Collateral
Agent;     (iv)   any bankruptcy, receivership or any other insolvency
proceeding related to any Loan Party or its property or any merger,
reorganization, dissolution, sale of assets, or other winding up of any Loan
Party; or     (v)   any other circumstance which may otherwise constitute a
defense available to, or a discharge of, the Guarantor in respect of its
obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.

2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.21, 2.22,
2.23 and 7.10 of the Revolving Credit Agreement are hereby incorporated, mutatis
mutandis, and shall apply to this Agreement, the parties hereto and the Secured
Parties as if set forth herein.

2.10   Notwithstanding anything herein to the contrary, this Guarantee and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement, dated as of or about December 17,
2010 (as amended, restated,

6/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
amended and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among Novelis Inc., a corporation amalgamated under
the Canada Business Corporations Act, Novelis Corproration, a Texas corporation,
Novelis Pae Corporation, a Delaware corporation, Novelis Brand LLC, a Delaware
limited liability company, Novelis South America Holdings LLC, a Delaware
limited liability company, Aluminium Upstream Holdings LLC, a Delaware limited
liability company, Novelis UK Limited, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596, AV Metals
Inc., a corporation formed under the Canada Business Corporations Act, the
Guarantor and other guarantors party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent, and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent and certain other persons which may be or become parties
thereto or become bound thereto from time to time. In the event of any conflict
or inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Revolving Credit Agreement, including Article X
thereof shall govern and control the exercise of remedies by Collateral Agent.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX

3.1   If and to the extent that (i) the obligations of the Guarantor under this
Agreement are for the exclusive benefit of the Guarantor’s Affiliates (except
the Guarantor’s (direct or indirect) Subsidiaries) and (ii) complying with the
obligations under this Agreement would constitute a repayment of capital
(“restitution des apports”/“Einlagerückgewähr”) or the payment of a
(constructive) dividend (“distribution de dividende”/“Gewinnausschüttung”), the
following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);    
(ii)   Immediately after having been requested to make a payment under the
Guarantee (the “Guarantee Payment”), the Guarantor will (a) provide the
Collateral Agent,

7/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
within twenty (20) Business Days from being requested to make the Guarantee
Payment, with (1) an interim audited balance sheet prepared by the statutory
auditors of the Guarantor, (2) the determination of the Available Amount based
on such interim audited balance sheet as computed by the statutory auditors, and
(3) a confirmation from the statutory auditors that the Available Amount is the
maximum amount which can be paid by the Guarantor under the Guarantee without
breaching the provisions of Swiss corporate law, which are aimed at protecting
the share capital and legal reserves, and (b) upon receipt of the confirmation
referred to in the preceding sentence under (3) and after having taken all
actions required pursuant to Section 3.2 below, pay (i) the Guarantee Payment in
full or (ii) the Available Amount, whichever is less (in any case, less, if
required, any withholding tax under the Swiss Federal Act on Withholding Tax of
October 13, 1965 (the “Swiss Withholding Tax”)).

  (iii)   If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the
Revolving Credit Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this Guarantee or the
Security Documents, which may be

8/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
required as a matter of Swiss mandatory law or standard business practice as
existing at the time it is required to make a Guarantee Payment under this
Guarantee or the Security Documents in order to allow for a prompt payment of
the Guarantee Payment or Available Amount, as applicable.

4.   GUARANTOR’S UNDERTAKINGS

4.1   The Guarantor agrees and undertakes:

4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favour of the applicable Secured Parties;

4.1.2   not to sell, transfer or otherwise dispose of its assets, unless
otherwise permitted by the applicable Loan Documents; and

4.1.3   not to create or allow to subsist any security interest, except as
permitted under the Revolving Credit Agreement or as provided for by mandatory
provisions of Swiss law over or in respect of its assets or permit to be done,
anything which would foreseeably depreciate, jeopardize or otherwise directly or
indirectly prejudice the value to the applicable Secured Parties of the
Guarantor’s assets, unless otherwise permitted by the applicable Loan Documents.

5.   REPRESENTATIONS AND WARRANTIES

5.1   Without prejudice to the representations and warranties made under the
Revolving Credit Agreement, the Guarantor represents and warrants to the
Collateral Agent that, as of the date hereof:

5.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted; and   5.1.2   this Guarantee (i) constitutes its legal,
valid and binding obligations enforceable against it

9/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
pursuant to its terms and (ii) creates a valid, effective and independent
guarantee within the meaning of article 111 of the Swiss Code of Obligations in
favor of the Collateral Agent and the applicable Secured Parties.

6.   ASSIGNMENTS AND TRANSFERS

The rights and obligations of the Guarantor under this Guarantee may not be
assigned or transferred without the prior written consent of the Collateral
Agent, except as otherwise provided in the Revolving Credit Agreement. Nothing
in this Guarantee shall be construed as limiting the right of the Secured
Parties to assign their rights and obligations under the Revolving Credit
Agreement, as the case may be in accordance with the relevant provisions of such
agreement.

7.   COSTS AND EXPENSES

The Guarantors shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Guarantee or the
exercise of any rights hereunder and the Guarantor shall reimburse and indemnify
the Collateral Agent for any such costs or expenses reasonably incurred by it.

8.   NOTICES

All notices or other communications made or given in connection with this
Guarantee shall be made by facsimile or letter as follows:
          a) if to the Guarantor
               Novelis Technology AG
               Address:          Zentralstrasse 100
                                         CH- 8212 Neuhausen am Rheinfall
                Attn:                Legal Department
               with a copy to:
               Novelis AG
               Address:           Sternenfeldstrasse 19
                                         CH- 8700 Küsnacht
               Attn:                 Legal Department

10/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
          b) if to the Collateral Agent
               Bank of America, N.A.
               Address 135 S. LaSalle, Suite 927, IL4-135-09-27
               Chicago, Illinois 60603
               Attn: Account Officer
               Fax: +1 312-453-5555
or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.
Each notice, communication and document given under or in connection with this
Guarantee shall be in English or, if not, accompanied by an accurate translation
thereof which has been confirmed by authorized signatory of the party giving the
same as being a true and accurate translation.

9.   SUCCESSOR AGENT

    If a successor of the Revolving Credit Collateral Agent is appointed
pursuant to the relevant provisions of the Revolving Credit Agreement, the
Collateral Agent will hereunder automatically be replaced by the successor
Revolving Credit Collateral Agent as party to this Guarantee, upon notice to the
Guarantor of the appointment of the successor Revolving Credit Collateral Agent.

10.   SEVERABILITY

    If any provision of this Guarantee is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Guarantee or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Guarantee, and the parties will negotiate in
good faith to replace the relevant provision by another provision reflecting as
closely as possible the original intention and purpose of the parties.

11/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement

11.   WAIVERS AND MODIFICATIONS

    This Guarantee may be terminated, amended or modified only specifically and
in writing signed by the parties hereto, or as otherwise provided in the
Revolving Credit Agreement.

12.   COUNTERPARTS

    This Guarantee may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

13.   LAW AND JURISDICTION

13.1   This Guarantee shall be governed by and construed in accordance with the
substantive laws of Switzerland.

13.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Guarantee.

13.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Guarantee may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under the Revolving Credit Agreement,
provided that a legal action or proceeding under the Revolving Credit Agreement
is already pending before such court or a claim under the Revolving Credit
Agreement is submitted simultaneously with a claim in respect to this Guarantee
to such court. By execution and delivery of this Guarantee, the Guarantor hereby
accepts for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

13.4   The Guarantor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive,

12/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of, or in connection with, this
Guarantee. Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to the Guarantor in care
of the Process Agent at the Process Agent’s above address, and the Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. The Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

13/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

        By:           Name:   Peter M. Walther         Title:   Senior Vice
President     

                                   

14/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Revolving Credit Guarantee Agreement
SIGNATURE PAGE
Novelis Technology AG,
as Guarantor
Date:

               
By:
      By:      
 
             
 
  Name: David Sneddon       Name: Antonio Tadeu Coelho Nardocci  
 
  Title: Director       Title: Chairman  

15/15



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Agreement
between
Novelis AG
Küsnacht, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    12  
7. POWERS OF ATTORNEY
    13  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    14  
11. NOTICES
    14  
12. SUCCESSOR AGENT
    15  
13. SEVERABILITY
    15  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    15  
16. LAW AND JURISDICTION
    15  
SCHEDULE 1
    19  
SCHEDULE 2
    20  
SCHEDULE 3
    21  
SCHEDULE 4
    22  
SCHEDULE 5
    23  
SCHEDULE 6
    25  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Assignor”);

and

(2)   Bank of America N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).   (B)   The Assignor and the Collateral Agent have entered into that
certain Credit Agreement on or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and the
Assignor (each as Borrower) AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Credit Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Credit Lenders.  
(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including Assignor) under or
in connection with the Credit Agreements (the “Intercreditor Agreement”).   (D)
  On or about December 17, 2010, the Assignor entered into a guarantee agreement
in favor of the Term Loan Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties) (the “Term
Loan Guarantee”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).   (F)   The Collateral Agent, the Term
Loan Collateral Agent and the Lenders under each of the Term Loan Agreement and
the Revolving Credit Agreement require the Assignor to enter into this
assignment for security purposes in favour of the Collateral Agent for the
benefit of the Secured Parties, and subject to the terms of the Intercreditor
Agreement.   (G)   The Assignor has agreed to assign (i) the Assigned
Receivables, (ii) the Assigned Intercompany Receivables and (iii) the Assigned
Bank Accounts as security for the Secured Obligations (as these terms are
defined in Section 1 below) to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties (as defined in
Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:       “Assigned Bank Accounts”
means all current or future rights, title, interest and action (including any
balances and accrued interest) the Assignor may have or acquire in relation to
any bank account which the Assignor now has or may at any time have in the
future vis-à-vis any bank or other financial institution, including, but not
limited to, the bank accounts listed in Schedule 1, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations);       “Assigned Intercompany
Receivables” means all current or future receivables owed by Affiliates to
Assignor and arising in the course of business of the Assignor, whether
contingent or not, incorporated in a title or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations); Currently existing Assigned
Intercompany Receivables are listed in Schedule 2;       “Assigned Receivables”
means all current or future receivables owed by customers or other trade debtors
(excluding any Affiliate) to the Assignor and arising in the course of business
of the Assignor, whether contingent or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations) but excluding any receivables
purchased pursuant the Receivables Purchase Agreement entered into between
Novelis Deutschland GmbH as seller and the Assignor as

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    purchaser on or around the date hereof ; Currently existing Assigned
Receivables are listed in Schedule 3;       “Assignment” means the assignments
by the Assignor of the Assigned Intercompany Receivables, Assigned Receivables
and Assigned Bank Accounts to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties pursuant to
art. 164 et seq. of the Swiss Code of Obligations;       “Business Day” shall
mean one day on which the commercial banks in Zurich are open for normal
business transactions;       “Discharge of Senior Lien Secured Obligations”
shall have the meaning ascribed to such term in the Intercreditor Agreement;    
  “Notice of Assignment to Affiliates” means the notice substantially in the
form of Schedule 4 to this Agreement;       “Notice of Assignment to Banks”
means the notice substantially in the form of Schedule 5 to this Agreement;    
  “Notice of Assignment to Debtors” means the notice substantially in the form
of Schedule 6 to this Agreement;       “Revolving Secured Obligations” means
(i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Revolving Secured Parties under the
Revolving Guarantee and (ii) the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement);       “Revolving Secured Parties” means
the Revolving Credit Claimholders as defined in the Intercreditor Agreement;    
  “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;       “Secured Parties” means the Revolving Secured
Parties and the Term Loan Secured Parties;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Term Loan Secured Parties under the Term
Loan Guarantee (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.   1.2   Unless defined otherwise herein,
capitalized terms and expressions used herein shall have the meaning ascribed to
them in the Intercreditor Agreement and the Credit Agreements.   1.3   In this
Agreement, (a) a person includes its successors and assigns; (b) headings are
for convenience of reference only and are to be ignored in construing this
Agreement and (c) references to any agreement or document are references to that
agreement or document as amended, supplemented or substituted from time to time,
in accordance with its terms.   1.4   In the event of a direct conflict between
the terms and provisions contained in this Agreement and the terms and
provisions contained in the Credit Agreements, it is the intention of the
parties hereto that such terms and provisions in such documents shall be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreements shall
control and govern.   1.5   Nothwithstanding herein to the contrary, the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, and the Revolving Credit Agreement, including Article X thereof shall
govern and control the exercise of remedies by Collateral Agent.   2.  
ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1   The Assignor agrees to assign by
way of security to the Collateral Agent (acting for itself, in the name of and
on behalf of the Secured Parties) the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts as security for the
Secured Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of effecting the Assignment,
the Assignor hereby:

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

2.2.1   assigns by way of security to the Collateral Agent and the Secured
Parties, the Assigned Receivables, the Assigned Intercompany Receivables and the
Assigned Bank Accounts;   2.2.2   subject as set out in Section 2.11.2,
transfers to the Collateral Agent all documents evidencing the existing Assigned
Receivables, the existing Assigned Intercompany Receivables and the existing
Assigned Bank Accounts (whether incorporated in a title or not), including but
not limited to any written agreement, acknowledgment of debt, certificate,
Intercompany note, exchange of letters, fax or e-mail).   2.3   The Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) expressly accepts the Assignment provided for in Section
2.1. and 2.2.   2.4   The Assignor agrees and undertakes as follows:   2.4.1  
Except for liens permitted under the Credit Agreements, the Assignor shall
refrain from granting any pledge, encumbrance or other third party rights
affecting the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts and shall refrain from any other act or omission that
would adversely affect the Collateral Agent’s and Secured Parties’ rights under
this Agreement or, except as permitted under the Credit Agreements, any amounts
that are or will become due under any of the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts;   2.4.2   without the
prior written consent of the Collateral Agent, the Assignor shall not enter into
any kind of arrangement that would provide for the non-assignability of any of
the Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts or subject the assignability to the consent of a party other than
the Collateral Agent;   2.4.3   except as permitted by the Credit Agreements,
the Assignor shall not enter into any arrangement by which the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts would be assigned to a party other than the Collateral Agent and/or
Secured Parties;   2.4.4   the Assignor shall deliver to the Collateral Agent
within 10 Business Days following the end of each calendar quarter (the first
time 10 Business Days following December 31, 2010 ), a list of all its Assigned
Receivables, Assigned Intercompany Receivables and Assigned Bank Accounts
outstanding as of the end of the relevant calendar quarter and assigned
substantially in the same form as set forth in Schedule 1 to 3 as appropriate;  
2.4.5   upon the Collateral Agent’s written request and in no event more than
once per year, unless an Event of Default has occurred and is continuing, the
Assignor shall deliver to the Collateral

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    Agent, within 10 Business Days from being so requested by the Collateral
Agent, an up-dated list of all its Assigned Receivables, Assigned Intercompany
Receivables and Assigned Bank Accounts outstanding as of the day where the
Collateral Agent’s request under this paragraph was received substantially in
the same form as set forth in Schedule 1 to 3 as appropriate.   2.5   Within 5
Business Days from the Closing Date, the Assignor shall notify the banks of the
assignment by way of security of the Assigned Bank Accounts by delivering to
such banks a Notice of Assignment to Banks substantially in the form of
Schedule 5. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Banks to the Collateral Agent. For the purpose of this Agreement,
the Assignor shall release the respective banks from the banking secrecy to the
extent required for the Collateral Agent to perform its rights and obligations
hereunder. Subject to and in accordance with the terms and conditions of the
Credit Agreements, the Assignor shall be authorized to use its bank accounts and
any balance on its bank accounts freely without restriction for as long as no
Event of Default has occurred and is continuing, except in the circumstances set
forth in Section 2.6 below.   2.6   Upon an Activation Notice (as this term is
defined in the Revolving Credit Agreement) being sent in accordance with
Section 9.01 of the Revolving Credit Agreement, the Assignor shall not longer be
authorized to use its bank accounts and the Collateral Agent shall be entitled
to transfer any balance out of such bank accounts and apply such monies in
accordance with Section 9.01 of the Revolving Credit Agreement.   2.7   In the
event where any bank would refuse to countersign the Notice of Assignment to
Banks listed in Schedule 5 and thereby would refuse to waive any first ranking
security interest and/or any right of set-off such bank may have in relation to
the Assigned Bank Accounts, the Assignor shall close the Assigned Bank Accounts
and open new bank account(s) (not subject to such first ranking security
interest or right of set-off) with one or more banking institutions, which would
then be assigned by way of security to the Collateral Agent as per the terms of
this Agreement.   2.8   Within 5 Business Days from the Closing Date, the
Assignor shall notify its respective Affiliates of the assignment by way of
security of the Assigned Intercompany Receivables by delivering to such
Affiliate a Notice of Assignment to Affiliates substantially in the form of
Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent,

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    provided the proceeds of such Assigned Receivables are credited on the
Assigned Bank Accounts.   2.10   With respect to any Assigned Intercompany
Receivable and any Assigned Bank Account arising after the date hereof, the
Assignor undertakes to:   2.10.1   notify immediately the appropriate debtor of
Assigned Intercompany Receivables or Assigned Bank Accounts by using the
appropriate notification form; and   2.10.2   transfer to the Collateral Agent
all documents evidencing such Assigned Intercompany Receivables and Assigned
Bank Accounts (whether incorporated in a title or not), including but not
limited to any written agreement, acknowledgment of debt, certificate,
intercompany note, exchange of letters, fax or e-mail).   2.11   With respect to
any Assigned Receivable arising after the date hereof, the Assignor undertakes
to:   2.11.1   instruct the debtor of such Assigned Receivable to discharge its
obligations in relation thereto exclusively on one of the Assigned Bank
Accounts; and   2.11.2   upon the reasonable request of the Collateral Agent in
accordance with the Credit Agreements and upon giving appropriate prior notice,
allow representatives of the Collateral Agent to inspect, during normal business
hours, all documents evidencing such Assigned Receivable (whether incorporated
in a title or not), including but not limited to any written agreement,
acknowledgment of debt, certificate, intercompany note, exchange of letters, fax
or e-mail.   2.12   Within 5 calendar days after the Collateral Agent has
notified the Assignor that an Event of Default has occurred and is continuing,
the Assignor shall notify its current and future debtors of Assigned Receivables
of the Assignment by delivering to such debtors a Notice of Assignment to
Debtors substantially in the form of Schedule 6 but, where necessary or
appropriate, in the respective language of the addressee. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Debtors to the
Collateral Agent.   2.13   After the Collateral Agent has notified the Assignor
that an Event of Default has occurred and is continuing, the Assignor shall
co-operate with the Collateral Agent and use its best commercially reasonable
endeavors in assisting the Collateral Agent in collecting the Assigned
Receivables, Assigned Intercompany Receivables and Assigned Bank Accounts.  
2.14   Before the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assignor undertakes that the
Assigned Receivables and the Assigned Intercompany Receivables be paid onto the
Assigned Bank Accounts as set out in Schedule 1.

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

2.15   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts shall be paid to the
Collateral Agent or as directed by the Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the
extent (i) the obligations of the Assignor under this Agreement are for the
exclusive benefit of the Affiliates of such Assignor (except for the (direct or
indirect) Subsidiaries of such Assignor) and (ii) that complying with such
obligations would constitute a repayment of capital (“Kapitalrückzahlung”) or
the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee entered into by the Assignor shall apply to any enforcement of the
security interest created hereunder and the proceeds of such enforcement.   4.  
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has
not complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.   4.2   The Collateral Agent shall be
entitled to notify, or request the Assignor to notify, the Assignment in respect
of all or part of the Assigned Bank Accounts and Assigned Intercompany
Receivables to the relevant debtors following the receipt of up-dated Schedule 1
or Schedule 2 in accordance with Section 2.4.4.   4.3   The Collateral Agent has
the right to request that the Assignor transfers to the Collateral Agent all
documents evidencing the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts (whether incorporated in a title or
not), including but not limited to any written agreement, acknowledgment of
debt, certificate, intercompany note, exchange of letters, fax or e-mail).

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

4.4   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Collateral Agent shall be entitled
to request immediately the Assignor to notify the debtors of the Assigned
Receivables of the Assignment, and, if the Collateral Agent has not received
evidence of such notification within five calendar days in accordance with
Section 2.12, the Collateral Agent shall be entitled to notify on its own, the
Assignment in respect of all or part of the Assigned Receivables to the relevant
debtors by a Notice of Assignment to Debtors substantially in the form of
Schedule 6 to this Agreement.   4.5   After the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing or, with
respect to the Assigned Receivables exclusively, 5 calendar days after such
notification:   4.5.1   the Collateral Agent shall be entitled, but not
obligated, to collect any Assigned Receivable, any Assigned Intercompany
Receivable and any Assigned Bank Account and to apply the amounts collected
towards the discharge of the Secured Obligations in accordance with the
Intercreditor Agreement;   4.5.2   the Collateral Agent shall have the right to
access the premises of the Assignor to the full extent necessary during ordinary
business hours, at the sole discretion of the Collateral Agent, to ascertain the
existence and particulars of the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts;   4.5.3   the Collateral Agent shall
be entitled, but not obligated, to undertake on its own initiative and cost any
acts it deems appropriate to collect any overdue or bad claim under the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts and shall apply the amounts so collected towards the discharge of the
Secured Obligations in accordance with the Intercreditor Agreement; and   4.5.4
  to the extent that collection of any Assigned Receivable, any Assigned
Intercompany Receivable and/or any Assigned Bank Account is not possible or is
deemed unduly burdensome in the reasonable opinion of the Collateral Agent, the
latter shall be entitled to sell such Assigned Receivables, Assigned
Intercompany Receivables and/or Assigned Bank Accounts by private sale (“Private
Verwertung (Selbstverkauf)”), without regard to the enforcement procedure
provided for by the Swiss Federal Law on Debt Collection and Bankruptcy, and
apply the proceeds (less all costs and expenses) of such sale towards the
discharge of the Secured Obligations. The Collateral Agent shall apply such
proceeds in accordance with the Intercreditor Agreement. The Collateral Agent
shall discharge its rights under this Agreement with the same degree of care it
would use in respect of its own property.

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

4.6   Upon repayment and discharge in full of the Secured Obligations, the
Collateral Agent, at the costs of the Assignor, shall promptly, and in any event
within 5 Business Days from the full discharge of the Secured Obligations,
re-assign the remainder, if any, of the Assigned Receivables, Assigned
Intercompany Receivables and/or Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.   5.   REPRESENTATIONS AND
WARRANTIES   5.1   Without prejudice to the representations and warranties made
under the Credit Agreements, the Assignor represents and warrants to the
Collateral Agent that:   5.1.1   it is a company duly established, validly
existing and registered under the laws of Switzerland, capable of suing and
being sued in its own right and having the power and authority and all necessary
governmental and other material consents, approvals, licenses and authorizations
under any applicable jurisdiction to own its property and assets and to carry on
its business as currently conducted;   5.1.2   as long as this Agreement remains
in force, the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts are and will continue to be (and any Assigned
Receivable, any Assigned Intercompany Receivable and any Assigned Bank Account
coming into existence in the future will be) free and clear of any pledge,
encumbrance or other third party interests, with the exception of any liens
permitted under the Credit Agreements;   5.1.3   subject to the qualifications
set out in the legal opinion of Borrowers’ Swiss counsel, this Agreement
constitutes (i) its legal, valid and binding obligations enforceable against it
pursuant to its terms and (ii) a valid and effective transfer of the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts from Assignor to the Collateral Agent and the Secured Parties.   6.  
FURTHER ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all
things and execute all documents that are required by the Collateral Agent for
the purpose of securing or perfecting the Assignment provided for in this
Agreement.

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

7.   POWERS OF ATTORNEY       The Assignor authorizes the Collateral Agent to be
its attorney and in its name, on its behalf and as its act to execute, deliver
and perfect all documents (including giving notifications and instructions to
customers of the Assignor) and do all things that are necessary for carrying out
any obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.   8.   ASSIGNMENTS AND TRANSFERS       The
rights and obligations of the Assignor under this Agreement may not be assigned
or transferred without the prior written consent of the Collateral Agent. The
assignment of the rights and obligations of the Collateral Agent under this
Agreement shall be restricted to and made in accordance with Section 12 below.
Nothing in this Agreement shall be construed as limiting the right of the
Secured Parties to assign their rights and obligations under the Credit
Agreements in accordance with the relevant provisions thereof.   9.  
EFFECTIVENESS OF ASSIGNMENT   9.1   The security constituted by the Assignments
under this Agreement shall be cumulative, in addition to and independent of
every other security which the Collateral Agent and/or Secured Parties may at
any time hold for the Secured Obligations or any rights, powers and remedies
provided by law.   9.2   No failure on the part of the Collateral Agent and/or
Secured Parties to exercise, or delay on its part in exercising, any rights
hereunder shall operate as waiver thereof, nor shall any single or partial
exercise of any rights hereunder preclude any further or other exercise of that
or any other rights.   9.3   The Collateral Agent and/or Secured Parties shall
not be liable by reason of taking any action permitted by this Agreement.

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

10.   COSTS AND EXPENSES       The Assignor shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Assignment hereby constituted or the exercise of any rights hereunder and
the Assignor shall reimburse and indemnify the Collateral Agent for any such
costs or expenses reasonably incurred by it.   11.   NOTICES       All notices
or other communications made or given in connection with this Agreement shall be
made by facsimile or letter as follows:

                  a)   if to the Assignor
 
           
 
      Novelis AG    
 
           
 
      Address:   Sternenfeldstrasse 19
 
          CH- 8700, Küsnacht
 
                b)   if to the Collateral Agent
 
                    Bank of America, N.A.
 
           
 
      Address   135 S. LaSalle, Suite 927, IL4-135-09-27
 
          Chicago, Illinois 60603
 
           
 
      Attn:   Account Officer
 
           
 
      Fax:   +1 312-453-5555

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

12.   SUCCESSOR AGENT       If a successor of the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) is appointed in accordance
with the Revolving Credit Agreement, the Collateral Agent hereunder will be
automatically replaced by the successor Revolving Credit Collateral Agent as
party to this Agreement.   13.   SEVERABILITY       If any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any jurisdiction,
this shall not affect or impair (i) the validity or enforceability in that
jurisdiction of any other provision of this Agreement or (ii) the validity or
enforceability in any other jurisdiction of that or any other provision of this
Agreement, and the parties will negotiate in good faith to replace the relevant
provision by another provision reflecting as closely as possible the original
intention and purpose of the parties.   14.   WAIVERS AND MODIFICATIONS      
This Agreement may be terminated, amended or modified only specifically and in
writing signed by the parties hereto.   15.   COUNTERPARTS       This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.   16.   LAW AND JURISDICTION   16.1  
This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.   16.2   Subject to the subsequent paragraph,
the Commercial Court of the Canton of Zurich (Handelsgericht des Kantons
Zürich), Switzerland, shall have exclusive jurisdiction for all disputes,
differences or controversies relating to, arising from or in connection with
this Agreement.   16.3   Notwithstanding the foregoing, any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York or any other competent court having jurisdiction under the

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    relevant Credit Agreement, provided that a legal action or proceeding under
any of the Credit Agreements is already pending before such court or a claim
under any of the Credit Agreements is submitted simultaneously with a claim in
respect to this Agreement to such court. By execution and delivery of this
Agreement, the Assignor hereby accepts for itself and in respect of its
property, subject to the aforementioned condition, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.   16.4   The
Assignor hereby irrevocably designates, appoints and empowers CSC Corporation,
1133 Ave of the Americas, Suite 3100, New York, New York, 10036 (telephone no:
+1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Agreement. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Assignor in care of the Process Agent at the Process Agent’s
above address, and the Assignor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.   16.5   The Collateral Agent is acting hereunder in its
capacity as “Collateral Agent” for the Revolving Secured Parties and as
sub-agent and bailee for the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

              By:         Name:   Christopher Kelly Wall      Title:   Managing
Director          By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

         

SIGNATURE PAGE
Novelis AG,
as Assignor
Date:

               
By:
      By:      
 
             
 
  Name: David Sneddon       Name: Antonio Tadeu Coelho Nardocci  
 
  Title: Director       Title: Chairman  

18/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
Credit Suisse
  Zürich     Novelis AG
 
           
Credit Suisse
  Zürich     Novelis AG
 
           
Credit Suisse
  Zürich     Novelis AG
 
           
Credit Suisse
  Zürich     Novelis AG

19/25



--------------------------------------------------------------------------------



 



SCHEDULE 2

LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following documents:

 



--------------------------------------------------------------------------------



 



SCHEDULE 3

LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed in
the following document:

21/25



--------------------------------------------------------------------------------



 



SCHEDULE 4

NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]

     
 
  Name of Intercompany
 
  Debtor  
 
  [Address of Debtor]

BY REGISTERED MAIL
[Place/Date]
Re: Notification of Assignment
Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
Very truly yours,
  Agreed and Acknowledged:  
 
  [name of the Intercompany Debtor]
[Assignor]
   
 
   
 
   
 
   
[authorized signatories]
  [authorized signatories]

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 5

NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]

     
 
  [Name of the Bank Account Bank]
 
   
 
  [Address of the Bank]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [•], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [•], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

23/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
 
 
  [name of Bank] 
[authorized signatories]
   
 
   
 
  [authorized signatories]
 
   
Agreed and Acknowledged by:
   
 
   
Bank of America N.A.
     
 
 
   
[authorized signatories]
   

24/25



--------------------------------------------------------------------------------



 



SCHEDULE 6

NOTICE OF ASSIGNMENT TO DEBTORS
[Letterhead of the Assignor]

     
 
  [Name of the Debtor]
 
  [Address of the Debtor]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis AG (the “Assignor”) and Bank of America
N.A. (the “Collateral Agent”) have entered into an assignment agreement (the
“Agreement”) whereby current and future trade receivables owing by the customers
to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
 
  [name of debtor]
[authorized signatories]
     
 
  [authorized signatories]

25/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis AG
Küsnacht, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Revolving Credit
Agreement dated as of or about 17 December, 2010.

 



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement
INDEX

             
1.
  DEFINITIONS AND INTERPRETATION     3  
2.
  GUARANTEE     4  
3.
  UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX     7  
4.
  GUARANTOR’S UNDERTAKINGS     9  
5.
  REPRESENTATIONS AND WARRANTIES     9  
6.
  ASSIGNMENTS AND TRANSFERS     10  
7.
  COSTS AND EXPENSES     10  
8.
  NOTICES     10  
9.
  SUCCESSOR AGENT     11  
10.
  SEVERABILITY     11  
11.
  WAIVERS AND MODIFICATIONS     11  
12.
  COUNTERPARTS     12  
13.
  LAW AND JURISDICTION     12  

2/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Guarantor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in the Revolving Credit Agreement) in its capacity
as Collateral Agent under the Revolving Credit Agreement (the “Collateral
Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Revolving Credit
Agreement”) among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK
Limited and the Guarantor (each as Borrower), AV Metals Inc. (as Parent
Guarantor) and the Subsidiary Guarantors party thereto, and other Lenders party
thereto (as defined therein) (the “Revolving Loan Lenders”), whereby the
Borrowers were made available certain revolving credit facilities by the
Revolving Loan Lenders.

(B)   The Collateral Agent and Secured Parties require the Guarantor to
unconditionally and irrevocably guarantee the prompt and complete payment and
performance by the Loan Parties (as defined in the Revolving Credit Agreement)
of their obligations under the Revolving Credit Agreement, as further defined in
this Guarantee.

1.   DEFINITIONS AND INTERPRETATION

1.1   In this Guarantee:       “Business Day” means one day on which the
commercial banks in Zurich are open for normal business transactions;      
“Guaranteed Obligations” means the prompt payment in full when due (whether at
stated maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges

3/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    accruing after the commencement of an Insolvency Proceeding, whether or not
allowed (or which would have accrued, but for the commencement of such an
Insolvency Proceeding) on the Loans made by the Lenders to, and the Notes held
by each Lender of, each Borrower, and all other Secured Obligations from time to
time owing to the Secured Parties by any Loan Party under any Loan Document or
Bank Product Agreement entered into with a counterparty that is a Secured Party,
and the performance of all obligations under any of the foregoing, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Revolving Credit
Agreement.

1.3   In this Guarantee, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Guarantee and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

2.   GUARANTEE

2.1   In accordance with Article 111 of the Swiss Code of Obligations, the
Guarantor, acting as primary and independent obligor and not merely as a surety
(“Bürge”/“Caution” within the meaning of Articles 492 ss. of the Swiss Code of
Obligations), hereby unconditionally (subject to Section 3 below) and absolutely
guarantees, on a first demand basis, the prompt and complete payment and
performance by the Loan Parties of the Guaranteed Obligations.

2.2   The Guarantor hereby expressly acknowledges that the meaning of the term
“Guaranteed Obligations” used in this Guarantee (and consequently the extent of
its undertaking under this Guarantee) is defined (i) by reference to the
Revolving Credit Agreement and the Guarantor expressly confirms that it fully
understands and accepts such definition of the

4/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    terms “Guaranteed Obligations” used in this Guarantee.

2.3   In the event where any Loan Party fails to pay or perform timely any
Guaranteed Obligation, (subject to Section 3 below) the Collateral Agent will be
entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.

2.4   The Collateral Agent will make any demand for damages under Section 2.3
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3, the Guarantor so notified by the Collateral Agent shall pay within
5 Business Days of that first demand.

2.5   The Guarantor understands and agrees that the Guarantee is a continuing,
absolute and unconditional (subject to Section 3 below) guarantee of payment
without regard to (a) the validity or enforceability of the Revolving Credit
Agreement or any other applicable Loan Document, any of the Guaranteed
Obligations, or any collateral security therefor or guarantee or right of
set-off with respect thereto at any time or from time to time held by the
Collateral Agent or any applicable Secured Party, (b) any defense, set-off or
counterclaim which may at any time be available to or be asserted by the Loan
Parties against the Collateral Agent or any applicable Secured Party (including,
but not limited to, any right the Loan Parties may have to first require the
Collateral Agent to proceed against or enforce any other rights, security or
claim payment from a person before claiming payment from the Guarantor under
this Guarantee), or (c) any other circumstance whatsoever which constitutes, or
might be construed to constitute, a discharge of the Guaranteed Obligations.

2.6   When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Collateral Agent may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Loan Parties, or any other person or
against any collateral security or guarantee for the Guaranteed Obligations, or
any right of set-off with respect thereto, and any failure by the Collateral
Agent to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Loan Parties or any other person or

5/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    to realize upon any such collateral security or guarantee or to exercise any
such right of set-off shall not relieve the Guarantor of any applicable
obligation or liability under this Guarantee, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Collateral Agent or any applicable Secured Party against the Guarantor.

2.7   Subject to Section 3 below, the Guarantor’s obligations under this
Guarantee will not be discharged, suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Revolving Credit Agreement;

  (ii)   any default, failure or delay in the performance by the Loan Parties of
the Guaranteed Obligations;

  (iii)   any waiver of or consent to departure from the provisions of, or any
amendment to this Guarantee, the Revolving Credit Agreement or any applicable
Loan Document, except when made in writing and executed by the Guarantor and the
Collateral Agent;

  (iv)   any bankruptcy, receivership or any other insolvency proceeding related
to any Loan Party or its property or any merger, reorganization, dissolution,
sale of assets, or other winding up of any Loan Party; or     (v)   any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, the Guarantor in respect of its obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.

2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.21, 2.22,
2.23 and 7.10 of the Revolving Credit Agreement are hereby incorporated, mutatis
mutandis, and shall apply to this Agreement, the parties hereto and the Secured
Parties as if set forth herein.

2.10   Notwithstanding anything herein to the contrary, this Guarantee and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement, dated as of or about December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the

6/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    Canada Business Corporations Act, Novelis Corproration, a Texas corporation,
Novelis Pae Corporation, a Delaware corporation, Novelis Brand LLC, a Delaware
limited liability company, Novelis South America Holdings LLC, a Delaware
limited liability company, Aluminium Upstream Holdings LLC, a Delaware limited
liability company, Novelis UK Limited, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596, AV Metals
Inc., a corporation formed under the Canada Business Corporations Act, the
Guarantor and other guarantors party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent, and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent and certain other persons which may be or become parties
thereto or become bound thereto from time to time. In the event of any conflict
or inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Revolving Credit Agreement, including Article X
thereof shall govern and control the exercise of remedies by Collateral Agent.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX

3.1   If and to the extent that (i) the obligations of the Guarantor under this
Agreement are for the exclusive benefit of the Guarantor’s Affiliates (except
the Guarantor’s (direct or indirect) Subsidiaries) and (ii) complying with the
obligations under this Agreement would constitute a repayment of capital
(“restitution des apports”/“Einlagerückgewähr”) or the payment of a
(constructive) dividend (“distribution de dividende”/“Gewinnausschüttung”), the
following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);

  (ii)   Immediately after having been requested to make a payment under the
Guarantee (the “Guarantee Payment”), the Guarantor will (a) provide the
Collateral Agent, within twenty (20) Business Days from being requested to make
the Guarantee Payment, with (1) an interim audited balance sheet prepared by the
statutory

7/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

      auditors of the Guarantor, (2) the determination of the Available Amount
based on such interim audited balance sheet as computed by the statutory
auditors, and (3) a confirmation from the statutory auditors that the Available
Amount is the maximum amount which can be paid by the Guarantor under the
Guarantee without breaching the provisions of Swiss corporate law, which are
aimed at protecting the share capital and legal reserves, and (b) upon receipt
of the confirmation referred to in the preceding sentence under (3) and after
having taken all actions required pursuant to Section 3.2 below, pay (i) the
Guarantee Payment in full or (ii) the Available Amount, whichever is less (in
any case, less, if required, any withholding tax under the Swiss Federal Act on
Withholding Tax of October 13, 1965 (the “Swiss Withholding Tax”)).

  (iii)   If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the
Revolving Credit Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this Guarantee or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this Guarantee or the Security

8/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    Documents in order to allow for a prompt payment of the Guarantee Payment or
Available Amount, as applicable.

4.   GUARANTOR’S UNDERTAKINGS

4.1   The Guarantor agrees and undertakes:

4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favour of the applicable Secured Parties;

4.1.2   not to sell, transfer or otherwise dispose of its assets, unless
otherwise permitted by the applicable Loan Documents; and

4.1.3   not to create or allow to subsist any security interest, except as
permitted under the Revolving Credit Agreement or as provided for by mandatory
provisions of Swiss law over or in respect of its assets or permit to be done,
anything which would foreseeably depreciate, jeopardize or otherwise directly or
indirectly prejudice the value to the applicable Secured Parties of the
Guarantor’s assets, unless otherwise permitted by the applicable Loan Documents.

5.   REPRESENTATIONS AND WARRANTIES

5.1   Without prejudice to the representations and warranties made under the
Revolving Credit Agreement, the Guarantor represents and warrants to the
Collateral Agent that, as of the date hereof:

5.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted; and

5.1.2   this Guarantee (i) constitutes its legal, valid and binding obligations
enforceable against it pursuant to its terms and (ii) creates a valid, effective
and independent guarantee within the meaning of article 111 of the Swiss Code of
Obligations in favor of the Collateral

9/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    Agent and the applicable Secured Parties.

6.   ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Guarantor
under this Guarantee may not be assigned or transferred without the prior
written consent of the Collateral Agent, except as otherwise provided in the
Revolving Credit Agreement. Nothing in this Guarantee shall be construed as
limiting the right of the Secured Parties to assign their rights and obligations
under the Revolving Credit Agreement, as the case may be in accordance with the
relevant provisions of such agreement.

7.   COSTS AND EXPENSES       The Guarantors shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Guarantee or the exercise of any rights hereunder and the Guarantor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.

8.   NOTICES       All notices or other communications made or given in
connection with this Guarantee shall be made by facsimile or letter as follows:

  a)   if to the Guarantor         Novelis AG

         
 
  Address:   Sternenfeldstrasse 19
 
       
 
      CH- 8700 Küsnacht
 
       
 
  Attn:   Legal Department

  b)   if to the Collateral Agent         Bank of America, N.A.

         
 
  Address   135 S. LaSalle, Suite 927, IL4-135-09-27 Chicago, Illinois 60603
 
       
 
  Attn:   Account Officer
 
       
 
  Fax:   +1 312-453-5555

10/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Guarantee shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

9.   SUCCESSOR AGENT       If a successor of the Revolving Credit Collateral
Agent is appointed pursuant to the relevant provisions of the Revolving Credit
Agreement, the Collateral Agent will hereunder automatically be replaced by the
successor Revolving Credit Collateral Agent as party to this Guarantee, upon
notice to the Guarantor of the appointment of the successor Revolving Credit
Collateral Agent

10.   SEVERABILITY       If any provision of this Guarantee is or becomes
illegal, invalid or unenforceable in any jurisdiction, this shall not affect or
impair (i) the validity or enforceability in that jurisdiction of any other
provision of this Guarantee or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Guarantee, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.

11.   WAIVERS AND MODIFICATIONS       This Guarantee may be terminated, amended
or modified only specifically and in writing signed by the parties hereto, or as
otherwise provided in the Revolving Credit Agreement.

11/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

12.   COUNTERPARTS       This Guarantee may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

13.   LAW AND JURISDICTION

13.1   This Guarantee shall be governed by and construed in accordance with the
substantive laws of Switzerland.

13.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Guarantee.

13.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Guarantee may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under the Revolving Credit Agreement,
provided that a legal action or proceeding under the Revolving Credit Agreement
is already pending before such court or a claim under the Revolving Credit
Agreement is submitted simultaneously with a claim in respect to this Guarantee
to such court. By execution and delivery of this Guarantee, the Guarantor hereby
accepts for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

13.4   The Guarantor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Guarantee. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
above

12/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement

    address, and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. The Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

13/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

              By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

14/14



--------------------------------------------------------------------------------



 



Novelis AG: Revolving Credit Guarantee Agreement
SIGNATURE PAGE
Novelis AG,
as Guarantor
Date:

             
By:
      By:    
 
           
 
  Name: David Sneddon       Name: Antonio Tadeu Coelho Nardocci
 
  Title: Director       Title: Chairman

15/14



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Share Pledge Agreement
between
Novelis AG
Küsnacht, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the entire share capital of Novelis Switzerland SA

 



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)
INDEX

             
1.
  INTERPRETATION     4  
2.
  PLEDGE AND PLEDGOR’S OBLIGATIONS     7  
3.
  UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX     10  
4.
  RIGHTS AND OBLIGATIONS OF THE PLEDGEE     10  
5.
  REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT     10  
6.
  RELEASE OF THE PLEDGED ASSETS     12  
7.
  REPRESENTATIONS AND WARRANTIES     12  
8.
  FURTHER ASSURANCES OF THE PLEDGOR     13  
9.
  AVOIDANCES OF PAYMENTS     13  
10.
  POWERS OF ATTORNEY     14  
11.
  ASSIGNMENTS AND TRANSFERS     14  
12.
  EFFECTIVENESS OF PLEDGE     14  
13.
  COSTS AND EXPENSES     15  
14.
  NOTICES     15  
15.
  SUCCESSOR AGENT     16  
16.
  SEVERABILITY     16  
17.
  WAIVERS AND MODIFICATIONS     16  
18.
  COUNTERPARTS     16  
19.
  LAW AND JURISDICTION     16   SCHEDULE 1     20  

2/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)
This Agreement (the “Agreement”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Pledgor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated as of or about December 17, 2010 (the “Term Loan Agreement”)
among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and the Subsidiary
Guarantors party thereto, whereby the Borrower was made available certain term
loan credit facilities by the Lenders party thereto (as defined therein) (the
“Term Loan Lenders”).

(B)   The Pledgor and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) have entered into that certain Credit Agreement dated
as of or about December 17, 2010 (the “Revolving Credit Agreement” and together
with the Term Loan Agreement, the “Credit Agreements”) among, inter alia,
Novelis Inc., Novelis Corporation, Novelis UK Limited and the Pledgor (each as
Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, the Revolving Credit Collateral Agent (as
defined in the Intercreditor Agreement, defined below), the Collateral Agent,
the Pledgor and other guarantors party thereto, entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the collateral granted by the borrowers and
guarantors (including Pledgor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

3/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties (as defined
below)) (the “Term Loan Guarantee”).

(E)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties (as defined below) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Lenders and the Revolving Loan Lenders require the Pledgor to enter into this
share pledge in favor of the Collateral Agent for the benefit of the Secured
Parties, and subject to the terms of the Intercreditor Agreement.

(G)   The Pledgor has agreed to pledge the entire share capital of Novelis
Switzerland SA, a company incorporated in Switzerland, having its registered
office at Route des Laminoirs 15, 3960 Sierre, Switzerland (“Novelis
Switzerland”) as security for the Secured Obligations (as defined in Section 1
below) to the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined below)).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:       “Business Day” shall mean one day on which the
commercial banks in Zurich are open for normal business transactions;      
“Company” means Novelis Switzerland;       “Dividends” means all dividend
payments resolved by the shareholders’ meeting of the Company and effected by
the board of directors of the Company whether in cash or in the form of
additional shares in such Company (stock dividend) or in any other form;      
“Discharge of Senior Lien Secured Obligations” shall have the meaning ascribed
to such term in the Intercreditor Agreement.

4/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

    “Enforcement” means the realization of the Pledged Assets;       “Event of
Default” shall have the meaning ascribed to such term in the Term Loan Agreement
and / or the Revolving Credit Agreement.       “Last Dividend Payment Date”
means in respect of the Shares the date on which Dividends or Secondary
Considerations were paid or delivered to the Pledgor in accordance with Swiss
law;       “Lex Friedrich” means the Federal Law on Acquisition of Real Property
by Foreigners dated December 16, 1984, as amended;       “Participation Rights”
shall mean Partizipationsscheine and Genussscheine within the meaning of
articles 656a et seq. and article 657 CO of the Company issued as of the date of
this Agreement or to be issued in the future;       “Pledge” means the pledge
pursuant to Art. 884 et seq. of the Swiss Civil Code of the Shares as well as
the Dividends and Secondary Consideration that may accrue under the Shares from
the Last Dividend Payment Date until the date on which Enforcement takes place;
      “Pledged Assets” means the Shares, Dividends and Secondary Consideration
that is to be or will be pledged to the Collateral Agent under this Agreement as
security for the Secured Obligations;       “Revolving Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Revolving Secured Parties under the
Revolving Guarantee and (ii) the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement);       “Revolving Secured Parties” means
the Revolving Credit Claimholders as defined in the Intercreditor Agreement;    
  “Secondary Consideration” means all consideration of any kind (bonus, shares,
etc.) other than Dividends to which the Pledgor may become entitled by virtue of
its ownership of the Shares;       “Secured Obligations” means the Revolving
Secured Obligations and the Term Loan Secured Obligations;

5/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

    “Secured Parties” means the Revolving Secured Parties, and the Term Loan
Secured Parties;       “Shares” means the shares in Novelis Switzerland owned
now or in the future by the Pledgor and representing the entire share capital of
Novelis Switzerland, evidenced by the share certificates listed in Schedule 1 to
this Agreement, and all securities whatsoever which may substitute the Shares
whether by operation of law or otherwise now or hereafter as well as all further
shares, participation certificates or other securities that will be issued in
the Pledgor’s favor by Novelis Switzerland after the date hereof;      
“Subscription Rights” shall mean the Pledgor’s preemptive right (Bezugsrecht)
and advance subscription right (Vorwegzeichnungsrecht) in connection with the
issuance of Shares or Participation Rights, or the creation of authorized or
conditional share capital by the Company;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Term Loan Secured Parties under the Term
Loan Guarantee and (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement or the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, varied,
supplemented, substituted or novated from time to time, in accordance with its
terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each

6/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

  other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreements shall
control and govern.

1.5.   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.   2.   PLEDGE AND PLEDGOR’S OBLIGATIONS   2.1  
The Pledgor agrees (i) to pledge to the Collateral Agent (acting for itself, in
the name of, on behalf of and for the benefit of the Secured Parties) all
present and future Shares, Dividends and Secondary Consideration as security for
the Secured Obligations until the Discharge of the Senior Lien Secured
Obligations, (ii) to perfect the Pledge on the date hereof. The Pledgor hereby
expressly confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of perfecting the Pledge,
the Pledgor hereby pledges to the Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties), who accepts
such Pledge, all present and future Shares, Dividends and Secondary
Consideration and hereby causes the delivery and delivers to the Collateral
Agent the following documents:   2.2.1   the certificates representing the
Shares, duly endorsed in blank, and Secondary Consideration, existing as of the
date of this Agreement;   2.2.2   a copy of the resolution of the Company’s
board of directors (i) acknowledging the pledging of the Shares and their
delivery to the Collateral Agent and (ii) approving in advance their transfer to
any third party acquiror registered by the Collateral Agent on the Shares as
endorsee along with its registration in the respective Company’s share register
upon Enforcement and presentation of the original share certificates;

7/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

2.2.3   an up to date copy of the Company’s share registers evidencing that the
Pledgor is appropriately recorded as owner of the Shares and containing the
mention that the Shares are pledged in favor of the Collateral Agent.       The
Collateral Agent will acknowledge receipt of the above mentioned documents.

2.3   The Pledgor agrees and undertakes as follows:   2.3.1   to execute all
such documents or instruments and do any act (including registrations, filings
or the like) that the Collateral Agent may reasonably request for the protection
or perfection of the Pledge conferred herewith in favor of the Secured Parties;
  2.3.2   not to create or allow to subsist any security interest, except as
permitted under the Credit Agreements or as provided for by mandatory provisions
of Swiss law over or in respect of the Pledged Assets or otherwise sell,
transfer or dispose of the Pledged Assets or permit to be done, anything which
would foreseeable depreciate, jeopardize or otherwise directly or indirectly
prejudice the value to the Secured Parties of the Pledged Assets, except as
permitted under the Credit Agreement;   2.3.3   in the case of the issuance of
new Shares, to forthwith deliver all new Shares or share certificates in respect
of the new Shares to the Collateral Agent, which Shares shall become part of the
Pledged Assets subject to the present Agreement;   2.3.4   to ensure that all
material documents, notices and other information in respect of the Shares,
including the original share certificates duly endorsed, be delivered to the
Collateral Agent;   2.3.5   to refrain from causing the distribution, payment or
delivery of any Secondary Consideration, except in accordance with the Credit
Agreements;   2.3.6   to cooperate with the Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Secured Parties) in case
of Enforcement with regard to the transfer of the Pledged Assets to a purchaser
in accordance with the terms of Section 3 of this Agreement;   2.3.7   to
abstain from voting in favor of any resolution as regards the Company whereby:

8/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

  •   the Company’s current corporate purpose provisions would be amended to an
extent which could adversely affect the rights of the Collateral Agent and the
Secured Parties hereunder; and     •   such resolutions would violate or be
inconsistent with any term of this Agreement or the Credit Agreements;        
unless in any of such events, the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties, has granted
its prior written consent.

2.4   Until the receipt by the Pledgor of a notification by the Collateral Agent
that an Event of Default has occurred and is continuing, the Pledgor shall be
entitled to:   2.4.1   receive and retain all Dividends, distributions and other
moneys paid on or derived from the Shares and the Secondary Consideration
(subject always to the terms of the Credit Agreements), and the Collateral Agent
(acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties) undertakes to do all acts and things and to permit all acts and
things to be done which are necessary to enable the Pledgor to collect such
Dividends and other moneys paid directly from the Company; and   2.4.2  
exercise all voting and other rights and powers attached to the Shares and the
Secondary Consideration provided that it will not exercise any such voting
rights or powers in a manner prejudicial to the interests of the Collateral
Agent or the Secured Parties under this Agreement and the Credit Agreements, and
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties) undertakes to do all acts and things and to
permit all acts and things to be done which are necessary for the Pledgor to
exercise its voting rights in the Shares.   2.5   All rights of the Pledgor to
vote or give consent or take any other action as shareholder of the Company, or
to receive Dividends directly from, the Company shall cease after the Collateral
Agent has notified the Pledgor that an Event of Default has occurred and is
continuing, in which case the Collateral Agent or the new acquiror, as the case
may be, shall be entitled to receive Dividends and to vote or give consent or
take any other action as shareholder of the Company.   2.6   Subscription Rights
shall remain with the Pledgor, provided, however, that all Shares, Participation
Rights and other rights acquired by the Pledgor upon exercise of Subscription
Rights shall be deemed to be pledged pursuant to Section 2.1 and all share

9/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

    certificates and other documents representing such Shares, Participation
Rights and other rights shall be transferred to the Collateral Agent pursuant to
Section 2.2, in the case of registered shares by share certificates duly
endorsed.

3.   UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1
  If and to the extent (i) the obligations of the Pledgor under this Agreement
are for the exclusive benefit of the Affiliates of such Pledgor (except for the
(direct or indirect) Subsidiaries of such Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee entered into by the Assignor shall apply to any enforcement of the
security interest created hereunder and the proceeds of such enforcement.   4.  
RIGHTS AND OBLIGATIONS OF THE PLEDGEE   4.1   Save as otherwise agreed
hereunder, the Collateral Agent shall keep the Pledged Assets in its possession
for itself and in the name of and on behalf of the Secured Parties. The
Collateral Agent shall deposit the Pledged Assets in a safe-deposit box with a
reputable bank in New York or Chicago. The Collateral Agent is obliged to take
all actions necessary and appropriate for the safekeeping and management of the
Pledged Assets.   4.2   The Collateral Agent shall not misuse any of its rights
hereunder or as possessor of the Pledged Assets and shall not take any action
being inconsistent with the terms of this Agreement or the Credit Agreements or
violating the Pledgor’s rights as shareholder of the Company.   5.   REMEDIES
UPON OCCURRENCE OF AN EVENT OF DEFAULT   5.1   After the Collateral Agent has
notified the Pledgor that an Event of Default has occurred and is continuing, it
shall be entitled to the following remedies, at the election of the Collateral
Agent:   5.1.1   sell to non-affiliated third parties of Pledgor and/or the
Secured Parties, respectively, all or part of the Pledged Assets in public or
private sale and apply the proceeds thereof to the discharge of the Secured
Obligations; or

10/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

5.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or   5.1.3   acquire from the Pledgor all or part of the Pledged
Assets for cash consideration equal to the fair market value of the Pledged
Assets, such fair market value to be computed by an independent expert using a
valuation methodology generally recognized as standard market practice in the
field of corporate finance (i.e. discounted cash flow method and variations
thereof), it being understood that the Collateral Agent will be entitled to set
off the proceeds of such acquisition against the Secured Obligations.

    The Pledgor expressly confirms its agreement with the remedy granted to the
Collateral Agent under Section 5.1.3. The Pledgor acknowledges that the price at
which all or part of the Pledged Assets may be purchased by the Collateral Agent
pursuant to Section 5.1.3 will be based on the value of the Company as computed
by an independent expert using a valuation methodology, which is known to the
Pledgor and considered by it to be fair and which is customarily used at that
time to establish the value of businesses in that industry. The Pledgor
recognizes that should the Collateral Agent decide to pursue the remedy granted
under Section 5.1.3, their interests as Pledgor and debtor would be protected in
an appropriate manner. If the parties cannot agree on the person or entity
acting as independent expert in accordance with this Section 5.1.3, the
independent expert shall be an experienced international accounting firm
appointed by the President of the Zurich Chamber of Commerce.

    A realization of the Pledged Assets pursuant to Section 5.1.1 or
Section 5.1.3 shall only be permitted after having given the Pledgor five
(5) Business Days prior notice thereof.

    The Collateral Agent shall exercise its remedies under this provision and
its rights under this Agreement respectively with the same degree of care as it
would use in respect of its own property.

5.2   After the sale or disposal of the Pledged Assets, the Collateral Agent
shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that there has been a Discharge of the
Senior Lien Secured Obligations, any surplus of the sale or disposal shall be
returned promptly, and in any event within 5 Business Days

11/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

  of the Discharge of the Senior Lien Secured Obligations, to the Pledgor,
together with interest thereon at a rate of 5% computed as from the date of such
sale or disposal.

5.3   The Collateral Agent shall allocate the proceeds collected pursuant to
Section 5.1 and 5.2 towards discharging the Secured Obligations in accordance
with the Intercreditor Agreement.   6.   RELEASE OF THE PLEDGED ASSETS   6.1  
Upon the date of the Discharge of Senior Lien Secured Obligations, the Pledged
Assets or any remainder thereof shall be released promptly, and in any event
within 5 Business Days from such date, to the Pledgor or such other party as
designated by the Pledgor. The Pledged Assets shall be delivered or remitted to
the Pledgor free and clear of this Agreement and any and all liens created
hereby.   6.2   Any Pledged Assets to be released to the Pledgor (or to any
third party designated by the Pledgor) shall be delivered, net of any transfer
taxes or other expenses in connection with such return or release. The
Collateral Agent shall not be deemed to have made any representation or warranty
with respect to any Pledged Assets so released, except that such Pledged Assets
are free and clear, on the date of the release, of any and all liens, charges
and encumbrances arising from the Collateral Agent’s acts (acting for itself, in
the name of, on behalf of and for the benefit of the Secured Parties).   6.3  
If the Collateral Agent is authorized to release in whole or in part any of the
Pledged Assets under both of the Term Loan Agreement and the Revolving Credit
Agreement, the Collateral Agent is authorized to release such Pledged Assets
under this Agreement.   7.   REPRESENTATIONS AND WARRANTIES   7.1   Without
prejudice to the representations and warranties made under the Credit
Agreements, the Pledgor represents and warrants to the Collateral Agent that:  
7.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;

12/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

7.1.2   it is the sole, legal and beneficial owner of the Shares and such Shares
are free of any lien, except as permitted under the Credit Agreements or
statutory liens as provided for by mandatory provisions of Swiss law, or third
party security interest or other charge or encumbrance of any kind or any other
type of preferential arrangement except for the security interest created by the
present Agreement or as permitted under the Credit Agreements; the comments on
the Company’s share register regarding directors’ qualifying shares are
reserved;   7.1.3   subject to the qualifications set out in the legal opinion
of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective pledge of the Pledged Assets in favor of the Collateral
Agent and the Secured Parties;   7.1.4   the Shares have been validly issued and
are fully paid; and   7.1.5   no approval is required under the Lex Friedrich to
grant a valid, binding and legally enforceable Pledge in respect of the Pledged
Assets to the Collateral Agent.   8.   FURTHER ASSURANCES OF THE PLEDGOR

    The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.

9.   AVOIDANCES OF PAYMENTS

    Any settlement, discharge or release between the Pledgor and the Collateral
Agent (for itself and on behalf of the Secured Parties) shall be conditional
upon no security or payment granted or made to the Collateral Agent by the
Pledgor or any other person being avoided or reduced by virtue of any mandatory
provisions or enactments relating to bankruptcy, insolvency or liquidation for
the time being in force and, in the event of such security or payment being so
avoided or reduced, the Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) shall be entitled to
recover from the Pledgor the value or amount of such security or payment as if
such settlement, discharge or release had not occurred.

13/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

10.   POWERS OF ATTORNEY

    The Pledgor authorizes the Collateral Agent to be its attorney in its name,
on its behalf and for its benefit as its act to execute, deliver and perfect all
documents and do all things that are necessary for carrying out any obligation
imposed on the Pledgor under this Agreement, provided that the Pledgor does not
carry out such obligation in due time in accordance with the terms of this
Agreement, or exercising any of the rights conferred on the Collateral Agent by
this Agreement or by law, in particular in connection with a private realization
(Private Verwertung (Selbstverkauf)) but in any case only after the Collateral
Agent has notified the Pledgor that an Event of Default has occurred and is
continuing.

11.   ASSIGNMENTS AND TRANSFERS

    The rights and obligations of the Pledgor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The assignment of the rights and obligations of the Collateral Agent
under this Agreement shall be restricted to and made in accordance with
Section 15 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.

12.   EFFECTIVENESS OF PLEDGE

12.1   The security constituted by the Pledge under this Agreement shall be
cumulative, in addition to and independent of every other security which the
Collateral Agent or the Secured Parties may at any time hold for the Secured
Obligations or any rights, powers and remedies provided by law.

12.2   No failure on the part of the Collateral Agent to exercise, or delay on
its part in exercising, any rights hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of any rights hereunder preclude any
further or other exercise of that or any other rights.

12.3   The Collateral Agent shall not be liable by reason of taking any action
permitted by this Agreement.

14/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

13.   COSTS AND EXPENSES

    The Pledgor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Pledge hereby
constituted or the exercise of any rights hereunder and the Pledgor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.

14.   NOTICES

    All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

  a)   if to the Pledgor         Novelis AG

         
 
  Address   Sternenfeldstrasse 19
 
       
 
      CH — 8700 Küsnacht
 
       
 
  Attn:   Legal Department

  b)   if to the Collateral Agent         Bank of America, N.A.

         
 
  Address   1455 Market Street
San Francisco, California 94103
 
       
 
  Attn:   Bridgett Manduk
 
       
 
  Fax:   +1 415 503 5011
 
       
 
  Email:   bridgett.manduk@baml.com

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

15/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

15.   SUCCESSOR AGENT

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the parties hereto shall enter into an agreement whereby the
Collateral Agent hereunder is replaced by the successor Term Loan Collateral
Agent as party to this Agreement.

16.   SEVERABILITY

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Agreement, and the parties will negotiate in
good faith to replace the relevant provision by another provision reflecting as
closely as possible the original intention and purpose of the parties.

17.   WAIVERS AND MODIFICATIONS

    This Agreement may be terminated, amended or modified only specifically and
in writing signed by the parties hereto.

18.   COUNTERPARTS

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

19.   LAW AND JURISDICTION

19.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

19.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

19.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United

16/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)

    States of America for the Southern District of New York or any other
competent court having jurisdiction under any of the Credit Agreements, provided
that a legal action or proceeding under any of the Credit Agreements is already
pending before such court or a claim under any of the Credit Agreements is
submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Pledgor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

19.4   The Pledgor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Pledgor in care of the Process Agent at the Process Agent’s above
address, and the Pledgor hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

19.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor Agreement)
pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

              By:         Name:   Christopher Kelly Wall      Title:   Managing
Director     

Date:

              By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

18/20



--------------------------------------------------------------------------------



 



         

Pledge Agreement (Novelis Switzerland SA)
SIGNATURE PAGE
Novelis AG
as Pledgor
Date:

             
By:
      By:    
 
           
 
  Name: David Sneddon
Title: Director       Name: Antonio Tadeu Coelho Nardocci
Title: Chairman

19/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Switzerland SA)
SCHEDULE 1
LIST OF SHARES CERTIFICATES
Novelis Switzerland SA:

                      No of Certificate   No of Share(s)   Nominal Value in CHF
  Ord. Nr.   Name and domicile of shareholder
1
    4’995     4’995’000   1 — 4’995   Novelis AG, Zürich
2
    1     1’000   4’996   Novelis AG, Zürich
3
    1     1’000   4’997   Novelis AG, Zürich
4
    1     1’000   4’998   Novelis AG, Zürich
5
    1     1’000   4’999   Novelis AG, Zürich
6
    1     1’000   5’000   Novelis AG, Zürich

20/20



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Share Pledge Agreement
between
Novelis AG
Küsnacht, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the entire share capital of Novelis Technology AG

 



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
INDEX

             
1.
  INTERPRETATION     4  
2.
  PLEDGE AND PLEDGOR’S OBLIGATIONS     6  
3.
  UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX     10  
4.
  RIGHTS AND OBLIGATIONS OF THE PLEDGEE     10  
5.
  REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT     10  
6.
  RELEASE OF THE PLEDGED ASSETS     12  
7.
  REPRESENTATIONS AND WARRANTIES     12  
8.
  FURTHER ASSURANCES OF THE PLEDGOR     13  
9.
  AVOIDANCES OF PAYMENTS     13  
10.
  POWERS OF ATTORNEY     14  
11.
  ASSIGNMENTS AND TRANSFERS     14  
12.
  EFFECTIVENESS OF PLEDGE     14  
13.
  COSTS AND EXPENSES     15  
14.
  NOTICES     15  
15.
  SUCCESSOR AGENT     16  
16.
  SEVERABILITY     16  
17.
  WAIVERS AND MODIFICATIONS     16  
18.
  COUNTERPARTS     16  
19.
  LAW AND JURISDICTION     16  
SCHEDULE 1
    20  

2/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Pledgor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated as of or about December 17, 2010 (the “Term Loan Agreement”)
among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and the Subsidiary
Guarantors party thereto, whereby the Borrower was made available certain term
loan credit facilities by the Lenders party thereto (as defined therein) (the
“Term Loan Lenders”).

(B)   The Pledgor and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) have entered into that certain Credit Agreement dated
as of or about December 17, 2010 (the “Revolving Credit Agreement” and together
with the Term Loan Agreement, the “Credit Agreements”) among, inter alia,
Novelis Inc., Novelis Corporation, Novelis UK Limited and the Pledgor (each as
Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, the Revolving Credit Collateral Agent (as
defined in the Intercreditor Agreement, defined below), the Collateral Agent,
the Pledgor and other guarantors party thereto, entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the collateral granted by the borrowers and
guarantors (including Pledgor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

3/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties (as defined
below) (the “Term Loan Guarantee”).

(E)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties (as defined below) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Lenders and the Revolving Loan Lenders require the Pledgor to enter into this
share pledge in favor of the Collateral Agent for the benefit of the Secured
Parties, and subject to the terms of the Intercreditor Agreement.

(G)   The Pledgor has agreed to pledge the entire share capital of Novelis
Technology AG, a company incorporated in Switzerland, having its registered
office at Zentralstrasse 100, 8212 Neuhausen am Rheinfall, Switzerland (“Novelis
Technology”) as security for the Secured Obligations (as defined in Section 1
below) to the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined below)).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:

    “Business Day” shall mean one day on which the commercial banks in Zurich
are open for normal business transactions;

    “Company” means Novelis Technology;

    “Dividends” means all dividend payments resolved by the shareholders’
meeting of the Company and effected by the board of directors of the Company
whether in cash or in the form of additional shares in such Company (stock
dividend) or in any other form;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.

4/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    “Enforcement” means the realization of the Pledged Assets;       “Event of
Default” shall have the meaning ascribed to such term in the Term Loan Agreement
and / or the Revolving Credit Agreement.       “Last Dividend Payment Date”
means in respect of the Shares the date on which Dividends or Secondary
Considerations were paid or delivered to the Pledgor in accordance with Swiss
law;       “Lex Friedrich” means the Federal Law on Acquisition of Real Property
by Foreigners dated December 16, 1984, as amended;       “Participation Rights”
shall mean Partizipationsscheine and Genussscheine within the meaning of
articles 656a et seq. and article 657 CO of the Company issued as of the date of
this Agreement or to be issued in the future;       “Pledge” means the pledge
pursuant to Art. 884 et seq. of the Swiss Civil Code of the Shares as well as
the Dividends and Secondary Consideration that may accrue under the Shares from
the Last Dividend Payment Date until the date on which Enforcement takes place;
      “Pledged Assets” means the Shares, Dividends and Secondary Consideration
that is to be or will be pledged to the Collateral Agent under this Agreement as
security for the Secured Obligations;       “Revolving Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Revolving Secured Parties under the
Revolving Guarantee and (ii) the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement);       “Revolving Secured Parties” means
the Revolving Credit Claimholders as defined in the Intercreditor Agreement;    
  “Secondary Consideration” means all consideration of any kind (bonus, shares,
etc.) other than Dividends to which the Pledgor may become entitled by virtue of
its ownership of the Shares;       “Secured Obligations” means the Revolving
Secured Obligations and the Term Loan Secured Obligations;

5/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;       “Shares” means the shares in Novelis Technology owned now
or in the future by the Pledgor and representing the entire share capital of
Novelis Technology, evidenced by the share certificates listed in Schedule 1 to
this Agreement, and all securities whatsoever which may substitute the Shares
whether by operation of law or otherwise now or hereafter as well as all further
shares, participation certificates or other securities that will be issued in
the Pledgor’s favor by Novelis Technology after the date hereof;      
“Subscription Rights” shall mean the Pledgor’s preemptive right (Bezugsrecht)
and advance subscription right (Vorwegzeichnungsrecht) in connection with the
issuance of Shares or Participation Rights, or the creation of authorized or
conditional share capital by the Company;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Term Loan Secured Parties under the Term
Loan Guarantee and (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement or the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, varied,
supplemented, substituted or novated from time to time, in accordance with its
terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each

6/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreements shall
control and govern.   1.5.   Nothwithstanding herein to the contrary, the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, and the Revolving Credit Agreement, including Article X thereof shall
govern and control the exercise of remedies by Collateral Agent.   2.   PLEDGE
AND PLEDGOR’S OBLIGATIONS   2.1   The Pledgor agrees (i) to pledge to the
Collateral Agent (acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties) all present and future Shares, Dividends and
Secondary Consideration as security for the Secured Obligations until the
Discharge of the Senior Lien Secured Obligations, (ii) to perfect the Pledge on
the date hereof. The Pledgor hereby expressly confirms that it fully understands
and accepts the definition of the term “Secured Obligations”.   2.2   For the
purpose of perfecting the Pledge, the Pledgor hereby pledges to the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties), who accepts such Pledge, all present and future Shares,
Dividends and Secondary Consideration and hereby causes the delivery and
delivers to the Collateral Agent the following documents:   2.2.1   the
certificates representing the Shares, duly endorsed in blank, and Secondary
Consideration, existing as of the date of this Agreement;   2.2.2   a copy of
the resolution of the Company’s board of directors (i) acknowledging the
pledging of the Shares and their delivery to the Collateral Agent and
(ii) approving in advance their transfer to any third party acquiror registered
by the Collateral Agent on the Shares as endorsee along with its registration in
the respective Company’s share register upon Enforcement and presentation of the
original share certificates;

7/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

2.2.3   an up to date copy of the Company’s share registers evidencing that the
Pledgor is appropriately recorded as owner of the Shares and containing the
mention that the Shares are pledged in favor of the Collateral Agent.       The
Collateral Agent will acknowledge receipt of the above mentioned documents.  
2.3   The Pledgor agrees and undertakes as follows:   2.3.1   to execute all
such documents or instruments and do any act (including registrations, filings
or the like) that the Collateral Agent may reasonably request for the protection
or perfection of the Pledge conferred herewith in favor of the Secured Parties;
  2.3.2   not to create or allow to subsist any security interest, except as
permitted under the Credit Agreements or as provided for by mandatory provisions
of Swiss law over or in respect of the Pledged Assets or otherwise sell,
transfer or dispose of the Pledged Assets or permit to be done, anything which
would foreseeable depreciate, jeopardize or otherwise directly or indirectly
prejudice the value to the Secured Parties of the Pledged Assets, except as
permitted under the Credit Agreement;   2.3.3   in the case of the issuance of
new Shares, to forthwith deliver all new Shares or share certificates in respect
of the new Shares to the Collateral Agent, which Shares shall become part of the
Pledged Assets subject to the present Agreement;   2.3.4   to ensure that all
material documents, notices and other information in respect of the Shares,
including the original share certificates duly endorsed, be delivered to the
Collateral Agent;   2.3.5   to refrain from causing the distribution, payment or
delivery of any Secondary Consideration, except in accordance with the Credit
Agreements;   2.3.6   to cooperate with the Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Secured Parties) in case
of Enforcement with regard to the transfer of the Pledged Assets to a purchaser
in accordance with the terms of Section 3 of this Agreement;   2.3.7   to
abstain from voting in favor of any resolution as regards the Company whereby:

8/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

  —   the Company’s current corporate purpose provisions would be amended to an
extent which could adversely affect the rights of the Collateral Agent and the
Secured Parties hereunder; and     —   such resolutions would violate or be
inconsistent with any term of this Agreement or the Credit Agreements;        
unless in any of such events, the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties, has granted
its prior written consent.

2.4   Until the receipt by the Pledgor of a notification by the Collateral Agent
that an Event of Default has occurred and is continuing, the Pledgor shall be
entitled to:   2.4.1   receive and retain all Dividends, distributions and other
moneys paid on or derived from the Shares and the Secondary Consideration
(subject always to the terms of the Credit Agreements), and the Collateral Agent
(acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties) undertakes to do all acts and things and to permit all acts and
things to be done which are necessary to enable the Pledgor to collect such
Dividends and other moneys paid directly from the Company; and   2.4.2  
exercise all voting and other rights and powers attached to the Shares and the
Secondary Consideration provided that it will not exercise any such voting
rights or powers in a manner prejudicial to the interests of the Collateral
Agent or the Secured Parties under this Agreement and the Credit Agreements, and
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties) undertakes to do all acts and things and to
permit all acts and things to be done which are necessary for the Pledgor to
exercise its voting rights in the Shares.   2.5   All rights of the Pledgor to
vote or give consent or take any other action as shareholder of the Company, or
to receive Dividends directly from, the Company shall cease after the Collateral
Agent has notified the Pledgor that an Event of Default has occurred and is
continuing, in which case the Collateral Agent or the new acquiror, as the case
may be, shall be entitled to receive Dividends and to vote or give consent or
take any other action as shareholder of the Company.   2.6   Subscription Rights
shall remain with the Pledgor, provided, however, that all Shares, Participation
Rights and other rights acquired by the Pledgor upon exercise of Subscription
Rights shall be deemed to be pledged pursuant to Section 2.1 and all share

9/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    certificates and other documents representing such Shares, Participation
Rights and other rights shall be transferred to the Collateral Agent pursuant to
Section 2.2, in the case of registered shares by share certificates duly
endorsed.   3.   UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND
WITHHOLDING TAX   3.1   If and to the extent (i) the obligations of the Pledgor
under this Agreement are for the exclusive benefit of the Affiliates of such
Pledgor (except for the (direct or indirect) Subsidiaries of such Pledgor) and
(ii) that complying with such obligations would constitute a repayment of
capital (“Kapitalrückzahlung”) or the payment of a (constructive) dividend
(“Dividendenausschüttung”), then the limitations set forth in Section 3 of the
Term Loan Guarantee and the Revolving Guarantee entered into by the Assignor
shall apply to any enforcement of the security interest created hereunder and
the proceeds of such enforcement.   4.   RIGHTS AND OBLIGATIONS OF THE PLEDGEE  
4.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession for itself and in the name of and on behalf of
the Secured Parties. The Collateral Agent shall deposit the Pledged Assets in a
safe-deposit box with a reputable bank in New York or Chicago. The Collateral
Agent is obliged to take all actions necessary and appropriate for the
safekeeping and management of the Pledged Assets.   4.2   The Collateral Agent
shall not misuse any of its rights hereunder or as possessor of the Pledged
Assets and shall not take any action being inconsistent with the terms of this
Agreement or the Credit Agreements or violating the Pledgor’s rights as
shareholder of the Company.   5.   REMEDIES UPON OCCURRENCE OF AN EVENT OF
DEFAULT   5.1   After the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing, it shall be entitled to the
following remedies, at the election of the Collateral Agent:   5.1.1   sell to
non-affiliated third parties of Pledgor and/or the Secured Parties,
respectively, all or part of the Pledged Assets in public or private sale and
apply the proceeds thereof to the discharge of the Secured Obligations; or

10/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

5.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or   5.1.3   acquire from the Pledgor all or part of the Pledged
Assets for cash consideration equal to the fair market value of the Pledged
Assets, such fair market value to be computed by an independent expert using a
valuation methodology generally recognized as standard market practice in the
field of corporate finance (i.e. discounted cash flow method and variations
thereof), it being understood that the Collateral Agent will be entitled to set
off the proceeds of such acquisition against the Secured Obligations.       The
Pledgor expressly confirms its agreement with the remedy granted to the
Collateral Agent under Section 5.1.3. The Pledgor acknowledges that the price at
which all or part of the Pledged Assets may be purchased by the Collateral Agent
pursuant to Section 5.1.3 will be based on the value of the Company as computed
by an independent expert using a valuation methodology, which is known to the
Pledgor and considered by it to be fair and which is customarily used at that
time to establish the value of businesses in that industry. The Pledgor
recognizes that should the Collateral Agent decide to pursue the remedy granted
under Section 5.1.3, their interests as Pledgor and debtor would be protected in
an appropriate manner. If the parties cannot agree on the person or entity
acting as independent expert in accordance with this Section 5.1.3, the
independent expert shall be an experienced international accounting firm
appointed by the President of the Zurich Chamber of Commerce.       A
realization of the Pledged Assets pursuant to Section 5.1.1 or Section 5.1.3
shall only be permitted after having given the Pledgor five (5) Business Days
prior notice thereof.       The Collateral Agent shall exercise its remedies
under this provision and its rights under this Agreement respectively with the
same degree of care as it would use in respect of its own property.   5.2  
After the sale or disposal of the Pledged Assets, the Collateral Agent shall
account for the sale in accordance with the provisions of the Intercreditor
Agreement and provided that there has been a Discharge of the Senior Lien
Secured Obligations, any surplus of the sale or disposal shall be returned
promptly, and in any event within 5 Business Days

11/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    of the Discharge of the Senior Lien Secured Obligations, to the Pledgor,
together with interest thereon at a rate of 5% computed as from the date of such
sale or disposal.   5.3   The Collateral Agent shall allocate the proceeds
collected pursuant to Section 5.1 and 5.2 towards discharging the Secured
Obligations in accordance with the Intercreditor Agreement.   6.   RELEASE OF
THE PLEDGED ASSETS   6.1   Upon the date of the Discharge of Senior Lien Secured
Obligations, the Pledged Assets or any remainder thereof shall be released
promptly, and in any event within 5 Business Days from such date, to the Pledgor
or such other party as designated by the Pledgor. The Pledged Assets shall be
delivered or remitted to the Pledgor free and clear of this Agreement and any
and all liens created hereby.   6.2   Any Pledged Assets to be released to the
Pledgor (or to any third party designated by the Pledgor) shall be delivered,
net of any transfer taxes or other expenses in connection with such return or
release. The Collateral Agent shall not be deemed to have made any
representation or warranty with respect to any Pledged Assets so released,
except that such Pledged Assets are free and clear, on the date of the release,
of any and all liens, charges and encumbrances arising from the Collateral
Agent’s acts (acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties).   6.3   If the Collateral Agent is authorized
to release in whole or in part any of the Pledged Assets under both of the Term
Loan Agreement and the Revolving Credit Agreement, the Collateral Agent is
authorized to release such Pledged Assets under this Agreement.   7.  
REPRESENTATIONS AND WARRANTIES   7.1   Without prejudice to the representations
and warranties made under the Credit Agreements, the Pledgor represents and
warrants to the Collateral Agent that:   7.1.1   it is a company duly
established, validly existing and registered under the laws of Switzerland,
capable of suing and being sued in its own right and having the power and
authority and all necessary governmental and other material consents, approvals,
licenses and authorizations under any applicable jurisdiction to own its
property and assets and to carry on its business as currently conducted;

12/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

7.1.2   it is the sole, legal and beneficial owner of the Shares and such Shares
are free of any lien, except as permitted under the Credit Agreements or
statutory liens as provided for by mandatory provisions of Swiss law, or third
party security interest or other charge or encumbrance of any kind or any other
type of preferential arrangement except for the security interest created by the
present Agreement or as permitted under the Credit Agreements; the comments on
the Company’s share register regarding directors’ qualifying shares are
reserved;   7.1.3   subject to the qualifications set out in the legal opinion
of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective pledge of the Pledged Assets in favor of the Collateral
Agent and the Secured Parties;   7.1.4   the Shares have been validly issued and
are fully paid; and   7.1.5   no approval is required under the Lex Friedrich to
grant a valid, binding and legally enforceable Pledge in respect of the Pledged
Assets to the Collateral Agent.   8.   FURTHER ASSURANCES OF THE PLEDGOR      
The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.   9.   AVOIDANCES OF PAYMENTS       Any
settlement, discharge or release between the Pledgor and the Collateral Agent
(for itself and on behalf of the Secured Parties) shall be conditional upon no
security or payment granted or made to the Collateral Agent by the Pledgor or
any other person being avoided or reduced by virtue of any mandatory provisions
or enactments relating to bankruptcy, insolvency or liquidation for the time
being in force and, in the event of such security or payment being so avoided or
reduced, the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties) shall be entitled to recover from
the Pledgor the value or amount of such security or payment as if such
settlement, discharge or release had not occurred.

13/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

10.   POWERS OF ATTORNEY       The Pledgor authorizes the Collateral Agent to be
its attorney in its name, on its behalf and for its benefit as its act to
execute, deliver and perfect all documents and do all things that are necessary
for carrying out any obligation imposed on the Pledgor under this Agreement,
provided that the Pledgor does not carry out such obligation in due time in
accordance with the terms of this Agreement, or exercising any of the rights
conferred on the Collateral Agent by this Agreement or by law, in particular in
connection with a private realization (Private Verwertung (Selbstverkauf)) but
in any case only after the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing.   11.   ASSIGNMENTS AND
TRANSFERS       The rights and obligations of the Pledgor under this Agreement
may not be assigned or transferred without the prior written consent of the
Collateral Agent. The assignment of the rights and obligations of the Collateral
Agent under this Agreement shall be restricted to and made in accordance with
Section 15 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.   12.  
EFFECTIVENESS OF PLEDGE   12.1   The security constituted by the Pledge under
this Agreement shall be cumulative, in addition to and independent of every
other security which the Collateral Agent or the Secured Parties may at any time
hold for the Secured Obligations or any rights, powers and remedies provided by
law.   12.2   No failure on the part of the Collateral Agent to exercise, or
delay on its part in exercising, any rights hereunder shall operate as waiver
thereof, nor shall any single or partial exercise of any rights hereunder
preclude any further or other exercise of that or any other rights.   12.3   The
Collateral Agent shall not be liable by reason of taking any action permitted by
this Agreement.

14/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

13.   COSTS AND EXPENSES       The Pledgor shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Pledge hereby constituted or the exercise of any rights hereunder and the
Pledgor shall reimburse and indemnify the Collateral Agent for any such costs or
expenses reasonably incurred by it.   14.   NOTICES       All notices or other
communications made or given in connection with this Agreement shall be made by
facsimile or letter as follows:

  a)   if to the Pledgor

         
 
  Novelis AG    
 
       
 
  Address   Sternenfeldstrasse 19
 
       
 
      CH — 8700 Küsnacht
 
       
 
  Attn:   Legal Department

  b)   if to the Collateral Agent

      Bank of America, N.A.

         
 
  Address   1455 Market Street
 
       
 
      San Francisco, California 94103
 
       
 
  Attn:   Bridgett Manduk
 
       
 
  Fax:   +1 415 503 5011
 
       
 
  Email:   bridgett.manduk@baml.com

    or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Agreement shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.

15/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

15.   SUCCESSOR AGENT       If a successor of the Term Loan Collateral Agent (as
defined in the Intercreditor Agreement) is appointed in accordance with the Term
Loan Agreement, the parties hereto shall enter into an agreement whereby the
Collateral Agent hereunder is replaced by the successor Term Loan Collateral
Agent as party to this Agreement.   16.   SEVERABILITY       If any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any
jurisdiction, this shall not affect or impair (i) the validity or enforceability
in that jurisdiction of any other provision of this Agreement or (ii) the
validity or enforceability in any other jurisdiction of that or any other
provision of this Agreement, and the parties will negotiate in good faith to
replace the relevant provision by another provision reflecting as closely as
possible the original intention and purpose of the parties.   17.   WAIVERS AND
MODIFICATIONS       This Agreement may be terminated, amended or modified only
specifically and in writing signed by the parties hereto.   18.   COUNTERPARTS  
    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.   19.   LAW AND
JURISDICTION   19.1   This Agreement shall be governed by and construed in
accordance with the substantive laws of Switzerland.   19.2   Subject to the
subsequent paragraph, the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.   19.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United

16/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    States of America for the Southern District of New York or any other
competent court having jurisdiction under any of the Credit Agreements, provided
that a legal action or proceeding under any of the Credit Agreements is already
pending before such court or a claim under any of the Credit Agreements is
submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Pledgor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.   19.4   The Pledgor hereby irrevocably designates,
appoints and empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New
York, New York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1
212-299-5656) (electronic mail address: jbudhu@cscinfo.com) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of, or in connection with, this Agreement.
Such service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the Pledgor in care of the
Process Agent at the Process Agent’s above address, and the Pledgor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.   19.5   The
Collateral Agent is acting hereunder in its capacity as “Collateral Agent” for
the Term Loan Secured Parties and as sub-agent and bailee for the Revolving
Credit Collateral Agent (as defined in the Intercreditor Agreement) pursuant to
Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
SIGNATURE PAGE
Bank of America, N.A.,

as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties

          Date:
    By:         Name:   Christopher Kelly Wall      Title:   Managing Director 
    Date:
    By:         Name:   Peter M. Walther      Title:   Senior Vice President   

18/20



--------------------------------------------------------------------------------



 



         

Pledge Agreement (Novelis Technology AG)
SIGNATURE PAGE
Novelis AG
as Pledgor
Date:

             
By:
      By:    
 
           
 
  Name: David Sneddon
Title: Director       Name: Antonio Tadeu Coelho Nardocci
Title:   Chairman

19/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
SCHEDULE 1
LIST OF SHARES CERTIFICATES
Novelis Technology SA:

                          No of Certificate   No of Share(s)   Nominal Value in
CHF   Ord. Nr.   Name and domicile of shareholder
1
    495     495’000     1 — 495     Novelis AG, Zürich
2
    1     1’000     496     Novelis AG, Zürich
3
    1     1’000     497     Novelis AG, Zürich
4
    1     1’000     498     Novelis AG, Zürich
5
    1     1’000     499     Novelis AG, Zürich
6
    1     1’000     500     Novelis AG, Zürich

20/20



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Agreement
between
Novelis Deutschland GmbH
Göttingen, Germany
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION
    8  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    12  
7. POWERS OF ATTORNEY
    12  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    13  
11. NOTICES
    13  
12. SUCCESSOR AGENT
    14  
13. SEVERABILITY
    14  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    15  
16. LAW AND JURISDICTION
    15  
SCHEDULE 1
    19  
SCHEDULE 2
    20  

2/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Deutschland GmbH, a company incorporated under the laws of
Germany, having its seat at Göttingen, Germany (the “Assignor”);

and

(2)   Bank of America N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).

(B)   The Assignor and the Collateral Agent have entered into that certain
Credit Agreement on or about December 17, 2010 (the “Revolving Credit Agreement”
and together with the Term Loan Agreement, the “Credit Agreements”) among, inter
alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and Novelis AG (each
as Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Credit Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Credit Lenders.

(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including the Assignor)
under or in connection with the Credit Agreements (the “Intercreditor
Agreement”).

(D)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).

3/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Term Loan Collateral Agent and the Lenders under
each of the Term Loan Agreement and the Revolving Credit Agreement require the
Assignor to enter into this assignment for security purposes in favour of the
Collateral Agent for the benefit of the Secured Parties, and subject to the
terms of the Intercreditor Agreement.

(G)   The Assignor has agreed to assign the Assigned Bank Accounts as security
for the Secured Obligations (as these terms are defined in Section 1 below) to
the Collateral Agent, acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties (as defined in Section 1 below).

IT IS AGREED as follows:

1.      INTERPRETATION

1.1   In this Agreement:       “Assigned Bank Accounts” means all current or
future rights, title, interest and action (including any balances and accrued
interest) the Assignor may have or acquire in relation to any bank account which
the Assignor now has or may at any time have in the future vis-à-vis any bank or
other financial institution in Switzerland, including, but not limited to, the
bank accounts listed in Schedule 1, together with all rights and benefits
relating thereto including privileges and ancillary rights in respect thereof
(art. 170 Swiss Code of Obligations);       “Assignment” means the assignments
by the Assignor of Assigned Bank Accounts to the Collateral Agent, acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
pursuant to art. 164 et seq. of the Swiss Code of Obligations;       “Business
Day” shall mean one day on which the commercial banks in Zurich are open for
normal business transactions;       “Discharge of Senior Lien Secured
Obligations” shall have the meaning ascribed to such term in the Intercreditor
Agreement;       “Notice of Assignment to Banks” means the notice substantially
in the form of Schedule 2 to this Agreement;

4/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    “Receivables Purchase Agreement” shall mean the agreement between the
Assignor and Novelis AG dated July 6, 2007, as amended and restated on
December 17, 2010, (and as further amended from time to time) pursuant to which
certain receivables owned or to be created by the Assignor under certain of its
supply contracts have been sold and assigned to Novelis AG by way of a true
sale;       “Revolving Secured Obligations” means (i) all present and future
obligations and liabilities (whether actual or contingent and whether owed
jointly or severally or in any other capacity whatsoever) of the Assignor
towards the Revolving Secured Parties under the Revolving Guarantee and (ii) the
Revolving Credit Secured Obligations (as defined in the Intercreditor
Agreement);       “Revolving Secured Parties” means the Revolving Credit
Claimholders as defined in the Intercreditor Agreement;       “Secured
Obligations” means the Revolving Secured Obligations and the Term Loan Secured
Obligations;       “Secured Parties” means the Revolving Secured Parties and the
Term Loan Secured Parties;       “Term Loan Secured Obligations” means (i) all
present and future obligations and liabilities (whether actual or contingent and
whether owed jointly or severally or in any other capacity whatsoever) of the
Assignor towards the Term Loan Secured Parties under the Term Loan Guarantee
(ii) the Term Loan Secured Obligations (as defined in the Intercreditor
Agreement);       “Term Loan Secured Parties” means the Term Loan Secured
Parties as defined in the Intercreditor Agreement.   1.2   Unless defined
otherwise herein, capitalized terms and expressions used herein shall have the
meaning ascribed to them in the Intercreditor Agreement and the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, supplemented
or substituted from time to time, in accordance with its terms.   1.4   In the
event of a direct conflict between the terms and provisions contained in this
Agreement and the terms and provisions contained in the Credit Agreements, it is
the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any

5/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Credit Agreements shall control and govern.   1.5  
Nothwithstanding herein to the contrary, the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by the Collateral Agent.   2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS  
2.1   The Assignor agrees to assign by way of security to the Collateral Agent
(acting for itself, in the name of and on behalf of the Secured Parties) the
Assigned Bank Accounts as security for the Secured Obligations until the
Discharge of Senior Lien Secured Obligations. The Assignor confirms that it
fully understands and accepts the definition of the term “Secured Obligations”.
  2.2   For the purpose of effecting the Assignment, the Assignor hereby assigns
by way of security to the Collateral Agent and the Secured Parties the Assigned
Bank Accounts.   2.3   The Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Secured Parties) expressly accepts the
Assignment provided for in Section 2.1. and 2.2.   2.4   The Assignor agrees and
undertakes as follows:   2.4.1   except for liens permitted under the Credit
Agreements, the Assignor shall refrain from granting any pledge, encumbrance or
other third party rights affecting the Assigned Bank Accounts and shall refrain
from any other act or omission that would adversely affect the Collateral
Agent’s and Secured Parties’ rights under this Agreement or, except as permitted
under the Credit Agreements, any amounts that are or will become due under any
of the Assigned Bank Accounts;   2.4.2   without the prior written consent of
the Collateral Agent, the Assignor shall not enter into any kind of arrangement
that would provide for the non-assignability of any of the Assigned Bank
Accounts or subject the assignability to the consent of a party other than the
Collateral Agent;

6/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

2.4.3   except as permitted by the Credit Agreements, the Assignor shall not
enter into any arrangement by which the Assigned Bank Accounts would be assigned
to a party other than the Collateral Agent and/or Secured Parties;   2.4.4   the
Assignor shall deliver to the Collateral Agent within 10 Business Days following
the end of each calendar quarter (the first time 10 Business Days following
December 31, 2010 ), a list of all its Assigned Bank Accounts outstanding as of
the end of the relevant calendar quarter and assigned substantially in the same
form as set forth in Schedule 1 as appropriate;   2.4.5   upon the Collateral
Agent’s written request and in no event more than once per year, unless an Event
of Default has occurred and is continuing, the Assignor shall deliver to the
Collateral Agent, within 10 Business Days from being so requested by the
Collateral Agent, an up-dated list of all its Assigned Bank Accounts outstanding
as of the day where the Collateral Agent’s request under this paragraph was
received substantially in the same form as set forth in Schedule 1 as
appropriate.   2.5   Within 5 Business Days from the Closing Date, the Assignor
shall notify the banks of the assignment by way of security of the Assigned Bank
Accounts by delivering to such banks a Notice of Assignment to Banks
substantially in the form of Schedule 2. The Assignor shall simultaneously send
a copy of any Notice of Assignment to Banks to the Collateral Agent. For the
purpose of this Agreement, the Assignor shall release the respective banks from
the banking secrecy to the extent required for the Collateral Agent to perform
its rights and obligations hereunder. Subject to and in accordance with the
terms and conditions of the Credit Agreements, the Assignor shall be authorized
to use its bank accounts and any balance on its bank accounts freely without
restriction for as long as no Event of Default has occurred and is continuing,
except in the circumstances set forth in Section 2.6 below.   2.6   Upon an
Activation Notice (as this term is defined in the Revolving Credit Agreement)
being sent in accordance with Section 9.01 of the Revolving Credit Agreement,
the Assignor shall not longer be authorized to use its bank accounts and the
Collateral Agent shall be entitled to transfer any balance out of such bank
accounts and apply such monies in accordance with Section 9.01 of the Revolving
Credit Agreement.   2.7   In the event where any bank would refuse to
countersign the Notice of Assignment to Banks set forth in Schedule 2 and
thereby would refuse to waive any first ranking security interest and/or any
right of set-off such bank may have in relation to the Assigned Bank Accounts,
the Assignor shall close the Assigned Bank Accounts and open new bank account(s)
(not subject to such first ranking security interest or right of set-off) with
one or more banking institutions,

7/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    which would then be assigned by way of security to the Collateral Agent as
per the terms of this Agreement.   2.8   With respect to any Assigned Bank
Account arising after the date hereof, the Assignor undertakes to notify
immediately the appropriate debtor of the Assigned Bank Accounts by using the
Notice of Assignment set forth in Schedule 2.   2.9   After the Collateral Agent
has notified the Assignor that an Event of Default has occurred and is
continuing, the Assignor shall co-operate with the Collateral Agent and use its
best commercially reasonable endeavors in assisting the Collateral Agent in
collecting the Assigned Bank Accounts.   2.10   After the Collateral Agent has
notified the Assignor that an Event of Default has occurred and is continuing,
the Assigned Bank Accounts shall be paid to the Collateral Agent or as directed
by the Collateral Agent.   3.   UP-STREAM AND CROSS-STREAM SECURITIES:
LIMITATION   3.1   Subject to Clause 3.2 through Clause 3.6 below, the
Collateral Agent shall not enforce the collateral granted under this Agreement
(the “Collateral”) to the extent (i) the Collateral secures obligations of one
of the Assignor’s shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the Assignor or
the Assignor itself), and (ii) the enforcement of the Collateral for such
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the Assignor in
preparing its unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, ff
242, 264 HGB)) of the Assignor to an amount that is insufficient to maintain its
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:   3.1.1   the amount of any increase of the Assignor’s
registered share capital (Stammkapital) implemented after the date of this
Agreement that is effected without the prior written consent of the Collateral
Agent shall be deducted from the registered share capital of the Assignor;  
3.1.2   any loans provided to the Assignor by a direct or indirect shareholder
or an affiliate thereof (other than a Subsidiary of the Assignor) shall be
disregarded and not accounted for as a

8/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    liability to the extent that such loans are subordinated pursuant to
Section 39(1) Nr. 1 through Nr. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;   3.1.3
  any shareholder loans, other loans and contractual obligations and liabilities
incurred by the Assignor in violation of the provisions of any of the Loan
Documents shall be disregarded and not accounted for as liabilities;   3.1.4  
any assets that are shown in the balance sheet with a book value that, in the
opinion of the Collateral Agent, is significantly lower than their market value
and that are not necessary for the business of the Assignor (nicht
betriebsnotwendig) shall be accounted for with their market value; and   3.1.5  
the assets of the Assignor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
  3.2   The limitations set out in Clause 3.1 only apply:   3.2.1   if and to
the extent that the managing directors of the Assignor have confirmed in writing
to the Collateral Agent within ten (10) Business Days of receipt of the request
to realize the Collateral or the commencement of enforcement under this
Agreement the value of the Collateral which cannot be enforced without causing
the net assets of the Assignor to fall below its registered share capital, or
increase an existing shortage in net assets below its registered share capital
(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Collateral Agent and neither the Collateral Agent nor any of the Secured Parties
raises any objections against that confirmation within five (5) Business Days
after its receipt; or   3.2.2   if, within twenty (20) Business Days after an
objection under paragraph (A) has been raised by the Collateral Agent or a
Secured Party, the Collateral Agent receives a written audit report (“Auditor’s
Determination”) prepared at the expense of the Assignor by a firm of auditors of
international standing and reputation that is appointed by the Assignor and
reasonably acceptable to the Collateral Agent, to the extent such report
identifies the amount by which the net assets of the Assignor are necessary to
maintain its registered share capital as at the date of the Realization Notice
or the commencement of enforcement (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the Assignor in the
preparation of

9/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.   3.3   In any event, the
Collateral Agent, for and on behalf of the Secured Parties, shall be entitled to
enforce the Collateral up to those amounts that are undisputed between them and
the Assignor or determined in accordance with Clause 3.1 and Clause 3.2. In
respect of the exceeding amounts, the Collateral Agent shall be entitled to
further pursue the Secured Parties’ claims (if any) and the Assignor shall be
entitled to provide evidence that the excess amounts are necessary to maintain
its registered share capital (calculated as at the date of the receipt of the
request to realize the Collateral or the commencement of enforcement and taking
into account the adjustments set out above). The Collateral Agent is entitled to
pursue those parts of the Collateral that are not enforced by operation of
Clause 3.1 above at any subsequent point in time. This Clause 3 shall apply
again as of the time such additional enforcements are made.   3.4   Clause 3.1
shall not apply as to the amount of Loans borrowed and passed on (whether by way
of shareholder loan or equity contribution) to the Assignor or any of its
Subsidiaries as long as the respective shareholder loan is outstanding or the
respective equity contribution has not been dissolved or otherwise repaid, but
excluding, for the avoidance of doubt, any purchase price payment received by
the Assignor under the Receivables Purchase Agreement.   3.5   The limitations
provided for in Clause 3.1 above shall not apply where (i) the Assignor has a
fully valuable (vollwertig) recourse claim (Gegenleistungs- oder
Rückgewähranspruch) vis-à-vis the relevant shareholder or (ii) a domination
agreement (Beherrschungsvertrag) or a profit and loss pooling agreement
(Gewinnabführungsvertrag) is or will be in existence with the Assignor and the
Assignor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).   3.6   Should it become legally permissible for managing
directors of a German GmbH (Gesellschaft mit beschränkter Haftung, Limited
Liability Company) to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Clause 3.1 shall
no longer apply. Should any such guarantees become subject to legal restrictions
that are less stringent than the limitations set forth in Clause 3.1 above, such
less stringent limitations shall apply. Otherwise, Clause 3.1 shall remain
unaffected by changes in applicable law.   4.   RIGHTS AND OBLIGATIONS OF THE
COLLATERAL AGENT   4.1   Provided the Assignor has not complied with the
obligations set out in Section 2.5 and 2.8 within the time limits set forth
therein, the Collateral Agent shall be entitled, at any time on or after the
sixth Business Day after the Closing Date, to notify or to request the Assignor
to

10/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    notify to the relevant debtor, the Assignment in respect of all or part of
the Assigned Bank Accounts in the form of Schedule 2 to this Agreement;   4.2  
The Collateral Agent shall be entitled to notify, or request the Assignor to
notify, the Assignment in respect of all or part of the Assigned Bank Accounts
to the relevant debtors following the receipt of up-dated Schedule 1 in
accordance with Section 2.4.4.   4.3   After the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing:   4.3.1  
the Collateral Agent shall be entitled, but not obligated, to collect any
Assigned Bank Account and to apply the amounts collected towards the discharge
of the Secured Obligations in accordance with the Intercreditor Agreement;  
4.3.2   the Collateral Agent shall have the right to access the premises of the
Assignor to the full extent necessary during ordinary business hours, at the
sole discretion of the Collateral Agent, to ascertain the existence and
particulars of the Assigned Bank Accounts;   4.3.3   the Collateral Agent shall
be entitled, but not obligated, to undertake on its own initiative and cost any
acts it deems appropriate to collect any overdue or bad claim under the Assigned
Bank Accounts and shall apply the amounts so collected towards the discharge of
the Secured Obligations in accordance with the Intercreditor Agreement; and  
4.3.4   to the extent that collection of any Assigned Bank Account is not
possible or is deemed unduly burdensome in the reasonable opinion of the
Collateral Agent, the latter shall be entitled to sell such Assigned Bank
Accounts by private sale (“Private Verwertung (Selbstverkauf)”), without regard
to the enforcement procedure provided for by the Swiss Federal Law on Debt
Collection and Bankruptcy, and apply the proceeds (less all costs and expenses)
of such sale towards the discharge of the Secured Obligations. The Collateral
Agent shall apply such proceeds in accordance with the Intercreditor Agreement.
The Collateral Agent shall discharge its rights under this Agreement with the
same degree of care it would use in respect of its own property.   4.4   Upon
repayment and discharge in full of the Secured Obligations, the Collateral
Agent, at the costs of the Assignor, shall promptly, and in any event within 5
Business Days from the full discharge of the Secured Obligations, re-assign the
remainder, if any, of the Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.

11/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

5.   REPRESENTATIONS AND WARRANTIES   5.1   Without prejudice to the
representations and warranties made under the Credit Agreements, the Assignor
represents and warrants to the Collateral Agent that:   5.1.1   it is a company
duly established, validly existing and registered under the laws of Germany,
capable of suing and being sued in its own right and having the power and
authority and all necessary governmental and other material consents, approvals,
licenses and authorizations under any applicable jurisdiction to own its
property and assets and to carry on its business as currently conducted;   5.1.2
  as long as this Agreement remains in force, the Assigned Bank Accounts are and
will continue to be (and Assigned Bank Account coming into existence in the
future will be) free and clear of any pledge, encumbrance or other third party
interests, with the exception of any liens permitted under the Credit
Agreements;   5.1.3   subject to the qualifications set out in the legal opinion
of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective transfer of the Assigned Bank Accounts from Assignor to the
Collateral Agent and the Secured Parties.   6.   FURTHER ASSURANCES OF THE
ASSIGNOR       The Assignor shall promptly do all things and execute all
documents that are required by the Collateral Agent for the purpose of securing
or perfecting the Assignment provided for in this Agreement.   7.   POWERS OF
ATTORNEY       The Assignor authorizes the Collateral Agent to be its attorney
and in its name, on its behalf and as its act to execute, deliver and perfect
all documents (including giving notifications and instructions to customers of
the Assignor) and do all things that are necessary for carrying out any
obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.

12/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

8.   ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Assignor
under this Agreement may not be assigned or transferred without the prior
written consent of the Collateral Agent. The assignment of the rights and
obligations of the Collateral Agent under this Agreement shall be restricted to
and made in accordance with Section 12 below. Nothing in this Agreement shall be
construed as limiting the right of the Secured Parties to assign their rights
and obligations under the Credit Agreements in accordance with the relevant
provisions thereof.   9.   EFFECTIVENESS OF ASSIGNMENT   9.1   The security
constituted by the Assignments under this Agreement shall be cumulative, in
addition to and independent of every other security which the Collateral Agent
and/or Secured Parties may at any time hold for the Secured Obligations or any
rights, powers and remedies provided by law.   9.2   No failure on the part of
the Collateral Agent and/or Secured Parties to exercise, or delay on its part in
exercising, any rights hereunder shall operate as waiver thereof, nor shall any
single or partial exercise of any rights hereunder preclude any further or other
exercise of that or any other rights.   9.3   The Collateral Agent and/or
Secured Parties shall not be liable by reason of taking any action permitted by
this Agreement.   10.   COSTS AND EXPENSES       The Assignor shall bear all
reasonable costs and expenses (including, without limitation, legal fees, stamp
duties or other duties) incurred in connection with the execution, perfection or
implementation of the Assignment hereby constituted or the exercise of any
rights hereunder and the Assignor shall reimburse and indemnify the Collateral
Agent for any such costs or expenses reasonably incurred by it.   11.   NOTICES
      All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

13/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

                  a)   if to the Assignor
 
                    Novelis Deutschland GmbH
 
           
 
      Address:   Hannoversche Strasse 1
 
          37075 Göttingen
 
          Germany
 
           
 
      Attn:   Managing Director
 
           
 
      Fax:   +49. 551. 304-4902
 
                b)   if to the Collateral Agent
 
                    Bank of America, N.A.
 
           
 
      Address   135 S. LaSalle, Suite 927, IL4-135-09-27
 
          Chicago, Illinois 60603
 
           
 
      Attn:   Account Officer
 
           
 
      Fax:   +1 312-453-5555

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.   12.   SUCCESSOR AGENT       If a
successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.   13.  
SEVERABILITY       If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Agreement or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Agreement, and the parties
will negotiate in

14/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    good faith to replace the relevant provision by another provision reflecting
as closely as possible the original intention and purpose of the parties.   14.
  WAIVERS AND MODIFICATIONS       This Agreement may be terminated, amended or
modified only specifically and in writing signed by the parties hereto.   15.  
COUNTERPARTS       This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.   16.
  LAW AND JURISDICTION   16.1   This Agreement shall be governed by and
construed in accordance with the substantive laws of Switzerland.   16.2  
Subject to the subsequent paragraph, the Commercial Court of the Canton of
Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.   16.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York or any other competent court
having jurisdiction under the relevant Credit Agreement, provided that a legal
action or proceeding under any of the Credit Agreements is already pending
before such court or a claim under any of the Credit Agreements is submitted
simultaneously with a claim in respect to this Agreement to such court. By
execution and delivery of this Agreement, the Assignor hereby accepts for itself
and in respect of its property, subject to the aforementioned condition, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.   16.4   The Assignor hereby irrevocably designates, appoints and
empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New York, New
York, 10036 (telephone no: +1 212-299-

15/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Agreement. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Assignor in care of the Process Agent at the Process Agent’s
above address, and the Assignor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

        By:           Name:   Christopher Kelly Wall        Title:   Managing
Director              By:           Name:   Peter M. Walther        Title:  
Senior Vice President   

17/21



--------------------------------------------------------------------------------



 



         

Assignment Agreement (Novelis Deutschland GmbH)
SIGNATURE PAGE
Novelis Deutschland GmbH,
as Assignor
Date:

        By:           Name:   Roland Harings        Title:   Managing Director 
 

18/21



--------------------------------------------------------------------------------



 



         

Assignment Agreement (Novelis Deutschland GmbH)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

          Name of Depositary Bank Branch Office   Account Number   Account
Holder
NONE
       

19/21



--------------------------------------------------------------------------------



 



SCHEDULE 2
NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]
[Name of the Bank
Account Bank]
[Address of the Bank]
BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”).
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [•], 2010 into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.





--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

         
[Assignor]
  Agreed and Acknowledged:    
 
       
 
  [name of Bank]        
[authorized signatories]
 

[authorized signatories]    
 
     
 
       
Agreed and Acknowledged by:
       
 
       
Bank of America N.A.
       
 
       
 
       
 
       
[authorized signatories]
       

21/21



--------------------------------------------------------------------------------



 



Execution copy December 17,2010
 

Agreement
between
Novelis Switzerland AG
Sierre, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables
and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
INDEX

         
1.   INTERPRETATION
    4  
 
       
2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6  
 
       
3.   UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
 
       
4.   RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
 
       
5.   REPRESENTATIONS AND WARRANTIES
    12  
 
       
6.   FURTHER ASSURANCES OF THE ASSIGNOR
    13  
 
       
7.   POWERS OF ATTORNEY
    13  
 
       
8.   ASSIGNMENTS AND TRANSFERS
    13  
 
       
9.   EFFECTIVENESS OF ASSIGNMENT
    13  
 
       
10.   COSTS AND EXPENSES
    14  
 
       
11.   NOTICES
    14  
 
       
12.   SUCCESSOR AGENT
    15  
 
       
13.   SEVERABILITY
    15  
 
       
14.   WAIVERS AND MODIFICATIONS
    15  
 
       
15.   COUNTERPARTS
    15  
 
       
16.   LAW AND JURISDICTION
    15  
 
       
SCHEDULE 1
    19  
 
       
SCHEDULE 2
    20  
 
       
SCHEDULE 3
    21  
 
       
SCHEDULE 4
    22  
 
       
SCHEDULE 5
    23  
 
       
SCHEDULE 6
    25  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre ,
Switzerland (the “Assignor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).   (B)   The Assignor and the Collateral Agent have entered into that
certain Credit Agreement on or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and
Novelis AG (each as Borrower) AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Credit Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Credit Lenders.  
(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including Assignor) under or
in connection with the Credit Agreements (the “Intercreditor Agreement”).   (D)
  On or about December 17, 2010, the Assignor entered into a guarantee agreement
in favor of the Term Loan Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties) (the “Term
Loan Guarantee”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).   (F)   The Collateral Agent, the Term
Loan Collateral Agent and the Lenders under each of the Term Loan Agreement and
the Revolving Credit Agreement require the Assignor to enter into this
assignment for security purposes in favour of the Collateral Agent for the
benefit of the Secured Parties, and subject to the terms of the Intercreditor
Agreement.   (G)   The Assignor has agreed to assign (i) the Assigned
Receivables, (ii) the Assigned Intercompany Receivables and (iii) the Assigned
Bank Accounts as security for the Secured Obligations (as these terms are
defined in Section 1 below) to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties (as defined in
Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement: “Assigned Bank Accounts” means
all current or future rights, title, interest and action (including any balances
and accrued interest) the Assignor may have or acquire in relation to any bank
account which the Assignor now has or may at any time have in the future
vis-à-vis any bank or other financial institution, including, but not limited
to, the bank accounts listed in Schedule 1, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations);

“Assigned Intercompany Receivables” means all current or future receivables owed
by Affiliates to Assignor and arising in the course of business of the Assignor,
whether contingent or not, incorporated in a title or not, together with all
rights and benefits relating thereto including privileges and ancillary rights
in respect thereof (art. 170 Swiss Code of Obligations); Currently existing
Assigned Intercompany Receivables are listed in Schedule 2;       “Assigned
Receivables” means all current or future receivables owed by customers or other
trade debtors (excluding any Affiliate) to the Assignor and arising in the
course of business of the Assignor, whether contingent or not, together with all
rights and benefits relating thereto including privileges and ancillary rights
in respect thereof (art. 170 Swiss Code of Obligations) but excluding any
Excluded Receivables; Currently existing Assigned Receivables are listed in
Schedule 3;

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    “Assignment” means the assignments by the Assignor of the Assigned
Intercompany Receivables, Assigned Receivables and Assigned Bank Accounts to the
Collateral Agent, acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties pursuant to art. 164 et seq. of the Swiss Code of
Obligations;       “Business Day” shall mean one day on which the commercial
banks in Zurich are open for normal business transactions;       “Discharge of
Senior Lien Secured Obligations” shall have the meaning ascribed to such term in
the Intercreditor Agreement;       “Excluded Receivables” means any current or
future receivables owed by customers or other trade debtors (excluding any
Affiliate) to the Assignor and arising in the course of business of the
Assignor, whether contingent or not, together with all rights and benefits
relating thereto including privileges and ancillary rights in respect thereof
(art. 170 Swiss Code of Obligations) which have been transferred to Novelis AG
pursuant to a receivables purchase agreement between the Assignor and Novelis AG
which has been approved in writing by the Administrative Agent (as defined in
the Revolving Credit Agreement);       “Notice of Assignment to Affiliates”
means the notice substantially in the form of Schedule 4 to this Agreement;    
  “Notice of Assignment to Banks” means the notice substantially in the form of
Schedule 5 to this Agreement;       “Notice of Assignment to Debtors” means the
notice substantially in the form of Schedule 6 to this Agreement;      
“Revolving Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Assignor towards the Revolving
Secured Parties under the Revolving Guarantee and (ii) the Revolving Credit
Secured Obligations (as defined in the Intercreditor Agreement);      
“Revolving Secured Parties” means the Revolving Credit Claimholders as defined
in the Intercreditor Agreement;       “Secured Obligations” means the Revolving
Secured Obligations and the Term Loan Secured Obligations;       “Secured
Parties” means the Revolving Secured Parties and the Term Loan Secured Parties;

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Assignor towards the Term
Loan Secured Parties under the Term Loan Guarantee (ii) the Term Loan Secured
Obligations (as defined in the Intercreditor Agreement).       “Term Loan
Secured Parties” means the Term Loan Secured Parties as defined in the
Intercreditor Agreement.   1.2   Unless defined otherwise herein, capitalized
terms and expressions used herein shall have the meaning ascribed to them in the
Intercreditor Agreement and the Credit Agreements.   1.3   In this Agreement,
(a) a person includes its successors and assigns; (b) headings are for
convenience of reference only and are to be ignored in construing this Agreement
and (c) references to any agreement or document are references to that agreement
or document as amended, supplemented or substituted from time to time, in
accordance with its terms.   1.4   In the event of a direct conflict between the
terms and provisions contained in this Agreement and the terms and provisions
contained in the Credit Agreements, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Credit Agreements shall control and
govern.   1.5   Nothwithstanding herein to the contrary, the security interest
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, and the Revolving Credit Agreement, including Article X thereof shall
govern and control the exercise of remedies by Collateral Agent.   2.  
ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1   The Assignor agrees to assign by
way of security to the Collateral Agent (acting for itself, in the name of and
on behalf of the Secured Parties) the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts as security for the
Secured

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of effecting the Assignment,
the Assignor hereby:   2.2.1   assigns by way of security to the Collateral
Agent and the Secured Parties, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts;   2.2.2   subject as
set out in Section 2.11.2, transfers to the Collateral Agent all documents
evidencing the existing Assigned Receivables, the existing Assigned Intercompany
Receivables and the existing Assigned Bank Accounts (whether incorporated in a
title or not), including but not limited to any written agreement,
acknowledgment of debt, certificate, Intercompany note, exchange of letters, fax
or e-mail).   2.3   The Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) expressly accepts the
Assignment provided for in Section 2.1. and 2.2.   2.4   The Assignor agrees and
undertakes as follows:   2.4.1   Except for liens permitted under the Credit
Agreements, the Assignor shall refrain from granting any pledge, encumbrance or
other third party rights affecting the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts and shall refrain from
any other act or omission that would adversely affect the Collateral Agent’s and
Secured Parties’ rights under this Agreement or, except as permitted under the
Credit Agreements, any amounts that are or will become due under any of the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts;   2.4.2   without the prior written consent of the Collateral
Agent, the Assignor shall not enter into any kind of arrangement that would
provide for the non-assignability of any of the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts or subject the
assignability to the consent of a party other than the Collateral Agent;   2.4.3
  except as permitted by the Credit Agreements, the Assignor shall not enter
into any arrangement by which the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts would be assigned to a
party other than the Collateral Agent and/or Secured Parties;   2.4.4   the
Assignor shall deliver to the Collateral Agent within 10 Business Days following
the end of each calendar quarter (the first time 10 Business Days following
December 31, 2010), a list of all its Assigned Receivables, Assigned
Intercompany Receivables and Assigned Bank

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    Accounts outstanding as of the end of the relevant calendar quarter and
assigned substantially in the same form as set forth in Schedule 1 to 3 as
appropriate;   2.4.5   upon the Collateral Agent’s written request and in no
event more than once per year, unless an Event of Default has occurred and is
continuing, the Assignor shall deliver to the Collateral Agent, within 10
Business Days from being so requested by the Collateral Agent, an up-dated list
of all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the day where the Collateral Agent’s request
under this paragraph was received substantially in the same form as set forth in
Schedule 1 to 3 as appropriate.   2.5   Within 5 Business Days from the Closing
Date, the Assignor shall notify the banks of the assignment by way of security
of the Assigned Bank Accounts by delivering to such banks a Notice of Assignment
to Banks substantially in the form of Schedule 5. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Banks to the
Collateral Agent. For the purpose of this Agreement, the Assignor shall release
the respective banks from the banking secrecy to the extent required for the
Collateral Agent to perform its rights and obligations hereunder. Subject to and
in accordance with the terms and conditions of the Credit Agreements, the
Assignor shall be authorized to use its bank accounts and any balance on its
bank accounts freely without restriction for as long as no Event of Default has
occurred and is continuing, except in the circumstances set forth in Section 2.6
below.   2.6   Upon an Activation Notice (as this term is defined in the
Revolving Credit Agreement) being sent in accordance with Section 9.01 of the
Revolving Credit Agreement, the Assignor shall not longer be authorized to use
its bank accounts and the Collateral Agent shall be entitled to transfer any
balance out of such bank accounts and apply such monies in accordance with
Section 9.01 of the Revolving Credit Agreement.   2.7   In the event where any
bank would refuse to countersign the Notice of Assignment to Banks listed in
Schedule 5 and thereby would refuse to waive any first ranking security interest
and/or any right of set-off such bank may have in relation to the Assigned Bank
Accounts, the Assignor shall close the Assigned Bank Accounts and open new bank
account(s) (not subject to such first ranking security interest or right of
set-off) with one or more banking institutions, which would then be assigned by
way of security to the Collateral Agent as per the terms of this Agreement.  
2.8   Within 5 Business Days from the Closing Date, the Assignor shall notify
its respective Affiliates of the assignment by way of security of the Assigned
Intercompany Receivables by delivering to such Affiliate a Notice of Assignment
to Affiliates substantially in the form of

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent, provided the proceeds of such Assigned Receivables are
credited on the Assigned Bank Accounts.   2.10   With respect to any Assigned
Intercompany Receivable and any Assigned Bank Account arising after the date
hereof, the Assignor undertakes to:   2.10.1   notify immediately the
appropriate debtor of Assigned Intercompany Receivables or Assigned Bank
Accounts by using the appropriate notification form; and   2.10.2   transfer to
the Collateral Agent all documents evidencing such Assigned Intercompany
Receivables and Assigned Bank Accounts (whether incorporated in a title or not),
including but not limited to any written agreement, acknowledgment of debt,
certificate, intercompany note, exchange of letters, fax or e-mail).   2.11  
With respect to any Assigned Receivable arising after the date hereof, the
Assignor undertakes to:   2.11.1   instruct the debtor of such Assigned
Receivable to discharge its obligations in relation thereto exclusively on one
of the Assigned Bank Accounts; and   2.11.2   upon the reasonable request of the
Collateral Agent in accordance with the Credit Agreements and upon giving
appropriate prior notice, allow representatives of the Collateral Agent to
inspect, during normal business hours, all documents evidencing such Assigned
Receivable (whether incorporated in a title or not), including but not limited
to any written agreement, acknowledgment of debt, certificate, intercompany
note, exchange of letters, fax or e-mail.   2.12   Within 5 calendar days after
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing, the Assignor shall notify its current and future
debtors of Assigned Receivables of the Assignment by delivering to such debtors
a Notice of Assignment to Debtors substantially in the form of Schedule 6 but,
where necessary or appropriate, in the respective language of the addressee. The
Assignor shall simultaneously send a copy of any Notice of Assignment to Debtors
to the Collateral Agent.   2.13   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
shall co-operate with the Collateral Agent and use its best

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    commercially reasonable endeavors in assisting the Collateral Agent in
collecting the Assigned Receivables, Assigned Intercompany Receivables and
Assigned Bank Accounts.   2.14   Before the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
undertakes that the Assigned Receivables and the Assigned Intercompany
Receivables be paid onto the Assigned Bank Accounts as set out in Schedule 1.  
2.15   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts shall be paid to the
Collateral Agent or as directed by the Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the
extent (i) the obligations of the Assignor under this Agreement are for the
exclusive benefit of the Affiliates of such Assignor (except for the (direct or
indirect) Subsidiaries of such Assignor) and (ii) that complying with such
obligations would constitute a repayment of capital (“Kapitalrückzahlung”) or
the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee entered into by the Assignor shall apply to any enforcement of the
security interest created hereunder and the proceeds of such enforcement.   4.  
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has
not complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.   4.2   The Collateral Agent shall be
entitled to notify, or request the Assignor to notify, the Assignment in respect
of all or part of the Assigned Bank Accounts and Assigned Intercompany
Receivables to the relevant debtors following the receipt of up-dated Schedule 1
or Schedule 2 in accordance with Section 2.4.4.

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

4.3   The Collateral Agent has the right to request that the Assignor transfers
to the Collateral Agent all documents evidencing the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts (whether
incorporated in a title or not), including but not limited to any written
agreement, acknowledgment of debt, certificate, intercompany note, exchange of
letters, fax or e-mail).   4.4   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Collateral
Agent shall be entitled to request immediately the Assignor to notify the
debtors of the Assigned Receivables of the Assignment, and, if the Collateral
Agent has not received evidence of such notification within five calendar days
in accordance with Section 2.12, the Collateral Agent shall be entitled to
notify on its own, the Assignment in respect of all or part of the Assigned
Receivables to the relevant debtors by a Notice of Assignment to Debtors
substantially in the form of Schedule 6 to this Agreement.   4.5   After the
Collateral Agent has notified the Assignor that an Event of Default has occurred
and is continuing or, with respect to the Assigned Receivables exclusively, 5
calendar days after such notification:   4.5.1   the Collateral Agent shall be
entitled, but not obligated, to collect any Assigned Receivable, any Assigned
Intercompany Receivable and any Assigned Bank Account and to apply the amounts
collected towards the discharge of the Secured Obligations in accordance with
the Intercreditor Agreement;   4.5.2   the Collateral Agent shall have the right
to access the premises of the Assignor to the full extent necessary during
ordinary business hours, at the sole discretion of the Collateral Agent, to
ascertain the existence and particulars of the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts;   4.5.3   the
Collateral Agent shall be entitled, but not obligated, to undertake on its own
initiative and cost any acts it deems appropriate to collect any overdue or bad
claim under the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts and shall apply the amounts so collected towards the
discharge of the Secured Obligations in accordance with the Intercreditor
Agreement; and   4.5.4   to the extent that collection of any Assigned
Receivable, any Assigned Intercompany Receivable and/or any Assigned Bank
Account is not possible or is deemed unduly burdensome in the reasonable opinion
of the Collateral Agent, the latter shall be entitled to sell such Assigned
Receivables, Assigned Intercompany Receivables and/or Assigned Bank Accounts by
private sale (“Private Verwertung (Selbstverkauf)”), without regard to the
enforcement procedure provided for by the Swiss Federal Law on Debt Collection
and

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    Bankruptcy, and apply the proceeds (less all costs and expenses) of such
sale towards the discharge of the Secured Obligations. The Collateral Agent
shall apply such proceeds in accordance with the Intercreditor Agreement. The
Collateral Agent shall discharge its rights under this Agreement with the same
degree of care it would use in respect of its own property.   4.6   Upon
repayment and discharge in full of the Secured Obligations, the Collateral
Agent, at the costs of the Assignor, shall promptly, and in any event within 5
Business Days from the full discharge of the Secured Obligations, re-assign the
remainder, if any, of the Assigned Receivables, Assigned Intercompany
Receivables and/or Assigned Bank Accounts to the Assignor. Notwithstanding the
above, if the Collateral Agent is authorized to release in whole or in part any
assigned collateral under both the Term Loan Credit Agreement and the Revolving
Credit Agreement, the Collateral Agent is authorized to release such collateral
under this Agreement.   5.   REPRESENTATIONS AND WARRANTIES   5.1   Without
prejudice to the representations and warranties made under the Credit
Agreements, the Assignor represents and warrants to the Collateral Agent that:  
5.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;   5.1.2   as long as this Agreement remains in force, the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts are and will continue to be (and any Assigned Receivable, any
Assigned Intercompany Receivable and any Assigned Bank Account coming into
existence in the future will be) free and clear of any pledge, encumbrance or
other third party interests, with the exception of any liens permitted under the
Credit Agreements;   5.1.3   subject to the qualifications set out in the legal
opinion of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal,
valid and binding obligations enforceable against it pursuant to its terms and
(ii) a valid and effective transfer of the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts from Assignor to the
Collateral Agent and the Secured Parties.

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

6.   FURTHER ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all
things and execute all documents that are required by the Collateral Agent for
the purpose of securing or perfecting the Assignment provided for in this
Agreement.   7.   POWERS OF ATTORNEY       The Assignor authorizes the
Collateral Agent to be its attorney and in its name, on its behalf and as its
act to execute, deliver and perfect all documents (including giving
notifications and instructions to customers of the Assignor) and do all things
that are necessary for carrying out any obligation imposed on the Assignor under
this Agreement, provided that the Assignor does not carry out such obligation in
due time in accordance with the terms of this Agreement, or exercising any of
the rights conferred on the Collateral Agent by this Agreement or by law, in
particular in connection with a private realization (“Private Verwertung
(Selbstverkauf)”) but in any case only after the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing.   8.  
ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Assignor under
this Agreement may not be assigned or transferred without the prior written
consent of the Collateral Agent. The assignment of the rights and obligations of
the Collateral Agent under this Agreement shall be restricted to and made in
accordance with Section 12 below. Nothing in this Agreement shall be construed
as limiting the right of the Secured Parties to assign their rights and
obligations under the Credit Agreements in accordance with the relevant
provisions thereof.   9.   EFFECTIVENESS OF ASSIGNMENT   9.1   The security
constituted by the Assignments under this Agreement shall be cumulative, in
addition to and independent of every other security which the Collateral Agent
and/or Secured Parties may at any time hold for the Secured Obligations or any
rights, powers and remedies provided by law.   9.2   No failure on the part of
the Collateral Agent and/or Secured Parties to exercise, or delay on its part in
exercising, any rights hereunder shall operate as waiver thereof, nor shall any
single or partial exercise of any rights hereunder preclude any further or other
exercise of that or any other rights.

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

9.3   The Collateral Agent and/or Secured Parties shall not be liable by reason
of taking any action permitted by this Agreement.   10.   COSTS AND EXPENSES    
  The Assignor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Assignment hereby
constituted or the exercise of any rights hereunder and the Assignor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.   11.   NOTICES       All notices or other
communications made or given in connection with this Agreement shall be made by
facsimile or letter as follows:   a)   if to the Assignor

     
Novelis Switzerland AG
Address:
  Route des Laminoirs 15
 
  CH- 3960 Sierre
Attn:
  Plant Manager
 
   
with a copy to:
 
   
Novelis AG
Address:
  Sternenfeldstrasse 19
 
  CH- 8700, Küsnacht
Attn:
  Legal Department
 
   

b)   if to the Collateral Agent

     
Bank of America, N.A.
 
   
Address
  135 S. LaSalle, Suite 927, IL4-135-09-27 Chicago, Illinois 60603
Attn:
  Account Officer
Fax:
  +1 312-453-5555

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

  or to such other address or facsimile numbers or e-mail address as is notified
in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.   12.   SUCCESSOR AGENT       If a
successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.   13.  
SEVERABILITY       If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Agreement or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Agreement, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.   14.   WAIVERS AND MODIFICATIONS       This Agreement may be
terminated, amended or modified only specifically and in writing signed by the
parties hereto.   15.   COUNTERPARTS       This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument.   16.   LAW AND JURISDICTION   16.1   This Agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland.

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

16.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.   16.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York or any other competent court
having jurisdiction under the relevant Credit Agreement, provided that a legal
action or proceeding under any of the Credit Agreements is already pending
before such court or a claim under any of the Credit Agreements is submitted
simultaneously with a claim in respect to this Agreement to such court. By
execution and delivery of this Agreement, the Assignor hereby accepts for itself
and in respect of its property, subject to the aforementioned condition, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.   16.4   The Assignor hereby irrevocably designates, appoints and
empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New York, New
York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656)
(electronic mail address: jbudhu@cscinfo.com) (the “Process Agent”), in the case
of any suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of, or in connection with, this Agreement. Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Assignor in care of the Process Agent at the Process
Agent’s above address, and the Assignor hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. Each Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.   16.5   The Collateral Agent is acting
hereunder in its capacity as “Collateral Agent” for the Revolving Secured
Parties and as sub-agent and bailee for the Term Loan Collateral Agent (as
defined in the Intercreditor Agreement) pursuant to Section 7.4 of the
Intercreditor Agreement.

THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
SIGNATURE PAGE
Bank of America, N.A.

as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties

            Date:
      By:           Name:   Christopher Kelly Wall        Title:   Managing
Director              By:           Name:   Peter M. Walther        Title:  
Senior Vice President   

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
SIGNATURE PAGE

Novelis Switzerland AG,
as Assignor

           
By: 
    By:     
 
       
Name: David Sneddon
    Name: Antonio Tadeu Coelho Nardocci  
Title: Director
    Title: Chairman

18/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
Credit Suisse
  Zürich     Novelis Switzerland AG

19/25



--------------------------------------------------------------------------------



 



SCHEDULE 2

LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following documents:

20/25



--------------------------------------------------------------------------------



 



SCHEDULE 3

LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed in
the following document:

21/25



--------------------------------------------------------------------------------



 



SCHEDULE 4

NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]
Name of Intercompany Debtor
[Address of Debtor]
BY REGISTERED MAIL

[Place/Date]
Re: Notification of Assignment
Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
Very truly yours,
  Agreed and Acknowledged:
 
   
 
  [name of the Intercompany Debtor]
 
   
[Assignor]
   
 
   
 
   
[authorized signatories]
  [authorized signatories]

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 5

NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]
[Name of the Bank
Account Bank]
[Address of the Bank]
BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [•], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [•], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

23/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
[Assignor]
  Agreed and Acknowledged:
 
   
 
   
[authorized signatories]
  [name of Bank]
 
   
 
   
 
  [authorized signatories]
 
   

Agreed and Acknowledged by:
Bank of America N.A.

[authorized signatories]

24/25



--------------------------------------------------------------------------------



 



SCHEDULE 6

NOTICE OF ASSIGNMENT TO DEBTORS

     
[Letterhead of the Assignor]
   
 
  [Name of the Debtor]      
 
  [Address of the Debtor]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis Switzerland AG (the “Assignor”) and Bank of
America N.A. (the “Collateral Agent") have entered into an assignment agreement
(the “Agreement”) whereby current and future trade receivables owing by the
customers to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
[Assignor]
  Agreed and Acknowledged:
 
   
 
  [name of debtor]
 
   
[authorized signatories]
   
 
   
 
  [authorized signatories]

25/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis Switzerland SA
Sierre, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Revolving Credit
Agreement dated as of or about 17 December, 2010.

 



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Revolving Credit Guarantee Agreement
INDEX

             
1.
  DEFINITIONS AND INTERPRETATION     3  
 
           
2.
  GUARANTEE     4  
 
           
3.
  UP-STREAM AND CROSS-STREAM GUARANTEES:        
 
  LIMITATION AND WITHHOLDING TAX     7  
 
           
4.
  GUARANTOR’S UNDERTAKINGS     9  
 
           
5.
  REPRESENTATIONS AND WARRANTIES     9  
 
           
6.
  ASSIGNMENTS AND TRANSFERS     10  
 
           
7.
  COSTS AND EXPENSES     10  
 
           
8.
  NOTICES     10  
 
           
9.
  SUCCESSOR AGENT     11  
 
           
10.
  SEVERABILITY     11  
 
           
11.
  WAIVERS AND MODIFICATIONS     12  
 
           
12.
  COUNTERPARTS     12  
 
           
13.
  LAW AND JURISDICTION     12  

2/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Guarantor”); and   (2)   Bank of America, N.A., a national banking
association organized under the laws of the United States, having its seat at
Charlotte, North Carolina, USA, acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined in the Revolving Credit
Agreement) in its capacity as Collateral Agent under the Revolving Credit
Agreement (the “Collateral Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Revolving Credit
Agreement”) among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK
Limited and Novelis AG (each as Borrower), AV Metals Inc. (as Parent Guarantor)
and the Subsidiary Guarantors party thereto, and other Lenders party thereto (as
defined therein) (the “Revolving Loan Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Loan Lenders.  
(B)   The Collateral Agent and Secured Parties require the Guarantor to
unconditionally and irrevocably guarantee the prompt and complete payment and
performance by the Loan Parties (as defined in the Revolving Credit Agreement)
of their obligations under the Revolving Credit Agreement, as further defined in
this Guarantee.   1.   DEFINITIONS AND INTERPRETATION   1.1   In this Guarantee:

“Business Day” means one day on which the commercial banks in Zurich are open
for normal business transactions;
“Guaranteed Obligations” means the prompt payment in full when due (whether at
stated maturity, by required prepayment, declaration, demand, by acceleration or

3/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
otherwise) of the principal of and interest (including any interest, fees, costs
or charges accruing after the commencement of an Insolvency Proceeding, whether
or not allowed (or which would have accrued, but for the commencement of such an
Insolvency Proceeding) on the Loans made by the Lenders to, and the Notes held
by each Lender of, each Borrower, and all other Secured Obligations from time to
time owing to the Secured Parties by any Loan Party under any Loan Document or
Bank Product Agreement entered into with a counterparty that is a Secured Party,
and the performance of all obligations under any of the foregoing, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Revolving Credit
Agreement.   1.3   In this Guarantee, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Guarantee and (c) references to any agreement or
document are references to that agreement or document as amended, varied,
supplemented, substituted or novated from time to time, in accordance with its
terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.   2.  
GUARANTEE   2.1   In accordance with Article 111 of the Swiss Code of
Obligations, the Guarantor, acting as primary and independent obligor and not
merely as a surety (“Bürge”/“Caution” within the meaning of Articles 492 ss. of
the Swiss Code of Obligations), hereby unconditionally (subject to Section 3
below) and absolutely guarantees, on a first demand basis, the prompt and
complete payment and performance by the Loan Parties of the Guaranteed
Obligations.   2.2   The Guarantor hereby expressly acknowledges that the
meaning of the term “Guaranteed Obligations” used in this Guarantee (and
consequently the extent of its undertaking under this Guarantee) is defined
(i) by reference to the Revolving Credit Agreement and the

4/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
Guarantor expressly confirms that it fully understands and accepts such
definition of the terms “Guaranteed Obligations” used in this Guarantee.

2.3   In the event where any Loan Party fails to pay or perform timely any
Guaranteed Obligation, (subject to Section 3 below) the Collateral Agent will be
entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.  
2.4   The Collateral Agent will make any demand for damages under Section 2.3
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3, the Guarantor so notified by the Collateral Agent shall pay within
5 Business Days of that first demand.   2.5   The Guarantor understands and
agrees that the Guarantee is a continuing, absolute and unconditional (subject
to Section 3 below) guarantee of payment without regard to (a) the validity or
enforceability of the Revolving Credit Agreement or any other applicable Loan
Document, any of the Guaranteed Obligations, or any collateral security therefor
or guarantee or right of set-off with respect thereto at any time or from time
to time held by the Collateral Agent or any applicable Secured Party, (b) any
defense, set-off or counterclaim which may at any time be available to or be
asserted by the Loan Parties against the Collateral Agent or any applicable
Secured Party (including, but not limited to, any right the Loan Parties may
have to first require the Collateral Agent to proceed against or enforce any
other rights, security or claim payment from a person before claiming payment
from the Guarantor under this Guarantee), or (c) any other circumstance
whatsoever which constitutes, or might be construed to constitute, a discharge
of the Guaranteed Obligations.   2.6   When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against the Loan
Parties, or any other person or against any collateral security or guarantee for
the Guaranteed Obligations, or any right of set-off with respect thereto, and
any failure by the Collateral Agent to make any such demand, to pursue such
other

5/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
rights or remedies or to collect any payments from the Loan Parties or any other
person or to realize upon any such collateral security or guarantee or to
exercise any such right of set-off shall not relieve the Guarantor of any
applicable obligation or liability under this Guarantee, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any applicable Secured Party against
the Guarantor.

2.7   Subject to Section 3 below, the Guarantor’s obligations under this
Guarantee will not be discharged, suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Revolving Credit Agreement;     (ii)   any default, failure or delay in the
performance by the Loan Parties of the Guaranteed Obligations;     (iii)   any
waiver of or consent to departure from the provisions of, or any amendment to
this Guarantee, the Revolving Credit Agreement or any applicable Loan Document,
except when made in writing and executed by the Guarantor and the Collateral
Agent;     (iv)   any bankruptcy, receivership or any other insolvency
proceeding related to any Loan Party or its property or any merger,
reorganization, dissolution, sale of assets, or other winding up of any Loan
Party; or     (v)   any other circumstance which may otherwise constitute a
defense available to, or a discharge of, the Guarantor in respect of its
obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.  
2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.21, 2.22,
2.23 and 7.10 of the Revolving Credit Agreement are hereby incorporated, mutatis
mutandis, and shall apply to this Agreement, the parties hereto and the Secured
Parties as if set forth herein.   2.10   Notwithstanding anything herein to the
contrary, this Guarantee and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement, dated as of or about December 17, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the

6/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
“Intercreditor Agreement”) among Novelis Inc., a corporation amalgamated under
the Canada Business Corporations Act, Novelis Corproration, a Texas corporation,
Novelis Pae Corporation, a Delaware corporation, Novelis Brand LLC, a Delaware
limited liability company, Novelis South America Holdings LLC, a Delaware
limited liability company, Aluminium Upstream Holdings LLC, a Delaware limited
liability company, Novelis UK Limited, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596, AV Metals
Inc., a corporation formed under the Canada Business Corporations Act, the
Guarantor and other guarantors party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent, and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent and certain other persons which may be or become parties
thereto or become bound thereto from time to time. In the event of any conflict
or inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Revolving Credit Agreement, including Article X
thereof shall govern and control the exercise of remedies by Collateral Agent.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX   3.1
  If and to the extent that (i) the obligations of the Guarantor under this
Agreement are for the exclusive benefit of the Guarantor’s Affiliates (except
the Guarantor’s (direct or indirect) Subsidiaries) and (ii) complying with the
obligations under this Agreement would constitute a repayment of capital
(“restitution des apports”/“Einlagerückgewähr”) or the payment of a
(constructive) dividend (“distribution de dividende”/“Gewinnausschüttung”), the
following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);    
(ii)   Immediately after having been requested to make a payment under the
Guarantee

7/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
(the “Guarantee Payment”), the Guarantor will (a) provide the Collateral Agent,
within twenty (20) Business Days from being requested to make the Guarantee
Payment, with (1) an interim audited balance sheet prepared by the statutory
auditors of the Guarantor, (2) the determination of the Available Amount based
on such interim audited balance sheet as computed by the statutory auditors, and
(3) a confirmation from the statutory auditors that the Available Amount is the
maximum amount which can be paid by the Guarantor under the Guarantee without
breaching the provisions of Swiss corporate law, which are aimed at protecting
the share capital and legal reserves, and (b) upon receipt of the confirmation
referred to in the preceding sentence under (3) and after having taken all
actions required pursuant to Section 3.2 below, pay (i) the Guarantee Payment in
full or (ii) the Available Amount, whichever is less (in any case, less, if
required, any withholding tax under the Swiss Federal Act on Withholding Tax of
October 13, 1965 (the “Swiss Withholding Tax”)).

  (iii)   If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the
Revolving Credit Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any

8/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
Guarantee Payment under this Guarantee or the Security Documents, which may be
required as a matter of Swiss mandatory law or standard business practice as
existing at the time it is required to make a Guarantee Payment under this
Guarantee or the Security Documents in order to allow for a prompt payment of
the Guarantee Payment or Available Amount, as applicable.

4.   GUARANTOR’S UNDERTAKINGS   4.1   The Guarantor agrees and undertakes:  
4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favour of the applicable Secured Parties;   4.1.2   not to sell, transfer or
otherwise dispose of its assets, unless otherwise permitted by the applicable
Loan Documents; and   4.1.3   not to create or allow to subsist any security
interest, except as permitted under the Revolving Credit Agreement or as
provided for by mandatory provisions of Swiss law over or in respect of its
assets or permit to be done, anything which would foreseeably depreciate,
jeopardize or otherwise directly or indirectly prejudice the value to the
applicable Secured Parties of the Guarantor’s assets, unless otherwise permitted
by the applicable Loan Documents.   5.   REPRESENTATIONS AND WARRANTIES   5.1  
Without prejudice to the representations and warranties made under the Revolving
Credit Agreement, the Guarantor represents and warrants to the Collateral Agent
that, as of the date hereof:   5.1.1   it is a company duly established, validly
existing and registered under the laws of Switzerland, capable of suing and
being sued in its own right and having the power and authority and all necessary
governmental and other material consents, approvals, licenses and authorizations
under any applicable jurisdiction to own its property and assets and to carry on
its business as currently conducted; and

9/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement

5.1.2   this Guarantee (i) constitutes its legal, valid and binding obligations
enforceable against it pursuant to its terms and (ii) creates a valid, effective
and independent guarantee within the meaning of article 111 of the Swiss Code of
Obligations in favor of the Collateral Agent and the applicable Secured Parties.
  6.   ASSIGNMENTS AND TRANSFERS

The rights and obligations of the Guarantor under this Guarantee may not be
assigned or transferred without the prior written consent of the Collateral
Agent, except as otherwise provided in the Revolving Credit Agreement. Nothing
in this Guarantee shall be construed as limiting the right of the Secured
Parties to assign their rights and obligations under the Revolving Credit
Agreement, as the case may be in accordance with the relevant provisions of such
agreement.

7.     COSTS AND EXPENSES

The Guarantors shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Guarantee or the
exercise of any rights hereunder and the Guarantor shall reimburse and indemnify
the Collateral Agent for any such costs or expenses reasonably incurred by it.

8.     NOTICES

All notices or other communications made or given in connection with this
Guarantee shall be made by facsimile or letter as follows:

    a)   if to the Guarantor

     
Novelis Switzerland SA
   
 
   
Address:
  Route des Laminoirs 15
 
   
 
  CH- 3960 Sierre
 
   
Attn:
  Plant Manager
 
   
with a copy to:
   
 
   
Novelis AG
   
 
   
Address:
  Sternenfeldstrasse 19

10/15



--------------------------------------------------------------------------------



 



                              Novelis Switzerland SA:Revolving Credit Guarantee
Agreement

     
 
  CH- 8700 Küsnacht
 
   
             Attn:
  Legal Department
 
   
      b)   if to the Collateral Agent
   
 
   
             Bank of America, N.A.
   
 
   
             Address
  135 S. LaSalle, Suite 927, IL4-135-09-27
 
  Chicago, Illinois 60603
 
   
             Attn:
  Account Officer
 
   
             Fax:
  +1 312-453-5555

or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.
Each notice, communication and document given under or in connection with this
Guarantee shall be in English or, if not, accompanied by an accurate translation
thereof which has been confirmed by authorized signatory of the party giving the
same as being a true and accurate translation.

9.   SUCCESSOR AGENT

If a successor of the Revolving Credit Collateral Agent is appointed pursuant to
the relevant provisions of the Revolving Credit Agreement, the Collateral Agent
will hereunder automatically be replaced by the successor Revolving Credit
Collateral Agent as party to this Guarantee, upon notice to the Guarantor of the
appointment of the successor Revolving Credit Collateral Agent.

10.   SEVERABILITY

If any provision of this Guarantee is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Guarantee or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Guarantee, and the parties will negotiate in
good faith to replace the relevant provision by another provision reflecting as
closely as possible the original intention and purpose of the parties.

11/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement

11.   WAIVERS AND MODIFICATIONS

This Guarantee may be terminated, amended or modified only specifically and in
writing signed by the parties hereto, or as otherwise provided in the Revolving
Credit Agreement.

12.   COUNTERPARTS

This Guarantee may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

13.   LAW AND JURISDICTION

13.1   This Guarantee shall be governed by and construed in accordance with the
substantive laws of Switzerland.   13.2   Subject to the subsequent paragraph,
the Commercial Court of the Canton of Zurich (Handelsgericht des Kantons
Zürich), Switzerland, shall have exclusive jurisdiction for all disputes,
differences or controversies relating to, arising from or in connection with
this Guarantee.   13.3   Notwithstanding the foregoing, any legal action or
proceeding with respect to this Guarantee may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York or any other competent court having jurisdiction under the Revolving
Credit Agreement, provided that a legal action or proceeding under the Revolving
Credit Agreement is already pending before such court or a claim under the
Revolving Credit Agreement is submitted simultaneously with a claim in respect
to this Guarantee to such court. By execution and delivery of this Guarantee,
the Guarantor hereby accepts for itself and in respect of its property, subject
to the aforementioned condition, the jurisdiction of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.   13.4   The Guarantor hereby
irrevocably designates, appoints and empowers CSC Corporation, 1133 Ave of the
Americas, Suite 3100, New York, New York, 10036 (telephone no: +1 212-299-5600)
(telecopy no: +1 212-299-5656) (electronic mail address: jbudhu@cscinfo.com)
(the “Process Agent”), in the case of any suit, action or proceeding brought in
the United States of America as its designee, appointee and agent to receive,

12/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of, or in connection with, this
Guarantee. Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to the Guarantor in care
of the Process Agent at the Process Agent’s above address, and the Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. The Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

13/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the
Secured Parties

         
Date:
     
 
       
By:
       
 
  Name: Peter M. Walther    
 
  Title: Senior Vice President    

14/15



--------------------------------------------------------------------------------



 



                    Novelis Switzerland SA:Revolving Credit Guarantee Agreement
SIGNATURE PAGE

                Novelis Switzerland SA,           as Guarantor           Date: 
          By:      By:      Name:  David Sneddon     Name:  Antonio Tadeu Coelho
Nardocci   Title: Director     Title: Chairman

15/15



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Intellectual Property Pledge Agreement
between
Novelis Switzerland SA
Sierre, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the intellectual property of Novelis Switzerland SA

 



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
TABLE OF CONTENTS

             
1.
  INTERPRETATION     4  
 
           
2.
  PLEDGE     6  
 
           
3.
  UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX     7  
 
           
4.
  PLEDGOR’S OBLIGATIONS     7  
 
           
5.
  RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT     8  
 
           
6.
  ENFORCEMENT     8  
 
           
7.
  GRANT OF INTELLECTUAL PROPERTY LICENSE     10  
 
           
8.
  RELEASE OF THE PLEDGED ASSETS     10  
 
           
9.
  REPRESENTATIONS AND WARRANTIES     11  
 
           
10.
  FURTHER ASSURANCES OF THE PLEDGOR     12  
 
           
11.
  AVOIDANCES OF PAYMENTS     12  
 
           
12.
  POWER OF ATTORNEY     12  
 
           
13.
  ASSIGNMENT AND TRANSFERS     12  
 
           
14.
  EFFECTIVENESS OF PLEDGE     13  
 
           
15.
  COSTS AND EXPENSES     13  
 
           
16.
  NOTICES     13  
 
           
17.
  SUCCESSOR AGENT     14  
 
           
18.
  SEVERABILITY     14  
 
           
19.
  WAIVER AND MODIFICATIONS     15  
 
           
20.
  COUNTERPARTS     15  
 
           
21.
  LAW AND JURISDICTION     15  
 
            SCHEDULE 1     19  

2/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Pledgor”); and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

Whereas

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement on or about December 17, 2010 (the “Term Loan Agreement”) among, inter
alia Novelis Inc, (as Borrower), AV Metals Inc. and the Subsidiary Guarantors
party thereto, whereby the Borrower was made available certain term loan credit
facilities by the Lenders party thereto (as defined therein) (the “Term Loan
Lenders”).

(B)   The Pledgor and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement, defined below) have entered into that certain Credit
Agreement on or about December 17, 2010 (the “Revolving Credit Agreement” and
together with the Term Loan Agreement, the “Credit Agreements”) among, inter
alia Novelis Inc., Novelis Corporation, Novelis UK Limited and the Pledgor (each
as Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, the Pledgor and other guarantors party
thereto, the Revolving Credit Collateral Agent (as defined in the Intercreditor
Agreement, defined below) and the Collateral Agent entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the collateral granted by the borrowers and
guarantors (including Pledgor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

3/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent, (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).

(E)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favour of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Lenders and the Revolving Loan Lenders require the Pledgor to enter into this
pledge for security purposes in favor of the Collateral Agent for the benefit of
the Secured Parties, and subject to the terms of the Intercreditor Agreement.

(G)   The Pledgor has agreed to pledge its Intellectual Property Rights as
security for the Secured Obligations (as these terms are defined in Section 1
below) to the Collateral Agent, acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined in Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:

    “Business Day” shall mean a day on which the commercial banks in Zurich are
open for normal business transactions; “Enforcement” means the realization of
the Pledged Assets;

    “Event of Default” shall have the meaning ascribed to such term in the Term
Loan Agreement and / or the Revolving Credit Agreement;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.

    “Intellectual Property Rights” means any trademark, trade name, brand name,
service mark, copyright, performing right, design right, patent, database rights
(and any associated goodwill relating thereto) whether applied for or
registered, to which the Pledgor is entitled and which are owned by the Pledgor,
including any intellectual or

4/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    industrial property right and licences granted to the Pledgor to the extent
those licences can be pledged, including, but not limited to, those intellectual
property rights, if any, listed in Schedule 1 which are applied for or
registered in the name of the Pledgor and all other intellectual property
rights, whether now owned by the Pledgor or hereafter acquired by the Pledgor
and any rights and privileges arising under applicable law with respect to any
of the foregoing, reissues, continuations, extensions and renewals thereof and
amendments thereto, income, fees royalties, damages claims and payments now or
hereafter and payable with respect thereto, rights corresponding thereto
throughout the world and rights to sue for past, present and future
infringement, dilutions or other violations thereof;

    “Pledge” means the pledge pursuant to Art. 884 et seq. of the Swiss Civil
Code of the Intellectual Property Rights;

    “Pledged Assets” means the Intellectual Property Rights which are or will be
pledged to the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties) under this Agreement as security for
the Secured Obligations;

    “Revolving Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Pledgor towards the
Revolving Secured Parties under the Revolving Guarantee and (i) the Revolving
Credit Secured Obligations (as defined in the Intercreditor Agreement);

    “Revolving Secured Parties” means the Revolving Credit Claimholders as
defined in the Intercreditor Agreement;

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Pledgor towards the Term
Loan Secured Parties under the Term Loan Guarantee and (ii) the Term Loan
Secured Obligations as defined in the Intercreditor Agreement;

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.

5/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Intercreditor Agreement or
the Credit Agreements.

1.3   In this Agreement, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Agreement and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

1.5   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.

2.   PLEDGE

2.1   The Pledgor agrees (i) to pledge to the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties)
all present and future Intellectual Property Rights as security for the Secured
Obligations until the Discharge of Senior Lien Secured Obligations and,
therefore, (ii) to perfect the Pledge on the date hereof. The Pledgor hereby
expressly confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

6/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

2.2   For the purpose of perfecting the Pledge, the Pledgor hereby pledges to
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties) the Intellectual Property Rights existing on
the date hereof.

2.3   Upon request of the Collateral Agent, the Pledgor shall deliver to the
Collateral Agent appropriate evidence that, with respect to the Intellectual
Property Rights listed in Schedule 1, the Pledgor has filed notification letters
requesting the intellectual property rights offices or other registration
authorities of every jurisdiction in which such Intellectual Property Rights are
registered or applied for, to register (where permitted by law) the Pledge on
these Intellectual Property Rights. Copies of notification letters with
confirmation of receipt shall be considered as appropriate evidence.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX

    If and to the extent (i) the obligations of the Pledgor under this Agreement
are for the exclusive benefit of the Affiliates of such Pledgor (except for the
(direct or indirect) Subsidiaries of such Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee provided by the Pledgor shall apply to any enforcement of the security
interest created hereunder.

4.   PLEDGOR’S OBLIGATIONS

4.1   The Pledgor agrees and undertakes as follows:

4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Pledge conferred herewith in
favor of the Secured Parties, in particular in relation to Intellectual Property
Rights for which the Pledgor has filed or will file an application and/or for
which the Pledgor is or will be registered as owner. The Pledgor undertakes to
register the Collateral Agent as pledgee and licensee (as provided under Section
7 below) of the Intellectual Property Rights in the registers of those
jurisdictions in which such registration is legally required or deemed necessary
or desirable by the Collateral Agent in order to enable the Collateral Agent to
exercise and enforce all its rights under the Pledge. The costs incurred in
connection with such measures, written instruments or declarations, including
the fees for the registration of

7/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    the Collateral Agent as pledgee of the Intellectual Property Rights in the
appropriate registers shall be exclusively borne by the Pledgor;

4.1.2   except as provided for by mandatory provisions of Swiss law or as
permitted under the Credit Agreements, not to create or allow to subsist any
security interest over or in respect of the Pledged Assets or otherwise sell,
transfer, license or dispose of the Pledged Assets or permit to be done,
anything which would foreseeably depreciate, jeopardize or otherwise directly or
indirectly prejudice the value of the Pledged Assets and the security interest
created hereunder;

4.1.3   to fulfill all obligations necessary to maintain the registration and
validity of the Intellectual Property Rights, including without limitation,
payment of all due renewal fees and making actual use of the Intellectual
Property Rights to the extent necessary to maintain their validity, except to
the extent such Intellectual Property Rights are not material to the use and
operation of any material Collateral or to the business, results of operation,
prospects or condition, financial or otherwise, of any Pledgor;

4.1.4   to cooperate with the Collateral Agent (acting, for itself, in the name
of, on behalf of and for the benefit of the Secured Parties) in case of
Enforcement with regard to the transfer of the Pledged Assets to a purchaser in
accordance with the terms of Section 6 of this Agreement;

5.   RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT

5.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties.

5.2   The Collateral Agent shall not misuse any of its rights hereunder or as
possessor of the Pledged Assets and shall not take any action which would be
inconsistent with the terms of this Agreement or the Credit Agreements.

6.   ENFORCEMENT

6.1   After the Collateral Agent has notified the Pledgor that an Event of
Default has occurred and is continuing, the Collateral Agent shall be entitled
to the following remedies, notwithstanding the provisions of article 41 the
Swiss Federal Law on Debt Collection and Bankruptcy:

8/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

6.1.1   sell to third parties not affiliated to the Pledgor and/or the Secured
Parties, respectively, all or part of the Pledged Assets in public or private
sale and apply the proceeds thereof to the discharge of the Secured Obligations;
or

6.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or

6.1.3   acquire from the Pledgor all or part of the Pledged Assets for cash
consideration equal to the fair market value of the Pledged Assets, such fair
market value to be computed by an independent expert using a valuation
methodology generally recognized as standard market practice for the valuation
of intellectual property rights (i.e. Discounted Cash Flow method, comparable
method and variations thereof), it being understood that the Collateral Agent
(acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties) will be entitled to set off the proceeds of such acquisition
against the Secured Obligations.

6.2   The Pledgor expressly confirms its agreement with the remedy granted to
the Collateral Agent under Section 6.1.3. The Pledgor acknowledges that the
price at which all or part of the Pledged Assets may be purchased by the
Collateral Agent pursuant to Section 6.1.3 will be based on the value of the
Intellectual Property Rights as computed by an independent expert using a
valuation methodology, which is known to the Pledgor and considered by it to be
fair and which is customarily used at that time to establish the value of
businesses in that industry. The Pledgor recognizes that should the Collateral
Agent decide to pursue the remedy granted under Section 6.1.3, its interests as
Pledgor and debtor would be protected in an appropriate manner. If the parties
cannot agree on the person or entity acting for itself as independent expert in
accordance with this Section 6.1.3, the independent expert shall be an
experienced international accounting firm appointed by the President of the
Zurich Chamber of Commerce.

6.3   After the sale or disposal of the Pledged Assets, the Collateral Agent
shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that there has been the Discharge of Senior
Lien Secured Obligations, any surplus of the sale or disposal shall be returned
promptly, and in any event within 5 Business Days of the full satisfaction of
the Secured Obligations, to the Pledgor, together with interest thereon at a
rate of 5% computed as from the date of such sale or disposal.

9/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

6.4   The Collateral Agent shall allocate the proceeds collected pursuant to
Section 6.1 and 6.2 towards discharging the Secured Obligations in accordance
with the Intercreditor Agreement.

7.   GRANT OF INTELLECTUAL PROPERTY LICENSE

    For the purpose of enabling the Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Section 6 hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Pledgor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under Intellectual Property Licenses granting such Pledgor rights in
Intellectual Property, sublicense (in each case, exercisable without payment of
royalties or other compensation to such Pledgor) to use, license or sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Pledgor, wherever the same may be located; provided that the quality of any
products in connection with which the Trademarks are used will not be materially
inferior to the quality of such products prior to such Event of Default. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

8.   RELEASE OF THE PLEDGED ASSETS

8.1   Upon repayment and discharge in full of the Secured Obligations, the
Pledged Assets or any remainder thereof shall be released promptly, and in any
event within 5 Business Days from the full discharge of the Secured Obligations,
to the Pledgor or such other party as designated by the Pledgor. The Pledged
Assets shall be delivered or remitted to the Pledgor free and clear of this
Agreement and any and all liens created hereby.

8.2   Any Pledged Assets to be released to the Pledgor (or to any third party
designated by the Pledgor) shall be delivered, net of any transfer taxes or
other expenses in connection with such return or release. The Collateral Agent
shall not be deemed to have made any representation or warranty with respect to
any Pledged Assets so released, except that such Pledged Assets are free and
clear, on the date of the release, of any and all liens, charges and
encumbrances arising from the Collateral Agent’s acts (acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties).

10/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

8.3   If the Collateral Agent is authorized to release in whole or in part any
Pledged Assets under both the Term Loan Credit Agreement and the Revolving
Credit Agreement, the Collateral Agent is authorized to release such Pledged
Aseets under this Agreement.

9.   REPRESENTATIONS AND WARRANTIES

9.1   Without prejudice to the representations and warranties made under the
Credit Agreements, the Pledgor represents and warrants to the Collateral Agent
that as of the date hereof:

9.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;

9.1.2   it is the sole, legal and beneficial owner of the Intellectual Property
Rights and such Intellectual Property Rights are free of any lien, except as
permitted under the Credit Agreements or statutory liens as provided for by
mandatory provisions of Swiss law, and are free of third party security interest
or other charge or encumbrance of any kind or any other type of preferential
arrangement except for the security interest created by the present Agreement or
as otherwise permitted by the Credit Agreements;

9.1.3   subject to the qualifications set out in the legal opinion of Borrowers’
Swiss counsel, this Agreement constitutes (i) the Pledgor’s legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective pledge of the Pledged Assets in favor of the Collateral
Agent and the Secured Parties;

9.1.4   the Intellectual Property Rights listed in Schedule 1 are validly
existing and have been validly registered or applied for in the name of the
Pledgor who is the sole, legal and beneficial owner of such Intellectual
Property Rights;

9.1.5   to the best knowledge of the Pledgor, no claims, actions, proceedings
(including, but not limited to, opposition or objection proceedings),
arbitrations or investigations are pending or threatened against or relating to
any of the Intellectual Property Rights, which could lead to the (total or
partial) annulment of any of the Intellectual Property Rights.

11/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

10.   FURTHER ASSURANCES OF THE PLEDGOR

    The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.

11.   AVOIDANCES OF PAYMENTS

    Any settlement, discharge or release between the Pledgor and the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) shall be conditional upon no security or payment granted or
made to the Collateral Agent by the Pledgor or any other person being avoided or
reduced by virtue of any mandatory provisions or enactments relating to
bankruptcy, insolvency or liquidation for the time being in force and, in the
event of such security or payment being so avoided or reduced, the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) shall be entitled to recover from the Pledgor the value or
amount of such security or payment as if such settlement, discharge or release
had not occurred.

12.   POWER OF ATTORNEY

    The Pledgor authorizes the Collateral Agent to be its attorney and in its
name, on its behalf and as its act to execute, deliver and perfect all documents
and do all things that are necessary for carrying out any obligation imposed on
the Pledgor under this Agreement, provided that the Pledgor does not carry out
such obligation in due time in accordance with the terms of this Agreement, or
exercising any of the rights conferred on the Collateral Agent by this Agreement
or by law, in particular in connection with a private realization (Private
Verwertung (Selbstverkauf)) but in any case only after the Collateral Agent has
notified the Pledgor that an Event of Default has occurred and is continuing.

13.   ASSIGNMENT AND TRANSFERS

    The rights and obligations of the Pledgor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The Assignment of the rights and obligations of the Collateral Agent
shall be restricted to and made in accordance with Section 17 below. Nothing in
this Agreement shall be construed as

12/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    limiting the right of the Secured Parties to assign their rights and
obligations under the Loan Documents in accordance with the Credit Agreements.

14.   EFFECTIVENESS OF PLEDGE

14.1   The security constituted by the Pledge under this Agreement shall be
cumulative, in addition to and independent of every other security which the
Collateral Agent or the Secured Parties may at any time hold for the Secured
Obligations or any rights, powers and remedies provided by law.

14.2   No failure on the part of the Collateral Agent to exercise, or delay on
its part in exercising, any rights hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of any rights hereunder preclude any
further or other exercise of that or any other rights.

14.3   The Collateral Agent shall not be liable by reason of taking any action
permitted by this Agreement.

15.   COSTS AND EXPENSES

    The Pledgor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Pledge hereby
constituted or the exercise of any rights hereunder and the Pledgor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.

16.   NOTICES

16.1   All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

    a)   if to the Pledgor

              Novelis Switzerland SA
 
       
 
  Address: Route des Laminoirs 15
               CH- 3690 Sierre
 
       
 
  Attn: Plant Manager

13/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

              with a copy to:
 
       
 
  Novelis AG    
 
       
 
  Address: Sternenfeldstrasse 19
               CH- 8700 Küsnacht
 
     
 
       
 
  Attn: Legal Department

  b)   if to the Collateral Agent

              Bank of America, N.A.
 
       
 
  Address 1455 Market Street
              San Francisco, California 94103  
 
     
 
       
 
  Attn: Bridgett Manduk
 
       
 
  Fax: +1 415-503-5011
 
       
 
  Email: bridgett.manduk@baml.com

    or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

17.   SUCCESSOR AGENT

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Term Loan Collateral Agent as party to this Agreement.

18.   SEVERABILITY

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability

14/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    in any other jurisdiction of that or any other provision of this Agreement,
and the parties will negotiate in good faith to replace the relevant provision
by another provision reflecting as closely as possible the original intention
and purpose of the parties.

19.   WAIVER AND MODIFICATIONS

    This Agreement may be terminated, amended or modified only specifically and
in writing signed by the parties hereto.

20.   COUNTERPARTS

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

21.   LAW AND JURISDICTION

21.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

21.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

21.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under any of the Credit Agreements,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Pledgor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

15/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

21.4   The Pledgor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Pledgor in care of the Process Agent at the Process Agent’s above
address, and the Pledgor hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

21.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor) pursuant to
Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

            By:           Name:   Christopher Kelly Wall        Title:  
Managing Director     

Date:

            By:           Name:   Peter M. Walther        Title:   Senior Vice
President   

17/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SIGNATURE PAGE
Novelis Switzerland SA
as Pledgor
Date:

                 
By:
      By:        
 
 
 
Name: David Sneddon      
 
Name: Antonio Tadeu Coelho Nardocci    
 
  Title:   Director       Title:   Chairman    

18/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SCHEDULE 1
LIST OF INTELLECTUAL PROPERTY RIGHTS
Pledgor: NOVELIS SWITZERLAND SA
* The trademarks mentioned next to the name of ALCAN ALUMINIUM VALAIS SA have
been transferred to Novelis Switzerland SA (but are still registered under the
name of ALCAN ALUMINIUM VALAIS SA)

                  Owner   Country   Application       Trademark Name   Name  
Number   Registration Number   Name
ALCAN ALUMINIUM VALAIS SA *
  Canada   892421   536759   FORMALIGHT BY
ALUSUISSE
 
               
ALCAN ALUMINIUM VALAIS SA *
  European Community   380683   380683   ALUB
 
               
ALCAN ALUMINIUM VALAIS SA *
  Finland   3554/69   61717   ANTICORODAL
 
               
ALCAN ALUMINIUM VALAIS SA *
  Mexico   394710   660276   SILENSAL
 
               
ALCAN ALUMINIUM VALAIS SA *
  Mexico   394708   636777   SILENSAL
 
               
ALCAN ALUMINIUM VALAIS SA *
  Norway   111079   089666   ANTICORODAL
 
               
ALCAN ALUMINIUM VALAIS SA *
  Sweden   94-12916   313088   CARBOND
 
               
ALCAN ALUMINIUM VALAIS SA *
  Sweden   875110   225190   NOVODAL
 
               
NOVELIS SWITZERLAND S.A.
  Austria   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Austria   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Benelux   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Benelux   680516   680516   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  Benelux   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Bosnia and Herzegovina   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Canada   1010570   546183   CARBOND
 
               
NOVELIS SWITZERLAND S.A.
  Canada   1028948   560547   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Croatia   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Czech Republic   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Czech Republic   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Denmark   0946/47   1002-1947   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  European Community   005070313   005070313   NOVALIGHT
 
               
NOVELIS SWITZERLAND S.A.
  France   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  France   674564   674564   DILATAL

19/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

                  Owner   Country   Application       Trademark Name   Name  
Number   Registration Number   Name
NOVELIS SWITZERLAND S.A.
  France   680516   680516   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  France   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Germany   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Germany   674564   674564   DILATAL
 
               
NOVELIS SWITZERLAND S.A.
  Germany   680516   680516   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  Germany   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Hungary   52758   328896   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Hungary   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   52758   328896   ANTICORODAL

  - Madrid Agreement            
 
  / Protocol            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   628794   628794   CARBOND

  - Madrid Agreement            
 
  / Protocol            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   674564   674564   DILATAL

  - Madrid Agreement            
 
  / Protocol            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   680516   680516   ECODAL

  - Madrid Agreement            
 
  / Protocol            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   721060   721060   SILENSAL

  - Madrid Agreement            
 
  / Protocol            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   680516   680516   ECODAL

  - Madrid Protocol            
 
  Only            
 
               
NOVELIS SWITZERLAND S.A.
  Int’l Registration   721060   721060   SILENSAL

  - Madrid Protocol            
 
  Only            
 
               
NOVELIS SWITZERLAND S.A.
  Italy   674564   674564   DILATAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Italy   680516   680516   ECODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Italy   721060   721060   SILENSAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Liechtenstein   721060   721060   SILENSAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Macedonia   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Portugal   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Portugal   721060   721060   SILENSAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Serbia (Old Code)   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Slovakia   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Slovenia   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Spain   52758   328896   ANTICORODAL

               
 
               
NOVELIS SWITZERLAND S.A.
  Spain   680516   680516   ECODAL

               

20/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

                  Owner   Country   Application       Trademark Name   Name  
Number   Registration Number   Name
NOVELIS SWITZERLAND S.A.
  Spain   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Sweden   2164/47   065166   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Sweden   680516   680516   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  Sweden   721060   721060   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   02948/1996   436894   ALUB
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   5431   349318   ANTICORODAL
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   5207/1994.5   413196   CARBOND
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   09165/1996   438009   DILATAL
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   08971/1996   440318   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  Switzerland   03550/1999   462752   SILENSAL
 
               
NOVELIS SWITZERLAND S.A.
  United Kingdom   2004884   2004884   CARBOND
 
               
NOVELIS SWITZERLAND S.A.
  United Kingdom   680516   680516   ECODAL
 
               
NOVELIS SWITZERLAND S.A.
  United Kingdom   2005956   2005956   NOVODAL
 
               
NOVELIS SWITZERLAND S.A.
  United Kingdom   721060   721060   SILENSAL

21/24



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Security Transfer Agreement
between
Novelis Switzerland SA
Sierre, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Transfer for security purposes of six mortgage notes

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. INTERPRETATION
    4  
2. TRANSFER
    6  
3. TRANSFEROR’s OBLIGATIONS
    7  
4. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    8  
5. ENFORCEMENT
    8  
6. RELEASE OF THE NOTES
    9  
7. REPRESENTATIONS AND WARRANTIES
    10  
8. POWER OF ATTORNEY
    10  
9. ASSIGNMENT AND TRANSFERS
    11  
10. EFFECTIVENESS OF TRANSFER
    11  
11. COSTS AND EXPENSES
    11  
12. NOTICES
    11  
13. SUCCESSOR AGENT
    12  
14. SEVERABILITY
    13  
15. WAIVERS AND MODIFICATIONS
    13  
16. COUNTERPARTS
    13  
17. LAW AND JURISDICTION
    13  
SCHEDULE 1
    17  

2/17



--------------------------------------------------------------------------------



 



This Agreement (the “Agreement”) is made as of December 17, 2010 between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Transferor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, acting
for itself, in the name of, on behalf of, and for the benefit of the Secured
Parties (as defined in this Agreement) in its capacity as Collateral Agent under
the Term Loan Agreement (the “Collateral Agent”).

Whereas

(A)   The Transferor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and
the Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (as defined
therein) (the “Term Loan Lenders”).   (B)   The Transferor and the Revolving
Credit Collateral Agent (as defined in the Intercreditor Agreement) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Revolving
Credit Agreement” and together with the Term Loan Agreement, the “Credit
Agreements”) among, inter alia Novelis Inc., Novelis Corporation, Novelis UK
Limited and the Transferor (each as Borrower), AV Metals Inc. (as Parent
Guarantor) and the Subsidiary Guarantors party thereto, and other Lenders party
thereto (as defined therein) (the “Revolving Loan Lenders”), whereby the
Borrowers were made available certain revolving credit facilities by the
Revolving Loan Lenders.   (C)   On or about December 17, 2010, Collateral Agent,
the Revolving Credit Collateral Agent (as defined in the Intercreditor
Agreement, defined below), the Transferor and other borrowers and guarantors
party thereto, entered into an Intercreditor Agreement governing the
relationship and preference rights of the Term Loan Secured Parties and

3/17



--------------------------------------------------------------------------------



 



    Revolving Secured Parties (as these terms are defined below) among each
other in relation to the collateral granted by the borrowers and guarantors
(including the Transferor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).   (D)   On or about December 17, 2010, the
Transferor entered into a guarantee agreement in favor of the Collateral Agent,
(acting for itself, in the name of, on behalf of, and for the benefit of the
Term Loan Secured Parties) (the “Term Loan Guarantee”).   (E)   The Collateral
Agent, the Revolving Credit Collateral Agent, the Term Loan Secured Parties and
the Revolving Loan Lenders require the Transferor to enter into this security
transfer of the Notes in favor of the Collateral Agent for the benefit of the
Secured Parties, and subject to the terms of the Intercreditor Agreement.   (F)
  The Transferor has agreed to cause the Notes to be transferred to the
Collateral Agent, acting for itself and in the name of and on behalf of the
Secured Parties (as defined in Section 1 below) for the purpose of securing the
Secured Obligations (as defined below).

IT IS AGREED as follows:

1. Interpretation

1.1   In this Agreement:

    “Business Day” shall mean one day on which the commercial banks in Zurich
are open for normal business transactions.

    “Claim” means the claim owed by the Transferor which is incorporated in each
Note in the amount of CHF 10,000,000.- (for an aggregate amount for all Notes of
CHF 60,000,000.-), together with three annual interest payments due and any
accrued interest at the maximum rate set out in the Note (together with each of
the five other Notes, the “Claims”);

    “DEBA” means the Federal Debt Enforcement and Bankruptcy Act;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.

    “Enforcement” means the realization of the Notes;

    “Event of Default” shall have the meaning ascribed to such term in the Term
Loan Agreement and / or the Revolving Credit Agreement;

    “Land Registry” means the federal land registry, district of Sierre;

4/17



--------------------------------------------------------------------------------



 



    “LDFR” means the Swiss Federal Law on rural property law (Loi fédérale sur
le droit foncier rural) of 4 October 1991, as amended;

    “LFAIE” means the Federal Law on Acquisition of Real Property by Foreigners
(Loi fédérale sur l’acquisition d’immeubles par des personnes à l’étranger)
dated December 16, 1984, as amended;

    “Note” means each of the six first ranking bearer mortgage notes (cédule
hypothécaire au porteur) incorporating the Claim, with a maximum interest rate
of 12%, registered with the Land Registry and charging the Property, a copy of
which is attached hereto under Schedule 1 (and together the “Notes”);

    “Parties” means the Transferor and the Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Secured Parties);

    “Property” means the easement right registered on the Land Registry under
Nr. 9206 and owned by the Transferor on the property Nr. 9139 of the city of
Sierre with a surface of 14,426 square meters (plan nr. 23, known as “Sous
Géronde” in the city of Sierre), including all and any ancillary rights attached
thereto (accessoires);

    “Revolving Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
jointly and severally or in any other capacity whatsoever) of the Transferor
towards the Revolving Secured Parties under the Revolving Guarantee and (ii) the
Revolving Credit Secured Obligations (as defined in the Intercreditor
Agreement);

    “Revolving Secured Parties” means the Revolving Credit Claimholders as
defined in the Intercreditor Agreement;

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
jointly and severally or in any other capacity whatsoever) of the Transferor
towards the Term Loan Secured Parties under the Term Loan Guarantee and (ii) the
Term Loan Secured Obligations (as defined under the Intercreditor Agreement);

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall

5/17



--------------------------------------------------------------------------------



 



    have the meaning ascribed to them in the Intercreditor Agreement and the
Credit Agreements.   1.3   In this Agreement, (a) a person includes its
successors and assigns; (b) headings are for convenience of reference only and
are to be ignored in construing this Agreement and (c) references to any
agreement or document are references to that agreement or document as amended,
supplemented or substituted from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

1.5   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.

2. Transfer

2.1   The Transferor agrees to cause the transfer of the full ownership over,
and legal title to, the Notes to the Collateral Agent (acting for itself and in
the name of and on behalf of the Secured Parties) as security for the Secured
Obligations until the Discharge of the Senior Lien Secured Obligations The
Transferor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

2.2   The Parties agree that the Secured Obligations shall not be extinguished
by way of novation as provided for under article 855 para.1 of the Swiss civil
code as a result of the issuance and transfer of the Notes.

6/17



--------------------------------------------------------------------------------



 



3. Transferor’s Obligations

3.1   The Transferor agrees and undertakes as follows:   3.1.1   to duly perform
and discharge all its existing and future material contractual and legal
obligations arising in relation to the Property (or any part thereof);

3.1.2   to keep the Property in good working order and condition;

3.1.3   at its own expense, to promptly execute and deliver all further
instruments and documents, and take all further action, that the Collateral
Agent may request, in order to protect or perfect the security interest on the
Notes created hereunder, or to enable the Collateral Agent to exercise and
enforce its rights and remedies under this Agreement, including take all
necessary action to increase the amount of the Notes to the extent required to
secure the Secured Obligations;

3.1.4   upon reasonable notice, to allow representatives of the Collateral Agent
to view the condition of the Property during local business hours to the extent
necessary for the assessment of the market value of the Property;

3.1.5   to promptly inform the Collateral Agent of any fact or event of which
the Transferor may become aware and which is likely to jeopardize or adversely
affect the security interest on the Notes created hereunder or its Enforcement;

3.1.6   except as permitted by the Credit Agreements, not to create or permit to
subsist any security interest, encumbrance or third party right over the
Properties, except the existing encumbrances and third party rights mentioned in
the extracts from the Land Registry relating to the Property attached to this
Agreement as Schedule 1;

3.1.7   not to do, or permit to be done (to the extent it is under its control),
anything which could have an adverse impact on the security interest on the
Notes created hereunder or its Enforcement. Without limiting the generality of
the foregoing, the Transferor shall not change, or permit to be changed (to the
extent under its control), the use, allocation, purpose or zoning of the
Property in a manner that would adversely affect the security interest on the
Notes, including by having the effect of rendering the Enforcement prohibited
by, or subject to an authorization under, the LFAIE or the LDFR.   3.2   The
Collateral Agent may, no more than once per financial year or at any time upon
occurrence of an Enforcement Event, require the Transferor to increase the
aggregate face value of the Claims to an amount not exceeding the lower of
(i) the market value of the Property as determined by the Collateral Agent
(acting reasonably) and (ii) the sum of (a) the aggregate amount of all
outstanding loans (and all accrued interest) made to the Transferor as borrower
under the Credit Agreements and (b) the amount of freely

7/17



--------------------------------------------------------------------------------



 



    distributable earnings and reserves of the Transferor as computed based on
the most recent audited financial statements of the Transferor. If the aggregate
amount of the Claims is increased in accordance with this Section 3.2, the term
“Claim” or “Claims” used in this Agreement shall be construed accordingly. The
Transferor shall at its own expense take all actions, including execute and
deliver all instruments and documents (including before a notary) that the
Collateral Agent may request in order to increase the amount of the Claims in
accordance with this Section 3.2.     4. Up-Stream and Cross-Stream Securities:
Limitation and Withholding Tax       If and to the extent that (i) the
obligations of the Transferor under this Agreement are for the exclusive benefit
of the Affiliates of such Transferor (except for the (direct or indirect)
Subsidiaries of such Transferor) and (ii) complying with such obligations would
constitute a repayment of capital (“Kapitalrückzahlung”) or the payment of a
(constructive) dividend (“Dividendenausschüttung”), then the limitations set
forth in Section 3 of the Term Loan Guarantee and the Revolving Guarantee
entered into by the Transferor shall apply to any enforcement of the security
interest created hereunder and the proceeds of such enforcement.   5.
Enforcement   5.1   After the Collateral Agent has notified the Transferor that
an Event of Default has occurred and is continuing, the Collateral Agent shall
be entitled to the following remedies, at its election, notwithstanding the
provisions of article 41 DEBA:   5.1.1   to sell to third parties not affiliated
to the Transferor and/or the Secured Parties, respectively, the Notes in a
private sale (Private Verwertung) without having to initiate proceedings under,
and without regard to the formalities provided in, the DEBA, and apply the
proceeds thereof towards the discharge of the Secured Obligations in accordance
with the Intercreditor Agreement; or   5.1.2   to initiate the enforcement of
the Claims by means of regular debt enforcement proceedings (ordentliche
Betreibung) or by means of enforcement in the mortgaged Property pursuant
(Betreibung auf Grundpfandverwertung), both pursuant to the DEBA, and, in each
case, apply the proceeds thereof towards the discharge of the Secured
Obligations in accordance with the Intercreditor Agreement; or   5.1.3   to
purchase the Notes for its own account (Selbsteintritt) without having to
initiate

8/17



--------------------------------------------------------------------------------



 



    proceedings under, and without regard to the formalities provided, in the
DEBA for cash consideration equal to the lower of (i) the face value of the
Notes and (ii) the fair market value of the Property, such fair market value to
be computed by an independent expert using a valuation methodology generally
recognized as standard market practice for real estate properties of the same
type as the Property, it being understood that the Collateral Agent (acting for
itself and on behalf of the Secured Parties) will be entitled to set off the
proceeds of such acquisition against the Secured Obligations.   5.2   The
Transferor expressly confirms its agreement with the remedy granted to the
Collateral Agent under Section 5.1.3. The Transferor acknowledges that the price
at which the Notes may be purchased by the Collateral Agent pursuant to
Section 5.1.3 may in certain circumstances be based on the value of the Property
as computed by an independent expert using a valuation methodology, which is
known to the Transferor and considered by it to be fair and which is customarily
used at that time to establish the value of real estate properties of the same
type as the Property. The Transferor recognizes that should the Collateral Agent
decide to pursue the remedy granted under Section 5.1.3, its interests as
Transferor and debtor would be protected in an appropriate manner. If the
Parties cannot agree on the person or entity acting as independent expert in
accordance with this Section 5.1.3, the independent expert shall be an
experienced international accounting firm appointed by the President of the
Zurich Chamber of Commerce.

5.3   The Collateral Agent shall exercise its remedies under this Section 5 and
its rights under this Agreement respectively with the same degree of care as it
would use in respect of its own property.

5.4   After the sale or disposal of the Notes or the Property, the Collateral
Agent shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that the Secured Obligations have been
satisfied in full, any surplus of the sale or disposal shall be returned to the
Transferor promptly, and in any event within 5 Business Days of the full
satisfaction of the Secured Obligations, together with interest thereon at a
rate of 5% computed as from the date of such sale or disposal.

6. Release of the Notes

6.1   Upon the Discharge of Senior Lien Secured Obligations, the Notes or, in
case of enforcement of the security interest in respect of the Notes, the
remainder thereof, shall be released and the Notes or, in case of enforcement of
the security interest in respect of the Notes, the remainder thereof, returned
to, the Transferor, or such other party as designated by the Transferor, at the
cost and risk of the Collateral Agent.

9/17



--------------------------------------------------------------------------------



 



6.2   The Notes to be released to the Transferor or any third party as
designated by the Transferor in accordance with Section 6.1 shall be delivered,
net of any transfer taxes or other expenses in connection with such return or
release. The Collateral Agent shall not be deemed to have made any
representation or warranty with respect to the Notes so released, except that
the Notes are free and clear, on the date of release, of any and all liens,
charges and encumbrances arising from the Collateral Agent’s acts.   6.3   If
the Collateral Agent is authorized to release in whole or in part the Notes
under both the Term Loan Credit Agreement and the Revolving Credit Agreement,
the Collateral Agent is authorized to release the Notes under this Agreement.  
7.   Representations and Warranties   7.1   Without prejudice to the
representations and warranties made under the Credit Agreements, the Transferor
represents and warrants to the Collateral Agent that as of the date hereof:  
7.1.1   it is the sole, legal and beneficial owner of the Property and such
Property is free of any security interest, charge or encumbrance of any kind
except for the security interest created by the present Agreement, other
security interests permitted by the Credit Agreements and the security interests
set forth in the extract from the Land Registry relating to the Property
attached to this Agreement as Schedule 1, and this extracts is true, complete
and up-to-date as of the date of this Agreement;   7.1.2   the Property is
capable of being charged with the Notes;

7.1.3   this Agreement constitutes (i) the Transferor’s legal, valid and binding
obligations enforceable against it pursuant to its terms and (ii) a valid and
effective security interest on the Notes in favor of the Collateral Agent and
the Secured Parties;

7.1.4   the issue and transfer to the Collateral Agent of the Notes in
accordance with the terms of this Agreement is not, and the Enforcement of the
security interest on the Notes created hereunder will not be, prohibited by, or
subject to an approval under, the LFAIE or the LDFR. In particular, without
limitation, none of the Property (or part thereof or the underlying property),
is or may be used for residential purposes.   8.   Power of Attorney       The
Transferor authorizes the Collateral Agent to be its attorney and in its name,
on its behalf and as its act to execute, deliver and perfect all documents and
do all things that are necessary for carrying out any obligation imposed on the
Transferor under this Agreement, provided that the Transferor does not carry out
such obligation in due time

10/17



--------------------------------------------------------------------------------



 



    in accordance with the terms of this Agreement, or exercising any of the
rights conferred on the Collateral Agent by this Agreement or by law, in
particular in connection with a private realization (“Private Verwertung
(Selbstverkauf)”) but in any case only after the Collateral Agent has notified
the Transferor that an Event of Default has occurred and is continuing.   9.  
Assignment and Transfers       The rights and obligations of the Transferor
under this Agreement may not be assigned or transferred without the prior
written consent of the Collateral Agent. The assignment of the rights and
obligations of the Collateral Agent under this Agreement shall be restricted to
and made in accordance with Section 13 below. Nothing in this Agreement shall be
construed as limiting the right of the Secured Parties to assign their rights
and obligations under the Credit Agreements in accordance with the relevant
provisions thereof.   10.   Effectiveness of Transfer   10.1   The security
constituted by the transfer of the Notes for security purposes under this
Agreement shall be cumulative, in addition to and independent of every other
security which the Collateral Agent or the Secured Parties may at any time hold
for the Secured Obligations or any rights, powers and remedies provided by law.
  10.2   The Collateral Agent and/or Secured Parties shall not be liable by
reason of taking any action permitted by this Agreement.   11.   Costs and
Expenses       The Transferor shall bear all costs, fees and expenses incurred
by the Secured Parties or the Collateral Agent in connection with the
negotiation, execution or enforcement of this Agreement and the Transferor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.   12.   Notices   12.1   All notices or other
communications made or given in connection with this Agreement shall be made by
facsimile or registered letter as follows:

11/17



--------------------------------------------------------------------------------



 



          a)   if to the Transferor
 
            Novelis Switzerland SA
 
       
 
  Address:   Route des Laminoirs 15
 
      CH- 3690 Sierre
 
  Attn:   Plant Manager
 
            with a copy to:
 
       
 
  Novelis AG    
 
       
 
  Address:   Sternenfeldstrasse 19
 
      CH- 8700 Küsnacht
 
  Attn:   Legal Department
 
        b)   if to the Collateral Agent
 
            Bank of America, N.A.
 
       
 
  Address   1455 Market Street
 
      San Francisco, California 94103
 
  Attn:   Bridgett Manduk
 
  Fax:   +1 415-503-5011
 
  Email:   bridgett.manduk@baml.com

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by an authorized signatory of the
party giving the same as being a true and accurate translation.

13.   Successor Agent

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the Collateral Agent hereunder will automatically be replaced by the
successor Term Loan Collateral

12/17



--------------------------------------------------------------------------------



 



    Agent as party to this Agreement.   14.   Severability       If any
provision of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, this shall not affect or impair (i) the validity or
enforceability in that jurisdiction of any other provision of this Agreement or
(ii) the validity or enforceability in any other jurisdiction of that or any
other provision of this Agreement, and the Parties will negotiate in good faith
to replace the relevant provision by another provision reflecting as closely as
possible the original intention and purpose of the Parties.   15.   Waivers and
Modifications   15.1   No failure on the part of the Collateral Agent to
exercise, or delay on its part in exercising, any rights hereunder shall operate
as waiver thereof, nor shall any single or partial exercise of any rights
hereunder preclude any further or other exercise of that or any other rights.  
15.2   This Agreement may be terminated or amended by a written document signed
by the Parties.   16.   Counterparts       This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument.   17.   Law and Jurisdiction   17.1   This Agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland.   17.2   Subject to the subsequent paragraph, the Commercial Court
of the Canton of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall
have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Agreement.   17.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court

13/17



--------------------------------------------------------------------------------



 



    having jurisdiction under the relevant Credit Agreement, provided that a
legal action or proceeding under any of the Credit Agreements is already pending
before such court or a claim under any of the Credit Agreements is submitted
simultaneously with a claim in respect to this Agreement to such court. By
execution and delivery of this Agreement, the Transferor hereby accepts for
itself and in respect of its property, subject to the aforementioned condition,
the jurisdiction of the aforesaid courts. The Parties hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.
  17.4   The Transferor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Transferor in care of the Process Agent at the Process Agent’s
above address, and the Transferor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

17.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor Agreement)
pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

14/17



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent for itself and in the name of and on behalf of the Secured
Parties

          Date:
    By:           Name:   Christopher Kelly Wall        Title:   Managing
Director       

          Date:
    By:           Name:   Peter M. Walther        Title:   Senior Vice
President     

15/17



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Novelis Switzerland SA
as Transferor

     
Date:
     
By:

  By:

Name: David Sneddon
Title:   Director
  Name: Antonio Tadeu Coelho Nardocci
Title:   Chairman

16/17



--------------------------------------------------------------------------------



 



SCHEDULE 1
COPY OF THE SIX FIRST RANKING BEARER MORTGAGE NOTES
(CÉDULE HYPOTHÉCAIRE AU PORTEUR)

17/17



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Share Pledge Agreement
between
Novelis Europe Holdings Limited
Warrington, Cheshire, United Kingdom
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the entire share capital of Novelis AG

 



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
INDEX

         
1.   INTERPRETATION
    4  
2.   PLEDGE AND PLEDGOR’S OBLIGATIONS
    7  
3.   RIGHTS AND OBLIGATIONS OF THE PLEDGEE
    10  
4.   REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    10  
5.   RELEASE OF THE PLEDGED ASSETS
    12  
6.   REPRESENTATIONS AND WARRANTIES
    12  
7.   FURTHER ASSURANCES OF THE PLEDGOR
    13  
8.   AVOIDANCES OF PAYMENTS
    13  
9.   POWERS OF ATTORNEY
    13  
10. ASSIGNMENTS AND TRANSFERS
    14  
11. EFFECTIVENESS OF PLEDGE
    14  
12. COSTS AND EXPENSES
    14  
13. NOTICES
    15  
14. SUCCESSOR AGENT
    15  
15. SEVERABILITY
    16  
16. WAIVERS AND MODIFICATIONS
    16  
17. COUNTERPARTS
    16  
18. LAW AND JURISDICTION
    16  
SCHEDULE 1
    20  

2/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
This Agreement (the “Agreement”) is made between:

  (1)   Novelis Europe Holdings limited, a company incorporated under the laws
of England and Wales, having its seat at Latchford Locks Works, Thelwell Lane,
Warrington, Cheshire, WA4 1NN (the “Pledgor”);

and

  (2)   Bank of America, N.A., a national banking association organized under
the laws of the United States, having its seat at Charlotte, North Carolina,
USA, acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated as of or about December 17, 2010 (the “Term Loan Agreement”)
among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and the Subsidiary
Guarantors party thereto, whereby the Borrower was made available certain term
loan credit facilities by the Lenders party thereto (as defined therein) (the
“Term Loan Lenders”).

(B)   The Pledgor and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) have entered into that certain Credit Agreement dated
as of or about December 17, 2010 (the “Revolving Credit Agreement” and together
with the Term Loan Agreement, the “Credit Agreements”) among, inter alia,
Novelis Inc., Novelis Corporation, Novelis UK Limited and the Pledgor (each as
Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, the Revolving Credit Collateral Agent (as
defined in the Intercreditor Agreement, defined below), the Collateral Agent,
the Pledgor and other guarantors party thereto, entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the

3/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    collateral granted by the borrowers and guarantors (including Pledgor) under
or in connection with the Credit Agreements (the “Intercreditor Agreement”).

(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties (as defined
below)) (the “Term Loan Guarantee”).

(E)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties (as defined below) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Lenders and the Revolving Loan Lenders require the Pledgor to enter into this
share pledge in favor of the Collateral Agent for the benefit of the Secured
Parties, and subject to the terms of the Intercreditor Agreement.

(G)   The Pledgor has agreed to pledge the entire share capital of Novelis AG, a
company incorporated in Switzerland, having its registered office at
Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland as security for the Secured
Obligations (as defined in Section 1 below) to the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
(as defined below)).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:

“Business Day” shall mean one day on which the commercial banks in Zurich are
open for normal business transactions;
“Company” means Novelis AG;
“Dividends” means all dividend payments resolved by the shareholders’ meeting of
the Company and effected by the board of directors of the Company whether in
cash or in the form of additional shares in such Company (stock dividend) or in
any other form;

4/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
“Discharge of Senior Lien Secured Obligations” shall have the meaning ascribed
to such term in the Intercreditor Agreement.
“Enforcement” means the realization of the Pledged Assets;
“Event of Default” shall have the meaning ascribed to such term in the Term Loan
Agreement and / or the Revolving Credit Agreement.
“Last Dividend Payment Date” means in respect of the Shares the date on which
Dividends or Secondary Considerations were paid or delivered to the Pledgor in
accordance with Swiss law;
“Lex Friedrich” means the Federal Law on Acquisition of Real Property by
Foreigners dated December 16, 1984, as amended;
“Participation Rights” shall mean Partizipationsscheine and Genussscheine within
the meaning of articles 656a et seq. and article 657 CO of the Company issued as
of the date of this Agreement or to be issued in the future;
“Pledge” means the pledge pursuant to Art. 884 et seq. of the Swiss Civil Code
of the Shares as well as the Dividends and Secondary Consideration that may
accrue under the Shares from the Last Dividend Payment Date until the date on
which Enforcement takes place;
“Pledged Assets” means the Shares, Dividends and Secondary Consideration that is
to be or will be pledged to the Collateral Agent under this Agreement as
security for the Secured Obligations;
“Revolving Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Pledgor towards the Revolving
Secured Parties under the Revolving Guarantee and (ii) the Revolving Credit
Secured Obligations (as defined in the Intercreditor Agreement);
“Revolving Secured Parties” means the Revolving Credit Claimholders as defined
in the Intercreditor Agreement;
“Secondary Consideration” means all consideration of any kind (bonus, shares,
etc.) other than Dividends to which the Pledgor may become entitled by virtue of
its ownership of the Shares;

5/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
“Secured Obligations” means the Revolving Secured Obligations and the Term Loan
Secured Obligations;
“Secured Parties” means the Revolving Secured Parties and the Term Loan Secured
Parties;
“Shares” means the shares in Novelis AG owned now or in the future by the
Pledgor and representing the entire share capital of Novelis AG, evidenced by
the share certificates listed in Schedule 1 to this Agreement, and all
securities whatsoever which may substitute the Shares whether by operation of
law or otherwise now or hereafter as well as all further shares, participation
certificates or other securities that will be issued in the Pledgor’s favor by
Novelis AG after the date hereof;
“Subscription Rights” shall mean the Pledgor’s preemptive right (Bezugsrecht)
and advance subscription right (Vorwegzeichnungsrecht) in connection with the
issuance of Shares or Participation Rights, or the creation of authorized or
conditional share capital by the Company;
“Term Loan Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Pledgor towards the Term Loan
Secured Parties under the Term Loan Guarantee and (ii) the Term Loan Secured
Obligations (as defined in the Intercreditor Agreement);
“Term Loan Secured Parties” means the Term Loan Secured Parties as defined in
the Intercreditor Agreement.

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Intercreditor Agreement or
the Credit Agreements.

1.3   In this Agreement, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Agreement and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the

6/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern.

1.5.   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.

2.   PLEDGE AND PLEDGOR’S OBLIGATIONS

2.1   The Pledgor agrees (i) to pledge to the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties)
all present and future Shares, Dividends and Secondary Consideration as security
for the Secured Obligations until the Discharge of the Senior Lien Secured
Obligations, (ii) to perfect the Pledge on the date hereof. The Pledgor hereby
expressly confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

2.2   For the purpose of perfecting the Pledge, the Pledgor hereby pledges to
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties), who accepts such Pledge, all present and
future Shares, Dividends and Secondary Consideration and hereby causes the
delivery and delivers to the Collateral Agent the following documents:

2.2.1   the certificates representing the Shares, duly endorsed in blank, and
Secondary Consideration, existing as of the date of this Agreement;

2.2.2   a copy of the resolution of the Company’s board of directors
(i) acknowledging the pledging of the Shares and their delivery to the
Collateral Agent and (ii) approving in advance their transfer to any third party
acquiror registered by the Collateral Agent on

7/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    the Shares as endorsee along with its registration in the respective
Company’s share register upon Enforcement and presentation of the original share
certificates;

2.2.3   an up to date copy of the Company’s share registers evidencing that the
Pledgor is appropriately recorded as owner of the Shares and containing the
mention that the Shares are pledged in favor of the Collateral Agent.       The
Collateral Agent will acknowledge receipt of the above mentioned documents.  
2.3   The Pledgor agrees and undertakes as follows:

2.3.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Pledge conferred herewith in
favor of the Secured Parties;

2.3.2   not to create or allow to subsist any security interest, except as
permitted under the Credit Agreements or as provided for by mandatory provisions
of Swiss law over or in respect of the Pledged Assets or otherwise sell,
transfer or dispose of the Pledged Assets or permit to be done, anything which
would foreseeable depreciate, jeopardize or otherwise directly or indirectly
prejudice the value to the Secured Parties of the Pledged Assets, except as
permitted under the Credit Agreement;

2.3.3   in the case of the issuance of new Shares, to forthwith deliver all new
Shares or share certificates in respect of the new Shares to the Collateral
Agent, which Shares shall become part of the Pledged Assets subject to the
present Agreement;

2.3.4   to ensure that all material documents, notices and other information in
respect of the Shares, including the original share certificates duly endorsed,
be delivered to the Collateral Agent;

2.3.5   to refrain from causing the distribution, payment or delivery of any
Secondary Consideration, except in accordance with the Credit Agreements;

2.3.6   to cooperate with the Collateral Agent (acting for itself, in the name
of, on behalf of and for the benefit of the Secured Parties) in case of
Enforcement with regard to the transfer of the Pledged Assets to a purchaser in
accordance with the terms of Section 3 of this Agreement;

8/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

2.3.7   to abstain from voting in favor of any resolution as regards the Company
whereby:

  •   the Company’s current corporate purpose provisions would be amended to an
extent which could adversely affect the rights of the Collateral Agent and the
Secured Parties hereunder; and     •   such resolutions would violate or be
inconsistent with any term of this Agreement or the Credit Agreements;        
unless in any of such events, the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties, has granted
its prior written consent.

2.4   Until the receipt by the Pledgor of a notification by the Collateral Agent
that an Event of Default has occurred and is continuing, the Pledgor shall be
entitled to:

2.4.1   receive and retain all Dividends, distributions and other moneys paid on
or derived from the Shares and the Secondary Consideration (subject always to
the terms of the Credit Agreements), and the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties)
undertakes to do all acts and things and to permit all acts and things to be
done which are necessary to enable the Pledgor to collect such Dividends and
other moneys paid directly from the Company; and

2.4.2   exercise all voting and other rights and powers attached to the Shares
and the Secondary Consideration provided that it will not exercise any such
voting rights or powers in a manner prejudicial to the interests of the
Collateral Agent or the Secured Parties under this Agreement and the Credit
Agreements, and the Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) undertakes to do all acts
and things and to permit all acts and things to be done which are necessary for
the Pledgor to exercise its voting rights in the Shares.

2.5   All rights of the Pledgor to vote or give consent or take any other action
as shareholder of the Company, or to receive Dividends directly from, the
Company shall cease after the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing, in which case the Collateral
Agent or the new acquiror, as the case may be, shall be entitled to receive
Dividends and to vote or give consent or take any other action as shareholder of
the Company.

9/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



2.6   Subscription Rights shall remain with the Pledgor, provided, however, that
all Shares, Participation Rights and other rights acquired by the Pledgor upon
exercise of Subscription Rights shall be deemed to be pledged pursuant to
Section 2.1 and all share certificates and other documents representing such
Shares, Participation Rights and other rights shall be transferred to the
Collateral Agent pursuant to Section 2.2, in the case of registered shares by
share certificates duly endorsed.

3.   RIGHTS AND OBLIGATIONS OF THE PLEDGEE

3.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession for itself and in the name of and on behalf of
the Secured Parties. The Collateral Agent shall deposit the Pledged Assets in a
safe-deposit box with a reputable bank in New York or Chicago. The Collateral
Agent is obliged to take all actions necessary and appropriate for the
safekeeping and management of the Pledged Assets.

3.2   The Collateral Agent shall not misuse any of its rights hereunder or as
possessor of the Pledged Assets and shall not take any action being inconsistent
with the terms of this Agreement or the Credit Agreements or violating the
Pledgor’s rights as shareholder of the Company.

4.   REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

4.1   After the Collateral Agent has notified the Pledgor that an Event of
Default has occurred and is continuing, it shall be entitled to the following
remedies, at the election of the Collateral Agent:

4.1.1   sell to non-affiliated third parties of Pledgor and/or the Secured
Parties, respectively, all or part of the Pledged Assets in public or private
sale and apply the proceeds thereof to the discharge of the Secured Obligations;
or

4.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or

4.1.3   acquire from the Pledgor all or part of the Pledged Assets for cash
consideration equal to the fair market value of the Pledged Assets, such fair
market value to be computed by an independent expert using a valuation
methodology generally recognized as standard

10/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    market practice in the field of corporate finance (i.e. discounted cash flow
method and variations thereof), it being understood that the Collateral Agent
will be entitled to set off the proceeds of such acquisition against the Secured
Obligations.

    The Pledgor expressly confirms its agreement with the remedy granted to the
Collateral Agent under Section 4.1.3. The Pledgor acknowledges that the price at
which all or part of the Pledged Assets may be purchased by the Collateral Agent
pursuant to Section 4.1.3 will be based on the value of the Company as computed
by an independent expert using a valuation methodology, which is known to the
Pledgor and considered by it to be fair and which is customarily used at that
time to establish the value of businesses in that industry. The Pledgor
recognizes that should the Collateral Agent decide to pursue the remedy granted
under Section 4.1.3, their interests as Pledgor and debtor would be protected in
an appropriate manner. If the parties cannot agree on the person or entity
acting as independent expert in accordance with this Section 4.1.3, the
independent expert shall be an experienced international accounting firm
appointed by the President of the Zurich Chamber of Commerce.

    A realization of the Pledged Assets pursuant to Section 4.1.1 or
Section 4.1.3 shall only be permitted after having given the Pledgor five
(5) Business Days prior notice thereof.

    The Collateral Agent shall exercise its remedies under this provision and
its rights under this Agreement respectively with the same degree of care as it
would use in respect of its own property.

4.2   After the sale or disposal of the Pledged Assets, the Collateral Agent
shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that there has been a Discharge of the
Senior Lien Secured Obligations, any surplus of the sale or disposal shall be
returned promptly, and in any event within 5 Business Days of the Discharge of
the Senior Lien Secured Obligations, to the Pledgor, together with interest
thereon at a rate of 5% computed as from the date of such sale or disposal

4.3   The Collateral Agent shall allocate the proceeds collected pursuant to
Section 5.1 and 5.2 towards discharging the Secured Obligations in accordance
with the Intercreditor Agreement.

11/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



5.   RELEASE OF THE PLEDGED ASSETS

5.1   If the Collateral Agent is authorized to release in whole or in part any
of the Pledged Assets under both of the Term Loan Agreement and the Revolving
Credit Agreement, the Collateral Agent is authorized to release such Pledged
Assets under this Agreement. Upon the date of the Discharge of Senior Lien
Secured Obligations, the Pledged Assets or any remainder thereof shall be
released promptly and in any event within 5 Business Days from such date, to the
Pledgor or such other party as designated by the Pledgor. The Pledged Assets
shall be delivered or remitted to the Pledgor free and clear of this Agreement
and any and all liens created hereby.

5.2   Any Pledged Assets to be released to the Pledgor (or to any third party
designated by the Pledgor) shall be delivered, net of any transfer taxes or
other expenses in connection with such return or release. The Collateral Agent
shall not be deemed to have made any representation or warranty with respect to
any Pledged Assets so released, except that such Pledged Assets are free and
clear, on the date of the release, of any and all liens, charges and
encumbrances arising from the Collateral Agent’s acts (acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties).

6.   REPRESENTATIONS AND WARRANTIES

6.1   Without prejudice to the representations and warranties made under the
Credit Agreements, the Pledgor represents and warrants to the Collateral Agent
that:

6.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;

6.1.2   it is the sole, legal and beneficial owner of the Shares and such Shares
are free of any lien, except as permitted under the Credit Agreements or
statutory liens as provided for by mandatory provisions of Swiss law, or third
party security interest or other charge or encumbrance of any kind or any other
type of preferential arrangement except for the security interest created by the
present Agreement or as permitted under the Credit Agreements; the comments on
the Company’s share register regarding directors’ qualifying shares are
reserved;

12/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



6.1.3   subject to the qualifications set out in the legal opinion of Borrowers’
Swiss counsel, this Agreement constitutes (i) its legal, valid and binding
obligations enforceable against it pursuant to its terms and (ii) a valid and
effective pledge of the Pledged Assets in favor of the Collateral Agent and the
Secured Parties;

6.1.4   the Shares have been validly issued and are fully paid; and

6.1.5   no approval is required under the Lex Friedrich to grant a valid,
binding and legally enforceable Pledge in respect of the Pledged Assets to the
Collateral Agent.

7.   FURTHER ASSURANCES OF THE PLEDGOR

    The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.

8.   AVOIDANCES OF PAYMENTS

    Any settlement, discharge or release between the Pledgor and the Collateral
Agent (for itself and on behalf of the Secured Parties) shall be conditional
upon no security or payment granted or made to the Collateral Agent by the
Pledgor or any other person being avoided or reduced by virtue of any mandatory
provisions or enactments relating to bankruptcy, insolvency or liquidation for
the time being in force and, in the event of such security or payment being so
avoided or reduced, the Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) shall be entitled to
recover from the Pledgor the value or amount of such security or payment as if
such settlement, discharge or release had not occurred.

9.   POWERS OF ATTORNEY

    The Pledgor authorizes the Collateral Agent to be its attorney in its name,
on its behalf and for its benefit as its act to execute, deliver and perfect all
documents and do all things that are necessary for carrying out any obligation
imposed on the Pledgor under this Agreement, provided that the Pledgor does not
carry out such obligation in due time in accordance with the terms of this
Agreement, or exercising any of the rights conferred on the Collateral Agent by
this Agreement or by law, in particular in connection with a private realization
(Private Verwertung (Selbstverkauf)) but in any

13/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    case only after the Collateral Agent has notified the Pledgor that an Event
of Default has occurred and is continuing.

10.   ASSIGNMENTS AND TRANSFERS

    The rights and obligations of the Pledgor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The assignment of the rights and obligations of the Collateral Agent
under this Agreement shall be restricted to and made in accordance with
Section 14 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.

11.   EFFECTIVENESS OF PLEDGE

11.1   The security constituted by the Pledge under this Agreement shall be
cumulative, in addition to and independent of every other security which the
Collateral Agent or the Secured Parties may at any time hold for the Secured
Obligations or any rights, powers and remedies provided by law.

11.2   No failure on the part of the Collateral Agent to exercise, or delay on
its part in exercising, any rights hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of any rights hereunder preclude any
further or other exercise of that or any other rights.

11.3   The Collateral Agent shall not be liable by reason of taking any action
permitted by this Agreement.

12.   COSTS AND EXPENSES

    The Pledgor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Pledge hereby
constituted or the exercise of any rights hereunder and the Pledgor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.

14/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



13.   NOTICES

    All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

              a)   if to the Pledgor:           Novelis Europe Legal Department
        Novelis AG    
 
  Address:   Sternenfeldstrasse 19    
 
      CH- 8700 Küsnacht    
 
  Fax:   +41 44 386 21 51    
 
  Phone:   +41 44 386 23 18    
 
            b)   if to the Collateral Agent           Bank of America, N.A.    
 
  Address   1455 Market Street    
 
      San Francisco, California 94103    
 
  Attn:   Bridgett Manduk    
 
  Fax:   +1 415 503 5011    
 
  Email:   bridgett.manduk@baml.com    

    or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

14.   SUCCESSOR AGENT

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the parties

15/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    hereto shall enter into an agreement whereby the Collateral Agent hereunder
is replaced by the successor Term Loan Collateral Agent as party to this
Agreement.

15.   SEVERABILITY

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Agreement, and the parties will negotiate in
good faith to replace the relevant provision by another provision reflecting as
closely as possible the original intention and purpose of the parties.

16.   WAIVERS AND MODIFICATIONS

    This Agreement may be terminated, amended or modified only specifically and
in writing signed by the parties hereto.

17.   COUNTERPARTS

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

18.   LAW AND JURISDICTION

18.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

18.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

18.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under any of the Credit Agreements,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in

16/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



    respect to this Agreement to such court. By execution and delivery of this
Agreement, the Pledgor hereby accepts for itself and in respect of its property,
subject to the aforementioned condition, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

18.4   The Pledgor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Pledgor in care of the Process Agent at the Process Agent’s above
address, and the Pledgor hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

18.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor Agreement)
pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

          By:         Name:   Christopher Kelly Wall      Title:   Managing
Director     

Date:

          By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

18/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
SIGNATURE PAGE
EXECUTED as a deed AND
DELIVERED on the date shown below by:
Novelis Europe Holdings Limited
as Pledgor
acting by:
Date:

             
By:
      By:    
 
 
   
 
    Name:       Name:    
Title:
      Title:  

19/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
SCHEDULE 1
LIST OF SHARES CERTIFICATES
Novelis AG:

                                      Nominal         No of   No of   Value in  
      Certificate   Share(s)   CHF   Ord. Nr.   Name and domicile of shareholder
1
    995     995’000     1 — 995     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
2
    1     1’000     996     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
3
    1     1’000     997     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
4
    1     1’000     998     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
Warrington, Cheshire, UK
 
                       
5
    1     1’000     999     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
6
    1     1’000     1’000     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK

20/20



--------------------------------------------------------------------------------



 



Exhibit M-5
EXECUTION COPY
NOVELIS AG
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
FIRST RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
1.  DEFINITIONS AND LANGUAGE
    2  
2.  CREATION OF PLEDGES
    4  
3.  SECURED OBLIGATIONS
    5  
4.  DISPOSALS OVER ACCOUNTS
    6  
5.  REALISATION OF THE PLEDGES
    6  
6.  WAIVER OF PLEDGORS’ DEFENCES AND OF SUBROGATION RIGHTS
    8  
7.  RELEASE OF THE PLEDGES
    8  
8.  DURATION AND INDEPENDENCE
    9  
9.  REPRESENTATIONS AND WARRANTIES
    9  
10. UNDERTAKINGS OF THE PLEDGOR
    10  
11. LIMITATION OF ENFORCEMENT
    13  
12. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    13  
13. INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT
    13  
14. NOTICES
    14  
15. WAIVER
    14  
16. COUNTERPARTS
    15  
17. GOVERNING LAW AND JURISDICTION
    15  
18. LIABILITY AND INDEMNIFICATION
    15  
19. AMENDMENTS
    16  
20. ANNEXES, SCHEDULES
    16  
21. SEVERABILITY
    16  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 PART I List of German Accounts
    - 2 -  
SCHEDULE 3 Notice of Pledge
    - 5 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis AG, a stock corporation organized under the laws of Switzerland,
having its business address at Sternenfeldstrasse 19, 8700 Küsnacht, Zurich,
Switzerland (the “Pledgor”);   (2)   Bank of America, N.A., a national banking
organization organized under the laws of the United States of America, having
its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27, Chicago, IL
60603, U.S.A. in its capacity as collateral agent under the ABL Credit Agreement
(as defined below) (the “Collateral Agent”);   (3)   the institutions listed in
Schedule 1 (List of Lenders and other Secured Parties) hereto in their capacity
as lenders or other secured parties under or in connection with the ABL Credit
Agreement (as defined below), (together with the Collateral Agent, the “Original
Pledgees”); and   (4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act, as Holdings, the Subsidiary Guarantors, the Lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender, the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “Loans”) to the ABL Borrowers.   (B)  
It is one of the conditions for granting the Loans that the Pledgor enters into
this Agreement.   (C)   The Pledgor has agreed to grant a first ranking pledge
to the Pledgees over its respective Accounts (as defined below) as security for
the Pledgees’ respective claims in connection with the ABL Credit Agreement and
the German Receivables Purchase Agreement.   (D)   The Pledgor has agreed to
grant a second ranking pledge over its respective Accounts as security for the
Pledgees’ respective claims against the Loan Parties

1



--------------------------------------------------------------------------------



 



    under or in connection with the term loan credit agreement dated on or about
the date hereof (the “Term Loan Credit Agreement”).   (E)   Pursuant to a trust
agreement between the Pledgor and Novelis Deutschland GmbH (the “Account
Trustee”), the Pledgor is the beneficiary of some or all of the German accounts
of the Account Trustee (the “Trust Agreement”).   (F)   The Pledgor and other
members of the group have entered or will enter into certain cash pooling
arrangements (the “Cash Pooling Arrangements”), including the DB Cash Pooling
Arrangements and the Commerzbank Cash Pooling Agreement (each term as defined in
the ABL Credit Agreement). In connection with the change of the cash management
system of the Novelis group the Pledgor intends to, inter alia, open new
accounts with Deutsche Bank AG (“Deutsche Bank Accounts”).

1.   DEFINITIONS AND LANGUAGE   1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgement of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the ABL
Credit Agreement.
“Account Banks” shall mean a credit institution administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean the German Accounts and the Trust Accounts.
“German Accounts” shall mean all bank accounts (including without limitation
giro accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 Part I (List of German Accounts) and “German Account”
means any one of them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of Law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii)

2



--------------------------------------------------------------------------------



 



becomes a creditor of a Loan Party, as a successor of a Pledgee, a Future
Pledgee or otherwise or by way or becoming a lender, issuing bank or agent, in
each case, under the ABL Credit Agreement or any other Loan Document and/or
(iii) accedes to this agreement by ratification pursuant to sub-clause 3.3
hereof as a pledgee.
“Lenders” has the meaning given in the ABL Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean (a) obligations of the ABL Borrowers and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the ABL Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, (iii) Extraordinary Expenses and (iv) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, (b) the due and punctual payment of all Secured Bank
Product Obligations, and (c) the Abstract Acknowledgement of Indebtedness.
“Trust Accounts” are the accounts of Novelis Deutschland GmbH that are subject
to the Trust Agreement and which are also listed in Schedule 2 Part II (List of
Trust Accounts).
“Trust Account Bank” shall mean, with regard to each Trust Account, the bank
specified as trust account bank in Schedule 2 Part II (List of Trust Accounts).

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the ABL Credit Agreement.

3



--------------------------------------------------------------------------------



 



1.4   Unless otherwise indicated, the definition of a term in the singular shall
include the definition of such term in the plural and vice versa.   1.5   This
Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.   1.6   Any reference in this Agreement to a “Clause”,
“sub-clause” or “Schedule” shall, subject to any contrary indication, be
construed as a reference to a clause, a sub-clause or a schedule hereof.   2.  
CREATION OF PLEDGES   2.1   The Pledgor hereby pledges to each of the Pledgees:
  2.1.1   any present and future credit balances, including interest, standing
from time to time to the credit of,   (A)   its Accounts;   (B)   any present
and future replacement accounts, sub-accounts, re-designated accounts and
renumbered accounts which are opened or will be opened in the future in
replacement of, or in connection with, its Accounts (including, for the
avoidance of doubt, the Deutsche Bank Accounts to be opened after the date
hereof); and   2.1.2   all other present and future rights to receive payments
in connection with its Accounts, including claims for damages or unjust
enrichment.   2.2   Each of the Original Pledgees hereby accepts the Pledges for
itself.   2.3   The Collateral Agent accepts, as representative without power of
attorney (Vertreter ohne Vertretungsmacht) the respective Pledges for and on
behalf of each Future Pledgee. Each Future Pledgee will ratify and confirm the
declarations and acts so made by the Collateral Agent on its behalf by accepting
the transfer or assignment (including by way of novation or assumption
(Vertragsübernahme)) of the Secured Obligations (or part of them) from a Pledgee
or by becoming party to any Loan Document. Upon such ratification (Genehmigung)
such Future

4



--------------------------------------------------------------------------------



 



    Pledgee becomes a party to this Agreement, it being understood that any
future or conditional claim (zukünftiger oder bedingter Anspruch) of such Future
Pledgee arising under the ABL Credit Agreement or any other Loan Document shall
be secured by the Pledges constituted hereunder.   2.4   All parties hereby
confirm that the validity of the Pledges granted hereunder shall not be affected
by the Collateral Agent acting as representative without power of attorney for
each Future Pledgee.   2.5   The validity and effect of each of the Pledges
shall be independent of the validity and the effect of the other Pledges created
hereunder. The Pledges to each of the Pledgees shall be separate and individual
pledges ranking pari passu with the other Pledges created hereunder.   2.6   The
Pledges created hereunder shall rank ahead of any other security interest or
third party right currently in existence or created in the future over any of
the Accounts, including the Account Banks’ pledges.   2.7   Each of the Pledges
is in addition, and without prejudice, to any other security the Pledgees may
now or hereafter hold in respect of the Secured Obligations.   2.8   For the
avoidance of doubt, the parties agree that nothing in this Agreement shall
exclude a transfer of all or part of the Pledges created hereunder by operation
of law upon the transfer or assignment (including by way of novation or
assumption (Vertragsübernahme)) of all or part of the Secured Obligations by any
Pledgee to a Future Pledgee.   3.   SECURED OBLIGATIONS   3.1   The security
created hereunder secures the payment of all Secured Obligations. The Pledgor
hereby expressly agrees that the provisions of Section 1210 para. 1 sentence 2
of the German Civil Code shall not apply to this Agreement.   3.2   The Pledgees
hereby agree, for the benefit of the pledgees (the “Term Loan Account Pledgees”)
under the account pledge agreement among, inter alios, Bank of America, N.A. as
collateral agent under the Term Loan Credit Agreement and the Pledgor dated on
or around the date hereof (the “Term Loan Account Pledge Agreement”) (echter
Vertrag zu Gunsten Dritter), that any security over any Pari Passu Priority
Collateral (as defined in the Intercreditor Agreement) granted hereunder shall
rank in personam (schuldrechtlich) vis-a-vis the Term

5



--------------------------------------------------------------------------------



 



    Loan Account Pledgees (inter partes) behind any security over any Pari Passu
Priority Collateral (as defined in the Intercreditor Agreement) granted under
the Term Loan Account Pledge Agreement, in each case in accordance with the
terms of the Intercreditor Agreement.   4.   DISPOSALS OVER ACCOUNTS   4.1   In
relation to the Account Banks, the Pledgor shall be authorized to dispose over
(verfügen) its respective Accounts in the ordinary course of business. This
authorization shall, in particular, include the right to withdraw and transfer
funds from its respective Accounts. The Accounts may only be closed to the
extent and under the conditions permitted under the ABL Credit Agreement and
(including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements). The Pledgees, acting through the
Collateral Agent, shall be entitled to revoke the authorization granted under
this Clause 4 at any time after any of the events described in Clauses 5.1 or
5.4 has occurred.   4.2   Upon the occurrence of an Event of Default which is
continuing, unremedied and unwaived, the Collateral Agent, on behalf of the
Pledgees, shall irrevocably and at any and all times be entitled to (i) notify
each Account Bank of the forthcoming enforcement of the Pledges and
(ii) instruct each and every Account Bank that as of receipt of such notice it
shall no longer allow any dispositions by the Pledgor over any amounts standing
to the credit on the respective Account. The Collateral Agent shall notify the
Pledgor accordingly.   5.   REALISATION OF THE PLEDGES   5.1   The Pledges shall
become enforceable if an Event of Default is continuing, unremedied and
unwaived, the requirements set forth in Section 1273 para. 2, 1204 et seq. of
the German Civil Code with regard to the enforcement of any of the Pledges are
met (Pfandreife) and the Collateral Agent, acting on behalf of the Pledgees,
gives notice to the Pledgor that the Pledges in question are enforceable. After
the Pledges have become enforceable, the Collateral Agent may in its absolute
discretion enforce all or any part of these Pledges in any manner it sees fit.  
5.2   The realization of the Pledges (or any part thereof) shall not require a
prior court ruling or any other enforceable title (vollstreckbarer Titel).
Section 1277 of the German Civil Code (Bürgerliches Gesetzbuch) is thus
excluded.

6



--------------------------------------------------------------------------------



 



5.3   The Collateral Agent, acting on behalf of the Pledgees, shall be entitled
to realize the Pledges — either in whole or in part — in any legally permissible
manner.   5.4   The Collateral Agent shall give the Pledgor at least 10
(ten) Business Days prior written notice of the intention to realize any of the
Pledges (the “Realization Notice”). Such Realization Notice is not necessary if
the observance of the notice period will have a materially adversely affect the
security interests of the Pledgees. Such Realization Notice shall in particular
not be required, if:   5.4.1   the Pledgor ceases to make payments to third
parties generally within the meaning of Section 190 para. 1 no. 2 of the Swiss
Debt Collection and Bankruptcy Act);   5.4.2   the Pledgor becomes over-indebted
within the meaning of Section 725 para 2 of the Swiss Code of Obligations;  
5.4.3   the Pledgor files an application for the institution of insolvency
proceedings or similar proceedings over its assets;   5.4.4   any third party
files an application for the institution of insolvency proceedings or similar
proceedings over the assets of the Pledgor, provided such application is not
unfounded; or   5.4.5   a preliminary insolvency administrator or an insolvency
administrator or any similar kind of receiver, liquidator or administrator has
been appointed over the assets of the Pledgor.   5.5   If the Collateral Agent,
acting on behalf of the Pledgees, decides not to enforce the Pledges over all of
the Accounts, it shall be entitled to determine, in its sole discretion, which
of the Accounts shall be realized.   5.6   The Collateral Agent, acting on
behalf of the Pledgees, may take all measures and enter into all agreements with
the Account Banks or any third-party creditor which it considers necessary or
expedient in connection with the realization of the balances on the Accounts,
taking into account the legitimate interests of the Pledgor. In particular, the
Collateral Agent may, on behalf of the Pledgor, declare the termination of time
deposits or similar contractual arrangements made in respect of the Accounts.

7



--------------------------------------------------------------------------------



 



5.7   For the purpose of realizing the balances on the Accounts, the Pledgor
shall, upon the Collateral Agent’s request, acting on behalf of the Pledgees,
promptly (unverzüglich) furnish the Collateral Agent with all documents of title
and other relevant documents held by the Pledgor, and shall, at its own expense,
forthwith render all assistance which is necessary or expedient in respect of
the realization of the balances on the Accounts.   5.8   Following the
realization of all or part of the Pledges, the net proceeds (net proceeds shall
mean proceeds less any taxes and costs) shall be used to satisfy the Secured
Obligations.   6.   WAIVER OF PLEDGORS’ DEFENCES AND OF SUBROGATION RIGHTS   6.1
  The Pledgor hereby waives all defenses against enforcement that may be raised
on the basis of potential avoidance (Anfechtbarkeit) and set-off pursuant to
Sections 1211, 770 of the German Civil Code. This waiver shall not apply to a
set-off with counterclaims that are (i) uncontested (unbestritten) or (ii) based
on a binding non- appealable court decision (rechtskräftig festgestellt).   6.2
  If the Pledges are enforced, or if the Pledgor has discharged any of the
Secured Obligations (or any part of them), Section 1225 of the German Civil Code
(legal subrogation of claims to a pledgor — Forderungsübergang auf den
Verpfänder) shall not apply, and no rights of the Pledgees shall pass to the
Pledgor by subrogation or otherwise. Further, the Pledgor shall not at any time
before, on or after an enforcement of the Pledges and as a result of the Pledgor
entering into this Agreement, be entitled to demand indemnification or
compensation from any Borrower, any Guarantor or any of its affiliates or to
assign any of these claims.   7.   RELEASE OF THE PLEDGES   7.1   Upon full and
final satisfaction of all Secured Obligations, the Collateral Agent, acting on
behalf of the Pledgees, shall at the cost and expense of the Pledgor confirm to
the Pledgor in writing the release of the Pledges, do everything necessary to
effect that release, and surrender the surplus proceeds, if any, resulting from
any realization of the Pledges to the Pledgor. This shall not apply to the
extent that the Pledgees have to surrender the Accounts or such proceeds to a
third party who is entitled to the Accounts or to such proceeds. For the
avoidance of doubt, the Parties are aware that, upon the complete and final
satisfaction of all Secured Obligations, the Pledges will expire and cease to
exist due to their accessory nature (Akzessorietät) by operation of German law.
If the

8



--------------------------------------------------------------------------------



 



    Collateral Agent is authorized to release in whole or in part any pledges
under the ABL Credit Agreement, the Collateral Agent is authorized to release
such Pledges under this Agreement.   7.2   At any time when the total value of
the aggregate security granted by the Pledgor to secure the Secured Obligations
(the “Security”) which can be expected to be realised in the event of an
enforcement of the Security (realisierbarer Wert) exceeds 110% of the Secured
Obligations (the “Limit”) not only temporarily, the Pledgees shall on demand of
the Pledgor release such part of the Security (Sicherheitenfreigabe) as the
Pledgees may in their reasonable discretion determine so as to reduce the
realisable value of the Security to the Limit.   8.   DURATION AND INDEPENDENCE
  8.1   Without prejudice to Clause 8.2, in no event shall the Pledges expire
before and unless all Secured Obligations have been fully and finally discharged
and there is no amount outstanding under the Secured Obligations, whether for
principal, interest, fees, discounts or other costs, expenses, charges or
otherwise.   8.2   The Pledges shall provide a continuing security and, to the
largest extent possible under applicable law, no change or amendment whatsoever
in and to the Secured Obligations and to any document relating to the Secured
Obligations shall affect the validity of this Agreement nor shall it limit the
obligations which are imposed on the Pledgor hereunder.   8.3   This Agreement
is in addition to, and independent of, any other security or guarantee the
Pledgees may now or hereafter hold in respect of the Secured Obligations. None
of such security or guarantee shall prejudice, or shall be prejudiced by, the
Pledges in any way.   9.   REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   it is the unrestricted legal and economic owner of its respective German
Accounts and is the unrestricted beneficial owner of the Trust Accounts;

9



--------------------------------------------------------------------------------



 



9.2   it does not own any accounts in the Federal Republic of Germany other than
its respective German Accounts and is not the beneficial owner of any other
accounts in the Federal Republic of Germany other than its respective Trust
Accounts;   9.3   the information provided in this Agreement relating to its
respective Accounts is accurate and complete in all material respects;   9.4  
its respective Accounts are free from any liens, rights of retention
(Zurückbehaltungsrechte), other encumbrances and other third party rights
(except the rights of Novelis Deutschland GmbH as owner of the Trust Accounts
and except to the extent permitted as a Permitted Lien (as defined in the ABL
Credit Agreement);   9.5   the Pledges granted to the Original Pledgees will
have (upon effectiveness of this Agreement but subject to receipt of the
executed schedule confirmation by the Account Banks) first-ranking priority and
will rank ahead of any current or future third party security interest over the
Accounts (except for pledges over accounts to customers or other third parties
in a manner permitted by Section 6.02 of the ABL Credit Agreement);   9.6   the
Pledges constituted hereunder are valid and enforceable without enforceable
judgment or other instrument (vollstreckbarer Titel) subject to any
qualification in the legal opinion to be issued by the law firm of Noerr LLP in
relation hereto; and   9.7   it has not ceased payments within the meaning of
Section 190 para. 1 no. 2 of the Swiss Debt Collection and Bankruptcy Act, nor
is it over-indebted within the meaning of Section 725 para. no. 2 of the Swiss
Code of obligations or in terms of the Swiss generally accepted accounting
principles (Grundsätze ordnungsmäßiger Buchführung, nor it is unable, or has
admitted inability, to pay its debts as they fall due and is not deemed to, or
declared to be, unable to pay its debts.   10.   UNDERTAKINGS OF THE PLEDGOR

The Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges
over the Accounts, and to obtain from each such Account Bank a confirmation of
the receipt of the notice vis-à-vis the Collateral Agent;

10



--------------------------------------------------------------------------------



 



10.2   to ensure that its Account Banks release the Accounts from any charges
(pledges, rights of retention, rights of set-off, etc.), including charges
created pursuant to the respective Account Bank’s standard terms and conditions
(Allgemeine Geschäftsbedingungen), or subordinate such rights, by the relevant
Account Bank signing a confirmation substantially in the form set out in
Schedule 4 (Form of Acknowledgement). It is understood among the Parties that a
failure by an Account Bank to submit such confirmation to the Collateral Agent
does not affect the validity or enforceability of the Pledges;   10.3   upon the
occurrence of an Event of Default which is continuing, the Pledgor shall upon
the request of the Collateral Agent, acting on behalf of the Pledgees, to
deliver to the Collateral Agent information on the current status of the
Accounts;   10.4   to provide (and to instruct the Account Banks to provide) the
Collateral Agent, on behalf of the Pledgees, with all information, evidence and
documentation which the Collateral Agent, acting on behalf of the Pledgees, may
reasonably request in connection with the administration and realization of the
Accounts. After any of the events described in Clauses 5.1 or 5.4 has occurred,
(i) the Collateral Agent, acting on behalf of the Pledgees, is hereby authorized
to obtain all information and documents (including bank account extracts and
other information on the current status of the Accounts) directly from the
Account Banks in its own name and at the Pledgor’s costs, and (ii) the Pledgees
and their designees are permitted to inspect, audit and make copies of, and
extracts from, all records and all other papers in the possession of the Pledgor
which pertain to the Accounts;   10.5   at the request of the Collateral Agent,
acting on behalf of the Pledgees, to promptly (unverzüglich) grant to the
Collateral Agent, on behalf of the Pledgees, pledges (substantially in the form
of this Agreement) over any new accounts governed by German law; provided that
the Net Cash Proceeds Account (as defined in the Intercreditor Agreement) shall
be subject to the first ranking pledge of the Collateral Agent under the Term
Loan Credit Agreement acting on behalf of the pledgees. Notwithstanding the
foregoing, accounts pledged to customers or other third parties in a manner
permitted by Section 6.02 of the ABL Credit Agreement need not be pledged
hereunder;   10.6   not to close or to terminate the Accounts except as
permitted under, and under the conditions provided, in the ABL Credit Agreement
(including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements);

11



--------------------------------------------------------------------------------



 



10.7   not to transfer any of the Accounts to another bank or relocate any of
the Accounts to another branch of the relevant Account Bank unless such transfer
does not affect the Pledges and except as permitted, and under the conditions
provided, under the ABL Credit Agreement (including, for the avoidance of doubt,
as permitted in connection with any changes to the Cash Pooling Arrangements);  
10.8   to obtain the Collateral Agent’s written consent, unless otherwise
provided in the ABL Credit Agreement (including, for the avoidance of doubt, as
provided in connection with any changes to the Cash Pooling Arrangements), prior
to the establishment of a new account, including any sub-account, re-designated
account or re-numbered account pursuant to Clause 2.1.1(B) above. Upon the
Pledgees’ request, the Pledgor shall give all declarations and render all
reasonable assistance which is necessary in order to perfect the Pledgees’
pledge over the so established account;   10.9   not to create or permit to
subsist any encumbrance, except for any Permitted Lien, over any of the
Accounts, or knowingly do or permit to be done, anything which is likely to be
expected to jeopardize or otherwise prejudice the existence, validity or ranking
of the Pledges;   10.10   to inform the Collateral Agent, on behalf of the
Pledgees, promptly (unverzüglich) upon gaining knowledge of any attachments
(Pfändungen) of third parties that relate to the Accounts or any other
third-party measures, except for the creation of a Permitted Lien, which impair
or jeopardize the Pledges. In the event of any such attachment, the Pledgor
shall provide the Collateral Agent with a copy of the attachment and/or transfer
order (Pfändungs- und/oder Überweisungsbeschluss) and any other documents which
the Collateral Agent, on behalf of the Pledgees, requests that are necessary or
expedient for a defense against such attachment. In addition, the Pledgor shall
inform the third party promptly (unverzüglich) in writing of the Pledges and
render, at its own expense, to the Collateral Agent, acting on behalf of the
Pledgees, all assistance required or expedient to protect its Pledges; and  
10.11   The Pledgor shall, at its own expense, execute and do all such
assurances, acts and things as the Collateral Agent, acting on behalf of the
Pledgees, may reasonably require

  10.11.1.1   for perfecting or protecting the security under this Agreement;
and     10.11.1.2   in the case of the enforcement of security, to facilitate
the realization of all or any part of the collateral which is subject to this
Agreement

12



--------------------------------------------------------------------------------



 



      and the exercise of all powers, authorities and discretions vested in the
Pledgees.

11.   LIMITATION OF ENFORCEMENT   11.1   If and to the extent (i) the
obligations of the Pledgor under this Agreement are for the exclusive benefit of
the Affiliates of the Pledgor (except for the (direct or indirect) Subsidiaries
of the Pledgor) and (ii) that complying with such obligations would constitute a
repayment of capital (“Kapitalrückzahlung”) or the payment of a
(constructive) dividend (“Dividendenausschüttung”), then the limitations set
forth in Section 7.12 (Swiss Guarantors) of the ABL Credit Agreement shall apply
to any enforcement of the Pledges and to the proceeds of such enforcement.   12.
  ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) that (i) it is the economic owner (wirtschaftlicher
Berechtigter) of its German Accounts and that it did not, and still does not,
act for the account of third parties in connection with the establishment and
the maintenance of the German Accounts, and that (ii) it is the economic owner
(wirtschaftlicher Berechtigter) of the Trust Accounts owned by Novelis
Deutschland GmbH.

13.   INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the ABL Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the ABL Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and ABL Collateral
Agent (each term as defined therein) and (b) the provisions of section 11.22 of
the ABL Credit Agreement; for the avoidance of doubt, the in rem aspects of the
security granted under this Agreement shall be exclusively governed by this
Agreement. In the event of any conflict or inconsistency between the

13



--------------------------------------------------------------------------------



 



provisions of the Intercreditor Agreement and this Agreement, the provisions of
the Intercreditor Agreement shall govern and control. Except as provided for in
this paragraph, notwithstanding anything herein to the contrary, the ABL Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by Collateral Agent.

14.   NOTICES   14.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by fax (with confirmation copy by registered mail) to
the following addresses:   14.1.1   If to the Pledgees and Collateral Agent:

         
 
  Address:   Bank of America, N.A.
 
      135 S. LaSalle, Suite 927, IL4-135-09-27
 
      Chicago, IL 60603,
 
      U.S.A
 
  Attention:   Account Officer
 
  Fax:   + 1 312-453-5555

14.1.2   If to Pledgor:

         
 
  Address:   Novelis AG
 
      Sternenfeldstrasse 19, 8700 Küsnacht, Zurich, Switzerland
 
  Attention:   Management
 
  Fax:   +41 44 386 2151

  or to such other address as the recipient may notify or may have notified to
the other party in writing.   14.2   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.   15.   WAIVER
  15.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.

14



--------------------------------------------------------------------------------



 



15.2   Any rights of the Pledgees pursuant to this Agreement, including the
rights under this Clause, may be waived only in writing.   16.   COUNTERPARTS  
16.1   This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telecopier also shall deliver an original executed counterpart
of this Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.   17.   GOVERNING LAW AND JURISDICTION   17.1   This Agreement shall
be governed by and construed in accordance with the laws of the Federal Republic
of Germany.   17.2   For any disputes arising out of or in connection with this
Agreement the courts in Frankfurt am Main, Federal Republic of Germany shall
have exclusive jurisdiction. The Pledgees, however, shall also be entitled to
take legal action against the Pledgor before any other court having jurisdiction
over the Pledgor or any of the Pledgor’s assets.   18.   LIABILITY AND
INDEMNIFICATION   18.1   Without extending the Collateral Agent’s liability as
set forth in Section 11.03 of the ABL Credit Agreement, neither of the Pledgees
nor the Collateral Agent shall be liable for any loss or damage suffered by the
Pledgor except for such loss or damage which is incurred as a result of the
willful misconduct or gross negligence of a Pledgee or the Collateral Agent.  
18.2   The Pledgor shall indemnify the Pledgees and the Collateral Agent and any
person appointed by either the Pledgees or the Collateral Agent under this
Agreement against any losses, actions, claims, expenses, demands and liabilities
which are incurred by or made against the Pledgees and/ or the Collateral Agent
for any action or omission in the exercise of the powers contained herein other
than to the extent that such losses, actions, claims, expenses, demands and

15



--------------------------------------------------------------------------------



 



    liabilities are incurred by or made against the Pledgees and/ or the
Collateral Agent as a result of the gross negligence (grobe Fahrlässigkeit) or
willful misconduct (Vorsatz) of the Pledgees and/ or the Collateral Agent, as
the case may be.   19.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

20.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

21.   SEVERABILITY   21.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.   21.2   To the extent that the Pledges have not been
properly created or, where applicable, their nominal denominations have not been
made in Euro, the Pledgor undertakes that it will without promptly
(unverzüglich) cure any legal defects, make all necessary acts, and (in the
event that these legal defects render this Agreement invalid or otherwise affect
the perfection and enforceability of the security interest created thereby)
re-execute this Agreement.

16



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.   2.   Citibank, N.A.   3.   JPMorgan Chase Bank,
N.A.   4.   The Royal Bank of Scotland plc   5.   UBS AG, Stamford Branch

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART I
List of German Accounts
Novelis AG
Deutsche Bank Accounts

                                      Account        Bank / Account   Bank Sort 
  Type of    Account          Holder   Currency   Location   Code (BLZ)  
Account   Number   Contact   Address
Novelis AG
  EUR   Deutsche Bank /
Hannover     25070024     cashpool header         Achim Keiser
Tel.: +49-511-3652953
Email: achim.keiser@db.com   Deutsche Bank AG,
Filiale Hannover,
Georgsplatz 20,
30159 Hannover,
Germany

- 2 -



--------------------------------------------------------------------------------



 



Commerzbank Accounts

                                          Bank / Account                    
Account Holder   Currency   Location   Bank Sort Code (BLZ)   Type of Account  
Account Number   Contact   Address
Novelis AG
  DKK   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  EUR   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  NOK   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  SEK   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  GBP   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  USD   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               

- 3 -



--------------------------------------------------------------------------------



 



                                          Bank / Account                    
Account Holder   Currency   Location   Bank Sort Code (BLZ)   Type of Account  
Account Number   Contact   Address
Novelis AG
  CHF   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  AUD   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  CAD   Commerzbank Berlin     10040000     Master Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  CHF   Commerzbank Berlin     10040000     Receivables Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  EUR   Commerzbank Berlin     10040000     Receivables Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  GBP   Commerzbank Berlin     10040000     Receivables Account     Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                               
Novelis AG
  USD   Commerzbank Berlin     10040000     Receivables Account     Frank Bauer
Tel.: +49-30-26534209
Email:frank-
bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783 Berlin,
Germany
 
                               

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Trust Accounts

                                  Bank / Account   Bank Sort   Account        
Account Holder   Currency   Location   Code (BLZ)   Number   Contact   Address
Novelis Germany GmbH   EUR   Commerzbank Berlin   10040000        Frank Bauer  
Commerzbank AG,
 
  CAD               Tel.: +49-30-26534209   Potsdamer Str. 125,
 
  CHF               Email: frank-bauer@commerzbank.com 10783 Berlin,
 
  GBP                 Germany   USD          

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Zurich, Switzerland
 
   
To:
  [Account Bank]
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [•] (the “Accounts”)

We hereby give you the notice that by a pledge agreement on or about
December 17, 2010 (the “Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on each of the above Accounts
(which shall include all sub-accounts, renewals, re-designation, replacements
and extensions thereof). A copy of the Account Pledge Agreement is attached
hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
having its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, U.S.A., fax number + 1 312-453-5555, to the attention of the
Account Officer, in its capacity as Collateral Agent with a copy to ourselves.
Yours faithfully,
For and on behalf of
Novelis AG

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

     
From:
  [Account Bank]
(the Account Bank)
 
   
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603,
U.S.A.
 
   
 
  Attention: Account Officer
 
  Fax: + 1 312-453-5555
 
   
Copy to:
  Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Zurich,
Switzerland
 
   

Date: (.......)
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated (...) — Bank Account No. (...)
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account nor are we aware
of any third party rights in relation to the Account, which rank in priority
before the pledges over the Account granted to the Collateral Agent by the
Pledgor. We have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account or invoke
any rights of retention in relation to the Account during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Account or other bank charges or fees payable in the ordinary
course of business or in relation to amounts arising from the return of direct
debits or cheques credited to the above Account.
We agree that the pledge in our favour over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account
granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated on or around December 17, 2010 of which we have been notified by
the Pledgor.

- 7 -



--------------------------------------------------------------------------------



 



We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[details/address of Account Bank]
 
(duly authorised signatory of the Account Bank)

- 8 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 



EXECUTION COPY
NOVELIS DEUTSCHLAND GMBH
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent and Original Pledgee 1
and
NOVELIS AG
as Beneficiary and Original Pledgee 2
and
other Parties
as Pledgees
 
FIRST RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. CREATION OF PLEDGES
    4  
3. SECURED OBLIGATIONS
    6  
4. DISPOSALS OVER ACCOUNTS
    6  
5. REALISATION OF THE PLEDGES
    7  
6. WAIVER OF PLEDGORS’ DEFENsES AND OF SUBROGATION RIGHTS
    9  
7. RELEASE OF THE PLEDGES
    9  
8. DURATION AND INDEPENDENCE
    10  
9. REPRESENTATIONS AND WARRANTIES
    10  
10. UNDERTAKINGS OF THE PLEDGOR
    11  
11. LIMITATION OF ENFORCEMENT
    13  
12. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    16  
13. INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT
    16  
14. NOTICES
    17  
15. WAIVER
    18  
16. COUNTERPARTS
    18  
17. GOVERNING LAW AND JURISDICTION
    18  
18. LIABILITY AND INDEMNIFICATION
    19  
19. AMENDMENTS
    19  
20. ANNEXES, SCHEDULES
    19  
21. SEVERABILITY
    19  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 List of Bank Accounts
    - 2 -  
SCHEDULE 3 Notice of Pledge
    - 6 -  
SCHEDULE 4 Form of Acknowledgement
    - 8 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Deutschland GmbH, a limited liability company organized under the
laws of Germany, having its business address at Hannoversche Strasse 1, 37075
Göttingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772 (the “Pledgor”);

(2)   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 135 S.
LaSalle, Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A. (the “Original
Pledgee 1”, and, in its capacity as collateral agent under the ABL Credit
Agreement (as defined below), the “Collateral Agent”);

(3)   NOVELIS AG, a stock corporation organized under the laws of Switzerland,
having its business address at Sternenfeldstrasse 19, 8700 Küsnacht, Zurich,
Switzerland (the “Original Pledgee 2”);

(4)   the institutions listed in Schedule 1 (List of Lenders and other Secured
Parties) hereto in their capacity as lenders or other secured parties under or
in connection with the ABL Credit Agreement (as defined below) (together with
the Original Pledgee 1 and the Original Pledgee 2, the “Original Pledgees”); and

(5)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act, as Holdings, the Subsidiary Guarantors, the Lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender, the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “Loans”) to the ABL Borrowers.

(B)   It is one of the conditions for granting the Loans that the Pledgor enters
into this Agreement.

(C)   The Pledgor has agreed to grant a first ranking pledge to the Original
Pledgee 2 and, subordinated to the Original Pledgee 2, the other Pledgees over
its respective Trust Accounts and a first ranking pledge to all Pledgees except
the Original

1



--------------------------------------------------------------------------------



 



    Pledgee 2 over its respective Accounts other than the Trust Accounts as
security for the Pledgees’ respective claims in connection with the ABL Credit
Agreement and the Receivables Purchase Agreement.

(D)   The Pledgor entered into an agreement on the abstract acknowledgement of
indebtedness (Abstraktes Schuldanerkenntnis) with, inter alia, the Collateral
Agent on or about the date hereof (the “Abstract Acknowledgement of
Indebtedness”).

(E)   Pursuant to a trust agreement between the Pledgor and the Original Pledgee
2, the Original Pledgee 2 is the beneficiary of some or all of the Accounts (as
defined below) (the “Trust Agreement”).

(F)   Furthermore, in connection with a term loan agreement dated on or about
the date hereof (the “Term Loan Agreement”, together with the ABL Credit
Agreement, the “Credit Agreements”), the Pledgor has agreed to grant a second
ranking pledge over its Accounts (as defined below) as security for the
obligations arising under or in connection with the Term Loan Agreement.

(G)   The Pledgor and other members of the group have entered or will enter into
certain cash pooling arrangements (the “Cash Pooling Arrangements”), including
the DB Cash Pooling Arrangements and the Commerzbank Cash Pooling Agreement
(each term as defined in the ABL Credit Agreement). In connection with the
change of the cash management system of the Novelis group the Pledgor intends
to, inter alia, open new accounts with Deutsche Bank AG (“Deutsche Bank
Accounts”).

    NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Account Banks” shall mean the credit institutions administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but

2



--------------------------------------------------------------------------------



 



not limited to the accounts specified in Schedule 2 (List of Bank Accounts)) and
“Account” means any one of them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way or becoming a lender, issuing
bank or agent, in each case, under the ABL Credit Agreement or any other Loan
Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as a pledgee.
“Lenders” has the meaning given in the ABL Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Receivables Purchase Agreement” shall mean the receivables purchase agreement
and any related servicing agreements between Novelis Deutschland GmbH, on the
one hand, and Novelis AG, on the other hand, providing, inter alia, for the sale
and transfer of receivables by the Novelis Deutschland GmbH to Novelis AG, as
such agreement may be amended, modified, supplemented or replaced from time to
time, in order that the receivables subject thereto may be included in the
borrowing base established under the ABL Credit Agreement.
“Secured Obligations” shall mean (a) obligations of the ABL Borrowers and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the ABL Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, (iii) Extraordinary Expenses and (iv) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, (b) the due and punctual payment of all Secured Bank
Product Obligations, and (c) the Abstract Acknowledgement of Indebtedness.

3



--------------------------------------------------------------------------------



 



“Trust Accounts” are the Accounts subject to the Trust Agreement and which are
identified accordingly in Schedule 2.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.

1.3   Capitalized terms not otherwise defined in this Agreement shall have the
same meaning as given in the ABL Credit Agreement.

1.4   Unless otherwise indicated, the definition of a term in the singular shall
include the definition of such term in the plural and vice versa.

1.5   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.

1.6   Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule”
shall, subject to any contrary indication, be construed as a reference to a
clause, a sub-clause or a schedule hereof.

2.   CREATION OF PLEDGES

2.1   The Pledgor hereby pledges to each of the Pledgees:

2.1.1   any present and future credit balances, including interest, standing
from time to time to the credit of,

(A)   its Accounts provided, however, that the pledge to the Original Pledgee 2
shall be limited to the Trust Accounts;

(B)   any present and future replacement accounts, sub-accounts, re-designated
accounts and renumbered accounts which are opened or will be opened in the
future in replacement of, or in connection with, its Accounts (including, for
the avoidance of doubt, the Deutsche Bank Accounts to be opened after the date
hereof); and

4



--------------------------------------------------------------------------------



 



2.1.2   all other present and future rights to receive payments in connection
with its Accounts, including claims for damages or unjust enrichment.

2.2   Each of the Original Pledgees hereby accepts the Pledges for itself.

2.3   The Collateral Agent accepts, as representative without power of attorney
(Vertreter ohne Vertretungsmacht) the respective Pledges for and on behalf of
each Future Pledgee. Each Future Pledgee will ratify and confirm the
declarations and acts so made by the Collateral Agent on its behalf by accepting
the transfer or assignment (including by way of novation or assumption
(Vertragsübernahme)) of the Secured Obligations (or part of them) from a
Pledgee, by becoming party to any Loan Document. Upon such ratification
(Genehmigung) such Future Pledgee becomes a party to this Agreement, it being
understood that any future or conditional claim (zukünftiger oder bedingter
Anspruch) of such Future Pledgee arising under the ABL Credit Agreement or any
other Loan Document shall be secured by the Pledges constituted hereunder.

2.4   All parties hereby confirm that the validity of the Pledges granted
hereunder shall not be affected by the Collateral Agent acting as representative
without power of attorney for each Future Pledgee.

2.5   The validity and effect of each of the Pledges shall be independent of the
validity and the effect of the other Pledges created hereunder. The Pledges to
each of the Pledgees shall be separate and individual pledges.

2.6   The Pledges to the Original Pledgee 2 over the Trust Accounts shall rank
ahead of the Pledges created in favor of the other Pledgees. Subject to the
prior rank of the Pledges created in favor of the Original Pledgee 2 over the
Trust Accounts, the Pledges to each of the other Pledgees over all Accounts,
including the Trust Accounts, shall be ranking pari passu with the other Pledges
created hereunder.

2.7   The Pledges created hereby shall rank ahead of the pledges created with
respect to the Accounts in connection with the Term Loan Agreement and of any
other security interest or third party right currently in existence or created
in the future over any of the Accounts, including the Account Bank’s pledges.

2.8   Each of the Pledges is in addition, and without prejudice, to any other
security the Pledgees may now or hereafter hold in respect of the Secured
Obligations.

5



--------------------------------------------------------------------------------



 



2.9   For the avoidance of doubt, the parties agree that nothing in this
Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee.

3.   SECURED OBLIGATIONS

3.1   The security created hereunder secures the payment of all Secured
Obligations. The Pledgor hereby expressly agrees that the provisions of
Section 1210 para. 1 sentence 2 of the German Civil Code shall not apply to this
Agreement.

3.2   With respect to the Original Pledgee 2, the security created hereunder
secures only the obligations of the Pledgor arising under or in connection with
the Receivables Purchase Agreement (the “RPA Obligations”).

3.3   The Pledgees hereby agree, for the benefit of the pledgees (the “Term Loan
Account Pledgees”) under the account pledge agreement among, inter alios, Bank
of America, N.A. as collateral agent under the Term Loan Credit Agreement and
the Pledgor dated on or around the date hereof (the “Term Loan Account Pledge
Agreement”) (echter Vertrag zu Gunsten Dritter), that any security over any Pari
Passu Priority Collateral (as defined in the Intercreditor Agreement) granted
hereunder shall rank in personam (schuldrechtlich) vis-a-vis the Term Loan
Account Pledgees (inter partes) behind any security over any Pari Passu Priority
Collateral (as defined in the Intercreditor Agreement) granted under the Term
Loan Account Pledge Agreement, in each case in accordance with the terms of the
Intercreditor Agreement.

4.   DISPOSALS OVER ACCOUNTS

4.1   In relation to the Account Banks, the Pledgor shall be authorized to
dispose over (verfügen) its respective Accounts in the ordinary course of
business. This authorization shall, in particular, include the right to withdraw
and transfer funds from its respective Accounts. The Accounts may only be closed
to the extent and under the conditions permitted under the ABL Credit Agreement
(including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements). The Pledgees, acting through the
Collateral Agent, shall be entitled to revoke the authorization granted under
this Clause 4 at any time after any of the events described in Clauses 5.1 or
5.4 has occurred.

6



--------------------------------------------------------------------------------



 



4.2   Upon the occurrence of an Event of Default which is continuing, unremedied
and unwaived, the Collateral Agent, on behalf of the Pledgees, shall irrevocably
and at any and all times be entitled to (i) notify each Account Bank of the
forthcoming enforcement of the Pledges and (ii) instruct each and every Account
Bank that as of receipt of such notice it shall no longer allow any dispositions
by the Pledgor over any amounts standing to the credit on the respective
Account. The Collateral Agent shall notify the Pledgor accordingly.

5.   REALISATION OF THE PLEDGES

5.1   The Pledges shall become enforceable if an Event of Default is continuing,
unremedied and unwaived, the requirements set forth in Section 1273 para. 2,
1204 et seq. of the German Civil Code with regard to the enforcement of any of
the Pledges are met (Pfandreife) and the Collateral Agent, acting on behalf of
the Pledgees, gives notice to the Pledgor that the Pledges in question are
enforceable. After the Pledges have become enforceable, the Collateral Agent may
in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.

5.2   The realization of the Pledges (or any part thereof) shall not require a
prior court ruling or any other enforceable title (vollstreckbarer Titel).
Section 1277 of the German Civil Code (Bürgerliches Gesetzbuch) is thus
excluded.

5.3   The Collateral Agent, acting on behalf of the Pledgees, shall be entitled
to realize the Pledges — either in whole or in part — in any legally permissible
manner.

5.4   The Collateral Agent shall give the Pledgor at least 10 (ten) Business
Days prior written notice of the intention to realize any of the Pledges (the
“Realization Notice”). Such Realization Notice is not necessary if the
observance of the notice period will have a materially adversely affect the
security interests of the Pledgees. Such Realization Notice shall in particular
not be required, if:

5.4.1   the Pledgor ceases to make payments to third parties generally (within
the meaning of Section 17 (2), Sentence 2 of the German Insolvency Regulation,
Insolvenzordnung);

5.4.2   the Pledgor becomes over-indebted (within the meaning of Section 19 of
the German Insolvency Regulation), or illiquid (within the meaning of Section 17
of the German Insolvency Regulation);

7



--------------------------------------------------------------------------------



 



5.4.3   the Pledgor files an application for the institution of insolvency
proceedings or similar proceedings over its assets;

5.4.4   any third party files an application for the institution of insolvency
proceedings or similar proceedings over the assets of the Pledgor, provided such
application is not unfounded; or

5.4.5   a preliminary insolvency administrator (vorläufiger Insolvenzverwalter)
or an insolvency administrator or any similar kind of receiver, liquidator or
administrator has been appointed over the assets of the Pledgor.

5.5   If the Collateral Agent, acting on behalf of the Pledgees, decides not to
enforce the Pledges over all of the Accounts, it shall be entitled to determine,
in its sole discretion, which of the Accounts shall be realized.

5.6   The Collateral Agent, acting on behalf of the Pledgees, may take all
measures and enter into all agreements with the Account Banks or any third-party
creditor which it considers necessary or expedient in connection with the
realization of the balances on the Accounts, taking into account the legitimate
interests of the Pledgor. In particular, the Collateral Agent may, on behalf of
the Pledgor, declare the termination of time deposits or similar contractual
arrangements made in respect of the Accounts.

5.7   For the purpose of realizing the balances on the Accounts, the Pledgor
shall, upon the Collateral Agent’s request, acting on behalf of the Pledgees,
promptly (unverzüglich) furnish the Collateral Agent with all documents of title
and other relevant documents held by the Pledgor, and shall, at its own expense,
forthwith render all assistance which is necessary or expedient in respect of
the realization of the balances on the Accounts.

5.8   Following the realization of all or part of the Pledges, the net proceeds
(net proceeds shall mean proceeds less any taxes and costs) shall be used to
satisfy the Secured Obligations and the RPA Obligations.

5.9   With respect to the Original Pledgee 2, net proceeds from the realization
of any or all of the Pledges shall be distributed to the Original Pledgee 2 only
to the extent such proceeds are generated from the realization of Pledges over
Accounts that are subject to the Trust Agreement.

8



--------------------------------------------------------------------------------



 



6.   WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS

6.1   The Pledgor hereby waives all defenses against enforcement that may be
raised on the basis of potential avoidance (Anfechtbarkeit) and set-off pursuant
to Sections 1211, 770 of the German Civil Code. This waiver shall not apply to a
set-off with counterclaims that are (i) uncontested (unbestritten) or (ii) based
on a binding non- appealable court decision (rechtskräftig festgestellt).

6.2   If the Pledges are enforced, or if the Pledgor has discharged any of the
Secured Obligations (or any part of them), Section 1225 of the German Civil Code
(legal subrogation of claims to a pledgor — Forderungsübergang auf den
Verpfänder) shall not apply, and no rights of the Pledgees shall pass to the
Pledgor by subrogation or otherwise. Further, the Pledgor shall not at any time
before, on or after an enforcement of the Pledges and as a result of the Pledgor
entering into this Agreement, be entitled to demand indemnification or
compensation from any Borrower, any Guarantor or any of its affiliates or to
assign any of these claims.

7.   RELEASE OF THE PLEDGES

7.1   Upon full and final satisfaction of all Secured Obligations, the
Collateral Agent, acting on behalf of the Pledgees, shall at the cost and
expense of the Pledgor confirm to the Pledgor in writing the release of the
Pledges, do everything necessary to effect that release, and surrender the
surplus proceeds, if any, resulting from any realization of the Pledges to the
Pledgor. This shall not apply to the extent that the Pledgees have to surrender
the Accounts or such proceeds to a third party who is entitled to the Accounts
or to such proceeds. For the avoidance of doubt, the Parties are aware that,
upon the complete and final satisfaction of all Secured Obligations, the Pledges
will expire and cease to exist due to their accessory nature (Akzessorietät) by
operation of German law. If the Collateral Agent is authorized to release in
whole or in part any pledges under the ABL Credit Agreement, the Collateral
Agent is authorized to release such Pledges under this Agreement.

7.2   At any time when the total value of the aggregate security granted by the
Pledgor to secure the Secured Obligations (the “Security”) which can be expected
to be realised in the event of an enforcement of the Security (realisierbarer
Wert) exceeds 110% of the Secured Obligations (the “Limit”) not only
temporarily, the Pledgees shall on demand of the Pledgor release such part of
the Security (Sicherheitenfreigabe) as the Pledgees may in their reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.

9



--------------------------------------------------------------------------------



 



8.   DURATION AND INDEPENDENCE

8.1   Without prejudice to Clause 8.2, in no event shall the Pledges expire
before and unless all Secured Obligations have been fully and finally discharged
and there is no amount outstanding under the Secured Obligations, whether for
principal, interest, fees, discounts or other costs, expenses, charges or
otherwise.

8.2   The Pledges shall provide a continuing security and, to the largest extent
possible under applicable law, no change or amendment whatsoever in and to the
Secured Obligations and to any document relating to the Secured Obligations
shall affect the validity of this Agreement nor shall it limit the obligations
which are imposed on the Pledgor hereunder.

8.3   This Agreement is in addition to, and independent of, any other security
or guarantee the Pledgees may now or hereafter hold in respect of the Secured
Obligations. None of such security or guarantee shall prejudice, or shall be
prejudiced by, the Pledges in any way.

9.   REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   except for the rights of the Original Pledgee 2 with respect to the Trust
Accounts created under the Trust Agreement, it is the unrestricted legal and
economic owner of its respective Accounts;

9.2   except for the foreign accounts listed in Exhibit 1 to Schedule 2 (which
are not subject to the Pledges created herein, and the details of which are
attached for informational purposes only), it does not own any other accounts in
or outside the Federal Republic of Germany other than its respective Accounts;

9.3   the information provided in this Agreement relating to its respective
Accounts is accurate and complete in all material respects;

9.4   except for the rights of the Original Pledgee 2 with respect to the Trust
Accounts created under the Trust Agreement, its respective Accounts are free
from any liens, rights of retention (Zurückbehaltungsrechte), other encumbrances
and other third party rights and except to the extent permitted as a Permitted
Lien (as defined in the ABL Credit Agreement);

10



--------------------------------------------------------------------------------



 



9.5   the Pledges granted to the Original Pledgee 2 will have (upon
effectiveness of this Agreement but subject to receipt of the executed schedule
confirmation by the Account Banks) first-ranking priority, and the Pledges
granted to the other Pledgees will rank ahead of any current or future third
party security interest over the Accounts (except for pledges over accounts to
customers or other third parties in a manner permitted by Section 6.02 of the
ABL Credit Agreement);

9.6   the Pledges constituted hereunder are valid and enforceable without
enforceable judgment or other instrument (vollstreckbarer Titel) subject to any
qualification in the legal opinion to be issued by the law firm of Noerr LLP in
relation hereto; and

9.7   it has not ceased payments within the meaning of Section 17 (2), Sentence
2 of the German Insolvency Regulation, nor is it over-indebted within the
meaning of Section 19 of the German Insolvency Regulation or in terms of the
German generally accepted accounting principles (Grundsätze ordnungsmäßiger
Buchführung), nor is it illiquid within the meaning of Section 17 of the German
Insolvency Regulation, nor is its illiquidity imminent within the meaning of
Section 18 of the German Insolvency Regulation.

10.   UNDERTAKINGS OF THE PLEDGOR

The Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges
over the Accounts, and to obtain from each such Account Bank a confirmation of
the receipt of the notice vis-à-vis the Original Pledgee 1;

10.2   to ensure that its Account Banks release the Accounts from any charges
(pledges, rights of retention, rights of set-off, etc.), including charges
created pursuant to the respective Account Bank’s standard terms and conditions
(Allgemeine Geschäftsbedingungen), or subordinate such rights, by the relevant
Account Bank signing a confirmation substantially in the form set out in
Schedule 4 (Form of Acknowledgement). It is understood among the Parties that a
failure by an Account Bank to submit such confirmation to the Original Pledgee 1
does not affect the validity or enforceability of the Pledges;

10.3   upon the occurrence of an Event of Default which is continuing, the
Pledgor shall upon the request of the Collateral Agent, acting on behalf of the
Pledgees, to deliver to the Collateral Agent information on the current status
of the Accounts;

11



--------------------------------------------------------------------------------



 



10.4   to provide (and to instruct the Account Banks to provide) the Collateral
Agent, on behalf of the Pledgees, with all information, evidence and
documentation which the Collateral Agent, acting on behalf of the Pledgees, may
reasonably request in connection with the administration and realization of the
Accounts. After any of the events described in Clauses 5.1 or 5.4 has occurred,
(i) the Collateral Agent, acting on behalf of the Pledgees, is hereby authorized
to obtain all information and documents (including bank account extracts and
other information on the current status of the Accounts) directly from the
Account Banks in its own name and at the Pledgor’s costs, and (ii) the Pledgees
and their designees are permitted to inspect, audit and make copies of, and
extracts from, all records and all other papers in the possession of the Pledgor
which pertain to the Accounts;

10.5   at the request of the Collateral Agent, acting on behalf of the Pledgees,
to promptly (unverzüglich) grant to the Collateral Agent, on behalf of the
Pledgees, pledges (substantially in the form of this Agreement) over any new
accounts governed by German law; provided that the Net Cash Proceeds Accounts
(as defined in the Intercreditor Agreement) shall be subject to the first
ranking pledge of the Collateral Agent under the Term Loan Credit Agreement
acting on behalf of the pledgees. Notwithstanding the foregoing, accounts
pledged to customers or other third parties in a manner permitted by
Section 6.02 of the ABL Credit Agreement need not be pledged hereunder;

10.6   not to close or to terminate the Accounts except as permitted under, and
under the conditions provided, in the ABL Credit Agreement (including, for the
avoidance of doubt, as permitted in connection with any changes to the Cash
Pooling Arrangements);

10.7   not to transfer any of the Accounts to another bank or relocate any of
the Accounts to another branch of the Account Bank unless such transfer does not
affect the Pledges and except as permitted, and under the conditions provided,
under the ABL Credit Agreement (including, for the avoidance of doubt, as
permitted in connection with any changes to the Cash Pooling Arrangements);

10.8   to obtain the Collateral Agent’s written consent, unless otherwise
provided in the ABL Credit Agreement (including, for the avoidance of doubt, as
provided in connection with any changes to the Cash Pooling Arrangements), prior
to the establishment of a new account, including any sub-account, re-designated
account or re-numbered account pursuant to Clause 2.1.1(B) above. Upon the
Pledgees’ request, the Pledgor shall give all declarations and render all
reasonable assistance which is necessary in order to perfect the Pledgees’
pledge over the so established account;

12



--------------------------------------------------------------------------------



 



10.9   not to create or permit to subsist any encumbrance, except for any
Permitted Lien, over any of the Accounts, or knowingly do or permit to be done,
anything which is likely to be expected to jeopardize or otherwise prejudice the
existence, validity or ranking of the Pledges;

10.10   to inform the Collateral Agent, on behalf of the Pledgees, promptly
(unverzüglich) upon gaining knowledge of any attachments (Pfändungen) of third
parties that relate to the Accounts or any other third-party measures, except
for the creation of a Permitted Lien, which impair or jeopardize the Pledges. In
the event of any such attachment, the Pledgor shall provide the Collateral Agent
with a copy of the attachment and/or transfer order (Pfändungs- und/oder
Überweisungsbeschluss) and any other documents which the Collateral Agent, on
behalf of the Pledgees, requests that are necessary or expedient for a defense
against such attachment. In addition, the Pledgor shall inform the third party
promptly (unverzüglich) in writing of the Pledges and render, at its own
expense, to the Collateral Agent, acting on behalf of the Pledgees, all
assistance required or expedient to protect its Pledges; and

10.11   The Pledgor shall, at its own expense, execute and do all such
assurances, acts and things as the Collateral Agent, acting on behalf of the
Pledgees, may reasonably require

  10.11.1   for perfecting or protecting the security under this Agreement; and
    10.11.2   in the case of the enforcement of security, to facilitate the
realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.

11.   LIMITATION OF ENFORCEMENT

11.1   Subject to Clause 11.2 through Clause 11.6 below, the Collateral Agent
shall not enforce the Pledges to the extent (i) the Pledges secure obligations
of one of the Pledgor’s shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the Pledgor or
the Pledgor itself), and (ii) the enforcement of the Pledges for such
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger

13



--------------------------------------------------------------------------------



 



    Buchführung) as consistently applied by the Pledgor in preparing its
unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, §§ 242, 264
HGB)) of the Pledgor to an amount that is insufficient to maintain its
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:

  11.1.1   The amount of any increase of the Pledgor’s registered share capital
(Stammkapital) implemented after the date of this Agreement that is effected
without the prior written consent of the Collateral Agent shall be deducted from
the registered share capital of the Pledgor;     11.1.2   any loans provided to
the Pledgor by a direct or indirect shareholder or an affiliate thereof (other
than a Subsidiary of the Pledgor) shall be disregarded and not accounted for as
a liability to the extent that such loans are subordinated pursuant to
Section 39 (1) Nr. 1 through Nr. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;    
11.1.3   any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Pledgor in violation of the provisions of any of the
Loan Documents shall be disregarded and not accounted for as liabilities;    
11.1.4   any assets that are shown in the balance sheet with a book value that,
in the opinion of the Collateral Agent, is significantly lower than their market
value and that are not necessary for the business of the Pledgor (nicht
betriebsnotwendig) shall be accounted for with their market value; and    
11.1.5   the assets of the Pledgor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

11.2   The limitations set out in Clause 11.1 only apply:

14



--------------------------------------------------------------------------------



 



  11.2.1   If and to the extent that the managing directors of the Pledgor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the Realization Notice or the commencement of enforcement under this
Agreement the value of the Pledges which cannot be enforced without causing the
net assets of the Pledgor to fall below its registered share capital, or
increase an existing shortage in net assets below its registered share capital
(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Collateral Agent and neither the Collateral Agent nor any of the Secured Parties
raises any objections against that confirmation within five (5) Business Days
after its receipt; or     11.2.2   if, within twenty (20) Business Days after an
objection under paragraph 11.2.1 has been raised by the Collateral Agent or a
Secured Party, the Collateral Agent receives a written audit report (“Auditor’s
Determination”) prepared at the expense of the Pledgor by a firm of auditors of
international standing and reputation that is appointed by the Pledgor and
reasonably acceptable to the Collateral Agent, to the extent such report
identifies the amount by which the net assets of the Pledgor are necessary to
maintain its registered share capital as at the date of the Realization Notice
or the commencement of enforcement (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the Pledgor in the
preparation of its most recent annual balance sheet. The Auditor’s Determination
shall be binding for all Parties except for manifest error.

11.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Pledges up to those amounts that are
undisputed between them and the Pledgor or determined in accordance with Clause
11.1 and Clause 11.2. In respect of the exceeding amounts, the Secured Parties
shall be entitled to further pursue their claims (if any) and the Pledgor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of the
Realization Notice or the commencement of enforcement and taking into account
the adjustments set out above). The Secured Parties are entitled to pursue those
parts of the Pledges that are not enforced by operation of Clause 11.1 above at
any subsequent point in time. This Clause 11 shall apply again as of the time
such additional enforcements are made.

15



--------------------------------------------------------------------------------



 



11.4   Clause 11.1 shall not apply as to the amount of Loans borrowed and passed
on (whether by way of shareholder loan or equity contribution) to the Pledgor or
any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid but excluding, for the avoidance of doubt, any purchase price
payment received by the Pledgor under the Receivables Purchase Agreement.

11.5   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into guarantees in support of obligations of their shareholders without
limitations, the limitations set forth in Clause 11.1 shall no longer apply.
Should any such guarantees become subject to legal restrictions that are less
stringent than the limitations set forth in Clause 11.1 above, such less
stringent limitations shall apply. Otherwise, Clause 11.1 shall remain
unaffected by changes in applicable law.

11.6   The limitations provided for in Clause 11.1 above shall not apply where
(i) the Pledgor has a fully valuable (vollwertig) recourse claim
(Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant shareholder or
(ii) a domination agreement (Beherrschungsvertrag) or a profit and loss pooling
agreement (Ergebnisabführungsvertrag) is or will be in existence with the
Pledgor and the Pledgor has a fully valuable (vollwertig) recourse claim
(Ausgleichsanspruch).

12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) (i) that it is the economic owner (wirtschaftlicher
Berechtigter) of its Accounts other than the Trust Accounts and that it did not,
and still does not, act for the account of third parties in connection with the
establishment and the maintenance of such Accounts other than the Trust Accounts
and (ii) that Novelis AG is the economic owner (wirtschaftlicher Berechtigter)
of its Trust Accounts.

13.   INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the ABL Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the ABL Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the

16



--------------------------------------------------------------------------------



 



Collateral Agent for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and ABL Collateral
Agent (each term as defined therein) and (b) the provisions of section 11.22 of
the ABL Credit Agreement; for the avoidance of doubt, the in rem aspects of the
security granted under this Agreement shall be exclusively governed by this
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the ABL Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by Collateral Agent.

14.   NOTICES

14.1   Any notice or other communication in connection with this Agreement shall
be in writing and shall be delivered personally, sent by registered mail or sent
by fax (with confirmation copy by registered mail) to the following addresses:

14.1.1   If to the Pledgees and Collateral Agent:

              Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603, U.S.A.
 
  Attention:   Account Officer
 
  Fax:   + 1 312-453-5555

14.1.2   If to Pledgor:

         
 
  Address:   Novelis Deutschland GmbH
 
      Hannoversche Straße 1,
 
      37075 Göttingen, Germany
 
  Attention:   Geschäftsführung
 
  Fax:   +49 551 304 4902

    or to such other address as the recipient may notify or may have notified to
the other party in writing.

17



--------------------------------------------------------------------------------



 



14.2   Any notice or other communication under this Agreement shall be in
English or in German. If in German, such notice or communication shall be
accompanied by a translation into English.

15.   WAIVER

15.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.

15.2   Any rights of the Pledgees pursuant to this Agreement, including the
rights under this Clause, may be waived only in writing.

16.   COUNTERPARTS

16.1   This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telecopier also shall deliver an original executed counterpart
of this Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.

17.   GOVERNING LAW AND JURISDICTION

17.1   This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

17.2   For any disputes arising out of or in connection with this Agreement the
courts in Frankfurt am Main, Federal Republic of Germany shall have exclusive
jurisdiction. The Pledgees, however, shall also be entitled to take legal action
against the Pledgor before any other court having jurisdiction over the Pledgor
or any of the Pledgor’s assets.

18



--------------------------------------------------------------------------------



 



18.   LIABILITY AND INDEMNIFICATION

18.1   Without extending the Collateral Agent’s liability as set forth in
Section 11.03 of the ABL Credit Agreement, neither of the Pledgees nor the
Collateral Agent shall be liable for any loss or damage suffered by the Pledgor
except for such loss or damage which is incurred as a result of the willful
misconduct or gross negligence of a Pledgee or the Collateral Agent.

18.2   The Pledgor shall indemnify the Pledgees and the Collateral Agent and any
person appointed by either the Pledgees or the Collateral Agent under this
Agreement against any losses, actions, claims, expenses, demands and liabilities
which are incurred by or made against the Pledgees and/ or the Collateral Agent
for any action or omission in the exercise of the powers contained herein other
than to the extent that such losses, actions, claims, expenses, demands and
liabilities are incurred by or made against the Pledgees and/ or the Collateral
Agent as a result of the gross negligence (grobe Fahrlässigkeit) or willful
misconduct (Vorsatz) of the Pledgees and/ or the Collateral Agent, as the case
may be.

19.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

20.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

21.   SEVERABILITY

21.1   Should any provision of this Agreement be or become invalid or
unenforceable, or should this Agreement be accidentally incomplete or become
incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.

19



--------------------------------------------------------------------------------



 



21.2   To the extent that the Pledges have not been properly created or, where
applicable, their nominal denominations have not been made in Euro, the Pledgor
undertakes that it will without promptly (unverzüglich) cure any legal defects,
make all necessary acts, and (in the event that these legal defects render this
Agreement invalid or otherwise affect the perfection and enforceability of the
security interest created thereby) re-execute this Agreement.

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

2.   Citibank, N.A.

3.   JPMorgan Chase Bank, N.A.

4.   The Royal Bank of Scotland plc

5.   UBS AG, Stamford Branch

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
List of Bank Accounts
Novelis Deutschland GmbH
Deutsche Bank Accounts

                                                                  Account Holder
  Currency   Bank / Account
Location   Bank Sort
Code (BLZ)   Type of Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Hannover     25070024     Main Operating account        
Achim Keiser
Tel.: +49-511-3652953 Email: achim-keiser@db.com   Deutsche Bank AG, Filiale
Hannover, Georgsplatz 20, 30159 Hannover, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Hannover     25070024     Pension payments         Achim
Keiser
Tel.: +49-511-3652953 Email: achim-keiser@db.com   Deutsche Bank AG, Filiale
Hannover, Georgsplatz 20, 30159 Hannover, Germany
 
                                 
 
                                   
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Hannover     25070024     Pension (Expands) Not to be
pooled         Achim Keiser
Tel.: +49-511-3652953 Email: achim-keiser@db.com   Deutsche Bank AG, Filiale
Hannover, Georgsplatz 20, 30159 Hannover, Germany

- 2 -



--------------------------------------------------------------------------------



 



Commerzbank Accounts

                                                                    Account
Holder   Currency   Bank / Account
Location   Bank Sort
Code (BLZ)   Type of Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR, USD, GBP, CHF, CAD   Commerzbank / Berlin     10040000     Hauptkonto
Währung         Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  USD   Commerzbank / Berlin     10040000     Metall         Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Berlin     10040000     Rentenkonto         Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Berlin     10040000     ATZ-Gebühren-belastungen        
Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Berlin     10040000     Sicherheiten/Rücklagen ATZ        
Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR/GBP   Commerzbank / Berlin     10040000     Festgelder         Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany

- 3 -



--------------------------------------------------------------------------------



 



                                                                    Account
Holder   Currency   Bank / Account
Location   Bank Sort
Code (BLZ)   Type of Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR   Commerzbank / Berlin     10040000                 Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Lüdenscheid     45840026                 Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Plettenberg     45841031                 Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Aschersleben     81040000                 Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany
 
                                   
Novelis Deutschland GmbH
  EUR   Commerzbank / Nürnberg     76040061     Rentenkonto           Frank
Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany

- 4 -



--------------------------------------------------------------------------------



 



Exhibit 1 to Schedule 2 — foreign accounts (for information only)

                              Account Holder   Currency   Bank / Account
Location   Type of
Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Amsterdam   Sales office           Ellen Vening  
Deutsche Bank AG, Filiale Amsterdam , Herengracht 450-454, Amsterdam 1017 CA
Netherlands
 
                           
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Brussels   Sales office           Joseph Spinks  
Deutsche Bank AG, Filiale Brüssel, Avenue Marnixlaan 17, Brussels 1000, Belgium
 
                           
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Brussels   operating a/c           Joseph Spinks  
Deutsche Bank AG, Filiale Brüssel, Avenue Marnixlaan 17, Brussels 1000, Belgium
 
                           
Novelis Deutschland GmbH
  GBP   Deutsche Bank / London   operating a/c           Katherine Lee  
Deutsche Bank AG, Filiale London, Winchester House, 1 Great Winchester Street,
London EC2N 2DB, Uk
 
                           
Novelis Deutschland GmbH
  USD   Deutsche Bank / London   operating a/c           Katherine Lee  
Deutsche Bank AG, Filiale London, Winchester House, 1 Great Winchester Street,
London EC2N 2DB, Uk
 
                           
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Madrid   Sales office           N/A   N/A
 
                           
Novelis Deutschland GmbH
  EUR   Deutsche Bank / Vienna   Sales office           Andrea Haslinger  
Deutsche Bank AG, Filiale Wien, Hohenstaufengasse 4, Vienna 1010, Austria

- 5 -



--------------------------------------------------------------------------------



 



                              Account Holder   Currency   Bank / Account
Location   Type of
Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  PLN   Deutsche Bank / Warsaw   Sales office     Sebastian Kolodziej   Deutsche
Bank Polska Spólka Akcyjna , Focus, Al. Armii Ludowej 26, Warsaw 00-609, Poland
 
                           
Novelis Deutschland GmbH
  CHF   Deutsche Bank / Zurich   operating a/c           Ian Moore   Deutsche
Bank AG, Filiale Zürich, Uraniastraße 9, Zurich 8001, Switzerland
 
                           
Novelis Deutschland GmbH
  EUR   Sampo Bank / Helsinki   Sales office           Jyrki Saulo   Sampo Bank,
Helsinki
 
                           
Novelis Deutschland GmbH
  EUR   Commerzbank / Madrid   Kunden-eingang           N/A   Commerzbank AG,
Sucursal en Espana, 28046 Madrid, Spain
 
                           
Novelis Deutschland GmbH
  EUR   Commerzbank / Madrid   Market Center           N/A   Commerzbank AG,
Sucursal en Espana, 28046 Madrid, Spain
 
                           
Novelis Deutschland GmbH
  GBP   Commerzbank / London   Kunden-eingang           Emma Barnes  
Commerzbank AG, 60 Gracechurch Street, London EC3V 0HR, Great Britain
 
                           
Novelis Deutschland GmbH
  EUR   Nordea Pamki Suomi Oyi / Espoo   Market Center           N/A   Nordea
Bank Finland Abp, Asemakuja 2, 02770 Espoo, Finland
 
                           

- 6 -



--------------------------------------------------------------------------------



 



                              Account Holder   Currency   Bank / Account
Location   Type of
Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  DKK   Den Danske Bank / Ishoj   Market Center         N/A   Danske Bank,
Vestergade 12, 2635 Ishoj, Denmark
 
                           
Novelis Deutschland GmbH
  EUR   Fortis Bank / Brüssel   Market Center         N/A   Fortis Bank,
Warandeberg 3, 1000 Brussels, Belgium
 
                           
Novelis Deutschland GmbH
  EUR   ABN AMRO Bank NV / Dordrecht   Market Center         N/A   ABN Amro,
Stationsweg 2, Dordrecht, Netherlands
 
                           
Novelis Deutschland GmbH
  EUR   Bank Austria Creditanstalt / Wien   Market Center     N/A   Bank
Austria, 1220 Vienna, Austria
 
                           
Novelis Deutschland GmbH
  HUF   Commerzbank / Budapest   Market Center         N/A   Commerzbank Zrt.
H-1054 Budapest, Hungary
 
                           
Novelis Deutschland GmbH
  PLN   BANK HANDLOWY W WARSZAWIE SA / Sopot   Market Center     N/A   Bank
Handlowy, Wały Piastowskie 1, Gdansk, Polska
 
                           
Novelis Deutschland GmbH
  EUR   Commerzbank / Brüssel   Konto Market Center         N/A   Commerzbank
AG, Boulevard Louis Schmidt 29, 1040 Etterbeek, Belgium

- 7 -



--------------------------------------------------------------------------------



 



                              Account Holder   Currency   Bank / Account
Location   Type of
Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR   Commerzbank / Amsterdam   Konto Market Center           N/A  
Commerzbank AG, Strawinskylaan 2501, 1077 ZZ Amsterdam, Netherlands

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Trust Accounts

                                                                    Account
Holder   Currency   Bank / Account
Location   Bank Sort
Code (BLZ)   Type of
Account   Account
Number   Contact   Address
Novelis Deutschland GmbH
  EUR CAD CHF GBP USD   Commerzbank / Berlin     10040000     Trust Account    
      Frank Bauer
Tel.: +49-30-26534209 Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125, 10783 Berlin, Germany

- 9 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Deutschland
 
  Hannoversche Straße 1
 
  37075 Göttingen
 
  Germany
 
   
To:
  [•]
 
  [•]
 
  [•]
 
  Germany
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [•] (the ,,Accounts”)

We hereby give you the notice that by a pledge agreement dated on or about
December 17, 2010 (the “Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on each of the above Accounts
(which shall include all sub-accounts, renewals, re-designation, replacements
and extensions thereof). A copy of the Account Pledge Agreement is attached
hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Accounts and in particular may dispose of the amounts
credited to the Accounts. Upon receipt of the aforesaid notice to the contrary,
you as Account Bank, shall not permit any dispositions by us of amounts credited
to the Accounts.
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
having its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, U.S.A.,

- 10 -



--------------------------------------------------------------------------------



 



fax number + 1 312-453-5555, to the attention of the Account Officer, in its
capacity as Collateral Agent with a copy to ourselves.
Yours faithfully,
For and on behalf of Novelis Deutschland GmbH

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement
Letterhead of Account Bank

     
From:
  [•]
 
  (the Account Bank)
 
   
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  135 S. LaSalle, Suite 927, IL4-135-09-27
 
  Chicago, IL 60603,
 
  U.S.A.
 
   
 
  Attention:    Account Officer
 
  Fax:             + 1 312-453-5555
 
   
Copy to:
  Novelis Deutschland GmbH
 
   
 
  Hannoversche Straße 1
 
  37075 Göttingen
 
  Germany

Date: (         )
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated (        ) — Bank Account No. (        )
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Accounts nor are we aware
of any third party rights in relation to the Accounts which rank in priority
before the pledges over the Accounts granted to the Collateral Agent by the
Pledgor. We have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Accounts or invoke
any rights of retention in relation to the Accounts during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Accounts or other bank charges or fees payable in the
ordinary course of business or

- 12 -



--------------------------------------------------------------------------------



 



in relation to amounts arising from the return of direct debits or cheques
credited to the above Accounts.
We agree that the pledge in our favour over the Accounts granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Accounts
granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated on or around December 17, 2010 of which we have been notified by
the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[•]
[•]
[•]
[•]
Fax: [•]
 
(duly authorised signatory of the Account Bank)

- 13 -



--------------------------------------------------------------------------------



 



Signatories

- 14 -



--------------------------------------------------------------------------------



 



EXECUTION COPY
NOVELIS SWITZERLAND SA
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
 
FIRST RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. CREATION OF PLEDGES
    4  
3. SECURED OBLIGATIONS
    5  
4. DISPOSALS OVER ACCOUNT
    5  
5. REALISATION OF THE PLEDGES
    6  
6. WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS
    8  
7. RELEASE OF THE PLEDGES
    8  
8. DURATION AND INDEPENDENCE
    9  
9. REPRESENTATIONS AND WARRANTIES
    9  
10. UNDERTAKINGS OF THE PLEDGOR
    10  
11. LIMITATION OF ENFORCEMENT
    12  
12. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    13  
13. INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT
    13  
14. NOTICES
    13  
15. WAIVER
    14  
16. COUNTERPARTS
    15  
17. GOVERNING LAW AND JURISDICTION
    15  
18. LIABILITY AND INDEMNIFICATION
    15  
19. AMENDMENTS
    16  
20. ANNEXES, SCHEDULES
    16  
21. SEVERABILITY
    16  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 List of Bank Accounts
    - 2 -  
SCHEDULE 3 Notice of Pledge
    - 3 -  
SCHEDULE 4 Form of Acknowledgement
    - 5 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Switzerland SA, a stock corporation organized under the laws of
Switzerland, having its business address at Route des Laminoirs 15, 3960 Sierre,
Switzerland (the “Pledgor”);   (2)   Bank of America, N.A., a national banking
organization organized under the laws of the United States of America, having
its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27, Chicago, IL
60603, U.S.A. in its capacity as collateral agent under the ABL Credit Agreement
(as defined below) (the “Collateral Agent”);   (3)   the institutions listed in
Schedule 1 (List of Lenders and other Secured Parties) hereto in their capacity
as lenders or other secured parties under or in connection with the ABL Credit
Agreement (as defined below), (together with the Original Pledgee 1, the
“Original Pledgees”); and   (4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act as Holdings, the Subsidiary Guarantors, the Lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender, the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “Loans”) to the ABL Borrowers.   (B)  
It is one of the conditions for granting the Loans that the Pledgor enters into
this Agreement.   (C)   The Pledgor has agreed to grant a first ranking pledge
to the Pledgees over its Accounts (as defined below) as security for the
Pledgees respective claims in connection with the ABL Credit Agreement.   (D)  
In connection with a term loan credit agreement dated on or about December 17,
2010 (the “Term Loan Credit Agreement” together with the ABL Credit Agreement,
the “Credit Agreements”), the Pledgor has agreed to grant a second ranking
pledge over its Accounts as security for the obligations arising under or in

 



--------------------------------------------------------------------------------



 



    connection with the Term Loan Credit Agreement, by way of a separate
agreement.   (E)   The Pledgor and other members of the group have entered or
will enter into certain cash pooling arrangements (the “Cash Pooling
Arrangements”), including the DB Cash Pooling Arrangements and the Commerzbank
Cash Pooling Agreement (each term as defined in the ABL Credit Agreement). In
connection with the change of the cash management system of the Novelis group
the Pledgor intends to, inter alia, open new accounts with Deutsche Bank AG
(“Deutsche Bank Accounts”).   1.   DEFINITIONS AND LANGUAGE   1.1   In this
Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgement of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the ABL
Credit Agreement.
“Account Banks” shall mean a credit institution administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 (List of Bank Accounts)) and “Account” means any one of
them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of Law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way or becoming a lender, issuing
bank or agent, in each case, under the ABL Credit Agreement or any other Loan
Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as a pledgee.

2



--------------------------------------------------------------------------------



 



“Lenders” has the meaning given in the ABL Credit Agreement.
“Pledgees” means the Original Pledgees and the Future Pledgees, and “Pledgee”
means any of them.
“Pledges” means the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean (a) obligations of the ABL Borrowers and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the ABL Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, (iii) Extraordinary Expenses and (iv) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, (b) the due and punctual payment of all Secured Bank
Product Obligations, and (c) the Abstract Acknowledgement of Indebtedness.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the ABL Credit Agreement.   1.4   Unless otherwise
indicated, the definition of a term in the singular shall include the definition
of such term in the plural and vice versa.   1.5   This Agreement is made in the
English language. For the avoidance of doubt, the English language version of
this Agreement shall prevail over any translation of this Agreement. However,
where a German translation of a word or phrase appears in the text of this
Agreement, the German translation of such word or phrase shall prevail.

3



--------------------------------------------------------------------------------



 



1.6   Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule”
shall, subject to any contrary indication, be construed as a reference to a
clause, a sub-clause or a schedule hereof.   2.   CREATION OF PLEDGES   2.1  
The Pledgor hereby pledges to each of the Pledgees:   2.1.1   any present and
future credit balances, including interest, standing from time to time to the
credit of,   (A)   its Accounts;   (B)   any present and future replacement
accounts, sub-accounts, re-designated accounts and renumbered accounts which are
opened or will be opened in the future in replacement of, or in connection with,
its Accounts (including, for the avoidance of doubt, the Deutsche Bank Accounts
to be opened after the date hereof); and   2.1.2   all other present and future
rights to receive payments in connection with its Accounts, including claims for
damages or unjust enrichment.   2.2   Each of the Original Pledgees hereby
accepts the Pledges for itself.   2.3   The Collateral Agent accepts, as
representative without power of attorney (Vertreter ohne Vertretungsmacht) the
respective Pledges for and on behalf of each Future Pledgee. Each Future Pledgee
will ratify and confirm the declarations and acts so made by the Collateral
Agent on its behalf by accepting the transfer or assignment (including by way of
novation or assumption (Vertragsübernahme)) of the Secured Obligations (or part
of them) from a Pledgee or by becoming party to any Loan Document. Upon such
ratification (Genehmigung) such Future Pledgee becomes a party to this
Agreement, it being understood that any future or conditional claim (zukünftiger
oder bedingter Anspruch) of such Future Pledgee arising under the ABL Credit
Agreement or any other Loan Document shall be secured by the Pledges constituted
hereunder.   2.4   All parties hereby confirm that the validity of the Pledges
granted hereunder shall not be affected by the Collateral Agent acting as
representative without power of attorney for each Future Pledgee.

4



--------------------------------------------------------------------------------



 



2.5   The validity and effect of each of the Pledges shall be independent of the
validity and the effect of the other Pledges created hereunder. The Pledges to
each of the Pledgees shall be separate and individual pledges ranking pari passu
with the other Pledges created hereunder.   2.6   The Pledges created hereunder
shall rank ahead of any other security interest or third party right currently
in existence or created in the future over the Accounts, including the Account
Banks’ pledges.   2.7   Each of the Pledges is in addition, and without
prejudice, to any other security the Pledgees may now or hereafter hold in
respect of the Secured Obligations.   2.8   For the avoidance of doubt, the
parties agree that nothing in this Agreement shall exclude a transfer of all or
part of the Pledges created hereunder by operation of law upon the transfer or
assignment (including by way of novation or assumption (Vertragsübernahme)) of
all or part of the Secured Obligations by any Pledgee to a Future Pledgee.   3.
  SECURED OBLIGATIONS   3.1   The security created hereunder secures the payment
of all Secured Obligations. The Pledgor hereby expressly agrees that the
provisions of Section 1210 para. 1 sentence 2 of the German Civil Code shall not
apply to this Agreement.   3.2   The Pledgees hereby agree, for the benefit of
the pledgees (the “Term Loan Account Pledgees”) under the account pledge
agreement among, inter alios, Bank of America, N.A. as collateral agent under
the Term Loan Credit Agreement and the Pledgor dated on or around the date
hereof (the “Term Loan Account Pledge Agreement”) (echter Vertrag zu Gunsten
Dritter), that any security over any Pari Passu Priority Collateral (as defined
in the Intercreditor Agreement) granted hereunder shall rank in personam
(schuldrechtlich) vis-a-vis the Term Loan Account Pledgees (inter partes) behind
any security over any Pari Passu Priority Collateral (as defined in the
Intercreditor Agreement) granted under the Term Loan Account Pledge Agreement,
in each case in accordance with the terms of the Intercreditor Agreement.   4.  
DISPOSALS OVER ACCOUNT   4.1   In relation to the Accounts Banks, the Pledgor
shall be authorized to dispose over (verfügen) its Accounts in the ordinary
course of business. This authorization

5



--------------------------------------------------------------------------------



 



    shall, in particular, include the right to withdraw and transfer funds from
the Accounts. The Accounts may only be closed to the extent and under the
conditions permitted under the ABL Credit Agreement (including, for the
avoidance of doubt, as permitted in connection with any changes to the Cash
Pooling Arrangements). The Pledgees, acting through the Collateral Agent, shall
be entitled to revoke the authorization granted under this Clause 4 at any time
after any of the events described in Clauses 5.1 or 5.4 has occurred.   4.2  
Upon the occurrence of an Event of Default which is continuing, unremedied and
unwaived, the Collateral Agent, on behalf of the Pledgees, shall irrevocably and
at any and all times be entitled to (i) notify each Account Bank of the
forthcoming enforcement of the Pledges and (ii) instruct each and every Account
Bank that as of receipt of such notice it shall no longer allow any dispositions
by the Pledgor over any amounts standing to the credit on the Accounts. The
Collateral Agent shall notify the Pledgor accordingly.   5.   REALISATION OF THE
PLEDGES   5.1   The Pledges shall become enforceable if an Event of Default is
continuing, unremedied and unwaived, the requirements set forth in Section 1273
para. 2, 1204 et seq. of the German Civil Code with regard to the enforcement of
any of the Pledges are met (Pfandreife) and the Collateral Agent, acting on
behalf of the Pledgees, gives notice to the Pledgor that the Pledges in question
are enforceable. After the Pledges have become enforceable, the Collateral Agent
may in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.   5.2   The realization of the Pledges (or any part thereof)
shall not require a prior court ruling or any other enforceable title
(vollstreckbarer Titel). Section 1277 of the German Civil Code (Bürgerliches
Gesetzbuch) is thus excluded.   5.3   The Collateral Agent, acting on behalf of
the Pledgees, shall be entitled to realize the Pledges — either in whole or in
part — in any legally permissible manner.   5.4   The Collateral Agent shall
give the Pledgor at least 10 (ten) Business Days prior written notice of the
intention to realize any of the Pledges (the “Realization Notice”). Such
Realization Notice is not necessary if the observance of the notice period will
have a materially adversely affect the security interests of the Pledgees. Such
Realization Notice shall in particular not be required, if:

6



--------------------------------------------------------------------------------



 



5.4.1   the Pledgor ceases to make payments to third parties generally within
the meaning of Section 190 para. 1 no. 2 of the Swiss Debt Collection and
Bankruptcy Act);   5.4.2   the Pledgor becomes over-indebted within the meaning
of Section 725 para 2 of the Swiss Code of Obligations;   5.4.3   the Pledgor
files an application for the institution of insolvency proceedings or similar
proceedings over its assets;   5.4.4   any third party files an application for
the institution of insolvency proceedings or similar proceedings over the assets
of the Pledgor, provided such application is not unfounded; or   5.4.5   a
preliminary insolvency administrator or an insolvency administrator or any
similar kind of receiver, liquidator or administrator has been appointed over
the assets of the Pledgor.   5.5   The Collateral Agent, acting on behalf of the
Pledgees, may take all measures and enter into all agreements with the Account
Banks or any third-party creditor which it considers necessary or expedient in
connection with the realization of the balances on the Accounts, taking into
account the legitimate interests of the Pledgor. In particular, the Collateral
Agent may, on behalf of the Pledgor, declare the termination of time deposits or
similar contractual arrangements made in respect of the Accounts.   5.6   For
the purpose of realizing the balances on the Accounts, the Pledgor shall, upon
the Collateral Agent’s request, acting on behalf of the Pledgees, promptly
(unverzüglich) furnish the Collateral Agent with all documents of title and
other relevant documents held by the Pledgor, and shall, at its own expense,
forthwith render all assistance which is necessary or expedient in respect of
the realization of the balances on the Accounts.   5.7   Following the
realization of all or part of the Pledges, the net proceeds (net proceeds shall
mean proceeds less any taxes and costs) shall be used to satisfy the Secured
Obligations.

7



--------------------------------------------------------------------------------



 



6.   WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS   6.1   The Pledgor
hereby waives all defenses against enforcement that may be raised on the basis
of potential avoidance (Anfechtbarkeit) and set-off pursuant to Sections 1211,
770 of the German Civil Code. This waiver shall not apply to a set-off with
counterclaims that are (i) uncontested (unbestritten) or (ii) based on a binding
non- appealable court decision (rechtskräftig festgestellt).   6.2   If the
Pledges are enforced, or if the Pledgor has discharged any of the Secured
Obligations (or any part of them), Section 1225 of the German Civil Code (legal
subrogation of claims to a pledgor — Forderungsübergang auf den Verpfänder)
shall not apply, and no rights of the Pledgees shall pass to the Pledgor by
subrogation or otherwise. Further, the Pledgor shall not at any time before, on
or after an enforcement of the Pledges and as a result of the Pledgor entering
into this Agreement, be entitled to demand indemnification or compensation from
any ABL Borrower, any Guarantor or any of its affiliates or to assign any of
these claims.   7.   RELEASE OF THE PLEDGES   7.1   Upon full and final
satisfaction of all Secured Obligations, the Collateral Agent, acting on behalf
of the Pledgees, shall at the cost and expense of the Pledgor confirm to the
Pledgor in writing the release of the Pledges, do everything necessary to effect
that release, and surrender the surplus proceeds, if any, resulting from any
realization of the Pledges to the Pledgor. This shall not apply to the extent
that the Pledgees have to surrender the Accounts or such proceeds to a third
party who is entitled to the Accounts or to such proceeds. For the avoidance of
doubt, the Parties are aware that, upon the complete and final satisfaction of
all Secured Obligations, the Pledges will expire and cease to exist due to their
accessory nature (Akzessorietät) by operation of German law. If the Collateral
Agent is authorized to release in whole or in any part any pledges under the ABL
Credit Agreement, the Collateral Agent is authorized to release such Pledges
under this Agreement.   7.2   At any time when the total value of the aggregate
security granted by the Pledgor to secure the Secured Obligations (the
“Security”) which can be expected to be realized in the event of an enforcement
of the Security (realisierbarer Wert) exceeds 110% of the Secured Obligations
(the “Limit”) not only temporarily, the Pledgees shall on demand of the Pledgor
release such part of the Security

8



--------------------------------------------------------------------------------



 



    (Sicherheitenfreigabe) as the Pledgees may in their reasonable discretion
determine so as to reduce the realizable value of the Security to the Limit.  
8.   DURATION AND INDEPENDENCE     8.1   Without prejudice to Clause 8.2, in no
event shall the Pledges expire before and unless all Secured Obligations have
been fully and finally discharged and there is no amount outstanding under the
Secured Obligations, whether for principal, interest, fees, discounts or other
costs, expenses, charges or otherwise.   8.2   The Pledges shall provide a
continuing security and, to the largest extent possible under applicable law, no
change or amendment whatsoever in and to the Secured Obligations and to any
document relating to the Secured Obligations shall affect the validity of this
Agreement nor shall it limit the obligations which are imposed on the Pledgor
hereunder.   8.3   This Agreement is in addition to, and independent of, any
other security or guarantee the Pledgees may now or hereafter hold in respect of
the Secured Obligations. None of such security or guarantee shall prejudice, or
shall be prejudiced by, the Pledges in any way.   9.   REPRESENTATIONS AND
WARRANTIES   The Pledgor represents and warrants (sichert zu) to each of the
Pledgees by way of an independent guarantee (selbständiges Garantieversprechen)
that, at the date hereof:   9.1   it is the unrestricted legal and economic
owner of its Accounts;   9.2   it does not own any other accounts in the Federal
Republic of Germany other than the Accounts;   9.3   the information provided in
this Agreement relating to the Accounts is accurate and complete in all material
respects;   9.4   the Accounts are free from any liens, rights of retention
(Zurückbehaltungsrechte), other encumbrances and other third party rights except
to the extent permitted as a Permitted Lien (as defined in the ABL Credit
Agreement);

9



--------------------------------------------------------------------------------



 



9.5   the Pledges granted to the Original Pledgees will have (upon effectiveness
of this Agreement but subject to receipt of the executed schedule confirmation
by the Account Bank) first-ranking priority and will rank ahead of any current
or future third party security interest over the Accounts (except for pledges
over accounts to customers or other third parties in a manner permitted by
Section 6.02 of the ABL Credit Agreement);   9.6   the Pledges constituted
hereunder are valid and enforceable without enforceable judgment or other
instrument (vollstreckbarer Titel) subject to any qualification in the legal
opinion to be issued by the law firm of Noerr LLP in relation hereto; and   9.7
  it has not ceased payments within the meaning of Section 190 para. 1 no. 2 of
the Swiss Debt Collection and Bankruptcy Act, nor is it over-indebted within the
meaning of Section 725 para. no. 2 of the Swiss Code of obligations or in terms
of the Swiss generally accepted accounting principles (Grundsätze
ordnungsmäßiger Buchführung, nor it is unable, or has admitted inability, to pay
its debts as they fall due and is not deemed to, or declared to be, unable to
pay its debts.   10.   UNDERTAKINGS OF THE PLEDGOR   The Pledgor undertakes:  
10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges,
and to obtain from each such Account Bank confirmation vis-à-vis the Collateral
Agent of the receipt of the notice;   10.2   to ensure that its Account Banks
releases the Accounts from any charges (pledges, rights of retention, rights of
set-off, etc.), including charges created pursuant to the Account Bank’s
standard terms and conditions (Allgemeine Geschäftsbedingungen), or subordinate
such rights, by the relevant Account Bank signing a confirmation substantially
in the form set out in Schedule 4 (Form of Acknowledgement). It is understood
among the Parties that a failure by an Account Bank to submit such confirmation
to the Collateral Agent does not affect the validity or enforceability of the
Pledges;   10.3   upon the occurrence of an Event of Default which is
continuing, the Pledgor shall upon the request of the Collateral Agent, acting
on behalf of the Pledgees, to deliver to the Collateral Agent information on the
current status of the Account;

10



--------------------------------------------------------------------------------



 



10.4   to provide (and to instruct the Account Banks to provide) the Collateral
Agent, on behalf of the Pledgees, with all information, evidence and
documentation which the Collateral Agent, acting on behalf of the Pledgees, may
reasonably request in connection with the administration and realization of the
Accounts. After any of the events described in Clauses 5.1 or 5.4 has occurred,
(i) the Collateral Agent, acting on behalf of the Pledgees, is hereby authorized
to obtain all information and documents (including bank account extracts and
other information on the current status of the Accounts) directly from the
Account Banks in its own name and at the Pledgor’s costs, and (ii) the Pledgees
and their designees are permitted to inspect, audit and make copies of, and
extracts from, all records and all other papers in the possession of the Pledgor
which pertain to the Accounts;   10.5   at the request of the Collateral Agent,
acting on behalf of the Pledgees, to promptly (unverzüglich) grant to the
Collateral Agent, on behalf of the Pledgees, pledges (substantially in the form
of this Agreement) over any new accounts governed by German law; provided that
the Net Cash Proceeds Accounts (as defined in the Intercreditor Agreement) shall
be subject to the first ranking pledge of the Collateral Agent under the Term
Loan Credit Agreement acting on behalf of the pledgees. Notwithstanding the
foregoing, accounts pledged to customers or other third parties in a manner
permitted by Section 6.02 of the ABL Credit Agreement need not be pledged
hereunder;   10.6   not to close or to terminate the Accounts except as
permitted under, and under the conditions provided, in the ABL Credit Agreement
(including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements);   10.7   not to transfer the Accounts
to another bank or relocate the Accounts to another branch of the Account Bank
unless such transfer does not affect the Pledges and except as permitted, and
under the conditions provided, under the ABL Credit Agreement (including, for
the avoidance of doubt, as permitted in connection with any changes to the Cash
Pooling Arrangements);   10.8   to obtain the Collateral Agent’s written
consent, unless otherwise provided in the ABL Credit Agreement (including, for
the avoidance of doubt, as provided in connection with any changes to the Cash
Pooling Arrangements) prior to the establishment of a new account, including any
sub-account, re-designated account or re-numbered account pursuant to Clause
2.1.1(B) above. Upon the Pledgees’ request, the Pledgor shall give all
declarations and render all reasonable assistance which is necessary in order to
perfect the Pledgees’ pledge over the so established account;

11



--------------------------------------------------------------------------------



 



10.9   not to create or permit to subsist any encumbrance, except for any
Permitted Lien, over the Accounts, or knowingly do or permit to be done,
anything which is likely to be expected to jeopardize or otherwise prejudice the
existence, validity or ranking of the Pledges;   10.10   to inform the
Collateral Agent, on behalf of the Pledgees, promptly (unverzüglich) upon
gaining knowledge of any attachments (Pfändungen) of third parties that relate
to the Accounts or any other third-party measures, except for the creation of a
Permitted Lien, which impair or jeopardize the Pledges. In the event of any such
attachment, the Pledgor shall provide the Collateral Agent with a copy of the
attachment and/or transfer order (Pfändungs- und/oder Überweisungsbeschluss) and
any other documents which the Collateral Agent, on behalf of the Pledgees,
requests that are necessary or expedient for a defense against such attachment.
In addition, the Pledgor shall inform the third party promptly (unverzüglich) in
writing of the Pledges and render, at its own expense, to the Collateral Agent,
acting on behalf of the Pledgees, all assistance required or expedient to
protect its Pledges; and   10.11   The Pledgor shall, at its own expense,
execute and do all such assurances, acts and things as the Collateral Agent,
acting on behalf of the Pledgees, may reasonably require   10.11.1   for
perfecting or protecting the security under this Agreement; and   10.11.2   in
the case of the enforcement of security, to facilitate the realization of all or
any part of the collateral which is subject to this Agreement and the exercise
of all powers, authorities and discretions vested in the Pledgees.   11.  
LIMITATION OF ENFORCEMENT

If and to the extent (i) the obligations of the Pledgor under this Agreement are
for the exclusive benefit of the Affiliates of the Pledgor (except for the
(direct or indirect) Subsidiaries of the Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 7.12 (Swiss Guarantors) of the ABL Credit
Agreement shall apply to any enforcement of the Pledges and to the proceeds of
such enforcement.

12



--------------------------------------------------------------------------------



 



12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) that it is the economic owner (wirtschaftlicher
Berechtigter) of the Accounts and that it did not, and still does not, act for
the account of third parties in connection with the establishment and the
maintenance of the Accounts.

13.   INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the ABL Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the ABL Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and ABL Collateral
Agent (each term as defined therein) and (b) the provisions of section 11.22 of
the ABL Credit Agreement; for the avoidance of doubt, the in rem aspects of the
security granted under this Agreement shall be exclusively governed by this
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the ABL Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by Collateral Agent.

14.   NOTICES   14.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by fax (with confirmation copy by registered mail) to
the following addresses:

14.1.1   If to the Pledgees and Collateral Agent:

  Address:    Bank of America, N.A.

13



--------------------------------------------------------------------------------



 



      135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603,
U.S.A.     Attention: 
Fax:   Account Officer
+ 1 312-453-5555

14.1.2   If to Pledgor:

  Address:    Novelis Switzerland SA
Route des Laminoirs,  
Attention:
Fax:   3960 Sierre, Switzerland
General Manager
+ 41.27.457-6525     with a copy to:         Novelis AG   Address:

Attention:
Fax:    Sternenfeldstrasse 19
8700 Küsnacht, Zurich, Switzerland
Legal Counsel
+ 41.44.386-2151

    or to such other address as the recipient may notify or may have notified to
the other party in writing.

14.2   Any notice or other communication under this Agreement shall be in
English or in German. If in German, such notice or communication shall be
accompanied by a translation into English.   15.   WAIVER   15.1   No failure to
exercise or any delay in exercising any right or remedy hereunder by the
Pledgees shall operate as a waiver hereunder. Nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any right or remedy.   15.2   Any rights of the Pledgees
pursuant to this Agreement, including the rights under this Clause, may be
waived only in writing.

14



--------------------------------------------------------------------------------



 



16.   COUNTERPARTS   16.1   This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.   17.   GOVERNING LAW AND JURISDICTION   17.1
  This Agreement shall be governed by and construed in accordance with the laws
of the Federal Republic of Germany.   17.2   For any disputes arising out of or
in connection with this Agreement the courts in Frankfurt am Main, Federal
Republic of Germany shall have exclusive jurisdiction. The Pledgees, however,
shall also be entitled to take legal action against the Pledgor before any other
court having jurisdiction over the Pledgor or any of the Pledgor’s assets.   18.
  LIABILITY AND INDEMNIFICATION   18.1   Without extending the Collateral
Agent’s liability as set forth in Section 11.03 of the ABL Credit Agreement,
neither of the Pledgees nor the Collateral Agent shall be liable for any loss or
damage suffered by the Pledgor except for such loss or damage which is incurred
as a result of the willful misconduct or gross negligence of a Pledgee or the
Collateral Agent.   18.2   The Pledgor shall indemnify the Pledgees and the
Collateral Agent and any person appointed by either the Pledgees or the
Collateral Agent under this Agreement against any losses, actions, claims,
expenses, demands and liabilities which are incurred by or made against the
Pledgees and/ or the Collateral Agent for any action or omission in the exercise
of the powers contained herein other than to the extent that such losses,
actions, claims, expenses, demands and liabilities are incurred by or made
against the Pledgees and/ or the Collateral Agent as a result of the gross
negligence (grobe Fahrlässigkeit) or willful

15



--------------------------------------------------------------------------------



 



    misconduct (Vorsatz) of the Pledgees and/ or the Collateral Agent, as the
case may be.   19.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

20.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

21.   SEVERABILITY   21.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.   21.2   To the extent that the Pledges have not been
properly created or, where applicable, their nominal denominations have not been
made in Euro, the Pledgor undertakes that it will without promptly
(unverzüglich) cure any legal defects, make all necessary acts, and (in the
event that these legal defects render this Agreement invalid or otherwise affect
the perfection and enforceability of the security interest created thereby)
re-execute this Agreement.

16



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.   2.   Citibank, N.A.   3.   JPMorgan Chase Bank,
N.A.   4.   The Royal Bank of Scotland plc   5.   UBS AG, Stamford Branch

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
List of Bank Accounts
Novelis Switzerland SA

                                  Bank / Account                 Account Holder
  Currency   Location   Type of Account   Account Number   Contact   Address
Novelis
Switzerland
SA
  EUR   Commerzbank
Berlin   Cash Pool Account       Frank Bauer Tel.: +49-30-26534209 Email:
frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783 Berlin,
Germany
 
                       
Novelis
Switzerland SA
  CHF   Commerzbank
Berlin   Cash Pool Account       Frank Bauer Tel.: +49-30-26534209 Email:
frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783 Berlin,
Germany
 
                       
Novelis
Switzerland SA
  USD   Commerzbank
Berlin   Cash Pool Account       Frank Bauer Tel.: +49-30-26534209 Email:
frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783 Berlin,
Germany
 
                       
Novelis
Switzerland SA
  GBP   Commerzbank
Berlin   Cash Pool Account       Frank Bauer Tel.: +49-30-26534209 Email:
frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783 Berlin,
Germany

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Switzerland SA
Route des Laminoirs 15, 3960 Sierre, Switzerland  
To:
  [Account Bank]
[Address]
[City]
Germany  
Date:
  [ ]      
Re:
  Account No. [•] (the “Account”)

We hereby give you the notice that by a pledge agreement dated on or about
December 17, 2010 (the “Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on the above Account(s) (which
shall include all sub-accounts, renewals, re-designation, replacements and
extensions thereof). A copy of the Account Pledge Agreement is attached hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to the Account(s) held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Account(s).
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
having its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, U.S.A.,

- 3 -



--------------------------------------------------------------------------------



 



fax number + 1 312-453-5555, to the attention of the Account Officer, in its
capacity as Collateral Agent with a copy to ourselves.
Yours faithfully,
For and on behalf of
Novelis Switzerland SA

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement
Letterhead of Account Bank

     
From:
  [•]
 
  (the Account Bank)  
To:
  Bank of America, N.A.
 
  as Collateral Agent
 
  135 S. LaSalle, Suite 927, IL4-135-09-27,
 
  Chicago, IL 60603,
 
  U.S.A.  
 
  Fax:       + 1 312-453-5555
 
  Attention:       Account Officer  
Copy to:
  Novelis Switzerland SA
 
  Route des Laminoirs, 3960 Sierre, Switzerland  
 
  Fax:       +41-27-457-6525
 
  Attention:       General Manager

Date: (                    )
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated December 17, 2010 — Bank Account No. [•]
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account(s) nor are we
aware of any third party rights in relation to the Account(s), which rank in
priority before the pledges over the Account(s) granted to the Collateral Agent
by the Pledgor. We have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account(s) or
invoke any rights of retention in relation to the Account(s) during the
existence of the pledge, other than in relation to charges payable in connection
with the maintenance of the Account(s) or other bank charges or fees payable in
the ordinary course of business or in relation to

- 5 -



--------------------------------------------------------------------------------



 



amounts arising from the return of direct debits or cheques credited to the
above Account(s).
We agree that the pledge in our favour over the Account(s) granted pursuant to
our General Business Conditions shall rank behind all the pledges over the
Account(s) granted to the Collateral Agent and the other Pledgees by the Pledgor
pursuant to the Account Pledge Agreement dated on or around December 17 2010 of
which we have been notified by the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account(s) and in particular may dispose over the amounts standing to the
credit of the Account(s).
Please send such aforesaid notice directly to

     
 
  [Account Bank to insert notice details]
 
  [Address]
 
  Fax: [•]

 
(duly authorised signatory of the Account Bank)

- 6 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS ALUMINIUM HOLDING COMPANY
NOVELIS INC.
NOVELIS LUXEMBOURG S.A.
as Pledgors
and
BANK OF AMERICA, N.A.
as Collateral Agent and Original Pledgee 1
and
other Parties
as Pledgees
 
FIRST RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. CREATION OF PLEDGES
    4  
3. SECURED OBLIGATIONS
    5  
4. DISPOSALS OVER ACCOUNTS
    6  
5. REALISATION OF THE PLEDGES
    6  
6. WAIVER OF PLEDGORS’ DEFENCES AND OF SUBROGATION RIGHTS
    8  
7. RELEASE OF THE PLEDGES
    8  
8. DURATION AND INDEPENDENCE
    9  
9. REPRESENTATIONS AND WARRANTIES
    9  
10. UNDERTAKINGS OF THE PLEDGORs
    10  
11. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    12  
12. INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT
    13  
13. NOTICES
    13  
14. WAIVER
    15  
15. COUNTERPARTS
    15  
16. GOVERNING LAW AND JURISDICTION
    15  
17. LIABILITY AND INDEMNIFICATION
    15  
18. AMENDMENTS
    16  
19. ANNEXES, SCHEDULES
    16  
20. SEVERABILITY
    16  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 PART I List of Bank Accounts of Pledgor 1
    - 2 -  
SCHEDULE 2 PART II List of Bank Accounts of Pledgor 2
    - 2 -  
SCHEDULE 2 PART III List of Bank Accounts of Pledgor 3
    - 2 -  
SCHEDULE 3 Notice of Pledge
    - 4 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Aluminium Holding Company, a company incorporated under the laws
of Ireland, with its registered office at 25/28 North Wall Quay, Dublin 1,
Ireland, registered with the Irish Register of Companies under no. 319611, (the
“Pledgor 1”);

(2)   Novelis Inc., is a corporation incorporated under the laws of Canada,
having its head office at Two Alliance Center, 3560 Lennox Road, Suite 2000,
Atlanta, GA 30326, U.S.A., registered under the corporate registration number
765937-7, (the “Pledgor 2”);

(3)   Novelis Luxembourg S.A., a company with limited liability existing under
the laws of Luxembourg, having its registered office at Zone Industrielle
Riedgen L-3401 Dudelange, registered with the Trade and Companies Register under
number B 19.358, (the “Pledgor 3” and together with the Pledgor 1 and the
Pledgor 2 the “Pledgors”);

(4)   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 135 S.
LaSalle, Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A. (in its capacity as
collateral agent under the ABL Credit Agreement (as defined below), the
“Collateral Agent”);

(5)   the institutions listed in Schedule 1 (List of Lenders and other Secured
Parties) hereto in their capacity as lenders or other secured parties under or
in connection with the ABL Credit Agreement (as defined below), (together with
the Collateral Agent, the “Original Pledgees”); and

(6)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act as Holdings, the Subsidiary Guarantors, the Lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender, the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “Loans”) to the ABL Borrowers.

1



--------------------------------------------------------------------------------



 



(B)   It is one of the conditions for granting the Loans that the Pledgors enter
into this Agreement.

(C)   The Pledgors have agreed to grant a first ranking pledge to the Pledgees
over its respective Accounts (as defined below) as security for the Pledgees’
respective claims in connection with the ABL Credit Agreement.

(D)   The Pledgor has agreed to grant a second ranking pledge over its
respective Accounts as security for the Pledgees’ respective claims against the
Loan Parties under or in connection with the term loan credit agreement dated on
or about the date hereof (the “Term Loan Credit Agreement”).

(E)   The Pledgor and other members of the group have entered or will enter into
certain cash pooling arrangements (the “Cash Pooling Arrangements”), including
the DB Cash Pooling Arrangements and the Commerzbank Cash Pooling Agreement
(each term as defined in the ABL Credit Agreement). In connection with the
change of the cash management system of the Novelis group the Pledgor intends to
, inter alia, open new accounts with Deutsche Bank AG (“Deutsche Bank
Accounts”).

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgement of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the ABL
Credit Agreement.
“Account Banks” shall mean a credit institution administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which a Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 Part I (List of Bank Accounts) and “Account” means any
one of them.

2



--------------------------------------------------------------------------------



 



“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of Law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way or becoming a lender, issuing
bank or agent, in each case under the ABL Credit Agreement or any other Loan
Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as a pledgee.
“Lenders” has the meaning given in the ABL Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean (a) obligations of the ABL Borrowers and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the ABL Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, (iii) Extraordinary Expenses and (iv) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, (b) the due and punctual payment of all Secured Bank
Product Obligations, and (c) the Abstract Acknowledgement of Indebtedness.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.

1.3   Capitalized terms not otherwise defined in this Agreement shall have the
same meaning as given in the ABL Credit Agreement.

1.4   Unless otherwise indicated, the definition of a term in the singular shall
include the definition of such term in the plural and vice versa.

3



--------------------------------------------------------------------------------



 



1.5   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.

1.6   Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule”
shall, subject to any contrary indication, be construed as a reference to a
clause, a sub-clause or a schedule hereof.

2.   CREATION OF PLEDGES

2.1   Each Pledgor hereby pledges to each of the Pledgees:

2.1.1   any present and future credit balances, including interest, standing
from time to time to the credit of,

(A)   its Accounts;

(B)   any present and future replacement accounts, sub-accounts, re-designated
accounts and renumbered accounts which are opened or will be opened in the
future in replacement of, or in connection with, its Accounts (including, for
the avoidance of doubt, the Deutsche Bank Accounts to be opened after the date
hereof); and

2.1.2   all other present and future rights to receive payments in connection
with its Accounts, including claims for damages or unjust enrichment.

2.2   Each of the Original Pledgees hereby accepts the Pledges for itself.

2.3   The Collateral Agent accepts, as representative without power of attorney
(Vertreter ohne Vertretungsmacht) the respective Pledges for and on behalf of
each Future Pledgee. Each Future Pledgee will ratify and confirm the
declarations and acts so made by the Collateral Agent on its behalf by accepting
the transfer or assignment (including by way of novation or assumption
(Vertragsübernahme)) of the Secured Obligations (or part of them) from a Pledgee
or by becoming party to any Loan Document. Upon such ratification (Genehmigung)
such Future Pledgee becomes a party to this Agreement, it being understood that
any future or conditional claim (zukünftiger oder bedingter Anspruch) of such
Future Pledgee arising under the ABL Credit Agreement or any other Loan Document
shall be secured by the Pledges constituted hereunder.

4



--------------------------------------------------------------------------------



 



2.4   All parties hereby confirm that the validity of the Pledges granted
hereunder shall not be affected by the Collateral Agent acting as representative
without power of attorney for each Future Pledgee.

2.5   The validity and effect of each of the Pledges shall be independent of the
validity and the effect of the other Pledges created hereunder. The Pledges to
each of the Pledgees shall be separate and individual pledges ranking pari passu
with the other Pledges created hereunder.

2.6   The Pledges created hereunder shall rank ahead of any other security
interest or third party right currently in existence or created in the future
over any of the Accounts, including the Account Banks’ pledges.

2.7   Each of the Pledges is in addition, and without prejudice, to any other
security the Pledgees may now or hereafter hold in respect of the Secured
Obligations.

2.8   For the avoidance of doubt, the parties agree that nothing in this
Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee.   3.   SECURED OBLIGATIONS

3.1   The security created hereunder secures the payment of all Secured
Obligations. Each Pledgor hereby expressly agrees that the provisions of
Section 1210 para. 1 sentence 2 of the German Civil Code shall not apply to this
Agreement.

3.2   The Pledgees hereby agree, for the benefit of the pledgees (the “Term Loan
Account Pledgees”) under the account pledge agreement among, inter alios, Bank
of America, N.A. as collateral agent under the Term Loan Credit Agreement and
the Pledgors dated on or around the date hereof (the “Term Loan Account Pledge
Agreement”) (echter Vertrag zu Gunsten Dritter), that any security over any Pari
Passu Priority Collateral (as defined in the Intercreditor Agreement) granted
hereunder shall rank in personam (schuldrechtlich) vis-a-vis the Term Loan
Account Pledgees (inter partes) behind any security over any Pari Passu Priority
Collateral (as defined in the Intercreditor Agreement) granted under the Term
Loan Account Pledge Agreement, in each case in accordance with the terms of the
Intercreditor Agreement.

5



--------------------------------------------------------------------------------



 



4.   DISPOSALS OVER ACCOUNTS

4.1   In relation to the Account Banks, each Pledgor shall be authorized to
dispose over (verfügen) its respective Accounts in the ordinary course of
business. This authorization shall, in particular, include the right to withdraw
and transfer funds from its respective Accounts. The Accounts may only be closed
to the extent and under the conditions permitted under the ABL Credit Agreement
and (including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements). The Pledgees, acting through the
Collateral Agent, shall be entitled to revoke the authorization granted under
this Clause 4 at any time after any of the events described in Clauses 5.1 or
5.4 has occurred.

4.2   Upon the occurrence of an Event of Default which is continuing, unremedied
and unwaived, the Collateral Agent, on behalf of the Pledgees, shall irrevocably
and at any and all times be entitled to (i) notify each Account Bank of the
forthcoming enforcement of the Pledges and (ii) instruct each and every Account
Bank that as of receipt of such notice it shall no longer allow any dispositions
by any Pledgor over any amounts standing to the credit on the respective
Account. The Collateral Agent shall notify the relevant Pledgor accordingly.  
5.   REALISATION OF THE PLEDGES

5.1   The Pledges shall become enforceable if an Event of Default is continuing,
unremedied and unwaived, the requirements set forth in Section 1273 para. 2,
1204 et seq. of the German Civil Code with regard to the enforcement of any of
the Pledges are met (Pfandreife) and the Collateral Agent, acting on behalf of
the Pledgees, gives notice to the relevant Pledgor that the Pledges in question
are enforceable. After the Pledges have become enforceable, the Collateral Agent
may in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.

5.2   The realization of the Pledges (or any part thereof) shall not require a
prior court ruling or any other enforceable title (vollstreckbarer Titel).
Section 1277 of the German Civil Code (Bürgerliches Gesetzbuch) is thus
excluded.

5.3   The Collateral Agent, acting on behalf of the Pledgees, shall be entitled
to realize the Pledges — either in whole or in part — in any legally permissible
manner.

5.4   The Collateral Agent shall give the relevant Pledgor at least 10
(ten) Business Days prior written notice of the intention to realize any of the
Pledges (the

6



--------------------------------------------------------------------------------



 



    “Realization Notice”). Such Realization Notice is not necessary if the
observance of the notice period will have a materially adversely affect the
security interests of the Pledgees. Such Realization Notice shall in particular
not be required, if:

5.4.1   the relevant Pledgor ceases to make payments to third parties generally
(within the meaning of the relevant rules of the applicable insolvency regime);

5.4.2   the relevant Pledgor becomes over-indebted (within the meaning of the
relevant rules of the applicable insolvency regime);

5.4.3   the relevant Pledgor files an application for the institution of
insolvency proceedings, examinerships or similar proceedings over its assets;

5.4.4   any third party files an application for the institution of insolvency
proceedings or similar proceedings over the assets of the relevant Pledgor,
provided such application is not unfounded; or

5.4.5   a preliminary insolvency administrator or an insolvency administrator or
any similar kind of receiver, liquidator or administrator has been appointed
over the assets of the relevant Pledgor.

5.5   If the Collateral Agent, acting on behalf of the Pledgees, decides not to
enforce the Pledges over all of the Accounts, it shall be entitled to determine,
in its sole discretion, which of the Accounts shall be realized.

5.6   The Collateral Agent, acting on behalf of the Pledgees, may take all
measures and enter into all agreements with the Account Banks or any third-party
creditor which it considers necessary or expedient in connection with the
realization of the balances on the Accounts, taking into account the legitimate
interests of the relevant Pledgor. In particular, the Collateral Agent may, on
behalf of the relevant Pledgor, declare the termination of time deposits or
similar contractual arrangements made in respect of the Accounts.

5.7   For the purpose of realizing the balances on the Accounts, the Pledgors
shall, upon the Collateral Agent’s request, acting on behalf of the Pledgees,
promptly (unverzüglich) furnish the Collateral Agent with all documents of title
and other relevant documents held by the relevant Pledgor, and shall, at its own
expense, forthwith render all assistance which is necessary or expedient in
respect of the realization of the balances on its Accounts.

7



--------------------------------------------------------------------------------



 



5.8   Following the realization of all or part of the Pledges, the net proceeds
(net proceeds shall mean proceeds less any taxes and costs) shall be used to
satisfy the Secured Obligations.   6.   WAIVER OF PLEDGORS’ DEFENCES AND OF
SUBROGATION RIGHTS

6.1   The Pledgors hereby waives all defenses against enforcement that may be
raised on the basis of potential avoidance (Anfechtbarkeit) and set-off pursuant
to Sections 1211, 770 of the German Civil Code. This waiver shall not apply to a
set-off with counterclaims that are (i) uncontested (unbestritten) or (ii) based
on a binding non- appealable court decision (rechtskräftig festgestellt).

6.2   If the Pledges are enforced, or if a Pledgor has discharged any of the
Secured Obligations (or any part of them), Section 1225 of the German Civil Code
(legal subrogation of claims to a pledgor — Forderungsübergang auf den
Verpfänder) shall not apply, and no rights of the Pledgees shall pass to the
relevant Pledgor by subrogation or otherwise. Further, the relevant Pledgor
shall not at any time before, on or after an enforcement of the Pledges and as a
result of the Pledgor entering into this Agreement, be entitled to demand
indemnification or compensation from any ABL Borrower, any Guarantor or any of
its affiliates or to assign any of these claims.   7.   RELEASE OF THE PLEDGES

7.1   Upon full and final satisfaction of all Secured Obligations, the
Collateral Agent, acting on behalf of the Pledgees, shall at the cost and
expense of the Pledgors confirm to the Pledgors in writing the release of the
Pledges, do everything necessary to effect that release, and surrender the
surplus proceeds, if any, resulting from any realization of the Pledges to the
Pledgors. This shall not apply to the extent that the Pledgees have to surrender
the Accounts or such proceeds to a third party who is entitled to the Accounts
or to such proceeds. For the avoidance of doubt, the Parties are aware that,
upon the complete and final satisfaction of all Secured Obligations, the Pledges
will expire and cease to exist due to their accessory nature (Akzessorietät) by
operation of German law. If the Collateral Agent is authorized to release in
whole or in part any pledges under the ABL Credit Agreement, the Collateral
Agent is authorized to release the Pledges under this Agreement.

7.2   At any time when the total value of the aggregate security granted by a
Pledgor to secure the Secured Obligations (the “Security”) which can be expected
to be

8



--------------------------------------------------------------------------------



 



    realised in the event of an enforcement of the Security (realisierbarer
Wert) exceeds 110% of the Secured Obligations (the “Limit”) not only
temporarily, the Pledgees shall on demand of the relevant Pledgor release such
part of the Security (Sicherheitenfreigabe) as the Pledgees may in their
reasonable discretion determine so as to reduce the realisable value of the
Security to the Limit.   8.   DURATION AND INDEPENDENCE

8.1   Without prejudice to Clause 8.2, in no event shall the Pledges expire
before and unless all Secured Obligations have been fully and finally discharged
and there is no amount outstanding under the Secured Obligations, whether for
principal, interest, fees, discounts or other costs, expenses, charges or
otherwise.

8.2   The Pledges shall provide a continuing security and, to the largest extent
possible under applicable law, no change or amendment whatsoever in and to the
Secured Obligations and to any document relating to the Secured Obligations
shall affect the validity of this Agreement nor shall it limit the obligations
which are imposed on the Pledgors hereunder.

8.3   This Agreement is in addition to, and independent of, any other security
or guarantee the Pledgees may now or hereafter hold in respect of the Secured
Obligations. None of such security or guarantee shall prejudice, or shall be
prejudiced by, the Pledges in any way.   9.   REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   it is the unrestricted legal and economic owner of its respective
Accounts;

9.2   it does not own any other accounts in the Federal Republic of Germany
other than the Accounts;

9.3   the information provided in this Agreement relating to its respective
Accounts is accurate and complete in all material respects;

9.4   its respective Accounts are free from any liens, rights of retention
(Zurückbehaltungsrechte), other encumbrances and other third party rights except

9



--------------------------------------------------------------------------------



 



    to the extent permitted as a Permitted Lien (as defined in the ABL Credit
Agreement);

9.5   the Pledges granted to the Original Pledgees will have (upon effectiveness
of this Agreement but subject to receipt of the executed schedule confirmation
by the Account Banks) first-ranking priority and will rank ahead of any current
or future third party security interest over the Accounts (except for pledges
over accounts to customers or other third parties in a manner permitted by
Section 6.02 of the ABL Credit Agreement);

9.6   the Pledges constituted hereunder are valid and enforceable without
enforceable judgment or other instrument (vollstreckbarer Titel) subject to any
qualification in the legal opinion to be issued by the law firm of Noerr LLP in
relation hereto; and

9.7   it has not ceased payments within the meaning of the relevant rules of the
applicable insolvency regime nor is it over-indebted within the meaning of the
relevant rules of the applicable insolvency regime, nor is it
illiquid/imminently illiquid within the meaning of the relevant rules of the
applicable insolvency regime.   10.   UNDERTAKINGS OF THE PLEDGORS

Each Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges
over the Accounts, and to obtain from each such Account Bank a confirmation of
the receipt of the notice vis-à-vis the Collateral Agent;

10.2   to ensure that its Account Banks release the Accounts from any charges
(pledges, rights of retention, rights of set-off, etc.), including charges
created pursuant to the respective Account Bank’s standard terms and conditions
(Allgemeine Geschäftsbedingungen), or subordinate such rights, by the relevant
Account Bank signing a confirmation substantially in the form set out in
Schedule 4 (Form of Acknowledgement). It is understood among the Parties that a
failure by an Account Bank to submit such confirmation to the Collateral Agent
does not affect the validity or enforceability of the Pledges;

10



--------------------------------------------------------------------------------



 



10.3   upon the occurrence of an Event of Default which is continuing, each
Pledgor shall, upon the request of the Collateral Agent, acting on behalf of the
Pledgees, deliver to the Collateral Agent information on the current status of
the Accounts;

10.4   to provide (and to instruct the Account Banks to provide) the Collateral
Agent, on behalf of the Pledgees, with all information, evidence and
documentation which the Collateral Agent, acting on behalf of the Pledgees, may
reasonably request in connection with the administration and realization of the
Accounts. After any of the events described in Clauses 5.1 or 5.4 has occurred,
(i) the Collateral Agent, acting on behalf of the Pledgees, is hereby authorized
to obtain all information and documents (including bank account extracts and
other information on the current status of the Accounts) directly from the
Account Banks in its own name and at the Pledgors’ costs, and (ii) the Pledgees
and their designees are permitted to inspect, audit and make copies of, and
extracts from, all records and all other papers in the possession of the
Pledgors which pertain to the Accounts;

10.5   at the request of the Collateral Agent, acting on behalf of the Pledgees,
to promptly (unverzüglich) grant to the Collateral Agent, on behalf of the
Pledgees, pledges (substantially in the form of this Agreement) over any new
accounts governed by German law; provided that the Net Cash Proceeds Accounts
(as defined in the Intercreditor Agreement) shall be subject to the first
ranking pledge of the Collateral Agent under the Term Loan Credit Agreement
acting on behalf of the pledgees. Notwithstanding the foregoing, accounts
pledged to customers or other third parties in a manner permitted by
Section 6.02 of the ABL Credit Agreement need not be pledged hereunder;

10.6   not to close or to terminate the Accounts except as permitted under, and
under the conditions provided in the ABL Credit Agreement (including, for the
avoidance of doubt, as permitted in connection with any changes to the Cash
Pooling Arrangements);

10.7   not to transfer any of the Accounts to another bank or relocate any of
the Accounts to another branch of the relevant Account Bank unless such transfer
does not affect the Pledges and except as permitted, and under the conditions
provided, under the ABL Credit Agreement (including, for the avoidance of doubt,
as permitted in connection with any changes to the Cash Pooling Arrangements);

10.8   to obtain the Collateral Agent’s written consent, unless otherwise
provided in the ABL Credit Agreement (including, for the avoidance of doubt, as
provided in connection with any changes to the Cash Pooling Arrangements), prior
to the establishment of a new account, including any sub-account, re-designated
account

11



--------------------------------------------------------------------------------



 



    or re-numbered account pursuant to Clause 2.1.1(B) above. Upon the Pledgees’
request, the Pledgors shall give all declarations and render all reasonable
assistance which is necessary in order to perfect the Pledgees’ pledge over the
so established account;

10.9   not to create or permit to subsist any encumbrance, except for any
Permitted Lien, over any of the Accounts, or knowingly do or permit to be done,
anything which is likely to be expected to jeopardize or otherwise prejudice the
existence, validity or ranking of the Pledges;

10.10   to inform the Collateral Agent, on behalf of the Pledgees, promptly
(unverzüglich) upon gaining knowledge of any attachments (Pfändungen) of third
parties that relate to the Accounts or any other third-party measures, except
for the creation of a Permitted Lien, which impair or jeopardize the Pledges. In
the event of any such attachment, the relevant Pledgor shall provide the
Collateral Agent with a copy of the attachment and/or transfer order (Pfändungs-
und/oder Überweisungsbeschluss) and any other documents which the Collateral
Agent, on behalf of the Pledgees, requests that are necessary or expedient for a
defense against such attachment. In addition, the Pledgors shall inform the
third party promptly (unverzüglich) in writing of the Pledges and render, at its
own expense, to the Collateral Agent, acting on behalf of the Pledgees, all
assistance required or expedient to protect its Pledges; and

10.11   each Pledgor shall, at its own expense, execute and do all such
assurances, acts and things as the Collateral Agent, acting on behalf of the
Pledgees, may reasonably require

  10.11.1.1   for perfecting or protecting the security under this Agreement;
and     10.11.1.2   in the case of the enforcement of security, to facilitate
the realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.

11.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

Each Pledgor hereby declares pursuant to Section 8 of the German Money
Laundering Act (Geldwäschegesetz) that it is the economic owner
(wirtschaftlicher Berechtigter) of its Accounts and that it did not, and still
does not, act for the account of third parties in connection with the
establishment and the maintenance of the Accounts.

12



--------------------------------------------------------------------------------



 



12. INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the ABL Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the ABL Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the ABL Credit Agreement; for the avoidance of doubt, the in
rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the ABL Credit Agreement, including Article X thereof, shall govern and control
the exercise of remedies by Collateral Agent.

13.   NOTICES

13.1   Any notice or other communication in connection with this Agreement shall
be in writing and shall be delivered personally, sent by registered mail or sent
by fax (with confirmation copy by registered mail) to the following addresses:

          13.1.1   If to the Pledgees and Collateral Agent:
 
       
 
  Address:   Bank of America, N.A.
 
      135 S. LaSalle, Suite 927, IL4-135-09-27
 
      Chicago, IL 60603,
 
      U.S.A
Attention: Account Officer
 
      Fax: + 1 312-453-5555
 
        13.1.2   If to Pledgor 1:

13



--------------------------------------------------------------------------------



 



         
 
  Address:   Novelis Aluminium Holding Company
 
      25/28 North Wall Quay,
 
      Dublin 1, Irland
 
  Attention:   Secretary
 
       
 
  Fax:   +3531 6492649
 
        13.1.3   If to Pledgor 2:
 
       
 
  Address:   Novelis Inc.
 
      Two Alliance Center, 3560 Lennox Road, Suite 2000
 
      Atlanta, GA 30326
 
      U.S.A.
 
  Attention:   Randal P. Miller
 
       
 
  Fax:   +1-404-760-0124
 
        13.1.4   If to Pledgor 3:
 
       
 
  Address:   Novelis Luxembourg S.A.
 
      Zone Industrielle
 
      Riedgen L-3401 Dudelange
 
      Luxembourg
 
  Attention:   Plant Manager
 
       
 
  Fax:   +352518664210
 
       
 
  With a copy to    
 
      Novelis AG
 
      Sternenfeldstr. 19
 
      CH-8700 Küsnacht ZH
 
      +41 443862309
 
  Attention:   Legal Department
 
       
 
  Fax:   +41 443862309
 
            or to such other address as the recipient may notify or may have
notified to the other party in writing.
 
        13.2   Any notice or other communication under this Agreement shall be
in English or in German. If in German, such notice or communication shall be
accompanied by a translation into English.

14



--------------------------------------------------------------------------------



 



14.   WAIVER

14.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.

14.2   Any rights of the Pledgees pursuant to this Agreement, including the
rights under this Clause, may be waived only in writing.   15.   COUNTERPARTS

15.1   This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telecopier also shall deliver an original executed counterpart
of this Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.   16.   GOVERNING LAW AND JURISDICTION

16.1   This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.

16.2   For any disputes arising out of or in connection with this Agreement the
courts in Frankfurt am Main, Federal Republic of Germany shall have exclusive
jurisdiction. The Pledgees, however, shall also be entitled to take legal action
against the Pledgors before any other court having jurisdiction over any Pledgor
or any of the Pledgors’ assets.   17.   LIABILITY AND INDEMNIFICATION

17.1   Without extending the Collateral Agent’s liability as set forth in
Section 11.03 of the ABL Credit Agreement, neither of the Pledgees nor the
Collateral Agent shall be liable for any loss or damage suffered by the Pledgors
except for such loss or

15



--------------------------------------------------------------------------------



 



    damage which is incurred as a result of the willful misconduct or gross
negligence of a Pledgee or the Collateral Agent.

17.2   The Pledgors shall indemnify the Pledgees and the Collateral Agent and
any person appointed by either the Pledgees or the Collateral Agent under this
Agreement against any losses, actions, claims, expenses, demands and liabilities
which are incurred by or made against the Pledgees and/ or the Collateral Agent
for any action or omission in the exercise of the powers contained herein other
than to the extent that such losses, actions, claims, expenses, demands and
liabilities are incurred by or made against the Pledgees and/ or the Collateral
Agent as a result of the gross negligence (grobe Fahrlässigkeit) or willful
misconduct (Vorsatz) of the Pledgees and/ or the Collateral Agent, as the case
may be.   18.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

19.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

20.   SEVERABILITY

20.1   Should any provision of this Agreement be or become invalid or
unenforceable, or should this Agreement be accidentally incomplete or become
incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.

20.2   To the extent that the Pledges have not been properly created or, where
applicable, their nominal denominations have not been made in Euro, the Pledgors
undertakes that it will without promptly (unverzüglich) cure any legal defects,
make all necessary acts, and (in the event that these legal defects render this
Agreement

16



--------------------------------------------------------------------------------



 



    invalid or otherwise affect the perfection and enforceability of the
security interest created thereby) re-execute this Agreement.

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

2.   Citibank, N.A.

3.   JPMorgan Chase Bank, N.A.

4.   The Royal Bank of Scotland plc

5.   UBS AG, Stamford Branch

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART I
List of Bank Accounts of Pledgor 1

                                                                      Bank /
Account     Bank Sort     Type of     Account               Account Holder  
Currency     Location     Code     Account     Number     Contact   Address  
Novelis Aluminium
  EUR
  DB Hannover
    25070024     Business
        Achim Keiser
  Deutsche Bank AG

Holding Company
                          account
                Georgsplatz 20

 
                                                30159 Hannover

 
   
   
           
         
  Germany

 
                                                      Novelis Aluminium   EUR
  Commerzbank AG
    10040000                   Frank Bauer
  Commerzbank AG,

Holding Company
   
   
                        Tel.: +49-30-26534209
  Potsdamer Str. 125,

 
                                        Email:
  10783 Berlin,

 
   
   
                        frank-bauer@commerzbank.com
  Germany


- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Bank Accounts of Pledgor 2

                                              Bank / Account   Bank Sort   Type
of             Account Holder   Currency   Location   Code   Account   Account
Number   Contact   Address
Novelis Inc.
  EUR   DB Hannover     25070024     Business account           Achim Keiser  
Deutsche Bank AG
Georgsplatz 20
30159 Hannover
Germany

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART III
List of Bank Accounts of Pledgor 3
Commerzbank AG

                                          Bank / Account   Bank Sort   Type of  
          Account Holder   Currency   Location   Code   Account   Account Number
  Contact   Address
Novelis Luxembourg
SA
  EUR   Commerzbank     10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany  
Novelis Luxembourg
SA
  GBP   Commerzbank     10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany  
Novelis Luxembourg
SA
  USD   Commerzbank     10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany

- 4 -



--------------------------------------------------------------------------------



 



Deutsche Bank AG

                                          Bank / Account   Bank Sort   Type of  
          Account Holder   Currency   Location   Code   Account   Account Number
  Contact   Address
Novelis Luxembourg
SA
  EUR   DB Hannover     25070024     Cash pool       Achim Keiser   Deutsche
Bank AG
Georgsplatz 20
30159 Hannover
Germany

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Aluminium Holding Company
 
  25/28 North Wall Quay
 
  Dublin 1
 
  Ireland
 
   
To:
  [Account Bank]
 
   
Date:
  [    ]
 
   
Re:
  Accounts Nos. [•] (the “Accounts”)

We hereby give you the notice that by a pledge agreement on or about
December 17, 2010 (the “Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on each of the above Accounts
(which shall include all sub-accounts, renewals, re-designation, replacements
and extensions thereof). A copy of the Account Pledge Agreement is attached
hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
having its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, U.S.A., fax number + 1 312-453-5555, to the attention of the
Account Officer, in its capacity as Collateral Agent with a copy to ourselves.

- 6 -



--------------------------------------------------------------------------------



 



Yours faithfully,
For and on behalf of
[Pledgor]

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

     
From:
  [Account Bank]
 
  (the Account Bank)
 
   
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  135 S. LaSalle, Suite 927, IL4-135-09-27
 
  Chicago, IL 60603,
 
  U.S.A.
 
   
 
  Attention:            Account Officer
 
  Fax:                      + 1 312-453-5555
 
   
Copy to:
  Novelis Aluminium Holding Company
 
  25/28 North Wall Quay
 
  Dublin 1
 
  Ireland

Date: (.....)
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated (...) — Bank Account No. (...)
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account nor are we aware
of any third party rights in relation to the Account, which rank in priority
before the pledges over the Account granted to the Collateral Agent by the
Pledgor. We have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account or invoke
any rights of retention in relation to the Account during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Account or other bank charges or fees payable in the ordinary
course of business or in relation to amounts arising from the return of direct
debits or cheques credited to the above Account.
We agree that the pledge in our favour over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account

- 8 -



--------------------------------------------------------------------------------



 



granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated on or around December 17, 2010 of which we have been notified by
the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[details/address of Account Bank]

     
 
(duly authorised signatory of the Account Bank)
   

- 9 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 

r

Execution Copy
NOVELIS ALUMINIUM HOLDING COMPANY
NOVELIS DEUTSCHLAND GMBH
as Debtors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS
AND GUARANTEE
(Abstraktes Schuldanerkenntnis
und Garantie)

 

 



--------------------------------------------------------------------------------



 



              TABLE OF CONTENTS   Page  
1.
  DEFINITIONS AND LANGUAGE     2  
2.
  ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS     3  
3.
  GUARANTEE     3  
4.
  LIMITATION AS TO THE OBLIGATION OF THE GERMAN DEBTOR     5  
5.
  SECURITY PURPOSE     8  
6.
  ASSIGNMENT AND TRANSFER     8  
7.
  WAIVERS     9  
8.
  SUCCESSORS AND ASSIGNS     9  
9.
  CONTRACT FOR BENEFIT OF THIRD PARTIES     9  
10.
  SUBORDINATION     9  
11.
  INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT     10  
12.
  TAX     10  
13.
  INDEMNITY     10  
14.
  LIMITATION PERIOD     11  
15.
  NOTICES AND THEIR LANGUAGE     11  
16.
  PARTIAL INVALIDITY; WAIVER     12  
17.
  AMENDMENTS     13  
18.
  GOVERNING LAW AND PLACE OF JURISDICTION     13  
19.
  COSTS AND EXPENSES     13  

 



--------------------------------------------------------------------------------



 



THIS ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS AND GUARANTEE (this “Agreement”)
is made on December 17, 2010
BETWEEN:

1.   Novelis Aluminium Holding Company, a limited liability company organized
under the laws of Ireland, with registration number 316911, having its
registered office at 25/28 North Wall Quay, Dublin 1, Ireland, (the “Irish
Debtor”);   2.   Novelis Deutschland GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Federal
Republic of Germany, registered with the Commercial Register of the local court
in Göttingen, Germany under HRB 772, having its business address at Hannoversche
Strasse 1, 37075 Göttingen, Germany (the “German Debtor”); and   3.   Bank of
America, N.A., a national banking organization organized under the laws of the
United States of America, having its business address at 135 S. LaSalle,
Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A., in its capacity as
collateral agent under the ABL Credit Agreement (as defined below) (the
“Collateral Agent”).

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the Lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender, the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “Loans”) to the ABL Borrowers.   (B)  
In order to induce the Lenders to make extensions of credit to the Borrowers
under the ABL Credit Agreement, the Debtors have agreed to issue an abstract
acknowledgement of debt to further secure the obligations of the Borrowers to
the Secured Parties under the Loan Documents.

- 1 -



--------------------------------------------------------------------------------



 



NOW IT IS HEREBY AGREED as follows:

1.   DEFINITIONS AND LANGUAGE   1.1   In this Agreement, references to a person
include its successors and assigns, and references to a document are references
to that document as amended, restated, novated and/or supplemented from time to
time.   1.2   Unless otherwise defined herein, capitalized terms shall have the
meanings ascribed to them in the ABL Credit Agreement.   1.3   The following
terms, as used herein, shall have the following meanings:       “ABL Borrowers”
shall mean the “Borrowers” as defined in the ABL Credit Agreement.      
“Debtors” shall mean collectively the Irish Debtor and the German Debtor, each
being a “Debtor”.       “Loan Documents” shall have the meaning ascribed to such
term in the ABL Credit Agreement, and “Loan Document” shall mean any of the Loan
Documents.       “Receivables Purchase Agreement” shall mean the agreement (as
amended from time to time) between the Novelis Deutschland GmbH and Novelis AG
pursuant to which certain receivables owned or to be created by the Novelis
Deutschland GmbH under certain of its supply contracts have been sold and
assigned to the Novelis AG by way of a true sale.       “Secured Obligations”
shall mean (a) obligations of the ABL Borrowers and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing (and interest that would have accrued but for such proceeding) during
the pendency of any Insolvency Proceeding, regardless of whether allowed or
allowable in such proceeding) on the ABL Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the ABL Borrowers and the
other Loan Parties under the ABL Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of Reimbursement
Obligations, interest thereon and obligations to provide cash collateral, (iii)
Extraordinary Expenses and (iv) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency Proceeding,

- 2 -



--------------------------------------------------------------------------------



 



    regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, and (b) the due and punctual payment of all Secured Bank
Product Obligations.

2.   ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS   2.1   Each of the Debtors hereby
acknowledges by way of an abstract acknowledgement of indebtedness (in Form
eines abstrakten Schuldanerkenntnisses) that it owes to the Collateral Agent
sums equal to, and in the currency of, the Secured Obligations owed by it (the
“Abstract Acknowledgement of Indebtedness”).   2.2   Each of the Debtors
undertakes to pay to the Collateral Agent the amount referred to in clause 2.1
above upon first written demand after the Secured Obligations have become due.  
2.3   The Collateral Agent shall have its own independent right to demand and
receive full or partial payment of the obligations under this Agreement from
each of the Debtors, irrespective of the rights of the Secured Parties under the
Loan Documents.   2.4   The Debtors’ obligations under this Agreement shall not
affect the existence of the Secured Obligations for which the Secured Parties
shall have an independent right to demand payment according to the terms
applicable to the Secured Obligations, nor any of the Debtors’ obligations,
promises and other liabilities under the other Loan Documents as the same are
supplemented or amended from time to time.   2.5   The Collateral Agent and the
Debtors agree that the Debtors’ obligations under this Agreement shall not
increase the total amount of the Secured Obligations. Accordingly, payment of
the Secured Obligations and payment of the obligations under this Agreement may
be collected only once and any discharge of any obligations under this Agreement
shall, to the same extent, discharge the corresponding Secured Obligations and
vice versa.   3.   GUARANTEE   3.1   Each of the Debtors, acting as joint and
several debtors (Gesamtschuldner), hereby irrevocably and unconditionally
guarantees by way of an independent guarantee (Garantie) (the “Guarantee”) to
the Collateral Agent, each existing lender under the ABL Credit Agreement, each
party that becomes a lender thereunder in the future by way of assignment,
novation or accession to the

- 3 -



--------------------------------------------------------------------------------



 



    ABL Credit Agreement, and each other Secured Party the due and punctual
fulfillment of all Secured Obligations.

3.2   Each of the Debtors shall effect payment under the Guarantee promptly upon
the Collateral Agent’s demand and confirmation (Garantie auf erstes Anfordern)
that any amount claimed from the Debtors hereunder is equal to the monies not
paid under the Secured Obligations when due.   3.3   Any sum falling within the
ambit of Clause 3.1 which may not be recoverable from the Debtors on the basis
of this Guarantee for any reason whatsoever shall nonetheless be recoverable
from the Debtors hereunder on the basis of a primary obligation to the
Collateral Agent, the Secured Parties and the Lenders to indemnify them against
any loss (including loss of profit) incurred by them or any of them in
consequence of any party (other than the Lenders) to the ABL Credit Agreement or
another Loan Document failing to perform any obligation thereunder.   3.4   The
Collateral Agent may at any time without thereby discharging, impairing or
otherwise affecting the obligations of the Debtors hereunder (i) give or agree
to give any time or other indulgence to any party in respect of the Secured
Obligations, (ii) (to the extent this is not to the detriment of the Debtors)
offer or agree to or enter into any agreement for any variation of the Secured
Obligations, (iii) settle with any party with respect to Secured Obligations or
any of them or (iv) prove or abstain from proving (anmelden) a Secured
Obligation in a bankruptcy, winding-up, liquidation or reorganization of a Loan
Party.   3.5   The obligation of the Debtors hereunder are (and are intended to
be) a continuing and independent security to the Collateral Agent, each Secured
Party and each Lender, as the case may be, for the due and punctual payment of
each and every sum of principal, interest and all other moneys payable with
respect to the Secured Obligations and accordingly the Guarantee (i) shall be in
addition to and not in substitution for or derogation from any other
encumbrance, guarantee or other security now or at any time hereafter held by or
on behalf of the Collateral Agent, such Secured Party or such Lender in respect
of the Secured Obligations, (ii) shall not be or be construed to be satisfied by
any discharge of or payment of or on account of the Secured Obligations which
has not resulted in a final and irrevocable settlement of the respective
obligation, and (iii) shall at all times extend to cover the balance of
principal, interest and all other moneys which are now or may at any time
hereafter be due and payable with respect to the Secured Obligations.

- 4 -



--------------------------------------------------------------------------------



 



3.6   The Collateral Agent shall not be obliged before asserting or enforcing
the obligations of the Guarantors hereunder (i) to take action or obtain
judgment against any Loan Party in any court, (ii) to make or file any claim or
proof in any bankruptcy, winding-up, liquidation or reorganization of any such
party or (iii) to enforce or seek to enforce any other encumbrance, guarantee or
other security now or at any time hereafter held by or on behalf of the
Collateral Agent, such Secured Party or such Lender in respect of the Secured
Obligations.   3.7   Where any payment has been made by the Debtors to the
Collateral Agent, any Secured Party or any Lender hereunder the Debtors shall
not take the benefit of subrogation (Übergang von Rechten) (if any) of any
rights or any encumbrance, guarantee or other security now or any time hereafter
held by or on behalf of the Collateral Agent, any Secured Party or any Lender in
respect of the Secured Obligations until the Secured Obligations have been
discharged in full.   3.8   This agreement may be enforced against the Debtors
by the Collateral Agent as agent for the Lenders and the Secured Parties in any
proceedings, including enforcement proceedings.   4.   LIMITATION AS TO THE
OBLIGATION OF THE GERMAN DEBTOR   4.1   Subject to Clause 4.2 through Clause 4.6
below, the Collateral Agent shall not enforce the obligations created hereunder
(the “Guarantee Obligations”) to the extent (i) the Guarantee Obligations secure
obligations of one of the German Debtor’s shareholders or of an affiliated
company (verbundenes Unternehmen) of a shareholder within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of the German Debtor, or the German Debtor itself), and (ii) the
enforcement of the Guarantee Obligations for such obligations would reduce, in
violation of Section 30 of the German Limited Liability Companies Act (GmbHG),
the net assets (assets minus liabilities minus provisions and liability reserves
(Reinvermögen), in each case as calculated in accordance with generally accepted
accounting principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as
consistently applied by the German Debtor in preparing its unconsolidated
balance sheets (Jahresabschluß gemäß § 42 GmbHG, §§ 242, 264 HGB) of the German
Debtor to an amount that is insufficient to maintain its registered share
capital (Stammkapital) (or would increase an existing shortage in its net assets
below its registered share capital); provided that for the purpose of
determining the relevant registered share capital and the net assets, as the
case may be:

- 5 -



--------------------------------------------------------------------------------



 



  4.1.1   The amount of any increase of the German Debtor’s registered share
capital (Stammkapital) implemented after the date of this Agreement that is
effected without the prior written consent of the Collateral Agent shall be
deducted from the registered share capital of the German Debtor;     4.1.2   any
loans provided to the German Debtor by a direct or indirect shareholder or an
affiliate thereof (other than a Subsidiary of the German Debtor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;     4.1.3   any shareholder loans, other loans and contractual
obligations and liabilities incurred by the German Debtor in violation of the
provisions of any of the Loan Documents shall be disregarded and not accounted
for as liabilities;     4.1.4   any assets that are shown in the balance sheet
with a book value that, in the opinion of the Collateral Agent, is significantly
lower than their market value and that are not necessary for the business of the
German Debtor (nicht betriebsnotwendig) shall be accounted for with their market
value; and     4.1.5   the assets of the German Debtor will be assessed at
liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with Clause 4.2.1 below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.

4.2   The limitations set out in Clause 4.1 only apply:

  4.2.1   if and to the extent that the managing directors of the German Debtor
have confirmed in writing to the Collateral Agent within ten (10) Business Days
of a demand for payment or the commencement of enforcement under this Agreement
the value of the Guarantee Obligations which cannot be enforced without causing
the net assets of the German Debtor to fall below its registered share capital,
or increase an existing shortage in net assets below its registered share
capital (taking into account the adjustments set out above) and such
confirmation is supported by a current balance sheet and other evidence
satisfactory to the Collateral Agent and neither the Collateral

- 6 -



--------------------------------------------------------------------------------



 



      Agent nor any of the Secured Parties raises any objections against that
confirmation within five (5) Business Days after its receipt; or

  4.2.2   if, within twenty (20) Business Days after an objection under Clause
4.2.1 has been raised by the Collateral Agent or a Secured Party, the Collateral
Agent receives a written audit report (“Auditor’s Determination”) prepared at
the expense of the German Debtor by a firm of auditors of international standing
and reputation that is appointed by the German Debtor and reasonably acceptable
to the Collateral Agent, to the extent such report identifies the amount by
which the net assets of the German Debtor are necessary to maintain its
registered share capital as at the date of the Realization Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the German Debtor in the preparation of
its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.

4.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Guarantee Obligations up to those
amounts that are undisputed between them and the German Debtor or determined in
accordance with Clause 4.1 and Clause 4.2. In respect of the exceeding amounts,
the Secured Parties shall be entitled to further pursue their claims (if any)
and the German Debtor shall be entitled to provide evidence that the excess
amounts are necessary to maintain its registered share capital (calculated as at
the date of the Realization Notice or the commencement of enforcement and taking
into account the adjustments set out above). The Secured Parties are entitled to
enforce those parts of the Guarantee Obligations that are not enforced by
operation of Clause 4.1 above at any subsequent point in time. This Clause 4
shall apply again as of the time such additional enforcement is made.   4.4  
Clause 4.1 shall not apply as to the amount of Loans borrowed and passed on
(whether by way of shareholder loan or equity contribution) to the German Debtor
or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid but excluding, for the avoidance of doubt, any purchase price
payment received by the German Debtor under the Receivables Purchase Agreement.

- 7 -



--------------------------------------------------------------------------------



 



4.5   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into security arrangements in support of obligations of their shareholders
without limitations, the limitations set forth in Clause 4.1 shall no longer
apply. Should any such guarantees become subject to legal restrictions that are
less stringent than the limitations set forth in Clause 4.1 above, such less
stringent limitations shall apply. Otherwise, Clause 4.1 shall remain unaffected
by changes in applicable law.   4.6   The limitations provided for in Clause 4.1
above shall not apply where (i) the German Debtor has a fully valuable
(vollwertig) recourse claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis
the relevant shareholder or (ii) a domination agreement (Beherrschungsvertrag)
or a profit and loss pooling agreement (Ergebnisabführungsvertrag) is or will be
in existence with the German Debtor and the German Debtor has a fully valuable
(vollwertig) compensation claim (Ausgleichsanspruch).   5.   SECURITY PURPOSE  
    The purpose of the Abstract Acknowledgement of Indebtedness and Guarantee is
to secure the prompt, full and irrevocable discharge of any and all Secured
Obligations.   6.   ASSIGNMENT AND TRANSFER   6.1   The Collateral Agent shall,
at any time, have the right to assign and to transfer all or any part of its
rights or obligations or both under this Agreement to any of the Secured Parties
or any person becoming a Secured Party and the respective Debtor shall execute
and deliver all such documents and take all such actions and make all such
declarations which the Collateral Agent may reasonably require in connection
with such transfer and assignment. For the avoidance of doubt, it is hereby set
forth that, if an assignment and transfer occurs, all accessory rights
(akzessorische Nebenrechte) connected with or related to the Abstract
Acknowledgement of Indebtedness, in particular any guaranty (Bürgschaft) or
pledge (Pfandrecht), shall also be assigned or transferred to the respective
assignee or transferee.   6.2   The Debtors shall not be entitled to assign or
transfer all or any part of their rights or obligations or both hereunder.   6.3
  Each of the Debtors hereby agrees and consents to any accession of any new
party, and any change to the parties to the ABL Credit Agreement, any other Loan
Document (by way of transfer, assignment or novation) or any transfer

- 8 -



--------------------------------------------------------------------------------



 



    or assignment to the terms as contemplated under the respective provisions
in the ABL Credit Agreement or any other Loan Document.

6.4   Each of the Debtors furthermore agrees that notwithstanding any such
accession, change, transfer or assignment, this Agreement shall remain in full
force and shall continue to secure the Secured Obligations for the benefit of
the Secured Parties or any assignee, transferee, or any other successor in the
same manner as if such assignee, transferee, or any other successor in title had
been named in this (a) Agreement or (b) the ABL Credit Agreement, or any other
Loan Document, respectively, instead of, or in addition to, the (y) Collateral
Agent or (z) the present parties to the ABL Credit Agreement or any other Loan
Document, respectively.   7.   WAIVERS       Each of the Debtors hereby waives
all defences (Einwendungen) it may have, including the defences of revocation
(Anfechtbarkeit), set-off (Aufrechenbarkeit) and comparable defences under
foreign law. The waiver shall not apply to set-off with counterclaims that are
uncontested (unbestritten) or based on an unappealable court decision
(rechtskräftig festgestellt).   8.   SUCCESSORS AND ASSIGNS       All covenants,
promises and agreements of each of the Debtors hereunder shall inure to the
benefit of the Secured Parties and their successors and assigns.   9.   CONTRACT
FOR BENEFIT OF THIRD PARTIES       This Agreement constitutes a contract in
favor of the Lenders and the Secured Parties as third party beneficiaries
pursuant to § 328 (1) of the German Civil Code (Bürgerliches Gesetzbuch — BGB)
so that each such Lender and Secured Party shall, subject to any limitations
provided for in the ABL Credit Agreement which may require action by the
Collateral Agent and subject to all provisions of this Agreement, be entitled to
claim performance of the obligations assumed hereby directly from and against
the Debtors.   10.   SUBORDINATION       Each Debtor hereby agrees that any
existing or future claim of any of them against another Loan Party or Debtor or
any of their direct or indirect shareholders or affiliates of such shareholders
is hereby subordinated to the claims against the Lenders, the Secured Parties
and the Collateral Agent under the ABL Credit Agreement, the other Loan
Documents and this Agreement

- 9 -



--------------------------------------------------------------------------------



 



    (Rangrücktritt von Konzernforderungen) and, after an Event of Default as
defined under the ABL Credit Agreement has occurred and is continuing, such
claims of any Debtor, if the Collateral Agent so requests, shall be collected,
enforced and received by such Debtor as trustee for the Lenders and the other
Secured Parties and be paid over to the Collateral Agent for payment to the
Lenders and the Secured Parties on account of the indebtedness of the relevant
Debtor but without affecting or impairing in any manner the liability of such
Debtor under the other provisions of this Agreement.

11.   INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT       Notwithstanding
anything herein to the contrary, the Collateral granted to the Collateral Agent
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent and the other Secured
Parties hereunder are subject to (a) the provisions of the intercreditor
agreement, dated on or about December 17, 2010 (the “Intercreditor Agreement”),
among the grantors party thereto; Bank of America, N.A., as Revolving Credit
Administrative Agent and Revolving Credit Collateral Agent; and Bank of America,
N.A., as Term Loan Administrative Agent and ABL Collateral Agent (each term as
defined therein) and (b) the provisions of section 11.22 of the ABL Credit
Agreement; for the avoidance of doubt, the in rem aspects of the security
granted under this Agreement shall be exclusively governed by this Agreement. In
the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the ABL Credit Agreement,
including Article X thereof, shall govern and control the exercise of remedies
by Collateral Agent.   12.   TAX       The provisions of Sections 2.12 (with
respect to Taxes), 2.15, 2.16 and 7.10 of the ABL Credit Agreement are hereby
incorporated, mutatis mutandis, and shall apply to this Agreement, the parties
hereto and the Secured Parties as if set forth herein.   13.   INDEMNITY   13.1
  The Collateral Agent shall not be liable for any loss or damage suffered by
any Debtor in connection herewith save in respect of such loss or damage which
is suffered as a result of the willful misconduct or gross negligence of the
Collateral Agent.

- 10 -



--------------------------------------------------------------------------------



 



13.2   Each of the Debtors shall indemnify the Collateral Agent and keep the
Collateral Agent indemnified against any and all damages, losses, actions,
claims, expenses, demands and liabilities which may be incurred by or made
against the Collateral Agent for anything done or omitted in the exercise or
purported exercise of the powers contained herein and occasioned by any breach
of such Debtor of any of its obligations or undertakings herein contained other
than to the extent that such damages, losses, actions, claims, expenses, demands
and liabilities are incurred or made against the Collateral Agent as a result of
the gross negligence or willful misconduct of the Collateral Agent.   14.  
LIMITATION PERIOD       The Collateral Agent and the Debtors hereby agree that
the obligations set out in this Agreement shall become time barred after
10 years. With respect to the commencement, suspension (Hemmung), interruption
(Unterbrechung) and expiry of the limitation period, the mandatory provisions of
German law shall apply.   15.   NOTICES AND THEIR LANGUAGE   15.1   Any notice
or other communication under or in connection with this Agreement shall be in
writing and shall be delivered personally, or sent by mail or fax transmission
(to be affirmed in writing) to the following addresses:

         
 
  If to the Irish Debtor:   Novelis Aluminium Holding Company
 
      c/o Novelis Deutschland GmbH
 
      Hannoversche Strasse 1
 
      37075 Göttingen
 
      Germany
 
      Attention: Management
 
      Fax: +49.551.304 4902
 
       
 
  If to the German Debtor:   Novelis Deutschland GmbH
 
      Hannoversche Strasse 1
 
      37075 Göttingen
 
      Germany
 
      Attention: Management (Geschäftsführung)
 
      Fax: +49.551.304 4902
 
       
 
  If to the Collateral Agent:   Bank of America, N.A.
 
      135 S. LaSalle, Suite 927, IL4-135-09-27
 
      Chicago, IL 60603,
 
      U.S.A.
 
      Attention: Account Officer
 
      Fax: + 1 312-453-5555

- 11 -



--------------------------------------------------------------------------------



 



    or to such other address as the recipient may notify or may have notified in
writing.   15.2   Any notice or other communication under or in connection with
this Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.   16.   PARTIAL INVALIDITY; WAIVER   16.1   Without prejudice to any
other provision hereof, if at any time any one (or more) provision(s) hereof is
or becomes invalid, illegal or unenforceable in any respect in any jurisdiction
or with respect to any party, or if the parties become aware of any omission
(Vertragslücke) hereto of any terms which were intended to be included in this
Agreement, such invalidity, illegality or unenforceability in such jurisdiction
or with respect to such party or parties or such omission (Vertragslücke) shall
not, to the fullest extent permitted by applicable law, render invalid, illegal
or unenforceable such provision or provisions in any other jurisdiction or with
respect to any other party or parties hereto and shall not affect or impair the
validity, legality and enforceability of the remaining provisions hereof. Such
invalid, illegal or unenforceable provision or such omission (Vertragslücke)
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal,
unenforceable or omitted provision.   16.2   No forbearance or failure to
exercise, nor any delay, on the part of the Collateral Agent, in exercising any
right, power or remedy hereunder shall be deemed to be a waiver of such right,
power or remedy, nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any further or other exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies provided
hereunder are cumulative and not exclusive of any rights or remedies provided by
law. Every right, power or remedy shall continue in full force and effect until
such right, power or remedy is specially waived by the Collateral Agent by an
instrument in writing.

- 12 -



--------------------------------------------------------------------------------



 



17.   AMENDMENTS       Any amendments, changes or variations to this Agreement
may be made only with the agreement of the Debtors and the Collateral Agent in
writing. For the avoidance of doubt, this applies also to this clause 17.   18.
  GOVERNING LAW AND PLACE OF JURISDICTION   18.1   This Agreement is governed
by, and shall be construed in accordance with, the laws of the Federal Republic
of Germany.   18.2   The place of jurisdiction for any and all claims or
disputes arising under or in connection with this Agreement shall be the
district court (Landgericht) in Frankfurt am Main, Federal Republic of Germany.
The Collateral Agent shall, however, also be entitled to take legal action
against each of the Debtors before any other competent court of law having
jurisdiction over the respective Debtor of any of its assets.   19.   COSTS AND
EXPENSES       All costs and expenses reasonably incurred in connection with the
preparation and execution hereof shall be borne by the Debtors.

- 13 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

-1-



--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS DEUTSCHLAND GMBH
as Assignor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
GLOBAL ASSIGNMENT OF RECEIVABLES
AND INSURANCE CLAIMS
(GLOBALZESSION)
 
Global Assignment Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENT   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. ASSIGNMENT OF RECEIVABLES
    5  
3. ASSIGNMENT AND TRANSFER OF ANCILLARY RIGHTS
    7  
4. DELIVERY OF UPDATED RECEIVABLES LISTS AND INSURANCE LIST
    8  
5. BLANK NOTIFICATION LETTERS
    9  
6. ASSIGNMENT OF RECEIVABLES SUBJECT TO EXTENDED RETENTION OF TITLE
    9  
7. SECURED OBLIGATIONS
    10  
8. DISPOSALS OVER RECEIVABLES
    10  
9. REALISATION OF THE COLLATERAL
    11  
10. LIMITATION OF ENFORCEMENT
    13  
11. WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION RIGHTS
    16  
12. RELEASE OF THE COLLATERAL
    16  
13. DURATION AND INDEPENDENCE
    17  
14. REPRESENTATIONS AND WARRANTIES
    18  
15. UNDERTAKINGS OF THE ASSIGNOR
    20  
16. INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS
    21  
17. NOTICES
    22  
18. WAIVER
    23  
19. COUNTERPARTS
    23  
20. GOVERNING LAW AND JURISDICTION
    23  
21. LIABILITY AND INDEMNIFICATION
    23  
22. AMENDMENTS
    24  
23. ANNEXES, SCHEDULES
    24  
24. SEVERABILITY
    24  
SCHEDULE 1 Blank Notification Letter
    - 1 -  
SCHEDULE 2 Receivables List
    - 4 -  
SCHEDULE 3 Insurance Contract List — Novelis Deutschland GmbH
    - 7 -  

Global Assignment Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



This GLOBAL ASSIGNMENT AGREEMENT (the “Agreement”) is dated December 17, 2010
and made
Between:

(1)   Novelis Deutschland GmbH, a limited liability company organized under the
laws of Germany, having its business address at Hannoversche Strasse 1, 37075
Göttingen, Germany, which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772 (the “Assignor”); and   (2)  
Bank of America, N.A., a national banking organization organized under the laws
of the United States of America, having its business address at 135 S. LaSalle,
Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A. (in its capacity as
Collateral Agent under the ABL Credit Agreement (as defined below) the
“Collateral Agent”).

WHEREAS:

A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender (as the foregoing capitalized terms are defined in the
ABL Credit Agreement), the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “ABL Loans”) to the ABL Borrowers.  
B)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Term Loan
Borrower”), Holdings, the Subsidiary Guarantors, the lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Term Loan
Administrative Agent”) and as Collateral Agent (as the foregoing capitalized
terms are defined in the Term Loan Credit Agreement), the lenders thereunder
have agreed to extend credit to the Term Loan Borrower in the form of initial
term loans (the “Initial Term Loans”) and, if so requested by the Term Loan
Borrower by written notice to the Term Loan Administrative Agent and provided
that the approached existing lender elects to provide the respective commitment,
in the form of incremental commitment term loans effected by a respective
joinder agreement to the Term Loan Credit Agreement (the “Incremental Term
Loans”), and certain refinancing indebtedness in respect of all or any portion
of the Term Loans then outstanding (the “Other Term Loans” and,

Global Assignment Agreement / Novelis Deutschland GmbH

1



--------------------------------------------------------------------------------



 



    together with the Initial Term Loans and the Incremental Term Loans referred
to as the “Term Loans”).   C)   The ABL Loans and the Term Loans are
collectively referred to as the “Loans”, and the ABL Credit Agreement and the
Term Loan Credit Agreement are collectively referred to as the “Credit
Agreements” and each a “Credit Agreement”).   D)   The Assignor has agreed to
enter into a security assignment agreement over its receivables against
customers, rights and claims pertaining to collection arrangements, the Profit
and Loss Pooling Agreement (as defined below), inter-company loans and insurance
claims as security for the Secured Parties’ respective claims against the Loan
Parties under or in connection with the Credit Agreements.   E)   The Assignor
is party to a Receivables Purchase Agreement (as defined below) with Novelis AG.
  F)   It is one of the conditions for the granting of the Loans that the
Assignor enters into this Agreement.

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE   1.1   In this Agreement:       “ABL Borrowers”
shall mean the “Borrowers” as defined in the ABL Credit Agreement.      
“Abstract Acknowledgments of Indebtedness” shall mean (i) the Abstract
Acknowledgment of Indebtedness and Guarantee (Abstraktes Schuldanerkenntnis und
Garantie) among Novelis Aluminium Holdings Company, Novelis Deutschland GmbH and
the Collateral Agent, granted in connection with the ABL Credit Agreement and
(ii) the Abstract Acknowledgment of Indebtedness and Guarantee (Abstraktes
Schuldanerkenntnis und Garantie) among Novelis Aluminium Holdings Company,
Novelis Deutschland GmbH and the Collateral Agent, granted in connection with
the Term Loan Credit Agreement and “Abstract Acknowledgement of Indebtedness”
shall mean each of them.       “Aged Debtor List” shall mean, for each
Receivable, the aggregate face amount of such Receivables, the identification
number of the relevant account debtor, the date

Global Assignment Agreement / Novelis Deutschland GmbH

2



--------------------------------------------------------------------------------



 



    and number of the related invoices and the order confirmation number for
each related invoice, the due date of payments to be made by the relevant
account debtor under the related invoices, the face amount of such Receivable,
the name and address of each relevant account debtor, organized in numerical
order by identification number and, upon request of the Collateral Agent,
related Supply Contracts and purchase orders.       “Blank Notification Letter”
shall mean a blank notification letter in the form set out in Schedule 1 (Blank
Notification Letter).       “Borrowers” shall mean collectively the ABL
Borrowers and the Term Loan Borrower.       “Event of Default” shall mean any
Event of Default as defined in the ABL Credit Agreement and/or any Event of
Default as defined in the Term Loan Credit Agreement, as the context requires.  
    “Lenders” shall mean the Lenders under the ABL Credit Agreement and/or the
Lenders under the Term Loan Credit Agreement, as the context requires.      
“Loan Documents” shall mean the Loan Documents as defined in the ABL Credit
Agreement and the Loan Documents as defined in the Term Loan Credit Agreement,
as the context requires.       “Loan Parties” shall mean the Loan Parties as
defined in the ABL Credit Agreement and the Loan Parties as defined in the Term
Loan Credit Agreement , as the context requires.       “Parties” shall mean the
Assignor and the Collateral Agent.       “Permitted Lien” has the meaning given
to such term in the ABL Credit Agreement, or the Term Loan Credit Agreement, as
the context may require.       “Profit and Loss Pooling Agreement” shall mean
the profit and loss pooling agreement initially entered into by Alcan
Deutschland Holdings GmbH & Co. KG and the Assignor, dated November 20, 2002
(notarial deed number 52/2002 of notary Prof. Dr. Alexander Riesenkampff) which
was transferred by operation of law from Alcan Deutschland Holdings GmbH & Co.
KG to Novelis Aluminium Holdings Company, an Irish limited liability company
(“NAHCO”) in connection with a share transfer and withdrawal agreement dated
December 15, 2004 and which now continues to be in existence between NAHCO and
the Assignor.       “Receivables Purchase Agreement” shall mean the agreement
between the Assignor and Novelis AG dated July 6, 2007, as amended and restated
on December 17, 2010, (and as further amended from time to time) pursuant to
which certain receivables

Global Assignment Agreement / Novelis Deutschland GmbH

3



--------------------------------------------------------------------------------



 



    owned or to be created by the Assignor under certain of its supply contracts
have been sold and assigned to Novelis AG by way of a true sale.       “Secured
Obligations” shall comprise     (I) (a) obligations of the ABL Borrowers and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any Insolvency Proceeding, regardless of
whether allowed or allowable in such proceeding) on the ABL Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral, (iii) Extraordinary Expenses and (iv) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such proceeding), of the ABL
Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents, and (b) the due and punctual payment of all Secured Bank
Product Obligations (for purposes of clause (I) “Loan Parties”, “Insolvency
Proceeding”, “Letter of Credit”, “Reimbursement Obligations”, “Extraordinary
Expenses” and “Loan Documents” and “Secured Bank Product Obligations” have the
meaning set forth in the ABL Credit Agreement);     (II) (a) obligations of the
Term Loan Borrower and the other Loan Parties from time to time arising under or
in respect of the due and punctual payment of (i) the principal of and premium,
if any, and interest (including interest accruing (and interest that would have
accrued but for such proceeding) during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Term Loan Borrower and
the other Loan Parties under the Term Loan Credit Agreement and the other Loan
Documents, and (b) the due and

Global Assignment Agreement / Novelis Deutschland GmbH

4



--------------------------------------------------------------------------------



 



    punctual payment of all obligations of the Term Loan Borrower and the other
Loan Parties under each Hedging Agreement entered into with any Secured Hedge
Provider under the Term Loan Credit Agreement (for purposes of clause (II),
“Loan Parties”, “Hedging Agreement”, “Secured Party” and “Secured Hedge
Provider” have the meaning set forth in the Term Loan Credit Agreement); and    
(III) the Abstract Acknowledgements of Indebtedness.       “Secured Parties”
shall mean, collectively, all Secured Parties as defined in the ABL Credit
Agreement and all Secured Parties as defined in the Term Loan Credit Agreement.
      “Supply Contract” shall mean any and all contracts, instruments,
agreements, invoices, notes or other writings (including an agreement evidenced
by a purchase order or similar document) of, to or involving the supply of
goods, merchandise or services by the Assignor.   1.2   Capitalized terms not
otherwise defined in this Agreement shall have the same meaning as given in the
ABL Credit Agreement and/or the Term Loan Credit Agreement, as the context
requires.   1.3   Unless otherwise indicated, the definition of a term in the
singular shall include the definition of such term in the plural and vice versa.
  1.4   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.   1.5   Any reference in this Agreement to a
“Clause”, “Sub-clause” or a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a clause, sub-clause or schedule
hereof.   2.   ASSIGNMENT OF RECEIVABLES   2.1.   Subject to Section 2.2, the
Assignor hereby assigns (tritt ab) to the Collateral Agent:

Global Assignment Agreement / Novelis Deutschland GmbH

5



--------------------------------------------------------------------------------



 



2.1.1   all present and future amounts due from any party to the Assignor
pursuant to, or under, a Supply Contract, including VAT and late payment
interest and penalties;   2.1.2   any and all present and future rights and
claims of the Assignor under any present or future collection arrangements
including, without limitation those listed in Exhibit 1 to Schedule 2 hereof
(the “Collection Arrangements”) in respect of receivables against collection
agents (the “Collection Arrangement Receivables”);   2.1.3   any and all present
and future, actual and contingent, monetary claims of the Assignor under or in
connection with the Profit and Loss Pooling Agreement (the “PLPA Receivables”);
  2.1.4   any and all present and future, actual and contingent monies owed to
the Assignor by any affiliate (including, without limitation, any claims
vis-à-vis Aluminium Norf Gesellschaft mit beschränkter Haftung, a German limited
liability company, registered with the commercial register of the local court
(Amtsgericht) of Neuss under HRB 1271) under any and all inter-company loan
agreements or other comparable financing transactions (including, without
limitation, those listed (purely for purposes of evidence) in Exhibit 2 to
Schedule 2) (collectively the “Inter-Company Loans”);   2.1.5   all claims
arising under the insurance contracts specified in Schedule 3 (the “Insurance
Contracts List”), with the exception of claims arising under insurance contracts
of which the beneficiary is a third party (for example, third party liability
insurance (Haftpflichtversicherung)) (the “Excluded Claims”);   2.1.6   all
present, future, actual or contingent claims, other than the Excluded Claims,
owed to the Assignor under any present or future insurance contract (including,
but not limited to the insurance contracts listed in the Insurance Contract
List); and   2.1.7   all claims transferred to the Assignor by any third party
and arising from any of the legal grounds (Rechtsgrund) set out under Clause
2.1.6.

The present and future receivables set out in this Clause 2.1, except for the
Excluded Receivables, are in this Agreement referred to as the “Receivables”.
Global Assignment Agreement / Novelis Deutschland GmbH

6



--------------------------------------------------------------------------------



 



2.2   The assignment under Section 2.1 does not extend to any and all of the
claims and rights that are assigned by the Assignor to Novelis AG under the
Receivables Purchase Agreement (the “Excluded Receivables”). Any rights that are
not effectively transferred thereunder, whether as a result of a termination of
the Receivables Purchase Agreement or otherwise, shall, however, be assigned to
the Collateral Agent under this Agreement, to the extent such receivables are
subject to extended retention of title arrangements, Clause 6 hereof shall
apply.   2.3   The Collateral Agent hereby accepts the assignment of the
Receivables.   2.4   Subject to Clause 8.1, the present Receivables existing at
the date of this Agreement shall pass to the Collateral Agent on the date of
this Agreement and any future Receivables shall pass to the Collateral Agent on
the date such Receivables come into existence or are acquired by the Assignor
(whichever is earlier in time).   2.5   In the event that the Assignor maintains
a current account arrangement (Kontokorrent) with any debtor of the Receivables,
the assignment by the Assignor includes all claims from any existing or future
current account balances, the right to determine and demand payment of the net
balance and the right to terminate the current account relationship. The
Assignor shall not enter into any further current account arrangements without
the prior written consent of the Collateral Agent, except for such current
account arrangements in which the Assignor can demand payment of the net balance
at any time.   2.6   If payments in respect of the Receivables are made by
cheque or bill of exchange, the ownership in the documents shall pass to the
Collateral Agent upon the respective Assignor acquiring such ownership, and the
Assignor hereby assigns to the Collateral Agent in advance any of its rights
arising therefrom as security for the Secured Obligations. Physical delivery of
cheques and bills of exchange to the Collateral Agent shall be replaced by an
undertaking of the Assignor to hold such cheques and bills of exchange in
gratuitous custody (unentgeltliche Verwahrung) for the Collateral Agent or, if
the Assignor does not obtain actual possession of such documents, the Assignor
hereby assigns to the Collateral Agent in advance all of its claims for delivery
thereof against third parties as security for the Secured Obligations.   3.  
ASSIGNMENT AND TRANSFER OF ANCILLARY RIGHTS   3.1   All collateral securing the
Receivables, any other ancillary rights in relation to the Receivables and all
rights arising out of or in connection with the transactions

Global Assignment Agreement / Novelis Deutschland GmbH

7



--------------------------------------------------------------------------------



 



    underlying the Receivables (collectively the “Ancillary Rights” and
collectively with the Receivables, the “Collateral”) shall hereby be transferred
to the Collateral Agent upon the assignment as of the date specified in Clause
2.4, to the extent such rights are not automatically transferred to the
Collateral Agent by operation of Section 401 of the German Civil Code
(Bürgerliches Gesetzbuch).   3.2   Upon request of the Collateral Agent, the
Assignor shall take all reasonable actions and make all declarations to transfer
the Ancillary Rights held by the Assignor to the Collateral Agent.   4.  
DELIVERY OF UPDATED RECEIVABLES LISTS AND INSURANCE LIST   4.1   The Assignor
shall deliver to the Collateral Agent on the date hereof and subsequently upon
request and, in any event, on each Reconciliation Date (as defined in the
Receivables Purchase Agreement), an updated list of Receivables (the “Updated
Receivables List”). The Assignor shall further deliver Aged Debtor Lists; the
first Aged Debtor List, if it has not been provided before, shall be delivered
by the Assignor within thirty (30) days hereof and thereafter Aged Debtor Lists
shall be delivered by the Assignor to the Collateral Agent upon the request of
the Agent and, in any event, at least annually.   4.2   The Updated Receivables
List shall be delivered in the same form as the Receivables List set out in
Schedule 2 (Receivables List).   4.3   Each delivery of an Updated Receivables
List and an Aged Debtor List by the Assignor shall constitute an agreement as to
the transfer (Abtretung) of the Receivables listed in such Updated Receivables
List and the Aged Debtor List, as the case may be. The Updated Receivables List
and the Aged Debtor List shall be delivered by email, or by an electronic data
carrier (in such form as agreed between the Collateral Agent and Assignor).  
4.4   For the sake of clarification, the transfer under Clause 4.3 shall in no
way limit the generality of the assignment under Clause 2. In particular, if for
any reason whatsoever any Receivable has not been listed in the Updated
Receivables List or the Aged Debtor List, then the assignment of the Receivables
under Clause 2 shall not be affected thereby.

Global Assignment Agreement / Novelis Deutschland GmbH

8



--------------------------------------------------------------------------------



 



4.5   Upon the occurrence of an Event of Default, the Assignor shall upon the
request of the Collateral Agent deliver to the Collateral Agent an Updated
Receivables List and Aged Debtor List.   4.6   To the extent the Assignor has
instructed a third party with its bookkeeping or data processing, it hereby
authorizes the Collateral Agent to obtain the Updated Receivables Lists directly
from such third party in its own name and at the Assignor’s costs. Assignor’s
obligation to deliver the Updated Receivables List personally shall not be
affected hereby.   4.7   The Assignor may deliver any Updated Receivables Lists
on a CD-ROM as a Microsoft Excel file or any other readable and compatible
electronic medium satisfactory to the Collateral Agent.   5.   BLANK
NOTIFICATION LETTERS   5.1   The Assignor hereby authorizes the Collateral Agent
to notify any debtor on its behalf of the assignment of the Receivables and to
terminate any current account arrangements to the relevant debtor. Subject to
the provisions in the Receivables Purchase Agreement and other agreements
involving the parties that relate to the notification of debtor, the Collateral
Agent shall make use of such authorization only after an Event of Default.   5.2
  The Assignor shall hand over to the Collateral Agent no later than 10 Business
Days after the execution of this Agreement 10 (in words: ten) duly signed Blank
Notification Letters. The Collateral Agent is permitted to copy any Blank
Notification Letters signed by the Assignor and to use such copy in order to
notify the debtor pursuant to Clause 5.1.   6.   ASSIGNMENT OF RECEIVABLES
SUBJECT TO EXTENDED RETENTION OF TITLE   6.1   If Receivables are subject to
extended retention of title arrangements (verlängerter Eigentumsvorbehalt), the
assignment of such Receivables to the Collateral Agent shall only become
effective upon extinction of the respective retention of title arrangements. As
long as any person is only partly entitled to Receivables as a result of such
person’s retention of title arrangements, the assignment of such Receivables to
the Collateral Agent hereunder shall be limited to that part of the Receivables
to which the Assignor is the holder. The other part of the Receivables will
transfer to

Global Assignment Agreement / Novelis Deutschland GmbH

9



--------------------------------------------------------------------------------



 



    the Collateral Agent at such time as that part is no longer subject to any
such retention of title arrangements.   6.2   The Assignor hereby assigns to the
Collateral Agent, who accepts such assignments, its respective rights to
reassignment of those Receivables that are assigned to a person on the basis of
retention of title arrangements as well as any contingent claims to the transfer
of all proceeds paid out to such person, together with all rights pertaining
thereto. The same applies to any possible inchoate right (Anwartschaftsrecht)
with respect to the assignment of any Receivables that is subject to a condition
subsequent (auflösende Bedingung).   6.3   Upon the time at which the Collateral
Agent may revoke the authorization under Clause 8.1 the Collateral Agent shall
be entitled to extinguish any retention of title arrangements by satisfying the
holder thereof.   7.   SECURED OBLIGATIONS   7.1   The security created
hereunder secures the payment of all Secured Obligations. The assignment shall
also cover any future extension of the Secured Obligations and the Assignor
herewith expressly agrees that the assignment shall secure the Secured
Obligations as extended or increased from time to time.   7.2   The Collateral
Agent shall hold (a) any security over any Revolving Credit Priority Collateral
(as defined in the Intercreditor Agreement) granted hereunder (i) first, as
security for any Secured Obligations owing to the Secured Parties (as defined in
the ABL Credit Agreement) and (ii) second, as security for any Secured
Obligations owing to the Secured Parties (as defined in the Term Loan Credit
Agreement), and (b) any security over any Pari Passu Priority Collateral (as
defined in the Intercreditor Agreement) granted hereunder (i) first, as security
for any Secured Obligations owing to the Secured Parties (as defined in the Term
Loan Credit Agreement) and (ii) second, as security for any Secured Obligations
owing to the Secured Parties (as defined in the ABL Credit Agreement), in each
case in accordance with the terms of the Intercreditor Agreement.   8.  
DISPOSALS OVER RECEIVABLES   8.1   In relation to the debtor, the Assignor shall
be authorized (ermächtigt) to collect (einziehen) the Receivables in its
ordinary course of business, and to exercise the Ancillary Rights. The
Collateral Agent shall be entitled to revoke the authorization

Global Assignment Agreement / Novelis Deutschland GmbH

10



--------------------------------------------------------------------------------



 



    granted under this Clause 8.1 at any time after any of the events described
in Clauses 9.1 and 9.5, or if any of the Termination Events (as defined in
Section 5.9 of the Receivables Purchase Agreement) has occurred.   8.2   Except
for the existing Collection Arrangements, the selling of Receivables by way of a
sale factoring transaction regardless of whether on a recourse or on a
non-recourse basis (unechtes und echtes Factoring) and similar types of
transactions, including but not limited to securitizations, requires the
Collateral Agent’s prior written consent, not to be unreasonably withheld. This
does not apply to a sale under the Receivables Purchase Agreement to the extent
the Assignor is entitled to sell and transfer Receivables thereunder pursuant to
Clause 8.1. For the avoidance of doubt, any further restrictions imposed under
the Loan Documents shall remain unaffected thereby.   9.   REALISATION OF THE
COLLATERAL   9.1   The Collateral shall become immediately enforceable if an
Event of Default is continuing and any of the Secured Obligations have not been
paid when due and payable, and the Collateral Agent gives notice to the Assignor
that the Collateral in question is enforceable. After the Collateral has become
enforceable, the Collateral Agent may in its absolute discretion enforce all or
any part of this Collateral in any manner it sees fit.   9.2   Upon revocation
of the authorization granted pursuant to Clause 8.1 above, the Assignor shall be
obligated, upon request of the Collateral Agent, to notify debtor, borrowers
under Inter-Company Loans and insurers of the assignment in writing
substantially in the form of Schedule 1.   9.3   The realization (Verwertung) of
the Collateral (or any part thereof) shall not require a prior court ruling or
any other enforceable title (vollstreckbarer Titel).   9.4   The Collateral
Agent shall be entitled to realize the Collateral — either in whole or in part —
in any legally permissible manner, in particular by collecting the Receivables.
  9.5   The Collateral Agent shall give the Assignor at least ten (10) Business
Days prior written notice (Androhung) of the intention to realize any of the
Collateral (the “Realization Notice”). Such Realization Notice is not necessary
if the observance of the notice period will materially adversely affect the
security interests of the Collateral Agent. Such Realization Notice shall in
particular not be required, if:

Global Assignment Agreement / Novelis Deutschland GmbH

11



--------------------------------------------------------------------------------



 



  9.5.1   the Assignor or any of the Borrowers ceases to make payments to third
parties generally (“seine Zahlungen einstellt” within the meaning of Section 17
(2), Sentence 2 of the German Insolvency Regulation (Insolvenzordnung));    
9.5.2   the Assignor or any of the Borrowers becomes over-indebted
(“überschuldet” within the meaning of Section 19 of the German Insolvency
Regulation), or illiquid (“zahlungsunfähig” within the meaning of Section 17 of
the German Insolvency Regulation), or its illiquidity is imminent (“drohende
Zahlungsunfähigkeit” within the meaning of Section 18 of the German Insolvency
Regulation);     9.5.3   the Assignor or any of the Borrowers files an
application for the institution of insolvency proceedings or similar proceedings
over its assets;     9.5.4   any third party files an application for the
institution of insolvency proceedings or similar proceedings over the assets of
the Assignor or any of the Borrowers, provided such application is not unfounded
(unbegründet); or     9.5.5   a preliminary insolvency administrator
(vorläufiger Insolvenzverwalter) or an insolvency administrator
(Insolvenzverwalter) or any similar kind of receiver, liquidator or
administrator has been appointed over the assets of the Assignor or any of the
Borrowers.

9.6   The Realization Notice pursuant to the first sentence of Clause 9.5 may be
given to the Assignor at the same time any notice of acceleration in relation to
any of the Secured Obligations is given to the Borrower.   9.7   If the
Collateral Agent decides not to enforce all of the Collateral, it shall be
entitled to determine, in its sole discretion, which part of the Collateral
shall be realized.   9.8   The Collateral Agent may take all measures and enter
into all agreements with debtor of the Assignor or any third-party creditor
which it considers reasonably necessary or expedient in connection with the
realization of the Collateral taking into account the legitimate interest of the
Assignor.   9.9   For the purpose of realizing the Collateral, the Assignor
shall, upon the Collateral Agent’s request, promptly (unverzüglich) furnish the
Collateral Agent with all documents of title and other relevant documents held
by the Assignor and shall render

Global Assignment Agreement / Novelis Deutschland GmbH

12



--------------------------------------------------------------------------------



 



    all assistance which is necessary or expedient in respect of the realization
of the Collateral.   9.10   Following the realization of all or part of the
Collateral, the net proceeds (net proceeds shall mean proceeds less any taxes
and costs) shall be used to satisfy the Secured Obligations.   10.   LIMITATION
OF ENFORCEMENT   10.1   Subject to Clause 10.2 through Clause 10.6 below, the
Collateral Agent shall not enforce the Collateral to the extent (i) the
Collateral secures obligations of one of the Assignor’s shareholders or of an
affiliated company (verbundenes Unternehmen) of a shareholder within the meaning
of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of the Assignor or the Assignor itself), and (ii) the enforcement of
the Collateral for such obligations would reduce, in violation of Section 30 of
the German Limited Liability Companies Act (GmbHG), the net assets (assets minus
liabilities minus provisions and liability reserves (Reinvermögen), in each case
as calculated in accordance with generally accepted accounting principles in
Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently applied by the
Assignor in preparing its unconsolidated balance sheets (Jahresabschluß gemäß §
42 GmbHG, ff 242, 264 HGB)) of the Assignor to an amount that is insufficient to
maintain its registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:

  10.1.1   the amount of any increase of the Assignor’s registered share capital
(Stammkapital) implemented after the date of this Agreement that is effected
without the prior written consent of the Collateral Agent shall be deducted from
the registered share capital of the Assignor;     10.1.2   any loans provided to
the Assignor by a direct or indirect shareholder or an affiliate thereof (other
than a Subsidiary of the Assignor) shall be disregarded and not accounted for as
a liability to the extent that such loans are subordinated pursuant to
Section 39(1) Nr. 1 through Nr. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;

Global Assignment Agreement / Novelis Deutschland GmbH

13



--------------------------------------------------------------------------------



 



  10.1.3   any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Assignor in violation of the provisions of any of
the Loan Documents shall be disregarded and not accounted for as liabilities;  
  10.1.4   any assets that are shown in the balance sheet with a book value
that, in the opinion of the Collateral Agent, is significantly lower than their
market value and that are not necessary for the business of the Assignor (nicht
betriebsnotwendig) shall be accounted for with their market value; and    
10.1.5   the assets of the Assignor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

10.2   The limitations set out in Clause 10.1 only apply:

  10.2.1   if and to the extent that the managing directors of the Assignor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the Realization Notice or the commencement of enforcement under this
Agreement the value of the Collateral which cannot be enforced without causing
the net assets of the Assignor to fall below its registered share capital, or
increase an existing shortage in net assets below its registered share capital
(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Collateral Agent and neither the Collateral Agent nor any of the Secured Parties
raises any objections against that confirmation within five (5) Business Days
after its receipt; or     10.2.2   if, within twenty (20) Business Days after an
objection under paragraph (A) has been raised by the Collateral Agent or a
Secured Party, the Collateral Agent receives a written audit report (“Auditor’s
Determination”) prepared at the expense of the Assignor by a firm of auditors of
international standing and reputation that is appointed by the Assignor and
reasonably acceptable to the Collateral Agent, to the extent such report
identifies the amount by which the net assets of the Assignor are necessary to
maintain its registered share capital as at the date of the Realization Notice
or the commencement of enforcement (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer

Global Assignment Agreement / Novelis Deutschland GmbH

14



--------------------------------------------------------------------------------



 



      Buchführung) as consistently applied by the Assignor in the preparation of
its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.

10.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Collateral up to those amounts that
are undisputed between them and the Assignor or determined in accordance with
Clause 10.1 and Clause 10.2. In respect of the exceeding amounts, the Collateral
Agent shall be entitled to further pursue the Secured Parties’ claims (if any)
and the Assignor shall be entitled to provide evidence that the excess amounts
are necessary to maintain its registered share capital (calculated as at the
date of the Realization Notice or the commencement of enforcement and taking
into account the adjustments set out above). The Collateral Agent is entitled to
pursue those parts of the Collateral that are not enforced by operation of
Clause 10.1 above at any subsequent point in time. This Clause 10 shall apply
again as of the time such additional enforcements are made.   10.4   Clause 10.1
shall not apply as to the amount of Loans borrowed and passed on (whether by way
of shareholder loan or equity contribution) to the Assignor or any of its
Subsidiaries as long as the respective shareholder loan is outstanding or the
respective equity contribution has not been dissolved or otherwise repaid, but
excluding, for the avoidance of doubt, any purchase price payment received by
the Assignor under the Receivables Purchase Agreement.   10.5   The limitations
provided for in Clause 10.1 above shall not apply where (i) the Assignor has a
fully valuable (vollwertig) recourse claim (Gegenleistungs- oder
Rückgewähranspruch) vis-à-vis the relevant shareholder or (ii) a domination
agreement (Beherrschungsvertrag) or a profit and loss pooling agreement
(Gewinnabführungsvertrag) is or will be in existence with the Assignor and the
Assignor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).   10.6   Should it become legally permissible for managing
directors of a German GmbH (Gesellschaft mit beschränkter Haftung, Limited
Liability Company) to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Clause 10.1 shall
no longer apply. Should any such guarantees become subject to legal restrictions
that are less stringent than the limitations set forth in Clause 10.1 above,
such less stringent limitations shall apply. Otherwise, Clause 10.1 shall remain
unaffected by changes in applicable law.

Global Assignment Agreement / Novelis Deutschland GmbH

15



--------------------------------------------------------------------------------



 



11.   WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION RIGHTS   11.1   The
Assignor hereby waives all defenses against enforcement that may be raised on
the basis of potential avoidance (Anfechtbarkeit) and set-off (Aufrechenbarkeit)
of the Secured Obligations. This waiver shall not apply to a set-off with
counterclaims that are (i) uncontested (unbestritten) or (ii) based on a binding
non- appealable court decision (rechtskräftig festgestellt).   11.2   If the
Collateral is enforced, or if the Assignor has discharged any of the Secured
Obligations (or any part of them), no rights of the Secured Parties shall pass
to the Assignor by subrogation or otherwise. Further, the Assignor shall not at
any time before, on or after an enforcement of the Collateral and as a result of
the Assignor entering into this Agreement, be entitled to demand indemnification
or compensation from any Borrower, Guarantor or any of its affiliates or to
assign any of these claims.   12.   RELEASE OF THE COLLATERAL   12.1   Upon full
and final satisfaction of all Secured Obligations, the Collateral Agent shall at
the cost and expense of the Assignor reassign the Collateral to Assignor and
surrender the surplus proceeds, if any, resulting from any realization of the
Collateral to the Assignor. This shall not apply to the extent that the
Collateral Agent has to surrender the Collateral or such proceeds to a third
party who is entitled to the Collateral or to such proceeds. If the Collateral
Agent is authorized to release in whole or in part any assigned collateral under
both the Term Loan Credit Agreement and the ABL Credit Agreement, the Collateral
Agent is authorized to release the Collateral under this Agreement.   12.2  
Prior to the full and final satisfaction of all the Secured Obligations, the
Collateral Agent shall only be obligated to release or surrender the Collateral
or any part thereof and/or the surplus proceeds, if any, resulting from any
realization of the Collateral, if and to the extent, applicable law of the
Federal Republic of Germany requires such release. If the Collateral Agent is
required to release collateral under applicable law of the Federal Republic of
Germany, it may, however, decide, in its reasonable discretion, to release other
collateral than the Collateral in order to comply with such requirement.   12.3
  In addition to those valuation procedures stated in any other document
constituting security interests in respect of the Secured Obligations, the
Assignor and the Collateral Agent agree that solely for the purpose of
determining the realizable value

Global Assignment Agreement / Novelis Deutschland GmbH

16



--------------------------------------------------------------------------------



 



    of the Collateral the following valuation procedures shall apply: Purely for
purposes of calculating the realizable value of Receivables, such Receivables
which (i) are subject to a prohibition on assignment or require third party
consent, (ii) are subject to set-off or to a defense because of non-performance
or partial performance of the underlying contractual obligation or (iii) are
governed by a law other than German law and have not been validly assigned to
the Collateral Agent under such law shall not be taken into account. Receivables
(other than the aforementioned) and Inter-Company Loans shall be valued at their
nominal value minus 10% to account for the risk of non-recovery, provided,
however, that the Assignor or the Collateral Agent may demand a reassessment of
the realizable value of all or part of the Collateral if in their reasonable
opinion there have been material changes (which are not temporary changes) with
respect to the value of all or part of the Collateral which justify such
reassessment. Where no realizable value of the Collateral is determined
hereunder, the Assignor or the Collateral Agent may demand that an agreement on
valuation of such Collateral for the purpose hereof is reached whereby the
Assignor and the Collateral Agent shall base such valuation on the fair market
value of such Collateral and shall take account in such assessment of any risk
of a change in realizable value of such Collateral and of any loss on forced
disposal of such Collateral by making reasonable deductions therefore.   13.  
DURATION AND INDEPENDENCE   13.1   In no event shall the Collateral be released
before and unless all Secured Obligations have been fully and finally discharged
and there is no amount outstanding under the Secured Obligations, whether for
principal, interest, fees or other costs, expenses, charges or otherwise.   13.2
  The Collateral shall provide a continuing security and, to the largest extent
possible under applicable law, no change or amendment whatsoever in and to the
Secured Obligations and to any document related to the Secured Obligations shall
affect the validity of this Agreement nor shall it limit the obligations which
are imposed on the Assignor hereunder.   13.3   This Agreement is in addition
to, and independent of, any other security or guarantee the Collateral Agent may
now or hereafter hold in respect of the Secured Obligations. None of such
security or guarantee shall prejudice, or shall be prejudiced by, the Collateral
in any way.

Global Assignment Agreement / Novelis Deutschland GmbH

17



--------------------------------------------------------------------------------



 



14.   REPRESENTATIONS AND WARRANTIES   14.1   The Assignor represents and
warrants (sichert zu) to the Collateral Agent by way of an independent guarantee
(selbständiges Garantieversprechen) that:

  14.1.1   The Profit and Loss Pooling Agreement is in full force and effect
between NAHCO and the Assignor in the form set forth in the notarial deed number
52/2002 of notary public Prof. Dr. Alexander Riesenkampff, as executed on
December 02, 2002, and has not been terminated; and there are no shareholder
resolutions or agreements amending the Profit and Loss Pooling Agreement and no
side agreements with respect to the Profit and Loss Pooling Agreement.    
14.1.2   The execution and performance hereof do not and will not (i) violate
any provision of law or the articles of association of the Assignor, any order
of any court or governmental agency to which it is bound, (ii) violate in a
material way any provision of any agreement or other instrument to which any of
the Assignor is bound, (iii) be in conflict with, result in a breach of or
constitute (with notice or lapse of time or both) a default under any such
agreement or other instrument, or (iv) result in the creation or imposition of
any lien upon any property or assets of any of the Assignor, except for liens
created hereby.     14.1.3   As long as this Agreement remains in force, the
obligations of the Assignor hereunder are legal, valid, binding and enforceable
against the Assignor in accordance with their terms, subject to any
qualification in any legal opinion rendered in relation thereto by the law firm
of Noerr LLP on or about the date of this Agreement.     14.1.4   No consents,
licenses, approvals or authorizations of, registrations with or declarations to
any governmental authority are required in connection with the execution and
performance hereof (other than any governmental authority that is a third party
debtor of the Assignor).     14.1.5   The Assignor is the unrestricted and legal
owner of the Receivables and has the valid rights in, and good title to, the
Collateral and, except for Receivables under Clause 2.1.1, may freely dispose of
the claims assigned under this Agreement and has full power and authority
(corporate and otherwise) to grant to the Collateral Agent the security interest
in the Collateral and to execute and perform its obligations in accordance with
the terms hereof, without the consent or approval of any other person, except
for consent requirements or

Global Assignment Agreement / Novelis Deutschland GmbH

18



--------------------------------------------------------------------------------



 



      prohibitions of assignments contained in standard terms and conditions of
insurance companies being subject to Section 354a of the German Commercial Code
(HGB).     14.1.6   Save for Permitted Liens it is the unrestricted legal and
economic owner of the Receivables specified in the Receivables List and the
Insurance Contract List as at the date specified on such list;     14.1.7  
Except as permitted under the Credit Agreements, the Receivables specified in
the Receivables List and the Insurance Contract List are free from any right,
claim, title, interest, pledge, lien or charge whatsoever or other encumbrances
or any other third party rights as at the date specified on such list.    
14.1.8   The Security Interest created hereby constitutes a valid security
interest in the Collateral enforceable against the Assignor and third parties,
and to the Assignor’s best knowledge no counterclaims as to which a right to
set-off or a right of retention could be exercised exist to date except in the
ordinary course of business and not exceeding the amount of 3% of the nominal
value of the assigned Receivables or as otherwise permitted in accordance with
the terms of the Credit Agreement, subject to any qualification in any legal
opinion rendered in relation thereto by the law firm of Noerr LLP on or about
the date of this Agreement.     14.1.9   At the date hereof it has not ceased
payments within the meaning of Section 17 (2), Sentence 2 of the German
Insolvency Regulation (Insolvenzordnung), nor is it over-indebted within the
meaning of Section 19 of the German Insolvency Regulation, or in terms of the
German generally accepted accounting principles (Grundsätze ordnungsmäßiger
Buchführung); nor is it illiquid within the meaning of Section 17 of the German
Insolvency Regulation, nor is its illiquidity imminent within the meaning of
Section 18 of the German Insolvency Regulation.     14.1.10   The Assignor has
its “centre of main interest” (as that term is used in Article 3(1) of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
in its jurisdiction of incorporation.

14.2   The Assignor represents and warrants to the Collateral Agent in the form
of an independent guarantee (selbständiges Garantieversprechen) that at the date
set out on

Global Assignment Agreement / Novelis Deutschland GmbH

19



--------------------------------------------------------------------------------



 



    the Receivables List it has no other substantial receivables than those set
out herein except for receivables sold under the Receivables Purchase Agreement.
  15.   UNDERTAKINGS OF THE ASSIGNOR   The Assignor undertakes towards the
Collateral Agent and the Secured Parties:   15.1   to promptly (unverzüglich)
inform the Collateral Agent upon such request of the conclusion of new insurance
contracts;   15.2   except as to the Receivables sold and assigned under the
Receivables Transfer Agreement and except for Permitted Liens, not to create or
permit to subsist any encumbrance over any of the Receivables, or do or permit
to be done, anything which is reasonably expected to jeopardize or otherwise
directly prejudice the existence, validity or enforceability of the security
created hereunder;   15.3   not to terminate, amend or modify the Profit and
Loss Pooling Agreement without the prior written consent of the Collateral
Agent;   15.4   to furnish to the Collateral Agent such information concerning
the Receivables as is available to the Assignor and as the Collateral Agent may
reasonably request for the evaluation or collection of the claims, and upon
occurrence of any of the events described in Clause 10.1 and notice being given
to the Assignor, to permit the Collateral Agent and its designees to inspect,
audit and make copies of and extracts from all records and all other papers in
the possession of Assignor which pertain to the Receivables, and upon the
reasonable request of the Collateral Agent, to deliver copies of all such
records and papers;   15.5   to inform the Collateral Agent promptly upon
gaining knowledge of any attachments (Pfändungen) of third parties that relate
to the Receivables or any other third-party measures, except for the creation of
Permitted Liens, which impair or jeopardize the Collateral. In the event of any
such attachment, the Assignor shall provide the Collateral Agent with a copy of
the attachment and/or transfer order (Pfändungs- und/oder Überweisungsbeschluss)
and any other documents which the Collateral Agent requests that are necessary
or expedient for a defense against such attachment. In addition, the Assignor
shall inform the third party promptly (unverzüglich) in writing of the
Collateral Agent’s security interest and render to the Collateral Agent all
assistance required or expedient to defend the Receivables. All costs and
expenses reasonably incurred for defense measures by the Collateral Agent shall
be borne by

Global Assignment Agreement / Novelis Deutschland GmbH

20



--------------------------------------------------------------------------------



 



    the Assignor. This shall also apply to the institution of legal action which
the Collateral Agent considers necessary;   15.6   if the documents, books,
records or electronic data systems evidencing Receivables are in the direct
possession of a third party, to instruct such third party to allow the
Collateral Agent to have access to those documents, books, records and
electronic data systems.   15.7   to ensure that the Collateral Agent is
furnished with an insurance certificate (Sicherungsschein or
Sicherungsbestätigung) for each of the insurances maintained for the account of
the Collateral Agent.   15.8   to execute and do all such assurances, acts and
things at its own expense, as the Collateral Agent may reasonably require

  15.8.1   for perfecting or protecting the security and the first priority
thereof, where applicable, under this Agreement; and     15.8.2   in the case of
the enforcement of security, to facilitate the realization of all or any part of
the Collateral which is subject to this Agreement and the exercise of all
powers, authorities and discretions vested in the Collateral Agent.

16.   INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Credit Agreements,
it is the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern. Notwithstanding anything herein to
the contrary, the Collateral granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to (a) the provisions of the intercreditor agreement dated on or about
December 17, 2010 (the “Intercreditor Agreement”), among Bank of America, N.A.
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent,
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent; and the grantors party thereto, and (b) the provisions of
section 11.22 of the ABL Credit Agreement; for the avoidance of doubt, the in
rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event
Global Assignment Agreement / Novelis Deutschland GmbH

21



--------------------------------------------------------------------------------



 



of any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Agreement, the provisions of the Intercreditor Agreement
shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Credit Agreements,
including Article X of the ABL Credit Agreement and Section 11.19 of the Term
Loan Credit Agreement, shall govern and control the exercise of remedies by the
Collateral Agent.

17.   NOTICES   17.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by Fax (with confirmation copy by registered mail) to
the following addresses:   17.2   If to the Collateral Agent:

Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603, U.S.A.
Attention: Account Officer
Fax: + 312-453-5555

17.3   If to the Assignor:

Novelis Deutschland GmbH
Hannoversche Strasse 1
37075 Göttingen
Germany
Attention: Managing Director
Fax: +49. 551. 304-4902

  or to such other address as the recipient may notify or may have notified to
the other party in writing.   17.4   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.

Global Assignment Agreement / Novelis Deutschland GmbH

22



--------------------------------------------------------------------------------



 



18.   WAIVER   18.1   No failure to exercise or any delay in exercising any
right or remedy hereunder shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.   18.2   Any rights
pursuant to this Agreement, including the rights under this Clause, may be
waived only in writing.   19.   COUNTERPARTS   This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by telecopier shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telecopier also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.   20.   GOVERNING LAW AND
JURISDICTION   20.1   This Agreement shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany.   20.2   For any
disputes arising out of or in connection with this Agreement the courts in
Frankfurt am Main, Federal Republic of Germany shall have exclusive
jurisdiction. Which court will have jurisdiction to hear the case (sachliche
Zuständigkeit), shall be determined in accordance with statutory provisions. The
Collateral Agent, however, shall also be entitled to take legal action against
the Assignor before any other court having jurisdiction over the Assignor or any
of its assets.   21.   LIABILITY AND INDEMNIFICATION   21.1   Without extending
the Collateral Agent’s liability as set forth in any of the Credit Agreements,
the Collateral Agent shall not be liable for any loss or damage suffered by the
Assignor, save in respect of such loss or damage which is suffered as a result
of

Global Assignment Agreement / Novelis Deutschland GmbH

23



--------------------------------------------------------------------------------



 



    any gross negligence (grobe Fahrlässigkeit) or willful misconduct (Vorsatz)
of the Collateral Agent.   21.2   The Assignor shall indemnify the Collateral
Agent and any person appointed by the Collateral Agent under this Agreement,
against any losses, actions, claims, expenses, demands and liabilities which are
incurred by or made against the Collateral Agent for any action or omission in
the exercise of the powers contained herein other than to the extent that such
losses, actions, claims, expenses, demands and liabilities are incurred by or
made against the Collateral Agent as a result of the gross negligence (grobe
Fahrlässigkeit) or willful misconduct (Vorsatz) of the Collateral Agent.   22.  
AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

23.   ANNEXES, SCHEDULES

All Annexes and Schedules to this Agreement shall form an integral part hereof.

24.   SEVERABILITY   24.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any rights granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other rights granted
under this Agreement.   24.2   To the extent that Receivables have not been
properly transferred, Assignor undertakes that it will promptly (unverzüglich)
cure any legal defects, undertake all necessary acts and (in the event that
these legal defects render this Agreement invalid or otherwise affect the
perfection and enforceability of the security interest created thereby)
re-execute this Agreement.

Global Assignment Agreement / Novelis Deutschland GmbH

24



--------------------------------------------------------------------------------



 



SCHEDULE 1
Blank Notification Letter
[Letterhead of Novelis Deutschland GmbH]

     
To:
  [Name and address of third party debtor]
 
   
Date:
  _______________________

Dear Sirs,
We hereby give you notice that we have assigned all our present and future
rights and claims against you arising under our business connection (the
“Receivables”) to Bank of America, N.A. (the “Collateral Agent”) pursuant to a
global assignment agreement dated on or about December 17, 2010 (the “Global
Assignment Agreement”).
Upon receipt of this notice, you are hereby advised that

(i)   the right to dispose over the Receivables and to receive payment in
respect thereof is exclusively vested with the Collateral Agent;   (ii)   any
payment made to us in respect of the Receivables will not discharge you from
your obligations thereunder;   (iii)   all payments to be made by you in respect
of the Receivables must be made in favor of the Collateral Agent to the
following account:

     
Name of Account Holder:
  Bank of America, N.A.
Account Number:
  [•]
Account Bank:
  [•]
Bank Sort Code:
  [•]

(iv)   all remedies exercisable in connection with the Receivables are
exercisable by the Collateral Agent only;   (v)   we hereby terminate any
current account arrangements (Kontokorrent) that are in existence between you
and Novelis Deutschland GmbH and demand determination of the net balance from
you.

Please acknowledge receipt of this notice by signing the enclosed
acknowledgement and returning the same to the Collateral Agent at the following
address:
Global Assignment Agreement / Novelis Deutschland GmbH

- 1 -



--------------------------------------------------------------------------------



 



Bank of America, N.A.
Attention: Account Officer
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603, U.S.A.
Yours sincerely,
Novelis Deutschland GmbH

              by:         Name:         Title:      

Enclosures: Form of Acknowledgement
Global Assignment Agreement / Novelis Deutschland GmbH

- 2 -



--------------------------------------------------------------------------------



 



Form of Acknowledgement

     
To:
  Bank of America, N.A.
 
  Attention: Account Officer
 
  135 S. LaSalle, Suite 927, IL4-135-09-27
 
  Chicago, IL 60603, U.S.A.
 
   
Date:
  _____________________
 
   
Re:
  Global Assignment Agreement

Dear Sirs,
We hereby acknowledge receipt of the notice of Global Assignment of Receivables
dated [•] (the “Notice”), whereby we are put on notice that Novelis Deutschland
GmbH has assigned all of its present and future rights and claims against us
arising under our business connection, to Bank of America, N.A. pursuant to a
global assignment agreement dated on or about December 17, 2010.
We hereby confirm to act in accordance with the instructions made in the Notice.
[We hereby also confirm that we have received the notice of the termination of
the current account arrangements (Kontokorrent) and that we will determine the
net balance.]1
Yours sincerely,
[Name of third party debtor]

              by:         Name:         Title:      

 

1   Insert as applicable, i.e. if current account arrangements exist.

Global Assignment Agreement / Novelis Deutschland GmbH

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Receivables List
-CD-ROM-
Global Assignment Agreement / Novelis Deutschland GmbH

- 4 -



--------------------------------------------------------------------------------



 



Exhibit 1
Collection Arrangements
-CD-ROM-
Global Assignment Agreement / Novelis Deutschland GmbH

- 5 -



--------------------------------------------------------------------------------



 



Exhibit 2
Inter-Company Loan Receivables
-CD-ROM-
Global Assignment Agreement / Novelis Deutschland GmbH

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Insurance Contract List — Novelis Deutschland GmbH

                  GLOBAL Versicherung   Versicherer   Versicherer - Anschrift  
Vertragsnummer (Insurance)   (Insurer)   (Insurer - address)   (Policy number)
Transportversicherung
(Transport Insurance)
  ACE   ACE Europe Group Limited
Direktion für Deutschland
Lurgi allee 10
60439 Frankfurt/Main   87GEA01 091  
Betriebshaftpflicht
(Business Liability Insurance)
  Zürich / Zurich   Zürich Versicherung AG (Deutschland)
Global Corporate Germany
Receiving Business
Solmstr. 27-37 Frankfurt am Main
60486 Frankfurt am Main     800.380.005.332    
- DIC / DIL
  Zürich / Zurich   dto.     800.380.005.332  
Industrie Allrisk Versicherung
(Industrial Allrisk Insurance)
  Zürich / Zurich   Zurich Insurance plc
Niederlassung für Deutschland
Direktion Frankfurt
Solmstr. 27-37
60486 Frankfurt am Main     400.387.110.320,00    
- DIC / DIL
  Zürich / Zurich   dto.     400.387.110.320,00  

Global Assignment Agreement / Novelis Deutschland GmbH

- 7 -



--------------------------------------------------------------------------------



 



              LOCAL Versicherung   Versicherer   Versicherer - Anschrift  
Vertragsnummer (Insurance)   (Insurer)   (Insurer - address)   (Policy number)
 
      H DI-Gerling I ndustrie Versicherung AG    
 
      Niederlassung Mainz    
 
      Hegelstr. 61   Diverse
KFZ-Versicherungen
  HDI   55122 Mainz   (Miscellaneous)
 
      Zürich Versicherung AG (Deutschland)    
 
      Global Corporate Germany    
 
      UC/Receiving Business    
Strahlenhaftpflicht
      Solmstr. 27-37 Frankfurt am Main    
(Radiation Liability Insurance)
  Zürich / Zurich   60486 Frankfurt am Main   800.380.009.338,00

Global Assignment Agreement / Novelis Deutschland GmbH

- 8 -



--------------------------------------------------------------------------------



 



Signatories
Global Assignment Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS AG
as Assignor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
ASSIGNMENT OF RECEIVABLES
(FORDERUNGSZESSION)
 

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENT   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. ASSIGNMENT OF RECEIVABLES
    5  
3. ASSIGNMENT AND TRANSFER OF ANCILLARY RIGHTS
    6  
4. DELIVERY OF UPDATED RECEIVABLES LISTS
    7  
5. EXTENDED OR BROADENED RESERVATION OF TITLE
    7  
6. NOTIFICATION OF ASSIGNMENTS AND TERMINATION OF CURRENT ACCOUNT ARRANGEMENTS
    8  
7. SPECIFIC AGREEMENTS WITH RESPECT TO THE PURCHASED RECEIVABLES
    9  
8. SECURED OBLIGATIONS
    10  
9. DISPOSAL OVER RECEIVABLES
    11  
10. REALISATION OF COLLATERAL
    11  
11. LIMITATION OF ENFORCEMENT
    12  
12. WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION RIGHTS
    13  
13. RELEASE OF THE COLLATERAL
    13  
14. DURATION AND INDEPENDENCE
    14  
15. REPRESENTATIONS AND WARRANTIES
    15  
16. UNDERTAKINGS OF THE ASSIGNOR
    16  
17. INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS
    18  
18. NOTICES
    18  
19. WAIVER
    19  
20. COUNTERPARTS
    19  
21. GOVERNING LAW AND JURISDICTION
    20  
22. LIABILITY AND INDEMNIFICATION
    20  
23. AMENDMENTS
    20  
24. ANNEXES, SCHEDULES
    20  
25. SEVERABILITY
    20  
SCHEDULE 1 Certificate
    - 1 -  
SCHEDULE 2 Form of Notice of Transfer
    - 3 -  
SCHEDULE 3 Receivables List
    - 4 -  

 



--------------------------------------------------------------------------------



 



This RECEIVABLES ASSIGNMENT AGREEMENT (the “Agreement”) is dated December 17,
2010 and made
Between:

(1)   Novelis AG, a stock corporation organized under the laws of Switzerland,
having its business address Sternenfeldstrasse 19, 8700 Küsnacht, Zurich,
Switzerland (the “Assignor”); and   (2)   Bank of America, N.A., a national
banking organization organized under the laws of the United States of America,
having its business address at 135 S. LaSalle, Suite 927, IL4-135-09-27,
Chicago, IL 60603, U.S.A. (in its capacity as Collateral Agent under the ABL
Credit Agreement (as defined below), the “Collateral Agent”).

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender (as the foregoing capitalized terms are defined in the
ABL Credit Agreement), the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “ABL Loans”) to the ABL Borrowers.

(B)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Term Loan
Borrower”), Holdings, the Subsidiary Guarantors, the lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Term Loan
Administrative Agent”) and as Collateral Agent (as the foregoing capitalized
terms are defined in the Term Loan Credit Agreement), the lenders thereunder
have agreed to extend credit to the Term Loan Borrower in the form of initial
term loans (the “Initial Term Loans”) and, if so requested by the Term Loan
Borrower by written notice to the Term Loan Administrative Agent and provided
that the approached existing lender elects to provide the respective commitment,
in the form of incremental commitment term loans effected by a respective
joinder agreement to the Term Loan Credit Agreement (the “Incremental Term
Loans”), and certain refinancing indebtedness in respect of all or any portion
of the Term Loans then outstanding (the “Other Term Loans” and, together with
the Initial Term Loans and the Incremental Term Loans referred to as the “Term
Loans”).

1



--------------------------------------------------------------------------------



 



(D)   The ABL Loans and the Term Loans are collectively referred to as the
“Loans”, and the ABL Credit Agreement and the Term Loan Credit Agreement are
collectively referred to as the “Credit Agreements” and each a “Credit
Agreement”).   (E)   The Assignor, in connection with the entering into the ABL
Credit Agreement, entered into a non-recourse Receivables Purchase Agreement (as
defined below) with Novelis Deutschland GmbH. The Assignor enters into this
Agreement with a view to, inter alia, finance the purchase of Purchased
Receivables under, and as defined in, the Receivables Purchase Agreement and in
order to provide security for the Secured Obligations (as defined below).   (F)
  It is one of the conditions for granting the Loans that the Assignor enters
into this Agreement.

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgments of Indebtedness” shall mean (i) the Abstract
Acknowledgment of Indebtedness and Guarantee (Abstraktes Schuldanerkenntnis und
Garantie) among Novelis Aluminium Holdings Company, Novelis Deutschland GmbH and
the Collateral Agent, granted in connection with the ABL Credit Agreement and
(ii) the Abstract Acknowledgment of Indebtedness and Guarantee (Abstraktes
Schuldanerkenntnis und Garantie) among Novelis Aluminium Holdings Company,
Novelis Deutschland GmbH and the Collateral Agent, granted in connection with
the Term Loan Credit Agreement and “Abstract Acknowledgement of Indebtedness”
shall mean each of them.
“Aged Debtor List” shall mean, for each Receivable, the aggregate face amount of
such Receivables, the identification number of the relevant Account Debtor, the
date and number of the related invoices and the order confirmation number for
each related invoice, the due date of payments to be made by the relevant
Account Debtor under the related invoices, the face amount of such Receivable,
the name and address of each relevant Account Debtor, organized in numerical
order by identification number and, upon request of the Collateral Agent,
related Supply Contracts and purchase orders.
“Blank Notification Letter” shall mean a blank notification letter in the form
set out in Schedule 1 (Blank Notification Letter).
“Borrowers” shall mean collectively the ABL Borrowers and the Term Loan
Borrower.

2



--------------------------------------------------------------------------------



 



“Event of Default” shall mean any Event of Default as defined in the ABL Credit
Agreement and/or any Event of Default as defined in the Term Loan Credit
Agreement, as the context requires.
“Lenders” shall mean the Lenders under the ABL Credit Agreement and/or the
Lenders under the Term Loan Credit Agreement, as the context requires.
“Loan Documents” shall mean the “Loan Documents” as defined in the ABL Credit
Agreement and the “Loan Documents” as defined in the Term Loan Credit Agreement.
“Loan Parties” shall mean the Loan Parties as defined in the ABL Credit
Agreement and the Loan Parties as defined in the Term Loan Credit Agreement.
“Notice Event” shall mean any time where (i) Excess Availability (as defined in
the Credit Agreement) is less than USD 110 million, or (ii) a Termination Event
(as defined in the Receivables Purchase Agreement) or an Event of Default has
occurred.
“Parties” shall mean the Assignor and the Collateral Agent.
“Permitted Lien” has the meaning given to such term in the ABL Credit Agreement
and the Term Loan Credit Agreement, as the context requires.
“Receivables List” shall mean a list of certain Purchased Receivables prepared
in the form of Schedule 3 (Form of Receivables List).
“Receivables Purchase Agreement” shall mean the agreement between the Assignor
and Novelis Deutschland GmbH as amended and restated on December 17, 2010 (as
amended from time to time) pursuant to which certain receivables owned or to be
created by Novelis Deutschland GmbH under certain of its supply contracts have
been sold and assigned to the Assignor by way of a true sale.
“Secured Obligations” shall comprise
(I) (a) obligations of the ABL Borrowers and the other Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing (and
interest that would have accrued but for such proceeding) during the pendency of
any Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding) on the ABL Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the ABL Borrowers and the other Loan Parties
under the ABL Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency

3



--------------------------------------------------------------------------------



 



of any Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding), of the ABL Borrowers and the other Loan Parties under the ABL
Credit Agreement and the other Loan Documents, and (b) the due and punctual
payment of all Secured Bank Product Obligations (for purposes of clause (I)
“Loan Parties”, “Insolvency Proceeding”, “Letter of Credit”, “Reimbursement
Obligations”, “Extraordinary Expenses” and “Loan Documents” and “Secured Bank
Product Obligations” have the meaning set forth in the ABL Credit Agreement);
(II) (a) obligations of the Term Loan Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing (and interest that would have accrued but for such proceeding) during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Term Loan Borrower and the other Loan
Parties under the Term Loan Credit Agreement and the other Loan Documents, and
(b) the due and punctual payment of all obligations of the Term Loan Borrower
and the other Loan Parties under each Hedging Agreement entered into with any
Secured Hedge Provider under the Term Loan Credit Agreement (for purposes of
clause (II), “Loan Parties”, “Hedging Agreement”, “Secured Party” and “Secured
Hedge Provider” have the meaning set forth in the Term Loan Credit Agreement);
and
(III) the Abstract Acknowledgements of Indebtedness.
“Secured Parties” shall mean all Secured Parties as defined in the ABL Credit
Agreement, and all Secured Parties as defined in the Term Loan Credit Agreement.
“Supply Contract” shall mean any and all contracts, instruments, agreements,
invoices, notes or other writings (including an agreement evidenced by a
purchase order or similar document) of, to or involving the supply of goods,
merchandise or services by the Assignor.

  1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.     1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the Receivables Purchase Agreement and, to the extent not
defined therein, the ABL Credit Agreement and/or the Term Loan Credit Agreement,
as the context requires.

4



--------------------------------------------------------------------------------



 



  1.4   Unless otherwise indicated, the definition of a term in the singular
shall include the definition of such term in the plural and vice versa.     1.5
  This Agreement is made in the English language. For the avoidance of doubt,
the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.     1.6   Any reference in this Agreement to a
“Clause”, “Sub-clause” or a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a clause, sub-clause or schedule
hereof.

2.   ASSIGNMENT OF RECEIVABLES

2.1.   The Assignor hereby assigns (tritt ab) to the Collateral Agent:

  2.1.1   All receivables purchased from Novelis Deutschland GmbH under the
Receivables Purchase Agreement;     2.1.2   all receivables (Forderungen)
specified in the Receivables List or in any Updated Receivables List other than
receivables marked as excluded thereon and all receivables specified on any Aged
Debtor List;     2.1.3   all present, future, actual or contingent receivables
owed or becoming owed to the Assignor by Novelis Deutschland GmbH;     2.1.4  
all rights, including but not limited to rights under credit insurances,
pertaining to the receivables acquired by the Assignor under the Receivables
Purchase Agreement;     2.1.5   all claims and rights arising out of, or in
connection with, the Receivables Purchase Agreement including, without
limitation, claims and rights against Novelis Deutschland GmbH; and     2.1.6  
all claims transferred to the Assignor by any third party and arising from any
of the legal grounds (Rechtsgrund) set out under Clause 2.1.3.     2.1.7   The
present and future receivables claims and rights referenced and to be assigned
in this Clause 2.1, are in this Agreement referred to as the “Receivables”.

2.2   Subject to Clause 5.1, the present Receivables existing at the date of
this Agreement shall pass to the Collateral Agent on the date of this Agreement
and any future

5



--------------------------------------------------------------------------------



 



    Receivables shall pass to the Collateral Agent on the date such Receivables
come into existence.   2.3   In the event that the Assignor maintains or will
maintain a current account arrangement (Kontokorrent) with any debtor of the
Receivables, the assignment by the Assignor includes all claims from any
existing or future current account balances, the right to determine and demand
payment of the net balance and the right to terminate the current account
relationship. The Assignor shall not enter into any further current account
arrangements without the prior written consent of the Collateral Agent, except
for such current account arrangements in which the Assignor can demand payment
of the net balance at any time.   2.4   If payments in respect of the
Receivables are made by cheque or bill of exchange, the ownership in the
documents shall pass to the Collateral Agent upon the respective Assignor
acquiring such ownership, and the Assignor hereby assigns to the Collateral
Agent in advance any of its rights arising therefrom as security for the Secured
Obligations. Physical delivery of cheques and bills of exchange to the
Collateral Agent shall be replaced by an undertaking of the Assignor to hold
such cheques and bills of exchange in gratuitous custody (unentgeltliche
Verwahrung) for the Collateral Agent or, if the Assignor does not obtain actual
possession of such documents, the Assignor hereby assigns to the Collateral
Agent in advance all of its claims for delivery thereof against third parties as
security for the Secured Obligations.

3.   ASSIGNMENT AND TRANSFER OF ANCILLARY RIGHTS

3.1   All collateral securing the Receivables, any other ancillary rights in
relation to the Receivables and all rights arising out of or in connection with
the transactions underlying the Receivables (collectively the “Ancillary Rights”
and collectively with the Receivables, the “Collateral”) shall hereby be
transferred to the Collateral Agent upon the assignment as of the date specified
in Clause 2.2, to the extent such rights are not automatically transferred to
the Collateral Agent by operation of Section 401 of the German Civil Code
(Bürgerliches Gesetzbuch). Among other things, this includes the assignment of
pledges over bank accounts that are agreed by Novelis Deutschland GmbH for the
benefit of the Assignor to secure certain of the Receivables as well as all
rights and claims of the Assignor under a trust relationship with respect to
bank accounts held by Novelis Deutschland GmbH with Commerzbank AG and/or
Deutsche Bank AG that is agreed on or about the date hereof.   3.2   Upon
request of the Collateral Agent, the Assignor shall take all reasonable actions
and make all declarations to transfer the Ancillary Rights held by the Assignor
to the Collateral Agent.

6



--------------------------------------------------------------------------------



 



4.   DELIVERY OF UPDATED RECEIVABLES LISTS   4.1   The Assignor shall deliver to
the Collateral Agent on the date hereof and subsequently upon request and, in
any event, on each Reconciliation Date, an updated list of Receivables (the
“Updated Receivables List”). The Assignor shall further deliver Aged Debtor
Lists; the first Aged Debtor List, if it has not been provided before, shall be
delivered by the Assignor within thirty (30) days hereof and thereafter Aged
Debtor Lists shall be delivered by the Assignor to the Collateral Agent upon the
request of the Agent and, in any event, at least annually.   4.2   The Updated
Receivables List shall be delivered in the same form as the Receivables List.  
4.3   Each delivery of an Updated Receivables List, of an Aged Debtor List, or
of the Receivables List, as the case may be, by the Assignor shall constitute an
agreement as to the transfer (Abtretung) of the Receivables listed in such
Updated Receivables List, Aged Debtor List or Receivables List by the Assignor
to the Collateral Agent. The Updated Receivables List and the Aged Debtor List
shall be delivered by email, or by an electronic data carrier (in such form as
agreed between the Collateral Agent and Assignor).   4.4   For the sake of
clarification, the transfer under Clause 4.3 shall in no way limit the
generality of the assignment under Clause 2. In particular, if for any reason
whatsoever any Receivable has not been listed in the Updated Receivables List or
the Aged Debtor List, then the assignment of the Receivables under Clause 2
shall not be affected thereby.   4.5   Upon the occurrence of an Event of
Default, the Assignor shall upon the request of the Collateral Agent deliver to
the Collateral Agent an Updated Receivables List.   4.6   To the extent the
Assignor has instructed a third party with its bookkeeping or data processing,
it hereby authorizes the Collateral Agent to obtain the Updated Receivables
Lists directly from such third party in its own name and at the Assignor’s
costs. Assignor’s obligation to deliver the Updated Receivables List personally
shall not be affected hereby.   5.   EXTENDED OR BROADENED RESERVATION OF TITLE
  5.1   To the extent that Receivables are or will become subject to customary
extended or broadened reservation of title arrangement (verlängerter oder
erweiterter Eigentumsvorbehalt) between the Assignor and its supplier
(Lieferant), the assignment of these Receivables shall be agreed immediately but
be subject to the extinction or discharge of the retention of the title. To the
extent the supplier is only partly entitled to the Receivables, the assignment
of the Receivables shall be agreed

7



--------------------------------------------------------------------------------



 



    with immediate effect with respect to an amount equal to the part of the
Receivables to which the Assignor is entitled and the assignment of the other
part shall be subject to the extended or broadened reservation of title.

5.2   To the extent that the Assignor is entitled to a re-assignment of a claim
by a supplier pursuant to an extended or broadened reservation of title or the
proceeds of a sale which the supplier has received, the Assignor hereby assigns
to the Collateral Agent all rights to such claims together with any ancillary
rights attached thereto.   5.3   The Assignor shall, where appropriate and in
the ordinary course of its business, terminate any extended or broadened
reservation of title arrangements by paying the purchase price to the relevant
supplier. The Collateral Agent shall at any time be entitled to pay the purchase
price or part thereof on the part and at the costs of the Assignor itself in
order to terminate such extended transfer of title arrangement.   5.4   The
Assignor hereby assigns to the Collateral Agent any claims that it currently has
or will have in the future against such supplier in the event that the supply
arrangement is terminated or not performed properly, in particular claims to
return of payments already made and claims to damages.   6.   NOTIFICATION OF
ASSIGNMENTS AND TERMINATION OF CURRENT ACCOUNT ARRANGEMENTS   6.1   Pursuant to
Section 7.2, the Collateral Agent (or the Collateral Agent’s designee, assignee
or pledgee) may from time to time give notices to each Account Debtor (other
than the Excluded Account Debtors), and terminate any current account
arrangements entered into with the relevant Account Debtor. To this effect, the
Assignor shall deliver to the Collateral Agent no later than 10 Business Days
after the execution of this Agreement 10 notarially certified and 10 uncertified
certificates in the form of Schedule 1 (one half of each in the English language
and in the German language) of this Agreement, duly printed on its headed paper
and executed by authorized signatory/ies. Each notification made by the
Collateral Agent (or any of its designees or subsequent assignees or pledgees)
in accordance with this Clause 6. 1 may be accompanied by a simple or a
notarially confirmed photocopy of such certificate or a certificate in the form
of Schedule 2 or a German language version thereof.   6.2   The Assignor shall
immediately after the execution of this Agreement notify Novelis Deutschland
GmbH of the assignments agreed herein.

8



--------------------------------------------------------------------------------



 



7.   SPECIFIC AGREEMENTS WITH RESPECT TO THE PURCHASED RECEIVABLES   7.1   The
Assignor shall not waive, amend, supplement, or modify the Receivables Purchase
Agreement, or exercise any discretionary rights thereunder, or agree to do any
of the foregoing (including without limitation approving any “Qualified Legal
Opinion” thereunder, revising the list of “Qualified Jurisdictions” thereunder
or designation of the “Collection Account” thereunder), without the express
written consent of the Collateral Agent. The Assignor shall, upon request of the
Collateral Agent (which request may be delivered in the sole discretion of
Collateral Agent), exercise its rights under the Receivables Purchase Agreement
(including, without limitation, with respect to requests for documentation
permitted thereunder) in accordance with the instructions of the Collateral
Agent; provided that any request to give notice to Account Debtors (as defined
in the Receivables Purchase Agreement) shall be subject to the applicable
limitations of Clauses 7.2 to 7.4 below. As soon as practicable following the
closing of the Credit Agreement and in any event within 90 days thereafter, the
Assignor shall establish a Collection Account (as defined in the Receivables
Purchase Agreement) satisfactory to the Collateral Agent for each currency in
which Purchased Receivables are received by Novelis Deutschland GmbH and such
accounts shall be deemed Assigned Accounts and shall be assigned to the
Collateral Agent pursuant to an account assignment agreement in form and
substance satisfactory to the Collateral Agent and subject to a legal opinion in
form and substance satisfactory to the Collateral Agent. The Assignor shall
provide Novelis Deutschland GmbH notice of the establishment of such accounts
along with all relevant account information and the designation of such accounts
as the exclusive Collection Accounts to which all Account Debtors (other than
Excluded Account Debtors) shall be directed to make payment. The agreement
establishing each such “Collection Account” shall provide that the account bank
irrevocably and unconditionally waives rights in respect of and agrees not to
make any set-off or deduction from the accounts or invoke any right of pledge in
relation to the accounts, other than in relation to charges payable in
connection with the maintenance of the accounts or other account charges or fees
payable in the ordinary course of business. Subject to satisfaction of the
foregoing requirements with respect to new Collection Accounts, the Collateral
Agent agrees to permit the original Collection Account to remain a Collection
Account until a Termination Event has occurred.   7.2   Upon the occurrence of a
Notice Event of the type referred to in clause (i) of the definition thereof,
the Assignor shall, or shall cause Novelis Deutschland GmbH to, within fifteen
(15) days of written request from the Collateral Agent (which request may be
delivered in the sole discretion of Collateral Agent), deliver notices to all
“Large Customers” (as defined in the Receivables Purchase Agreement) of all
Purchased Receivables of the transfer and assignment to the Assignor (as

9



--------------------------------------------------------------------------------



 



    contemplated by Section 5.6 of the Receivables Purchase Agreement) and may
provide such notice to all “Small Customers” (as defined in the Receivables
Purchase Agreement) of all Purchased Receivables; provided, that, if the
Assignor and/or Novelis Deutschland GmbH does not within such period comply with
such request, the Collateral Agent may (and is hereby authorized to) deliver
such notices itself (and the cost of such delivery shall be reimbursed to the
Collateral Agent pursuant to Clause 22.2 of this Agreement).

7.3   Upon the occurrence of a Notice Event of the type referred to in clause
(ii) of the definition thereof, the Assignor shall, or shall cause Novelis
Deutschland GmbH to, within fifteen (15) days of written request of the
Collateral Agent (which request may be delivered in the sole discretion of
Collateral Agent), deliver notices to all Account Debtors (as defined in the
Receivables Purchase Agreement) of all Purchased Receivables of the transfer and
assignment to the Assignor and the further assignment by the Assignor to the
Collateral Agent pursuant to Clause 6 of this Agreement, together with
designation of one or more new “Collection Accounts” (as defined in the
Receivables Purchase Agreement) designated by the Collateral Agent; provided,
that, the Collateral Agent may (and is hereby authorized to) deliver such
notices itself (and the cost of such delivery shall be reimbursed to the
Collateral Agent pursuant to Section 11 of this Agreement).   7.4   Until a
Termination Event has occurred, the Collateral Agent agrees not to require any
notice or consent under Section 4(c) of Annex B to the Receivables Purchase
Agreement except to the extent a notice or consent is required to be obtained
hereunder or under the Receivables Purchase Agreement for the related
Receivable.   7.5   The Collateral Agent agrees (a) to limit the Required Data
to the information required in connection with a Borrowing Base Certificate and
(b) to permit the Assignor to grant waivers under Section 5.9(g) of the
Receivables Purchase Agreement, in each case unless an Event of Default has
occurred under the Credit Agreement or the Term Loan Credit Agreement.   7.6  
The Assignor shall promptly deliver a copy of each notice and document to the
Collateral Agent that it receives from the Seller or delivers to the Seller
under the Receivables Purchase Agreement.   8.   SECURED OBLIGATIONS       The
security created hereunder secures the payment of all Secured Obligations. The
assignment shall also cover any future extension of the Secured Obligations and
the Assignor herewith expressly agrees that the assignment shall secure the
Secured Obligations as extended or increased from time to time.

10



--------------------------------------------------------------------------------



 



9.   DISPOSAL OVER RECEIVABLES   9.1   In relation to the debtors, the Assignor
shall be authorized (ermächtigt) to collect (einziehen) the Receivables in its
ordinary course of business, including the right to waive (whether by agreement
on forgiveness of debt (Erlassvertrag) or by negative acknowledgement of debt
(negatives Schuldanerkenntnis)) Receivables in the ordinary course of business.
The Assignor is authorized to delegate the authorization to collect to Novelis
Deutschland GmbH. The Collateral Agent shall be entitled to revoke the
authorization granted under this Clause 9.1 at any time after any of the events
described in Clauses 10.1 and 10.5 has occurred.   9.2   The sale of Receivables
by way of a sale factoring transaction regardless of whether on a recourse or on
a non-recourse basis (unechtes und echtes Factoring) and similar types of
transactions, including but not limited to securitizations, requires the
Collateral Agent’s prior written consent. For the avoidance of doubt, any
further restrictions imposed under the Loan Documents shall remain unaffected
thereby.   10.   REALISATION OF COLLATERAL   10.1   The Collateral shall become
immediately enforceable if an Event of Default is continuing and any of the
Secured Obligations have not been paid when due and payable, and the Collateral
Agent gives notice to the Assignor that the Collateral in question is
enforceable. After the Collateral has become enforceable, the Collateral Agent
may in its absolute discretion enforce all or any part of this Collateral in any
manner it sees fit.   10.2   Upon revocation of the authorization granted
pursuant to Clause 9.1 above, the Assignor shall be obligated, upon request of
the Collateral Agent, to notify debtors of the assignment in writing
substantially in the form of Schedule 1.   10.3   The realization (Verwertung)
of the Collateral (or any part thereof) shall not require a prior court ruling
or any other enforceable title (vollstreckbarer Titel).   10.4   The Collateral
Agent shall be entitled to realize the Collateral — either in whole or in part —
in any legally permissible manner, in particular by collecting the Receivables.
  10.5   The Collateral Agent shall give the Assignor at least ten (10) Business
Days prior written notice (Androhung) of the intention to realize any of the
Collateral (the “Realization Notice”). Such Realization Notice is not necessary
if the observance of the notice period will materially adversely affect the
security interests of the Collateral Agent or the Secured Parties. Such
Realization Notice shall in particular not be required, if:

11



--------------------------------------------------------------------------------



 



  10.5.1   the Assignor or any of the Borrowers ceases to make payments to third
parties generally (within the meaning of Section 190 para. 1 no. 2 of the Swiss
Debt Collection and Bankruptcy Act);     10.5.2   the Assignor or any of the
Borrowers becomes over-indebted (within the meaning of Section 725 para. 2 of
the Swiss Code of Obligations.     10.5.3   the Assignor or any of the Borrowers
files an application for the institution of insolvency proceedings or similar
proceedings over its assets;     10.5.4   any third party files an application
for the institution of insolvency proceedings or similar proceedings over the
assets of the Assignor or any of the Borrowers, provided such application is not
unfounded (unbegründet); or     10.5.5   a preliminary insolvency administrator
(vorläufiger Insolvenzverwalter bzw. provisorischer Sachwalter) or an insolvency
administrator (Insolvenzverwalter bzw. Sachwalter) or any similar kind of
receiver, liquidator or administrator has been appointed over the assets of the
Assignor or any of the Borrowers.

10.6   The Realization Notice pursuant to the first sentence of Clause 10.5 may
be given to the Assignor at the same time any notice of acceleration in relation
to any of the Secured Obligations is given to the Borrowers.   10.7   If the
Collateral Agent decides not to enforce all of the Collateral, it shall be
entitled to determine, in its sole discretion, which part of the Collateral
shall be realized.   10.8   The Collateral Agent may take all measures and enter
into all agreements with debtors of the Assignor or any third-party creditor
which it considers reasonably necessary or expedient in connection with the
realization of the Collateral taking into account the legitimate interest of the
Assignor.   10.9   For the purpose of realizing the Collateral, the Assignor
shall, upon the Collateral Agent’s request, promptly (unverzüglich) furnish the
Collateral Agent with all documents of title and other relevant documents held
by the Assignor and shall render all assistance which is necessary or expedient
in respect of the realization of the Collateral.   10.10   Following the
realization of all or part of the Collateral, the net proceeds (net proceeds
shall mean proceeds less any taxes and costs) shall be used to satisfy the
Secured Obligations.

11.   LIMITATION OF ENFORCEMENT     If and to the extent (i) the obligations of
the Assignor under this Agreement are for the exclusive benefit of the
affiliates of the Assignor (except for the (direct or indirect)

12



--------------------------------------------------------------------------------



 



  subsidiaries of the Assignor) and (ii) that complying with such obligations
would constitute a repayment of capital (Kapitalrückzahlung) or the payment of a
(constructive) dividend (Dividendenausschüttung), then the limitations set forth
in sections 7.12 (Swiss Guarantors) of each of the Term Loan Credit Agreement
and the ABL Credit Agreement shall apply to any enforcement of the Collateral
and to the proceeds of such enforcement.

12.   WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION RIGHTS   12.1   The
Assignor hereby waives all defenses against enforcement that may be raised on
the basis of potential avoidance (Anfechtbarkeit) and set-off (Aufrechenbarkeit)
of the Secured Obligations. This waiver shall not apply to a set-off with
counterclaims that are (i) uncontested (unbestritten) or (ii) based on a binding
non- appealable court decision (rechtskräftig festgestellt).   12.2   If the
Collateral is enforced, or if the Assignor has discharged any of the Secured
Obligations (or any part of them), no rights of the Secured Parties shall pass
to the Assignor by subrogation or otherwise. Further, the Assignor shall not at
any time before, on or after an enforcement of the Collateral and as a result of
the Assignor entering into this Agreement, be entitled to demand indemnification
or compensation from any Borrower, Guarantor or any of its affiliates or to
assign any of these claims.   13.   RELEASE OF THE COLLATERAL   13.1   Upon full
and final satisfaction of all Secured Obligations, the Collateral Agent shall at
the cost and expense of the Assignor retransfer the Collateral to Assignor and
surrender the surplus proceeds, if any, resulting from any realization of the
Collateral to the Assignor. This shall not apply to the extent that the
Collateral Agent has to surrender the Collateral or such proceeds to a third
party who is entitled to the Collateral or to such proceeds. If the Collateral
Agent is authorized to release in whole or in part any assigned collateral under
both the Term Loan Credit Agreement and the ABL Credit Agreement, the Collateral
Agent is authorized to release the Collateral under this Agreement.   13.2  
Prior to the full and final satisfaction of all the Secured Obligations, the
Collateral Agent shall only be obligated to release or surrender the Collateral
or any part thereof and/or the surplus proceeds, if any, resulting from any
realization of the Collateral, if and to the extent, applicable law of the
Federal Republic of Germany requires such release. If the Collateral Agent is
required to release collateral under applicable law of the Federal Republic of
Germany, it may, however, decide, in its reasonable discretion, to release other
collateral than the Collateral in order to comply with such requirement.

13



--------------------------------------------------------------------------------



 



13.3   In addition to those valuation procedures stated in any other document
constituting security interests in respect of the Secured Obligations, the
Assignor and the Collateral Agent agree that solely for the purpose of
determining the realizable value of the Collateral the following valuation
procedures shall apply: Purely for purposes of calculating the realizable value
of Receivables, such Receivables which (i) are subject to a prohibition on
assignment or require third party consent, (ii) are subject to set-off or to a
defense because of non-performance or partial performance of the underlying
contractual obligation or (iii) are governed by a law other than German law and
have not been validly assigned to the Collateral Agent under such law shall not
be taken into account. Receivables (other than the aforementioned) and
Inter-Company Loans shall be valued at their nominal value minus 10% to account
for the risk of non-recovery, provided, however, that the Assignor or the
Collateral Agent may demand a reassessment of the realizable value of all or
part of the Collateral if in their reasonable opinion there have been material
changes (which are not temporary changes) with respect to the value of all or
part of the Collateral which justify such reassessment. Where no realizable
value of the Collateral is determined hereunder, the Assignor or the Collateral
Agent may demand that an agreement on valuation of such Collateral for the
purpose hereof is reached whereby the Assignor and the Collateral Agent shall
base such valuation on the fair market value of such Collateral and shall take
account in such assessment of any risk of a change in realizable value of such
Collateral and of any loss on forced disposal of such Collateral by making
reasonable deductions therefore.   14.   DURATION AND INDEPENDENCE   14.1   In
no event shall the Collateral be released before and unless all Secured
Obligations have been fully and finally discharged and there is no amount
outstanding under the Secured Obligations, whether for principal, interest, fees
or other costs, expenses, charges or otherwise.   14.2   The Collateral shall
provide a continuing security and, to the largest extent possible under
applicable law, no change or amendment whatsoever in and to the Secured
Obligations and to any document related to the Secured Obligations shall affect
the validity of this Agreement nor shall it limit the obligations which are
imposed on the Assignor hereunder.   14.3   This Agreement is in addition to,
and independent of, any other security or guarantee the Collateral Agent may now
or hereafter hold in respect of the Secured Obligations. None of such security
or guarantee shall prejudice, or shall be prejudiced by, the Collateral in any
way.

14



--------------------------------------------------------------------------------



 



15.   REPRESENTATIONS AND WARRANTIES   15.1   The Assignor represents and
warrants (sichert zu) to the Collateral Agent by way of an independent guarantee
(selbständiges Garantieversprechen) that:

  15.1.1   The execution and performance hereof do not and will not (i) violate
any provision of law or the articles of association of the Assignor, any order
of any court or governmental agency to which it is bound, (ii) violate in a
material way any provision of any agreement or other instrument to which the
Assignor is bound, (iii) be in any material way in conflict with, result in a
breach of or constitute (with notice or lapse of time or both) a default under
any such agreement or other instrument, or (iv) result in the creation or
imposition of any lien upon any property or assets of any of the Assignor,
except for liens created hereby.     15.1.2   As long as this Agreement remains
in force, the obligations of the Assignor hereunder are legal, valid, binding
and enforceable against the Assignor in accordance with their terms subject to
any qualification in any legal opinion rendered in relation thereto on or about
the date of this Agreement.     15.1.3   No consents, licenses, approvals or
authorizations of, registrations with or declarations to any governmental
authority are required in connection with the execution and performance hereof
(other than any governmental authority that is a third party debtor of the
Assignor).     15.1.4   As long as this Agreement remains in force, the
Receivables specified in the Receivables List are free from any right, claim,
title, interest, pledge, lien or charge whatsoever or other encumbrances or any
other third party rights as at the date specified on such list,except for
Permitted Liens;     15.1.5   it has the power to convey legal and beneficial
ownership of the Purchased Receivables to the Collateral Agent;     15.1.6   the
assignment of each Purchased Receivable that is a Large Customer Receivable in
the manner contemplated by this Agreement (including, for the avoidance of
doubt, the Compliance Conditions) will be effective under the governing law of
such Receivable to pass to the Collateral Agent full and unencumbered title
thereto and the benefit thereof to the Collateral Agent and, no further act,
condition or thing will be required to be done in connection therewith to enable
the Collateral Agent to enforce payment of any such Receivable from the relevant
Account Debtor in the jurisdiction of domicile of such Account Debtor;

15



--------------------------------------------------------------------------------



 



  15.1.7   following assignment in the manner contemplated by this Agreement,
each Large Customer Receivable will represent a valid claim by the Collateral
Agent on the relevant Account Debtor, each Large Customer Receivable is or will
be, as the case may be, debt, the rights in which can be transferred by way of
assignment to the Collateral Agent and the assignment of each Large Customer
Receivable in the manner contemplated by this Agreement is not contrary to the
terms of such Large Customer Receivables;     15.1.8   it has not (except to the
Collateral Agent in the manner contemplated by this Agreement) assigned,
transferred or otherwise disposed of any Purchased Receivable prior to the
assignment to the Purchaser in the manner contemplated by this Agreement and the
Assignor will not purport to further assign, transfer or otherwise dispose of
any of its rights in respect of any such Purchased Receivable;     15.1.9   such
Purchased Receivables can be segregated and identified for ownership purposes on
any day;     15.1.10   such Receivables are free and clear of any liens,
security interests or other encumbrances, except as provided for in this
Agreement and Permitted Liens and save for the rights of the relevant Account
Debtor under each Supply Contract;     15.1.11   such Purchased Receivables are
evidenced by an invoice under the relevant Supply Contract which is sufficient
to support a prima facie claim against the relevant Account Debtor;     15.1.12
  the performance of the terms of any such Supply Contract related to the
Purchased Receivables or the exercise of any rights thereunder will not render
such Supply Contract unenforceable in whole or in part or subject to any lien,
right of rescission, counterclaim, set-off, defence or right of retention and,
to the knowledge of the Assignor at the date hereof, no such lien, right of
rescission, counterclaim, set-off, defence or right of retention has been
asserted against the Assignor in respect thereof;     15.1.13   at the date
hereof it has not ceased payments within the meaning of Section 190 para. 1 no.
2 of the Swiss Debt Collection and Bankruptcy Act, nor is it over-indebted
within the meaning of Section 725 para. no. 2 of the Swiss Code of obligations,
or in terms of the Swiss generally accepted accounting principles (Grundsätze
ordnungsmäßiger Buchführung).

16.   UNDERTAKINGS OF THE ASSIGNOR

The Assignor undertakes towards the Collateral Agent and the Secured Parties:

16



--------------------------------------------------------------------------------



 



16.1   not to create or permit to subsist any encumbrance over any of the
Receivables, or do or permit to be done, anything which is reasonably expected
to jeopardize or otherwise directly prejudice the existence, validity or
enforceability of the security created hereunder, except as permitted under each
and all of the Credit Agreements;   16.2   to furnish to the Collateral Agent
such information concerning the Receivables as is available to the Assignor and
as the Collateral Agent may reasonably request for the evaluation or collection
of the claims, and upon occurrence of any of the events described in Clauses
10.1 and 10.5 and notice being given to the Assignor, to permit the Collateral
Agent and its designees to inspect, audit and make copies of and extracts from
all records and all other papers in the possession of Assignor which pertain to
the Receivables, and upon the reasonable request of the Collateral Agent, to
deliver copies of all such records and papers;   16.3   to inform the Collateral
Agent promptly upon gaining knowledge of any attachments (Pfändungen) of third
parties that relate to the Receivables or any other third-party measures, except
for the creation of Permitted Liens, which impair or jeopardize the Collateral.
In the event of any such attachment, the Assignor shall provide the Collateral
Agent with a copy of the attachment and/or transfer order (Pfändungs- und/oder
Überweisungsbeschluss) and any other documents which the Collateral Agent
requests that are necessary or expedient for a defense against such attachment.
In addition, the Assignor shall inform the third party promptly (unverzüglich)
in writing of the Collateral Agent’s security interest and render to the
Collateral Agent all assistance required or expedient to defend the Receivables.
All costs and expenses reasonably incurred for defense measures by the
Collateral Agent shall be borne by the Assignor. This shall also apply to the
institution of legal action which the Collateral Agent considers necessary;  
16.4   if the documents, books, records or electronic data systems evidencing
Receivables are in the direct possession of a third party, to instruct such
third party to allow the Collateral Agent to have access to those documents,
books, records and electronic data systems.   16.5   to execute and do all such
assurances, acts and things at its own expense, as the Collateral Agent may
reasonably require

  16.5.1   for perfecting or protecting the security and the first priority
thereof, where applicable, under this Agreement; and     16.5.2   in the case of
the enforcement of security, to facilitate the realization of all or any part of
the Collateral which is subject to this Agreement and the exercise of all
powers, authorities and discretions vested in the Collateral Agent.

17



--------------------------------------------------------------------------------



 



17.   INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS   17.1   The Collateral
Agent is acting hereunder in its capacity as “Collateral Agent” for the Secured
Parties as defined in the ABL Credit Agreement and as sub-agent and bailee for
the TermLoan Collateral Agent (as defined in the Intercreditor Agreement)
pursuant to Section 7.4 of the Intercreditor Agreement.   17.2   In the event of
a direct conflict between the terms and provisions contained in this Agreement
and the terms and provisions contained in the Credit Agreements, it is the
intention of the parties hereto that such terms and provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of the Credit
Agreements shall control and govern. Notwithstanding anything herein to the
contrary, the Collateral granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to (a) the provisions of the intercreditor agreement dated on or about
December 17, 2010 (the “Intercreditor Agreement”), among Bank of America, N.A.
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent
(as defined therein), Bank of America, N.A., as Term Loan Administrative Agent
and Term Loan Collateral Agent (as defined therein); and the grantors party
thereto, and (b) the provisions of section 11.22 of the Term Loan Credit
Agreement; for the avoidance of doubt, the in rem aspects of the security
granted under this Agreement shall be exclusively governed by this Agreement. In
the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Credit Agreements,
including Article X of the ABL Credit Agreement and Section 11.19 of the Term
Loan Credit Agreement, shall govern and control the exercise of remedies by the
Collateral Agent.   18.   NOTICES   18.1   Any notice or other communication in
connection with this Agreement shall be in writing and shall be delivered
personally, sent by registered mail or sent by Fax (with confirmation copy by
registered mail) to the following addresses:   18.2   If to the Collateral
Agent:

18



--------------------------------------------------------------------------------



 



Bank of America, N.A.
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603, U.S.A.
Attention: Account Officer
Fax: + 312-453-5555

18.3   If to the Assignor:

Novelis AG
Sternenfeldstrasse 19
CH- 8700 Küsnacht, Zurich
Switzerland
Attention: Legal Counsel
Fax: +41 44 386 21 510

    or to such other address as the recipient may notify or may have notified to
the other party in writing.

18.4   Any notice or other communication under this Agreement shall be in
English or in German. If in German, such notice or communication shall be
accompanied by a translation into English.   19.   WAIVER   19.1   No failure to
exercise or any delay in exercising any right or remedy hereunder shall operate
as a waiver hereunder. Nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
right or remedy.   19.2   Any rights pursuant to this Agreement, including the
rights under this Clause, may be waived only in writing.   20.   COUNTERPARTS  
    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telecopier also shall deliver an original executed counterpart
of this Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.

19



--------------------------------------------------------------------------------



 



21.   GOVERNING LAW AND JURISDICTION   21.1   This Agreement shall be governed
by and construed in accordance with the laws of the Federal Republic of Germany.
  21.2   For any disputes arising out of or in connection with this Agreement
the courts in Frankfurt am Main, Federal Republic of Germany shall have
exclusive jurisdiction. Which court will have jurisdiction to hear the case
(sachliche Zuständigkeit), shall be determined in accordance with statutory
provisions. The Collateral Agent, however, shall also be entitled to take legal
action against the Assignor before any other court having jurisdiction over the
Assignor or any of its assets.   22.   LIABILITY AND INDEMNIFICATION   22.1  
Without extending the Collateral Agent’s liability as set forth in any of the
Credit Agreements, the Collateral Agent shall not be liable for any loss or
damage suffered by the Assignor, save in respect of such loss or damage which is
suffered as a result of any gross negligence (grobe Fahrlässigkeit) or willful
misconduct (Vorsatz) of the Collateral Agent.   22.2   The Assignor shall
indemnify the Collateral Agent and any person appointed by the Collateral Agent
under this Agreement, against any losses, actions, claims, expenses, demands and
liabilities which are incurred by or made against the Collateral Agent for any
action or omission in the exercise of the powers contained herein other than to
the extent that such losses, actions, claims, expenses, demands and liabilities
are incurred by or made against the Collateral Agent as a result of the gross
negligence (grobe Fahrlässigkeit) or willful misconduct (Vorsatz) of the
Collateral Agent.   23.   AMENDMENTS       Any amendment to, or modification of,
this Agreement, including this Clause, shall be effective only if made in
writing, unless mandatory law provides for more stringent formal requirements.  
24.   ANNEXES, SCHEDULES       All Annexes and Schedules to this Agreement shall
form an integral part hereof.   25.   SEVERABILITY   25.1   Should any provision
of this Agreement be or become invalid or unenforceable, or should this
Agreement be accidentally incomplete or become incomplete, this shall not affect
the validity or enforceability of the remaining provisions hereof. In lieu of
the invalid or unenforceable provision or in order to remedy any incompleteness,
a provision shall apply which comes as close as possible to that which the
Parties had

20



--------------------------------------------------------------------------------



 



    intended or would have intended if they had considered the matter. In the
event that any Receivables granted under this Agreement shall be impaired or be
or become invalid or unenforceable this shall not affect the validity or
enforceability of any other Receivables granted under this Agreement.

25.2   To the extent that Receivables have not been properly transferred,
Assignor undertakes that it will promptly (unverzüglich) cure any legal defects,
undertake all necessary acts and (in the event that these legal defects render
this Agreement invalid or otherwise affect the perfection and enforceability of
the security interest created thereby) re-execute this Agreement.

21



--------------------------------------------------------------------------------



 



SCHEDULE 1
Certificate
[Letterhead of Novelis AG]
TO WHOM IT MAY CONCERN
Date: [•]
This is to declare and certify that Novelis AG has assigned its present and
future receivables and related accessory and ancillary rights in accordance with
a receivables assignment agreement dated on or about December 17, 2010 to Bank
of America, N.A. (the “Receivables Assignment Agreement”).
Further to the Receivables Assignment Agreement, you are hereby instructed to
make any and all payments owed by you to Novelis AG solely in accordance with
any instructions you may receive from Bank of America, N.A.or any of its
assignees, chargees or pledgees.
Furthermore, pursuant to the authorisation granted to us under the Receivables
Assignment Agreement, we hereby terminate any current account arrangements
(Kontokorrent) that are in existence between you and Novelis Deutschland GmbH
and demand determination of the net balance from you.
This declaration is irrevocable.
SIGNED on behalf of
NOVELIS AG

             
 
     
 
   
Name:
      Name:    
 
           
Title:
      Title:    

Enclosures: Form of Acknowledgement

 



--------------------------------------------------------------------------------



 



Form of Acknowledgement
To: Bank of America, N.A.

          Date:    


Re: Receivables Assignment Agreement
Dear Sirs,
We hereby acknowledge receipt of the notice of Assignment of Receivables dated
[•] 2010 (the “Notice”), whereby we are put on notice that Novelis AG has
assigned all of its present and future rights and claims against us arising
under our business connection, to Bank of America, N.A. pursuant to a
receivables assignment agreement dated on or about December 17, 2010.
[We hereby also confirm that we have received the notice of the termination of
the current account arrangements (Kontokorrent) and that we will determine the
net balance.]1
We hereby confirm to act in accordance with the instructions made in the Notice.
Yours sincerely,

          [Name of third party debtor]
    by:         Name:        Title:       

 

1   Insert as applicable, i.e. if cuurent account arrangements exist.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Notice of Transfer
From: [Bank of America, N.A. or its assignee or pledgee]
[Name of Assigned Debtor]
[Address of Assigned Debtor]
To [__] and [__]
[Place], [Date]
Dear Sirs,
In accordance with the provisions of a Non-Recourse Receivables Purchase
Agreement as amended and restated on December 17, 2010 (as amended from time to
time) concluded between Novelis Deutschland GmbH, Göttingen, Germany, and
Novelis AG, Switzerland, Novelis Deutschland GmbH assigned to Novelis AG the
receivables designated below (the “Purchased Receivables”) for which you are the
debtor. Further, in accordance with the provisions of an assignment of
receivables dated on or about December 17, 2010, Novelis AG assigned the
Purchased Receivables to us.
[List Purchased Receivables]
You are hereby requested to refrain, as of today, from making any payment under
the said receivables as directed by Novelis Deutschland GmbH or Novelis AG.
Furthermore, pursuant to the authorisation granted to us under the Receivables
Assignment Agreement, we hereby terminate any current account arrangements
(Kontokorrent) that are in existence between you and Novelis Deutschland GmbH
and demand determination of the net balance from you.
Please make any further payment to the following account [__].
All payments made to Novelis Deutschland GmbH or Novelis AG in relation to the
above Purchased Receivables will be of no effect vis-à-vis ourselves after you
have received this letter. Such payments to Novelis Deutschland GmbH or Novelis
AG will not result in a discharge of your obligations under the Purchased
Receivables.
Novelis Deutschland GmbH and Novelis AG have authorised us to give this notice
not only in our name, but also in the name of Novelis Deutschland GmbH and
Novelis AG and accordingly this notice is given in our name, the name of Novelis
Deutschland GmbH and the name of Novelis AG.
Yours sincerely,
[Signature of the representative duly authorised on behalf of the Purchaser’s
assignee or pledgee.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Receivables List
-CD-ROM-

 



--------------------------------------------------------------------------------



 



Signatories

 



--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS DEUTSCHLAND GMBH
as Transferor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
TRANSFER OF TITLE TO MOVABLE ASSETS
(SICHERUNGSÜBEREIGNUNG)
 

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. TRANSFER OF TITLE
    6  
3. DELIVERY (ÜBERGABE) OF SECURITY ASSETS
    8  
4. DELIVERY OF UPDATED ASSET LISTS
    8  
5. RETENTION OF TITLE
    9  
6. USE, LABELING AND TRANSFER OF THE SECURITY ASSETS
    10  
7. USE OF THE INVENTORY IN PRODUCTION PROCESS
    11  
8. RELOCATION OF INTERNAL INVENTORY
    12  
9. INSURANCE OF THE COLLATERAL
    12  
10. SECURED OBLIGATIONS
    13  
11. DISPOSAL OVER SECURITY ASSETS; TRANSFER OF POSSESSION OF SECURITY ASSETS TO
COLLATERAL AGENT
    13  
12. REALISATION OF THE SECURITY ASSETS
    13  
13. LIMITATION OF ENFORCEMENT
    16  
14. WAIVER OF TRANSFEROR’S DEFENSES AND OF SUBROGATION RIGHTS
    19  
15. RELEASE OF THE SECURITY ASSETS
    19  
16. DURATION AND INDEPENDENCE
    20  
17. REPRESENTATIONS AND WARRANTIES
    20  
18. UNDERTAKINGS OF THE TRANSFEROR
    22  
19. INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS
    24  
20. NOTICES
    25  
21. WAIVER
    25  
22. GOVERNING LAW AND JURISDICTION
    26  
23. LIABILITY AND INDEMNIFICATION
    26  
24. AMENDMENTS
    26  
25. ANNEXES, SCHEDULES
    27  
26. SEVERABILITY
    27  
SCHEDULE 1 Asset List
    - 1 -  
SCHEDULE 2 Site Maps
    - 2 -  
SCHEDULE 3 Form of Inclusion of New Security Area
    - 3 -  

 



--------------------------------------------------------------------------------



 



This TRANSFER OF TITLE AGREEMENT (the “Agreement”) is made on December 17, 2010
Between:

1.   Novelis Deutschland GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organised under the laws of the Federal Republic of
Germany, having its business address at Hannoversche Strasse 1, 37075 Göttingen,
Germany, which is registered in the commercial register (Handelsregister) of the
local court (Amtsgericht) of Göttingen under HRB 772 (the “Transferor”); and  
2.   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 135 S.
LaSalle, Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A. (in its capacity as
the Collateral Agent under the ABL Credit Agreement (as defined below), the
“Collateral Agent”).

WHEREAS:

A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender (as the foregoing capitalized terms are defined in the
ABL Credit Agreement), the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “ABL Loans”) to the ABL Borrowers.  
B)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Term Loan
Borrower”), Holdings, the Subsidiary Guarantors, the lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Term Loan
Administrative Agent”) and as Collateral Agent (as the foregoing capitalized
terms are defined in the Term Loan Credit Agreement), the lenders thereunder
have agreed to extend credit to the Term Loan Borrower in the form of initial
term loans (the “Initial Term Loans”) and, if so requested by the Term Loan
Borrower by written notice to the Term Loan Administrative Agent and provided
that the approached existing lender elects to provide the respective commitment,
in the form of incremental commitment term loans effected by a respective
joinder agreement to the Term Loan Credit Agreement (the “Incremental Term
Loans”),

1



--------------------------------------------------------------------------------



 



    and certain refinancing indebtedness in respect of all or any portion of the
Term Loans then outstanding (the “Other Term Loans” and, together with the
Initial Term Loans and the Incremental Term Loans referred to as the “Term
Loans”).   C)   The ABL Loans and the Term Loans are collectively referred to as
the “Loans”, and the ABL Credit Agreement and the Term Loan Credit Agreement are
collectively referred to as the “Credit Agreements” and each a “Credit
Agreement”.   D)   It is one of the conditions to granting the Loans under the
Credit Agreements that the Transferor enters into this Agreement.   E)   The
Transferor has agreed to transfer title to its respective movable assets (as
defined below) as security for the Secured Parties’ respective claims against
the Loan Parties under or in connection with the Loan Documents.

NOW, IT IS AGREED as follows:
1. DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgments of Indebtedness” shall mean (i) the Abstract
Acknowledgment of Indebtedness and Guarantee (Abstraktes Schuldanerkenntnis und
Garantie) among Novelis Aluminium Holdings Company, Novelis Deutschland GmbH and
the Collateral Agent, granted in connection with the ABL Credit Agreement and
(ii) the Abstract Acknowledgment of Indebtedness and Guarantee (Abstraktes
Schuldanerkenntnis und Garantie) among Novelis Aluminium Holdings Company,
Novelis Deutschland GmbH and the Collateral Agent, granted in connection with
the Term Loan Credit Agreement and “Abstract Acknowledgement of Indebtedness”
shall mean each of them.
“Asset List” shall mean the list of movable tangible assets (bewegliche Sachen)
attached to this Agreement as Schedule 1 (Asset List).
“Borrowers” shall mean collectively the ABL Borrowers and the Term Loan
Borrower.
“Event of Default” shall mean any Event of Default as defined in the ABL Credit

2



--------------------------------------------------------------------------------



 



Agreement and/or any Event of Default as defined in the Term Loan Credit
Agreement, as the context requires.
“Inventory” shall mean any fixed assets (Anlagevermögen) and inventories
(Umlaufvermögen) (a) currently located in, or hereafter brought into, the
Security Areas (the “Internal Inventory”) or (b) being owned by the Transferor
and not being located in the Secured Areas (“External Inventory”), in each case
comprising, without limitation, all works in progress, finished stock, spare
parts or materials used or consumed or to be used or consumed in processing,
production, packaging, delivery, shipping or otherwise, as described in any list
delivered on or after the date hereof pursuant to Clauses 2.1 and 4.1, any such
list to be attached to this Agreement and to form an essential part of thereof.
“Inventory Rights” shall mean all rights the Transferor may have against its
suppliers, its customers or any third party (such as a shipper of goods or a
storage company) pertaining to the Inventory (whether on the basis of the
agreements pursuant to which the Inventory was or will be delivered to or by the
Transferor, on the basis of a third party’s direct possession, where applicable,
of any asset that constitutes Inventory, or otherwise), such as rights to claim
delivery, rights of possession, inchoate rights (Anwartschaftsrechte), rights to
reduce the purchase price and termination rights, as well as security interests
in such goods or in any other rights or assets.
“Lenders” shall mean the Lenders under the ABL Credit Agreement and/or the
Lenders under the Term Loan Credit Agreement, as the context requires.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement other than
those arising in the ordinary course of business.
“Loan Parties” shall mean the Loan Parties as defined in the ABL Credit
Agreement and/or the Loan Parties as defined in the Term Loan Agreement, as the
context requires.
“Parties” shall mean the Transferor and the Collateral Agent.
“Permitted Lien” has the meaning given to such term in the ABL Credit Agreement
and/or the Term Loan Credit Agreement, as the context requires.
“Receivables Purchase Agreement” shall mean the receivables purchase

3



--------------------------------------------------------------------------------



 



agreement and any related servicing agreements between Novelis Deutschland GmbH,
on the one hand, and Novelis AG, on the other hand, providing, inter alia, for
the sale and transfer of receivables by Novelis Deutschland GmbH to Novelis AG,
as such agreement may be amended, modified, supplemented or replaced from time
to time, in order that the receivables subject thereto may be included in the
borrowing base established under the ABL Credit Agreement.
“Security Areas” shall mean the areas marked (bordered with a bold line,
hatched, or red-marked) on the site maps attached to this Agreement as
Schedule 2 (Site Maps).
“Secured Obligations” shall comprise
(I) (a) obligations of the ABL Borrowers and the other Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing (and
interest that would have accrued but for such proceeding) during the pendency of
any Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding) on the ABL Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the ABL Borrowers and the other Loan Parties
under the ABL Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the ABL Borrowers and the other Loan Parties under the ABL Credit Agreement and
the other Loan Documents, and (b) the due and punctual payment of all Secured
Bank Product Obligations (for purposes of clause (I) “Loan Parties”, “Insolvency
Proceeding”, “Letter of Credit”, “Reimbursement Obligations”, “Extraordinary
Expenses” and “Loan Documents” and “Secured Bank Product Obligations” have the
meaning set forth in the ABL Credit Agreement);
(II) (a) obligations of the Term Loan Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of (i)
the principal of and premium, if any, and interest (including interest accruing
(and interest that would have accrued but for such proceeding) during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and

4



--------------------------------------------------------------------------------



 



as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Term Loan
Borrower and the other Loan Parties under the Term Loan Credit Agreement and the
other Loan Documents, and (b) the due and punctual payment of all obligations of
the Term Loan Borrower and the other Loan Parties under each Hedging Agreement
entered into with any Secured Hedge Provider under the Term Loan Credit
Agreement (for purposes of clause (II), “Loan Parties”, “Hedging Agreement”,
“Secured Party” and “Secured Hedge Provider” have the meaning set forth in the
Term Loan Credit Agreement); and
(III) the Abstract Acknowledgements of Indebtedness.
“Secured Parties” shall mean, collectively, the Secured Parties as defined in
the ABL Credit Agreement and the Secured Parties as defined in the Term Loan
Credit Agreement.
“Updated Asset List” has the meaning given to such term in Subclause 4.2.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the Term Loan Credit Agreement and/or the ABL Credit
Agreement, as the context requires.   1.4   Unless otherwise indicated, the
definition of a term in the singular shall include the definition of such term
in the plural and vice versa.   1.5   This Agreement is made in the English
language. For the avoidance of doubt, the English language version of this
Agreement shall prevail over any translation of this Agreement. However, where a
German translation of a word or phrase appears in the text of this Agreement,
the German translation of such word or phrase shall prevail.

5



--------------------------------------------------------------------------------



 



1.6   Any reference in this Agreement to a “Clause”, a “sub-clause” or a
“Schedule” shall, subject to any contrary indication, be construed as a
reference to a clause, a sub-clause or a schedule hereof.   2.   TRANSFER OF
TITLE   2.1   The Transferor hereby transfers (übereignet) to the Collateral
Agent its current and future rights (title, co-title, or inchoate rights
(Anwartschaftsrechte), as the case may be) to the Inventory and assigns to the
Collateral Agent in its capacity as agent (Treuhand) for and on behalf of the
Secured Parties its current and future Inventory Rights, in particular:

  2.1.1   all machinery and equipment (including all machines, office equipment,
computer hardware, office furniture), and all inventory (including goods on
stock (Warenvorräte) and all other movable tangible assets (bewegliche Sachen)

  (A)   that are currently located within the Security Areas; or     (B)   that
will be located within the Security Areas in the future;

  2.1.2   the assets, including External Inventory, specified in the Asset List
attached hereto as Schedule 1; and     2.1.3   all further assets specified in
any Updated Asset List in the future.

    The assets referred to above, are herein referred to as the “Security
Assets”.

2.2   If, at the time of the transfer, the Transferor only has co-ownership
(Miteigentum) or an inchoate right (Anwartschaftsrecht) in any of the Security
Assets, only such co-ownership or inchoate right shall be transferred to the
Collateral Agent.   2.3   Ownership, co-ownership and any inchoate right to
title in the Security Assets shall pass to the Collateral Agent

6



--------------------------------------------------------------------------------



 



  2.3.1   on the date of the signing of this Agreement, for purposes of Clause
2.1.1(A) or 2.1.2;     2.3.2   at the time the Security Asset is delivered to
the Security Area, for purposes of Clause 2.1.1(B); or     2.3.3   at the time
an Updated Asset List in relation to the assets listed in such Updated Asset
List is delivered, for purposes of Clause 2.1.3.         Each such transfer
shall take effect without further action by either Party or any other person.

2.4   The Parties agree that, in the case of inchoate rights or any other
contractual rights to claim transfer of title of any assets that constitute
Security Assets, title shall pass directly from the Transferor’s respective
supplier to the Collateral Agent. In the event that, not withstanding the
provisions hereof, title in any Security Assets were to pass from a third party
to the Transferor, the Transferor hereby transfers such title to the Collateral
Agent as of the time of the acquisition of title by the Transferor and agrees to
hold any such title in trust for the Collateral Agent until the transfer of
title to the Collateral Agent takes effect.   2.5   The transfer of title to the
Collateral Agent shall not be affected by the Transferor relocating any of the
Security Assets to a location outside the Security Areas. The Transferor’s right
to relocate any of the Internal Inventory to premises other than the Security
Areas is subject to Clause 8 (Relocation of Internal Inventory) hereof.   2.6  
The Collateral Agent hereby accepts the transfers and assignments made hereby.  
2.7   To the extent External Inventory is not already identified in the Asset
List, the Transferor undertakes (i) to provide the Collateral Agent on the date
hereof with all available information in relation to all external sites held and
operated by a third party where External Inventory is kept or deposited which is
reasonably required in order to fulfill the requirements of the German Law
principle of identification (Bestimmtheitsgrundsatz) with a view to grant
security interest over the External Inventory by way of security transfer
(Sicherungsübereignung) (the “Information”), and which shall be specified (if
necessary) in terms of the requested type and quality of the Information in
consultation with the Collateral Agent, and (ii) to grant security interest by
way of security transfer

7



--------------------------------------------------------------------------------



 



    (Sicherheitsübereignung) on the date hereof in relation to such External
Inventory to the extent legally possible (in the reasonable opinion of the
Collateral Agent) taking into account the actual particularities at such
external sites as evidenced by the Information. At the reasonable written
request of the Collateral Agent, taking into account legitimate interests of the
Transferor and without substantially interfering with reasonable commercial
interests of the Transferor, the Transferor shall re-arrange the storage of
External Inventory in order to safeguard the legitimate interests of the
Collateral Agent and the Secured Parties. The Secured Parties acknowledge that
inventory is, in parts, stored at premises of customers and that in such case,
no security transfer can be demanded which would reasonably require the
customers’ consent or cooperation.   3.   DELIVERY (ÜBERGABE) OF SECURITY ASSETS
      Delivery of physical possession (Besitz) of the Security Assets to the
Collateral Agent is hereby replaced by the Transferor agreeing to hold the
Security Assets in gratuitous custody (unentgeltliche Verwahrung) for the
Collateral Agent. To the extent that any third party has or obtains possession
of the Security Assets, the Transferor hereby assigns all present and future
claims to possession (Herausgabeansprüche) of the Security Assets it has, or
will acquire in the future, against such third party to the Collateral Agent.  
4.   DELIVERY OF UPDATED ASSET LISTS   4.1   At the date hereof, the Transferor
shall at its own expense provide the Collateral Agent with a full list
reflecting the status as of November 30, 2010, of (i) the Internal Inventory
located at the Security Areas and (ii) the External Inventory owned by it (the
“Asset List”), such list to be attached hereto as Schedule 1.   4.2   The
Transferor shall deliver to the Collateral Agent no later than the fifteenth
Business Day of each calendar quarter an updated list (the “Updated Asset List”)
as per the end of the preceding calendar quarter; such Updated Asset List shall
be delivered for the first time as per the end of the first calendar quarter of
2011. Such Updated Asset List shall show all moveable assets owned by the
respective Transferor at the date set out on the list. In addition, such Updated
Asset List shall show all movable assets (if any), in which the respective
Transferor has an inchoate right to title at the time of delivery of the list.

8



--------------------------------------------------------------------------------



 



4.3   The Updated Asset List shall be delivered in the same form as the Asset
List set out in Schedule 1 (Asset List).   4.4   Each delivery of an Updated
Asset List by the Transferor shall constitute an agreement as to the transfer
(Übereignung) of the Security Assets listed in such Updated Asset List and also
an agreement as to the replacement of delivery according to Clause 3. At the
Collateral Agent’s request, the Updated Asset List shall be delivered by email,
by an electronic data carrier or in such other form as the Collateral Agent
requires.   4.5   For the sake of clarification, the transfer under Clause 4.3
shall in no way limit the generality of the transfer under Clause 2. In
particular, if for any reason whatsoever any Security Asset has not been set out
in the Updated Asset List, then the transfer of the Security Assets under Clause
2 shall not be affected thereby.   4.6   Upon the occurrence of an Event of
Default, the Transferor shall, upon request of the Collateral Agent, deliver an
Updated Asset List.   4.7   To the extent the Transferor has instructed a third
party with its bookkeeping or data processing, it hereby authorises the
Collateral Agent to obtain the Updated Asset Lists directly from such third
party in its own name and at the Transferor’s costs. The Transferor’s obligation
to deliver the Updated Asset List personally shall not be affected hereby.   5.
  RETENTION OF TITLE   5.1   The Transferor shall, in the ordinary course of
business, terminate any retention of title arrangements, including extended and
broadened retention of title arrangements (verlängerte und erweiterte
Eigentumsvorbehalte) by paying the purchase price to the relevant supplier. In
the event that the Transferor fails to terminate any such person’s interest, the
Collateral Agent shall be entitled to pay the purchase price or part thereof on
behalf and at the costs of the Transferor in order to terminate such retention
of title arrangement when such purchase price is due. The Transferor is entitled
to enter into additional retention of title arrangements in the ordinary course
of business insofar as such additional retention of title arrangements
constitute Permitted Liens.

9



--------------------------------------------------------------------------------



 



5.2   The Transferor hereby assigns to the Collateral Agent any claims that it
currently has or will have in the future against such supplier, in particular,
claims to transfer of the assets, claims in the event that the supply agreement
is terminated or not performed properly, claims to return of payments already
made and claims to damages.   5.3   Notwithstanding anything to contrary
contained in (i) any individual purchase agreement entered into, or to be
entered into, by the Transferor, or (ii) the general conditions of sale
(Allgemeine Geschäftsbedingungen) to the Transferor, the Transferor hereby
irrevocably and unconditionally waives vis-á-vis the Collateral Agent any
retention of title rights or other security rights, if any, which it may
otherwise have in respect of any assets that constitute Security Assets (except
to the extent such waiver would cause the Transferor to breach its obligations
in relation to such Security Assets.   6.   USE, LABELING AND TRANSFER OF THE
SECURITY ASSETS   6.1   At the reasonable request of the Collateral Agent and if
necessary to preserve legitimate interests of the Collateral Agent, each piece
of Inventory shall at all times be labelled. Additionally, upon the Collateral
Agent’s reasonable request, the Transferor shall label the relevant Inventory as
being owned by the Collateral Agent for security purposes.   6.2   The
Transferor’s books and records shall indicate the existence of the Security
Interest in the exhibit (Anhang) to the Transferor’s Financial Statements and
the Transferor shall refrain from any acts or omissions which could prevent
third parties who may have a legitimate interest in obtaining knowledge of such
Security Interest from obtaining knowledge thereof.   6.3   The Transferor shall
at all times store and treat the Security Assets at its own expense with the
proper diligence and care usually employed by an orderly merchant or ensure such
treatment or storage by third parties and refrain from any acts or omissions
which might result in a damage, other than an immaterial damage, or loss of the
Security Assets, and maintain the Security Assets at all times in the ordinary
course of business in a good state of repair, equivalent to its present
condition (except for normal wear and tear), and to replace any damaged,
destroyed or otherwise lost Security Assets in the ordinary course of business,
taking into account the reasonable business interests of the Transferor.

10



--------------------------------------------------------------------------------



 



7.   USE OF THE INVENTORY IN PRODUCTION PROCESS   7.1   Unless any Event of
Default has occurred, the Transferor may use the Inventory in any production
process carried on by the Transferor in a lawful manner in the ordinary course
of business.   7.2   To the extent commercially justifiable, the Transferor will
in exercising its rights under clause 7.1 above use its best efforts to ensure
that the Collateral Agent will during the production process remain or become
owner (Eigentümer), part owner (Miteigentümer) or have an inchoate right
(Anwartschaftsrecht) in respect of the goods which are the result of such
production process (such goods being hereafter referred to as “New Product”). If
as a result of any production process carried out by the Transferor (whether or
not by incorporation of the Inventory into a New Product) (Vermischung,
Vermengung, Verarbeitung), the Transferor is no longer owner, part-owner or
holder of an inchoate right of the New Product or the relevant Inventory, then
as soon as the Transferor regains such rights, such rights shall automatically
be deemed to be transferred to the Collateral Agent. If as result of any
production process carried out by the Transferor the Transferor co-mingles goods
or materials owned by it with goods or materials owned by third parties and the
Transferor thereby becomes part-owner or holder of the resulting New Product of
any inchoate right, then, as soon as the Transferor gains such rights such
rights shall be deemed to be transferred to the Collateral Agent.   7.3   To the
extent that the Transferor has the right to demand transfer of ownership, part
ownership or inchoate rights, the Transferor hereby assigns such rights to the
Collateral Agent who accepts such assignments.   7.4   To the extent ownership,
part-ownership or any inchoate right in the New Products passes on to the
Collateral Agent, the transfer of possession in such New Products will be
substituted by the Transferor holding them in gratuitous custody (unentgeltliche
Verwahrung) for the Collateral Agent.   7.5   If any third party is in, or
acquires, possession of any New Product, the Transferor hereby assigns to the
Collateral Agent its present and future claims to demand restitution
(Herausgabe) thereof from such third party and the Collateral Agent accepts such
assignment.

11



--------------------------------------------------------------------------------



 



7.6   The Transferor hereby also assigns to the Collateral Agent all present or
future claims it may have against a third party in respect of the production
process of the Inventory or the New Product resulting therefrom and the
Collateral Agent accepts such assignment.   7.7   In the event that any
production process with respect to the Inventory is or shall be carried out by a
third party on behalf of the Transferor, the Transferor shall procure, at its
own expense, that such production process is legally documented with the care of
an orderly merchant and in particular, without limitation, provide that the
Collateral Agent remains or becomes owner (Eigentümer), part-owner
(Miteigentümer) or have an inchoate right in respect of the New Product, to the
extent permitted by applicable law.   8.   RELOCATION OF INTERNAL INVENTORY    
  The Collateral Agent hereby authorizes the Transferor to store any Internal
Inventory at new premises (the “New Premises”), provided that, in the event that
such New Premises is used for more than 6 consecutive months, the Transferor
shall immediately notify the Collateral Agent of its intention of such
relocation and deliver a list setting out the respective Internal Inventory and
a detailed site plan of such New Premises following which the Internal Inventory
is readily identifiable to the satisfaction of the Collateral Agent. For the
avoidance of doubt, by delivery of such site maps, the Transferor designates
such New Premises as Security Areas.   9.   INSURANCE OF THE COLLATERAL      
The Transferor shall at all times prior to the retransfer of the Collateral to
the Transferor pursuant to Clause 15.1 (unless otherwise provided in the Credit
Agreements):   9.1   Cause all Security Assets of an insurable nature to be
insured and kept insured; and   9.2   as soon as is reasonably practicable
following receipt for a request by the Collateral Agent produce to the
Collateral Agent original or duplicate copies or sufficient extracts of every
policy of insurance together with the premium receipts or other evidence of the
payment thereof.

12



--------------------------------------------------------------------------------



 



10.   SECURED OBLIGATIONS   10.1   The security created hereunder secures the
payment of all Secured Obligations. The security created hereunder shall also
cover any future extension of the Secured Obligations and the Assignor herewith
expressly agrees that the assignment shall secure the Secured Obligations as
extended or increased from time to time.   10.2   The Collateral Agent shall
hold (a) any security over any Revolving Credit Priority Collateral (as defined
in the Intercreditor Agreement) granted hereunder (i) first, as security for any
Secured Obligations owing to the Secured Parties (as defined in the ABL Credit
Agreement) and (ii) second, as security for any Secured Obligations owing to the
Secured Parties (as defined in the Term Loan Credit Agreement), and (b) any
security over any Pari Passu Priority Collateral (as defined in the
Intercreditor Agreement) granted hereunder (i) first, as security for any
Secured Obligations owing to the Secured Parties (as defined in the Term Loan
Credit Agreement) and (ii) second, as security for any Secured Obligations owing
to the Secured Parties (as defined in the ABL Credit Agreement), in each case in
accordance with the terms of the Intercreditor Agreement.   11.   DISPOSAL OVER
SECURITY ASSETS; TRANSFER OF POSSESSION OF SECURITY ASSETS TO COLLATERAL AGENT  
    In relation to third parties, the Transferor shall be authorised
(ermächtigt) to dispose over (verfügen) its Security Assets in the ordinary
course of business. The Collateral Agent shall be entitled to revoke the
authorisation granted under this Clause 11 and may request transfer of
possession of the Security Assets to it by notice to the Transferor at any time
after any of the events described in Clauses 12.1 or 12.6 has occurred.   12.  
REALISATION OF THE SECURITY ASSETS   12.1   The Security Assets shall become
immediately enforceable if any Event of Default has occurred, is continuing,
unwaived and unremedied and any of the Secured Obligations have not been paid
when due and payable and the Collateral Agent gives notice to the Transferor
that the Security Assets in question are enforceable. After the Security Assets
have become enforceable, the Collateral Agent may in its

13



--------------------------------------------------------------------------------



 



    absolute discretion enforce all or any part of the Security Assets in any
manner it sees fits.   12.2   The realisation (Verwertung) of the Security
Assets (or any part thereof) shall not require a prior court ruling or any other
enforceable title (vollstreckbarer Titel).   12.3   The Collateral Agent shall
be entitled to realise the Security Assets — either in whole or in part — in any
legally permissible manner, in particular by public auction (Versteigerung) or
private sale (freier Verkauf).   12.4   If all or part of the Security Assets
are sold in a public auction, the public auction may be held at any place in
Germany determined by the Collateral Agent. The public announcement of such
auction shall be made (at the sole discretion of the Collateral Agent) in one or
more regional or supra regional (überregional) German daily newspapers
(Tageszeitungen) and in the German Federal Gazette (Bundesanzeiger). The public
announcement shall not be required to be made more than 10 Business Days before
the date of the public auction.   12.5   The Collateral Agent shall be permitted
to purchase any of the Security Assets realised in accordance with the
provisions of Clause 12.1.   12.6   The Collateral Agent shall give the
Transferor at least 10 Business Days prior written notice (Androhung) of the
intention to realise any of the Security Assets (the “Realization Notice”). Such
Realization Notice is not necessary if the observance of the notice period will
materially adversely affect the security interests of the Collateral Agent. Such
Realization Notice shall in particular not be required, if:

  12.6.1   the Transferor or any of the Borrowers cease to make payments to
third parties generally (“seine Zahlungen einstellt” within the meaning of
Section 17 (2), Sentence 2 of the German Insolvency Regulation
(Insolvenzordnung));     12.6.2   the Transferor or any of the Borrowers becomes
over-indebted (“überschuldet” within the meaning of Section 19 of the German
Insolvency Regulation), or illiquid (“zahlungsunfähig” within the meaning of
Section 17 of the German Insolvency Regulation), or its illiquidity is imminent

14



--------------------------------------------------------------------------------



 



      (“drohende Zahlungsunfähigkeit” within the meaning of Section 18 of the
German Insolvency Regulation);     12.6.3   the Transferor or any of the
Borrowers files an application for the institution of insolvency proceedings or
similar proceedings over its assets;     12.6.4   any third party files an
application for the institution of insolvency proceedings or similar proceedings
over the assets of the Transferor or any of the Borrowers, provided such
application is not unfounded (unbegründet); or     12.6.5   a preliminary
insolvency administrator (vorläufiger Insolvenzverwalter) or an insolvency
administrator (Insolvenzverwalter) or any similar kind of receiver, liquidator
or administrator has been appointed over the assets of the Transferor or any of
the Borrowers.

12.7   The Realization Notice pursuant to the first sentence of Clause 12.6 may
be given to the Transferor at the same time any notice of acceleration in
relation to any of the Secured Obligations is given to the Borrower.   12.8   If
the Collateral Agent decides not to enforce all of the Security Assets, it shall
be entitled to determine, in its sole discretion, which of the Security Assets
shall be realised.   12.9   The Collateral Agent may take all measures and enter
into all agreements with suppliers of the Transferor or any third-party creditor
which it considers reasonably necessary or expedient in connection with the
realisation of the Security Assets, taking into account the legitimate interests
of the Transferor.   12.10   For the purpose of realising the Security Assets,
the Transferor shall, upon the Collateral Agent’s request, promptly
(unverzüglich) furnish the Collateral Agent with all documents of title and
other relevant documents held by the Transferor, and shall render all assistance
which is necessary or expedient in respect of the realisation of the Security
Assets.

15



--------------------------------------------------------------------------------



 



12.11   Following the realisation of all or part of the Security Assets, the net
proceeds (net proceeds shall mean proceeds less any taxes and costs) shall be
used to satisfy the Secured Obligations.

13.   LIMITATION OF ENFORCEMENT   13.1   Subject to Clause 13.2 through Clause
13.4 below, the Collateral Agent shall not enforce the Security Assets to the
extent (i) the Collateral secures obligations of one of the Transferor’s
shareholders or of an affiliated company (verbundenes Unternehmen) of a
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than a Subsidiary of the Transferor or the Transferor
itself), and (ii) the enforcement of the Collateral for such obligations would
reduce, in violation of Section 30 of the German Limited Liability Companies Act
(GmbHG), the net assets (assets minus liabilities minus provisions and liability
reserves (Reinvermögen), in each case as calculated in accordance with generally
accepted accounting principles in Germany (Grundsätze ordnungsmäßiger
Buchführung) as consistently applied by the Transferor in preparing its
unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, §§ 242, 264 HGB)
of the Transferor to an amount that is insufficient to maintain its registered
share capital (Stammkapital) (or would increase an existing shortage in its net
assets below its registered share capital); provided that for the purpose of
determining the relevant registered share capital and the net assets, as the
case may be:

  13.1.1   The amount of any increase of the Transferor’s registered share
capital (Stammkapital) implemented after the date of this Agreement that is
effected without the prior written consent of the Collateral Agent shall be
deducted from the registered share capital of the Transferor;     13.1.2   any
loans provided to the Transferor by a direct or indirect shareholder or an
affiliate thereof (other than a Subsidiary of the Transferor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;

16



--------------------------------------------------------------------------------



 



  13.1.3   any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Transferor in violation of the provisions of any of
the Loan Documents shall be disregarded and not accounted for as liabilities;  
  13.1.4   any assets that are shown in the balance sheet with a book value
that, in the opinion of the Collateral Agent, is significantly lower than their
market value and that are not necessary for the business of the Transferor
(nicht betriebsnotwendig) shall be accounted for with their market value; and  
  13.1.5   the assets of the Transferor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with Clause 13.2.1 below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

13.2  The limitations set out in Clause 13.1 only apply:

  13.2.1   if and to the extent that the managing directors of the Transferor
have confirmed in writing to the Collateral Agent within ten (10) Business Days
of receipt of a Realization Notice or the commencement of enforcement under this
Agreement the value of the Collateral which cannot be enforced without causing
the net assets of the Transferor to fall below its registered share capital, or
increase an existing shortage in net assets below its registered share capital
(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Collateral Agent and neither the Collateral Agent nor any of the Secured Parties
raises any objections against that confirmation within five (5) Business Days
after its receipt; or     13.2.2   if, within twenty (20) Business Days after an
objection under Clause 13.2.1 has been raised by the Collateral Agent or a
Secured Party, the Collateral Agent receives a written audit report (“Auditor’s
Determination”) prepared at the expense of the Transferor by a firm of auditors
of international standing and reputation that is appointed by the Transferor and
reasonably acceptable to the Collateral Agent, to the extent such report
identifies the amount by which the net assets of the Transferor are necessary to
maintain its registered share capital as at the date of the Realization Notice
or the commencement of enforcement (taking into account the adjustments set out

17



--------------------------------------------------------------------------------



 



      above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the Transferor in the
preparation of its most recent annual balance sheet. The Auditor’s Determination
shall be binding for all Parties except for manifest error.     13.2.3   In any
event, the Collateral Agent, for and on behalf of the Secured Parties, shall be
entitled to enforce the Collateral up to those amounts that are undisputed
between them and the Transferor or determined in accordance with Clause 13.1 and
Clause 13.2. In respect of the exceeding amounts, the Collateral Agent shall be
entitled to further pursue the Secured Parties’ claims (if any) and the
Transferor shall be entitled to provide evidence that the excess amounts are
necessary to maintain its registered share capital (calculated as at the date of
the Realization Notice or the commencement of enforcement and taking into
account the adjustments set out above). The Collateral Agent is entitled to
enforce those parts of the Collateral that are not enforced by operation of
Clause 13.1 above at any subsequent point in time. This Clause 13 shall apply
again as of the time such additional enforcement is made.     13.2.4   The
limitations provided for in Clause 13.1 above shall not apply where (i) the
Transferor has a fully valuable (vollwertig) recourse claim (Gegenleistungs-
oder Rückgewähranspruch) vis-à-vis the relevant shareholder or (ii) a domination
agreement (Beherrschungsvertrag) or a profit and loss pooling agreement
(Gewinnabführungsvertrag) is or will be in existence with the Transferor, and
the Transferor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).

13.3   Clause 13.1 shall not apply as to the amount of Loans borrowed and passed
on (whether by way of shareholder loan or equity contribution) to the Transferor
or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid, but excluding, for the avoidance of doubt, any purchase price
payment received by the Transferor under the Receivables Purchase Agreement.  
13.4   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into security arrangements in support of obligations of their shareholders
without

18



--------------------------------------------------------------------------------



 



    limitations, the limitations set forth in Clause 13.1 shall no longer apply.
Should any such guarantees become subject to legal restrictions that are less
stringent than the limitations set forth in Clause 13.1 above, such less
stringent limitations shall apply. Otherwise, Clause 13.1 shall remain
unaffected by changes in applicable law.   14.   WAIVER OF TRANSFEROR’S DEFENSES
AND OF SUBROGATION RIGHTS   14.1   The Transferor hereby waives all defences
against enforcement that may be raised on the basis of potential avoidance
(Anfechtbarkeit) and set-off (Aufrechenbarkeit) of the Secured Obligations. This
waiver shall not apply to a set-off with counterclaims that are (i) uncontested
(unbestritten) or (ii) based on a binding non- appealable court decision
(rechtskräftig festgestellt).   14.2   If the security created hereunder is
enforced, or if the Assignor has discharged any of the Secured Obligations (or
any part of them), no rights of the Secured Parties shall pass to the Assignor
by subrogation or otherwise. Further, the Assignor shall not at any time before,
on or after an enforcement of the security created hereunder and as a result of
the Assignor entering into this Agreement, be entitled to demand indemnification
or compensation from any Borrower, Guarantor or any of its affiliates or to
assign any of these claims.   15.   RELEASE OF THE SECURITY ASSETS   15.1   Upon
full and final satisfaction of all Secured Obligations, the Collateral Agent
shall at the cost and expense of the Transferor retransfer the Security Assets
to the Transferor and surrender the surplus proceeds, if any, resulting from any
realisation of the Security Assets to the Transferor. This shall not apply to
the extent that the Collateral Agent has to surrender the Security Assets or
such proceeds to a third party who is entitled to the Security Assets or to such
proceeds. If the Collateral Agent is authorized to release in whole or in part
any transferred collateral under both the Term Loan Credit Agreement and the ABL
Credit Agreement, the Collateral Agent is authorized to release the Security
Assets under this Agreement.   15.2   At any time when the total value of the
aggregate security granted by the Transferor to secure the Secured Obligations
(the “Security”) which can be expected to be realised in the event of an
enforcement of the Security (realisierbarer Wert)

19



--------------------------------------------------------------------------------



 



    exceeds 110% of the Secured Obligations (the “Limit”) not only temporarily,
the Collateral Agent shall on demand of the Transferor release such part of the
Security (Sicherheitenfreigabe) as the Collateral Agent may in its reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.   16.   DURATION AND INDEPENDENCE   16.1   Without prejudice to Clause
15.2, in no event shall the Security Assets be released before and unless all
Secured Obligations have been fully and finally discharged and there is no
amount outstanding under the Secured Obligations, whether for principal,
interest, fees or other costs, expenses, charges or otherwise.   16.2   The
Security Assets shall provide a continuing security and, to the largest extent
possible under applicable law, no change or amendment whatsoever in and to the
Secured Obligations and to any document relating to the Secured Obligations
shall affect the validity of this Agreement nor shall it limit the obligations
which are imposed on the Transferor hereunder.   16.3   This Agreement is in
addition to, and independent of, any other security or guarantee the Collateral
Agent may now or hereafter hold in respect of the Secured Obligations. None of
such security or guarantee shall prejudice, or shall be prejudiced by, the
Security Assets in any way.   17.   REPRESENTATIONS AND WARRANTIES   17.1   The
Transferor represents and warrants (sichert zu) to the Collateral Agent that:

  17.1.1   except for Permitted Liens that are permitted under each and both of
the Credit Agreements, it is the unrestricted legal and economic owner of the
respective Security Assets specified in the Asset List and the Security Assets
specified in the Asset List are free from any right, claim, title, interest,
pledge, lien or charge whatsoever or other encumbrances or any other third party
rights as at the date set out on such list;     17.1.2   it does not own any
other substantial movable assets than the respective Security Assets specified
in the Asset List as at the date set out on such list;

20



--------------------------------------------------------------------------------



 



  17.1.3   at the date hereof the Security Areas are marked up correctly and
completely on the site maps attached hereto;     17.1.4   at the date hereof the
Security Areas constitute all material present storage and production sites of
the Transferor;     17.1.5   at the date hereof it is not subject to any
restriction of any kind except for Permitted Liens with regard to the transfer
of Security Assets;     17.1.6   at the date hereof it has the requisite
corporate power and authority to enter into this Agreement and all necessary
corporate action has been taken and all necessary consents have been obtained
with regard to the execution and performance of this Agreement;     17.1.7   at
the date hereof it has not ceased payments within the meaning of Section 17 (2),
Sentence 2 of the German Insolvency Regulation, nor is it over-indebted within
the meaning of Section 19 of the German Insolvency Regulation, or in terms of
the German generally accepted accounting principles (Grundsätze ordnungsmäßiger
Buchführung), nor is it illiquid within the meaning of Section 17 of the German
Insolvency Regulation, nor is its illiquidity imminent within the meaning of
Section 18 of the German Insolvency Regulation;     17.1.8   at the date hereof
the execution, delivery and performance of this Agreement and the granting of
the security hereunder will not conflict with or result in a breach or violate
the terms and provisions of, or constitute a default under, any loan agreement
or any other agreement evidencing indebtedness or other material agreement to
which the Transferor is a party, or result in, or require, the creation or
imposition of any lien, encumbrance or security interest other than the security
interests hereunder, nor will any such action result in a violation of the
provisions of the Transferor’s articles of association (Satzung);     17.1.9  
subject to the limitations arising from laws relating to bankruptcy, insolvency
and all other laws affecting the rights of creditors in general, at the date
hereof the security hereunder constitutes the valid and legally binding and
enforceable obligations of the Transferor in accordance with

21



--------------------------------------------------------------------------------



 



      their terms and create pledges which are enforceable without an
enforceable judgement or any other similar instrument (vollstreckbarer Titel),
subject to any qualification in the legal opinion to be issued by the law firm
of Noerr LLP in relation hereto;     17.1.10   at the date hereof the place from
which it is in fact administered and where all material managerial decisions are
taken (tatsächlicher Verwaltungssitz) is in Germany; and     17.1.11   it is a
limited liability company (GmbH) duly established and validly existing under
German law at the date hereof.

18. UNDERTAKINGS OF THE TRANSFEROR

18.1   The Transferor undertakes with respect to the Security Assets:

  18.1.1   to inform the Collateral Agent promptly (unverzüglich) of any change
in the Security Areas;     18.1.2   to provide the Collateral Agent promptly
(unverzüglich) at its request with all information and documents which are
reasonably required with regard to the Security Assets and Security Areas;    
18.1.3   to store all movable tangible assets (bewegliche Sachen), it will
acquire in the future at a Security Area;     18.1.4   to promptly
(unverzüglich) inform the Collateral Agent of the intention to open a new
storage or production site and of the opening of such site and notwithstanding
Clause 8 upon the request of the Collateral Agent, to enter into a further
security transfer agreement with regard to such site by delivery of a site-map
that is marked in a way satisfactory to the Collateral Agent and a notice in the
form set out in Schedule 3 (Form of Inclusion of New Security Area);

22



--------------------------------------------------------------------------------



 



  18.1.5   to promptly (unverzüglich) inform the Collateral Agent, should any of
the representations and warranties expressed under Clause 17 above become
incorrect after the date of this Agreement;     18.1.6   except for Permitted
Liens, not to create or permit to subsist any encumbrance over any of the
Security Assets, or do or permit to be done, anything which is reasonably to be
expected to jeopardise or otherwise prejudice the value of the Security Assets;
    18.1.7   to furnish to the Collateral Agent such information concerning the
Security Assets as is available to it and as the Collateral Agent may reasonably
request, and upon occurrence of any of the events described in Clauses 12.1 and
12.6 and notice being given to it, to permit the Collateral Agent and its
designees to inspect, audit and make copies of and extracts from all records and
all other papers in its possession which pertain to the Security Assets, and
upon the request of the Collateral Agent, to deliver copies of all such records
and papers;     18.1.8   to inform the Collateral Agent promptly (unverzüglich)
upon gaining knowledge of any attachments (Pfändungen) of third parties that
relate to the Security Assets or any other third-party measures which impair or
jeopardise the Security Assets. In the event of any such attachment, the
Transferor shall provide the Collateral Agent with a copy of the attachment
and/or transfer order (Pfändungs- und/oder Überweisungsbeschluss) and any other
documents which the Collateral Agent requests that are necessary or expedient
for a defence against such attachment. In addition, the Transferor shall inform
the third party promptly (unverzüglich) in writing of the Collateral Agent’s
security interest and render to the Collateral Agent all assistance required or
expedient to defend the Security Assets;     18.1.9   to execute and do all such
assurances, acts and things at its own expense, as the Collateral Agent may
reasonably require

  (A)   for perfecting or protecting the security under this Agreement; and    
(B)   in the case of the enforcement of security, to facilitate the realisation
of all or any part of the Security Assets which are subject to this

23



--------------------------------------------------------------------------------



 



      Agreement and the exercise of all powers, authorities and discretions
vested in the Collateral Agent.

19.   INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS

    In the event of a direct conflict between the terms and provisions contained
in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.      
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among Bank of America, N.A. as Revolving Credit Administrative
Agent and Revolving Credit Collateral Agent (as defined therein), Bank of
America, N.A., as Term Loan Administrative Agent and Term Loan Collateral Agent
(as defined therein); and the grantors party thereto, and (b) the provisions of
section 11.22 of the ABL Credit Agreement; for the avoidance of doubt, the in
rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control.       Except
as provided for in this Clause 19, notwithstanding anything herein to the
contrary, the Credit Agreements, including Article X of the ABL Credit Agreement
and Section 11.19 of the Term Loan Credit Agreement, shall govern and control
the exercise of remedies by the Collateral Agent.

24



--------------------------------------------------------------------------------



 



20.   NOTICES   20.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by telecopy (with confirmation copy by registered mail)
to the following addresses:   20.2   If to the Collateral Agent:

Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603, U.S.A.
Attention: Account Officer
Fax: + 312-453-5555

20.3   If to the Transferor:

Novelis Deutschland GmbH
Hannoversche Straße 1,
37075 Göttingen, Germany
Attention: Geschäftsführung
Fax: +49 551 304 4902

    or to such other address as the recipient may notify or may have notified to
the other party in writing.   20.4   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.   21.   WAIVER
  21.1   No failure to exercise or any delay in exercising any right or remedy
hereunder shall operate as a waiver hereunder. Nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any right or remedy.

25



--------------------------------------------------------------------------------



 



21.2   Any rights pursuant to this Agreement, including the rights under this
Clause, may be waived only in writing.   22.   GOVERNING LAW AND JURISDICTION  
22.1   This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany.   22.2   For any disputes arising out
of or in connection with this Agreement the courts in Frankfurt am Main, Federal
Republic of Germany shall have exclusive jurisdiction. Which court will have
jurisdiction to hear the case (sachliche Zuständigkeit), shall be determined in
accordance with statutory provisions. The Collateral Agent, however, shall also
be entitled to take legal action against any of the Transferor before any other
court having jurisdiction over the respective Transferor or any of its assets.  
23.   LIABILITY AND INDEMNIFICATION   23.1   The Collateral Agent shall not be
liable for any loss or damage suffered by the Transferor, save in respect of
such loss or damage which is suffered as a result of any gross negligence (grobe
Fahrlässigkeit) or wilful misconduct (Vorsatz) of the Collateral Agent.   23.2  
The Transferor shall indemnify the Collateral Agent and any person appointed by
the Collateral Agent under this Agreement against any losses, actions, claims,
expenses, demands and liabilities which are reasonably incurred by or made
against the Collateral Agent for any action or omission in the exercise of the
powers contained herein other than to the extent that such losses, actions,
claims, expenses, demands and liabilities are incurred by or made against the
Collateral Agent as a result of the gross negligence (grobe Fahrlässigkeit) or
wilful misconduct (Vorsatz) of the Collateral Agent.   24.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

26



--------------------------------------------------------------------------------



 



25.   ANNEXES, SCHEDULES

All Annexes and Schedules to this Agreement shall form an integral part hereof.

26.   SEVERABILITY   26.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties have intended or would have intended
if they had considered the matter. In the event that any Security Asset granted
under this Agreement shall be impaired or be or become invalid or unenforceable
this shall not affect the validity or enforceability of any other Security Asset
granted under this Agreement.   26.2   To the extent that Security Assets have
not been properly transferred, the Transferor undertakes that it will promptly
(unverzüglich) cure any legal defects, undertake all necessary acts and (in the
event that these legal defects render this Agreement invalid or otherwise affect
the perfection and enforceability of the security interest created thereby)
re-execute this Agreement.

27



--------------------------------------------------------------------------------



 



SCHEDULE 1
Asset List
-CD-ROM-

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Site Maps
-CD-ROM-

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Inclusion of New Security Area
[Letterhead of the Transferor]

     
To:
  Bank of America, N.A.
 
   
 
  135 S. LaSalle, Suite 927, IL4-135-09-27
 
  Chicago, IL 60603, U.S.A.
 
   
 
  Attention:   Account Officer

Security transfer of title, dated [•]; Updated Asset List
Dear Madam or Sir,
reference is made to the Clause 8 of the security transfer of title in movable
assets agreement, dated [•], 2010 (the “Security Transfer Agreement”). Terms
defined in the Security Transfer Agreement shall have the same meaning herein.
Please find attached a site-map of a storage or production area, in which
movable assets owned by us are kept and to which such assets will be delivered
in the future. Upon delivery and acceptance by you of this inclusion letter, the
area marked on the site map shall be considered to be a Security Area within the
meaning of the Security Transfer Agreement and title in the assets kept thereon
or delivered thereto in the future shall be transferred (übereignet) to you.
Therefore, we hereby offer
to consider the area marked-up on the attached site-map to be a Security Area
within the meaning of the Security Transfer Agreement, and
from the date hereof, to apply all terms and conditions of the Security Transfer
Agreement to the attached site-map and the assets located in the thereby defined
Security Area, as if the Security Transfer Agreement had been entered into with
that site-map also attached to it as Schedule 2.
We do not expect to receive your acceptance declaration to the offer made
herein, i.e. the offer can be accepted by countersigning it below, without the
need to send us the countersigned copy.

- 3 -



--------------------------------------------------------------------------------



 



With kind regards,
[to be signed on behalf of the Transferor]
_______________________
Name:
Title:
[to be signed on behalf of the Collateral Agent]
_______________________
Name:
Title:

- 4 -



--------------------------------------------------------------------------------



 



Signatories

 



--------------------------------------------------------------------------------



 



Attachment 2
NOVELIS ALUMINIUM HOLDING COMPANY
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
 
SECOND RANKING
SHARE PLEDGE AGREEMENT
relating to the shares in
Novelis Deutschland GmbH
(Geschäftsanteilsverpfändung)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Clause   Page
1.  DEFINITIONS AND LANGUAGE
    4  
2.  PLEDGED SHARES
    11  
3.  PLEDGE
    11  
4.  SCOPE OF THE PLEDGES
    12  
5.  PURPOSE OF THE PLEDGES
    13  
6.  EXERCISE OF SHAREHOLDER RIGHTS
    14  
7.  ENFORCEMENT OF THE PLEDGES
    14  
8.  REPRESENTATIONS AND WARRANTIES
    15  
9.  UNDERTAKINGS OF THE PLEDGOR
    17  
10. INDEMNITY
    18  
11. DURATION AND INDEPENDENCE
    19  
12. RELEASE (PFANDFREIGABE)
    19  
13. PARTIAL INVALIDITY, WAIVER
    20  
14. AMENDMENTS
    20  
15. NOTICES AND THEIR LANGUAGE
    20  
16. APPLICABLE LAW, JURISDICTION
    21  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 Form of notice to be delivered to the Company
    - 2 -  
SCHEDULE 3 Required Consents
    - 3 -  

2



--------------------------------------------------------------------------------



 



This SHARE PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Aluminium Holding Company, a company incorporated under the laws
of Ireland, with its registered office at 25/28 North Wall Quay, Dublin 1,
Ireland, registered with the Irish Register of Companies under no. 316911, (the
“Pledgor);   (2)   Bank of America, N.A., a national banking organization
organized under the laws of the United States of America, having its business
address at 135 S. LaSalle, Suite 927, IL4-135-09-27, Chicago, IL 60603, U.S.A.,
in its capacity as collateral agent under the ABL Credit Agreement (as defined
below) (the “Collateral Agent”);   (3)   the institutions listed in Schedule 1
(List of Lenders and other Secured Parties) hereto in their capacity as lenders
or other secured parties under or in connection with the ABL Credit Agreement
(as defined below) (together with the Collateral Agent the “Original Pledgees”);
and   (4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the Borrowers (as defined below), AV
METALS INC., a corporation formed under the Canada Business Corporations Act, as
holdings (“Holdings”), the Subsidiary Guarantors (as defined below), the lenders
party thereto, BANK OF AMERICA, N.A., as issuing bank, U.S. swingline lender,
Collateral Agent and administrative agent (the “Administrative Agent”) and THE
ROYAL BANK OF SCOTLAND PLC, as European swingline lender, the lenders thereunder
have agreed to grant revolving loans and other extensions of credit (the
“Loans”) to the Borrowers.   (B)   It is one of the conditions for making the
Loans that the Pledgor enters into this Agreement.   (C)   The Pledgor has
agreed to grant a pledge over its shares in the Company (as defined below) as
security for the Pledgees’ (as defined below) respective claims against the Loan
Parties (as defined below) under or in connection with the ABL Credit Agreement.
  (D)   Further, the Pledgor has entered into an agreement on the abstract
acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) with, inter
alios, the Collateral Agent on or about the date hereof in connection with the
ABL Credit Agreement (the “Abstract Acknowledgement of Indebtedness”).

3



--------------------------------------------------------------------------------



 



(E)   Furthermore, in connection with a term loan credit agreement dated or to
be dated on or around December 17, 2010 (the “Term Loan Credit Agreement”
together with the ABL Credit Agreement, the “Credit Agreements”), the Pledgor
has agreed to grant a first ranking pledge over its shares in the Company as
security for the obligations arising under or in connection with the Term Loan
Credit Agreement.

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1.   In this Agreement:       “Administrative Borrower” shall mean Novelis
Inc., a corporation formed under the Canada Business Corporations Act, or any
successor entity serving in that role.       “Agents” shall mean each of the
Administrative Agent and the Collateral Agent and “Agent” shall mean any of
them.       “Bank Product” shall mean any of the following products, services or
facilities extended to Holdings, Novelis Inc. or certain of its subsidiaries by
a Lender or any of its affiliates: (a) cash management services; (b) commercial
credit card and merchant card services; and (c) other banking products or
services, other than letters of credit and Hedging Agreements.       “Borrowers”
shall mean all borrowers under the ABL Credit Agreement including, among others,
Novelis Inc., a corporation formed under the Canada Business Corporations Act;
Novelis Corporation, a Texas corporation; Novelis PAE Corporation, a Delaware
corporation, Novelis Brand LLC, a Delaware limited liability company, Novelis
South America Holdings LLC, a Delaware limited liability company; Aluminum
Upstream Holdings LLC, a Delaware limited liability company; Novelis
Acquisitions LLC; Novelis North America Holdings Inc.; Novelis UK Ltd, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596; Novelis North America Holdings Inc., a Delaware
corporation, Novelis Acquisitions LLC, a Delaware limited liability company, and
Novelis AG, a stock corporation (AG) organized under the laws of Switzerland.  
    “Bank Product Debt” shall mean Indebtedness and other obligations of a Loan
Party relating to Bank Products.       “Borrowing Base Certificate” shall mean
an officer’s certificate from Administrative Borrower, delivered to the
Administrative Agent and the Collateral Agent setting forth the Administrative
Borrower’s calculation of the borrowing base in connection with the ABL Credit
Agreement.

4



--------------------------------------------------------------------------------



 



“Business Day” shall mean a day (other than a Saturday or Sunday) on which banks
are open for general business in New York City, Chicago, London, Zurich and
Frankfurt am Main.
“Closing Date” shall mean the date of the initial credit extension under the ABL
Credit Agreement.
“Collateral” shall mean all of the collateral, pledge collateral and mortgaged
property referred to in the Security Documents and all of the other property
that is or is intended under the terms of the Security Documents to be subject
to liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Company” shall mean Novelis Deutschland GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Federal
Republic of Germany having its business address at Hannoversche Strasse 1, 37075
Göttingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain contribution, intercompany, contracting and offset agreement dated as of
the date hereof by and among certain of the Loan Parties (other than certain
Foreign Subsidiaries), the Collateral Agent and Administrative Agent.
“Default” shall mean the non-payment by any of the Borrowers of any amounts
payable under any of the Loan Documents when due.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any receiver.
“Existing Shares” has the meaning given to such term in Clause 2 hereof.
“Extraordinary Expenses” shall mean all costs, expenses or advances that any
Agent or Receiver may incur during a default or event of default under the ABL
Credit Agreement, or during the pendency of an Insolvency Proceeding of a Loan
Party, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against any Agent, any Lender, any receiver, any Loan Party, any
representative of creditors of any Loan Party or any other Person) in any way
relating to any collateral (including the validity, perfection, priority or
avoidability of the liens on the collateral for the benefit of the Secured
Parties), Loan Documents, letters of credit or Secured Obligations, including
any lender liability or other claims; (c) the exercise, protection or
enforcement of any rights or remedies of any Agent or receiver in, or the
monitoring of, any Insolvency

5



--------------------------------------------------------------------------------



 



Proceeding; (d) settlement or satisfaction of any taxes, charges or liens with
respect to any collateral; (e) any enforcement action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Secured Obligations; and (g) protective
advances. Such costs, expenses and advances include transfer fees, other taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, legal fees, appraisal fees, brokers’ fees and commissions, auctioneers’
fees and commissions, accountants’ fees, environmental study fees, wages and
salaries paid to employees of any Loan Party or independent contractors in
liquidating any collateral, and travel expenses.
“Fee Letter” shall mean that certain fee letter among Novelis Inc., Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and the other
commitment parties party thereto, dated as of December 6, 2010 and setting forth
certain fees payable in connection with the ABL Credit Agreement.
“Foreign Subsidiary” shall mean a subsidiary of Holdings that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party as a successor of a
Pledgee, a Future Pledgee or otherwise, or by way of becoming a lender, issuing
bank or agent, in each case, under the ABL Credit Agreement or any other Loan
Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee.
“Future Shares” shall mean all additional shares in the capital of the Company
(irrespective of their nominal value) which the Pledgor may acquire in the
future by way of a share transfer, an increase of the capital of the Company or
otherwise.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging exposures of Holdings,
Novelis Inc. and certain of its subsidiaries to interest or exchange rates, loan
credit exchanges, security or currency valuations or commodity prices, in each
case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.

6



--------------------------------------------------------------------------------



 



“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with U.S. GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all capital lease
obligations, purchase money obligations and synthetic lease obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
securitization facility; and (k) all contingent obligations of such person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefore as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefore.
“Insolvency Proceeding” any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the U.S. Bankruptcy Code, or any
other insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, examiner, conservator or other
custodian for such Person or any part of its property; or (c) an assignment or
trust mortgage for the benefit of creditors.
“Intercreditor Agreement” shall mean the intercreditor agreement dated on or
about December 17, 2010 by and among, inter alios, the companies parties
thereto, the Administrative Agent, the Collateral Agent, the administrative
agent under the Term Loan Credit Agreement and the collateral agent under the
Term Loan Agreement, and such other persons as may become party thereto from
time to time pursuant to the terms of the ABL Credit Agreement, setting forth
certain rights and obligations

7



--------------------------------------------------------------------------------



 



among, inter alios, the lenders under the Term Loan Credit Agreement and the
lenders under the ABL Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Issuing Bank” shall mean each of Bank of America, N.A. as initial issuing bank
under the ABL Credit Agreement, and its successors in such capacity and any
other Lender or entity that is or becomes an issuing bank under the ABL Credit
Agreement. Any Issuing Bank may, in its discretion, arrange for one or more
letters of credit to be issued by affiliates of such Issuing Bank, in which case
the term Issuing Bank shall include any such affiliate with respect to letters
of credit issued by such affiliate.
“Lenders” shall mean the lenders listed on Schedule 1 hereto and the financial
institutions or lenders that are a party to the ABL Credit Agreement, or that
have become a party to the ABL Credit Agreement after the date hereof, other
than any such financial institution or lender that has ceased to be a party to
the ABL Credit Agreement pursuant to an assignment of its obligations to an
existing or a new lender.
“Loan Documents” shall mean the ABL Credit Agreement, this Agreement, any
Borrowing Base Certificate, the Intercreditor Agreement, the Contribution,
Intercompany, Contracting and Offset Agreement, the Notes (if any), the Security
Documents, each foreign guarantee, the Fee Letter, and all other pledges, powers
of attorney, consents, assignments, certificates, agreements or documents,
whether heretofore, now or hereafter executed by or on behalf of any Loan Party
for the benefit of any Agent or any Lender in connection with the ABL Credit
Agreement.
“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.
“Notes” shall mean any notes evidencing the revolving loans or swingline loans
issued pursuant to the ABL Credit Agreement.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Pledges” shall mean the pledges made pursuant to sub-clauses 3.1 and 4.1, and
“Pledge” means any of them.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“PLPA” shall mean the profit and loss pooling agreement initially entered into
by Alcan Deutschland Holdings GmbH & Co. KG and the Company, dated December 02,
2002 (notarial deed number 52/2002 of notary public Prof. Dr. Alexander
Riesenkampff) which was transferred by operation of law from Alcan Deutschland

8



--------------------------------------------------------------------------------



 



Holdings GmbH & Co. KG to the Pledgor and which now continues to be in existence
between the Pledgor and the Company.
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider.
“Secured Bank Product Provider” shall mean (a) Bank of America or any of its
affiliates; and (b) any Lender or any affiliate of a Lender that is providing a
Bank Product, provided the provider delivers written notice to Administrative
Agent, in form and substance satisfactory to Administrative Agent, by the later
of the Closing Date or 10 days following creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by the terms of the ABL Credit Agreement
applicable to providers of secured Bank Products.
“Secured Obligations” shall mean
(a) obligations of the Borrowers and the other Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing (and interest
that would have accrued but for such proceeding) during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrowers and the other Loan Parties under the ABL
Credit Agreement in respect of any letter of credit, when and as due, including
payments in respect of reimbursement obligations, interest thereon and
obligations to provide cash collateral, (iii) Extraordinary Expenses and
(iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Loan Parties under the ABL Credit Agreement and the
other Loan Documents,
(b) the due and punctual payment of all Secured Bank Product Obligations, and
(c) the Abstract Acknowledgement of Indebtedness.

9



--------------------------------------------------------------------------------



 



“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, each other Agent, the
Lenders, the Issuing Banks, each Secured Bank Product Provider and “Secured
Party” shall mean any of them.
“Security Documents” shall mean each security agreement, the mortgages, any
security trust deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by the ABL Credit Agreement, any security
agreement, any mortgage or any other such security document, charge or pledge
agreement to be filed with respect to the security interests in property and
fixtures created pursuant to any security agreement or any mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations or to perfect, obtain control over or otherwise protect the interest
of the Collateral Agent therein.
“Shares” shall mean the Existing Shares and the Future Shares.
“Subsidiary Guarantor” shall mean 4260848 Canada Inc., 4260856 Canada Inc.,
Novelis Cast House Technology Ltd., Novelis No. 1 Limited Partnership, Aluminum
Upstream Holdings LLC, Novelis Acquisitions LLC, Novelis Brand LLC, Novelis
Corporation, Novelis North America Holdings Inc., Novelis PAE Corporation,
Novelis South America Holdings LLC, Novelis Europe Holdings Limited, Novelis
Services Limited , Novelis UK Ltd., Novelis AG , Novelis Switzerland SA, Novelis
Technology AG, Novelis Aluminium Holding Company, Novelis Deutschland GmbH,
Novelis do Brasil Ltda., Novelis Madeira Unipessoal, Lda., Novelis Luxembourg
S.A., Novelis PAE S.A.S. and each other subsidiary that is or becomes a party to
the ABL Credit Agreement as a Subsidiary Guarantor.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis as in effect from time to time.

1.2.   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.

10



--------------------------------------------------------------------------------



 



1.3.   The references in this Agreement to the ABL Credit Agreement and the
other Loan Documents and, in each case to amendments and supplements thereto,
are for identification of the Secured Obligations only and shall not constitute
an incorporation of the provisions of such documents into this Share Pledge
Agreement.   1.4.   Unless otherwise indicated, the definition of a term in the
singular shall include the definition of such term in the plural and vice versa.
  1.5.   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.   1.6.   Any reference in this Agreement to a
“Clause”, a “sub-clause” or a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a clause, a sub-clause or schedule
hereof.

2.   PLEDGED SHARES       The Company has a nominal share capital (Stammkapital)
of EUR 111,500,000 (in words: Euro one hundred eleven million five hundred
thousand) consisting of 2 (two) shares that have a nominal value of Euro
100,350,000 (in words: Euro one hundred million three hundred and fifty
thousand) and EUR 11,150,000 (in words: Euro eleven million one hundred and
fifty thousand), respectively (the “Existing Shares”). The Existing Shares are
held by the Pledgor.

3.   PLEDGE

3.1.   The Pledgor hereby pledges to each of the Pledgees the Shares together
with all ancillary rights and claims associated with the Shares as more
particularly specified in Clause 4.   3.2.   Each of the Original Pledgees
hereby accepts the Pledge for itself.   3.3.   The Collateral Agent hereby
accepts, as representative without power of attorney (Vertreter ohne
Vertretungsmacht), the Pledges for and on behalf of each Future Pledgee. Each
Future Pledgee will ratify and confirm the declarations and acts so made by the
Collateral Agent on its behalf by accepting the transfer or assignment
(including by way of novation or assumption (Vertragsübernahme)) of the Secured
Obligations (or part of them) from a Pledgee or by becoming party to any Loan
Document. Upon such ratification (Genehmigung) such Future Pledgee becomes a
party to this Agreement, it being understood that any future or conditional
claim (zukünftiger oder bedingter Anspruch) of such Future Pledgee arising under
the Loan Documents shall be secured by the Pledges constituted hereunder.

11



--------------------------------------------------------------------------------



 



3.4.   All parties hereby confirm that the validity of the Pledges granted
hereunder shall not be affected by the Collateral Agent acting as representative
without power of attorney for each Future Pledgee.   3.5.   The Pledgor herewith
authorises the Collateral Agent to notify, on its behalf, the Company of the
Pledges and/or the identity of any Future Pledgee and the new pledges created
pursuant to sub-clause 3.3 above. Upon request of the Collateral Agent, the
Pledgor shall without undue delay give such notice and provide the Collateral
Agent with a copy thereof.   3.6.   The validity and effect of each of the
Pledges shall be independent of the validity and the effect of the other Pledges
created hereunder. The Pledges to each of the Pledgees shall be separate and
individual pledges ranking pari passu with the other Pledges created hereunder.
  3.7.   The Pledges created hereunder shall be subordinated to any pledges
created over the Shares in connection with the Term Loan Credit Agreement.  
3.8.   Each of the Pledges is in addition, and without prejudice, to any other
security the Pledgees may now or hereafter hold in respect of the Secured
Obligations.   3.9.   For the avoidance of doubt, the parties agree that nothing
in this Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee to the extent possible under
applicable law.

4.   SCOPE OF THE PLEDGES

4.1.   The Pledges constituted by this Agreement include: the present and future
rights to receive:

dividends attributable to the Shares, if any; and
liquidation proceeds, redemption proceeds (Einziehungsentgelt), repaid capital
in case of a capital decrease, any compensation in case of termination
(Kündigung) and/or withdrawal (Austritt) or expulsion (Ausschluss) or exclusion
for good cause (Ausschluss aus wichtigem Grund) of a shareholder of the Company,
the surplus in case of surrender (Preisgabe), any repayment claim for any
additional capital contributions (Nachschüsse) and all other pecuniary claims
associated with the Shares;

    (collectively, the “Proceeds”);

12



--------------------------------------------------------------------------------



 



    the right to subscribe for newly issued shares of the Company; and

    subject to Clause 6 below, all other rights and benefits attributable to the
Shares (to the extent capable of being pledged) (including without limitation
all present and future pecuniary claims of the Pledgor against the Company
arising under or in connection with any domination and/or profit transfer
agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) — in particular the
PLPA — or partial profit transfer agreement (Teilgewinnabführungsvertrag) which
may exist or be entered into between the Pledgor and the Company).

4.2.   Until such time as the Collateral Agent, acting for and on behalf of the
Pledgees, gives notice to the Company that it is entitled to realize the Pledges
created hereunder (see Sub-clause 7.1. below), the Pledgor shall have the right
to receive and retain any and all dividends and distributions paid or payable in
respect of the Shares, provided, however, that:

  i)   other distributions (other than dividends) paid or payable (other than in
cash) and other property received, receivable or otherwise distributed in
exchange for any Shares,     ii)   dividends or other distributions paid or
payable in cash in respect of any Shares in connection with the partial or total
liquidation or dissolution or in connection with the reduction of capital,
capital surplus or paid-in-surplus, and     iii)   cash paid, payable or
otherwise distributed in respect of principal of, or in redemption of, or in
exchange for any Shares,

    shall be — irrespective of whether such assets have been received by the
Pledgor or the Pledgees or whether they are covered by the Pledges hereunder —
transferred to the Collateral Agent by way of a security transfer or security
assignment (Sicherungsübereignung/ Sicherungsabtretung) which shall hold such
assets as trustee (Sicherungstreuhänder) segregated from its other property or
funds. Such security shall be realized by the Collateral Agent in accordance
with Clause 7 below and any applicable law and regulation.

5.   PURPOSE OF THE PLEDGES       The Pledges hereunder are created in order to
secure the prompt and complete satisfaction of any and all Secured Obligations
owed to any of the Pledgees from time to time. The Pledges shall also cover any
future extension of the Secured Obligations and the Pledgor herewith expressly
agrees that the provisions of Section 1210 para 1 sentence 2 of the German Civil
Code (Bürgerliches Gesetzbuch) shall not apply to this Agreement.

13



--------------------------------------------------------------------------------



 



6.   EXERCISE OF SHAREHOLDER RIGHTS       The shareholder rights, including the
voting rights, attached to the Shares remain with the Pledgor. The Pledgor,
however, shall at all times until the full satisfaction of all Secured
Obligations or the release of the Pledges exercise its shareholder rights,
including its voting rights and the rights under the PLPA, in good faith to
ensure that the validity, legality and enforceability of the Pledges and the
existence or value of all or part of the Shares are not in any way materially
adversely affected, other than through dividend payments pursuant to Clause 4.2
above. The Pledgor undertakes that no resolutions are passed which constitute a
breach of its obligations under Clause 9 below.

7.   ENFORCEMENT OF THE PLEDGES

7.1.   If a Default exists and is continuing and, in addition, the requirements
set forth in Sections 1273 para 2, 1204 et seq. of the German Civil Code with
regard to the enforcement of any of the Pledges are met (Pfandreife), then in
order to enforce the Pledges (or any of them), the Pledgees, acting through the
Collateral Agent, may at any time thereafter avail themselves of all rights and
remedies that a pledgee has against a pledgor under the laws of the Federal
Republic of Germany.   7.2.   Notwithstanding Section 1277 of the German Civil
Code, the Pledgees are entitled to exercise their rights, in particular to sell
the Shares, without obtaining enforceable judgment or other instrument
(vollstreckbarer Titel). The Pledgees shall be entitled to have the Shares sold
at public auction.   7.3.   The Collateral Agent shall, as soon as known to him,
without undue delay, inform the Pledgor in writing of the place and time of any
such public auction. The Pledgor, however, hereby agrees that in any case ten
(10) Business Days’ prior written notice to the Pledgor shall be sufficient for
the realisation of the Pledges and the Collateral Agent shall not be obliged to
deliver any further notices that would otherwise be required by law as a
prerequisite to enforcement of a pledge (including, but not limited to the
notices set out under Section 1234 of the German Civil Code) to the Pledgor
prior to such public auction. For the avoidance of doubt, the Collateral Agent,
shall, as soon as known to the Collateral Agent, inform the Pledgor of any
changes to the date and time of the public auction and otherwise keep the
Pledgor reasonably informed about the enforcement proceedings. The public
auction may take place at any place in the Federal Republic of Germany
designated by the Collateral Agent.   7.4.   If the Pledgees, acting through the
Collateral Agent, should seek to enforce the Pledges under sub-clause 7.1, the
Pledgor shall, at its own expense, render forthwith all necessary assistance in
order to facilitate the prompt sale of the Shares or any part

14



--------------------------------------------------------------------------------



 



    thereof and/or the exercise by the Pledgees, acting through the Collateral
Agent, of any other right they may have as Pledgees.   7.5.   Following
satisfaction of the requirements for enforcement under sub-clause 7.1 above, all
subsequent dividend payments and all payments based on similar ancillary rights
attributed to the Shares may be applied by the Pledgees, acting through the
Collateral Agent, in whole or in part in satisfaction of the Secured Obligations
or treated as additional collateral.   7.6.   The Collateral Agent may, in its
sole discretion, determine which of several security interests, if applicable,
shall be used to satisfy the Secured Obligations. The Pledgor hereby expressly
waives its right pursuant to Section 1230 sentence 2 of the German Civil Code to
limit the realisation of the Pledges and pledges over shares in any other
companies to such number of pledges as are necessary to satisfy the Secured
Obligations and agrees further that the Collateral Agent may decide to enforce
the Pledges over the Shares in the Company individually at separate public
auctions or together with pledges over shares in any other companies at one
single public auction (Gesamtverwertung). When enforcing the Pledges, the
Collateral Agent shall take into account the legitimate interests of the Pledgor
(to the extent not prejudicial to the interests of the Pledgees in obtaining
satisfaction of the Secured Obligations).   7.7.   The Pledgor hereby expressly
waives all defenses of revocation (Einrede der Anfechtbarkeit) and set-off
(Einrede der Aufrechenbarkeit) pursuant to Sections 770, 1211 of the German
Civil Code.   7.8.   The Pledgor hereby expressly waives its defenses based on
defenses the Borrowers or other Loan Parties might have against any of the
Secured Obligations (Einreden des Hauptschuldners) pursuant to Section 1211 para
1 sentence 1 alternative 1 of the German Civil Code.   7.9.   If the Pledges are
enforced, or if the Pledgor has discharged any of the Secured Obligations (or
any part of them), Section 1225 of the German Civil Code (legal subrogation of
claims to a pledgor — Forderungsübergang auf den Verpfänder) shall not apply,
and no rights of the Pledgees shall pass to the Pledgor by subrogation or
otherwise. Further, the Pledgor shall not at any time before, on or after an
enforcement of the Pledges and as a result of the Pledgor entering into this
Agreement, be entitled to demand indemnification or compensation from the
Company or any of its affiliates or to assign any of these claims.

8.   REPRESENTATIONS AND WARRANTIES       The Pledgor represents and warrants to
the Pledgees by way of an independent guarantee (selbständiges
Garantieversprechen) that:

15



--------------------------------------------------------------------------------



 



8.1.   the Company and the Pledgor itself are validly existing and neither
unable to pay their respective debt when due (zahlungsunfähig), over-indebted
(überschuldet) or deemed unable to pay their respective debt as it falls due
(drohend zahlungsunfähig) (all within the meaning of Sections 17 to 19 of the
German Insolvency Act (Insolvenzordnung)) nor subject to any insolvency
proceedings (Insolvenzverfahren) or any refusal of opening insolvency
proceedings for lacking assets (Abweisung mangels Masse) (within the meaning of
Section 26 of the German Insolvency Act);   8.2.   the statements made in Clause
2 above are true and correct;   8.3.   the Existing Shares are fully paid in and
there is no obligation of a shareholder to make additional contributions (keine
Nachschusspflicht);   8.4.   the Existing Shares have not been repaid in any
way;   8.5.   all facts capable of being entered into the commercial register of
the Company have been entered into, or, pending entry, submitted for
registration to, the commercial register, and, in particular, no shareholder
resolutions regarding changes in the articles of association of the Company have
been passed which are not entered into the commercial register;   8.6.   all
necessary authorisations, if any, including but not limited to the shareholders
consent required pursuant to the articles of association of the Company, to
enable or entitle the Pledgor to enter into this Agreement have been obtained
and are in full force and effect and are attached as photocopy to this Agreement
in Schedule 3;   8.7.   except for the PLPA, there are no silent partnership
agreements or similar arrangements by which a third party is entitled to a
participation in the profits or revenue of the Company;   8.8.   the place from
which the Company is in fact administered and where all material managerial
decisions are taken (tatsächlicher Verwaltungssitz) is situated in the Federal
Republic of Germany;   8.9   the Pledgor is the sole legal and beneficial owner
of the Existing Shares, free of any encumbrances, liens, charges and
restrictions on pledge or transfer (other than the Pledges created hereunder and
the pledges created in connection with or as permitted by the ABL Credit
Agreement);   8.10   the execution and performance hereof, do not and will not
(i) violate any provisions of law or the articles of association of the Pledgor
or the Company, or any order of any court or any rule, regulation or order of
any governmental agency, authority, instrumentality or regulatory body by which
the Pledgor and/ or the Company is bound, (ii) violate in any material way any
provision or any agreement or other

16



--------------------------------------------------------------------------------



 



    instrument by which the Pledgor and/ or the Company is bound, (iii) result
in a breach of or constitute (with notice or lapse of time or both) a default
under any such agreement or other instrument, or (iv) result in the creation or
imposition of any lien upon any property or assets of the Pledgor or the
Company, except for liens created hereby;   8.11   the obligations of the
Pledgor hereunder are legal, valid, binding and enforceable against the Pledgor
in accordance with their terms, subject to any qualification in the legal
opinion to be issued by the law firm of Noerr LLP in relation hereto; and   8.12
  the Pledges constitute legal, valid and binding pledges under the laws of the
Federal Republic of Germany in the Shares, the Proceeds and the rights pledged
pursuant to Clauses 4.1.2 and 4.1.3, enforceable against the Pledgor and third
parties in accordance with the terms hereof and in particular without
enforceable judgment (vollstreckbarer Titel), subject to any qualification in
the legal opinion to be issued by the law firm of Noerr LLP in relation hereto.

9.   UNDERTAKINGS OF THE PLEDGOR       The Pledgor undertakes to each of the
Pledgees, during the term of this Agreement,

9.1.   not to encumber, permit to subsist (to the extent possible), create or
agree to create any other security interest or third party right in or over the
Shares except as set out in this Agreement and in connection with or as
permitted by the ABL Credit Agreement;   9.2.   to promptly effect any
contributions in cash (Bareinlage) or kind (Sacheinlage) to be made in respect
of the Shares;   9.3.   to promptly notify the Collateral Agent of any change in
the shareholding in or capital of the Company or any encumbrance over the Shares
(or part of them) (unless such encumbrance is permitted under the ABL Credit
Agreement). In the case of any attachment (Pfändung) in respect of any of the
Shares, the Proceeds or the rights pledged in clauses 4.1.2 or 4.1.3, the
Pledgor shall promptly notify the Collateral Agent, such notice to be
accompanied by any documents the Pledgees might need to defend themselves
against any claim of a third party. In particular, the Pledgor shall promptly
forward to the Collateral Agent a copy of the attachment order
(Pfändungsbeschluss), any transfer order (Überweisungsbeschluss) and all other
documents necessary for a defense against the attachment;   9.4.   not to amend,
vary, supplement or waive any provision of the constitutional documents of the
Company in a manner which could reasonably be expected to be materially
prejudicial to the interest of the Pledgees;

17



--------------------------------------------------------------------------------



 



9.5.   to notify the Collateral Agent forthwith of any shareholders’ meeting at
which a shareholders’ resolution is intended to be adopted which could
reasonably be expected to be materially prejudicial to the interest of the
Pledgees. The Pledgor shall allow, following the occurrence of any of the
circumstances which permit the Pledgees to enforce the Pledges in accordance
with Clause 7 above, the Pledgees or, as the case may be, their proxy or any
other person designated by the Pledgees, to participate in all such
shareholders’ meetings of the Company. Subject to the provision contained in
sub-clause 11.1, the Pledgees’ right to attend the shareholders’ meeting shall
lapse immediately upon complete satisfaction and discharge of the Secured
Obligations. In any event, as long as any of the Pledges remains in effect, the
Pledgor shall send, upon request of the Collateral Agent, to the Collateral
Agent, for and on behalf of the Pledgees, a copy of the protocol of any
shareholders’ meeting during which any resolutions have been passed that have,
or may have, an effect on the Shares or affect the Pledges in any way.   9.6.  
in the event of any increase in the capital of the Company not to allow, without
the prior written consent of the Pledgees, acting through the Collateral Agent,
any party other than itself to subscribe for any Future Shares;   9.7.   not to
change the articles of association of the Company to the effect that any
transfer of Shares shall only be possible with the consent of any other person,
other than the shareholders, and   9.8.   insofar as additional declarations or
actions are necessary for the creation of the Pledges (or any of them) in favour
of the Pledgees (or any of them), the Pledgor shall at the Collateral Agent’s
request make such declarations and undertake such actions at the Pledgor’s costs
and expenses.

10.   INDEMNITY

10.1.   Neither of the Pledgees nor the Collateral Agent shall be liable for any
loss or damage suffered by the Pledgor except for such loss or damage which is
incurred as a result of the wilful misconduct or gross negligence of a Pledgee
or the Collateral Agent.   10.2.   The Pledgor will indemnify the Pledgees and
the Collateral Agent and keep the Pledgees and the Collateral Agent indemnified
against any and all damages, losses, actions, claims, reasonable expenses
(including reasonable attorney fees), demands and liabilities which may be
incurred by or made against the Pledgees (or any of them) or the Collateral
Agent for anything done or omitted in the exercise or purported exercise of the
powers contained herein or occasioned by any breach of the Pledgor of any of its
obligations or undertakings herein contained other than to the extent that such
damages, losses, actions, claims, expenses, demands and liabilities are incurred

18



--------------------------------------------------------------------------------



 



    by or made against the Pledgees (or any of them) as a result of the gross
negligence or wilful misconduct of such Pledgee or, as the case may be, the
Collateral Agent.

11.   DURATION AND INDEPENDENCE

11.1.   This Agreement shall remain in full force and effect until complete
satisfaction of the Secured Obligations. The Pledges shall not cease to exist,
if the Borrowers or any of the other Loan Parties have only temporarily
discharged the Secured Obligations.   11.2.   This Agreement shall create a
continuing security and no change, amendment, or supplement whatsoever in the
ABL Credit Agreement or in any document or agreement related thereto shall
affect the validity or the scope of this Agreement nor the obligations which are
imposed on the Pledgor pursuant to it.   11.3.   This Agreement is independent
from any other security or guarantee which may have been or will be given to the
Pledgees or the Collateral Agent. None of such other security or guarantee shall
prejudice, or shall be prejudiced by, or shall be merged in any way with this
Agreement.   11.4.   Waiving Section 418 of the German Civil Code, the Pledgor
hereby agrees that the security created hereunder shall not be affected by any
transfer or assumption of the Secured Obligations to, or by, any third party.

12.   RELEASE (PFANDFREIGABE)

12.1.   Upon complete and irrevocable satisfaction of the Secured Obligations,
the Pledgees will as soon as reasonably practical declare the release of the
Pledges (Pfandfreigabe) to the Pledgor as a matter of record. For the avoidance
of doubt, the parties are aware that upon full and complete satisfaction of the
Secured Obligations the Pledges, due to their accessory nature (Akzessorietät),
cease to exist by operation of German mandatory law. If the Collateral Agent is
authorized to release in whole or in part any pledges under the ABL Credit
Agreement, the Collateral Agent is authorized to release such Pledges under this
Agreement.   12.2.   At any time when the total value of the aggregate security
granted by the Pledgor to secure the Secured Obligations (the “Security”) which
can be expected to be realised in the event of an enforcement of the Security
(realisierbarer Wert) exceeds 110% of the Secured Obligations (the “Limit”) not
only temporarily, the Pledgees shall on demand of the Pledgor release such part
of the Security (Sicherheitenfreigabe) as the Pledgees may in their reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.

19



--------------------------------------------------------------------------------



 



13.   PARTIAL INVALIDITY, WAIVER

13.1.   If at any time, any one or more of the provisions hereof is or becomes
invalid, illegal or unenforceable in any respect under the law of any
jurisdiction, such provision shall as to such jurisdiction, be ineffective to
the extent necessary without affecting or impairing the validity, legality and
enforceability of the remaining provisions hereof or of such provisions in any
other jurisdiction. The invalid, illegal or unenforceable provision shall be
deemed to be replaced with such valid, legal or enforceable provision which
comes as close as possible to the original intent of the parties and the
invalid, illegal or unenforceable provision. Should a gap (Regelungslücke)
become evident in this Agreement, such gap shall, without affecting or impairing
the validity, legality and enforceability of the remaining provisions hereof, be
deemed to be filled in with a valid, legal and enforceable provision which comes
as close as possible to the original intent of the parties.   13.2.   No failure
to exercise, or any delay in exercising any right or remedy hereunder shall be
deemed as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy. The rights and remedies provided hereunder are
cumulative and not exclusive of any rights or remedies provided by law.   13.3.
  In particular, the Pledges shall not be affected and shall in any event extend
to any and all Shares in the Company even if the number or nominal value of the
Existing Shares or the aggregate share capital of the Company as stated in
Clause 2 are inaccurate or deviate from the actual facts.

14.   AMENDMENTS       Changes and amendments to this Agreement including this
Clause 15 shall be made in writing, unless notarial form by operation of law is
required.

15.   NOTICES AND THEIR LANGUAGE

15.1.   All notices and communications under or in connection with this
Agreement shall be in writing and shall be delivered by letter, posted or
delivered by hand, or fax. Each notice or communication shall be given to the
relevant party at the address or fax number and marked for the attention of the
person(s) or department from time to time specified in writing by that party to
the other. The initial address, fax number and person(s) or department so
specified by each party are set out below:

          If to the Pledgor:   Novelis Aluminium Holding Company  
 
  25/28 North Wall Quay,  
 
  Dublin 1, Irland  
 
  Fax: +3531 6492649

20



--------------------------------------------------------------------------------



 



         
If to the Pledgees and the Collateral Agent:
  Bank of America, N.A.  
 
  135 S. LaSalle, Suite 927, IL4-135-09-27  
 
  Chicago, IL 60603,  
 
  U.S.A.  
 
  Attention: Account Officer  
 
  Fax: + 1 312-453-5555

15.2.   Save for the notice pursuant to Section 1280 of the German Civil Code
(which shall be substantially in the form of Schedule 2 attached hereto) any
notice or other communication under or in connection with this Agreement shall
be in the English language or, if in any other language, accompanied by a
translation into English. In the event of any conflict between the English text
and the text in any other language, the English text shall prevail.

16.   APPLICABLE LAW, JURISDICTION

16.1.   This Agreement is governed by the laws of the Federal Republic of
Germany.

16.2.   The place of jurisdiction for any and all disputes arising under or in
connection with this Agreement shall be the district court (Landgericht) in
Frankfurt am Main. The Pledgees, however, shall also be entitled to take action
against the Pledgor in any other court of competent jurisdiction, in which case
the Pledgor shall also be entitled to initiate counterclaims (Widerklage) in
such other court. Further, the taking of proceedings against the Pledgor in any
one or more jurisdictions shall not preclude the taking of proceedings in any
other jurisdiction (whether concurrently or not) if and to the extent permitted
by applicable law.

17.   INTERCREDITOR AGREEMENT AND ABL CREDIT AGREEMENT

21



--------------------------------------------------------------------------------



 



In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the ABL Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the ABL Credit Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the ABL Credit Agreement, including Article X thereof, shall govern and control
the exercise of remedies by the Collateral Agent.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control.
*****
The Notary is hereby instructed to give notice of this Agreement and the Pledges
of the rights pursuant to Clause 3 (Pledge) and Clause 4 (Scope of the Pledges)
to the Company by means of sending to the Company a notice substantially in the
form of Schedule 2 hereto which shall be accompanied by a certified copy of this
Agreement.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.   2.   Citibank, N.A.   3.   JPMorgan Chase Bank,
N.A.   4.   The Royal Bank of Scotland plc   5.   UBS AG, Stamford Branch   6.  
Commerzbank AG, New York and Grand Cayman Branches

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of notice to be delivered to the Company
[Letterhead of Notary]
An
Novelis Deutschland GmbH
Verpfändung der Geschäftsanteile an Novelis Deutschland GmbH durch Novelis
Aluminium Holding Company
Sehr geehrte Damen und Herren,
namens und in Vollmacht von Novelis Aluminium Holding Company zeige ich Ihnen
hiermit, unter anderem gemäß § 1280 des Bürgerlichen Gesetzbuches, an, dass mit
notarieller Urkunde des unterzeichnenden Notars vom [•] 2010, Urkundenrolle Nr.
[•]/2010, Novelis Aluminium Holding Company ihre sämtlichen bestehenden und
zukünftigen Geschäftsanteile an der Novelis Deutschland GmbH verpfändet hat.
Des Weiteren sind sämtliche (bestehende und zukünftige) aus den
Geschäftsanteilen resultierende Nebenansprüche, insbesondere auf Gewinne,
Liquidationserlöse, Einziehungsentgelte, Abfindungsansprüche wegen Kündigung
und/oder Austritt eines Gesellschafters sowie Abfindungsansprüche wegen etwaiger
Preisgabe eines Geschäftsanteils und Ansprüche auf Rückzahlung von Nachschüssen
von der Verpfändung umfasst. Ebenfalls umfasst sind sämtliche (bestehenden und
zukünftigen) Zahlungsansprüche der Verpfänderin gegen die Gesellschaft, die aus
oder im Zusammenhang mit einem gegenwärtig oder in Zukunft bestehenden
Beherrschungs- und/oder Gewinnabführungsvertrag oder Teilgewinnabführungsvertrag
entstehen.
Als Anlage ist eine beglaubigte Abschrift meiner Urkunde beigefügt.
Ich darf Sie bitten, mir den Erhalt dieser Anzeige durch Übersendung einer
gegengezeichneten Kopie der nachstehenden Erklärung zu bestätigen.
Mit freundlichen Grüßen
[Notary]
Hiermit bestätige ich den Erhalt der obigen Anzeige:

     
 
 
 
 
 
(Ort, Datum)
  Geschäftsführer

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Required Consents
Shareholder’s Consent pursuant
to § 4 of the Company’s Articles of Association

- 3 -



--------------------------------------------------------------------------------



 



Number 1023 of the Roll of Notarial Deeds for 2010–S
(TRANSACTED LOGO) [g25888g2588802.gif]
Transacted
in Frankfurt am Main, this 17th day of December, 2010.
Before me, the undersigning
Dr. Karl-Heinz Schmiegelt,
civil law notary
with offices in Frankfurt/Main
appeared today:

1.   Ms Bettina Röder, Attorney-at-Law, born 27 April 1978, with business
address at Noerr LLP, Börsenstraße 1, 60313 Frankfurt/Main.

    Deponent no. 1 stated that in the following she would not act for herself
but in the name and on behalf of

      Novelis Aluminium Holding Company, a company incorporated under the laws
of Ireland, with its registered office at 25/28 North Wall Quay, Dublin 1,
Ireland, registered with the Irish Companies Registration Office with
registration number 316911,

    based upon a power of attorney dated 16 December 2010, a faxed copy of which
is attached hereto as appendix A.

2.   Ms Katja Findeisen, Attorney-at-Law, born 24 November 1979, with business
address at Skadden, Arps, Slate, Meagher & Flom LLP, An der Welle 3, 60322
Frankfurt am Main.

    Deponent no. 2 stated that in the following she would not act for herself
but in the name and on behalf of

  a)   Bank of America, N.A., a national banking organization organized under
the laws of the United States of America, having business addresses, among
others, at One Bryant Park, New York, New York 10036, U.S.A., and at 135 S.
LaSalle, Suite 927, IL-135-09-27, Chicago, IL 60603, U.S.A.,

 



--------------------------------------------------------------------------------



 



      based upon two powers of attorney dated 14 December 2010, faxed copies of
which are attached hereto as appendices B.a.1 and B.a.2,

  b)   Citibank, N.A., a national banking organization organized under the laws
of the United States of America, with registered offices at 3900 Paradise Road,
Las Vegas, NV 89109, U.S.A.,         based upon a power of attorney dated 15
December 2010, a faxed copy of which is attached hereto as appendix B.b,

  c)   JPMorgan Chase Bank, N.A.., a national banking organization organized
under the laws of the United States of America, with registered offices at 1111
Polaris Parkway, Columbus, Ohio 43240, U.S.A.,         based upon a power of
attorney dated 14 December 2010, a faxed copy of which is attached hereto as
appendix B.c,

  d)   UBS AG, a company organized under the laws of Switzerland, acting through
its Stamford Branch, with the Stamford Branch having its registered offices at
677 Washington Blvd. Stamford, CT 06901, U.S.A,         based upon a power of
attorney dated 14 December 2010, a faxed copy of which is attached hereto as
appendix B.d,

  e)   Commerzbank Aktiengesellschaft, a company organized under the laws of
Germany with its corporate seat in Frankfurt/Main, acting through its New York
and Grand Cayman Branches,         as proxy without power of attorney;

3.   Mr Rudolf Grunwald, Director, born 23 March 1960, with business address at
The Royal Bank of Scotland N.V. Niederlassung Deutschland, Junghofstraße 22,
60311 Frankfurt am Main.

    Deponent no. 3 stated that in the following he would not act for himself but
in the name and on behalf of

      The Royal Bank of Scotland plc, a company organized under the laws of
Scotland under company registration number SC090312 with registered address at
36 St Andrew Square, Edinburgh, EH2 2YB, Scotland,

      based upon a power of attorney dated 27 October 2010, a faxed copy of
which is attached hereto as appendix C.

To the extent that deponent number 2 is acting as agent without power of
attorney, she shall not be liable for the non-ratification of her declarations
for any reason, and the parties confirm that they waive any rights, if any,
against deponent number 2 in this respect. The declaration of ratification shall
become effective upon receipt by the notary Dr Schmiegelt of the original or of
a copy of the declaration, whether transmitted on paper, by telefax or as a scan
file.The originals of the above-mentioned powers of attorney and of the
declaration of ratification by Commerzbank Aktiengesellschaft will be provided
to the notary in due course with the exception of the power of attorney referred
to by deponent no. 3. Certified copies of the originals filed subsequently shall
be sealed to the present deed.
The proxies do not assume any liability as to the validity or the scope of the
powers of attorney presented. The notary advised the deponents that he is
obliged to verify the powers of representation of the deponents and to examine
the documents presented with respect to a proof of such powers. After a
discussion of the documentation presented today and promised to be submitted in
due course, the deponents declared

- 2 -



--------------------------------------------------------------------------------



 



that they did not wish any further proof of their power of representation and
asked the notary to continue with the notarisation.
Deponents no. 2 and 3 identified themselves to the notary by submission of their
valid German identification cards. Deponent No. 1 is personally known to the
notary.
The notary asked the deponents regarding a prior involvement according to sec. 3
para. 1 sent. 1 no. 7 of the German Notarisation Act (Beurkundungsgesetz). After
having been instructed by the notary the deponents and the notary answered this
question in the negative.
The deponents requested the notary to notarise this deed in the English language
for the convenience of the parties represented by them and confirmed that they
are in adequate command of the English language. The notary declared that he is
in adequate command of the English language as well.
Deponents no. 1 and 2, acting as aforesaid, then requested the notary to
notarise the
First Ranking Share Pledge Agreement
(Term Loan)
attached to this deed as Attachment 1 with its schedules. This Share Pledge
Agreement with the exclusion of its table of contents and its Schedule 3 forms
an integral part of this deed.
Thereupon, deponent no. 1, acting as aforesaid, declared:
Novelis Aluminium Holding Company hereby offers to Bank of America, N.A. and to
the other parties represented by deponents no. 2 and 3 (the “Offerees”) to
conclude the
Second Ranking Share Pledge Agreement
(ABL Loan)
attached to this deed as Attachment 2 with its schedules. The Offerees take
notice of the offer without accepting it (ohne es anzunehmen), the corresponding
pledges thus coming into existence upon acceptance of the offer in a separate
deed to be notarised today by the acting notary, and hence ranking junior to the
pledges created by the agreement contained in Attachment 1. Attachment 2 with
the exclusion of its table of contents and its schedule 3 forms an integral part
of this deed as well.
The offer shall be irrevocable until 31 December 2010. Novelis Aluminium Holding
Company shall bear the costs of the acceptance of the offer.
The acting notary is instructed to deliver a counterpart copy (Ausfertigung) to
the Offerees to the attention of Ms. Katja Findeisen and Mr Rudolf Grunwald as
authorised representatives.
The notary is asked to deliver certified copies and counterpart copies of the
present deed always bound together with a certifed copy of the deed of
acceptance, if not otherwise instructed by the parties.

- 3 -



--------------------------------------------------------------------------------



 



The parties make it clear for the avoidance of doubt that the invalidity of the
declaration of any party (e.g. in case of the non-ratification by Commerzbank
Aktiengesellschaft of the acceptance of the offer) shall not affect the validity
of the declarations of the other parties.
All approvals, consents and similar declarations that may still be required
shall take effect for and against all parties upon receipt by the officiating
notary.
The notary advised the deponents

•   that the pledge is a security instrument of strictly accessory nature (i.e.
that it comes into legal existence only if, to the extent that, and as long as,
the underlying secured claims do in fact exist, and that the owners of the
secured claims and the pledgees must be identical);

•   that if the underlying secured claims are novated this will cause the pledge
to lapse by operation of law in relation to such novated claims;

•   that the articles of association may impose restrictions on a transfer or
pledge of shares;

•   that there is no bona fide creation, acquisition nor ranking of a pledge of
shares (i.e. the pledgees are not protected if the shares purported to be
pledged do not exist, have been previously transferred to a third party or have
been previously encumbered for the benefit of a third party) if not otherwise
provided for in sec. 16 para.3 German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung);

•   that there is no court ruling of the German Federal High Court of Justice
(Bundesgerichtshof) in relation to the validity of a pledge for the benefit of
future pledgees created by way of the agent bank acting as agent without power
of attorney for all future pledgees who will become members of the group of
lenders after the notarization in accordance with the terms of the underlying
credit agreements and that, if the pledges in favour of the future pledgees are
validly created herein, it may be questioned whether such pledges shall have the
same rank as the pledges in favour of the Pledgee; and

•   that the parties hereto are, by operation of law, jointly and severally
liable with respect to the payment of all notarial fees, irrespective of any
internal agreement passed in that respect.

This deed with Attachments 1 and 2 including their respective Schedules 1 and 2
but excluding their table of contents and its respective Schedules 3 was read
aloud by the notary to the deponents, was approved by the deponents and was
signed by the deponents and the notary at 12:45 CET in their own hands as
follows:

- 4 -



--------------------------------------------------------------------------------



 



Exhibit M-6
Execution Copy
Dated 17 December 2010
Between
NOVELIS ALUMINIUM HOLDING COMPANY
as Original Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
GUARANTEE AND SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2299105.11

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page  
1.
  Creation of security     1  
2.
  Guarantee     6  
3.
  Representations - General     8  
4.
  Restrictions on Dealings     10  
5.
  Land     10  
6.
  Investments     14  
7.
  Intellectual Property     17  
8.
  Accounts     18  
9.
  Relevant Contracts     21  
10.
  Plant and Machinery     23  
11.
  Insurance Policies     23  
12.
  When Security Becomes Enforceable     24  
13.
  Enforcement of Security     24  
14.
  Receiver     26  
15.
  Powers of Receiver     27  
16.
  Application of proceeds     29  
17.
  Taxes, Expenses and Indemnity     29  
18.
  Delegation     29  
19.
  Further Assurances     30  
20.
  Power of Attorney     30  
21.
  Preservation of Security     31  
22.
  Miscellaneous     33  
23.
  Loan Parties     34  
24.
  Release     35  
25.
  Counterparts     35  

 



--------------------------------------------------------------------------------



 



              Clause   Page  
26.
  Notices     35  
27.
  The Collateral Agent as Trustee     36  
28.
  Governing Law     37  
29.
  Enforcement     37  
30.
  Interpretation     38  
 
            Schedule 1 - Security Assets     45   Schedule 2 - Forms of Letter
for Security Accounts     51   Schedule 3 - Forms of Letter for Insurance
Policies     58   Schedule 4 - Forms of Letter for Primary Contracts     63  
Schedule 5 - Form of Deed of Accession     67   Schedule 6 - Powers of a
Receiver     73  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS ALUMINIUM HOLDING COMPANY a company registered in Ireland with
company number 316911 (hereinafter referred to as the Original Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (as defined below)) (the Collateral Agent).

BACKGROUND:

(A)   Each Chargor enters into this Deed in connection with the Credit
Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a Party may only execute this document under hand.

IT IS AGREED as follows:
1. CREATION OF SECURITY

1.1   Mortgage and Fixed Charge over the Secured Premises       As continuing
security for the payment, performance and discharge of the Secured Obligations
and as a legal mortgage of land, each Chargor as beneficial owner and also in
the case of registered land as registered owner (or the person entitled to be
registered as owner) hereby CHARGES by deed the Secured Premises with the
payment, performance and discharge to the Collateral Agent as collateral agent
and trustee for the Secured Parties of the Secured Obligations, subject to such
terms, conditions, covenants and obligations as are set out in this Deed and
hereby ASSENTS to the registration of this charge for present and future
advances as a burden on the Secured Premises.       The address in the State of
the Collateral Agent for service of notices and its description is:

         
 
  Address:   c/o McCann FitzGerald
 
      Riverside One
 
      Sir John Rogerson’s Quay
 
      Dublin 2
 
      (Attn: EdeV)
 
       
 
  Description:   Financial Institution

    The charge created by this clause 1.2 is a first fixed charge.   1.2   Fixed
Charge over Real Property (other than the Secured Premises)       As continuing
security for the payment and discharge of the Secured Obligations, each Chargor
as beneficial owner (and also in the case of registered land as registered owner
or the person entitled to be registered as registered owner) hereby by way of
first fixed charge CHARGES unto the Collateral Agent as collateral agent and
trustee for the Secured Parties all that Chargor’s right, title and interest
from time to time in and to each of the following assets:

  (a)   all its other estate, right, title or interests in any land or buildings
now belonging to such Chargor (including, specifically, but not limited to, the
Secured Premises) (whether or not the legal estate is vested in such Chargor or
registered in the name of

ABL Debenture

1



--------------------------------------------------------------------------------



 



      such Chargor), and all future estate, right, title or interests of such
Chargor in such lands, hereditaments and premises and in any other freehold or
leasehold property (whether or not registered) vested in or held by or on behalf
of such Chargor from time to time and/or the proceeds of sale thereof together
in all cases (to the extent the same are not otherwise subject to a fixed charge
hereunder) all fixtures (including trade fixtures) and all fixed plant and
machinery from time to time therein with the payment performance and discharge
of the Secured Obligations; and     (b)   the benefit of all present and future
licences, covenants, permissions, consents and authorisations (statutory or
otherwise) held by such Chargor in connection with the use of any of the Real
Property and the right to recover and receive all compensation or other monies
which may at any time become payable to it in respect thereof.

1.3   Investments

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Part 2 of Schedule 1 (Security Assets) opposite its
name or in Part 2 of the schedule to any Deed of Accession by which it became
party to this Deed; and     (ii)   (to the extent that they are not the subject
of a mortgage under sub-paragraph (i) above) by way of a first fixed charge its
interest in all shares, stocks, debentures, bonds, warrants, coupons or other
securities and investments (including all Cash Equivalents) owned by it or held
by any nominee on its behalf.

  (b)   A reference in this Deed to any share, stock, debenture, bond, warrant,
coupon or other security or investment includes:

  (i)   any dividend, interest or other distribution paid or payable;     (ii)  
any right, money or property accruing, derived, incidental or offered at any
time by way of redemption, substitution, exchange, bonus or preference, under
option rights or otherwise;     (iii)   any right against any clearance system;
    (iv)   any Related Rights; and     (v)   any right under any custodian or
other agreement,

      in relation to that share, stock, debenture, bond, warrant, coupon or
other security or investment.

1.4   Plant and machinery       Each Chargor as beneficial owner as continuing
security for the payment, performance and discharge of the Secured Obligations
hereby charges by way of first fixed charge all plant, machinery, computers,
office equipment or vehicles or interest specified in Part 3 of Schedule 1
(Security Assets) opposite its name or in Part 3 of the schedule to any Deed of
Accession by which it became party to this Deed and any and all other plant,
machinery, computers, office equipment or vehicles (or interest therein) owned
by it.

ABL Debenture

2



--------------------------------------------------------------------------------



 



1.5   Credit balances       Each Chargor as beneficial owner as continuing
security for the payment, performance and discharge of the Secured Obligations
hereby charges by way of a first fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person, including
its Security Accounts and the debt represented by that account other than any
account the subject of a Security Interest in favour of any other person in
accordance with the terms set out in Section 6.02(y) of the Credit Agreement.

1.6   Book debts etc.       Each Chargor as beneficial owner as continuing
security for the payment, performance and discharge of the Secured Obligations
hereby charges by way of a first fixed charge:

  (a)   all of its book and other debts;     (b)   all other moneys due and
owing to it; and     (c)   the benefit of all rights, securities and guarantees
of any nature enjoyed or held by it in relation to any item under paragraphs
(a) or (b) above.

1.7   Insurance Policies

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby assigns absolutely,
subject to a proviso for re-assignment on redemption, all amounts payable to it
under or in connection with each of its Insurance Policies and all of its rights
in connection with those amounts.     (b)   To the extent that they are not
effectively assigned under paragraph (a) above, each Chargor charges by way of
first fixed charge all amounts and rights described in paragraph (a) above.    
(c)   A reference in this Clause 1.7 to any amounts excludes all amounts
received or receivable under or in connection with any third party liability
insurance and required to settle a liability of a Loan Party to a third party.

1.8   Other contracts

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby assigns absolutely,
subject to a proviso for re-assignment on redemption, all of its rights in
respect of its Primary Contracts.     (b)   Without prejudice to the obligations
of the Chargor under Clause 1.1(b), to the extent that any such right described
in paragraph (a) above is not assignable or capable of assignment, the
assignment of that right purported to be effected by paragraph (a) shall operate
as an assignment of any damages, compensation, remuneration, profit, rent or
income which that Chargor may derive from that right or be awarded or entitled
to in respect of that right.     (c)   To the extent that they do not fall
within any other Subclause of this Clause 1 and are not effectively assigned
under paragraphs (a) or (b) above, each Chargor charges by way of first fixed
charge all of its rights under each Secondary Contract.

ABL Debenture

3



--------------------------------------------------------------------------------



 



1.9   Intellectual property

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of a
first fixed charge all of its rights in respect of any Intellectual Property;
this includes any specified in Part 5 of Schedule 1 (Security Assets) opposite
its name or in Part 5 of the schedule to any Deed of Accession by which it
became party to this Deed.     (b)   For the purpose of enabling the Collateral
Agent, whilst an Event of Default is continuing, to exercise its rights and
remedies under Clause 12 (When Security Becomes Enforceable) and Clause 13
(Enforcement of Security) at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Chargor hereby grants to the Collateral Agent an irrevocable, non-exclusive
license and, to the extent permitted under all relevant licenses of Intellectual
Property granting such Chargor rights in Intellectual Property, a sublicense (in
each case, exercisable without payment of royalties or other compensation to
such Chargor) to use, license or sublicense any of the Intellectual Property now
owned or hereafter acquired by or licensed to such Chargor, wherever the same
may be located; provided that the quality of any products in connection with
which the trademarks are used will not be materially inferior to the quality of
such products manufactured or sold by such Chargor prior to such Event of
Default. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

1.10   Miscellaneous       Each Chargor as beneficial owner as continuing
security for the payment, performance and discharge of the Secured Obligations
hereby charges by way of a first fixed charge:

  (a)   any beneficial interest, claim or entitlement it has to any assets of
any pension fund;     (b)   its goodwill;     (c)   the benefit of any
authorisation (statutory or otherwise) held in connection with its business or
the use of any Security Asset;     (d)   the right to recover and receive
compensation which may be payable to it in respect of any authorisation referred
to in paragraph (c) above; and     (e)   its uncalled capital.

1.11   Floating charge

  (a)   Each Chargor, as beneficial, owner as continuing security for the
payment, performance and discharge of the Secured Obligations hereby charges by
way of a first floating charge all of its assets whatsoever and wheresoever not
otherwise effectively mortgaged, charged or assigned under this Deed.     (b)  
Except as provided in paragraph (c) below, the Collateral Agent may by notice to
a Chargor convert the floating charge created by that Chargor under this Deed
into a fixed charge as regards any of that Chargor’s assets specified in that
notice, if:

  (i)   an Event of Default is continuing;

ABL Debenture

4



--------------------------------------------------------------------------------



 



  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or     (iii)   that Chargor fails to
comply, or takes or threatens to take any action which, in the reasonable
opinion of the Collateral Agent, is likely to result in it failing to comply
with its obligations under paragraph (a) of Clause 4 (Restrictions on dealing).

  (c)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of each Chargor’s assets:

  (i)   if an Examiner is appointed to any Chargor or the Collateral Agent
receives notice of an intention to appoint an Examiner to any Chargor;     (ii)
  on the convening of any meeting of the members of that Chargor to consider a
resolution to wind that Chargor up (or not to wind that Chargor up); or    
(iii)   on the presentation of a petition to appoint an Examiner to any Chargor
or where the protection of the court is sought by a Related Company.

  (d)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of a Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.         Any charge which has been converted
into a fixed charge in accordance with paragraphs (b) or (c) above may, by
notice in writing given at any time by the Collateral Agent to the relevant
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

1.12   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as collateral agent and
trustee for the Secured Parties;     (ii)   is a continuing security for the
payment, discharge and performance of all the Secured Obligations; and     (iii)
  is made by each Chargor as beneficial owner.

  (b)   If a Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must, and each other
Chargor must ensure that the Chargor will, use all reasonable endeavours to
obtain the consent as soon as practicable; and

ABL Debenture

5



--------------------------------------------------------------------------------



 



  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   Each Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 1 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.     (d)   The fact that no or incomplete details of
any Security Asset are inserted in Schedule 1 (Security Assets) or in the
schedule to any Deed of Accession (if any) by which any Chargor became party to
this Deed does not affect the validity or enforceability of this Security.

2. GUARANTEE

2.1   Guarantee       Each Chargor irrevocably and unconditionally jointly and
severally:

  (a)   guarantees as principal obligor to the Collateral Agent and each other
Secured Party due and punctual performance by each Loan Party of all of the
Secured Obligations now or in the future due, owing or incurred by such Loan
Party;     (b)   undertakes with the Collateral Agent and each other Secured
Party that whenever another Loan Party does not pay or discharge any Secured
Obligation now or in the future due, owing or incurred by that Loan Party, it
shall immediately on the Collateral Agent’s written demand pay or discharge such
Secured Obligation as if it was the principal obligor; and     (c)   indemnifies
the Collateral Agent and each other Secured Party immediately on written demand
against any cost, loss or liability suffered by the Collateral Agent or other
Secured Party if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal. The amount of the cost, loss or liability shall be equal to
the amount which the Collateral Agent or such other Secured Party would
otherwise have been entitled to recover.

2.2   Continuing Guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Loan Party under the
Loan Documents, regardless of any intermediate payment or discharge in whole or
in part.

2.3   Reinstatement       If any payment by a Loan Party or any discharge given
by the Collateral Agent or other Secured Party (whether in respect of the
obligations of any Loan Party or any security for those obligations or
otherwise) is avoided or reduced as a result of insolvency or any similar event:

  (a)   the liability of each Chargor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

ABL Debenture

6



--------------------------------------------------------------------------------



 



  (b)   the Collateral Agent and each other Secured Party shall be entitled to
recover the value or amount of that security or payment from each Chargor, as if
the payment, discharge, avoidance or reduction had not occurred.

2.4   Waiver of defences       The obligations of each Chargor under this Clause
2 (Guarantee) will not be affected by an act, omission, matter or thing which,
but for this Clause 2 (Guarantee), would reduce, release or prejudice any of its
obligations under this Clause 2 (Guarantee) (without limitation and whether or
not known to it or any Secured Party) including:

  (i)   any time, waiver or consent granted to, or composition with, any
Chargor, any other Loan Party or other person;     (ii)   the release of any
other Chargor, any other Loan Party or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;    
(iii)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Chargor, any other Loan Party or other person or
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (iv)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of a Chargor,
any other Loan Party or any other person;     (v)   any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature) or replacement of a Loan
Document or any other document or security;     (vi)   any unenforceability,
illegality or invalidity of any obligation of any person under any Loan Document
or any other document or security; or     (vii)   any insolvency or similar
proceedings.

2.5   Demands

  (a)   The making of one demand under Clause 2.1 (Guarantee) shall not preclude
the Collateral Agent from making any further demands.     (b)   Any delay of the
Collateral Agent in making a demand under Clause 2.1 (Guarantee) shall not be
treated as a waiver of its rights to make such demand.

2.6   Chargor Intent       Without prejudice to the generality of Clause 2.4
(Waiver of Defences), each Chargor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for

ABL Debenture

7



--------------------------------------------------------------------------------



 



    which any such facility or amount might be made available from time to time;
and any fees, costs and/or expenses associated with any of the foregoing.   2.7
  Immediate recourse       Each Chargor waives any right it may have of first
requiring the Collateral Agent or any other Secured Party (or any trustee or
agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person before claiming from that Chargor under this
Clause 2 (Guarantee). This waiver applies irrespective of any law or any
provision of a Loan Document to the contrary.

2.8   Deferral of Chargors’ rights

  (a)   Until all amounts which may be or become payable by the Loan Parties
under or in connection with the Loan Documents have been irrevocably paid in
full and unless the Collateral Agent otherwise directs (in which case it shall
take such action as it is directed), no Chargor will exercise any rights which
it may have by reason of performance by it of its obligations under the Loan
Documents:

  (i)   to be indemnified by a Loan Party;     (ii)   to claim any contribution
from any other Chargor of any Loan Party’s obligations under the Loan Documents;
and/or     (iii)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of any Secured Party under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by any Secured Party.

  (b)   If a Chargor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Loan Parties under or in connection with the Loan Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Collateral Agent or as the Collateral Agent may direct.

2.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Secured Party.

2.10   Credit Agreement       The provisions of Sections 2.06(f), 2.12 (with
respect to Taxes), 2.15, 2.23 and 7.10 of the Credit Agreement are hereby
incorporated, mutatis mutandi, and shall apply to this Deed, the Chargors, the
Lenders, the Collateral Agent and the Administrative Agent as if set forth
herein.

3.   REPRESENTATIONS — GENERAL

3.1   Nature of security       Each Chargor represents and warrants to the
Collateral Agent and each other Secured Party that:

ABL Debenture

8



--------------------------------------------------------------------------------



 



  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 1.3(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
6.2(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms     (c)   no authorisation, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the guarantee and the Security purported to
be created in favour of the Collateral Agent under this Deed; or     (ii)   the
exercise by the Collateral Agent of any rights or remedies in respect of the
Security Assets (whether specifically granted or created under this Deed or
created or provided for by applicable law);

  (d)   all actions and consents (save for any consent envisaged by Clause
1.12(b) and which is being sought as required by such Clause), including all
filings, notices, registrations and recordings necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Deed or the
exercise of remedies in respect of the Security Assets have been made or will be
obtained within periods required to perfect the Security as against any third
party; and     (e)   schedule 1 (Security Assets) to this Deed or, in the case
of an Additional Chargor, the Schedule to any Deed of Accession by which it
became a party to this Deed properly identifies:

  (i)   in Part 1 thereof, all estates and interests in freehold or leasehold
property owned by the Chargors in the Territory at the date of this Deed or such
Deed of Accession;     (ii)   in Part 2 thereof, all Charged Shares and other
shares, stocks, debentures, bonds, warrants, coupons and other securities and
investments owned by the Chargors in the Territory at the date of this Deed or
such Deed of Accession;     (iii)   in Part 4 thereof, all agreements or
contracts to which any the Chargor is party at the date of this Deed or such
Deed of Accession and which would fall within paragraphs (b) — (h) inclusive of
the definition of Primary Contracts;     (iv)   in Part 5 thereof, all
Intellectual Property owned by the Chargors in the Territory at the date of this
Deed or such Deed of Accession and which is material to their business; and    
(v)   in Part 6 thereof, all bank accounts held by the Chargors in the Territory
at the date of this Deed or such Deed of Accession.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by each Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by:

ABL Debenture

9



--------------------------------------------------------------------------------



 



  (i)   each Chargor which becomes party to this Deed by Deed of Accession, on
the date on which that Chargor becomes a Chargor; and     (ii)   each Chargor on
each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    No Chargor may:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   LAND   5.1   Information for Report on Title       Each Chargor represents
and warrants to the Collateral Agent and each other Secured Party that:

  (a)   the information supplied by it or on its behalf to the lawyers who
prepared any Report on Title relating to any of its Mortgaged Property for the
purpose of that Report on Title was true in all material respects at the date it
was expressed to be given; and

  (b)   the information referred to in paragraph (a) above was at the date it
was expressed to be given complete and did not omit any information which, if
disclosed would make that information untrue or misleading in any material
respect.

5.2   Title       Each Chargor represents and warrants to the Collateral Agent
and each other Secured Party that except as disclosed in any Report on Title
relating to any of its Mortgaged Property:

  (a)   it is the legal and beneficial owner of its Mortgaged Property;

  (b)   no breach of any law, regulation or covenant is outstanding which
affects or would be reasonably likely to affect materially the value,
saleability or use of its Mortgaged Property;

  (c)   there are no covenants, agreements, stipulations, reservations,
conditions, interests, rights or other matters whatsoever affecting its
Mortgaged Property which conflict with its present use or adversely affect the
value, saleability or use of any of the Mortgaged Property, in each case to any
material extent;

  (d)   nothing has arisen or has been created or is subsisting which would be
an overriding interest or an unregistered interest which overrides first
registration or registered dispositions over its Mortgaged Property and which
would be reasonably likely to affect materially its value, saleability or use;

ABL Debenture

10



--------------------------------------------------------------------------------



 



  (e)   all facilities (including access) necessary for the enjoyment and use of
its Mortgaged Property (including those necessary for the carrying on of its
business at the Mortgaged Property) are enjoyed by that Mortgaged Property and
none of those facilities are on terms entitling any person to terminate or
curtail its use or on terms which conflict with or restrict its use, where the
lack of those facilities would be reasonably likely to affect materially its
value, saleability or use;

  (f)   it has received no notice of any adverse claims by any person in respect
of its Mortgaged Property which if adversely determined would or would be
reasonably likely to materially adversely affect the value, saleability or use
of any of its Mortgaged Property, nor has any acknowledgement of such been given
to any person in respect of its Mortgaged Property; and

  (g)   its Mortgaged Property is held by it free from any Security Interest
(other than as permitted by the Credit Agreement) or any lease or licence which
would be reasonably likely to affect materially its value, saleability or use.

5.3   Repair       Each Chargor must keep:

  (a)   its Premises in good and substantial repair and condition; and

  (b)   its Fixtures in a good state of repair and in good working order and
condition.

5.4   Compliance with leases and covenants       Each Chargor must:

  (a)   perform all the material terms on its part contained in any lease,
agreement for lease, licence or other agreement or document which gives that
Chargor a right to occupy or use property comprised in its Mortgaged Property;

  (b)   not do or allow to be done any act as a result of which any material
lease comprised in its Mortgaged Property may become liable to forfeiture or
otherwise be terminated; and

  (c)   duly and punctually comply with all material covenants and stipulations
affecting the Mortgaged Property or the facilities (including access) necessary
for the enjoyment and use of the Mortgaged Property and indemnify each Secured
Party in respect of any breach of those covenants and stipulations.

5.5   Acquisitions       If a Chargor acquires any freehold or leasehold
property after the date of this Deed, it must:

  (a)   notify the Collateral Agent immediately;

  (b)   immediately on request by the Collateral Agent and at the cost of that
Chargor, execute and deliver to the Collateral Agent a legal mortgage in favour
of the Collateral Agent of that property in any form (consistent with, and no
more onerous than, this Deed) which the Collateral Agent may require;

ABL Debenture

11



--------------------------------------------------------------------------------



 



  (c)   if the title to that freehold or leasehold property is registered at the
Land Registry of Ireland or required to be so registered, give the Land Registry
of Ireland written notice of this Security; and

  (d)   if applicable, ensure that this Security is correctly noted in the
Register of Title against that title at the Land Registry of Ireland.

5.6   Notices       Each Chargor must, within 14 days after the receipt by it of
any application, requirement, order or notice served or given by any public or
local or any other authority with respect to its Mortgaged Property (or any part
of it) which would or would be reasonably likely to have a material adverse
effect on the value, saleability or use of any of the Mortgaged Property:

  (a)   deliver a copy to the Collateral Agent; and

  (b)   inform the Collateral Agent of the steps taken or proposed to be taken
to comply with the relevant requirement.

5.7   Leases       No Chargor may in respect of its Mortgaged Property (or any
part of it), unless permitted under the Credit Agreement:-

  (a)   grant or agree to grant (whether in exercise or independently of any
statutory power) any lease or tenancy;     (b)   agree to any amendment or
waiver or surrender of any lease or tenancy;     (c)   commence any forfeiture
proceedings in respect of any lease or tenancy;     (d)   confer upon any person
any contractual licence or right to occupy;     (e)   consent to any assignment
of any tenant’s interest under any lease or tenancy;     (f)   agree to any rent
reviews in respect of any lease or tenancy; or     (g)   serve any notice on any
former tenant under any lease or tenancy (or any guarantor of that former
tenant) which would entitle it to a new lease or tenancy.

5.8   The Land Registry of Ireland       Each Chargor hereby consents to the
registration as burdens on the folio of any registered land of which it is the
registered owner or, as applicable, the person entitled to be registered as
registered owner as well as on the folio of any further registered lands of
which it may from time to time become the registered owner or, as applicable,
the person entitled to be registered as registered owner, of:

  (a)   the first ranking fixed mortgage and charge created by this Deed on the
said land;

  (b)   on crystallisation of the floating charge created by this Deed on the
said land, such crystallised floating charge; and

  (c)   the power of any Receiver appointed under this Deed to charge the said
land.

ABL Debenture

12



--------------------------------------------------------------------------------



 



5.9   Deposit of title deeds       Each Chargor must deposit with the Collateral
Agent all deeds and documents of title relating to its Mortgaged Property and
Land Registry of Ireland search certificates and similar documents received by
it or on its behalf.

5.10   Development       No Chargor may unless expressly permitted under the
Credit Agreement:

  (a)   make or permit others to make any application for planning permission in
respect of any part of the Mortgaged Property; or

  (b)   carry out or permit to be carried out on any part of the Mortgaged
Property any development for which the permission of the local planning
authority is required,

    except as part of carrying on its principal business where it would not or
would not be reasonably likely to have a material adverse effect on the value,
saleability or use of the Mortgaged Property or the carrying on of the principal
business of that Chargor.

5.11   Investigation of title       Each Chargor must grant the Collateral Agent
or its lawyers on request all reasonable facilities within the power of that
Chargor to enable the Collateral Agent or its lawyers (at the expense of that
Chargor) after this Security has become enforceable to:

  (a)   carry out investigations of title to the Mortgaged Property; and

  (b)   make such enquiries in relation to any part of the Mortgaged Property as
a prudent mortgagee might carry out.

5.12   Report on Title       Each Chargor must, as soon as practicable after a
request by the Collateral Agent at a time when an Event of Default is
continuing, supply the Collateral Agent with a Report on Title of that Chargor
to its Mortgaged Property concerning those items which may properly be sought to
be covered by a prudent mortgagee in a lawyer’s report of this nature.

5.13   Power to remedy       If a Chargor fails to perform any covenant or
stipulation or any term of this Deed affecting its Mortgaged Property, that
Chargor must allow the Collateral Agent or its agents and contractors:

  (a)   to enter any part of its Mortgaged Property;

  (b)   to comply with or object to any notice served on that Chargor in respect
of its Mortgaged Property; and

  (c)   to take any action as the Collateral Agent may reasonably consider
necessary or desirable to prevent or remedy any breach of any such covenant,
stipulation or term or to comply with or object to any such notice.

ABL Debenture

13



--------------------------------------------------------------------------------



 



    That Chargor must immediately on request by the Collateral Agent pay the
costs and expenses of the Collateral Agent or its agents and contractors
incurred in connection with any action taken by it under this Subclause.   5.14
  Unregistered Property       Each Chargor shall use reasonable endeavours to:

  (a)   provide a completed and signed Land Registry application form to
complete the first registration of any unregistered real properties and
registration of this Security at the Land Registry; and

  (b)   answer any requisitions raised by the Land Registry,     including in
each case, without limitation, instruction of solicitors in these regards and
providing responses in respect of any title requisitions raised by the Land
Registry.

6.   INVESTMENTS

6.1   Investments       Each Chargor represents and warrants to each Secured
Party that:

  (a)   its Investments are duly authorised, validly issued and fully paid;    
(b)   its Investments are not subject to any Security Interest, any option to
purchase or similar right (in each case, other than as permitted by the Credit
Agreement);     (c)   it is the sole legal and beneficial owner of its
Investments (save for any Investments acquired by or issued to that Chargor
after the date of this Deed that are held by any nominee on its behalf or any
Investments transferred to the Collateral Agent or its nominee pursuant to this
Deed);     (d)   each Charged Company is a company incorporated with limited
liability;     (e)   the constitutional documents of each Charged Company do not
and could not restrict or inhibit any transfer of those shares on creation or
enforcement of this Security; and     (f)   there are no agreements in force
which provide for the issue or allotment of, or grant any person the right to
call for the issue or allotment of, any share or loan capital of any Charged
Company (including any option or right of pre-emption or conversion) other than
as permitted by the Credit Agreement.

6.2   Certificated Investments       Each Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Investment immediately in respect of
any Investment subject to this Security on the date of this Deed and thereafter
immediately following the acquisition by, or the issue to, that Chargor of any
certificated Investment (unless the same is required for registering any
transfer, in which case the relevant Chargor must deposit the same immediately
after such registration is completed); and

ABL Debenture

14



--------------------------------------------------------------------------------



 



  (b)   immediately take any action and execute and deliver to the Collateral
Agent any share transfer or other document which may be requested by the
Collateral Agent in order to enable the transferee to be registered as the owner
or otherwise obtain a legal title to that Investment; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (ii)   procuring that those share transfers are registered by the
Charged Company in which the Investments are held in the share register of that
Charged Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

6.3   Changes to rights       No Chargor may (except to the extent permitted by
the Credit Agreement and the Intercreditor Agreement) take or allow the taking
of any action on its behalf which may result in the rights attaching to any of
its Investments being altered or further shares being issued.

6.4   Calls

  (a)   Each Chargor must pay all calls and other payments due and payable in
respect of any of its Investments.

  (b)   If a Chargor fails to do so, the Collateral Agent may (at its
discretion) pay those calls or other payments on behalf of that Chargor. That
Chargor must immediately on request reimburse the Collateral Agent for any
payment made by the Collateral Agent under this Subclause and, pending
reimbursement, that payment will constitute part of the Secured Obligations.

6.5   Other obligations in respect of Investments

  (a)   Each Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of its Investments. If a Chargor fails to do so, the Collateral
Agent may elect to provide any information which it may have on behalf of that
Chargor.     (b)   Each Chargor must promptly supply a copy to the Collateral
Agent of any information referred to in sub-paragraph (a) above.     (c)   It is
acknowledged and agreed that notwithstanding anything to the contrary contained
in this Deed, each Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of any of its Investments.  
  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of a Chargor;     (ii)   make any
payment;

ABL Debenture

15



--------------------------------------------------------------------------------



 



  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or a Chargor;     (iv)   present or file any claim or take any
other action to collect or enforce the payment of any amount; or     (v)   take
any action in connection with the taking up of any (or any offer of any) stocks,
shares, rights, monies or other property paid, distributed, accruing or offered
at any time by way of interest, dividend, redemption, bonus, rights, preference,
option, warrant or otherwise,

    in respect of any Investment.   6.6   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, each Chargor may continue to exercise the voting
rights, powers and other rights in respect of its Investments, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Investments to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the
Investments which the Collateral Agent considers prejudicial to the interests of
the Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Investments have been registered in the name of the
Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the
Investments in any manner which the relevant Chargor may direct in writing. The
Collateral Agent (or that nominee) will execute any form of proxy or other
document which the relevant Chargor may reasonably require for this purpose.    
(c)   Subject to the terms of the Credit Agreement and the Intercreditor
Agreement, unless and until the service of a notice by the Collateral Agent or
an Event of Default is continuing, all dividends or other income or
distributions paid or payable in relation to any Investments must be paid to the
relevant Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the relevant
Chargor); or     (ii)   if payment is made directly to the Collateral Agent (or
its nominee) before the service of a notice by the Collateral Agent or at a time
when an Event of Default is not continuing, the Collateral Agent (or that
nominee) will promptly pay that amount to the relevant Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the relevant Chargor all material notices,
correspondence and/or other communication it receives in relation to the
Investments.

ABL Debenture

16



--------------------------------------------------------------------------------



 



  (e)   Following the service of a notice by the Collateral Agent or so long as
an Event of Default is continuing, the Collateral Agent or its nominee may
exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Investment, any person who is
the holder of any Investment or otherwise

      in each case, in the name of the relevant Chargor, the registered holder
or otherwise and without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by any Chargor.     (f)
  To the extent that the Investments remain registered in the names of the
relevant Chargor, each Chargor irrevocably appoints the Collateral Agent or its
nominee as its proxy to exercise all voting rights in respect of those
Investments following the service of a notice by the Collateral Agent or for so
long as an Event of Default is continuing.     (g)   Each Chargor must indemnify
the Collateral Agent against any loss or liability incurred by the Collateral
Agent as a consequence of the Collateral Agent acting in respect of its
Investments on the direction of that Chargor.

6.7   Clearance systems

  (a)   Each Chargor must, if so requested by the Collateral Agent:

  (i)   instruct any clearance system to transfer any Investment held by it for
that Chargor or its nominee to an account of the Collateral Agent or its nominee
with that clearance system; and     (ii)   take whatever action the Collateral
Agent may request for the dematerialisation or rematerialisation of any
Investments held in a clearance system.

  (b)   Without prejudice to the rest of this Subclause the Collateral Agent
may, at the expense of the relevant Chargor, take whatever action is required
for the dematerialisation or rematerialisation of the Investments as necessary.

6.8   Custodian arrangements       Each Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Investment in
any form which the Collateral Agent may reasonably require; and

  (b)   use reasonable endeavours to ensure that the custodian acknowledges that
notice in any form which the Collateral Agent may reasonably require.

7.   INTELLECTUAL PROPERTY   7.1   Representations       Each Chargor represents
and warrants to each Secured Party that as at the date of this Deed or, if
later, the date it became a Party:

ABL Debenture

17



--------------------------------------------------------------------------------



 



  (a)   all Intellectual Property which is material to its business is
identified in Part 5 of Schedule 1 (Security Assets) opposite its name or in
Part 5 of the schedule to any Deed of Accession by which it became party to this
Deed; and

  (b)   it is not aware of any circumstances relating to the validity,
subsistence or use of any of its Intellectual Property which could reasonably be
expected to have a Material Adverse Effect.

7.2   Preservation

  (a)   Each Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of Intellectual Property (including the Irish Trade Marks
Register and/or Patents Register) which either record the existence of this Deed
or the restrictions on disposal imposed by this Deed.

  (b)   No Chargor may, without the prior consent of the Collateral Agent:

  (i)   amend or waive or terminate, any of its rights in respect of
Intellectual Property where such amendment, waiver or termination would or could
reasonably be expected to have a Material Adverse Effect; or     (ii)   take any
action which would or could reasonably be expected to jeopardise the existence
or enforceability of any of its rights in respect of its Intellectual Property
save as permitted by the Credit Agreement.

7.3   Further Assurance       If any Chargor shall at any time after the date of
this Deed (a) obtain any ownership or other rights in and/or to any additional
Intellectual Property or (b) become entitled to the benefit of any additional
Intellectual Property or any renewal or extension thereof, including any
reissue, division, continuation, or continuation-in-part of any Intellectual
Property, or any improvement on any Intellectual Property, the provisions of
this Deed shall automatically apply thereto and any such item described in
(a) or (b) above (other than any Excluded Property) shall automatically
constitute Intellectual Property for the purpose of this Deed as if such would
have constituted Intellectual Property at the time of execution hereof and such
Intellectual Property (other than any Excluded Property) shall be subject to the
Security and Security Interests created by this Deed without further action by
any party. Concurrently with the delivery of each Compliance Certificate
pursuant to Section 5.01(d) of the Credit Agreement, each Chargor shall provide
to the Collateral Agent written notice of any of the foregoing Intellectual
Property owned by such Chargor which is the subject of a registration or
application and confirm the attachment of the Security and Security Interests
created by this Deed to any rights described in clauses (i) and (ii) above by
the delivery of an executed instrument or other statement(s) in form and
substance reasonably acceptable to the Collateral Agent as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
lien and security interest in such Intellectual Property.

8. ACCOUNTS

8.1   Accounts       Subject to the terms of the Intercreditor Agreement, all
Security Accounts must be maintained at a branch of the Account Bank approved by
the Collateral Agent.

ABL Debenture

18



--------------------------------------------------------------------------------



 



8.2   Change of Account Bank       This Clause 8.2 is subject to the terms of
the Intercreditor Agreement.

  (a)   Any Account Bank may be changed to another bank and additional banks may
be appointed as Account Banks if the relevant Chargor and the Collateral Agent
so agree.     (b)   Without prejudice to clause 8.2(a), a Chargor may only open
an account with a new Account Bank after the proposed new Account Bank agrees
with the Collateral Agent and the relevant Chargors, in a manner satisfactory to
the Collateral Agent, to fulfil the role of the Account Bank under this Deed.  
  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and each Chargor and
the Collateral Agent hereby irrevocably gives all authorisations and
instructions necessary for any such transfer to be made.     (d)   Each Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause 8.2 and any transfer of credit balances (including the execution
of bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent
as its attorney to take any such action if that Chargor should fail to do so.

  (e)   No Chargor shall, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   Each Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by such Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

8.3   Book debts and receipts (non-Euro)       In respect of any amounts
receivable by a Chargor in a currency other than euros:

  (a)   each Chargor must immediately deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into a Security Account
in accordance with Section 9.01 of the Credit Agreement;

  (b)   to the extent not deposited in or remitted to a Security Account under
Clause 8.3(a), each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

ABL Debenture

19



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and (prior to payment into a
Security Account under Clause 8.3(c)) hold the proceeds of the getting in and
realisation subject to, and in accordance with the terms of the Intercreditor
Agreement, on trust for the Collateral Agent; and     (c)   subject to, and in
accordance with, the terms of the Intercreditor Agreement, the Chargor must,
except to the extent that the Collateral Agent otherwise agrees, pay all the
proceeds of the getting in and realisation under Clause 8.3(b) into a Security
Account as soon as practicable on receipt.

8.4   Book debts and receipts (Euro)       In respect of any amounts receivable
by a Chargor in euro:

  (a)   Each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into the Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, and without prejudice to paragraph (a) above, each Chargor must,
except to the extent that the Collateral Agent otherwise agrees, pay all the
proceeds of the getting in and realisation referred to under Clause 8.4(a) that
are not paid into a Relevant Account, into a Security Account as soon as
practicable on receipt.

8.5   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   subject to the terms of the
Intercreditor Agreement, no Chargor shall be entitled to receive, withdraw or
otherwise transfer any credit balance from time to time standing to the credit
of any Security Account except with the prior consent of the Collateral Agent.  
  (c)   Each Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.     (d)
  Each Chargor must ensure that each Account Bank operates each Security Account
in accordance with the terms of this Deed and the notices given under Clause 8.5
or as otherwise permitted by the Credit Agreement.

ABL Debenture

20



--------------------------------------------------------------------------------



 



8.6   Notices of charge

  (a)   Each Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed
or any Deed of Accession by which it becomes a party to this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in sub-paragraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   Each Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

9     RELEVANT CONTRACTS   9.1   Representations       Each Chargor represents
and warrants to the Collateral Agent and each other Secured Party that:

  (a)   each of its Security Contracts is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Security Contracts;     (c)   (save
as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Primary Contracts; and     (d)   its entry into and
performance of this Deed will not conflict with any term of any of its Primary
Contracts.

9.2   Preservation

  (a)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Secondary
Contracts; or

ABL Debenture

21



--------------------------------------------------------------------------------



 



  (ii)   take any action which might jeopardise the existence or enforceability
of any of its Secondary Contracts.

      in each case to the extent that the same would have a Material Adverse
Effect.

  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Primary Contracts;
or     (ii)   take any action which might jeopardise the existence or
enforceability of any of its Primary Contracts.

9.3   Other undertaking       Each Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Security Contracts; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Security Contracts and any information and documentation relating to any of its
Security Contracts if requested by the Collateral Agent or any Receiver.

9.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Security
Contracts, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.

  (b)   If an Event of Default is continuing, the Collateral Agent may exercise
(without any further consent or authority on the part of the relevant Chargor
and irrespective of any direction given by the Chargor) any of that Chargor’s
rights under its Security Contracts.

9.5   Notices of assignment       Each Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 4 (Forms of letter for Primary Contracts), on each of the
other parties to each of its Primary Contracts; and

  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 4 (Forms of letter for Primary Contracts) within 14 days of the date of
this Deed or the date of any Deed of Accession by which it became party to this
Deed or, if later, the date of entry into that Primary Contract (as
appropriate).

ABL Debenture

22



--------------------------------------------------------------------------------



 



10.   PLANT AND MACHINERY   10.1   Maintenance       Each Chargor must keep its
Plant and Machinery in good repair and in good working order and condition
(subject to reasonable wear and tear).   10.2   Nameplates       Each Chargor
must take any action which the Collateral Agent may reasonably require to
evidence the interest of the Collateral Agent in its Plant and Machinery; this
includes (if so requested) fixing a nameplate on its Plant and Machinery in a
prominent position stating that:

  (a)   the Plant and Machinery is charged in favour of the Collateral Agent;
and

  (b)   the Plant and Machinery must not be disposed of without the prior
consent of the Collateral Agent unless permitted under the Credit Agreement.

11.   INSURANCE POLICIES   11.1   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Insurance
Policies, but only if and to the extent that the exercise of those rights in the
manner proposed would not result in a Default.

  (b)   If an Event of Default is continuing:

  (i)   the Collateral Agent may exercise (without any further consent or
authority on the part of any Chargor and irrespective of any direction given by
any Chargor) any of the rights of any Chargor in connection with any amounts
payable to it under any of its Insurance Policies;     (ii)   each Chargor must
take such steps (at its own cost) as the Collateral Agent may require to enforce
those rights; this includes initiating and pursuing legal or arbitration
proceedings in the name of that Chargor; and     (iii)   each Chargor must hold
any payment received by it under any of its Insurance Policies on trust for the
Collateral Agent.

  (c)   Section 110(2) of the Act shall not apply to this Deed.

11.2   Notice       Each Chargor must:

  (a)   immediately give notice of this Deed to each of the other parties to
each of the Insurance Policies by sending a notice substantially in the form of
Part 1 of Schedule 3 (Insurance Policies); and

  (b)   use all reasonable endeavours to procure that each such other party
delivers a letter of undertaking to the Collateral Agent in the form of Part 2
of Schedule 3 (Insurance Policies) within 14 days of the date of this Deed or
the date of any Deed of Accession by

ABL Debenture

23



--------------------------------------------------------------------------------



 



      which it became party to this Deed or, if later, the date of entry into
that Insurance (as appropriate).

12. WHEN SECURITY BECOMES ENFORCEABLE

12.1   Powers and rights of the Collateral Agent       Notwithstanding anything
contained in this Deed, the exercise by the Collateral Agent of the power and
rights conferred on it by virtue of the provisions of Chapter 3 of Part 10 of
the Act shall not be subject to any restriction on such exercise contained in
section 96(1)(c) of the Act.

12.2   Timing       This Security will become immediately enforceable if an
Event of Default is continuing.   12.3   Enforcement       After this Security
has become enforceable, the Collateral Agent may in its absolute discretion
enforce all or any part of this Security in any manner it sees fit or as the
Administrative Agent may direct.

13.   ENFORCEMENT OF SECURITY

13.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.     (b)  
For the purposes of all powers implied by law, the Secured Obligations are
deemed to have become due and payable on the date of this Deed.     (c)   Any
restriction imposed by law on the power of sale (including under sections 100
and 101 of the Act) or the right of a mortgagee to consolidate mortgages does
not apply to this Security. For the avoidance of doubt, the Collateral Agent
reserves the right to consolidate mortgage securities without restriction.    
(d)   The notification requirement contained in section 103(2) of the Act shall
not apply to this Deed.     (e)   No Chargor shall take any action under section
94 of the Act in respect of the Security Assets, this Deed or any monies,
obligations and/or liabilities hereby covenanted to be paid or discharged.    
(f)   The power of leasing conferred upon a mortgagor in possession by section
112 of the Act and the power of accepting the surrender of leases conferred upon
a mortgagor in possession by section 114 of the Act and any other powers of
leasing, surrendering or accepting surrenders of leases vested in any Chargor
shall not be exercisable without the prior consent in writing of the Collateral
Agent nor shall any Chargor, without the prior consent in writing of the
Collateral Agent, confer on any person any contractual licence to occupy or any
other right or interest in any freehold or leasehold or other immovable property
hereby charged or grant any licence or consent to assign, undertake or part with
possession or occupation thereof.

ABL Debenture

24



--------------------------------------------------------------------------------



 



  (g)   In accordance with section 112(3)(c) of the Act, each Chargor hereby
consents to the Collateral Agent, while in possession, or any Receiver, leasing
all or any part of the Security Assets, including any part of the Security
Assets consisting of land.

13.2   No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or
    (ii)   for any default or omission for which a mortgagee in possession might
be liable.

  (b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.

  (c)   Section 99(1) of the Act shall not apply to this Deed and any
obligations imposed on mortgagees in possession or receivers by virtue of the
application of section 99(1) shall not apply to the Collateral Agent or any
Receiver.

13.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

13.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied,     and all the
protection to purchasers contained in sections 104, 105 and 106(1) of the Act
shall apply to any person purchasing from or dealing with a Receiver or the
Collateral Agent.

13.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on each Chargor.

ABL Debenture

25



--------------------------------------------------------------------------------



 



  (b)   Each Chargor must pay to the Collateral Agent, immediately on demand,
the costs and expenses incurred by the Collateral Agent in connection with any
such redemption and/or transfer, including the payment of any principal or
interest.

13.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.

14.   RECEIVER

14.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   a Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including any restriction under section
108(1) of the Act) does not apply to this Deed.

14.2   Removal       The Collateral Agent may by writing under its hand remove
any Receiver appointed by it and may, whenever it thinks fit, appoint a new
Receiver in the place of any Receiver whose appointment may for any reason have
terminated.

14.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law will not apply.
Section 108(7) of the Act shall not apply to the commission and/or remuneration
of a Receiver appointed pursuant to this Deed.

14.4   Agent of each Chargor

  (a)   A Receiver will be deemed to be the agent of the relevant Chargor for
all purposes and accordingly will be deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Act. The relevant Chargor is
solely responsible for the contracts, engagements, acts, omissions, defaults and
losses of a Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to a Chargor or to any
other person) by reason of the appointment of a Receiver or for any other
reason.

ABL Debenture

26



--------------------------------------------------------------------------------



 



14.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

15. POWERS OF RECEIVER

15.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby) and in Schedule 6 (Powers
of a Receiver).

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

15.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   15.3   Carry on business       A Receiver may
carry on any business of any Chargor in any manner he thinks fit.   15.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by any Chargor.

15.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

15.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

ABL Debenture

27



--------------------------------------------------------------------------------



 



  (c)   Fixtures may be severed and sold separately from the property containing
them without the consent of the relevant Chargor.

15.7   Leases

    A Receiver may let any Security Asset for any term and at any rent (with or
without a premium) which he thinks fit and may accept a surrender of any lease
or tenancy of any Security Asset on any terms which he thinks fit (including the
payment of money to a lessee or tenant on a surrender).

15.8   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of any Chargor or relating in any way to any Security
Asset.

15.9   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

15.10   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

15.11   Subsidiaries

    A Receiver may form a Subsidiary of any Chargor and transfer to that
Subsidiary any Security Asset.

15.12   Delegation       A Receiver may delegate his powers in accordance with
this Deed.   15.13   Lending       A Receiver may lend money or advance credit
to any customer of any Chargor.   15.14   Protection of assets

    A Receiver may:

  (a)   effect any repair or insurance (and section 110(2) of the Act shall not
apply to this Deed) and do any other act which any Chargor might do in the
ordinary conduct of its business to protect or improve any Security Asset;

  (b)   commence and/or complete any building operation; and

  (c)   apply for and maintain any planning permission, building regulation
approval or any other authorisation,

    in each case as he thinks fit.

ABL Debenture

28



--------------------------------------------------------------------------------



 



15.15   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of any Chargor for any of the above purposes.

16. APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.

  (c)   The provisions of this Clause 16 shall take effect as and by way of
variation to the provisions of sections 106(3), 107 and 109 of the Act, which
provisions as so varied and extended shall be deemed incorporated in this Deed
and as regards section 109 as if they related to a receiver of the Security
Assets and not merely a receiver of the income thereof.

17.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06,2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 22.2
(Interest).

  (c)   The Chargors shall pay and within three Business Days of demand
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, this Security or any judgment given in connection with
them, is or at any time may be subject.

18.   DELEGATION

18.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

ABL Debenture

29



--------------------------------------------------------------------------------



 



18.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

18.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to any Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

19.   FURTHER ASSURANCES

    Each Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party create a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of any Chargor
located in any jurisdiction outside Ireland.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

20.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if a
Chargor fails to comply with an obligation under this Deed, each Chargor, by way
of security, irrevocably and severally appoints the Collateral Agent and each
Receiver to be its attorney to take any action which that Chargor is obliged to
take under this Deed. Each Chargor ratifies and confirms whatever any attorney
does or purports to do under its appointment under this Clause.

ABL Debenture

30



--------------------------------------------------------------------------------



 



21.   PRESERVATION OF SECURITY

21.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

21.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of any Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of each Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.

  (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

21.3   Waiver of defences

    The obligations of each Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

21.4   Immediate recourse

    Each Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, examinership, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from that
Chargor under this Deed.

ABL Debenture

31



--------------------------------------------------------------------------------



 



21.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, the Collateral Agent and
each other Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of any Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Collateral Agent or that Secured Party (or any trustee
or agent on its behalf) against those amounts;     (b)   apply and enforce them
in such manner and order as it sees fit (whether against those amounts or
otherwise; and/or     (c)   hold in an interest-bearing suspense account any
moneys received from any Chargor or on account of that Chargor‘s liability under
this Deed.

21.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,     no Chargor will, after a
claim has been made or by virtue of any payment or performance by it under this
Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Chargor’s liability under
this Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan
Party or its estate in competition with the Collateral Agent or any other
Secured Party (or any trustee or agent on its behalf); or     (iv)   receive,
claim or have the benefit of any payment, distribution or security from or on
account of any Loan Party, or exercise any right of set-off as against any Loan
Party.

    Each Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

21.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party.

ABL Debenture

32



--------------------------------------------------------------------------------



 



  (b)   No prior security held by the Collateral Agent or any other Secured
Party (in its capacity as such or otherwise) over any Security Asset will merge
into this Security.

21.8   Delivery of documents

    To the extent any Chargor is required hereunder to deliver any deed,
certificate document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents such Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

21.9   Security held by Chargor

    No Chargor may, without the prior consent of the Collateral Agent, hold any
security from any other Loan Party in respect of that Chargor’s liability under
this Deed. Each Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

22.   MISCELLANEOUS

22.1   Covenant to pay

    Each Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Loan Documents.

22.2   Interest

    If a Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated at the Default
Rate.

22.3   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

22.4   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account a
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

ABL Debenture

33



--------------------------------------------------------------------------------



 



      that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

22.5   Notice of assignment

    This Deed constitutes notice in writing to each Chargor of any charge or
assignment of a debt owed by that Chargor to any other member of the Group and
contained in any Loan Document.

22.6   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of a Chargor
under this Deed constitute a “security financial collateral arrangement” (in
each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have the right after this Security has become enforceable
to appropriate all or any part of that financial collateral in or towards the
satisfaction of the Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount as the Collateral Agent
reasonable determines having taken into account advice obtained by it from an
independent investment or accountancy firm of national standing selected by it.
In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

23.   LOAN PARTIES

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent.

  (b)   Each Chargor that is a Party to this Deed irrevocably appoints the
Original Chargor to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;     (ii)   to supply all information concerning itself to any Secured
Party; and     (iii)   to agree and sign all documents under or in connection
with this Deed without further reference to any Loan Party; this includes any
amendment or waiver of this Deed which would otherwise have required the consent
of the Loan Parties.

  (c)   The Original Chargor hereby accepts the appointment under Clause 23(b).

  (d)   Any communication given to the Original Chargor in connection with this
Deed will be deemed to have been given also to the other Loan Parties that are
party to this Deed.

ABL Debenture

34



--------------------------------------------------------------------------------



 



(e)   The Collateral Agent may assume that any communication made by the
Original Chargor is made with the consent of each Loan Party that is party to
this Deed.

24.   RELEASE

    At the end of the Security Period (or as required by the Loan Documents),
the Collateral Agent must, at the request and cost of the Original Chargor, take
whatever action is reasonably necessary to release the relevant Security Assets
(whether in whole or in part) from this Security, provided that to the extent
that any Security Interests granted by the Chargor over the Revolving Credit
Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Term Loan Security Agreement, including
serving any notice thereunder. If the Collateral Agent is authorised to release
in whole or in part any Security Asset pursuant to the terms of the Credit
Agreement, the Collateral Agent is authorised to release such Security Asset
under this Deed.

25.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

26.   NOTICES

26.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

26.2   Addresses

    Any notice or other communication herein required or permitted to be given
to a party to this Deed shall be sent to the relevant party’s address as set
forth in the Credit Agreement or any substitute address, fax number or
department or officer as the relevant party may notify to the Collateral Agent
(or the Collateral Agent may notify to the other parties, if a change is made by
the Collateral Agent) by not less than five business days’ notice.

26.3   Delivery

    Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (a)   if by way of fax, when received in legible form; or

  (b)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

    Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

ABL Debenture

35



--------------------------------------------------------------------------------



 



26.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 26.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

26.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

27.   THE COLLATERAL AGENT AS TRUSTEE

  (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.     (b)  
On the terms set out in the Credit Agreement and the Security Trust Deed, the
Collateral Agent declares itself trustee of the security and other rights
(including but not limited to the benefit of the covenants contained herein),
titles and interests constituted by this Deed and of all monies, property and
assets paid to the Collateral Agent or to its order or held by the Collateral
Agent or its nominee or received or recovered by the Collateral Agent or its
nominee pursuant to or in connection with this Deed with effect from the date
hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).     (c)   All moneys received by the Collateral
Agent shall be held by it upon trust for itself and the Secured Parties
according to their respective interests to apply the same in accordance with
Clause 16.     (d)   The rights, powers and discretions conferred on the
Collateral Agent by this Deed shall be supplemental to the Trustee Acts of
Ireland and in addition to any which may be vested in the Collateral Agent by
the Loan Documents, general law or otherwise.     (e)   Each of the Parties
agrees that the Collateral Agent shall have only those duties, obligations and
responsibilities expressly specified in this Deed or any other Loan Document
(and no others shall be implied).     (f)   Where there are any inconsistencies
between the Trustee Acts of Ireland and the provisions of this Deed, the
provisions of this Deed shall, to the extent allowed by law, prevail.

ABL Debenture

36



--------------------------------------------------------------------------------



 



  (g)   Any resignation or replacement of the Collateral Agent or any
appointment of a successor to the Collateral Agent shall take effect in
accordance with the provisions of the Credit Agreement and the Security Trust
Deed save that no resignation of the Collateral Agent as trustee hereunder shall
take effect unless at least one other trustee has been appointed.     (h)   Upon
the occurrence of the Revolving Credit Release Date, the trusts set out in this
Deed shall be wound up. At that time the Collateral Agent shall, at the request
of and at the sole cost of the Original Chargor, release, without recourse or
warranty, all of the Security then held by it and the Collateral Agent shall be
released from its obligations under this Deed (save for those which arose prior
to such winding-up).

28.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by the laws of Ireland.

29.   ENFORCEMENT

29.1   Jurisdiction

  (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.     (b)   The Irish courts are the most appropriate
and convenient courts to settle any such dispute in connection with this
Agreement. Each Chargor agrees not to argue to the contrary and waives objection
to those courts on the grounds of inconvenient forum or otherwise in relation to
proceedings in connection with this Deed.     (c)   This Clause is for the
benefit of the Secured Parties only. To the extent allowed by law, a Secured
Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

29.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:

  (i)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;     (ii)   consents
generally to the giving of any relief or the issue of any process in connection
with those proceedings; and     (iii)   waives all rights of immunity in respect
of it or its assets.

ABL Debenture

37



--------------------------------------------------------------------------------



 



30.   INTERPRETATION   30.1   Definitions       In this Deed (including its
Recitals):       Account Bank means a bank with whom a Security Account is
maintained.       Acquisition Document means in relation to any Chargor, any
agreement under which it acquires or disposes of a business or part of a
business (either by share or asset sale) and under which the aggregate
outstanding consideration payable to such Chargor and, as applicable, other
members of the Group at any time is in excess of €250,000.       Act means the
Land and Conveyancing Law Reform Act 2009.       Additional Chargor means a
member of the Group which becomes a Chargor by executing a Deed of Accession.  
    Cash Management Document means in relation to any Chargor, any agreement
between two or more members of the Group to which it is a party that provides
for any cash pooling, set-off or netting arrangement, including the European
Cash Pooling Arrangements.       Charged Shares means all shares in any member
of the Group incorporated in Ireland from time to time issued to a Chargor or
held by any nominee on its behalf.       Charged Company means each member of
the Group from time to time whose shares are subject to the Security under this
Deed.       Chargor means the Original Chargor or any Additional Chargor.      
Credit Agreement means the revolving credit agreement dated on or about the date
of this Deed (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as Parent Borrower, Novelis Corporation,
as U.S. Borrower, the other U.S. Subsidiaries of Parent Borrower party thereto
as U.S. Borrowers, Novelis UK Ltd, as U.K. Borrower, Novelis AG, as Swiss
Borrower, AV METALS INC. and the Other Guarantors party thereto, the Lenders
party thereto and Bank of America, N.A. as Administrative Agent and Collateral
Agent.       Deed of Accession means a deed substantially in the form of
Schedule 5 (Form of Deed of Accession).       Delegate means any delegate,
attorney or co-Collateral Agent appointed by the Collateral Agent or any
Receiver.       Examiner means an examiner appointed under Section 2 of the
Companies (Amendment) Act, 1990.       Fixtures means all fixtures and fittings
(including trade fixtures and fittings) and fixed plant and machinery included
in a Chargor’s Mortgaged Property.       Group means the Original Chargor and
its Affiliates from time to time.       Intercompany Document means, in relation
to any Chargor, any note or loan agreement with any other member of the Group
under which the aggregate outstanding amount payable to such Chargor is in
excess of €250,000.

ABL Debenture

38



--------------------------------------------------------------------------------



 



    Intercreditor Agreement means the intercreditor agreement dated on or about
the date of this Deed and entered into between, amongst others, Novelis Inc.,
and the Collateral Agent.

    Investments means:

  (a)   the Charged Shares; and     (b)   all other shares, stocks, debentures,
bonds, warrants, coupons and other securities and investments,

    which a Chargor purports to mortgage or charge under this Deed.

    Mortgaged Property means the Secured Premises and all other freehold and
leasehold property which a Chargor purports to mortgage or charge under this
Deed.

    Original Property means any freehold or leasehold property specified in
Part 1 of Schedule 1 (Security Assets).

    Party means a party to this Deed.

    Plant and Machinery means any plant, machinery, computers, office equipment
or vehicles which a Chargor purports to mortgage or charge under this Deed.

    Premises means all buildings and erections included in a Chargor’s Mortgaged
Property.

    Primary Contract means in relation to any Chargor:

  (a)   any agreement specified in Part 4A of Schedule 1 (Security Assets)
opposite its name or in Part 4A of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Primary Contract;     (c)   any Acquisition Document;     (d)   any
Cash Management Document;     (e)   any Hedging Agreement;     (f)   any
Intercompany Document;     (g)   any letter of credit issued in its favour under
which the aggregate consideration payable at any time is in excess of €250,000;
or     (h)   any bill of exchange or other negotiable instrument held by it for
an amount in excess of €250,000.

    Real Property means all that property referred to in Clauses 1.1 (Mortgage
and Fixed Charge over Secured Premises) and 1.2 (Fixed charge over Real Property
(other than the Secured Premises)) inclusive.

    Receiver means a receiver and manager or a receiver, in each case, appointed
under this Deed and that term will include any appointee under a joint and/or
several appointment.

ABL Debenture

39



--------------------------------------------------------------------------------



 



    Related Company means a company which is related within the meaning of
Section 4(5) of the Companies (Amendment) Act, 1990.

    Related Rights means in relation to any Investment:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any licence, agreement for sale, option or lease in respect of that
asset; and     (c)   all rights, benefits, claims, contracts, warranties,
remedies, security indemnities or covenants for title in respect of that asset.

    Report on Title means any report or certificate on title on the Mortgaged
Property provided to the Collateral Agent, together with confirmation from the
provider of that Report that it can be relied upon by the Collateral Agent and
the other Secured Parties.

    Revolving Credit Release Date has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement.

    Secondary Contract means in relation to any Chargor:

  (a)   any agreement specified in Part 4B of Schedule 1 (Security Assets)
opposite its name or in Part 4B of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Secondary Contract; and     (c)   any other agreement (other than a
Primary Contract) entered into after the date of this Deed under which the
aggregate consideration payable at anytime is in excess of €250,000.

    Secured Premises means the land described in Part 1 of Schedule 1 to this
Deed or in Part 1 of the Schedule to any Deed of Accession by which it became
party to this Deed and includes all or any portion of the Secured Premises and
also includes a reference to any present or future estate, right, title and
interest of a Chargor in the lands described in Part 1 of Schedule 1 to this
Deed or in Part 1 of the Schedule to any Deed of Accession by which it became
party to this Deed and to any buildings now erected or in the course of erection
or thereafter to be erected thereon and all alterations and/or additions thereto
and to all fixtures (including trade fixtures) from time to time on the Secured
Premises and all fixed plant and machinery of that Chargor both present and
future therein or thereon and every part thereof and includes all easements,
rights and privileges, rights to production of documents and intoxicating liquor
licences attaching thereto.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed or any Deed of Accession.

    Security Account means in relation to any Chargor:

  (a)   any account specified in Part 6 of Schedule 1 (Security Assets) opposite
its name or in Part 6 of the schedule to any Deed of Accession by which it
became party to this Deed;     (b)   any other account which it purports to
charge under this Deed; and

ABL Debenture

40



--------------------------------------------------------------------------------



 



  (c)   in each case, any replacement account or subdivision or sub-account of
any such account.

    Security Assets means any and all assets of each Chargor that are the
subject of this Security.

    Security Contracts means in relation to any Chargor, its Primary Contracts
and its Secondary Contracts.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Revolving Credit Release Date.

    Security Trust Deed means the Security Trust Deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Original Chargor.

    Term Loan Collateral Agent has the meaning given to that term in the
Intercreditor Agreement.

    Term Loan Release Date has the meaning given to Discharge of Term Loan
Secured Obligations in the Intercreditor Agreement.

    Term Loan Priority Collateral has the meaning given to that term in the
Intercreditor Agreement.

    Term Loan Documents has the meaning given to that term in the Intercreditor
Agreement.

    Term Loan Security Agreement means the guarantee and security agreement
dated on or about the date of this Deed between the Original Chargor and the
Term Loan Collateral Agent.

    Territory means Ireland.   30.2   Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or the Intercreditor
Agreement have, unless expressly defined in this Deed, the same meaning in this
Deed;     (ii)   an “agreement” includes any legally binding arrangement,
agreement, contract, deed or instrument (in each case whether oral or written);
    (iii)   an “amendment” includes any amendment, supplement, variation,
waiver, novation, modification, replacement or restatement (however fundamental)
and “amend” and “amended” shall be construed accordingly;     (iv)   “assets”
includes properties, assets, businesses, undertakings, revenues and rights of
every kind (including uncalled share capital), present or future, actual or
contingent, and any interest in any of the above;

ABL Debenture

41



--------------------------------------------------------------------------------



 



  (v)   a “consent” includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;     (vi)   references to an Event of Default being
“continuing” means that such Event of Default has occurred or arisen and has not
been expressly waived in writing by the Collateral Agent or Administrative Agent
(as appropriate);     (vii)   a “disposal” includes any sale, transfer, grant,
lease, licence or other disposal, whether voluntary or involuntary and “dispose”
will be construed accordingly;     (viii)   "including” means including without
limitation and “includes” and “included” shall be construed accordingly;    
(ix)   "indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;     (x)   "losses” includes losses, actions,
damages, payments, claims, proceedings, costs, demands, expenses (including
legal and other fees) and liabilities of any kind and “loss” shall be construed
accordingly;     (xi)   a “person” includes any individual, trust, firm, fund,
company, corporation, partnership, joint venture, government, state or agency of
a state or any undertaking or other association (whether or not having separate
legal personality) or any two or more of the foregoing; and     (xii)   a
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

ABL Debenture

42



--------------------------------------------------------------------------------



 



  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed; and     (vi)   words imparting the
singular include the plural and vice versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.     (d)   Any covenant of a Chargor under this Deed
(other than a payment obligation) remains in force during the Security Period
and is given for the benefit of each Secured Party.     (e)   Without prejudice
to any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or examinership of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (f)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

30.3   Conflict with provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND
CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.
ABL Debenture

43



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1
SECURED PREMISES
Part A
Unregistered Land
None as at the date hereof
Part B
Registered Land
None as at the date hereof
ABL Debenture

44



--------------------------------------------------------------------------------



 



PART 2
CHARGED SHARES

              Name of nominee (if                     Name of Charged     any)
by whom shares           Number of shares Chargor     Company     are held    
Class of shares held     held

None specified as at the date hereof.
ABL Debenture

45



--------------------------------------------------------------------------------



 



PART 3
SPECIFIC PLANT AND MACHINERY

Chargor   Description

None as at the date hereof
ABL Debenture

46



--------------------------------------------------------------------------------



 



PART 4
SECURITY CONTRACTS
A. Primary Contracts
None as at the date hereof
B. Secondary Contracts
None as at the date hereof
ABL Debenture

47



--------------------------------------------------------------------------------



 



PART 5
SPECIFIC INTELLECTUAL PROPERTY

      Chargor   Description

None as at the date hereof
ABL Debenture

48



--------------------------------------------------------------------------------



 



PART 6
SECURITY ACCOUNTS

      Bank Account number Sort code

None specified as at the date hereof.
ABL Debenture

49



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK

    To: [Account Bank]       Copy: Bank of America N.A. as Term Loan Collateral
Agent and Bank of America N.A. as Revolving Credit Collateral Agent       [Date]
      Dear Sirs,       Security agreement dated [     ] between [     ] and Bank
of America, N.A. as Term Loan Collateral Agent (the Term Loan Security
Agreement) and the security agreement dated [     ] between [     ] and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)       This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
Ireland (the Security Accounts) (other than as regards any account constituting
a Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined
in the Term Loan Security Agreement) details of which are set out below or, in
relation to any account designated or opened as a Net Cash Proceeds Account
after the date of this letter, as notified to you immediately following such
designation or opening)) and the debts represented by the Security Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

    [The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]

    Prior to notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

             
 
    (b) (i)  comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

ABL Debenture

50



--------------------------------------------------------------------------------



 



             
 
      (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;
 
           
 
  (c)   (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and
 
           
 
      (ii)   hold all sums standing to the credit of any Net Cash Proceeds
Account to the order of the Term Loan Collateral Agent;
 
           
 
  (d)   (i)   pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and
 
           
 
      (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account other than
any Net Cash Proceeds Account without the prior written consent of the Revolving
Credit Collateral Agent (or, in relation to any Net Cash Proceeds Account , the
Term Loan Collateral Agent) or, following notice from the Revolving Credit
Collateral Agent advising you that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the
ABL Debenture

51



--------------------------------------------------------------------------------



 



Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by Irish law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,

                        (Authorised signatory)   

For [Chargor]
ABL Debenture

52



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in Ireland (the
Security Accounts) (other than as regards any account constituting a Net Cash
Proceeds Account (as defined in the Intercreditor Agreement (defined in the Term
Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash Proceeds
Account, FIRST a charge upon the terms of the Term Loan Security Agreement over
all the rights of the Chargor to any amount standing to the credit of any of the
Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent;     (f)   will hold all sums standing to the credit
of any Security Account (other than any Net Cash Proceeds Account) to the order
of the Revolving Credit Collateral Agent (or, in

ABL Debenture

53



--------------------------------------------------------------------------------



 



      relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

in each case, in accordance with the terms of, and the instructions provided
under, the Notice.
Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by Irish law.
Yours faithfully,

                  (Authorised signatory) [Account Bank]   

ABL Debenture

54



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [     ] between [     ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

  (a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;     (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
  (c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by Irish law.
Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
ABL Debenture

55



--------------------------------------------------------------------------------



 



            Yours faithfully,
            (Authorised signatory) for and on behalf of Bank of America, N.A. as
Term Loan Collateral Agent              Yours faithfully,
            (Authorised signatory) for and on behalf of Bank of America, N.A. as
Revolving Credit Collateral      Agent        Receipt acknowledged
            (Authorised signatory) [Account Bank]           

[Date]
ABL Debenture

56



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR INSURANCE POLICIES
PART 1
FORM OF NOTICE OF ASSIGNMENT
(for attachment by way of endorsement to the insurance policies)
To: [Insurer]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America, N.A. as agent and trustee for the
Term Loan Secured Parties referred to in the Term Loan Security Agreement (the
Term Loan Collateral Agent) as first priority assignee all amounts payable to it
under or in connection with any contract of insurance of whatever nature taken
out with you by or on behalf of it or under which it has a right to claim (each
an Insurance) and all of its rights in connection with those amounts; and   2.  
SECOND, subject to notice to you from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Chargor has assigned in favour of Bank of America,
N.A. as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority assignee all amounts payable to it under or in connection with any
Insurance and all of its rights in connection with those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of a Loan Party (as defined in the Term Loan
Security Agreement) or a Loan Party (as defined in the Revolving Credit Security
Agreement) to a third party.
We confirm that:

(i)   the Chargor will remain liable under [the] [each] Insurance to perform all
the obligations assumed by it under [the] [that] Insurance;

(ii)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Insurance; and

ABL Debenture

57



--------------------------------------------------------------------------------



 



(iii)   none of the Revolving Credit Collateral Agent, its agents, any receiver
or any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Insurance.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Insurance and you should continue to give notices under [the] [each]
Insurance to the Chargor, unless and until you receive notice from the Term Loan
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent to the
contrary. In this event, unless the Term Loan Collateral Agent or, following
notice from the Term Loan Collateral Agent advising you that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent otherwise agrees in writing:

  (a)   all amounts payable to the Chargor under [the] [each] Insurance must be
paid to the Term Loan Collateral Agent or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent; and     (b)   any rights of the Chargor in connection with those amounts
will be exercisable by, and notices must be given to, the Term Loan Collateral
Agent or as it directs or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent or as it
directs.

Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Insurance[s] without the prior consent of the Term
Loan Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please note on the relevant contracts:

(i)   FIRST the Term Loan Collateral Agent’s interest as loss payee and the Term
Loan Collateral Agent’s interest as first priority assignee of those amounts and
rights; and

(ii)   SECOND the Revolving Credit Collateral Agent’s interest as loss payee and
the Revolving Credit Collateral Agent’s interest as first priority assignee of
those amounts and rights,

and send to the Term Loan Collateral Agent at [•] and Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by Irish law.
ABL Debenture

58



--------------------------------------------------------------------------------



 



            Yours faithfully,
                  For [Chargor]         

ABL Debenture

59



--------------------------------------------------------------------------------



 



         

PART 2
FORM OF LETTER OF UNDERTAKING
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [•] on behalf of [Chargor] (the Chargor) of a notice
(the Notice) dated [•] of (1) FIRST an assignment by the Chargor upon the terms
of the Term Loan Security Agreement of all amounts payable to it under or in
connection with any contract of insurance of whatever nature taken out with us
by or on behalf of it or under which it has a right to claim and all of its
rights in connection with those amounts and (2) SECOND subject to notice from
the Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment by the
Chargor upon the terms of the Revolving Credit Security Agreement of all amounts
payable to it under or in connection with any contract of insurance of whatever
nature taken out with us by or on behalf of it or under which it has a right to
claim and all of its rights in connection with those amounts.
A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability insurance and
required to settle a liability of a Loan Party to a third party.
In consideration of your agreeing to the Chargor continuing their insurance
arrangements with us we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   confirm that we have not received notice of the interest of
any third party in those amounts and rights;   3.   undertake to note on the
relevant contracts FIRST the interest of the Term Loan Collateral Agent as loss
payee and as first priority assignee of those amounts and rights and SECOND the
Revolving Credit Collateral Agent’s interest as loss payee and as first priority
assignee of those amounts and rights;   4.   undertake to disclose to the Term
Loan Collateral Agent and the Revolving Credit Collateral Agent or, following
notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent without any reference to or further authority
from the Chargor any information relating to those contracts which the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent may at any time request;

ABL Debenture

60



--------------------------------------------------------------------------------



 



5.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of any of those contracts and to allow the Term Loan
Collateral Agent or any of the other Term Loan Secured Parties (as defined in
the Term Loan Security Agreement) or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any other Secured Party (as defined in the Revolving Credit Security
Agreement) to remedy that breach; and   6.   undertake not to amend or waive any
term of or terminate any of those contracts on request by the Chargor without
the prior written consent of the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the S Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by Irish law.

            Yours faithfully,
            for [Insurer]   

ABL Debenture

61



--------------------------------------------------------------------------------



 



         

SCHEDULE 4
FORMS OF LETTER FOR PRIMARY CONTRACTS
PART 1
NOTICE TO COUNTERPARTY

    To: [Counterparty]       Copy: Bank of America N.A. as Term Loan Collateral
Agent and Bank of America N.A. as Revolving Credit Collateral Agent       [Date]
      Dear Sirs,       Security agreement dated [     ] between [     ] Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [     ] between [     ] and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)       This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority assignee all of its rights in respect of
[insert details of Primary Contract(s)] (the Primary Contract[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the [Secured Parties] referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Primary Contract[s].

We confirm that:

  (a)   the Chargor will remain liable under [the] [each] Primary Contract to
perform all the obligations assumed by it under [the] [that] Primary Contract;  
  (b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Primary Contract; and     (c)   none of the
Revolving Credit Collateral Agent, its agents, any receiver or any other person
will at any time be under any obligation or liability to you under or in respect
of [the] [any] Primary Contract.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Primary Contract and you should continue to give notice under [the]
[each] Primary Contract to the relevant Chargor, unless and until you receive
notice from the Term Loan Collateral Agent or, following notice from the Term
Loan Collateral Agent advising you that the Term Loan Release Date (as defined
in the Term Loan Security Agreement) has occurred, the Revolving Credit
Collateral Agent to the contrary. In this event, all of its rights will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the
ABL Debenture

62



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Primary Contract[s] without the prior consent of
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising you that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by Irish law,

            Yours faithfully,
            (Authorised signatory)   

For [Chargor]
ABL Debenture

63



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Primary
Contract(s)] (the Primary Contract[s]) and (2) SECOND subject to notice from the
Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment on the
terms of the Revolving Credit Security Agreement of all of the Chargor’s rights
in respect of the Primary Contract[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Primary Contract[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Primary Contract[s] which the Term Loan Collateral Agent or the
Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Primary Contract[s] and to allow
Term Loan Collateral Agent or any of the other Term Loan Secured Parties (as
defined in the Term Loan Security Agreement) or, following notice from the Term
Loan Collateral Agent advising us that the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any of the other Secured Parties (as defined in the Revolving Credit
Security Agreement to remedy that breach; and

5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Primary Contract[s] on request by the Chargor without the prior written
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term

ABL Debenture

64



--------------------------------------------------------------------------------



 



    Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, the Revolving Credit
Collateral Agent.

This letter is governed by Irish law.

            Yours faithfully,
            (Authorised signatory)   

[Counterparty]
ABL Debenture

65



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF DEED OF ACCESSION
THIS DEED is dated [
BETWEEN:

(1)   [•] (registered number [•]) with its registered office at [•] (the
Additional Chargor);

(2)   NOVELIS ALUMINIUM HOLDING COMPANY in its capacity as Original Chargor
under the Security Agreement referred to below (the Original Chargor); and

(3)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties under
and as defined in the Security Agreement referred to below (the Collateral
Agent).

BACKGROUND:

(A)   The Additional Chargor is a subsidiary of Novelis Inc.

(B)   The Original Chargor has entered into a guarantee and security agreement
dated [•], 200[•] with the Collateral Agent (the Security Agreement).

(C)   The Additional Chargor has agreed to enter into this Deed and to become a
Chargor under the Security Agreement and the Security Trust Deed.

(D)   The Additional Chargor will also, by execution of separate instruments,
become a party to the Intercreditor Agreement as a Loan Party and the Security
Trust Deed as a Chargor (as defined in the Security Agreement).

(E)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   Interpretation

    Terms defined in the Security Agreement have the same meaning in this Deed
(including the Recitals) unless given a different meaning in this Deed. This
Deed is a Loan Document.

2.   Accession

    With effect from the date of this Deed the Additional Chargor:

    (a)   will become a party to the Security Agreement as a Chargor; and    
(b)   will be bound by all the terms of the Security Agreement which are
expressed to be binding on a Chargor, including without limitation, the
guarantee contained in Section 2 of the Security Agreement.

3. Security

3.1   Without limiting the generality of the other provisions of this Deed and
the Security Agreement, and as continuing security for the payment, performance
and discharge of the Secured Obligations and as a legal mortgage of land, the
Additional Chargor as beneficial

ABL Debenture

66



--------------------------------------------------------------------------------



 



  owner and also in the case of registered land as registered owner (or the
person entitled to be registered as owner) hereby CHARGES by deed the Specified
Premises with the payment, performance and discharge to the Collateral Agent as
collateral agent and trustee for the Secured Parties of the Secured Obligations,
subject to such terms, conditions, covenants and obligations as are set out in
this Deed and hereby ASSENTS to the registration of this charge for present and
future advances as a burden on the Specified Premises.       The address in the
State of the Collateral Agent for service of notices and its description is:

          Address:   c/o McCann FitzGerald       Riverside One       Sir John
Rogerson’s Quay       Dublin 2       (Attn: EdeV)           Description:  
Financial Institution

    The charge created by this clause 3.1 is a first fixed charge.

    In this Deed, “Specified Premises” means the land described in Part 1 of the
schedule to this Deed and includes all or any portion of the Specified Premises
and also includes a reference to any present or future estate, right, title and
interest of the Additional Chargor in the lands described in Part 1 of the
schedule to this Deed and to any buildings now erected or in the course of
erection or thereafter to be erected thereon and all alterations and/or
additions thereto and to all fixtures (including trade fixtures) from time to
time on the Specified Premises and all fixed plant and machinery of that Chargor
both present and future therein or thereon and every part thereof and includes
all easements, rights and privileges, rights to production of documents and
intoxicating liquor licences attaching thereto.

3.2   Without limiting the generality of the other provisions of this Deed and
the Security Agreement, the Additional Chargor as beneficial owner, as
continuing security for the payment, performance and discharge of the Secured
Obligations, hereby:-

  (a)   charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties all its other estate, right, title or interests in any land or
buildings now belonging to the Additional Chargor (including, specifically, but
not limited to, the Specified Premises) (whether or not the legal estate is
vested in the Additional Chargor or registered in the name of the Additional
Chargor ), and all future estate, right, title or interests of the Additional
Chargor in such lands, hereditaments and premises and in any other freehold or
leasehold property (whether or not registered) vested in or held by or on behalf
of such Chargor from time to time and/or the proceeds of sale thereof together
in all cases (to the extent the same are not otherwise subject to a fixed charge
hereunder) all fixtures (including trade fixtures) and all fixed plant and
machinery from time to time therein with the payment performance and discharge
of the Secured Obligations;     (b)   charges to the Collateral Agent as
collateral agent and trustee for the Secured Parties by way of a first legal
mortgage all shares owned by it and specified in Part 2 of the schedule to this
Deed;     (c)   charges to the Collateral Agent as collateral agent and trustee
for the Secured Parties by way of a first fixed charge all plant, machinery,
computers, office equipment or vehicles specified in Part 3 of the schedule to
this Deed;

ABL Debenture

67



--------------------------------------------------------------------------------



 



  (d)   assigns to the Collateral Agent as collateral agent and trustee for the
Secured Parties absolutely, subject to a proviso for re-assignment on
redemption, all of its rights in respect of the agreements specified in Part 4
of the schedule to this Deed; [and]     (e)   charges to the Collateral Agent as
collateral agent and trustee for the Secured Parties by way of a first fixed
charge all of its rights in respect of any Intellectual Property specified in
Part 5 of the schedule to this Deed[; and     (f)   [charges to the Collateral
Agent as collateral agent and trustee for the Secured Parties by way of a first
fixed charge all of its rights in respect of any amount standing to the credit
of any Security Account specified in Part 6 of the schedule to this Deed.]

4.   Miscellaneous       With effect from the date of this Deed:

  (a)   the Security Agreement will be read and construed for all purposes, and
the Additional Chargor will take all steps and actions (including serving any
notices), as if the Additional Chargor had been an original party in the
capacity of Chargor (but so that the security created on this accession will be
created on the date of this Deed);     (b)   any reference in the Security
Agreement to this Deed and similar phrases will include this Deed and all
references in the Security Agreement to Schedule 1 (or any part of it) will
include a reference to the schedule to this Deed (or relevant part of it); and  
  (c)   Novelis Aluminium Holding Company for itself and as agent for each other
Chargor agrees to all matters provided for in this Deed.

5.   Law

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by Irish law.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed
ABL Debenture

68



--------------------------------------------------------------------------------



 



SCHEDULE
PART 1
SPECIFIED PREMISES
Part A
Unregistered Land
Part B
Registered Land
PART 2
SHARES

Name of company in   Name of nominee (if         which shares are   any) by whom
shares       Number of shares held   are held   Class of shares held   held
[      ]
  [      ]   [      ]   [      ]

PART 3
SPECIFIC PLANT AND MACHINERY
[Description]
PART 4
SECURITY CONTRACTS
A. Primary Contracts

    Description

    [e.g. Hedging Documents]

    [e.g. Acquisition Documents]

    [e.g. Intercompany Loan Agreements]

B.   Secondary Contracts

ABL Debenture

69



--------------------------------------------------------------------------------



 



PART 5
SPECIFIC INTELLECTUAL PROPERTY RIGHTS
[Description]
[PART 6
SECURITY ACCOUNTS
[Account number           Sort code]
ABL Debenture

70



--------------------------------------------------------------------------------



 



SIGNATORIES (TO DEED OF ACCESSION)
THE ADDITIONAL CHARGOR

             
The Common Seal of
    )     ______________________ Director
[                      ]
    )      
was hereunto affixed
    )      
in the presence of
    )     ______________________ Director/Secretary
 
           
THE ORIGINAL CHARGOR
           
 
           
The Common Seal of
    )     ______________________ Director
NOVELIS ALUMINIUM HOLDING
COMPANY
    )
)      
was hereunto affixed
in the presence of
    )
)     ______________________ Director
 
           
THE COLLATERAL AGENT
           
 
           
Signed by:
          ______________________ Authorised Signatory
for and on behalf of
           
BANK OF AMERICA, N.A.
           
as Collateral Agent
for the Secured Parties
           

ABL Debenture

71



--------------------------------------------------------------------------------



 



SCHEDULE 6
POWERS OF A RECEIVER

(1)   enter upon, take possession of, collect and get in all or any of the
Security Assets, exercise in respect of any shares or securities all voting or
other powers or rights available to a registered holder thereof in such manner
as he may think fit and bring, defend or discontinue any proceedings (including,
without limitation, proceedings for the winding up of any Chargor) or submit to
arbitration in the name of any Chargor or otherwise as may seem expedient to
him;

(2)   carry on, manage, develop, reconstruct, amalgamate or diversify the
business of any Chargor or any part thereof or concur in so doing, lease or
otherwise acquire and develop or improve properties or other assets without
being responsible for loss or damage;

(3)   raise or borrow any money (including money for the completion with or
without modification of any building in the course of construction and any
development or project in which any Chargor was engaged) from or incur any other
liability to the Collateral Agent or others on such terms with or without
security as he may think fit and so that any such security may be or include a
charge on the whole or any part of the Security Assets ranking in priority to
the security constituted by this Deed or otherwise;

(4)   sell by public auction or private contract, let, surrender or accept
surrenders, grant licences or otherwise dispose of or deal with all or any of
the Security Assets or concur in so doing in such manner for such consideration
and generally on such terms and conditions as he may think fit (including,
without limitation, conditions excluding or restricting the personal liability
of the Receiver or the Collateral Agent) with full power to convey, let,
surrender, accept surrenders or otherwise transfer or deal with such Security
Assets in the name and on behalf of any Chargor or otherwise and so that the
covenants and contractual obligations may be granted and assumed in the name of
and so as to bind such Chargor if the Receiver shall consider it necessary or
expedient so to do; any such sale, lease or disposition may be for cash,
debentures or other obligations, shares, stock, securities or other valuable
consideration and be payable immediately or by instalments spread over such
period as he shall think fit and so that any consideration received or
receivable shall ipso facto forthwith be and become charged with the payment of
all Secured Obligations; plant, machinery and fixtures may be severed and sold
separately from the premises containing them and the Receiver may apportion any
rent and the performance of any obligations affecting the premises sold without
the consent of any Chargor;

(5)   promote, procure the formation or otherwise acquire the share capital of
any body corporate with a view to such body corporate purchasing, leasing,
licensing or otherwise acquiring interests in all or any of the Security Assets
or otherwise, arrange for companies to trade or cease to trade and to purchase,
lease, licence or otherwise acquire all or any of the Security Assets on such
terms and conditions whether or not including payment by instalments secured or
unsecured as he may think fit;

(6)   make any arrangement or compromise or enter into or cancel any contracts
which he shall think expedient;

(7)   make and effect such repairs, renewals and improvements to the Security
Assets or any part thereof as he may think fit and maintain, renew, take out or
increase insurances including, without limitation, indemnity insurance;

(8)   demolish all or any part of any buildings, structures or fixtures and
fittings in and on any Real Property;

ABL Debenture

72



--------------------------------------------------------------------------------



 



(9)   appoint managers, agents, officers, and employees for any of such purposes
or to guard or protect the Security Assets at such salaries and commissions and
for such periods and on such terms as he may determine and dismiss the same;  
(10)   make or require the directors of any Chargor to make calls, conditionally
or unconditionally, on the members of such Chargor in respect of uncalled
capital and enforce payment of any call so made by action (in the name of such
Chargor or the Receiver as may be thought fit) or otherwise;

(11)   without any consent by or notice to any Chargor, exercise on behalf of
any Chargor all the powers and provisions conferred on a landlord or a tenant by
any legislation from time to time in force relating to rents or otherwise in
respect of any part of the Security Assets but without any obligation to
exercise any of such powers and without any liability in respect of powers so
exercised or omitted to be exercised;

(12)   without any consent or notice by or to any Chargor, exercise for and on
behalf of any Chargor and in the name of any Chargor all powers and rights of
any Chargor relevant to and necessary to effect the registration in the Land
Registry of the crystallisation of the floating charge created by this Security
Agreement and/or the appointment of a Receiver hereunder;

(13)   settle, arrange, compromise and submit to arbitration any accounts,
claims, questions or disputes whatsoever which may arise in connection with the
business of any Chargor or the Security Assets or any part thereof or in any way
relating to the security constituted by this Security Agreement, bring, take,
defend, compromise, submit to and discontinue any actions, suits, arbitrations
or proceedings whatsoever whether civil or criminal in relation to the matters
aforesaid, enter into, complete, disclaim, abandon or disregard, determine or
rectify all or any of the outstanding contracts or arrangements of any Chargor
in any way relating to or affecting the Security Assets or any part thereof and
allow time for payment of any debts either with or without security as he shall
think expedient;

(14)   redeem any prior encumbrance and settle and agree the accounts of the
encumbrancer; any accounts so settled and agreed shall (subject to any manifest
error) be conclusive and binding on any Chargor and the money so paid shall be
deemed an expense properly incurred by the Receiver;

(15)   generally, at the option of the Receiver, use the name of any Chargor in
the exercise of all or any of the powers hereby conferred;

(16)   transfer all or any part of the Security Assets to any other company or
body corporate, whether or not formed or acquired for the purpose;

(17)   sell any intellectual property hereby mortgaged or charged or assigned in
consideration of a royalty or other periodical payment;

(18)   exercise, or permit any Chargor or any nominees of any Chargor to
exercise, any powers or rights incidental to the ownership of the Security
Assets or any part thereof in such manner as he may think fit;

(19)   sign any document, execute any deed and do all such other acts and things
as may be considered by the Receiver to be incidental or conducive to any of the
matters or powers conferred on him by Security Agreement or to the realisation
of the Collateral Agent’s security and use the name of any Chargor for all the
above purposes;

(20)   take any and all steps or other action (including legal proceedings) for
the purposes of enforcing, protecting or preserving any contractual rights
forming part of the Security Assets;

ABL Debenture

73



--------------------------------------------------------------------------------



 



(21)   conduct investigations, sampling, site studies and testing in respect of
all or any part of the Security Assets and take any and all remedial and removal
action as he thinks fit or as required by law;

(22)   to the extent permitted by law, and without prejudice to any other right
or power conferred on him by this Deed, exercise all or any of the rights and
powers conferred on statutory receivers under Schedule 1 of the National Asset
Management Agency Act 2009 (as if references therein to NAMA were references to
the Collateral Agent or the Receiver).

ABL Debenture

74



--------------------------------------------------------------------------------



 



SIGNATORIES (to Security Agreement)
THE ORIGINAL CHARGOR
Signed and Delivered as a Deed by
duly appointed attorney for and on behalf of
Novelis Aluminium Holding Company in the presence of

         
Witness:
  ________________________    
 
       
Name:
  ________________________    
 
       
Address:
  ________________________    
 
       
Occupation:
  ________________________   _______________________
 
      Attorney

     
THE COLLATERAL AGENT
   
 
   
Signed by:
   
for and on behalf of
   
Bank of America, N.A.
   
as Collateral Agent for
   
the Secured Parties
  __________________________
 
  Peter M. Walther
 
  Senior Vice President

     
Witness:
  ________________________
 
   
Name:
  ________________________
 
   
Address:
  ________________________
 
   
Occupation:
  ________________________

ABL Debenture

75



--------------------------------------------------------------------------------



 



Execution Copy
Dated 17 December 2010
Between
NOVELIS EUROPE HOLDINGS LIMITED
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
SHARE CHARGE
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2299116.10

 



--------------------------------------------------------------------------------



 



CONTENTS

                Clause       Page 1.    
Interpretation
    1   2.    
Creation of Security
    5   3.    
Representations and Warranties
    6   4.    
Restrictions on Dealings
    7   5.    
Covenants
    7   6.    
When Security Becomes Enforceable
    10   7.    
Enforcement of Security
    10   8.    
Receiver
    12   9.    
Powers of Receiver
    13   10.    
Application of Proceeds
    14   11.    
Taxes, Expenses and Indemnity
    15   12.    
Delegation
    15   13.    
Further Assurances
    15   14.    
Power of Attorney
    16   15.    
Preservation of Security
    16   16.    
Miscellaneous
    19   17.    
Financial Collateral
    19   18.    
Release
    20   19.    
Counterparts
    20   20.    
Notices
    20   21.    
The Collateral Agent as Trustee
    21   22.    
Governing Law
    22   23.    
Enforcement
    22   Schedule — Security Assets   24  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS EUROPE HOLDINGS LIMITED a company incorporated under the laws of
England and Wales (number 05308334) and having its registered office at
Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (the
“Chargor”); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the “Collateral Agent”).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including the Recitals):       “Act” means the Land and
Conveyancing Law Reform Act 2009.       “Charged Company” means Novelis
Aluminium Holding Company, a company registered in Ireland with company number
316911.       “Charged Shares” means all shares in the Charged Company from time
to time issued to the Chargor or held by any nominee on its behalf.      
“Credit Agreement” means the revolving credit agreement dated on or about the
date of this Deed (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as Parent Borrower, Novelis Corporation,
as U.S. Borrower, the other U.S. Subsidiaries of Parent Borrower party thereto
as U.S. Borrowers, Novelis UK Ltd, as U.K. Borrower, Novelis AG, as Swiss
Borrower, AV METALS INC. and the Other Guarantors party thereto, the Lenders
party thereto and Bank of America, N.A. as Administrative Agent and Collateral
Agent       “Delegate” means any delegate, agent, attorney or co-Collateral
Agent appointed by the Collateral Agent or any Receiver.       “Group” means the
Chargor and its Affiliates from time to time.       “Intercreditor Agreement”
means the intercreditor agreement dated on or about the date of this Deed and
entered into between, amongst others, Novelis Inc., the Collateral Agent and the
Term Loan Collateral Agent.       “Party” means a party to this Deed.      
“Receiver” means a receiver and manager or a receiver, in each case, appointed
under this Deed and that term will include any appointee under a joint and/or
several appointment.

1



--------------------------------------------------------------------------------



 



    “Related Rights” means in relation to any Charged Share:

  (a)    the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any licence, agreement for sale, option or lease in respect of that
asset; and     (c)   all rights, benefits, claims, contracts, warranties,
remedies, security indemnities or covenants for title in respect of that asset.

    “Revolving Credit Release Date” has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement..      
“Security” means any Security Interest created, evidenced or conferred by or
under this Deed.       “Security Assets” means any and all assets of the Chargor
that are the subject of this Security.       “Security Interest” means any
mortgage, pledge, lien, charge (fixed or floating), assignment, hypothecation,
set-off or trust arrangement for the purpose of creating security, reservation
of title or security interest or any other agreement or arrangement having a
similar effect.       “Security Period” means the period beginning on the date
of this Deed and ending on the Revolving Credit Release Date.       “Security
Trust Deed” means the Security Trust Deed dated on or about the date of this
Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.       “Term Loan Collateral Agent” has the
meaning given to that term in the Intercreditor Agreement.       “Term Loan
Documents” has the meaning given to that term in the Intercreditor Agreement.  
    “Term Loan Security Agreement” means the share charge dated on or about the
date of this Deed between the Chargor and the Term Loan Collateral Agent.

1.2   Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or in the
Intercreditor Agreement have, unless expressly defined in this Deed, the same
meaning in this Deed;     (ii)   an “agreement” includes any legally binding
arrangement, agreement, contract, deed or instrument (in each case whether oral
or written);     (iii)   an “amendment” includes any amendment, supplement,
variation, waiver, novation, modification, replacement or restatement (however
fundamental) and “amend” and “amended” shall be construed accordingly;

2



--------------------------------------------------------------------------------



 



  (iv)   “assets” includes properties, assets, businesses, undertakings,
revenues and rights of every kind (including uncalled share capital), present or
future, actual or contingent, and any interest in any of the above;     (v)   a
“consent” includes an authorisation, permit, approval, consent, exemption,
licence, order, filing, registration, recording, notarisation, permission or
waiver;     (vi)   references to an “Event of Default” being “continuing” means
that such Event of Default has occurred or arisen and has not been expressly
waived in writing by the Collateral Agent or Administrative Agent (as
appropriate);     (vii)   a “disposal” includes any sale, transfer, grant,
lease, licence or other disposal, whether voluntary or involuntary and “dispose”
will be construed accordingly;     (viii)   “including” means including without
limitation and “includes” and “included” shall be construed accordingly;    
(ix)   “indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;     (x)   “losses” includes losses, actions,
damages, payments, claims, proceedings, costs, demands, expenses (including
legal and other fees) and liabilities of any kind and “loss” shall be construed
accordingly;     (xi)   a “person” includes any individual, trust, firm, fund,
company, corporation, partnership, joint venture, government, state or agency of
a state or any undertaking or other association (whether or not having separate
legal personality) or any two or more of the foregoing; and     (xii)   a
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed; and     (vi)   words imparting the singular include the plural and vice
versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.     (d)   Any covenant of the Chargor under this
Deed (other than a payment obligation) remains in force during the Security
Period and is given for the benefit of each Secured Party.     (e)   Without
prejudice to any other provision of this Deed, the Collateral Agent shall be
entitled to retain this Deed and not to release any of the Security Assets if
the Collateral Agent, acting reasonably, considers that an amount paid to a
Secured Party under a Loan Document is capable of being avoided or otherwise set
aside on the liquidation or examinership of the payer or otherwise, and any
amount so paid will not be considered to have been irrevocably paid for the
purposes of this Deed.     (f)   Unless the context otherwise requires, a
reference to a Security Asset or any type or description of a Security Asset
includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

1.3   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE

4



--------------------------------------------------------------------------------



 



    IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as agent and trustee for
itself and the other Secured Parties;     (ii)   is security for the payment,
discharge and performance of all the Secured Obligations; and     (iii)   is
made by the Chargor as beneficial owner.

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 2 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.     (c)   The fact that no or incomplete details of
any Security Asset are inserted in the Schedule (Security Assets) does not
affect the validity or enforceability of this Security.

2.2   Charged Shares

  (a)   The Chargor, as beneficial owner, for the purpose of securing the due
and punctual payment of the Secured Obligations hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in the Schedule (Security Assets); and     (ii)   (to
the extent that they are not the subject of a mortgage under sub-paragraph
(i) above) by way of a first fixed charge its interest in the Charged Shares.

  (b)   A reference in this Deed to any Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;     (ii)  
any right, money or property accruing, derived, incidental or offered at any
time by way of redemption, substitution, exchange, bonus or preference, under
option rights or otherwise;     (iii)   any right against any clearance system;
    (iv)   any Related Rights; and

5



--------------------------------------------------------------------------------



 



  (v)   any right under any custodian or other agreement, in relation to that
Charged Share.

3.   REPRESENTATIONS AND WARRANTIES   3.1   Nature of security

    The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2   Charged Shares

    The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   the Charged Shares are duly authorised, validly issued and fully paid;  
  (b)   the Charged Shares are not subject to any Security Interest, any option
to purchase or similar right (in each case, other than as permitted by the
Credit Agreement);     (c)   it is the sole legal and beneficial owner of the
Charged Shares (save for any Charged Shares that are specified in the Schedule
to this Deed as being held by a nominee on its behalf or transferred to the
Collateral Agent or its nominee pursuant to this Deed);     (d)   the Charged
Company is a company incorporated with limited liability;     (e)   the
constitutional documents of the Charged Company do not and could not restrict or
inhibit any transfer of those shares on creation or enforcement of this
Security; and

6



--------------------------------------------------------------------------------



 



  (f)   there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of the Charged Company (including any option or
right of pre-emption or conversion) (in each case other than as permitted under
the Credit Agreement).

3.3   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets, unless
permitted under the Credit Agreement.

      unless permitted under the Credit Agreement.

5.   COVENANTS

5.1   Certificated Charged Shares

    The Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and     (b)   immediately
take any action and execute and deliver to the Collateral Agent any share
transfer or other document which may be requested by the Collateral Agent in
order to enable the transferee to be registered as the owner or otherwise obtain
a legal title to that Charged Share; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (ii)   procuring that those share transfers are registered by the
Charged Company in which the Charged Shares are held in the share register of
the Charged

7



--------------------------------------------------------------------------------



 



      Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2   Changes to rights

    The Chargor may not (except to the extent permitted by the Credit Agreement
and the Intercreditor Agreement) take or allow the taking of any action on its
behalf which may result in the rights attaching to any of the Charged Shares
being altered or further shares being issued.

5.3   Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.     (b)   If the Chargor fails to do so,
the Collateral Agent may (at its discretion) pay those calls or other payments
on behalf of the Chargor. The Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

5.4   Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.     (b)   The Chargor must promptly supply a copy to the
Collateral Agent of any information referred to in sub-paragraph (a) above.    
(c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, the Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.     (d)   No Secured Party will be required in any manner
to:

  (i)   perform or fulfil any obligation of the Chargor;     (ii)   make any
payment;     (iii)   make any enquiry as to the nature or sufficiency of any
payment received by it or the Chargor;     (iv)   present or file any claim or
take any other action to collect or enforce the payment of any amount; or    
(v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise, in respect of any Charged
Share.

8



--------------------------------------------------------------------------------



 



5.5   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of the Charged Company (save to
the extent permitted by the Credit Agreement) which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor; or    
(ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.     (e)   Following the service of a notice by the Collateral Agent or
for so long as an Event of Default is continuing, the Collateral Agent or its
nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Charged Share, any person who
is the holder of any Charged Share or otherwise

9



--------------------------------------------------------------------------------



 



      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.     (f)   To the
extent that the Charged Shares remain registered in the name of the Chargor, the
Chargor irrevocably appoints the Collateral Agent or its nominee as its proxy to
exercise all voting rights in respect of those Charged Shares following the
service of a notice by the Collateral Agent or for so long as an Event of
Default is continuing.     (g)   The Chargor must indemnify the Collateral Agent
against any loss or liability incurred by the Collateral Agent as a consequence
of the Collateral Agent acting in respect of the Charged Shares on the direction
of the Chargor.

5.6   Custodian arrangements

    The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

6.   WHEN SECURITY BECOMES ENFORCEABLE   6.1   Powers and Rights of the
Collateral Agent

    Notwithstanding anything contained in this Deed, the exercise by the
Collateral Agent of the powers and rights conferred on it by virtue of the
provisions of Chapter 3 of Part 10 of the Act shall not be subject to any
restriction on such exercise contained in section 96(1)(c) of the Act.

6.2   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.   6.3   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Administrative Agent may direct.

7.   ENFORCEMENT OF SECURITY   7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.     (b)  
For the purposes of all powers implied by law, the Secured Obligations are
deemed to have become due and payable on the date of this Deed.     (c)   Any
restriction imposed by law on the power of sale (including under sections 100
and 101 of the Act) or the right of a mortgagee to consolidate mortgages does
not

10



--------------------------------------------------------------------------------



 



      apply to this Security. For the avoidance of doubt, the Collateral Agent
reserves the right to consolidate mortgage securities without restriction.

  (d)   The notification requirement contained in section 103(2) of the Act
shall not apply to this Deed.     (e)   The Chargor shall not take any action
under section 94 of the Act in respect of the Security Assets, this Deed or any
monies, obligations and/or liabilities hereby covenanted to be paid or
discharged.

7.2   No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or
    (ii)   for any default or omission for which a mortgagee in possession might
be liable.

  (b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.     (c)   Section 99(1) of
the Act shall not apply to this Deed and any obligations imposed on mortgagees
in possession or receivers by virtue of the application of section 99(1) shall
not apply to the Collateral Agent or any Receiver.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied,

    and all the protection to purchasers contained in sections 104, 105 and
106(1) of the Act shall apply to any person purchasing from or dealing with a
Receiver or the Collateral Agent.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

11



--------------------------------------------------------------------------------



 



  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.   RECEIVER   8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including any
restriction under section 108(1) of the Act) does not apply to this Deed.

8.2   Removal

    The Collateral Agent may by writing under its hand remove any Receiver
appointed by it and may, whenever it thinks fit, appoint a new Receiver in the
place of any Receiver whose appointment may for any reason have terminated.

8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law will not apply. Section 108(7) shall
not apply to the commission and/or remuneration of a Receiver appointed pursuant
to this Deed.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

12



--------------------------------------------------------------------------------



 



  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER   9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby).     (b)   If there is
more than one Receiver holding office at the same time; each Receiver may
(unless the document appointing him states otherwise) exercise all the powers
conferred on a Receiver under this Deed individually and to the exclusion of any
other Receiver.

9.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   9.3   Carry on business       A Receiver may carry
on any business of the Chargor in any manner he thinks fit.   9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration

13



--------------------------------------------------------------------------------



 



    may be payable in a lump sum or by instalments spread over any period which
he thinks fit.   9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.   9.12  
Lending       A Receiver may lend money or advance credit to any customer of the
Chargor.   9.13   Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

9.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the

14



--------------------------------------------------------------------------------



 



      Security shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed to apply them at such times as the Collateral Agent
sees fit, to the extent permitted by applicable law (subject to the provisions
of this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.     (c)   The provisions of this Clause 10
shall take effect as and by way of variation to the provisions of sections
106(3), 107 and 109 of the Act, which provisions as so varied and extended shall
be deemed incorporated in this Deed and as regards section 109 as if they
related to a receiver of the Security Assets and not merely a receiver of the
income thereof.

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 16.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, this Security or any judgment given in connection with them, is or at
any time may be subject.

12.   DELEGATION   12.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

15



--------------------------------------------------------------------------------



 



  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside Ireland.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

      which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor fails to comply with an obligation under this Deed, the Chargor, by
way of security, irrevocably and severally appoints the Collateral Agent and
each Receiver to be its attorney to take any action which the Chargor is obliged
to take under this Deed. The Chargor ratifies and confirms whatever any attorney
does or purports to do under its appointment under this Clause.

15.   PRESERVATION OF SECURITY   15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of the Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.  
  (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

16



--------------------------------------------------------------------------------



 



15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, examinership, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, the Collateral Agent and
each other Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of the Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Collateral Agent or that Secured Party (or any trustee
or agent on its behalf) against those amounts; or     (b)   apply and enforce
them in such manner and order as it sees fit (whether against those amounts or
otherwise; and     (c)   hold in an interest-bearing suspense account any moneys
received from the Chargor or on account of the Chargor’s liability under this
Deed.

17



--------------------------------------------------------------------------------



 



15.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with the Collateral Agent or any other Secured
Party (or any trustee or agent on its behalf); or     (iv)   receive, claim or
have the benefit of any payment, distribution or security from or on account of
any Loan Party, or exercise any right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party;     (b)   No prior security held by the Collateral Agent or any
other Secured Party (in its capacity as such or otherwise) over any Security
Asset will merge into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

18



--------------------------------------------------------------------------------



 



16.   MISCELLANEOUS   16.1   Covenant to pay       The Chargor must pay or
discharge the Secured Obligations in the manner provided for in the Loan
Documents, including any liability in respect of further advances made under the
Credit Agreement.   16.2   Interest       If the Chargor fails to pay any sums
on the due date for payment of that sum the Chargor shall pay interest on such
sum (before and after any judgment and to the extent interest at a default rate
is not otherwise being paid on that sum) from the date of demand until the date
of payment calculated at the Default Rate.   16.3   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.4   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.5   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

17.   FINANCIAL COLLATERAL

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have

19



--------------------------------------------------------------------------------



 



      the right after this Security has become enforceable to appropriate all or
any part of that financial collateral in or towards the satisfaction of the
Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount as the Collateral Agent
reasonable determines having taken into account advice obtained by it from an
independent investment or accountancy firm of national standing selected by it.
In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

18.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor or the Charged
Company, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the
Revolving Credit Priority Collateral are released under this Clause, the Chargor
shall take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder. In addition, if the Collateral Agent is
authorised to release in whole or in part any Security Asset hereunder pursuant
to the terms of the Credit Agreement, the Collateral Agent is authorised to
release such Security Asset under this Deed.

19.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

20.   NOTICES   20.1   Communications in Writing       Each communication to be
made under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   20.2   Addresses       Any
notice or other communication herein required or permitted to be given to a
party to this Deed shall be sent to the relevant party’s address as set forth in
the Credit Agreement or any substitute address, fax number or department or
officer as the relevant party may notify to the Collateral Agent (or the
Collateral Agent may notify to the other parties, if a change is made by the
Collateral Agent) by not less than five business days’ notice.   20.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

20



--------------------------------------------------------------------------------



 



  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

20.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 20.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

20.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

21.   THE COLLATERAL AGENT AS TRUSTEE

  (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.     (b)  
On the terms set out in the Credit Agreement and the Security Trust Deed, the
Collateral Agent declares itself trustee of the security and other rights
(including but not limited to the benefit of the covenants contained herein),
titles and interests constituted by this Deed and of all monies, property and
assets paid to the Collateral Agent or to its order or held by the Collateral
Agent or its nominee or received or recovered by the Collateral Agent or its
nominee pursuant to or in connection with this Deed with effect from the date
hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).     (c)   All moneys received by the Collateral
Agent shall be held by it upon trust for itself and the Secured Parties
according to their respective interests to apply the same in accordance with
Clause 10.     (d)   The rights, powers and discretions conferred on the
Collateral Agent by this Deed shall be supplemental to the Trustee Acts of
Ireland and in addition to any which may be vested in the Collateral Agent by
the Loan Documents, general law or otherwise.

21



--------------------------------------------------------------------------------



 



  (e)   Each of the Parties agrees that the Collateral Agent shall have only
those duties, obligations and responsibilities expressly specified in this Deed
or any other Loan Document (and no others shall be implied).     (f)   Where
there are any inconsistencies between the Trustee Acts of Ireland and the
provisions of this Deed, the provisions of this Deed shall, to the extent
allowed by law, prevail.     (g)   Any resignation or replacement of the
Collateral Agent or any appointment of a successor to the Collateral Agent shall
take effect in accordance with the provisions of the Credit Agreement and the
Security Trust Deed save that no resignation of the Collateral Agent as trustee
hereunder shall take effect unless at least one other trustee has been
appointed.     (h)   Upon the occurrence of the Revolving Credit Release Date,
the trusts set out in this Deed shall be wound up. At that time the Collateral
Agent shall, at the request of and at the sole cost of the Chargor, release,
without recourse or warranty, all of the Security then held by it and the
Collateral Agent shall be released from its obligations under this Deed (save
for those which arose prior to such winding-up).

22.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by the laws of Ireland.

23.   ENFORCEMENT

23.1   Jurisdiction

  (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.     (b)   The Irish courts are the most appropriate
and convenient courts to settle any such dispute in connection with this Deed.
The Chargor agrees not to argue to the contrary and waives objection to those
courts on the grounds of inconvenient forum or otherwise in relation to
proceedings in connection with this Deed.     (c)   This Clause is for the
benefit of the Secured Parties only. To the extent allowed by law, a Secured
Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints the Charged Company (at its registered address for
the time being) as its agent under this Deed for service of process in any
proceedings before the Irish courts in connection with this Deed and will
procure that the Charged Company accepts such appointment.

22



--------------------------------------------------------------------------------



 



  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3   Waiver of immunity

    The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;     (b)   consents
generally to the giving of any relief or the issue of any process in connection
with those proceedings; and     (c)   waives all rights of immunity in respect
of it or its assets.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE
SECURITY ASSETS
CHARGED SHARES

                          Name of                 nominee (if any)            
Name of Charged   by whom shares   Class of shares   Number of Chargor   Company
  are held   held   shares held
Novelis Europe
Holdings Limited
  Novelis Aluminium
Holding Company       Ordinary Shares of
€0.2362059 each   647,590,006                   Novelis Europe
Holdings Limited   Novelis Aluminium
Holding Company   Novelis UK Ltd   Ordinary Shares of
€0.2362059 each   1

24



--------------------------------------------------------------------------------



 



SIGNATORIES
THE CHARGOR
Executed as a Deed by
NOVELIS EUROPE HOLDINGS LIMITED

     
acting through:
  Director

Witness:
Name:
Address:
Occupation:
THE COLLATERAL AGENT
Signed by:
Peter M. Walther
Senior Vice President
(Authorised Signatory)
for and on behalf of
BANK OF AMERICA, N.A.
as Collateral Agent
for and on behalf of
the Secured Parties
Witness:
Name:
Address:
Occupation:

25



--------------------------------------------------------------------------------



 



Execution Copy
Dated 17 December 2010
Between
NOVELIS UK LTD
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
SHARE CHARGE
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2311726.4

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. Interpretation
    1  
 
       
2. Creation of Security
    5  
 
       
3. Representations and Warranties
    6  
 
       
4. Restrictions on Dealings
    7  
 
       
5. Covenants
    7  
 
       
6. When Security Becomes Enforceable
    10  
 
       
7. Enforcement of Security
    11  
 
       
8. Receiver
    12  
 
       
9. Powers of Receiver
    13  
 
       
10. Application of Proceeds
    15  
 
       
11. Taxes, Expenses and Indemnity
    15  
 
       
12. Delegation
    15  
 
       
13. Further Assurances
    16  
 
       
14. Power of Attorney
    16  
 
       
15. Preservation of Security
    17  
 
       
16. Miscellaneous
    19  
 
       
17. Financial Collateral
    20  
 
       
18. Release
    20  
 
       
19. Counterparts
    20  
 
       
20. Notices
    20  
 
       
21. The Collateral Agent as Trustee
    21  
 
       
22. Governing Law
    22  
 
       
23. Enforcement
    22  
 
       
Schedule — Security Assets
    24  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS UK LTD a company incorporated under the laws of England and Wales
(number 00279596) and having its registered office at Latchford Locks Works,
Thelwell Lane, Warrington, Cheshire, WA4 1NN (the “Chargor”); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the “Collateral Agent”).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:
1.    INTERPRETATION
1.1 Definitions

    In this Deed (including the Recitals):       “Act” means the Land and
Conveyancing Law Reform Act 2009.       “Charged Company” means Novelis
Aluminium Holding Company, a company registered in Ireland with company number
316911.       “Charged Shares” means all shares in the Charged Company from time
to time issued to the Chargor or held by any nominee on its behalf.      
“Credit Agreement” means the revolving credit agreement dated on or about the
date of this Deed (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as Parent Borrower, Novelis Corporation,
as U.S. Borrower, the other U.S. Subsidiaries of Parent Borrower party thereto
as U.S. Borrowers, Novelis UK Ltd, as U.K. Borrower, Novelis AG, as Swiss
Borrower, AV METALS INC. and the Other Guarantors party thereto, the Lenders
party thereto and Bank of America, N.A. as Administrative Agent and Collateral
Agent       “Delegate” means any delegate, agent, attorney or co-Collateral
Agent appointed by the Collateral Agent or any Receiver.       “Group” means the
Chargor and its Affiliates from time to time.       “Intercreditor Agreement”
means the intercreditor agreement dated on or about the date of this Deed and
entered into between, amongst others, Novelis Inc., the Collateral Agent and the
Term Loan Collateral Agent.       “Nominee Shares” means each of the shares in
the Charged Company specified in the Schedule (Security Assets) and each other
share in the Charged Company from time to time issued to the Chargor and held by
it as nominee for and on behalf of Novelis Europe Holdings Limited.

    1   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



    “Party” means a party to this Deed.       “Receiver” means a receiver and
manager or a receiver, in each case, appointed under this Deed and that term
will include any appointee under a joint and/or several appointment.      
“Related Rights” means in relation to any Charged Share:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;

  (b)   all rights under any licence, agreement for sale, option or lease in
respect of that asset; and

  (c)   all rights, benefits, claims, contracts, warranties, remedies, security
indemnities or covenants for title in respect of that asset.

    “Revolving Credit Release Date” has the meaning given to Discharge of
Revolving Credit Secured Obligations in the Intercreditor Agreement.      
“Security” means any Security Interest created, evidenced or conferred by or
under this Deed.       “Security Assets” means any and all assets of the Chargor
that are the subject of this Security.       “Security Interest” means any
mortgage, pledge, lien, charge (fixed or floating), assignment, hypothecation,
set-off or trust arrangement for the purpose of creating security, reservation
of title or security interest or any other agreement or arrangement having a
similar effect.       “Security Period” means the period beginning on the date
of this Deed and ending on the Revolving Credit Release Date.       “Security
Trust Deed” means the Security Trust Deed dated on or about the date of this
Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.       “Term Loan Collateral Agent” has the
meaning given to that term in the Intercreditor Agreement.       “Term Loan
Documents” has the meaning given to that term in the Intercreditor Agreement.  
    “Term Loan Security Agreement” means the share charge dated on or about the
date of this Deed between the Chargor and the Term Loan Collateral Agent.

1.2  Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or in the
Intercreditor Agreement have, unless expressly defined in this Deed, the same
meaning in this Deed;

  (ii)   an “agreement” includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

    2   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (iii)   an “amendment” includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
“amend” and “amended” shall be construed accordingly;

  (iv)   “assets” includes properties, assets, businesses, undertakings,
revenues and rights of every kind (including uncalled share capital), present or
future, actual or contingent, and any interest in any of the above;

  (v)   a “consent” includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (vi)   references to an “Event of Default” being “continuing” means that such
Event of Default has occurred or arisen and has not been expressly waived in
writing by the Collateral Agent or Administrative Agent (as appropriate);

  (vii)   a “disposal” includes any sale, transfer, grant, lease, licence or
other disposal, whether voluntary or involuntary and “dispose” will be construed
accordingly;

  (viii)   “including” means including without limitation and “includes” and
“included” shall be construed accordingly;

  (ix)   “indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (x)   “losses” includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and “loss” shall be construed accordingly;

  (xi)   a “person” includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (xii)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

      3   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed; and

  (vi)   words imparting the singular include the plural and vice versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.

  (d)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (e)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or examinership of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (f)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

1.3   Conflict with the provisions of this Deed

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS

      4   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



    DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.  CREATION OF SECURITY
2.1  General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as agent and trustee for
itself and the other Secured Parties;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made by the Chargor as beneficial owner (save in respect of the
Nominee Shares where it is made by the Chargor as legal owner and at the
direction of the beneficial owner, Novelis Europe Holdings Limited).

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 2 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.

  (c)   The fact that no or incomplete details of any Security Asset are
inserted in the Schedule (Security Assets) does not affect the validity or
enforceability of this Security.

2.2 Charged Shares

  (a)   The Chargor, as beneficial owner (other than in respect of the Nominee
Shares) and, in respect of the Nominee Shares, as legal owner and at the
direction of the beneficial owner, Novelis Europe Holdings Limited, for the
purpose of securing the due and punctual payment of the Secured Obligations
hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in the Schedule (Security Assets); and

  (ii)   (to the extent that they are not the subject of a mortgage under
sub-paragraph (i) above) by way of a first fixed charge its interest in the
Charged Shares.

  (b)   A reference in this Deed to any Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;

      5   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (ii)   any right, money or property accruing, derived, incidental or offered
at any time by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise;

  (iii)   any right against any clearance system;

  (iv)   any Related Rights; and

  (v)   any right under any custodian or other agreement,     in relation to
that Charged Share.

3. REPRESENTATIONS AND WARRANTIES
3.1 Nature of security

    The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2 Charged Shares

    The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   the Charged Shares are duly authorised, validly issued and fully paid;

  (b)   the Charged Shares are not subject to any Security Interest, any option
to purchase or similar right (in each case, other than as permitted by the
Credit Agreement);

  (c)   it is the sole legal and beneficial owner of the Charged Shares (save
for any Nominee Shares or Charged Shares that are specified in the Schedule to
this Deed as being held

      6   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



      by a nominee on its behalf or transferred to the Collateral Agent or its
nominee pursuant to this Deed);

  (d)   it is the sole legal owner of and Novelis Europe Holdings Limited is the
sole beneficial owner of the Nominee Shares;

  (e)   the Charged Company is a company incorporated with limited liability;

  (f)   the constitutional documents of the Charged Company do not and could not
restrict or inhibit any transfer of those shares on creation or enforcement of
this Security; and

  (g)   there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of the Charged Company (including any option or
right of pre-emption or conversion) (in each case other than as permitted under
the Credit Agreement).

3.3 Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4. RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,    
unless permitted under the Credit Agreement.

5. COVENANTS
5.1 Certificated Charged Shares

    The Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and

  (b)   immediately take any action and execute and deliver to the Collateral
Agent any share transfer or other document which may be requested by the
Collateral Agent in

      7   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



      order to enable the transferee to be registered as the owner or otherwise
obtain a legal title to that Charged Share; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and

  (ii)   procuring that those share transfers are registered by the Charged
Company in which the Charged Shares are held in the share register of the
Charged Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2 Changes to rights

    The Chargor may not (except to the extent permitted by the Credit Agreement
and the Intercreditor Agreement) take or allow the taking of any action on its
behalf which may result in the rights attaching to any of the Charged Shares
being altered or further shares being issued.

5.3 Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.

  (b)   If the Chargor fails to do so, the Collateral Agent may (at its
discretion) pay those calls or other payments on behalf of the Chargor. The
Chargor must immediately on request reimburse the Collateral Agent for any
payment made by the Collateral Agent under this Subclause and, pending
reimbursement, that payment will constitute part of the Secured Obligations.

5.4 Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.

  (b)   The Chargor must promptly supply a copy to the Collateral Agent of any
information referred to in sub-paragraph (a) above.

  (c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, the Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.

  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of the Chargor;

  (ii)   make any payment;

      8   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor;

  (iv)   present or file any claim or take any other action to collect or
enforce the payment of any amount; or

  (v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,     in respect of any Charged
Share.

5.5 Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of the Charged Company (save to
the extent permitted by the Credit Agreement) which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor; or

  (ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.

      9   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (e)   Following the service of a notice by the Collateral Agent or for so long
as an Event of Default is continuing, the Collateral Agent or its nominee may
exercise or refrain from exercising:

  (i)   any voting rights; and

  (ii)   any other powers or rights which maybe exercised by the legal or
beneficial owner of any Charged Share, any person who is the holder of any
Charged Share or otherwise

      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.

  (f)   To the extent that the Charged Shares remain registered in the name of
the Chargor, the Chargor irrevocably appoints the Collateral Agent or its
nominee as its proxy to exercise all voting rights in respect of those Charged
Shares following the service of a notice by the Collateral Agent or for so long
as an Event of Default is continuing.

  (g)   The Chargor must indemnify the Collateral Agent against any loss or
liability incurred by the Collateral Agent as a consequence of the Collateral
Agent acting in respect of the Charged Shares on the direction of the Chargor.

5.6 Custodian arrangements

    The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and

  (b)   use reasonable endeavours to ensure that the custodian acknowledges that
notice in any form which the Collateral Agent may reasonably require.

6. WHEN SECURITY BECOMES ENFORCEABLE
6.1 Powers and Rights of the Collateral Agent

    Notwithstanding anything contained in this Deed, the exercise by the
Collateral Agent of the powers and rights conferred on it by virtue of the
provisions of Chapter 3 of Part 10 of the Act shall not be subject to any
restriction on such exercise contained in section 96(1)(c) of the Act.

6.2 Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.3 Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Administrative Agent may direct.

      10   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



7. ENFORCEMENT OF SECURITY
7.1 General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.     (b)  
For the purposes of all powers implied by law, the Secured Obligations are
deemed to have become due and payable on the date of this Deed.     (c)   Any
restriction imposed by law on the power of sale (including under sections 100
and 101 of the Act) or the right of a mortgagee to consolidate mortgages does
not apply to this Security. For the avoidance of doubt, the Collateral Agent
reserves the right to consolidate mortgage securities without restriction.    
(d)   The notification requirement contained in section 103(2) of the Act shall
not apply to this Deed.     (e)   The Chargor shall not take any action under
section 94 of the Act in respect of the Security Assets, this Deed or any
monies, obligations and/or liabilities hereby covenanted to be paid or
discharged.

7.2 No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or

  (ii)   for any default or omission for which a mortgagee in possession might
be liable.

(b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.

(c)   Section 99(1) of the Act shall not apply to this Deed and any obligations
imposed on mortgagees in possession or receivers by virtue of the application of
section 99(1) shall not apply to the Collateral Agent or any Receiver.

7.3 Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4 Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

      11   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied,

    and all the protection to purchasers contained in sections 104, 105 and
106(1) of the Act shall apply to any person purchasing from or dealing with a
Receiver or the Collateral Agent.

7.5 Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6 Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8. RECEIVER
8.1 Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including any restriction under section
108(1) of the Act) does not apply to this Deed.

8.2 Removal

    The Collateral Agent may by writing under its hand remove any Receiver
appointed by it and may, whenever it thinks fit, appoint a new Receiver in the
place of any Receiver whose appointment may for any reason have terminated.

      12   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



8.3 Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law will not apply. Section 108(7) shall
not apply to the commission and/or remuneration of a Receiver appointed pursuant
to this Deed.

8.4 Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

8.5 Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9. POWERS OF RECEIVER
9.1 General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby).

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2 Possession

    A Receiver may take immediate possession of, get in and collect any Security
Asset.

9.3 Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

9.4 Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

      13   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



9.5 Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6 Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

9.7 Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8 Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9 Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10 Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11 Delegation

    A Receiver may delegate his powers in accordance with this Deed.

9.12 Lending

    A Receiver may lend money or advance credit to any customer of the Chargor.

9.13 Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

      14   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



9.14 Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

10. APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed and this Deed to apply them at such times as the Collateral
Agent sees fit, to the extent permitted by applicable law (subject to the
provisions of this Clause), in accordance with the terms of the Loan Documents
but subject always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.     (c)   The provisions of this Clause 10
shall take effect as and by way of variation to the provisions of sections
106(3), 107 and 109 of the Act, which provisions as so varied and extended shall
be deemed incorporated in this Deed and as regards section 109 as if they
related to a receiver of the Security Assets and not merely a receiver of the
income thereof.

11. TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 16.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, this Security or any judgment given in connection with them, is or at
any time may be subject.

12. DELEGATION
12.1 Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

      15   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



12.2 Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3 Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13. FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside Ireland.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14. POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor fails to comply with an obligation under this Deed, the Chargor, by
way of security, irrevocably and severally appoints the Collateral Agent and
each Receiver to be its attorney to take any action which the Chargor is obliged
to take under this Deed. The Chargor ratifies and confirms whatever any attorney
does or purports to do under its appointment under this Clause.

      16   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



15. PRESERVATION OF SECURITY
15.1 Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2 Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of the Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.  
  (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

15.3 Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4 Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, examinership, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

      17   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



15.5 Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, the Collateral Agent and
each other Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of the Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Collateral Agent or that Secured Party (or any trustee
or agent on its behalf) against those amounts; or     (b)   apply and enforce
them in such manner and order as it sees fit (whether against those amounts or
otherwise; and     (c)   hold in an interest-bearing suspense account any moneys
received from the Chargor or on account of the Chargor’s liability under this
Deed.

15.6 Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,     the Chargor will not, after a claim has been made
or by virtue of any payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with the Collateral Agent or any other Secured Party (or
any trustee or agent on its behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7 Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party;

      18   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (b)   No prior security held by the Collateral Agent or any other Secured
Party (in its capacity as such or otherwise) over any Security Asset will merge
into this Security.

15.8 Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

15.9 Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

16. MISCELLANEOUS
16.1 Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

16.2 Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated at the Default
Rate.

16.3 New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.4 Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

      19   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



      that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.5 Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

17. FINANCIAL COLLATERAL

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have the right after this Security has become enforceable
to appropriate all or any part of that financial collateral in or towards the
satisfaction of the Secured Obligations.     (b)   For the purpose of paragraph
(a) above, the value of the financial collateral appropriated shall be (i) in
the case of cash, the amount standing to the credit of each of the Security
Accounts, together with any accrued but unposted interest, at the time the right
of appropriation is exercised; and (ii) in the case of any other asset, such
amount as the Collateral Agent reasonable determines having taken into account
advice obtained by it from an independent investment or accountancy firm of
national standing selected by it. In each case, the parties agree that the
method of valuation provided for in this Deed shall constitute a commercially
reasonable method of valuation for the purposes of the Regulations.

18. RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor or the Charged
Company, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the
Revolving Credit Priority Collateral are released under this Clause, the Chargor
shall take whatever action is required under the Term Loan Security Agreement,
including serving any notice thereunder. In addition, if the Collateral Agent is
authorised to release in whole or in part any Security Asset hereunder pursuant
to the terms of the Credit Agreement, the Collateral Agent is authorised to
release such Security Asset under this Deed.

19. COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

20. NOTICES
20.1 Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

      20   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



20.2 Addresses

    Any notice or other communication herein required or permitted to be given
to a party to this Deed shall be sent to the relevant party’s address as set
forth in the Credit Agreement or any substitute address, fax number or
department or officer as the relevant party may notify to the Collateral Agent
(or the Collateral Agent may notify to the other parties, if a change is made by
the Collateral Agent) by not less than five business days’ notice.

20.3 Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

20.4 Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 20.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

20.5 English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

21. THE COLLATERAL AGENT AS TRUSTEE

  (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.

      21   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



  (b)   On the terms set out in the Credit Agreement and the Security Trust
Deed, the Collateral Agent declares itself trustee of the security and other
rights (including but not limited to the benefit of the covenants contained
herein), titles and interests constituted by this Deed and of all monies,
property and assets paid to the Collateral Agent or to its order or held by the
Collateral Agent or its nominee or received or recovered by the Collateral Agent
or its nominee pursuant to or in connection with this Deed with effect from the
date hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).     (c)   All moneys received by the Collateral
Agent shall be held by it upon trust for itself and the Secured Parties
according to their respective interests to apply the same in accordance with
Clause 10.     (d)   The rights, powers and discretions conferred on the
Collateral Agent by this Deed shall be supplemental to the Trustee Acts of
Ireland and in addition to any which may be vested in the Collateral Agent by
the Loan Documents, general law or otherwise.     (e)   Each of the Parties
agrees that the Collateral Agent shall have only those duties, obligations and
responsibilities expressly specified in this Deed or any other Loan Document
(and no others shall be implied).     (f)   Where there are any inconsistencies
between the Trustee Acts of Ireland and the provisions of this Deed, the
provisions of this Deed shall, to the extent allowed by law, prevail.     (g)  
Any resignation or replacement of the Collateral Agent or any appointment of a
successor to the Collateral Agent shall take effect in accordance with the
provisions of the Credit Agreement and the Security Trust Deed save that no
resignation of the Collateral Agent as trustee hereunder shall take effect
unless at least one other trustee has been appointed.     (h)   Upon the
occurrence of the Revolving Credit Release Date, the trusts set out in this Deed
shall be wound up. At that time the Collateral Agent shall, at the request of
and at the sole cost of the Chargor, release, without recourse or warranty, all
of the Security then held by it and the Collateral Agent shall be released from
its obligations under this Deed (save for those which arose prior to such
winding-up).

22. GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by the laws of Ireland.

23.   ENFORCEMENT
23.1 Jurisdiction

  (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.

  (b)   The Irish courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed. The Chargor agrees not to
argue to the contrary

      22   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



      and waives objection to those courts on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2 Service of process

  (a)   The Chargor appoints the Charged Company (at its registered address for
the time being) as its agent under this Deed for service of process in any
proceedings before the Irish courts in connection with this Deed and will
procure that the Charged Company accepts such appointment.     (b)   If any
person appointed as process agent under this Clause is unable for any reason to
so act, the Chargor must immediately (and in any event within 14 days of such
event taking place) appoint another agent on terms acceptable to the Collateral
Agent. Failing this, the Collateral Agent may appoint another process agent for
this purpose.     (c)   The Chargor agrees that failure by a process agent to
notify it of any process will not invalidate the relevant proceedings.     (d)  
This Subclause does not affect any other method of service allowed by law.

23.3 Waiver of immunity

    The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;

  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (c)   waives all rights of immunity in respect of it or its assets.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

      23   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



SCHEDULE

SECURITY ASSETS

CHARGED SHARES

                          Name of nominee (if             Name of Charged   any)
by whom shares       Number of shares Chargor   Company   are held   Class of
shares held   held
Novelis UK Ltd
(as nominee of
Novelis Europe
Holdings Limited)
  Novelis Aluminium
Holding Company       Ordinary Shares of
€0.23626059 each   1

      24   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



SIGNATORIES
THE CHARGOR
Executed as a Deed by
NOVELIS UK LTD

     
acting through:
  Director

Witness:
Name:
Address:
Occupation:
THE COLLATERAL AGENT
Signed by:
Peter M. Walther
Senior Vice President
(Authorised Signatory)
for and on behalf of
BANK OF AMERICA, N.A.
as Collateral Agent
for and on behalf of
the Secured Parties
Witness:
Name:
Address:
Occupation:

      25   ABL Share Charge (NUKL)

 



--------------------------------------------------------------------------------



 



Exhibit M-7
Execution version
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT
This Equipment And Inventory Pledge Agreement (the “Agreement”) is made by and
between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 S. Tryon Street, Charlotte, NC 28255, enrolled with the National Registry of
Legal Entities of the Ministry of Finance (CNPJ/MF) under
No. 05.781.553/0001-42, in its capacity as collateral agent under the Revolving
Credit Agreement (as defined below), hereby represented by its attorney-in-fact
(hereinafter referred to as “Bank of America” or the “Collateral Agent”, and
together with Pledgor, hereinafter referred to as the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Revolving Credit Agreement”) among
inter alios, Novelis Inc. (the “Parent Borrower”), other Borrowers, AV Metals
Inc., the Subsidiary Guarantors, the Lenders, the Issuing Bank, the U.S.
Swingline Lender, the Administrative Agent, the Collateral Agent, and the
European Swingline Lender (as such capitalized terms are defined in the
Revolving Credit Agreement);
B) Borrowers have requested that Lenders provide a credit facility to Borrowers
to finance the mutual and collective business enterprise of the Loan Parties (as
defined in the Revolving Credit Agreement). Lenders are willing to provide the
credit facility on the terms and conditions set forth in the Revolving Credit
Agreement;
C) As a member of the same economic group of the Borrowers, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Revolving Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Revolving Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Revolving Credit
Agreement, the Revolving Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, all fixed assets and all inventory located
in all locations set forth in Exhibit 2 hereto (“Places of Business”). The fixed
assets and inventory are duly described and identified in Exhibit 3 hereto
(collectively, the “Pledged Assets”).
3.2. Under the terms of Article 1,452, sole paragraph, of the Brazilian Civil
Code, the Pledgor is ensured the right to maintain possession of the Pledged
Assets, being responsible, however, for their conservation and maintenance.
Section IV — Restriction on Transfers and Encumbrances
4.1. Except in accordance with the terms and conditions of the Revolving Credit
Agreement, the Pledged Assets may not be assigned, sold or in any other way
transferred by Pledgor or by any other means whatsoever become subject to any
liens or encumbrances, until the termination of this Agreement, pursuant to
Section 14 below. Notwithstanding the foregoing, the Collateral Agent on behalf
of the Secured Parties, shall release any Pledged Assets if so requested by
Pledgor, for purposes of

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



allowing the latter to effect an asset sale permitted under the Revolving Credit
Agreement, with due observance of the provisions contained therein.
Section V — Registration
5.1. Pledgor shall, within 30 (thirty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 11 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registries of Real Estate of the Cities where the Pledged Assets are located
(Cartórios de Registro de Imóveis), and provide promptly thereafter evidence of
any such registrations in form and substance reasonably satisfactory to the
Collateral Agent. All expenses incurred in connection with such sworn public
translation and with such registrations shall be paid by the Pledgor.
Section VI — Representations and Warranties
6.1 The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

(a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;

(b)   this Agreement constitutes its valid obligation, legally binding upon it
and enforceable against it in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally;

(c)   the security interest created hereby will, upon completion of the
registrations required by Section 5 hereof, constitute, subject to the
Intercreditor Agreement (as defined below), a priority, legal, valid and
effective security interest against any third parties on the Pledged Assets,
enforceable in accordance with its terms and conditions, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally; provided, however, that
any security interest to be created hereby on any Pledged Asset which has not
been acquired or received by Pledgor until the date hereof, shall be deemed to
have been created, perfected and to be in full force only (x) after such Pledged
Asset is acquired or received by Pledgor, and (y) on the date when the lien
therein has been registered as provided in Section 5 hereof;

(d)   the execution, performance and granting of the security interest created
hereby have been duly authorized by all necessary corporate actions on the part
of Pledgor and do not (i) violate any provision of any charter or other
organizational documents of Pledgor, (ii) conflict with, result in a breach of,
or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



violate any applicable law binding on Pledgor, or (iii) result in the creation
or imposition of any lien upon any asset of Pledgor or any income or profits
thereof, except as provided for in the next item;

(e)   Pledgor is the legal owner of the Pledged Assets, which are free from any
liens other than (i) those contemplated herein; (ii) those created under the
Equipment and Inventory Pledge Agreement entered into by and between Bank of
America, N.A., as Collateral Agent under the Term Loan Credit Agreement, and
Novelis do Brasil Ltda., as of the same date hereof (the “Term Loan Equipment
and Inventory Pledge”); (iii) liens eventually created by operation of law or
judicial proceedings in the future; (iv) those created by judicial proceedings
as listed in Exhibit 6 hereto; and (v) Permitted Liens;   (f)   the Pledged
Assets are within full disposition and control of Pledgor; and

(g)   except as contemplated herein or in the Revolving Credit Agreement,
Pledgor has not sold or granted any preemptive rights or agreed to sell or grant
any preemptive right or otherwise disposed of or agreed to dispose of the
benefit of all or any of its rights, title and interest in and to all or any
part of the Pledged Assets.

VII — Covenants
7.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 14:

(a)   to the extent required by the Revolving Credit Agreement, it shall, each
and every six (6) month period, until termination of this Agreement (the first
six month period counting from the date hereof), enter into an amendment to this
Agreement in order to extend the pledge created hereunder to any equipment,
inventory, spare parts, supplies or other tangible personal property (the
“Additional Assets”) acquired by the Pledgor during such six (6) months period,
such amendment to this Agreement substantially in the form of Exhibit 5 hereto
(“Amendment”) (which shall then be subject to all terms and conditions provided
herein), provided, however, that such pledge over the inventory and supplies do
not impair the regular operations of Pledgor. Pledgor shall provide the
Collateral Agent with evidence of the registration of each such Amendment with
the appropriate Registries of Real Estate in Brazil (Cartórios de Registro de
Imóveis) within 10 (ten) business days after the effective registration of such
Amendment. Pledgor shall pay all expenses incurred in connection with such
registrations;

(b)   Pledgor will, at its sole cost and expense, make, execute, acknowledge and
deliver all such further acts, deeds, conveyances, agreements, assignments,
notices of assignment and additional transfers as the Collateral Agent on behalf
of the Secured Parties shall from time to time reasonably request, which may be
necessary in the reasonable judgment of the Collateral Agent on behalf of the
Secured Parties to assure, perfect, assign or transfer to the Collateral Agent
on behalf of the Secured Parties the security interest and the rights created,
transferred or assigned hereunder. All reasonable costs and expenses in
connection with the granting and maintenance of the security interests
hereunder, including reasonable legal fees and other reasonable costs in

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



    connection with the grant, registration, perfection,maintenance or
continuity of the security interests hereunder or the preparation, execution or
registration of documents and any other acts which the Collateral Agent on
behalf of the Secured Parties may reasonably incur in connection with the
granting, registration, perfection, maintenance or continuity of such security
interest, shall be paid by Pledgor promptly upon demand. Pledgor will not, and
will not permit any of its Subsidiaries to enter into any agreement which may
impair their ability to comply with, or which may prohibit them from complying
with, the provisions hereof;

(c)   as a means of complying with the obligations set forth herein, it shall,
on the date hereof, execute and deliver irrevocably and irreversibly, as a
condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 4 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the
Discharge of Revolving Credit Secured Obligations; and

(d)   it shall, upon the occurrence and continuation of an Event of Default, as
may be evidenced by written notice from the Collateral Agent to Pledgor
(irrespective of any notice to the contrary by any other third party), comply
with all written instructions received by it from the Collateral Agent in
connection with the exercise by the Collateral Agent of the remedies set forth
in Section 9 hereof.

VIII — Records and Inspection
8.1. Pledgor shall cause to be kept accurate and complete records of the Pledged
Assets at its headquarters. Pursuant to the provision of Article 1,450 of the
Brazilian Civil Code, the Collateral Agent and its employees and agents shall
have the right, at all times during Pledgor’s normal business hours and after
delivery of a 5-day prior written notification to Pledgor, to (a) inspect and
verify the quality, quantity, value and condition of, or any other matter
relating to the Pledged Assets, (b) inspect all records relating thereto and to
make (or require Pledgor to provide) copies of such records, and (c) enter all
premises in which any of the Pledged Assets are located. In the case of Pledged
Assets which are in the possession of a third party, the Collateral Agent may,
after delivery of a 5-day prior written notification, during the existence of an
Event of Default, contact such third party for the purpose of making any such
inspection and verification.
IX — Rights and Powers of the Collateral Agent Upon an Event of Default;
Remedies
9.1. Without prejudice to any of the foregoing provisions and the possibility of
judicial enforcement of this Agreement, upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall be entitled to
instruct Pledgor in writing to deliver the Pledged Assets or any part thereof to
the Secured Parties (directly or through the Collateral Agent) at any place or
places designated by the Collateral Agent and is hereby and by means of the
power of attorney referred to in Section 7.1(c) hereof, irrevocably and
irreversibly entitled to dispose of, collect,

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



receive and/or realize upon the Pledged Assets (or any part thereof), and
forthwith sell or assign, give option or options to purchase or otherwise
dispose of the Pledged Assets or any part thereof, at such price and upon such
terms and conditions as it may (acting reasonably) deem appropriate, which shall
be compatible with the conditions for the negotiation in equivalent conditions
in an extra-judicial sale to be executed by the Collateral Agent, which
conditions are hereby accepted, as of the date hereof, by the Parties as
sufficient for the validity and effectiveness of such extra-judicial sale, in
accordance with the provisions set forth in Article 1,433, Item IV and
Article 1,435, Item V of the Brazilian Civil Code, and apply the proceeds thus
received for payment of the Secured Obligations in accordance with the Revolving
Credit Agreement and the Intercreditor Agreement. Any notice given by the
Collateral Agent that an Event of Default has occurred and is continuing or has
ceased shall be conclusive as against Pledgor and all other third Parties,
absent manifest error. Without limitation of other rights, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
be entitled to instruct any third Parties to make payments required by such
Pledged Assets directly to the Secured Parties or the Collateral Agent, as
instructed by the Collateral Agent, to be applied for the payment of the Secured
Obligations as provided in the Revolving Credit Agreement and the Intercreditor
Agreement, undertaking to return to Pledgor any amounts in excess of the Secured
Obligations.
X — Use of Proceeds
10.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Revolving
Credit Agreement and the Intercreditor Agreement and in any case, upon the
Discharge of Revolving Credit Secured Obligations, any amounts in excess of the
Secured Obligations shall be returned to the Pledgor.
XI — Amendments with Respect to the Secured Obligations
11.1. Pledgor shall remain obligated hereunder, and the Pledged Assets shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 14 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

(b)   the Revolving Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and   (c)  
any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



XII — No Obligation to Protect the Pledged Assets
12.1. Neither the Collateral Agent nor any Secured Parties shall have any
obligation towards Pledgor to protect, secure, perfect or insure any other lien
at any time held by them as security for the Secured Obligations or any property
subject thereto.
XIII — Pursuit of Rights and Remedies Against Pledgor
13.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
XIV — Termination and Release
14.1. Upon the Discharge of Revolving Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at Pledgor’s expense; otherwise, this Agreement and the pledge
created hereby shall remain in full force and effect.
14.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
14.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of the security interest and lien created hereby.
XV — Waivers and Amendments
15.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
XVI — Severability
16.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



of the invalidity,illegality or unenforceability of such provision, and shall
not affect any other provisions hereof.
XVII — Authority of the Collateral Agent
17.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Revolving Credit Agreement, the
Intercreditor Agreement (as defined below) and by other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and Pledgor, the Collateral Agent shall be conclusively
presumed to be acting as representative of the Secured Parties, with full and
valid authority so to act or refrain from acting, and Pledgor shall be under no
entitlement to make any inquiry with respect to such authority.
XVIII — Complete Agreement; Successors and Assigns
18.1. This Agreement, together with the Revolving Credit Agreement and the
Intercreditor Agreement is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
18.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Revolving Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
XIX — Assignment and/or Transfer of the Revolving Credit Agreement
19.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Revolving Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Assets shall remain
subject to the security interest hereby created in favor of the Secured Parties,
until the termination in full of this Agreement, in accordance with Section 14,
provided that it is notified of the assignment and/or transfer by the Collateral
Agent. Pledgor acknowledges and agrees that such notification will be under the
terms, as the case may be, of the requirements of the notification of
Article 290 of the Brazilian Civil Code.
XX — Waiver of Immunity
20.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Assets, any immunity from suit,
jurisdiction of

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution, or otherwise),
with respect to itself or its properties, Pledgor hereby irrevocably waives such
immunity in respect of its obligations hereunder to the fullest extent permitted
by applicable law.
Section XXI —No Duty on Collateral Agent’s Part
21.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged Assets
and shall not impose any duty on the Collateral Agent to exercise such powers or
on the Secured Parties to cause the Collateral Agent to exercise any such
powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the
Revolving Credit Agreement or under Brazilian Law.
Section XXII — Notices
22.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
22.2. Each party undertakes to notify the other party of any change of address.
Section XXIII — Governing Law
23.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXIV — Jurisdiction
24.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXV — Specific Performance
25.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXVI —Construction
26.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
Section XXVII — Taxes, Charges and Expenses
27.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the
Revolving Credit

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



Agreement. If this Agreement is enforced, the Pledgor shall make such additional
payments to the Collateral Agent so that the Collateral Agent is put in the same
net-after tax position that the Collateral Agent would have obtained absent the
enforcement of this Agreement, unless otherwise provided for in the Revolving
Credit Agreement.
Section XXVIII — Other Provisions
28.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXIX — Language
29.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in the presence of the undersigned witnesses, in 10 (ten) counterparts
of equal content.
São Paulo, December 17, 2010.

 
NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

     
1:
  2:

 
 

 
Name:
 
Name:
ID:
 
ID:

                  REVOLVING CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

12



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Revolving Credit Agreement2

a)   Principal Amount

Up to US$800,000,000.00 (eight hundred million United States Dollars), such
amount subject to further increase at the request of the Borrower up to
$1,000,000,000 (one billion United States Dollars) in accordance with the terms
of the Revolving Credit Agreement.

b)   Termination

Five years from the date hereof. Such termination date may be extended pursuant
to the terms of the Revolving Credit Agreement.

c)   Interest

At the Borrowers’ option, (i) loans denominated in Dollars will bear interest
based on the Base Rate or Adjusted LIBOR Rate (except that all Dollar swingline
borrowings will accrue interest based on the Base Rate), (ii) loans denominated
in Sterling or Swiss Francs will bear interest based on the Adjusted LIBOR Rate,
and (iii) loans denominated in Euros will bear interest based on EURIBOR, each
as described below:
     A. Base Rate Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Base Rate Borrowing,
including each U.S. Swingline Loan, shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin in effect from time to time.
     B. Eurocurrency Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Eurocurrency Borrowing,
including each European Swingline Loan, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the
Revolving Credit Agreement (as defined herein).   2   All of the capitalized
terms in this Exhibit 1 will have the meanings ascribed to such terms in the
Credit Agreement dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Revolving Credit Agreement”) entered into by and among,
inter alios, the Borrowers, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Issuing Bank, the U.S. Swingline Lender, the Administrative Agent,
the Collateral Agent, and the European Swingline Lender (as the foregoing
capitalized terms are defined in the Revolving Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Revolving Credit Agreement,
the terms of the Revolving Credit Agreement shall govern and control.

 



--------------------------------------------------------------------------------



 



     C. EURIBOR Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each EURIBOR Borrowing shall
bear interest at a rate per annum equal to the Adjusted EURIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     D. Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h) of the Revolving
Credit Agreement, or during any other Event of Default if the Required Lenders
in their discretion so elect by notice to the Administrative Agent, all
Obligations shall, to the extent permitted by Applicable Law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs or (ii) in the case of any
other amount, 2% plus the rate applicable to Base Rate Loans as provided in
Section 2.06(a) of the Revolving Credit Agreement (in either case, the “Default
Rate”).
     E. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(f) of the Revolving Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a U.S. Swingline Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any EURIBOR Loan or Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     F. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Revolving Credit Agreement and such
determination shall be conclusive absent manifest error.
     G. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Revolving Credit Agreement shall be paid in the Approved
Currency in which the Loan giving rise to such interest is denominated.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Places of Business

a)   São Paulo:
Av. das Nações Unidas, 12551, 15th floor, Torre Empresarial World Trade
Center de São Paulo
São Paulo, SP
04578-000
Brazil   b)   Candeias:
Via das Torres, s/no — Centro Industrial de Aratu
Candeias, BA
CEP 43800-000
Brazil   c)   Ouro Preto:
Av. Américo R. Gianetti, 521 — Saramenha
Ouro Preto, MG
CEP 35400-000
Brazil   d)   Pindamonhangaba:
Av. Buriti, 1087 — Feital
Pindamonhangaba, SP
CEP 12441-270
Brazil   e)   Santo André:
Rua Felipe Camarão, 414 — Utinga
Santo André, SP
CEP 09220-902
Brazil   f)   Belo Horizonte:
Avenida do Contorno, 8.000 — sala 802
Centro
Belo Horizonte, MG
CEP 30110-907
Brazil   g)   Hydropower Plant — Fumaça:
Est. Miguel Rodrigues A Barroca S/no — Cachoeira do
Brumado
Mariana, MG
CEP 35424-000
Brazil

 



--------------------------------------------------------------------------------



 



h)   Hydropower Plant — Furquim:
Estrada de Acesso à Usina de Furquim S/no
Mariana, MG
CEP 35420-000
Brazil
  i)   Hydropower Plant — Brecha:
Fazenda Usina de Brecha S/no — Piranga
Guaraciaba, MG
CEP 35436-000
Brazil   j)   Hydropower Plant — Salto:
Fazenda Usina de Salto S/no
Ouro Preto, MG
CEP 35400-000
Brazil   k)   Hydropower Plant — Brito:
Estrada do Brito S/no — Brito
Ponte Nova, MG
CEP 35430-000
Brazil   l)   Consórcio Candonga (a consortium with CVRD — Cia. Vale Rio Doce)
Estrada Acesso a Santana do Deserto, km 12
Rio Doce, MG
CEP 35442-000
Brazil       Consórcio Candonga Office
Av. Caetano Marinho, 216
Ponte Nova — MG
CEP 35430-001
Brazil   m)   Warehouse — Aratu
Via Matoim s/no — Aratu
Candeias, BA
CEP 43800-000
Brazil


 



--------------------------------------------------------------------------------



 



Exhibit 3
List of Equipment and Inventory

 



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Appointer”)
irrevocably constitutes and appoints BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States of
America, having its registered office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as Collateral Agent under the Revolving Credit Agreement,
as its attorney-in-fact (“Attorney-in-Fact”) to act in its name and place, to
the fullest extent permitted by law, to do and perform all and every act and
thing whatsoever necessary or desirable, pursuant to the terms of the Equipment
and Inventory Pledge Agreement, dated December 17, 2010, entered into by and
among the Appointer and the Collateral Agent (as representative of the Secured
Parties) (together with its respective modifications and amendments, the
“Agreement”), including, without limitation, the following:
(a) upon the occurrence and during the continuation of an Event of Default, to
dispose of, collect, receive, appropriate, and/or realize upon the Pledged
Assets (or any part thereof) and forthwith sell or assign, give option or
options to purchase or otherwise dispose of and deliver the Pledged Assets or
any part thereof, at such prices and upon such terms and conditions as it may
deem appropriate, which shall be compatible with the conditions for the
negotiation, in equivalent conditions, to an extra-judicial sale to be carried
out by the Appointer, which conditions are hereby accepted, as of the date
hereof, by the Parties as sufficient for the validity and effectiveness of such
extra-judicial sale of the Pledged Assets, irrespective of any prior or
subsequent notice to the Appointer, in accordance with the provisions set forth
in Article 1,433, Item IV and Article 1,435, Item V of the Brazilian Civil Code,
and apply the proceeds thus received for the payment of the Secured Obligations,
and the Collateral Agent is entitled to exercise all necessary powers for the
full compliance of this power of attorney, including, without limitation, the
powers and authority to, acting in strict conformity with applicable law,
purchase foreign currency and make any and all remittances abroad, sign any
necessary foreign exchange agreements with financial institutions in Brazil that
may be required to make such remittances and represent the Appointer before the
Central Bank of Brazil and any other Brazilian governmental authority, if
necessary to accomplish the purposes of the Agreement;
(b) upon the occurrence and during the continuation of an Event of Default, take
all necessary actions and execute any document before any governmental authority
in the case of the public sale of the Pledged Assets in accordance with the
terms and conditions set out in the Agreement;
(c) upon the occurrence and during the continuation of an Event of Default, take
any necessary action and execute any document consistent with the terms and
conditions of the Agreement, the Revolving Credit Agreement and the
Intercreditor Agreement, as applicable, as the Collateral Agent may deem
necessary or advisable to accomplish the purposes of the Agreement; provided
that, in the event of a conflict between the Agreement and the Revolving Credit
Agreement, the Revolving Credit

 



--------------------------------------------------------------------------------



 



Agreement shall govern and control; in the event of a conflict between the
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
govern and control; and in the event of a conflict between the Intercreditor
Agreement and the Revolving Credit Agreement, the Intercreditor Agreement shall
govern and control; and
(d) The compliance by the Collateral Agent with the powers granted under the
terms herein shall not allow the Appointer to exercise any withholding rights or
claims with respect to the Pledged Assets, all of which the Appointer hereby
expressively waives to the extent permitted by law.
Any notice given by the Collateral Agent that an Event of Default has occurred
and is continuing or has ceased shall be conclusive as against the Appointer and
any third Parties.
Capitalized terms used but not defined herein, shall have the meaning attributed
to them in the Agreement.
The powers granted herein are in addition to the powers granted by the Appointer
to the Collateral Agent in the manner provided for in the Agreement, and do not
cancel or revoke any such powers.
This power of attorney is effective as of December 17, 2010.
This power of attorney is granted as a condition to the Agreement and as a means
of complying with the obligations set forth therein, in accordance with
Article 684 of the Brazilian Civil Code, and shall be irrevocable, remaining
valid and in full force and effect until the Agreement has been terminated in
accordance with its terms and conditions.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

       
 
   
Name:
  Name:
Title:
  Title:

 



--------------------------------------------------------------------------------



 



Exhibit 5
Form of Amendment to the Equipment and Inventory Pledge Agreement
This instrument of [•] Amendment to the Equipment and Inventory Pledge Agreement
(hereinafter referred to as the “Amendment”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 135 South
LaSalle Street, Suite 1656, Chicago, Illinois 60603, in its capacity as
collateral agent under the Revolving Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as “Bank of America” or “Collateral
Agent”, and together with the Pledgor, hereinafter referred to as the
“Parties”).
     WHEREAS, on December 17, 2010 the Parties entered into an Equipment and
Inventory Pledge Agreement (the “Agreement”); and
     WHEREAS, the Parties have agreed to amend the Agreement in order to grant
to the Collateral Agent, as representative of the Secured Parties, a priority
security interest in the Additional Pledged Assets (as defined below), subject
to the Intercreditor Agreement;
     NOW, THEREFORE, the Parties hereto have mutually agreed to enter into this
Amendment, pursuant to the terms and conditions set forth below:
1. Capitalized terms used but not defined herein shall have the meanings
attributed to them in the Agreement.
2. Pledgor hereby pledges and transfers the indirect possession of the
Additional Assets listed in the new Exhibit [•] of this document (and which were
not set forth in the original Exhibit 3 of the Agreement or any prior Amendment
thereto) (the “Additional Pledged Assets”), to the Secured Parties, herein
represented by the Collateral Agent, and, pursuant to the provision of Article
1,431, sole Paragraph of the Brazilian Civil Code, Pledgor shall maintain the
direct possession and the usable ownership of the Additional Pledged Assets,
being authorized to use them during the regular course of its business and with
the obligation to keep and conserve them, remaining the indirect possession of
the Additional Pledged Assets with the Collateral Agent, in order to apply,
mutatis mutandis, all the rights and obligations of the Parties resulting from
the Agreement to the Additional Pledged Assets pledged herein.

 



--------------------------------------------------------------------------------



 



3. Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the Secured Parties, that:
(a) the execution, performance and granting of the security interest created
hereby was duly authorized by the required corporate acts by Pledgor and do not
or will not (i) violate any provision of law or contractual obligation
applicable to or binding upon Pledgor, (ii) conflict with, result in a breach
of, or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or
violate any applicable law binding on Pledgor, or (iii) result in the creation
or imposition of any lien on any of its assets or any income or revenues, except
for the pledge created by this Amendment in favor of the Collateral Agent, as
representative of the Secured Parties, and
(b) this Amendment and the Agreement, amended as herein prescribed or by any
prior Amendment thereto, constitute each one, a legal, valid and binding
obligation of Pledgor, enforceable against Pledgor pursuant to its terms and
conditions, and the security interest hereby granted shall constitute, when the
registrations required by Section 5 of the Agreement are executed, a licit,
valid and perfected security interest upon the Additional Pledged Assets,
enforceable pursuant to its terms against all Secured Parties of Pledgor, in all
cases, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally.
4. All provisions of the Agreement (as amended by any prior Amendment thereto)
not expressly amended by this Amendment shall remain in full force and effect in
accordance with their terms.
5. This Amendment shall be governed by and interpreted in accordance with the
laws of Federative Republic of Brazil. The Parties hereto irrevocably submit to
the jurisdiction of the courts sitting in the City of São Paulo, State of São
Paulo, Brazil, in any action or proceeding aimed at settling any dispute or
controversy related to this Amendment, and the Parties hereto irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such court. This Amendment is being executed in English.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
in the presence of the undersigned witnesses, in [•] ([•]) counterparts of equal
content.
[PLACE AND DATE]

 
NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

 
BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

     
1:
 
     Name:
  2:
 
     Name:
ID:
 
ID:

 



--------------------------------------------------------------------------------



 



Exhibit 6
List of Assets Subject to Liens Created by Judicial Proceedings

 



--------------------------------------------------------------------------------



 



Execution version
FIRST DEMAND GUARANTEE AGREEMENT
NOVELIS DO BRASIL LTDA.
By this First Demand Guarantee Agreement and in the best form of the law, the
parties:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association, by its
undersigned legal representatives (hereinafter referred to as the “Guarantor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Revolving Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Guarantor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Guarantor, as a guarantor, have entered into
that certain Credit Agreement dated December 17, 2010 (as may be amended,
restated, supplemented or otherwise modified, the “Revolving Credit Agreement”)
among inter alios, Novelis Inc. (the “Parent Borrower”), other Borrowers, AV
Metals Inc., the Subsidiary Guarantors, the Lenders, the Issuing Bank, the U.S.
Swingline Lender, the Administrative Agent, the Collateral Agent, and the
European Swingline Lender (as such capitalized terms are defined in the
Revolving Credit Agreement);
B) Borrowers have requested that Lenders provide a credit facility to Borrowers
to finance the mutual and collective business enterprise of the Loan Parties (as
defined in the Revolving Credit Agreement). Lenders are willing to provide the
credit facility on the terms and conditions set forth in the Revolving Credit
Agreement;
C) As a member of the same economic group of the Borrowers, the Guarantor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Revolving Credit Agreement and it is in the
corporate interest of the Guarantor to enter into this agreement;
D) It is a condition precedent to the Revolving Credit Agreement that the
Guarantor shall have executed and delivered this First Demand Guarantee
Agreement (“Guarantee”) to the Collateral Agent;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Guarantee, which shall be governed by the
following terms and conditions:
Section I — Definitions
1.1. In this Guarantee:
REVOLVING CREDIT
GUARANTEE AGREEMENT

1



--------------------------------------------------------------------------------



 



     (a) Capitalized terms not defined in this Guarantee, including the recitals
hereto, shall have the same meaning given to such terms in the Revolving Credit
Agreement, unless a contrary indication appears.
     (b) Any references to the Collateral Agent in this Guarantee shall be
construed as references to the Collateral Agent acting on behalf of the Secured
Parties.
     (c) Any references to a Person in this Guarantee shall include its
successors and assigns.
     (d) Any references to a document is a reference to that document as
amended, restated, novated and/or supplemented through the time such reference
becomes effective.
1.2 All references to sections and exhibits in this Guarantee are references to
sections and exhibits of this Guarantee, except if expressly stated otherwise.
Section II — First Demand Guarantee
2.1. The Guarantor hereby, jointly and severally, irrevocably, absolutely and
unconditionally grants a first demand guarantee to secure to the Collateral
Agent, for the benefit of the Secured Parties, the Guaranteed Obligations.
2.2. Without prejudice to the foregoing provisions and to the extent permitted
under applicable Brazilian laws and regulations, upon the occurrence and during
the continuation of an Event of Default under the Revolving Credit Agreement,
the Guarantor shall forthwith upon demand by the Collateral Agent immediately
pay to the Collateral Agent, in the currency prescribed in, and pursuant to, the
Revolving Credit Agreement, the monies in respect of which such default shall
have occurred.
2.3. This Guarantee shall be a first demand and continuing guarantee and shall
remain in full force and effect until the date of the Discharge of Revolving
Credit Secured Obligations (as defined in the Intercreditor Agreement).
Accordingly, the Secured Obligations shall not be discharged except by
performance and then only to the extent of such performance. Such Secured
Obligations shall not be subject to any prior notice to, demand upon or action
against the Borrowers, or to any prior notice to the Guarantor with regard to
any default by the Borrowers, and shall not be affected or impaired by any of
the following: (i) any extension of time, forbearance or concession given to the
Borrowers; (ii) any assertion of, or failure to assert, or delay in asserting,
any right, power or remedy against the Borrowers, or in respect of any security
for the Revolving Credit Agreement; (iii) any modification or amplification of
the provisions of the Revolving Credit Agreement or of any other agreement or
Loan Documents between the Lenders and the Borrowers; (iv) any failure of the
Borrowers to comply with any requirement of any law, regulation or order;
(v) the dissolution, liquidation, reorganization or any other alteration of the
legal structure of the Borrowers; (vi) any purported or actual assignment of the
Revolving Credit Agreement to any other party; (vii) any invalidity or
unenforceability of the Revolving Credit Agreement or any of their provisions;
or (viii) any other circumstance (other than complete payment and termination of
commitments by or on behalf of the Borrowers, the Guarantor or any other
Guarantor) which might otherwise constitute a legal or equitable discharge or
defense of a surety or a guarantor.
2.4. If the Guarantor shall at any time make payment to the Collateral Agent of
an amount less than the full amount then due and payable to the Collateral Agent
under this Guarantee, the Collateral Agent shall have the right to allocate and
apply such payment in any way or manner, subject to the terms of the
Intercreditor Agreement,
REVOLVING CREDIT
GUARANTEE AGREEMENT

2



--------------------------------------------------------------------------------



 



and for such purpose or purposes as the Collateral Agent in its sole discretion
shall determine notwithstanding any instruction that the Guarantor may give to
the contrary and the Guarantor shall continue to be liable for the entirety of
the Secured Obligations.
2.4.1. If any monies shall have become payable or shall have been paid by the
Guarantor under this Guarantee, the Guarantor shall not, in respect of such
monies, seek to enforce repayment or any other rights or legal remedies of any
kind which may accrue to the Guarantor against the Borrowers, whether by way of
subrogation or otherwise, in respect of the amount so payable or so paid or in
respect of any other monies for the time being due to the Guarantor from the
Borrowers so long as any monies remain owing to the Lenders under the Revolving
Credit Agreement and in the event of the liquidation or winding up of the
Borrowers, the Guarantor will not prove in competition with the Collateral Agent
in respect of any monies owing to the Guarantor by the Borrowers on any account
whatsoever but shall assist the Collateral Agent with the proof of all monies to
be received in respect thereof until all monies now or hereafter owing under the
Revolving Credit Agreement shall have been fully paid.
2.5. Absent manifest calculation and communication error, a certificate by an
officer of the Collateral Agent as to the amounts of principal of, and interest
under the Revolving Credit Agreement, or any other amount due and payable at any
time by the Borrowers under the Revolving Credit Agreement shall be binding upon
the Guarantor and shall be conclusive evidence in any legal proceedings with
respect to this Guarantee. The Guarantor hereby waives all requirements as to
diligence, presentment, demand of payment, protest or notice of any kind with
respect to the Revolving Credit Agreement.
2.6. Payment obligations of the Guarantor pursuant to this Guarantee will be
satisfied only if and in so far as, after deduction of all costs and expenses,
the respective amount is credited in United States Dollars, by no later than
9:00 a.m. EST on its due date to the bank account notified to the Guarantor not
later than 7 (seven) days prior to the respective obligation falling due.
2.7. The Guarantor waives and shall not exercise any and all rights, benefits
and privileges granted to guarantors which might otherwise be deemed applicable,
including but not limited to the rights, benefits and privileges referred to in
Articles 827, 834, 835, 836, 837, 838 and 839 of the Brazilian Civil Code and
the provisions of Article 595 of the Brazilian Civil Procedure Code.
Section III — Registration
3.1. The Guarantor hereby undertakes to arrange for this Guarantee to be
translated into Portuguese by a sworn public translator and further undertakes
to obtain the registration of this Guarantee with the competent Registry of
Deeds and Documents within 20 (twenty) days as of its execution date, as
provided for by Article 129, third paragraph and Article 130 of Law No. 6.105,
of December 31, 1973, and provide satisfactory evidence of such registration to
the Collateral Agent no later than 10 (ten) days counting from the registration
of this Guarantee. Any and all costs, expenses, duties and taxes related to the
execution and the registration of this Guarantee shall be borne solely by the
Guarantor.
3.2. The Guarantor shall comply with any other requirement, and furnish evidence
thereof to the Collateral Agent, of any applicable law which may in the future
come into force, necessary for the preservation, creation, perfection and
priority in full of the guarantee created hereunder.
REVOLVING CREDIT
GUARANTEE AGREEMENT

3



--------------------------------------------------------------------------------



 



Section IV — Representations and Warranties
4.1. The Guarantor hereby represents and warrants to and covenants with the
Collateral Agent:
     (i) that the Guarantor has the corporate power to, and all necessary
corporate and other action has been taken to authorize it to execute and deliver
this Guarantee and to perform fully and completely all its obligations and
liabilities hereunder;
     (ii) that the execution, delivery and performance by the Guarantor of this
Guarantee will not violate any provision of any existing law or regulation or
order or decree of any court, governmental authority, bureau or agency or of the
charter or by-laws of the Guarantor or of any contract, undertaking or agreement
to which the Guarantor is a party or which purports to be binding upon the
Guarantor or any of its property or assets and will not result in the imposition
or creation of any lien, charge or encumbrance on, or security interest in, any
part thereof pursuant to the provisions of any such contract, undertaking or
agreement;
     (iii) that this Guarantee constitutes a valid obligation of the Guarantor,
legally binding upon it and enforceable in accordance with its terms.
Section V — Miscellaneous
5.1. Should any provision of this Guarantee be or become invalid or
unenforceable for any reason, the validity of the remaining provisions shall not
thereby be affected. In such case the parties to this Guarantee shall without
delay replace the invalid or unenforceable provision by a legally valid and
enforceable one which comes as close as possible to that of the invalid
provision.
5.2. Any waiver by either party of a breach of any provision in this Guarantee
shall not be considered as a waiver of any subsequent breach of the same or any
other provision hereof, or as an Event of Default or an amendment to any other
condition or term in this Guarantee.
5.3. No amendment to this Guarantee, including to this provision, shall be valid
and binding except if made in writing and signed by the relevant parties, and
duly registered in accordance with Section III above.
5.4. This Guarantee binds and inures for the benefit of the parties hereto, as
well as their heirs and successors and permitted assignees. Any obligation under
this Guarantee may be transferred or assigned, provided however that any
transfer by the Guarantor is subject to the prior written consent of the
Collateral Agent.
5.5. Any and all notices or any other communications required or allowed under
this Guaranty shall be in writing, by means of hand delivery, facsimile,
courier, or registered letter, with return receipt requested, pre-paid postage,
addressed to the relevant Party who receives them at his/her respective
addresses as provided below, or to any other address as such Party may provide
to the others by means of a notice. Notices to Collateral Agent shall be in
English:
     To the Guarantor:
REVOLVING CREDIT
GUARANTEE AGREEMENT

4



--------------------------------------------------------------------------------



 



NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo      S.P.      Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida


To the Collateral Agent:


BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
5.5.1. Each party undertakes to notify the other party of any change of address.
5.6. This Guarantee and any amendment hereto shall be executed solely in the
English language.
5.7. The Guarantor shall furnish or cause to be furnished to the Collateral
Agent evidence, in form and substance satisfactory to the Collateral Agent, of
the authority of the person or persons who will, on behalf of the Guarantor,
sign this Guarantee or take any other action or execute any other document
required or permitted to be taken or executed under this Guarantee, and the
authenticated specimen signature of each such person.
5.8. The Guarantor shall, upon receipt of notice from the Collateral Agent, pay
all taxes (including stamp taxes), duties, fees or other charges payable on or
in connection with the execution, issue, delivery, registration or notarization
of this Guarantee and shall reimburse the Collateral Agent or their assigns for
any such taxes, duties, fees or other charges paid by the Collateral Agent or
its assignees, unless otherwise provided for in the Revolving Credit Agreement.
5.9. The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.16 and
7.10 of the Revolving Credit Agreement are hereby incorporated, mutatis mutandi,
and shall apply to this Guarantee, the Guarantor, the Lenders, the Collateral
Agent and the Administrative Agent as if set forth herein.
5.10. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda.,
REVOLVING CREDIT
GUARANTEE AGREEMENT

5



--------------------------------------------------------------------------------



 



Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira Unipessoal, Lda, Av Metals
Inc. (“Holdings”), the other Subsidiaries Of Holdings or Novelis Inc. from time
to time party thereto, Bank of America, N.A., as Revolving Credit Administrative
Agent and as Revolving Credit Collateral Agent (each as defined in the
Intercreditor Agreement), Bank of America, N.A., as Term Loan Administrative
Agent and as Term Loan Collateral Agent (each as defined in the Intercreditor
Agreement), and certain other persons which may be or become parties thereto or
become bound thereto from time to time. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.
5.11. This Guarantee may be executed in 5 (five) identical counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same Guarantee.
5.12. The validity of this Guarantee, as well as the relationship among the
parties hereto shall be governed by the laws of the Federative Republic of
Brazil. The parties hereto irrevocably agree to submit to the exclusive
jurisdiction of the courts sitting in the City of São Paulo, State of São Paulo,
Brazil, with the exclusion of any other, no matter how privileged it may be, in
any action or proceeding to resolve any dispute or controversy related to or
arising from this Guarantee.
[INTENTIONALLY LEFT IN BLANK]
REVOLVING CREDIT
GUARANTEE AGREEMENT

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Guarantee to be duly
executed in the presence of the undersigned witnesses, in 5 (five) counterparts
of equal content.
São Paulo, December 17, 2010.

            NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

                 
Witnesses:
           
 
               
1:
          2:    
 
               
 
  Name:           Name:
 
  ID:           ID:

REVOLVING CREDIT
GUARANTEE AGREEMENT

7



--------------------------------------------------------------------------------



 



Execution version
ACCOUNTS PLEDGE AGREEMENT
This Accounts Pledge Agreement (the “Agreement”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Revolving Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Pledgor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Revolving Credit Agreement”) among
inter alios, Novelis Inc. (the “Parent Borrower”), other Borrowers, AV Metals
Inc., the Subsidiary Guarantors, the Lenders, the Issuing Bank, the U.S.
Swingline Lender, the Administrative Agent, the Collateral Agent, and the
European Swingline Lender (as such capitalized terms are defined in the
Revolving Credit Agreement);
B) Borrowers have requested that Lenders provide a credit facility to Borrowers
to finance the mutual and collective business enterprise of the Loan Parties (as
defined in the Revolving Credit Agreement). Lenders are willing to provide the
credit facility on the terms and conditions set forth in the Revolving Credit
Agreement;
C) As a member of the same economic group of the Borrowers, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Revolving Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
Section I — Definitions
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



1.1. Capitalised terms used in this Agreement, including in the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Revolving Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Revolving Credit
Agreement, the Revolving Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, the credit rights of Pledgor against the
depository banks listed in Exhibit 2 hereto (the “Depositary Banks”), with
respect to all and any monies deposited in the bank accounts held by Pledgor
with such Depositary Banks less the amount of R$1,000,000.00 (one million reais)
per bank account (equivalent to approximately US$600,000.00 on the date hereof).
The bank accounts are duly described and identified in Exhibit 2 hereto (the
“Pledged Accounts”).
Section IV — Registration
4.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 10 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registry of Deeds and Documents (Cartórios de Títulos e Documentos), and provide
promptly thereafter evidence of any such registrations in form and substance
reasonably satisfactory to the Collateral Agent. All expenses incurred in
connection with such sworn public translation and with such registrations shall
be paid by the Pledgor.
Section V — Representation and Warranties
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



5.1. The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;   b)   this Agreement constitutes its valid obligation, legally binding
upon it and enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to creditors’ rights generally;   c)   neither
the execution and delivery of this Agreement nor the compliance with its terms
will constitute a breach of its Articles of Association or any other corporate
documents, as well as it will not constitute a breach or a default under any
other agreement to which it is a party;   d)   no registration, request,
authorization or filing of any kind before any governmental body or agency or
any third party is required in connection with: (i) the creation and maintenance
of the pledge by Pledgor over the Pledged Accounts in accordance with this
Agreement, or to the execution and delivery of this Agreement; (ii) the validity
and enforceability of this Agreement; (iii) the exercise by the Collateral Agent
of the rights established in this Agreement, except for the registration
requirements mentioned in Section 4 above;   e)   it is not engaged in or
threatened by any litigation, investigation or process before any arbitration,
judicial or administrative court, the outcome of which might adversely and
materially affect its financial condition, the creation of the security
established in this Agreement or the accomplishment of its obligations
hereunder;   f)   it is not threatened to become insolvent or unable to pay its
debts as they mature, it has not been, and it is not threatened to be, declared
insolvent or impediment of any legal nature is declared; and   g)   it is the
legal owner of monies deposited in the Pledged Accounts, which are free and
clear of any liens of whatever kind or claims of others except for (i) the
pledge created under this Agreement; (ii) the pledge created under the Accounts
Pledge Agreement entered into by and between Bank of America N.A., as collateral
agent under the Term Loan Credit Agreement and Novelis do Brasil Ltda, as of the
same date hereof (the “Term Loan Credit Accounts Pledge Agreement”); and
(iii) Permitted Liens.

Section VI — Covenants
6.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 12:

(a)   except as permitted under the Revolving Credit Agreement, Pledgor shall
not constitute over the Pledged Accounts any liens or encumbrances, except for
the

REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



    pledge created under this Agreement, and for the pledge created under the
Term Loan Credit Accounts Pledge Agreement;

(b)   upon a written request by the Collateral Agent in accordance with the
Revolving Credit Agreement, Pledgor shall perform, at its own expenses, any act
and shall execute any and all documents necessary to preserve the rights and
powers of Collateral Agent granted herein; and   (c)   unless provided for in
the Revolving Credit Agreement, Pledgor undertakes to maintain the Collateral
Agent duly indemnified against any and all proved liabilities, costs and
expenses (including, but not limited to, attorney’s fees and legal expenses)
related to or deriving from: (i) any delay in the payment of all taxes that may
accrue or be due in relation to any part of the Pledged Accounts; (ii) any
breach by Pledgor of any of its statements set forth in Section 5 of this
Agreement or of the commitments assumed in this Section 6 and in any other
provisions of this Agreement; or (iii) the creation, perfection or enforcement
of the pledge over the Pledged Accounts (including, but not limited to, the
proceedings set forth in Section 3).

Section VII — Notice to the Depositary Banks
7.1. Pledgor hereby undertakes to deliver a notice to each of the Depositary
Banks, substantially in the form attached to this Agreement as Exhibit 4,
immediately after the execution of this Agreement, informing each of the
Depositary Banks of the execution and delivery of this Agreement and of the
pledge created hereunder. Pledgor also undertakes to, using commercially
reasonable efforts, deliver to the Collateral Agent confirmation of the receipt
and acknowledgement by each of the Depositary Banks of such notice, within 5
(five) business days as of the receipt by Pledgor of the “Acknowledged by” of
such notice from each of the Depositary Banks.
7.2. Upon the occurrence and during the continuation of an Event of Default (as
evidenced by a written notice from the Collateral Agent to each of the
Depositary Banks irrespective of any notice to the contrary from Pledgor),
Pledgor hereby agrees that each of the Depositary Banks shall only act pursuant
to the instructions received from the Collateral Agent on behalf of the Secured
Parties with respect to the Pledged Accounts.
7.3. Nothing contained herein shall prevent the Collateral Agent upon the
occurrence and continuation of a Event of Default (as evidenced by a written
notice from the Collateral Agent to each of the Depositary Banks irrespective of
any notice to the contrary from Pledgor) from instructing any of the Depositary
Banks, from time to time, in relation to the Pledged Accounts.
Section VIII — Enforcement of the Security
8.1. Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, regardless of any judicial or extra judicial notice,
retain the funds from the Pledged Accounts to repay or settle the Secured
Obligations in accordance with the Revolving Credit Agreement and the
Intercreditor Agreement (as defined below), returning any remaining funds
deposited in the Pledged Accounts to Pledgor.
8.2. In due observance of the Intercreditor Agreement, the funds derived from
the
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



enforcement of the Pledged Accounts shall be applied to the satisfaction of the
Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledge created hereunder. The Collateral
Agent shall return to Pledgor the remaining excess, if any, in the form of cash
in this case, in accordance of Section 1,435, item V of the Brazilian Civil
Code.
8.3. As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 3 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the date of
the Discharge of Revolving Credit Secured Obligations (as defined in the
Intercreditor Agreement).
Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Revolving
Credit Agreement and the Intercreditor Agreement, and in any case, any amounts
in excess of the Secured Obligations shall return to Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Accounts shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 12 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;   (b)   the Revolving Credit Agreement is amended, modified
or supplemented, in whole or in part, in accordance with the terms of such
agreement; and   (c)   any guaranty or right of set-off at any time held by the
Secured Parties (directly or through the Collateral Agent) for the payment of
the Secured Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



Collateral Agent on behalf of the Secured Parties to pursue such rights or
remedies or to collect any payments from such third party or to realize upon any
such securities or guaranties or to exercise any such right of set-off, or any
release of such third Parties or of any such securities, guaranties or right of
set-off, shall not relieve Pledgor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent or the Secured Parties.
Section XII — Termination and Release
12.1. Upon the Discharge of Revolving Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at Pledgor’s expense; otherwise, this Agreement and the pledge
created hereby shall remain in full force and effect.
12.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
12.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of such security interest and lien created hereby.
Section XIII — Waivers and Amendments
13.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Revolving Credit Agreement, the
Intercreditor Agreement and by other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
Pledgor, the Collateral Agent shall be conclusively presumed to be acting as
representative of the Secured Parties, with full and valid authority so to act
or refrain from acting, and Pledgor shall be under no entitlement to make any
inquiry with respect to such authority.
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement, together with the Revolving Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Revolving Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
Section XVII — Assignment and/or Transfer of the Revolving Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Revolving Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Accounts shall
remain subject to the security interest hereby created in favor of the Secured
Parties, until the termination in full of this Agreement, in accordance with
Section 12, provided that it is notified of the assignment and/or transfer by
the Collateral Agent. Pledgor acknowledges and agrees that such notification
will be under the terms, as the case may be, of the requirements of the
notification of Article 290 of the Brazilian Civil Code.
Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Accounts, any immunity from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), with respect to itself or its properties, Pledgor hereby irrevocably
waives such immunity in respect of its obligations hereunder to the fullest
extent permitted by applicable law.
Section XIX — No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged
Accounts and shall not impose any duty on the Collateral Agent to exercise such
powers or on the Secured Parties to cause the Collateral Agent to exercise any
such powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the
Revolving Credit Agreement or under Brazilian Law.
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
20.2. Each party undertakes to notify the other party of any change of address.
Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII — Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



Section XXIV — Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the
Revolving Credit Agreement. If this Agreement is enforced, the Pledgor shall
make such additional payments to the Collateral Agent so that the Collateral
Agent is put in the same net-after tax position that the Collateral Agent would
have obtained absent the enforcement of this Agreement, unless otherwise
provided for in the Revolving Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, acting through their duly
authorized representatives, have caused this Agreement to be signed in 5
(five) identical counterparts, in their respective names and to be delivered as
of the day and year first above written.
São Paulo, December 17, 2010.

            NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

                 
1:
          2:    
 
               
 
  Name:           Name:
 
  ID:           ID:

REVOLVING CREDIT
ACCOUNTS PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Revolving Credit Agreement2
a) Principal Amount
Up to US$800,000,000.00 (eight hundred million United States Dollars), such
amount subject to further increase at the request of the Borrower up to
$1,000,000,000 (one billion United States Dollars) in accordance with the terms
of the Revolving Credit Agreement.
b) Termination
Five years from the date hereof. Such termination date may be extended pursuant
to the terms of the Revolving Credit Agreement.
c) Interest
At the Borrowers’ option, (i) loans denominated in Dollars will bear interest
based on the Base Rate or Adjusted LIBOR Rate (except that all Dollar swingline
borrowings will accrue interest based on the Base Rate), (ii) loans denominated
in Sterling or Swiss Francs will bear interest based on the Adjusted LIBOR Rate,
and (iii) loans denominated in Euros will bear interest based on EURIBOR, each
as described below:
     A. Base Rate Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Base Rate Borrowing,
including each U.S. Swingline Loan, shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin in effect from time to time.
     B. Eurocurrency Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Eurocurrency Borrowing,
including each European Swingline Loan, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the
Revolving Credit Agreement (as defined herein).   2   All of the capitalized
terms in this Exhibit 1 will have the meanings ascribed to such terms in the
Credit Agreement dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Revolving Credit Agreement”) entered into by and among,
inter alios, the Borrowers, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Issuing Bank, the U.S. Swingline Lender, the Administrative Agent,
the Collateral Agent, and the European Swingline Lender (as the foregoing
capitalized terms are defined in the Revolving Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Revolving Credit Agreement,
the terms of the Revolving Credit Agreement shall govern and control.

 



--------------------------------------------------------------------------------



 



     C. EURIBOR Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each EURIBOR Borrowing shall
bear interest at a rate per annum equal to the Adjusted EURIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     D. Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h) of the Revolving
Credit Agreement, or during any other Event of Default if the Required Lenders
in their discretion so elect by notice to the Administrative Agent, all
Obligations shall, to the extent permitted by Applicable Law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs or (ii) in the case of any
other amount, 2% plus the rate applicable to Base Rate Loans as provided in
Section 2.06(a) of the Revolving Credit Agreement (in either case, the “Default
Rate”).
     E. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(f) of the Revolving Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a U.S. Swingline Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any EURIBOR Loan or Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     F. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Revolving Credit Agreement and such
determination shall be conclusive absent manifest error.
     G. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Revolving Credit Agreement shall be paid in the Approved
Currency in which the Loan giving rise to such interest is denominated.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Accounts

                  OWNER   ACCOUNT   BANK   BRANCH   ACCOUNT NUMBERS
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil   3400    
Novelis do Brasil Ltda.
  Deposit Account   Bradesco   2372    
Novelis do Brasil Ltda.
  Deposit Account   Bradesco   2372    
Novelis do Brasil Ltda.
  Deposit Account   Itau S/A   0912    
Novelis do Brasil Ltda.
  Deposit Account   Caixa   2926    
Novelis do Brasil Ltda.
  Deposit Account   Citibank   0001    
Novelis do Brasil Ltda.
  Deposit Account   Citibank   0001    
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil   0088    
Novelis do Brasil Ltda.
  Deposit Account   Banco Real   0251    
Novelis do Brasil Ltda.
  Deposit Account   ItaúBBA Nassau   0001    

 



--------------------------------------------------------------------------------



 



Exhibit 3
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., Brazilian limited liability company, with its principal
place of business in the City of São Paulo, State of São Paulo, at Avenida das
Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’ Registry of the
Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03, hereby represented
in accordance with its articles of association by its undersigned legal
representatives (hereinafter referred to as “Grantor”) irrevocably constitutes
and appoints BANK OF AMERICA, N.A., a national banking association organized and
existing under the laws of the United States of America, having its office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as Collateral Agent
under the Revolving Credit Agreement, as its attorney-in-fact
(“Attorney-in-Fact”) to act in its name and place, to the fullest extent
permitted by law, to do and perform all and every act whatsoever necessary, in
connection with the Accounts Pledge Agreement, dated December 17, 2010 entered
into by and among the Grantor and the Collateral Agent (as representative of the
Secured Parties) (together with its respective modifications and amendments,
“Accounts Pledge Agreement”), and pursuant to the terms of such Accounts Pledge
Agreement, upon the occurrence and during the continuation of an Event of
Default to, without limitation:
(a) collect and dispose of the amounts received in connection with the Pledged
Accounts;
(b) (i) apply the amounts received in connection with the Pledged Accounts to
the total or partial repayment of any amount due and payable to the Collateral
Agent by the Borrowers under the Revolving Credit Agreement, (ii) deduct all
expenses incurred in relation to the Accounts Pledge Agreement and returning the
excess, if any, to the Pledgor, with due regard to the terms and conditions of
the Revolving Credit Agreement, the Intercreditor Agreement and the Accounts
Pledge Agreement, (iii) make all remittances abroad in respect of the Secured
Obligations, and (iv) sign any necessary foreign exchange contract with
financial institutions in Brazil that may be required and to represent the
Pledgor before the Brazilian Central Bank when necessary to accomplish the
purposes of the Accounts Pledge Agreement.
This power of attorney is effective as of the date hereof, provided that the
powers to use all or part of the Pledged Accounts shall only become effective
upon the occurrence and the continuation of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Accounts Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to Attorney-in-Fact in the Accounts Pledge Agreement and do not cancel or revoke
any of such powers.
This power of attorney is granted as a condition to the Accounts Pledge
Agreement and as a means to comply with the obligations set forth therein, in
accordance with Article 684 of the Brazilian Civil Code.
This power of attorney is effective as of December 17, 2010.

 



--------------------------------------------------------------------------------



 



This power of attorney shall remain valid until the Accounts Pledge Agreement is
terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

               
 
Name:
     
 
Name:    
Title:
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Notice
[Novelis do Brasil’s letterhead]
[***DATE***]
     To
     [include name of the bank]
          Ref.: Accounts Pledge Agreement (the “Agreement”), dated December 17,
2010, entered into by and among Novelis do Brasil, a Brazilian limited liability
company with its principal place of business in the City of São Paulo, State of
São Paulo, at Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the
Taxpayers’ Registry of the Ministry of Finance (CNPJ/MF) under
No. 60.561.800/0001-03 (“Novelis do Brasil”), and BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States of America, having its office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as collateral agent on behalf of the Secured Parties
under the Revolving Credit Agreement (hereinafter referred to as “Bank of
America” or “Collateral Agent”).
Dear Sirs:
     Please be advised that, pursuant to the Agreement referenced above, all of
our credit rights against you, as depository bank, with respect to the monies
deposited in our bank account No. [include no. of the bank account] less the
amount of R$1,000,000.00 (equivalent to approximately US$600,000.00 on the date
hereof) have been pledged, as set forth in the Agreement, in favor of the
Collateral Agent on behalf of the Secured Parties.
     Novelis do Brasil hereby irrevocably instructs you as follows: following
the occurrence of an Event of Default, which is continuing, as shall be informed
to you by a conclusive and written notice of the Collateral Agent (irrespective
of any notice to the contrary from Novelis do Brasil), you shall immediately act
in accordance with instructions received from the Collateral Agent with respect
to the amounts due by you to Novelis do Brasil (irrespective of any notice to
the contrary from Novelis do Brasil).
     The instructions contained herein may not be revoked, amended or modified
without the prior written consent of the Collateral Agent.
     Very truly yours,
     Novelis do Brasil Ltda.

 



--------------------------------------------------------------------------------



 



     
 
Name     Title:       Acknowledged by:  
 
[include name of the bank]     Name:     Title:    

 



--------------------------------------------------------------------------------



 



Execution version
QUOTA PLEDGE AGREEMENT
This Quota Pledge Agreement (the “Agreement”) is made by and among:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Novelis do
Brasil”);
(b) NOVELIS INC., a Canadian company, with its principal place of business in
the City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite1500,
30326, hereby represented by its undersigned legal representative (hereinafter
referred to as “Borrower” or “Pledgor”); and
(c) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Revolving Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with Novelis do Brasil and the Pledgor,
hereinafter referred to as the “Parties”).
WHEREAS:
A) The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated December 17, 2010 (as may be amended, restated, supplemented or
otherwise modified, the “Revolving Credit Agreement”) among inter alios, Novelis
Inc. (the “Parent Borrower”), other Borrowers, AV Metals Inc., the Subsidiary
Guarantors, the Lenders, the Issuing Bank, the U.S. Swingline Lender, the
Administrative Agent, the Collateral Agent, and the European Swingline Lender
(as such capitalized terms are defined in the Revolving Credit Agreement);
B) Borrowers, including the Pledgor, have requested that Lenders provide a
credit facility to Borrowers to finance the mutual and collective business
enterprise of the Loan Parties (as defined in the Revolving Credit Agreement).
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Revolving Credit Agreement;
C) As a Borrower and a member of the same economic group of the Borrowers, the
Pledgor shall receive substantial direct and indirect economic and non-economic
benefits from the facilities made available in the Revolving Credit Agreement
and it is in the corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Revolving Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Revolving Credit
Agreement, the Revolving Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, 120,130,999 quotas (the “Quotas”),
representing 99.99% of the total outstanding quotas of Novelis do Brasil, duly
described in Exhibit 2, which are owned by Pledgor.
3.2. In addition to the Quotas, the Pledgor hereby pledges all quotas
representing the capital stock of Novelis do Brasil which may be from time to
time subscribed, purchased or acquired by it, whether or not in addition to, in
substitution of, as a conversion of or in exchange for any quotas of Novelis do
Brasil held by the Pledgor, together with all options arising from any new
quotas or subscription rights of any nature whatsoever that may be issued or
granted by Novelis do Brasil to the Pledgor in respect of it or its interest in
the Novelis do Brasil (“Additional Quotas” and, together with the Quotas, the
“Pledged Quotas”).
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



Section IV — Restriction on Transfers and Encumbrances
4.1. Except in accordance with the terms and conditions of the Revolving Credit
Agreement, the Pledged Quotas may not be assigned, sold or in any other way
transferred by Pledgor or by any other means whatsoever become subject to any
liens or encumbrances, until complete performance of the Secured Obligations,
pursuant to Section 12 below.
Section V — Registration
5.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 13 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registry of Deeds and Documents (Cartórios de Títulos e Documentos), and provide
promptly thereafter evidence of any such registrations in form and substance
reasonably satisfactory to the Collateral Agent. All expenses incurred in
connection with such sworn public translation and with such registrations shall
be paid by the Pledgor.
5.2 Novelis do Brasil shall, and the Pledgor shall procure that Novelis do
Brasil shall, within thirty (30) days after the execution of this Agreement,
register the amendment of its Articles of Association to reflect the existence
of the Pledged Quotas with the Registry of Commerce of the State of São Paulo
and promptly thereafter deliver evidence of such registration, in form and
substance reasonably satisfactory to the Collateral Agent. All expenses incurred
in connection with such registration shall be paid by Novelis do Brasil.
Section VI — Representations and Warranties
6.1 The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:
(a) it has the corporate power and authority and the legal right to execute and
deliver and to perform its obligations under this Agreement, including to grant
a pledge over the Pledged Quotas;
(b) it has taken all necessary actions to authorize the execution, delivery and
performance of this Agreement, including to grant the pledge over the Pledged
Quotas;
(c) it is the legitimate owner of 99.99% of the total outstanding quotas of
Novelis do Brasil and the Pledged Quotas represent 99.99% of the total
outstanding quotas, which are free from any liens other than (i) those
contemplated herein; (ii) those created under the Quota Pledge Agreement entered
into by and between Bank of America N.A., as collateral agent under the Term
Loan Credit Agreement, Pledgor and Novelis do Brasil Ltda., as of the same date
hereof (the “Term Loan Credit Quota Pledge Agreement”) and (iii) Permitted
Liens;
(d) no litigation, investigation or proceeding is pending that could materially
adversely affect the Pledged Quotas;
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



(e) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it, in accordance with its terms, except to the extent that
the enforceability thereof is limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors rights generally;
and
(f) no registration, recordation or filing with any governmental body, agency or
official under the laws of the Federative Republic of Brazil is required in
connection with the execution or delivery of this Agreement or necessary for the
validity or enforceability hereof or for the perfection or enforcement of the
Pledged Quotas, except for the registration of this Agreement with the competent
Registry of Deeds and Documents and, as a complementary measure, the
registration of the Amendment to the Articles of Association of Novelis do
Brasil, deliberating about the creation of the pledge over the Pledged Quotas,
with the relevant Registry of Commerce.
Section VII — Covenants
Except as permitted by the Revolving Credit Agreement and the Loan Documents:
7.1 The Pledgor and Novelis do Brasil shall not, during the term of this
Agreement, take, or participate in, any action which results or might result in
the Pledgor’s loss of ownership of all or part of the Pledged Quotas, or any
other transaction which would have the same result as a sale, transfer,
encumbrance or other disposal of the Pledged Quotas or which would for any other
reason be inconsistent with the security interest of the Collateral Agent or
defeat, impair or circumvent the rights of the Collateral Agent or those created
under the Term Loan Credit Quota Pledge Agreement;
7.2 The Pledgor and Novelis do Brasil shall not encumber, permit to subsist,
create or agree to create any other security interest or third party right in or
over the Pledged Quotas during the term of this Agreement, except those created
under the Term Loan Credit Quota Pledge Agreement, or as otherwise permitted by
the Revolving Credit Agreement;
7.3 The Pledgor and Novelis do Brasil shall not, during the term of this
Agreement, amend the articles of association of Novelis do Brasil to the extent
that such amendment would or might reasonably be expected to materially and
adversely affect the security interest created hereunder without the prior
written consent of the Collateral Agent;
7.4 The pledge set forth hereunder shall be duly reflected in the Amendment to
the Articles of Association of Novelis do Brasil to be executed simultaneously
with this Agreement and in future amendments thereto, until the pledge hereunder
is released or terminated; and
7.5 The Pledgor and Novelis do Brasil shall enter into amendments to this
Agreement with the Collateral Agent substantially in the form of Exhibit 3
hereto (each, an “Amendment”) and in accordance with section 5.11 of the
Revolving Credit Agreement in order to extend the security interest and lien
created hereunder to any Additional Quotas. Novelis do Brasil shall take any
further actions as the Collateral Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted with respect to such after-acquired Pledged Quotas and
in favor of the Collateral Agent.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



Section VIII — Enforcement of the Security
8.1 Upon the occurrence and continuance of an Event of Default, the Collateral
Agent shall be entitled to immediately enforce the pledge over the Pledged
Quotas where the pledge has by then already been perfected, by selling such
Pledged Quotas, either privately in accordance with Article 1,433, item IV, of
the Brazilian Civil Code, or through judicial proceedings, and by applying the
proceeds of such sale to satisfy the Secured Obligations.
8.2 Any sale of Pledged Quotas to satisfy the Secured Obligations shall be
conducted in the manner and under the conditions determined by the Collateral
Agent. After the application of the proceeds from such sales to satisfy the
Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledges created hereunder, in accordance
with the Revolving Credit Agreement and the Intercompany Agreement (as defined
below), the Collateral Agent shall return to the Pledgor the remaining excess,
if any, whether in the form of cash or quotas of Novelis do Brasil.
8.3 The Collateral Agent shall send a notice to the Pledgor informing about the
enforcement of the pledge created hereunder at the time of its enforcement,
provided that the failure to send such a notice shall not in any manner limit
the Collateral Agent’s rights hereunder.
8.4 As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 4 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the
Discharge of Revolving Credit Secured Obligations (as defined in the
Intercreditor Agreement, as defined below).
Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Revolving
Credit Agreement and the Intercreditor Agreement (as defined below), and in any
case, any amounts in excess of the Secured Obligations shall return to Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Quotas shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 12 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

(b)   the Revolving Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and

(c)   any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
Section XII — Termination and Release
12.1. Upon the Discharge of Revolving Credit Secured Obligations (as defined in
the Intercreditor Agreement), this Agreement and the security interest created
hereby shall be released and this Agreement shall terminate; otherwise, this
Agreement and the security interest created hereby shall remain in full force
and effect. No release of this Agreement or of the lien created and evidenced
hereby shall be valid unless executed by the Collateral Agent. The Collateral
Agent hereby covenants and agrees to take all necessary actions to release the
security interest created hereby and to terminate this Agreement upon the
Discharge of Revolving Credit Secured Obligations.
Section XIII — Waiver and Amendments
13.1 Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



of the invalidity, illegality or unenforceability of such provision, and shall
not affect any other provisions hereof.
Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Revolving Credit Agreement, the
Intercreditor Agreement (as defined below) and by other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and Pledgor, the Collateral Agent shall be conclusively
presumed to be acting as representative of the Secured Parties, with full and
valid authority so to act or refrain from acting, and Pledgor shall be under no
entitlement to make any inquiry with respect to such authority.
Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement, together with the Revolving Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Revolving Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
Section XVII — Assignment and/or Transfer of the Revolving Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Revolving Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Quotas shall remain
subject to the security interest hereby created in favor of the Secured Parties,
until the termination in full of this Agreement, in accordance with Section 12
and 13, provided that it is notified of the assignment and/or transfer by the
Collateral Agent. Pledgor acknowledges and agrees that such notification will be
under the terms, as the case may be, of the requirements of the notification of
Article 290 of the Brazilian Civil Code.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Quotas, any immunity from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), with respect to itself or its properties, Pledgor hereby irrevocably
waives such immunity in respect of its obligations hereunder to the fullest
extent permitted by applicable law.
Section XIX —No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged Quotas
and shall not impose any duty on the Collateral Agent to exercise such powers or
on the Secured Parties to cause the Collateral Agent to exercise any such
powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the
Revolving Credit Agreement or under Brazilian Law.
Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To the Pledgor:
NOVELIS INC.
3399 Peachtree Road NE, Suite1500, 30326
Atlanta, Georgia
Attention: Geoffrey P. Batt
Telefax: 1 440-423-6661
To Novelis do Brasil
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



20.2. Each party undertakes to notify the other party of any change of address.
Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII — Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIV —Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the
Revolving Credit Agreement. If this Agreement is enforced, the Pledgor shall
make such additional payments to the Collateral Agent so that the Collateral
Agent is put in the same net-after tax position that the Collateral Agent would
have obtained absent the enforcement of this Agreement, unless otherwise
provided for in the Revolving Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in the presence of the undersigned witnesses, in 5 (five) identical
counterparts.
São Paulo, December 17, 2010.

          NOVELIS INC.
    By:         Name:         Title:         NOVELIS DO BRASIL LTDA.
    By:         Name:         Title:         BANK OF AMERICA, N.A.
    By:         Name:         Title:        

Witnesses:

             
1:
      2:    
 
           
 
  Name:       Name:
 
  ID:       ID:

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Revolving Credit Agreement2

a)   Principal Amount

Up to US$800,000,000.00 (eight hundred million United States Dollars), such
amount subject to further increase at the request of the Borrower up to
$1,000,000,000 (one billion United States Dollars) in accordance with the terms
of the Revolving Credit Agreement.

b)   Termination

Five years from the date hereof. Such termination date may be extended pursuant
to the terms of the Revolving Credit Agreement.

c)   Interest

At the Borrowers’ option, (i) loans denominated in Dollars will bear interest
based on the Base Rate or Adjusted LIBOR Rate (except that all Dollar swingline
borrowings will accrue interest based on the Base Rate), (ii) loans denominated
in Sterling or Swiss Francs will bear interest based on the Adjusted LIBOR Rate,
and (iii) loans denominated in Euros will bear interest based on EURIBOR, each
as described below:
     A. Base Rate Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Base Rate Borrowing,
including each U.S. Swingline Loan, shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin in effect from time to time.
     B. Eurocurrency Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Eurocurrency Borrowing,
including each European Swingline Loan, shall bear interest at a rate per annum
equal
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the
Revolving Credit Agreement (as defined herein).   2   All of the capitalized
terms in this Exhibit 1 will have the meanings ascribed to such terms in the
Credit Agreement dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Revolving Credit Agreement”) entered into by and among,
inter alios, the Borrowers, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Issuing Bank, the U.S. Swingline Lender, the Administrative Agent,
the Collateral Agent, and the European Swingline Lender (as the foregoing
capitalized terms are defined in the Revolving Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Revolving Credit Agreement,
the terms of the Revolving Credit Agreement shall govern and control.

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

12



--------------------------------------------------------------------------------



 



to the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     C. EURIBOR Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each EURIBOR Borrowing shall
bear interest at a rate per annum equal to the Adjusted EURIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     D. Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h) of the Revolving
Credit Agreement, or during any other Event of Default if the Required Lenders
in their discretion so elect by notice to the Administrative Agent, all
Obligations shall, to the extent permitted by Applicable Law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs or (ii) in the case of any
other amount, 2% plus the rate applicable to Base Rate Loans as provided in
Section 2.06(a) of the Revolving Credit Agreement (in either case, the “Default
Rate”).
     E. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(f) of the Revolving Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a U.S. Swingline Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any EURIBOR Loan or Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     F. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Revolving Credit Agreement and such
determination shall be conclusive absent manifest error.
     G. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Revolving Credit Agreement shall be paid in the Approved
Currency in which the Loan giving rise to such interest is denominated.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

13



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Quotas

                                      Total Number of     Total Number of      
            Quotas of the     Quotas issued by     % of the Quotas of     Value
  Quotaholder   Pledgor     Novelis do Brasil     the Pledgor     (R$)  
NOVELIS INC.
    120,130,999       120,131,000       99.99%     120,130,199.00  

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

14



--------------------------------------------------------------------------------



 



Exhibit 3
Form of Amendment to Quota pledge agreement
This [•] Amendment to the Quota Pledge Agreement (hereinafter referred to as
this “Amendment”) is made as of [•], by and among:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association, by its
undersigned legal representatives, (hereinafter referred to as “Novelis do
Brasil”);
(b) NOVELIS INC., a Canadian company, with its principal place of business in
the City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite1500,
30326 hereby represented by its undersigned legal representative (hereinafter
referred to as “Pledgor”); and
(c) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as Collateral Agent
under the Revolving Credit Agreement, hereby represented by its attorney-in-fact
(hereinafter referred to as “Bank of America” or the “Collateral Agent”).
Novelis do Brasil, the Pledgor and the Collateral Agent are hereinafter jointly
referred to as the “Parties”.
WHEREAS, on December 17, 2010, the Parties hereto entered into a Quota Pledge
Agreement (the “Quota Pledge Agreement”);
WHEREAS, the Parties hereto have agreed to amend the Quota Pledge Agreement in
order to grant to the Collateral Agent, for the benefit of the Secured Parties,
to the extent permitted under applicable Brazilian law and regulations, a
perfected priority security interest in any Additional Quotas, subject to the
Intercreditor Agreement;
WHEREAS, pursuant to the terms hereof, the Parties hereto desire to amend the
Quota Pledge Agreement;
NOW, THEREFORE, the Parties hereto enter into this Amendment No. [•] to the
Quota Pledge Agreement under the following terms and conditions:
          1. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed to them in the Quota Pledge Agreement.
          2. The Pledgor hereby pledges the Additional Quotas listed in
Exhibit 1 attached hereto (and which were not contained in the original
Exhibit 2 of the Quota Pledge Agreement or in any amendment and restatement
thereto effected prior to this Amendment) to the Collateral Agent, for the
benefit of the Secured Parties with the
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

15



--------------------------------------------------------------------------------



 



intent that all rights and obligations of the Parties under or pursuant to the
Quota Pledge Agreement shall apply to the Additional Quotas pledged hereunder.
Exhibit 1 hereto shall amend and restate the original Exhibit 2 to the Quota
Pledge Agreement and any amendment and restatement thereto effected prior to
this Amendment.
          3. The Pledgor hereby represents and warrants to and in favor of the
Collateral Agent, for the benefit of the Secured Parties, and in addition to the
representations and warranties set forth in the Quota Pledge Agreement, that:
          (a) the execution, delivery, performance and grant of the security
interest pursuant to this Amendment have been duly authorized by all necessary
corporate action on its part. This Amendment has been duly executed and
delivered by it. The execution, delivery, performance and grant of the security
interest have been duly authorized by all necessary corporate actions on the
part of the Pledgor and do not and will not (i) violate any provision of any
charter or other organizational documents of the Pledgor, (ii) conflict with,
result in a breach of, or constitute (or, with the giving of notice or lapse of
time or both, would constitute) a default under, or, except for consents and
approvals that have been obtained and are in full force and effect, require the
approval or consent of any person or violate any applicable law binding on the
Pledgor or (iii) result in the creation or imposition of any encumbrance upon
any asset of the Pledgor or any income or profits therefrom, except for the
encumbrance created hereby in favor of the Collateral Agent, for the benefit of
the Secured Parties, under the Quota Pledge Agreement; and
          (b) this Amendment and the Quota Pledge Agreement, as amended hereby,
each constitutes legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms, and the security interest created
hereby will, upon completion of the registrations required by Section 5 of the
Quota Pledge Agreement, constitute a legal, valid and perfected first priority
security interest in the Pledged Quotas, enforceable in accordance with its
terms against all creditors of the Pledgor, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally.
          4. All provisions of the Quota Pledge Agreement not expressly amended
or modified herein shall remain in full force and effect in accordance with the
terms of the Quota Pledge Agreement.
          5. This Amendment shall be governed by and construed and interpreted
in accordance with the laws of the Federative Republic of Brazil. The Parties
hereto irrevocably submit to the jurisdiction of the courts sitting in the City
of São Paulo, State of São Paulo, Brazil, as the exclusive jurisdiction in any
action or proceeding to resolve any dispute or controversy related to or arising
from this Amendment and the Parties hereto irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such courts
with the express exclusion of any other jurisdiction, however privileged it may
be. This Amendment is being executed in English version, which shall prevail.
For registration purposes, a sworn translation into Portuguese shall be
utilized.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment No. [•] to the
Quota Pledge Agreement to be duly executed in the presence of the undersigned
witnesses.

          NOVELIS INC.
    By:         Name:         Title:         NOVELIS DO BRASIL LTDA.
    By:         Name:         Title:         BANK OF AMERICA, N.A.
    By:         Name:         Title:        

Witnesses:

             
1:
      2:    
 
           
 
  Name:       Name:
 
  ID:       ID:

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

17



--------------------------------------------------------------------------------



 



Exhibit 1 to the Amendment to Quota Pledge Agreement
Pledged Quotas

                                              Additional Quotas     Total Number
of     Total Number of                   pledged under this     Quotas of the  
  Quotas issued by     % of the Quotas of     Value   Quotaholder   Amendment  
  Pledgor     Novelis do Brasil     the Pledgor     (R$)  
NOVELIS INC.
                                       

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

18



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Power of Attorney
NOVELIS INC., a Canadian company, with its principal place of business in the
City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite 1500, 30326,
hereby represented by its undersigned legal representative (hereinafter referred
to as “Grantor”) irrevocably constitutes and appoints BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States of America, having its registered office at 101 South Tryon Street,
Charlotte, NC 28255, in its capacity as Collateral Agent under the Revolving
Credit Agreement, as its attorney-in-fact (“Attorney-in-Fact”) to act in its
name and place, to the fullest extent permitted by law, to do and perform all
and every act whatsoever necessary, in connection with the Quota Pledge
Agreement, dated as of December 17, 2010 (as amended from time to time the
“Quota Pledge Agreement”), and pursuant to the terms of such Quota Pledge
Agreement, upon the occurrence and during the continuation of an Event of
Default to, without limitation: (a) promote the extra-judicial sale of all or
part of the Pledged Quotas irrespective of any prior or subsequent notice to the
Grantor or the Intervening Party, in accordance with the provisions set forth in
Article 1,433, Item IV and Article 1,435, Item V of the Brazilian Civil Code,
(b) apply the proceeds of the sale to the total or partial repayment of any
amount due and payable to the Collateral Agent by the Borrowers under the
Revolving Credit Agreement and in accordance with the Intercreditor Agreement;
(c) deduct all expenses incurred in connection with the enforcement of the Quota
Pledge Agreement and returning the excess, if any, to the Pledgor, with due
regard to the terms and conditions of the Revolving Credit Agreement, the
Intercreditor Agreement and the Quota Pledge Agreement, (d) make all remittances
abroad in respect of the Secured Obligations; and (e) sign any necessary foreign
exchange contract with financial institutions in Brazil that may be required and
to represent the Grantor before the Brazilian Central Bank and any Registries of
Commerce when necessary to accomplish the purposes of the Quota Pledge
Agreement.
For such purposes, the Attorney-in-Fact is hereby expressly authorized by the
Pledgor to take all action required for the sale of the Pledged Quotas,
including, but not limited to, the authority to sign agreements and give and
receive releases and to delegate all or part of the powers granted hereunder as
said Attorney-in-Fact may deem appropriate.
This power of attorney is effective as of December 17, 2010, provided that the
powers to sell all or part of the Pledged Quotas and to apply the proceeds
therefrom shall only become effective upon the occurrence and the continuation
of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Quota Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to the Attorney-in-Fact in the Quota Pledge Agreement and do not cancel or
revoke any of such powers.
This power of attorney is granted as a condition to the Quota Pledge Agreement
and as a means to comply with the obligations set forth therein, in accordance
with Article 684 of the Brazilian Civil Code.
REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

19



--------------------------------------------------------------------------------



 



This power of attorney shall remain valid until the Quota Pledge Agreement is
terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS INC.

              Name:       Title:      

REVOLVING CREDIT
QUOTA PLEDGE AGREEMENT

20



--------------------------------------------------------------------------------



 



Execution version
RECEIVABLES PLEDGE AGREEMENT
This Receivables Pledge Agreement (the “Agreement”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Revolving Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Pledgor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Revolving Credit Agreement”) among,
inter alios, Novelis Inc. (the “Parent Borrower”), other Borrowers, AV Metals
Inc., the Subsidiary Guarantors, the Lenders, the Issuing Bank, the U.S.
Swingline Lender, the Administrative Agent, the Collateral Agent, and the
European Swingline Lender (as such capitalized terms are defined in the
Revolving Credit Agreement);
B) Borrowers have requested that Lenders provide a credit facility to Borrowers
to finance the mutual and collective business enterprise of the Loan Parties (as
defined in the Revolving Credit Agreement). Lenders are willing to provide the
credit facility on the terms and conditions set forth in the Revolving Credit
Agreement;
C) As a member of the same economic group of the Borrowers, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Revolving Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Revolving Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Revolving Credit
Agreement, the Revolving Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, all credit rights, rights to revenues,
claims and receivables of any kind now existing or arising in the future under
the contracts listed in Exhibit 2 hereto and any proceeds of the foregoing (the
“Pledged Receivables”), with all they represent, as collateral security for the
regular and full compliance by the Borrowers of the Secured Obligations,
pursuant to the provisions of Articles 1,451 to 1,460 of the Brazilian Civil
Code. The bank accounts in which the receivables are collected and deposited are
those held by the Pledgor and identified in Exhibit 3 hereto (the “Bank
Accounts”).
Section IV - Registration
4.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 6.1(f)
below, register this Agreement, or any such amendment, as applicable, together
with its relevant sworn translation into the Portuguese language, with the
competent Registry of Deeds and Documents (Cartórios de Títulos e Documentos),
and provide promptly thereafter evidence of any such registrations in form and
substance reasonably satisfactory to the Collateral Agent. All expenses incurred
in connection with such sworn public translation and with such registrations
shall be paid by the Pledgor.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



Section V — Representation and Warranties
5.1. The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;   b)   upon completion of the registration and delivery of the notices
as required in Sections 4.1 and 7.1 hereof, the pledge over the Pledged
Receivables will constitute a valid obligation, legally binding upon it and
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally;   c)   neither the
execution and delivery of this Agreement nor the compliance with its terms will
constitute a breach of its Articles of Association or any other corporate
documents, as well as it will not constitute a breach or a default under any
other agreement to which it is a party;   d)   no registration, request,
authorization or filing of any kind before any governmental body or agency or
any third party is required in connection with: (i) the creation and maintenance
of the pledge by Pledgor over the Pledged Receivables in accordance with this
Agreement, or to the execution and delivery of this Agreement; (ii) the validity
and enforceability of this Agreement; (iii) the exercise by the Collateral Agent
of the rights established in this Agreement, except for the registration
requirements mentioned in Section 4 above;   e)   it is not engaged in or
threatened by any litigation, investigation or process before any arbitration,
judicial or administrative court, the outcome of which might adversely and
materially affect its financial condition, the creation of the security
established in this Agreement or the accomplishment of its obligations
hereunder;   f)   it is not threatened to become insolvent or unable to pay its
debts as they mature, it has not been, and it is not threatened to be, declared
insolvent or impediment of any legal nature is declared;   g)   it is the legal
owner of the Pledged Receivables, which are free and clear of any liens of
whatever kind or claims of others except for (i) the pledge created under this
Agreement; (ii) the pledge created under the Receivables Pledge Agreement
entered into by and between Bank of America N.A., as collateral agent under the
Term Loan Credit Agreement and Novelis do Brasil Ltda, as of the same date
hereof (the “Term Loan Credit Receivables Pledge Agreement”); and
(iii) Permitted Liens;   h)   the disposal of the Pledged Receivables,
judicially and/or out of court, under the terms of this Agreement, does not
violate any law, rules, regulations, agreements, injunctions, decrees or court
rulings binding upon Pledgor. There is no action, suit, proceeding, arbitration
or governmental investigation pending or threatened in respect to the Pledged
Receivables. There exists no impediment that would prevent the disposal of the
Pledged Receivables, judicially and/or out of court, under the terms of this
Agreement;

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



i)   the Pledged Receivables identified in Exhibit 2 hereto and all receivables
due and payable to Novelis do Brasil will, at all times, be deposited in one of
the Bank Accounts; and

j)   the Pledged Receivables represent receivables arising out of all material
contracts in which the Pledgor figures as creditor and will always represent,
during the term of this Agreement, at least 60% of all receivables owed to the
Pledgor.

Section VI — Covenants
6.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 12:

(a)   until the Discharge of the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement, as defined below), all receivables due
and payable to the Pledgor in connection with any of its activities shall be
deposited in one of the Bank Accounts;   (b)   except as permitted under the
Revolving Credit Agreement, Pledgor shall not constitute over the Pledged
Receivables any liens or encumbrances, except for the pledge created under this
Agreement, and for the pledge created under the Term Loan Credit Receivables
Pledge Agreement;   (c)   upon a written request by the Collateral Agent in
accordance with the Revolving Credit Agreement, Pledgor shall perform, at its
own expenses, any act and shall execute any and all documents necessary to
preserve the rights and powers of Collateral Agent granted herein;   (d)  
unless otherwise provided for in the Revolving Credit Agreement, Pledgor
undertakes to maintain the Collateral Agent duly indemnified against any and all
proved liabilities, costs and expenses (including, but not limited to,
attorney’s fees and legal expenses) related to or deriving from: (i) any delay
in the payment of all taxes that may accrue or be due in relation to any part of
the Pledged Receivables; (ii) any breach by Pledgor of any of its statements set
forth in Section 5 of this Agreement or of the commitments assumed in this
Section 6 and in any other provisions of this Agreement; or (iii) the creation,
perfection or enforcement of the pledge over the Pledged Receivables (including,
but not limited to, the proceedings set forth in Section 3);   (e)   the Pledgor
undertakes to maintain at least 60% of its total receivables pledged to the
Collateral Agent. In the event that any of the agreements listed in Exhibit 2
hereto is amended, renewed or has its termination date extended (to the extent
that such amendment, renewal or extension increases or reduces minimum sales
volume or unit prices or extends payment terms, or otherwise affects any
substantial rights of Pledgor under the agreement), the Pledgor undertakes to
amend this Agreement in order to create a pledge over the amounts that are not
covered in this Agreement, unless otherwise provided for in the Revolving Credit
Agreement; and   (f)   it shall, upon the execution by the Pledgor of any
agreement that may give cause to an increase of at least 3% of the total
revenues of the Pledgor (or any new agreement with respect to a customer that
represents at least 3% of the Pledgor’s total revenues) (the “Additional
Receivables”), unless otherwise provided for in the

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



Revolving Credit Agreement, enter into an amendment to this Agreement
substantially in the form of Exhibit 7 hereto (“Amendment”), in order to extend
the pledge created hereunder to the Additional Receivables, which shall then be
subject to all terms and conditions provided herein. Pledgor shall provide the
Collateral Agent with evidence of the registration of each such Amendment with
the competent Registry of Deeds and Documents (Cartórios de Títulos e
Documentos) within 20 (twenty) days after the execution of such Amendment.
Pledgor shall pay all expenses incurred in connection with such registrations.
Section VII — Notice to the Clients
7.1. Pledgor hereby undertakes to deliver a notice to each of its clients
identified in Exhibit 4 hereto (the “Clients”), substantially in the form
attached to this Agreement as Exhibit 5, immediately after the execution of this
Agreement, informing each of the Clients of the execution and delivery of this
Agreement and of the pledge created hereunder. Pledgor also undertakes to, using
commercially reasonable efforts, deliver to the Collateral Agent confirmation of
the receipt by each of the Clients of such notice, within 20 (twenty) days as of
the date of this Agreement.
7.2. Upon the occurrence and during the continuation of an Event of Default (as
evidenced by a written notice from the Collateral Agent to each of the Clients
irrespective of any notice to the contrary from Pledgor), Pledgor hereby agrees
that each of the Clients shall only act pursuant to the instructions received
from the Collateral Agent on behalf of the Secured Parties with respect to the
Pledged Receivables.
7.3. Nothing contained herein shall prevent the Collateral Agent upon the
occurrence and continuation of a Event of Default (as evidenced by a written
notice from the Collateral Agent to each of the Clients irrespective of any
notice to the contrary from Pledgor) from instructing any of the Clients, from
time to time, in relation to the Pledged Receivables.
Section VIII — Enforcement of the Security
8.1. Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, regardless of any judicial or extra judicial notice,
retain the funds from the Pledged Receivables to repay or settle the Secured
Obligations in accordance with the Revolving Credit Agreement and the
Intercreditor Agreement, returning any remaining funds arising out of the
Pledged Receivables to Pledgor.
8.2. In due observance of the Intercreditor Agreement, the funds derived from
the enforcement of the Pledged Receivables shall be applied to the satisfaction
of the Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledge created hereunder. The Collateral
Agent shall return to Pledgor the remaining excess, if any, in the form of cash
in this case, in accordance of Section 1,435, item V of the Brazilian Civil
Code.
8.3. As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 6 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



specified herein, and shall maintain such power of attorney in full force and
effect until the date of the Discharge of Revolving Credit Secured Obligations
(as defined in the Intercreditor Agreement).
Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Revolving
Credit Agreement and the Intercreditor Agreement, but without prejudice to the
right of any secured party to recover any shortfall from Collateral Agent, and
in any case, any amounts in excess of the Secured Obligations shall return to
Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Receivables
shall remain subject to the pledge granted hereby, at all times until
termination of this Agreement pursuant to Section 12 hereof, without limitation
and without any reservation of rights against Pledgor, and whether notice is
given to Pledgor or not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;   (b)   the Revolving Credit Agreement is amended, modified
or supplemented, in whole or in part, in accordance with the terms of such
agreement; and   (c)   any guaranty or right of set-off at any time held by the
Secured Parties (directly or through the Collateral Agent) for the payment of
the Secured Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third Parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



Section XII — Termination and Release
12.1. Upon the Discharge of Revolving Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at Pledgor’s expense; otherwise, this Agreement and the pledge
created hereby shall remain in full force and effect.
12.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
12.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of such security interest and lien created hereby.
Section XIII — Waivers and Amendments
13.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Revolving Credit Agreement, the
Intercreditor Agreement and by other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
Pledgor, the Collateral Agent shall be conclusively presumed to be acting as
representative of the Secured Parties, with full and valid authority so to act
or refrain from acting, and Pledgor shall be under no entitlement to make any
inquiry with respect to such authority.
Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement together with the Revolving Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Revolving Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
Section XVII — Assignment and/or Transfer of the Revolving Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Revolving Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Receivables shall
remain subject to the security interest hereby created in favor of the Secured
Parties, until the termination in full of this Agreement, in accordance with
Section 12, provided that it is notified of the assignment and/or transfer by
the Collateral Agent. Pledgor acknowledges and agrees that such notification
will be under the terms, as the case may be, of the requirements of the
notification of Article 290 of the Brazilian Civil Code.
Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Receivables, any immunity from
suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution,
or otherwise), with respect to itself or its properties, Pledgor hereby
irrevocably waives such immunity in respect of its obligations hereunder to the
fullest extent permitted by applicable law.
Section XIX —No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged
Receivables and shall not impose any duty on the Collateral Agent to exercise
such powers or on the Secured Parties to cause the Collateral Agent to exercise
any such powers. The Collateral Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the
Revolving Credit Agreement or under Brazilian Law.
Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
     To Pledgor:
     NOVELIS DO BRASIL LTDA.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
20.2. Each party undertakes to notify the other party of any change of address.
Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII— Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIV — Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the
Revolving Credit Agreement. If this Agreement is enforced, the Pledgor shall
make such additional payments to the Collateral Agent so that the Collateral
Agent is put in the same net-after tax position that the Collateral Agent would
have obtained absent the enforcement of this Agreement, unless otherwise
provided for in the Revolving Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, acting through their duly
authorized representatives, have caused this Agreement to be signed in 5
(five) identical counterparts, in their respective names and to be delivered as
of the day and year first above written.
São Paulo, December 17, 2010.

         
NOVELIS DO BRASIL LTDA.
    By:         Name:         Title:         BANK OF AMERICA, N.A.
    By:         Name:         Title:        

Witnesses:

         
1:
    2:  
 
       
 
Name:     Name:
 
ID:     ID:

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Revolving Credit Agreement2

a) Principal Amount

Up to US$800,000,000.00 (eight hundred million United States Dollars), such
amount subject to further increase at the request of the Borrower up to
$1,000,000,000 (one billion United States Dollars) in accordance with the terms
of the Revolving Credit Agreement.

b) Termination

Five years from the date hereof. Such termination date may be extended pursuant
to the terms of the Revolving Credit Agreement.

  c) Interest

At the Borrowers’ option, (i) loans denominated in Dollars will bear interest
based on the Base Rate or Adjusted LIBOR Rate (except that all Dollar swingline
borrowings will accrue interest based on the Base Rate), (ii) loans denominated
in Sterling or Swiss Francs will bear interest based on the Adjusted LIBOR Rate,
and (iii) loans denominated in Euros will bear interest based on EURIBOR, each
as described below:
     A. Base Rate Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Base Rate Borrowing,
including each U.S. Swingline Loan, shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin in effect from time to time.
     B. Eurocurrency Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Eurocurrency Borrowing,
including each European Swingline Loan, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the
Revolving Credit Agreement (as defined herein).   2   All of the capitalized
terms in this Exhibit 1 will have the meanings ascribed to such terms in the
Credit Agreement dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Revolving Credit Agreement”) entered into by and among,
inter alios, the Borrowers, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Issuing Bank, the U.S. Swingline Lender, the Administrative Agent,
the Collateral Agent, and the European Swingline Lender (as the foregoing
capitalized terms are defined in the Revolving Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Revolving Credit Agreement,
the terms of the Revolving Credit Agreement shall govern and control.

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

12



--------------------------------------------------------------------------------



 



     C. EURIBOR Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each EURIBOR Borrowing shall
bear interest at a rate per annum equal to the Adjusted EURIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     D. Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h) of the Revolving
Credit Agreement, or during any other Event of Default if the Required Lenders
in their discretion so elect by notice to the Administrative Agent, all
Obligations shall, to the extent permitted by Applicable Law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs or (ii) in the case of any
other amount, 2% plus the rate applicable to Base Rate Loans as provided in
Section 2.06(a) of the Revolving Credit Agreement (in either case, the “Default
Rate”).
     E. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(f) of the Revolving Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a U.S. Swingline Loan without a permanent reduction in Revolving Commitments),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any EURIBOR Loan or Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     F. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Revolving Credit Agreement and such
determination shall be conclusive absent manifest error.
     G. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Revolving Credit Agreement shall be paid in the Approved
Currency in which the Loan giving rise to such interest is denominated.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

13



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Receivables
1) Can Stock Supply Agreement dated February 13, 2008, entered into by and among
Novelis do Brasil Ltda, Crown Embalagens Metálicas da Amazônia S/A, Arumã
Emablagens do Sergipe Ltda.
2) Aluminum Sheets Supply Agreement (Contrato de Fornecimento de Chapas de
Alumínio) dated March 3, 2010 and amended on March 29, 2010, entered into by and
among Novelis do Brasil Ltda., Rexam Beverage Can South America S.A., Rexam do
Brasil Ltda., Rexam Amazonia Ltda. and Rexam Argentina S/A
3) Can Stock Supply Agreement (Contrato de Fornecimento de Can Stock) dated
January 2, 2008, entered into by and between Novelis do Brasil Ltda. and
Latapack-Ball Embalagens Ltda.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

14



--------------------------------------------------------------------------------



 



Exhibit 3
Bank Accounts

                                  OWNER   ACCOUNT   BANK   BRANCH   ACCOUNT
NUMBERS  
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil     3400          
Novelis do Brasil Ltda.
  Deposit Account   Bradesco     2372          
Novelis do Brasil Ltda.
  Deposit Account   Bradesco     2372          
Novelis do Brasil Ltda.
  Deposit Account   Itau S/A     0912          
Novelis do Brasil Ltda.
  Deposit Account   Caixa     2926          
Novelis do Brasil Ltda.
  Deposit Account   Citibank     0001          
Novelis do Brasil Ltda.
  Deposit Account   Citibank     0001          
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil     0088        
Novelis do Brasil Ltda.
  Deposit Account   Banco Real     0251        
Novelis do Brasil Ltda.
  Deposit Account   ItaúBBA Nassau     0001          

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

15



--------------------------------------------------------------------------------



 



Exhibit 4
List of Clients

  1) Crown Embalagens Metálicas da Amazônia S/A
2) Arumã Emablagens do Sergipe Ltda.   3) Rexam Beverage Can South America S.A.
4) Rexam do Brasil Ltda.   5) Rexam Amazonia Ltda.
6) Rexam Argentina S/A   7) Latapack-Ball Embalagens Ltda.

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

16



--------------------------------------------------------------------------------



 



Exhibit 5
Form of Notice
[Novelis do Brasil’s letterhead]
[DATE]
To
[CLIENT]

 

Re.:   Pledge Agreement dated December 17, 2010, entered into by and between
Novelis do Brasil Ltda., as pledgor (the “Company”) and Bank of America N.A., as
Collateral Agent under the Revolving Credit Agreement (the “Receivables Pledge
Agreement”).

Dear Sirs:
          First of all, we would like to stress and inform you that the Company
(Novelis do Brasil Ltda.) is actually an active, operative and economically
sustainable corporation, which is not in debt to whoever, except in regard to
those ordinary liabilities resulting from its own daily business.
          Notwithstanding, the Company, as a subsidiary of Canadian and American
corporations, and also part of a worldwide large economic conglomerate, was
convoked — together with several other subsidiaries around the globe — to
guarantee a Revolving Credit Agreement entered into by and among its holding
companies in the USA and Canada and foreign financial agents, as Bank of America
N.A, (“BofA”).
          In this sense, please be advised that only and merely in view of the
above mentioned worldwide guarantee, the Company has entered into the
Receivables Pledge Agreement, pursuant to which all of our receivables, due and
payable, and all credit rights derived from the [***name of agreement***]
entered into on [***•***] with yourselves (the “Pledged Receivables”) have been
pledged, as set forth in the Receivables Pledge Agreement, in favor of BofA.
          Considering the foregoing, the Company asks you kindly to continue
making payments as previously instructed upon depositing the relevant due amount
with [Bank Account # •], maintained before [Bank name]. However, if and when a
written notice comes from BofA, we instruct you to immediately act in accordance
with the instructions so received from BofA (irrespective of any notice to the
contrary from the Company).
          Moreover, we inform you that the instructions contained herein may not
be revoked, amended or modified without the prior written consent of BoFA.
Very truly yours,

         
Company
      Place and Date:    
 
Name:
       
Title:
       

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

17



--------------------------------------------------------------------------------



 



Exhibit 6
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Grantor”)
irrevocably constitutes and appoints BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States of
America, having its registered office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as Collateral Agent under the Revolving Credit Agreement,
as its attorney-in-fact (“Attorney-in-Fact”) to act in its name and place, to
the fullest extent permitted by law, to do and perform all and every act
whatsoever necessary, in connection with the Receivables Pledge Agreement, dated
December 17, 2010 entered into by and among the Grantor and the Collateral Agent
(as representative of the Secured Parties) (together with its respective
modifications and amendments, “Receivables Pledge Agreement”), and pursuant to
the terms of such Receivables Pledge Agreement, upon the occurrence and during
the continuation of an Event of Default to, without limitation:
(a) collect and dispose of the amounts received in connection with the Pledged
Receivables;
(b) (i) apply the amounts received in connection with the Pledged Receivables to
the total or partial repayment of any amount due and payable to the Collateral
Agent by the Borrowers under the Revolving Credit Agreement, (ii) deduct all
expenses incurred in relation to the Receivables Pledge Agreement and returning
the excess, if any, to the Pledgor, with due regard to the terms and conditions
of the Revolving Credit Agreement, the Intercreditor Agreement and the
Receivables Pledge Agreement, (iii) make all remittances abroad in respect of
the Secured Obligations, and (iv) sign any necessary foreign exchange contract
with financial institutions in Brazil that may be required and to represent the
Pledgor before the Brazilian Central Bank when necessary to accomplish the
purposes of the Receivables Pledge Agreement.
This power of attorney is effective as of the date hereof, provided that the
powers to use all or part of the Pledged Receivables shall only become effective
upon the occurrence and the continuation of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Receivables Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to Attorney-in-Fact in the Receivables Pledge Agreement and do not cancel or
revoke any of such powers.
This power of attorney is granted as a condition to the Receivables Pledge
Agreement and as a means to comply with the obligations set forth therein, in
accordance with Article 684 of the Brazilian Civil Code.
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

18



--------------------------------------------------------------------------------



 



This power of attorney is effective as of December 17, 2010.
This power of attorney shall remain valid until the Receivables Pledge Agreement
is terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

                            Name:       Name: Title:       Title:

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

19



--------------------------------------------------------------------------------



 



Exhibit 7
Form of Amendment to the Receivables Pledge Agreement
This instrument of [•] Amendment to the Receivables Pledge Agreement
(hereinafter referred to as the “Amendment”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 135 South
LaSalle Street, Suite 1656, Chicago, Illinois 60603, in its capacity as
collateral agent under the Revolving Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as “Bank of America” or “Collateral
Agent”, and together with the Pledgor, hereinafter referred to as the
“Parties”).
     WHEREAS, on December 17, 2010 the Parties entered into Receivables Pledge
Agreement (the “Agreement”); and
     WHEREAS, the Parties have agreed to amend the Agreement in order to grant
to the Collateral Agent, as representative of the Secured Parties, a priority
security interest in the Additional Receivables (as defined below), subject to
the Intercreditor Agreement;
     NOW, THEREFORE, the Parties hereto have mutually agreed to enter into this
Amendment, pursuant to the terms and conditions set forth below:
1. Capitalized terms used but not defined herein shall have the meanings
attributed to them in the Agreement.
2. Pledgor hereby pledges the Additional Receivables listed in Exhibit [•] of
this document (and which were not set forth in the original Exhibit 2 of the
Agreement or any prior Amendment thereto) (the “Additional receivables”), to the
Secured Parties, herein represented by the Collateral Agent.
3. Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the Secured Parties, that:
(a) the execution, performance and granting of the security interest created
hereby was duly authorized by the required corporate acts by Pledgor and do not
or will not (i) violate any provision of law or contractual obligation
applicable to or binding upon Pledgor, (ii) conflict with, result in a breach
of, or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or
violate any applicable
REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

20



--------------------------------------------------------------------------------



 



law binding on Pledgor, or (iii) result in the creation or imposition of any
lien on any of its assets or any income or revenues, except for the pledge
created by this Amendment in favor of the Collateral Agent, as representative of
the Secured Parties, and
(b) this Amendment and the Agreement, amended as herein prescribed or by any
prior Amendment thereto, constitute each one, a legal, valid and binding
obligation of Pledgor, enforceable against Pledgor pursuant to its terms and
conditions, and the security interest hereby granted shall constitute, when the
registrations required by Section 5 of the Agreement are executed, a licit,
valid and perfected security interest upon the Additional Pledged Receivables,
enforceable pursuant to its terms against all Secured Parties of Pledgor, in all
cases, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally.
4. All provisions of the Agreement (as amended by any prior Amendment thereto)
not expressly amended by this Amendment shall remain in full force and effect in
accordance with their terms.
5. This Amendment shall be governed by and interpreted in accordance with the
laws of Federative Republic of Brazil. The Parties hereto irrevocably submit to
the jurisdiction of the courts sitting in the City of São Paulo, State of São
Paulo, Brazil, in any action or proceeding aimed at settling any dispute or
controversy related to this Amendment, and the Parties hereto irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such court. This Amendment is being executed in English.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
in the presence of the undersigned witnesses, in [•] ([•]) counterparts of equal
content.
[PLACE AND DATE]

          NOVELIS DO BRASIL LTDA.
    By:         Name:         Title:         BANK OF AMERICA, N.A.
    By:         Name:         Title:      

REVOLVING CREDIT
RECEIVABLES PLEDGE AGREEMENT

21



--------------------------------------------------------------------------------



 



ABL     Execution copy   Exhibit M - 8

NOVELIS EUROPE HOLDINGS LIMITED.
AS PLEDGOR
AND
BANK OF AMERICA, N.A.
AS PLEDGEE AND COLLATERAL AGENT
AND
NOVELIS LUXEMBOURG S.A.
AS COMPANY
 
SECOND PRIORITY SHARE PLEDGE AGREEMENT
 
Elvinger, Hoss & Prussen
2, place Winston Churchill
B.P. 425
L-2014 Luxembourg

 



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
CONTENTS

          CLAUSE   PAGE  
1. DEFINITIONS AND INTERPRETATION
    4  
2. COVENANT TO PAY
    6  
3. DECLARATION OF PLEDGE
    6  
4. PERFECTION OF PLEDGE
    6  
6. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    8  
7. COVENANTS
    11  
8 POWER OF ATTORNEY
    12  
9. ENFORCEMENT OF PLEDGE
    12  
10. EFFECTIVENESS OF SECURITY
    13  
11. PARTIAL ENFORCEMENT
    15  
12. COSTS AND EXPENSES
    15  
13. NOTICES
    15  
14. SUCCESSORS
    16  
15. LIABILITY
    17  
16. SEVERABILITY
    17  
17. NO WAIVER; CUMULATIVE REMEDIES
    17  
18. WAIVERS, AMENDMENTS
    17  
19. ASSIGNMENT
    18  
20. GOVERNING LAW
    18  
21. JURISDICTION
    18  

2



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
THIS PLEDGE AGREEMENT (hereafter the “Pledge Agreement” or the “Agreement”) is
made on December 17th, 2010
AMONG:

  1)   NOVELIS EUROPE HOLDINGS LIMITED, a company existing under the laws of
England and Wales, having its registered office at Latchford Locks Works,
Thelwell Lane, Warrington, Cheshire, United Kingdom, WA4 1NN, registered under
number 0279596 (the “Pledgor”); and

     AND

  2)   BANK OF AMERICA, N.A., acting for itself and in the name and on behalf of
the Secured Parties (as defined below) (hereinafter, the “Pledgee” or as the
“Collateral Agent”);

AND

  3)   NOVELIS LUXEMBOURG S.A., a company with limited liability existing under
the laws of Luxembourg, having its registered office at Zone Industrielle
Riedgen L-3401 Dudelange, registered with the Trade and Companies Register under
number B 19.358 (the “Company”).

The Pledgor, the Pledgee and the Company shall each be referred to as a “Party”
and, collectively, the “Parties”.
WHEREAS

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (the
“Revolving Credit Agreement”) among NOVELIS INC., a corporation formed by
amalgamation under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596, and NOVELIS AG, a stock corporation (AG) organized
under the laws of Switzerland, AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, Bank
of America, N.A., as issuing bank, as U.S. swingline lender, administrative
agent and collateral agent for the Secured Parties and The Royal Bank of
Scotland PLC, as European swingline lender (all those terms being defined
therein) the Lenders and Issuing Bank have agreed to provide a credit facility
to the Borrowers to finance the mutual and collective business enterprise of the
Loan

3



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    Parties (as defined therein) upon the terms and subject to the conditions of
the Revolving Credit Agreement.   (B)   Pursuant to the Revolving Credit
Agreement, the Pledgor has guaranteed and will continue to guarantee the
Guaranteed Obligations in favour of the Secured Parties (as defined in the in
the Revolving Credit Agreement), in consideration for the Lenders and Issuing
Bank to provide credit facility to the Borrowers in the form of revolving loans
upon the terms and subject to the conditions of the Revolving Credit Agreement.
  (C)   Pursuant to an intercreditor agreement, dated December 17th, 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”) between, among other parties, the
Borrower, the Guarantors, and the other Companies party thereto, the Term Loan
Administrative Agent, the Term Loan Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (as all those
terms defined therein), and certain other persons which may be or became parties
thereto have agreed to the relative priority of the respective Liens of the
Claimholders on the Collateral (as all those terms are defined in the
Intercreditor Agreement) and certain other rights, priorities and interests as
set forth therein.   (D)   The Pledgor is the owner of all the sixty six
thousand and twenty-six (66,026) shares issued by the Company, without nominal
value, and the Shares constitute the entire share capital of the Company.   (E)
  As a condition precedent to the obligations of the Lenders and the Issuing
Bank to make their respective extensions of credit to the Borrower under the
Revolving Credit Agreement, the Pledgor shall have executed and delivered this
Agreement to the Collateral Agent.   (F)   As security for the payment when due
of the Secured Obligations under the Revolving Credit Agreement, the Pledgor has
agreed to enter into this Agreement and to perform the obligations and take the
actions described herein.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

1.1. Terms defined in the Revolving Credit Agreement shall have the same meaning
herein, unless expressly provided to the contrary. In this Agreement:

    “Business Day” means a day other than Saturday or Sunday on which banks in
Luxembourg are open for normal business.

4



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    “Discharge of Revolving Credit Secured Obligations” shall have the meaning
ascribed to it in the Intercreditor Agreement.

    “Event of Default” shall have the meaning ascribed to it in the Revolving
Credit Agreement.

    “First Priority Share Pledge Agreement” means the Agreement date December
17th, 2010 between the Pledgor, Bank of America, N.A. and the Company granting a
first ranking pledge over the Pledged Portfolio to certain Secured Parties as
defined therein.       “Pledged Portfolio” means the Shares and the Related
Assets.

    “Related Assets” means all dividends, interest and other monies payable in
respect of the Shares, as applicable, and all other rights, benefits and
proceeds in respect of or derived from the Shares (whether by way of redemption,
bonus, preference, option, substitution, disposal, conversion or otherwise)
except to the extent these constitute Shares.

    “Rights of Recourse” means all and any rights, actions and claims the
Pledgor may have against the Company or any other company having granted
security or given a guarantee for the Company’s obligations, arising under or
pursuant to the enforcement of the present Pledge including, in particular, the
Pledgor’s right of recourse against the Company under the terms of
Article 2028ff. of the Luxembourg Civil Code (including, for the avoidance of
doubt, any right of recourse prior to enforcement), or any right of recourse by
way of subrogation or any other similar right, action or claim under any
applicable law.

    “Secured Obligations” shall have the meaning ascribed to such term in the
Revolving Credit Agreement.

    “Secured Parties” shall have the meaning ascribed to it in the Revolving
Credit Agreement.

    “Shares” means 100% of the shares in the share capital of the Company held
by, to the order or on behalf of the Pledgor at any time, including for the
avoidance of doubt any shares which shall be issued by the Company to the
Pledgor from time to time, regardless of the reason of such issuance, (the
“Future Shares”), in which case such number of Future Shares as is required to
maintain the total number of Shares held by the Pledgor and so pledged at a
level of 100% of the total share capital of the Company shall immediately be and
become subject to the security interest created hereunder.

5



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

1.2.   In this Agreement, any reference to (a) a “Clause” is, unless otherwise
stated, a reference to a Clause hereof and (b) to any agreement (including this
Agreement) is a reference to such agreement as amended, varied, modified or
supplemented (however fundamentally) from time to time. Clause headings are for
ease of reference only.   1.3.   This Agreement may be executed in any number of
counterparts and by way of facsimile exchange of executed signature pages, all
of which together shall constitute one and the same Agreement.

2.   COVENANT TO PAY

The Pledgor covenants with the Secured Parties to pay and discharge on demand
all Secured Obligations at the time or times when, and in the currency or
currencies in which, the same are expressed to be payable.

3.   DECLARATION OF PLEDGE

3.1.   The Pledgor hereby pledges, and the Pledgee, acting on its own behalf and
on behalf of the Secured Parties, accepts, the Pledged Portfolio as continuing
second ranking priority security in favour of itself and of the Secured Parties
for the prompt and complete payment when due and discharge of all Secured
Obligations.   3.2.   The Company acknowledges and accepts the present Pledge in
accordance with the provisions of Luxembourg Law.   3.3   The Pledge so granted
is a second ranking priority pledge.

4.   PERFECTION OF PLEDGE

4.1.   The Parties hereto agree that, for the dispossession requirement, the
Pledge shall be inscribed in the shareholders register of the Company in
accordance with articles 5(2)c) and 6(1)c) of the law dated 5th August, 2005
relating to financial collateral arrangements (the “Law of 2005”).   4.2.   The
Pledgor and the Pledgee, acting on its own behalf and on behalf of the Secured
Parties, request the Company, and the Company, by signing this Agreement,
undertakes, to promptly after the execution of this Agreement, (i) register the
Pledge over the Shares in its shareholders register and (ii) provide the Pledgee
with a certified copy of the register evidencing such recording.       The
following wording shall be used for the registration of the Pledge over the
Shares in the shareholders register of the Company:

6



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    “Pursuant to a Second Priority Share Pledge Agreement dated December 17th,
2010 (the “Second Ranking Share Pledge Agreement”), 100% of all the ordinary
shares in Novelis Luxembourg S.A., owned from time to time by Novelis Europe
Holdings Limited, and in particular 66,026 shares owned on the date of the
present registration, as well as any Future Shares and any Related Assets, have
been pledged, as a second ranking priority pledge, in favour of Bank of America,
N.A., acting on its own behalf and on behalf of the Secured Parties under the
Revolving Credit Agreement, in order to secure the Secured Obligations (each
capitalized term as defined in the Second Priority Share Pledge Agreement) and
may not be disposed of in anyway without the prior written consent of the
Pledgee”.   4.3.   Without prejudice to the above provisions, the Pledgor hereby
irrevocably authorises and empowers the Pledgee to cause any formal steps to be
taken by the directors or other officers of the Company for the purpose of
perfecting the present Pledge and, for the avoidance of doubt, the Pledgor
hereby irrevocably undertakes to take any such steps if so requested in writing
by the Pledgee (acting reasonably). In particular, should any such steps be
required in relation to Future Shares, the Pledgor and the Company undertake to
take any such steps immediately upon issuance or receipt of Future Shares and,
in case of the Pledgor, to instruct the Company to take any such steps, without
prejudice to the right of the Pledgee pursuant to the first sentence hereof.

5.   DIVIDENDS AND VOTING RIGHTS

5.1.   As long as this Agreement remains in force and until the occurrence of an
Event of Default, dividends shall be applied in accordance with the relevant
provisions of the Revolving Credit Agreement and any other Loan Document.
Following the occurrence of an Event of Default, the Pledgee, acting on its own
behalf and on behalf of the Secured Parties, shall be entitled to receive and
apply all dividends distributed by the Company in connection with the Shares for
application in accordance with the relevant provisions of the Revolving Credit
Agreement.   5.2.   As long as no Event of Default has occurred which is
continuing, the Pledgor shall be entitled to exercise all voting rights in
relation to the Pledged Assets in a manner which does not adversely affect this
Pledge or cause a Default to occur. After the occurrence of an Event of Default,
the Pledgor shall not, without the prior written consent of the Pledgee,
exercise any voting rights or otherwise in relation to the Shares. The Pledgor
and the Company undertake that the Pledgee will be notified in writing of any
meeting of the shareholder(s) of the Company, as well as of the agenda thereof
and of any proposal to pass a written resolution of the shareholder(s) of the
Company or of any other resolution to be adopted in respect of any of the
Shares, in each case at least 8 Business Days before such meeting or the
proposal of such resolution.

7



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

5.3.   After an Event of Default has occurred which is continuing, all voting
rights attaching to the Pledged Portfolio shall be automatically vested in the
Pledgee, acting on its own behalf and on behalf of the Secured Parties as
defined in the Revolving Credit Agreement, in accordance with, and to the extent
permitted by, the Law of 2005.

5.4   The Pledgee and the Secured Parties shall be entitled, after an Event of
Default has occurred which is continuing, to request the Pledgor to appoint the
Pledgee as the Pledgor’s irrevocable proxy to represent the Pledgor at the
relevant shareholders’ meeting and exercise the voting rights in any manner the
Pledgee deems fit for the purpose of protecting and/or enforcing its rights
hereunder. The Pledgor shall do whatever is necessary in order to ensure that
the exercise of the voting rights in these circumstances is facilitated and
becomes possible for the Pledgee, including the issuing of a written proxy in
any form required under applicable law.

5.5   The Pledgor hereby expressly acknowledges that the Pledgee, acting on its
own behalf and on behalf of the Secured Parties, shall be totally and
unconditionally authorised to exercise the voting rights attached to the Shares
in any manner necessary or useful for the purposes of ensuring the complete
satisfaction of the Secured Obligations and hereby waives each and any claim it
may have in this respect, in particular in regard to the liability of the
Pledgee (save for events of wilful misconduct or gross negligence).

6.   REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

6.1   In addition to the representations set out in Article III of the Revolving
Credit Agreement, the Pledgor hereby represents and warrants to the Pledgee and
the Secured Parties and undertakes during the term of this Agreement and until
the Pledge shall have been fully released that:

  6.1.1   the pledge and registration of the Shares pursuant to this Agreement
creates a valid second ranking security on the Pledged Portfolio in favour of
the Pledgee and the Secured Parties in respect of all Secured Obligations except
for any mandatory privileges preferred under applicable law;

  6.1.2   except as permitted under the Revolving Credit Agreement, there are no
agreements or arrangements (including any restrictions on transfer or rights of
pre-emption) affecting the Pledged Portfolio in any way or which would or might
in any way fetter or otherwise prejudice the rights of the Pledgor under the
Pledged Portfolio or the rights of any of the Pledgee and the Secured Parties
under this Agreement;

8



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

  6.1.3   as to the date hereof, the Shares represent 100% of the issued and
fully paid-up share capital of the Company (before dilution relating to any
future share capital increase of the Company);

  6.1.4   the Company has not declared any dividends in respect of the Shares
that are still unpaid at the date hereof;

  6.1.5   except as permitted under the Revolving Credit Agreement, it has not
sold, transferred, lent, assigned, parted with its interests in, disposed of,
granted any option in respect of or otherwise dealt with any of its rights,
title and interest in and to the Pledged Portfolio, or agreed to do any of the
forgoing (otherwise than pursuant to this Agreement);

  6.1.6   it has, and will during the term of this Agreement have, its centre of
main interests in Luxembourg and it has the power and authority and legal right
to own and operate its property, to hold and own all of its assets, including
the Shares, and to conduct the business in which it is currently engaged;

  6.1.7   it has taken all necessary action, including corporate action, and has
obtained all necessary authorisations to enable it to enter into and to
authorise the execution, delivery and performance of this Agreement, and this
Agreement has been duly executed by it;

  6.1.8   it shall act in good faith to maintain the rights of the Pledgee and
the Secured Parties hereunder valid and enforceable, and in particular shall not
take any steps nor do anything which would adversely affect the existence of the
Pledge created hereunder or the value thereof;

  6.1.9   except as permitted under the Revolving Credit Agreement, it has not
taken or received and undertakes not to take or receive any security interest,
lien or guarantee from the Company in respect of any obligation arising for the
Pledgor hereunder nor in respect of any other liability owed by the Company to
the Pledgor;

  6.1.10   the execution and delivery of, and performance by the Pledgor of its
obligations under this Agreement and any other document related thereto will
not:

  6.1.10.1   result in a breach of any provision of the constitutive or
governing documents of the Pledgor or of the Company; or

  6.1.10.2   result in a breach of, or constitute a default under, any contract,
undertaking, covenant or instrument to which the Pledgor or the Company is a
party or by which the Pledgor

9



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

      or the Company is bound (unless such breach or default is permitted under
the Revolving Credit Agreement); or

  6.1.10.3   result in a breach of any law, decree, regulation, order, judgment
or decree of any court or governmental agency or an arbitration award to which
the Pledgor or the Company is a party or by which the Pledgor or the Company is
bound (unless such breach is permitted under the Revolving Credit Agreement); or

  6.1.10.4   require the consent of the shareholders of the Pledgor or the
Company or any other person or, if any such consent is required, it has been
obtained and is in full force and effect;

  6.1.11   no order has been made and no resolution has been passed for the
winding-up, bankruptcy, admission to the regime of suspension of payment and/or
of controlled management or for a composition with creditors of, or by, the
Company or for a liquidator, curateur or commissaire or like official to be
appointed in respect of the Pledgor or the Company and no petition has been
presented and no meeting has been convened for any such purpose;

  6.1.12   no receiver has been appointed in respect of the Pledgor or the
Company or all or any of their assets and none of their respective assets is the
subject of an arrest;

  6.1.13   except as permitted under the Revolving Credit Agreement, no event
analogous to any of the foregoing has occurred outside Luxembourg;

  6.1.14   except as permitted under the Revolving Credit Agreement, no
unsatisfied judgment is outstanding against the Pledgor and the Company;

  6.1.15   subject to any thresholds provided in the Revolving Credit Agreement,
no guarantee, loan capital, borrowed money or interest is overdue for payment by
the Pledgor and the Company, and no other obligation or indebtedness is
outstanding which is overdue for performance or payment where such fact could
have a material adverse effect on the Pledgor or the Company or their respective
business.

6.2.   The Pledgor hereby formally undertakes not to exercise the Rights of
Recourse or any other rights against the Company or any other company in any
manner (including for the avoidance of doubt, by way of provisional measures
such as provisional attachment (“saisie-arrêt conservatoire”) or by way of
set-off), or to take any action or do anything in relation to such Rights of
Recourse or other

10



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    similar rights, for as long as any amounts remain outstanding under the
Secured Obligations.   6.3.   Each representation and warranty set out in this
Clause 6 is made on the date hereof and is deemed to be reiterated until the
Secured Obligations shall have been satisfied in full, on the same days as the
representations and warranties are repeated under the Revolving Credit
Agreement.

7.   COVENANTS

The Pledgor hereby covenants that, for as long as this Agreement will be in
force:

7.1.   any shares of the Company issued and allotted to it after the date of
this Agreement, shall immediately be and become subject to the security interest
created hereunder, up to 100% of the share capital;   7.2.   it will take any
measures, accomplish any formalities and, generally, do all that is necessary at
its own cost to permit the exercise, at any time, by the Pledgee, of any rights,
actions and privileges of the Pledgee and the Secured Parties pursuant to
applicable law and this Agreement;   7.3.   it will exercise the voting rights
in respect of the Shares so as not to violate or otherwise adversely affect the
rights of any of the Pledgee and the Secured Parties under this Agreement;  
7.4.   except as otherwise permitted under the Revolving Credit Agreement, it
will not modify in any way the Company’s corporate form, nor decide or
undertake, as the case may be, any merger, split, sale of assets, reduction in
capital or dissolution of the Company without having first obtained the prior
written approval to that effect of the Pledgee and the Secured Parties, and it
will not amend the Company’s articles of incorporation (to the extent such
amendment may prejudice any right of any of the Pledgee and the Secured Parties
under the Revolving Credit Agreement);   7.5.   it will inform without delay the
Pledgee and the Secured Parties of the occurrence of any event which may render
any of the representations and warranties set out in Clause 7 above inaccurate;
  7.6.   except as permitted under the Revolving Credit Agreement and subject to
the prior written consent of the Pledgee and the Secured Parties, the Pledgor
shall not create, grant or permit to exist (a) any security interest over or
(b) any restriction on the ability to transfer or enforce or (c) assign or
dispose of all or any part of the Pledged Portfolio;

11



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

7.7.   it shall cooperate with the Pledgee and sign or cause to be signed all
such further documents and take all such further action as the Pledgee may from
time to time reasonably request to perfect and protect this Pledge and to carry
out the provisions and purposes of this Agreement;   7.8.   the Pledgor shall
inform the Pledgee in advance of any intention to increase the share capital of
the Company and/or to issue new shares.   8   POWER OF ATTORNEY       The
Pledgor irrevocably appoints the Pledgee to be its attorney and in its name and
on its behalf to execute, deliver and perfect all documents (including any share
transfer forms and other instruments of transfer) and do all things that the
Pledgee, acting on its own behalf and on behalf of the Secured Parties, may
consider to be requisite for (a) carrying out any obligation imposed on the
Pledgor under this Agreement or (b) exercising any of the rights conferred to
any of the Pledgee and the Secured Parties under this Agreement or by law, it
being understood that the enforcement of the Pledge over the Pledged Assets must
be carried out as described in Clause 9 hereunder. The Pledgor shall ratify and
confirm all things done and all documents executed by the Pledgee in the
exercise of this power of attorney.   9.   ENFORCEMENT OF PLEDGE   9.1.  
Following the occurrence of an Event of Default and subject to the First
Priority Share Pledge Agreement, the Pledgee shall be entitled to enforce the
Pledge in accordance with the terms of the Intercreditor Agreement, and in the
most favourable manner provided for by Luxembourg law at that time, and in
particular:

  9.1.1   to appropriate itself and/or for and on its own behalf and on behalf
of the Secured Parties all or part of the Pledged Portfolio at a price equal to
the value of the relevant Pledged Portfolio as determined in accordance with
Schedule 1 hereof;     9.1.2   to sell all or part of the Pledged Portfolio in a
private transaction at arm’s length terms (conditions commerciales normales);  
  9.1.3   to cause the sale of all or part of the Pledged Portfolio, at a stock
exchange selected by the Pledgee or by public auction held at the place and at
the time and if required by applicable law by the public officer, designated by
the Pledgee;     9.1.4   to request from the competent court, that title to all
or part of the Pledged Portfolio be assigned or transferred to it, at a price
determined by a court appointed expert;

12



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

  9.1.5   in respect of any Related Assets consisting of claims for sums of
money, to the extent that such sums are owed by the Company or a third party, to
require the Company or such third party to make payment of the amount due by it
directly to the Pledgee, acting on its own behalf and on behalf of the Secured
Parties.

    The Pledgee will have total and unlimited discretion as to the manner or
manners of enforcement and will not be required to have regard for the interests
of the Pledgor or the Company.   9.2.   Any proceeds of enforcement received by
the Pledgee and the Secured Parties shall be applied in accordance with the
order and priority set forth under the Revolving Credit Agreement.   9.3.   The
Pledgor further confirms that it has decided, in as far as legally required, to
approve as new shareholder(s) any other person(s) who would acquire the Shares
as the result of an enforcement of the Pledge over the Shares, and the Pledgor
undertakes, to the extent necessary, to approve any other person as shall be
designated by the Pledgee in the future for this purpose in a similar way, and
to procure such approval by any other shareholder if the Pledgor is not the sole
shareholder of the Company at that time.   10.   EFFECTIVENESS OF SECURITY  
10.1.   The Pledge shall be a continuing security and shall not be considered as
satisfied or discharged or prejudiced by any intermediate payment or by the
settlement of any part of the Secured Obligations and shall remain in full force
and effect until it has been released in accordance with the terms of this
Agreement upon the Discharge of Revolving Credit Secured Obligations.   10.2.  
The Pledgor shall not be entitled to require the release of the Pledge until the
Discharge of Revolving Credit Secured Obligations, and the Pledgee hereby
undertakes, at the request of the Pledgor, to give release of the Pledge no
later than five Business Days after the Discharge of Revolving Credit Secured
Obligations, subject to delivery of any documents or certificates which the
Pledgee may reasonably request (including in particular, any certificates in
relation to the absence of voidness or voidability of payments under any
applicable laws).   10.3.   This Pledge shall be discharged by, and only by, the
express release thereof granted by the Pledgee pursuant to the terms of clause
10.2 hereabove. All reasonable costs and expenses associated with the release
and discharge of Pledge shall be borne by the Pledgor.

13



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

10.4.   The Pledge shall be cumulative, in addition to and independent of every
other security which the Pledgee or any Secured Party may at any time hold as
security for the Secured Obligations or any rights, powers and remedies provided
by law and shall not operate so as in any way to prejudice or affect or be
prejudiced or affected by any security interest or other right or remedy which
the Pledgee or any Secured Party may now or at any time in the future have in
respect of the Secured Obligations.   10.5.   This Pledge shall not be
prejudiced by any time or indulgence granted to any person, or any abstention or
delay by the Pledgee or any Secured Party in perfecting or enforcing any
security interest or rights or remedies that the Pledgee or any Secured Party
may now or at any time in the future have from or against the Pledgor or any
other person.   10.6.   No failure on the part of the Pledgee or any Secured
Party, to exercise, or delay on its part in exercising, any of their rights
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any further or other exercise of
that or any other rights.   10.7.   Neither the obligations of the Pledgor
contained in this Agreement nor the rights, powers and remedies conferred to the
Pledgee and the Secured Parties under this Agreement or by law, nor the pledge
created hereby shall be discharged, impaired or otherwise affected by:

  10.7.1   any amendment to, or any variation, waiver or release of, any Secured
Obligation under the Revolving Credit Agreement or any other Loan Document;

  10.7.2   any failure to take, or to fully take, any security contemplated by
the Revolving Credit Agreement or any other Loan Document otherwise agreed to be
taken in respect of the Secured Obligations;

  10.7.3   any failure to realise or to fully realise the value of, or any
release, discharge, exchange or substitution of, any security taken in respect
of the Secured Obligations; or

  10.7.4   any other act, event or omission which, but for this Clause 11, might
operate to discharge, impair or otherwise affect any of the obligations of the
Pledgor contained in this Agreement, the rights, powers and remedies conferred
to the Pledgee and the Secured Parties under this Agreement, the Pledge or by
law.

10.8.   For the avoidance of doubt, each Pledgor hereby waives any rights
arising (if any) under Article 2037 of the Luxembourg Civil Code.

14



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

10.9.   Each Pledgor waives its right to the benefit of both “division” and
“discussion”.   10.10.   Neither the Pledgee nor any of the Secured Parties nor
any of their respective agents shall be liable by reason of (a) taking any
action permitted by this Agreement or (b) any neglect or default in connection
with the Pledged Portfolio or (c) the realisation of all or any part of the
Pledged Portfolio, except in the case of gross negligence or wilful default, any
and all joint liability being excluded.

11.   PARTIAL ENFORCEMENT

    The Pledgee shall have the right to request enforcement of all or part of
the Pledged Portfolio in its most absolute discretion. No action, choice or
absence of action in this respect, or partial enforcement, shall in any manner
affect the security interest created hereunder over the Pledged Assets as it
then shall be (and in particular those Pledged Portfolio which have not been
subject to enforcement). The security interest thereover shall continue to
remain in full and valid existence until discharge or termination hereof, as the
case may be.

12.   COSTS AND EXPENSES

    All reasonable costs, fees, stamp duties and other amounts incurred by the
Pledgee or any Secured Party in connection with the negotiation, execution or
enforcement of this Agreement will be for the account of the Pledgor subject to
and in accordance with the provisions of the Revolving Credit Agreement.

13.   NOTICES

13.1.   Each notice or other communication to be given under this Agreement
shall be given in accordance with Section 11.1 of the Revolving Credit Agreement
at the addresses set out below:

To the Pledgor:
Novelis Europe Holdings Limited
Latchford Locks Works, Thelwell Lane,
Warrington, Cheshire,
United Kingdom,
WA4 1NN,
Attention: Company Secretary
Fax: 00 41 44 386 21 51
Phone: 00 41 44 386 2318
with a copy to: General Manager

15



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
To the Pledgee:
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Fax: 312-453-5555
To the Company:
Novelis Luxembourg SA
att. Plant Manager
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 -1
Fax: + 352 51 86 64 210
cc: Novelis AG
att. Legal Department
Sternenfeldstrasse 19
CH — 8700 Küsnacht ZH
Switzerland
Phone: +41 44 386 2150
Fax: +41 44 386 2309

14.   SUCCESSORS   14.1.   This Agreement shall remain in effect despite any
amalgamation or merger or replacement (however effected) relating to the Pledgee
or any of the Secured Parties, and without prejudice to the provision of the
Revolving Credit Agreement, references to the Pledgee or any of the Secured
Parties shall be deemed to include any assignee or successor in title of the
Pledgee or any of the Secured Parties and any person who, under any applicable
law, has assumed the rights and obligations of the Pledgee or any of the Secured
Parties hereunder or under the Revolving Credit Agreement or to which under such
laws the same have been transferred or novated or assigned in any manner. To the
extent a further notification or registration or any other step is required by
law to give effect to the above, such further registration shall be made and the
Pledgor and the Company hereby give power of attorney to the Pledgee to make any
notifications and/or to require any required registrations to be made in the
share register of the Company, or to take any other steps, and each undertakes
to do so itself if so requested by the Pledgee.   14.2.   For the purpose of
Article 1278 of the Luxembourg Civil Code, to the extent required under
applicable law and without prejudice to any other terms hereof or of the
Revolving Credit Agreement and in particular of Clause 14.1 hereabove, in the

16



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    event of any assignment, transfer, novation or disposal of a part or all of
its rights and obligations by the Pledgee under the Revolving Credit Agreement,
such Pledgee hereby expressly maintains, which each of the Pledgor accepts, all
its rights and privileges hereunder for the benefit of its successor and
assignees, so that the Pledge herein created will secure the Secured Obligations
to the benefit of such successor and/or assignee (as the case may be), without
further formalities.   15.   LIABILITY       Neither the Pledgee nor any of the
Secured Parties shall be liable for the loss or wrongful delivery of, or damage
to, the Pledged Portfolio, howsoever arising, save to the extent that such loss,
wrongful delivery or damage is caused by the gross negligence of wilful
misconduct of the relevant Pledgee or Secured Party, any and all joint liability
being excluded.   16.   SEVERABILITY       Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.   17.   NO
WAIVER; CUMULATIVE REMEDIES       Neither the Pledgee nor any of the Secured
Parties shall by any act, delay, and omission or otherwise be deemed to have
waived any of its rights or its remedies hereunder and no waiver shall be valid
unless in writing, signed by or on behalf of the Pledgee, acting on its own
behalf or on behalf of the Secured Parties, and then only to the extent therein
set forth. A waiver by or on behalf of the Pledgee, acting on its own behalf or
on behalf of the Secured Parties, of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Pledgee would otherwise have on any future occasion. No failure to exercise nor
any delay in exercising on the part of the Pledgee, any right, power or
privileges hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.   18.   WAIVERS, AMENDMENTS       Neither this
Agreement nor any terms or conditions hereof may be amended, changed, waived,
discharged, terminated or otherwise modified unless such

17



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    amendment, change, waiver, discharge, termination or modification is in
writing duly executed by or on behalf of the Pledgee, and is otherwise in
accordance with the terms of the Revolving Credit Agreement. This Agreement and
all obligations of the Pledgor hereunder shall be binding upon the successors
and assigns of the Pledgor, and shall, together with the rights and remedies of
the Pledgee and Secured Parties hereunder, inure to the benefit of the Pledgee
and the Secured Parties and their respective successors and assigns.   19.  
ASSIGNMENT       The Pledgor may not assign or transfer all or any part of their
rights or obligations hereunder. Each of the Pledgee and the Secured Parties may
assign or transfer all or any of its respective rights and obligations
hereunder. Clause 14.2 shall apply mutatis mutandis.   20.   GOVERNING LAW    
This Agreement shall be governed by and be construed in accordance with
Luxembourg law.   21.   JURISDICTION       With respect to any proceedings
arising in connection with this Agreement, the Pledgor and the Company
irrevocably submit to the jurisdiction of the Luxembourg courts, notwithstanding
the right of each of the Pledgee and the Secured Parties to take proceedings in
any other jurisdiction.   22.   CONFLICTING PROVISIONS   22.1.   In the event of
a direct conflict between the terms and provisions contained in this Agreement
and the terms and provisions contained in the Revolving Credit Agreement, it is
the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Revolving Credit Agreement shall control and govern.   22.2.   Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph,

18



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    notwithstanding anything herein to the contrary, the Revolving Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by Collateral Agent.

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.
[REMAINDER INTENTIONALLY LEFT IN BLANK]

19



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
The Pledgor:
NOVELIS EUROPE HOLDINGS LIMITED

        By:                   The Pledgee and Collateral Agent:

Bank of America, N.A.
      By:           Name:   Peter M. Walther        Title:   Senior Vice
President        The Company:

NOVELIS LUXEMBOURG S.A.
      By:                      

20



--------------------------------------------------------------------------------



 



         

SECOND PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
SCHEDULE 1
VALUATION PRINCIPLES
The Pledged Portfolio shall be valued:

1.   With respect to the Shares:

  •   if listed or quoted (to the extent possible), at the market value as
quoted on the principal market for such Shares as the opening price on the day
of appropriation;

  •   if not listed, by the Pledgee pursuant to the following method: (i) any
asset of the Company that is listed or whose price can be determined by
reference to a listed asset (such as in the case of obligations convertibles en
actions or obligations remboursables en actions) by using, mutatis mutandis, the
valuation principle set out in the preceding paragraph for the underlying listed
assets and (ii) for all other assets their fair market value as if sold between
a willing buyer and a willing seller using a standard market approach and, if
appropriate for the relevant assets, a multi criteria approach combining market
multiples, book value, discounted cash flow or comparable public transaction of
which price is known and acting in a reasonable manner, at the time of
appropriation.

2.   With respect to the Related Assets:       Any cash receivable will be
valued at face value less any provision considered prudent by the Pledgee acting
reasonably and in good faith.

LESS all the liabilities (“passif”), contingent or otherwise of the Company
(other than for the avoidance of doubt shareholders’ equity (including any and
all shareholders’ loans or securities or financial instruments issued by the
Company and subscribed to by the shareholders)) determined reasonably and in
good faith by the Pledgee.

21



--------------------------------------------------------------------------------



 



ABL
Execution Copy
NOVELIS LUXEMBOURG S.A.
AS PLEDGOR
AND
BANK OF AMERICA, N.A.
AS PLEDGEE AND COLLATERAL AGENT
 
FIRST RANKING
ACCOUNT PLEDGE AGREEMENT
 
Elvinger, Hoss & Prussen
2, place Winston Churchill
B.P. 425
L-2014 Luxembourg
www.ehp.lu

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
1. DEFINITIONS AND INTERPRETATION
    4  
2. PLEDGE
    5  
3. PERFECTION OF PLEDGE
    6  
4. RIGHTS OF THE PLEDGEE
    6  
5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    6  
6. COVENANTS
    9  
7. POWER OF ATTORNEY
    9  
8. ENFORCEMENT OF PLEDGE
    10  
9. EFFECTIVENESS OF SECURITY
    10  
10. PARTIAL ENFORCEMENT
    12  
11. COSTS AND EXPENSES
    12  
12. NOTICES
    12  
13. SUCCESSORS
    13  
14. LIABILITY
    13  
15. SEVERABILITY
    14  
16. NO WAIVER; CUMULATIVE REMEDIES
    14  
17. WAIVERS, AMENDMENTS
    14  
18. ASSIGNMENT
    14  
19. GOVERNING LAW
    15  
20. JURISDICTION
    15  
21. CONFLICTING PROVISIONS
    15  
SCHEDULE 1
    17  
SCHEDULE 2
    18  

2



--------------------------------------------------------------------------------



 



THIS ACCOUNT PLEDGE AGREEMENT (hereafter the “Agreement”) is made on
December 17th, 2010
AMONG:
NOVELIS LUXEMBOURG S.A., a company with limited liability existing under the
laws of Luxembourg, having its registered office at Zone Industrielle Riedgen
L-3401 Dudelange, registered with the Trade and Companies Register under number
B 19.358 (hereafter, the “Pledgor”);
AND:
BANK OF AMERICA, N.A., acting for itself and in the name and on behalf of the
Secured Parties (as defined below) (hereinafter the “Pledgee” or otherwise as
the “Collateral Agent”);
(The Pledgor and the Pledgee shall each be referred to as a “Party” and,
collectively, the “Parties”).
WHEREAS

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (the
“Revolving Credit Agreement”) among NOVELIS INC., a corporation formed by
amalgamation under the Canada Business Corporations Act (the “Parent Borrower”)
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596, and NOVELIS AG, a stock corporation (AG) organized
under the laws of Switzerland, AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, Bank
of America, N.A., as issuing bank, U.S. swingline lender, administrative agent
and collateral agent for the Secured Parties and The Royal Bank of Scotland PLC,
as European swingline lender (all those terms being defined therein) the Lenders
and Issuing Banks have agreed to provide a credit facility to the Borrowers to
finance the mutual and collective business enterprise of the Loan Parties (as
defined therein) upon the terms and subject to the conditions of the Revolving
Credit Agreement.

(B)   Pursuant to the Revolving Credit Agreement, the Pledgor has guaranteed and
will continue to guarantee the Guaranteed Obligations (as defined in the
Revolving Credit Agreement) in favour of the Secured Parties (as defined in the
in the Revolving Credit Agreement), in consideration for the Lenders and Issuing
Bank to provide credit

3



--------------------------------------------------------------------------------



 



    facility to the Borrowers in the form of revolving loans upon the terms and
subject to the conditions of the Revolving Credit Agreement.

(C)   Pursuant to an intercreditor agreement, dated December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) between, among other parties, the Borrower,
the Guarantors, and the other Companies party thereto, thereto the Term Loan
Administrative Agent, the Term Loan Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (as all those
terms defined therein), and certain other persons which may be or became parties
thereto have agreed to the relative priority of the respective Liens of the
Claimholders on the Collateral (as all those terms are defined in the
Intercreditor Agreement) and certain other rights, priorities and interests as
set forth therein.

(D)   As security for the payment when due of the Secured Obligations under the
Revolving Credit Agreement, the Pledgor has agreed to enter into this Agreement
and to perform the obligations and take the actions described herein.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

1.1.   In this Agreement, terms defined in the Revolving Credit Agreement have
the same meaning when used in this Agreement, terms defined above have the same
meaning when used in this Agreement, and the following terms have the following
meanings:       “Account Bank” means each of the banks listed in Schedule 1
hereto.       “Business Day” means a day other than Saturday or Sunday onm which
banks in Luxembourg are open for normal business.       “Discharge of Revolving
Credit Secured Obligations” shall have the meaning ascribed to it in the
Intercreditor Agreement.       “Event of Default” shall have the meaning
ascribed to such term in the Revolving Credit Agreement.       “Pledged Account”
means each of the bank accounts of the Pledgor opened with the Account Bank with
respective account number opposite to the name of the bank as listed in
Schedule 1 hereto, and any account with the same source (racine, and generally
any account whatsoever) held in the sole name of the Pledgor with the same
Account Bank.

4



--------------------------------------------------------------------------------



 



    “Pledged Assets” means all the assets, rights and claims the Pledgor has or
will have in relation to the Pledged Account, in principal and interest owned by
the Pledgor, at any time pledged or purported to be pledged by the Pledgor
hereunder and all income or revenues there from and proceeds thereof or
replacement assets, including but not limited to securities, cash or other
rights, property or proceeds and products without exception or reservation and
without distinction as regards the rights they represent, from time to time
credited to the Pledged Account, received, receivable or otherwise distributed
in respect of the Pledged Account.       “Pledge” means the pledge on the
Pledged Assets constituted by this Agreement.       “Rights of Recourse” means
all and any rights, actions and claims the Pledgor may have against the Loan
Parties or any other company having granted security or given a guarantee for
the Pledgor’s obligations, arising under or pursuant to the enforcement of the
present Pledge including, in particular, the Pledgor’s right of recourse against
the Loan Parties under the terms of Article 2028ff. of the Luxembourg Civil Code
(including, for the avoidance of doubt, any right of recourse prior to
enforcement), or any right of recourse by way of subrogation or any other
similar right, action or claim under any applicable law.       “Secured
Obligations” shall have the meaning ascribed to such term in the Revolving
Credit Agreement.       “Secured Parties” shall have the meaning ascribed to it
in the Revolving Credit Agreement.

1.2.   In this Agreement, any reference to (a) a “Clause” is, unless otherwise
stated, a reference to a Clause hereof and (b) to any agreement (including this
Agreement) is a reference to such agreement as amended, varied, modified or
supplemented (however fundamentally) from time to time. Clause headings are for
ease of reference only   1.3.   This Agreement may be executed in any number of
counterparts and by way of facsimile exchange of executed signature pages, all
of which together shall constitute one and the same Agreement.   2.   PLEDGE

2.1.   The Pledgor hereby pledges, and the Pledgee, acting on behalf of the
Secured Parties, accepts, the Pledged Assets as continuing firstranking priority
security in favour of itself and of the Secured Parties for the prompt and
complete payment when due and discharge of all Secured Obligations.

2.2.   So long as no Event of Default has occurred which is continuing,
unremedied or unwaived, the Pledgor shall be entitled to debit the Pledged
Account of any cash

5



--------------------------------------------------------------------------------



 



    monies held thereon subject to the provisions of the Revolving Credit
Agreement. Following the occurrence of an Event of Default, the Pledgee shall be
entitled to receive and freely apply all sums paid or payable in respect of the
Pledged Assets.

3.   PERFECTION OF PLEDGE

3.1.   For the perfection of the Pledge, the Pledgor shall, promptly following
the date of execution of this Agreement, send by fax and by registered letter a
duly executed notice to the Account Bank, with a copy thereof to the Pledgee
(the “Pledge Notice”) (in substantially the form set out in Schedule 2). The
Pledgor undertakes to use its best endeavours to receive from the Account Bank
and deliver to the Pledgee a duly signed copy by the Account Bank of the Pledge
Notice for acknowledgment of creation of the Pledge. Such acknowledgement must
be obtained within 45 days of the date hereof (or by such later date as may be
agreed to in writing by the Pledgee in its sole discretion), each in form and
substance acceptable to the Pledgee, acknowledgments from each of the Pledgor’s
Account Banks to the account pledge agreements in favour of the Pledgee of each
of the cash accounts of the Pledgor (provided that, in the event that the
Pledgor notifies the Pledgee that such an acknowledgment is not available from
any bank, the Pledgor shall instead close the accounts with such bank within
45 days of such notice (or by such later date as may be agreed to in writing by
the Pledgee in its sole discretion)).

3.2.   Without prejudice to the above provisions, the Pledgor hereby irrevocably
authorises and empowers the Pledgee to take or cause to be taken any formal
steps by the managers or officers of the Pledgor for the purpose of perfecting
the present Pledge and, for the avoidance of doubt, the Pledgor hereby
irrevocably undertakes to take any such steps if so requested in writing by the
Pledgee (acting reasonably).

4.   RIGHTS OF THE PLEDGEE   4.1   The Parties to the Agreement hereby agree
that the Pledgee shall be the agent (mandataire) of the Secured Parties for the
purposes of this Agreement, acting in such capacity in its name for itself and
on behalf of the Secured Parties.   4.2   The Secured Parties and the Pledgee
shall not be under any liability by reason of, or arising out of, this Agreement
except in the case of gross negligence or wilful misconduct (as determined by
the final, non-appealable judgment of a court of competent jurisdiction).   5.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS   5.1.   The Pledgor hereby
represents and warrants to the Pledgee and the Secured Parties and undertakes
during the terms of this Agreement and until the Pledge shall have been fully
released that:

6



--------------------------------------------------------------------------------



 



  5.1.1   it is the sole owner of, and has good and marketable title to, the
Pledged Assets;     5.1.2   the Pledge pursuant to this Agreement creates a
valid security on the Pledged Assets in favour of the Pledgee and the Secured
Parties, and, in particular, creates a valid first ranking security in favour of
the Pledgee and the Secured Parties in respect of all Secured Obligations and it
is not subject to any other prior ranking or pari passu ranking security except
for any mandatory privileges preferred under applicable law or any lien
permitted under by and having priority under the Revolving Credit Agreement;    
5.1.3   except as permitted under the Revolving Credit Agreement, there are no
agreements or arrangements (including any restrictions on transfer or rights of
pre-emption) affecting the Pledged Assets in any way or which would or might in
any way fetter or otherwise prejudice the rights of the Pledgor in respect of
the Pledged Assets or the rights of any of the Pledgee and the Secured Parties
under this Agreement;     5.1.4   no security (other than the present Pledge or
any security interests permitted under the Revolving Credit Agreement) exists
on, over or with respect to the Pledged Account and/or the Pledged Assets;    
5.1.5   except as permitted under the Revolving Credit Agreement, it has not
sold, transferred, lent, assigned, parted with its interests in, disposed of,
granted any option in respect of or otherwise dealt with any of its rights,
title and interest in and to the Pledged Assets, or agreed to do any of the
foregoing (otherwise than pursuant to this Agreement);     5.1.6   it is duly
organised and validly existing under the laws of Luxembourg, it has, and will
during the term of this Agreement have, its centre of main interests in
Luxembourg and it has the power and authority and legal right to own and operate
its property, to hold and own all of its assets, including the Pledged Assets,
and to conduct the business in which it is currently engaged;     5.1.7   it has
the power and authority and the legal right to enter into, execute and deliver,
and to perform its obligations expressed to be assumed by it under, this
Agreement, and has taken all necessary action, including corporate action, and
has obtained all necessary authorisations to enable it to enter into and to
authorise the execution, delivery and performance of this Agreement, and this
Agreement has been duly executed by it;     5.1.8   this Agreement constitutes
its legal, valid and binding obligations and operates a valid and enforceable
pledge of the Pledged Assets in accordance with its terms once the Pledge has
been perfected in accordance with its terms (except

7



--------------------------------------------------------------------------------



 



      as may be limited by any applicable bankruptcy, insolvency,
reorganisation, moratorium or any similar laws limiting creditors rights
generally);     5.1.9   it shall act in good faith to maintain the rights of the
Pledgee and the Secured Parties hereunder valid and enforceable, and in
particular shall not take any steps nor do anything (other than any steps or
actions permitted under the Revolving Credit Agreement) which would adversely
affect the existence of the Pledge created hereunder or the value thereof;    
5.1.10   the execution and delivery of, and performance by the Pledgor of its
obligations under this Agreement and any other document related thereto will
not:

  5.1.10.1   result in a breach of any provision of the constitutive or
governing documents of the Pledgor; or     5.1.10.2   result in a breach of, or
constitute an event of default under, any contract, undertaking, covenant or
instrument to which the Pledgor is a party or by which the Pledgor is bound,
except for such breaches or events of default which could not reasonably be
expected to have a Material Adverse Effect; or     5.1.10.3   result in a breach
of any law, decree, regulation, order, judgment or decree of any court or
governmental agency or an arbitration award to which the Pledgor is a party or
by which the Pledgor is bound; or     5.1.10.4   require the consent of the
shareholders of the Pledgor or any other person or, if any such consent is
required, it has been obtained and is in full force and effect;

  5.1.11   no order has been made and no resolution has been passed for the
winding-up, bankruptcy, admission to the regime of suspension of payment and/or
of controlled management or for a composition with creditors of, or by, the
Pledgor or for a liquidator, curateur or commissaire or like official to be
appointed in respect of the Pledgor and no petition has been presented and no
meeting has been convened for any such purpose;     5.1.12   no receiver has
been appointed in respect of the Pledgor or all or any of its assets and none of
its assets is the subject of an arrest;     5.1.13   no event substantially
similar in law to any of the foregoing has occurred outside Luxembourg with
respect to the Pledgor; and

8



--------------------------------------------------------------------------------



 



  5.1.15   as the date hereof, no guarantee, loan capital, borrowed money or
interest is overdue for payment by the Pledgor, and no other obligation or
indebtedness is outstanding which is overdue for performance or payment in each
case where such fact could reasonably be expected to have a material adverse
effect on the Pledgor or its business.

5.2.   The Pledgor hereby formally undertakes not to exercise the Rights of
Recourse or any other rights against the Loan Parties or any other company in
any manner (including for the avoidance of doubt, by way of provisional measures
such as provisional attachment (“saisie-arrêt conservatoire”) or by way of
set-off), or to take any action or do anything in relation to such Rights of
Recourse or other similar rights, for so long as any amounts remain outstanding
under the Secured Obligations.   5.3   Each representation and warranty set out
in this Clause 5 is made on the date hereof and is deemed to be reiterated until
the Secured Obligations shall have been satisfied in full, on the same days as
the representations and warranties are repeated under the Revolving Credit
Agreement.   6.   COVENANTS

The Pledgor hereby covenants that, for as long as this Agreement will be in
force:

6.1.   it will take any measures, accomplish any formalities and, generally, or
otherwise do all that is requested by the Pledgee and necessary at its own cost
to permit the exercise, at any time, by the Pledgee of any rights, actions and
privileges of the Pledgee and the Secured Parties pursuant to applicable law and
this Agreement;

6.2.   except as permitted under the Revolving Credit Agreement and subject to
the prior written consent the Pledgee, the Pledgor shall not create, grant or
permit to exist (a) any security interest over or (b) any restriction on the
ability to transfer or enforce or (c) assign or dispose of all or any part of
the Pledged Assets; and

6.3.   it shall cooperate with the Pledgee and sign or cause to be signed all
such further documents and take all such further action as the Pledgee may from
time to time reasonably request to perfect and protect this Pledge and to carry
out the provisions and purposes of this Agreement.

7.   POWER OF ATTORNEY

    The Pledgor irrevocably appoints the Pledgee to be its attorney and in its
name and on its behalf to execute, deliver and perfect all documents (including
any share transfer forms and other instruments of transfer) and do all things
that the Collateral Agent, acting for itself and on behalf of the Secured
Parties, may consider to be requisite for (a) carrying out any obligation
imposed on the Pledgor under this Agreement or (b)

9



--------------------------------------------------------------------------------



 



    exercising any of the rights conferred to the Pledgee and the Secured
Parties under this Agreement or by law, it being understood that the enforcement
of the Pledge over the Pledged Assets must be carried out as described in Clause
8 hereunder. The Pledgor shall ratify and confirm all things done and all
documents executed by the Pledgee in the exercise of this power of attorney.

8.   ENFORCEMENT OF PLEDGE

8.1.   Subject always to and in compliance with the provisions of the
Intercreditor Agreement, following the occurrence of an Event of Default, the
Pledgee shall be entitled, without prior notice to the Pledgor, to enforce the
Pledge in the most favourable manner provided for by Luxembourg law at that time
and in particular to require the Account Bank to make payment of all amounts
deposited for the credit of the Pledged Account directly to the Pledgee, acting
on behalf of the Pledgee and the Secured Parties; in that respect the Pledgee
may terminate any term deposit prior to its maturity.

8.2.   The Pledgee will have total and unlimited discretion as to the manner or
manners of enforcement and will not be required to have regard to the interests
of the Pledgor.

9.   EFFECTIVENESS OF SECURITY

9.1.   The Pledge shall be a continuing security and shall not be considered as
satisfied or discharged or prejudiced by any intermediate payment or by the
settlement of any part of the Secured Obligations and shall remain in full force
and effect until it has been released in accordance with the terms of this
Agreement upon the Discharge of Revolving Credit Secured Obligations.

9.2.   The Pledgor shall not be entitled to require the release of the Pledge
until the Discharge of Revolving Credit Secured Obligations, and the Pledgee
hereby undertakes, at the request of the Pledgor, to give release of the Pledge
no later than five Business Days after the Discharge of Revolving Credit Secured
Obligations, subject to delivery of any documents or certificates which the
Pledgee may reasonably request (including in particular, any certificates in
relation to the absence of voidness or voidability of payments under any
applicable laws).

9.3.   This Pledge shall be discharged by, and only by, the express release
thereof granted by the Pledgee pursuant to the terms of Clause 9.2 hereabove.
All reasonable costs and expenses associated with the release and discharge of
Pledge shall be borne by the Pledgor.

9.4.   The Pledge shall be cumulative, in addition to and independent of every
other security which the Pledgee or any Secured Party may at any time hold as
security for the Secured Obligations or any rights, powers and remedies provided
by law and shall not

10



--------------------------------------------------------------------------------



 



    operate so as in any way to prejudice or affect or be prejudiced or affected
by any security interest or other right or remedy which the Pledgee or any
Secured Party may now or at any time in the future have in respect of the
Secured Obligations.

9.5.   This Pledge shall not be prejudiced by any time or indulgence granted to
any person, or any abstention or delay by the Pledgee or any Secured Party in
perfecting or enforcing any security interest or rights or remedies that the
Pledgee or any Secured Party may now or at any time in the future have from or
against the Pledgor or any other person.

9.6.   No failure on the part of the Pledgee or any Secured Party, to exercise,
or delay on its part in exercising, any of its rights under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any further or other exercise of that or any other rights.

9.7.   Neither the obligations of the Pledgor contained in this Agreement nor
the rights, powers and remedies conferred to the Pledgee and the Secured Parties
under this Agreement or by law, nor the pledge created hereby shall be
discharged, impaired or otherwise affected by:

  9.7.1   any amendment to, or any variation, waiver or release of, any Secured
Obligation under the Revolving Credit Agreement or any other Revolving Credit
Loan Documents;     9.7.2   any failure to take, or to fully take, any security
contemplated by the Revolving Credit Agreement or otherwise agreed to be taken
in respect of the Secured Obligations;     9.7.3   any failure to realise or to
fully realise the value of, or any release, discharge, exchange or substitution
of, any security taken in respect of the Secured Obligations; or     9.7.4   any
other act, event or omission which, but for this Clause 9.7, might operate to
discharge, impair or otherwise affect any of the obligations of the Pledgor
contained in this Agreement, the rights, powers and remedies conferred to the
Pledgee and the Secured Parties under this Agreement, the Pledge or by law.

9.8.   For the avoidance of doubt, the Pledgor hereby waives any rights arising
(if any) under Article 2037 of the Luxembourg Civil Code.

9.9.   The Pledgor waives its right to the benefit of both “division” and
“discussion”.

9.10.   Neither the Pledgee nor any of the Secured Parties nor any of their
respective agents shall be liable by reason of (a) taking any action permitted
by this Agreement or (b)

11



--------------------------------------------------------------------------------



 



    any neglect or default in connection with the Pledged Assets or (c) the
realisation of all or any part of the Pledged Assets, except in the case of
gross negligence or wilful misconduct of such Pledgee or Secured Party (as
determined by the final, non-appealable judgment of a court of competent
jurisdiction), any and all joint liability being excluded.   10.   PARTIAL
ENFORCEMENT

    The Pledgee shall have the right to request enforcement of all or part of
the Pledged Assets in its most absolute discretion. No action, choice or absence
of action in this respect, or partial enforcement, shall in any manner affect
the security interest created hereunder over the Pledged Assets as it then shall
be (and in particular those Pledged Assets which have not been subject to
enforcement). The security interest thereover shall continue to remain in full
and valid existence until discharge or termination thereof, as the case may be.

11.   COSTS AND EXPENSES

    All reasonable costs, fees, stamp duties and other amounts incurred by the
Secured Parties or the Pledgee in connection with the negotiation, execution or
enforcement of this Agreement will be for the account of the Pledgor subject to
and in accordance with the provisions of the Revolving Credit Agreement.

12.   NOTICES

    Each notice or other communication to be given under this Agreement shall be
given in accordance with Section 11.1 of the Revolving Credit Agreement at the
addresses set out below::

To the Pledgor:
Novelis Luxembourg SA
att. Plant Manager
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 -1
Fax: + 352 51 86 64 210
cc:
Novelis AG
att. Legal Department
Sternenfeldstrasse 19
CH — 8700 Küsnacht ZH
Switzerland

12



--------------------------------------------------------------------------------



 



Phone: +41 44 386 2150
Fax: +41 44 386 2309
To the Pledgee:
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Fax: 312-453-5555

13.   SUCCESSORS   13.1.   This Agreement shall remain in effect despite any
amalgamation or merger or replacement (however effected) relating to the Pledgee
or any of the Secured Parties, and without prejudice to the provision of the
Revolving Credit Agreement, references to the Pledgee or any of the Secured
Parties shall be deemed to include any assignee or successor in title of the
Pledgee or any of the Secured Parties and any person who, under any applicable
law, has assumed the rights and obligations of the Pledgee or any of the Secured
Parties hereunder or under the Revolving Credit Agreement or to which under such
laws the same have been transferred or novated or assigned in any manner. To the
extent a further notification or registration or any other step is required by
law to give effect to the above, such further registration shall be made and the
Pledgor hereby gives power of attorney to the Pledgee to make any notifications
and/or to submits any required registrations, or to take any other steps, and
undertakes to do so itself if so requested by the Pledgee.   13.2.   For the
purpose of Article 1278 of the Luxembourg Civil Code, to the extent required
under applicable law and without prejudice to any other terms hereof or of the
Revolving Credit Agreement and in particular of Clause 13.1 hereabove, in the
event of any assignment, transfer, novation or disposal of a part or all of its
rights and obligations by the Pledgee under the Revolving Credit Agreement, such
Pledgee hereby expressly maintains, which the Pledgor accepts, all its rights
and privileges hereunder for the benefit of its successor and assignees, so that
the Pledge herein created will secure the Secured Obligations to the benefit of
such successor and/or assignee (as the case may be), without further
formalities.   14.   LIABILITY       Neither the Pledgee nor any of the Secured
Parties shall be liable for the loss or wrongful delivery of, or damage to, the
Pledged Assets, howsoever arising, save to the extent that such loss, wrongful
delivery or damage is caused by the gross negligence

13



--------------------------------------------------------------------------------



 



    of wilful misconduct of the relevant Pledgee or Secured Party, any and all
joint liability being excluded.   15.   SEVERABILITY       Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.   16.   NO
WAIVER; CUMULATIVE REMEDIES       Neither the Pledgee nor any of the Secured
Parties shall by any act, delay, and omission or otherwise be deemed to have
waived any of its rights or its remedies hereunder and no waiver shall be valid
unless in writing, signed by or on behalf of the Pledgee, acting on its own
behalf or on behalf of the Secured Parties, and then only to the extent therein
set forth. A waiver by or on behalf of the Pledgee, acting on its own behalf or
on behalf of the Secured Parties, of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Pledgee would otherwise have on any future occasion. No failure to exercise nor
any delay in exercising on the part of the Pledgee, any right, power or
privileges hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.   17.   WAIVERS, AMENDMENTS       Neither this
Agreement nor any terms or conditions hereof may be amended, changed, waived,
discharged, terminated or otherwise modified unless such amendment, change,
waiver, discharge, termination or modification is in writing duly executed by
the Pledgee, and is otherwise in accordance with the terms of the Revolving
Credit Agreement. This Agreement and all obligations of the Pledgor hereunder
shall be binding upon the successors and assigns of the Pledgor, and shall,
together with the rights and remedies of the Pledgee and Secured Parties
hereunder, inure to the benefit of the Pledgee and the Secured Parties and their
respective successors and assigns.   18.   ASSIGNMENT       The Pledgor may not
assign or transfer all or any part of their rights or obligations hereunder. The
Pledgee may assign or transfer all or any of its respective rights and
obligations hereunder. Clause 13.2 shall apply mutatis mutandis.

14



--------------------------------------------------------------------------------



 



19.   GOVERNING LAW       This Agreement shall be governed by and be construed
in accordance with Luxembourg law.   20.   JURISDICTION       With respect to
any proceedings arising in connection with this Agreement, the Pledgor
irrevocably submits to the jurisdiction of the Luxembourg courts,
notwithstanding the right of the Pledgee to take proceedings in any other
jurisdiction.   21.   CONFLICTING PROVISIONS   21.1.   In the event of a direct
conflict between the terms and provisions contained in this Agreement and the
terms and provisions contained in the Revolving Credit Agreement, it is the
intention of the parties hereto that such terms and provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of the Revolving
Credit Agreement shall control and govern.   21.2.   Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent and the other
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the Revolving Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by Collateral Agent.

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

15



--------------------------------------------------------------------------------



 



SIGNATURE PAGE First ranking account pledge

          The Pledgor:

NOVELIS LUXEMBOURG S.A.
    By:                       The Pledgee and Collateral Agent:

BANK OF AMERICA, N.A.
    By:         Name:   Peter M. Walther      Title:   Senior Vice President   

16



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
LIST OF BANK ACCOUNTS
Deposit Accounts, Securities Accounts and Commodity Accounts

                          TYPE OF       BANK OR         OWNER   ACCOUNT  
CURRENCY   INTERMEDIARY   ACCOUNT NUMBERS   Address
Novelis Luxembourg S.A.
  Current Account   EUR   BGL-BNP Paribas SA     BGL-BNP Paribas SA
50, boulevard Kennedy
L-2951 Luxembourg
 
                   
Novelis Luxembourg S.A.
  Current Account   USD   BGL-BNP Paribas SA     BGL-BNP Paribas SA
50, boulevard Kennedy
L-2951 Luxembourg
 
                   
Novelis Luxembourg S.A.
  Current Account   GBP   BGL-BNP Paribas SA     BGL-BNP Paribas SA
50, boulevard Kennedy
L-2951 Luxembourg
 
                   
Novelis Luxembourg SA
  Current Account   EUR   BGL-BNP Paribas SA  
  BGL-BNP Paribas SA
50, boulevard Kennedy
L-2951 Luxembourg

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
NOVELIS LUXEMBOURG S.A.
Zone Industrielle Riedgen
L-3401 Dudelange
Registre de Commerce et des Sociétés Luxembourg: B19.358
[•] 2010
BY FAX AND REGISTERED MAIL
To: [•]
Fax: +352 [•]
Notice of pledge over bank account held
by NOVELIS LUXEMBOURG (as Pledgor)
with [•] (as Account Bank)
Dear Madam, Dear Sir,
(1) We hereby notify you that we have pledged the assets credited now or in the
future on our following account held with your bank as follows: IBAN LU[•] (the
“Pledged Account”) in favour of BANK OF AMERICA, N.A. acting as Pledgee and
Collateral Agent for itself and for the Secured Parties under the Revolving
Credit Agreement in accordance with a First Ranking Account Pledge Agreement
dated December 17, 2010 between Novelis Luxembourg S.A. as Pledgor and BANK OF
AMERICA, N.A. as Pledgee (the “Account Pledge Agreement”). For your information
we attach a copy of the Account Pledge Agreement.

    So long as no Event of Default (as defined in the Account Pledge Agreement)
has occurred which is continuing, unremedied or unwaived, the Pledgor shall be
entitled to debit the Pledged Account of any cash monies held thereon subject to
the provisions of the Revolving Credit Agreement (as defined in the Account
Pledge Agreement). Following the occurrence of an Event of Default, the Pledgee
shall be entitled to receive and freely apply all sums paid or payable in
respect of the Pledged Assets. It is at the charge of the Pledgee to inform the
Account Bank that an Event of Default has occurred.

(2)   The Account Bank is hereby expressly notified of, and instructed to
inscribe, the pledge on the Pledged Account in favour of the Pledgee for itself
and for the Secured Parties in accordance with the Account Pledge Agreement.

 



--------------------------------------------------------------------------------



 



    To the extent applicable, if the assets held on the Pledged Account comprise
fungible securities and other financial instruments, the Account Bank should
immediately upon receipt of this notice earmark such securities and other
financial instruments as being pledged in favour of the Secured Parties
represented by the Pledgee by way of an inscription of the security interest
created under the Account Pledge Agreement in the Account Bank’s books.

(3)   The Pledgor and the Pledgee expressly accept that the Account Bank shall
not assume any liabilities in the execution on the Account Pledge Agreement and
shall also not be liable for any loss or damage suffered by the Pledgor or the
Pledgee save in respect of such loss or damage which is suffered as a result of
wilful misconduct or gross negligence of the Account Bank. It is specifically
agreed that the Account Bank shall have no responsibility nor duty to check that
the conditions set out in the Account Pledge Agreement or any other agreement
and defined in these agreements as “Default” or “Event of Default”,
“Enforcement” or “Enforcement Event” are fulfilled.

(4)   The parties to the Account Pledge Agreement expressly agreed that
acceptance of the terms of the Account Pledge Agreement by the Account Bank does
not imply any obligation for the Account Bank to guarantee any commitments of
the Pledgor towards the Pledgee or towards any other party to any agreement
mentioned in the Account Pledge Agreement.

(5)   The Account Bank hereby expressly disclaims any warranty, guarantee,
conditions, covenant and representations regarding any other agreement referred
to in the Account Pledge Agreement as well as to the conformity of the
provisions of the Account Pledge Agreement with Luxembourg law. Any transfers,
realisations or enforcement that the Account Bank may conduct in favour of or on
behalf of the Pledgee shall in any event be limited to the value of the cash
claims, securities and credit balances of the Account on the date of any
transfer, realisation or enforcement.

(6)   The Pledgor will indemnify the Account Bank and keep the Account Bank
indemnified against all reasonable and duly documented damages, losses, actions,
claims, expenses, demands and liabilities which may be incurred by or made
against the Account Bank for anything done or omitted in the exercise or
purported exercise of the powers contained herein other than to the extent that
such damages, losses, actions, claims, expenses, demands and liabilities are
incurred or made against the Account Bank as a result of gross negligence or
wilful misconduct of the Account Bank.

(7)   The Account Bank hereby confirms that it is not aware of any prior
encumbrances over the Pledged Account or the Pledged Assets. The Account Bank
hereby releases any pledge or lien (resulting from the application of its
general terms and conditions or any other agreement) over the Pledged Account or
Pledged Assets and waives any

19



--------------------------------------------------------------------------------



 



    right of retention, set-off and, more generally, any rights that may
adversely affect the Pledge and waives any option to create new pledges or liens
over the Pledged Account

(8)   In case of discrepancies between the Account Pledge Agreement and this
Acknowledgement, the latter shall prevail.

(9)   These undertakings are for the benefit of the Account Bank only and shall
not in any way affect the relation between the Pledgor and the Pledgee. This
Acknowledgement shall in no way affect the rights of the Pledgee or the
obligations of the Pledgor under the Account Pledge Agreement, or the existence,
perfection, continuity or enforceability of the Pledge constituted thereunder.

(10)   We would like to invite you to accept and acknowledge the creation of the
pledge over the Pledged Account.

Yours faithfully,
 
Novelis Luxembourg S.A.
Name: [•]
Title: [•]
To the attention of:
And
BANK OF AMERICA, N.A., as the Collateral Agent
By signing hereunder, we hereby acknowledge the creation of the pledge over the
Pledged Account and we accept to waive our first ranking right of pledge in
respect of the Pledged Account existing pursuant to our general account terms.

[•]
(as Account Bank)
By:
Date:                                         

20



--------------------------------------------------------------------------------



 



Execution copy
 
GUARANTEE
granted by
Novelis Luxembourg SA
To
BANK OF AMERICA, N.A.
acting for itself and on behalf of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Revolving Credit Agreement
dated as
of December 17th, 2010.

 



--------------------------------------------------------------------------------



 



INDEX

          1.  
DEFINITIONS AND INTERPRETATION
  - 4 - 2.  
GUARANTEE
  - 5 - 3.  
UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX
  - 8 - 4.  
GUARANTOR’S UNDERTAKINGS
  - 9 - 5.  
REPRESENTATIONS AND WARRANTIES
  - 9 - 6.  
ASSIGNMENTS AND TRANSFERS
  - 10 - 7.  
COSTS AND EXPENSES
  - 10 - 8.  
NOTICES
  - 10 - 9.  
SUCCESSOR AGENT
  - 11 - 10.  
SEVERABILITY
  - 11 - 11.  
WAIVERS AND MODIFICATIONS
  - 11 - 12.  
COUNTERPARTS
  - 11 - 13.  
LAW AND JURISDICTION
  - 11 -

- 2 -



--------------------------------------------------------------------------------



 



This Guarantee (the “Guarantee”) is made on December 17th, 2010 between:

(1)   NOVELIS Luxembourg SA, a company with limited liability existing under the
laws of Luxembourg, having its registered office at Zone Industrielle Riedgen
L-3401 Dudelange, registered with the Trade and Companies Register under number
B 19.358 (the “Guarantor”);

and

(2)   Bank of America, N.A., acting for itself and in the name and on behalf of
the Secured Parties (as defined in the Revolving Agreement referred to below)
(the “Collateral Agent”).

PREAMBLE:

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (the
“Revolving Credit Agreement”) among NOVELIS INC., a corporation formed by
amalgamation under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596, and NOVELIS AG, a stock corporation (AG) organized
under the laws of Switzerland, AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, Bank
of America, N.A., as issuing bank, U.S. swingline lender and administrative
agent for the Secured Parties and the issuing bank, the Collateral Agent and The
Royal Bank of Scotland PLC, as European swingline lender, the Lenders and
Issuing Bank have agreed to provide a credit facility to the Borrowers to
finance the mutual and collective business enterprise of the Loan Parties (as
defined therein) upon the terms and subject to the conditions of the Revolving
Credit Agreement.   (B)   Pursuant to the Revolving Credit Agreement, the
Guarantor is required to become a Loan Party and guarantee the Guaranteed
Obligations (as defined in Section 1.1 below) in order to induce the Lenders to
make additional Loans and the Issuing Bank to issue Letters of Credit and as
consideration for the Loans previously made by the Lenders and Letters of Credit
previously issued by the Issuing Banks and as consideration for the other
agreements of the Lenders and the Agents under the other Revolving Credit Loan
Documents (as defined in the Intercreditor Agreement).

- 3 -



--------------------------------------------------------------------------------



 



        (C)   Pursuant to an intercreditor agreement, dated December 17th, 2010
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) between, among other parties, the
Borrowers, the Guarantors, and the other Companies party thereto, the Term Loan
Administrative Agent, the Term Loan Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (as all those
terms defined therein), and certain other persons which may be or became parties
thereto have agreed to the relative priority of the respective Liens of the
Claimholders on the Collateral (all those terms being defined in the
Intercreditor Agreement) and certain other rights, priorities and interests as
set forth therein.   (D)   The Collateral Agent acts in accordance with the
terms of the Intercreditor Agreement.   (E)   The Collateral Agent and Secured
Parties require the Guarantor to unconditionally and irrevocably guarantee the
prompt and complete payment and performance by the Loan Parties of their
obligations under the Revolving Credit Agreement, as further set forth in this
Guarantee.

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Guarantee:       “Business
Day” means one day on which the commercial banks in Luxembourg are open for
normal business transactions;       “Discharge of Revolving Credit Secured
Obligations” shall have the meaning ascribed to it in the Intercreditor
Agreement.       “Guaranteed Obligations” shall have the meaning given that term
in Section 7.01 of the Revolving Credit Agreement.   1.2   Unless defined
otherwise herein, capitalized terms and expressions used herein shall have the
meaning ascribed to them in the Revolving Credit Agreement.   1.3   In this
Guarantee, (a) a person includes its successors and assigns; (b) headings are
for convenience of reference only and are to be ignored in construing this
Guarantee and (c) references to any agreement or document are references to that
agreement or document as amended, varied, supplemented, substituted or novated
from time to time, in accordance with its terms.

- 4 -



--------------------------------------------------------------------------------



 



2.   GUARANTEE   2.1   The Guarantor irrevocably commits in the event any of the
other Loan Parties shall at any time fail to perform any of the Guaranteed
Obligations, to perform at first demand and as an independent obligation
(“garantie à première demande”) and without the right to dispute payment on
grounds pertaining to the obligations or the personal situation of such other
Loan Parties (“bénéfice de discussion”) or to require the division of payments
between itself and such other Loan Parties (“bénéfice de division”), any such
payment obligations in place of such other Loan Parties. The Guarantor
irrevocably and unconditionally waives expressly its right to benefit of
articles 2021 (discussion), 2026 (division) and article 2037 of the Luxembourg
Civil Code and further waives as right or requirement that the Collateral Agent
in the event of any default by any of the other Loan Parties first make a demand
or seek enforcement against any of the other Loan Parties or any other party.  
    For the avoidance of doubt, this Guarantee does not constitute a
“cautionnement” within the meaning of articles 2011 ff. of the Luxembourg Civil
Code, but an independent first demand guarantee, and references to the
indebtedness are only for the assessment of the amounts payable under this
Guarantee and for the determination of the time when this Guarantee may be
called upon.   2.2   In order to secure its obligations under this Guarantee and
the Revolving Credit Agreement, the Guarantor has agreed to provide the
Collateral Agent with the Collateral represented by the following Luxembourg
security documents:       - a first ranking pledge over its bank accounts;      
- a second ranking pledge over its receivables;       - a transfer for security
purposes over receivables.       If the Guarantor is to acquire further real
property, either as full legal owner or under a land lease, or other Collateral
at any time in the future and as long as this Guarantee is effective, it shall
comply with clause 5.11 (c) of the Revolving Credit Agreement.   2.3   The
Guarantor hereby expressly acknowledges that the meaning of the term “Guaranteed
Obligations” used in this Guarantee (and consequently the extent of its
undertaking under this Guarantee) is defined by reference to the Revolving
Credit Agreement and the Guarantor expressly confirms that it fully understands
and accepts such definition of the terms “Guaranteed Obligations” used in this
Guarantee.

- 5 -



--------------------------------------------------------------------------------



 



        2.4   In the event where any Loan Party fails to pay or perform timely
any Guaranteed Obligation, subject to Section 3 below, the Collateral Agent will
be entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.  
2.5   The Collateral Agent will make any demand for damages under Section 2.4
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3 below, the Guarantor so notified by the Collateral Agent shall pay
within 5 Business Days of that first demand.   2.6   The Guarantor understands
and agrees that the Guarantee is a continuing, absolute and unconditional
(subject to Section 3 below) guarantee of payment without regard to (a) the
validity or enforceability of the Revolving Credit Agreement or any other
applicable Revolving Loan Document, any of the Guaranteed Obligations, or any
collateral security therefor or guarantee or right of set-off with respect
thereto at any time or from time to time held by the Collateral Agent or any
applicable Secured Party, (b) any defense, set-off or counterclaim which may at
any time be available to or be asserted by the Loan Parties against the
Collateral Agent or any applicable Secured Party (including, but not limited to,
any right the Loan Parties may have to first require the Collateral Agent to
proceed against or enforce any other rights, security or claim payment from a
person before claiming payment from the Guarantor under this Guarantee), or
(c) any other circumstance whatsoever which constitutes, or might be construed
to constitute, a discharge of the Guaranteed Obligations.   2.7   When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against the Guarantor, the Collateral Agent may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Loan Parties, or any other person or against
any collateral security or guarantee for the Guaranteed Obligations, or any
right of set-off with respect thereto, and any failure by the Collateral Agent
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Loan Parties or any other person or to realize upon any
such collateral security or guarantee or to exercise any such right of set-off
shall not relieve the Guarantor of any applicable obligation or liability under
this

- 6 -



--------------------------------------------------------------------------------



 



    Guarantee, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
applicable Secured Party against the Guarantor.   2.8   Subject to Section 3
below, the Guarantor’s obligations under this Guarantee will not be discharged,
suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Revolving Credit Agreement;     (ii)   any default, failure or delay in the
performance by the Loan Parties of the Guaranteed Obligations;     (iii)   any
waiver of or consent to departure from the provisions of, or any amendment to
this Guarantee, the Revolving Credit Agreement or any applicable Revolving Loan
Document, except when made in writing and executed by the Guarantor and the
Collateral Agent;     (iv)   any bankruptcy, receivership or any other
insolvency proceeding related to any Loan Party or its property or any merger,
reorganization, dissolution, sale of assets, or other winding up of any Loan
Party; or     (v)   any other circumstance which may otherwise constitute a
defense available to, or a discharge of, the Guarantor in respect of its
obligations under this Guarantee.

2.9   This Guarantee will be valid and will remain in full force until the
Discharge of Revolving Credit Secured Obligations, and no further Guaranteed
Obligations are capable of arising thereafter.   2.10   The provisions of
Sections 2.12 (with respect to Taxes), 2.15, 2.22, 2.23 and 7.10 of the
Revolving Credit Agreement are hereby incorporated, mutatis mutandis, and shall
apply to this Agreement, the parties hereto and the Secured Parties as if set
forth herein.   2.11   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Revolving Credit Agreement, it is the intention of the parties hereto that
such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Revolving Credit Agreement shall
control and govern.   2.12   Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Collateral Agent, for the benefit
of the Secured Parties, pursuant to this Guarantee and the exercise of any right
or remedy by the Collateral Agent and

- 7 -



--------------------------------------------------------------------------------



 



    the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Guarantee, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the
Revolving Credit Agreement, including Article X thereof, shall govern and
control the exercise of remedies by Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the
extent that the obligations of the Guarantor under this Guarantee are for the
exclusive benefit of the Guarantor’s direct and indirect parent entities and
Affiliates (except the Guarantor’s (direct or indirect) Subsidiaries), the
following shall apply:

  a)   Notwithstanding any thing to the contrary,         the obligations and
liabilities of the Guarantor under this Guarantee, and         the obligations
secured by the Collateral granted by such Guarantor pursuant to the Revolving
Credit Agreement and any other Revolving Credit Loan Documents,         shall at
no time, in aggregate, exceed an amount equal to the maximum financial capacity
of such Guarantor, such maximum financial capacity being limited to ninety-five
per cent (95%) of the net Guarantor’ capitaux propres (as referred to in article
34 of the Luxembourg law of 19th December 2002 on the commercial register and
annual accounts, where the capitaux propres mean the shareholders’ equity
(including the share capital, share premium, legal and statutory reserves, other
reserves, profit and losses carried forward, investment subsidies and regulated
provisions) of such Guarantor as shown in the latest financial statements
(comptes annuels) available at the date of the relevant payment hereunder and
approved by the shareholders of such Guarantor and certified by the statutory
auditor as the case may be a or as applicable its external auditor (“réviseur
d’entreprises”), if required by law.     b)   none of the above restrictions
shall apply to the extent of

  (i)   the total payment obligations of such Guarantor’s Subsidiaries under the
Revolving Credit Agreement and any other Revolving Credit Loan Documents; and

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   the payment obligations of any Loan Party where that Loan Party is not
a subsidiary of the Guarantor, up to an amount equal to the amounts borrowed
(directly or indirectly) by way of intra-group loans from such Loan Party by the
Guarantor or such Guarantor’s Subsidiaries.

      The obligations and liabilities of the Guarantor under this Guarantee
shall not include any obligation which, if incurred, would constitute either
(a) a misuse of corporate assets as defined under Article 171-1 of the
Luxembourg Company Act of August 10, 1915, as amended from time to time, (the
“Luxembourg Company Act”) or (b) financial assistance.

3.2   The Guarantor shall use reasonable efforts to take and cause to be taken
all and any other action, including if required the passing of any shareholders’
resolutions to approve any payment under this Guarantee or the Revolving Credit
Agreement and the other Revolving Loan Documents, which may be required as a
matter of Luxembourg law or standard business practice as existing at the time
it is required to make a payment under this Guarantee or the Revolving Credit
Agreement and the other Revolving Loan Documents in order to allow for prompt
payment of such payments under this Guarantee or the Revolving Credit Agreement
and other Revolving Loan Documents, as applicable.   4.   GUARANTOR’S
UNDERTAKINGS   4.1   The Guarantor agrees and undertakes:   4.1.1   to execute
all such documents or instruments and do any act (including registrations,
filings or the like) that the Collateral Agent may reasonably request for the
protection or perfection of the Guarantee conferred herewith in favour of the
applicable Secured Parties;   4.1.2   not to sell, transfer or otherwise dispose
of its assets, unless otherwise permitted by the applicable Loan Documents; and
  4.1.3   not to create or allow to subsist any security interest, except as
permitted under the Revolving Credit Agreement or as provided for by mandatory
provisions of Luxembourg law over or in respect of its assets or permit to be
done, anything which would foreseeable depreciate, jeopardize or otherwise
directly or indirectly prejudice the value to the applicable Secured Parties of
the Guarantor’s assets, unless otherwise permitted by the applicable Loan
Documents.

- 9 -



--------------------------------------------------------------------------------



 



  5.   REPRESENTATIONS AND WARRANTIES

5.1   Without prejudice to the representations and warranties made under the
Revolving Credit Agreement, the Guarantor represents and warrants to the
Collateral Agent that, as of the date hereof:   5.1.1   it is a company duly
established, validly existing and registered under the laws of Luxembourg,
capable of suing and being sued in its own right and having the power and
authority and all necessary governmental and other material consents, approvals,
licenses and authorizations under any applicable jurisdiction to own its
property and assets and to carry on its business as currently conducted; and  
5.1.2   this Guarantee (i) constitutes its legal, valid and binding obligations
enforceable against it pursuant to its terms and (ii) creates a valid, effective
and independent guarantee under Luxembourg law in favor of the Collateral Agent
and the applicable Secured Parties.   6.   ASSIGNMENTS AND TRANSFERS   6.1   The
rights and obligations of the Guarantor under this Guarantee may not be assigned
or transferred without the prior written consent of the Collateral Agent, except
as may be otherwise provided in the Revolving Credit Agreement.   6.2   For the
purpose of Article 1278 and ff. of the Luxembourg Civil Code, to the extent
required under applicable law and without prejudice to any other terms hereof or
of the other Loan Documents the Collateral Agent hereby expressly reserves the
preservation of this Guarantee and the security interests created in connection
herewith or pursuant to any other Security Document in case of assignment,
novation, amendment or any other transfer of the obligations of the Loan Parties
or any other rights arising for them under any of the Loan Documents.   7.  
COSTS AND EXPENSES       The Guarantor shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Guarantee and the security arrangements referred to herein or the
exercise of any rights hereunder and the Guarantor shall reimburse and indemnify
the Collateral Agent for any such costs or expenses reasonably incurred by it.  
8.   NOTICES       All notices or other communications made or given in
connection with this

- 10 -



--------------------------------------------------------------------------------



 



    Guarantee shall be made in accordance with Section 11.01 of the Revolving
Credit Agreement.

  a)   Notices shall be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Guarantee shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.   9.   SUCCESSOR
AGENT       If a successor of the Collateral Agent is appointed pursuant to the
relevant provisions of the Revolving Credit Agreement, the Collateral Agent will
hereunder automatically be replaced by the successor Collateral Agent as party
to this Guarantee, upon notice to the Guarantor of the appointment of the
successor Collateral Agent.   10.   SEVERABILITY       If any provision of this
Guarantee is or becomes illegal, invalid or unenforceable in any jurisdiction,
this shall not affect or impair (i) the validity or enforceability in that
jurisdiction of any other provision of this Guarantee or (ii) the validity or
enforceability in any other jurisdiction of that or any other provision of this
Guarantee, and the parties will negotiate in good faith to replace the relevant
provision by another provision reflecting as closely as possible the original
intention and purpose of the parties.   11.   WAIVERS AND MODIFICATIONS      
This Guarantee may be terminated, amended or modified only specifically and in
writing signed by the parties hereto, or as otherwise provided in the Revolving
Credit Agreement.   12.   COUNTERPARTS       This Guarantee may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument.   13.   LAW AND JURISDICTION   13.1   This Guarantee shall
be governed by and construed in accordance with the substantive laws of
Luxembourg.

- 11 -



--------------------------------------------------------------------------------



 



        13.2   Subject to the subsequent paragraph, the district court of the
judicial district of Luxembourg, sitting in commercial matters (Chambre
commerciale), shall have exclusive jurisdiction for all disputes, differences or
controversies relating to, arising from or in connection with this Guarantee.  
13.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Guarantee may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under the Revolving Credit Agreement,
provided that a legal action or proceeding under the Revolving Credit Agreement
is already pending before such court or a claim under the Revolving Credit
Agreement is submitted simultaneously with a claim in respect to this Guarantee
to such court. By execution and delivery of this Guarantee, the Guarantor hereby
accepts for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.   13.4   The Guarantor hereby irrevocably designates,
appoints and empowers Novelis Corporation, attn: Charles Aley, Secretary, 6060
Parkland Blvd., Mayfield Heights OH 44124-4185, USA (telephone number: +1 440
423 6917) (telecopy number: +1 440 423 6663 (the “Process Agent”), in the case
of any suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of, or in connection with, this Guarantee. Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Guarantor in care of the Process Agent at the
Process Agent’s above address, and the Guarantor hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. The
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

- 12 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

 
BANK OF AMERICA, N.A.
as Collateral Agent for itself and on behalf of the Secured Parties

Date:
      By:           Name:   Peter M. Walther        Title:   Senior Vice
President   

- 13 -



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE

 
Novelis Luxembourg SA,
as Guarantor

Date:
      By:           Name:           Title:        

- 14 -



--------------------------------------------------------------------------------



 



Transfer for security purposes over receivable agreement

Execution copy
NOVELIS LUXEMBOURG S.A.
AS TRANSFEROR
AND
BANK OF AMERICA, N.A.
AS TRANSFEREE
 
TRANSFER FOR SECURITY PURPOSES
OVER RECEIVABLES AGREEMENT
 
Elvinger, Hoss & Prussen
2, place Winston Churchill
B.P. 425
L-2014 Luxembourg





--------------------------------------------------------------------------------



 



THIS TRANSFER FOR SECURITY PURPOSES OVER RECEIVABLES AGREEMENT (hereafter the
“Transfer Agreement” or the “Agreement”) is made on December 17th, 2010
AMONG:
NOVELIS LUXEMBOURG S.A. (previously Novelis Luxembourg Participations S.A.), a
company with limited liability existing under the laws of Luxembourg, having its
registered office at Zone Industrielle Riedgen, L-3401 Dudelange, registered
with the Trade and Companies Register under number B 19.358 (hereinafter, the
“Transferor”);
AND:
BANK OF AMERICA, N.A., acting for itself and in the name and on behalf of the
Secured Parties (as defined below) (hereinafter the “Pledgee” or as the
“Collateral Agent”);
(hereinafter the “Tranferee”);
The Transferor and the Transferee shall each be referred to as a “Party” and,
collectively, the “Parties”.
WHEREAS

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I of the Term Loan Agreement),
the Lenders, and Bank of America, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and Collateral Agent for the Lenders, the
Borrower has requested the Lenders to extend credit in the form of Term Loans on
the Closing Date (as defined therein).

(B)   Pursuant to a credit agreement, dated as of December 17th, 2010 (the
“Revolving Credit Agreement”) among NOVELIS INC., a corporation formed by
amalgamation under the Canada Business Corporations Act (the “Parent Borrower”)
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and

2



--------------------------------------------------------------------------------



 



    Wales with registered number 00279596, and NOVELIS AG, a stock corporation
(AG) organized under the laws of Switzerland, AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors,
the Lenders, Bank of America, N.A., as issuing bank, U.S. swingline lender and
administrative agent for the Secured Parties and the issuing bank, as Collateral
Agent and The Royal Bank of Scotland PLC, as European swingline lender (all
those terms being defined therein) the Lenders and Issuing Banks have agreed to
provide a credit facility to the Borrowers to finance the mutual and collective
business enterprise of the Loan Parties (as defined therein) upon the terms and
subject to the conditions of the Revolving Credit Agreement.

(C)   Pursuant to an intercreditor agreement, dated December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) between, among other parties, the Borrower,
the Guarantors, and the other Companies party thereto, the Term Loan
Administrative Agent, the Collateral Agent, the Revolving Credit Administrative
Agent and the Revolving Credit Collateral Agent (as all those terms defined
therein), and certain other persons which may be or became parties thereto have
agreed to the relative priority of the respective Liens of the Claimholders on
the Collateral (all those terms being defined in the Intercreditor Agreement)
and certain other rights, priorities and interests as set forth therein.

(D)   The Transferee acts in accordance with the terms of the Intercreditor
Agreement on behalf of and for the benefit of itself as Collateral Agent and
agrees that the security over receivables granted hereby shall be realised by it
in the circumstances described in and allocated as set out in the Intercreditor
Agreement.

(E)   As security for its obligations under the Term Loan Agreement and the
Revolving Credit Agreement, the Transferor has agreed to enter into this
Agreement and to perform the obligations and take the actions described herein.

IT IS AGREED as follows:

(1)   DEFINITIONS AND INTERPRETATION

1.1.   In this Agreement, terms defined in the Term Loan Agreement and in the
Revolving Credit Agreement have the same meaning when used in this Agreement,
terms defined above have the same meaning when used in this Agreement, and the
following terms have the following meanings:

    “Business Day” means a day other than a Saturday or a Sunday on which banks
in Luxembourg are open for normal business.

3



--------------------------------------------------------------------------------



 



    “Debtors” means all and any persons / third parties owing claims to the
Transferor and a “Debtor” means any or each of them, including all clients and
other debtors of commercial receivables to the Transferor as set out in
Schedule 1 hereto.

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to it in the Intercreditor Agreement.

    “Enforcement Event” means the “Event of Default” under the Term Loan
Agreement and/or the “Event of Default” under the Revolving Credit Agreement.

    “Guarantor/Guarantors” has the meaning as set out in the Term Loan Agreement
and/or Revolving Credit Agreement.

    “Lender” and “Lenders” have the respective meanings as set out in the Term
Loan Agreement and/or Revolving Credit Agreement.

    “Loan Documents” means the Loan Documents as defined in the Term Loan
Agreement and/or Revolving Credit Agreement.

    “Rights of Recourse” means all and any rights, actions and claims the
Transferor may have against any Guarantor or any other company, person or entity
having granted security or giving a guarantee for the Secured Obligations
including, in particular, any rights of recourse the Transferor may have under
the terms of article 2028 ss. of the Luxembourg Civil Code (including, for the
avoidance of doubt, any right of recourse prior to enforcement), or any right of
recourse by way of subrogation and any other similar right, action or claim
under any applicable law.

    “Secured Assets” means all claims and related rights, regardless of the
nature thereof, whether actual, future or contingent, whether owed jointly or
severally and whether subordinated or not, owed from time to time by any Debtor
to the Transferor.

    “Secured Obligations” means the “Secured Obligations” as defined in the Term
Loan Agreement and/or the “Secured Obligations” as defined in the Revolving
Credit Agreement.

    “Secured Parties” means the “Secured Parties” as defined in the Term Loan
Agreement and/or the “Secured Parties” as defined in the Revolving Credit
Agreement.

    “Transfer” means the transfer of title for security purposes (transfert de
propriété à titre de garantie) in relation to the Secured Assets under and
pursuant to this Agreement.

4



--------------------------------------------------------------------------------



 



1.2.   Unless a contrary indication appears, any reference in this Agreement to
“Transferor”, “Secured Parties”, “Transferee”, “Revolving Credit Collateral
Agent”, “Term Loan Collateral Agent”, “Guarantor” or “Lender” shall be construed
so as to include their successors in title, permitted assignees and permitted
transferees.

1.3.   In this Agreement, any reference to (a) a “Clause” is, unless otherwise
stated, a reference to a Clause hereof and (b) to any agreement (including this
Agreement) is a reference to such agreement as amended, varied, modified or
supplemented (however fundamentally, including in case of a increase of the
Secured Obligations) from time to time. Clause headings are for ease of
reference only.

1.4.   This Agreement may be executed in any number of counterparts and by way
of facsimile exchange of executed signature pages, all of which together shall
constitute one and the same Agreement.

1.5   The Intercreditor Agreement shall apply in full to any exercise of rights
and enforcement of security by the Transferee.   (2)   CREATION OF SECURITY AND
PERFECTION

2.1   As security for the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise of the Secured Obligations, the Transferor
hereby transfers in accordance with Part III of the Luxembourg law of 5th
August 2005 on financial collateral arrangements (the “Law”) all the Secured
Assets as continuing security in favour of the Transferee (acting for itself and
on behalf of the Secured Parties under the Revolving Agreement and the Secured
Parties under the Term Loan Agreement) for the prompt and complete payment when
due and discharge of all Secured Obligations.

2.2   Until the security created hereunder has become enforceable pursuant to
clause (Enforcement), payments due to the Transferor in respect of the Secured
Assets may be made to the Transferor and, until an Enforcement Event, the
Transferor may deal freely with such payments. Following the occurrence of an
Enforcement Event, which is continuing, the Transferee shall be entitled to
receive and freely apply all sums paid or payable under the charged receivables.

2.3   Notwithstanding clause 2.2 or any provision of this Agreement, the
Transferee may at any time following the occurrence of an Enforcement Event
notify this Agreement and the security created thereby to some or all of the
Debtors.

5



--------------------------------------------------------------------------------



 



2.4   Without prejudice to the above provisions, the Transferor hereby
irrevocably authorises and empowers the Transferee to cause any formal steps to
be taken or to take for the purpose of perfecting the present Transfer and, for
the avoidance of doubt, undertakes to take any such steps itself if so requested
by the Transferee including if relevant remittance or endorsement to the
Transferee of notes or other documents evidencing the receivables pledged
hereunder, inscription in any register of registered receivables or notification
to any Debtor.

2.5   The Transferor undertakes to reiterate the above formalities each time
that the Pledge will be extended to future/other Secured Assets, as agreed by
the parties thereto.   (3)   RIGHTS OF THE TRANSFEREE

    Neither the Transferee, nor the Secured Parties shall be required in any
manner to perform or fulfil any obligations of the Transferor in respect of the
Secured Assets, or to make any payment, or to make any inquiry as to the nature
of sufficiency of any payment received, or to present or file any claim or take
any other action to collect or enforce the payment of any amount to which it (or
they) may have been or to which they may be entitled thereunder at any time.
More specifically, the Transferee shall not be liable (save in case of gross
negligence or wilful misconduct of the Transferee, as determined by the final,
non-appealable judgment of a court of competent jurisdiction) for any failure to
collect or realise the Secured Obligations or any collateral security or
guarantee therefor, or any part thereof, or for any delay in so doing, nor shall
the Transferee be under any obligation to take any action whatsoever with regard
thereto.   (4)   ENFORCEMENT

4.1   Subject always to and in compliance with the provisions of the
Intercreditor Agreement, upon the occurrence and during the continuation of an
Enforcement Event, the Transferee shall be entitled, without any prior notice,
to enforce the security created hereunder in the most favourable manner provided
for by Luxembourg law, and in particular to notify this Agreement and the
Transfer created hereby to all or some of the Debtors (as set out in Schedule 2
hereto) and request payment of all amounts which may become due in respect of
receivables directly to the Transferee as from the time of such notification.

4.2   To the extent permitted by applicable law, the Transferee will have total
and unlimited discretion as to the manner or manners of enforcement and will not
be required to have regard for the interests of the Transferor or the Debtors.

4.3   Any proceeds of enforcement received by the Secured Parties or the
Transferee

6



--------------------------------------------------------------------------------



 



    shall be applied in accordance with the order and priority set forth under
the Intercreditor Agreement.   (5)   PARTIAL ENFORCEMENT

    Upon the occurrence and during the continuation of an Enforcement Event, the
Transferee shall have the right to request enforcement of all or part of the
Secured Assets in its absolute discretion. No action, choice or absence of
action in this respect, or partial enforcement, shall in any manner affect the
security interest created hereunder over the Secured Assets as it then shall be
(and in particular those Secured Assets which have not been subject to
enforcement). The security interest thereover shall continue to remain in full
and valid existence until discharge or termination hereof, as the case may be.  
(6)   POWER OF ATTORNEY

    Upon the occurrence and during the continuation of an Enforcement Event, the
Transferor irrevocably appoints the Transferee to be its attorney and in its
name and on its behalf to execute, deliver and perfect all documents and do all
things that the Transferee may reasonably consider to be requisite for
(a) carrying out any obligation imposed on the Transferor under this Agreement
or (b) exercising any of the rights conferred on the Transferee by this
Agreement or by law. The Transferor shall ratify and confirm all things done and
all documents executed by the Transferee in its reasonable discretion in the
exercise of that power of attorney.   (7)   REPRESENTATIONS, WARRANTIES AND
UNDERTAKINGS

    Further to the Representations and Warranties set out in the Term Loan
Agreement and in the Revolving Credit Agreement, the Transferor represents and
warrants to the Transferee as set out hereafter. All representations and
warranties are to be repeated as provided in the Term Loan Agreement and in the
Revolving Credit Agreement.

7.1.   The Transferor has been duly incorporated and is validly existing as a
société anonyme under Luxembourg law and has its registered office and centre of
main interest (as defined in the Council Regulation, EC n°1346/2000 of 29th May,
2000 on insolvency proceedings) in Luxembourg and the Transferor has the power
and authority and legal right to own and operate its property, to hold and own
all of its assets and to conduct the business in which it is currently engaged;

7.2.   The Transferor has the power and authority and the legal right to enter
into, execute and deliver, and to perform its obligations expressed to be
assumed by it under this Agreement, and has taken all necessary action,
including corporate

7



--------------------------------------------------------------------------------



 



    action, and has obtained all necessary authorisations to enable it to enter
into and to authorise the execution, delivery and performance of this Agreement,
and this Agreement has been duly executed by it;

7.3.   All necessary consents and authorizations for the execution and
performance of this Agreement have been obtained by the Transferor and are in
full force and effect;

7.4.   The Transferor is the sole legal owner of the Secured Assets, and it has
neither transferred, nor assigned, disposed of, sold, pledged or in any other
way encumbered the Secured Assets (or any of them), otherwise than pursuant to
this Agreement and other than Permitted Liens (as defined in either the Term
Loan Agreement or the Revolving Credit Agreement);

7.5.   This Agreement constitutes its legal, valid and binding obligations and
operates a valid security interest over the Secured Assets which the Transferor
holds against the Debtors and the Transfer created pursuant to this Agreement
constitutes a legal, valid, binding and enforceable (except as may be limited by
any applicable bankruptcy, insolvency, reorganisation, moratorium or similar
laws limiting creditors’ rights generally) transfer of the Secured Assets in
favour of the Transferee in respect of all Secured Obligations and in each case
free and clear of any pledge, encumbrance or other third party interests with
the exception of any mandatory privileges preferred by applicable law and any
liens permitted by the Term Loan Agreement or the Revolving Credit Agreement and
having the priority provided under the Intercreditor Agreement;

7.6.   The Secured Assets are not subject to any option to purchase, pre-emption
or similar rights of any person and there are no agreements or arrangements
(including any restrictions on transfer or rights of pre-emption) affecting the
Secured Assets in any way except as permitted by the Term Loan Agreement or the
Revolving Credit Agreement respectively;

7.7.   Except with the Transferee’s prior written consent and except as
permitted by the Term Loan Agreement or the Revolving Credit Agreement
respectively, the Transferor shall not create, grant or permit to exist (a) any
security interest over or (b) any restriction on the ability to transfer or
realise or (c) assign or dispose of all or any part of the Secured Assets;

7.8.   Except as permitted by the Term Loan Agreement or the Revolving Credit
Agreement respectively, the Transferor has not sold, transferred, lent,
assigned, parted with any interests in, disposed of, granted any option in
respect of or otherwise dealt with any of rights, title and interest in and to
the Secured Assets, or agreed to do any of the foregoing (otherwise than
pursuant to this Agreement)

8



--------------------------------------------------------------------------------



 



    and no security (other than the present Pledge) exists on, over or with
respect to the Secured Assets;

7.9.   The Transferor shall act in good faith to maintain the rights of the
Transferee (and the Secured Parties) hereunder, and in particular shall not take
any steps nor do anything which would adversely affect the existence of the
Transfer created hereunder or cause a material adverse effect on the
Transferee’s rights or the Transferor’s obligations hereunder;

7.10.   The execution and delivery of, and performance by the Transferor of its
obligations under this Agreement and any other document related thereto will
not:

  a.   result in breach of any provision of its constitutive or governing
documents of the Transferor; or     b.   result in breach of, or constitute a
default under, any contract, undertaking, covenant or instrument to which the
Transferor is a party or by which the Transferor is bound except for violations
or defaults that could not reasonably be expected to result in a material
adverse effect; or     c.   result in a breach of any law, decree, regulation,
order, judgment or degree of any court or governmental agency or an arbitration
award to which the Transferor is a party or by which the Transferor is bound or
which is applicable to the Transferor; or     d.   require the consent of the
shareholders of the Transferor or any other person or, if any such consent is
required, it has been obtained and is in full force and effect;

7.11.   No order has been made and no resolution has been passed for its
winding-up, bankruptcy, admission to the regime of suspension of payment and/or
of controlled management or for a composition with creditors of, or by, the
Transferor or for a liquidator, curator or commissaire or like official to be
appointed in respect of the Transferor and no petition has been presented and no
meeting has been convened for any such purpose;

7.12.   No receiver has been appointed in respect of the Transferor or all or
any of their assets and none of their respective assets is the subject of an
arrest and no event analogous to any of the foregoing has occurred outside
Luxembourg;

7.13.   At the date hereof, no guarantee, loan capital, borrowed money or
interest is overdue for payment by the Transferor, and no other obligation or
indebtedness is

9



--------------------------------------------------------------------------------



 



    outstanding which is overdue for performance or payment in each case where
such fact could reasonably be expected to have a material adverse affect on the
Transferor, its business or the Secured Assets; and

7.14.   For the avoidance of doubt, the Transferor hereby waives any rights
arising for them (if any) under Article 2037 of the Luxembourg Civil Code.   (8)
  COVENANTS

Further to the undertakings set out in the Term Loan Agreement and the Revolving
Credit Agreement, the Transferor hereby covenants that, for as long as this
Agreement will be in force:

8.1   it will not, without the prior written consent of the Transferee, or
except as otherwise permitted by the Term Loan Agreement and/or the Revolving
Credit Agreement, (i) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Secured Assets (or any part thereof),
(ii) create, incur or permit to exist any encumbrance by contract or otherwise
with respect to any of the Secured Assets, or any interest therein, or any
proceeds thereof;

8.2   subject to Section 2.2 above, it will use its best endeavours to assist in
the defence of the Transferee’s right, title and security in and to the Secured
Assets against the claims and demands of all persons whomsoever;

8.3   it will exercise the rights in respect of the Secured Assets so as not to
violate or otherwise materially adversely affect the rights of the Transferee
under this Agreement or cause a material adverse effect in any way on the
Transferee’s rights or the Transferor’s obligations hereunder;

8.4   it will cooperate with the Transferee and, at its sole cost and expense,
promptly and duly execute and do all such assurances, acts and things as
required by applicable law and/or as the Transferee may reasonably require as
being necessary for perfecting or protecting all or any of the rights, powers,
authorities and discretions which are for the time being exercisable by the
Transferee under this Agreement in relation to the Secured Assets for
facilitating the enforcement of any such rights or any part thereof and in the
exercise of all powers, authorities and discretions vested in the Transferee; to
that effect, the Transferor shall in particular execute all documents or
instruments and give all notices, orders and directions and make all
registrations which the Transferee may reasonably think expedient;

8.5   it will, and will cause or, as the case may be, make reasonable efforts to
procure the Debtors, to assist the Transferee and generally make its reasonable
efforts, in

10



--------------------------------------------------------------------------------



 



    order to obtain all necessary consents, approvals and authorisations from
any relevant authorities in order to permit the exercise by the Transferee of
its rights and powers under this Agreement upon enforcement of the Transfer.  
(9)   FURTHER ASSURANCES

    The Transferor agrees that at any time and from time to time upon the
written request of the Transferee, it will execute and deliver such further
documents and do such further acts and things as the Transferee may reasonably
request in order to give effect to the purpose of this Agreement. Any cost or
expense incurred by the Transferee in connection with any such further document
shall be for the account of the Transferor and shall be paid promptly upon
demand by the Transferor to the Transferee.   (10)   EFFECTIVENESS OF SECURITY

10.1   The Transferor shall not be entitled to require the release of the
security created hereunder until the Discharge of Senior Lien Secured
Obligations.

10.2   This security created hereunder shall be released and discharged upon the
Discharge of Senior Lien Secured Obligations.

10.3   Such release shall be promptly given in the case of the Discharge of
Senior Lien Secured Obligations, subject to delivery of any documents or
certificates which the Transferee may reasonably request (including in
particular, any certificates in relation to the absence of voidness or
voidability of payments under any applicable laws). All reasonable costs and
expenses associated with the release and discharge of the security created
hereunder shall be borne by the Transferor.

10.4   Any discharge of the security interest created hereunder shall be null
and void and without effect if any payment received by the Transferee and
applied towards satisfaction of all or part of the Secured Obligations (i) is
avoided or declared invalid as against the creditors of the maker of such
payment, (ii) becomes repayable by the Transferee to a third party, or (iii)
proves not to have been effectively received by the Transferee, and the
Transferee shall be entitled upon notice to the Transferor to enforce the
Transfer as if such discharge had not occurred.

10.5   The security interest created hereunder shall be cumulative in addition
to and independent of every other security which the Transferee or any Secured
Party may at any time hold as security for the Secured Obligations or any
rights, powers and remedies provided by law and shall not operate so as in any
way to prejudice or affect or be prejudiced or affected by any security interest
or other right or remedy

11



--------------------------------------------------------------------------------



 



    which the Transferee or any Secured Party may now or at any time in the
future have in respect of the Secured Obligations.

10.6   This security interest created hereunder shall not be prejudiced by any
time or indulgence granted to any person, or any abstention or delay by the
Transferee or any Secured Party in perfecting or enforcing any security interest
or rights or remedies that the Transferee or any Secured Party may now or at any
time in the future have from or against the Transferor or any other person.

10.7   No failure on the part of the Transferee to exercise, or delay on its
part in exercising, any of its rights under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right
preclude any further or other exercise of that or any other rights.

10.8   Neither the obligations of the Transferor contained in this Agreement nor
the rights, powers and remedies conferred upon the Transferee by this Agreement
or by law, nor the security interest created hereby shall be discharged,
impaired or otherwise affected by:

  10.8.1   any amendment to, or any variation, waiver or release of, any Secured
Obligation;     10.8.2   any failure to take, or fully to take, any security
contemplated by the Term Loan Agreement, the Revolving Credit Agreement or any
Loan Document or otherwise agreed to be taken in respect of the Secured
Obligations;     10.8.3   any failure to realise or fully to realise the value
of, or any release, discharge, exchange or substitution of, any security taken
in respect of the Secured Obligations; or     10.8.4   any other act, event or
omission which, but for this Clause might operate to discharge, impair or
otherwise affect any of the obligations of the Transferor contained in this
Agreement, the rights, powers and remedies conferred upon the Transferee by this
Agreement, the Transfer or by law.

10.9   The Transferor waives its right to the benefit of both “division” and
“discussion” (if any).   (11)   LIABILITY, INDEMNITY

12



--------------------------------------------------------------------------------



 



11.1   Neither the Transferee nor any of the Secured Parties shall be liable for
any failure to collect or realise the Secured Obligations or any collateral
security or guarantee therefor, or any part thereof, or for any delay in so
doing, nor shall the Transferee (or any Secured Party) be under any obligation
to take any action whatsoever with regard thereto.

11.2   Neither the Transferee nor any of the Secured Parties shall be liable for
the loss or misdelivery of, or damage to, the Secured Assets, howsoever arising,
save to the extent that such loss, misdelivery or damage is evidenced by the
Transferor to have been caused by the gross negligence or wilful misconduct of
the Transferee (or the relevant Secured Party) or a servant or agent thereof (in
each case as determined by the final, non-appealable judgement of a court of
competent jurisdiction), any joint liability being excluded, and provided that
any liability of the Transferee (or any Secured Party) shall not extend to
consequential loss and shall not in any event exceed the value of the Secured
Assets, or the part of the Secured Assets lost, misdelivered, or damaged.

11.3   Neither the Transferee nor any of the Secured Parties nor any of their
respective agents shall be liable by reason of (a) taking any action permitted
by this Agreement or (b) any neglect or default in connection with the Secured
Assets or (c) the realisation of all or any part of the Secured Assets, except
in the case of gross negligence or wilful misconduct of such Transferee or
Secured Party (as determined by a final, non-appealable judgement of a court of
competent jurisdiction), any joint liability being excluded.

11.4   For the avoidance of doubt, the Transferee (or any Secured Party) shall
not be liable for any loss or damage suffered by the Transferor in connection
with this Agreement, save in respect of such loss or damage which is suffered as
a result of wilful misconduct or gross negligence such Transferee or Secured
Party (as determined by a final, non-appealable judgement of a court of
competent jurisdiction).

11.5   The Transferor shall upon first demand indemnify the Transferee (and any
Secured Party) its agent and officers and keep the Transferee (and any Secured
Party) indemnified against all costs, losses and liabilities resulting from the
Transferor’s conduct in relation to the Secured Assets which may be reasonably
incurred by the Transferee (or any Secured Party) acting in accordance with the
provisions of the Loan Documents save in the case of gross negligence or wilful
misconduct of the Transferee or the relevant Secured Party.   (12)   NO WAIVER,
CUMULATIVE REMEDIES, AMENDMENTS

12.1   The Transferee (or any Secured Party) shall not by any act, delay,
omission or

13



--------------------------------------------------------------------------------



 



    otherwise be deemed to have waived any of its rights or remedies hereunder
and no waiver shall be valid unless in writing, signed by or on behalf of the
Transferee, and then only to the extent therein set forth. A waiver by or on
behalf of the Transferee of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Transferee
would otherwise have on any future occasion. No failure to exercise, nor any
delay in exercising on the part of the Transferee, any right, power or
privileges hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The right and remedies herein provided are cumulative and may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

12.2   None of the terms or provisions of this Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by or on
behalf of the Transferee and the Transferor to this Agreement and is otherwise
in accordance with the terms of the Loan Documents. This Agreement and all
obligations of the Transferor hereunder shall be binding upon the successors and
assigns of the Transferor, and shall, together with the rights and remedies of
the Transferee hereunder, inure to the benefit of the Transferee (and the
Secured Parties) and the successors and assigns thereof.   (13)   ASSIGNMENT,
SUCCESSORS OF THE TRANSFEREE

13.1   If a successor of the Collateral Agent is appointed pursuant to the
relevant provisions of the Term Loan Agreement and or the Revolving Credit
Agreement, the Collateral Agent will hereunder automatically be replaced by the
successor Collateral Agent as party to this Agreement, upon notice to the
Transferor of the appointment of the successor Collateral Agent.

13.2   The Transferee may assign or transfer all or any of its respective rights
or obligations hereunder. Any successor to or assignee of the Transferee shall
be entitled to the full benefits hereof. This Agreement shall remain in effect
despite any amalgamation or merger (however effected) relating to the Transferee
or any of the Secured Parties, and without prejudice to the provision of the
Term Loan Agreement and/or the Credit Agreement, references to the Transferee or
any of the Secured Parties shall be deemed to include any assignee or successor
in title of the Transferee or any Secured Party and any person who, under any
applicable law, has assumed the rights and obligations of the Transferee or any
other Secured Party hereunder or under the Loan Documents or to which under such
laws the same have been transferred or novated or assigned in any manner. To the
extent a further notification or registration or any other step is required by
law to give effect to the above, such further registration shall be made and the
Transferor hereby gives

14



--------------------------------------------------------------------------------



 



    power of attorney to the Transferee to make any notifications and/or to
require any required registrations to be made or to take any other steps, and
undertakes to do so itself if so requested by the Transferee.

13.3   For the purpose of article 1278 of the Luxembourg Civil Code, to the
extent required under applicable law and without prejudice to the provisions in
the Loan Documents, the Transferee hereby expressly reserves the preservation of
this Transfer and the security interest created thereunder in case of
assignment, novation, amendment or any other transfer of the Secured Obligations
or any other rights arising for it or the Secured Parties under the Loan
Documents.   (14)   EXPENSES AND STAMP DUTY

    The Transferor shall, within three (3) Business Days of demand, pay (or
procure payment) to the Transferee of the amount of reasonable all out of pocket
costs and expenses (including reasonable legal fees and notarial fees) incurred
by the Transferee in relation to the enforcement or preservation of any rights
under or in connection with this Agreement and/or any amendment, waiver, consent
or release under or in connection with this Agreement.   (15)   NOTICES

    Any notice, request or other communication required or permitted to be given
under this Agreement shall be given in accordance with the Term Loan Agreement
and/or the Revolving Credit Agreement to the addresses set out below (unless one
party has by 15 Business Days’ notice to the other party specified another
address):

    To the Transferor:       Novelis Luxembourg SA       att. Plant Manager    
  Zone Industrielle de Riedgen       L-3401 Dudelange       Luxembourg    
Phone: +352 51 86 64 -1       Fax: + 352 51 86 64 210       cc:       Novelis AG
      att. Legal Department       Sternenfeldstrasse 19       CH — 8700 Küsnacht
ZH       Switzerland       Phone: +41 44 386 2150       Fax: +41 44 386 2309

15



--------------------------------------------------------------------------------



 



    To the Transferee:       Bank of America, N.A.       1455 Market Street    
  San Francisco, CA 94103       Attention: Bridgett Manduk       Tel:
415-436-1097       Fax: 415-503-5011       Bank of America, N.A.       135 S.
LaSalle, Suite 927, IL4-135-09-27       Chicago, IL 60603       Attention:
Account Officer       Fax: 312-453-5555

(16)   SEVERABILITY

16.1.   Changes to this Agreement and any waiver of rights under this Agreement
shall require written form.

16.2.   If any provision of this Agreement is or becomes prohibited or
unenforceable in any jurisdiction this shall not affect the validity or
enforceability of any other provision hereof or affect the validity or
enforceability of such other provision in any other competent jurisdiction.  
(17)   GOVERNING LAW — JURISDICTION CLAUSE

17.1   This Agreement shall be governed by, and construed in accordance with the
laws of Luxembourg.

17.2   Any dispute arising in connection with this Agreement shall be submitted
to the jurisdiction of the Luxembourg courts notwithstanding the right of the
Transferee to take proceedings in any other jurisdiction.   (18)   CONFLICTING
PROVISIONS

18.1   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Agreement and the Revolving Credit Agreement, it is the intention of the
parties hereto that such terms and provisions in such documents shall be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Term Loan Agreement and
the Revolving Credit Agreement shall control and govern.

16



--------------------------------------------------------------------------------



 



18.2   Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Revolving Credit Agreement, including Article X
thereof, and/or the Term Loan Agreement, including Section 11.19 thereof, shall
govern and control the exercise of remedies by Collateral Agent.

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.
[Remainder of page intentionally left blank]
The Transferor:
NOVELIS LUXEMBOURG S.A.
By:_________________________________
The Transferee:

17



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:           Title:        

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIST OF DEBTORS OF THE TRANSFEROR

 
ACS
000006804
ACTIS
000516121
AEROTECHNIK E. SIEGWART G
000004903
ALCAN PACKAGING CEBAL
000083121
ALFA -BETA ROTO S.A.
000003421
ALFA LAVAL SOFIA OOD
000002021
ALFA LAVAL SPA
000003606
ALFA LAVAL VANTAA Oy
000204114
ALFIPA Karl Quadt
000930121
ALLFLEX Folien GmbH
000002703
Allflex Folienveredlung
000001103
ALU-FIX
000003603
AMCOR FLEXIBLES DIJON.
000593004
AMCOR FLEXIBLES FROGES
000593104
AMCOR FLEXIBLES LUGO
000041221
AMCOR FLEXIBLES MAREUIL-S
000593604
AMCOR FLEXIBLES MOHAMMEDI
000591521
AMCOR FLEXIBLES MONTREUIL
000001604
AMCOR FLEXIBLES SARREBOUR
000470504
AMCOR FLEXIBLES SELESTAT
000000604
AMCOR FLEXIBLES TENINGEN
000775003
AMCOR FLEXIBLES TENINGEN.
000774503
AMCOR FLEXIBLES TRANSPAC
000058121
AMCOR FLEXIBLES VENTHENAT
000870104
AMCOR ZUTPHEN B.V.
000591121
ARKEMA FRANCE SA
000719521
ARLY Techniques Composite
000005121
ASVA OY
000003004
BASTIN & CO S.A.
000048801
BISCHOF & KLEIN GmbH + Co
000041321
BOSCH W. GmbH & Co KG
000043003
BOSTON TAPES S.p.a.
000046106
BRAUN GMBH
000044803
BSK LAMINATING LIMITED
000048513
BTN
000043121
Cabero Wärmetauscher GmbH
000028921
CAPSULE FRANCAISE
000079121
Cartiera del Chiese
000084121
CATS FLEXIBLE PACKAGING
000082021
CEDO LIMITED

19



--------------------------------------------------------------------------------



 



 
000590713
CELLOGRAFICA GEROSA Spa
000243521
CELLPACK PACKAGING GmbH
000082421
CFS CELLPACK PACKAGING
000522821
CIAT
000081604
COLIEGE METALCO EMBALLAGE
000081304
COMITAL COFRESCO SPA
000084321
COMITAL SPA
000004221
000084221
COMSET S.P.A.
000082121
COROPLAST
000088803
COVENT AS
000080909
CRYO DIFFUSION SA
000088804
CRYOLOR
000080721
CYSA PAK GmbH Flexible
000119121
DANISCO FLEXIBLE SCHÜPBAC
000201212
DELTA PLUS
000122504
DEVELOPPEMENT PRODUIT
000930999
DICKSON PTL
000123104
DUPOL S.p.A
000168806
EKOCOIL OY
000160814
EKOPATTER SU
000168914
Ets. Richard L A L E U
000430104
EZT (Societe d’Exploitati
000282621
Fislage Flexibles GmbH
000201521
FLEXCOIL
000204307
FOC
000200521
FOREIGN ENTERPRISE ALUFOL
000003831
FRANCE ALU FILM
000528321
GASCOGNE LAMINATES
000710804
GASCOGNE LAMINATES GERMAN
000590003
GEA Air Treatment Product
000283021
GEA ERGE SPIRALES ET SORA
000161421
GEA GOEDHART B.V.
000242505
GEA GOEDHART s.r.o.
000243821
GEA HAPPEL Klimatechnik
000282103
GEA Klimator
000248003
GEA Maschinenkühltechnik
000241121
GEORGIA PACIFIC IRELAND L
000249121
GOGLIO NORTH EUROPE B.V.
000242805
GUENTNER — TATA KFT
000242403
GUNTNER AG & Co. KG
000242321
HODGSON & HODGSON LTD
000279113
HOLMAK d.o.o.l.
000279521
HOWATHERM Klimatechnik Gm
000280621
HUECK Folien GmbH + Co KG
000280203

20



--------------------------------------------------------------------------------



 



 
HYDRONIC S.A.
000280104
IND INTERCAMBIADORES TERM
000321410
INDUFLEX N.V.
000662601
000662621
INGERSOLL-RAND EQUIPMENT
000321521
ISTITUTO STAMPA
000320306
ISTITUTO STAMPA SRL
000320321
KB FOLIE POLSKA Sp. Z.o.o
000394321
KLINGENBURG GmbH
000391103
000391121
KOBUSCH PACKAGING EGYPT L
000393802
KOBUSCH-SENGEWALD GMBH
000708821
KOJA LTD
000398114
KOLLAR PAKK Kft.
000390121
KUEBA
000391303
LAVORAZIONE CARTE SPECIAL
000430206
LEEB GmbH & Co KG
000431521
LEIPA G.Leinfelder GmbH
000430721
LENNOX REFAC S.A.
000201811
LENZING PLASTICS GMBH
000202603
LGL FRANCE
000201204
LGL REFRIGERATION SPAIN S
000201810
LLOYD COILS EUROPE s.r.o.
000435221
LPF FLEXIBLE PACKAGING BV
000431821
LUVATA GUADALAJARA S.A.
000281521
LUVATA SÖDERKÖPING AB
000085208
000085222
MAL-PRODUCT SRL
000471121
MARIA SOELL GmbH
000471421
MERSEBURGER VERPACKUNG GM
000470721
MEUWISSEN INDUSTRIE B.V.
000470321
MLB OPERCULA AIN PACK MLB
000471521
MODINE HUNGARIA KFT
000475621
MODINE THERMAL SYSTEMS
000475121
MONETA S s.r.o.
000476721
MORANCE SOUDURE
000476121
MORGANA
000476004
NEMA AIRFIN WAERMETAUSCHE
000715421
ORBO LABELS BVBA
000516721
ORION CENTRALE D’ACHAT
000005321
PAPIR PRINT D.O.O.
000590221
PAROC AB
000591721
PECHATNY DVOR
000592221
POLYBLOC AG
000591921
POLYKOTE SAS
000591321
POSETSAN AMBALAJ SANAYI V
000590921
PPG > NOLTEMEYER GmbHH
000510621

21



--------------------------------------------------------------------------------



 



 
PRINTPACK POLAND Sp. Z.o.
000589021
PROFROID
000591204
REUTHER VERPACKUNG GmbH
000661021
ROETHEL Bochum. Gmbh + CO
000660321
ROLAND Emballages S.A.
000660421
RONOPOLYDAN
000593921
SAPA HEAT TRANSFER AB
000712121
SCAPA (Schweiz) AG
000715821
SEARLE ICG
000714821
SEMA
000710221
SEMI METALLHANDELS GmbH
000707121
SETICAP
000708800
SICORE
000715904
SIDEC
000709121
SINITUOTE OY
000713821
SOCIETE MERIDIONALE DES P
000710621
SPARFLEX
000716721
STRULIK S.A.
000719821
TAF-D TICARET ve PAZARLAM
000770521
TENCATE GEOSYNTHETICS NET
000770121
TETRA PAK GLOBAL SUPPLY S
000773501
000773601
000773721
000773821
000774001
000776421
000776521
000778821
TETRA PAK PACKAGING SOLUT
000774821
THERMOFIN GmbH
000770803
TIPOPLASTIKA
000772121
TOLERIE EMAILLERIE NANTAI
000771704
TRANE
000772004
TRANE EGYPT SAE
000772521
TRANSPAC N.V.
000770301
UAB SYSTEMAIR
000511821
VAASSEN FLEXIBLE PACKAGIN
000871202
VALSEM
000890804
VALSEM Industries SAS
000890121
VLACHOS BROS SA
000879102
Wätas Wärmetauscher Sachs
000907821
WESTAFLEX BATIMENT
000910121
WINPAK HEAT SEAL PACKAGIN
000281702
WRAPEX LTD
000662121
SAPIN
712821

22



--------------------------------------------------------------------------------



 



Transfer for security purposes over receivable agreement
Execution copy
SCHEDULE 2
[LETTERHEAD OF THE TRANSFEROR]
NOTICE OF TRANSFER TO DEBTOR
To:
[Debtor’s name]
[address]
[attention]
(the “Debtor”)
December 17, 2010
BY REGISTERED MAIL
Dear Sirs,
We hereby notify you that:
1.- Pursuant to a Transfer for security purpose over receivables agreement
entered into on December 17, 2010 (the “Agreement”) between, Novelis Luxembourg
S.A. (the “Company”) and BANK OF AMERICA, N.A., a national banking association
organized under the laws of the United States of America, having its principal
office at 101 South Tryon Street, Charlotte, North Carolina 28255, (United
States of America), registered under number 94-1687665 as Transferee acting for
itself and on behalf of the Lenders under the Revolving Credit Agreement (as
defined in the Agreement) and in accordance with the Term Loan Agreement (as
defined in the Agreement) and the Lenders under the Term Loan Agreement (the
“Transferee”), the Company has transferred all rights and claims arising, or
owed from time to time by [Debtor’s name] to the Company (the “Secured Assets”)
under the terms/in accordance with the [agreement/rationale of the rights and
claims] (the “Conditions”), executed on [date] between the Company and [Debtor’s
name].
2.- In accordance with the Conditions, the Secured Assets are governed by, and
construed in accordance with the laws of [Luxembourg] and any dispute arising in
connection with the Agreement shall be submitted to the jurisdiction of the
Luxembourg courts notwithstanding the right of the Transferee to take
proceedings in any other jurisdiction.

23



--------------------------------------------------------------------------------



 



3.- By virtue of this notice, the Transferee hereby irrevocably instruct you:

  a)   as from the day on which you receive a notice from the Transferee
notifying the occurrence of the Transfer of the Secured Assets pursuant to the
Agreement, to make the relevant payments corresponding to the Secured Assets to
the Transferee further to the instructions received from the Transferee; and    
b)   not to take into consideration any notice or direction received from the
Transferor that may be contrary to the terms of this notice, unless the
Transferee has expressly consented in writing said notice or direction or has
notified the transfer back of the Secured Assets to the Transferor in accordance
with the Agreement.

4.- We kindly ask you to confirm your acknowledgement and agreement to this
notice by executing and delivering a copy back to
Novelis Luxembourg SA
att. General Manager
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 500
Telecopier n°: +352 51 86 64 507
Yours faithfully,
by: Novelis Luxembourg S.A.
 
       Name:
       Title:
FOR ACKNOWLEDGEMENT AND AGREEMENT as of _________________, 2010
[Debtor’s name]
____________________________________

24



--------------------------------------------------------------------------------



 



                  by:           Name:           Title:        

25



--------------------------------------------------------------------------------



 



Exhibit M-9
REVOLVING QUOTA PLEDGE AGREEMENT
BETWEEN
NOVELIS INC.
As the Canadian Borrower
NOVELIS MADEIRA, UNIPESSOAL, LDA.
as the Madeira Guarantor
AND
BANK OF AMERICA, N.A.
As Collateral Agent
(GRAFHIC LOGO) [g25888g2588803.gif]

 



--------------------------------------------------------------------------------



 



REVOLVING QUOTA PLEDGE AGREEMENT
Between:

1.   NOVELIS INC., a company organised and existing under the laws of Canada,
having its registered office at 191 Evans Avenue, Toronto, Ontario, M8Z 1J5,
Canada and having Canadian corporation number 765937-7, hereinafter referred to
as “Canadian Borrower”;   2.   NOVELIS MADEIRA, UNIPESSOAL, LDA., a company
incorporated under the laws of Portugal, with its registered office at Galerias
de São Lourenço, Calçada de São Lourenço, no. 3, 1st floor G, parish and
municipality of Funchal, Portugal, registered in the Commercial Registry office
of Zona Franca da Madeira with a share capital of €5,000.00 and tax number 511
167 679, hereinafter referred to as “Madeira Guarantor”;   3.   BANK OF AMERICA,
N. A., a financial institution existing under the laws of the United States,
with the Charter No. 13044, having its registered office at 101 South Tryon
Street, Charlotte 28255, North Carolina, hereinafter referred to as “Collateral
Agent”;

Whereas:

(A)   The Canadian Borrower and, inter alia, the Collateral Agent entered into a
US$800,000,000.00 revolving credit agreement on December 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement”);   (B)   The Canadian Borrower and,
inter alia, the Collateral Agent, entered into an intercreditor agreement on
December 17, 2010 (the “Intercreditor Agreement”);   (C)   The Canadian Borrower
and, inter alia, the Madeira Guarantor and Bank of America, N.A., acting in its
capacity as collateral agent (the “Term Loan Collateral Agent”) entered into a

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    US$1,500,000,000.00 term loan credit agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement” and jointly with the Revolving Credit Agreement the
“Credit Agreements”);   (D)   The Collateral Agent acts in its capacity of agent
for the Secured Parties (as defined below) and has the right to claim on its own
behalf any amounts owed to the Secured Parties, under the Revolving Credit
Agreement;   (E)   Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent for its the benefit and for
the benefit the Secured Parties pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement; provided however, that in the event
of any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Agreement, the provisions of the Intercreditor Agreement
shall govern and control.

An agreement on pledges over Quota governed by the following clauses is hereby
agreed and executed:
SECTION I
General Provisions
Clause 1
(Definitions)

1.   Whenever used in this Agreement, the following terms shall (unless the
context otherwise requires) have the following meanings:

     
Agreement:
  means this agreement;
 
   
Ancillary Rights:
  means any and all present and future rights arising by virtue of possession
of, or holding title in, the Quota (or New Quotas), namely: (i) all rights to
receive dividends and any other form of revenue or profit; and (ii) all voting
rights;

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



     
Business Day:
  means any day in which the banks are open for business in Funchal;
 
   
Canadian Borrower Credits:
  means the credit in the amount of €995,000.00 held by the Canadian Borrower
over the Madeira Guarantor;
 
   
Collateral Agent:
  has the meaning ascribed to it in the recitals of this Agreement;
 
   
Credit Agreements:
  has the meaning ascribed to it in the recitals of this Agreement;
 
   
Discharge of Revolving Credit Secured Obligations:
  has the meaning ascribed to it in the Intercreditor Agreement;
 
   
Enforcement:
  means the enforcement of the security created under this Agreement following
an Event of Default;
 
   
Existing Pledges:
  means the pledges granted over the Quotas, registered under the entry numbers
Menções Dep 397/2009-03-04, Dep 398/2009-03-04 (assigned as registered under Dep
399/2009-03-04) and Dep 2200/2009-07-15;
 
   
Event of Default:
  means any Event of Default as defined in the Revolving Credit Agreement;
 
   
Intercreditor Agreement:
  has the meaning ascribed to it in recital (B) of this Agreement;
 
   
New Quotas:
  means any quotas representing the capital of the Madeira Guarantor that may be
issued, distributed to or acquired by the Canadian Borrower, including, without
limitation, as a result of share capital increases, mergers or other acts;
 
   
Parties:
  means the parties to this Agreement;
 
   
Pledge Over Quota:
  means the pledge created in favour of the Collateral Agent pursuant to Clause
2.1;
 
   
Pledge over Canadian Borrower Credits:
  Means the pledge created in favour of the Collateral Agent pursuant to Clause
2.4.;
 
   
Quota:
  means the quota with the nominal value of €5,000.00 representing 100% of the
share capital of the Madeira Guarantor;

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



     
Revolving Borrowers:
  means Borrowers as defined in the Revolving Credit Agreement;
 
   
Revolving Credit Agreement:
  has the meaning ascribed to it in the recitals to this Agreement;
 
   
Revolving Loan Party:
  means any Loan Parties as defined in the Revolving Credit Agreement;
 
   
Revolving Secured Obligations:
  means the Secured Obligations as defined in the Revolving Credit Agreement;
 
   
Secured Parties:
  means the Secured Parties as defined in the Revolving Credit Agreement;
 
   
Term Loan Credit Agreement:
  has the meaning ascribed to it in the recitals of this Agreement;
 
   
Term Loan Secured Obligations:
  means the Secured Obligations as defined in the Term Loan Credit Agreement;
 
   
Term Loan Secured Parties:
  means each and any Secured Party as defined in the Term Loan Credit Agreement;
 
   
Termination Date:
  means the date of the Discharge of the Revolving Credit Secured Obligations.

2.   The meaning to be assigned to each word or expression in this Clause shall
be the same irrespective of the words in question being used in the masculine or
the feminine, the singular or the plural.   3.   Any reference to the Collateral
Agent in this Agreement shall be construed as a reference to the Collateral
Agent acting as agent of the Secured Parties.   4.   Any reference to a Party in
this Agreement shall include its successors and assignees.   5.   All references
to Clauses, sections and Appendices in this Agreement are references to clauses,
sections and Appendices of this Agreement, except if expressly stated otherwise.

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



SECTION II

Quota Pledge
Clause 2
(Pledge Over Quota and Canadian Borrower Credits)

1.   As security for the punctual payment of each and all of the Revolving
Secured Obligations, the Canadian Borrower hereby creates and grants in favour
of the Collateral Agent, for itself and for the benefit of the Revolving Secured
Parties, a pledge, to the fullest extent permitted by law, over the Quota,
including each and all of the Ancillary Rights concerning the Quota, ranking
after the pledge, to the fullest extent permitted by law, over the Quota created
and granted on the present date in favour of the Term Loan Collateral Agent for
its own benefit and for the benefit of the Term Loan Secured Parties.   2.   For
the avoidance of doubt and without prejudice to Clause 6 of this Agreement, the
pledge over the Quota includes (and any pledge over New Quotas shall include)
the right of the Canadian Borrower to exercise each and all of the relevant
Ancillary Rights.   3.   While the pledge over the Quota is in force, and except
as otherwise permitted by the Revolving Credit Agreement, the Canadian Borrower
may not sell, assign, transfer, convert or dispose of the Quota in any way
whatsoever or create charges, encumbrances or third party rights, pledges,
usufructs, or any other option right or restriction of free transfer.   4.   As
security for the punctual payment of each and all of the Revolving Secured
Obligations, the Canadian Borrower hereby creates and grants a pledge in favour
of the Collateral Agent, for itself and for the benefit of the Revolving Secured
Parties, a pledge, to the fullest extent permitted by law, over the Canadian
Borrower Credits, ranking after the pledge, to the fullest extent permitted by
law, over the Canadian Borrower Credits created and granted on the present date
in favour of the Term Loan Collateral Agent for its own benefit and for the
benefit of the Term Loan Secured Parties.   5.   The Madeira Guarantor hereby
acknowledges and agrees, in accordance and for the purposes of article 681, no.
2, of the Portuguese civil code, with the terms of the pledge over the Canadian
Borrower Credits created under number 4 above.   6.   The Parties acknowledge
and agree that the amounts received by the Madeira Guarantor corresponding to
the Canadian Borrower Credits may be, at the Canadian Borrower’s discretion,
treated either as supplementary capital contributions or converted into share

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    capital of the Madeira Guarantor by way of an increase of the nominal value
of the Quota.

Clause 3
(Registration of the Pledge)

1.   The Madeira Guarantor undertakes to present the pledge over the Quota
hereby created for registration with the competent Commercial Register Office
and to present sufficient evidence thereof to the Collateral Agent within
fifteen (15) Business Days of the date of this Agreement, and to provide
promptly thereafter, and in any circumstances within a period of thirty
(30) Business Days of the date of this Agreement, evidence of such registration
in the terms provided for in Appendix 1.   2.   All expenses incurred in
connection with the registration of the pledge over the Quota shall be paid by
the Canadian Borrower.   3.   The Canadian Borrower agrees that it will
maintain, at its sole cost and expense, the pledge over the Quota created by
this Agreement by taking all applicable actions (including, without limitation,
the presentation of the pledge for registration with the competent Commercial
Register Office, and the delivery or filing of agreements, instruments or other
documents) as may have been reasonably requested by the Collateral Agent in
order to perfect, maintain or enforce the pledge over the Quota under the laws
of the Portuguese Republic as a perfect pledge over the Quota with priorities
set out in Clause 2.1. above.

Clause 4
(New Quotas)

1.   As security for the punctual payment of the Revolving Secured Obligations,
the Canadian Borrower promises to execute, at its sole cost and expense, a
pledge over any New Quotas substantially similar to the terms and conditions in
this Agreement with respect to the pledge over the Quota, ranking after the
pledge, to the fullest extent permitted by law, over such New Quotas created and
granted for the benefit of the Term Loan Collateral Agent and the Term Loan
Secured Parties for the punctual payment of each and all of the Term Loan
Secured Obligations.   2.   All pledges to be created pursuant to Clause 4.1
above shall be executed within ten (10) Business Days of registration of the New
Quotas in the name of the Canadian Borrower, failing which the Collateral Agent
shall be entitled, in its sole discretion, to execute the

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    pledges described in Clause 4.1. on behalf of the Canadian Borrower. For
such purpose, the Canadian Borrower shall deliver within ten (10) Business Days
of the date hereof (or by such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion) to the Collateral Agent an irrevocable
power of attorney substantially in the form of Appendix 2.   3.   The execution
of the pledges on behalf of the Canadian Borrower pursuant to Clause 4.2 of this
Agreement shall not release the Canadian Borrower from any liability to the
Collateral Agent for any damage incurred due to the Canadian Borrower’s failure
to execute a pledge over New Quotas under the terms set forth in Clauses 4.1 and
4.2 of this Agreement, as determined by applicable law, nor does it, by any
means, prevent the Collateral Agent from claiming specific payment, discharge of
any such obligations and compensation for damage incurred due to late
performance in accordance with the Intercreditor Agreement.

Clause 5
(Transformation of the Madeira Guarantor)

1.   In the event that the Madeira Guarantor is, subject to any consent required
under the Revolving Credit Agreement, transformed (“transformada”) into a
“sociedade anónima”, the pledges hereby executed will be maintained over the
shares (“acções”) issued as a result of the transformation (“transformação”), in
which case the Canadian Borrower shall register the pledges created over such
shares under the terms of articles 101 or 102 and 103 of the Portuguese
Securities Code (“Código dos Valores Mobiliários”) and in accordance with the
terms of this Agreement and this registration cannot be cancelled before the
Termination Date.   2.   The Canadian Borrower shall, upon request of the
Collateral Agent (made in accordance with the terms of the Intercreditor
Agreement) deposit the shares in a securities account opened with a custodian or
with any financial institution as designated by the Collateral Agent.

Clause 6
(Exercise of Ancillary Rights)

1.   The Canadian Borrower is entitled to exercise the Ancillary Rights,
including, inter alia, the right to participate and vote in general meetings, to
challenge decisions taken by any corporate body and the right to be informed,
until such time as an Event of Default has occurred and a notice

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    by the Collateral Agent in accordance with the terms of the Revolving Credit
Agreement and the Intercreditor Agreement, as applicable, is delivered to the
Canadian Borrower notifying the Canadian Borrower that the exercise of the
Ancillary Rights have become vested in the Collateral Agent.   2.   Immediately
upon receiving notice in accordance with Clause 6.1, the Canadian Borrower shall
refrain from exercising any of the Ancillary Rights, shall discontinue the
exercise of any of those rights which may be pending and shall further abstain
from taking any action that may jeopardise or be inconsistent with the exercise
of the mentioned Ancillary Rights by the Collateral Agent.

Clause 7
(Enforcement of the Pledge of Quota and Pledge over Canadian Borrower Credits)

1.   The security granted under this Section may be enforced upon the occurrence
of and during the continuation of an Event of Default.   2.   The Collateral
Agent may enforce the Pledge Over Quota and/or the Pledge over Canadian Borrower
Credits in respect any Event of Default by whatever means available under the
law as the Collateral Agent may elect to ensure an expeditious payment of the
Revolving Secured Obligations, respectively, and specifically through:

  (i)   a judicial sale of the Quota and/or of the Canadian Borrower Credits;  
  (ii)   an extra-judicial sale (“venda extra-judicial ou extra-processual”) of
the Quota and/or of the Canadian Borrower Credits ; or     (iii)   a request to
the court that the Quota and/or Canadian Borrower Credits be vested in the
Collateral Agent or in one of them in an amount to be established by such court.

3.   No failure on the part of the Collateral Agent to exercise, and no delay on
its part in exercising, any right or remedy under this Agreement shall operate
as a waiver thereof, nor will any single or partial exercise of any right or
remedy preclude any other or further exercise of that or any other right or
remedy.   4.   If an extra-judicial sale (“venda extra-judicial ou
extra-processual”) of the Quota and/or of the Canadian Borrower Credits occurs,
the price of the Quota and/or of the Canadian Borrower Credits shall be
determined according to the best price offered to the Collateral Agent by a
willing buyer within a procedure of extra-judicial sale (“venda extra-judicial
ou extra-processual”)

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



  organized by the Collateral Agent and the Canadian Borrower acknowledges that
the price so determined corresponds to a price determined according to
reasonable commercial criteria.

SECTION III

Representations and Warranties of the Canadian Borrower
Clause 8
(Undertakings of the Canadian Borrower)
The Canadian Borrower undertakes to abstain from any and all action that would
in any way affect the perfection, maintenance or enforcement of the Pledge Over
Quota and the Pledge over Canadian Borrower Credits.
Clause 9
(Representations and Warranties of the Canadian Borrower)
The Canadian Borrower represents and warrants to each Secured Party that:

  (i)   it has corporate power and authority and the legal right to perform its
obligations under this Agreement, including, but not limited to, the corporate
power and authority and the legal right to create and grant pledges over the
Quota in favour of the Collateral Agent and to instruct the registration of the
pledge over the Quota created hereby with the competent Commercial Register
Office;     (ii)   it has taken all necessary actions to authorize the execution
and performance of this Agreement;     (iii)   it is the lawful holder of the
Quota which is definitively registered in its own name and there are no liens or
claims against and no charges or encumbrances over the Quota, save for (i) the
Existing Pledges and (ii) those created under this Agreement (other than such
liens, claims, charges, or encumbrances concerning the Quota in favour of the
Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties and
as security for the Term Loan Secured Obligations as set forth in Clause 2.1)
and Permitted Liens as defined in the Revolving Credit Agreement;     (iv)   the
Quota is fully subscribed and paid up and currently does not own any credits
over the Madeira Guarantor other than the Canadian Borrower Credits;

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



  (v)   except to the extent permitted by the Revolving Credit Agreement, there
are no option contracts with respect to the Quota, or any other contractual
rights that would restrict the free disposal of the Quota (other than (i) the
Existing Pledges and (ii) the pledge concerning the Quota in favour of the Term
Loan Collateral Agent for the benefit of the Term Loan Secured Parties as set
forth in Clause 2.1);     (vi)   at the date hereof, no litigation,
investigation or proceeding is pending against or in relation to the Quota;    
(vii)   the Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof is limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally;
and     (viii)   no registration, recording or filing with any governmental
body, agency or official under the laws of the Portuguese Republic is required
in connection with the execution of the Agreement or necessary for the validity
or enforcement of the pledges over the Quota, save for the registration of the
pledge over the Quota with the Commercial Registry Office of Madeira Free Trade
Zone pursuant to Clause 3.1.

SECTION IV
Other Provisions
Clause 10
(Intercreditor Agreement and Revolving Credit Agreement)

1.   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall control and govern.
  2.   Notwithstanding anything herein to the contrary, the lien and security
interest granted to

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    the Collateral Agent for the benefit of the Secured Parties, pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis Pae Corporation, Novelis Brand Llc, Novelis South America Holdings Llc,
Aluminum Upstream Holdings Llc, Novelis Europe Holdings Limited, Novelis Uk
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis Pae, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
from time to time party thereto, Bank of America, N.A., as Administrative Agent
for the Revolving Credit Lenders (as defined in the Intercreditor Agreement),
Bank of America, N.A., as Collateral Agent for the Revolving Credit Claimholders
(as defined in the Intercreditor Agreement), Bank of America, N.A., as
Administrative Agent for the Term Loan Lenders (as defined in the Intercreditor
Agreement), Bank of America, N.A., as Collateral Agent for the Term Loan Secured
Parties (as defined in the Intercreditor Agreement), and certain other persons
which may be or become parties thereto or become bound thereto from time to
time. In the event of any conflict or inconsistency between the provisions of
the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control.

Clause 11
(Severability)

1.   Any provision of this Agreement that is held to be unenforceable or
invalid, in whole or in part, shall be unenforceable or invalid to such extent
without affecting the remaining provisions of this Agreement.   2.  
Particularly, in case any of the security granted is declared void or
unenforceable, the parties expressly agree to reduce the contents of this
Agreement to that security which remains valid and enforceable.

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Clause 12
(Preservation of Security)
The pledge formalised within the terms of this Agreement will remain valid and
unchanged in accordance with article 861 of the Portuguese Civil Code
notwithstanding any assignment or novation of the Revolving Secured Obligations.
Clause 13
(Validity)
This Agreement will remain valid and in force until the Termination Date.
Clause 14
(Amendments)
No amendment, modification, supplement or extension of any provision of this
Agreement is effective unless made in writing and signed by the parties.
Clause 15
(Remedies and Waivers)
Save as otherwise stated herein, no failure or delay on the part of either party
in exercising any right herein shall operate as a waiver of, or impair any such
right or single or partial exercise of such right, nor shall preclude any other
or further exercise thereof or the exercise of any other right.
Clause 16
(Notices)

1.   Notices to be given hereunder shall be given by registered letter or fax,
followed by the original within three (3) days, and shall be deemed to have been
given on the day of their receipt, in the case of registered letters, or at the
time of their receipt at the addressee’s reception facilities, provided that
such notices were received by 6:00 P.M. or otherwise on the immediately
following Business Day, in the case of fax.   2.   For the purposes of notices
to be given hereunder, and unless notified otherwise, the parties’ business
addresses and facsimile numbers are as follows:

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



NOVELIS INC.

Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com

with a copy to:

Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com

and with a copy to:

Fried Frank Harris Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: F. William Reindel
Telecopier No.: 212-859-4000
Email: f.william.reindel@friedfrank.com
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.

Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 312-453-5555
Clause 17
(Fees and Expenses)
The Canadian Borrower shall bear all fees, costs and expenses associated with
the obligations set forth in this Agreement insofar as the Pledge Over Quota and
the Pledge over Canadian Borrower Credits are concerned, including but not
limited to, the taxes, notarization and registration costs, resulting from the
signature and execution of this Agreement and the registration or perfection of
the pledges granted hereunder, as applicable.
Clause 18
(Assignment)
The Collateral Agent is hereby authorised to assign its rights under this
Agreement to any other entity that replaces it under the terms of the Revolving
Credit Agreement and the Intercreditor Agreement.
Clause 19
(Termination)
On the Termination Date, the security interests created hereby shall be released
and this Agreement shall terminate. The Collateral Agent hereby covenants and
agrees to take all necessary actions to release the security interests created
hereby and to terminate this Agreement on the Termination Date.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Clause 20
(Governing Law and Jurisdiction)
This agreement shall be governed by Portuguese law and any disputes shall be
submitted to the Courts of Lisbon.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in 3 counterparts,
in New York, on December 17, 2010, each of which shall be an original and all of
which shall be considered one and the same agreement.
NOVELIS INC.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



NOVELIS MADEIRA, UNIPESSOAL, LDA.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as Collateral Agent
Name: Peter M. Walther
Title: Senior Vice President
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Appendix 1

Registration of Pledges Over the Quota
Part 1
Registration of the Pledge Over Quota
Quota(s) Titular(es)
Quota: [...]
Titular: Novelis Inc
Credor: Bank of America, National Association, para si e na qualidade de agente
das denominadas
“Secured Parties” tal como definidas no “Revolving Credit Agreement”
Quantia: USD 800.000.000
Juros: à taxa de 16% ao ano.
Despesas e encargos 4% da quantia mutuada
Fundamento: Para garantia do integral cumprimento das Secured Obligations tal
como definidas num contrato denominado “Credit Agreement” celebrado em 17 de
Dezembro de 2010 entre, inter alia, a Novelis Inc., a Novelis Madeira,
Unipessoal, Lda. e o Bank of America, N.A..
Requerente: Novelis Madeira, Unipessoal, Lda.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Appendix 2
Power of Attorney Granted by the Canadian Borrower in favor of the Collateral
Agent
No dia [•], perante mim, [•], Notário Público, compareceu o Senhor [•],
residente em [•], que outorga o presente instrumento em nome e em representação
de Novelis, INC., uma sociedade organizada e existente de acordo com as leis do
Canadá, com sede em [•], registada no Registo Comercial do Canadá sob o número
societário [428106-3] (adiante “Mandante”).
Verifiquei a identidade, poderes e autoridade do signatário para efeitos da
presente procuração por meio de [•].
Pelo presente instrumento, o signatário, em nome e representação da Mandante,
irrevogavelmente nomeia, constitui e designa procurador da Mandante, o BANK OF
AMERICA, N.A., uma associação bancária nacional (“national banking association”)
organizada e existente de acordo com as leis dos Estado Unidos, com sede em 101
South Tryon Street, Charlotte, NC 28255 (adiante “Mandatário”), ao qual são por
este meio atribuídos poderes, incluindo poderes de substabelecimento, para, em
nome e representação da Mandante, executar e praticar os seguintes actos:

1.   Constituir penhor sobre as quotas (e todos os direitos correspondentes) (as
“Quotas”) representativas do capital social da NOVELIS MADEIRA, UNIPESSOAL,
LDA., uma sociedade constituída de acordo com as leis de Portugal, com sede nas
Galeria São Lourenço, Calçada de São Lourenço, nº 3, 1º andar G, freguesia e
concelho do Funchal, Portugal, com o número único fiscal e de registo 511 167
679, registada na Conservatória de Registo Comercial da Zona Franca da Madeira,
com capital social de €5.000,00 (a “Sociedade”), detidas pela Mandante, em
garantia do montante total das obrigações definidas como “Revolving Secured
Obligations” no contrato denominado “Revolving Quota Pledge Agreement”,
celebrado em 17 de Dezembro de 2010, pela Mandante e pelo Mandatário, entre
outros (o “Security Agreement”).   2.   Constituir penhor ou ceder com escopo de
garantia quaisquer créditos, presentes ou

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    futuros, decorrentes de suprimentos ou prestações suplementares prestados ou
a prestar pela Mandante à Sociedade (os “Créditos”) em garantia do montante
total das “Revolving Secured Obligations”, tal como definidas no Security
Agreement.   3.   O Mandatário tem direito a vender e transmitir as quotas
representativas do capital social da Sociedade (ou qualquer parte do mesmo) que
estão ou poderão estar empenhadas em qualquer altura a favor do Mandatário (as
“Quotas”) como credor pignoratício e/ou os Créditos após a ocorrência de um
“Event of Default”, tal como definido no Security Agreement. Tais vendas serão
efectuadas pelo Mandatário por meio de um ou mais instrumentos privados ou
públicos, ou uma ou mais transacções e de acordo com os termos e condições que o
Mandatário tenha por convenientes.   4.   Celebrar, assinar e outorgar/entregar
quaisquer documentos, incluindo contratos de penhor e contratos promessa, e, bem
assim, outros instrumentos de natureza similar referentes à venda das Quotas e
aos Créditos, bem como quaisquer outras ordens, documentos ou instrumentos que,
nos termos da lei Portuguesa, se mostrem necessários para a efectivação,
validação e execução desse penhor ou venda das Quotas e Créditos, bem como
receber e dar quitação de qualquer preço de venda ou contraprestação pela
transmissão da propriedade das Quotas ou Créditos.   5.   Praticar quaisquer
actos de registo ou notificação em relação a qualquer venda ou penhor sobre as
Quotas ou Créditos, e/ou extinção ou constituição de ónus sobre as Quotas ou
Créditos (ou qualquer parte dos mesmos) com respeito ao exercício dos poderes
conferidos pela presente.   6.   Representar a Mandante em qualquer Assembleia
Geral da Sociedade, bem como propor, votar e deliberar sobre qualquer matéria
submetida ou proposta à Assembleia Geral da Sociedade após a ocorrência de um
“Event of Default”, tal como definido no Security Agreement.   7.   Em geral,
assinar todos os documentos e praticar todos os actos necessários ou adequados
ao exercício e execução dos poderes acima referidos, sendo, pela presente,

Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    ratificados e confirmados pela Mandante todos e quaisquer actos que o
Mandatário pratique ou tencione praticar, ao abrigo e para efeitos do
cumprimento integral do mandato ora conferido.

A Mandante autoriza o Mandatário a fazer-se substituir por terceiro na execução
dos poderes ora conferidos. Os poderes pela presente conferidos podem ser
exercidos pelo Mandatário por uma ou mais vezes, e a Mandante desde já
expressamente presta o seu consentimento, nos termos e para os efeitos do artigo
261.º do Código Civil Português, ao exercício pelo Mandatário dos poderes ora
conferidos em relação à venda ou transferência da propriedade das Quotas ou
Créditos (ou qualquer parte dos mesmos) a favor do próprio Mandatário (“negócio
consigo mesmo”).
Esta procuração é outorgada também no interesse do Mandatário, pelo que é
irrevogável nos termos e para os efeitos do artigo 265.º, n.º 3, do Código Civil
Português.
A presente procuração reger-se-á pela lei Portuguesa.
Assinado na data acima mencionada por
Novelis Inc.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



* translation for convenience purposes only
POWER OF ATTORNEY
To be granted by Novelis Inc.
On [place and date], before me [identification of the Notary/Portuguese Consul],
appeared Mr. [name, home address, marital status], who executes this deed as
proxy for and on behalf of Novelis INC [full identification] (hereinafter the
“Grantor”).
I have checked the identity, powers and authority of the signatory for the
purposes hereof by means of [identity card/passport/certified copy of minutes of
Board of Directors of the Grantor/Power of Attorney].
In the name and on behalf of the Grantor, the signatory hereby irrevocably
names, constitutes and appoints, as attorney for the Grantor, Bank of America,
N. A., a financial institution organised and existing under the laws of the
United States of America and having its registered office at 101 South Tryon
Street, Charlotte, North Carolina 28255 (hereinafter the “Attorney”) to whom are
hereby granted the powers, including delegation powers, to execute and perform
the following acts on behalf of the Grantor:
1. To pledge all quotas (including the rights thereto) (the “Quotas”)
representing the corporate capital of Novelis Madeira, Unipessoal, Lda., a
company incorporated under the laws of the Portuguese Republic, with its
registered office at Galerias São Lourenço, Calçada de São Lourenço, no. 3, 1st
floor G, parish and municipality of Funchal, Portugal, registered in the
Commercial Registry Office of Zona Franca da Madeira under the single taxpayer
and registration number 511 167 879, with a corporate capital of €5,000.00 (the
“Company”) held by the Grantor, as security for the total amount of the
Revolving Secured Obligations as defined in the Revolving Quota Pledge Agreement
executed on December 17, 2010, amongst others, by the Grantor and the Attorney
(the “Security Agreement”).
2. To pledge or assign by security (“cessão com escopo de garantia”) any credit
rights, present and
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



future, arising from the shareholder loans or supplementary shares of capital
(“prestações suplementares” e “suprimentos”), granted or to be granted by the
Grantor to the Company (the “Credit Rights”), as security for the total amount
of the Revolving Secured Obligations as defined in the Security Agreement.
3. The Attorney has the right to sell and transfer the quotas representing the
Company’s corporate capital (or any part thereof) which are or may be pledged
from time to time to the Attorney (the “Quotas”) as pledgee and/or the Credit
Rights upon the occurrence and continuation of an Event of Default as defined in
the Security Agreement. Such sales shall be made by the Attorney by means of one
or more private or by public deed, or one or more transactions and in accordance
with the terms and conditions that the Attorney may determine.
4. To execute, sign and deliver any documents, including pledge agreements and
promissory agreements and other agreements or instruments of a like nature with
respect to the sale of the Quotas, or the Credit Rights, and any other orders,
documents or instruments as may be required under Portuguese law for the
purposes of effecting, perfecting and enforcing such pledge or sale of the
Quotas and Credit Rights, as well as to receive and give acquittance of any such
sale price or consideration for any transfer of title to the Quotas or Credit
Rights.
5. To apply to the Company for any acts of registration or notification in
connection with any sale, or pledge of Quotas or Credit Rights, and/or the
cancellation or creation of charges over the Quotas or Credit Rights (or any
part thereof) in connection with the exercise of the powers granted hereof.
6. To represent the Grantor in any Shareholders Meeting of the Company, and to
propose, vote and decide in any matter subject to or presented in the
Shareholders Meeting of the Company upon the occurrence and continuation of an
Event of Default as defined in the Security Agreement.
7. In general, to execute all documents and to do and perform all acts and
things necessary or appropriate for the carrying out and fulfilment of the
foregoing powers, the Grantor hereby ratifying and confirming any and all acts
the Attorney may do or purport to do under, and for the purposes of the full
performance of, the mandate granted hereby.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



The Grantor authorizes the Attorney to be replaced by any third party, for
purpose of the exercise of any of the powers granted herein. The powers granted
hereunder may be exercised by the Attorney one or more times and the Grantor
hereby expressly grants its consent to the Attorney, under and for the purposes
of article 261 of the Portuguese Civil Code, to the exercise of any of the
powers granted hereby in connection with the sale and transfer of title in the
Quotas or Credit Rights (or any part thereof) in favour of the Attorney itself
(“negócio consigo mesmo”).
This power of attorney is granted also in the interest of the Attorney and is
therefore irrevocable pursuant to article 265, nr. 3, of the Portuguese Civil
Code.
This power of attorney shall be governed by the Portuguese law.
Revolving Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



REVOLVING ACCOUNT PLEDGE AGREEMENT
between
NOVELIS MADEIRA, UNIPESSOAL, LDA.
as the Madeira Guarantor
and
BANK OF AMERICA, N.A.
as Collateral Agent
(GRAPHIC) [g25888g2588803.gif]

 



--------------------------------------------------------------------------------



 



REVOLVING ACCOUNT PLEDGE AGREEMENT
Between:

1.   NOVELIS MADEIRA, UNIPESSOAL, LDA., a company incorporated under the laws of
Portugal, with its registered office at Galerias São Lourenço, Calçada de São
Lourenço, no. 3, 1st floor G, parish and municipality county of Funchal,
Portugal, registered in the Commercial Registry office of Zona Franca da Madeira
with a share capital of €5,000.00 and tax number 511 167 679, hereinafter
referred to as “Madeira Guarantor” or “Pledgor”;   2.   BANK OF AMERICA, N.A., a
national banking association existing under the laws of the United States,
having its principal office at 101 South Tryon Street, Charlotte, North Carolina
28255, Charter No. 13044, in its capacity as collateral agent under the
Revolving Credit Agreement referred to below, hereinafter referred to as
“Collateral Agent” or “Pledgee”;

Whereas:

(A)   Novelis Inc., a company organised and existing under the laws of Canada,
having its registered office at 191 Evans Avenue, Toronto, Ontario, M8Z 1J5,
Canada and having Canadian corporation number 765937-7, hereinafter referred to
as “Parent Borrower”, and, inter alia, the Madeira Guarantor and the Collateral
Agent entered into a US$800,000,000.00 revolving credit agreement on
December 17, 2010 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”);   (B)  
The Madeira Guarantor is a Guarantor (as defined in the Revolving Credit
Agreement) in accordance with Section 1.01 of the Revolving Credit Agreement;  
(C)   The Parent Borrower and, inter alia, the Collateral Agent entered into an
intercreditor agreement on December 17, 2010 (as amended, restated, amended and

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”);   (D)   The Parent Borrower and, inter alia, the
Madeira Guarantor and Bank of America, N.A., in its capacity as collateral agent
(the “Term Loan Collateral Agent”) entered into a US$1,500,000,000.00 term loan
credit agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement” and
together with the Revolving Credit Agreement the “Credit Agreements”);   (E)  
The Collateral Agent acts in its capacity of agent for the Secured Parties and
therefore has the right on its own behalf to claim any amounts owed to the
Secured Parties under the Revolving Credit Agreement;   (F)   Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent for its benefit and for the benefit of the Secured Parties
pursuant to this agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement; provided however, that in the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control;

an account pledge governed by the following clauses is hereby agreed and
executed:
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



Clause 1
(Definitions)

1.   Whenever used in this Agreement, the following terms shall have the
following meanings:

         
 
  Agreement:   means this agreement;
 
  Business Day:   means any day in which the banks are open for business in
Funchal;
 
  Collateral Agent:   has the meaning ascribed to it in the recitals of this
Agreement;
 
  Collection Account:   means the bank account number 9030 9506 3201, with NIB
000709030009506320161 and IBAN PT50000709030009506320161 opened in the books of
Banco Espírito Santo, S.A. — Sucursal Financeira Exterior;
 
  Credit Agreements:   has the meaning ascribed to it in the recitals of this
Agreement;
 
  Depositary Bank:   means Banco Espírito Santo, S.A.;
 
  Discharge of Revolving Credit Secured Obligations:   has the meaning ascribed
to in the Intercreditor Agreement;
 
  Event of Default:   means any Event of Default as defined in the Revolving
Credit Agreement;
 
  Existing Pledges:   means the pledges granted over the Collection Account, in
favour of Bank of America, N.A. and UBS AG, Stamford Branch;
 
  Intercreditor
Agreement:   has the meaning ascribed to it in recital (C) of this Agreement;
 
  Net Cash Proceeds
Accounts:   has the meaning ascribed to it in the Intercreditor Agreement;
 
  Parties:   means the parties to this Agreement (each individually a “Party”);
 
  Pledge over
Collection Account:   means the pledge created in favour of the Collateral Agent
for the security of the Revolving Secured Obligations pursuant to Clause 2.1;

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



         
 
  Revolving Borrowers:   means Borrowers as defined in the Revolving Credit
Agreement;
 
  Revolving Credit
Agreement:   has the meaning ascribed to it in the recitals to this Agreement;
 
  Revolving Loan Party:   means any Loan Parties as defined in the Revolving
Credit Agreement;
 
  Revolving Secured
Obligations:   means the Secured Obligations as defined in the Revolving Credit
Agreement;
 
  Secured Parties:   means the Secured Parties as defined in the Revolving
Credit Agreement;
 
  Term Loan Credit
Agreement:   has the meaning ascribed to it in the recitals to this Agreement;
 
  Term Loan Secured
Obligations:   means the Secured Obligations as defined in the Term Loan Credit
Agreement;
 
  Term Loan Secured
Parties:   means each and any Secured Party as defined in the Term Loan Credit
Agreement;
 
  Termination Date:   means the date of the Discharge of the Revolving Credit
Secured Obligations.

2.   The meaning to be assigned to each word or expression in this Clause shall
be the same irrespective of the words in question being used in the masculine or
the feminine, the singular or the plural.   3.   Any reference to the Collateral
Agent in this Agreement shall be construed as a reference to the Collateral
Agent acting as agent for the Secured Parties.   4.   Any reference to a Party
in this Agreement shall include its successors and assignees.   5.   All
references to Clauses, sections and Appendices in this Agreement are references
to clauses, sections and Appendices of this Agreement, except if expressly
stated otherwise.

Clause 2
(Pledge Over Collection Account)

1.   As security for the punctual payment of each and all of the Revolving
Secured Obligations, the Pledgor hereby creates and grants in favour of the
Collateral Agent

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    for its own benefit and for the benefit of the Revolving Secured Parties a
pledge, to the fullest extent permitted by law, over the Collection Account,
ranking before the pledge, to the fullest extent permitted by law, over the
Collection Account created and granted on the present date in favour of the Term
Loan Collateral Agent for the benefit of the Term Loan Secured Parties and as
security for the Term Loan Secured Obligations.   2.   The pledge of the balance
of the Collection Account pursuant to the terms of this Agreement is also to be
construed as a “contrato de formação progressiva” and includes the right to any
moneys deposited in the Collection Account at any time after the date of this
Agreement and any and all interest thereon, which thereafter will be
automatically included in the pledge in favour of the Collateral Agent, pursuant
to the terms herein referred to, without the need for a specific or express
declaration by the Madeira Guarantor or acceptance by the Collateral Agent.   3.
  The Collection Account may only be operated in accordance with the terms of
the Revolving Credit Agreement and the Intercreditor Agreement.   4.   The
Pledgor undertakes, on this date, to notify the Depositary Bank of the pledges
enacted pursuant to this Agreement according to the draft notification attached
hereto as Schedule 1 and shall submit a certified copy of such notification and
the acknowledgement of receipt signed on behalf of the Depositary Bank to the
Collateral Agent within fifteen (15) Business Days of the date of this Agreement
(or such later date as shall be agreed to by the Collateral Agent in its sole
discretion).

Clause 3
(Promissory Pledges over bank accounts)

1.   As security for the punctual payment of each and all of the Revolving
Secured Obligations, the Madeira Guarantor hereby promises to create and grant
in favour of the Collateral Agent for its own benefit and for the benefit of the
Revolving Secured Parties a pledge, to the fullest extent permitted by law, over
any bank account (other than a Net Cash Proceeds Accounts) held by the Madeira
Guarantor or which it may hold, ranking before the pledge, to the fullest extent
permitted by law, over such bank account created and granted in favour of the
Term Loan Collateral Agent for its own benefit and for the benefit of the Term
Loan Secured Parties for the punctual payment of each and all of the Term Loan
Secured Obligations.

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



2.   As security for the punctual payment of each and all of the Revolving
Secured Obligations, the Madeira Guarantor hereby promises to create and grant
in favour of the Collateral Agent for its own benefit and for the benefit of the
Revolving Secured Parties a pledge, to the fullest extent permitted by law, over
any Net Cash Proceeds Accounts held by the Madeira Guarantor or which it may
hold, ranking after the pledge, to the fullest extent permitted by law, over
such bank account created and granted in favour of the Term Loan Collateral
Agent for its own benefit and for the benefit of the Term Loan Secured Parties
for the punctual payment of each and all of the Term Loan Secured Obligations.  
3.   The definitive pledges promised pursuant to the previous numbers 1. and 2.
of this Clause shall be created and granted within 10 Business Days from the
creation of such account; the Collateral Agent may (but is not obliged to), upon
request, extend such deadline in writing and in its sole discretion.   4.   Each
pledge of the balance of the bank accounts held or to be held, at the relevant
time, by the Madeira Guarantor pursuant to the terms of this Agreement is also
to be construed as created as a “contrato de formação progressiva” and includes
the right to any moneys deposited in the such bank accounts at any time after
the date of this Agreement and any and all interest thereon, which thereafter
will be automatically included in the pledge in favour of the Collateral Agent,
pursuant to the terms herein referred to, without the need for a specific or
express declaration by the Madeira Guarantor or acceptance by the Collateral
Agent.   5.   The bank accounts held or to be held by the Madeira Guarantor may
only be operated in accordance with the terms of the Revolving Credit Agreement
and the Intercreditor Agreement.   6.   Any bank account held or to be held by
the Madeira Guarantor shall be opened with a Portuguese bank, unless the
Collateral Agent agrees in writing in advance that such bank account may be
opened in another jurisdiction satisfactory to it, acting reasonably, and
subject to security arrangements satisfactory to the Collateral Agent, acting
reasonably.   7.   Subject to number 6. above, in case any bank account held or
to be held by the Madeira Guarantor is opened with a bank that is not a
Portuguese bank, the terms contained in number 4. above and Clauses 4 and 5
below shall be applicable, and if the applicable law requires adaptations to
number 3. above and Clauses 4 and 5 below, the Madeira Guarantor undertakes to
provide for the definitive pledge over

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    such account(s), which provisions shall be as similar as possible to the
terms provided for in number 4. above and Clauses 4 and 5 below, to the fullest
extent permitted by law.

Clause 4
(Undertakings of the Madeira Guarantor in relation to
the Pledge and Promissory Pledges over bank accounts)

1.   The Madeira Guarantor shall:

  (i)   in the context of any judicial proceeding for enforcement against the
balance of any bank account held by the Madeira Guarantor or which it may hold,
inform the court that such balance has been pledged pursuant to and under the
terms and conditions of this Agreement,     (ii)   deposit any monies, cheques
and directly remit all payments related to its activities in the Collection
Account;     (iii)   save for the existing Collection Account, not open any
other bank account unless (a) the Madeira Guarantor shall have given the
Collateral Agent 30 days prior written notice of its intention to establish such
new bank account, (b) the bank at which such new bank account is to be
maintained is acceptable to the Collateral Agent, acting reasonably, and (c) the
new account shall comply in full with the relevant provisions of the Revolving
Credit Agreement and this Agreement and shall be pledged pursuant to this
Agreement;     (iv)   notify the bank at which the relevant bank account held by
the Madeira Guarantor is held of the creation of the pledges pursuant to this
Agreement on the date such account is opened (in case such bank account is
opened with a Portuguese bank) or on the date the security over such bank
account is granted (in case such bank account is opened with a non-Portuguese
bank) and give evidence: (i) within five (5) Business Days of the date of
creation of the pledge, that said notification has been made; and (ii) within
fifteen (15) Business Days of the date of creation of the pledge, that the
relevant bank has received and acknowledged the request to register such pledge;

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



  (v)   carry out, at its sole cost and expense, all actions that may reasonably
be required by the Collateral Agent to complete or perfect the security granted
under this Agreement;     (vi)   ensure that no charges or encumbrances are
created over the Collection Account or any bank account held by the Madeira
Guarantor save for those created under this Agreement (other than the charges or
encumbrances created in favour of the Term Loan Collateral Agent for the benefit
of the Term Loan Secured Parties as set forth in Clause 2.1 and Permitted Liens
as defined in the Revolving Loan Agreement).

2.   If the Madeira Guarantor fails to pledge any bank account in accordance
with the terms of Clauses 3 and 4, the Collateral Agent shall be entitled, in
its sole discretion, to execute such pledges in representation of the Madeira
Guarantor. For such purpose, the Madeira Guarantor shall deliver within ten
(10) Business Days of the date hereof (or by such later date as may be agreed to
in writing by the Collateral Agent in its sole discretion) to the Collateral
Agent an irrevocable power of attorney in the terms and conditions established
in Schedule 2.   3.   The execution of the pledge on behalf of the Madeira
Guarantor within the terms of Clause 4.2 of this Agreement shall not release the
Madeira Guarantor from any liability to the Collateral Agent for any damage
incurred due to the Madeira Guarantor’s failure to execute pledges under the
terms set forth in this Agreement, as determined by applicable law, nor does it,
by any means, prevent the Collateral Agent from claiming specific payment,
discharge of any such obligations and compensation for any damages incurred due
to late performance.

Clause 5
(Enforcement of the Pledges over the bank accounts)

1.   The security granted under this Section may be enforced upon the occurrence
and continuation of an Event of Default.   2.   In the situation above, the
Collateral Agent may, in accordance with the Intercreditor Agreement, inter
alia:

  (i)   issue a notification of an Event of Default;     (ii)   give
instructions in relation to the pledged bank accounts, in accordance with
Clauses 5.3 and 5.4.

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



3.   Upon the occurrence of an Event of Default, the Collateral Agent may,
subject to the Intercreditor Agreement, in relation to any credit standing in
each and all bank accounts held by the Madeira Guarantor, up to the sum of the
amounts of the Revolving Secured Obligations:

  (i)   make any withdrawals from the Collection Account (or any other bank
account then held by the Madeira Guarantor) for the payment of the Revolving
Secured Obligations;     (ii)   give any credit or debit instructions, including
cancelling any instructions already given and not yet executed;     (iii)  
suspend any withdrawals from or other activity with respect to any movements of
the Collection Account (or any other bank account then held by the Madeira
Guarantor) for the period it sees fit;     (iv)   close any bank account held by
the Madeira Guarantor.

4.   If after the Termination Date there is any balance in any of the bank
accounts held by the Madeira Guarantor, then the Collateral Agent shall transfer
that balance to the Madeira Guarantor.

Clause 6
(Representations and Warranties of the Madeira Guarantor)
The Madeira Guarantor represents and warrants that:

1.   it has the power to enter into and perform, and has taken all necessary
corporate action to authorise the entry into and performance of this Agreement
and the transactions contemplated by this Agreement;   2.   this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms;   3.   its entry into, exercise of its rights and/or
performance of or compliance with its obligations under this Agreement do not
violate or exceed any power or restriction granted or imposed by any law to
which it is subject, its by-laws or any other constitutional documents or any
agreement to which it is a party or which is binding on it or its assets;   4.  
there are no other limitations or consents required by law or regulation or by
agreement that may, in any manner, hinder or restrain the Madeira Guarantor from
pledging the Collection Account in favour of the Collateral Agent (other than
(i) the Existing Pledges and (ii) such limitations or consents related to the
pledge

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    created in favour of the Term Loan Collateral Agent for the benefit of the
Term Loan Secured Parties as set forth in Clause 2.1);   5.   it accepts that
after notification of an Event of Default, pursuant to Clause 5 of this
Agreement, only the Collateral Agent has the right to make withdrawals or
movements on the Collection Account (or any other bank account then held by the
Madeira Guarantor) .

Clause 7
(Severability)

1.   Any provision of this Agreement that is held to be unenforceable or invalid
in whole or in part shall be unenforceable or invalid to such extent without
affecting the remaining provisions of this Agreement.   2.   Particularly, in
case any of the security granted, namely the security granted under the terms of
this Agreement, is declared void or unenforceable, the parties expressly agree
to reduce the contents of this Agreement to that security which remains valid
and enforceable.

Clause 8
(Preservation of Security)
The Madeira Guarantor expressly, irrevocably and unconditionally acknowledges,
agrees and accepts that the security created pursuant to this Agreement shall
not be released or discharged by novation or released, discharged or otherwise
prejudiced by any transfer or assignment under this Agreement, in accordance
with the terms of article 861º of the Portuguese Civil Code.
Clause 9
(Validity)
This Agreement will remain valid and in force until the Termination Date.
Clause 10
( Amendments)
No amendment, modification, supplement or extension of any provision of this
Agreement is effective unless made in a writing signed by the Parties.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



Clause 11
(Remedies and Waivers)
Save as otherwise stated herein, no failure or delay on the part of either Party
in exercising any right herein shall operate as a waiver of, or impair any such
right; no single or partial exercise of such right shall preclude any other or
further exercise thereof or the exercise of any other right.
Clause 12
(Notices)

1.   Notices to be given hereunder shall be given by registered letter or fax,
followed by an original within three (3) days, and shall be deemed to have been
given on the day of their receipt, in the case of registered letters, or at the
time of their receipt at the addressee’s reception facilities, provided received
by 6 p.m. or otherwise on the immediately following Business Day, in the case of
fax.   2.   For the purposes of notices to be given hereunder and unless
notified otherwise, the parties’ business addresses and facsimile numbers are as
follows:

NOVELIS MADEIRA, UNIPESSOAL, LDA.
Galerias São Lourenço,
Calçada de São Lourenço N.º 3, 1.º andar G,
9000-061 Funchal
Portugal
with a copy to:
Novelis Inc.
3399 Peachtree Road NE , Suite 1500
Atlanta, GA 30326
Attention: General Counsel
Telecopier No.: (404) 814-4272
[NB:VdA to confirm]
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 312-453-5555
Clause 13
(Fees and Expenses)
The Madeira Guarantor shall bear all fees, costs and expenses associated with
the obligations set forth in this Agreement insofar as the pledges over the
Collection Account or any other bank accounts to be held by the Madeira
Guarantor are concerned, including but not limited to, taxes and notarization
and registration costs resulting from the signature and execution of this
Agreement and the registration or perfection of the pledges granted hereunder.
Clause 14
(Assignment)
The Collateral Agent is hereby authorised to assign its rights under this
Agreement to any other entity that replaces it under the terms of the Revolving
Credit Agreement and the Intercreditor Agreement.
Clause 15
(Termination)
On the Termination Date, the security interests created hereby shall be released
and this Agreement shall terminate. The Collateral Agent hereby covenants and
agrees to take all necessary actions to release the security interests created
hereby and to terminate this Agreement on or within a reasonable amount of time
following the Termination Date.
Clause 16
(Intercreditor Agreement)

1.   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement,

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    it is the intention of the parties hereto that such terms and provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of the Revolving Credit Agreement shall control and govern.   2.  
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis Pae Corporation, Novelis Brand Llc, Novelis South America Holdings Llc,
Aluminum Upstream Holdings Llc, Novelis Europe Holdings Limited, Novelis Uk
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis Pae, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.

Clause 17
(Applicable Law and Jurisdiction)
This agreement shall be governed by Portuguese law and any disputes shall be
submitted to the Courts of Lisbon.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement, in two
(2) counterparts, in New York, on December 17, 2010, each of which shall be an
original and all of which shall be considered one and the same agreement.
NOVELIS MADEIRA, UNIPESSOAL, LDA.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA , N.A.             Name: Peter M. Walther       
Title: Senior Vice President       

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
[Letterhead of Novelis Madeira, Unipessoal, Lda.]
Banco Espírito Santo, S.A.
Att.: [•]
[•]
[•] 2009
Re: Instructions on the terms and conditions of the pledge over the account no.
9030 9506 3201
Dear Sirs,
Bank of America, N.A. (the “Retiring Revolver Collateral Agent”) and UBS AG,
Stamford Branch (as “Retiring Term Loan Collateral Agent”) hereby notify you
that we have no interest over the pledges granted pursuant to an account pledge
agreement entered on December 17, 2010 between Novelis Madeira, Unipessoal, Lda
(“Novelis”), the Retiring Revolver Collateral Agent and the Retiring Term Loan
Collateral Agent, and therefore we instruct you to release the first ranking
pledge and the second ranking pledge over the Novelis’s account no. 9030 9506
3201.
Novelis hereby notifies you that, pursuant to the Account Pledge Agreements
entered into on December 17, 2010, we have granted two pledges over our account
no. 9030 9506 3201 (the “Collection Account”) in favour of Bank of America,
N.A., in its capacity as Collateral Agent under the Revolving Credit Agreement
and Bank of America, N.A., in its capacity as Collateral Agent under the Term
Loan Credit Agreement.
Pursuant to the aforementioned agreement, following delivery to you of a
notification for such purpose, Bank of America, N.A., in its capacity as
Collateral Agent under the Revolving Credit Agreement and as Collateral Agent
under the Term Loan Credit Agreement, holds the exclusive right to give
instructions on the aforementioned account or to credit or debit the same,
provided that the Collateral Agent has delivered to Banco
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



Espírito Santo the documentation required by the Portuguese law to operate a
Collection Account.
Moreover, it is understood that Banco Espírito Santo, as Depositary Bank, will
not be liable for any action that may be required to take resulting from any
court order or administrative decision that may arise and affect the Collection
Account.
This letter shall be governed by Portuguese law.
It is a requirement of the agreement referred to above that we give you this
notice and obtain your agreement to the above in writing; therefore, we kindly
request that you confirm such agreement by signing this letter, and by returning
the signed counterpart to us.
Faithfully yours,

              Novelis Madeira, Unipessoal, Lda.
     

We hereby acknowledge the receipt of your letter dated as of [•], and agree to
its terms. Moreover, we hereby undertake to inform the court in any judicial
proceedings associated with the account or monies deposited therein that the
same was pledged in favour of Bank of America, N.A. as Pledgee under a
Portuguese Pledge Agreement dated as of December 17, 2010.

              Banco Espírito Santo, S.A. Bank
   

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



         

Schedule 2
Power of Attorney granted by the Madeira Guarantor in favour of the Collateral
Agent
No dia [•], perante mim, [•], Notário Público, compareceu o Senhor [•],
residente em [•], que outorga o presente instrumento em nome e em representação
de Novelis Madeira, Unipessoal, Lda., uma sociedade constituída de acordo com as
leis de Portugal, com sede nas Galeria São Lourenço, Calçada de São Lourenço, nº
3, 1º andar G, freguesia e concelho do Funchal, Portugal, com o número único
fiscal e de registo 511 167 679, registada na Conservatória de Registo Comercial
da Zona Franca da Madeira, com capital social de €5.000,00 (adiante “Mandante”).
Verifiquei a identidade, poderes e autoridade do signatário para efeitos da
presente procuração por meio de [•].
Pelo presente instrumento, o signatário, em nome e representação da Mandante,
irrevogavelmente nomeia, constitui e designa procurador da Mandante, o BANK OF
AMERICA, N.A., uma associação bancária nacional (“national banking association”)
organizada e existente de acordo com as leis dos Estado Unidos, com sede em 101
South Tryon Street, Charlotte, NC 28255 (adiante “Mandatário”), ao qual são por
este meio atribuídos poderes, incluindo poderes de substabelecimento, para, em
nome e representação da Mandante, executar e praticar os seguintes actos:

1.   Constituir penhor sobre todas e quaisquer contas bancárias detidas ou que
venham a ser detidas pela Mandante (as “Contas”), em garantia do montante total
das obrigações definidas como “Revolving Secured Obligations” no contrato
denominado “Revolving Account Pledge Agreement”, celebrado em 17 de Dezembro de
2010, pela Mandante e pelo Mandatário, entre outros (o “Security Agreement”).  
2.   Celebrar, assinar e outorgar/entregar quaisquer documentos, incluindo
contratos de penhor e contratos promessa, e, bem assim, outros instrumentos de
natureza similar referentes às Contas, bem como quaisquer outras ordens,
documentos ou instrumentos que, nos termos da lei Portuguesa, se mostrem

Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



    necessários para a efectivação, validação e execução desse penhor das
Contas.   3.   Em geral, assinar todos os documentos e praticar todos os actos
necessários ou adequados ao exercício e execução dos poderes acima referidos,
sendo, pela presente, ratificados e confirmados pela Mandante todos e quaisquer
actos que o Mandatário pratique ou tencione praticar, ao abrigo e para efeitos
do cumprimento integral do mandato ora conferido.

A Mandante autoriza o Mandatário a fazer-se substituir por terceiro na execução
dos poderes ora conferidos. Os poderes pela presente conferidos podem ser
exercidos pelo Mandatário por uma ou mais vezes, e a Mandante desde já
expressamente presta o seu consentimento, nos termos e para os efeitos do artigo
261.º do Código Civil Português, ao exercício pelo Mandatário dos poderes ora
conferidos em relação à venda ou transferência da propriedade das Quotas ou
Créditos (ou qualquer parte dos mesmos) a favor do próprio Mandatário (“negócio
consigo mesmo”).
Esta procuração é outorgada também no interesse do Mandatário, pelo que é
irrevogável nos termos e para os efeitos do artigo 265.º, n.º 3, do Código Civil
Português.
A presente procuração reger-se-á pela lei Portuguesa.
Assinado na data acima mencionada por
Novelis Madeira, Unipessoal, Lda.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



*translation for convenience purposes only
POWER OF ATTORNEY
To be granted by Novelis Madeira, Unipessoal, Lda.
On [place and date], before me [identification of the Notary/Portuguese Consul],
appeared Mr. [name, home address, marital status], who executes this deed as
proxy for and on behalf of Novelis Madeira, Unipessoal, Lda., Galerias São
Lourenço, Calçada de São Lourenço, no. 3, 1st floor G, parish and municipality
of Funchal, Portugal, registered in the Commercial Registry Office of Zona
Franca da Madeira under the single taxpayer and registration number 511 167 879,
with a corporate capital of €5,000.00 (hereinafter the “Grantor”).
I have checked the identity, powers and authority of the signatory for the
purposes hereof by means of [identity card/passport/certified copy of minutes of
Board of Directors of the Grantor/Power of Attorney].
In the name and on behalf of the Grantor, the signatory hereby irrevocably
names, constitutes and appoints, as attorney for the Grantor, Bank of America,
N. A., a financial institution organised and existing under the laws of the
United States of America and having its registered office at 101 South Tryon
Street, Charlotte, North Carolina 28255, (hereinafter the “Attorney”) to whom
are hereby granted the powers, including delegation powers, to execute and
perform the following acts on behalf of the Grantor:
1. To pledge all the accounts held by the Grantor (the “Accounts”), as security
for the Revolving Secured Obligations as defined in the Revolving Account Pledge
Agreement executed on December 17, 2010, amongst others, by the Grantor and the
Attorney (the “Security Agreement”).
2 To execute, sign and deliver any documents, including pledge agreements and
promissory agreements and other agreements or instruments of a like nature with
respect to the Accounts, and any other orders, documents or instruments as may
be required under Portuguese law for the purposes of effecting, perfecting and
enforcing such pledge over the Accounts.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



3 In general, to execute all documents and to do and perform all acts and things
necessary or appropriate for the carrying out and fulfilment of the foregoing
powers, the Grantor hereby ratifying and confirming any and all acts the
Attorney may do or purport to do under, and for the purposes of the full
performance of, the mandate granted hereby.
The Grantor authorizes the Attorney to be replaced by any third party, for
purpose of the exercise of any of the powers granted herein. The powers granted
hereunder may be exercised by the Attorney one or more times and the Grantor
hereby expressly grants its consent to the Attorney, under and for the purposes
of article 261 of the Portuguese Civil Code, to the exercise of any of the
powers granted hereby in connection with the pledge over the Accounts (or any
part thereof) in favour of the Attorney itself (“negócio consigo mesmo”).
This power of attorney is granted also in the interest of the Attorney and is
therefore irrevocable pursuant to article 265, no. 3, of the Portuguese Civil
Code.
This power of attorney shall be governed by the Portuguese law.
Revolving Account Pledge

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF CREDITS AGREEMENT
between
NOVELIS MADEIRA, UNIPESSOAL, LDA.
As the Madeira Guarantor
and
BANK OF AMERICA, N.A.
As Collateral Agent
and
UBS AG, STAMFORD BRANCH
BANK OF AMERICA, N.A.
As Assignors
(GRAPHIC) [g25888g2588803.gif]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF CREDITS AGREEMENT
Between:

1.   NOVELIS MADEIRA, UNIPESSOAL, LDA., a company incorporated under the laws of
Portugal, with its registered office at Galerias de São Lourenço, Calçada de São
Lourenço, no. 3, 1st floor G, parish and municipality of Funchal, Portugal,
registered in the Commercial Registry office of Zona Franca da Madeira with a
share capital of €5,000.00 and tax number 511 167 679, hereinafter referred to
as “Madeira Guarantor”;   2.   BANK OF AMERICA, N. A., a financial institution
existing under the laws of the United States, with the Charter No. 13044, having
its registered office at 101 South Tyron Street, Charlotte, North Carolina
28255, in its capacity as collateral agent under the Revolving Credit Agreement,
hereinafter referred to as “Collateral Agent”;   3.   UBS AG, Stamford Branch,
the Connecticut licensed branch of a Swiss banking corporation with its main
office at 677 Washington Boulevard, Stamfod, Connecticut 06901, in its capacity
as retiring collateral agent under the prior term loan credit agreement,
hereinafter referred to as “UBS”;   4.   BANK OF AMERICA, N. A., a national
banking association existing under the laws of the United States, having its
principal office at 101 South Tyron Street, Charlotte, North Carolina 28255, in
its capacity as retiring collateral agent under the prior revolving credit
agreement, being hereinafter, jointly with UBS, referred to as “Assignors”;

Whereas:

(A)   Novelis Inc., a company organised and existing under the laws of Canada,
having its registered office at 191 Evans Avenue, Toronto, Ontario, M8Z 1J5,
Canada and having Canadian corporation number 765937-7 hereinafter referred to
as “Parent Borrower”, and

Assignment of Credits

 



--------------------------------------------------------------------------------



 



    , inter alia, the Collateral Agent entered into a US$800,000,000.00
revolving credit agreement on December 17, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”);   (B)   The Madeira Guarantor is a Guarantor (as
defined in the Revolving Credit Agreement) in accordance with Section 1.01 of
the Revolving Credit Agreement;   (C)   The Parent Borrower and, inter alia, the
Madeira Guarantor and Bank of America, N.A., acting as collateral agent entered
into a US$1,500,000,000.00 term loan credit agreement (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement,” and together with the Revolving Credit Agreement,
the “Credit Agreements”);   (D)   The Madeira Guarantor is a Guarantor (as
defined in the Term Loan Credit Agreement) in accordance with Section 1.01 of
the Term Loan Credit Agreement;   (E)   The Parent Borrower and, inter alia, the
Collateral Agent, entered into an intercreditor agreement on December 17, 2010
(the “Intercreditor Agreement”);   (F)   The Collateral Agent acts in its
capacity of agent of the Secured Parties (as defined below) and therefore has
the right on its own behalf to claim any amounts owed to the Secured Parties;  
(G)   Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control.

Assignment of Credits

 



--------------------------------------------------------------------------------



 



An agreement on assignment of Credits governed by the following clauses is
hereby agreed and executed:
SECTION I
General Provisions
Clause 1
(Definitions)

1.   Whenever used in this Agreement, the following terms shall (unless the
context otherwise requires) have the following meanings:

         
 
  Agreement:   means this agreement;
 
       
 
  Business Day:   means any day in which the banks are open for business in
Funchal;
 
       
 
  Collateral Agent:   has the meaning ascribed to it in the recitals of this
Agreement;
 
       
 
  Credit Agreements:   has the meaning ascribed to it in the recitals of this
Agreement;
 
       
 
  Credits:   each and all of the receivables, rights and credits that may arise
in favor of the Madeira Guarantor in connection with the sale of aluminum and
related products to the entities listed in Appendix 1;
 
       
 
  Discharge of Senior Lien Secured Obligations:   has the meaning ascribed to it
in the Intercreditor Agreement;
 
       
 
  Enforcement:   means the enforcement of the security created under this
Agreement following an Event of Default;
 
       
 
  Event of Default:   means any Event of Default under and as defined in each or
any of the Credit Agreements;
 
       
 
  Intercreditor Agreement:   has the meaning ascribed to it in recital (E) of
this Agreement;

Assignment of Credits

 



--------------------------------------------------------------------------------



 



         
 
  Parties:   means the parties to this Agreement;
 
       
 
  Revolving Borrowers:   means Borrowers as defined in the Revolving Credit
Agreement;
 
       
 
  Revolving Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;
 
       
 
  Revolving Loan Parties:   means any Loan Parties as defined in the Revolving
Credit Agreement;
 
       
 
  Revolving Secured Obligations:   means the Secured Obligations as defined in
the Revolving Credit Agreement;
 
       
 
  Revolving Secured Party:   means any Secured Party as defined in the Revolving
Credit Agreement;
 
       
 
  Secured Parties:   means each Revolving Secured Party and each Term Loan
Secured Party;
 
       
 
  Term Loan Borrower:   means the Borrower as defined in the Term Loan Credit
Agreement;
 
       
 
  Term Loan Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;
 
       
 
  Term Loan Secured Obligations:   means the Secured Obligations as defined in
the Term Loan Credit Agreement;
 
       
 
  Term Loan Secured Party:   means each and any Secured Party as defined in the
Term Loan Credit Agreement;
 
       
 
  Termination Date:   means the date of Discharge of Senior Lien Secured
Obligations;

2.   The meaning to be assigned to each word or expression in this Clause shall
be the same irrespective of the words in question being used in the masculine or
the feminine, the singular or the plural.   3.   Any reference to the Collateral
Agent in this Agreement shall be construed as a reference to the Collateral
Agent acting for its own benefit and as agent for the benefit of each Revolving
Secured Party and/or for the benefit of each Term Loan Secured Party, in
accordance with the terms of the Intercreditor Agreement.   4.   Any reference
to a Party in this Agreement shall include its successors and assignees.

Assignment of Credits

 



--------------------------------------------------------------------------------



 



5.   All references to Clauses, sections and Appendices in this Agreement are
references to clauses, sections and Appendices of this Agreement, except if
expressly stated otherwise.

SECTION II
Assignment by way of security of the Credits
Clause 2
(Assignment by way of security of the Credits)

1.   The Assignors hereby reassign the Credits to the Madeira Guarantor,
assigned to them on June 11, 2008 pursuant to a quota and account pledge and
assignment of credits agreement entered into between the Parent Borrower, the
Madeira Guarantor, UBS and La Salle Business Credit LLC (which assigned its
contractual position to Bank of America, N.A.).   2.   Pursuant to the
reassignment referred in number 1 above, the Madeira Guarantor hereby assigns,
as security for the punctual payment of the Revolving Secured Obligations and as
security for the punctual payment of the Term Loan Secured Obligations, the
Credits to the Collateral Agent for its own benefit and for the benefit of the
Revolving Secured Parties and for the benefit of the Term Loan Secured Parties.
  3.   The assignment of receivables pursuant to this Agreement is made by way
of security for the punctual payment of the Revolving Secured Obligations and
the Term Loan Secured Obligations (“cessão de créditos com escopo de garantia”)
and therefore: (i) does not extinguish the Revolving Secured Obligations nor the
Term Loan Secured Obligations; (ii) upon their creation each of such receivables
will be assigned to the Collateral Agent without the need of a further specific
or express declaration by the Madeira Guarantor or acceptance by the Collateral
Agent and (iii) is subject to the termination condition (“condição resolutiva”)
set out below in number 5. of this Clause.   4.   By this Agreement the
Collateral Agent grants the Madeira Guarantor powers to exercise, on the
Collateral Agent’s behalf and representation, each and all acts required to
claim, collect and exercise all rights inherent to the Credits assigned pursuant
to number 2. above.   5.   If on the date when the Credits assigned pursuant to
this Clause become due and payable and no Event of Default has occurred, the
assignment as to such maturing Credits only shall be extinguished, at the moment
of collection, in respect of amounts collected by the Madeira Guarantor under
the power of attorney granted in number 4. above.

Assignment of Credits

 



--------------------------------------------------------------------------------



 



6.   Upon the occurrence of an Event of Default and notice to such effect from
the Collateral Agent, the Madeira Guarantor will be prohibited from exercising
the rights relating to the Credits assigned in accordance with this Clause,
which will be exclusively exercised by the Collateral Agent, who may, subject to
the Intercreditor Agreement, affect any amounts to the payment of the Revolving
Secured Obligations and to the payment of the Term Loan Secured Obligations, as
applicable, and the power of attorney granted in number 4. above shall lapse on
the same date.   7.   The Collateral Agent shall return to the Madeira Guarantor
all amounts collected and not used to repay, respectively, the Revolving Secured
Obligations and the Term Loan Secured Obligations under this Clause on the
Termination Date.   8.   The Madeira Guarantor undertakes to notify the
assignment of the Credits under this Clause, with copy to the Collateral Agent,
to the relevant debtor of the Credits promptly upon being instructed for that
purpose by the Collateral Agent upon the occurrence of an Event of Default which
is continuing.   9.   The Madeira Guarantor shall update Appendix 1 and provide
notification to the Collateral Agent, which notice may be served by the Madeira
Guarantor, or by any other entity of the corporate group of the Madeira
Guarantor, promptly after a new entity becomes a buyer of aluminum and related
products from the Madeira Guarantor (or from any company within the corporate
group of the Madeira Guarantor) and shall instruct the buyer to pay the Madeira
Guarantor.   10.   The Madeira Guarantor shall notify the Collateral Agent of
receivables it may be entitled to (other than the ones arising from the sale of
aluminum) and update Appendix 1 (so that such other receivables are included
thereto) through the means provided for in number 9. above and, in that case,
the definition of Credits provided for in Clause 1.1. above shall be deemed to
include such other receivables.

Assignment of Credits

 



--------------------------------------------------------------------------------



 



SECTION III
Representations and Warranties of the Madeira Guarantor
Clause 3
(Representations and Warranties of the Madeira Guarantor)

1.   The Madeira Guarantor represents and warrants to each Revolving Secured
Party and each Term Loan Secured Party that:

  (i)   it has corporate power and authority and the legal right to perform its
obligations under this Agreement, including, but not limited to, the corporate
power and authority and the legal right to assign by way of security the Credits
in favour of the Collateral Agent;     (ii)   it has taken all necessary actions
to authorize the execution and performance of this Agreement;     (iii)   except
as permitted by the Credit Agreements, there are no option contracts with
respect to the Credits, or any other contractual rights that would restrict the
free disposal of the Credits other than those permitted under the Credit
Agreements;     (iv)   at the date hereof, no litigation, investigation or
proceeding is pending against or in relation to the Credits;     (v)   the
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof is limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally;
    (vi)   no registration, recording or filing with any governmental body
agency or official under the laws of the Portuguese Republic is required in
connection with the execution of the assignment by way of security of the
Credits;     (vii)   it accepts that, upon the occurrence of an Event of Default
and in accordance with Clause 2.6 of this Agreement, only the Collateral Agent
has any rights over the Credits.

2.   The representations and warranties made by the Madeira Guarantor pursuant
to this Clause 3 in connection to the Credits shall be construed as being made
at the date of this Agreement, and with respect to future Credits to be assigned
to the Collateral Agent, as of the date of such assignment with reference to the
facts and circumstance then existing

    Assignment of Credits

 



--------------------------------------------------------------------------------



 



    which cannot under any circumstance result in an Event of Default under any
Credit Agreement.

SECTION IV
Other Provisions
Clause 4
(Intercreditor Agreement and Credit Agreements)

1.   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.   2.  
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis Pae Corporation, Novelis Brand Llc, Novelis South America Holdings Llc,
Aluminum Upstream Holdings Llc, Novelis Europe Holdings Limited, Novelis Uk
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis Pae, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or

Assignment of Credits

 



--------------------------------------------------------------------------------



 



    inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.

Clause 5
(Severability)

1.   Any provision of this Agreement that is held to be unenforceable or
invalid, in whole or in part, shall be unenforceable or invalid to such extent
without affecting the remaining provisions of this Agreement.   2.  
Particularly, in case any of the security granted is declared void or
unenforceable, the parties expressly agree to reduce the contents of this
Agreement to that security which remains valid and enforceable.

Clause 6
(Preservation of Security)
The security formalised within the terms of this Agreement will remain valid and
unchanged in accordance with article 861 of the Portuguese Civil Code
notwithstanding any assignment or novation of the Revolving Secured Obligations
or of the Term Loan Secured Obligations.
Clause 7
(Validity)
This Agreement will remain valid and in force until the Termination Date.
Clause 8
( Amendments)
No amendment, modification, supplement or extension of any provision of this
Agreement is effective unless made in writing and signed by the parties.
Clause 9
(Remedies and Waivers)
Save as otherwise stated herein, no failure or delay on the part of either party
in exercising any right herein shall operate as a waiver of, or impair any such
right or single or partial exercise of such right, nor shall it preclude any
other or further exercise thereof or the exercise of any other right.
Assignment of Credits

 



--------------------------------------------------------------------------------



 



Clause 10
(Notices)

1.   Notices to be given hereunder shall be given by registered letter or fax,
followed by the original within three (3) days, and shall be deemed to have been
given on the day of their receipt, in the case of registered letters, or at the
time of their receipt at the addressee’s reception facilities, provided that
such notices were received by 6:00 P.M. or otherwise on the immediately
following Business Day, in the case of fax.   2.   For the purposes of notices
to be given hereunder, and unless notified otherwise, the parties’ business
addresses and facsimile numbers are as follows:       NOVELIS MADEIRA,
UNIPESSOAL, LDA.

[Avenida das Nações Unidas, 12 551 — 15th floor
Torre Empresarial World Trade Center
São Paulo S.P. Brasil
04578-000
Attention: Alexandre Moreira Martins de Almeida
Telecopier No.: 55 11 5503-0714
with a copy to:
Novelis Inc.
3399 Peachtree Road NE , Suite 1500
Atlanta, GA 30326
Attention: General Counsel
Telecopier No.: (404) 814-4272]
[NB: Novelis to confirm]
Assignment of Credits

 



--------------------------------------------------------------------------------



 



     BANK OF AMERICA, N.A.
Bank of America, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 312-453-5555
Clause 11
(Fees and Expenses)
The Madeira Guarantor shall bear all fees, costs and expenses associated with
the obligations set forth in this Agreement, including but not limited to, the
taxes, notarization and registration costs, resulting from the signature and
execution of this Agreement and the registration or perfection of the security
granted hereunder.
Clause 12
(Assignment)
The Collateral Agent is hereby authorised to assign its rights under this
Agreement to any other entity that replaces it under the terms of the Revolving
Credit Agreement and the Intercreditor Agreement.
Clause 13
(Termination)
On the Termination Date, the security interests created hereby shall be released
and this Agreement shall terminate. The Collateral Agent hereby covenants and
agrees to take all necessary actions to reassign to the Madeira Guarantor the
Credits hereby assigned and to terminate this Agreement on the Termination Date.
Clause 14
(Governing Law and Jurisdiction)
This agreement shall be governed by Portuguese law and any disputes shall be
submitted to the Courts of Lisbon.
Assignment of Credits

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in 3 counterparts,
in New York, on December 17, 2010, each of which shall be an original and all of
which shall be considered one and the same agreement.
NOVELIS MADEIRA, UNIPESSOAL, LDA.
Assignment of Credits

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as Collateral Agent
Name: Peter M. Walther
Title: Senior Vice President
Assignment of Credits

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as Assignor
Assignment of Credits

 



--------------------------------------------------------------------------------



 



UBS AG, STAMFORD BRANCH, as Assignor
UBS AG, STAMFORD BRANCH, as Assignor
Assignment of Credits

 



--------------------------------------------------------------------------------



 



Appendix 1
List of the originators of the Credits
[NB: TBC by Novelis]

1)   Crown Arabia Can Company Ltd.

P.O. Box 3158, 31471
Dammam — Arabia

2)   Crown Colombiana S.A.

Vereda Tibitó
Vía Autódromo Tocancipá a Zipaquirá
Tocancipá — C/marca, Colombia

3)   Crown Emirates Company Ltd.

P.O. Box 17030
Jebel Ali Free Zone
Dubai, U.A.E.

4)   Crown Jeddah Bev. Can Factory

  4.1)   Street 33 Road 3L Phase 3
Jeddah — 12100-000
Saudi Arabia

  4.2)   Jeddah
P.O. Box 16626, Jeddah 21474
Saudi Arabia

5)   Crown Maghreb Can S.A.

Z.l El Agba
2051 Tunis
Tunisia

6)   Crown Middle East Can Co. Ltd.

  6.1)   Street n. 17 — Amman Industrial
Amman — Jordan

  6.2)   Abdullah II lbn Al-Hussein
Industrial Estate
P.O. Box: 260 Amman 11512 Jordan

Assignment of Credits

 



--------------------------------------------------------------------------------



 



7)   ENDELIS — Envases Del Istmo, S.A.

Edificio 1148 — Coco Solo Colon
Apartado 500 — Arco Iris
Colon — República de Panamá

8)   ENALBO — Envases de Aluminio Boliviano S.R.L.

Casilla Postal n° 106
Oruro — Bolívia

9)   Rexam Argentina S/A

L. M. Drago Y Ortiz S/N
Pq. Indl. Burzaco — Prov. Buenos Aires
Argentina

10)   Rexam Beverage Can South America

La Montaña, N° 1294
Av. Presidente Eduardo Frei Montalva
Km 161/2 (Ex Panamericana Norte)
Lampa — Santiago — Chile
Assignment of Credits

 



--------------------------------------------------------------------------------



 



Appendix 2
     Power of Attorney granted by the Madeira Guarantor in favour of the
Collateral Agent
No dia [•], perante mim, [•], Notário Público, compareceu o Senhor [•],
residente em [•], que outorga o presente instrumento em nome e em representação
de Novelis Madeira, Unipessoa, Lda., uma sociedade constituída de acordo com as
leis de Portugal, com sede nas Galeria São Lourenço, Calçada de São Lourenço, nº
3, 1º andar G, freguesia e concelho do Funchal, Portugal, com o número único
fiscal e de registo 511 167 679, registada na Conservatória de Registo Comercial
da Zona Franca da Madeira, com capital social de €5.000,00 (adiante “Mandante”).
Verifiquei a identidade, poderes e autoridade do signatário para efeitos da
presente procuração por meio de [•].
Pelo presente instrumento, o signatário, em nome e representação da Mandante,
irrevogavelmente nomeia, constitui e designa procurador da Mandante, o BANK OF
AMERICA, N.A., uma associação bancária nacional (“national banking association”)
organizada e existente de acordo com as leis dos Estado Unidos, com sede em 101
South Tryon Street, Charlotte, NC 28255 (adiante “Mandatário”), ao qual são por
este meio atribuídos poderes, incluindo poderes de substabelecimento, para, em
nome e representação da Mandante, executar e praticar os seguintes actos:

1.   Constituir penhor sobre os créditos que a Mandante detenha ou possa vir a
deter (os “Créditos”), em garantia do montante total das obrigações definidas
como “Revolving Secured Obligations” e como “Term Loan Secured Obligations” no
contrato denominado “Assignment of Credits Agreement”, celebrado em 17 de
Dezembro de 2010, pela Mandante e pelo Mandatário, entre outros (o “Security
Agreement”) e para notificar os devedores dos respectivos Créditos nas contas
bancárias que o Mandatário entender convenientes.   2.   Celebrar, assinar e
outorgar/entregar quaisquer documentos, incluindo contratos de penhor e
contratos promessa, e, bem assim, outros instrumentos de natureza similar
referentes aos Créditos, bem como quaisquer outras ordens, documentos ou

Assignment of Credits

 



--------------------------------------------------------------------------------



 



    instrumentos que, nos termos da lei Portuguesa, se mostrem necessários para
a efectivação, validação e execução desse penhor Créditos.   3.   Em geral,
assinar todos os documentos e praticar todos os actos necessários ou adequados
ao exercício e execução dos poderes acima referidos, sendo, pela presente,
ratificados e confirmados pela Mandante todos e quaisquer actos que o Mandatário
pratique ou tencione praticar, ao abrigo e para efeitos do cumprimento integral
do mandato ora conferido.

A Mandante autoriza o Mandatário a fazer-se substituir por terceiro na execução
dos poderes ora conferidos. Os poderes pela presente conferidos podem ser
exercidos pelo Mandatário por uma ou mais vezes, e a Mandante desde já
expressamente presta o seu consentimento, nos termos e para os efeitos do artigo
261.º do Código Civil Português, ao exercício pelo Mandatário dos poderes ora
conferidos em relação à venda ou transferência da propriedade das Quotas ou
Créditos (ou qualquer parte dos mesmos) a favor do próprio Mandatário (“negócio
consigo mesmo”).
Esta procuração é outorgada também no interesse do Mandatário, pelo que é
irrevogável nos termos e para os efeitos do artigo 265.º, n.º 3, do Código Civil
Português.
A presente procuração reger-se-á pela lei Portuguesa.
Assinado na data acima mencionada por
Novelis Madeira, Unipessoal, Lda.
Assignment of Credits

 



--------------------------------------------------------------------------------



 



*translation for convenience purposes only
POWER OF ATTORNEY
To be granted by Novelis Madeira, Unipessoal, Lda.
On [place and date], before me [identification of the Notary/Portuguese Consul],
appeared Mr. [name, home address, marital status], who executes this deed as
proxy for and on behalf of Novelis Madeira, Unipessoal, Lda., Galerias São
Lourenço, Calçada de São Lourenço, no. 3, 1st floor G, parish and municipality
of Funchal, Portugal, registered in the Commercial Registry Office of Zona
Franca da Madeira under the single taxpayer and registration number 511 167 879,
with a corporate capital of €5,000.00 (hereinafter the “Grantor”).
I have checked the identity, powers and authority of the signatory for the
purposes hereof by means of [identity card/passport/certified copy of minutes of
Board of Directors of the Grantor/Power of Attorney].
In the name and on behalf of the Grantor, the signatory hereby irrevocably
names, constitutes and appoints, as attorney for the Grantor, Bank of America,
N. A., a financial institution organised and existing under the laws of the
United States of America and having its registered office at 101 South Tryon
Street, Charlotte, NC 28255 (hereinafter the “Attorney”) to whom are hereby
granted the powers, including delegation powers, to execute and perform the
following acts on behalf of the Grantor:
1. To pledge all the credits that the Grantor may hold (the “Credits”) as
security for the Revolving Secured Obligations and/or for the Term Loan Secured
Obligations as defined in the Assignment of Credits Agreement executed on
December 17, 2010, amongst others, by the Grantor and the Attorney (the
“Security Agreement”) and notifying the respective debtors to pay such Credits
in the Accounts to the party that the Attorney may deem convenient.
2. To execute, sign and deliver any documents, including pledge agreements and
promissory agreements and other agreements or instruments of a like nature with
respect to the Credits, and
Assignment of Credits

 



--------------------------------------------------------------------------------



 



any other orders, documents or instruments as may be required under Portuguese
law for the purposes of effecting, perfecting and enforcing such pledge over the
Credits.
3. In general, to execute all documents and to do and perform all acts and
things necessary or appropriate for the carrying out and fulfilment of the
foregoing powers, the Grantor hereby ratifying and confirming any and all acts
the Attorney may do or purport to do under, and for the purposes of the full
performance of, the mandate granted hereby.
The Grantor authorizes the Attorney to be replaced by any third party, for
purpose of the exercise of any of the powers granted herein. The powers granted
hereunder may be exercised by the Attorney one or more times and the Grantor
hereby expressly grants its consent to the Attorney, under and for the purposes
of article 261 of the Portuguese Civil Code, to the exercise of any of the
powers granted hereby in connection with the pledge over the Credits (or any
part thereof) in favour of the Attorney itself (“negócio consigo mesmo”).
This power of attorney is granted also in the interest of the Attorney and is
therefore irrevocable pursuant to article 265, nr. 3, of the Portuguese Civil
Code.
This power of attorney shall be governed by the Portuguese law.
Assignment of Credits

 



--------------------------------------------------------------------------------



 



Exhibit M-10
NOVELIS INC. (CANADA)
as Pledgor
and
BANK OF AMERICA, N.A.,
as French Collateral Agent and Beneficiary
and
THE REVOLVING CREDIT SECURED PARTIES
(as defined herein)
and
NOVELIS FOIL FRANCE S.A.S.
NOVELIS PAE S.A.S.
NOVELIS LAMINES FRANCE S.A.S.
as Securities Accounts Holders
relating to shares in
NOVELIS FOIL FRANCE S.A.S.
NOVELIS PAE S.A.S.
and
NOVELIS LAMINES FRANCE S.A.S.
 
SECOND PRIORITY PLEDGES AGREEMENT
(ACTE DE NANTISSEMENT DE COMPTES
TITRES DE SECOND RANG)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                CLAUSE       PAGE 1.    
DEFINITION AND INTERPRETATION
    3   2.    
AGREEMENT TO PLEDGE
    7   3.    
CREATION OF THE PLEDGES
    8   4.    
VOTING RIGHTS AND CASH DISTRIBUTIONS
    9   5.    
REPAYMENT OR REDEMPTION OF PLEDGED SECURITIES
    10   6.    
TERM OF THE PLEDGES
    10   7.    
PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS
    11   8.    
COVENANT FOR FURTHER ASSURANCE
    16   9.    
REMEDIES UPON DEFAULT
    17   10.    
EFFECTIVENESS OF COLLATERAL
    18   11.    
EXPENSES, COSTS, TAXES AND INDEMNITY
    19   12.    
CURRENCY CONVERSION
    20   13.    
ASSIGNMENT
    21   14.    
NOTICES
    21   15.    
GOVERNING LAW
    21   16.    
REVOLVING CREDIT AGREEMENT GOVERNS
    21   17.    
INTERCREDITOR AGREEMENT GOVERNS
    22   18.    
JURISDICTION
    22   19.    
ELECTION OF DOMICILE
    22  

i



--------------------------------------------------------------------------------



 



SCHEDULES

             
Schedule 1
  DETAILS OF THE PLEDGED ACCOUNTS     24  
Schedule A
  DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     26  
Schedule A bis
  ATTESTATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     32  
Schedule B
  DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     36  
Schedule B bis
  ATTESTATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     42  
Schedule C
  DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     46  
Schedule C bis
  ATTESTATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS     52  
Schedule D
  MODELE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DEFAUT AU TENEUR DU COMPTE
ESPECES     56  

ii



--------------------------------------------------------------------------------



 



SECOND PRIORITY PLEDGES AGREEMENT
(ACTE DE NANTISSEMENT DE COMPTES TITRES DE SECOND RANG)
AMONG:
NOVELIS INC., a corporation formed under the Canadian Business Corporations Act
(the “Pledgor”);
AND
BANK OF AMERICA, N.A., a company having its principal place of business at 135
South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United States of
America), acting in its capacity as French Collateral Agent (as defined below)
on its own behalf and for the account and on behalf of the Revolving Credit
Secured Parties (as defined below) (the “French Collateral Agent”);
THE REVOLVING CREDIT SECURED PARTIES (including Bank of America, N.A., in its
capacity as Revolving Credit Collateral Agent under the parallel debt provisions
set forth in the Revolving Credit Agreement and any person which may from time
to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these capitalized
terms is defined below)), represented by the French Collateral Agent for the
purposes of this Agreement;
AND
EACH OF THE COMPANIES designated in Schedule 1 hereto.
WHEREAS:
Pursuant to the Revolving Credit Agreement, the Lenders and the Issuing Banks
have agreed to extend credit in the form of Loans or Letters of Credit on the
terms referred to in the Revolving Credit Agreement and for the purposes therein
mentioned (as each of these capitalized terms is defined in the Revolving Credit
Agreement).
Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit Agreement, the
Pledgor has undertaken to pay the Revolving Credit Collateral Agent as a
separate and independent obligation an amount equal to, and in the currency of,
each amount owed by it to the Revolving Credit Secured Parties under the
Revolving Credit Agreement and the other Loan Documents (as defined below).
Pursuant to the Revolving Credit Agreement, it is a condition precedent to the
Credit Extension (as defined in the Revolving Credit Agreement) that the Pledgor
as security for the due performance of the Revolving Credit Secured Obligations
(as defined below) grants for the benefit of the Revolving Credit Collateral
Agent and the other

1



--------------------------------------------------------------------------------



 



Revolving Credit Secured Parties a second priority pledge over the Pledged
Accounts (as defined below).
Pursuant to the Appointment Agreement, the Beneficiaries have appointed the
French Collateral Agent in order that the French Collateral Agent be entitled to
register, perform and enforce any security interest (sûreté réelle) granted by
the Pledgor in accordance with Article 2328-1 of the French Code Civi

2



--------------------------------------------------------------------------------



 



IT HAS BEEN AGREED AS FOLLOWS:

1.   DEFINITION AND INTERPRETATION

1.1   In this agreement (the “Agreement”):

    “Appointment Agreement” means that certain agreement dated on or about the
date hereof by and between, among others, Bank of America, N.A., as Revolving
Credit Administrative Agent and Revolving Credit Collateral Agent and Bank of
America, N.A., as Term Loan Administrative Agent and Term Loan Collateral Agent,
Novelis Inc. as Administrative Borrower and Novelis PAE S.A.S. (as each of these
capitalized terms is defined in the Intercreditor Agreement) (as the same may be
amended, restated, supplemented or otherwise modified from time to time).

    “Cash Accounts” (or “Comptes Espèces Spéciaux”) means in relation to the
Securities Accounts the special bank accounts (comptes espèces spéciaux) set out
in Schedule 1 opened in the name of the Pledgor with the Cash Account Holder and
which, pursuant to article L. 211-20 of the Code monétaire et financier, form
part of the Pledged Accounts.

    “Cash Account Holder” means the credit institution with which the Pledgor
has opened in its name the Cash Accounts and the details of which are set forth
in Schedule 1 hereto.

    “Cash Distributions” means all amounts payable in respect of the Pledged
Securities (fruits et produits), such as dividends paid in cash (dividendes en
numéraire), distributions of reserves, interest and other income paid in cash.

    “Certificate of Pledge” means the certificate in the form set out in
Schedule A BIS, B BIS or C BIS as applicable (Attestation de Nantissement de
Compte Titres).

    “Companies” means each of the Companies designated in Schedule 1 hereto.

    “Event of Default” has the meaning ascribed to it in the Revolving Credit
Agreement.

    “First Priority Pledges” means the First Priority Pledges created over the
Pledged Accounts pursuant to the First Priority Pledges Agreement.

3



--------------------------------------------------------------------------------



 



    “First Priority Pledges Agreement” means the First Priority Pledges
Agreement dated as of December 17, 2010, among Novelis Inc., as Pledgor, Bank of
America, N.A., as French Collateral Agent and Beneficiary, the Term Loan Secured
Parties and the Securities Accounts Holders (as each of these capitalized terms
is defined therein).

    “French Collateral Agent” (or “Agent des Sûretés Français”) means BANK OF
AMERICA, N.A., or any person which becomes French Collateral Agent in accordance
with the provisions of the Revolving Credit Agreement.

    “Governmental Authority” has the meaning ascribed to it in the Revolving
Credit Agreement.

    “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the date hereof by and among the parties thereto, the Administrative
Agent, the Collateral Agent, the Administrative Agent under the Revolving Credit
Agreement and the Collateral Agent under the Revolving Credit Agreement, and
such other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

    “Legal Reservations” means:

  (a)   the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors; and

  (b)   any general principles of law limiting obligations which are
specifically referred to in any French law opinion delivered pursuant to
Section 4.01 of the Revolving Credit Agreement.

    “Loan Documents” has the meaning ascribed to it in the Revolving Credit
Agreement.

    “Pledge” means each second priority pledge (nantissement de second rang)
created over the relevant Pledged Account pursuant to this Agreement.

    “Pledged Account” means each of the Securities Accounts together with the
corresponding Cash Account whose details are provided in Schedule 1 hereto
(Details of the Pledged Accounts).

    “Pledged Assets” means the Pledged Securities together with any Cash
Distributions.

4



--------------------------------------------------------------------------------



 



    “Pledged Securities” means all financial securities (Titres financiers)
standing to the credit of a Pledged Account from time to time during the term of
this Agreement.

    “Revolving Credit Agreement” (or “Convention de Crédit Revolving”) means the
Credit Agreement dated on or about the date of this Agreement (as amended,
restated or otherwise modified from time to time) between, amongst others,
Novelis Inc., as “Canadian Borrower”, Novelis Corporation, as “U.S. Borrower”,
and the other U.S. Subsidiaries of Canadian Borrower party thereto as “U.S.
Borrowers”, Novelis UK Ltd, as “U.K. Borrower”, Novelis AG, as “Swiss Borrower”,
Novelis North America Holdings, Inc., and Novelis Acquisitions LLC as
“Borrowers”, AV METALS INC., as “Parent Guarantor”, the “Other Guarantors” party
thereto, the lenders party thereto, and Bank of America, N.A., as “U.S./European
Issuing Bank”, “U.S. Swingline Lender”, “Administrative Agent” and “Collateral
Agent” (all as defined therein).

    “Revolving Credit Collateral Agent” means the “Revolving Credit Collateral
Agent” as defined in the Intercreditor Agreement.

    “Revolving Credit Secured Obligations” (or “Obligations Garanties”) means
the “Secured Obligations” as defined in the Revolving Credit Agreement,
including all present and future obligations and liabilities of the Pledgor as a
Loan Party to the Revolving Credit Collateral Agent under clause 11.24 (Parallel
Debt) of the Revolving Credit Agreement. For the avoidance of doubt, the
Revolving Credit Secured Obligations shall be limited pursuant to section 7.15
(French Guarantor) of the Revolving Credit Agreement.

    “Revolving Credit Secured Parties” (“Beneficiary” or “Bénéficiaires”) means,
collectively, the Revolving Credit Claimholders(as defined in the Intercreditor
Agreement).

    “Securities Account” (or “Compte titres”) means each of the securities
accounts (comptes titres) within the meaning of article L. 211-20 of the Code
monétaire et financier described in Schedule I hereto, opened and maintained by
the relevant Securities Account Holder in its books in the name of the Pledgor.

    “Securities Account Holder” means the Companies.

    “Security” means any security (valeur mobilière) (or splitting of a
security) representative of a portion of the share capital of a Company or
giving rights, immediately or in the future, by means of conversion, exchange,
reimbursement, presentation of a warrant or in any manner whatsoever, to the
attribution of a security representative of a portion of the share capital of
such Company.

5



--------------------------------------------------------------------------------



 



    “Statement of Pledge” means, for each Pledge, a statement of pledge over the
relevant Pledged Account in the form set out in Schedule A, B or C (Déclaration
de Nantissement de Compte Titres Financiers).   1.2   Terms defined in the
Revolving Credit Agreement       Unless defined in this Agreement or the context
otherwise requires, a term defined in the Revolving Credit Agreement has the
same meaning in this Agreement, as if all references in such defined terms to
the Revolving Credit Agreement were a reference to this Agreement.   1.3  
Construction   1.3.1   Unless a contrary indication appears any reference in
this Agreement to:

  (a)   a “Revolving Credit Secured Party” or a “Loan Party” shall include its
assigns and successors and such assigns and successors shall be treated as
initial parties to the Revolving Credit Agreement or this Agreement, as the case
may be, as if they had been party to such agreement at the time of its
execution;

  (b)   “authorization” means an authorization, consent, approval, licence,
exemption, filing, notarisation or registration;

  (c)   “assets” includes present and future properties, revenues and rights of
every description;

  (d)   “financial securities” means any titres financiers as defined in article
L. 211-1, II of the Code monétaire et financier;

  (e)   “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

  (f)   a “Loan Document” or any other agreement or instrument is a reference to
that Loan Document or other agreement or instrument as amended, varied, novated
or supplemented;

  (g)   a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any grouping (whether or not having separate legal
personality) or two or more of the foregoing;

6



--------------------------------------------------------------------------------



 



  (h)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organization;

  (i)   a “successor” of a person includes its permitted assignees, persons
subrogated to its rights and any person who, under the laws of its jurisdiction
of incorporation or domicile, succeeds to its rights and obligations under this
Agreement or the Revolving Credit Agreement by operation of law (in particular
by virtue of a fusion or apport partiel d’actif); and

  (j)   a provision of law is a reference to that provision as amended or
re-enacted.

1.3.2   Section, Clause and Schedule headings are for ease of reference only.  
1.3.3   An Event of Default is continuing if it has not been waived.   1.3.4  
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Revolving Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Revolving Credit Agreement shall govern and control.  
1.3.5   This Agreement is designated a Loan Document for the purposes of the
Revolving Credit Agreement.   1.3.6   Capitalized terms used in this Agreement
(including the Recitals) and not otherwise defined herein shall have the meaning
ascribed thereto in the Revolving Credit Agreement and shall be interpreted and
construed in accordance therewith.   2.   AGREEMENT TO PLEDGE   2.1   In order
to secure the payment of the Revolving Credit Secured Obligations, the Pledgor
hereby agrees to grant in favor of the French Collateral Agent for the benefit
of the Revolving Credit Collateral Agent and the other Revolving Credit Secured
Parties a second priority pledge (nantissement de second rang) of each Pledged
Account. In accordance with the provisions of the Intercreditor Agreement, each
such pledge shall rank junior in right, priority,

7



--------------------------------------------------------------------------------



 



    operation, effect and all other respects to the First Priority Pledges of
each relevant Pledged Account.   2.2   In accordance with article L. 211-20 of
the Code monétaire et financier, each Pledge extends to:   2.2.1   any financial
securities credited to the relevant Pledged Account from time to time after the
execution of the Statement of Pledge (and such financial securities will be
deemed to be part of the Pledge and will be treated as Pledged Securities from
the date of execution of the Statement of Pledge);

2.2.2   all financial securities to which the Pledge extends by reason of their
having been substituted for, or added to, the Pledged Securities (including by
reason of the transformation, merger or other similar operation affecting the
relevant Company); and

2.2.3   the Cash Distributions.   2.3   The Pledgor shall cause each Securities
Account Holder, and each Securities Account Holder undertakes accordingly, to
credit to the relevant Pledged Account:

2.3.1   all shares issued by the Company of which it becomes the owner so that
at all times during the term of this Agreement, all of its participation in the
share capital of the Company is always subject to the relevant Pledge;

2.3.2   and more generally all Securities, other than shares, issued by the
Company of which it becomes the owner.   2.3.3   The Pledged Securities shall
include at all time during this Agreement all the shares and other Securities,
if any, issued by the Companies and outstanding from time to time.   3.  
CREATION OF THE PLEDGES       On the date of this Agreement the Pledgor shall
execute each of the Statements of Pledge and deliver to the French Collateral
Agent an original copy of the same.   3.1   The Pledgor shall also deliver to
each Securities Account Holder an original executed copy of the relevant
Statement of Pledge and a copy of this

8



--------------------------------------------------------------------------------



 



    Agreement and shall cause such Securities Account Holder, who hereby agrees,
to:   3.1.1   open and identify the relevant Securities Account;

3.1.2   credit to the relevant Securities Account the relevant Pledged
Securities existing at the date hereof, being all the shares of the issued share
capital of the relevant Company in the number provided under Schedule 1;   3.1.3
  open a Cash Account in the Cash Account Holder’s books; and   3.1.4   promptly
deliver to the French Collateral Agent a Certificate of Pledge of those
initially Pledged Securities.   3.2   Promptly upon becoming owner of any shares
or other Securities referred to in Clause 2.3, the Pledgor shall cause the
relevant Securities Account Holder, who hereby agrees, to:   3.2.1   credit such
shares or other Securities to the relevant Securities Account; and   3.2.2  
promptly deliver to the French Collateral Agent a Certificate of Pledge of those
subsequently Pledged Securities.   3.3   Each Securities Account Holder shall
take all necessary steps so that the Pledge over the Pledged Account and the
Pledged Securities is reflected in the relevant Company’s register of
shareholders.   4.   VOTING RIGHTS AND CASH DISTRIBUTIONS   4.1   Use of voting
rights :       The Pledgor shall not vote for any resolution of the
shareholders’ meetings of a Company in a way which would be likely to prejudice
the value of the shares of such Company or otherwise prejudice the value of or
the ability of the Revolving Credit Secured Parties to realize the security over
the relevant Pledged Securities. Upon the occurrence of an Event of Default
which is continuing, the Pledgor shall not exercise any voting rights in the
Companies without the prior consent of the French Collateral Agent.   4.2   Cash
Distributions

9



--------------------------------------------------------------------------------



 



    Until the term of the Pledges (as set forth in Clause 6 below), all Cash
Distributions denominated in any currency arising from the Pledged Securities
from time to time shall immediately be credited to the relevant Cash Account,
which the relevant Securities Account Holder agrees to do.   4.2.1  
Availability of Cash Distributions prior to an Event of Default       For so
long as no Event of Default has occurred and is continuing, the Pledgor shall be
free, subject to the terms of, and the limitations set forth in, the Revolving
Credit Agreement, to use any amounts standing to the credit of a Cash Account,
provided however that such Cash Account may never present a debit balance.  
4.2.2   Unavailability of Cash Distributions after an Event of Default      
Upon the occurrence of an Event of Default which is continuing, the amounts
standing to the credit of the Cash Accounts will become unavailable to the
Pledgor and the Cash Account Holder will be entitled to block such Cash
Accounts. To that effect, the French Collateral Agent will be entitled (and the
Pledgor hereby expressly gives mandate to the French Collateral Agent to that
effect) to notify the same to the Cash Account Holder by notice, a form of which
is set out in Schedule D hereto, requesting it to freeze the Cash Accounts until
a notification to the contrary is received from the French Collateral Agent, or
until the French Collateral Agent requests the transfer to its benefit of the
amounts standing to the credit of such Cash Accounts in accordance with Clause 9
(Remedies upon an Event of Default), in each case in accordance with and subject
to the terms of the Intercreditor Agreement.   5.   REPAYMENT OR REDEMPTION OF
PLEDGED SECURITIES       Any amounts resulting from the repayment or redemption
of any Pledged Securities permitted under the Revolving Credit Agreement, and
more generally, any amounts paid to the Pledgor which represent, by way of
substitution, all or a portion of the Pledged Securities, shall immediately be
credited to the relevant Cash Account. Notwithstanding the provisions contained
at Clause 4.2.1 (Availability of Cash Distributions prior to an Event of
Default), such amounts will be and remain unavailable to the Pledgor until the
expiration of the term of the Pledges (set forth in Clause 6 below).   6.   TERM
OF THE PLEDGES

  (a)   The Pledges will remain in full force and effect until the date of the
occurrence of the Discharge of Senior Lien Secured Obligations (as defined in
the Intercreditor Agreement). At the request of the Pledgor

10



--------------------------------------------------------------------------------



 



      made after that date, the French Collateral Agent will, at the cost of the
Pledgor, promptly execute any documents necessary to release the Pledges.    
(b)   If the French Collateral Agent is authorized to release in whole or in
part the Pledged Accounts under the Revolving Credit Agreement, the French
Collateral Agent is authorized to release such collateral under this Agreement.

7.   PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS   7.1   Representations      
The Pledgor makes the following representations and warranties to the French
Collateral Agent and the Revolving Credit Secured Parties and acknowledges that
the French Collateral Agent and the Revolving Credit Secured Parties have become
a party to this Agreement in reliance on these representations and warranties:  
7.1.1   Status

  (a)   It is a corporation, duly incorporated and validly existing under the
laws of its jurisdiction of incorporation.

  (b)   It has the power to own its assets and carry on its business as it is
being conducted.

7.1.2   Power and Authority

  (a)   It has the power to enter into, perform, and has taken or will as soon
as reasonably practicable and in any case by the time required take all
necessary action to authorize its entry into, performance and delivery of this
Agreement and the transactions contemplated by this Agreement.

  (b)   No limit on its powers will be exceeded as a result of the granting of
security contemplated by this Agreement.

11



--------------------------------------------------------------------------------



 



7.1.3   Binding Obligations       Subject to the Legal Reservations, the
obligations expressed to be assumed by it in this Agreement are legal, valid,
binding and enforceable obligations; once the Statement of Pledge has been
signed by the Pledgor, a valid nantissement (pledge) will be created in favor of
the French Collateral Agent for the benefit of the Revolving Credit Collateral
Agent and the Revolving Credit Secured Parties over the relevant Pledged Account
and Pledged Assets to secure the Revolving Credit Secured Obligations.

7.1.4   Second Priority Pledges       Each of the Pledges creates a pledge
ranking above the rights that any other Person may have over the relevant
Pledged Assets and the proceeds of any sale of the relevant Pledged Securities,
save for statutorily preferred exceptions and the rights conferred by the First
Priority Pledges Agreement to the Term Loan Secured Parties (as defined therein)
under the First Priority Pledges.

7.1.5   Non-conflict with other obligations       The entry into and performance
by it of, and the transactions contemplated by, this Agreement do not and will
not:

  (a)   conflict with:

  (i)   any law or regulation applicable to it;

  (ii)   its constitutional documents; or

  (iii)   any agreement or other instrument binding upon it or its properties
except (with respect to this item (iii) only) for any conflict that could not
reasonably be expected to result in a Material Adverse Effect; or

  (b)   result in the existence of, or oblige it to create, any security over
the Pledged Assets.

12



--------------------------------------------------------------------------------



 



7.1.6   No Claims       No claims or proceedings are to the Pledgor’s knowledge,
pending or threatened before courts or arbitration panels in France or abroad,
in connection with any of the Pledged Assets.   7.1.7   Ownership of Pledged
Assets       It is the sole owner of all the Pledged Assets and, except for the
First Priority Pledges, has not created any other nantissement (pledge) and has
not sold or disposed of, or granted any options or pre-emption rights in respect
of any of its rights in, any of the Pledged Assets (other than as permitted
under the Loan Documents).   7.1.8   Shares fully paid up       The shares of
each Company, initially pledged and listed in the relevant Statement of Pledge,
are fully paid up and represent all of the issued share capital of each such
Company.   7.1.9   No Issuance of Shares       There is no purchase option
outstanding or in existence in relation to all or part of the Pledged
Securities, no scheme exists for the purchase or subscription of shares in the
Companies, and more generally there exists no agreement by which any of the
Companies has undertaken to issue new shares or securities giving access to its
share capital.   7.1.10   Authorizations       Save as provided in Clause 7.1.3
(Binding Obligations), all authorizations required or desirable:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations under this Agreement; and

  (b)   to make this Agreement admissible in evidence in its jurisdiction of
incorporation,

    have been obtained by the Pledgor.

13



--------------------------------------------------------------------------------



 



7.1.11   No limitations to transferability of the Pledged Securities       There
is in the constitutive documents (statuts) of the Companies, or in any other
corporate document or in any shareholder agreement or any other agreement
between shareholders and third parties (other than the First Priority Pledges
Agreement), no restriction on the transfer or the registration of the transfer
of the Pledged Securities (such as for instance pre-emption clauses (clauses de
préemption) or approval clauses (clauses d’agrément) or clauses prohibiting the
transfer of the Pledged Securities for a given waiting period).   7.1.12  
Choice of law       Subject to the Legal Reservations:

  (a)   the choice of French law as the governing law of this Agreement will be
recognized and enforced in its jurisdiction of incorporation;

  (b)   any judgment obtained in France in relation to this Agreement will be
recognized and enforced in its jurisdiction of incorporation.

7.1.13   Deduction of Taxes       It is not required under the laws of its
jurisdiction of incorporation to make any deduction for or on account of Taxes
from any payment it may make under this Agreement.   7.1.14   Repetition      
The representations set out in Clauses 7.1.1 (Status) to 7.1.13 (Deduction of
Tax) shall survive the execution and delivery of this Agreement and shall
continue in full force and effect until the expiry of the term set forth in
Section 11.05 of the Revolving Credit Agreement.   7.2   Undertakings   7.2.1  
Authorizations       The Pledgor shall promptly:

14



--------------------------------------------------------------------------------



 



  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and

  (b)   supply certified copies to the French Collateral Agent of,

    any authorization required under any law or regulation of its jurisdiction
of incorporation to (1) enable it to perform its obligations under this
Agreement, (2) ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of this Agreement and to
(3) enable it to own its property and assets and to carry on its business, trade
and ordinary activities as currently conducted except (for this item (3) only)
to the extent such failure to do so would not reasonably be expected to have a
Material Adverse Effect.   7.2.2   Disposals and Negative Pledge       The
Pledgor shall not enter into a single transaction or a series of transactions
(whether related or not) and whether voluntarily or involuntarily, sell, lease,
transfer or otherwise dispose of the whole or any part of the Pledged Assets and
shall not create or permit to subsist any nantissement (pledge) on any part of
the Pledged Assets or otherwise deal with any part of the Pledged Assets, except
for the First Priority Pledges or as otherwise permitted under this Agreement or
the Loan Documents. If any such transaction is so permitted, the French
Collateral Agent shall promptly sign if needed all documents and instruments
necessary for the requisite part of the Pledged Assets to be transferred or
encumbered.   7.2.3   Share Capital Percentage       The Pledgor shall maintain
the percentage of share capital in each Company which the relevant Pledged
Securities represent at the date of this Agreement (i.e., 100%). For this
purpose, the Pledgor shall procure that no new shares are issued by the
Companies, no securities giving access to the capital of the Companies are
issued and, more generally, no change in the share capital of the Companies
occurs, except as legally required pursuant to a mandatory provision of law or
otherwise with the prior written consent of the French Collateral Agent and
subject in any event to compliance with all other provisions of this Agreement.
  7.2.4   Shares fully paid up       In the event new shares are issued by a
Company, the Pledgor shall pay all amounts due and payable by it in respect of
such new shares issued by such

15



--------------------------------------------------------------------------------



 



    Company which it subscribes, as and when requested to do so by the
appropriate shareholders’ meeting resolution decision.   7.2.5   Claims      
The Pledgor shall take all necessary steps to defend its rights in respect of
the Pledged Assets against any claim or demand of any person (other than the
French Collateral Agent and the Term Loan Secured Parties under the First
Priority Pledges Agreement and the pledges created therein) in order to protect
the rights of the French Collateral Agent and the Revolving Credit Secured
Parties over the Pledged Assets, and shall promptly keep the French Collateral
Agent informed of any such claim or demand.   7.2.6   Pledged Accounts       The
Pledgor shall not close or transfer a Securities Account unless a new Securities
Account Holder has been approved by the French Collateral Agent and has agreed
in writing to be bound by the terms of this Agreement; the Pledgor shall not
close or transfer a Cash Account unless a new Cash Account Holder has been
approved by the French Collateral Agent.   7.2.7   Information       The Pledgor
shall direct that the Securities Account Holder or the Cash Account Holder
provide to the French Collateral Agent, upon demand, any such information,
reports and records as the French Collateral Agent may require in respect of the
relevant Securities Account or Cash Account, and the Pledgor shall sign all
documents and take all actions necessary in relation thereto.   8.   COVENANT
FOR FURTHER ASSURANCE       The Pledgor will promptly at its own cost do all
such acts or execute all such documents as the French Collateral Agent may
specify (and in such form as the French Collateral Agent may require) to:   8.1
  perfect the security created or intended to be created in respect of the
Pledged Assets or for the exercise of the rights, powers and remedies of the
French Collateral Agent and the Revolving Credit Secured Parties provided by or
pursuant to this Agreement or by law,   8.2   facilitate the realization of any
of the Pledged Assets,

16



--------------------------------------------------------------------------------



 



    without such operation constituting in any manner a novation of the rights
or security granted under this Agreement,

8.3   change a Securities Account from nominatif pur to nominatif administré.

    Promptly upon a request to that effect from the French Collateral Agent, the
Pledgor shall at its own cost nominate a bank or financial institution acting as
intermédiaire financier habilité to operate on its behalf the relevant
Securities Account which shall accordingly be transferred from the relevant
Company’s register of shareholders to an account opened with such intermédiaire
financier habilité; provided however that such new Securities Account Holder
shall be approved by the French Collateral Agent and has agreed in writing to be
bound by the terms of this Agreement. For the avoidance of doubt, such operation
shall not constitute in any manner a novation of the rights or security granted
under this Agreement.

9.   REMEDIES UPON DEFAULT

9.1   Exercise of its rights by the French Collateral Agent

    At any time after an Event of Default has occurred, and in accordance with
and subject to the terms of the Intercreditor Agreement, the French Collateral
Agent, acting for its own account and for the account and on behalf of the
Revolving Credit Secured Parties, shall be entitled to exercise all rights, and
take all actions in relation to the Pledged Assets as may be permitted by
applicable law in France and, in particular, may:

  (a)   in accordance with the provisions of article 2348 of the French Civil
Code, upon five (5) days’ prior written notice (mise en demeure) sent by
recorded delivery to the Pledgor, and without requesting judicial attribution
(attribution judiciaire), enforce the Pledges by becoming the owner of the
Securities;

  (b)   at any time after all or part of the Revolving Credit Secured
Obligations have become due and payable (créance certaine, liquide et exigible),
and after a period of three (3) clear days (jours francs) starting on the date
on which upon five (5) days’ prior written notice (mise en demeure), complying
with the provisions of paragraph V of article L. 211-20 of the Code monétaire et
financier and of articles D. 211-1 and following of the same code, sent by
recorded delivery to the Pledgor, the relevant Securities Account Holder and the
Cash Account Holder, require the transfer to it of the amounts standing to the
credit of the relevant Cash Account, up to the amount of the Revolving Credit
Secured Obligations.

17



--------------------------------------------------------------------------------



 



    The value of the relevant Pledged Securities will be estimated at the date
of the transfer of title thereto to the French Collateral Agent by an expert
appointed in good faith by the French Collateral Agent and the Pledgor within
eight (8) days following transfer of title on the list of experts listed on the
register of the Court of Appeal of Paris (liste des experts près la Cour d’appel
de Paris), under section “Economie et Finance”, sub-section “Comptabilité” or
“Finances” and the specialization of which is the valuation of shares
(“évaluation de droits sociaux — fusions, scissions et apports”), or any list
coming to replace such list. If the parties fail to agree on the name of the
expert within this period, the expert will be nominated by the President of the
Commercial Court of Paris (statuant en référé) seized by any of the parties.  
9.2   Rights of the French Collateral Agent discretionary       The French
Collateral Agent, acting on its behalf and on behalf of the Revolving Credit
Secured Parties, and in accordance with, and subject to the terms of, the
Intercreditor Agreement, may elect to exercise, or not, at the time of its
choice and at its discretion, the rights conferred upon the French Collateral
Agent and the Revolving Credit Secured Parties by this Clause 9 as well as all
other rights or actions in relation to any of the Pledged Assets as may then be
permitted by applicable law in France. In particular, in respect of any of the
Pledged Securities, the French Collateral Agent, acting on its behalf and on
behalf of the Revolving Credit Secured Parties, may elect at its choice not to
exercise the rights conferred upon it and the Revolving Credit Secured Parties
by paragraph 9.1 but rather to request the public sale (vente publique) of such
Pledged Securities pursuant to article L. 521-3 of the Code de commerce, or the
attribution by a court of such Pledged Securities pursuant to article 2347 of
the Code civil.   10.   EFFECTIVENESS OF COLLATERAL   10.1   No Waiver       No
failure to exercise, nor any delay in exercising, on the part of the French
Collateral Agent or the Revolving Credit Secured Parties, any right, power or
remedy of the French Collateral Agent or the Revolving Credit Secured Parties
provided by this Agreement or by law shall operate as a waiver, nor shall any
single or partial exercise of that right, power or remedy prevent any further or
other exercise of that or any other right, power or remedy of the French
Collateral Agent or the Revolving Credit Secured Parties provided by this
Agreement or by law.   10.2   Illegality, Invalidity, Unenforceability

18



--------------------------------------------------------------------------------



 



      If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction will in any way be affected or impaired.
  10.3   Additional security       The Pledges are in addition to, and are not
in any way prejudiced by, any other security now or hereafter held by the French
Collateral Agent and the Revolving Credit Secured Parties to secure all or part
of the Revolving Credit Secured Obligations. The French Collateral Agent and the
Revolving Credit Secured Parties shall not be obliged, before exercising any
rights conferred on them by this Agreement or by law, to exercise or enforce any
other rights or security they may have or hold in respect of all or part of the
Revolving Credit Secured Obligations.   10.4   Amendment to Revolving Credit
Secured Obligations       The Pledges secure the Revolving Credit Secured
Obligations as amended from time to time by any amendment agreement to the
Revolving Credit Agreement, including where such amendment relates to the amount
of credit extended pursuant to the Revolving Credit Agreement. The Pledgor shall
at its own cost sign all documents and take all actions necessary to that
effect.   11.   EXPENSES, COSTS, TAXES AND INDEMNITY   11.1   Expenses       The
Pledgor shall promptly pay the French Collateral Agent and the Revolving Credit
Secured Parties on demand the amount of all costs and expenses (including legal
fees and value added taxes and other taxes incurred in respect of these costs
and expenses) reasonably incurred by the French Collateral Agent and the
Revolving Credit Secured Parties in connection with the negotiation, preparation
and execution of this Agreement and the completion of the transactions and
perfection of the security contemplated by this Agreement.   11.2   The Pledgor
shall, within three (3) Business Days of demand pay the French Collateral Agent
for all the costs and expenses (including legal fees and value added taxes and
other taxes incurred in respect of these costs and expenses) reasonably incurred
by it or the Revolving Credit Secured Parties in connection with:

19



--------------------------------------------------------------------------------



 



11.2.1   an amendment of or a waiver of their rights under this Agreement;  
11.2.2   the preparation and execution of any Statement of Pledge; and   11.2.3
  the preservation and/or enforcement of any of their rights, powers or remedies
under this Agreement or any of the Pledges or any proceedings instituted by or
against any of them as a consequence of taking or holding the security created
by the Pledges or the total or partial release of the Pledges.   11.3   Taxes  
    The Pledgor shall pay all stamp, registration and other Taxes to which this
Agreement, the Pledges or any judgment given in connection with it is or at any
time may be subject and shall, from time to time, indemnify the French
Collateral Agent and the Revolving Credit Secured Parties on demand against any
liabilities, costs, claims and expenses resulting from any failure to pay or
delay in paying any such Tax.   11.4   Indemnity       The Pledgor shall,
notwithstanding any release or discharge of all or any part of the security,
indemnify the French Collateral Agent and the Revolving Credit Secured Parties
and their attorneys against any action which any of it may sustain as a
consequence of any breach by the Pledgor of the provisions of this Agreement,
the exercise or purported exercise of any of the rights and powers conferred on
any of it by this Agreement or otherwise relating to any of the Pledged Assets.
  12.   CURRENCY CONVERSION       For the purpose of or pending the discharge of
any of the Revolving Credit Secured Obligations and subject to the provisions of
the Revolving Credit Agreement, the French Collateral Agent and the Revolving
Credit Secured Parties may convert any money received, recovered or realized or
subject to application by them under this Agreement from one currency to
another, as they think fit, and any such conversion shall be effected at the
French Collateral Agent’s and the relevant Revolving Credit Secured Party’s spot
rate of exchange for the time being for obtaining such other currency with the
first currency.   13.   ASSIGNMENT   13.1   Permitted Successors

20



--------------------------------------------------------------------------------



 



      This Agreement shall be binding upon and shall inure to the benefit of
each party and its direct or subsequent successors.   13.2   Disclosure      
The French Collateral Agent and the Revolving Credit Secured Parties shall be
entitled to disclose such information concerning the Pledgor or any other person
and this Agreement as the French Collateral Agent and the Revolving Credit
Secured Parties consider appropriate to any actual or proposed direct or
indirect successor or to any person to whom information may be required to be
disclosed by applicable law.   13.3   Novation       In case of a novation
(novation) of the Revolving Credit Secured Obligations, the Revolving Credit
Agreement or any other Loan Document, the Revolving Credit Secured Parties
expressly maintain, in accordance with article 1278 of the Code civil, the
benefit of the Pledges, which will therefore remain in full force and effect in
favor of the French Collateral Agent for the benefit of the Revolving Credit
Secured Parties or any successor.   14.   NOTICES       Each communication to be
made under or in connection with this Agreement shall be made in accordance with
Clause 11.01 (Notices) of the Revolving Credit Agreement.   15.   GOVERNING LAW
      This Agreement is governed by French law.   16.   REVOLVING CREDIT
AGREEMENT GOVERNS       In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Revolving Credit Agreement, it is the intention of the parties hereto that
such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Revolving Credit Agreement shall
govern and control.

21



--------------------------------------------------------------------------------



 



17.   INTERCREDITOR AGREEMENT GOVERNS

    Notwithstanding anything herein to the contrary, the liens and security
interests granted in favor of the French Collateral Agent for the benefit of the
Revolving Credit Secured Parties pursuant to this Agreement and the exercise of
any right or remedy by the French Collateral Agent and the Revolving Credit
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the Revolving Credit
Agreement, including Article X thereof, shall govern and control the exercise of
the remedies by the French Collateral Agent.

18.   JURISDICTION

    For the benefit of the Revolving Credit Secured Parties, the Pledgor agrees
that the Tribunal de Commerce of Paris shall have jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence or the validity of the Pledges). This Clause 17 is for
the benefit of the French Collateral Agent and the Revolving Credit Secured
Parties only. As a result, the French Collateral Agent and the Revolving Credit
Secured Parties shall not be prevented from taking proceedings against the
Pledgor in any other courts with jurisdiction. To the extent allowed by law, the
French Collateral Agent and the Revolving Credit Secured Parties may take
concurrent proceedings in any number of jurisdictions. The parties agree that
the French courts are the most appropriate and convenient courts to settle
disputes and accordingly no party will argue to the contrary.

19.   ELECTION OF DOMICILE

    Without prejudice to any other mode of service allowed under any relevant
law, the Pledgor irrevocably elects domicile at its principal place of business,
for the purpose of serving any judicial or extra-judicial documents in relation
to any action or proceedings.

22



--------------------------------------------------------------------------------



 



Signed on December 17, 2010
in five (5) original copies.
NOVELIS INC.
The Pledgor
Signature:                                         
By:
Capacity:
Duly authorised for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
Acting on its own behalf and on behalf of the Revolving Credit Secured Parties
Signature:                                         
By: Peter M. Walther
Capacity: Senior Vice President
NOVELIS FOIL FRANCE S.A.S.
A Securities Account Holder
Signature:                                         
By:
Capacity:
Duly authorised for the purpose of this Agreement
NOVELIS PAE S.A.S.
A Securities Account Holder
Signature:                                         
By:
Capacity:
Duly authorised for the purpose of
NOVELIS LAMINES FRANCE S.A.S.
A Securities Account Holder
Signature:                                         
By :
Capacity:
Duly authorised for the purpose of this Agreement

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
DETAILS OF THE PLEDGED ACCOUNTS

(A)   Financial securities Accounts

                          Percentage                 Represented (into      
Identification     Number of   the issued share   Securities   Number of    
Securities on Each   capital of the   Account   Securities Companies   Account  
Company)   Holders   Accounts
Novelis Foil France S.A.S., a French société par actions simplifiée
unipersonnelle, with registered address at Moulin à Papier 27250 Rugles, France,
with a share capital of 8.198.725 euros, registered with the Evreux Trade and
Companies Register under the number 414 870 121.
  5.502.500 shares of Novelis Foil France S.A.S.   100%   Novelis Foil France
S.A.S.   6 quater
 
               
Novelis PAE S.A.S., a French société par actions simplifiée unipersonnelle with
registered address at 725 rue Aristide Bergès, 38340 Voreppe, France, with a
share capital of 4.040.000 euros, registered with the Grenoble Trade and
Companies Register under the number 421 528 555.
  8.000 shares of Novelis PAE S.A.S.   100%   Novelis PAE S.A.S.   13 quater

             
 
               
Novelis Laminés France S.A.S., a French société par actions simplifiée
unipersonnelle with registered address at 8-10-12 allée Prométhée, Les Propylées
II, 28.000 Chartres, France, with a share capital of 3.100.000 euros, registered
with the Chartres Trade and Companies Register under the number 343 066 403.
  200.000 shares of Novelis Laminés France S.A.S.   100%   Novelis Laminés
France S.A.S.   30 quater

               

24



--------------------------------------------------------------------------------



 



(B)   Cash Accounts

                      Identification     Cash Account       number of the Cash  
Corresponding pledged Financial Holder   Address   Account   Securities Account
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002
Paris     Novalis Foil France S.A.S. / # 6 quater
 
           
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002
Paris     Novalis PAE S.A.S. / # 13 quater
 
           
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002
Paris     Novalis Lamines France S.A.S. / # 30 quater

25



--------------------------------------------------------------------------------



 



SCHEDULE A
DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Constituant du Gage

    NOVELIS INC., une société de droit Canadien relevant du “Canada Business
Corporations Act”, constitue un nantissement de second rang sur le compte titres
financiers décrit ci-dessous, selon les termes et conditions de l’acte de
nantissement de comptes titres financiers de second rang intitulé Second
Priority Pledges Agreement signé le 17 décembre 2010 en langue anglaise entre le
Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et
NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Émettrice et
Teneur de Compte, les parties financières (Revolving Credit Secured Parties)
agissant en tant que Bénéficiaires des nantissements de second rang et Bank of
America, N.A., agissant pour son compte en tant que Bénéficiaire et au nom et
pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent) (l’“Acte de Nantissement de Second Rang”).

2.   Société Emettrice

    NOVELIS FOIL FRANCE S.A.S., une société par actions simplifiée
unipersonnelle, dont le siège social est situé au Moulin à Papier 27250 Rugles,
France, et immatriculée au registre du commerce et des sociétés d’Evreux sous le
numéro 414 870 121.   3.   Eléments d’identification du compte spécial constitué
en gage prévu à l’article L. 211-20 du Code monétaire et financier

  (a)   Compte titres financiers

  -   Teneur de Compte : la Société Emettrice     -   Numéro de compte : 6
quater

  (b)   Compte espèces pour les fruits et produits

  -   Teneur de compte : Commerzbank Aktiengesellschaft, Succursale de Paris    
-   Numéro de compte : 00118414200 EUR

26



--------------------------------------------------------------------------------



 



4.   Titres financiers définis par l’article L. 211-1, II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en gage

  -   Nature : actions     -   Forme : nominative     -   Nombre : 5.502.500

5.   Bénéficiaires

    L’Agent des Sûretés Français (French Collateral Agent), l’Agent des Prêteurs
(Administrative Agent), chaque autre Agent (Agent), les Prêteurs (Lenders), les
Banques Émettrices (Issuing Banks), toute personne fournissant des produits
bancaires (Secured Bank Product Provider), ainsi que tout autre représentant,
mandataire ou délégué (Delegate, Receiver) et toute autre personne désignée en
tant que Secured Party en vertu de la Convention de Crédit Revolving visée
ci-dessous (tel que chacun de ces termes y est défini).

6.   Obligations Garanties       (a) Toutes les obligations de paiement quelles
qu’elles soient, décrites sous le terme “Obligations Garanties” (Revolving
Credit Secured Obligations) dans l’Acte de Nantissement de Second Rang, d’un
montant en principal de 800.000.000 USD (huit cent millions de dollars
américains), tel qu’ajusté de temps à autres en application de la Convention de
Crédit Revolving (telle que définie ci-dessous), augmenté des intérêts, intérêts
de retard, commissions, frais et accessoires, du Constituant envers les
Bénéficiaires (Revolving Credit Secured Parties), au titre d’une convention de
crédit intitulée Credit Agreement (telle qu’amendée, complétée ou modifiée de
temps à autre), conclue en date du [_] décembre 2010, entre Novelis Inc.,
Novelis Corporation, certains affiliés de droit américain de Novelis Inc.,
Novelis UK Ltd, Novelis AG, NOVELIS NORTH AMERICA HOLDINGS, INC. et NOVELIS
ACQUISITIONS LLC en tant qu’Emprunteurs (Borrowers), AV METALS Inc., en tant que
Garant (Parent Guarantor) et certains de ses affiliés en tant que Filiales
Garantes (Subsidiary Guarantors), les parties agissant en tant que Prêteurs
(Lenders), BANK OF AMERICA, N.A., en tant qu’Agent des Sûretés (Collateral
Agent) et Prêteur (U.S. Swingline Lender) et Agent des Prêteurs (Administrative
Agent), et THE ROYAL BANK OF SCOTLAND PLC en tant que Prêteur (European
Swingline Lender), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, en tant
qu’Arrangeurs (Lead Arrangers) et MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIGROUP GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES LLC, RBS
SECURITIES, INC., UBS SECURITIES LLC, en tant que teneurs de Livres (Joint
Bookmanagers), en ce compris les autres documents (Loan Documents) prévus par
cette convention (la “Convention de Crédit Revolving”); et, sans duplication,

27



--------------------------------------------------------------------------------



 



(b) toutes les obligations de paiement, quelles qu’elles soient, du Constituant
envers l’Agent des Sûretés du Prêt Revolving (Revolving Credit Collateral
Agent), au titre de la clause 11.24 (Parallel Debt) de la Convention de Crédit
Revolving, augmentées des intérêts de retard, commissions, frais et accessoires
encourus au titre de l’exercice de ses droits aux termes des Documents de Crédit
(Loan Documents) ou de tout autre document relatif à, ou garantissant, ces
obligations.
Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC.
représentée par :
Signature :                                         

28



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1   Pledgor

    NOVELIS INC., a company formed under the Canadian Business Corporations Act
(the “Pledgor”), hereby grants a second priority pledge over the special
financial securities account described below pursuant to the terms and
conditions of the Second Priority Pledges Agreement, dated as of December [-],
2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities
Account Holder, the Revolving Credit Secured Parties as beneficiaries of the
Second Priority Pledges, andBank of America, N.A., acting on its behalf as
beneficiary and for the account and on behalf of the Revolving Credit Secured
Parties as French Collateral Agent (the “Second Priority Pledges Agreement”).

2   Issuing Company

    NOVELIS FOIL FRANCE S.A.S., a société par actions simplifiée unipersonnelle
whose registered office is located Le Moulin à Papier 27250 Rugles, France,
registered with the Evreux Trade and Companies Register under the number 414 870
121.

3   Details concerning the special account set up for the pledge as required by
article L. 211-20 of the French Financial and Monetary Code

  (a)   Financial securities account

  -   Account Holder: the Issuing Company     -   Account number: 6 quater

  (b)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris  
  -   Account number: 00118414200 EUR

29



--------------------------------------------------------------------------------



 



4   Financial securities defined by article L. 211-1, II of the French Financial
and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 5,502,500

5.   Revolving Credit Secured Parties       The Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Banks, any Secured
Bank Product Provider, Receiver or Delegate and any other Person which is or
becomes a “Secured Party” within the meaning of the Revolving Credit Agreement
(as each of these capitalized terms is defined in the Revolving Credit Agreement
defined below).   6.   Revolving Credit Secured Obligations       (a) All the
payment obligations described as the “Revolving Credit Secured Obligations” in
the Second Priority Pledges Agreement being USD 800,000,000 (eight hundred USD
millions) in principal (as adjusted from time to time in accordance with the
provisions of the Revolving Credit Agreement defined below), plus interest,
interest for late payment, fees, costs and expenses and any other sums owed by
the Pledgor to the Revolving Credit Secured Parties under that certain credit
agreement dated as of December [-], 2010 among the Loan Parties, the Lenders,
and BANK OF AMERICA, N.A. as Collateral Agent, BANK OF AMERICA, N.A., as US
Swingline Lender and Administrative Agent, and THE ROYAL BANK OF SCOTLAND PLC,
as European Swingline Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Lead Arrangers and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIGROUP GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES, RBS
SECURITIES, INC., UBS SECURITIES LLC, as Joint Bookmanagers as amended,
restated, supplemented or modified from time to time, to the extent permitted by
this agreement and the Intercreditor Agreement, and the other Loan Documents
(the “Revolving Credit Agreement”); and, without duplication,       (b) All
present and future obligations and liabilities owing or incurred by the Pledgor
as a Loan Party to the Revolving Credit Collateral Agent under clause 11.24
(Parallel Debt) of the Revolving Credit Agreement, including all costs, charges
and expenses incurred by the Revolving Credit Collateral Agent in connection
with the protection, preservation or enforcement of its rights under the Loan
Documents (as the case may be) or any other document evidencing or securing any
such liabilities.

on December 17, 2010,
in three (3) original copies

30



--------------------------------------------------------------------------------



 



Novelis INC.
represented by:
Signature:                                         

31



--------------------------------------------------------------------------------



 



SCHEDULE A BIS
ATTESTATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Novelis Foil France S.A.S., représentée par son Président, agissant en
qualité de Société Emettrice et de Teneur du Compte Nanti, certifie et atteste,
par la présente, que :

1.1   les 5.502.500 actions de Novelis Foil France S.A.S. détenues par Novelis
Inc. (le “Constituant”),

  -   désignées dans la déclaration de nantissement de compte titres financiers
signée le 17 décembre, 2010 par le Constituant (la “Déclaration de
Nantissement”),

  -   représente la totalité des actions émises par la Société Emettrice, et

  -   ont été virées au compte spécial de nantissement n° 6 quater ouvert au nom
du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte titres financiers fait l’objet d’un nantissement de second
rang en faveur de l’Agent des Sûretés Français (French Collateral Agent) pour le
compte des Bénéficiaires (Revolving Credit Secured Parties) en garantie des
Obligations Garanties (Revolving Credit Secured Obligations) telles que définies
dans l’acte de nantissement de comptes titres financiers de second rang intitulé
Second Priority Pledges Agreement signé le 17 décembre 2010 en langue anglaise
entre le Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE
S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Émettrice et Teneur de Compte, les parties financières (Revolving Credit Secured
Parties) agissant en tant que Bénéficiaires des nantissements de second rang et
BANK OF AMERICA, N.A. agissant pour son compte en tant que Bénéficiaire et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent) (l’“Acte de Nantissement de Second Rang”) et porte
mention expresse dudit nantissement de second rang; et   1.3   aucun autre
nantissement n’est inscrit à la date de la présente attestation sur les titres
désignés dans la Déclaration de Nantissement, en dehors d’un nantissement de
premier rang inscrit en faveur des bénéficiaires identifiés dans un acte de
nantissement de comptes titres financiers de premier rang signé le 17 décembre,
2010, en langue anglaise entre NOVELIS INC., en tant que Constituant du
nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et NOVELIS LAMINES
FRANCE S.A.S., agissant chacune en tant que Société Emettrice et Teneur de
Compte, les parties financières (Term Loan Secured Parties) agissant en tant que
bénéficiaires des nantissements de premier rang etBank of America, N.A.,
agissant pour son compte en tant que bénéficiaire et au nom et pour le compte
des bénéficiaires en tant qu’Agent des Sûretés Français (French Collateral
Agent).

32



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.
  3.   Nous accusons réception de l’Acte de Nantissement de Second Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits instruments financiers, devront être versés sur le
compte bancaire spécial visé dans la Déclaration de Nantissement;     -   le
Constituant n’est pas autorisé à disposer des titres financiers inscrits dans le
Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

le 17 décembre, 2010
en un (1) exemplaire original.
Novelis Foil France S.A.S.
Teneur de Compte
représentée par :
Signature:                                         
P.J. Copie du compte spécial d’actionnaire

33



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis Foil France S.A.S., represented by its President, acting in its
capacity as Issuing Company and Securities Account Holder, hereby certifies and
attests that:   1.1   the 5,502,500 shares of Novelis Foil France S.A.S. held by
Novelis Inc. (the “Pledgor”)

  -   referred to in the statement of pledge over a financial securities account
signed on December 17, 2010 by the Pledgor (the “Statement of Pledge”),

  -   represent all of the outstanding shares issued by the Issuing Company, and

  -   have been registered in the special account n° 6 quater opened in our
books in the name of the Pledgor (the “Pledged Account”);

1.2   the said financial securities account is subject to a second priority
pledge in favor of the French Collateral Agent for the benefit of the Revolving
Credit Secured Parties as security for the Revolving Credit Secured Obligations
as defined in the Second Priority Pledges Agreement dated as of December 17,
2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities
Account Holder, the Revolving Credit Secured Parties as beneficiaries of the
Second Priority Pledges and BANK OF AMERICA, N.A., acting on its behalf as
beneficiary and for the account and on behalf of the Revolving Credit Secured
Parties as French Collateral Agent (the “Second Priority Pledges Agreement”) and
that the Second Priority Pledge is expressly mentioned on that account;   1.3  
no other security interest is registered on the financial securities mentioned
in the Statement of Pledge at the date hereof, save the First Priority Pledge
registered in favor of the Term Loan Secured Parties identified in the First
Priority Pledges Agreement dated as of December 17, 2010 among NOVELIS INC. as
Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, the Term
Loan Secured Parties as beneficiary of the First Priority Pledges andBank of
Ameriaca, N.A., acting on its behalf as Beneficiary and for the account and on
behalf of the Term Loan Secured Parties as French Collateral Agent.   2.   A
copy certified as a true copy of the share register evidencing this transfer is
attached to the present Certificate of Pledge.

34



--------------------------------------------------------------------------------



 



3.   We hereby acknowledge receipt of the Statement of Pledge and the Second
Priority Pledges Agreement and we also acknowledge that:

  -   all interests and dividends paid in cash in respect of the financial
securities registered in the Pledged Account, together with the proceeds
resulting from the repayment or redemption thereof, shall be paid to the special
bank account the details of which are set forth in the Statement of Pledge;

  -   the Pledgor is not authorized to dispose of the financial securities
registered in the Pledged Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December 17, 2010
in one (1) original copy
Novelis Foil France S.A.S.
Account Holder
Represented by:
Signature:                                         
Attachment: copy of the special shareholder account

35



--------------------------------------------------------------------------------



 



SCHEDULE B
DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L.211-20 du Code monétaire et financier)

1.   Constituant du Gage

    NOVELIS INC., une société de droit Canadien relevant du “Canada Business
Corporations Act”, constitue un nantissement de second rang sur le compte titres
financiers décrit ci-dessous, selon les termes et conditions de l’acte de
nantissement de comptes titres financiers de second rang intitulé Second
Priority Pledges Agreement signé le 17 décembre 2010 en langue anglaise entre le
Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et
NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Émettrice et
Teneur de Compte, les parties financières (Revolving Credit Secured Parties)
agissant en tant que Bénéficiaires des nantissements de second rang et BANK OF
AMERICA, N.A., agissant pour son compte en tant que Bénéficiaire et au nom et
pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent) (l’“Acte de Nantissement de Second Rang”).

2   Société Emettrice

    NOVELIS PAE S.A.S., une société par actions simplifiée unipersonnelle, dont
le siège social est situé 725 rue Aristide Bergès, 38340 Voreppe, France, et
immatriculée au registre du commerce et des sociétés de Grenoble sous le numéro
421 528 555.

3.   Eléments d’identification du compte spécial constitué en gage prévu à
l’article L. 211-20 du Code monétaire et financier

  (a)   Compte titres financiers

  -   Teneur de Compte : la Société Emettrice     -   Numéro de compte : 13
quater

  (b)   Compte espèces pour les fruits et produits

  -   Teneur de compte : Commerzbank Aktiengesellschaft, Succursale de Paris

  -   Numéro de compte : 00118415900 EUR

36



--------------------------------------------------------------------------------



 



4   Titres financiers définis par l’article L. 211-1, II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en gage

  -   Nature : actions     -   Forme : nominative     -   Nombre : 8.000

5.   Bénéficiaires       L’Agent des Sûretés (Collateral Agent), l’Agent des
Prêteurs (Administrative Agent), l’Agent Administratif Canadien (Canadian
Administrative Agent), chaque autre Agent (Agent), les Prêteurs (Lenders), les
Banques Émettrices (Issuing Banks), toute personne fournissant des produits
bancaires (Secured Bank Product Provider), ainsi que tout autre représentant,
mandataire ou délégué (Delegate, Receiver) et toute autre personne désignée en
tant que Secured Party en vertu de la Convention de Crédit Revolving visée
ci-dessous (tel que chacun de ces termes y est défini).

6.   Obligations Garanties       (a) Toutes les obligations de paiement quelles
qu’elles soient, décrites sous le terme “Obligations Garanties” (Revolving
Credit Secured Obligations) dans l’Acte de Nantissement de Second Rang, d’un
montant en principal de 800.000.000 USD (huit cent millions de dollars
américains), tel qu’ajusté de temps à autres en application de la Convention de
Crédit Revolving (telle que définie ci-dessous), augmenté des intérêts, intérêts
de retard, commissions, frais et accessoires, du Constituant envers les
Bénéficiaires (Revolving Credit Secured Parties), au titre d’une convention de
crédit intitulée Credit Agreement (telle qu’amendée, complétée ou modifiée de
temps à autre), conclue en date du 17 décembre 2010, entre NOVELIS INC., NOVELIS
CORPORATION, certains affiliés de droit américain de NOVELIS INC., NOVELIS UK
LTD, NOVELIS AG, NOVELIS NORTH AMERICA HOLDINGS, INC. et NOVELIS ACQUISITIONS
LLC en tant qu’Emprunteurs (Borrowers), AV METALS INC., en tant que Garant
(Parent Guarantor) et certains de ses affiliés en tant que Filiales Garantes
(Subsidiary Guarantors), les parties agissant en tant que Prêteurs (Lenders),
BANK OF AMERICA, N.A., en tant qu’Agent des Sûretés (Collateral Agent), Prêteur
(U.S. Swingline Lender) et Agent des Prêteurs (Administrative Agent), et THE
ROYAL BANK OF SCOTLAND PLC en tant que Prêteur (European Swingline Leader),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, en tant qu’Arrangeurs (Lead
Arrangers) et MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP
GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES LLC, RBS SECURITIES, INC., UBS
SECURITIES LLC, en tant que teneurs de Livres (Joint Bookmanagers), en ce
compris les autres documents financiers (Loan Documents) prévus par cette
convention (la “Convention de Crédit Revolving”); et, sans duplication,

37



--------------------------------------------------------------------------------



 



(b) toutes les obligations de paiement, quelles qu’elles soient, du Constituant
envers l’Agent des Sûretés du Prêt Revolving (Revolving Credit Collateral
Agent), au titre de la clause 11.24 (Parallel Debt) de la Convention de Crédit
Revolving, augmentées des intérêts de retard, commissions, frais et accessoires
encourus au titre de l’exercice de ses droits aux termes des Documents de Crédit
(Loan Documents) ou de tout autre document relatif à, ou garantissant, ces
obligations.
Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC.
représentée par :
Signature :                                         

38



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Pledgor

    NOVELIS INC., a company formed under the Canadian Business Corporations Act
(the “Pledgor”), hereby grants a second priority pledge over the special
financial securities account described below pursuant to the terms and
conditions of the Second Priority Pledges Agreement, dated as of December 17,
2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities
Account Holder, the Revolving Credit Secured Parties as beneficiaries of the
Second Priority Pledges, and BANK OF AMERICA, N.A., acting on its behalf as
beneficiary and for the account and on behalf of the Revolving Credit Secured
Parties as French Collateral Agent (the “Second Priority Pledges Agreement”).

2.   Issuing Company

    NOVELIS PAE S.A.S., a société par actions simplifiée unipersonnelle whose
registered office is located at 725 rue Aristide Bergès, 38340 Voreppe, France,
registered with the Grenoble Trade and Companies Register under the number 421
528 555.

3.   Details concerning the special account set up for the pledge as required by
article L. 211-20 of the French Financial and Monetary Code

  (a)   Financial securities account

  -   Account Holder: the Issuing Company     -   Account number: 13 quater

  (b)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris

  -   Account number: 00118415900 EUR

39



--------------------------------------------------------------------------------



 



4.   Financial securities defined by article L. 211-1, II of the French
Financial and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 8,000

5.   Revolving Credit Secured Parties       The Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Banks, any Secured
Bank Product Provider, Receiver or Delegate and any other Person which is or
becomes a “Secured Party” within the meaning of the Revolving Credit Agreement
(as each of these capitalized terms is defined in the Revolving Credit Agreement
defined below).

6.   Revolving Credit Secured Obligations       (a) All the payment obligations
described as the “Revolving Credit Secured Obligations” in the Second Priority
Pledges Agreement being USD 800,000,000 (eight hundred USD millions) in
principal (as adjusted from time to time in accordance with the provisions of
the Revolving Credit Agreement defined below), plus interest, interest for late
payment, fees, costs and expenses and any other sums owed by the Pledgor to the
Revolving Credit Secured Parties under that certain credit agreement dated as of
December 17, 2010 among the Loan Parties, the Revolving Credit Lenders, and BANK
OF AMERICA, N.A. as Collateral Agent, BANK OF AMERICA, N.A., as US Swingline
Lender and Administrative Agent, and THE ROYAL BANK OF SCOTLAND PLC as European
Swingline Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Lead
Arrangers and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP
GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES, RBS SECURITIES, INC., UBS
SECURITIES LLC, as Joint Bookmanagers, as amended, restated, supplemented or
modified from time to time, to the extent permitted by this agreement and the
Intercreditor Agreement, and the other Loan Documents (the “Revolving Credit
Agreement”); and, without duplication,       (b) All present and future
obligations and liabilities owing or incurred by the Pledgor as a Loan Party to
the Revolving Credit Collateral Agent under clause 11.24 (Parallel Debt) of the
Revolving Credit Agreement, including all costs, charges and expenses incurred
by the Revolving Credit Collateral Agent in connection with the protection,
preservation or enforcement of its rights under the Loan Documents (as the case
may be) or any other document evidencing or securing any such liabilities.

on December 17, 2010,

40



--------------------------------------------------------------------------------



 



in three (3) original copies
Novelis INC.
represented by:
Signature:                                         

41



--------------------------------------------------------------------------------



 



SCHEDULE B BIS
ATTESTATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Novelis PAE S.A.S., représentée par son Président, agissant en qualité de
Société Emettrice et de Teneur du Compte Nanti, certifie et atteste, par la
présente, que :

1.1   les 8.000 actions de Novelis PAE S.A.S. détenues par Novelis Inc. (le
“Constituant”),

  -   désignées dans la déclaration de nantissement de compte titres financiers
signée le 17 décembre 2010 par le Constituant (la “Déclaration de
Nantissement”),

  -   représente la totalité des actions émises par la Société Emettrice, et

  -   ont été virées au compte spécial de nantissement n° 13 quater ouvert au
nom du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte titres financiers fait l’objet d’un nantissement de second
rang en faveur de l’Agent des Sûretés Français (French Collateral Agent) pour le
compte des Bénéficiaires (Revolving Credit Secured Parties) en garantie des
Obligations Garanties (Revolving Credit Secured Obligations) telles que définies
dans l’acte de nantissement de compte titres financiers de second rang intitulé
Second Priority Pledge Agreement signé le 17 décembre 2010 en langue anglaise
entre le Constituant du Nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE
S.A.S. ET NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Émettrice et Teneur de Compte, et les parties financières (Revolving Credit
Secured Parties) agissant en tant que Bénéficiaires des nantissements de second
rang et BANK OF AMERICA, N.A., agissant pour son compte en tant que Bénéficiaire
et au nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés
Français (French Collateral Agent) (l’“Acte de Nantissement de Second Rang”) et
porte mention expresse dudit nantissement de second rang; et

1.3   aucun autre nantissement n’est inscrit à la date de la présente
attestation sur les titres désignés dans la Déclaration de Nantissement, en
dehors d’un nantissement de premier rang inscrit en faveur des bénéficiaires
identifiés dans un acte de nantissement de comptes titres financiers de premier
rang signé le 17 décembre 2010, en langue anglaise entre NOVELIS INC., en tant
que Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Emettrice
et Teneur de Compte, les parties financières (Term Loan Secured Parties)
agissant en tant que bénéficiaires des nantissements de premier rang et Bank of
America, N.A., agissant pour son compte en tant que bénéficiaire et au nom et
pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent).

42



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.
  3.   Nous accusons réception de l’Acte de Nantissement de Second Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits titres financiers, devront être versés sur le compte
bancaire spécial dont les coordonnées seront communiquées à l’Agent des Sûretés
et à la Société Emettrice;

  -   le Constituant n’est pas autorisé à disposer des titres financiers
inscrits dans le Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

le 17 décembre, 2010
en un (1) exemplaire original.
Novelis PAE S.A.S.
Teneur de Compte
représentée par :
Signature:                                         
P.J. Copie du compte spécial d’actionnaire

43



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis PAE S.A.S., represented by its President, acting in its capacity as
Issuing Company and Securities Account Holder, hereby certifies and attests
that:

1.1   the 8,000 shares of Novelis PAE S.A.S. held by Novelis Inc. (the
“Pledgor”)

  -   referred to in the statement of pledge over a financial securities account
signed on December 17, 2010 by the Pledgor (the “Statement of Pledge”),

  -   represent all of the outstanding shares issued by the Issuing Company, and

  -   have been registered in the special account n° 13 quater opened in our
books in the name of the Pledgor (the “Pledged Account”);

1.2   the said financial securities account is subject to a second priority
pledge in favor of the French Collateral Agent for the benefit of the Revolving
Credit Secured Parties as security for the Revolving Credit Secured Obligations
as defined in the Second Priority Pledges Agreement entered into on December 17,
2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities
Account Holder, and BANK OF AMERICA, N.A., acting on its behalf as beneficiary
and for the account and on behalf of the Revolving Credit Secured Parties as
French Collateral Agent (the “The Second Priority Pledges Agreement”) and that
the Second Priority Pledges is expressly mentioned on that account;

1.3   no other security interest is registered on the financial securities
mentioned in the Statement of Pledge at the date hereof, save the First Priority
Pledge registered in favor of the Term Loan Secured Parties identified in the
First Priority Pledge Agreement of financial securities dated December 17, 2010
entered into among NOVELIS INC. acting as Pledgor, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company
and Securities Account Holder, the Term Loan Secured Parties as beneficiaries of
the First Priority Pledges and 17, acting on its behalf as Beneficiary and for
the account and on behalf of the Term Loan Secured Parties as French Collateral
Agent.

2.   A copy certified as a true copy of the share register evidencing this
transfer is attached to the present Certificate of Pledge.

3.   We hereby acknowledge receipt of the Statement of Pledge and the Pledge
Agreement and we also acknowledge that:

44



--------------------------------------------------------------------------------



 



  -   all interests and dividends paid in cash in respect of the financial
securities registered in the Pledged Account, together with the proceeds
resulting from the repayment or redemption thereof, shall be paid to the special
bank account the details of which are set forth in the Statement of Pledge;

  -   the Pledgor is not authorized to dispose of the financial securities
registered in the Pledged Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December 17, 2010
in one (1) original copy
Novelis PAE S.A.S.
Account Holder
Represented by:
Signature:                                         
Attachment: copy of the special shareholder account

45



--------------------------------------------------------------------------------



 



SCHEDULE C
DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L.211-20 du Code monétaire et financier)

1.   Constituant du Gage

    NOVELIS INC., une société de droit Canadien relevant du “Canada Business
Corporations Act”, constitue un nantissement de second rang sur le compte titres
financiers décrit ci-dessous, selon les termes et conditions de l’acte de
nantissement de comptes titres financiers de second rang intitulé Second
Priority Pledges Agreement signé le 17 décembre 2010 en langue anglaise entre le
Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et
NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Émettrice et
Teneur de Compte, les parties financières (Revolving Credit Secured Parties)
agissant en tant que Bénéficiaires des nantissements de second rang et BANK OF
AMERICA, N.A., agissant pour son compte en tant que Bénéficiaire et au nom et
pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent) (l’“Acte de Nantissement de Second Rang”).

2.   Société Emettrice

    NOVELIS LAMINES FRANCE S.A.S., une société par actions simplifiée
unipersonnelle, dont le siège social est situé 8-10-12 allée Prométhée, Les
Propylées II, 28.000 Chartres, France, et immatriculée au registre du commerce
et des sociétés de Chartres sous le numéro 343 066 403.

3.   Eléments d’identification du compte spécial constitué en gage prévu à
l’article L. 211-20 du Code monétaire et financier

  (a)   Compte titres financiers

  -   Teneur de Compte : la Société Emettrice     -   Numéro de compte : 30
quater

  (b)   Compte espèces pour les fruits et produits

  -   Teneur de compte : Commerzbank Aktiengesellschaft, Succursale de Paris

  -   Numéro de compte : 00118413400 EUR

46



--------------------------------------------------------------------------------



 



4.   Titres financiers définis par l’article L. 211-1 II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en gage

  -   Nature : actions     -   Forme : nominative     -   Nombre : 200.000

5.   Bénéficiaires       L’Agent des Sûretés (Collateral Agent), l’Agent des
Prêteurs (Administrative Agent), chaque autre Agent (Agent), les Prêteurs
(Lenders), les Banques Émettrices (Issuing Banks), toute personne fournissant
des produits bancaires (Secured Bank Product Provider), ainsi que tout autre
représentant, mandataire ou délégué (Delegate, Receiver) et toute autre personne
désignée en tant que Secured Party en vertu de la Convention de Crédit Revolving
visée ci-dessous (tel que chacun de ces termes y est défini).

6.   Obligations Garanties       (a) Toutes les obligations de paiement quelles
qu’elles soient, décrites sous le terme “Obligations Garanties” (Revolving
Credit Secured Obligations) dans l’Acte de Nantissement de Second Rang, d’un
montant en principal de 800. 000.000 USD (huit cent millions de dollars
américains), tel qu’ajusté de temps à autres en application de la Convention de
Crédit Revolving (telle que définie ci-dessous), augmenté des intérêts, intérêts
de retard, commissions, frais et accessoires, du Constituant envers les
Bénéficiaires (Revolving Credit Secured Parties), au titre d’une convention de
crédit intitulée Credit Agreement (telle qu’amendée, complétée ou modifiée de
temps à autre), conclue en date du 17 décembre 2010, entre NOVELIS INC., NOVELIS
CORPORATION, certains affiliés de droit américain de NOVELIS INC., NOVELIS UK
LTD, NOVELIS AG, NOVELIS NORTH AMERICA HOLDINGS, INC. et NOVELIS ACQUISITIONS
LLC en tant qu’Emprunteurs (Borrowers), AV METALS INC., en tant que Garant
(Parent Guarantor) et certains de ses affiliés en tant que Filiales Garantes
(Subsidiary Guarantors), les parties agissant en tant que Prêteurs (Lenders),
BANK OF AMERICA, N.A., en tant qu’Agent des Sûretés (Collateral Agent), Prêteur
(U.S. Swingline Lender) et Agent des Prêteurs (Administrative Agent), et THE
ROYAL BANK OF SCOTLAND en tant que Prêteur (European Swingline Lender), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, en tant qu’Arrangeurs (Lead
Arrangers) et MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIGROUP
GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES LLC, RBS SECURITIES, INC., UBS
SECURITIES LLC, en tant que teneurs de Livres (Joint Bookmanagers), en ce
compris les autres documents financiers (Loan Documents) prévus par cette
convention (la “Convention de Crédit Revolving”); et, sans duplication,

47



--------------------------------------------------------------------------------



 



    (b) toutes les obligations de paiement, quelles qu’elles soient, du
Constituant envers l’Agent des Sûretés du Prêt Revolving (Revolving Credit
Collateral Agent), au titre de la clause 11.24 (Parallel Debt) de la Convention
de Crédit Revolving, augmentées des intérêts de retard, commissions, frais et
accessoires encourus au titre de l’exercice de ses droits aux termes des
Documents de Crédit (Loan Documents) ou de tout autre document relatif à, ou
garantissant, ces obligations.

Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC.
représentée par :
Signature :                                         

48



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Pledgor

    NOVELIS INC., a company formed under the Canadian Business Corporations Act
(the “Pledgor”), hereby grants a second priority pledge over the special
financial securities account described below pursuant to the terms and
conditions of the Second Priority Pledges Agreement, dated as of December 17,
2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities
Account Holder, the Revolving Credit Secured Parties as beneficiaries of the
Second Priority Pledges, and BANK OF AMERICA, N.A., acting on its behalf as
beneficiary and for the account and on behalf of the Revolving Credit Secured
Parties as French Collateral Agent (the “Second Priority Pledges Agreement”).

2.   Issuing Company

    NOVELIS LAMINES FRANCE S.A.S., a société par actions simplifiée
unipersonnelle whose registered office is located at 8-10-12 allée Prométhée,
Les Propylées II, 28.000 Chartres, France, registered with the Chartres Trade
and Companies Register under the number 343 066 403.

3.   Details concerning the special account set up for the pledge as required by
article L. 211-20 of the French Financial and Monetary Code

  (a)   Financial securities account

  -   Account Holder: the Issuing Company     -   Account number: 30 quater

  (b)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris

  -   Account number: 00118413400 EUR

49



--------------------------------------------------------------------------------



 



4.   Financial securities defined by article L. 211-1, II of the French
Financial and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 200.000

5.   Revolving Credit Secured Parties       The Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Banks, any Secured
Bank Product Provider, Receiver or Delegate and any other Person which is or
becomes a “Secured Party” within the meaning of the Revolving Credit Agreement
(as each of these capitalized terms is defined in the Revolving Credit Agreement
defined below).

6.   Revolving Credit Secured Obligations       (a) All the payment obligations
described as the “Revolving Credit Secured Obligations” in the Second Priority
Pledges Agreement being USD 800,000,000 (eight hundred USD millions) in
principal (as adjusted from time to time in accordance with the provisions of
the Revolving Credit Agreement defined below), plus interest, interest for late
payment, fees, costs and expenses and any other sums owed by the Pledgor to the
Revolving Credit Secured Parties under that certain credit agreement dated as of
December 17, 2010 among the Loan Parties thereto, the Revolving Credit Lenders,
and BANK OF AMERICA, N.A. as Collateral Agent, BANK OF AMERICA, N.A., US
Swingline Lender and Administrative Agent, and THE ROYAL BANK OF SCOTLAND PLC,
as European Swingline Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arrangers and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, CITIGROUP GLOBAL MARKETS, INC., J.P. MORGAN SECURITIES, RBS
SECURITIES, INC., UBS SECURITIES LLC, as Joint Bookmanagers, as amended,
restated, supplemented or modified from time to time, to the extent permitted by
this agreement and the Intercreditor Agreement, and the other Loan Documents
(the “Revolving Credit Agreement”); and, without duplication,       (b) All
present and future obligations and liabilities owing or incurred by the Pledgor
as a Loan Party to the Revolving Credit Collateral Agent under clause 11.24
(Parallel Debt) of the Revolving Credit Agreement, including all costs, charges
and expenses incurred by the Revolving Credit Collateral Agent in connection
with the protection, preservation or enforcement of its respective rights under
the Loan Documents (as the case may be) or any other document evidencing or
securing any such liabilities.

on December 17, 2010,

50



--------------------------------------------------------------------------------



 



in three (3) original copies
Novelis INC.
represented by:
Signature:                                         

51



--------------------------------------------------------------------------------



 



SCHEDULE C BIS
ATTESTATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Novelis Laminés France S.A.S., représentée par son Président, agissant en
qualité de Société Emettrice et de Teneur du Compte Nanti, certifie et atteste,
par la présente, que :

1.1   les 200.000 actions de Novelis Laminés France S.A.S. détenues par Novelis
Inc. (le “Constituant”),

  -   désignées dans la déclaration de nantissement de compte titres financiers
signée le 17 décembre 2010 par le Constituant (la “Déclaration de
Nantissement”),

  -   représente la totalité des actions émises par la Société Emettrice, et

  -   ont été virées au compte spécial de nantissement n° 30 quater ouvert au
nom du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte titres financiers fait l’objet d’un nantissement de second
rang en faveur de l’Agent des Sûretés Français (French Collateral Agent) pour le
compte des Bénéficiaires (Revolving Credit Secured Parties) en garantie des
Obligations Garanties (Revolving Credit Secured Obligations) telles que définies
dans l’acte de nantissement de compte titres financiers de second rang intitulé
Second Priority Pledge Agreement signé le 17 décembre 2010 en langue anglaise
entre le Constituant du Nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE
S.A.S. ET NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Émettrice et Teneur de Compte, et les parties financières (Revolving Credit
Secured Parties) agissant en tant que Bénéficiaires des nantissements de second
rang et BANK OF AMERICA, N.A., agissant pour son compte en tant que Bénéficiaire
et au nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés
Français (French Collateral Agent) (l’“Acte de Nantissement de Second Rang”) et
porte mention expresse dudit nantissement de second rang; et

1.3   aucun autre nantissement n’est inscrit à la date de la présente
attestation sur les titres désignés dans la Déclaration de Nantissement, en
dehors d’un nantissement de premier rang inscrit en faveur des bénéficiaires
identifiés dans un acte de nantissement de comptes titres financiers de premier
rang signé le 17 décembre 2010, en langue anglaise entre NOVELIS INC., en tant
que Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S.
et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Emettrice
et Teneur de Compte, les parties financières (Term Loan Secured Parties)
agissant en tant que bénéficiaires des nantissements de premier rang et Bank of
America, N.A., agissant pour son compte en tant que bénéficiaire et au nom et
pour le compte des bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent).

52



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.

3.   Nous accusons réception de l’Acte de Nantissement de Second Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits instruments financiers, devront être versés sur le
compte bancaire spécial dont les coordonnées seront communiquées à l’Agent des
Sûretés et à la Société Emettrice;

  -   le Constituant n’est pas autorisé à disposer des titres financiers
inscrits dans le Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

le 17 décembre, 2010
en un (1) exemplaire original.
Novelis LAMINES FRANCE S.A.S.
Teneur de Compte
représentée par :
Signature:                                         
P.J. Copie du compte spécial d’actionnaire

53



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis Laminés France S.A.S., represented by its President, acting in its
capacity as Issuing Company and Securities Account Holder, hereby certifies and
attests that:

1.1   the 200,000 shares of Novelis Laminés France S.A.S. held by Novelis Inc.
(the “Pledgor”)

  -   referred to in the statement of pledge over a financial securities account
signed on December 17, 2010 by the Pledgor (the “Statement of Pledge”),

  -   represent all of the outstanding shares issued by the Issuing Company, and

  -   have been registered in the special account n° 30 ter opened in our books
in the name of the Pledgor (the “Pledged Account”);

1.2   the said financial securities account is subject to a second priority
pledge in favor of the French Collateral Agent and for the benefit of the
Revolving Credit Secured Parties as security for the Revolving Credit Secured
Obligations as defined in the Second Priority Pledges Agreement entered into on
December 17, 2010, by and among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS
PAE S.A.S. and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and
Securities Account Holder, and BANK OF AMERICA, N.A. acting on its behalf as
beneficiary and for the account and on behalf of the Revolving Credit Secured
Parties as French Collateral Agent (the “The Second Priority Pledges Agreement”)
and that the Second Priority Pledges is expressly mentioned on that account;

1.3   no other security interest is registered on the financial securities
mentioned in the Statement of Pledge at the date hereof, save the First Priority
Pledges registered in favor of the Term Loan Secured Parties identified in the
First Priority Pledges Agreement of financial securities dated December 17, 2010
entered into among NOVELIS INC. acting as Pledgor, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company
and Securities Account Holder, the Term Loan Secured Parties as beneficiaries of
the First Priority Pledges and Bank of America, N.A., acting on its behalf as
Beneficiary and for the account and on behalf of the Term Loan Secured Parties
as French Collateral Agent.

2.   A copy certified as a true copy of the share register evidencing this
transfer is attached to the present Certificate of Pledge.

54



--------------------------------------------------------------------------------



 



3.   We hereby acknowledge receipt of the Statement of Pledge and the Pledge
Agreement and we also acknowledge that:

  -   all interests and dividends paid in cash in respect of the financial
securities registered in the Pledged Account, together with the proceeds
resulting from the repayment or redemption thereof, shall be paid to the special
bank account the details of which are set forth in the Statement of Pledge;

  -   the Pledgor is not authorized to dispose of the financial securities
registered in the Pledged Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December 17, 2010
in one (1) original copy
Novelis LAMINES FRANCE S.A.S.
Account Holder
Represented by:
Signature:                                         
Attachment: copy of the special shareholder account

55



--------------------------------------------------------------------------------



 



SCHEDULE D
MODELE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DEFAUT AU TENEUR DU COMPTE
ESPECES
A Commerzbank Aktiengesellschaft, Succursale de Paris, agissant en qualité de
Teneur du Compte Espèces

  -   Déclaration de nantissement de compte titres financiers en date du [-]
décembre 2010 (la “Déclaration de Nantissement”).

  -   Compte bancaire spécial n° [ ] ouvert dans vos livres (le “Compte
Espèces”).

Messieurs,

1.   Nous nous référons à l’acte de nantissement de comptes titres financiers de
second rang intitulé Second Priority Pledges Agreement signé le [-] décembre
2010 en langue anglaise entre NOVELIS INC., en tant que Constituant du
Nantissement, NOVELIS FRANCE S.A.S., NOVELIS PAE S.A.S. et NOVELIS LAMINES
FRANCE S.A.S., agissant chacune en tant que Société Émettrice et Teneur de
Compte, les parties financières (Revolving Credit Secured Parties) agissant en
tant que Bénéficiaires des nantissements de second rang et BANK OF AMERICA,
N.A., agissant pour son compte en tant que Bénéficiaire et au nom et pour le
compte des Bénéficiaires en tant qu’Agent des Sûretés Français (French
Collateral Agent) (l’“Acte de Nantissement de Second Rang”), ainsi qu’à la
Déclaration de Nantissement mentionnée ci-dessus.

2.   Les termes figurant en majuscules dans la présente notification ont la
signification qui leur est donnée dans l’Acte de Nantissement de Second Rang.  
3.   Nous vous notifions la survenance d’un Cas de Défaut (Event of Default) au
titre des Obligations Garanties (Revolving Credit Secured Obligations) en vertu
de l’Acte de Nantissement de Second Rang.   4.   A compter du [•], le
Constituant n’est donc plus autorisé à effectuer de débit sur le Compte Espèces
mentionné ci-dessus et toute somme figurant au crédit du Compte Espèces doit
être bloquée jusqu’à notification contraire de notre part.

Par [•]
Qualité [•]
Signature :                                         

56



--------------------------------------------------------------------------------



 



Translation for information purposes only
FORM OF NOTIFICATION OF THE OCCURRENCE OF AN EVENT OF DEFAULT TO THE CASH
ACCOUNT HOLDER
To Commerzbank Aktiengesellschaft, Succursale de Paris, as Cash Account Holder

  -   Statement of Pledge over a financial securities account dated December
[-], 2010 (the “Statement of Pledge”).

  -   Cash Account no. [ ] opened in your books (the “Cash Account”).

Dear Sirs,

1.   We refer to the Second Priority Pledges Agreement entered into on December
[-], 2010 by and among NOVELIS INC., as Pledgor, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company
and Securities Account Holder, the Revolving Credit Secured Parties as
beneficiaries of the Second Priority Pledges, and BANK OF AMERICA, N.A., acting
as French Collateral Agent on its behalf as beneficiary and for the account and
on behalf of the Revolving Credit Secured Parties (the “Second Priority Pledges
Agreement”) as well as to the Statement of Pledge.

2.   Capitalized terms used in this notification shall have the meaning ascribed
to them in the First Priority Pledges Agreement.   3.   We hereby notify you of
the occurrence of an Event of Default in relation to the Revolving Credit
Secured Obligations pursuant to the First Priority Pledges Agreement.   4.   As
from the date of [•], the Pledgor will therefore cease to be entitled to make
any payments from the Cash Account referred to above, and all the amounts held
in such Cash Account shall be frozen until notification to the contrary is given
by us.

By [•]
In my capacity as [•]
Signature:                                         

57



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Pledgor
BANK OF AMERICA, N.A.
as French Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES AND
THE REVOLVING CREDIT SECURED PARTIES
as Beneficiaries
This Agreement is entered into with the benefit of and subject to the terms of
an Intercreditor
Agreement dated December 17, 2010
 
BANK ACCOUNTS PLEDGE AGREEMENT
(Acte de Nantissement de
Comptes Bancaires)

 

 



--------------------------------------------------------------------------------



 



INDEX

         
1. DEFINITIONS AND INTERPRETATION
    2  
2. PLEDGE
    6  
3. OPERATION OF THE PLEDGED ACCOUNTS
    6  
4. PRESERVATION OF SECURITY
    7  
5. REPRESENTATIONS AND WARRANTIES
    7  
6. UNDERTAKINGS
    9  
7. ENFORCEMENT OF THE PLEDGE
    10  
8. APPLICATION OF PROCEEDS
    10  
9. LIABILITY TO PERFORM
    10  
10. COVENANT TO RELEASE
    10  
11. CERTIFICATES
    11  
12. NOTICES TO ACCOUNT HOLDERS AND COSTS
    11  
13. CURRENCY CONVERSION
    11  
14. CHANGES TO THE PARTIES
    11  
15. COSTS, EXPENSES, INDEMNITIES AND TAXES
    12  
16. NOTICES
    12  
17. SEVERABILITY
    13  
18. WAIVER, REMEDIES CUMULATIVE
    13  
19. ELECTION OF DOMICILE
    13  
20. PREVAILING AGREEMENT
    13  
21. LANGUAGE
    13  
22. DURATION
    13  
23. INTERCREDITOR AGREEMENT GOVERNS
    14  
24. GOVERNING LAW AND JURISDICTION
    14  

i



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE 1 PLEDGED ACCOUNTS
    15  
SCHEDULE 2 FORM OF BLOCKAGE NOTICE
    1  
SCHEDULE 3 FORM OF NOTIFICATION
    2  

ii



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée having its
registered office at 725 rue Aristide Bergès, 38340 Voreppe, France, registered
with the Grenoble Trade and Companies Register under number 421 528 555,
represented by a duly authorized signatory for the purpose of this Agreement (as
“Pledgor”);   2.   BANK OF AMERICA, N.A., a company having its principal place
of business at 135 South LaSalle Street, Suite 425, Chicago, Illinois 60603
(United States of America), acting in its capacity as French Collateral Agent
(as defined below) on its own behalf and for the account and on behalf of the
Beneficiaries (as defined below) (the “French Collateral Agent”);   3.   THE
TERM LOAN SECURED PARTIES (including Bank of America, N.A., in its capacity as
Term Loan Collateral Agent under the parallel debt provisions set forth in the
Term Loan Credit Agreement and any person which may from time to time become a
Term Loan Secured Party in accordance with the provisions of the Term Loan
Credit Agreement) (as each of these capitalized terms is defined below),
represented by the French Collateral Agent for the purposes of this Agreement;  
4.   THE REVOLVING CREDIT SECURED PARTIES (including Bank of America, N.A, in
its capacity as Revolving Credit Collateral Agent under the parallel debt
provisions set forth in the Revolving Credit Agreement and any person which may
from time to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these capitalized
terms is defined below) represented by the French Collateral Agent for the
purposes of this Agreement.

WHEREAS:

(A)   Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
extend credit to the Borrower in the form of Loans on the terms referred to in
the Term Loan Credit Agreement and for the purposes therein mentioned (as each
of these capitalized terms is defined in the Term Loan Credit Agreement).   (B)
  Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement,
the Pledgor has undertaken to pay the Term Loan Collateral Agent (as defined in
the Intercreditor Agreement) as a separate and independent obligation an amount
equal to, and in the currency of, each amount owed by it to the Term Loan
Secured Parties under the Term Loan Credit Agreement and the other Loan
Documents (as defined below).   (C)   Pursuant to the Revolving Credit
Agreement, the Lenders and the Issuing Banks have agreed to extend credit in the
form of Loans or Letters of Credit on the terms referred to in the Revolving
Credit Agreement and for the purposes therein mentioned (as each of these
capitalized terms is defined in the Revolving Credit Agreement).   (D)  
Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit Agreement, the
Pledgor has undertaken to pay the Revolving Credit Collateral Agent (as defined
in

1



--------------------------------------------------------------------------------



 



    the Intercreditor Agreement) as a separate and independent obligation an
amount equal to, and in the currency of, each amount owed by it to the Revolving
Credit Secured Parties under the Revolving Credit Agreement and the other Loan
Documents (as defined below).   (E)   Pursuant to the Revolving Credit
Agreement, it is a condition precedent to the Credit Extension (as defined in
the Revolving Credit Agreement) that the Pledgor as security for the due
performance of the Revolving Credit Secured Obligations (as defined below)
grants for the benefit of Revolving Credit Collateral Agent and the other
Revolving Credit Secured Parties a second priority pledge over the Pledged
Accounts (as defined below).   (F)   Pursuant to the Term Loan Credit Agreement,
it is a condition precedent to the availability of the facilities under the Term
Loan Credit Agreement that the Pledgor as security for the due performance of
the Term Loan Secured Obligations (as defined below) grants for the benefit of
Term Loan Credit Collateral Agent and the other Term Loan Secured Parties a
first priority pledge over the Pledged Accounts.   (G)   Pursuant to the
Appointment Agreement, the Beneficiaries have appointed the French Collateral
Agent in order that the French Collateral Agent be entitled to register, perform
and enforce any security interest (sûreté réelle) granted by the Pledgor in
accordance with Article 2328-1 of the French Civil Code (Code Civil).

NOW, IT IS HEREBY AGREED AS FOLLOWS,

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions   (a)   In this
Agreement (including the recitals), unless otherwise specified, capitalized
terms and expressions shall have the meaning given to them in the Clause or
paragraph of this Agreement where they first appear.   (b)   The following terms
and expressions shall have the meaning given to them below:       “Account
Holder” means the bank with which the Pledgor holds a Pledged Account.      
“Agreement” (or “Acte de Nantissement”) means this agreement (acte de
nantissement de comptes bancaires) together with the schedules hereto, as
amended or supplemented from time to time.       “Appointment Agreement” means
that certain agreement dated on or about the date hereof by and between, among
others, Bank of America, N.A., as Revolving Credit Administrative Agent,
Revolving Credit Collateral Agent and Bank of America, N.A., as Term Loan
Administrative Agent and Term Loan Collateral Agent, Novelis Inc. as
Administrative Borrower and Novelis PAE S.A.S. (as each of these capitalized
terms is defined in the Intercreditor Agreement) (as the same may be amended,
restated, supplemented or otherwise modified from time to time).      
“Beneficiaries” (or “Bénéficiaires”) means:

2



--------------------------------------------------------------------------------



 



     (i) Bank of America as Term Loan Collateral Agent and Revolving Loan
Collateral Agent,
     (ii) the other Term Loan Secured Parties, and
     (iii) the other Revolving Credit Secured Parties.

    “Blockage Notice” means a blockage notice in the form of Schedule 2.      
“Discharge Date” means the date of the occurrence of the Discharge of Senior
Lien Secured Obligations, as defined in the Intercreditor Agreement.      
“Event of Default” (or “Cas de Défaut”) means an “Event of Default” as defined
in the Term Loan Credit Agreement or an “Event of Default” as defined in the
Revolving Credit Agreement, as applicable.       “French Collateral Agent” (or
“Agent des Sûretés Français”) means BANK OF AMERICA N.A., or any person which
becomes French Collateral Agent in accordance with the provisions of the
Revolving Credit Agreement or the Term Loan Credit Agreement, as applicable.    
  “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the date hereof by and among the parties thereto, the Administrative
Agent, the Collateral Agent, the Administrative Agent under the Revolving Credit
Agreement and the Collateral Agent under the Revolving Credit Agreement, and
such other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time..       “Loan Documents” shall have the meaning set
forth in the Term Loan Credit Agreement and the Revolving Credit Agreement, as
applicable.       “Loan Parties” means the persons designated as Loan Parties
under the Term Loan Credit Agreement and the Revolving Credit Agreement.      
“Pledge” means the pledge (nantissement) created over the Pledged Accounts by
virtue of this Agreement.       “Pledged Accounts” means the bank accounts
maintained by the Pledgor with the Account Holders, the references of which are
set out in Schedule 1 hereto.       “Revolving Credit Agreement” (or “Convention
de Crédit Revolving”) means the Credit Agreement dated on or about the date of
this Agreement (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as “Parent Borrower”, Novelis
Corporation, as “U.S. Borrower”, and the other U.S. Subsidiaries of Parent
Borrower party thereto as “U.S. Borrowers”, Novelis UK Ltd, as “U.K. Borrower”,
Novelis AG, as “Swiss Borrower”, Novelis North America Holdings, Inc., and
Novelis Acquisitions LLC as “Borrowers”, AV METALS INC., as “Parent Guarantor”,
the “Other Guarantors” party thereto, the lenders party thereto, and Bank of
America, N.A., as “Issuing Bank”, “U.S. Swingline Lender”, “Administrative
Agent” and “Collateral Agent” (all as defined therein).

3



--------------------------------------------------------------------------------



 



    “Revolving Credit Secured Obligations” means the “Secured Obligations” as
defined in the Revolving Credit Agreement, including all present and future
obligations and liabilities of the Pledgor as a Loan Party to the Revolving
Credit Collateral Agent under clause 11.24 (Parallel debt) of the Revolving
Credit Agreement. For the avoidance of doubt, the Revolving Credit Secured
Obligations shall be limited pursuant to section 7.15 (French Guarantor) of the
Revolving Credit Agreement.       “Revolving Credit Secured Parties” means,
collectively, the Revolving Credit Claimholders (as defined in the Intercreditor
Agreement).       “Secured Obligations” (or “Obligations Garanties”) means the
Revolving Credit Secured Obligations and the Term Loan Secured Obligations.    
  “Security Period” means the period beginning on the date hereof and ending on
the Discharge Date.       “Term Loan Credit Agreement” (or “Convention de Prêt à
Terme”) means the Credit Agreement dated on or about the date of this Agreement
(as amended, restated or otherwise modified from time to time) between, amongst
others, Novelis Inc., as “Borrower”, AV METALS INC., as “Holdings”, the “Other
Guarantors” party thereto, the lenders party thereto and Bank of America, N.A.
as “Administrative Agent” and “Collateral Agent” (all as defined therein).      
“Term Loan Secured Obligations” means the “Secured Obligations” as defined in
the Term Loan Credit Agreement, including all present and future obligations and
liabilities of the Pledgor as a Loan Party to the Term Loan Collateral Agent
under clause 11.24 (Parallel Debt) of the Revolving Credit Agreement. For the
avoidance of doubt, the Term Loan Secured Obligations shall be limited pursuant
to section 7.15 (French Guarantor) of the Term Loan Credit Agreement.      
“Term Loan Secured Parties” means, collectively, the Term Loan Secured Parties
(as defined in the Intercreditor Agreement).   (c)   Capitalized terms used in
this Agreement (including the recitals) and not otherwise defined herein shall
have the meaning ascribed thereto in the Term Loan Credit Agreement or the
Revolving Credit Agreement, as the context may require, and shall be interpreted
and construed in accordance therewith.   1.2   Construction   (a)   In this
Agreement, unless the contrary intention appears, a reference to:

  (i)   “assets” includes properties, business, undertakings, revenues and
rights of every description, present, future and contingent (including uncalled
share capital) and every kind of interest in an asset;     (ii)  
“authorization” means an authorization, consent, approval, license, exemption,
filing, notarization or registration;

4



--------------------------------------------------------------------------------



 



  (iii)   “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;     (iv)   a “regulation” includes any regulation, rule,
order, official directive, request or guideline (whether or not having the force
of law) of any governmental body, agency, department or regulatory,
self-regulatory or other authority or organization;     (v)   a “Clause” or a
“Schedule” is, unless otherwise specified, a reference to a clause or a schedule
to this Agreement;     (vi)   a provision of a law is a reference to that
provision as applied, amended or re-enacted;     (vii)   a “person” includes any
person, firm, company, corporation, government, state or agency of a state or
any grouping (whether or not having separate legal personality) or two or more
of the foregoing;     (viii)   a “successor” of a person includes its permitted
assignees, persons subrogated to its rights and any persons who, under the laws
of its jurisdiction of incorporation or domicile, succeeds to its rights and
obligations under this Agreement by operation of law (in particular by virtue of
a fusion or apport partiel d’actifs);     (ix)   a time of day is a reference to
Paris time;     (x)   words importing the plural shall include the singular and
vice versa;     (xi)   a “party” to this Agreement or other person includes,
unless otherwise provided in this Agreement, such party’s or person’s permitted
successors, assignees, transferees or substitutes;     (xii)   an “agreement” or
“document” is a reference to that agreement or document as amended, varied,
novated or supplemented from time to time.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.   (c)   An Event of Default
is continuing if it has not been remedied or waived.   (d)   Any reference to
the French Collateral Agent shall be deemed as a reference to the French
Collateral Agent, acting in its own name and in the name and for the account of
the Beneficiaries in accordance with the provisions of the Loan Documents. Any
reference to the Collateral Agent shall be deemed a reference to the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement).   (e)   In the event of a direct conflict between the
terms and provisions contained in this Agreement and the terms and provisions
contained in the Term Loan Credit Agreement or the Revolving Credit Agreement,
it is the intention of the parties hereto that such terms and provisions in such
documents shall be read together and

5



--------------------------------------------------------------------------------



 



    construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Term Loan Credit Agreement or the
Revolving Credit Agreement, as applicable, shall govern and control.   (f)  
This Agreement is entered into with the benefit of and subject to the terms of
the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control.   (g)   This
Agreement is designated a Loan Document for the purposes of the Term Loan Credit
Agreement and the Revolving Credit Agreement.

2.   PLEDGE       As security for the full payment, discharge and performance by
the Pledgor of the Secured Obligations, the Pledgor irrevocably agrees to pledge
in favor of the French Collateral Agent for the benefit of the Collateral Agent
and the other Beneficiaries any receivables it has or will have against the
Account Holders under the credit balance of each Pledged Account (including any
interests generated by such credit balances), as well as any rights and
incidentals under each of the Pledged Accounts, in accordance with the
provisions of Articles 2355 et seq. of the French Code Civil and Articles L.
521-1 et seq. of the French Code de Commerce.   3.   OPERATION OF THE PLEDGED
ACCOUNTS   3.1   Operation before blockage       For so long as no Event of
Default has occurred, the Pledgor shall be free, subject to the terms of the
Loan Documents and this Agreement, to credit and debit the Pledged Accounts and
to use any amounts standing to the credit thereof, provided that the Pledged
Accounts shall never present a debit balance.   3.2   Operation after blockage  
(a)   Upon the occurrence of an Event of Default, the French Collateral Agent
shall be entitled to serve a Blockage Notice to each Account Holder in respect
of any Pledged Account opened with such Account Holder, with a copy to the
Pledgor, and give instructions to such Account Holder to block any such Pledged
Account. Upon receipt of such Blockage Notice, no debit movement shall be
registered in such Pledged Account, except for the settlement of pending
transactions and only credit movements in such Pledged Account shall be
registered.   (b)   It is specified that the steps set out in paragraph (a)
above are not intended to close the relevant Pledged Account: upon receipt by
the Account Holder of the Blockage Notice, such Account Holder shall no longer
register debit movements on such Pledged Account, except for:

  (i)   pending transactions initiated before the receipt of the Blockage Notice
and settled after the receipt of the Blockage Notice; and     (ii)  
transactions referred to in Clause 7.1.

6



--------------------------------------------------------------------------------



 



(c)   It is expressly agreed that, if and when the Event of Default mentioned in
paragraph (a) above is remedied by the Pledgor or waived by the French
Collateral Agent, the relevant Blockage Notice shall be withdrawn by the French
Collateral Agent, and such Pledged Account shall be operated freely by the
Pledgor in accordance with Clause 3.1.   4.   PRESERVATION OF SECURITY   4.1  
Continuing security       The security interest (nantissement) constituted by
the Pledge created hereby shall extend until the Discharge Date.   4.2  
Additional security       This Agreement and the Pledge created hereby are in
addition and without prejudice to any other guarantees or security interests
existing or to be created or granted either by the Pledgor or any other person
pursuant to the terms of the Loan Documents.   4.3   Security transfer       In
the event of any assignment, transfer, novation or disposal of a part or all of
its rights and obligations by any Beneficiary under each and any of the Loan
Documents to which such Beneficiary is a party, such Beneficiary hereby
expressly maintains, which the Pledgor accepts, all its rights and privileges
hereunder for the benefit of its successor, in accordance with the terms of
Article 1278 of the French Civil Code (Code civil) so that the Pledge herein
created will secure the Secured Obligations to the benefit of such successor,
without further formalities.   4.4   Amendment to the Loan Documents or the
Secured Obligations       This Agreement and the Pledge created hereby is
irrevocable and will remain in force until the Discharge Date notwithstanding
any amendment, restatement, renewal or extension of the term of the Term Loan
Credit Agreement, the Revolving Credit Agreement or any other Loan Document, or
any waiver thereunder or any change in the amount of credit granted pursuant to
the Loan Documents.   5.   REPRESENTATIONS AND WARRANTIES   5.1  
Representations and Warranties       The Pledgor hereby represents and warrants
to the French Collateral Agent and the Beneficiaries that:   (a)   the Pledgor
is a société par actions simplifiée duly incorporated and validly existing under
the laws of France;   (b)   the entry into, execution and delivery of this
Agreement by the Pledgor, and the performance of its obligations hereunder, have
been duly authorized by the relevant corporate bodies and all necessary steps
have been taken to ensure such a result;

7



--------------------------------------------------------------------------------



 



(c)   the entry into, execution and delivery of this Agreement and the Pledgor’s
obligations relating thereto, do not conflict neither with any clauses of its
by-laws (statuts), nor with the provisions of any agreement to which it is a
party or the applicable laws and regulations;   (d)   the Pledgor does not
benefit from any immunity of jurisdiction or enforcement (including, without
limitation, any immunity permitting it to escape any protective measures or
means of enforcement), whether for itself or for one of its assets;   (e)   the
Pledgor is not in a situation of suspension of payment (cessation des paiements)
and no action, measure or proceedings whatsoever have been taken or commenced
or, to the Pledgor’s knowledge, contemplated by any person for the purpose of
(a) carrying out or requesting the suspension of payments, dissolution, judicial
reorganization (procédure de sauvegarde or redressement judiciaire) or judicial
liquidation or appointment of an official receiver or a conciliator of the
Pledgor or any of its assets, or (b) opening, negotiating and/or instituting any
out-of-court conciliation (amicable conciliation, ad hoc mandate) relating to
the Pledgor’s debts or any procedure of the same type or having the same purpose
as provided for by the law n°2005-845 of July 26, 2005 on the safeguard of
companies;   (f)   any licenses or permits, and any opinions, registrations or
approvals required by any governmental authority whatsoever, necessary for the
execution, validity or effectiveness of this Agreement have been obtained, put
into place, and are in full force;   (g)   the execution and creation of this
Pledge is in the Pledgor’s corporate interest;   (h)   the information relating
to the Pledged Accounts which is contained in this Agreement is accurate and
complete;   (i)   the Pledged Accounts are wholly owned by the Pledgor and are
not subject to any pledge, encumbrance, attachment, sequestration lien,
delegation, assignment or any other encumbrance or security interest of any kind
(other than the Pledge or as otherwise permitted by the Loan Documents);   (j)  
the Pledgor is and shall remain (subject to the terms of the Loan Documents) the
owner of the sums that are or will be credited to the Pledged Accounts;   (k)  
there are no claim or proceedings and, to its knowledge, no claim or proceedings
are pending or threatened, before any courts or arbitration panels in France or
abroad with respect to the Pledged Accounts that are not permitted under the
Loan Documents; and   (l)   the Pledged Accounts are not subject to any other
legal, contractual or judicial restriction that are not permitted under the Loan
Documents which could affect the rights of the Beneficiaries with respect to the
Pledge.

8



--------------------------------------------------------------------------------



 



5.2   Time for making representations and warranties       The representations
and warranties set out in Clause 5.1 (Representations and warranties) shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect until the Discharge Date.   6.   UNDERTAKINGS       The Pledgor
hereby undertakes to the French Collateral Agent and the Beneficiaries, as from
the date hereof and throughout the Security Period:   (a)   to promptly provide
to the French Collateral Agent all information, reports and documents in respect
of the Pledged Accounts as the French Collateral Agent may from time to time
reasonably request;   (b)   to promptly inform the French Collateral Agent of
any disputes relating to a Pledged Account or any other occurrence which is
likely to adversely affect the Pledged Account in order to allow the French
Collateral Agent to effectively ensure that the efficacy of the Pledge is
maintained;   (c)   not to violate any material provision of law or any order of
court or any rule, regulation or order of any governmental agency, authority,
instrumentality or regulatory body applicable to the Pledged Accounts to which
the Pledgor is a party or by which the Pledgor is bound;   (d)   not create,
incur or permit to subsist any security interest, encumbrance or other right in
favour of third parties (other than the Pledge or as otherwise permitted under
the Loan Documents) whatsoever over any Pledged Account;   (e)   prior to the
transfer or disposal of all or part of the Pledged Accounts to any other bank
account, to subject such new account to a bank account pledge agreement
substantially in the form of this Agreement or such other form as agreed in
writing by the French Collateral Agent;   (f)   to promptly inform the French
Collateral Agent of any attachment or any conservatory measure, in particular
any avis à tiers détenteur relating to a Pledged Account;   (g)   not to close
the Pledged Accounts unless any remaining balance in the Account to be closed is
transferred to another bank account pledged to the Beneficiaries prior to
closure and the French Collateral Agent is notified thereof;   (h)   to defend
its rights in respect of the Pledged Accounts against any claim or demand of any
person in order to protect the rights of the Beneficiaries over the Pledged
Accounts, and to promptly keep the French Collateral Agent informed of any such
claim or demand; and   (i)   to, at its own expense, promptly following request
by the French Collateral Agent, execute such agreements and otherwise take
whatever action the Beneficiary may reasonably require:

  (i)   to perfect the Pledge;

9



--------------------------------------------------------------------------------



 



  (ii)   to facilitate the realisation or enforcement of the Pledge;     (iii)  
to facilitate the exercise of any of the Beneficiaries’ rights, powers or
discretions under this Agreement.

7.   ENFORCEMENT OF THE PLEDGE       Subject to the provisions of the
Intercreditor Agreement:   7.1   Upon the occurrence of an Event of Default
which is continuing, the French Collateral Agent acting for its own account and
for the account and on behalf of the Beneficiaries, shall be entitled to
exercise over the Pledged Accounts (or any of them) all rights, remedies and
actions whatsoever that are available to secured creditors under French law and
to enforce the Pledge in accordance with applicable laws and regulations. In
particular, the French Collateral Agent, acting for its own account and for the
account and on behalf of the Beneficiaries, shall be entitled to instruct the
Account Holders (or any of them) to transfer to it, upon its first demand, the
amounts standing to the credit of the Pledged Accounts up to the amounts that
the French Collateral Agent will indicate are being due in respect of the
Secured Obligations.   7.2   The French Collateral Agent acting for its own
account and for the account and on behalf of the Beneficiaries shall be entitled
to exercise any of the rights referred to in Clause 7.1 without being required
to enforce any other rights that the French Collateral Agent and the
Beneficiaries may hold against the Pledgor or any other person under any other
security interest.   8.   APPLICATION OF PROCEEDS       All moneys received or
recovered by the French Collateral Agent and the Beneficiaries pursuant to this
Agreement shall be applied to the repayment of the Secured Obligations, as set
out and in the order and priority set forth under the Intercreditor Agreement.
The French Collateral Agent and the Beneficiaries shall in no case be liable for
the value retained for the enforcement of the Pledge.   9.   LIABILITY TO
PERFORM       It is expressly agreed that, notwithstanding anything to the
contrary herein, the Pledgor shall remain liable to observe and perform all of
the conditions and obligations assumed by it respectively in respect of the
Pledged Accounts, and the Beneficiaries and the French Collateral Agent shall
not be under any obligation or liability by reason of, or arising out of, this
Agreement unless otherwise expressly specified herein. The Beneficiaries and the
French Collateral Agent shall not be required in any manner to perform or fulfil
any obligation of the Pledgor in respect of the Pledged Accounts, or to make any
payment or to present or file any claim or take any other action to collect or
enforce the payment of any amount to which it may have been or to which it may
be entitled hereunder at any time or times.   10.   COVENANT TO RELEASE   (a)  
On or, as soon as practicable, after the Discharge Date, the Beneficiaries
shall, at the cost of the Pledgor, execute and do all such deeds, acts and
things as may be

10



--------------------------------------------------------------------------------



 



    necessary to release and discharge the Pledgor from its liability hereunder
and grant a release of the Pledge.   (b)   If the French Collateral Agent is
authorized to release in whole or in part the Pledged Accounts under both the
Term Loan Credit Agreement and the Revolving Credit Agreement, the French
Collateral Agent is authorized to release such collateral under this Agreement.
  (c)   The Pledge shall extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge. The French
Collateral Agent and the Beneficiaries shall be entitled not to release the
Pledge until they have been paid of all sums owed to them by the Pledgor which
are due and payable.   11.   CERTIFICATES       Any certification or
determination by the French Collateral Agent setting forth an amount under this
Agreement is, in the absence of manifest error, prima facie evidence of the
matters to which it relates.   12.   NOTICES TO ACCOUNT HOLDERS AND COSTS      
The Pledge shall be notified to each Account Holder pursuant to Article 2362 of
the French Code civil, by the French Collateral Agent and at the expense of the
Pledgor. However, by exception to Article 2363 of the French Code civil, until a
Blockage Notice is delivered in respect of a Pledged Account pursuant to Clause
3.2, such Pledged Account shall continue to be operated freely and the Pledgor
shall be entitled to freely credit and debit the Pledged Account subject to the
terms of the Term Loan Documents, the Revolving Credit Loan Documents and this
Agreement. This notification shall be in the form of Schedule 3.   13.  
CURRENCY CONVERSION       For the purpose of or pending the discharge of any of
the Secured Obligations and subject to the provisions of the Loan Documents, the
French Collateral Agent and the Beneficiaries may convert any money received,
recovered or realized or subject to application by them under this Agreement
from one currency to another, as they think fit, and any such conversion shall
be effected at the relevant Beneficiary’s spot rate of exchange for the time
being for obtaining such other currency with the first currency.   14.   CHANGES
TO THE PARTIES   (a)   All the rights, privileges, powers, discretions and
authorities of the French Collateral Agent and the Beneficiaries hereunder will
benefit their respective successors and assignees and all terms, conditions,
representations and warranties and undertakings of the Pledgor hereunder shall
oblige its respective successors and assignees in the same manner, it being
agreed and understood that:

  (i)   the Pledgor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations under this Agreement except as
permitted under the Loan Documents, and

11



--------------------------------------------------------------------------------



 



  (ii)   the Beneficiaries and the French Collateral Agent shall be entitled to
assign, transfer, novate or dispose of any of, or any interest in their rights
and/or obligations hereunder to any successor in accordance with the provisions
of the relevant Loan Documents.

(b)   The provisions of this Agreement and the rights arising therefrom shall
remain in full force and effect and benefit to any successors, transferees or
assignees of the French Collateral Agent or any Beneficiary, without any
specific notice, registration or reiteration, in case, inter alios, of any sale,
merger, demerger, spin-off or assets contribution which the French Collateral
Agent or any Beneficiary may decide to proceed. It is expressly agreed that an
asset contribution or a partial merger within the meanings of articles L. 236-1
et sequitur of the French Commercial Code shall be deemed to be a transfer for
the purpose of the present provision.   (c)   The French Collateral Agent and
the Beneficiaries shall be entitled to disclose such information concerning the
Pledgor or any other person and this Agreement as they consider appropriate to
any actual or proposed direct or indirect successor or to any person to whom
information may be required to be disclosed by applicable law.   15.   COSTS,
EXPENSES, INDEMNITIES AND TAXES   15.1   The Pledgor shall bear any expense
which the French Collateral Agent or any Beneficiary may incur in connection
with the preparation and execution of this Agreement, as well as any expenses
incurred in connection with the preservation or enforcement of the
Beneficiaries’ rights under this Agreement and the Pledge, all in accordance
with the terms of the Term Loan Credit Agreement (in respect of the Term Loan
Secured Parties) and the Revolving Credit Agreement (in respect of the Revolving
Credit Secured Parties).   15.2   The Pledgor shall, notwithstanding any release
or discharge of all or any part of the security, indemnify the French Collateral
Agent and the Beneficiaries against any action which any of it may sustain as a
consequence of any breach by the Pledgor of the provisions of this Agreement,
the exercise or purported exercise of any of the rights and powers conferred on
any of it by this Agreement or otherwise relating to any of the Pledged
Accounts.   15.3   The Pledgor shall pay all stamp, registration and other taxes
to which this Agreement, the Pledge or any judgment given in connection with it
is or at any time may be subject and shall, from time to time, indemnify the
French Collateral Agent and the Beneficiaries on demand against any liabilities,
costs, claims and expenses resulting from any failure to pay or delay in paying
any such tax.   16.   NOTICES       Except as specifically provided otherwise in
this Agreement, all notices or other communications under or in connection with
this Agreement shall be given to each party as specified in Section 11.01
(Notices) of the Term Loan Credit Agreement (in respect of the Term Loan Secured
Parties) and Section 11.01 (Notices) of the Revolving Credit Agreement (in
respect of the Revolving Credit Secured Parties).

12



--------------------------------------------------------------------------------



 



17.   SEVERABILITY   (a)   If, at any time, any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.   (b)
  In any case, if such illegality, invalidity or enforceability occurs, the
parties shall negotiate in good faith with a view to agree on the replacement of
such provision by a provision which is legal, valid and enforceable and which is
to the extent applicable in accordance with the intents and purposes of this
Agreement and which in its economic effect come as close as practicable to the
provision being replaced.   18.   WAIVER, REMEDIES CUMULATIVE       No failure
to exercise, nor any delay in exercising, on the part of any Beneficiary, any
right or remedy under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise of that right or remedy or the exercise of any other right or remedy.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law. The Beneficiaries and the
French Collateral Agent shall not assume any responsibility towards the Pledgor
or its legal successors, individually or generally, due to the late exercise or
failure to exercise the rights and prerogatives conferred to them by this
Agreement.   19.   ELECTION OF DOMICILE       Without prejudice to any other
mode of service allowed under any relevant law, the Pledgor irrevocably elects
domicile at its registered office for the purpose of serving any judicial or
extra-judicial documents in relation to any action or proceedings.   20.   NO
AMENDMENT       The parties to this Agreement recognize that this Agreement has
the sole purpose of establishing the present security for the benefit of the
French Collateral Agent and the Beneficiaries and does not have the purpose or
effect of modifying the rights and obligations set out in any other Loan
Document.   21.   LANGUAGE       This Agreement is executed in the English
language. Notwithstanding the foregoing, all notifications to the Account
Holders shall be made in the French language only. In case of discrepancy
between the forms of notification and this Agreement, the latter shall prevail
unless this would invalidate or impair the Pledge.   22.   DURATION       The
Pledge created pursuant to this Agreement shall remain in force until the
earlier of the following dates: (i) the Discharge Date or (ii) the date on which
the French Collateral Agent shall release the Pledge.

13



--------------------------------------------------------------------------------



 



23.   INTERCREDITOR AGREEMENT GOVERNS       Notwithstanding anything herein to
the contrary, the liens and security interests granted for the benefit of the
French Collateral Agent, the Term Loan Secured Parties and the Revolving Credit
Secured Parties pursuant to this Agreement and the exercise of any right or
remedy by the French Collateral Agent and the Beneficiaries hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Credit Agreement and the Revolving Credit
Agreement, as applicable, including Article X thereof, shall govern and control
the exercise of the remedies by the French Collateral Agent.   24.   GOVERNING
LAW AND JURISDICTION   24.1   Governing Law       This Agreement and the Form of
Notification shall be governed by and construed in accordance with French law.  
24.2   Jurisdiction       For the benefit of the French Collateral Agent and the
Beneficiaries, the Pledgor agrees that the courts of France shall have
jurisdiction to settle any disputes in connection with this Agreement and the
Pledge, and accordingly submit any such disputes to the jurisdiction of the
Commercial Court of Paris (Tribunal de commerce de Paris). This Clause 24.2 is
for the benefit of the French Collateral Agent and the Beneficiaries only. As a
result, nothing in this Clause shall limit the right of any Beneficiary to bring
proceedings against the Pledgor in connection with this Agreement and/or the
Pledge in any other court of competent jurisdiction. To the extent allowed by
law, the French Collateral Agent and the Beneficiaries may take concurrent
proceedings in any number of jurisdictions.

[LEFT INTENTIONALLY BLANK]

14



--------------------------------------------------------------------------------



 



Signed in _________
On December 17, 2010

In as many original copies as parties to this Agreement
NOVELIS PAE S.A.S.
The Pledgor
Signature: ____________________
By:
Capacity:
Duly authorized for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
acting on its own behalf and on behalf of the Beneficiaries
Signature: ____________________
By: r
Capacity:

15



--------------------------------------------------------------------------------



 



SCHEDULE 1
PLEDGED ACCOUNTS
Deposit Accounts, Securities Accounts and Commodity Accounts
The information contained in this schedule represents current information as of
September 30, 2010.

                  TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT NUMBERS
NOVELIS PAE
  EUR — Current Account   BNP Paribas  
 
      Agence Paris La Défense    
 
      7, place La Défense    
 
      92974 Paris La Défense cedex    
 
      FRANCE    
 
           
NOVELIS PAE
  USD — Current Account   HSBC  
 
      Agence Grands Clients    
 
      103, avenue des Champs Elysées    
 
      75149 Paris cedex 08    
 
      FRANCE    
 
           
NOVELIS PAE
  CAD — Treasury A/C   HSBC  
 
      Agence Grands Clients    
 
      103, avenue des Champs Elysées    
 
      75149 Paris cedex 08    
 
      FRANCE    
 
           
NOVELIS PAE
  GPB — Treasury A/C   HSBC  
 
      Agence Grands Clients    
 
      103, avenue des Champs Elysées    
 
      75149 Paris cedex 08    
 
      FRANCE    

1



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF BLOCKAGE NOTICE
To: [________], as Account Holder
Date: [________]

Re:  

-   Bank accounts pledge agreement dated December 17, 2010

-   Pledged Account n° [_____________________] opened by [________] in the books
of [___________] (the “Pledged Account”)

Dear Sirs,

1.   We refer to the bank accounts pledge agreement dated December 17, 2010 (the
“Agreement”) by and among Novelis PAE S.A.S. as Pledgor, BANK OF AMERICA N.A. as
French Collateral Agent and Beneficiary and the Term Loan Secured Parties and
the Revolving Credit Secured Parties as Beneficiaries. Capitalized terms used in
the Agreement shall bear the same meaning when used herein.   2.   We inform you
of the occurrence of an Event of Default as defined in the Agreement.   3.   In
accordance with Clause 3.2 (Operation after Blockage) of the Agreement, we
instruct you to block the Pledged Account.   4.   Please note that upon receipt
of this Blockage Notice, in accordance with Clause 3.2 (Operation after
Blockage) of the Agreement, the Pledged Account will only register credit
movements, except for (i) the settlement of pending transactions at the date of
receipt by you of this Blockage Notice and (ii) of the provisions of Clause 7.1
of the Agreement.   5.   This Blockage Notice will only be withdrawn on receipt
by the Account Holder of a written notice from the French Collateral Agent that
the Pledged Account can be operated freely in accordance with Clause 3.l
(Operation before blockage) of the Agreement.

Yours sincerely,
THE BENEFICIARY:
________________________
[_______________]
By: [________]

1



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF NOTIFICATION
PART 1 — FORM OF NOTIFICATION

 

De:   BANK OF AMERICA, N.A.

  135 South LaSalle Street, Suite 425, Chicago, Illinois 60603, Etats-Unis
(“l’Agent des Sûretés”)

A :   [DENOMINATION SOCIALE]
Adresse]
(le “Teneur de Compte”)

Date :   [_____]

Objet : Convention de nantissement de comptes bancaires en date du 17 décembre
2010
Messieurs,

1.   Nous nous référons à la convention de nantissement de comptes bancaires
conclue le 17 décembre 2010 (la “Convention de Nantissement”) entre NOVELIS PAE
S.A.S., en qualité de constituant (le “Constituant”), BANK OF AMERICA, N.A. en
qualité d’Agent des Sûretés Français et Bénéficiaire et les autres personnes qui
y sont désignées en tant que Bénéficiaires, portant sur le nantissement des
soldes de certains comptes bancaires ouverts au nom du Constituant (incluant
notamment le comptes bancaires numéro [_____] clé RIB [_____] (le “Compte
Nanti”) ouvert dans les livres du Teneur de Compte), pour sûreté et garantie du
paiement de toutes sommes dues en sa qualité de garant au titre d’une convention
en langue anglaise intitulée Term Loan Credit Agreement en date du 17 décembre
2010 d’un montant en principal de 1500 millions de dollars américains (la
“Convention de Crédit à Terme”) et d’une convention en langue anglaise intitulée
Revolving Credit Agreement en date du 17 décembre 2010 d’un montant en principal
de 800 millions de dollars américains (la “Convention de Crédit Revolving”).  
2.   Conformément à l’article 2362 du Code civil, nous vous notifions par la
présente le nantissement constitué aux termes de la Convention de Nantissement
dont une copie est jointe à la présente.   3.   Il est demandé à la banque
Teneur de Compte d’approuver les stipulations de la Convention de Nantissement
et en particulier les stipulations de l’Article 3.1 aux termes duquel tant qu’un
Compte Nanti n’aura pas fait l’objet d’un Avis de Blocage conformément à
l’Article 3.2, ce Compte Nanti fonctionnera librement et le Constituant pourra
créditer et débiter ce Compte Nanti librement sous réserve des stipulations de
la Convention de Nantissement, de la Convention de Crédit à Terme et de la
Convention de Crédit Revolving.

2



--------------------------------------------------------------------------------



 



4.   Le Teneur de Compte devra fournir à l’Agent des Sûretés les informations
portant sur le Compte Nanti que l’Agent des Sûretés agissant de façon
raisonnable pourront lui demander tout moment.   5.   Le Teneur de Compte du
Compte Nanti, jusqu’à réception par celui-ci d’un Avis de Blocage (qui n’a pas
été annulé conformément à 1’Article 3.2 de la Convention de Nantissement), n’est
pas tenu de surveiller ou de s’assurer que le fonctionnement du Compte Nanti est
conforme à la Convention de Crédit à Terme, à la Convention de Crédit Revolving
et à la Convention de Nantissement.   6.   Sans affecter les stipulations de
1’Article 3.2 de la Convention de Nantissement, le Teneur de Compte devra, dans
un délai raisonnable suivant la réception d’un Avis de Blocage ou de toutes
autres instructions écrites de l’Agent des Sûretés, agir conformément à cet Avis
de Blocage, ou à ces instructions écrites, visant à bloquer, créditer ou débiter
le Compte Nanti (le cas échéant).   7.   Le Teneur de Compte ne consentira à
aucune modification de la convention d’ouverture de compte portant sur le Compte
Nanti sans avoir préalablement obtenu l’accord de l’Agent des Sûretés.   8.  
L’Agent des Sûretés ne sera pas tenu responsable pour les pertes (notamment, les
pertes indirectes), coûts, charges, indemnités, frais, dettes qui pourraient
résulter de son action ou inaction au titre de la Convention de Nantissement,
sauf en cas de faute lourde, intentionnelle ou dolosive ou de fraude de sa part.
  9.   Le Teneur de Compte ne sera pas tenu responsable pour les pertes
(notamment, les pertes indirectes), coûts, charges, indemnités, frais, dettes
qui pourraient résulter de son action ou inaction au titre de la présente
notification, sauf en cas de faute lourde, intentionnelle ou dolosive ou de
fraude de sa part.   10.   Le Teneur de Compte accepte de renoncer à tout droit
de compensation qu’il pourrait avoir à l’encontre du Constituant sur le Compte
Nanti.   11.   A sa meilleure connaissance, le Teneur de Compte n’a reçu aucun
avis le notifiant que le Compte Nanti fait l’objet d’autres sûretés réelles.  
12.   Les instructions et les autorisations contenues dans la présente lettre
demeureront en vigueur et produiront leurs pleins effets jusqu’à ce que 1’Agent
des Sûretés vous délivre un avis écrit les révoquant.   13.   La présente lettre
est soumise au droit français.   14.   Nous vous remercions de bien vouloir
accuser réception de la présente et d’approuver les stipulations de la
Convention de Nantissement et vous remercions de nous retourner l’un des deux
exemplaires de la présente notification à cet effet.   15.   Les termes en
majuscule non définis dans la présente lettre auront la signification qui leur
est donnée dans la Convention de Nantissement.

Nous vous prions d’agréer, Messieurs, l’expression de nos sentiments distingués.

3



--------------------------------------------------------------------------------



 



En deux (2) exemplaires,
Le [_____].
BANK OF AMERICA, N.A.
_____________________
L’AGENT DES SURETES
Par [__________________]
Pour accusé de réception :
____________________
LE TENEUR DE COMPTE
Par : [__________________]

4



--------------------------------------------------------------------------------



 



PART 2 — FORM OF NOTIFICATION
(TRANSLATION FOR INFORMATION PURPOSE ONLY)

From :   BANK OF AMERICA, N.A.,
135 South LaSalle Street, Suite 425, Chicago, Illinois 60603, United States of
America
(The “French Collateral Agent”)

To :   [CORPORATE NAME]
[Address]
(The“Account Holder”)

  Date : [_____]

Object : Bank accounts pledge agreement dated [_____]
Dear Sirs,

1.   We refer to the bank accounts pledge agreement dated [_____] (the “Pledge
Agreement”) entered into between, inter alia, NOVELIS PAE S.A.S., as Pledgor,
BANK OF AMERICA N.A. as French Collateral Agent and Beneficiary, the Term Loan
Secured Parties and the Revolving Credit Secured Parties as Beneficiaries,
relating to the pledge of certain bank accounts opened in the name of the
Pledgor (including bank account n° [_____] RIB key [_____] (the “Pledged
Account”), opened in the books of the Account Holder, as security for the full
payment of any sums due as borrower under a credit agreement dated [_____]of a
principal amount of [_____] (the “Credit Agreement”).   2.   In accordance with
Article 2362 of the French Civil Code, we hereby notify you the pledge granted
under the Pledge Agreement, a copy of which is attached to this letter.   3.  
The Account Holder is requested to agree to the provisions of the Pledge
Agreement, and in particular the provisions of Clause 3.1 which provide that
until a Blockage Notice is delivered in respect of a Pledged Account pursuant to
Clause 3.2, such Pledged Account shall continue to be operated freely and the
Pledgor shall be entitled to freely credit and debit the Pledged Account,
subject to terms of the Pledge Agreement and the Credit Agreement.   4.   The
Account Holder will disclose to the French Collateral Agent such information
relating to the Pledged Account as the French Collateral Agent may, at any time
and from time to time reasonably, request the Account Holder to disclose to it.
  5.   The Account Holder of the Pledged Account is under no obligation to
monitor or to ensure compliance of the operation of the Pledged Account with the
Loan Documents and the Pledge Agreement at any time prior to the Account
Holders’ receipt of a Blockage Notice which has not been withdrawn in accordance
with Clause 3.2 of the Pledge Agreement.

5



--------------------------------------------------------------------------------



 



6.   Without affecting the provisions of Clause 3.2 of the Pledge Agreement, the
Account Holder will within a reasonable time of receipt of a Blockage Notice or
any other written instructions from the French Collateral Agent, act in
accordance with such Blockage Notice or written instructions to block, credit or
debit the Pledged Account (as the case may require).   7.   The Account Holder
will not agree any change to the agreement for the operation of the Pledged
Account without the written consent of the French Collateral Agent.   8.   The
French Collateral Agent will not be responsible for any loss (including but not
limited to, indirect loss), costs, charges, damages, expenses and liabilities
which may result as a consequence of it taking any action or failing to take
action under the Pledge Agreement, except such as arises as result of any gross
negligence, wilful default or fraud on the part of the French Collateral Agent.
  9.   The Account Holder will not be responsible for any loss (including, but
not limited to, indirect loss), costs, charges, damages, expenses and
liabilities which may result as a consequence of it taking any action or failing
to take action under this notice, except such as arises as result of any gross
negligence or wilful default on the part of the Account Holder.   10.   The
Account Holder agrees to waive any rights of set off it may have against the
Pledgor over the Pledged Account.   11.   To the best of its knowledge, the
Account Holder has not received notice of any other security interest over the
Pledged Account.   12.   The instructions and authorisations which are contained
in this letter shall remain in full force and effect until the French Collateral
Agent gives you written notice revoking them;   13.   This letter is governed by
the laws of the Republic of France.   14.   Please acknowledge receipt of this
letter and agree to the provisions of the Pledge Agreement by sending us back
two copies of this notification.   15.   For the purpose of this letter, all
capitalised terms defined in the Pledge Agreement shall have the same meaning
when used herein.

Yours sincerely,
In two original copies,
On [________]

6



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
_______________________________
THE FRENCH COLLATERAL AGENT
By: [________]
______________________________
THE ACCOUNT HOLDER
By: [________]

7



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Chargor
BANK OF AMERICA, N.A.
as French Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES AND
THE REVOLVING CREDIT SECURED PARTIES
as Beneficiaries
This Agreement is entered into with the benefit of and subject to the terms of
an Intercreditor
Agreement dated December 17, 2010
 


CHARGE OVER BUSINESS
(Acte de Nantissement de Fonds de Commerce)
 

 



--------------------------------------------------------------------------------



 



INDEX

         
1. DEFINITIONS AND INTERPRETATION
    2  
2. CHARGE
    6  
3. PRESERVATION OF SECURITY
    6  
4. DESCRIPTION OF THE CHARGED BUSINESS
    7  
5. INSURANCE
    8  
6. REPRESENTATIONS AND WARRANTIES
    8  
7. UNDERTAKINGS
    10  
8. COVENANTS FOR FURTHER ASSURANCE
    13  
9. CHARGE UNDERTAKING
    13  
10. OBLIGATION TO PERFORM
    13  
11. ENFORCEMENT
    14  
12. APPLICATION OF PROCEEDS
    14  
13. CERTIFICATES
    14  
14. CURRENCY CONVERSION
    14  
15. CHANGES TO THE PARTIES
    14  
16. COSTS, EXPENSES, TAXES AND INDEMNITY
    15  
17. FILINGS — REGISTRATION
    15  
18. TERM AND RELEASE
    16  
19. MISCELLANEOUS
    16  
20. NOTICES
    17  
21. ELECTION OF DOMICILE
    17  
22. PREVAILING AGREEMENT
    17  
23. LANGUAGE
    17  
24. GOVERNING LAW AND JURISDICTION
    18  
25. INTERCREDITOR AGREEMENT GOVERNS
    18  

i



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE 1 LIST OF INTELLECTUAL PROPERTY RIGHTS
    21  
SCHEDULE 2 LIST OF PREMISES
    45  
SCHEDULE 3 DESCRIPTION OF FURNITURE, EQUIPMENTS,
                    MATERIALS AND TOOLS AS OF DECEMBER 10, 2010
    46  

ii



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée having its
registered office at 725 rue Aristide Bergès, 38340 Voreppe, France, registered
with the Grenoble Trade and Companies Register under number 421 528 555,
represented by a duly authorized signatory for the purpose of this Agreement (as
“Chargor”);   2.   BANK OF AMERICA N.A., a company having its principal place of
business at 135 South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United
States of America), acting in its capacity as French Collateral Agent (as
defined below) on its own behalf and for its own account and for the account and
on behalf of the Beneficiaries (as defined below) (the “French Collateral
Agent”);   3.   THE TERM LOAN SECURED PARTIES (including Bank of America, N.A.,
in its capacity as Term Loan Collateral Agent under the parallel debt provisions
set forth in the Term Loan Agreement and any person which may from time to time
become a Term Loan Secured Party in accordance with the provisions of the Term
Loan Credit Agreement) (as each of these capitalized terms is defined below),
represented by the French Collateral Agent for the purposes of this Agreement;  
4.   THE REVOLVING CREDIT SECURED PARTIES (including Bank of America, N.A. in
its capacity as Revolving Credit Collateral Agent under the parallel debt
provisions set forth in the Revolving Credit Agreement and any person which may
from time to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these capitalized
terms is defined below), represented by the French Collateral Agent for the
purposes of this Agreement.

WHEREAS:

(A)   Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
extend credit to the Borrower in the form of Loans on the terms referred to in
the Term Loan Credit Agreement and for the purposes therein mentioned (as each
of these capitalized terms is defined in the Term Loan Credit Agreement).   (B)
  Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement,
the Chargor has undertaken to pay the Term Loan Collateral Agent (as defined in
the Intercreditor Agreement) as a separate and independent obligation an amount
equal to, and in the currency of, each amount owed by it to the Term Loan
Secured Parties under the Term Loan Credit Agreement and the other Loan
Documents (as defined below).   (C)   Pursuant to the Revolving Credit
Agreement, the Lenders and the Issuing Banks have agreed to extend credit in the
form of Loans or Letters of Credit on the terms referred to in the Revolving
Credit Agreement and for the purposes therein mentioned (as each of these
capitalized terms is defined in the Revolving Credit Agreement).   (D)  
Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit Agreement, the
Chargor has undertaken to pay the Revolving Credit Collateral Agent (as defined
in the Intercreditor Agreement) as a separate and independent obligation an
amount

1



--------------------------------------------------------------------------------



 



    equal to, and in the currency of, each amount owed by it to the Revolving
Credit Secured Parties under the Revolving Credit Agreement and the other Loan
Documents (as defined below).

(E)   Pursuant to the Term Loan Credit Agreement, it is a condition precedent to
the availability of the facilities under the Term Loan Credit Agreement that the
Chargor as security for the due performance of the Term Loan Secured Obligations
(as defined below) grants for the benefit of the Term Loan Collateral Agent and
the other Term Loan Secured Parties a first priority charge over its business
(fonds de commerce).   (F)   Pursuant to the Revolving Credit Agreement, it is a
condition precedent to the Credit Extension (as defined in the Revolving Credit
Agreement) that the Chargor as security for the due performance of the Revolving
Credit Secured Obligations (as defined below) grants for the benefit of the
Revolving Credit Collateral Agent and the other Revolving Credit Secured Parties
a second priority charge over its business (fonds de commerce).   (G)   Pursuant
to the Appointment Agreement, the Beneficiaries have appointed the French
Collateral Agent in order that the French Collateral Agent be entitled to
register, perform and enforce any security interest (sûreté réelle) granted by
the Chargor in accordance with Article 2328-1 of the French Code Civil.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions   (a)   In this
Agreement (including the recitals), unless otherwise specified, capitalized
terms and expressions shall have the meaning given to them in the Clause or
paragraph of this Agreement where they first appear.   (b)   The following terms
and expressions shall have the meaning given to them below:       “Agreement”
(or “Acte de Nantissement”) means this agreement (acte de nantissement de fonds
de commerce) together with the schedules hereto, as amended or supplemented from
time to time.       “Appointment Agreement” means that certain agreement dated
on or about the date hereof by and between, among others, Bank of America, N.A.,
as Revolving Credit Administrative Agent and Revolving Credit Collateral Agent
and Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent, Novelis Inc. as Administrative Borrower and Novelis PAE S.A.S.
(as each of these capitalized terms is defined in the Intercreditor Agreement)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time).       “Beneficiaries” (or “Bénéficiaires”) means:

     (i) Bank of America as Term Loan Collateral Agent and Revolving Loan
Collateral Agent,

2



--------------------------------------------------------------------------------



 



     (ii) the other Term Loan Secured Parties, and
     (iii) the other Revolving Credit Secured Parties.

    “Charge” means the charge over the Charged Business (nantissement de fonds
de commerce) as defined in Clause 2 (Charge) of this Agreement.       “Charged
Business” means the on-going business of the Chargor as defined in Clause 4 of
this Agreement.       “Discharge Date” means the date of the occurrence of the
Discharge of Senior Lien Secured Obligations, as defined in the Intercreditor
Agreement.       “Event of Default” (or “Cas de Défaut”) means an “Event of
Default” as defined in the Term Loan Credit Agreement or an “Event of Default”
as defined in the Revolving Credit Agreement, as applicable.       “French
Collateral Agent” (or “Agent des Sûretés Français”) means BANK OF AMERICA N.A.,
or any person which becomes French Collateral Agent in accordance with the
provisions of the Term Loan Credit Agreement or the Revolving Credit Agreement,
as applicable.       “Intercreditor Agreement” shall mean that certain
Intercreditor Agreement dated as of the date hereof by and among the parties
thereto, the Administrative Agent, the Collateral Agent, the Administrative
Agent under the Revolving Credit Agreement and the Collateral Agent under the
Revolving Credit Agreement, and such other persons as may become party thereto
from time to time pursuant to the terms thereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.       “Loan
Documents” shall have the meaning set forth in the Term Loan Credit Agreement
and the Revolving Credit Agreement, as applicable.       “Loan Parties” means
the persons designated as Loan Parties under the Term Loan Credit Agreement and
the Revolving Credit Agreement.       “Intellectual Property Rights” means the
intellectual property rights listed in Schedule 1 hereto as well as any other
intellectual property rights now owned or later acquired by the Chargor from
time to time during the term of this Agreement.       “Premises” means the
premises listed in Schedule 2 on which the Charged Business is operated by the
Chargor.       “Revolving Credit Agreement” (or “Convention de Crédit
Revolving”) means the Credit Agreement dated on or about the date of this
Agreement (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as “Parent Borrower”, Novelis
Corporation, as “U.S. Borrower”, and the other U.S. Subsidiaries of Parent
Borrower party thereto as “U.S. Borrowers”, Novelis UK Ltd, as “U.K. Borrower”,
Novelis AG, as “Swiss Borrower”, AV METALS INC., as “Parent Guarantor”, the
“Other Guarantors” party thereto, the lenders party thereto, and Bank of
America, N.A., as “Issuing Bank”, “U.S. Swingline Lender”, “Administrative
Agent” and “Collateral Agent” (all as defined therein).

3



--------------------------------------------------------------------------------



 



    “Revolving Credit Secured Obligations” means the “Secured Obligations” as
defined in the Revolving Credit Agreement, including all present and future
obligations and liabilities of the Chargor as a Loan Party to the Revolving
Credit Collateral Agent under clause 11.24 (Parallel Debt) of the Revolving
Credit Agreement. For the avoidance of doubt, the Revolving Credit Secured
Obligations shall be limited pursuant to section 7.15 (French Guarantor) of the
Revolving Credit Agreement.       “Revolving Credit Secured Parties” means,
collectively, the Revolving Credit Claimholders (as defined in the Intercreditor
Agreement).       “Secured Obligations” (or “Obligations Garanties”) means the
Revolving Credit Secured Obligations and the Term Loan Secured Obligations.    
  “Security Interest” means any mortgage, pledge, lien charge (whether fixed or
floating), assignment, hypothecation or security interest or any other agreement
or arrangement having the effect of conferring security.       “Security Period”
means the period beginning on the date hereof and ending on the Discharge Date.
      “Term Loan Credit Agreement” (or “Convention de Prêt à Terme”) means the
Credit Agreement dated on or about the date of this Agreement (as amended,
restated, supplemented or otherwise modified from time to time) between, amongst
others, Novelis Inc., as “Borrower”, AV METALS INC., as “Holdings”, the “Other
Guarantors” party thereto, the lenders party thereto and Bank of America, N.A.
as “Administrative Agent” and “Collateral Agent” (all as defined therein).      
“Term Loan Secured Obligations” means the “Secured Obligations” as defined in
the Term Loan Credit Agreement, including all present and future obligations and
liabilities of the Chargor as a Loan Party to the Term Loan Collateral Agent
under clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement. For the
avoidance of doubt, the Term Loan Secured Obligations shall be limited pursuant
to section 7.15 (French Guarantor) of the Term Loan Credit Agreement.      
“Term Loan Secured Parties” means, collectively, the Term Loan Secured Parties
(as defined in the Intercreditor Agreement).   (c)   Capitalized terms used in
this Agreement (including the recitals) and not otherwise defined herein shall
have the meaning ascribed thereto in the Term Loan Credit Agreement or the
Revolving Credit Agreement, as the context may require, and shall be interpreted
and construed in accordance therewith.   1.2   Construction   (a)   In this
Agreement, unless the contrary intention appears, a reference to:

  (i)   “assets” includes properties, business, undertakings, revenues and
rights of every description present, future and contingent (including uncalled
share capital) and every kind of interest in an asset;

4



--------------------------------------------------------------------------------



 



  (ii)   “authorization” means an authorization, consent, approval, license,
exemption, filing, notarization or registration;     (iii)   “indebtedness”
includes any obligation (whether incurred as principal or as surety) for the
payment or repayment of money, whether present or future, actual or contingent;
    (iv)   a “regulation” includes any regulation, rule, order, official
directive, request or guideline (whether or not having the force of law) of any
governmental body, agency, department or regulatory, self-regulatory or other
authority or organization;     (v)   a “Clause” or a “Schedule” is, unless
otherwise specified, a reference to a clause or a schedule to this Agreement;  
  (vi)   a provision of a law is a reference to that provision as applied,
amended or re-enacted;     (vii)   a “person” includes any person, firm,
company, corporation, government, state or agency of a state or any grouping
(whether or not having separate legal personality) or two or more of the
foregoing;     (viii)   a “successor” of a person includes its permitted
assignees, persons subrogated to its rights and any persons who, under the laws
of its jurisdiction of incorporation or domicile, succeeds to its rights and
obligations under this Agreement by operation of law (in particular by virtue of
a fusion or apport partiel d’actifs);     (ix)   a time of day is a reference to
Paris time;     (x)   words importing the plural shall include the singular and
vice versa;     (xi)   a party to this Agreement or other person includes,
unless otherwise provided in this Agreement, such party’s or person’s permitted
successors, assignees, transferees or substitutes;     (xii)   an “agreement” or
“document” is a reference to that agreement or document as amended, varied,
novated or supplemented from time to time.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.   (c)   An Event of Default
is continuing if it has not been remedied or waived.   (d)   Any reference to
the French Collateral Agent shall be deemed as a reference to the French
Collateral Agent acting in its own name and for its own account and in the name
and for the account of the Beneficiaries in accordance with the provisions of
the Loan Documents. Any reference to the Collateral Agent shall be deemed a
reference to the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement).

5



--------------------------------------------------------------------------------



 



(e)   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement or the Revolving Credit Agreement, it is the intention of
the parties hereto that such terms and provisions in such documents shall be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of the Term Loan Credit
Agreement or the Revolving Credit Agreement, as applicable, shall govern and
control.   (f)   This Agreement is entered into with the benefit of and subject
to the terms of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.   (g)   This Agreement is designated a Loan Document for the purposes
of the Term Loan Credit Agreement and the Revolving Credit Agreement.   2.  
CHARGE       As security for the full payment, discharge and performance by the
Chargor of the Secured Obligations, the Chargor hereby creates in favor of the
French Collateral Agent for the benefit of the Collateral Agent and the other
Beneficiaries a Security Interest over the Charged Business (nantissement de
fonds de commerce) pursuant to the provisions of Article L. 142-1 et seq. of the
French Commercial Code (Code de commerce).   3.   PRESERVATION OF SECURITY   3.1
  Continuing security       The Security Interest (nantissement) constituted by
the Charge created hereby shall extend until the Discharge Date.   3.2  
Additional security       This Agreement and the Charge created hereby are in
addition and without prejudice to any other guarantees or security interests
existing or to be created or granted either by the Chargor or any other person
pursuant to the terms of the Loan Documents.   3.3   Security transfer       In
the event of any assignment, transfer, novation or disposal of a part or all of
its rights and obligations by any Beneficiary under each and any of the Loan
Documents to which such Beneficiary is a party, such Beneficiary hereby
expressly maintains, which the Chargor accepts, all its rights and privileges
hereunder for the benefit of its successor, in accordance with the terms of
Article 1278 of the French Civil Code (Code civil) so that the Charge herein
created will secure the Secured Obligations to the benefit of such successor,
without further formalities.

6



--------------------------------------------------------------------------------



 



3.4   Amendment to the Loan Documents or the Secured Obligations       This
Agreement and the Charge created hereby is irrevocable and will remain in force
until the Discharge Date notwithstanding any amendment, restatement, renewal or
extension of the term of the Term Loan Credit Agreement, the Revolving Credit
Agreement or any other Loan Document, or any waiver thereunder or any change in
the amount of credit granted pursuant to the Loan Documents.   4.   DESCRIPTION
OF THE CHARGED BUSINESS   (a)   The security hereby granted is in respect of all
of the tangible and intangible assets comprised in the Charged Business.   (b)  
The Charged Business is operated by the Chargor at its main office
(établissement principal) located at 725 rue Aristide Bergès, 38340 Voreppe,
France, listed in Schedule 2, for which the Chargor is registered with the Trade
and Companies Registry of Grenoble under number 421 528 555.   (c)   The Charged
Business comprises:

  (i)   the business sign (enseigne) and the business name (nom commercial)
under which the Charged Business is operated;     (ii)   all present and future
Intellectual Property Rights throughout the world including licenses over such
Intellectual Property Rights (the “Charged Intellectual Property Rights”),
owned, held or used by the Chargor in connection with the operation of the
Charged Business, including all patents, trademarks and service marks, trade
names, copyrights, drawings, trade secrets, patterns and domain names, whether
or not registered, together with all registrations and applications to register
the same, including the Intellectual Property Rights listed in Schedule 1 and
all income fees, royalties, damages and payments now or hereafter due and
payable with respect thereto and rights to sue for past and present or future
infringements, dilutions or other violations thereof;     (iii)   the know-how
(including, but not limited to, all manufacturing methods and processes,
technical information and corresponding documentation) from time acquired by the
Chargor in connection with its business activities;     (iv)   customers
(clientèle) and goodwill relating to the Charged Business (achalandage);     (v)
  all furniture (mobilier), equipment (matériel), materials and tools
(outillage), which at present or in the future form part of, and are used in
connection with, the Charged Business and all additions, replacements or
modifications which may occur hereafter to any of these items. A list of all
furniture, equipment, materials and tools which from part of the Charged
Business as of the date hereof is set forth in Schedule 3 hereto;     (vi)  
leasehold rights (droits au bail) relating to the Premises, and the Charge shall
extend to (i) any renewals or extensions thereof, (ii) the rental of any new
premises on which the Charged Business shall be operated, and (iii) those
premises to which the operation of the Charged Business may subsequently be

7



--------------------------------------------------------------------------------



 



      transferred, subject to the prior written agreement of the French
Collateral Agent; and

  (vii)   all software licences (droits d’exploitation de logiciels).

(d)   The rights of the French Collateral Agent and the Beneficiaries shall
extend to all insurance indemnities and other indemnities resulting from a
requisition or expropriation, and any other damages or payment which may be
substituted by way of subrogation for all or any part of the constituents of the
Charged Business. As further security, the Chargor undertakes to the French
Collateral Agent and the Beneficiaries to carry out, at its own expenses, all
the formalities that may be necessary or useful to make the charge on these
indemnities and receipts enforceable against third parties.   (e)   The Chargor
delivered to the French Collateral Agent a copy of a registry of security
interests (état des inscriptions) in connection with the Charged Business as of
December 8, 2010.   5.   INSURANCE   5.1   Tangible assets       The Chargor
represents that, as at the date hereof, the tangible assets used in connection
with the Charged Business are insured, in accordance with the Chargor’s standard
business practice and to the extent required under the Loan Documents, by Zurich
Insurance Ireland LTD France represented by Marsh SA under insurance policy
number 00008302750D.   5.2   Event of Default       In the event that an Event
of Default has occurred, the French Collateral Agent shall notify the insurance
company mandated to insure the Charged Business, in order to oppose payment
(faire opposition) of the insurance indemnities to the Chargor.   5.3  
Subrogation of the Beneficiaries in the Event of a Claim       In case of
damages incurred on any of the tangible assets of the Charged Business, the
French Collateral Agent and the Beneficiaries shall be subrogated in all rights
and privileges of the Chargor arising from any insurance indemnities related to
the Charged Business, without requiring any specific delegation, pursuant to
Article L. 121-13 of the French Insurance Code (Code des assurances), and shall
be able, in the event of an Event of Default, to recover the said indemnities
directly, up to the amount that is due to the French Collateral Agent and the
Beneficiaries in respect of the Secured Obligations.   6.   REPRESENTATIONS AND
WARRANTIES   6.1   Representations and Warranties   (a)   The Chargor hereby
represents and warrants to the French Collateral Agent and the Beneficiaries
that:

8



--------------------------------------------------------------------------------



 



  (i)   the Chargor is a société par actions simplifiée duly incorporated and
validly existing under the laws of France;     (ii)   the entry into, execution,
delivery and performance by the Chargor of this Agreement have been duly
authorized by the relevant corporate bodies and all necessary steps have been
taken to ensure such a result;     (iii)   each obligation of the Chargor under
the Agreement constitutes a valid undertaking enforceable in accordance with the
terms hereof subject to applicable bankruptcy, insolvency, reorganisation,
moratorium or other laws affecting creditors’ rights generally;     (iv)   the
entry into and delivery of and the exercise of its rights and the performance of
its obligations under this Agreement do not breach or conflict with its by-laws
(statuts) nor with the provisions of any agreement to which it is a party or the
applicable laws or regulations;     (v)   the Chargor does not benefit from any
immunity of jurisdiction or enforcement (including, without limitation, any
immunity permitting it to escape any protective measures or means of
enforcement), whether for itself or for one of its assets;     (vi)   the
Chargor is not in a situation of suspension of payment (cessation des paiments)
and no action, measure or proceedings whatsoever have been taken or commenced
or, to the Chargor’s knowledge, contemplated by any person for the purpose of
(a) carrying out or requesting the suspension of payments, dissolution, judicial
reorganization (procédure de sauvegarde or redressement judiciaire) or judicial
liquidation or appointment of an official receiver or a conciliator of the
Chargor or one of its assets or (b) opening, negotiating and/or instituting any
out-of-court conciliation (amicable conciliation, ad hoc mandate) relating to
the Chargor’s debts or any procedure of the same type or having the same purpose
as provided for by the law n°2005-845 of July 26, 2005 on the safeguard of
companies;     (vii)   the Chargor is the registered owner of the Charged
Business and of its constitutive assets, and the registered holder of the
licenses included in the Charged Business, its operations having started on
December 31, 2004, on the premises located 725 rue Aristide Bergès, 38340
Voreppe, France;     (viii)   the Charged Business is insured for an adequate
amount in accordance with the terms of the Loan Documents;     (ix)   the
Charged Business and the assets forming part of the Charged Business are not
subject, at the date hereof, to any Security Interest which is not permitted
under the Loan Documents;     (x)   once the requisite formalities have been
complied with, the Charge created by this Agreement shall constitute a Security
Interest over the Charged Business (conferring upon the Beneficiaries the lien
set forth in articles L. 142-1 and seq. of the French Code de commerce), valid,
binding and enforceable against the Chargor and third parties, to secure the
Secured Obligations, subject to

9



--------------------------------------------------------------------------------



 



      applicable bankruptcy, insolvency, reorganisation, moratorium or other
laws affecting creditors’ rights generally;

  (xi)   subject to Clause 17 hereunder, any licenses or permits, and any
opinions, registrations or approvals required by any governmental authority
whatsoever, necessary for the execution, validity or effectiveness of this
Agreement have been obtained, put into place and are in full force;     (xii)  
the Charged Business constitutes the only business asset of the Chargor. As of
the date hereof, there are no other assets, secondary establishments or branches
that could be made the subject of a charge of business under this Agreement;    
(xiii)   except as permitted under the Loan Documents, there are no claims or
proceedings with respect to the ownership or the validity of the assets
constituting the Charged Business and, to its knowledge, no claim or proceedings
are pending or threatened before any courts or arbitration panels in France or
abroad with respect to the Charged Business, and the Chargor has not received
any notice that the Charged Intellectual Property Rights may be void or claimed
by a third party or prejudice any intellectual property rights of any third
party and, to the Chargor’s knowledge, no facts exist that could result in such
a claim;     (xiv)   except as permitted under the Loan Documents, the Charged
Business is not subject to any other legal, contractual or judicial restrictions
which could affect the transferability or the value of the Charged Business, or
any portion thereof, or the rights of the French Collateral Agent and the
Beneficiaries with respect to the Charge;     (xv)   the execution and creation
of this Charge is in the Chargor’s corporate interest; and     (xvi)   the list
of Intellectual Property Rights appearing as Schedule 1 hereto is exhaustive and
correct as of the date hereof.

6.2   Time for making representations and warranties       The representations
and warranties set forth in Clause 6.1 (Representations and Warranties) will
remain in effect after the execution and delivery of this Agreement and shall
remain applicable and in full force and effect until the Discharge Date.   7.  
UNDERTAKINGS       The Chargor hereby undertakes to the French Collateral Agent
and the Beneficiaries that, as from the date hereof and throughout the Security
Period:   (a)   the Chargor will not assign, transfer or otherwise dispose of
the whole or any part of the Charged Business or any of its rights whatsoever by
virtue of the Charged Business, except as permitted under the Loan Documents;  
(b)   the Chargor will give notice, as soon as possible, to the French
Collateral Agent of any attachment or other protective measure relating to the
Charged Business or to any

10



--------------------------------------------------------------------------------



 



    of its component assets; and more generally, it will promptly notify the
French Collateral Agent of any occurrence, including any dispute, which is
likely to materially affect any of the assets forming part of the Charged
Business in order to allow the French Collateral Agent to effectively ensure
that the value and efficacy of this Security Interest is maintained;

(c)   the Chargor will maintain the Security Interest created by this Agreement
as a Security Interest having a first ranking subject to Liens permitted under
the Loan Documents;   (d)   the Chargor will keep in good condition and in full
all of the materials, fixtures and accessories of the Charged Business indicated
above, subject to the normal wear and tear of such materials caused by normal
use, in each case to the extent required under the Loan Documents;   (e)   the
Chargor will maintain the current value of the Charged Business by ensuring
(i) its continuing operation, (ii) supply, and (iii) the upkeep of its equipment
in each case to the extent required under the Loan Documents;   (f)   the
Chargor will not create or allow the creation of any Security Interest
whatsoever, other than the Charge, over the Charged Business or any of its
elements, except those permitted under the terms of the Loan Documents, if
applicable;   (g)   the Chargor will notify the French Collateral Agent as soon
as possible of the occurrence of any event which is likely to have a negative
effect on the rights of the French Collateral Agent and the Beneficiaries under
this Agreement or which could jeopardize the realization of the Charge;   (h)  
except as otherwise permitted under the Loan Documents, with respect to Charged
Intellectual Property Rights it will take all such reasonable steps and do all
such acts as may be reasonably necessary to preserve and maintain the existence
and validity of any such Charged Intellectual Property Rights and not knowingly
use or permit any such Charged Intellectual Property Rights to be used in a way
which would be reasonably likely to prejudice the interests of the French
Collateral Agent and the Beneficiaries in relation to the Charged Intellectual
Property Rights;   (i)   except as otherwise permitted under the Loan Documents,
the Chargor will not grant a license on the Charged Intellectual Property Rights
other than those that are strictly necessary to its normal operation and that do
not materially impair the value of the Charged Intellectual Property Rights;  
(j)   except as otherwise permitted under the Loan Documents, the Chargor will
continue to carry out the Charged Business on the Premises;   (k)   the Chargor
will promptly inform the French Collateral Agent of the creation of any
secondary office of the Charged Business;   (l)   the Chargor will grant a
Security Interest substantially on the terms set out herein in favor of the
French Collateral Agent and the Beneficiaries as security for the Secured
Obligations over the business of any secondary office or branch of the Charged
Business opened by the Chargor after the date hereto;

11



--------------------------------------------------------------------------------



 



(m)   in the event of a sale of the Charged Business, permitted under the Loan
Documents, or enforcement of the Charge, the Chargor shall, promptly and at its
own expense, take any actions that the French Collateral Agent may reasonably
require in order to protect all or any of the rights, powers, and remedies under
all the lease agreements relating to the premises where the Charged Business is
operated;   (n)   the Chargor will comply with all applicable laws and
regulations, where failure to comply with such laws may affect its capacity to
execute its obligations pursuant to this Agreement;   (o)   the Chargor will
promptly provide to the French Collateral Agent all information relating to the
Charged Business which the French Collateral Agent may from time to time
reasonably require;   (p)   the Chargor will pay all taxes due with respect to
the Charged Business, except where such payment may in good faith be contested
or where payment can lawfully be withheld and where proper provisions have been
made for such taxes in its accounts;   (q)   the Chargor shall take all
commercially reasonable steps necessary to defend its rights in respect of the
Charged Business against any claim or demand of any person in order to protect
the rights of the French Collateral Agent and the Beneficiaries over the Charged
Business, and shall promptly keep the French Collateral Agent informed of any
such claim or demand;   (r)   the Chargor will register the licenses over the
Intellectual Property Rights with the National Industrial Property Registry
(Institut National de la Propriété Industrielle) and/or any other relevant
authority, and in general will make whatever is necessary to ensure the
enforcement of such licenses with respect to third parties, no later than thirty
(30) days following the signature of this Agreement; and   (s)   the Chargor
shall execute from time to time any amendment to this Agreement and/or any other
document which may be reasonably required by the French Collateral Agent, acting
for its own account and on behalf of the Beneficiaries, in order to reconfirm or
restate the Charge herein constituted and to include as beneficiary of such
Charge any successor or assignee, including any person party to the Loan
Documents, in the event of a substitution, merger or restructuring in any form
whatsoever of the French Collateral Agent, the Beneficiaries, the Chargor or any
entity assuming the obligations of the Chargor.   8.   LICENSE       For the
purpose of enabling the French Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies hereunder at such time as the
French Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, the Chargor hereby grants to the French
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under the intellectual property licenses granting the Chargor rights
in Intellectual Property Rights, sublicense (in each case, exercisable without
payment of royalties or other compensation to the Chargor) to use, license or
sublicense any of the Intellectual Property Rights now owned or hereafter
acquired by the Chargor, wherever the same may be located; provided that the
quality of any products in connection with which

12



--------------------------------------------------------------------------------



 



    the Intellectual Property Rights are used will not be materially inferior to
the quality of such products prior to such Event of Default. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

9.   COVENANTS FOR FURTHER ASSURANCE       The Chargor shall from time to time,
at its own expenses, promptly execute and deliver all further instruments and
documents and take all further action that the French Collateral Agent may
reasonably request, in order to perfect, protect or enforce any Security
Interest to be granted or purported to be granted hereunder or to enable or
facilitate the French Collateral Agent and the Beneficiaries to exercise and
enforce their rights, powers and remedies hereunder with respect to the Charged
Business. In this respect, the Chargor shall in particular execute all documents
or instruments and give all notices, orders and directions and carry out all
registrations which the French Collateral Agent may reasonably request.   10.  
CHARGE UNDERTAKING   10.1   Without prejudice to its obligations pursuant to the
Loan Documents, the Chargor irrevocably undertakes, at its own expense and at
the French Collateral Agent’s first request, to take all necessary steps and
complete all necessary formalities in order to extend the effects of the Charge
to any asset newly acquired, constituted, installed or used, which are similar
to any of the assets listed in Clause 4 above and relating to any existing
branch of the Chargor or to any branch of the Chargor established after the date
of this Agreement or more generally after any commercial lease entered into
during the operation of the Charged Business, provided that the value of each
single asset exceeds an amount of €15,000 and that the value of all assets newly
acquired, constituted, installed of used within a given fiscal year exceeds in
the aggregate an amount of €50,000 .   10.2   The extension of the effects of
the Charge as contemplated in the subclause above shall become effective with
the execution of a letter amending this Agreement, provided that the execution
of such letter does not entail a novation.   11.   OBLIGATION TO PERFORM      
It is expressly agreed that, notwithstanding anything to the contrary herein,
the Chargor shall remain liable during the Security Period to observe and
perform all of the conditions and obligations assumed by it in respect of the
Charged Business, and the Beneficiaries and the French Collateral Agent shall be
under no obligation or liability by reason of, or arising out of, this Agreement
unless otherwise expressly specified herein. The Beneficiaries and the French
Collateral Agent shall not be under any obligation to, or be required in any
manner to perform or fulfill any obligation of the Chargor in respect of the
Charged Business, or to make any payment or to present or file any claim or take
any other action to collect or enforce the payment of any amount to which it may
have been or to which it may be entitled hereunder at any time or times.

13



--------------------------------------------------------------------------------



 



12.   ENFORCEMENT       Subject to the provisions of the Intercreditor
Agreement:       Upon the occurrence of an Event of Default, and at any time
thereafter, the French Collateral Agent, acting for its own account and on
behalf of the Beneficiaries, will be entitled, at its sole discretion, to
enforce all rights and privileges conferred on them and to procure the
enforcement of the Charge hereunder, pursuant to Articles L. 142-1 et seq. of
the French commercial code (Code de commerce). In particular, and without
limiting the generality of the foregoing, the French Collateral Agent shall have
the right to request a court order, before the Commercial Court of Grenoble, for
the judicial assignment of the Charged Business pursuant to Articles L. 143-3 to
L. 143-15 of the French Commercial Code (Code de commerce).   13.   APPLICATION
OF PROCEEDS       The proceeds from the sale or the retention of the Charged
Business pursuant to the enforcement of this Charge shall be applied to the
repayment of the Secured Obligations, as set out and in the order and priority
set forth under the Intercreditor Agreement. The French Collateral Agent and the
Beneficiaries shall in no case be liable for the value retained for the
enforcement of the Charge.   14.   CERTIFICATES       Any certification or
determination by the French Collateral Agent setting forth an amount under this
Agreement is, in the absence of manifest error, prima facie evidence of the
matters to which it relates.   15.   CURRENCY CONVERSION       For the purpose
of or pending the discharge of any of the Secured Obligations and subject to the
provisions of the Loan Documents, the French Collateral Agent and the
Beneficiaries may convert any money received, recovered or realized or subject
to application by them under this Agreement from one currency to another, as
they think fit, and any such conversion shall be effected at the relevant French
Collateral Agent’s or the applicable Beneficiary’s spot rate of exchange for the
time being for obtaining such other currency with the first currency.   16.  
CHANGES TO THE PARTIES   (a)   All the rights, privileges, powers, discretions
and authorities of the French Collateral Agent and the Beneficiaries hereunder
will benefit their respective successors and assignees and all terms,
conditions, representations and warranties and undertakings of the Chargor
hereunder shall oblige its respective successors and assignees in the same
manner, it being agreed and understood that:

  (i)   the Chargor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations under this Agreement except as
permitted under the Loan Documents, and     (ii)   the Beneficiaries and the
French Collateral Agent shall be entitled to assign, transfer, novate or dispose
of any of, or any interest in their rights and/or

14



--------------------------------------------------------------------------------



 



      obligations hereunder to any successor in accordance with the provisions
of the relevant Loan Documents.

(b)   The provisions of this Agreement and the rights arising therefrom shall
remain in full force and effect and benefit to any successors, transferees or
assignees of the French Collateral Agent or any Beneficiary, without any
specific notice, registration or reiteration, in case, inter alios, of any sale,
merger, demerger, spin-off or assets contribution which the French Collateral
Agent or any Beneficiary may decide to proceed. It is expressly agreed that an
asset contribution or a partial merger within the meanings of Articles L. 236-1
et sequitur of the French Commercial Code (Code de commerce) shall be deemed to
be a transfer for the purpose of the present provision.   (c)   The French
Collateral Agent and the Beneficiaries shall be entitled to disclose such
information concerning the Chargor or any other person and this Agreement as
they consider appropriate to any actual or proposed direct successor or to any
person to whom information may be required to be disclosed by applicable law.  
17.   COSTS, EXPENSES, TAXES AND INDEMNITY   (a)   The Chargor shall bear any
expense which the French Collateral Agent or any Beneficiary may incur in
connection with the preparation and execution of this Agreement, as well as any
expenses incurred in connection with the preservation or enforcement of the
French Collateral Agent and the Beneficiaries’ rights under this Agreement and
the Charge, all in accordance with the terms of the Term Loan Credit Agreement
(in respect of the Term Loan Secured Parties) and the Revolving Credit Agreement
(in respect of the Revolving Credit Secured Parties).   (b)   The Chargor shall,
notwithstanding any release or discharge of all or any part of the security,
indemnify the French Collateral Agent and the Beneficiaries against any action
which any of it may sustain as a consequence of any breach by the Chargor of the
provisions of this Agreement, the exercise or purported exercise of any of the
rights and powers conferred on any of it by this Agreement or otherwise relating
to the Charged Business.   (c)   The Chargor shall pay all stamp, registration
and other taxes to which this Agreement, the Charge or any judgment given in
connection with it is or at any time may be subject and shall, from time to
time, indemnify the French Collateral Agent and the Beneficiaries on demand
against any liabilities, costs, claims and expenses resulting from any failure
to pay or delay in paying any such Tax.   18.   FILINGS — REGISTRATION   (a)  
In accordance with the provisions of Article L. 142-3 of the French Commercial
Code (Code de Commerce), this Agreement shall be registered by the French
Collateral Agent with the relevant French tax authorities (Recette des Impôts)
within fifteen (15) days following the date hereof.   (b)   In accordance with
the provisions of Article L. 142-4 of the French Commercial Code (Code de
commerce), no later than fifteen (15) days following the execution of this
Agreement, the French Collateral Agent will register the Security Interest
hereby

15



--------------------------------------------------------------------------------



 



    granted over the Charged Business with the clerk’s office of the relevant
Commercial Court (Greffe du Tribunal de Commerce).

(c)   In accordance with the provisions of Article L. 143-17 of the French
commercial code (Code de commerce), no later than fifteen (15) days following
the registration referred to in Clause 17 (b) of this Agreement, the French
Collateral Agent will register the Intellectual Property Rights listed in
Schedule 1 hereto with the National Industrial Property Registry (Institut
National de la Propriété Industrielle) and/or with any other registry offices.  
(d)   Any holder of an original of this Agreement is hereby granted all powers
necessary in order to complete the registration formalities contemplated by this
Agreement.   19.   TERM AND RELEASE   (a)   This Agreement shall come into force
as at the date hereof and shall remain in full force and effect until the end of
the Security Period, it being specified that, in accordance with the provisions
of Article L. 143-19 of the French Commercial Code (Code de commerce) the Charge
shall be registered with the clerk office of the relevant commercial court(s)
(greffe du ou des tribunaux de commerce) for a period of ten (10) years.   (b)  
The Chargor irrevocably and unconditionally undertakes to renew the registration
of the present Charge if, upon the expiry of the Charge, any of the Secured
Obligations remains unpaid, is not performed or discharged and the Chargor
irrevocably accepts such a renewal of the registration and, in the common
interest of the parties, gives the French Collateral Agent the irrevocable
authority and power to sign all deeds and documents and complete all necessary
formalities to this end.   (c)   As soon as practicable after the Security
Period and at the request of the Chargor, the Beneficiaries shall execute, at
the expense of the Chargor, any deed of release releasing the Chargor from all
its obligations and responsibilities under this Agreement.   (d)   If the French
Collateral Agent is authorized to release in whole or in part the Charged
Business under both the Term Loan Credit Agreement and the Revolving Credit
Agreement, the French Collateral Agent is authorized to release such collateral
under this Agreement.   (e)   The Charge shall extend to the ultimate balance of
the Secured Obligations, regardless of any intermediate payment or discharge.
The French Collateral Agent and the Beneficiaries shall be entitled not to
release the Charge until they have been paid of all sums owed to them by the
Chargor which are due and payable.   20.   MISCELLANEOUS   (a)   No failure to
exercise, nor any delay in exercising, on the part of the French Collateral
Agent or any Beneficiary, any right or remedy under this Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise of that right or remedy or the exercise of
any other right or remedy. The rights and remedies provided in this Agreement
are cumulative and not

16



--------------------------------------------------------------------------------



 



    exclusive of any rights or remedies provided by law. The Beneficiaries and
the French Collateral Agent shall not assume any responsibility towards the
Chargor or its legal successors, individually or generally, due to the late
exercise or failure to exercise the rights and prerogatives conferred to them by
this Agreement.

(b)   The French Collateral Agent and the Beneficiaries shall not assume any
responsibility for any damage arising from the enforcement of the Agreement, or
for any default or omission in the exercise of rights under this Agreement.  
(c)   The French Collateral Agent and the Beneficiaries shall not assume any
responsibility towards the Chargor or its legal successors, individually or
generally, due to the late exercise or the failure to exercise the rights
conferred on them by this Agreement.   (d)   If, at any time, any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any respect
under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.   (e)   In any case, if such illegality,
invalidity or enforceability occurs, the parties shall negotiate in good faith
with a view to agree on the replacement of such provision by a provision which
is legal, valid and enforceable and which is to the extent applicable in
accordance with the intents and purposes of this Agreement and which in its
economic effect come as close as practicable to the provision being replaced.  
21.   NOTICES       Except as specifically provided otherwise in this Agreement,
all notices or other communications under or in connection with this Agreement
shall be given to each party as specified in Section 11.01 (Notices) of the Term
Loan Credit Agreement (in respect of the Term Loan Secured Parties) and
Section 11.01 (Notices) of the Revolving Credit Agreement (in respect of the
Revolving Credit Secured Parties).   22.   ELECTION OF DOMICILE       Without
prejudice to any other mode of service allowed under any relevant law, the
Chargor irrevocably elects domicile at its registered office for the purpose of
serving any judicial or extra-judicial documents in relation to any action or
proceedings.   23.   NO AMENDMENT       The parties to this Agreement recognize
that this Agreement has the sole purpose of establishing the present security
for the benefit of the French Collateral Agent and the Beneficiaries and does
not have the purpose or effect of modifying the rights and obligations set out
in any other Loan Document.   24.   LANGUAGE   (a)   This Agreement is executed
in French for the purpose of the registration and filing formalities. An English
translation is provided hereto for information purposes. In the event of any
conflict between the English version and the French version, the

17



--------------------------------------------------------------------------------



 



    French version of this Agreement shall prevail, irrespective of whether the
English translation has been signed or initialed by any of the parties to this
Agreement.

(b)   All notices and documents delivered under this Agreement (except, for the
avoidance of doubts, any bordereau de nantissement de fonds de commerce) shall
be in English or be accompanied by a translation into English and the party to
whom any such translation is addressed shall be entitled to rely on it as being
true and correct.   25.   GOVERNING LAW AND JURISDICTION   25.1   Governing Law
      This Agreement and the Charge shall be governed by and construed in
accordance with French law.   25.2   Jurisdiction       For the benefit of the
French Collateral Agent and the Beneficiaries, the Chargor agrees that the
courts of France shall have jurisdiction to settle any disputes in connection
with this Agreement and the Charge, and accordingly, except as provided in
Clause 12 hereto, submit any such disputes to the jurisdiction of the Commercial
Court of Paris (Tribunal de commerce de Paris). This Clause 25.2 is for the
benefit of the French Collateral Agent and the Beneficiaries only. As a result,
nothing in this Clause shall limit the right of any Beneficiary to bring
proceedings against the Chargor in connection with this Agreement and/or the
Charge in any other court of competent jurisdiction. To the extent allowed by
law, the French Collateral Agent and the Beneficiaries may take concurrent
proceedings in any number of jurisdictions.   26.   INTERCREDITOR AGREEMENT
GOVERNS       Notwithstanding anything herein to the contrary, the liens and
security interests granted for the benefit of the French Collateral Agent, the
Term Loan Secured Parties and the Revolving Credit Secured Parties pursuant to
this Agreement and the exercise of any right or remedy by the French Collateral
Agent and the Beneficiaries hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Credit Agreement and the Revolving Credit Agreement, as applicable,
including Article X thereof, shall govern and control the exercise of the
remedies by the French Collateral Agent.

[LEFT INTENTIONALLY BLANK]

18



--------------------------------------------------------------------------------



 



Executed in _______________
On December 17, 2010,
In six (6) originals including 1 original for the purposes of registration of
the Security Interest over the Charged Business with the clerk of the Commercial
Court of Grenoble (Greffe du Tribunal de Commerce), and 2 originals for the
purposes of registration of the Security Interest over the Charged Business at
the National Industrial Property Registry (Institut National de la Propriété
Industrielle).
[LEFT INTENTIONALLY BLANK]

19



--------------------------------------------------------------------------------



 



NOVELIS PAE S.A.S.,
The Chargor
Signature: _______________
By:
Capacity:
Duly authorised for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
Acting on its own behalf and on behalf of the Beneficiaries
Signature: _______________
By:
Capacity:

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIST OF INTELLECTUAL PROPERTY RIGHTS
Trademarks
UNITED STATES TRADEMARKS:
Registrations:

              OWNER NAME   REGISTRATION NUMBER   TRADEMARK   CASE NUMBER
NOVELIS PAE CORPORATION
  1744280   ALPUR   NTM0005
NOVELIS PAE SAS
  2490097   JUMBO 3CM   NTM0007

Applications: None
CANADIAN TRADEMARKS:
Registrations:

              REGISTRATION     OWNER NAME   NUMBER   TRADEMARK
NOVELIS PAE SAS
  414440   ALPUR
PECHINEY RHENALU
  179317   3C & DEVICE

Applications: None

21



--------------------------------------------------------------------------------



 



OTHER COUNTRY TRADEMARKS:
Registrations:

                          Trademark Owner Name   Country Name   Registration
Number   Name PECHINEY RHENALU   Algeria   464250   ALPLA               PECHINEY
RHENALU   Algeria   463652   FLEXAL & DEVICE               PECHINEY RHENALU  
Australia   238314   3C & DEVICE               PECHINEY RHENALU   Australia  
238315   3C & DEVICE               PECHINEY RHENALU   Austria   637995   JUMBO
3CM               PECHINEY RHENALU   Austria   463652   FLEXAL & DEVICE        
      PECHINEY RHENALU   Austria   464250   ALPLA               PECHINEY RHENALU
  Benelux   464250   ALPLA               PECHINEY RHENALU   Benelux   463652  
FLEXAL & DEVICE               PECHINEY RHENALU   Benelux   637995   JUMBO 3CM  
            PECHINEY RHENALU   Brazil   819364991   JUMBO 3CM              
PECHINEY RHENALU   China (People’s Republic)   637995   JUMBO 3CM              
PECHINEY RHENALU   Czech Republic   637995   JUMBO 3CM               PECHINEY
RHENALU   Denmark   753236   ALPLA               PECHINEY RHENALU   Denmark  
1557-84   FLEXAL & DEVICE               PECHINEY RHENALU   Egypt   464250  
ALPLA               PECHINEY RHENALU   Egypt   463652   FLEXAL & DEVICE        
      PECHINEY RHENALU   Finland   753236   ALPLA               PECHINEY RHENALU
  Finland   87869   FLEXAL & DEVICE               PECHINEY RHENALU   France  
1662864   FLEXAL & DEVICE               PECHINEY RHENALU   France   94518261  
ALPUR               PECHINEY RHENALU   France   1389803   JUMBO’S-3C (& DEVICE)
              PECHINEY RHENALU   France   013108022   THINNER, WIDER, FASTER    
          PECHINEY RHENALU   France   94524159   JUMBO 3CM              
PECHINEY RHENALU   France   003046640   ALPLA               NOVELIS PAE SAS  
France   093632675   JETCLEANER               NOVELIS PAE SAS   France  
093632676   IRMA               NOVELIS PAE SAS   France   093632673   AUTOPAK  
            NOVELIS PAE SAS   France   093680821   PDBF               PECHINEY
RHENALU   Germany   463652   FLEXAL & DEVICE               PECHINEY RHENALU  
Germany   637995   JUMBO 3CM               PECHINEY RHENALU   Germany   464250  
ALPLA               PECHINEY RHENALU   Greece   148552   ALPLA              
PECHINEY RHENALU   Greece   753236   ALPLA               PECHINEY RHENALU  
Greece   69681   FLEXAL & DEVICE               PECHINEY RHENALU   Hungary  
637995   JUMBO 3CM               PECHINEY RHENALU   Hungary   464250   ALPLA    
          PECHINEY RHENALU   Hungary   463652   FLEXAL & DEVICE              
NOVELIS PAE SAS   India   640121   ALPUR               NOVELIS PAE SAS   India  
640122   ALPUR               PECHINEY RHENALU   India   327162   JUMBO’S-3C (&
DEVICE)

22



--------------------------------------------------------------------------------



 



                          Trademark Owner Name   Country Name   Registration
Number   Name PECHINEY RHENALU   India   265399B   3C & DEVICE              
PECHINEY RHENALU   India   265400B   3C & DEVICE               PECHINEY RHENALU
  Int’l Registration — Madrid Agreement / Protocol   753236   ALPLA            
  PECHINEY RHENALU   Int’l Registration — Madrid Agreement / Protocol   637995  
JUMBO 3CM               PECHINEY RHENALU   Int’l Registration — Madrid Agreement
/ Protocol   463652   FLEXAL & DEVICE               PECHINEY RHENALU   Int’l
Registration — Madrid Agreement / Protocol   464250   ALPLA              
PECHINEY RHENALU   Int’l Registration — Madrid Protocol Only   753236   ALPLA  
            PECHINEY RHENALU   Ireland   103458   FLEXAL & DEVICE              
PECHINEY RHENALU   Ireland   103459   FLEXAL & DEVICE               PECHINEY
RHENALU   Italy   464250   ALPLA               PECHINEY RHENALU   Italy   637995
  JUMBO 3CM               PECHINEY RHENALU   Italy   463652   FLEXAL & DEVICE  
            NOVELIS PAE SAS   Japan   4044101   JUMBO 3CM               PECHINEY
RHENALU   Japan   2609703   JUMBO’S-3C (& DEVICE)               PECHINEY RHENALU
  Korea, Democratic People’s Republic of   464250   ALPLA               NOVELIS
PAE SAS   Korea, Republic of   343890   ALPUR               NOVELIS PAE SAS  
Korea, Republic of   330558   ALPUR               PECHINEY RHENALU  
Liechtenstein   464250   ALPLA               PECHINEY RHENALU   Liechtenstein  
463652   FLEXAL & DEVICE               PECHINEY RHENALU   Monaco   463652  
FLEXAL & DEVICE               PECHINEY RHENALU   Monaco   464250   ALPLA        
      PECHINEY RHENALU   Morocco   464250   ALPLA               PECHINEY RHENALU
  Morocco   463652   FLEXAL & DEVICE               PECHINEY RHENALU   New
Zealand   221245   ALPUR               PECHINEY RHENALU   New Zealand   221246  
ALPUR               PECHINEY RHENALU   Norway   82170   3C & DEVICE            
  PECHINEY RHENALU   Norway   115155   FLEXAL & DEVICE               PECHINEY
RHENALU   Poland   637995   JUMBO 3CM               PECHINEY RHENALU   Poland  
753236   ALPLA               PECHINEY RHENALU   Portugal   464250   ALPLA      
        PECHINEY RHENALU   Portugal   463652   FLEXAL & DEVICE              
PECHINEY RHENALU   Romania   463652   FLEXAL & DEVICE               PECHINEY
RHENALU   Romania   464250   ALPLA               PECHINEY RHENALU   Russian
Federation   464250   ALPLA               PECHINEY RHENALU   Russian Federation
  637995   JUMBO 3CM               PECHINEY RHENALU   Russian Federation  
463652   FLEXAL & DEVICE               NOVELIS PAE SAS   Russian Federation  
392045   ALPUR               PECHINEY RHENALU   San Marino   463652   FLEXAL &
DEVICE               PECHINEY RHENALU   San Marino   464250   ALPLA            
  PECHINEY RHENALU   Serbia (Old Code)   464250   ALPLA

23



--------------------------------------------------------------------------------



 



                          Trademark Owner Name   Country Name   Registration
Number   Name PECHINEY RHENALU   Serbia (Old Code)   463652   FLEXAL & DEVICE  
            PECHINEY RHENALU   Spain   463652   FLEXAL & DEVICE              
PECHINEY RHENALU   Spain   464250   ALPLA               PECHINEY RHENALU  
Sweden   753236   ALPLA               PECHINEY RHENALU   Sweden   188353  
FLEXAL & DEVICE               PECHINEY RHENALU   Switzerland   464250   ALPLA  
            PECHINEY RHENALU   Switzerland   637995   JUMBO 3CM              
PECHINEY RHENALU   Switzerland   463652   FLEXAL & DEVICE               NOVELIS
PAE SAS   Taiwan   700429   ALPUR               PECHINEY RHENALU   Taiwan  
685927   ALPUR               NOVELIS PAE SAS   Thailand   84215   ALPUR        
      NOVELIS PAE SAS   Thailand   88798   ALPUR               PECHINEY RHENALU
  United Kingdom   753236   ALPLA               NOVELIS PAE SAS   United Kingdom
  2024864   JUMBO 3CM               NOVELIS PAE SAS   Venezuela   169162   ALPUR
              NOVELIS PAE SAS   Venezuela   197397   ALPUR              
PECHINEY RHENALU   Venezuela   67356   3C & DEVICE               PECHINEY
RHENALU   Venezuela   66677   3C & DEVICE               PECHINEY RHENALU   Viet
Nam   464250   ALPLA               PECHINEY RHENALU   Viet Nam   463652   FLEXAL
& DEVICE

Applications:

                      APPLICATION     OWNER   COUNTRY   NUMBER   TRADEMARK
NOVELIS PAE SAS
  China (People’s Republic)   6965897   ALPUR
NOVELIS PAE SAS
  India   1732234   JUMBO 3CM

24



--------------------------------------------------------------------------------



 



Licenses
US Patents

              Registered Owner   Patent Number   Invention Title
Novelis Inc.
    5028035     APPARATUS FOR GAS TREATMENT OF A LIQUID ALUMINUM BATH
 
           
Novelis Inc.
    5409054     PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
           
Novelis Inc.
    5476249     LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER MEDIUM
WITH IMPROVED HEATING
 
           
Novelis Inc.
    5494265     LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
           
Novelis Inc.
    6060013     ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID ALUMINIUM
BATH
 
           
Novelis Inc.
    6331269     INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
           
Novelis Inc.
    6576184     TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR SEALED
CONNECTION WITH FIXED CHUTE
 
           
Novelis Inc.
    6527042     ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS COMPRISING A
COOLING CIRCUIT
 
           
Novelis Inc.
    6517646     Method for manufacturing very thin aluminum-iron Alloy strips
 
           
Novelis Inc.
    7364690     DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN METAL
 
           
Novelis Casthouse Technology
    5846479     Apparatus for de-gassing molten metal

25



--------------------------------------------------------------------------------



 



Canada Patents

              Registered Owner   Patent Number   Invention Title
Novelis Inc.
    2069802     PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
           
Novelis Inc.
    2175073     LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER MEDIUM
WITH IMPROVED HEATING
 
           
Novelis Inc.
    2176136     LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
           
Novelis Inc.
    2251230     ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID ALUMINIUM
BATH
 
           
Novelis Inc.
    2296749     INERT TANK FOR TREATING OXIDABLE LIQUID METAL

26



--------------------------------------------------------------------------------



 



Other countries patents

                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1403     African Regional Industrial Property Organization   ROLL FOR THE
CONTINUOUS CASTING OF METAL STRIPS COMPRISING A COOLING CIRCUIT
 
               
Pechiney Rhenalu & Aluminium Pechiney
    648667     Australia   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    676621     Australia   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    680703     Australia   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu & Aluminium Pechiney
    714284     Australia   ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID
ALUMINIUM BATH
 
               
Novelis Inc.
    773684     Australia   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
  NOT AVAIL   Australia   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF
A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Austria   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Austria   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0998588     Austria   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Pechiney Rhenalu
    1133372     Austria   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE
FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Pechiney Rhenalu
    1218128     Austria   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT

27



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1184474     Austria   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1504130     Austria   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Belgium   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Belgium   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu
    0728222     Belgium   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0998588     Belgium   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Pechiney Rhenalu
    1133372     Belgium   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE
FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1184474     Belgium   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1504130     Belgium   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Belgium   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
  PI9914503-0   Brazil   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
  PI0014546-7   Brazil   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    64171     Bulgaria   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    45256     China   PROCESS FOR PRODUCING A THIN SHEET SUITABLE FOR MAKING UP
CONSTITUENT ELEMENTS OF CANS

28



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1378490     China   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    01814794.1     China   Method for manufacturing very thin aluminum-iron
Alloy strips
 
               
Novelis Inc.
    02804677.3     China   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF
A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Pechiney Rhenalu
    P20020391     Croatia   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    295163     Czech Republic   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    296422     Czech Republic   METHOD AND DEVICE FOR REFRACTORY DRESSING OF
ROLLS OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Czech Republic   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID
METAL BY MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1184474     Denmark   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1644545     Denmark   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    1644545     Finland   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu
    0419378     France   APPARATUS FOR GAS TREATMENT OF A LIQUID ALUMINUM BATH
 
               
Pechiney Rhenalu & Aluminium Pechiney
    2677284     France   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0517629     France   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Novelis Inc.
    2707669     France   PROCESS FOR PRODUCING A THIN SHEET SUITABLE FOR MAKING
UP CONSTITUENT ELEMENTS OF CANS

29



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    2711560     France   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    0725840     France   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    0728222     France   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu
    0761343     France   METHOD AND APPARATUS FOR STARTING A CONTINUOUS ROLL
CASTER INSTALLATION
 
               
Pechiney Rhenalu
    2742165     France   METHOD FOR MAKING THIN, HIGH-STRENGTH HIGHLY FORMABLE
ALUM ALLOY STRIPS
 
               
Novelis Inc.
    2763602     France   METHOD FOR MAKING ALUMINIUM ALLOY STRIPS BY CONTINUOUS
THIN GAUGE TWIN-ROLL CASTING
 
               
Novelis Inc.
    2766209     France   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    1056560     France   ALUMINIUM ALLOY STRIPS WITH HIGH SURFACE HOMOGENEITY
AND METHOD FOR MAKING SAME
 
               
Novelis Inc.
    1062065     France   METHOD AND DEVICE FOR CONTROLLING THE THICKNESS PROFILE
OF A METAL STRIP RESULTING FROM CONTINUOUS CASTING
 
               
Pechiney Rhenalu
    1133372     France   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Pechiney Rhenalu
    2784608     France   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     France   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    2799399     France   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    2805827     France   Method for the production of an aluminium alloy for the
fabrication of drink can bodies with enhanced resistance to sidewall abuse

30



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1184474     France   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    2813316     France   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    2820350     France   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1358029     France   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    2836154     France   THIN STRIPS MADE OF ALUMINIUM-IRON ALLOY
 
               
Novelis Inc.
    1483422     France   THIN STRIPS MADE OF ALUMINIUM-IRON ALLOY
 
               
Novelis Inc.
    2839518     France   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1504130     France   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    2843974     France   DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN
METAL
 
               
Novelis Inc.
    1644545     France   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu
    0523205     France   MEASUREMENT DEVICE FOR ROLL GAP CONTROL AND PROCESS FOR
ITS OPERATION
 
               
Pechiney Rhenalu
    0625387     France   STRIP CASTING MACHINE FOR METALS
 
               
Novelis Inc.
    0517629     Germany   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Novelis Inc.
    0725840     Germany   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING

31



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    0728222     Germany   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Novelis Inc.
    0916066     Germany   ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID
ALUMINIUM BATH
 
               
Novelis Inc.
    0998588     Germany   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    1133372     Germany   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE
FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Germany   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Germany   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1358029     Germany   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF
A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1483422     Germany   THIN STRIPS MADE OF ALUMINIUM-IRON ALLOY
 
               
Novelis Inc.
    1504130     Germany   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Germany   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Greece   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Greece   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    1133372     Greece   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Greece   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT

32



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1184474     Greece   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1358029     Greece   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Greece   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    224556     Hungary   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    0013891     Indonesia   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Pechiney Rhenalu
    27886     Iran   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Italy   PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Italy   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu
    0728222     Italy   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu
    0761343     Italy   METHOD AND APPARATUS FOR STARTING A CONTINUOUS ROLL
CASTER INSTALLATION
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0916066     Italy   ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID
ALUMINIUM BATH
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0998588     Italy   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    1056560     Italy   ALUMINIUM ALLOY STRIPS WITH HIGH SURFACE HOMOGENEITY AND
METHOD FOR MAKING SAME

33



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Pechiney Rhenalu
    1133372     Italy   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Pechiney Rhenalu
    1218128     Italy   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Italy   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Pechiney Rhenalu
    1358029     Italy   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Italy   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Italy   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu
    0309394     Italy   ROLLING MILL STAND OR CONTINUOUS CASTING STAND
 
               
Pechiney Rhenalu & Aluminium Pechiney
    3107912     Japan   PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    3754069     Japan   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu
    3790543     Japan   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu
    698335     Korea, Republic of   ROLL FOR THE CONTINUOUS CASTING OF METAL
STRIPS COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    0517629     Liechtenstein   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Novelis Inc.
    0725840     Liechtenstein   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    0916066     Liechtenstein   ROTARY GAS DISPERSION DEVICE FOR TREATING A
LIQUID ALUMINIUM BATH

34



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1133372     Liechtenstein   TILTING TANK FOR PROCESSING LIQUID METAL AND
DEVICE FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Liechtenstein   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Liechtenstein   Method for manufacturing very thin aluminum-iron
Alloy strips
 
               
Novelis Inc.
    1358029     Liechtenstein   METHOD AND DEVICE FOR REFRACTORY DRESSING OF
ROLLS OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Liechtenstein   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL
BY MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Liechtenstein   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    1133372     Luxembourg   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE
FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Luxembourg   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Luxembourg   Method for manufacturing very thin aluminum-iron
Alloy strips
 
               
Novelis Inc.
    1358029     Luxembourg   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS
OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Luxembourg   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
  MY122535A   Malaysia   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    224959     Mexico   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    233818     Mexico   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE

35



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Netherlands   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Netherlands   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu
    0728222     Netherlands   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL
SPACE REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Novelis Inc.
    1133372     Netherlands   TILTING TANK FOR PROCESSING LIQUID METAL AND
DEVICE FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1358029     Netherlands   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS
OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Netherlands   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL
BY MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Netherlands   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu & Aluminium Pechiney
    302868     Norway   PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    309577     Norway   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Pechiney Rhenalu & Aluminium Pechiney
    322601     Norway   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    196009     Poland   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    198450     Poland   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Poland   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI

36



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    1504130     Portugal   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Portugal   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    1218128     Romania   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1504130     Romania   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    2252106     Russia   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    2254392     Russia   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    2288068     Russia   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    2301274     Russia   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
          Russia   DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN METAL
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Slovenia   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    1218128     Slovenia   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1504130     Slovenia   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    2002/2644     South Africa   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    2006/00425     South Africa   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI

37



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Pechiney Rhenalu & Aluminium Pechiney
    0517629     Spain   PROCESS AND PLANT FOR AUTOMATIC CASTING OF SEMI-FINISHED
PRODUCTS
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0725840     Spain   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A FILTER
MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    0728222     Spain   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL SPACE
REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Pechiney Rhenalu & Aluminium Pechiney
    0998588     Spain   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    1133372     Spain   TILTING TANK FOR PROCESSING LIQUID METAL AND DEVICE FOR
SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Spain   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Spain   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1358029     Spain   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Spain   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Spain   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    1184474     Sweden   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1644545     Sweden   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    0517629     Switzerland   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Novelis Inc.
    0725840     Switzerland   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING

38



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    0916066     Switzerland   ROTARY GAS DISPERSION DEVICE FOR TREATING A LIQUID
ALUMINIUM BATH
 
               
Novelis Inc.
    1133372     Switzerland   TILTING TANK FOR PROCESSING LIQUID METAL AND
DEVICE FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     Switzerland   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Switzerland   Method for manufacturing very thin aluminum-iron
Alloy strips
 
               
Novelis Inc.
    1358029     Switzerland   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS
OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1504130     Switzerland   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL
BY MEANS OF GAS AND FILTRATION
 
               
Novelis Inc.
    1644545     Switzerland   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    200200918     Turkey   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     Turkey   Method for manufacturing very thin aluminum-iron Alloy
strips
 
               
Novelis Inc.
    1358029     Turkey   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    0517629     United Kingdom   PROCESS AND PLANT FOR AUTOMATIC CASTING OF
SEMI-FINISHED PRODUCTS
 
               
Novelis Inc.
    0725840     United Kingdom   LADLE FOR THE FILTRATION OF LIQUID METAL OVER A
FILTER MEDIUM WITH IMPROVED HEATING
 
               
Novelis Inc.
    0728222     United Kingdom   LADLE FOR PROCESSING MOLTEN METAL WITH MINIMAL
SPACE REQUIREMENTS AND IMPROVED PERFORMANCE
 
               
Novelis Inc.
    0916066     United Kingdom   ROTARY GAS DISPERSION DEVICE FOR TREATING A
LIQUID ALUMINIUM BATH

39



--------------------------------------------------------------------------------



 



                  Registered Owner   Patent Number   Country   Invention Title
Novelis Inc.
    0998588     United Kingdom   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Novelis Inc.
    1133372     United Kingdom   TILTING TANK FOR PROCESSING LIQUID METAL AND
DEVICE FOR SEALED CONNECTION WITH FIXED CHUTE
 
               
Novelis Inc.
    1218128     United Kingdom   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    1184474     United Kingdom   Method for manufacturing very thin
aluminum-iron Alloy strips
 
               
Novelis Inc.
    1358029     United Kingdom   METHOD AND DEVICE FOR REFRACTORY DRESSING OF
ROLLS OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    1483422     United Kingdom   THIN STRIPS MADE OF ALUMINIUM-IRON ALLOY
 
               
Novelis Inc.
    1644545     United Kingdom   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI

40



--------------------------------------------------------------------------------



 



US applications

          Registered Owner   Application Number   Invention Title
Novelis Inc.
  10/514165   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY MEANS OF GAS
AND FILTRATION
 
       
Novelis Inc.
  10/565219   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI

41



--------------------------------------------------------------------------------



 



Canada applications

              Registered Owner   Application Number   Invention Title
Novelis Inc.
    2532585     FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
           
Novelis Inc.
    2495766     DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN METAL
 
           
Novelis Casthouse Technology
    2205336     APPARATUS FOR DE-GASSING MOLTEN METALl
 
           
Novelis Inc.
    2386372     ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS COMPRISING A
COOLING CIRCUIT
 
           
Novelis Inc.
    2438038     METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A METAL
STRIP CONTINUOUS CASTING MACHINE
 
           
Novelis Inc.
    2354828     METHOD FOR MANUFACTURING VERY THIN ALUMINUM-IRON ALLOY STRIPS

42



--------------------------------------------------------------------------------



 



Other countries applications

                  Registered Owner   Application Number   Country   Invention
Title
Novelis Inc.
    225-02     Venezuela   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF
A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Pechiney Rhenalu
    250/2003     United Arab Emirates   METHOD AND DEVICE FOR REFRACTORY
DRESSING OF ROLLS OF A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Pechiney Rhenalu
    102/2002     United Arab Emirates   ROLL FOR THE CONTINUOUS CASTING OF METAL
STRIPS COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    P374638     Poland   DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN
METAL
 
               
Novelis Inc.
    20060508     Norway   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    20021602     Norway   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
    20030932     Norway   METHOD FOR MANUFACTURING VERY THIN ALUMINUM-IRON ALLOY
STRIPS
 
               
Novelis Inc.
    20033477     Norway   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF
A METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    2005/002119     Mexico   DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN
METAL
 
               
Pechiney Rhenalu
    2004-532234     Japan   DEVICE FOR INJECTING A TREATMENT GAS INTO A MOLTEN
METAL
 
               
Novelis Inc.
    2006/520859     Japan   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu & Aluminium Pechiney
    2000-503251     Japan   INERT TANK FOR TREATING OXIDABLE LIQUID METAL
 
               
Pechiney Rhenalu
    2001-527943     Japan   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT

43



--------------------------------------------------------------------------------



 



                  Registered Owner   Application Number   Country   Invention
Title
Novelis Inc.
    156732     Israel   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
    2002-00645     India   ROLL FOR THE CONTINUOUS CASTING OF METAL STRIPS
COMPRISING A COOLING CIRCUIT
 
               
Novelis Inc.
  367/DELNP/06   India   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    0308864     France   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
    03758283.0     European Patent Convention   DEVICE FOR INJECTING A TREATMENT
GAS INTO A MOLTEN METAL
 
               
Novelis Inc.
    200480021003.8     China   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Novelis Inc.
  PI0207027-8   Brazil   METHOD AND DEVICE FOR REFRACTORY DRESSING OF ROLLS OF A
METAL STRIP CONTINUOUS CASTING MACHINE
 
               
Novelis Inc.
  PI0113532-5   Brazil   METHOD FOR MANUFACTURING VERY THIN ALUMINUM-IRON ALLOY
STRIPS
 
               
Novelis Inc.
  PI0412775-7   Brazil   FOILS OR THIN SHEETS OF ALLOY AL-FE-SI
 
               
Pechiney Rhenalu
  PI0310028-6   Brazil   DEVICE FOR THE IN-LINE TREATMENT OF LIQUID METAL BY
MEANS OF GAS AND FILTRATION
 
               
Pechiney Rhenalu
    2003274293     Australia   DEVICE FOR INJECTING A TREATMENT GAS INTO A
MOLTEN METAL

44



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF PREMISES

      Adress of the Premises   Clerk’s office of the of the Chargor   relevant
Commercial Court 725 rue Aristide Bergès   Nouveau Palais de Justice 38340
Voreppe   Place Firmin Gautier BP 150 France   38019 Grenoble Cedex 1     France

45



--------------------------------------------------------------------------------



 



SCHEDULE 3
DESCRIPTION OF FURNITURE, EQUIPMENTS, MATERIALS AND TOOLS AS OF DECEMBER 10,
2010
Intangibles

                              10,12,10               Net book value            
  EUR     61660729    
GAP SENSOR
    1 482,56     61660730    
ALLIGATOR NOZZLE
    2 321,87     61660969    
GENERAFI COMPTA
    55,10     61661002    
AUTOCAD LT 2007 BE
    280,59     61661021    
RSLOGIX 5000 RSVIEW
    1 247,27   ADONIX  
ADONIX Licences
    6 620,83   ADONIX  
Adonix frais développement
    121 576,43     61661029    
ADONIX Avt 2 - 5% fin recette
    2 823,01     61661027    
SAGE — sessions secondaires
    6 115,41     61661028    
SAGE — sessions secondaires
    323,94     61661030    
ADONIX - 5% fin Garantie
    1 715,65     61661031    
VISUAL STUDIO 2010 PROFESSIONAL
    569,67          
 
               
TOTAL:
    145 132,34  

Tangibles

                              10,12,10               Net book value            
  EUR     61660987    
CONTREFORME GOULOTTE JET CLEANER
    2 148,60     61661023    
Outillage PDBF -mise conformité contreforme
    5 585,40     61661025    
Contreforme PDBF 5T/H
    3 582,18     61661024    
Outillage CFF 9” & 12”
    2 064,02     61661034    
DEFIBRILATEUR
    905,39     61661026    
PE2900 III QUAD CORE XEON
    1 166,67     61661027    
CILMATISEUR SERVEUR
    2 353,94     61661031    
DELL E5400 ordinateur
    371,18     61661032    
DELL E5401ordinateur
    742,36     61661033    
DELL E5510 ordinateur
    1 262,00     61661034    
DELL E5510 ordinateur
    1 262,00     61661035    
DELL E5510 ordinateur
    1 262,00     61661036    
DELL E5510 ordinateur
    1 262,00     61661037    
DELL E5510 ordinateur
    1 262,00     61661038    
OPTIFLEX 780 SF écran+ordinateur
    823,00  

46



--------------------------------------------------------------------------------



 



                              10,12,10               Net book value            
  EUR     61661039    
OPTOMA VIDEOPROJECTEUR E18
    1 312,00     61660961    
MOBILIER SALLE REUNION E18
    1 869,50     61660963    
ETANCHEITE SALLE REUNION E18 (Agencement)
    899,49     61660964    
EXTRACTION SALLE REUNION E18 (système ventilation)
    434,41     61660965    
EQUIPT ELECTR-INFORM SALLE REUNION E18
    2 915,39     61660966    
PEINTURE SALLE REUNION E18
    3 610,82     61660967    
STORES SALLE REUNION E19
    367,97          
 
               
TOTAL:
    37 462,32  

47



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Pledgor
BANK OF AMERICA, N.A.
as French Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES and
THE REVOLVING CREDIT SECURED PARTIES
as Beneficiaries
This Agreement is entered into with the benefit of and subject to the terms of
an Intercreditor
Agreement dated December 17, 2010
 
PLEDGE OF RECEIVABLES
(Acte de Nantissement de
Créances)
 

 



--------------------------------------------------------------------------------



 



INDEX

             
1.
  DEFINITION AND INTERPRETATION     2  
2.
  PLEDGE     7  
3.
  UNDERTAKING TO PLEDGE     7  
4.
  PRESERVATION OF SECURITY     7  
5.
  NOTICE TO DEBTORS; COLLECTION AND RECOVERY     8  
6.
  REPRESENTATIONS AND WARRANTIES     9  
7.
  UNDERTAKINGS     10  
8.
  COVENANTS FOR FURTHER ASSURANCE     12  
9.
  LIABILITY TO PERFORM     12  
10.
  ENFORCEMENT OF THE PLEDGE     13  
11.
  APPLICATION OF PROCEEDS     13  
12.
  DELIVERY OF DOCUMENTS     13  
13.
  COVENANT TO RELEASE     13  
14.
  CERTIFICATES     14  
15.
  COSTS, EXPENSES, INDEMNITIES AND TAXES     14  
16.
  CURRENCY CONVERSION     15  
17.
  CHANGES TO THE PARTIES     15  
18.
  SEVERABILITY     15  
19.
  NOTICES     16  
20.
  PREVAILING AGREEMENT     16  
21.
  LANGUAGE     16  
22.
  WAIVERS, REMEDIES CUMULATIVE     16  

i



--------------------------------------------------------------------------------



 



             
23.
  DURATION     17  
24.
  ELECTION OF DOMICILE     17  
25.
  INTERCREDITOR AGREEMENT GOVERNS     17  
26.
  GOVERNING LAW AND JURISDICTION     17  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

             
SCHEDULE 1
  LIST OF PLEDGED RECEIVABLES     20  
SCHEDULE 2
  FORM OF SUPPLEMENTAL PLEDGE AGREEMENT     22  
SCHEDULE 3
  FORM OF NOTICE OF THE PLEDGE OF RECEIVABLES AND OF THE OCCURRENCE OF AN EVENT
OF DEFAULT     29  

iii



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée having its
registered office at 725 rue Aristide Bergès, 38340 Voreppe, France, registered
with the Grenoble Trade and Companies Register under number 421 528 555,
represented by a duly authorized signatory for the purpose of this Agreement
(acting the “Pledgor”);   2.   BANK OF AMERICA, N.A., a company having its
principal place of business at 135 South LaSalle Street, Suite 425, Chicago,
Illinois 60603 (United States of America), acting in its capacity as French
Collateral Agent (as defined below) on its own behalf and for the account and on
behalf of the Beneficiaries (as defined below) (the “French Collateral Agent”);
  3.   THE TERM LOAN SECURED PARTIES (including Bank of America, N.A., in its
capacity as Term Loan Collateral Agent under the parallel debt provision set
forth in the Term Loan Credit Agreement and any person which may from time to
time become a Term Loan Secured Party in accordance with the provisions of the
Term Loan Credit Agreement) (as each of these capitalized terms is defined
below), represented by the French Collateral Agent for the purposes of this
Agreement;   4.   THE REVOLVING CREDIT SECURED PARTIES (including Bank of
America, N.A., in its capacity as Revolving Credit Collateral Agent under the
parallel debt provisions set forth in the Revolving Credit Agreement and any
person which may from time to time become a Revolving Credit Secured Party in
accordance with the provisions of the Revolving Credit Agreement) (as each of
these capitalized terms is defined below), represented by the French Collateral
Agent for the purposes of this Agreement.

WHEREAS:

(A)   Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
extend credit to the Borrower in the form of Loans on the terms referred to in
the Term Loan Credit Agreement, and for the purposes therein mentioned (as each
of these capitalized terms is defined in the Term Loan Credit Agreement).   (B)
  Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement,
the Pledgor has undertaken to pay the Term Loan Collateral Agent (as defined in
the Intercreditor Agreement) as a separate and independent obligation an amount
equal to, and in the currency of, each amount owed by it to the Term Loan
Secured Parties under the Term Loan Credit Agreement and the other Loan
Documents (as defined below).   (C)   Pursuant to the Revolving Credit
Agreement, the Lenders and the Issuing Banks have agreed to extend credit in the
form of Loans or Letters of Credit on the terms referred to in the Revolving
Credit Agreement and for the purposes therein mentioned (as each of these
capitalized terms is defined in the Revolving Credit Agreement).

1



--------------------------------------------------------------------------------



 



(D)   Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit
Agreement, the Pledgor has undertaken to pay the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) as a separate and independent
obligation an amount equal to, and in the currency of, each amount owed by it to
the Revolving Credit Secured Parties under the Revolving Credit Agreement and
the other Loan Documents (as defined below).   (E)   Pursuant to the Term Loan
Credit Agreement, it is a condition precedent to the availability of the
facilities under the Term Loan Credit Agreement that the Pledgor as security for
the due performance of the Term Loan Secured Obligations (as defined below)
grants for the benefit of the Term Loan Collateral Agent and the other Term Loan
Secured Parties a first priority pledge over the Receivables (as defined below)
acquired since the date of execution of the previous pledge over receivables.  
(F)   Pursuant to the Revolving Credit Agreement, it is a condition precedent to
the Credit Extension (as defined in the Revolving Credit Agreement) that the
Pledgor as security for the due performance of the Revolving Credit Secured
Obligations (as defined below) grants for the benefit of the Revolving Credit
Collateral Agent and the other Revolving Credit Secured Parties a second
priority pledge over the Receivables (as defined below) acquired since the date
of execution of the previous pledge over receivables.   (G)   Pursuant to the
Appointment Agreement, the Beneficiaries have appointed the French Collateral
Agent in order that the French Collateral Agent be entitled to register, perform
and enforce any security interest (sûreté réelle) granted by the Pledgor in
accordance with Article 2328-1 of the French Civil Code (Code civil).

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.   DEFINITION AND INTERPRETATION   1.1   Definitions   (a)   In this Agreement
(including the recitals), unless otherwise specified, capitalized terms and
expressions shall have the meaning given to them in the Clause or paragraph of
this Agreement where they first appear.   (b)   The following terms and
expressions shall have the meaning given to them below:       “Agreement” (or
“Acte de Nantissement”) means this agreement (acte de nantissement) together
with the schedules hereto, as amended or supplemented from time to time.      
“Appointment Agreement” means that certain agreement dated on or about the date
hereof by and between, among others, Bank of America, N.A., as Revolving Credit
Administrative Agent and Revolving Credit Collateral Agent, Bank of America,
N.A., as Term Loan Collateral Agent and Term Loan Administrative Agent, Novelis
Inc. as Administrative Borrower and Novelis PAE S.A.S. (as each of these
capitalized terms is

2



--------------------------------------------------------------------------------



 



    defined in the Intercreditor Agreement) (as the same may be amended,
restated, supplemented or otherwise modified from time to time).

“Beneficiaries” (or “Bénéficiaires”) means:
(i) Bank of America as Term Loan Collateral Agent and Revolving Loan Collateral
Agent,
(ii) the other Term Loan Secured Parties, and
(iii) the other Revolving Credit Secured Parties.
“Debtor” means in respect of any Receivable, the debtor of the Pledgor in
respect of that Receivable and “Debtors” means all of such debtors.
“Discharge Date” means the date of the occurrence of the Discharge of Senior
Lien Secured Obligations, as defined in the Intercreditor Agreement.
“Event of Default” (or “Cas de Défaut”) means an “Event of Default” as defined
in the Term Loan Credit Agreement or an “Event of Default” as defined in the
Revolving Credit Agreement, as applicable.
“French Collateral Agent” (or “Agent des Sûretés Français”) means BANK OF
AMERICA, N.A., or any person which becomes French Collateral Agent in accordance
with the provisions of the Revolving Credit Agreement or the Term Loan Credit
Agreement, as applicable.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof by and among the parties thereto, the Administrative
Agent, the Collateral Agent, the Administrative Agent under the Revolving Credit
Agreement and the Collateral Agent under the Revolving Credit Agreement, and
such other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time..
“Loan Documents” shall have the meaning set forth in the Term Loan Credit
Agreement and the Revolving Credit Agreement, as applicable.
“Loan Parties” means the persons designated as Loan Parties under the Term Loan
Credit Agreement and the Revolving Credit Agreement.
“Pledge” means the pledge (nantissement) created over the Pledged Receivables by
virtue of this Agreement or any Supplemental Pledge Agreement.
“Pledged Receivables” means at any time collectively all the Receivables which
are pledged by the Pledgor to the French Collateral Agent and the Beneficiaries,
under the terms and subject to the conditions of this Agreement or any
Supplemental Pledge Agreement, including the Receivables that are pledged on the
date of execution of this Agreement and that are listed in Schedule 1 hereto.

3



--------------------------------------------------------------------------------



 



“Receivables” means any debt whose value exceeds an amount of € 20,000 and which
is held by the Pledgor against (a) any legal person, or any natural person
originating from the sale of spare parts and consumables, equipments for
transformations of aluminum and associated services (créances commerciales ou de
prestations de services) to any customer or (b) any person holding, directly or
indirectly, an Equity Interest in the Pledgor or any person in which the Pledgor
holds, directly or indirectly, an Equity Interest (excluding any business debt
for which the Pledgor has made reserves for doubtful accounts), with a term
greater than 25 Business Days and which is either:
(a)  actual and of a determined amount, or

  (b)    future or provisional provided that on the date of pledge of such debt,
(i) its debtor and place of payment are known and (ii) its amount is known, or
may be assessed and which, pursuant to its terms and any applicable law, may be
pledged by the Pledgor.


For the purposes hereof (i) a “future debt” shall mean any debt owed to the
Pledgor resulting from an agreement already entered into but not yet performed
and (ii) a “provisional debt” shall mean any debt owed to the Pledgor resulting
from an agreement not yet entered into but for which a reasonable degree of
certainty exists that it will be entered into in the future.
“Revolving Credit Agreement” (or “Convention de Crédit Revolving”) means the
Credit Agreement dated on or about the date of this Agreement (as amended,
restated or otherwise modified from time to time) between, amongst others,
Novelis Inc., as “Parent Borrower”, Novelis Corporation, as “U.S. Borrower”, and
the other U.S. Subsidiaries of Parent Borrower party thereto as “U.S.
Borrowers”, Novelis UK Ltd, as “U.K. Borrower”, Novelis AG, as “Swiss Borrower”,
Novelis North America Holdings, Inc., and Novelis Acquisitions LLC as
“Borrowers” AV METALS INC., as “Parent Guarantor”, the “Other Guarantors” party
thereto, the lenders party thereto, and Bank of America, N.A., as “Issuing
Bank”, “U.S. Swingline Lender”, “Administrative Agent” and “Collateral Agent”
(all as defined therein).
“Revolving Credit Secured Obligations” means the “Secured Obligations” as
defined in the Revolving Credit Agreement, including all present and future
obligations and liabilities of the Pledgor as a Loan Party to the Revolving
Credit Collateral Agent under clause 11.24 (Parallel Debt) of the Revolving
Credit Agreement. For the avoidance of doubt, the Revolving Credit Secured
Obligations shall be limited pursuant to section 7.15 (French Guarantor) of the
Revolving Credit Agreement.
“Revolving Credit Secured Parties” means, collectively, the Revolving Credit
Claimholders (as defined in the Intercreditor Agreement).
“Secured Obligations” (or “Obligations Garanties”) means the Revolving Credit
Secured Obligations and the Term Loan Secured Obligations.

4



--------------------------------------------------------------------------------



 



“Supplemental Pledge Agreement” means any supplemental pledge agreement to be
executed and delivered by the Pledgor pursuant to Clause 3 in the form set forth
in Schedule 2.
“Term Loan Credit Agreement” (or “Convention de Prêt à Terme”) means the Credit
Agreement dated on or about the date of this Agreement (as amended, restated or
otherwise modified from time to time) between, amongst others, Novelis Inc., as
“Borrower”, AV METALS INC., as “Holdings”, the “Other Guarantors” party thereto,
the lenders party thereto and Bank of America, N.A. as “Administrative Agent”
and “Collateral Agent” (all as defined therein).
“Term Loan Secured Obligations” means the “Secured Obligations” as defined in
the Term Loan Credit Agreement, including all present and future obligations and
liabilities of the Pledgor as a Loan Party to the Term Loan Collateral Agent
under clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement. For the
avoidance of doubt, the Term Loan Secured Obligations shall be limited pursuant
to section 7.15 (French Guarantor) of the Term Loan Credit Agreement.
“Term Loan Secured Parties” means, collectively, the Term Loan Secured Parties
(as defined in the Intercreditor Agreement).
“Underlying Agreement” means the agreements having given rise to the Pledge
Receivables.

(c)   Capitalized terms used in this Agreement (including the recitals) and not
otherwise defined herein shall have the meaning ascribed thereto in the Term
Loan Credit Agreement or the Revolving Credit Agreement, as the context may
require, and shall be interpreted and construed in accordance therewith.   1.2  
Construction   (a)   In this Agreement, unless the contrary intention appears, a
reference to:

  (i)   “assets” includes properties, business, undertakings, revenues and
rights of every description present, future and contingent (including uncalled
share capital) and every kind of interest in an asset;     (ii)  
“authorization” means an authorization, consent, approval, license, exemption,
filing, notarization or registration;     (iii)   “indebtedness” includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (iv)  
a “regulation” includes any regulation, rule, order, official directive, request
or guideline (whether or not having the force of law) of any governmental body,
agency, department or regulatory, self-regulatory or other authority or
organization;

5



--------------------------------------------------------------------------------



 



  (v)   a “Clause” or a “Schedule” is, unless otherwise specified, a reference
to a clause or a schedule to this Agreement;     (vi)   a provision of a law is
a reference to that provision as applied, amended or re-enacted;     (vii)   a
“person” includes any person, firm, company, corporation, government, state or
agency of a state or any grouping (whether or not having separate legal
personality) or two or more of the foregoing;     (viii)   a “successor” of a
person includes its permitted assignees, persons subrogated to its rights and
any person who, under the laws of its jurisdiction of incorporation or domicile,
succeeds to its rights and obligations under this Agreement or the Facility
Agreement by operation of law (in particular by virtue of a fusion or apport
partiel d’actif);     (ix)   a time of day is a reference to Paris time;     (x)
  words importing the plural shall include the singular and vice versa;     (xi)
  a “party” to this Agreement or other person includes, unless otherwise
provided in this Agreement, such party’s or person’s permitted successors,
assignees, transferees or substitutes; and     (xii)   an “agreement” or
“document” is a reference to that agreement or document as amended, varied,
novated or supplemented from time to time.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.   (c)   An Event of Default
is continuing if it has not been remedied or waived.   (d)   Any reference to
the French Collateral Agent shall be deemed as a reference to the French
Collateral Agent acting in its own name and for its own account and in the name
and for the account of the Beneficiaries in accordance with the provisions of
the Loan Documents. Any reference to the Collateral Agent shall be deemed a
reference to the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement).   (e)   In the event of a
direct conflict between the terms and provisions contained in this Agreement and
the terms and provisions contained in the Term Loan Credit Agreement or the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Term Loan Credit Agreement or the Revolving Credit
Agreement, as applicable, shall govern and control.

6



--------------------------------------------------------------------------------



 



(f)   This Agreement is entered into with the benefit of and subject to the
terms of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.   (g)   This Agreement is designated a Loan Document for the purposes
of the Term Loan Credit Agreement and the Revolving Credit Agreement.   2.  
PLEDGE       As security for the full payment, discharge and performance by the
Pledgor of the Secured Obligations, the Pledgor hereby irrevocably and
unconditionnaly grants a pledge over the Receivables listed in Schedule 1 hereto
in favor of the French Collateral Agent for the benefit of the Collateral Agent
and the Beneficiaries, pursuant to the provisions of Article 2355 et seq. of the
French Civil Code (Code civil) and Articles L. 521-1 et seq. of the French
Commercial Code (Code de commerce).   3.   UNDERTAKING TO PLEDGE   (a)   The
Pledgor hereby irrevocably and unconditionally undertakes to pledge in favor of
the French Collateral Agent and the Beneficiaries any Receivables owed to the
Pledgor after the date hereof so that the provisions of this Agreement shall
automatically extend to such Receivables.   (b)   Accordingly, during the term
of this Agreement, the Pledgor undertakes on the 1st Business Day of each
quarter (i) to pledge Receivables that have not already been pledged pursuant to
this Agreement or any Supplemental Pledge Agreement in favor of the French
Collateral Agent and the Beneficiaries by entering into a Supplemental Pledge
Agreement in the form set forth in Schedule 2, and (ii) to provide the French
Collateral Agent with an updated list of the Pledged Receivables which shall be
true, complete and accurate, as provided in Clause 7(g) below.   (c)   Upon
execution of a Supplemental Pledge Agreement, the Receivables identified in such
agreement shall automatically be deemed Pledged Receivables for the purposes of
this Agreement.   4.   PRESERVATION OF SECURITY   4.1   Continuing security    
  The security interest (nantissement) constituted by the Pledge created hereby
shall extend until the Discharge Date.   4.2   Additional security       This
Agreement and the Pledge created hereby are in addition and without prejudice to
any other guarantees or security interests existing or to be created or granted
either by the Pledgor or any other person pursuant to the terms of the Loan
Documents.

7



--------------------------------------------------------------------------------



 



4.3   Security transfer       In the event of any assignment, transfer, novation
or disposal of a part or all of its rights and obligations by any Beneficiary
under each and any of the Loan Documents to which such Beneficiary is a party,
such Beneficiary hereby expressly maintains, which the Pledgor accepts, all its
rights and privileges hereunder for the benefit of its successor, in accordance
with the terms of Article 1278 of the French Civil Code (Code civil) so that the
Pledge herein created will secure the Secured Obligations to the benefit of such
successor, without further formalities.   4.4   Amendment to the Loan Documents
or the Secured Obligations       This Agreement, the Supplemental Pledge
Agreements and the Pledge created hereby are irrevocable and will remain in
force until the Discharge Date notwithstanding any amendment, restatement,
renewal or extension of the term of the Term Loan Credit Agreement, the
Revolving Credit Agreement or any other Loan Document, or any waiver thereunder
or any change in the amount of credit granted pursuant to the Loan Documents.  
5.   NOTICE TO DEBTORS; COLLECTION AND RECOVERY   5.1   Before an Event of
Default       For so long as no Event of Default has occurred and, subject to
the terms of this Agreement, the Pledgor shall continue to receive the amounts
due by the Debtors under the Pledged Receivables in accordance with the
provisions of the Underlying Agreements.   5.2   Collection and recovery after
the occurrence of an Event of Default       In accordance with Article 2362 of
the French Civil Code (Code civil), the French Collateral Agent, acting for its
own account and on behalf and for the account of the other       Beneficiaries,
will immediately upon the occurrence of an Event of Default notify the Pledge to
the Debtors hereunder by a notice in the form of Schedule 3 (Form of Notice of
the Pledge of Receivables and of the occurrence of an Even of Default).      
Upon the occurrence of an Event of Default which is continuing:   (a)   The
Pledgor shall no longer be entitled to receive any amount due by the Debtors
under the Pledged Receivables and;   (b)   The French Collateral Agent will
notify the Debtors by a notice substantially in the form of Schedule 3 (Form of
Notice of the Pledge of Receivables and of the occurrence of an Event of
Default) informing them that (i) the Pledgor shall cease to receive any amount
paid under the Pledged Receivables and (ii) the Debtors shall pay any amounts
due under

8



--------------------------------------------------------------------------------



 



    the Pledged Receivables directly to the benefit of the French Collateral
Agent and the Beneficiaries to such account as the French Collateral Agent shall
have notified.

(c)   It is expressly agreed that, if and when the Event of Default mentioned in
paragraph (a) above is remedied by the Pledgor or waived by the French
Collateral Agent, all the amounts paid under the Pledged Receivables by the
Debtors to the benefit of the French Collateral Agent and the Beneficiaries
shall be promptly repaid to such account as the Pledgor shall have notified.  
6.   REPRESENTATIONS AND WARRANTIES   6.1   Representations and Warranties      
The Pledgor hereby represents and warrants to the French Collateral Agent and
the Beneficiaries that:   (a)   the Pledgor is a société par actions simplifiée
duly incorporated and validly existing under the laws of France;   (b)   the
entry into, execution and delivery of this Agreement by the Pledgor, and the
performance of its obligations hereunder, have been duly authorized by the
relevant corporate bodies and all necessary steps have been taken to ensure such
a result;   (c)   the entry into and delivery of and the exercise of its rights
and the performance of its obligations under this Agreement do not breach or
conflict with its by-laws (statuts) nor with the provisions of any agreement to
which it is a party or the applicable laws or regulations;   (d)   the Pledgor
does not benefit from any immunity of jurisdiction or enforcement (including,
without limitation, any immunity permitting it to escape any protective measures
or means of enforcement), whether for itself or for one of its assets;   (e)  
the Pledgor is not in a situation of suspension of payment (cessation des
paiements) and no action, measure or proceedings whatsoever have been taken or
commenced or, to the Pledgor’s knowledge, contemplated by any person for the
purpose of (a) carrying out or requesting the suspension of payments,
dissolution, judicial reorganization (procédure de sauvegarde or redressement
judiciaire) or judicial liquidation or appointment of an official receiver or a
conciliator of the Pledgor or any of its assets, or (b) opening, negotiating
and/or instituting any out-of-court conciliation (amicable conciliation, ad hoc
mandate) relating to the Pledgor’s debts or any procedure of the same type or
having the same purpose as provided for by the law n°2005-845 of July 26, 2005,
on the safeguard of companies;   (f)   any licenses or permits, and any
opinions, registrations or approvals required by any governmental authority
whatsoever, necessary for the execution, validity or effectiveness of this
Agreement have been obtained, put into place, and are in full force;

9



--------------------------------------------------------------------------------



 



(g)   the Pledgor is the sole owner of the Pledged Receivables, and such Pledged
Receivables are free and clear of any charge, pledge, encumbrance, lien or
security interest (other than the Pledge created hereby or otherwise permitted
under the Loan Documents);   (h)   this Agreement creates a valid, binding and
perfected pledge over the Pledged Receivables, enforceable against the Pledgor
in accordance with its terms;   (i)   all identification data in respect of the
Pledged Receivables listed in this Agreement are true, accurate and complete in
all material respects as of the date of execution of this Agreement (or the
relevant Supplemental Pledge Agreement);   (j)   all the Receivables which can
be pledged as of the date hereof have been pledged hereunder and such Pledge
will not result in any breach or default under any instrument to which the
Pledgor is bound except for violations or defaults that could not reasonably be
expected to result in a material adverse effect;   (k)   the execution of this
Pledge is in the Pledgor’s corporate interest;   (l)   none of the Pledged
Receivables has, in whole or in part, been the subject of any delegation,
subrogation, seizure or opposition or any other legal challenge that would
create any obstacle to the pledge hereof to the French Collateral Agent and the
Beneficiaries;   (m)   each of the Pledged Receivables constitutes valid and
legally binding claims of the Pledgor, enforceable against the relevant Debtor
in accordance with the terms thereof, and result from legal, valid, binding and
enforceable obligations of the Pledgor to the Debtors, subject to applicable
bankruptcy, insolvency, reorganisation, moratorium or other laws affecting
creditors’ rights generally; and   (n)   the Pledgor has complied with its
material obligations under each of the Underlying Agreements having given rise
to the Pledged Receivables; consequently no Debtor is entitled to raise any
valid objection to full payment of the amounts due in respect of the relevant
Pledged Receivable, except as permitted under the Loan Documents; and   (o)  
none of the Pledged Receivables results from the delivery of goods or the supply
of services effected by a person other than the Pledgor granting such person a
direct payment action against the Debtor.   6.2   Time for making
representations and warranties       The representations and warranties set out
in Clause 6.1 (Representations and warranties) shall survive the execution and
delivery of this Agreement and shall continue in full force and effect until the
Discharge Date.   7.   UNDERTAKINGS       The Pledgor hereby undertakes to the
French Collateral Agent and the Beneficiaries that, as from the date hereof and
until the Discharge Date:

10



--------------------------------------------------------------------------------



 



(a)   the Pledgor undertakes not to assign or otherwise dispose of the Pledged
Receivables or create, incur or permit to exist any pledge, security interest or
encumbrance in favor of any person with respect to any of the Pledged
Receivables or any interest therein, except as permitted under this Agreement or
the Loan Documents;   (b)   the Pledgor shall take all commercial reasonable
steps necessary to defend its rights in respect of the Pledged Receivables
against any claim or demand of any person in order to protect the rights of the
French Collateral Agent and the Beneficiaries over the Pledged Receivables, and
shall promptly keep the French Collateral Agent informed of any such claim or
demand;   (c)   the Pledgor shall promptly furnish to the French Collateral
Agent such information, reports and records in respect of the Pledged
Receivables as the French Collateral Agent may reasonably request from time to
time;   (d)   the Pledgor shall furnish the French Collateral Agent (promptly
upon receipt) with a copy of any notice or material document which is given or
received by it in respect of the Pledged Receivables;   (e)   the Pledgor shall,
as soon as reasonably practicable, give notice in writing to the French
Collateral Agent of the occurrence of any event which may materially affect the
Pledged Receivables (taken as a whole);   (f)   the Pledgor shall inform the
French Collateral Agent, of any event or proceedings which is or might
reasonably be expected to constitute with the passing of time a termination
event of any of the Underlying Agreements;   (g)   the Pledgor shall within
21 days following the end of each quarterly accounting period provide the French
Collateral Agent with a true, complete and accurate list of new Receivables
(such list shall contain details with respect to (i) the name of the relevant
Debtor, (ii) to the extent applicable, (a) the agreement from which the relevant
Receivable derives, its execution date and the name of the parties thereto or
(b) the references of the invoice or any other document relating to the relevant
Receivable, (iii) the amount being pledged and (iv) the maturity date of the
relevant Receivable), and shall proceed within the same period of time with the
execution of a Supplemental Pledge Agreement in respect thereof, all as further
provided for under Clause 3 hereof;   (h)   the Pledgor shall perform, except as
permitted under the Loan Documents, its own obligations resulting from the
Underlying Agreements save where the Pledgor is excused from performance in
accordance with the terms hereunder or of the applicable agreement or contract
or by applicable law or regulation;   (i)   the Pledgor shall take all steps
that a reasonably prudent merchant would take in respect of the recovery of all
amounts due in respect of the Pledged Receivables, in a manner equivalent to
that which it would take to recover amounts due in respect of its own
receivables;

11



--------------------------------------------------------------------------------



 



(j)   the Pledgor shall, at its sole cost, take such measures and sign all
documents which may reasonably be required by the French Collateral Agent at any
time in order to prove, render enforceable against third parties, preserve or
enforce the rights of the French Collateral Agent and the Beneficiaries
hereunder and under the Pledged Receivables, provided that no notice of the
Pledge created hereunder shall be required to be delivered to any Debtor unless
an Event of Default has occurred;   (k)   after the occurrence of an Event of
Default that is continuing, the Pledgor shall not and shall ensure that the
Debtors will not set-off any receivable which the Debtors may own against the
Pledgor with the Pledged Receivables without the prior written consent of the
French Collateral Agent acting on behalf and for the account of the
Beneficiaries subject to applicable law;   (l)   the Pledgor shall not amend or
modify any of the terms of the Underlying Agreements, in a manner which may be
expected to reduce the amount of the Pledged Receivables or postpone the date of
payment of any Pledged Receivable, without the prior written consent of the
Collateral Agent; and   (m)   the Pledgor shall not modify in any manner,
directly or indirectly, the scope of the rights, security interests, actions and
ancillary rights related to the Pledged Receivables; provided that the foregoing
shall not alter or impair the ability of the Pledgor to manage the Pledged
Receivables on a day-to-day basis under the same terms and conditions as those
prevailing prior to the date of execution of this Agreement or any Supplemental
Pledge Agreement.   8.   COVENANTS FOR FURTHER ASSURANCE       The Pledgor shall
from time to time, at its own expense, promptly execute and deliver all further
instruments and documents and take all further action that the French Collateral
Agent may reasonably request, in order to perfect, protect or enforce any
security interest to be granted or purported to be granted hereunder or to
enable or facilitate the French Collateral Agent and the Beneficiaries to
exercise and enforce their rights, powers and remedies hereunder with respect to
the Pledged Receivables. In this respect, the Pledgor shall in particular
execute all documents or instruments and give all notices, orders and directions
and make all registrations which the French Collateral Agent may reasonably
request. Notwithstanding the foregoing, it is acknowledged and agreed that no
notice of the security interest hereunder shall be provided to any Debtor unless
an Event of Default has occurred.   9.   LIABILITY TO PERFORM       It is
expressly agreed that, notwithstanding anything to the contrary herein, the
Pledgor shall remain liable to observe and perform all of the conditions and
obligations assumed by it respectively in respect of the Pledged Receivables,
and the Beneficiaries and the French Collateral Agent shall not be under any
obligation or liability by reason of, or arising out of, this Agreement unless
otherwise expressly specified herein. The Beneficiaries and the French
Collateral Agent shall not be required in any manner to

12



--------------------------------------------------------------------------------



 



    perform or fulfil any obligation of the Pledgor in respect of the Pledged
Receivables, or to make any payment or to present or file any claim or take any
other action to collect or enforce the payment of any amount to which it may
have been or to which it may be entitled hereunder at any time or times.

10.   ENFORCEMENT OF THE PLEDGE       Subject to the provisions of the
Intercreditor Agreement:   10.1   Upon the occurrence of an Event of Default
which is continuing, the French Collateral Agent, acting for its own account and
for the account and on behalf of the Beneficiaries, shall be entitled to
exercise in respect of the Pledged Receivables all rights, remedies and actions
that are available to secured creditors under French law, and in particular may:
  (a)   request the attribution by a court of the Pledged Receivables in
accordance with Article 2365 of the French Civil Code (Code civil) and exercise
its rights under the Pledged Receivables;   (b)   request the public sale (vente
publique) of the Pledged Receivables in accordance with Article L. 521-3 of the
French Commercial Code (Code de commerce); or   (c)   allocate the Pledged
Receivables to the payment of the Secured Obligations in accordance with
Article 2365 of the French Civil Code (Code civil) and exercise its rights under
the Pledged Receivables.   10.2   The French Collateral Agent shall be entitled
to exercise any of the rights referred to in Clause 10.1 without being required
to enforce other rights that the French Collateral Agent and the Beneficiaries
may hold against the Pledgor or any other person under any other security
interest.   11.   APPLICATION OF PROCEEDS       All moneys received or recovered
by the French Collateral Agent and the Beneficiaries pursuant to this Agreement
shall be applied to the repayment of the Secured Obligations, as set out and in
the order and priority set forth under the Intercreditor Agreement. The French
Collateral Agent and the Beneficiaries shall in no case be liable for the value
retained for the enforcement of the Pledge.   12.   DELIVERY OF DOCUMENTS      
The French Collateral Agent hereby undertakes to keep in a safe place the
documents received in order to be able to return such documents in accordance
with the provisions of Clause 13 (Covenant to Release) below.   13.   COVENANT
TO RELEASE   (a)   On or, as soon as practicable, after the Discharge Date, the
French Collateral Agent shall, at the cost of the Pledgor, execute and do all
such deeds, acts and things as may be

13



--------------------------------------------------------------------------------



 



    necessary to release and discharge the Pledgor from its liability hereunder
and grant a release of the Pledge.

(b)   If the French Collateral Agent is authorized to release in whole or in
part the Pledged Receivables under both the Term Loan Credit Agreement and the
Revolving Credit Agreement, the French Collateral Agent is authorized to release
such collateral under this Agreement.   (c)   The Pledge shall extend to the
ultimate balance of the Secured Obligations, regardless of any intermediate
payment or discharge. The French Collateral Agent and the Beneficiaries shall be
entitled not to release the Pledge until they have been paid of all sums owed to
them by the Pledgor which are due and payable.   (d)   Upon release of the
Pledge, the French Collateral Agent shall return the certified copy of the
Underlying Agreements to the Pledgor.   14.   CERTIFICATES       Any
certification or determination by the French Collateral Agent setting forth an
amount under this Agreement is, in the absence of manifest error, prima facie
evidence of the matters to which it relates.   15.   COSTS, EXPENSES,
INDEMNITIES AND TAXES   (a)   The Pledgor shall bear any expense which the
French Collateral Agent or any Beneficiary may incur in connection with the
preparation and execution of this Agreement and the Supplemental Pledge
Agreements, as well as any expenses incurred in connection with the preservation
or enforcement of the French Collateral Agent and the Beneficiaries’ rights
under this Agreement and the Pledge, all in accordance with the terms of the
Term Loan Credit Agreement (in respect of the Term Loan Secured Parties) and the
Revolving Credit Agreement (in respect of the Revolving Credit Secured Parties).
  (b)   The Pledgor shall, notwithstanding any release or discharge of all or
any part of the security, indemnify the French Collateral Agent and the
Beneficiaries against any action which any of it may sustain as a consequence of
any breach by the Pledgor of the provisions of this Agreement or the
Supplemental Pledge Agreements, the exercise or purported exercise of any of the
rights and powers conferred on any of it by this Agreement or otherwise relating
to any of the Pledged Receivables.   (c)   The Pledgor shall pay all stamp,
registration and other taxes to which this Agreement or the Supplemental Pledge
Agreements, the Pledge or any judgment given in connection with it is or at any
time may be subject and shall, from time to time, indemnify the Beneficiaries on
demand against any liabilities, costs, claims and expenses resulting from any
failure to pay or delay in paying any such tax.

14



--------------------------------------------------------------------------------



 



16.   CURRENCY CONVERSION       For the purpose of or pending the discharge of
any of the Secured Obligations and subject to the provisions of the Loan
Documents, the French Collateral Agent and the Beneficiaries may convert any
money received, recovered or realized or subject to application by them under
this Agreement from one currency to another, as they think fit, and any such
conversion shall be effected at the relevant French Collateral Agent’s and the
Beneficiary’s spot rate of exchange for the time being for obtaining such other
currency with the first currency.   17.   CHANGES TO THE PARTIES   (a)   All the
rights, privileges, powers, discretions and authorities of the French Collateral
Agent and the Beneficiaries hereunder will benefit their respective successors
and assignees and all terms, conditions, representations and warranties and
undertakings of the Pledgor hereunder shall oblige its respective successors and
assignees in the same manner, it being agreed and understood that:

  (i)   the Pledgor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations under this Agreement except as
permitted under the Loan Documents, and     (ii)   the Beneficiaries and the
French Collateral Agent shall be entitled to assign, transfer, novate or dispose
of any of, or any interest in their rights and/or obligations hereunder to any
successor in accordance with the provisions of the relevant Loan Documents.

(b)   The provisions of this Agreement and the rights arising therefrom shall
remain in full force and effect and benefit to any successors, transferees or
assignees of the French Collateral Agent or any Beneficiary, without any
specific notice, registration or reiteration, in case, inter alios, of any sale,
merger, demerger, spin-off or assets contribution which a the French Collateral
Agent or a Beneficiary may decide to proceed. It is expressly agreed that an
asset contribution or a partial merger within the meanings of articles L. 236-1
et sequitur of the French Commercial Code (Code de Commerce) shall be deemed to
be a transfer for the purpose of the present provision.   (c)   The French
Collateral Agent and the Beneficiaries shall be entitled to disclose such
information concerning the Pledgor or any other person and this Agreement as
they consider appropriate to any actual or proposed direct or indirect successor
or to any person to whom information may be required to be disclosed by
applicable law.   18.   SEVERABILITY   (a)   If, at any time, any provision of
this Agreement or the Supplemental Pledge Agreements is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor

15



--------------------------------------------------------------------------------



 



    the legality, validity or enforceability of such provision under the law of
any other jurisdiction will in any way be affected or impaired.

(b)   In any case, if such illegality, invalidity or enforceability occurs, the
parties shall negotiate in good faith with a view to agree on the replacement of
such provision by a provision which is legal, valid and enforceable and which is
to the extent applicable in accordance with the intents and purposes of this
Agreement and which in its economic effect come as close as practicable to the
provision being replaced.   19.   NOTICES       Except as specifically provided
otherwise in this Agreement, all notices or other communications under or in
connection with this Agreement shall be given to each party as specified in
Section 11.01 (Notices) of the Term Loan Credit Agreement (in respect of the
Term Loan Secured Parties) and Section 11.01 (Notices) of the Revolving Credit
Agreement (in respect of the Revolving Credit Secured Parties).   20.   NO
AMENDMENT       The parties to this Agreement recognize that this Agreement or
the Supplemental Pledge Agreements has the sole purpose of establishing the
present security for the benefit of the French Collateral Agent and the
Beneficiaries and does not have the purpose or effect of modifying the rights
and obligations set out in any other Loan Document.   21.   LANGUAGE       This
Agreement is executed in the English language. Notwithstanding the foregoing,
all notifications to the Debtors shall be made in the French language only. In
case of discrepancy between the forms of notification of the Pledge and this
Agreement, the latter shall prevail unless this would invalidate or impair the
Pledge.   22.   WAIVERS, REMEDIES CUMULATIVE       No failure to exercise, nor
any delay in exercising, on the part of the French Collateral Agent or any
Beneficiary, any right or remedy under this Agreement or the Supplemental Pledge
Agreements shall operate as a waiver, nor shall any single or partial exercise
of any right or remedy prevent any further or other exercise of that right or
remedy or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement and the Supplemental Pledge Agreements are cumulative
and not exclusive of any rights or remedies provided by law. The Beneficiaries
and the French Collateral Agent shall not assume any responsibility towards the
Pledgor or its legal successors, individually or generally, due to the late
exercise or failure to exercise the rights and prerogatives conferred to them by
this Agreement and the Supplemental Pledge Agreements.

16



--------------------------------------------------------------------------------



 



23.   DURATION       The Pledge created pursuant to this Agreement and the
Supplemental Pledged Agreements shall remain in force until the earlier of the
following dates: (i) the Discharge Date or (ii) the date on which the Collateral
Agent shall release the Pledge.   24.   ELECTION OF DOMICILE       Without
prejudice to any other mode of service allowed under any relevant law, the
Pledgor irrevocably elects domicile at its registered office for the purpose of
serving any judicial or extra-judicial documents in relation to any action or
proceedings.   25.   INTERCREDITOR AGREEMENT GOVERNS       Notwithstanding
anything herein to the contrary, the liens and security interests granted for
the benefit of the French Collateral Agent, the Term Loan Secured Parties and
the Revolving Credit Secured Parties pursuant to this Agreement and the exercise
of any right or remedy by the French Collateral Agent and the Beneficiaries
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Term Loan Credit Agreement
and the Revolving Credit Agreement, as applicable, including Article X thereof,
shall govern and control the exercise of the remedies by the French Collateral
Agent.   26.   GOVERNING LAW AND JURISDICTION   26.1   Governing law       This
Agreement and the Supplemental Pledge Agreements shall be governed by and
construed in accordance with French law.   26.2   Jurisdiction       For the
benefit of the French Collateral Agent and the Beneficiaries, the Pledgor agrees
that the courts of France shall have jurisdiction to settle any disputes in
connection with this Agreement, the Supplemental Pledge Agreements and the
Pledge, and accordingly submit any such disputes to the jurisdiction of the
Commercial Court of Paris (Tribunal de commerce de Paris). This Clause 26.2 is
for the benefit of the French Collateral Agent and the Beneficiaries only. As a
result, nothing in this Clause shall limit the right of any Beneficiary to bring
proceedings against the Pledgor in connection with this Agreement and/or the
Pledge in any other court of competent jurisdiction. To the extent allowed by
law, the French Collateral Agent and the Beneficiaries may take concurrent
proceedings in any number of jurisdictions.

17



--------------------------------------------------------------------------------



 



[LEFT INTENTIONALLY BLANK]

18



--------------------------------------------------------------------------------



 



Signed in __________
On December 17, 2010
In as many original copies as parties to this Agreement
NOVELIS PAE S.A.S.
The Pledgor
Signature: ________________________________________
By:
Capacity:
duly authorized for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
acting on its own behalf and on behalf of the Beneficiaries
Signature: ________________________________________
By:
Capacity:

19



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIST OF PLEDGED RECEIVABLES
NOVELIS PAE PLEDGED RECEIVABLES AS OF 10/12/2010

                  Products   Customer Address   Price   Bank account   Payment
Date Technical Services  
OJSC Siberian-Urals
Aluminim Company
4 Industrialnaya Street
Shelekhov City
666034 Irkutsk Region
Russia
  49 200,00€     16/12/2010    
 
            Spare parts and consumables  
Alcan International Network USA
Inc.
333 Ludlow Street
06902 Stamford CT
USA
  22 446,40€     27/12/2010    
 
            Spare parts and consumables  
Elval SA
Athens — Lamia
National Road 57 km
32011 Inofita — Viotias
Grèce
  62 595,60€     31/12/2010    
 
            Spare parts and consumables  
Lamifil
Naamloze Vennootschap
Frederic Sheidlaan
2620 Hemiksem
Belgique
  26 292,71€     31/12/2010    
 
            Spare parts and consumables  
Speedline Aluminiuim Giesserei
Illwinkel 2
6824 Schlins
Austria
  36 196,30€     05/01/2011    
 
            Spare parts and consumables  
Alcan Aluminium Valais SA
Fonderie de Steg
Zentralmagazin — Steg
Alustrasse
CH-3940 Steg
Suisse
  24 311,50€     10/02/2011    
 
            Equipment (Alpur
TS35)  
Alcan CRV
725 rue Aristide Bergès
38340 Voreppe
Fance
  133 000,00€     at acceptance
certificate    
 
            Equipment (Alpur
S1000)  
Zarmen Sp. Z.o.o.
Ul. Chlodna 51
00-867 Warszawa
Poland
  186 750,00€     at acceptance
certificate

20



--------------------------------------------------------------------------------



 



                  Products   Customer Address   Price   Bank account   Payment
Date Equipment (3CM
casters + SC3500
Alpur + CFF + PDBF)  
Yunnan Metallurgical Group Bldg
The Milky Way Avenue
North Area of Kunming City
650224 Kunming
Chine
  595 724,00€  
  at acceptance
certificate    
 
            Equipment (3CM
caster)  
GKSS Forschungszentrum
Institute for Materials Research
Max Plannck Strasse 1
21502 Geesthacht
Allemagne
  137 900,00€     at acceptance
certificate    
 
            Equipment (Alpur
TS35 + CFF)  
Fonderie Pandolfo s.r.l.
Galleria Berchet, 4
35131 Padova
Italie
  110 000,00€     at acceptance
certificate    
 
            Retrofit (Aluminium
Casting machine)  
Aluminium Werke Wutoschingen Ag and Co. Kg Postfach 1120 79793 Wutoschingen
Allemagne
  149 700,00€     at acceptance
certificate    
 
            Total value 30 September 2010  
 
  1 534 116,51€        

21



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF SUPPLEMENTAL PLEDGE AGREEMENT
THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée unipersonnelle
having its registered office at 725 rue Aristide Bergès, 38340 Voreppe, France,
registered with the Grenoble Trade and Companies Register under number 421 528
555, represented by a duly authorized signatory for the purpose of this
Agreement (acting the “Pledgor”);   2.   BANK OF AMERICA, N.A., a company having
its registered office at 135 South LaSalle Street, Suite 425, Chicago, Illinois
60603 (United States of America), acting in its capacity as French Collateral
Agent on its own behalf and for the account and on behalf of the Beneficiaries
(as defined below) (the “French Collateral Agent”);   3.   THE TERM LOAN SECURED
PARTIES (including Bank of America, N.A., in its capacity as Term Loan
Collateral Agent under the parallel debt provision set forth in the Term Loan
Credit Agreement and any person which may from time to time become a Term Loan
Secured Party in accordance with the provisions of the Term Loan Credit
Agreement) (as each of these capitalized terms is defined below), represented by
the French Collateral Agent for the purposes of this Agreement;   4.   THE
REVOLVING CREDIT SECURED PARTIES (including Bank of America, N.A., in its
capacity as Revolving Credit Collateral Agent under the parallel debt provisions
set forth in the Revolving Credit Agreement and any person which may from time
to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these capitalized
terms is defined below), represented by the French Collateral Agent for the
purposes of this Agreement.       hereinafter individually referred to as a
“Party” and collectively as the “Parties”.

WHEREAS:

(A)   The Pledgor, the French Collateral Agent and the Beneficiaries are parties
to a pledge of receivables dated as of 17 December 2010 (the “Pledge of
Receivables”) pursuant to which the Pledgor has agreed to pledge its Receivables
in favor of the French Collateral Agent for the benefit of the Collateral Agent
and the other Beneficiaries as security for the full performance of the Secured
Obligations (as each of these capitalized terms is defined in the Pledge of
Receivables).

22



--------------------------------------------------------------------------------



 



(B)   Pursuant to Clause 3 of the Pledge of Receivables, the Pledgor has
undertaken to pledge in favor of French Collateral Agent for the benefit of the
Collateral Agent and the other Beneficiaries any future Receivable resulting
from agreements entered into by the Pledgor after the date of execution of the
Pledge of Receivables.   (C)   The Parties have agreed to pledge supplemental
Receivables on the terms and conditions of this supplemental pledge agreement
(the “Supplemental Pledge Agreement”) and to amend accordingly the Pledge of
Receivables.       In this Supplemental Pledge Agreement, unless otherwise
specified, capitalized terms and expressions shall have the meaning given to
them in the Pledge of Receivables.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.   PLEDGE   (a)   As security for the full payment, discharge and performance
by the Pledgor of the Secured Obligations, the Pledgor irrevocably and
unconditionally grants a pledge over the Receivables listed in Exhibit 2 hereto
in favor of the French Collateral Agent for the benefit of the Collateral Agent
and the other Beneficiaries, pursuant to the provisions of Article 2355 et seq.
of the French Civil Code (Code civil) and Articles L. 521-1 et seq. of the
French Commercial Code (Code de commerce).   (b)   The Parties expressly agree
that the Pledged Receivables pledged under the Pledge of Receivables shall
remain pledged in favour of the French Collateral Agent for the benefit of the
Collateral Agent and the other Beneficiaries in accordance with the Pledge of
Receivables as amended by this Supplemental Pledge Agreement and any other
Supplemental Pledge Agreement.   2.   AMENDMENTS       The Pledge of Receivables
together with Schedule 2 thereto shall be amended with effect as of the date
hereof so that (i) any reference to the “Pledge” or the “Pledged Receivables” as
defined in Clause 1 of the Pledge of Receivables shall include the Receivables
pledged pursuant to this Supplemental Pledge Agreement, and (ii) any reference
to the “Pledge of Receivables” or “Agreement” shall be construed as a reference
to the Pledge of Receivables as amended by this Supplemental Pledge Agreement.  
3.   NO NOVATION   (a)   This Supplemental Pledge Agreement amends the Pledge of
Receivables. However, this Supplemental Pledge Agreement shall in no event be
construed as a novation of the Pledge of Receivables or of the Pledgor’s
obligations thereunder or of any other document or instrument governing the
Pledgor’s obligations pursuant to the Pledge of Receivables.

23



--------------------------------------------------------------------------------



 



(b)   This Supplemental Pledge Agreement forms part of the Pledge of Receivables
and the provisions of the Pledge of Receivables, including for the avoidance of
doubt the provisions of Clause 15 (Costs, Expenses, Indemnities and Taxes)
thereof, shall also apply to this Supplemental Pledge Agreement.   4.  
REPRESENTATIONS AND WARRANTIES OF THE PLEDGOR       In addition to the
representation and warranties of the Pledgor set forth in the Pledge of
Receivables, the Pledgor hereby represents and warrants to the French Collateral
Agent and the Beneficiaries that:   (c)   the Pledgor is at the date hereof the
owner of the Receivables listed in Exhibit 2 to this Supplemental Pledge
Agreement, such Receivables being free and clear of any charge, pledge,
security, lien or encumbrance (other than the pledge created hereunder or
otherwise permitted under the Loan Documents);   (d)   all identification data
in respect of the Pledged Receivables listed in Exhibit 2 to this Supplemental
Pledge Agreement are true, accurate and complete in all material respects as of
the date hereof; and   (e)   all the Receivables which can be pledged as of the
date hereof have been pledged hereunder and such Pledge will not result in any
breach or default under any instrument to which the Pledgor is bound except for
violations or defaults that could not reasonably be expected to result in a
material adverse effect.   5.   NOTIFICATION, COLLECTION AND RECOVERY   (f)  
For so long as no Event of Default has occurred and subject to the terms of this
Agreement, the Pledgor shall continue to receive the amounts due by the Debtors
under the Pledged Receivables in accordance with the provisions of the
Underlying Agreements.   (g)   Upon the occurrence of an Event of Default which
is continuing, the Pledgor shall no longer be entitled to receive any amount due
by the Debtors under the Pledged Receivables.   (h)   In accordance with
Article 2362 of the French Civil Code (Code civil), the French Collateral Agent
will notify the Debtors by a notice substantially in the form of Schedule 3
(Form of Notice of the Pledge of Receivables and of the occurrence of an Event
of Default) to the Pledge of Receivables informing them that (i) the Pledgor
shall cease to receive any amount paid under the Pledged Receivables and
(ii) the Debtors shall pay any amounts due under the Pledged Receivables
directly to the benefit of the Beneficiaries to such account as the French
Collateral Agent shall have notified.   6.   INCORPORATION OF TERMS       The
provisions of Clause 6 (Representation and Warranties), Clause 7 (Undertakings)
and Clause 10 (Enforcement of the Pledge) of the Pledge of Receivables Agreement
shall

24



--------------------------------------------------------------------------------



 



    be incorporated into this Supplemental Pledge as if set out in full in this
Agreement and as if references in those clauses to “this Agreement” were
references to this Supplemental Pledge.

7.   GOVERNING LAW AND JURISDICTION   (i)   This Supplemental Pledge Agreement
shall be governed by, and construed in accordance with, French law.   (j)   The
Pledgor agrees that the courts of France shall have jurisdiction to settle any
disputes in connection with this Supplemental Pledge Agreement and the Pledge,
and accordingly submit to the jurisdiction of the Commercial Court of Paris
(Tribunal de commerce de Paris). This Clause 7 is for the benefit of the French
Collateral Agent and the Beneficiaries only. As a result, nothing in this Clause
shall limit the right of any Beneficiary to bring proceedings against the
Pledgor in connection with any other Loan Documents, Revolving Credit Loan
Documents or any other matter in any other court of competent jurisdiction. To
the extent allowed by law, the French Collateral Agent and the Beneficiaries may
take concurrent proceedings in any number of jurisdictions.

[LEFT INTENTIONALLY BLANK]

25



--------------------------------------------------------------------------------



 



Made in [__________]
On [__________]
In as many original copies as parties to this Agreement
NOVELIS PAE S.A.S.
The Pledgor
By:______________________________________________________
duly authorised for the purpose
of this agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
Acting on its own behalf and for the account and on behalf of the Beneficiaries
[_______________]
By: ______________________________________________________
duly authorised for the purpose
of this agreement

26



--------------------------------------------------------------------------------



 



EXHIBIT 1
LIST OF BENEFICIARIES AS OF THE SIGNING DATE

27



--------------------------------------------------------------------------------



 



EXHIBIT 21
LIST OF PLEDGED RECEIVABLES

28



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF NOTICE OF THE PLEDGE OF RECEIVABLES AND OF THE
OCCURRENCE OF AN EVENT OF DEFAULT

     
De :
  BANK OF AMERICA, N.A., en qualité d’Agent des Sûretés (l“Agent des Sûretés”)
 
   
A :
  [Debtor]
 
   
Copie :
  Novelis PAE S.A.S., en qualité de constituant (le “Constituant”)

Lettre recommandée avec accusé de réception
[DATE]
Messieurs,
Nantissement de créances en date du [•] décembre 2010 entre le Constituant, les
Bénéficiaires et
l’Agent des Sûretés

1.   Nous nous référons à un acte de nantissement de créances en date du [•]
décembre 2010 entre Novelis PAE S.A.S., en qualité de Constituant, les personnes
désignées en tant que Bénéficiaires, BANK OF AMERICA, N.A., en qualité d’Agent
des Sûretés Français et Bénéficiaire, et les autres Bénéficiaires (le
“Nantissement de Créances”), dont une copie figure ci-joint en annexe   2.  
Nous vous informons par la présente, que le Constituant a, en vertu du
Nantissement de Créances, nanti à notre profit, conformément aux articles 2355
et suivants du Code civil, les créances (les “Créances Nanties”) (Pledged
Receivables) qu’il détient à votre encontre au titre de [contrat] en date du [•]
conclu entre vous-même en qualité de [•] et [le Constituant] en qualité de [•].
  3.   Nous vous informons également, en vertu du Nantissement de Créances,
qu’un Cas de Défaut (Event of Default) est survenu.   4.   Par conséquent à
compter de la date de réception de la présente et conformément aux termes du
Nantissement de Créances :

  (a)   vous devez cesser de payer les sommes dues par votre société au titre
des Créances Nanties au Constituant ;

29



--------------------------------------------------------------------------------



 



  (b)   vous devez payer les sommes dues par votre société au titre des Créances
Nanties directement aux l’Agent des Sûretés et aux autres Bénéficiaires, au
crédit du compte bancaire dont les références sont : [•]

5.   Enfin, nous vous informons qu’aucun amendement ou modification des
stipulations du Nantissement de Créances, dont pourrait résulter une réduction
du montant des Créances Nanties ou une prorogation de la date de paiement d’une
quelconque des Créances Nanties, ne pourront être conclus sans notre accord
préalable écrit et qu’il vous est interdit de compenser le paiement de cette
créance avec toute autre créance que vous pourriez avoir contre le Constituant.

Nous vous prions d’agréer, Messieurs, l’expression de nos sentiments distingués.
 
Au nom et pour le compte de BANK OF AMERICA, N.A.,
 

Par :
Qualité :
P.J. copie du Nantissement de Créances

30



--------------------------------------------------------------------------------



 



Translation for information purposes only

     
From:
  BANK OF AMERICA, N.A., as French Collateral Agent (the “French Collateral
Agent”)
 
   
To:
  [Debtor] as debtor (the “Debtor”)
 
   
Copy:
  Novelis PAE S.A.S., as pledgor (the “Pledgor”)

Recorded delivery letter with confirmation of receipt
[DATE]
Sirs,
Pledge of Receivables dated [•] December 2010 among the Pledgor, the
Beneficiaries and the French
Collateral Agent

1.   We refer to that certain Pledge of Receivables dated [•]December 2010, by
and among Novelis PAE S.A.S., as Pledgor, the persons party thereto as
Beneficiaries and BANK OF AMERICA, N.A., as French Collateral Agent (the “Pledge
of Receivables”), and a copy of which is attached hereto.   2.   We hereby
inform you that, in accordance with Articles 2355 and seq. of the French Code
civil, and by virtue of the Pledge of Receivables, the Pledgor has pledged the
receivables (the “Pledged Receivables”) held by the Pledgor against your company
under the [•] entered into on [•] between [•] as [•] and [the Pledgor] as [•].  
3.   We also inform you that an Event of Default, by virtue of the Pledge of
Receivables, has occurred.   5.   As a result, starting from the date of receipt
of this notification and in accordance with the terms and conditions of the
Pledge of Receivables:

  (a)   you must cease payment of the amounts due by your company pursuant to
the Pledged Receivables to the Pledgor;     (b)   you must pay the amounts due
by your company pursuant to the Pledged Receivables directly to the French
Collateral Agent and the Beneficiaries, by crediting such amounts to the
following bank account: [•]

5.   We inform you that no amendment or modification of the terms and conditions
of the Pledged Receivables which may be expected to reduce the amount of the
Pledged Receivables or postpone the date of payment of any Pledged Receivable
can be concluded

31



--------------------------------------------------------------------------------



 



    without our prior written consent and that you are not entitled to set off
the Pledged Receivables with any other receivables you may hold against the
Pledgor.

Yours faithfully,
 
For and on behalf of BANK OF AMERICA, N.A.
 
By:
Title:
Encl.: Copy of the Pledge of Receivables _______________________

32



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Pledgor
and
BANK OF AMERICA, N.A.
as French Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES and
THE REVOLVING CREDIT SECURED PARTIES
as Beneficiaries
This Agreement is entered into with the benefit of and subject to the terms of
an Intercreditor
Agreement dated December 17, 2010
 
PLEDGE OF STOCK WITHOUT DISPOSSESSION
(Contrat de Gage sans Deposession)
 

 



--------------------------------------------------------------------------------



 



INDEX

     
1.   DEFINITIONS AND INTERPRETATION
  2
2.   PLEDGE
  6
3.   PRESERVATION OF SECURITY INTEREST
  6
4.   DESCRIPTION OF THE PLEDGED STOCK
  7
5.   INSURANCE
  7
6.   REPRESENTATIONS AND WARRANTIES
  8
7.   UNDERTAKINGS
  10
8.   COVENANTS FOR FURTHER ASSURANCE
  11
9.   PLEDGE UNDERTAKING
  11
10. OBLIGATION TO PERFORM
  11
11. REGISTER AND OBLIGATION TO INFORM
  11
12. ENFORCEMENT
  12
13. APPLICATION OF PROCEEDS
  13
14. CERTIFICATES
  13
15. CURRENCY CONVERSION
  13
16. CHANGES TO THE PARTIES
  13
17. COSTS, EXPENSES, TAXES AND INDEMNITY
  14
18. REGISTRATION
  14
19. TERM AND RELEASE
  14
20. MISCELLANEOUS
  15
21. NOTICES
  16
22. ELECTION OF DOMICILE
  16
23. PREVAILING AGREEMENT
   
24. LANGUAGE
  16
25. INTERCREDITOR AGREEMENT GOVERNS
  16
26. GOVERNING LAW AND JURISDICTION
  17

i



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE 1 DESCRIPTION OF THE PLEDGED STOCK
  19
SCHEDULE 2 FRENCH VERSION OF THIS AGREEMENT
  39

ii



--------------------------------------------------------------------------------



 



THIS PLEDGE OF STOCK IS MADE BY AND AMONG THE UNDERSIGNED:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée having its
registered office at 725 rue Aristide Bergès, 38340 Voreppe, France, registered
with the Grenoble Trade and Companies Register under number 421 528 555,
represented by a duly authorized signatory for the purpose of this Agreement (as
“Pledgor”);   2.   BANK OF AMERICA N.A., a company having its principal place of
business at 135 South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United
States of America), acting in its capacity as French Collateral Agent (as
defined below) on its own behalf and for the account and on behalf of the
Beneficiaries (as defined below) (the “French Collateral Agent”);   3.   THE
TERM LOAN SECURED PARTIES (including Bank of America, N.A., in its capacity as
Term Loan Collateral Agent under the parallel debt provisions set forth in the
Term Loan Agreement and any person which may from time to time become a Term
Loan Secured Party in accordance with the provisions of the Term Loan Credit
Agreement) (as each of these capitalized terms is defined below), represented by
the French Collateral Agent for the purposes of this Agreement;   4.   THE
REVOLVING CREDIT SECURED PARTIES (including Bank of America, N.A. in its
capacity as Revolving Credit Collateral Agent under the parallel debt provisions
set forth in the Revolving Credit Agreement and any person which may from time
to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these capitalized
terms is defined below), represented by the French Collateral Agent for the
purposes of this Agreement.

WHEREAS:

(A)   Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
extend credit to the Borrower in the form of Loans on the terms referred to in
the Term Loan Credit Agreement, and for the purposes therein mentioned (as each
of these capitalized terms is defined in the Term Loan Credit Agreement).   (B)
  Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement,
the Pledgor has undertaken to pay the Term Loan Collateral Agent (as defined in
the Intercreditor Agreement) as a separate and independent obligation an amount
equal to, and in the currency of, each amount owed by it to the Term Loan
Secured Parties under the Term Loan Credit Agreement and the other Loan
Documents (as defined below).   (C)   Pursuant to the Revolving Credit
Agreement, the Lenders and the Issuing Banks have agreed to extend credit in the
form of Loans or Letters of Credit on the terms referred to in the Revolving
Credit Agreement and for the purposes therein mentioned (as each of these
capitalized terms is defined in the Revolving Credit Agreement).   (D)  
Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit Agreement, the
Pledgor has undertaken to pay the Revolving Credit Collateral Agent (as defined
in

1



--------------------------------------------------------------------------------



 



    the Intercreditor Agreement) as a separate and independent obligation an
amount equal to, and in the currency of, each amount owed by it to the Revolving
Credit Secured Parties under the Revolving Credit Agreement and the other Loan
Documents (as defined below).   (E)   Pursuant to the Term Loan Credit
Agreement, it is a condition precedent to the availability of the facilities
under the Term Loan Credit Agreement that the Pledgor as security for the due
performance of the Term Loan Secured Obligations (as defined below) grants for
the benefit of the Term Loan Collateral Agent and the other Term Loan Secured
Parties a first priority pledge over its Stock.   (F)   Pursuant to the
Revolving Credit Agreement, it is a condition precedent to the Credit Extension
(as defined in the Revolving Credit Agreement) that the Pledgor as security for
the due performance of the Revolving Credit Secured Obligations (as defined
below) grants for the benefit of the Revolving Credit Collateral Agent and the
other Revolving Credit Secured Parties a second priority pledge over its Stock
(as defined below).   (G)   Pursuant to the Appointment Agreement, the French
Collateral Agent is appointed in order that the French Collateral Agent be
entitled to register, perform and enforce any security interest (sûreté réelle)
granted by the Pledgor in accordance with Article 2328-1 of the French Code
Civil.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION

1.1   Definitions

(a)   In this Agreement (including the recitals), unless otherwise specified,
capitalized terms and expressions shall have the meaning given to them in the
Clause or paragraph of this Agreement in which they first appear.   (b)   The
following terms and expressions shall have the meaning given to them below:    
  “Agreement” (“Contrat de Gage”) means this pledge of stock agreement (contrat
de gage de stocks) together with the schedules hereto, as amended or
supplemented from time to time.       “Appointment Agreement” means that certain
agreement dated on or about the date hereof by and between among others Bank of
America, N.A., as Revolving Credit Administrative Agent and Revolving Credit
Collateral Agent and Bank of America, N.A., as Term Loan Administrative Agent
and Term Loan Collateral Agent, Novelis Inc. as Administrative Borrower and
Novelis Pae S.A.S. (as each of these capitalized terms is defined in the
Intercreditor Agreement) (as the same may be amended, restated, supplemented or
otherwise modified from time to time).       “Beneficiaries” (or
“Bénéficiaires”) means:

2



--------------------------------------------------------------------------------



 



     (i) Bank of America as Term Loan Collateral Agent and Revolving Loan
Collateral Agent,
     (ii) the other Term Loan Secured Parties, and
     (iii) the other Revolving Credit Secured Parties.

    “Discharge Date” means the date of the occurrence of the Discharge of Senior
Lien Secured Obligations, as defined in the Intercreditor Agreement.      
“Event of Default” (or “Cas de Défaut”) means an “Event of Default” as defined
in the Term Loan Credit Agreement or an “Event of Default” as defined in the
Term Loan Credit Agreement or the Revolving Credit Agreement, as applicable.    
  “French Collateral Agent” (or “Agent des Sûretés Français”) means BANK OF
AMERICA, N.A., or any person which becomes French Collateral Agent in accordance
with the provisions of the Revolving Credit Agreement.       “Intercreditor
Agreement” means that certain Intercreditor Agreement dated as of the date
hereof by and among the parties thereto, the Administrative Agent, the
Collateral Agent, the Administrative Agent under the Revolving Credit Agreement
and the Collateral Agent under the Revolving Credit Agreement, and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.       “Loan Documents” shall have the meaning set
forth in the Term Loan Credit Agreement and the Revolving Credit Agreement, as
applicable.       “Loan Parties” means the persons designated as Loan Parties
under the Term Loan Credit Agreement and the Revolving Credit Agreement.      
“Pledge” means this first priority pledge (gage) over the Pledged Stock as
defined in Clause 2 (Pledge) of this Agreement.       “Pledged Stock” means the
Stock pledged by the Pledgor in favor of the Beneficiaries in accordance with
Clause 2 of this Agreement.       “Products” means the end products (produits
finis), raw materials (matières premières), components (pièces détachées), spare
parts (pièces de rechange) and all elements used for manufacturing the goods
sold by the Pledgor.       “Revolving Credit Agreement” (or “Convention de
Crédit Revolving”) means the Credit Agreement dated on or about the date of this
Agreement (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as “Parent Borrower”, Novelis
Corporation, as “U.S. Borrower”, and the other U.S. Subsidiaries of Parent
Borrower party thereto as “U.S. Borrowers”, Novelis UK Ltd, as “U.K. Borrower”,
Novelis AG, as “Swiss Borrower”, Novelis North America Holdings, Inc., and
Novelis Acquisitions LLC as “Borrowers”, AV METALS INC., as “Parent Guarantor”,
the “Other Guarantors” party thereto, the lenders party thereto, and Bank of
America, N.A., as “Issuing Bank”, “U.S. Swingline Lender”, “Administrative
Agent” and “Collateral Agent” (all as defined therein).

3



--------------------------------------------------------------------------------



 



    “Revolving Credit Secured Obligations” means the “Secured Obligations” as
defined in the Revolving Credit Agreement, including all present and future
obligations and liabilities of the Pledgor as a Loan Party to the Revolving
Credit Collateral Agent under clause 11.24 of the Revolving Credit Agreement.
For the avoidance of doubt, the Revolving Credit Secured Obligations shall be
limited pursuant to section 7.15 (French Guarantor) of the Revolving Credit
Agreement.       “Revolving Credit Secured Parties” means, collectively, the
Revolving Credit Claimholders (as defined in the Intercreditor Agreement).      
“Secured Obligations” (or “Obligations Garanties”) means the Revolving Credit
Secured Obligations and the Term Loan Secured Obligations.       “Security
Interest” means any mortgage, pledge, lien charge (whether fixed or floating),
assignment, hypothecation or security interest or any other agreement or
arrangement having the purpose or effect of conferring security.       “Security
Period” means the period beginning on the date hereof and ending on the
Discharge Date.       “Stock” means the Products held or stocked in the Stocking
Zone at any time.       “Stocking Zone” means the zone where the Products are
stored and stocked, located in the locations identified in Schedule 1 hereto, as
well as all equipment (e.g. containers, storage, vessels, vats, trailers) used
for their transportation.       “Term Loan Credit Agreement” (or “Convention de
Prêt à Terme”) means the Credit Agreement dated on or about the date of this
Agreement (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as “Borrower”, AV METALS INC., as
“Holdings”, the “Other Guarantors” party thereto, the lenders party thereto and
Bank of America, N.A. as “Administrative Agent” and “Collateral Agent” (all as
defined therein).       “Term Loan Secured Obligations” means the “Secured
Obligations” as defined in any of the Term Loan Credit Agreement, including all
present and future obligations and liabilities of the Pledgor as a Loan Party to
the Term Loan Collateral Agent under clause 11.24 of the Term Loan Credit
Agreement. For the avoidance of doubt, the Term Loan Secured Obligations shall
be limited pursuant to section 7.15 (French Guarantor) of the Term Loan Credit
Agreement.       “Term Loan Secured Parties” means collectively, the Term Loan
Secured Parties (as defined in the Intercreditor Agreement).

(a)   Capitalized terms used in this Agreement (including the recitals) and not
otherwise defined herein shall have the meaning ascribed thereto in the Term
Loan Credit Agreement or the Revolving Credit Agreement, as the context may
require, and shall be interpreted and construed in accordance therewith.

4



--------------------------------------------------------------------------------



 



1.2   Construction   (a)   In this Agreement, unless otherwise indicated, a
reference to:

  (i)   “assets” includes properties, business, undertakings, revenues and
rights of every description present, future and contingent (including uncalled
share capital) and every kind of interest in an asset;     (ii)  
“authorization” means an authorization, consent, approval, license, exemption,
filing, notarization or registration, including any obligation to produce an
authenticated deed;     (iii)   “indebtedness” includes any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;     (iv)   a “regulation”
includes any regulation, rule, order, official directive, request or guideline
(whether or not having the force of law) of any governmental body, agency,
department or regulatory, self-regulatory or other authority or organization;  
  (v)   a “Clause” or a “Schedule” is, unless otherwise specified, a reference
to a clause or a schedule to this Agreement;     (vi)   a provision of a law is
a reference to that provision as applied, amended or re-enacted;     (vii)   a
“person” includes any person, firm, company, corporation, government, state or
agency of a state or any grouping (whether or not having separate legal
personality) of two or more of the foregoing;     (viii)   a “successor” of a
person includes its permitted assignees, persons subrogated to its rights and
any persons who, under the laws of its jurisdiction of incorporation or
domicile, succeeds to its rights and obligations under this Agreement by
operation of law (in particular by virtue of a fusion or apport partiel
d’actifs);     (ix)   a time of day is a reference to Paris time;     (x)  
words importing the plural shall include the singular and vice versa;     (xi)  
a “party” to this Agreement or other person includes, unless otherwise provided
in this Agreement, such party’s or person’s permitted successors, assignees,
transferees or substitutes;     (xii)   an “agreement” or “document” is a
reference to that agreement or document as amended, varied, novated or
supplemented from time to time.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.   (c)   An Event of Default
is continuing if it has not been remedied or waived.

5



--------------------------------------------------------------------------------



 



(d)   Any reference to the French Collateral Agent shall be deemed as a
reference to the French Collateral Agent acting in its own name and in the name
and for the account of the Beneficiaries in accordance with the provisions of
the Loan Agreement. Any reference to the Collateral Agent shall be deemed a
reference to the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement).   (e)   In the event of a
direct conflict between the terms and provisions contained in this Agreement and
the terms and provisions contained in the Term Loan Credit Agreement or the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Term Loan Credit Agreement or the Revolving Credit
Agreement, as applicable, shall govern and control.   (f)   This Agreement is
entered into with the benefit of and subject to the terms of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control.   (g)   This Agreement is
designated a Loan Document for the purposes of the Term Loan Credit Agreement
and the Revolving Credit Agreement.

2.   PLEDGE

2.1   As security for the full payment, discharge and performance by the Pledgor
of the Secured Obligations, the Pledgor hereby creates a pledge without
dispossession (gage sans dépossession de premier rang) in favor of the French
Collateral Agent for the benefit of the Collateral Agent and the Beneficiaries
pursuant to the provisions of articles 2333 et seq. of the French Civil Code
(Code civil) (the “Pledge”), over the Stock described in Clause 4 of this
Agreement (the “Pledged Stock”).   2.2   Pursuant to the provisions of article
2342 of the French Civil Code (Code civil), the Pledge shall extend to any Stock
substituted for or added to the Pledged Stock in the Stocking Zone under the
same terms and conditions as the Pledged Stock stocked in the Stocking Zone as
of the date of this Agreement.   2.3   The Pledgor waives any right it may have
to require the French Collateral Agent or the Beneficiaries to enforce any
Security Interest with respect to any other person before enforcing the rights
granted hereby, and any other right the Pledgor may have to require the
Beneficiaries to enforce their rights in a specific order pursuant to this
Agreement.   3.   PRESERVATION OF SECURITY INTEREST   3.1   Continuing security
      The Security Interest constituted by the Pledge created hereby shall
extend until the Discharge Date.

6



--------------------------------------------------------------------------------



 



3.2   Additional security       This Agreement and the Pledge created hereby are
in addition and without prejudice to any other guarantees or Security Interests
existing or to be created or granted either by the Pledgor or any other person
pursuant to the terms of the Loan Documents.

3.3   Security transfer       In the event of any assignment, transfer, novation
or disposal of a part or all of its rights and obligations by any Beneficiary
under each and any of the Loan Documents to which such Beneficiary is a party,
such Beneficiary hereby expressly maintains, which the Pledgor accepts, all its
rights and privileges hereunder for the benefit of its successor, in accordance
with the terms of Article 1278 of the French Civil Code (Code civil) so that the
Pledge herein created will secure the Secured Obligations to the benefit of such
successor, without further formalities.

3.4   Amendment to the Loan Documents or the Secured Obligations       This
Agreement and the Pledge created hereby is irrevocable and will remain in force
until the Discharge Date notwithstanding any amendment, restatement, renewal or
extension of the term of the Term Loan Credit Agreement, Revolving Credit
Agreement or any other Loan Document, or any waiver thereunder or any change in
the amount of credit granted pursuant to the Loan Documents.

4.   DESCRIPTION OF THE PLEDGED STOCK       The Pledged Stock has, as of the
date hereof, the following characteristics, which are more fully described in
Annex 1:

(a)   ownership: the Pledgor;   (b)   nature and type: (i) spare parts and
consumables, (ii) in progress manufactured equipments and (iii) delivered
equipments on percentage of completion.   (c)   value: as of December 10, 2010,
EUR 6,237,722.59; and   (d)   location: the Pledged Stock is located in the
Stocking Zone.   5.   INSURANCE   5.1   Insurance of the Pledged Stock       The
Pledgor represents that, as at the date hereof, the Pledged Stock is insured, in
accordance with the Pledgor’s standard business practice and to the extent
required under the Loan Documents, against destruction, loss, and fire,
dispossession and expropriation risks by Zurich Insurance Ireland LTD France
represented by Marsh SA under insurance policy number 00008302750D.

7



--------------------------------------------------------------------------------



 



5.2   Event of Default       In the event that an Event of Default has occurred,
the French Collateral Agent shall notify the insurance company mandated to
insure the Pledged Stock, in order to oppose payment (faire opposition) of the
insurance indemnities to the Pledgor.   5.3   Subrogation of the Beneficiaries
in the Event of a Claim       In case of damages incurred on any of the Pledged
Stock, the French Collateral Agent and the Beneficiaries shall be subrogated in
all rights and privileges of the Pledgor arising from any insurance indemnities
related to the Pledged Stock, without requiring any specific delegation,
pursuant to article L. 121-13 of the French Insurance Code (Code des
assurances), and shall be able, in the event of an Event of Default that has not
been remedied or waived, to recover the said indemnities directly, up to the
amount that is due to the French Collateral Agent and the Beneficiaries in
respect of the Secured Obligations.   6.   REPRESENTATIONS AND WARRANTIES   6.1
  Representations and Warranties       The Pledgor hereby represents and
warrants to the French Collateral Agent and the Beneficiaries that:

  (i)   the Pledgor is a société par actions simplifiée duly incorporated and
validly existing under the laws of France;     (ii)   the execution, delivery
and performance by the Pledgor of this Agreement have been duly authorized by
the relevant corporate bodies of the Pledgor and all necessary steps have been
taken to ensure such a result;     (iii)   each obligation of the Pledgor under
the Agreement constitutes a valid undertaking enforceable in accordance with the
terms hereof subject to applicable bankruptcy, insolvency, reorganisation,
moratorium or other laws affecting creditors’ rights generally;     (iv)   the
entry into and delivery of and the exercise of its rights and the performance of
its obligations under this Agreement do not breach or conflict with its by-laws
(statuts) nor with the provisions of any agreement to which it is a party or any
applicable laws or regulations;     (v)   the Pledgor does not benefit from any
immunity of jurisdiction or enforcement (including, without limitation, any
immunity permitting it to escape any protective measures or means of
enforcement), whether for itself or for one of its assets;     (vi)   the
Pledgor is not in a situation of suspension of payment (cessation des paiements)
and no action, measure or proceedings whatsoever have been taken or commenced
or, to the Pledgor’s knowledge, contemplated by any person for the purpose of
(a) carrying out or requesting the suspension of payments, dissolution, judicial
reorganization (procédure de sauvegarde or redressement judiciaire) or judicial
liquidation or appointment of an official receiver or a

8



--------------------------------------------------------------------------------



 



      conciliator of the Pledgor or any of its assets, or (b) opening,
negotiating and/or instituting any out-of-court conciliation (amicable
conciliation, ad hoc mandate) relating to the Pledgor’s debts or any procedure
of the same type or having the same purpose as provided for by the law
n°2005-845 of July 26, 2005 on the safeguard of companies;     (vii)   the
Pledgor is the rightful owner of the Pledged Stock and the Pledged Stock is not
subject to any Security Interest other than the Security Interests conferred
upon it by applicable law, this Agreement or as otherwise permitted under the
Loan Documents;     (viii)   the Pledged Stock is not subject, at the date
hereof, to any Security Interest which is not permitted under the Loan
Documents;     (ix)   once the requisite formalities have been complied with,
this Agreement shall constitute a pledge without dispossession, valid and
enforceable against the Pledgor and third parties, to secure the Secured
Obligations, subject to applicable bankruptcy, insolvency, reorganisation,
moratorium or other laws affecting creditors’ rights generally;     (x)  
subject to Clause 17 hereunder, any licenses or permits, and any opinions,
registrations or approvals required by any governmental authority whatsoever,
necessary for the execution, validity or effectiveness of this Pledge have been
obtained, put into place, and are in full force;     (xi)   the Pledged Stock
constitutes the Pledgor’s only stock; as of the date hereof, the Pledgor had no
other stock that could be made the subject of a pledge under this Agreement;    
(xii)   there are no claims or proceedings with respect to the ownership of the
Pledged Stock and, to its knowledge, no claims or proceedings are pending or
threatened before any courts or arbitration panels in France or abroad with
respect to the Pledged Stock;     (xiii)   the Pledged Stock is not subject to
any other legal, contractual or judicial restriction that could affect the
transferability or the value of the Pledged Stock or any portion thereof, or the
rights of the French Collateral Agent and the Beneficiaries with respect to the
Pledge;     (xiv)   the execution and creation of this Pledge is in the
Pledgor’s corporate interest; and     (xv)   the description of the Pledged
Stock appearing as Schedule 1 hereto is exhaustive and correct in all relevant
respects as of the date hereof.

6.2   Time for making representations and warranties       The representations
and warranties set forth in Clause 5.1 (Representations and Warranties) will
remain in effect after the execution and delivery of this Agreement and shall
remain applicable and in full force and effect until the Discharge Date.

9



--------------------------------------------------------------------------------



 



7.   UNDERTAKINGS       The Pledgor hereby undertakes to the French Collateral
Agent and the Beneficiaries that, as from the date hereof and until the
Discharge Date:   (a)   the Pledgor will maintain the Pledged Stock with due
care;   (b)   the Pledgor will not assign, transfer or otherwise dispose of the
whole or any part of the Pledged Stock or any of its rights whatsoever by virtue
of the Pledged Stock, except as permitted under the Loan Documents;   (c)   the
Pledgor will give notice, as soon as possible, to the French Collateral Agent of
any attachment or other protective measure relating to the Pledged Stock or to
any of its component products; and more generally, it will promptly notify the
French Collateral Agent of any occurrence, including any dispute, which is
likely to materially affect any of the Products forming part of the Pledged
Stock in order to allow the French Collateral Agent to effectively ensure that
the value and efficacy of this Security Interest is maintained;   (d)   the
Pledgor will maintain the Security Interest created by this Agreement as a
Security Interest having a first ranking, subject to liens permitted under the
Loan Documents;   (e)   the Pledgor will not create or allow the creation of any
Security Interest whatsoever, other than the Pledge, over the Pledged Stock or
any of its elements, except those permitted under the terms of the Loan
Documents, if applicable;   (f)   the Pledgor will grant a Security Interest in
favor of the French Collateral Agent and the Beneficiaries, substantially on the
terms set forth herein and as security for the Secured Obligations, over any
stock substituted for or added to the Pledged Stock after the date hereof;   (g)
  the Pledgor will comply with all applicable laws and regulations, where
failure to comply with such laws may affect its capacity to execute its
obligations pursuant to this Agreement;   (h)   the Pledgor will promptly
provide to the French Collateral Agent all information relating to the Pledged
Stock which the French Collateral Agent may from time to time reasonably
require;   (i)   the Pledgor will maintain at the disposal of the French
Collateral Agent a statement of the existing Stock as well as the accounting
records of any operations relating thereto. The French Collateral Agent may at
any time cause a statement of the Stock which is the subject matter hereof to be
effected;   (j)   the Pledgor will pay all taxes due with respect to the Pledged
Stock, except where such payment may in good faith be contested or where payment
can lawfully be withheld and where proper provisions have been made for such
taxes in its accounts;   (k)   the Pledgor will take all commercially reasonable
steps necessary to defend its rights in respect of the Pledged Stock against any
claim or demand of any person in order to protect the rights of the French
Collateral Agent and the Beneficiaries over the

10



--------------------------------------------------------------------------------



 



    Pledged Stock, and shall promptly keep the French Collateral Agent informed
of any such claim or demand; and   (l)   the Pledgor will execute any amendment
to this Agreement and/or any other document that may reasonably be requested by
the French Collateral Agent, acting on its own behalf and on behalf of the
Beneficiaries, in order to reconfirm or restate the Pledge herein constituted
and to include as beneficiary of such Pledge any successor or assignee,
including any person party to the Loan Documents, in the event of a
substitution, merger or restructuring in any form whatsoever of any of the
Beneficiaries, the Pledgor or any entity assuming the obligations of the
Pledgor.

8.   COVENANTS FOR FURTHER ASSURANCE       The Pledgor shall from time to time,
at its own expenses, promptly execute and deliver all further instruments and
documents and take all further action that the French Collateral Agent may
reasonably request, in order to protect the rights of the French Collateral
Agent and the Beneficiaries pursuant to this Agreement or facilitate the
exercise and enforcement of their rights, powers and remedies hereunder with
respect to the Pledged Stock. To this end, the Pledgor shall in particular
execute all documents or instruments and give all notices, orders and directions
and carry out all registrations which the French Collateral Agent may reasonably
request.   9.   PLEDGE UNDERTAKING   9.1   Without prejudice to its obligations
pursuant to the Loan Documents, the Pledgor irrevocably undertakes, at its own
expense and at the French Collateral Agent’s first request, to take all
necessary steps and complete all necessary formalities in order to extend the
effects of the Pledge to any newly acquired Stock.   9.2   The extension of the
effects of the Pledge as contemplated in the Clause above shall become effective
with the execution of a letter amending this Agreement, provided that the
execution of such letter does not entail a novation.   10.   OBLIGATION TO
PERFORM       It is expressly agreed that, notwithstanding anything to the
contrary in this Agreement, the Pledgor shall remain liable during the Security
Period to observe and perform all of the conditions and obligations assumed by
it in respect of the Pledged Stock, and the Beneficiaries and the French
Collateral Agent shall be under no obligation or liability by reason of, or
arising out of, this Agreement. The Beneficiaries and the French Collateral
Agent shall not be under any obligation to, or be required in any manner to
perform or fulfill any obligation of the Pledgor in respect of the Pledged
Stock, or to make any payment or to present or file any claim or take any other
action to collect or enforce the payment of any amount to which it may have been
or to which it may be entitled hereunder at any time.   11.   REGISTER AND
OBLIGATION TO INFORM   11.1   The Pledgor undertakes to maintain, during the
Security Period, a register or statement of the Pledged Stock in which any
transactions with respect to the Pledged Stock shall be recorded, and to allow
free access to such register to the French

11



--------------------------------------------------------------------------------



 



    Collateral Agent, acting for its own account and on behalf of the
Beneficiaries, and to provide to the French Collateral Agent, at its first
request, any information that the French Collateral Agent could reasonably
request relative to the Pledged Stock.   11.2   Without prejudice to the
obligation mentioned in Clause 11.1 above, the Pledgor undertakes to send a
report containing the information set forth in Clause 11.3 below, on the 21th
day following the end of each quarter of the civil calendar, to the French
Collateral Agent, acting in the name and on behalf of the Beneficiaries.   11.3
  The following information must appear in this report, in order to allow the
French Collateral Agent to identify the Pledged Stock, its value and its
location:   (a)   the Stocking Zone;   (b)   the nature of the Pledged Stock;
and   (c)   the quantity of Pledged Stock.   12.   ENFORCEMENT

    Subject to the provisions of the Intercreditor Agreement:   12.1   Upon the
occurrence of an Event of Default, and at any time thereafter, the French
Collateral Agent, acting for its own account and for the account and on behalf
of the Beneficiaries, will be entitled, at its sole discretion and over all of
the Products that comprise the Pledged Stock, to enforce all rights and
privileges that the French Collateral Agent and the Beneficiaries may have by
virtue of this Agreement or that belong to any other pledgor, to realize the
value of the Pledge, including by public sale, court-ordered sale or transfer of
all rights, in accordance with articles 2346, 2347 and 2348 et seq. of the
French Civil Code (Code civil), without prejudice of any other right or action
that could be independently or simultaneously enforced or engaged.   12.2   The
Pledgor hereby undertakes to provide to the French Collateral Agent and the
Beneficiaries any assistance which may be necessary for the purpose of enforcing
this Pledge, to execute any deed or document and to accomplish any formalities
which may be necessary for such purpose and to indemnify the French Collateral
Agent and the Beneficiaries against any losses, expenses or any costs reasonably
incurred by the French Collateral Agent and the Beneficiaries by virtue of this
Agreement or on account of such enforcement.   12.3   Upon the occurrence of an
Event of Default and at any time thereafter, the French Collateral Agent may
declare the Pledge, by registered letter, to any insurance company with which
the Pledgor has taken out insurance policies with respect to the Pledged Stock
in order to oppose (faire opposition) the payment of the insurance indemnities
to the Pledgor.   12.4   The Pledgor hereby expressly waives any right it may
have to the beneficio excussionis and beneficio divisionis provided for by
Articles 2298 and 2303 respectively of the French Civil Code (Code civil) and
therefore shall not be entitled to require the French Collateral Agent and the
Beneficiaries to initiate proceedings against, enforce any rights or security,
claim payment from, or file any legal claim

12



--------------------------------------------------------------------------------



 



    against any other Loan Party or any other guarantor whatsoever, before
making a claim for payment from the Pledgor pursuant to this Agreement.

13.   APPLICATION OF PROCEEDS       The proceeds from the sale or the retention
of the Pledged Stock pursuant to the enforcement of this Pledge shall be applied
to the repayment of the Secured Obligations, as set out and in the order and
priority set forth under the Intercreditor Agreement. The French Collateral
Agent and the Beneficiaries shall in no case be liable for the value retained
for the enforcement of the Pledge.

14.   CERTIFICATES       Any certification or determination by the French
Collateral Agent setting forth an amount under this Agreement is, in the absence
of manifest error, prima facie evidence of the matters to which it relates.

15.   CURRENCY CONVERSION       For the purpose of or pending the discharge of
any of the Secured Obligations and subject to the provisions of the Loan
Documents, the French Collateral Agent and the Beneficiaries may convert any
money received, recovered or realized or subject to application by them under
this Agreement from one currency to another, as they think fit, and any such
conversion shall be effected at the relevant French Collateral Agent’s or the
Beneficiary’s spot rate of exchange for the time being for obtaining such other
currency with the first currency.

16.   CHANGES TO THE PARTIES   (a)   All the rights, privileges, powers,
discretions and authorities of the French Collateral Agent and the Beneficiaries
hereunder will benefit their respective successors and assignees and all terms,
conditions, representations and warranties and undertakings of the Pledgor
hereunder shall oblige its respective successors and assignees in the same
manner, it being agreed and understood that:

  (i)   the Pledgor shall not assign, transfer, novate or dispose of any of, or
any interest in its rights and/or obligations under this Agreement except as
permitted under the Loan Documents, and     (ii)   the Beneficiaries and the
French Collateral Agent shall be entitled to assign, transfer, novate or dispose
of any of, or any interest in their rights and/or obligations hereunder to any
successor in accordance with the provisions of the relevant Loan Documents.

(b)   The provisions of this Agreement and the rights arising therefrom shall
remain in full force and effect and benefit to any successors, transferees or
assignees of the French Collateral Agent or a Beneficiary, without any specific
notice, registration or reiteration, in case, inter alios, of any sale, merger,
demerger, spin-off or assets contribution which the French Collateral Agent or a
Beneficiary may decide to proceed. It is expressly agreed that an asset
contribution or a partial merger within the

13



--------------------------------------------------------------------------------



 



    meanings of Articles L. 236-1 et seq. of the French Commercial Code (Code de
commerce) shall be deemed to be a transfer for the purpose of the present
provision.   (c)   The French Collateral Agent and the Beneficiaries shall be
entitled to disclose such information concerning the Pledgor or any other person
and this Agreement as they consider appropriate to any actual or proposed direct
successor, or to any person to whom information may be required to be disclosed
pursuant to the laws and regulations in force.

17.   COSTS, EXPENSES, TAXES AND INDEMNITY   (a)   The Pledgor shall bear any
expense which the French Collateral Agent or any Beneficiary may incur in
connection with the preparation and execution of this Agreement, as well as any
expenses incurred in connection with the preservation or enforcement of the
French Collateral Agent and the Beneficiaries’ rights under this Agreement and
the Pledge, all in accordance with the terms of the Term Loan Credit Agreement
(in respect of the Term Loan Secured Parties) and the Revolving Credit Agreement
(in respect of the Revolving Credit Secured Parties).   (b)   The Pledgor shall,
notwithstanding any release or discharge of all or any part of the security,
indemnify the French Collateral Agent and the Beneficiaries against any action
which any of it may sustain as a consequence of any breach by the Pledgor of the
provisions of this Agreement, the exercise or purported exercise of any of the
rights and powers conferred on any of it by this Agreement or otherwise relating
to the Pledged Stock.   (c)   The Pledgor shall pay all stamp, registration and
other taxes to which this Agreement, the Pledge or any judgment given in
connection with it is or at any time may be subject and shall, from time to
time, indemnify the French Collateral Agent and the Beneficiaries on demand
against any liabilities, costs, claims and expenses resulting from any failure
to pay or delay in paying any such Tax.

18.   REGISTRATION   (a)   The Pledge shall be registered on the special
registry by the French Collateral Agent, pursuant to article 2338 of the French
Civil Code (Code civil), acting in the name and on behalf of the Beneficiaries,
in accordance with the terms of decree No. 2006-1804 of December 23, 2006 and
the order (arrêté) of February 1, 2007 (published in the JO of February 10,
2007).   (b)   Any holder of an original of this Agreement is hereby granted all
powers necessary in order to complete the registration formalities contemplated
by this Agreement.

19.   TERM AND RELEASE   (a)   This Agreement shall come into force as at the
date hereof and shall remain in full force and effect until the end of the
Discharge Date.   (b)   The Pledgor irrevocably and unconditionally undertakes
to renew the registration of the present Pledge if, upon the expiry of the
Pledge, any of the Secured Obligations remains unpaid, is not performed or
discharged and the Pledgor irrevocably accepts

14



--------------------------------------------------------------------------------



 



    such a renewal of the registration and, in the common interest of the
parties, gives the French Collateral Agent the irrevocable authority and power
to sign all deeds and documents and complete all necessary formalities to this
end.   (c)   As soon as practicable after the Security Period and at the request
and expense of the Pledgor, the French Collateral Agent shall immediately take
all steps in order to formalize any deed of release releasing the Pledgor from
all its obligations and responsibilities under this Agreement.   (d)   If the
French Collateral Agent is authorized to release in whole or in part the Pledged
Stock under both the Term Loan Credit Agreement and the Revolving Credit
Agreement, the French Collateral Agent is authorized to release such collateral
under this Agreement.   (e)   The Pledge shall extend to the ultimate balance of
the Secured Obligations, regardless of any intermediate payment or discharge.
The French Collateral Agent and the Beneficiaries shall be entitled not to
release the Pledge until they have been paid of all sums owed to them by the
Pledgor which are due and payable.

20.   MISCELLANEOUS   (a)   No failure to exercise, nor any delay in exercising,
on the part of the French Collateral Agent or any Beneficiary, any right or
remedy under this Agreement shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise of
that right or remedy or the exercise of any other right or remedy. The rights
and remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law. The Beneficiaries and the French Collateral
Agent shall not assume any responsibility towards the Pledgor or its legal
successors, individually or generally, due to the late exercise or failure to
exercise the rights and prerogatives conferred to them by this Agreement.   (b)
  The French Collateral Agent and the Beneficiaries shall not assume any
responsibility for any damage arising from the enforcement of this Agreement, or
for any default or omission in the exercise of rights under this Agreement.  
(c)   The French Collateral Agent and the Beneficiaries shall not assume any
responsibility towards the Pledgor or its legal successors, individually or
generally, due to the late exercise or the failure to exercise the rights
conferred on them by this Agreement.   (d)   If, at any time, any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any respect
under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.   (e)   In any case, if such illegality,
invalidity or enforceability occurs, the parties shall negotiate in good faith
with a view to agree on the replacement of such provision by a provision which
is legal, valid and enforceable and which is to the extent applicable in
accordance with the intents and purposes of this Agreement and which in its
economic effect come as close as practicable to the provision being replaced.

15



--------------------------------------------------------------------------------



 



21.   NOTICES       Except as specifically provided otherwise in this Agreement,
all notices or other communications under or in connection with this Agreement
shall be given to each party as specified in Section 11.01 (Notices) of the Term
Loan Credit Agreement (in respect of the Term Loan Secured Parties) and
Section 11.01 (Notices) of the Revolving Credit Agreement (in respect of the
Revolving Credit Secured Parties).   22.   ELECTION OF DOMICILE       Without
prejudice to any other mode of service allowed under any relevant law, the
Pledgor irrevocably elects domicile at its registered office for the purpose of
serving any judicial or extra-judicial documents in relation to any action or
proceedings.   23.   NO AMENDMENT       The parties to this Agreement recognize
that this Agreement has the sole purpose of establishing the Pledge in favor of
the French Collateral Agent and the Beneficiaries and does not have the purpose
or effect of modifying the rights and obligations set out in any other Loan
Document.   24.   LANGUAGE   (a)   This Agreement is executed in French for the
purpose of registration formalities. A French version is set forth in
Schedule 2. In the event of any conflict between the English version and the
French version, the French version of this Agreement shall prevail, irrespective
of whether the French translation has been signed or initialed by any of the
parties to this Agreement.   (b)   All notices and documents delivered under
this Agreement shall be in English or be accompanied by a translation into
English and the party to whom any such translation is addressed shall be
entitled to rely on it as being true and correct.   25.   INTERCREDITOR
AGREEMENT GOVERNS       Notwithstanding anything herein to the contrary, the
liens and security interests granted for the benefit of the French Collateral
Agent, the Term Loan Secured Parties and the Revolving Credit Secured Parties
pursuant to this Agreement and the exercise of any right or remedy by the French
Collateral Agent and the Beneficiaries hereunder are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement and the Revolving Credit Agreement, as
applicable, including Article X thereof, shall govern and control the exercise
of the remedies by the French Collateral Agent.

16



--------------------------------------------------------------------------------



 



26.   GOVERNING LAW AND JURISDICTION   26.1   Governing Law       This Agreement
and the Pledge shall be governed by and construed in accordance with French law.
  26.2   Jurisdiction       For the benefit of the French Collateral Agent and
the Beneficiaries, the Pledgor agrees that the courts of France shall have
jurisdiction to settle any disputes in connection with this Agreement and the
Pledge, and accordingly submit any such disputes to the jurisdiction of the
Commercial Court of Paris (Tribunal de commerce de Paris). This Clause 26.2 is
for the benefit of the French Collateral Agent and the Beneficiaries only. As a
result, nothing in this Clause shall limit the right of the French Collateral
Agent or any Beneficiary to bring proceedings against the Pledgor in connection
with this Agreement and/or the Pledge in any other court of competent
jurisdiction. To the extent allowed by law, the French Collateral Agent and the
Beneficiaries may take concurrent proceedings in any number of jurisdictions.

[LEFT INTENTIONALLY BLANK]

17



--------------------------------------------------------------------------------



 



    Signed in ___________
On December 17, 2010       In three (3) originals including 1 original for the
purposes of registration of the Pledge with the clerk of the Commercial Court
(Greffe du Tribunal de Commerce) of Grenoble.

NOVELIS PAE S.A.S.
The Pledgor
Signature: ____________________
By:
Capacity:
Duly authorised for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
Acting on its own behalf and on behalf of the Beneficiaries
Signature: ____________________
By:
Capacity:

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
DESCRIPTION OF THE PLEDGED STOCK
Inventory : equipments at customers

          Description of the         Underlying Agreement   Identity of the
Customer   Value 10/12/2010     EUR
Equipment : DC Caster
  ALUMINIUM WERKE
WUTÖSCHINGEN
AG & CO.KG
Postfach 1120
D-79793 WUTÖSCHINGEN   1 345 716,06
 
       
Equipment (SC3500 + PDBF + CFF + DC Caster )
  YUNNAN METALLURGICAL GROUP
BUILDING
The Milky Way Avenue
North Area of Kunming City
650224 Kunming   1 992 677,00
 
       
Equipment : DC Caster
  GKSS Forschungszentrum
Geesthaacht GmbH
Institute for Materials Research
Max-Planck-Strasse 1 DE   192 252,00
 
       
Equipment (TS75 + DC Caster )
  KAMENSK-URALSKY
METALLURGICAL WORKS
5 ZAVODSKAYA STR.
623405 KAMENSK-URALSKY,
SVERDLOVSK REGION   930 156,00
 
       
 
  TOTAL   4 460 801,06

19



--------------------------------------------------------------------------------



 



Etat stocks valorisés global

      Marie-Laure Demontgolfier   10/12/2010
11:14:37  

         
SELECTIONS :
       
Site :
  De: NEG   à : STO
Catégorie Article :
  De:   à :
Article :
  De:   à :
Méthode de valorisation :
  De:   à :
Gestionnaire :
  De:   à :
Type piéce :
  De:   à :
Domaine :
  De:   à :
Matiére :
  De:   à :
Groupe produit :
  De:   à :
Produit :
  De:   à :
 
       
Statut A :
  Oui    
Statut Q :
  Oui    
Statut R :
  Oui    
Stock transfére :
  Oui    
 
       
CRITERE(S) DE TRI:
       
 
       
Site:
  Ascendant    
Catégorie Article:
  Ascendant    
Article:
  Ascendant    

20



--------------------------------------------------------------------------------



 



          STOCK12G   Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180       11:14:37

Société : PAE Novelis PAE S.A.S.

     
Site : NEG Negoce
  Stock au: 10/12/2010

     
Catégorie : C2
  ARTICLE REAPPROVISIONNE

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé  
010120003
  A STYRITE NON DURCIE 900X3   240,000000 UN     37,05       8 892,36     Prix
moyen pondéré    
010120015
  B PAPYEX 1000 X 1000 X 1mm   2,000000 UN     101,00       202,00     Prix
moyen pondéré    
1037510002
  B EMBOUT INJECTEUR   8,000000 UN     49,59       396,70     Prix moyen pondéré
   
1037511801
  A JOINT   8,000000 UN     2,00       16,00     Prix moyen pondéré    
103982001
  B BUSETTES   20,000000 UN     22,63       452,61     Prix moyen pondéré    
216517003
  A VIS   1,000000 UN     19,13       19,13     Prix moyen pondéré    
359000206
  E VIS GRAPHITE   5,000000 UN     19,22       96,11     Prix moyen pondéré    
359000208
  C JOINT GRAPHITE EP1 mm   10,000000 UN     0,91       9,10     Prix moyen
pondéré    
359000306
  GAINE DIAM 55 LG 1100   10,000000 UN     33,61       336,10     Prix moyen
pondéré    
725507001
  A COLONNE TS LG 900   3,000000 UN     322,07       966,21     Prix moyen
pondéré    
729503501
  JOINT PNEUMATIQUE   1,000000 UN     737,80       737,80     Prix moyen pondéré
   
729507002
  B ROTOR ALPUR® TS   5,000000 UN     136,50       682,50     Prix moyen pondéré
   
766512901
  C ENSEMBLE MISE A LA TERR1   1,000000 UN     229,00       229,00     Prix
moyen pondéré    
769311007
  A COLLIER   5,000000 UN     16,20       81,00     Prix moyen pondéré    
908301501
  BRAS PORTE QUENOUILLE   5,000000 UN     381,20       1 905,98     Prix moyen
pondéré    
917517001
  JOINT GRAPHITE   10,000000 UN     10,10       101,00     Prix moyen pondéré  
 

21



--------------------------------------------------------------------------------



 



          STOCK12G   Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180       11:14:37

Société : PAE Novelis PAE S.A.S.

     
Catégorie: C3
  ARTICLE SANS REAPPRO

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé  
010120008
  A NAPPE ISOLANTE HUMIDE   3,000000 UN     51,63       154,89     Prix moyen
pondéré    
1037512001
  AIGUILLE   3,000000 UN     105,00       315,00     Prix moyen pondéré    
1037512A01
  INJECTEUR JET ESSAI MECA   8,000000 UN     120,00       960,00     Prix moyen
pondéré    
1037512A02
  INJECTEUR JET EMBOUT ESSAI   8,000000 UN     16,55       132,40     Prix moyen
pondéré    
1046513000
  C CAPOT THERMOPLONGEUR   1,000000 UN     1 040,00       1 040,00     Prix
moyen pondéré    
1046910801
  ELECTROVANNE POUR DISTRII   2,000000 UN     66,19       132,38     Prix moyen
pondéré    
1064910801
  “A DISTRIBUTEUR 5/2 - G 1/2”   1,000000 UN     77,87       77,87     Prix
moyen pondéré    
1064910804
  FILTRE   1,000000 UN     46,72       46,72     Prix moyen pondéré    
1089439001
  C COMBO-BAG 500x180x150mm   200,000000 UN     18,55       3 710,00     Prix
moyen pondéré    
1089439501
  VIBREUR   5,000000 UN     178,00       890,00     Prix moyen pondéré    
1144510501
  B ENSEMBLE TUBE RADIANT   3,000000 UN     875,51       2 626,53     Prix moyen
pondéré    
1197420001
  B BUSETTE / SPOUT   80,000000 UN     24,92       1 993,60     Prix moyen
pondéré    
1197420002
  B QUENOUILLE / PLUG   90,000000 UN     18,96       1 706,40     Prix moyen
pondéré    
1215910801
  BOBINE PR ELECTROVANNE   1,000000 UN     19,78       19,78     Prix moyen
pondéré    
1322503000
  B GARNISSAGE CUVE   1,000000 UN     3 525,00       3 525,00     Prix moyen
pondéré    
1346504Z01
  BASSIN PREFORME SC1500   1,000000 UN     6 469,00       6 469,00     Prix
moyen pondéré    
136043800
  COURROIE CRANTEE   8,000000 UN     22,26       178,08     Prix moyen pondéré  
 
1489512806
  CLIPS RESISTOR   2,000000 UN     0,01       0,02     Prix moyen pondéré    
1526512806
  B KIT REPARATION PISTOLET   4,000000 UN     130,66       522,64     Prix moyen
pondéré    
1540920X01
  TRANSMETTEUR 4114   1,000000 UN     111,76       111,76     Prix moyen pondéré
   
247508501
  POULIE 72 DENTS   1,000000 UN     283,93       283,93     Prix moyen pondéré  
 
247508502
  POULIE 18 DENTS   1,000000 UN     72,21       72,21     Prix moyen pondéré    
419910828
  A VANNE DE REGLAGE FIN   2,000000 UN     138,69       277,38     Prix moyen
pondéré    
531910806
  A RELAIS 20-30 VCC   1,000000 UN     123,00       123,00     Prix moyen
pondéré    
581506801
  A BOBINE TRESSE 607MAX   2,000000 UN     181,51       363,01     Prix moyen
pondéré    
638503802
  TUBE DE COLLE   4,000000 UN     16,30       65,19     Prix moyen pondéré    
690970802
  MODULE ACTIONNEUR   2,000000 UN     1 030,00       2 060,00     Prix moyen
pondéré    
706902805
  TUBE FLEXIBLE LG 15m   2,000000 UN     197,90       395,80     Prix moyen
pondéré    
718910804
  PRESSOSTAT NAUTILUS   2,000000 UN     51,96       103,92     Prix moyen
pondéré    
725503501
  JOINT PNEUMATIQUE   1,000000 UN     1 144,00       1 144,00     Prix moyen
pondéré    
729504802
  C MASTIC   4,000000 UN     21,20       84,80     Prix moyen pondéré    
766502004
  BRIDE TOURNANTE   2,000000 UN     329,65       659,30     Prix moyen pondéré  
 
766502005
  BRIDE FIXE   2,000000 UN     356,25       712,50     Prix moyen pondéré    
766502006
  INSERT (BRIDE FIXE)   2,000000 UN     340,00       680,00     Prix moyen
pondéré    
766502007
  INSERT (BRIDE TOURNANTE)   2,000000 UN     280,00       560,00     Prix moyen
pondéré    
766502008
  CONTRE-BRIDE   2,000000 UN     147,25       294,50     Prix moyen pondéré    

22



--------------------------------------------------------------------------------



 



          STOCK12G   Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180       11:14:37

Société: PAE Novelis PAE S.A.S.

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé  
766502015
  A JOINT   2,000000 UN     29,70       59,40     Prix moyen pondéré    
766502016
  JOINT   4,000000 UN     0,01       0,04     Prix moyen pondéré    
767910801
  C DETENDEUR CHLORE   1,000000 UN     559,61       559,61     Prix moyen
pondéré    
769311013
  ECROU   1,000000 UN     40,00       40,00     Prix moyen pondéré    
769350505
  LEVRE D’EXTREMITE GAUCHE   1,000000 UN     98,82       98,82     Prix moyen
pondéré    
769350506
  LEVRE D’EXTREMITE DROITE   1,000000 UN     98,82       98,82     Prix moyen
pondéré    
769525504
  B ENTRETOISE LATERALE   900,000000 UN     12,86       11 574,00     Prix moyen
pondéré    
769525505
  ENTRETOISE CENTRALE   1 900,000000 UN     5,18       9 843,97     Prix moyen
pondéré    
791501000
  ENSEMBLE CLOISON TS15   1,000000 UN     309,00       309,00     Prix moyen
pondéré    
791501001
  C CLOISON SiC   1,000000 UN     524,52       524,52     Prix moyen pondéré    
793351801
  LOT DE 10 PLAQUES   4,000000 UN     128,70       514,80     Prix moyen pondéré
   
836910801
  D DEBIMETRE ARGON   1,000000 UN     668,07       668,07     Prix moyen pondéré
   
836971801
  A MOTEUR ASYNCHRONE TRIP   1,000000 UN     170,00       170,00     Prix moyen
pondéré    
855501000
  A ENSEMBLE CLOISONS CUVE   1,000000 UN     870,55       870,55     Prix moyen
pondéré    
878508001
  PLAQUE D’APPUI   8,000000 UN     14,00       112,00     Prix moyen pondéré    
878508801
  ECROU MOLETE   10,000000 UN     6,00       60,00     Prix moyen pondéré    
878521801
  VERIN PNEUMATIQUE   1,000000 UN     0,01       0,01     Prix moyen pondéré    
891350010
  B BORD GAUCHE   1,000000 UN     143,00       143,00     Prix moyen pondéré    
891350011
  B BORD DROIT   1,000000 UN     143,00       143,00     Prix moyen pondéré    
891350012
  C ELEMENT BAC GAUCHE   8,000000 UN     368,76       2 950,08     Prix moyen
pondéré    
891350013
  C ELEMENT DROIT   8,000000 UN     368,76       2 950,08     Prix moyen pondéré
   
891350014
  B ELEMENT BAC CENTRAL   2,000000 UN     615,54       1 231,08     Prix moyen
pondéré    
898510804
  VIS A BOIS(BTE.100)   1,000000 UN     26,50       26,50     Prix moyen pondéré
   
908300036
  BAGUE BARRAGE ACTIONNEUI   6,000000 UN     103,55       621,28     Prix moyen
pondéré    
911522000
  ENS. GARNISSAGE BEC   1,000000 UN     754,00       754,00     Prix moyen
pondéré    
911527000
  GARNISSAGE COURVERCLE& T   1,000000 UN     2 970,00       2 970,00     Prix
moyen pondéré    
917503902
  BASSIN PREFORME TS35   1,000000 UN     8 140,00       8 140,00     Prix moyen
pondéré    
927300804
  PANNEAUX ISOLANTS   2,000000 UN     112,48       224,96     Prix moyen pondéré
   
927304801
  PANNEAU MICROTHERM   20,000000 UN     48,66       973,20     Prix moyen
pondéré    
927351501
  LEVRE INTERMEDIAIRE   1,000000 UN     91,00       91,00     Prix moyen pondéré
   
927351506
  LEVRE INTERMEDIAIRE   1,000000 UN     91,00       91,00     Prix moyen pondéré
   
952914803
  A MANCHON SOUPLE (lg15M)   1,000000 UN     153,00       153,00     Prix moyen
pondéré    
962525X01
  JEU D’INJECTEUR   20,000000 UN     535,33       10 706,58     Prix moyen
pondéré    
995350501
  LEVRE INTERMEDIAIRE   1,000000 UN     120,00       120,00     Prix moyen
pondéré    
995350502
  LEVRE INTERMEDIAIRE   1,000000 UN     118,60       118,60     Prix moyen
pondéré    
995351501
  LEVRE INTERMEDIAIRE   1,000000 UN     152,20       152,20     Prix moyen
pondéré    
Total site :
  NEG   3 705,00 UN             105 678,38     EUR    

23



--------------------------------------------------------------------------------



 



          STOCK12G   Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180       11:14:37

Société : PAE Novelis PAE S.A.S.

     
Site : STO Stock Physique
  Stock au: 10/12/2010

24



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

     
          Catégorie: C2
  ARTICLE REAPPROVISIONNE

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
000100026  
A PLAQUE DE POIDS 110 X 60
  14,000000 UN     10,06       140,84     Prix moyen pondéré     000100027  
A PLAQUE DE VITESSE 110 X 60
  6,000000 UN     13,57       81,42     Prix moyen pondéré     000100028  
A PLAQUE ALU. LIQUIDE 160
  5,000000 UN     17,00       85,00     Prix moyen pondéré     000100032  
PLAQUE DE FIRME 116 X 79
  4,000000 UN     37,50       150,00     Prix moyen pondéré     000100037  
PLAQUE SENS DE ROTATION
  2,000000 UN     17,00       34,00     Prix moyen pondéré     000100038  
PLAQUE ALUMINIUM LIQUID
  5,000000 UN     13,00       65,00     Prix moyen pondéré     000878X01  
MAQUETTE EN EAU JETCLEA
  1,000000 UN     1,00       1,00     Prix moyen pondéré     000904X01  
CENTRALE HYD. PR ESSAI SN
  1,000000 UN     1,00       1,00     Prix moyen pondéré     010120001  
A STYRITE DURCIE 495X370 RA
  54,000000 UN     28,70       1 549,80     Prix moyen pondéré     010120002  
A PLAQUE REFRACTAIRE 1120
  156,000000 UN     38,78       6 049,24     Prix moyen pondéré     010120004  
B PAPIER REFRACTAIRE
  1,000000 UN     276,30       276,30     Prix moyen pondéré     010120013  
C PLAQUE POUR ENTRETOISE
  154,000000 UN     67,84       10 447,79     Prix moyen pondéré     010120015  
B PAPYEX 1000 X 1000 X 1mm
  11,000000 UN     99,72       1 096,91     Prix moyen pondéré     010120046  
BIDON 70KG
  5,000000 UN     122,58       612,90     Prix moyen pondéré     010120105  
BIDON NEKOTE
  101,000000 UN     45,76       4 621,76     Prix moyen pondéré     010120106  
BIDON 1KG AQUAGRAPH 77
  15,000000 UN     8,70       130,50     Prix moyen pondéré     010120202  
A PLAQUE STYRITE 1010 NON I
  20,000000 UN     1,00       20,00     Prix moyen pondéré     010125007  
PLAQUE INJECTEUR 1620X350
  15,000000 UN     1,00       15,00     Prix moyen pondéré     010125221  
FLACON 2 LITRES
  9,000000 UN     2,26       20,34     Prix moyen pondéré     010125X01  
PLAQUE INJ. NECO 1188X320 S
  30,000000 UN     1,00       30,00     Prix moyen pondéré     1021110001  
GRANDE GRILLE M1A
  27,000000 UN     858,23       23 172,08     Prix moyen pondéré     1021110002
 
PETITE GRILLE M1A
  9,000000 UN     448,03       4 032,28     Prix moyen pondéré     1037510002  
B EMBOUT INJECTEUR
  289,000000 UN     49,64       14 346,17     Prix moyen pondéré     1037511000
 
E INJECTEUR JETCLEANER®
  141,000000 UN     166,62       23 493,74     Prix moyen pondéré     1037511801
 
A JOINT
  270,000000 UN     2,00       540,00     Prix moyen pondéré     103982001  
B BUSETTES
  92,000000 UN     22,63       2 082,02     Prix moyen pondéré     110511901  
C DEMI BOUCHON EQUIPE
  9,000000 UN     57,68       519,12     Prix moyen pondéré     124011060  
B ARBRE + AILLETTES
  1,000000 UN     880,00       880,00     Prix moyen pondéré     124011061  
A ENSEMBLE BRIDE DE FIXAT
  2,000000 UN     117,00       234,00     Prix moyen pondéré     127512801  
MINI THERMOPLONGEUR
  9,000000 UN     3 500,00       31 500,00     Prix moyen pondéré     134507001
 
D COLONNE ALPUR® 895
  14,000000 UN     326,66       4 573,24     Prix moyen pondéré     1348504001  
BASSIN JETCLEANER®
  7,000000 UN     1 416,40       9 914,81     Prix moyen pondéré     1348504002
 
BEC JETCLEANER®
  9,000000 UN     350,24       3 152,17     Prix moyen pondéré     1349512502  
GAINE FOND PLAT
  1,000000 UN     2 234,71       2 234,71     Prix moyen pondéré     1349512804
 
ATTACHE-TRESSE
  8,000000 UN     12,68       101,44     Prix moyen pondéré     136042458  
JOINT
  15,000000 UN     1,63       24,45     Prix moyen pondéré    

25



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
1390507801  
MINI-THERMOPLONGEUR
  4,000000 UN     2 825,64       11 302,56     Prix moyen pondéré     1545200X01
 
ACTIONNEUR C 100
  11,000000 UN     3 716,01       40 876,06     Prix moyen pondéré    
1545250000  
BLOC MOTEUR ACTIONNEUR
  7,000000 UN     1 067,00       7 468,97     Prix moyen pondéré     1546200001
 
A ENTRETOISE
  69,000000 UN     12,86       887,29     Prix moyen pondéré     1546200002  
PLAQUE FIRME ANODISEE BLE
  10,000000 UN     12,06       120,60     Prix moyen pondéré     1546200X01  
CAPTEUR C240
  10,000000 UN     4 737,46       47 374,60     Prix moyen pondéré    
1546250000  
BLOC MOTEUR CAPTEUR
  1,000000 UN     1 067,00       1 067,00     Prix moyen pondéré     1546700000
 
CHASSIS SUPPORT ANA-CNA
  1,000000 UN     505,00       505,00     Prix moyen pondéré     1547340801  
CABLE D’INTERFACE
  11,000000 UN     35,00       385,00     Prix moyen pondéré     1547340802  
MODULE ACTIONNEUR NUMER
  7,000000 UN     1 075,50       7 528,50     Prix moyen pondéré     1547340902
 
MODULE CAPTEUR NUMERIQU
  7,000000 UN     1 164,90       8 154,30     Prix moyen pondéré     1575500014
 
A TRANSITION PLATE 234
  36,000000 UN     38,42       1 383,12     Prix moyen pondéré     1576307002  
A BUSETTE/THIMBLE
  8,000000 UN     22,40       179,20     Prix moyen pondéré     1576307003  
A CONE DE BOUCHAGE
  240,000000 UN     2,94       705,20     Prix moyen pondéré     1584500004  
B TRANSITION PLATE BILL.290
  20,000000 UN     43,40       868,00     Prix moyen pondéré     1584700007  
B BAGUE HELICOIDALE
  20,000000 UN     112,00       2 240,00     Prix moyen pondéré     1650350801  
PLAQUE REFRACTAIRE 1120x62
  40,000000 UN     47,15       1 886,10     Prix moyen pondéré     190300020  
A SIEGE
  49,000000 UN     21,89       1 072,63     Prix moyen pondéré     212941806  
JOINT DN15
  2,000000 UN     1,01       2,02     Prix moyen pondéré     216517002  
A ROTOR INJECTEUR
  118,000000 UN     138,69       16 365,33     Prix moyen pondéré     216517003
 
A VIS
  110,000000 UN     19,13       2 104,30     Prix moyen pondéré     231200813  
DOUILLES A BILLES
  3,000000 UN     73,00       219,00     Prix moyen pondéré     231200814  
BAGUE D’ETANCHEITE
  8,000000 UN     18,41       147,28     Prix moyen pondéré     232512002  
D BOUCHON CALAGE RESISTO
  17,000000 UN     59,45       1 010,65     Prix moyen pondéré     232512003  
B RONDELLE REFRACTAIRE IN
  18,000000 UN     10,81       194,66     Prix moyen pondéré     232512004  
B RONDELLE REFRACTAIRE SU
  84,000000 UN     8,15       684,61     Prix moyen pondéré     232512005  
B JOINT
  15,000000 UN     1,83       27,52     Prix moyen pondéré     232512901  
B ENSEMBLE DE MISE A LA TE
  4,000000 UN     127,00       508,00     Prix moyen pondéré     246501001  
CLOISON PARTIELLE
  32,000000 UN     123,20       3 942,29     Prix moyen pondéré     246501002  
CLOISON PARTIELLE
  25,000000 UN     112,00       2 800,00     Prix moyen pondéré     246512002  
D BOUCHON CALAGE RESISTO
  30,000000 UN     64,42       1 932,74     Prix moyen pondéré     246512003  
B JOINT
  16,000000 UN     1,30       20,86     Prix moyen pondéré     246512901  
B ENSEMBLE DE MISE A LA TE
  14,000000 UN     111,00       1 554,00     Prix moyen pondéré     258943801  
A JOINT
  7,000000 UN     0,46       3,22     Prix moyen pondéré     267200003  
B DISQUE PYREX
  45,000000 UN     29,00       1 305,00     Prix moyen pondéré     267200005  
B ENTRETOISE ISOLANTE
  27,000000 UN     66,96       1 807,92     Prix moyen pondéré     267200007  
B ENTRETOISE
  20,000000 UN     31,03       620,60     Prix moyen pondéré     267200008  
F BAGUE ISOLANTE MACOR
  31,000000 UN     139,24       4 316,44     Prix moyen pondéré     267200009  
A AXE DE REPRISE
  6,000000 UN     29,60       177,60     Prix moyen pondéré     267200801  
REDUCTEUR
  19,000000 UN     185,83       3 530,76     Prix moyen pondéré    

26



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
359000102  
A GAINE CERAMIQUE LG 1000
  24,000000 UN     314,91       7 557,90     Prix moyen pondéré     359000110  
A RESISTOR U25
  10,000000 UN     310,25       3 102,48     Prix moyen pondéré     359000111  
D BOUCHON CALAGE RESISTO
  13,000000 UN     76,23       990,95     Prix moyen pondéré     359000113  
B PLAQUE FOND DE GAINE
  15,000000 UN     21,69       325,30     Prix moyen pondéré     359000114  
B PLAQUE FOND DE GAINE MC
  15,000000 UN     15,93       238,91     Prix moyen pondéré     359000116  
A GAINE
  54,000000 UN     23,19       1 252,01     Prix moyen pondéré     359000118  
THERMOCOUPLE
  106,000000 UN     17,54       1 859,24     Prix moyen pondéré     359000120  
D DEMI-BOUCHON EQUIPE
  10,000000 UN     60,50       605,03     Prix moyen pondéré     359000122  
A COSSE RESISTOR U38
  15,000000 UN     23,00       345,00     Prix moyen pondéré     359000124  
A COSSE RESISTOR U25
  39,000000 UN     20,00       780,04     Prix moyen pondéré     359000151  
A GAINE CARBURE DE SILICIU
  11,000000 UN     270,60       2 976,60     Prix moyen pondéré     359000152  
A RESISTOR U 38
  18,000000 UN     585,67       10 542,06     Prix moyen pondéré     359000154  
C PLAQUE FOND DE GAINE
  64,000000 UN     15,97       1 021,76     Prix moyen pondéré     359000158  
A GAINE Æ12
  66,000000 UN     42,58       2 810,17     Prix moyen pondéré     359000202  
D COLONNE ALPUR® LG 745MI
  44,000000 UN     302,67       13 317,58     Prix moyen pondéré     359000203  
B COLONNE ALPUR® LG 645MI
  13,000000 UN     254,67       3 310,71     Prix moyen pondéré     359000206  
E VIS GRAPHITE
  147,000000 UN     19,22       2 825,69     Prix moyen pondéré     359000208  
C JOINT GRAPHITE EP 1 mm
  131,000000 UN     0,91       119,21     Prix moyen pondéré     359000212  
B JOINT GRAPHITE EP 3mm
  124,000000 UN     1,44       178,31     Prix moyen pondéré     359000230  
D DEMI-BOUCHON COMPLET
  102,000000 UN     63,96       6 523,92     Prix moyen pondéré     359000251  
E COLONNE ALPUR® LG 1100M
  6,000000 UN     454,28       2 725,67     Prix moyen pondéré     359000252  
B ROTOR ALPUR®
  116,000000 UN     132,88       15 414,23     Prix moyen pondéré     359000302
 
A CLOISON
  19,000000 UN     234,25       4 450,75     Prix moyen pondéré     359000306  
GAINE DIAM 55 LG 1100
  42,000000 UN     33,61       1 411,62     Prix moyen pondéré     359000307  
GAINE DIAM 55 LG 800
  54,000000 UN     37,21       2 009,33     Prix moyen pondéré     359000312  
B DEMI-MANCHON
  5,000000 UN     64,06       320,31     Prix moyen pondéré     359000316  
B BRIDE DE FIXATION GAINE
  3,000000 UN     12,20       36,60     Prix moyen pondéré     359000322  
CLOISON PARTIELLE
  5,000000 UN     105,60       528,00     Prix moyen pondéré     359000500  
A JOINT TRESSE
  3,000000 UN     182,29       546,88     Prix moyen pondéré     359011008  
BRIDE
  2,000000 UN     49,55       99,10     Prix moyen pondéré     359011009  
BARETTE
  2,000000 UN     38,11       76,22     Prix moyen pondéré     359031016  
BOITIER DE FIN DE COURSE S
  4,000000 UN     1,00       4,00     Prix moyen pondéré     359031019  
B POCHETTE DE JOINTS
  3,000000 UN     23,04       69,11     Prix moyen pondéré     359033300  
A RACCORD ROTATIF
  12,000000 UN     176,61       2 119,29     Prix moyen pondéré     359033309  
POCHETTE DE JOINTS
  8,000000 UN     24,82       198,59     Prix moyen pondéré     359060686  
A TRESSE RESISTOR
  50,000000 UN     8,00       400,00     Prix moyen pondéré     359060687  
A TRESSE DE LIAISON
  26,000000 UN     10,00       260,00     Prix moyen pondéré     359060688  
A TRESSE PR RESISTOR
  12,000000 UN     16,00       192,00     Prix moyen pondéré     359060693  
ISOLATEUR + VIS + RONDELLE:
  46,000000 UN     10,46       481,25     Prix moyen pondéré     370501001  
C CLOISON
  19,000000 UN     120,44       2 288,33     Prix moyen pondéré    

27



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
370501002  
A CLOISON D5000
  30,000000 UN     160,90       4 827,14     Prix moyen pondéré     370501003  
B CLOISON
  16,000000 UN     200,20       3 203,20     Prix moyen pondéré     370512901  
A ENSEMBLE DE MISE A LA TE
  11,000000 UN     137,00       1 507,00     Prix moyen pondéré     401501001  
A CLOISON SUPERIEURE
  16,000000 UN     94,25       1 508,00     Prix moyen pondéré     401501002  
B CLOISON INFERIEURE
  9,000000 UN     148,40       1 335,60     Prix moyen pondéré     401512001  
B GAINE SIALON
  2,000000 UN     5 168,42       10 336,83     Prix moyen pondéré     401512002
 
E BOUCHON CALAGE RESISTO
  15,000000 UN     57,71       865,61     Prix moyen pondéré     401512004  
A RONDELLE REFRACTAIRE IN
  15,000000 UN     7,21       108,10     Prix moyen pondéré     401512005  
C PLAQUE FOND DE GAINE
  8,000000 UN     29,31       234,46     Prix moyen pondéré     401512901  
D ENSEMBLE MISE A LA TERRJ
  15,000000 UN     198,00       2 970,00     Prix moyen pondéré     401513001  
DEMI-BRIDE
  1,000000 UN     234,33       234,33     Prix moyen pondéré     401513002  
A DEMI-BRIDE
  2,000000 UN     126,00       252,00     Prix moyen pondéré     410500034  
A ROTOR IRMA® NH
  10,000000 UN     123,04       1 230,44     Prix moyen pondéré     410500041  
C CORPS DE ROTORS IRMA® N
  40,000000 UN     244,00       9 760,00     Prix moyen pondéré     422512001  
B RONDELLE REFRACTAIRE IN
  3,000000 UN     18,09       54,28     Prix moyen pondéré     422512501  
B GAINE THERMOPLONGEUR S
  2,000000 UN     6 617,56       13 235,12     Prix moyen pondéré     425980801
 
CORDON CAPTEUR 10M
  4,000000 UN     291,58       1 166,30     Prix moyen pondéré     426985801  
CORDON ANA LG 10M
  9,000000 UN     396,68       3 570,12     Prix moyen pondéré     426986801  
CORDON ACTIONNEUR LG 201
  3,000000 UN     517,00       1 551,00     Prix moyen pondéré     449504801  
CONE
  5,000000 UN     1,00       5,00     Prix moyen pondéré     452513001  
BRIDE
  3,000000 UN     18,50       55,50     Prix moyen pondéré     452513002  
BRIDE
  4,000000 UN     15,00       60,00     Prix moyen pondéré     486502801  
JOINT
  129,000000 UN     13,41       1 729,89     Prix moyen pondéré     494200001  
A PIGNON SUR POTENTIOMETI
  7,000000 UN     132,00       924,00     Prix moyen pondéré     501504801  
A CONE DE BOUCHAGE
  1 501,000000 UN     2,44       3 667,43     Prix moyen pondéré     516501001  
A CLOISON DECOUPEE
  3,000000 UN     192,00       576,00     Prix moyen pondéré     543200001  
ACCOUPLEMENT POUR MOTEU
  4,000000 UN     40,00       160,00     Prix moyen pondéré     543200499  
A CAPTEUR C240
  4,000000 UN     3 548,93       14 195,70     Prix moyen pondéré     543200801
 
MOTEUR
  71,000000 UN     147,30       10 458,27     Prix moyen pondéré     543220000  
ANNEAU DE GARDE
  1,000000 UN     158,98       158,98     Prix moyen pondéré     543250801  
MOTEUR
  61,000000 UN     166,69       10 168,01     Prix moyen pondéré     543250802  
A REDUCTEUR
  58,000000 UN     280,46       16 266,66     Prix moyen pondéré     550501001  
A CLOISON
  6,000000 UN     240,20       1 441,20     Prix moyen pondéré     550501003  
A CLOISON
  2,000000 UN     1,00       2,00     Prix moyen pondéré     552303801  
BRULEUR TORCHE
  6,000000 UN     229,94       1 379,61     Prix moyen pondéré     552303802  
ROBINET MD EQUERRE
  6,000000 UN     44,34       266,04     Prix moyen pondéré     562501001  
B CLOISON
  6,000000 UN     163,55       981,30     Prix moyen pondéré     562501002  
B CLOISON
  5,000000 UN     147,00       735,00     Prix moyen pondéré     562501003  
B CLOISON
  5,000000 UN     185,20       926,00     Prix moyen pondéré     562512801  
B MINI-THERMOPLONGEUR
  4,000000 UN     2 885,00       11 540,00     Prix moyen pondéré    

28



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
581512801  
A MINI-THERMOPLONGEUR
  2,000000 UN     2 763,60       5 527,20     Prix moyen pondéré     581513002  
A GUIDE MONALITE
  5,000000 UN     58,76       293,80     Prix moyen pondéré     581513003  
B VIS INCONEL
  6,000000 UN     16,80       100,80     Prix moyen pondéré     581528501  
B GAINE SIALON LG 900
  20,000000 UN     350,04       7 000,71     Prix moyen pondéré     581528801  
A TRESSE GARLOCK STYLE 98
  11,000000 UN     21,45       236,00     Prix moyen pondéré     596503829  
“ (BOITE.5)DALLES 1730PPI”””
  1,000000 UN     0,01       0,01     Prix moyen pondéré     638528501  
GAINE SIALON LG 1000
  13,000000 UN     392,13       5 097,69     Prix moyen pondéré     664980801  
CORDON CAPTEUR 15M
  3,000000 UN     495,23       1 485,69     Prix moyen pondéré     664985801  
CORDON ACTIONNEUR 15M
  4,000000 UN     457,98       1 831,93     Prix moyen pondéré     689301806  
BUSETTE EH06393 SN
  12,000000 UN     1,00       12,00     Prix moyen pondéré     689301807  
A QUENOUILLE
  12,000000 UN     1,00       12,00     Prix moyen pondéré     690970801  
A MODULE ACTIONNEUR
  1,000000 UN     1 030,00       1 030,00     Prix moyen pondéré     690970901  
A MODULE CAPTEUR
  5,000000 UN     1 184,60       5 923,02     Prix moyen pondéré     691110801  
“A BILLES ALUMINE 3/4””
  103,000000 UN     86,97       8 957,81     Prix moyen pondéré     691110802  
“A BILLES ALUMINE 1/2””
  103,000000 UN     88,98       9 165,01     Prix moyen pondéré     691110803  
A GRAVIER ALUMINE
  384,000000 UN     29,62       11 373,66     Prix moyen pondéré     693979801  
DETECTEUR DE PROXIMITE M3
  2,000000 UN     33,03       66,06     Prix moyen pondéré     693979803  
A CONNECTEUR COUDE
  4,000000 UN     4,33       17,32     Prix moyen pondéré     693979805  
DETECTEUR PROXIMITE M18
  2,000000 UN     24,09       48,18     Prix moyen pondéré     695110002  
B GRILLE DE FILTRATION
  78,000000 UN     127,57       9 950,84     Prix moyen pondéré     695110003  
B GRILLE DE FILTRATION
  40,000000 UN     116,43       4 657,13     Prix moyen pondéré     695110004  
A PLOT Æ50 LG.100
  138,000000 UN     15,53       2 142,70     Prix moyen pondéré     700500003  
C COLONNE LG 730
  6,000000 UN     69,24       415,44     Prix moyen pondéré     706509001  
JOINT
  8,000000 UN     1,00       8,00     Prix moyen pondéré     708300802  
A RESSORT
  20,000000 UN     11,29       225,80     Prix moyen pondéré     725507001  
A COLONNE TS LG 900
  34,000000 UN     322,07       10 950,38     Prix moyen pondéré     729501001  
B CLOISON
  3,000000 UN     324,45       973,35     Prix moyen pondéré     729501002  
CLOISON
  4,000000 UN     97,25       389,00     Prix moyen pondéré     729503501  
JOINT PNEUMATIQUE
  6,000000 UN     738,40       4 430,39     Prix moyen pondéré     729506901  
B BOUCHON INJECTEUR
  29,000000 UN     99,55       2 886,98     Prix moyen pondéré     729507001  
E COLONNE D’INJECTEUR
  15,000000 UN     4 203,33       63 049,96     Prix moyen pondéré     729507002
 
B ROTOR ALPUR® TS
  27,000000 UN     136,50       3 685,50     Prix moyen pondéré     729507003  
C MANCHON TS
  5,000000 UN     154,27       771,35     Prix moyen pondéré     729507801  
A RONDELLE
  11,000000 UN     2,54       27,95     Prix moyen pondéré     729508501  
A JOINT
  19,000000 UN     44,60       847,32     Prix moyen pondéré     729508801  
A RACCORD ROTATIF
  14,000000 UN     177,00       2 478,00     Prix moyen pondéré     729508802  
A BAGUE BS
  3,000000 UN     10,00       30,00     Prix moyen pondéré     729511901  
A BOUCHON THERMOPLONGE
  10,000000 UN     96,28       962,81     Prix moyen pondéré     729512001  
B BRIDE THERMOPLONGEUR
  7,000000 UN     19,00       133,00     Prix moyen pondéré     729512002  
B JOINT
  21,000000 UN     27,39       575,15     Prix moyen pondéré    

29



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
729512501  
C GAINE THERMOPLONGEUR
  17,000000 UN     6 074,87       103 272,73     Prix moyen pondéré    
729528001  
A BRIDE
  4,000000 UN     74,13       296,50     Prix moyen pondéré     729528501  
B JOINT
  15,000000 UN     11,94       179,06     Prix moyen pondéré     729528901  
LOT DE VISSERIE PRISE TÆ
  4,000000 UN     3,53       14,12     Prix moyen pondéré     735500001  
C COLONNE LG 1500MM
  5,000000 UN     362,00       1 810,01     Prix moyen pondéré     749512801  
B RESISTOR
  4,000000 UN     403,68       1 614,73     Prix moyen pondéré     749512901  
A ENSEMBLE MISE A LA TERRI
  3,000000 UN     208,00       624,00     Prix moyen pondéré     758507001  
A COLONNE ALPUR® LG 765M
  2,000000 UN     339,74       679,47     Prix moyen pondéré     766507001  
A COLONNE LG 1070
  41,000000 UN     429,44       17 607,02     Prix moyen pondéré     766507002  
COLONNE D’INJECTEUR
  11,000000 UN     5 350,77       58 858,52     Prix moyen pondéré     766511901
 
BOUCHON THERMOPLONGEUR
  4,000000 UN     87,55       350,20     Prix moyen pondéré     766512004  
CONTRE BRIDE
  6,000000 UN     22,00       132,00     Prix moyen pondéré     766512005  
A PLAQUE FOND GAINE
  7,000000 UN     69,36       485,49     Prix moyen pondéré     766512007  
E BOUCHON CALAGE RESISTO
  10,000000 UN     71,70       717,02     Prix moyen pondéré     766512008  
COSSE POUR U32
  15,000000 UN     25,00       375,00     Prix moyen pondéré     766512501  
GAINE THERMOPLONGEUR
  10,000000 UN     7 774,29       77 742,92     Prix moyen pondéré     766512801
 
A RESISTOR
  11,000000 UN     442,67       4 869,37     Prix moyen pondéré     766512802  
GAINE ALUMINE DIA 12 LG 125
  8,000000 UN     43,18       345,43     Prix moyen pondéré     766512803  
A JOINT
  5,000000 UN     88,90       444,48     Prix moyen pondéré     766512804  
A JOINT
  6,000000 UN     91,82       550,89     Prix moyen pondéré     766512901  
C ENSEMBLE MISE A LA TERRI
  8,000000 UN     229,00       1 832,00     Prix moyen pondéré     766512902  
BRIDE GAINE THERMOPLONGE
  4,000000 UN     518,00       2 072,00     Prix moyen pondéré     769311007  
A COLLIER
  11,000000 UN     17,26       189,83     Prix moyen pondéré     781512002  
A JOINT POUR BOUCHON RESI
  31,000000 UN     1,89       58,51     Prix moyen pondéré     836503501  
JOINT PNEUMATIQUE
  8,000000 UN     723,13       5 785,00     Prix moyen pondéré     840512001  
A PLAQUE FOND DE GAINE
  9,000000 UN     101,48       913,28     Prix moyen pondéré     840512002  
F BOUCHON CALAGE RESISTO:
  78,000000 UN     62,19       4 850,91     Prix moyen pondéré     840512003  
A TRESSE DE LIAISON
  9,000000 UN     25,76       231,84     Prix moyen pondéré     840512801  
B RESISTOR
  10,000000 UN     445,85       4 458,47     Prix moyen pondéré     840512802  
ATTACHE TRESSE
  8,000000 UN     10,45       83,60     Prix moyen pondéré     850512002  
PATTE DE MISE A LA TERRE
  9,000000 UN     20,00       180,00     Prix moyen pondéré     850512801  
A RESISTOR
  3,000000 UN     425,95       1 277,85     Prix moyen pondéré     850512802  
GAINE ALUMINE DIA 12 LG 110
  39,000000 UN     43,94       1 713,66     Prix moyen pondéré     850512901  
D ENSEMBLE MISE A LA TERRI
  11,000000 UN     213,00       2 343,00     Prix moyen pondéré     850512902  
LOT DE VISSERIE THERM. TS15
  6,000000 UN     7,16       42,96     Prix moyen pondéré     854503501  
A JOINT PNEUMATIQUE
  8,000000 UN     651,00       5 208,00     Prix moyen pondéré     878504001  
D CUVE JETCLEANER®
  1,000000 UN     1 309,95       1 309,95     Prix moyen pondéré     878504002  
D BEC JETCLEANER®
  12,000000 UN     179,14       2 149,68     Prix moyen pondéré     878504003  
D INSERT DRAIN
  24,000000 UN     28,92       694,05     Prix moyen pondéré     878504021  
D BOUCHON DRAIN
  2,000000 UN     29,51       59,02     Prix moyen pondéré    

30



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation Ecart non absorbé  
878506005  
D AIGUILLE DE DEBOUCHAGE
  31,000000 UN     70,00       2 170,00     Prix moyen pondéré     878990000  
B KIT ISOLATION GOULOTTE E
  6,000000 UN     1 062,97       6 377,82     Prix moyen pondéré     891350501  
LEVRE INTERMEDIAIRE SN
  2,000000 UN     1,00       2,00     Prix moyen pondéré     891351501  
LEVRE INTERMEDIAIRE SN
  2,000000 UN     1,00       2,00     Prix moyen pondéré     891351801  
PLAQUE Ml 1500X1200X38.1 S
  1,000000 UN     1,00       1,00     Prix moyen pondéré     900507001  
JOINT GRAPHITE
  104,000000 UN     16,35       1 700,40     Prix moyen pondéré     908301004  
B QUENOUILLE
  21,000000 UN     10,50       220,50     Prix moyen pondéré     908301501  
BRAS PORTE QUENOUILLE
  13,000000 UN     381,20       4 955,56     Prix moyen pondéré     908509802  
POCHETTE DE JOINTS BOITIE
  1,000000 UN     1,00       1,00     Prix moyen pondéré     917517001  
JOINT GRAPHITE
  44,000000 UN     10,10       444,40     Prix moyen pondéré     927801502  
VERIN CHARIOT BOBINE
  1,000000 UN     1,00       1,00     Prix moyen pondéré     931514501  
CONE
  10,000000 UN     27,50       275,00     Prix moyen pondéré     955526501  
JOINT
  4,000000 UN     832,56       3 330,24     Prix moyen pondéré     962412001  
C PLAQUE CE 120X230MM
  15,000000 UN     8,40       126,00     Prix moyen pondéré     962412002  
C PLAQUE CE 130X70MM
  39,000000 UN     7,82       305,12     Prix moyen pondéré     962412003  
B PLAQUE DE FIRME 100X115M
  20,000000 UN     8,07       161,40     Prix moyen pondéré     962412004  
B PLAQUE DE FIRME 200X230M
  14,000000 UN     9,00       126,00     Prix moyen pondéré     962412005  
B PLAQUE DE FIRME 300X345M
  30,000000 UN     15,10       453,00     Prix moyen pondéré     962412006  
B PLAQUE DE FIRME 400X460M
  10,000000 UN     32,68       326,80     Prix moyen pondéré     962412007  
B PLAQUE DE FIRME 600X690M
  8,000000 UN     62,09       496,72     Prix moyen pondéré     971110003  
A PLOT M1A
  79,000000 UN     22,24       1 757,07     Prix moyen pondéré     971510504  
A GAINE LG.400 MM
  15,000000 UN     164,45       2 466,70     Prix moyen pondéré     990121802  
HUILE LINGOTIERES 20L
  1,000000 UN     0,01       0,01     Prix moyen pondéré     A287412001  
PLAQUE N° MACHINE
  79,000000 UN     3,73       294,67     Prix moyen pondéré    
ACTIONNEURTESTLEAS  
ACTIONNEUR CONFIG MODU
  1,000000 UN     3 581,72       3 581,72     Prix moyen pondéré     CABLEREF  
NOV/LRS Cable externe de ré
  1,000000 UN     66,30       66,30     Prix moyen pondéré     CAPTEURTESTLEAS  
CAPTEUR POUR CONFIG MOD
  1,000000 UN     3 752,74       3 752,74     Prix moyen pondéré     CHIPPIS  
CHIPPIS
  1,000000 UN     21 275,12       21 275,12     Prix moyen pondéré    
CORDONANATESTLEAS  
CORDON ANA20M TEST LEAS
  1,000000 UN     0,01       0,01     Prix moyen pondéré     CORDONCNATESTLEAS  
CORDON CAPTEUR20M TEST:
  1,000000 UN     417,00       417,00     Prix moyen pondéré     E0000292  
Circuit Intégré Logique LS
  2,000000 UN     0,65       1,30     Prix moyen pondéré     E0001004  
Circuit Intégré Analogique
  30,000000 UN     1,69       50,70     Prix moyen pondéré     E0001866  
Circuit Intégré Logique HCM
  14,000000 UN     0,55       7,70     Prix moyen pondéré     E0002277  
Gaine Rilsan Ỳ 6 Noire
  10,000000 UN     3,48       34,80     Prix moyen pondéré     E0002767  
Circuit Intégré Analogique
  41,000000 UN     1,11       45,51     Prix moyen pondéré     E0003072  
Cable Coaxial 75Û KX 25
  12,000000 UN     0,85       10,20     Prix moyen pondéré     E0003562  
Circuit Intégré Logique CMO
  31,000000 UN     0,91       28,21     Prix moyen pondéré     E0003588  
Circuit Intégré Analogique
  40,000000 UN     11,60       464,00     Prix moyen pondéré     E0007442  
Con.Bar.     CONTACT M
  682,000000 UN     0,35       238,70     Prix moyen pondéré     E0007546  
Con.Bar.     CONTACT F
  728,000000 UN     0,25       182,00     Prix moyen pondéré    

31



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé E0014408
 
Presse Etoupe Coude avec br
  33,000000 UN     24,05       793,65     Prix moyen pondéré     E0014414  
Presse Etoupe Raccord Filet
  62,000000 UN     25,43       1 576,66     Prix moyen pondéré     E0014415  
Con.HE301B 12Pts Male 06A
  18,000000 UN     12,71       228,78     Prix moyen pondéré     E0014423  
Con.CIRC 6Pts Fic.Fem.
  15,000000 UN     50,00       750,00     Prix moyen pondéré     E0014424  
Con.CIRC 8Pts Fic.Fem.
  5,000000 UN     34,25       171,25     Prix moyen pondéré     E0014425  
Con.CIRC            Raccord Droi
  5,000000 UN     15,05       75,25     Prix moyen pondéré     E0014426  
Con.CIRC            Raccord Droi
  10,000000 UN     9,47       94,70     Prix moyen pondéré     E0014428  
Presse Etoupe Douille Serre
  10,000000 UN     9,11       91,10     Prix moyen pondéré     E0014438  
Circuit Intégré Analogique
  12,000000 UN     15,47       185,64     Prix moyen pondéré     E0014439  
Circuit Intégré Analogique
  16,000000 UN     8,46       135,36     Prix moyen pondéré     E0014440  
Circuit Intégré Memoire EPR
  2,000000 UN     8,30       16,60     Prix moyen pondéré     E0014444  
NOV/LRS-COMMANDE CI DF
  20,000000 UN     24,00       480,00     Prix moyen pondéré     E0014447  
Alimentation CI Convertisse
  16,000000 UN     12,12       193,92     Prix moyen pondéré     E0014459  
Circuit Intégré OPTO
  1 262,000000 UN     0,33       416,46     Prix moyen pondéré     E0014462  
Circuit Intégré Logique Pro
  15,000000 UN     12,00       180,00     Prix moyen pondéré     E0014470  
NOV/MLC CI ASM DF TM VE 1
  31,000000 UN     26,85       832,35     Prix moyen pondéré     E0014473  
Interrupteur FIN DE COURSE
  17,000000 UN     11,05       187,85     Prix moyen pondéré     E0014474  
Con.CIRC 6Pts Emb.Male
  15,000000 UN     9,50       142,50     Prix moyen pondéré     E0014475  
Con.CIRC 8Pts Emb.Male
  15,000000 UN     15,38       230,70     Prix moyen pondéré     E0014578  
NOV/LRS-RALLONGE CI SF+V
  1,000000 UN     9,60       9,60     Prix moyen pondéré     FERRITE  
KIT POT FERRITE EPCOS
  300,000000 UN     7,00       2 100,00     Prix moyen pondéré     LIAISONANCGEN
 
carte de liaision ancienne
  1,000000 UN     1,00       1,00     Prix moyen pondéré     M0014419  
P/H Vis Creuse M14xl.5
  20,000000 UN     1,33       26,60     Prix moyen pondéré     M0014421  
Vérin UNI PUSH COMPAKT JU
  4,000000 UN     822,12       3 288,48     Prix moyen pondéré     M0014469  
NOV/MLC FAV CI ASM Usinage
  2,000000 UN     61,00       122,00     Prix moyen pondéré     M0014478  
P/H Bride de Serrage
  60,000000 UN     1,04       62,40     Prix moyen pondéré     M0014479  
P/H Soufflet
  4,000000 UN     58,60       234,40     Prix moyen pondéré     N0000001  
NOV/MLC Roulement
  11,000000 UN     6,50       71,50     Prix moyen pondéré     N0000002  
NOV/MLC Vis sans Fin sans b
  3,000000 UN     201,60       604,80     Prix moyen pondéré     N0000003  
NOV/MLC Bras nouvelle génér
  2,000000 UN     91,16       182,32     Prix moyen pondéré     N0000004  
NOV/MLC Bras ancienne génér
  14,000000 UN     8,00       112,00     Prix moyen pondéré     N0000005  
NOV/MLC Fixation Buses
  3,000000 UN     55,25       165,75     Prix moyen pondéré     N0000006  
NOV/MLC Courroie lg.90
  15,000000 UN     6,50       97,50     Prix moyen pondéré     N0000007  
NOV/MLC Poulie
  22,000000 UN     8,28       182,16     Prix moyen pondéré     N0000009  
NOV/MLC Soufflet
  25,000000 UN     8,84       221,00     Prix moyen pondéré     N0000010  
NOV/MLC Vis sans Fin avec b
  1,000000 UN     201,66       201,66     Prix moyen pondéré     N0000016  
NOV/LRS Alimentation Gossen
  2,000000 UN     193,30       386,60     Prix moyen pondéré     N0000017  
NOV/LRS Rallonge avec écran
  1,000000 UN     90,00       90,00     Prix moyen pondéré     N0000018  
NOV/MLC Boite bleue + cordo
  1,000000 UN     10,00       10,00     Prix moyen pondéré     N0000019  
NOV/MLC Rack Test + 2 cable
  1,000000 UN     386,70       386,70     Prix moyen pondéré    

32



--------------------------------------------------------------------------------



 



         
STOCK12G
            Etat stocks valorisés global   10/12/2010
PRODUCTION;lyonservnovel01;180
      11:14:37
 
  Société : PAE Novelis PAE S.A.S.    

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé N0000020
 
NOV/LRS Jeu cales
  1,000000 UN     50,00       50,00     Prix moyen pondéré     N0000021  
NOV/MLC ACTIONNEUR REFE
  1,000000 UN     2 822,00       2 822,00     Prix moyen pondéré     N0000022  
MICRO-EPSILON Ecran
  3,000000 UN     55,25       165,75     Prix moyen pondéré     N0000028  
THERMOCOUPLE
  40,000000 UN     5,40       216,00     Prix moyen pondéré     N0000029  
P/H Presse Etoupe Raccord E
  12,000000 UN     4,04       48,48     Prix moyen pondéré     N0000031  
Con.HE301B 12Pts Fem. 14-12
  24,000000 UN     12,40       297,60     Prix moyen pondéré     N0000035  
NOV/MLC Carte Equipée ASM
  7,000000 UN     463,50       3 244,50     Prix moyen pondéré     N0000038  
NOV/LRS Support de Test pou
  1,000000 UN     685,00       685,00     Prix moyen pondéré     N0000039  
NOV/LRS Capteur Assemblé
  1,000000 UN     1 481,07       1 481,07     Prix moyen pondéré     N0000041  
NOV/LRS Cordon Pneumatique
  11,000000 UN     95,00       1 045,00     Prix moyen pondéré     N0000042  
NOV/MLC Actionneur MECANIC
  5,000000 UN     1 640,50       8 202,50     Prix moyen pondéré     N0014437  
Radiateur 1° c/W/100mm
  4,000000 UN     32,50       130,00     Prix moyen pondéré     N0014477  
NOV/LRS Cartes+Téte de Mesu
  7,000000 UN     3 007,70       21 053,90     Prix moyen pondéré     N0014485  
NOV/LRS Capteur Ensemble Mé
  12,000000 UN     1 502,96       18 035,52     Prix moyen pondéré     S0000021
 
NOV/MLC ACTIONNEUR
  5,000000 UN     2 450,00       12 250,00     Prix moyen pondéré     S0000034  
NOV/LRS Cable Externe
  4,000000 UN     242,94       971,76     Prix moyen pondéré     S0000036  
NOV/LRS-LIAISON Nlle Génér
  10,000000 UN     232,04       2 320,40     Prix moyen pondéré     S0000037  
NOV/LRS-COMMANDE CARTE
  9,000000 UN     590,20       5 311,80     Prix moyen pondéré     S0000040  
NOV/MLC Cordon 6pts
  5,000000 UN     133,00       665,00     Prix moyen pondéré     S0000047  
NOV/LRS-RALLONGE CARTE I
  27,000000 UN     39,50       1 066,50     Prix moyen pondéré     S0000048  
NOV/MLC Cordon 8pts
  5,000000 UN     144,30       721,50     Prix moyen pondéré    

     
          Catégorie: C3
  ARTICLE SANS REAPPRO.

                                      Article   Désignation   Quantité US    
Prix unitaire     Montant EUR     Mode valorisation   Ecart non absorbé
MODULEANATESTLEAS  
MODULE ACTIONNEUR TEST
  1,000000 UN     1 075,50       1 075,50     Prix moyen pondéré    
MODULECNATESTLEAS  
MODULE CAPTEUR TEST LEA
  1,000000 UN     1 164,90       1 164,90     Prix moyen pondéré     Total site:
STO  
 
  12 358,00 UN             1 180 175,08     EUR       Total Société: PAE  
 
  16 063,00 UN             1 285 853,46     EUR      

33



--------------------------------------------------------------------------------



 



INVENTORY LOCATED AT CUSTOMERS’ PREMISES

                                              PLEDGED INVENTORY AT
SUBCONTRACTORS AS OF 10/12/2010 N° ARTICLE   DESIGNATION   QTY   PMP   AMOUNT  
LOCALISATION 000100026  
A PLAQUE DE POIDS 110 X 60
    6,000000       10,06       60,36       100084   000100026  
A PLAQUE DE POIDS 110 X 60
    2,000000       10,06       20,12       100084   000100027  
A PLAQUE DE VITESSE 110 X 60
    4,000000       13,57       54,28       100084   000100027  
A PLAQUE DE VITESSE 110 X 60
    2,000000       13,57       27,14       100084   000100027  
A PLAQUE DE VITESSE 110 X 60
    1,000000       13,57       13,57       100084   000100028  
A PLAQUE ALU. LIQUIDE 160 X
    2,000000       17,00       34,00       100084   000100028  
A P LAQUE ALU. LIQUIDE 160 X
    1,000000       17,00       17,00       100084   000100037  
PLAQUE SENS DE ROTATION
    4,000000       17,00       68,00       100084   000100037  
PLAQUE SENS DE ROTATION
    2,000000       17,00       34,00       100084   000100037  
PLAQUE SENS DE ROTATION
    1,000000       17,00       17,00       100084   1029910801  
SILENCIEUX
    1,000000       4,35       4,35       100084   1033526000  
TOLERIE COUVERCLE TS15
    1,000000       2 217,92       2 217,92       100084   1046910801  
ELECTROVANNE POUR DISTRIBUT
    2,000000       78,23       156,46       100084   1046910802  
A DISTRIBUTEUR ELECTRO PNEUMA
    2,000000       76,33       152,66       100084   1064910801  
“A DISTRIBUTEUR 5/2 — G 1/2””
    1,000000       74,05       74,05       100084   1064910804  
FILTRE
    1,000000       35,11       35,11       100084   1647503A01  
MECA TOLERIE CUVE
    1,000000       4 172,69       4 172,69       100084   1647526000  
TOLERIE COUVERCLE
    1,000000       2 418,41       2 418,41       100084   1648503A01  
MECA TOLERIE CUVE
    1,000000       4 172,69       4 172,69       100084   1648526000  
TOLERIE COUVERCLE
    1,000000       2 418,41       2 418,41       100084   1649503A01  
MECA TOLERIE CUVE
    1,000000       4 724,04       4 724,04       100084   1649526000  
TOLERIE COUVERCLE
    1,000000       2 568,77       2 568,77       100084   1652503A01  
MECA TOLERIE CUVE
    1,000000       3 922,08       3 922,08       100084   216517002  
A ROTOR INJECTEUR
    1,000000       138,68       138,68       100084   216517003  
A VIS
    1,000000       19,13       19,13       100084   340945805  
C ROBINET + VOLANT
    1,000000       68,00       68,00       100084   359000118  
THERMOCOUPLE
    2,000000       17,54       35,08       100084   359000208  
C JOINT GRAPHITE EP 1 mm
    1,000000       0,91       0,91       100084   359000302  
A CLOISON
    2,000000       234,25       468,50       100084   359000302  
A CLOISON
    1,000000       234,25       234,25       100084   359033100  
A ROBINET DE MANOMETRE
    1,000000       600,11       600,11       100084   359060687  
A TRESSE DE LIAISON
    2,000000       10,00       20,00       100084   401501001  
A CLOISON SUPERIEURE
    1,000000       94,25       94,25       100084   401501002  
B CLOISON INFERIEURE
    2,000000       148,40       296,80       100084   419910828  
A VANNE DE REGLAGE FIN
    1,000000       138,69       138,69       100084   486502801  
JOINT
    1,000000       13,41       13,41       100084   501504801  
A CONE DE BOUCHAGE
    12,000000       2,42       29,07       100084   580551810  
A SILENCIEUX
    4,000000       1,78       7,12       100084   581528501  
B GAINE SIALON LG 900
    1,000000       352,50       352,50       100084   638503802  
TUBE DE COLLE
    4,000000       15,70       62,80       100084   638503802  
TUBE DE COLLE
    4,000000       15,70       62,80       100084   718910804  
PRESSOSTAT NAUTILUS
    2,000000       83,14       166,27       100084   718910804  
PRESSOSTAT NAUTILUS
    1,000000       58,71       58,71       100084   718910805  
PRESSOSTAT
    2,000000       76,67       153,34       100084   725507001  
A COLONNE TS LG 900
    1,000000       322,07       322,07       100084   725910805  
G ROBINET + ACTIONNEUR
    2,000000       339,00       678,00       100084   729503501  
JOINT PNEUMATIQUE
    2,000000       738,40       1 476,80       100084   729506901  
B BOUCHON INJECTEUR
    1,000000       97,76       97,76       100084   729508501  
A JOINT
    2,000000       44,58       89,16       100084   729511901  
A BOUCHON THERMOPLONGEUR
    1,000000       96,21       96,21       100084   729512001  
B BRIDE THERMOPLONGEUR
    1,000000       19,00       19,00       100084   729512002  
B JOINT
    1,000000       27,37       27,37       100084   729512501  
C GAINE THERMOPLONGEUR
    1,000000       6 179,63       6 179,63       100084   748910802  
“B EMBASE G1/2””
    2,000000       17,73       35,46       100084   748910802  
“B EMBASE G1/2””
    1,000000       50,95       50,95       100084   748913802  
A BOUCHON 6 PANS
    4,000000       3,35       13,40       100084   748913802  
A BOUCHON 6 PANS
    2,000000       3,35       6,70       100084   748913802  
A BOUCHON 6 PANS
    2,000000       3,35       6,70       100084   758910803  
A DETENDEUR ARGON
    1,000000       160,80       160,80       100084   765910803  
A REGULATEUR
    1,000000       29,74       29,74       100084   781512002  
A JOINT POUR BOUCHON RESISTOR
    4,000000       1,89       7,55       100084   828910807  
MANOMETRE Ø 63
    2,000000       55,30       110,60       100084   828910809  
MANOMETRE Ø 63
    1,000000       185,00       185,00       100084   828910810  
A VANNE A POINTEAU INOX
    1,000000       92,95       92,95       100084   828910811  
CLAPET ANTI-RETOUR
    1,000000       98,85       98,85       100084   836503501  
JOINT PNEUMATIQUE
    1,000000       630,00       630,00       100084   836910801  
D DEBIMETRE ARGON
    1,000000       703,07       703,07       100084   836971801  
A MOTEUR ASYNCHRONE TRIPHASE
    4,000000       170,00       680,00       100084   836971801  
A MOTEUR ASYNCHRONE TRIPHASE
    1,000000       170,00       170,00       100084   840512001  
A PLAQUE FOND DE GAINE
    1,000000       98,10       98,10       100084   840512002  
F BOUCHON CALAGE RESISTOR
    1,000000       61,22       61,22       100084   840512003  
A TRESSE DE LIAISON
    1,000000       25,76       25,76       100084   840512802  
ATTACHE TRESSE
    4,000000       10,45       41,80       100084   850512002  
PATTE DE MISE A LA TERRE
    1,000000       20,00       20,00       100084   850512801  
A RESISTOR
    2,000000       425,95       851,90       100084   850512802  
GAINE ALUMINE DIA 12 LG 110
    1,000000       43,94       43,94       100084  

34



--------------------------------------------------------------------------------



 



                                              PLEDGED INVENTORY AT
SUBCONTRACTORS AS OF 10/12/2010 N° ARTICLE   DESIGNATION   QTY   PMP   AMOUNT  
LOCALISATION 850512901   D ENSEMBLE MISE A LA TERRE     1,000000       213,00  
    213,00       100084   850512902   LOT DE VISSERIE THERM. TS15     1,000000  
    8,60       8,60       100084   854503501   A JOINT PNEUMATIQUE     1,000000
      651,00       651,00       100084   866910801   RELAIS DOUBLE     1,000000
      139,00       139,00       100084   900507001   JOINT GRAPHITE     1,000000
      16,35       16,35       100084   947910802   D ROBINET V16-DN15    
1,000000       318,50       318,50       100084   962412001   C PLAQUE CE
120X230MM     2,000000       8,40       16,80       100084   962412001   C
PLAQUE CE 120X230MM     1,000000       8,40       8,40       100084   962412003
  B PLAQUE DE FIRME 100X115MM     8,000000       8,07       64,56       100084  
962412003   B PLAQUE DEFIRME 100X115MM     4,000000       8,07       32,28      
100084   962412004   B PLAQUE DE FIRME 200X230MM     2,000000       9,00      
18,00       100084   962412004   B PLAQUE DE FIRME 200X230MM     1,000000      
9,00       9,00       100084   VRA8422   JETCLEANER® DE STOCK     1,000000      
26 090,49       26 090,49       100084                             71 100,01    
Total 100084 1546200001   A ENTRETOISE     16,000000       12,10       193,64  
    100161   1546200002   PLAQUE FIRME ANODISEE BLEU     8,000000       12,06  
    96,48       100161   1546250000        BLOC MOTEUR CAPTEUR     2,000000    
  1 067,00       2 133,99       100161   1547340802   MODULE ACTIONNEUR
NUMERIQUE     1,000000       1 075,50       1 075,50       100161   1547340902  
MODULE CAPTEUR NUMERIQUE     4,000000       1 199,78       4 799,10       100161
  267200005   B ENTRETOISE ISOLANTE     1,000000       66,96       66,96      
100161   267200008   F BAGUE ISOLANTE MACOR     1,000000       139,24      
139,24       100161   359000208   C JOINT GRAPHITE EP 1 mm     2,000000      
0,91       1,82       100161   543250801   MOTEUR     6,000000       164,83    
  989,01       100161   543250802   A REDUCTEUR     6,000000       283,54      
1 701,24       100161   729507002   B ROTOR ALPUR® TS     2,000000       136,50
      273,00       100161   729507004   A VIS ALPUR® TS     2,000000       19,39
      38,78       100161   962412002   C PLAQUE CE 130X70MM     8,000000      
7,83       62,66       100161                             11 571,42    
Total 100161 1498810A02   MANDRIN APPRO MATIERE     2,000000       23 370,00    
  46 740,00       100666                             46 740,00    
Total 100666 000100026   A PLAQUE DE POIDS 110 X 60     1,000000       10,06    
  10,06       103137   1322503801   MASTIC ISOLANT     6,000000       40,88    
  245,29       103137   1398404804   FILET RAPPORTE     1 194,000000       2,46
      2 936,62       103137   1489526802   EPINGLE D’AXE     6,000000      
11,25       67,50       103137   1575500001   H USINAGE LING COUV DIAM 234    
15,000000       425,33       6 380,00       103137   1575500005   EQUILIBREUR DE
DEBIT     152,000000       5,40       820,80       103137   1575500011   BAGUE
HELICOIDALE 234     56,000000       90,59       5 073,01       103137  
1575500016   TRANSITION PLATE 234     7,000000       45,20       316,40      
103137   1575500017   TRANSITION PLATE 234     7,000000       45,20       316,40
      103137   1575500023   A BAGUE HELICOIDALE     5,000000       163,20      
816,00       103137   1575500077   A RONDELLE DE SERRAGE     2,000000      
195,00       390,00       103137   1575500078   TRANSITION PLATE     5,000000  
    60,10       300,50       103137   1575500082   B LINGOTIERE PARTIE SUPERIEUR
    2,000000       983,75       1 967,50       103137   1575500083   BAFFLE    
2,000000       90,00       180,00       103137   1575500503   LOT DE 30 JOINTS
EPDM     61,000000       12,14       740,80       103137   1575500801   JOINT
TORIQUE     27,000000       0,33       8,90       103137   1575500804   JOINT
TORIQUE     33,000000       6,00       197,99       103137   1575500805   A LOT
DE 20 BOUCHONS     14,000000       3,00       42,00       103137   1575500806  
LOT DE 10 INSERTS TARAUDES     12,000000       25,10       301,20       103137  
1575500810   COLLE     2,000000       36,38       72,76       103137  
1575510801   JOINT TORIQUE     38,000000       1,00       38,00       103137  
1575510802   JOINT TORIQUE     33,000000       2,10       69,30       103137  
1575510803   FILET RAPPORTE     304,000000       2,72       826,88       103137
  1575510806   LOT DE 10 BOUCHONS LAITON     22,000000       36,30       798,60
      103137   1575510809   LOT DE 50 JOINTS CUIVRE     6,000000       24,00    
  144,00       103137   1576110004   GABARIT DECOUPE     1,000000       7,00    
  7,00       103137   1576307001   ELEMENT REFRACTAIRE DE TABL     18,000000    
  414,00       7 452,00       103137   1576307501   A GARNISSAGE WDS    
1,000000       2 485,00       2485,00       103137   1576307502   A PANNEAU
GARNISSAGE     1,000000       2 797,38       2 797,38       103137   1576307801
  FIBRES REFRACTAIRES     4,000000       101,72       406,87       103137  
1576307802   JOINT TRESSE DIAM 6     1,000000       227,00       227,00      
103137   1576307805   SCOTCH ALUMINISE     1,000000       30,00       30,00    
  103137   1576307A01   B PRESTATION GARNISSAGE     1,000000       885,00      
885,00       103137   1576309008   A BARRAGE     1,000000       66,60      
66,60       103137   1576309801   B PAPIER FIBRES REFRACTAIRES     4,000000    
  409,62       1 638,47       103137   1576310002   A ELEMENT REFRACTAIRE BEC  
  2,000000       315,00       630,00       103137   1576310003   ETRIER    
4,000000       80,00       320,00       103137   1576310004   BARRAGE    
4,000000       53,44       213,76       103137   1576315017   B AXE TENDEUR    
20,000000       25,00       500,00       103137   1576315018   A PLAT D’APPUI  
  20,000000       15,20       304,00       103137   1576315804   A BANDE 40 x 5
    1,000000       117,50       117,50       103137   1576315A0X   J MECANIQUE
BARRAGE     1,000000       5 749,00       5 749,00       103137   1576410808  
PRESSOSTAT ELECTROMECANIQUE     1,000000       103,36       103,36       103137
  1584307005   PLAQUE     4,000000       87,38       349,52       103137  
1584308011   BUSETTE / THIMBLE     50,000000       42,53       2 126,43      
103137   1584309801   VIS H     20,000000       0,25       5,00       103137  
1584310003   BARRAGE MONALITE     2,000000       92,23       184,47       103137
  1584310006   ETRIER     2,000000       87,50       175,00       103137  
1584310019   BARRAGE     10,000000       30,80       308,00       103137  

35



--------------------------------------------------------------------------------



 



                                              PLEDGED INVENTORY AT
SUBCONTRACTORS AS OF 10/12/2010 N° ARTICLE   DESIGNATION   QTY   PMP   AMOUNT  
LOCALISATION 1584310501   GARNISSAGE WDS     2,000000       348,50       697,00
      103137   1584310502   GARNISSAGE     2,000000       199,48       398,96  
    103137   1584315024   ISOLANT BOARD     2,000000       29,64       59,28    
  103137   1584315051   A BARRAGE MONALITE     56,000000       27,70       1
551,39       103137   1584403001   E MODIF. SUPPORT FAUX FOND     1,000000      
1 4005,00       1 4005,00       103137   1584410020   A COLLIER DE SERRAGE    
20,000000       14,50       290,00       103137   1584410030   TAQUET    
56,000000       27,00       1 512,00       103137   1584410031   PATIN    
61,000000       4,20       256,20       103137   1584410A02   TUYAUTAGE HUILE
TABLE 290     1,000000       3 525,00       3 525,00       103137   1584410A03  
MODIFICATIONS TABLE COULEE     1,000000       12 843,00       12 843,00      
103137   1584411000   ECHANTILLON TABLECOULEE 290     1,000000       1 882,00  
    1 882,00       103137   1584500001   C USINAGE LING. COUV. 290     8,000000
      450,38       3 603,00       103137   1584500007   A BAGUE HELICOIDALE 290
    40,000000       99,75       3 989,88       103137   1584500012   TRANSITION
PLATE     5,000000       44,92       224,60       103137   1584500013  
TRANSATION PLATE     5,000000       44,92       224,60       103137   1584500020
  A BRIDE ELASTIQUE     25,000000       200,80       5 020,00       103137  
1584500021   CALE     25,000000       30,80       770,00       103137  
1584500030   C TRANSITION PLATE     30,000000       77,78       2 333,42      
103137   1584500031   LINGOTIERE PARTIESUPERIEURE     20,000000       105,60    
  2 112,00       103137   1584500032   B LINGOTIERE COUVERCLE     20,000000    
  32,00       640,00       103137   1584500033   BAFFLE     20,000000      
22,00       440,00       103137   1584500801   JOINT TORIQUE     5,000000      
4,32       21,60       103137   1584500802   JOINT TORIQUE     22,000000      
10,50       231,09       103137   1584500803   BOUCHON POUR TUBE ROND    
40,000000       0,20       8,00       103137   1584500805   LOT DE 100 JOINTS
TORIQUES     2,000000       9,33       18,66       103137   1584700004   A
RONDELLE DE SERRAGE     20,000000       175,00       3 500,00       103137  
1584700007   B BAGUE HELICOIDALE     30,000000       112,00       3 360,00      
103137   1654307002  
BUSETTE / THIMBLE
    83,000000       42,19       3 501,55       103137   1654307003   BARRAGE
MONALITE     4,000000       52,00       208,00       103137   1654307004  
ETRIER     4,000000       90,00       360,00       103137   1654310001   ELEMENT
REFRACTAIRE     2,000000       651,99       1 303,98       103137   1654310501  
GARNISSAGE WDS     4,000000       28,00       112,00       103137   1654310502  
GARNISSAGE BOARD     4,000000       21,22       84,88       103137   1654310503
  JOINT PAPER     4,000000       28,67       114,68       103137   1654403000  
SUPPORT FAUX FOND 234     1,000000       15 850,00       15 850,00       103137
  1654407A01   FAB. TOLERIE BAC     2,000000       935,00       1 870,00      
103137   1654410A01   FAB. TABLE DE COULEE     1,000000       37 775,00       37
775,00       103137   1654500014  
TRANSITION PLATE
    33,000000       72,50       2392,50       103137   1654500503  
JOINT EPDM
    40,000000       6,98       279,20       103137   562527801   A PAPIER FIBRE
REFRACTAIRE     5,000000       189,66       948,30       103137  
61/1200/350/150  
6061D DIM DS ARTICLE MM
    5,000000       0,10       0,50       103137   61/880/370/150  
6061 DIM DS ARTICLE MM
    1,000000       0,10       0,10       103137   61T6/2500/520/150   AL 6061 T6
DIM DS ARTICLE     2,000000       1888,56       3 777,12       103137  
742506801   A JOINT TRESSE     1,000000       146,96       146,96       103137  
962412003   B PLAQUE DE FIRME 100X115MM     16,000000       8,07       129,13  
    103137   962412004   B PLAQUE DE FIRME 200X230MM     2,000000       9,00    
  18,00       103137   DECOUPEALU8622  
DECOUPE BLOC ALU 8622
    5,000000       69,00       345,00       103137                            
182875,44    
Total 103137 1029910801   SILENCIEUX     2,000000       4,35       8,70      
104246   1029910801   SILENCIEUX     1,000000       4,35       4,35       104246
  1064910801   “A DISTRIBUTEUR 5/2 - G 1/2””     2,000000       74,05      
148,10       104246   1064910801   “A DISTRIBUTEUR 5/2 - G 1/2””     1,000000  
    74,05       74,05       104246   1064910802   C DISTRIBUTEUR 3/2-5/2- G 1/4
    10,000000       78,49       784,90       104246   1064910802   C
DISTRIBUTEUR 3/2-5/2- G 1/4     5,000000       78,49       392,45       104246  
1064910803   ELECTROVANNE PR DISTRIBUTEU     4,000000       54,15       216,60  
    104246   1064910803   ELECTROVANNE PR DISTRIBUTEU     2,000000       37,63  
    75,26       104246   1064910804   FILTRE     2,000000       35,11      
70,22       104246   1064910804   FILTRE     1,000000       35,11       35,11  
    104246   1064910809   MANOMETRE     2,000000       185,00       370,00      
104246   1064910809   MANOMETRE     1,000000       185,00       185,00      
104246   1647910801   A DEBITMETRE ARGON+5%CHLORE     4,000000       511,25    
  2 045,00       104246   1647910801   A DEBITMETRE ARGON+5%CHLORE     2,000000
      511,25       1 022,50       104246   1653910801   DETECTEUR/TRANSMETTEUR  
  2,000000       1 184,70       2 369,40       104246   1653910801  
DETECTEUR/TRANSMETTEUR     1,000000       1 184,70       1 184,70       104246  
1653910802   SUPPORT POLYTRON     2,000000       47,90       95,80       104246
  1653910802   SUPPORT POLYTRON     1,000000       47,90       47,90      
104246   1653910803   CAPTEUR CHLORE     2,000000       547,20       1 094,40  
    104246   1653910803   CAPTEUR CHLORE     1,000000       547,20       547,20
      104246   1653910804   MODULE TEST CAPTEUR     2,000000       88,20      
176,40       104246   1653910804   MODULE TEST CAPTEUR     1,000000       88,20
      88,20       104246   1653910805   CERTIFICAT DE CALIBRATION     2,000000  
    30,00       60,00       104246   1653910805   CERTIFICAT DE CALIBRATION    
1,000000       62,00       62,00       104246   340945805   C ROBINET + VOLANT  
  4,000000       68,00       272,00       104246   340945805   C ROBINET +
VOLANT     2,000000       68,00       136,00       104246   359033100   A
ROBINET DE MANOMETRE     2,000000       20,54       41,08       104246  
359033100   A ROBINET DE MANOMETRE     1,000000       17,04       17,04      
104246   371910801   A RELAIS POUR DEBITMETRE     4,000000       90,00      
360,00       104246   371910801   A RELAIS POUR DEBITMETRE     2,000000      
90,00       180,00       104246   419910828   A VANNE DE REGLAGE FIN    
4,000000       138,69       554,76       104246  

36



--------------------------------------------------------------------------------



 



                                              PLEDGED INVENTORY AT
SUBCONTRACTORS AS OF 10/12/2010 N° ARTICLE   DESIGNATION   QTY   PMP   AMOUNT  
LOCALISATION 419910828   A VANNE DE REGLAGE FIN     2,000000       138,69      
277,38       104246   580551810   A SILENCIEUX     16,000000       1,78      
28,48       104246   580551810   A SILENCIEUX     8,000000       1,78      
14,24       104246   718910804   PRESSOSTAT NAUTILUS     1,000000       51,96  
    51,96       104246   718910805   PRESSOSTAT     1,000000       83,14      
83,14       104246   725910805   G ROBINET + ACTIONNEUR     1,000000      
339,00       339,00       104246   748910802   “B EMBASE G1/2””     1,000000    
  17,73       17,73       104246   758910803   A DETENDEUR ARGON     4,000000  
    160,80       643,20       104246   758910803   A DETENDEUR ARGON    
2,000000       167,80       335,60       104246   765910803   A REGULATEUR    
2,000000       29,74       59,48       104246   765910803   A REGULATEUR    
1,000000       29,74       29,74       104246   791504001   C INSERT BETON    
4,000000       116,80       467,20       104246   828910807   MANOMETRE Ø63    
10,000000       55,30       553,00       104246   828910807   MANOMETRE Ø63    
3,000000       55,30       165,90       104246   828910809   MANOMETRE Ø63    
4,000000       185,00       740,00       104246   828910809   MANOMETRE Ø63    
2,000000       185,00       370,00       104246   828910810   A VANNE A POINTEAU
INOX     8,000000       92,95       743,60       104246   828910810   A VANNE A
POINTEAU INOX     4,000000       92,95       371,80       104246   828910811  
CLAPET ANTI-RETOUR     8,000000       98,85       790,80       104246  
828910811   CLAPET ANTI-RETOUR     4,000000       98,85       395,40      
104246   828910812   A FILTRE RACCORDEMENT     2,000000       143,65      
287,30       104246   828910812   A FILTRE RACCORDEMENT     1,000000      
143,65       143,65       104246   828910816   A DETENDEUR ARGON + 7% CHLOR    
2,000000       1 427,11       2 854,22       104246   828910816   A DETENDEUR
ARGON + 7% CHLOR     1,000000       1 427,11       1 427,11       104246  
836910801   D DEBIMETRE ARGON     4,000000       674,78       2 699,11      
104246   836910801   D DEBIMETRE ARGON     2,000000       674,78       1 349,55
      104246   842910801   RELAIS DOUBLE EFFET PR DEBI     4,000000       131,00
      524,00       104246   842910801   RELAIS DOUBLE EFFET PR DEBI     2,000000
      131,00       262,00       104246   888910801   A VANNE A CDE. PAR PRESSION
    2,000000       191,16       382,32       104246   888910801   A VANNE A CDE.
PAR PRESSION     1,000000       187,16       187,16       104246   922910803  
REDUCTEUR DE DEBIT     2,000000       18,90       37,80       104246   922910803
  REDUCTEUR DE DEBIT     1,000000       18,90       18,90       104246  
947910802   D ROBINET V16-DN15     4,000000       318,50       1 274,00      
104246   947910802   D ROBINET V16-DN15     2,000000       318,50       637,00  
    104246                             31 280,89    
Total 104246 03/2000/1200/540     3003 DIM DS ARTICLE MM     1,000000       0,10
      0,10       108198   1042510X01   B BOUGIE MACARONS     5,000000      
400,00       2 000,00       108198   1044440A01     METAL POUR LINGOTIERES    
1,000000       4 550,00       4 550,00       108198   1044450A01     METAL POUR
FAUX FONDS     1,000000       5 136,00       5 136,00       108198   1083702810
  CAPTEUR DE DEPLACEMENT     1,000000       751,00       751,00       108198  
1083702817   CONNECTEUR FEMELLE DINCOUDE     1,000000       43,80       43,80  
    108198   1084208810   A ADAPTATION MONT CODEUR     1,000000       263,11    
  263,11       108198   1089315810   PRISE     6,000000       11,39       68,34
      108198   1144911804   ROBINET     1,000000       42,17       42,17      
108198   1198503A01   USINAGE LINGOTIERE AJUST.     2,000000       16 570,00    
  33 140,00       108198   1198504A01   USINAGE LINGOTIERE AJUST.     2,000000  
    16 570,00       33 140,00       108198   1321510X01   BOUGIE MACARON    
1,000000       502,00       502,00       108198   1322503000   B GARNISSAGE CUVE
    2,000000       3 023,00       6 046,00       108198   1397315013   EQUERRE  
  2,000000       195,00       390,00       108198   1398404804   FILET RAPPORTE
    60,000000       2,65       158,98       108198   1410241810   MOTOREDUCTEUR
M49     1,000000       1 140,00       1 140,00       108198   1410241811   BAGUE
ETANCHEITE     1,000000       27,25       27,25       108198   1424280805  
ARBRE DE LIAISON     1,000000       385,00       385,00       108198  
1424280806   ARBRE DE LIAISON     2,000000       355,00       710,00      
108198   1424280807   ARBRE DE LIAISON     2,000000       390,55       781,10  
    108198   1427410801   FLEXIBLE HYDRAULIQUE LG 550     30,000000       15,16
      454,80       108198   1427410807   A JOINT TORIQUE     8,000000       4,21
      33,66       108198   1428311807   EQUERRE EGALE POUR TUBE Ø14    
10,000000       14,14       141,40       108198   1431741801   SUPPORT DE CABLE
    1,000000       7,11       7,11       108198   1518600818   TE EGAL MALE    
14,000000       1,52       21,28       108198   1543253802   INTERRUPTEUR
POSITION     2,000000       71,22       142,44       108198   1562526023   AXE
PRESSEUR     2,000000       81,50       163,00       108198   1562526025  
SUPPORT INTERMEDIAIRE     2,000000       196,00       392,00       108198  
1562530013   SUPPORT FLASQUE GAUCHE     1,000000       197,00       197,00      
108198   1562530015   SUPPORT FLASQUE DROIT     1,000000       197,00      
197,00       108198   1562535MODIF   MODIFICATION INJECTEUR     1,000000      
350,00       350,00       108198   1575401005   A ENTRETOISE FAUX FOND    
18,000000       5,40       97,20       108198   1575500001   H USINAGE LING COUV
DIAM 234     5,000000       564,80       2 824,00       108198   1575500002   B
USINAGE LING SUP DIAM 234     5,000000       445,00       2 225,00       108198
  1575500003   A RONDELLE     5,000000       25,50       127,50       108198  
1575500005   EQUILIBREUR DE DEBIT     40,000000       5,40       216,00      
108198   1575500006   A BAGUE HELICOIDALE     28,000000       72,10       2
018,80       108198   1575500007USINAGE   USINAGE FAUX FOND BILL 234    
12,000000       57,39       688,68       108198   1575500008     TRANSITION
PLATE     28,000000       42,33       1 185,33       108198   1575500009  
  INSERT     12,000000       4,61       55,32       108198   1575500501     
JOINT EXPANSIBLE     28,000000       4,75       132,90       108198   1575500502
  JOINT     28,000000       7,25       203,00       108198   1575500801   JOINT
TORIQUE     10,000000       0,33       3,28       108198   1575500802   JOINT
TORIQUE     55,000000       0,30       16,63       108198  

37



--------------------------------------------------------------------------------



 



                                              PLEDGED INVENTORY AT
SUBCONTRACTORS AS OF 10/12/2010 N° ARTICLE   DESIGNATION   QTY   PMP   AMOUNT  
LOCALISATION 1575500804   JOINT TORIQUE     28,000000       6,00       168,00  
    108198   1575500805   A LOT DE 20 BOUCHONS     2,000000       7,17      
14,34       108198   1575500806   LOT DE 10 INSERTS TARAUDES     4,000000      
26,28       105,10       108198   1575510801   JOINT TORIQUE     10,000000      
0,20       2,02       108198   1575510802   JOINT TORIQUE     5,000000      
3,00       15,01       108198   1575510803   FILET RAPPORTE     40,000000      
2,78       111,20       108198   1575510806   LOT DE 10 BOUCHONS LAITON    
4,000000       36,30       145,20       108198   1575510809   LOT DE 50 JOINTS
CUIVRE     2,000000       24,00       48,00       108198   1576307002   A
BUSETTE/THIMBLE     28,000000       19,00       532,00       108198   1576315001
  BARRAGE     28,000000       31,20       873,60       108198   1584307002  
BUSETTE/THIMBLE     20,000000       22,40       448,00       108198   1584500001
  C USINAGE LING. COUV. 290     5,000000       432,00       2 160,00      
108198   1584500002   B USINAGE LING. SUP. 290     5,000000       364,50       1
822,50       108198   1584500003   RONDELLE     5,000000       23,00      
115,00       108198   1584500004   B TRANSITION PLATE BILL.290     20,000000    
  43,00       860,00       108198   1584500005   BAGUE HELICOIDALE BILL.290    
20,000000       84,10       1 682,00       108198   1584500006   A FAUX FOND
BILL.290     5,000000       48,00       240,00       108198   1584500501   A
JOINT EXPANSIBLE     20,000000       5,30       106,02       108198   1584500502
  JOINT EPDM     20,000000       9,90       198,00       108198   1584500801  
JOINT TORIQUE     5,000000       17,36       86,82       108198   1584500802  
JOINT TORIQUE     5,000000       8,69       43,44       108198   1584500803  
BOUCHON POUR TUBE ROND     40,000000       0,15       6,00       108198  
1584500804   A JOINT TORIQUE (BT DE 100)     5,000000       0,62       3,09    
  108198   1584500805   LOT DE 100 JOINTS TORIQUES     20,000000       0,48    
  9,66       108198   1660253000   ENS. PIECES TETE DE PUITS     1,000000      
5 758,00       5 758,00       108198   1660253501   VERIN HYDRAULIQUE    
4,000000       733,00       2 932,00       108198   1668352801   COATING NITRURE
DE BORE     2,000000       312,00       624,00       108198   216517003   A VIS
    9,000000       19,13       172,17       108198   501504801   A CONE DE
BOUCHAGE     100,000000       2,42       242,21       108198   61/1065/230/190  
   ALU 6061 D DIM DANS ARTICLE     1,000000       0,10       0,10       108198  
61/1200/410/170      6061 DIM DS ARTICLE MM     2,000000       0,10       0,20  
    108198   61/2120/190/160      ALU 6061 D DIM DANS ARTICLE     1,000000      
0,10       0,10       108198   61/340/340/65      ALU 6061 D DIM DANS ARTICLE  
  1,000000       0,10       0,10       108198   61/350/220/190      ALU 6061 D
DIM DANS ARTICLE     3,000000       0,10       0,30       108198   61/350/350/82
     ALU 6061 D DIM DANS ARTICLE     2,000000       0,10       0,20       108198
  61/410/410/85      ALU 6061 D DIM DANS ARTICLE     5,000000       0,10      
0,50       108198   61/640/350/150      ALU 6061D DIM DANS ARTICLE     1,000000
      0,10       0,10       108198   61/785/340/190      ALU 6061D DIM DANS
ARTICLE     1,000000       0,10       0,10       108198   61T6/2500/1550/150  
6061 T651 DIM DANS ARTICLE     2,000000       6 141,07       12 282,14      
108198   689401801   CONNECTEUR     2,000000       43,36       86,71      
108198   706914807   TUBE POLYURETHANE Ø8x1.25     2,000000       22,23      
44,46       108198   725910801   PRESSOSTAT     1,000000       72,64       72,64
      108198   924503802   “ (BTE.12) DALLES 23-40PPI”     9,000000       383,07
      3 447,60       108198   952914803   A MANCHON SOUPLE (Ig 15M)    
30,000000       10,60       318,00       108198   962412001   C PLAQUE CE
120X230MM     1,000000       8,40       8,40       108198   977510802   C
ISOLATEUR TONNEAU     12,000000       12,75       153,00       108198   ELECAUTO
        2,000000       94,27       188,53       108198                          
  13 7294,74    
Total 108198 850512801   A RESISTOR     1,000000       425,95       425,95      
2008PAE   1136976803   DISQUEDURS     4,000000       28,00       112,00      
2008PAE   1136976804   CABLE DISQUE DUR     4,000000       20,70       82,80    
  2008PAE   1136976805   ORDINATEUR SERVEUR     1,000000       2 315,40       2
315,40       2008PAE   1136976806   STATION DE TRAVAIL     2,000000       1
121,15       2 242,30       2008PAE   1136976808   POINT D’ACCES WIFI    
2,000000       778,46       1 556,92       2008PAE   426985801      CORDON ANA
LG 10M     1,000000       396,68       396,68       2008PAE   426300499   A
ACTIONNEUR COURSE 100     1,000000       3 073,51       3 073,51       2008PAE  
                          10 205,56    
Total 2008PAE                                                             491
068,07     Total général                                  

                      N° supplier   Adress               Country     108198 91
RUE DES BONNAIS     38120     SAINT EGREVE   FR     103529 50 CHEMIN DU GENAS  
  69800     SAINT PRIEST   FR     100084 1029 AVENUE DE LA MOTTE SERVOL    
73094     CHAMBERY DECEX   FR     2008PAE 729 RUE ARISITIDE BRIAND     38340    
VOREPPE   FR     100161 RUE LOUIS GAGNIERE     38950     SAINT MARTIN LE VINOUX
  FR     102136 BP 48     38261     LA COTE SAINT ANDRE   FR     104246 1 ALLEE
DES ALIZIERS     69500     BRON CEDEX   FR     104667 ROUTE DE LONGES     42800
    RIVE DE GIERS   FR     2011403 IMPASSE CHARVET     38600     FONTAINE   FR  
  103137 NOTRE DAME DES MILLIERES     73460     ST HELENE SUR ISERE   FR    
107592 RUE DU VERCORS     38321     EYBENS CEDEX   FR     300279 ZONING DU PETIT
ROCHAIN     4800     VERVIERS   BE     107546 ZAC DE PERRACHE     63114    
COUDES   FR     100666 QUARTIER DES BUIS     7210     BAIX   FR

38



--------------------------------------------------------------------------------



 



SCHEDULE 2
FRENCH VERSION OF THIS AGREEMENT

39



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Guarantor
BANK OF AMERICA, N.A.
as Revolving Credit Collateral Agent and Beneficiary
and
THE REVOLVING CREDIT SECURED PARTIES
as Beneficiaries
 
FIRST DEMAND GUARANTEE
(Garantie A Premiere Demande)
 

 



--------------------------------------------------------------------------------



 



INDEX

         
1.
  DEFINITIONS AND INTERPRETATION   1
2.
  GUARANTEE   3
3.
  GUARANTEE UNCONDITIONAL   3
4.
  CONTINUING GUARANTEE   4
5.
  REINSTATEMENT   4
6.
  SUBROGATION; SUBORDINATION   4
7.
  REPRESENTATIONS AND WARRANTIES   5
8.
  GUARANTEE LIMITATION   5
9.
  ENFORCEMENT   6
10.
  CERTIFICATE   6
11.
  MISCELLANEOUS   6
12.
  NOTICES   7
13.
  SUCCESSORS AND ASSIGNS   7
14.
  CURRENCY   7
15.
  COSTS, EXPENSES, TAXES AND INDEMNITY   7
16.
  INTERCREDITOR AGREEMENT GOVERNS   7
17.
  DURATION   7
18.
  GOVERNING LAW AND JURISDICTION   8

i



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée unipersonnelle
having its registered office at 725 rue Aristide Bergès, 38340 Voreppe, France,
registered with the Grenoble Trade and Companies Register under number 421 528
555, represented by a duly authorized signatory for the purpose of this
Agreement (as “Guarantor”);

2.   BANK OF AMERICA, N.A., a company having its principal place of business at
135 South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United States of
America), acting in its capacity as Revolving Credit Collateral Agent on its own
behalf and for the account and on behalf of the Revolving Credit Secured Parties
(as each of these terms is defined below);

    AND

3.   THE REVOLVING CREDIT SECURED PARTIES (including any person which may from
time to time become a Revolving Credit Secured Party in accordance with the
provisions of the Revolving Credit Agreement) (as each of these terms is defined
below), represented by the Revolving Credit Collateral Agent for the purposes of
this Agreement;

WHEREAS:

(A)   Pursuant to the Revolving Credit Agreement, the Lenders and the Issuing
Banks have agreed to extend credit in the form of Loans or Letters of Credit on
the terms referred to in the Revolving Credit Agreement and for the purposes
therein mentioned (as each of these capitalized terms is defined in the
Revolving Credit Agreement).

(B)   Pursuant to clause 11.24 (Parallel Debt) of the Revolving Credit
Agreement, the Guarantor has undertaken to pay the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) as a separate and independent
obligation an amount equal to, and in the currency of, each amount owed by it to
the Revolving Credit Secured Parties under the Revolving Credit Agreement and
the other Loan Documents (as defined below).

(C)   Pursuant to the Revolving Credit Agreement, it is a condition precedent to
the Credit Extension (as defined in the Revolving Credit Agreement) that the
Guarantor as security for the due performance of the Revolving Credit Secured
Obligations (as defined below) provides a guarantee for the benefit of, among
others, the Revolving Credit Collateral Agent and the other Revolving Credit
Secured Parties.

(D)   The Guarantor has agreed to issue such a guarantee, in the form of a
French first demand guarantee (garantie à première demande), upon the terms and
conditions of this Agreement.

NOW, THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION

 



--------------------------------------------------------------------------------



 



1.1   Definitions

(a)   In this Agreement (including the Recitals), unless otherwise specified,
capitalized terms and expressions shall have the meaning given to them in the
Clause or paragraph of this Agreement where they first appear.

(b)   The following terms and expressions shall have the meaning given to them
below:

    “Agreement” (or “Garantie à première demande”) means this agreement
(Garantie à première demande), as amended or supplemented from time to time.

    “Beneficiaries” (or “Bénéficiaires”) means:

  (i)   Bank of America, N.A., as Revolving Credit Collateral Agent, and    
(ii)   the other Revolving Credit Secured Parties.

    “Event of Default” has the meaning ascribed to it in the Revolving Credit
Agreement.

    “Guarantee” means the guarantee provided by the Guarantor (Garantie à
première demande) as defined in clause 2 (Guarantee) of this Agreement.

    “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the date hereof by and among the parties thereto, the Administrative
Agent, the Collateral Agent, the Administrative Agent under the Revolving Credit
Agreement and the Collateral Agent under the Revolving Credit Agreement, and
such other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

    “Loan Documents” has the meaning ascribed to it in the Revolving Credit
Agreement.

    “Revolving Credit Agreement” means the Credit Agreement dated on or about
the date of this Agreement (as amended, restated or otherwise modified from time
to time) between, amongst others, Novelis Inc., as “Parent Borrower”, Novelis
Corporation, as “U.S. Borrower”, and the other U.S. Subsidiaries of Parent
Borrower party thereto as “U.S. Borrowers”, Novelis UK Ltd, as “U.K. Borrower”,
Novelis AG, as “Swiss Borrower”, Novelis North America Holdings, Inc., and
Novelis Acquisitions LLC as “Borrowers”, AV METALS INC., as “Parent Guarantor”,
the “Other Guarantors” party thereto, the lenders party thereto, and Bank of
America, N.A., as “ Issuing Bank”, “U.S. Swingline Lender”, “Administrative
Agent” and “Collateral Agent” (all as defined therein).

    “Revolving Credit Secured Obligations” means the “Secured Obligations” as
defined in the Revolving Credit Agreement, including all present and future
obligations and liabilities of the Guarantor as a Loan Party to the Revolving
Credit Collateral Agent under clause 11.24 (Parallel debt) of the Revolving
Credit Agreement. For the avoidance of doubt, the Revolving Credit Secured
Obligations shall be limited pursuant to section 7.15 (French Guarantor) of the
Revolving Credit Agreement.

    “Revolving Credit Secured Parties” means, collectively, the Revolving Credit
Claimholders (as defined in the Intercreditor Agreement).

2



--------------------------------------------------------------------------------



 



1.2   Construction

(a)   Capitalized terms used in this Agreement (including the Recitals) and not
otherwise defined herein shall have the meaning ascribed thereto in the
Revolving Credit Agreement and shall be interpreted and construed in accordance
therewith.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.

(c)   Words importing the plural shall include the singular and vice versa.

(d)   An Event of Default is continuing if it has not been remedied or waived.

(e)   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the
Revolving Credit Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Revolving Credit Agreement shall govern and control.

(f)   This Agreement is entered into with the benefit of and subject to the
terms of the Intercreditor Agreement. In case of discrepancies between the terms
of this Agreement and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall prevail.

(g)   This Agreement is designated a Loan Document for the purposes of the
Revolving Credit Agreement.

2.   GUARANTEE

    In order to secure the prompt payment in full when due of the principal and
interest on the Loans made by the Lenders to, and the Notes held by each Lender
of, each Borrower, and all other Revolving Credit Secured Obligations from time
to time owing to the Revolving Credit Collateral Agent and the other Revolving
Credit Secured Parties by any Loan Party under any Loan Document (including any
Hedging Agreement entered into with a counterparty that is a Revolving Credit
Secured Party), and the performance of all obligations under any of the
foregoing (such obligations being herein collectively called the “Guaranteed
Obligations”), the Guarantor hereby grants to the Revolving Credit Collateral
Agent, for the benefit of the Revolving Credit Collateral Agent and the other
Revolving Credit Secured Parties, an autonomous first demand guarantee (garantie
à première demande). The Guarantee shall constitute an autonomous and
independent obligation of the Guarantor.

3.   GUARANTEE UNCONDITIONAL

    Subject to the express terms herein, the obligations of the Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

3



--------------------------------------------------------------------------------



 



(a)   any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Loan Party under the Loan Documents, by
operation of law or otherwise;

(b)   any modification or amendment of or supplement to the Loan Documents;

(c)   any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any obligation of a Loan Party contained in the Loan Documents;

(d)   the existence of any claim, set-off or other rights which any Guarantor
may have at any time against any Loan Party, whether in connection therewith or
with any unrelated transactions;

(e)   any invalidity or unenforceability relating to or against any Loan Party
for any reason of the Loan Documents, or any provision of applicable law or
regulation purporting to prohibit the payment by such Loan Party of any amount
payable by it under the Loan Documents; or

(f)   any other act or omission to act or delay of any kind by the Loan Party or
any other person or any other circumstance whatsoever which might, but for the
provisions of this clause 3, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder.

4.   CONTINUING GUARANTEE

    This Guarantee is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

5.   REINSTATEMENT

    The obligations of the Guarantor under this Guarantee shall be, to the
extent permitted by applicable laws, automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise. The
Guarantor agrees that it will indemnify the Revolving Credit Collateral Agent
and the other Revolving Credit Secured Parties on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the
Revolving Credit Collateral Agent and the other Revolving Credit Secured Parties
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the bad faith or willful misconduct of the Revolving Credit
Collateral Agent and the other Revolving Credit Secured Parties.

6.   SUBROGATION; SUBORDINATION

    The Guarantor hereby agrees that until the indefeasible and irrevocable
payment and satisfaction in full in cash of all Guaranteed Obligations, it shall
waive any claim and

4



--------------------------------------------------------------------------------



 



    shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of this Guarantee, whether by subrogation or
otherwise, against any Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to the Revolving Credit
Agreement shall be subordinated to Revolving Credit Secured Obligations in a
manner reasonably satisfactory to the Revolving Credit Collateral Agent.

7.   REPRESENTATIONS AND WARRANTIES

    The Guarantor hereby represents and warrants to the Revolving Credit
Collateral Agent and the other Beneficiaries that:

(a)   the Guarantor is a société par actions simplifiée duly incorporated and
validly existing under the laws of France;

(b)   the entry into and execution of this Agreement by the Guarantor, and the
performance of its obligations hereunder, have been duly authorized by the
relevant corporate bodies and all necessary steps have been taken to ensure such
a result;

(c)   the issuance of this Guarantee does not conflict with any clauses of its
by-laws (statuts), nor with the provisions of any agreement to which it is a
party or the applicable laws and regulations;

(d)   the Guarantor is not in a situation of suspension of payment (cessation
des paiements) and no action, measure or proceedings whatsoever have been taken
or commenced or, to the Guarantor’s knowledge, contemplated by any person for
the purpose of (a) carrying out or requesting the suspension of payments,
dissolution, judicial reorganization (procédure de sauvegarde or redressement
judiciaire) or judicial liquidation or appointment of an official receiver or a
conciliator of the Guarantor or any of its assets, or (b) opening, negotiating
and/or instituting any out-of-court conciliation (amicable conciliation, ad hoc
mandate) relating to the Guarantor’s debts or any procedure of the same type or
having the same purpose as provided for by the law n°2005-845 of July 26, 2005
on the safeguard of companies; and

(e)   the issuance of this Guarantee is in the Guarantor’s corporate interest.

8.   GUARANTEE LIMITATION

(a)   The obligations and liabilities of the Guarantor under this Guarantee
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.

(b)   The obligations and liabilities of the Guarantor under this Guarantee for
the obligations under the Loan Documents of any other Loan Party which is not a
Subsidiary of the Guarantor, shall be limited at any time to an amount equal to
the aggregate of all amounts borrowed under the Revolving Credit Agreement by
such other Loan Party as Borrower to the extent directly or indirectly on-lent
to the Guarantor under inter-company loan agreements and outstanding at the date
a payment

5



--------------------------------------------------------------------------------



 



    is to be made by the Guarantor under this Guarantee, it being specified that
any payment made by the Guarantor under this Guarantee in respect of the
obligations of such Loan Party as Borrower shall reduce pro tanto the
outstanding amount of the inter-company loans due by the Guarantor under the
inter-company loan arrangements referred to above.

(c)   The obligations and liabilities of the Guarantor under this Guarantee for
the obligations under the Loan Documents of any Loan Party which is its
Subsidiary shall not be limited and shall therefore cover all amounts due by
such Loan Party as Borrower, Guarantor and/or any other capacity as applicable.
However, where such Subsidiary is not incorporated in France, the amounts
payable by the Guarantor under this paragraph (c) in respect of obligations of
this Subsidiary as Loan Party, shall be limited as set out in paragraph
(b) above.

9.   ENFORCEMENT

    Subject to the provisions of clause 8 hereof, upon the occurrence of an
Event of Default, and at any time thereafter, the Guarantor shall, forthwith
upon demand by the Revolving Credit Collateral Agent, immediately pay to the
Revolving Credit Collateral Agent the monies in respect of which such default
shall have occurred.

10.   CERTIFICATE

    A certificate by an officer of the Revolving Credit Collateral Agent as to
(i) the amounts of principal or interest under the Revolving Credit Agreement or
(ii) any other amount due as a payment of the Guaranteed Obligations, shall be
binding upon the Guarantor and shall be conclusive evidence in any legal
proceedings with respect to this Guarantee.

11.   MISCELLANEOUS

(a)   No failure to exercise, nor any delay in exercising, on the part of the
Revolving Credit Collateral Agent and the other Beneficiaries, any right or
remedy under this Agreement shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise of
that right or remedy or the exercise of any other right or remedy. The rights
and remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

(b)   If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

(c)   Any amendment or modification of this Agreement shall be made in writing
and shall be signed by the parties thereto.

6



--------------------------------------------------------------------------------



 



12.   NOTICES

    Except as specifically provided otherwise in this Agreement, all notices or
other communications under or in connection with this Agreement shall be given
to each party as specified in Section 11.01 (Notices) of the Revolving Credit
Agreement.

13.   SUCCESSORS AND ASSIGNS

    This Guarantee shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Revolving Credit Collateral Agent
and the other Revolving Credit Secured Parties (including their successors and
assigns under the Revolving Credit Agreement).

14.   CURRENCY

    Any payment made by virtue of this Guarantee will be made in the currency
specified under the Loan Documents.

15.   COSTS, EXPENSES, TAXES AND INDEMNITY

(a)   The Guarantor shall bear any expense which the Revolving Credit Collateral
Agent or any other Beneficiary may incur in connection with the preparation and
execution of this Agreement, as well as any expenses incurred in connection with
the preservation or enforcement of the Revolving Credit Collateral Agent’s and
the other Beneficiaries’ rights under this Agreement and the Guarantee, all in
accordance with the terms of the Revolving Credit Agreement.

(b)   The Guarantor shall, notwithstanding any release or discharge of all or
any part of the security, indemnify the Revolving Credit Collateral Agent and
the other Beneficiaries against any action which any of it may sustain as a
consequence of any breach by the Guarantor of the provisions of this Agreement,
the exercise or purported exercise of any of the rights and powers conferred on
any of it by this Agreement.

(c)   The Guarantor shall pay all stamp, registration and other taxes to which
this Agreement, the Guarantee or any judgment given in connection with it is or
at any time may be subject and shall, from time to time, indemnify the Revolving
Credit Collateral Agent and the Beneficiaries on demand against any liabilities,
costs, claims and expenses resulting from any failure to pay or delay in paying
any such Tax.

16.   INTERCREDITOR AGREEMENT GOVERNS

    Notwithstanding anything herein to the contrary, the exercise of any rights
including, but not limited to, the enforcement of the Guarantee by the Revolving
Credit Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement.

17.   DURATION

    The Guarantee created pursuant to this Agreement shall remain in force until
the date of the occurrence of the Discharge of Revolving Credit Secured
Obligations (as defined in the Intercreditor Agreement).

7



--------------------------------------------------------------------------------



 



18.   GOVERNING LAW AND JURISDICTION

18.1   Governing Law

    This Agreement and the Guarantee shall be governed by and construed in
accordance with French law.

18.2   Jurisdiction

    For the benefit of the Revolving Credit Collateral Agent and the other
Beneficiaries, the Guarantor agrees that the courts of France shall have
jurisdiction to settle any disputes in connection with this Agreement and the
Guarantee, and accordingly submit any disputes in connection with this Agreement
and the Guarantee to the jurisdiction of the Commercial Court of Paris (Tribunal
de commerce de Paris). This clause 18.2 is for the benefit of the Revolving
Credit Collateral Agent and the other Beneficiaries only. As a result, nothing
in this Clause shall limit the right of the Revolving Credit Collateral Agent
and the other Beneficiaries to bring proceedings against the Guarantor in
connection with this Agreement and/or the Guarantee in any other court of
competent jurisdiction. To the extent allowed by law, the Revolving Credit
Collateral Agent and the other Beneficiaries may take concurrent proceedings in
any number of jurisdictions.

[LEFT INTENTIONALLY BLANK]

8



--------------------------------------------------------------------------------



 



Signed in

On December 17, 2010
In as many original copies as parties to this Agreement
NOVELIS PAE S.A.S.,
The Guarantor
Signature:

By:
Capacity:
duly authorized for the purpose of this Agreement
BANK OF AMERICA, N.A., as
Revolving Credit Collateral Agent
Acting on its own behalf and on behalf of the other Revolving Credit Secured
Parties
Signature:

By: Peter M. Walther
Capacity: Senior Vice President

 



--------------------------------------------------------------------------------



 



Exhibit N
Form of Opinion of Company Counsel

N/A

 



--------------------------------------------------------------------------------



 



EXHIBIT O
Form of
SOLVENCY CERTIFICATE
December 17, 2010
The undersigned, the chief financial officer of each of the Loan Parties, hereby
certifies on behalf of each Loan Party and for the benefit of the Lenders and
the Administrative Agent that:
1. This Certificate is provided pursuant to Section 4.01(h) of, and in
connection with the consummation of the transactions contemplated by, the Credit
Agreement, dated as of December 17, 2010 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower from time to time signatory thereto as
borrowers, NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596, NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland, AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors from time to time party thereto (such term and each other capitalized
term used but not defined herein having the meaning given to it in the Credit
Agreement), the Lenders from time to time party thereto, BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent, and the other parties party
thereto.
2. At the time of and immediately after the consummation of the Transactions to
occur on the Closing Date, and at the time of and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan made on such date, the Closing Date Distribution and the operation
of the Contribution, Intercompany, Contracting and Offset Agreement, (a) the
fair value of the assets of each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent, prospective or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent, prospective or otherwise, as such debts
and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent, prospective or
otherwise, as such debts and liabilities become absolute and matured; (d) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) each Loan Party is not “insolvent” as such
term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay its debts as they fall due.
[Signature Page Follows]

EXHIBIT O-1



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned has executed this certificate on the date
first written above.

            NOVELIS CORPORATION
      By:           Name:           Title:           NOVELIS PAE CORPORATION
      By:           Name:           Title:           NOVELIS, INC.
      By:           Name:           Title:           NOVELIS UK LTD
      By:           Name:           Title:      

EXHIBIT O-2



--------------------------------------------------------------------------------



 



         

            NOVELIS AG
      By:           Name:           Title:           NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Name:           Title:           4260848 CANADA INC.
      By:           Name:           Title:           4260856 CANADA INC.
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP
        By: 4260848 CANADA INC.
        Its: General Partner            By:           Name:           Title:    
      NOVELIS BRAND LLC
      By:           Name:           Title:      

EXHIBIT O-3



--------------------------------------------------------------------------------



 



         

            NOVELIS SOUTH AMERICA HOLDINGS LLC
      By:           Name:           Title:           ALUMINUM UPSTREAM HOLDINGS
LLC
      By:           Name:           Title:           NOVELIS EUROPE HOLDINGS
LIMITED
      By:           Name:           Title:           NOVELIS DEUTSCHLAND GMBH
      By:           Name:           Title:           NOVELIS SWITZERLAND SA
      By:           Name:           Title:      

EXHIBIT O-4



--------------------------------------------------------------------------------



 



         

            NOVELIS TECHNOLOGY AG
      By:           Name:           Title:           AV METALS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           NOVELIS SERVICES LIMITED
      By:           Name:           Title:           NOVELIS MADEIRA,
UNIPESSOAL, LDA
      By:           Name:           Title:           NOVELIS LUXEMBOURG S.A.
      By:           Name:           Title:           NOVELIS PAE S.A.S.
      By:           Name:           Title:      

EXHIBIT O-5



--------------------------------------------------------------------------------



 



         

            SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
HOLDING COMPANY
by its lawfully appointed attorney
in the presence of:
      By:           Name:           Title:           witness:
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.
      By:           Name:           Title:      

EXHIBIT O-6



--------------------------------------------------------------------------------



 



EXHIBIT P
Form of Intercompany Note
PROMISSORY NOTE

     
$[Loan Amount]
  Date: [Date]

          FOR VALUE RECEIVED, the undersigned [INTERCOMPANY BORROWER], a company
organized under the laws of [Intercompany Jurisdiction] (“Borrower”), HEREBY
PROMISES TO PAY to the order of [INTERCOMPANY LENDER], a [Type of Entity]
organized under the laws of [Intercompany Lender Jurisdiction] (“Lender”) on
[Term Loan Maturity Date] (the “Maturity Date”) and in accordance with the terms
and conditions of the Subordination Agreements (as defined below) the principal
sum of [________________] or, if less, the aggregate principal amount of the
Advances (as defined below) made by Lender to the Borrower pursuant to Section 1
below.
          Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Intercreditor Agreement, dated as of December 14,
2010 (as amended, restated, supplemented, modified or replaced from time to
time, the “Intercreditor Agreement”), by and among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, NOVELIS PAE CORPORATION, a Delaware
corporation, NOVELIS BRAND LLC, a Delaware limited liability company, NOVELIS
SOUTH AMERICA HOLDINGS LLC, a Delaware limited liability company, ALUMINUM
UPSTREAM HOLDINGS LLC, a Delaware limited liability company, NOVELIS UK LTD, a
limited liability company incorporated under the laws of England and Wales with
registered number 00279596, NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland, AV METALS INC., a corporation formed under the Canada
Business Corporations Act (“Holdings”), the subsidiaries of Holdings from time
to time party thereto, BANK OF AMERICA, N.A., as administrative agent for the
Revolving Credit Lenders and as collateral agent for the Revolving Credit
Claimholders, BANK OF AMERICA, N.A., as administrative agent for the Term Loan
Lenders, and BANK OF AMERICA, N.A., as collateral agent for the Term Loan
Secured Parties, and certain other persons which may be or become parties
thereto or become bound thereto from time to time. Reference is hereby made to:
          (i) the Subordination Agreement, dated as of December 14, 2010 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Revolving Credit Subordination Agreement”), among
Holdings, the subsidiaries of Holdings party thereto and BANK OF AMERICA, N.A.,
as administrative agent and as collateral agent under the Revolving Credit
Agreement;
          (ii) the Subordination Agreement, dated as of December 14, 2010 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Term Loan Subordination Agreement” and, together with
the Revolving Credit Subordination Agreement, the “Subordination Agreements”),
among Holdings, the subsidiaries of Holdings party thereto, BANK OF AMERICA,
N.A., as administrative agent and as collateral agent under the Term Loan
Agreement;

 



--------------------------------------------------------------------------------



 



          (iii) the Contribution, Intercompany, Contracting and Offset
Agreement, dated as of December 14, 2010 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Revolving
Credit CICO Agreement”), among Holdings, the subsidiaries of Holdings party
thereto and BANK OF AMERICA, N.A., administrative agent and as collateral agent
under the Revolving Credit Agreement; and
          (iv) the Contribution, Intercompany, Contracting and Offset Agreement,
dated as of December 14, 2010 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Term Loan CICO
Agreement” and, together with the Revolving Credit CICO Agreement, the “CICO
Agreements”), among Holdings, the subsidiaries of Holdings party thereto, BANK
OF AMERICA, N.A., as administrative agent and as collateral agent under the Term
Loan Agreement.
          1. Loan. The principal amount stated above (the “Advances”) has been
loaned to the Borrower by the Lender subject to the terms and conditions hereof
and of the Subordination Agreements, the CICO Agreements, the Intercreditor
Agreement, the Revolving Credit Agreement and the Term Loan Agreement. Subject
to the terms and conditions hereof and of the Subordination Agreements, the CICO
Agreements, the Intercreditor Agreement, the Revolving Credit Agreement and the
Term Loan Agreement, the Borrower may prepay the Advances under this Promissory
Note without premium or penalty.
          2. Interest. (a) The Advances shall bear interest at a rate per annum
equal to [__]% (computed on the basis of year of [360]1[365]2 days), payable
until the Maturity Date. The Borrower promises to pay interest on the unpaid
principal amount of Advances from the date hereof until such principal amount is
paid in full. Interest accrued on the amount of all other obligations hereunder
shall be payable on demand from and after the time such obligation becomes due
and payable (whether by acceleration or otherwise). [Interest on the amount of
all obligations hereunder shall continue to accrue after the beginning of any
bankruptcy or insolvency proceeding involving the Borrower, whether or not
allowed in such proceeding.]3 [In the event that accrued interest is not paid
cash, it will compound on an annual basis in accordance with article 1154 of the
French Civil Code.]4
          [(b) To comply with the provisions of article L. 314 of the French
Monetary and Financial Code (Code Monétaire et Financier), the Borrower and the
Lender agree that the effective global rate for the facility is [__]% per annum
and [__]% per quarter.]5
          [(b) Notwithstanding any other provision of this Promissory Note, it
is understood that the interest rate applicable hereunder in no event shall
exceed the maximum interest rate permitted by Law no. 108 of March 7, 1996
(disposizioni in materia di usura) and related implementation regulations and
subsequent amendments and/or repeals. Should, by any means, the interest rate
due pursuant to the Section 2 above exceed the maximum rate permitted
 

1   Insert for borrowers other than UK borrowers.   2   Insert for UK borrowers.
  3   Delete for German [or Swiss] borrowers.   4   Insert for French borrowers.
  5   Insert for French borrower if there are no charges other than interest
(insert interest rate from Section 2(a) above).

2



--------------------------------------------------------------------------------



 



under applicable law, the interest rate applicable shall be automatically
reduced as necessary to allow the interest rate applicable to be in compliance
with any applicable law.]6
          [(b) Notwithstanding any other provisions of this Promissory Note, in
no such event shall, if applicable, any: (i) an increase of the applicable
interest rate triggered by the late payment of an overdue amount exceed 0.5% per
annum on the outstanding principal amount due (article 1907 Belgian Civil Code);
(ii) prepayment and related fees exceed six months of interest on the pre-paid
amount, calculated at the rate of interest accruing on the principal amount
(1907 bis Belgian Civil Code); (iii) interest be claimed on overdue interest,
unless (A) the overdue interest has accrued over a period of at least one year,
and (B) the interest has formally been claimed by the Lender, or the Borrower
has agreed to it, after such period has effectively passed (article 1154 Belgian
Civil Code); and (iv) the aggregate annual interest rate applicable in this
Promissory Note exceed the maximum permitted by the Belgian Civil Code and other
Requirements of Law from time to time in force in Belgium.]7
          [(b) [Interest Act (Canada). For purposes of the Interest Act
(Canada), whenever in this Promissory Note any interest is calculated on the
basis of a period of time other than a year of 365 or 366 days, as applicable,
the annual rate of interest to which each rate of interest utilized pursuant to
such calculation is equivalent is such rate so utilized multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days used in such calculation. For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest will not
apply to any interest calculation under this Promissory Note, and the rates of
interest stipulated in this Promissory Note are intended to be nominal rates and
not effective rates or yields.
          (c) Criminal Interest Rate. (i) If any provision of this Promissory
Note would obligate the Borrower to make any payment of interest or other amount
payable to the Lender hereunder in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, (A) first, by reducing the amount or rate of interest required
to be paid to the Lender under this Section 2 and (B) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).
          (ii) Notwithstanding clause (c)(i), and after giving effect to all
adjustments contemplated thereby, if the Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada), then the
Borrower, shall be entitled, by notice in writing to the Lender, to obtain
reimbursement from the Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by the Lender to the Borrower.
 

6   Insert for Italian borrower.   7   Insert for Belgian borrower.

3



--------------------------------------------------------------------------------



 



          (iii) Any amount or rate of interest referred to in this Section 2
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term of this
Promissory Note on the assumption that any charges, fees or expenses that fall
within the meaning of interest (as defined in the Criminal Code (Canada)) shall
be pro-rated over that period of time and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Authorized Pari Passu Collateral Agent (or following the Discharge of Pari Passu
Secured Obligations, the Revolving Credit Administrative Agent) shall be
conclusive for the purposes of that determination.]8
          3. Payments; Record of Debt. Both principal and interest are payable
in the currency in which Advances are made to Lender in same day funds. The
Advances made by Lender to the Borrower pursuant to the terms hereof, and all
payments made on account of principal thereof, shall be recorded by Lender[,
acting for this purpose solely as an agent of the Borrower,]9 in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein; provided that the failure of
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder.
          4. Waivers. The Borrower hereby waives presentment, demand, protest
and notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.
          5. Event of Default. In the event (each, an “Event of Default”) that:
          (a) a Revolving Credit Default shall have occurred and is continuing,
and/or
          (b) a Pari Passu Default shall have occurred and is continuing, and/or
          (c) the Borrower shall fail to pay any principal of any Advance or
interest thereon pursuant to this Promissory Note when the same becomes due and
payable,
then, and in any such event, the Lender may, by notice to the Borrower, declare
the Advances, all interest thereon and all other amounts payable under this
Promissory Note to be forthwith due and payable, whereupon the Advances, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided that in the case
of the occurrence of (i) a Revolving Credit Default of the type referred to in
Section 8.01(g) or (h) of the Revolving Credit Agreement in effect on the date
hereof, or any similar provisions of any other Revolving Credit Agreement,
(ii) a Pari Passu Default of the type referred to in Section 8.01(g) or (h) of
the Term Loan Agreement in effect on the date hereof, or any similar provisions
of any other Pari Passu Loan Document or (iii) an Event of Default under clause
(c) above [or in the case that any financial statements of the Borrower show the
book value of the net assets of the Borrower have fallen to below half of its
stated share capital (Stammkapital)]10, the Advances, and all such interest and
all other amounts owing hereunder shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are
 

8   Insert for Canadian borrower.   9   Insert for U.S. borrower.   10   Insert
for German borrower

4



--------------------------------------------------------------------------------



 



hereby expressly waived by the Borrower. [The Borrower represents and warrants
that it has obtained shareholder approval by resolution authorizing the Borrower
to permit the Lender to terminate this Promissory Note and to claim immediate
repayment of all sums due hereunder in case of a change of control as
contemplated by the Revolving Credit Agreement and/or the Pari Passu Loan
Documents and that such resolution will be timely filed with the Clerk’s Office
of the competent Commercial Court (article 556 Belgian Companies Code).]11
          6. Governing Law. This Promissory Note shall be governed by, and
construed in accordance with, the laws of [Intercompany Borrower Jurisdiction],
without giving effect to principles of conflict of laws thereof.
          7. Amendments. This Promissory Note cannot be amended without the
consent of each of (i) the parties hereto and (ii) prior to the Discharge of
Revolving Credit Secured Obligations, the Revolving Credit Administrative Agent
and (iii) prior to the Discharge of Pari Passu Secured Obligations, the
Authorized Pari Passu Collateral Agent.
          8. Expenses. The Borrower agrees to pay all costs and expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the Lender
in endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.
          9. No Set Off. Unless required by applicable law, and subject to the
terms of the Subordination Agreements, at no time may the Lender appropriate and
apply toward the payment of all or any part of the obligations of the Borrower
under this Promissory Note (i) any other indebtedness due or to become due from
the Borrower to the Lender, and (ii) any moneys, credits or other property
belonging to the Borrower, at any time held by or coming into the possession of
the Lender.
          10. Taxes. (a) In the event that a Revolving Credit Default and/or a
Pari Passu Default has occurred and is continuing, any and all payments by the
Borrower under this Promissory Note shall be made free and clear of and without
deduction for any and all present or future taxes, levies, duties, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of the Lender taxes measured by its net income and
franchise taxes imposed on it, and similar taxes imposed by the jurisdiction (or
any political subdivision thereof) under the laws of which the Lender is
organized, and (ii) in the case of the Lender, except to the extent arising
solely as a result of entering into this Promissory Note, taxes measured by its
net income and franchise taxes imposed on it as a result of a present or former
connection between the Lender and the jurisdiction of the governmental authority
imposing such tax or any taxing authority thereof or therein, other than the
entering into of the Promissory Note (all such non-excluded taxes, levies,
duties, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable hereunder to the
Lender (w) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings in respect of Taxes (including
deductions applicable to additional sums payable under this Section 10) the
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (x) the Borrower shall make such
deductions or withholdings, (y) the Borrower shall pay the full amount deducted
or withheld to the relevant
 

11   Insert for Belgian SA/NV or SCA/CVA borrower

5



--------------------------------------------------------------------------------



 



taxing authority or other authority in accordance with applicable law and
(z) the Borrower shall deliver to the Lender evidence of such payment.
          (b) In addition, if a Revolving Credit Default and/or a Pari Passu
Default has occurred and is continuing, the Borrower shall pay any present or
future stamp, registration, notarization or documentary or similar taxes or any
other excise or property taxes, charges or similar levies, and all liabilities
with respect thereto, in each case arising from any payment made or credited
under or in connection with this Promissory Note or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Promissory Note (collectively, “Other Taxes”).
          (c) The Borrower shall indemnify the Lender for the full amount of
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10) paid by the Lender and
any liability (including for penalties, interest and expenses) that arises from
any payment made or crediting of amounts hereunder or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Promissory Note, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date the Lender makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes by the Borrower, the Borrower shall furnish the Lender, pursuant to the
indemnity set forth in clause (c) above , the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment thereof
reasonably acceptable to Lender.
          (e) The Borrower and the Lender will use reasonable good faith efforts
to eliminate or reduce any Taxes or Other Taxes to which a payment hereunder may
be subject and will provide any certificates or other evidence of an exemption
from or reduced rate of Taxes or Other Taxes in this regard.
          (f) Without prejudice to the survival of any other agreement of the
Borrower, the Lender hereunder, the agreements and obligations of the Borrower
contained in this Section 10 shall survive the payment in full of all other
obligations of the Borrower under this Promissory Note.
          (g) If the Lender determines in its sole discretion exercised
reasonably that it has received or has been granted a credit against, or
remission for, or a refund or a repayment of any Taxes (i) as a result of the
Borrower’s deduction or withholding and payment to a taxing authority of an
amount pursuant to clause (a) above or (ii) with respect to which the Borrower
has paid an amount to the Lender or any of its transferees or assignees, as the
case may be, pursuant to clause (c) above, then the Lender, as the case may be,
shall, within 30 days, pay the Borrower the lesser of (y) the credit, remission,
refund or repayment of Taxes received or granted and (z) the amount paid by the
Borrower pursuant to this Section 10.
          11. Judgment Currency. (a) This is an international loan transaction
in which the specification of [Currency] is of the essence, and [Currency] shall
in each instance be the currency of account and payment in all instances.
          (b) Borrower’s obligations hereunder to make payments in [Currency]
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed

6



--------------------------------------------------------------------------------



 



in or converted into any currency other than [Currency] or in another place,
except to the extent that such tender or recovery results in the effective
receipt by the Lender of the full amount of [Currency] expressed to be payable
to the Lender under this Promissory Note.
          (c) If, for the purpose of obtaining or enforcing judgment against
Lender in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than [Currency] (such other currency being
hereinafter referred to as the “Other Currency”) an amount due in [Currency],
the conversion shall be made at the spot selling rate at which the Authorized
Pari Passu Collateral Agent (or following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent) (or if the Authorized
Pari Passu Collateral Agent (or, following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent) does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Authorized Pari Passu Collateral Agent (or, following the Discharge of Pari
Passu Secured Obligations, the Revolving Credit Administrative Agent)) offers to
sell such Other Currency for [Currency] in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Other Currency Conversion Date”).
          (d) If there is a change in the rate of exchange prevailing between
the Other Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any such judgment or judicial award,
such additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Other Currency, when converted
at the rate of exchange prevailing on the date of payment, will produce the
amount of [Currency] which could have been purchased with the amount of Other
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Other Currency Conversion Date.
          12. Submission to Jurisdiction; Service of Process. (a) Any legal
action or proceeding with respect to this Promissory Note, and any other
Revolving Credit Loan Document or Pari Passu Loan Document to which the Borrower
is a party, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Promissory Note, the Borrower (in consideration
of similar submissions made by the Lender in the Revolving Credit Loan Documents
and the Pari Passu Loan Documents) hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
          (b) The Borrower hereby irrevocably designates, appoints and empowers
CSC Corporation, 1180 Ave of the Americas, Suite 210, New York, New York, 10036
(telephone no: 212-299-5600) (facsimile no: 212-299-5656) (electronic mail
address: mwiener@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with, this Promissory Note. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the Borrower

7



--------------------------------------------------------------------------------



 



in care of the Process Agent at the Process Agent’s above address, and the
Borrower hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf. As an alternative method of service, the Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or the Borrower care of the Parent
Borrower at the Parent Borrower’s address specified in Section 11.01 of the Term
Loan Agreement or at such other address as the Parent Borrower may specify
pursuant to such Section 11.01. The Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (c) Nothing contained in this Section 12 shall affect the right of the
Lender thereof to serve process in any other manner permitted by law or commence
legal proceedings or otherwise proceed against the Borrower in any other
jurisdiction.
          13. Pledge of Note. Pursuant to the Pari Passu Security Documents, the
Lender has pledged and granted a security interest in all of its rights and
remedies under and in respect of this Promissory Note in favor of the Pari Passu
Collateral (for the benefit of the Pari Passu Secured Parties) and pursuant to
the Revolving Credit Security Documents, the Lender has pledged and granted a
security interest in all of its rights and remedies under and in respect of this
Promissory Note in favor of the Revolving Credit Collateral Agent (for the
benefit of the Revolving Credit Claimholders) and pursuant to the Intercreditor
Agreement the Authorized Pari Passu Collateral Agent has agreed to act as
sub-agent and as bailee for the Revolving Credit Agents and the Subordinated
Lien Secured Parties, and the Borrower hereby (i) acknowledges and consents to
each such pledge and security interest, (ii) agrees that upon the occurrence and
during the continuance of any Pari Passu Default the Authorized Pari Passu
Collateral Agent may exercise any remedies provided for by the Pari Passu
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law, and upon the occurrence and during the continuance
of any Revolving Credit Default the Revolving Credit Collateral Agent may
exercise any remedies provided for by the Revolving Credit Security Documents in
accordance with the terms thereof or any other remedies provided by applicable
law, in each case, in accordance with the terms of the Intercreditor Agreement,
(iii) agrees that this Promissory Note may not be assigned by the Borrower
without the prior written consent of the Authorized Pari Passu Collateral Agent
and the Revolving Credit Collateral Agent (each of which is expressly made a
third party beneficiary hereof) and (iv) agrees and acknowledges that subject to
the terms of the Intercreditor Agreement, this Promissory Note may be assigned
or otherwise transferred by the Authorized Pari Passu Collateral Agent in
accordance with the terms of the Pari Passu Security Documents or by the
Revolving Credit Collateral Agent in accordance with the terms of the Revolving
Credit Security Documents.
          14. Waiver of Jury Trial. Each of the Borrower and the Lender
irrevocably waives trial by jury in any action or proceeding with respect to
this Promissory Note and any other Loan Document.
          15. Notices. Any notice or other communication herein required or
permitted shall be given to the Borrower or the Lender care of the Parent
Borrower as set forth in Section 11.01 of the Revolving Credit Agreement, and to
each Pari Passu Representative as set forth on such Pari Passu Representative’s
signature page to the Intercreditor Agreement.

8



--------------------------------------------------------------------------------



 



          16. Severability. Wherever possible, each provision of this Promissory
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Promissory Note shall be prohibited
by or invalid by any applicable legally binding requirements of any governmental
authority (including, without limitation, any applicable laws, judgments,
orders, decrees, ordinances, rules, regulations, statutes or case law), such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating (a) the remainder of such provision or (b) the remaining
provisions of this Promissory Note.
          Conflicts. In the event of a direct conflict between the terms and
provisions contained in this Promissory Note and the terms and provisions
contained in the Subordination Agreements, it is the intention of the parties
hereto that such terms and provisions in such documents shall be read together
and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Subordination Agreements shall
control and govern.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



            Borrower:

[Intercompany Borrower]
      By:           Name:           Title:        

ACKNOWLEDGED AND AGREED TO
AS OF THIS        DAY OF             , 20      :
[Intercompany Lender]

         
By:
       
 
 
 
Name:    
 
  Title:    





--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  315 Park Avenue TIPP
CITY, Ohio 45371   No.
 
       
 
  Rexam Beverage Can
10444 Waterville
WHITEHOUSE, Ohio 43571   No
 
       
 
  Main Steel
3805 B Hendricks Road
YOUNGSTOWN, Ohio 44515   No
 
       
 
  Champagne Metals 429 W. 158th Street GLENPOOL, Oklahoma 74033   No
 
       
 
  D&M Warehouse 2700 SW 15th St. OKLAHOMA CITY, Oklahoma 73179   No
 
       
 
  Rexam Beverage Can Co. 2700 SW 15th Street OKLAHOMA CITY, Oklahoma   No
 
       
 
  Ryerson WMMF PA
43 Century Drive
AMBRIDGE, Pennsylvania 15003   No
 
       
 
  Alumisource, LLC
1201 Donner Avenue
MONESSEN, PA 15062   No
 
       
 
  Rexam Beverage Can Co. 609 Cousar St. BISHOPVILLE, South Carolina 29010   No
 
       
 
  Smelter Service 400 Arrow Mines Road MT. PLEASANT, Tennessee 38474   No
 
       
 
  Tennessee Aluminum Processors, Inc. 7207 Hoover Mason Road MT. PLEASANT,
Tennessee 38474   No
 
       
 
  Big G Warehouse
190 Hawkins Drive
SHELBYVILLE, Tennessee 37162   No
 
       
 
  Scepter, Inc. 1485 Scepter Lane WAVERLY, Tennessee 37185   No
 
       
 
  Scepter, Inc. 1230 Pottertown Road MIDWAY, Tennessee 37809   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Stagecoach Cartage & Distribution
7167 Chino Drive
EL PASO, Texas   No
 
       
 
  Rexam Beverage Can Co,
1001 Fisher Road
LONGVIEW, Texas   No
 
       
 
  Rexam Plant
1220 North 2nd Avenue
KENT, Washington 98032   No
 
       
 
  CMI Freight — Trans. Inc. 8462 S. I90th St, AUBURN, Washington 98001   No
 
       
 
  Ryerson VMMF 600 Southwest 10th St. RENTON, Washington 98057   No
 
       
 
  Solatens
3910 N, Flora Road
SPOKANE, Washington 99216   No
 
       
 
  Western Intermodal ABS Warehouse 6012 S. 196th Street TUKWILA, Washington   No
 
       
 
  Aleris Recycling 3816 S. State Rte. 2 FRIENDLY, West Virginia 26146   No
 
       
 
  Bellville Rodair International
350 Pendant Drive
MISSISSAUGA, Ontario L5T 2W6
Canada   No
 
       
 
  Greenway Industries Corporation
35 Freshway Drive
CONCORD, Ontario L4K 1R9
Canada   No
 
       
 
  Ryerson Canada VMMF
161 The West Mall
ETOBICOKE, Ontario
Canada   No
 
       
 
  CGI Inc. 3200 Dickson MONTREAL, Quebec H1N 2KI   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  CGI Inc. 1 Complexe Desjardins MONTREAL, Quebec H5B IC3   No
 
       
 
  Ciesa Logistics
Circuito Mexico 240
Parque Indust Tres Nacion
SAN LUIS POTOSI, 78395 Mexico   No
 
       
Novelis UK Ltd.
  Alloa Community Enterprises Ltd
Unit 1 Block 1
Ward Street
Alloa
Scotland
FK10 1ET   No
 
       
 
  Palm Recycling LTD
Teeside Transfer & Aggregation Centre
Puddlers Road
South Tees Industrial Park
Middlesborough
Cleveland
TS6 6TX   No
 
       
 
  Howcan
245 Oldham Road
Manchester
M40 7PT   No
 
       
 
  Richard Freeths
Kingshill
Cricklade
Swindon
SN6 6JR   No
 
       
 
  Biffa Ltd
Blackburn Road
Houghton Regis
Nr Dunstable
LU5 5BQ   No
 
       
 
  Universal Recycling Co
London Wiper Co Ltd T/A
Wharf Road
Kilnhurst
Mexborough
South Yorkshire
S64 5SY   No
 
       
 
  Halesowen Metals LTD
Unit 10
Vernon Road Ind Est
Blackheath   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Halesowen
West Midlands
B62 8HH    
 
       
 
  Graig Environmental
Recycling Services LTD
Unit 2B
Maritime Workshops
Maritime Industrial Est
Pomtypridd Mid Granorgan
CF37 1NY   No
 
       
 
  Avonbank Engineering Services Ltd
Staddle Stones, Blacksmiths Lane
Cropshorne, Pershore,
Worcestershire
WR10 3LX   No
 
       
 
  ALERIS RECYCLING LTD. WAUNARLWYDD WORKS WAUNARLWYDD SWANSEA UK SA5 4YG   No
 
       
 
  Befessa Salt Slags Limited
Registered Office
Fenns bank
Whitchurch
Shropshire
SY13 3PA   No
 
       
Novelis do Brasil Ltda.
  Crown Colombiana S.A. Vereda Tibito Via Autodromo Tocancipa a Zipaquira,
Tocancipa - c/marca Colombina   No
 
       
 
  Rexam do Brasil Ltda. Distrito Industrial II — Quadra 9 da BR 381 km 875
Extrema, MG Brazil   No
 
       
 
  Recife’s Branch Rodovia PE 60 s/n — Km 7 Complexo SUAPE Cabo de Santo
Agostinho / Recife CEP: 54500-000 Brazil   No
 
       
 
  Aguas Claras’ Branch Estrada do Cartorio 2101 94400-000 Aguas Claras Viamao
Brazil   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Brasilia’s Branch AE03, Reservada p/ Atividades Industrials, Parte A Gama —
Distrito Federal Brasilia CEP: 72400-970 Brazil   No
 
       
 
  Jacarei’s Branch Av, Jose Ribeiro de Moreira, 999, Pedregulho CEP 12.312-280 —
Jacarei — SP Brazil   No
 
       
 
  Rexam Amazonia Ltda. Av. Cupiuba, n° 1600 Distrito Industrial 69075-060
Manaus- AM Brazil   No
 
       
 
  Cuiaba’s Branch Rua 0, S/N Distrito Industrial 78098-410 Cuiaba, MT Brazil  
No
 
       
 
  Latapack-Ball Embalagens Ltda, Via Ipitanga, 486 — Setor Sul CIA Simoes Filho
— BA CEP: 43700-000 Brazil   No
 
       
 
  Aruma Produtora de Embalagens do Sergipe Ltda. Rodovia BR 101, km 133 —
Distrito do Grotao Estancia — SE Brazil   No
 
       
 
  Tekno S.A. Constrs. Industria e Comercio Rod, Washington Luiz, Km 181
Guaratingueta — SP CEP 12500-000 Brazil   No
 
       
 
  Elfer Industria Service e Comercio Ltda. Av. Gastao Vidigal Neto, n° 230
Pindamonhangaba, SP Brazil   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Abreu Beneficiamentos Ltda. Rodovia dos Metalurgicos, 4.800 — Bairro Casa das
Pedras Volta Redonda — RJ CEP 27256-272 Brazil   No
 
       
 
  Aleris Reciclagem Ltda. Av. Julio de Paula Claro, 900 Pindamonhangaba — SP CEP
12441-400 Brazil   No
 
       
 
  Cragea Cia. Reg. De Armaz. Gerais e Entr. Aduaneiros Estrada Velha Rio/SP s/n
km 103 Eugenio de Melo Sao Jose dos Campos — SP CEP 12247-970 Brazil   No
 
       
Novelis
Deutshland
GmbH
  Schenker Deutschland AG
Logistikzenttum Nord
Nonnendammailee 32-34
D- 13599 Berlin   No
 
       
 
  Friedrich Zufall GmbH & Co. KG, Internationale Spedition, Am
Guterverkehrszentrum , D- 37079 Gottingen   No
 
       
 
  Erich Schmelz GmbH & Co. KG, Internationale Spedition, Miramstrasse 75, D-
34123 Kassel   No
 
       
 
  Goeldner Spedition + Logistik GmbH Tilsiter Str. 13 41460 Neuss   No
 
       
 
  Navis Schiffahrts- und Speditions AG
Postfach 10 48 48
20033 Hamburg   No
 
       
 
  Rhenus Midgard AG & Co KG
Postfach 31 04 29
27540 Bremerhaven   No
 
       
 
  DHL Freight GmbH
Leimengrube 9
74613 Ohringen   No
 
       
 
  UCT Umschlag Container Terminal GmbH,
Sachtlebenstrasse 34,
4 154 1 Dormagen   No

 